EXHIBIT 1
                                                                 I IIIII I IIIIII Il llll lllll lll l l ll lllll l lll l l l lllll 111 111111 1 111111
                                                                                               US008273308B2


c12)   United States Patent                                                (IO)   Patent No.:     US 8,273,308 B2
       Handique et al.                                                     (45)   Date of Patent:     Sep.25,2012

(54)   MOVING MICRODROPLETS IN A                                      (58)     Field of Classification Search ................. 422/68.1,
       MICROFLUIDIC DEVICE                                                                       422/81,82, 100,502,503,504,509
                                                                               See application file for complete search history.
(75) Inventors: Kalyan Handique, Ypsilanti,MI (US);
                Gene Parunak, Saline, MI (US)                         (56)                        References Cited

(73)   Assignee: HandyLab, Inc., Ann Arbor,MI (US)                                       U.S. PATENT DOCUMENTS
                                                                             1,434,314 A          10/1922 Raich
( *)   Notice:      Subject to any disclaimer,the term ofthis                1,616,419 A           2/1927 Wilson
                    patent is extended or adjusted under 35                                          (Continued)
                    U.S.C. 154(b) by 328 days.
                                                                                     FOREIGN PATENT DOCUMENTS
(21)   Appl. No.: 11/929,971                                          CA                   2294819              1/1999
                                                                                                     (Continued)
(22)   Filed:       Oct. 30, 2007
                                                                                            OTHER PUBLICATIONS
(65)                   Prior Publication Data
                                                                      Brody, et al., "Diffusion-based extraction in a microfabricated
       US 2008/0050804 Al           Feb. 28,2008                      device" Sensors and Actuators (Elsevier), vol. A58, No. 1: pp. 13-18
                                                                      (1997).
                 Related U.S. Application Data
                                                                                                     (Continued)
(63) Continuation ofapplication No. 10/075,371, filed on
     Feb. 15, 2002, now Pat. No. 7,323,140, which is a               Primary Examiner -Brian J Sines
     continuation-in-part of application No. 10/014,519,             (74) Attorney, Agent, or Firm -Knobbe Martens Olson &
     filed on Dec. 14,2001,now Pat. No. 7,192,557,and a               Bear LLP
     continuation-in-part of application No. 09/953,921,
     filed on Sep. 18,2001, now Pat. No. 6,575,188,and a              (57)                    ABSTRACT
     continuation-in-part of application No. 09/819,105,              This disclosure provides systems, methods, and devices for
     filed on Mar. 28,2001, now Pat. No. 7,010,391.                   processing samples on a microfluidic device. One system
(60)   Provisional application No. 60/307,638, filed on Jul.          includes a microfluidic device having an upstream channel,a
                                                                      DNA manipulation zone located downstream from the
       26,2001.
                                                                      upstream channel and configured to perform PCR amplifica­
                                                                      tion ofa sample,a first valve disposed upstream ofthe DNA
(51)   Int. Cl.
                                                                      manipulation zone,and a second valve disposed downstream
       GOIN 15/06                (2006.01)                            of the DNA manipulation zone. The system also includes a
       GOIN 33/00                (2006.01)                            controller programmed to close the first and second valves to
       GOIN 33/48                (2006.01)                            prevent gas and liquid from flowing into or out of the DNA
(52)   U.S. Cl. ........... 422/503; 422/68.1; 422/81; 422/82;        manipulation zone,and a computer-controlled heat source in
               422/100; 422/501; 422/502; 422/504; 436/43;            thermal contact with the DNA manipulation zone.
                436/52; 436/53; 436/63; 436/180; 435/283.1;
                                         435/286.6; 435/286.5                           25 Claims, 15 Drawing Sheets
                                              US 8,273,308 B2
                                                   Page 2


            U.S. PATENT DOCUMENTS                           5,296,375   A    3/1994   Kricka et al.
                                                            5,304,477   A    4/1994   Nagoh et al.
1,773,401   A    8/1930   Lovekin                           5,304,487   A    4/1994   Wilding et al.
3,528,449   A    9/1970   Witte et al.                      D347,478    S    5/1994   Pinkney
3,985,649   A   10/1976   Eddelman                          5,311,896   A    5/1994   Kaartinen
4,018,089   A    4/1977   Dzula et al.                      5,311,996   A    5/1994   Duffy et al.
4,018,652   A    4/1977   Lanham et al.                     5,316,727   A    5/1994   Suzuki et al.
4,038,192   A    7/1977   Serur                             5,327,038   A    7/1994   Culp
4,055,395   A   10/1977   Honkawa et al.                    5,339,486   A    8/1994   Persic, Jr.
D249,706    S    9/1978   Adamski                           D351,475    S   10/1994   Gerber
4,139,005   A    2/1979   Dickey                            D351,913    S   10/1994   Hieb et al.
D252,157    S    6/1979   Kronish et al.                    5,364,591   A   11/1994   Green et al.
D252,341    S    7/1979   Thomas                            5,372,946   A   12/1994   Cusak et al.
D254,687    S    4/1980   Fadler et al.                     5,374,395   A   12/1994   Robinson et al.
4,212,744   A    7/1980   Oota                              5,389,339   A    2/1995   Petschek et al.
D261,033    S    9/1981   Armbruster                        5,397,709   A    3/1995   Berndt
D261,l 73   S   10/1981   Armbruster                        5,401,465   A    3/1995   Smethers et al.
4,301,412   A   11/1981   Hill et al.                       5,411,708   A    5/1995   Moscetta et al.
4,439,526   A    3/1984   Columbus                          5,414,245   A    5/1995   Hackleman
4,457,329   A    7/1984   Werley et al.                     5,416,000   A    5/1995   Allen et al.
4,466,740   A    8/1984   Kano et al.                       5,422,271   A    6/1995   Chen et al.
4,504,582   A    3/1985   Swann                             5,422,284   A    6/1995   Lau
4,522,786   A    6/1985   Ebersole                          5,427,946   A    6/1995   Kricka et al.
D279,817    S    7/1985   Chen et al.                       5,474,796   A   12/1995   Brennan
4,599,315   A    7/1986   Terasaki et al.                   D366,116    S    1/1996   Biskupski
4,612,873   A    9/1986   Eberle                            5,486,335   A    1/1996   Wilding et al.
4,612,959   A    9/1986   Costello                          5,494,639   A    2/1996   Grzegorzewski
D288,478    S    2/1987   Carlson et al.                    5,498,392   A    3/1996   Wilding et al.
4,654,127   A    3/1987   Baker et al.                      5,503,803   A    4/1996   Brown
4,673,657   A    6/1987   Christian                         5,516,410   A    5/1996   Schneider et al.
4,683,195   A    7/1987   Mullis et al.                     5,519,635   A    5/1996   Miyake et al.
4,683,202   A    7/1987   Mullis                            5,529,677   A    6/1996   Schneider et al.
D292,735    S   11/1987   Lovborg                           5,559,432   A    9/1996   Logue
4,720,374   A    1/1988   Ramachandran                      5,565,171   A   10/1996   Dovichi et al.
4,798,693   A    1/1989   Mase et al.                       5,569,364   A   10/1996   Hooper et al.
4,800,022   A    1/1989   Leonard                           5,578,818   A   11/1996   Kain et al.
4,841,786   A    6/1989   Schulz                            5,579,928   A   12/1996   Anukwuem
D302,294    S    7/1989   Hillman                           5,580,523   A   12/1996   Bard
4,895,650   A    1/1990   Wang                              5,582,884   A   12/1996   Ball et al.
4,919,829   A    4/1990   Gates et al.                      5,585,069   A   12/1996   Zanzucchi et al.
4,921,809   A    5/1990   Shiff et al.                      5,585,089   A   12/1996   Queen et al.
4,935,342   A    6/1990   Seligson et al.                   5,585,242   A   12/1996   Bouma et al.
4,946,562   A    8/1990   Guruswamy et al.                  5,587,128   A   12/1996   Wilding et al.
4,949,742   A    8/1990   Rando et al.                      5,589,136   A   12/1996   Northrup et al.
D310,413    S    9/1990   Bigler et al.                     5,593,838   A    1/1997   Zanzucchi et al.
4,963,498   A   10/1990   Hillman et al.                    5,595,708   A    1/1997   Berndt
4,967,950   A   11/1990   Legg et al.                       5,599,432   A    2/1997   Manz et a!.
4,978,502   A   12/1990   Dole et al.                       5,599,503   A    2/1997   Manz et a!.
4,978,622   A   12/1990   Mishell et al.                    5,599,667   A    2/1997   Arnold, Jr. et al.
4,989,626   A    2/1991   Takagi et al.                     5,601,727   A    2/1997   Bormann et al.
5,001,417   A    3/1991   Pumphrey et al.                   5,603,351   A    2/1997   Cherukuri et al.
5,004,583   A    4/1991   Guruswamy et al.                  5,605,662   A    2/1997   Heller et al.
5,048,554   A    9/1991   Kremer                            D378,782    S    4/1997   LaBarbera et al.
5,053,199   A   10/1991   Keiser et al.                     5,628,890   A    5/1997   Carter et al.
5,060,823   A   10/1991   Perlman                           5,630,920   A    5/1997   Friese et al.
5,061,336   A   10/1991   Soane                             5,631,337   A    5/1997   Sassi et al.
5,064,618   A   11/1991   Baker et al.                      5,632,876   A    5/1997   Zanzucchi et al.
5,071,531   A   12/1991   Soane                             5,632,957   A    5/1997   Heller et al.
5,091,328   A    2/1992   Miller                            5,635,358   A    6/1997   Wilding et al.
D324,426    S    3/1992   Fan et al.                        5,637,469   A    6/1997   Wilding et al.
5,096,669   A    3/1992   Lauks et al.                      5,639,423   A    6/1997   Northrup et al.
5,126,002   A    6/1992   Iwata et al.                      5,643,738   A    7/1997   Zanzucchi et al.
5,126,022   A    6/1992   Soane et al.                      5,646,039   A    7/1997   Northrup et al.
D328,135    S    7/1992   Fan et al.                        5,647,994   A    7/1997   Tuunanen et al.
D328,794    S    8/1992   Frenkel et al.                    5,651,839   A    7/1997   Rauf
5,135,627   A    8/1992   Soane                             5,652,149   A    7/1997   Mileaf et al.
5,135,872   A    8/1992   Pouletty et al.                   D382,346    S    8/1997   Buhler et al.
5,147,606   A    9/1992   Charlton et al.                   D382,647    S    8/1997   Staples et al.
5,169,512   A   12/1992   Wiedenmann et al.                 5,667,976   A    9/1997   Van Ness et al.
D333,522    S    2/1993   Gianino                           5,671,303   A    9/1997   Shieh et al.
5,186,339   A    2/1993   Heissler
5,192,507   A    3/1993   Taylor et al.                     5,674,394   A   10/1997   Whitmore
5,208,163   A    5/1993   Charlton et al.                   5,674,742   A   10/1997   Northrup et al.
5,223,226   A    6/1993   Whittmer et al.                   5,681,484   A   10/1997   Zanzucchi et al.
D338,275    S    8/1993   Fischer et al.                    5,681,529   A   10/1997   Taguchi et al.
5,250,263   A   10/1993   Manz                              5,683,657   A   11/1997   Mian
5,252,743   A   10/1993   Barrett et al.                    5,699,157   A   12/1997   Paree et al.
5,256,376   A   10/1993   Callan et al.                     5,700,637   A   12/1997   Southern
5,275,787   A    1/1994   Yuguchi et al.                    5,726,026   A    3/1998   Wilding et al.
5,282,950   A    2/1994   Dietze et al.                     5,726,404   A    3/1998   Brody
                                              US 8,273,308 B2
                                                   Page 3


5,726,944   A    3/1998   Taft et al.                       5,993,611   A    11/1999   Moroney, III et al.
5,731,212   A    3/1998   Gavin et a!.                      5,993,750   A    11/1999   Ghosh et al.
5,747,666   A    5/1998   Willis                            5,997,708   A    12/1999   Craig
5,750,015   A    5/1998   Soane et al.                      6,001,229   A    12/1999   Ramsey
5,755,942   A    5/1998   Zanzucchi et al.                  6,001,231   A    12/1999   Kopf-Sill
5,763,262   A    6/1998   Wong et a!.                       6,001,307   A    12/1999   Naka et al.
5,770,029   A    6/1998   Nelson et al.                     6,004,515   A    12/1999   Paree et al.
5,770,388   A    6/1998   Vorpahl                           6,007,690   A    12/1999   Nelson et al.
5,772,966   A    6/1998   Maracas et al.                    6,010,607   A     1/2000   Ramsey
5,779,868   A    7/1998   Paree et al.                      6,010,608   A     1/2000   Ramsey
5,787,032   A    7/1998   Heller et al.                     6,010,627   A     1/2000   Hood, III
5,788,814   A    8/1998   Sun et al.                        6,012,902   A     1/2000   Paree et al.
5,800,690   A    9/1998   Chow et al.                       D420,747    S     2/2000   Dumitrescu et al.
D399,959    S   10/1998   Prokop et al.                     D421,130    S     2/2000   Cohen et al.
5,827,481   A   10/1998   Bente et al.                      6,024,920   A     2/2000   Cunanan
5,842,106   A   11/1998   Thaler et al.                     D421,653    S     3/2000   Purcell
5,842,787   A   12/1998   Kopf-Sill et al.                  6,043,080   A     3/2000   Lipshutz et al.
5,846,396   A   12/1998   Zanzucchi et al.                  6,046,056   A     4/2000   Paree et al.
5,849,208   A   12/1998   Hayes et al.                      6,048,734   A     4/2000   Burns et al.
5,849,486   A   12/1998   Heller et al.                     6,054,034   A     4/2000   Soane et al.
5,849,489   A   12/1998   Heller et al.                     6,054,277   A     4/2000   Furcht et al.
5,849,598   A   12/1998   Wilson et al.                     6,056,860   A     5/2000   Amigo et al.
5,852,495   A   12/1998   Paree et al.                      6,057,149   A     5/2000   Burns et al.
5,856,174   A    1/1999   Lipshutz et al.                   6,062,261   A     5/2000   Jacobson et al.
5,858,187   A    1/1999   Ramsey et al.                     6,063,341   A     5/2000   Fassbind et al.
5,858,188   A    1/1999   Soane et al.                      6,071,478   A     6/2000   Chow
5,863,502   A    1/1999   Southgate et al.                  6,074,725   A     6/2000   Kennedy
5,863,708   A    1/1999   Zanzucchi et al.                  6,074,827   A     6/2000   Nelson et al.
5,863,801   A    1/1999   Southgate et al.                  D428,497    S     7/2000   Lapeus et al.
5,866,345   A    2/1999   Wilding et al.                    6,086,740   A     7/2000   Kennedy
5,869,004   A    2/1999   Paree et al.                      6,100,541   A     8/2000   Nagle et al.
5,872,010   A    2/1999   Karger et al.                     6,102,897   A     8/2000   Lang
5,872,623   A    2/1999   Stabile et al.                    6,103,537   A     8/2000   Ullman et a!.
5,874,046   A    2/1999   Megerle                           6,106,685   A     8/2000   McBride et al.
5,876,675   A    3/1999   Kennedy                           6,110,343   A     8/2000   Ramsey et al.
5,880,071   A    3/1999   Paree et al.                      6,123,205   A     9/2000   Dumitrescu et al.
5,882,465   A    3/1999   McReynolds                        6,123,798   A     9/2000   Gandhi et al.
5,883,211   A    3/1999   Sassi et al.                      6,130,098   A    10/2000   Handique et al.
5,885,432   A    3/1999   Hooper et al.                     6,132,580   A    10/2000   Mathies et al.
5,885,470   A    3/1999   Paree et al.                      6,132,684   A    10/2000   Marino
5,895,762   A    4/1999   Greenfield et al.                 6,133,436   A    10/2000   Koster et al.
5,900,130   A    5/1999   Benvegnu et al.                   D433,759    S    11/2000   Mathis et al.
5,912,124   A    6/1999   Kumar                             6,143,250   A    11/2000   Tajima
5,912,134   A    6/1999   Shartle                           6,149,787   A    11/2000   Chow et al.
5,916,522   A    6/1999   Boyd et al.                       6,156,199   A    12/2000   Zuk, Jr.
5,916,776   A    6/1999   Kumar                             6,158,269   A    12/2000   Dorenkott et al.
5,919,711   A    7/1999   Boyd et al.                       6,167,910   Bl    1/2001   Chow
5,922,591   A    7/1999   Anderson et al.                   6,168,948   Bl    1/2001   Anderson et al.
5,927,547   A    7/1999   Papen et al.                      6,171,850   Bl    1/2001   Nagle et al.
5,928,880   A    7/1999   Wilding et al.                    D438,311    S     2/2001   Yamanishi et al.
5,929,208   A    7/1999   Heller et al.                     6,190,619   Bl    2/2001   Kilcoin et al.
D413,391    S    8/1999   Lapeus et al.                     D438,632    S     3/2001   Miller
5,932,799   A    8/1999   Moles                             D438,633    S     3/2001   Miller
5,935,401   A    8/1999   Amigo                             6,197,595   Bl    3/2001   Anderson et al.
5,939,291   A    8/1999   Loewy et al.                      6,211,989   Bl    4/2001   Wulf et al.
5,942,443   A    8/1999   Paree et al.                      6,213,151   Bl    4/2001   Jacobson et al.
D413,677    S    9/1999   Dumitrescu et al.                 6,221,600   Bl    4/2001   MacLeod et al.
5,948,227   A    9/1999   Dubrow et al.                     6,228,635   Bl    5/2001   Armstrong et al.
5,955,028   A    9/1999   Chow et al.                       6,235,313   Bl    5/2001   Mathiowitz et al.
5,955,029   A    9/1999   Wilding et al.                    6,235,471   Bl    5/2001   Knapp et a!.
5,957,579   A    9/1999   Kopf-Sill et al.                  6,236,581   Bl    5/2001   Lines et al.
5,958,203   A    9/1999   Paree et al.                      6,254,826   Bl    7/2001   Acosta et al.
5,958,694   A    9/1999   Nikiforov et al.                  6,259,635   Bl    7/2001   Torelli et al.
5,959,221   A    9/1999   Boyd et al.                       6,261,431   Bl    7/2001   Mathies et al.
5,959,291   A    9/1999   Jensen                            6,267,858   Bl    7/2001   Paree et al.
5,964,995   A   10/1999   Nikiforov et al.                  D446,306    S     8/2001   Ochi et al.
5,964,997   A   10/1999   McBride                           6,271,021   Bl    8/2001   Burns et al.
5,965,001   A   10/1999   Chow et al.                       6,281,008   Bl    8/2001   Komai et al.
5,965,410   A   10/1999   Chow et al.                       6,284,113   Bl    9/2001   Bjornson et al.
5,965,886   A   10/1999   Sauer et al.                      6,287,254   Bl    9/2001   Dodds
5,972,187   A   10/1999   Paree et al.                      6,287,774   Bl    9/2001   Kikiforov
5,973,138   A   10/1999   Collis                            6,291,248   Bl    9/2001   Raj-Ahmad
D417,009    S   11/1999   Boyd                              6,294,063   Bl    9/2001   Becker et al.
5,976,336   A   11/1999   Dubrow et al.                     6,302,134   Bl   10/2001   Kellogg et al.
5,980,704   A   11/1999   Cherukuri et al.                  6,302,304   Bl   10/2001   Spencer
5,980,719   A   11/1999   Cherukuri et al.                  6,303,343   Bl   10/2001   Kopf-sill
5,981,735   A   11/1999   Thatcher et al.                   6,306,273   Bl   10/2001   Wainright et al.
5,989,402   A   11/1999   Chow et al.                       6,306,590   Bl   10/2001   Mehta et al.
5,992,820   A   11/1999   Fare et al.                       6,319,469   Bl   11/2001   Mian et al.
                                                        US 8,273,308 B2
                                                                   Page 4


6,322,683   Bl     11/2001   Wolk et al.                                        6,613,211   Bl      9/2003   Mccormick et al.
6,326,083   Bl     12/2001   Yang et a!.                                        6,613,512   Bl      9/2003   Kopf-sill et al.
6,326,211   Bl     12/2001   Anderson et al.                                    6,613,580   Bl      9/2003   Chow et al.
6,337,435   Bl      1/2002   Chu et al.                                         6,613,581   Bl      9/2003   Wada et al.
6,353,475   Bl      3/2002   Jensen et al.                                      6,614,030   B2      9/2003   Maher et al.
6,358,387   Bl      3/2002   Kopf-sill et al.                                   6,620,625   B2      9/2003   Wolk et al.
6,366,924   Bl      4/2002   Paree                                              6,623,860   B2      9/2003   Hu et al.
6,368,871   Bl      4/2002   Christel et al.                                    6,627,406   Bl      9/2003   Singh et al.
6,370,206   Bl      4/2002   Schenk                                             6,632,655   Bl     10/2003   Mehta et al.
6,375,185   Bl      4/2002   Lin                                                6,649,358   Bl     11/2003   Paree et al.
6,375,901   Bl      4/2002   Robotti et al.                                     6,664,104   B2     12/2003   Pourahmadi et al.
6,379,884   B2      4/2002   Wada et al.                                        6,669,831   B2     12/2003   Chow et al.
6,379,929   Bl *    4/2002   Burns et al. .................. 435/91.2           6,670,153   B2     12/2003   Stern
6,391,541   Bl      5/2002   Petersen et al.                                    6,681,616   B2      1/2004   Spaid et al.
6,391,623   Bl      5/2002   Besemer et al.                                     6,685,813   B2      2/2004   Williams et al.
6,395,161   Bl      5/2002   Schneider et al.                                   6,692,700   B2      2/2004   Handique
6,398,956   Bl      6/2002   Coville et al.                                     6,706,519   Bl      3/2004   Kellogg et al.
6,399,025   Bl      6/2002   Chow                                               6,730,206   B2      5/2004   Ricco et al.
6,399,389   Bl      6/2002   Paree et al.                                       6,733,645   Bl      5/2004   Chow
6,399,952   Bl      6/2002   Majer et al.                                       6,734,401   B2      5/2004   Bedingham et al.
6,403,338   Bl      6/2002   Knapp et a!.                                       6,752,966   Bl      6/2004   Chazan
6,408,878   B2      6/2002   Unger et al.                                       6,756,019   Bl      6/2004   Dubrow et al.
6,413,401   Bl      7/2002   Chow et al.                                        6,766,817   B2      7/2004   da Silva
6,416,642   Bl      7/2002   Alajoki et al.                                     6,773,567   Bl      8/2004   Wolk
6,420,143   Bl      7/2002   Kopf-sill                                         6,777,184    B2      8/2004   Nikiforov et al.
6,425,972   Bl      7/2002   Mcreynolds                                         6,783,962   Bl      8/2004   Olander et al.
D461,906    S       8/2002   Pham                                               D495,805    S       9/2004   Lea et al.
6,428,987   B2      8/2002   Franzen                                            6,787,015   B2      9/2004   Lackritz et al.
6,430,512   Bl      8/2002   Gallagher                                          6,787,016   B2      9/2004   Tan et al.
6,432,366   B2      8/2002   Ruediger et al.                                    6,790,328   B2      9/2004   Jacobson et al.
6,440,725   Bl      8/2002   Pourahmadi et al.                                  6,790,330   B2      9/2004   Gascoyne et al.
D463,031    S       9/2002   Slomski et al.                                     6,811,668   Bl     11/2004   Berndt et al.
6,444,461   Bl      9/2002   Knapp et a!.                                       6,818,113   B2     11/2004   Williams et al.
6,447,661   Bl      9/2002   Chow et al.                                        6,824,663   Bl     11/2004   Boone
6,447,727   Bl      9/2002   Paree et al.                                       D500,142    S      12/2004   Crisanti et al.
6,448,064   Bl      9/2002   Vo-Dinh et al.                                     6,827,831   Bl     12/2004   Chow et al.
6,453,928   Bl      9/2002   Kaplan et al.                                      6,827,906   Bl     12/2004   Bjornson et al.
6,465,257   Bl     10/2002   Paree et al.                                       6,838,156   Bl      1/2005   Neyer et al.
6,468,761   B2     10/2002   Yang et a!.                                        6,852,287   B2      2/2005   Ganesan
6,472,141   B2     10/2002   Nikiforov                                          6,858,185   Bl      2/2005   Kopf-sill et al.
6,475,364   Bl     11/2002   Dubrow et al.                                      6,859,698   B2      2/2005   Schmeisser
D467,348    S      12/2002   McMichael et al.                                   6,878,540   B2      4/2005   Pourahmadi et al.
D467,349    S      12/2002   Niedbala et al.                                    6,878,755   B2 *    4/2005   Singh et al. ................... 522/100
6,488,897   B2     12/2002   Dubrow et al.                                      6,884,628   B2      4/2005   Hubbell et al.
6,495,104   Bl     12/2002   Unno et al.                                        6,887,693   B2      5/2005   McMillan et al.
6,498,497   Bl     12/2002   Chow et al.                                        6,893,879   B2      5/2005   Petersen et al.
6,500,323   Bl     12/2002   Chow et al.                                        6,905,583   B2      6/2005   Wainright et al.
6,500,390   Bl     12/2002   Boulton et al.                                     6,905,612   B2      6/2005   Dorian et al.
D468,437    S       1/2003   McMenamy et al.                                    6,906,797   Bl      6/2005   Kao et al.
6,506,609   Bl      1/2003   Wada et al.                                        6,908,594   Bl      6/2005   Schaevitz et al.
6,509,193   Bl      1/2003   Tajima                                             6,911,183   Bl      6/2005   Handique et al.
6,511,853   Bl      1/2003   Kopf-sill et al.                                   6,914,137   B2      7/2005   Baker
D470,595    S       2/2003   Crisanti et al.                                    6,915,679   B2      7/2005   Chien et al.
6,515,753   B2      2/2003   Maher                                              6,918,404   B2      7/2005   Dias da Silva
6,517,783   B2      2/2003   Horner et al.                                      6,939,451   B2      9/2005   Zhao et al.
6,520,197   B2 *    2/2003   Deshmukh et al.                    137/3           6,942,771   Bl      9/2005   Kayyem
6,521,188   Bl      2/2003   Webster                                            6,958,392   B2     10/2005   Fomovskaia et al.
6,524,456   Bl      2/2003   Ramsey et al.                                      6,984,516   B2      1/2006   Briscoe et al.
6,524,790   Bl      2/2003   Kopf-sill et al.                                   7,004,184   B2      2/2006   Handique et al.
D472,324    S       3/2003   Rumore et al.                                      7,010,391   B2      3/2006   Handique et al.
6,534,295   B2      3/2003   Tai et al.                                         7,024,281   Bl      4/2006   Unno
6,537,771   Bl      3/2003   Farinas et al.                                     7,037,416   B2      5/2006   Paree et al.
6,540,896   Bl      4/2003   Manz et a!.                                        7,066,586   B2      6/2006   da Silva
6,544,734   Bl      4/2003   Briscoe et al.                                     7,105,304   Bl      9/2006   Nikiforov et al.
6,547,942   Bl      4/2003   Paree et al.                                       7,169,277   B2      1/2007   Ausserer et al.
6,555,389   Bl      4/2003   Ullman et al.                                      7,169,618   B2      1/2007   Skould
6,556,923   B2      4/2003   Gallagher et al.                                   7,192,557   B2      3/2007   Wu et al.
D474,279    S       5/2003   Mayer et al.                                       7,235,406   Bl      6/2007   Woudenberg et al.
D474,280    S       5/2003   Niedbala et al.                                    7,270,786   B2      9/2007   Parunak et al.
6,558,945   Bl      5/2003   Kao                                               7,323,140    B2      1/2008   Handique et al.
6,569,607   B2      5/2003   Mcreynolds                                         7,351,377   B2      4/2008   Chazan et al.
6,572,830   Bl      6/2003   Burdon et al.                                      7,374,949   B2      5/2008   Kuriger
6,575,188   B2      6/2003   Parunak                                            7,390,460   B2      6/2008   Osawa et al.
6,576,459   B2      6/2003   Miles et al.                                       7,494,770   B2 *    2/2009   Wilding et al. ................... 435/6
6,579,453   Bl      6/2003   Bachler et al.                                     7,744,817   B2      6/2010   Bui
6,589,729   B2      7/2003   Chan et al.                                    2001/0023848    Al      9/2001   Gjerde et al.
6,592,821   Bl      7/2003   Wada et al.                                    2001/0038450    Al     11/2001   McCaffrey et al.
6,597,450   Bl      7/2003   Andrews et al.                                 2001/0046702    Al     11/2001   Schmebri
6,602,474   Bl      8/2003   Tajima                                         2001/0055765    Al     12/2001   O'Keefe et al.
                                                              US 8,273,308 B2
                                                                         Page 5


 2002/0001848   Al      1/2002   Bedingham et al.                             Handique, K. et al., "Mathematical Modeling of Drop Mixing in a
 2002/0009015   Al      1/2002   Laugharn, Jr. et al.                         Slit-Type Microchannel", J. Micromech. Microeng., 11:548-554
 2002/0015667   Al      2/2002   Chow                                         (2001).
 2002/0021983   Al      2/2002   Comte et al.                                 Handique, K. et al., "Nanoliter Liquid Metering in Microchannels
 2002/0039783   Al      4/2002   McMillan et al.
 2002/0053399   Al      5/2002   Soane et al.                                 Using Hydrophobic Patterns", Anal. Chem., 72:4100-4109 (2000).
 2002/0054835   Al      5/2002   Robotti et al.                               Handique et al., "On-Chip Thermopneumatic Pressure for Discrete
 2002/0055167   Al *    5/2002   Pouralunadi et al. ...... 435/287.2          Drop Pumping," Anal. Chem. 73: 1831-1838 (2000).
 2002/0068357   Al      6/2002   Mathies et al.                               He, B. et al., "Microfabricated Filters for Microfluidic Analytical
 2002/0141903   Al     10/2002   Parunak et al.                               Systems", Analytical Chemistry, vol. 71, No. 7 (1999), pp. 1464-
 2002/0142471   Al     10/2002   Handique et al.                              1468.
 2002/0143297   Al     10/2002   Francavilla et al.                           Ibrahim, M.S. et al., "Real-Time Microchip PCR for Detecting
 2002/0143437   Al     10/2002   Handique et al.
                                                                              Single-Base Differences in Viral and Human DNA", Analytical
 2002/0169518   Al     11/2002   Luoma et al.
 2002/0187557   Al     12/2002   Hobbs et al.                                 Chemistry, vol. 70, No. 9 (1998), pp. 2013-2017.
 2003/0019522   Al      1/2003   Parunak                                      Khandurina, J. et al., "Microfabricated Porous Membrane Structure
 2003/0049833   Al      3/2003   Chen et al.                                  for Sample Concentration and Electrophoretic Analysis", Analytical
 2003/0070677   Al      4/2003   Handique et al.                              Chemistry, vol. 71, No. 9 (1999), pp. 1815-1819.
 2003/0073106   Al      4/2003   Johansen et al.                              Kopp, M.U. et al., "Chemical Amplification: Continuous-Flow PCR
 2003/0083686   Al      5/2003   Freeman et al.                               on a Chip", Science, vol. 280 (May 15, 1998), pp. 1046-1048.
 2003/0087300   Al      5/2003   Knapp et al.                                 Kurter, J.P. et al., "Solid Phase Extraction on Microfluidic Devices",
 2003/0127327   Al      7/2003   Kurnik                                       J. Microcolurnn Separations, vol. 12, No. 2 (2000), pp. 93-97.
 2003/0136679   Al      7/2003   Bohn et al.                                  Lagally, E.T. et a!., "Single-Molecule DNAAmplification and Analy­
 2004/0029258   Al      2/2004   Heaney et al.                                sis in an Integrated Microfluidic Device", Analytical Chemistry, vol.
 2004/0141887   Al      7/2004   Mainquist et al.                             73, No. 3 (2001), pp. 565-570.
 2004/0209331   Al     10/2004   Ririe
 2005/0135655   Al      6/2005   Kopf-sill et al.                             Northrup, M.A. et al., "A Miniature Analytical Instrument for
 2005/0272079   Al *   12/2005   Burns et al. ....................... 435/6   Nucleic Acids Based on Micromachined Silicon Reaction Cham­
 2008/0056948   Al      3/2008   Dale et al.                                  bers", Analytical Chemistry, vol. 70, No. 5 (1998), pp. 918-922.
                                                                              Oleschuk, R. et al., "Trapping of Bead-Based Reagents within
            FOREIGN PATENT DOCUMENTS                                          Microfluidic Systems: On-Chip Solid-Phase Extraction and
DE            19929734            12/1999                                     Electrochromatography", Analytical Chemistry, vol. 72, No. 3
EP             0766256             4/1997                                     (2000), pp. 585-590.
FR             2672301             8/1992                                     Ross, P.L. et al., "Analysis ofDNA Fragments from Conventional and
FR             2795426            12/2000                                     Microfabricated PCR Devices Using Delayed Extraction MALDI­
JP            58212921 A          12/1983                                     TOF Mass Spectrometry", Analytical Chemistry, vol. 70, No. 10
JP         2001-515216             9/2001                                     (1998), pp. 2067-2073.
JP       A-2001-527220            12/2001                                     Waters, et al., "Microchip Device for Cell Lysis, Multiplex PCR
JP       A-2003-500674             1/2003                                     Amplification, and Electrophoretic Sizing" Analytical Chemistry,
JP         2005-514718             5/2005                                     vol. 70, No. 1, pp. 158-162 (1998).
JP       A-2005-204661             8/2005
WO        WO 88/06633              9/1988                                     Weigl, B.H. et al., "Microfluidic Diffusion-Based Separation and
WO        WO 92/05443              4/1992                                     Detection", Science, vol. 283 (Jan. 15, 1999), pp. 346-347.
WO        WO 98/00231              1/1998                                     Carlen et al., "Paraffin Actuated Surface Micrornachined Valve," in
WO        WO 98/22625              5/1998                                     IEEE MEMS 2000 Conference, p. 381-385, Miyazaki, Japan, Jan.
WO        WO 98/53311             11/1998                                     2000.
WO        WO 99/01688              1/1999                                     Bollet, C. et al., "A simple method for the isolation of chromosomal
WO        WO 99/09042              2/1999                                     DNA from Gram positive or acid-fast bacteria", Nucleic Acids
WO        WO 99/12016              3/1999                                     Research, vol. 19, No. 8 (1991), p. 1955.
WO        WO 99/33559              7/1999                                     Broyles, et al., "Sample Filtration, Concentration, and Separation
WO        WO 01/05510              1/2001                                     Integrated on Microfluidic Devices" Analytical Chemistry (Ameri­
WO        WO 01/14931              3/2001                                     can Chemical Society), vol. 75 No. 11: pp. 2761-2767, (2003).
WO        WO 01/27614              4/2001
WO        WO 01/28684              4/2001                                     Carlen et al., "Paraffin Actuated Surface Micrornachined Valve," in
WO        WO 01/41931              6/2001                                     IEEE MEMS 2000 Conference, pp. 381-385, Miyazaki, Japan, Jan.
WO        WO 01/54813              8/2001                                     2000.
WO        WO 01/89681             11/2001                                     Handique, K. et al, "Microflidic flow control using selective hydro­
WO       WO 02/078845             10/2002                                     phobic patterning", SPIE, vol. 3224, pp. 185-194 (1997).
WO       WO 03/012325              2/2003                                     Livache, T. et al., "Polypyrrole DNA chip on a Silicon Device:
WO       WO 03/012406              2/2003                                     Example of Hepatitis C Virus Genotyping", Analytical Biochemistry,
WO       WO 03/055605              7/2003                                     vol. 255 (1998), pp. 188-194.
WO      WO 2005/108620            11/2005                                     Shoffner, M. A. et al., Chip PCR.I. Surface Passivation of
                 OTHER PUBLICATIONS                                           Microfabricated Silicon-Glass Chips for PCR, Nucleic Acids
                                                                              Research, Oxford University Press, 1996, vol. 24, No. 2, 375-379.
Burns et al., "An Integrated Nanoliter DNA Analysis Device," Sci­
ence 282: 484-487 (1998).                                                     * cited by examiner
                                                                �
                                                                00
                                                                •
                                                    100

                                                j
                                                                �
Wireless link                                                   �
                                                                �
                                                                �
  for data 132                                                  =
                                                                �
                 �&-126                                   154

                                 I
                                                                rJJ

                   r Sensor/driver_
                                                                ('D




                       lircui� _-J
                   lr_---
                                                                 N
                                                                  Ul
                                                                �
                              - ,                                N
                                                                ....
                                                                 0

                    1 Swilches 1 �                              N


                   L-------'
                                    I

                   ,Laserdiodes fl�                              =­
                                                                 rJJ


                   L l_h
                         olodelectors J                          .....
                                                                 ('D



                                                                 ....
                                                                 ('D




                                 I
                   !Microprocessor                               ....
                                                                 0
                                                                 ....Ul
                   l_ &memo�_J
                   r-----,
                           Pulse 1
  131              l __Circu! _ J
                                                                 d
                                                                 r.,;_
                                                                 00

                                          134                   'N
                                                                -....l


                                                                =
                                                                w
                                                                w
                        Fig. 1                                    00
                                                                  =
                                                                  N
U.S. Patent   Sep.25,2012   Sheet 2 of 15   US 8,273,308 B2




                                             -
                                             ~
                                              J
                                                                                                    �
                                                                                                    00
                                                                                                    •
                              170          112                                                      �
                                                                                                    �
                                                                                                    �
                                                                                                    �

         I
                 I
                 I             }                                        -
                                                                            I
                                                                            I
                                                                                                    =
                                                                                                    �
      ·---                 I(
                 -     ACTUATOR
                                     158              160                             162           rJJ



                                                                                     !
                                                              166
                                                                                                    ('D



168                                                                     164
                                      )                   )    (
                                                                                                     N


 )
                                                                        ;
                                                                                                      Ul
                                                                                                    �




                                                 D=                                                  ....
                                                                                                     N

         _ ENRICHMENT
                   111 MICRODROPLET             LYSING
                                                     I      MIXING              PCR·DETECTION
                                                                                                    0



D
ACTUATOR
         \
                MODULE -) - PREPARATION := MODULE
                              MODULE
                                                            MODULE            MODULE
                                                                                                     N




               �
         122 156        122                                                                          =­
                                                                                                    rJJ


                                                        /
                                                                                                    ('D

                                                                                                     .....
                                                                                                    ('D


                                                                                                    �
                SAMPLE                              REAGENT                                         0
                                                                                                     ........
                 INPUT                 152 __,,..    INPUT         ACTUATOR r--172
                                                                            1
                                                                                                     Ul

                                                                                I
                \
                150                                                 -
                                                                    I                       -   I
                                                                    I                           I

                                                                                                     d

          f
                                                                                                     r.,;_

                        112                                                     112                  00
                                                                                                    'N
                                                                                                    -....l


                                                                                                    =
                                                                                                    w
      110                                        Fig. 3                                             w
                                                                                                     00
                                                                                                     =
                                                                                                     N
                                                         �
                                                         •00


                                                         =
                                                         �
                                                         �
                                                         �
                                                         �
                                                         �
                 919        915

t' 168I yQ77                                             rJJ
                                                        '?
                                                         ('D


 I                                                       N
                                                          Ul
                                                        �
                                                         N
                                                         ....
                                                         0
                                                         N




                                                         =­
   (
                                 I   929 931             rJJ
 975        j
        91 3 I                                           ....
                                                         ('D
                                 I                       ('D


               1-.,--        ...,I                       ,i;...
                       \                                 ....
                                                         0
                                                         ....
                   150     180                           Ul




                                                         d
                                                         r.,;_

                                               Fig. 4    00
                                                        'N
                                                        -....l


                                                        =
                                                        w
                                                        w
                                                        00
                                                         =
                                                         N
U.S. Patent   Sep.25,2012   Sheet 5 of 15             US 8,273,308 B2
                    820
                    216




                                937



                                             Fig. 5
                                      915
              943




                                      931
                                       919
U.S. Patent         Sep.25, 2012      Sheet 6 of 15                     US 8,273,308 B2


                               400         402
                                                            137
                                                                        130

                      404                              900
                                                       400

                                                            136


                                    Fig. 6




                              400          402               137          130

                                                              943
              900
                                                               941
              936
                        919          913              915         937

                                    Fig. 7
U.S. Patent            Sep.25, 2012   Sheet7 of 15                     US 8,273,308 B2




                                                           158
                                           958
                                                           f
                 216

        t.                                           808         t.
        I.                                                        I.
        1.-...........�---,.�������1                 (
            ------~~
             .           -        ~~~~~·
                                              800          979

                              Fig. Sa

                                                           158
                                                           f
                                                 800       809
                                                                       810
                                                                              979

             216
                       V
                       821
                                                                 .I




                              Fig. Sb
U.S. Patent        Sep.25,2012         Sheet 8 of 15                 US 8,273,308 B2




                                                       158

                                                       f
         216         170                    958

                                                804                        806
    I   �______,,.�--c-----------l=----ho-t-,n!""TTT���----1--,




                                 820        800                802

                            Fig. 9a


                                                             158


                                 170
                                                           )                     806
                                         800



        216                      820           804     907           802


                            Fig. 9b
                                                                      �
                                                                      00
                        712                    706       /700         •


                                                                      =
                                                                      �
                                                                      �
                                                                      �
                                                                      �
                                                                      �


                                                          Fig. 10a
                     710 11'2   I                                     rJJ
                                         714                          '?
                                                                      ('D



                                                                      N
                                                                       Ul
                                                                      �
    702      r,,
                                                                      N
                                                                      ....
                                                                      0
                                                                      N




                                                                      =­
                                                                      rJJ

                                                                      a
                                                                      ('D



                                                          Fig. 10b    l,O

                                                                      ....
                                                                      0
                                                                      ....Ul

                                    r3
                 -----
               -------
                                                                       d
          �=�����:-----------�'?
                                                                       r.,;_
                                                                       00

)         �===============t'                         {
                                                                      N
                                                                      -....l


                                                                      =
                                                                      w
                                                                      w
                                                           Fig. 10c       00
                                                                          =
                                                                          N
                                                                                    �
                                                                                    00
                                                                                    •


                                                                                    =
                                                          512                       �
                                                                                    �
                                                                                    �
                                                                                    �
                                                            514   510               �



                                                                                    rJJ
                                                                        Fig. lla   '?
                                                                                    ('D



                                                                                    N
                                                                                       Ul
                                                                                   �
                                                                                    N

                            520               ovv
                                              !"' (\(\
                                                                                    ....
                                                                                    0

                                  508     I                                         N

        518                                               .512
              \{ lJUU1J '
                                                                                    =-
                                  �·


                                                                  510               rJJ

                                                                                    .....
                                                                                    ('D



                                                                                    ....
                                                                                    ('D



                                                                                    0
                                                                                    ....
                                                                                    0
                                                                                    ....
                                                                        Fig. llb       Ul



                                              r"'f\.f\.

                            520   508
        518   \/lnnnl\            -4-o   i'        __./ .

                                                                                    r.,;_
                                                                                    00
                                                                                   'N
                                                                                   -....l


                                                                                   =
                                                                                   w
                                                                                   w
510 �                                                                   Fig. llc    =
                                                                                    00

                                                                                    N
                                                                                            U.S. Patent
                                               160
170
                                           f
        979

                          -~-----
                            ---- -----~--1~




                                                                              -�
                                                                                  N
                                                                              �




                                                                                   C°"J




                                                                                          Sep.25,2012
                                                                                      �
                           ---------   ---
                                        --                               (




                                                                                .
                                                   ...
                                           = = = ---




                         ,.,.-r--,   202
                   204




                                                                                          Sheet 11 of 15
  170
                               954
         CT.>
           r-­
                CT.>




                                                                                            US 8,273,308 B2
                                             II
                                             II I
                                                II
                                                I
                                                   ··===;;;_=_=;=-==~=--=@<




                                                                                      �
                                                                              -�
                                                                                  N
                                                                                   C°"J
                                                                              �
                                 208




                                                                                  .
U.S. Patent         Sep.25, 2012           Sheet 12 of 15               US 8,273,308 B2
                     �                                                         �
                    N)                                                         N)
                      .                                                          .
                    't--{                                                      �
                    -�                                                         -�
                    F




                                                                               �
                                                                           l
/300




                                                                  304
                               ~310
              312




                                                            314
              302
       314




                              310-_1 308
U.S. Patent               Sep.25,2012                         Sheet 13 of 15           US 8,273,308 B2
                                                                                1020
                   1018



                                                    1014




                                                                         1016




                                                                                         Fig. 14
                            I




                                                        =
                                                        =
                                                        ,--
                                             l
                            •
                                ----0-,---
              =                              1
                            I



              00
              C>




                                                                    1002-=-
                                                 1004
                                                                                             U.S. Patent
                                                                             /52



                                   c.o
                                   LC.>
                                   c.o
                    676      658
                              I       l 1-J           674
     =
     =
     =

                                                                           674
                                                        672    I    11 \_r654




                                                                                             Sep.25, 2012
                                                               ~-672
(                        2
                                                    \




                                                                                   -�
                                                                                   �
                                                                                       Lr)
                                                                                   �




                                                                                        �
                                                                                    .
                                                    650




                                                                                              Sheet 14 of 15
                                                                           /52
                    676
                                                                    - .,
     =
     =
     =




                                                                       I
                                                    666                I
                                                                       I




                                                                                             US 8,273,308 B2
 ..-------__.;ttt!=---                                                 I
(_                   (                                                 I




                                                                                        �
                                                                                   -�
                                                                                   �
                                                                                       lD
                                                                                   �
                                     682      680




                                                                                    .
                                                              670
U.S. Patent   Sep.25, 2012   Sheet 15 of 15       US 8,273,308 B2




                                              .
                                        -�
                                        �
                                                       US 8,273,308 B2
                                1                                                                       2
           MOVING MICRODROPLETS IN A                                      luidic device. A second gas actuator provides a gas pressure to
             MICROFLUIDIC DEVICE                                          move another sample from a third location to a fourth location
                                                                          of the microfluidic device.
                RELATED A PPLICATIONS                                        In another example, a plurality of gas actuators cooperate
                                                                     5    to move the same fluid sample. A first gas actuator provides a
    This application is a continuation application ofand claims           gas pressure sufficient to move the microdroplet between first
priority to U.S. application Ser. No. 1 0/075,371, filed on Feb.          and second processing zones of the microfluidic device, and a
1 5 , 2002, now U.S. Pat. No. 7,323, 1 40 which is a continua­            second gas actuator provides a gas pressure to move the
tion-in-part ofapplication Ser. No. 1 0/014, 5 1 9, filed Dec. 14,        microdroplet to a third processing zone.
2001 now U.S. Pat. No. 7,192,557. This application is also a         10      In preferred embodiments, the plurality of actuators are
continuation-in-part ofapplication Ser. No. 09/953,92 1 , filed           integral with a microfluidic network through which the
                                                                          microfluidic samples flow. For example, a plurality of gas
Sep. 1 8, 2001, now U.S. Pat. No. 6,575 , 1 88 and claims pri­
                                                                          actuators can be fabricated in the same substrate which forms
ority of provisional Application No. 60/307,638 filed Jul. 26,
                                                                          the microfluidic network. One such gas actuator is coupled to
2001. This application is also a continuation-in-part of appli-      15   the network at a first location for providing gas pressure to
cation Ser. No. 09/819,105, filed Mar. 28, 2001 now U.S. Pat.             move a microfluidic sample within the network. Another gas
No. 7,010,3 9 1 . Each of the above-mentioned applications are            actuator is coupled to the network at a second location for
incorporated herein by reference.                                         providing gas pressure to further move at least a portion of the
                                                                          microfluidic sample within the network.
                FIELD OF THE INVENTION                               20      In other aspect, the invention relates to the use of valves
                                                                          with the plurality of actuators. For example, in one embodi­
   The present invention relates to methods and systems for               ment, a valve is coupled to a microfluidic network so that,
processing samples using microfluidic systems. More par­                  when the valve is closed, it substantially isolates the second
ticularly, the invention relates to moving fluid samples within           gas actuator from the first gas actuator. Such valves can con-
a microfluidic system.                                               25   trol the direction of the propulsive force of the actuators by
                                                                          preventing the expanding gas from traveling in certain direc­
                       BACKGROUND                                         tions, while permitting it to expand in the desired direction.
                                                                          They also extend the range over which an actuator can propel
   Microfluidic devices are typically formed of substrates                a microdroplet, by preventing the gas from dissipating in
(made of silicon, glass, ceramic, plastic and/or quartz) which       30   certain in areas upstream from the microdroplet.
include a network of micro-charmels through which fluid
flows under the control of a propulsion mechanism. The                           BRIEF DESCRIPTION OF THE DRAWINGS
micro channels typically have at least one dimension which is
on the order of nanometers to hundreds of microns.                           The present invention is described below in reference to the
   Microfluidic devices process minute amounts of fluid              35   following drawings, in which:
sample to determine the physical and chemical properties of                  FIG. 1 shows a microfluidic system according to the inven-
the sample. Microfluidic devices offer several advantages                 tion;
over a traditional macro-scale instrumentation. For example,                 FIG. 2 shows an expanded view of a microfluidic device.
in general, they require substantially smaller fluid samples,                FIG. 3 shows a schematic of a microfluidic device of the
use far less reagent, and process these fluids at substantially      40   microfluidic system of FIG. 1 ;
greater speeds than macro-scale equipment.                                   FIG. 4, shows a top view o fthe microfluidic device o f FIG.
   Electric fields are used as a propulsion mechanism for                 3;
some microfluidic devices. In such devices, a high voltage, on               FIG. 5 shows a partial cross-sectional view o f the microf­
the order of kilovolts, is applied across electrodes within the           luidic device of FIG. 4;
device to thereby generate an electric field in the micro chan-      45      FIG. 6 shows a partial cross-sectional view of an upper
nels. The field imposes a force on ions within the fluid,                 substrate from the microfluidic device of FIG. 2;
thereby propelling the ions through the micro channel. The                   FIG. 7 shows a second partial cross-sectional view of an
fluid itself may also be propelled by the motion of ions mov­             upper substrate from the microfluidic device of FIG. 2;
ing within the fluid.                                                        FIG. Sa shows a top view of a microdroplet preparation
   Gas pressure is also used to propel fluid through micro           50   zone of the microfluidic device of FIG. 4 before preparation
channels. In some devices, a source of pressurized gas, exter­            of a microdroplet;
nal to the microfluidic device, is connected to the microfluidic             FIG. Sb shows cross sectional view of the microdroplet
device to supply a gas pressure, which propels the fluid. Gas             preparation zone of FIG. Sa;
pressure may also be generated by a heated chamber within                    FIG. 9a shows a top view of a microdroplet preparation
the microfluidic device itself to propagate fluid within a micro     55   zone of the microfluidic device of FIG. 4 after preparation of
channel.                                                                  a microdroplet;
                                                                             FIG. 9b shows a cross sectional side view of the micro­
             SUMMARY OF THE INVENTION                                     droplet preparation zone of FIG. 9a;
                                                                             FIGS. lOa-lOc show cross sectional side views of a capil-
   In general, the invention relates to a system and method for      60   lary assisted fluid barrier of the present invention;
moving samples, such as fluids, within a microfluidic system.                FIGS. lla-llc show top views ofa fluid barrier comprising
In one aspect, the invention relates to the use of a plurality of         a vent;
gas actuators for applying pressure at different locations                   FIGS. 12a and 12b show top views of the lysing module of
within the microfluidic system to thereby supply force for                the microfluidic device ofFIG. 4, before and after preparation
moving samples. For example, in one embodiment, a first gas          65   of a lysed sample;
actuator provides a gas pressure sufficient to move a first                  FIGS. 13a and 13b show a second embodiment of a lysing
sample from a first location to a second location of the microf-          module of the invention;
                                                       US 8,273,308 B2
                               3                                                                         4
  FIG. 14 shows a pulsing circuit associated with the lysing                 B. Microfluidic Device
module of FIG. 4; and                                                        FIG. 2 illustrates the general structure ofa preferred type of
  FIGS. 15a-15c show a second microdroplet preparation                    microfluidic device. The device includes an upper substrate
module of the invention.                                                  130, which is bonded to a lower substrate 132 to form a fluid
                                                                     5    network.
     DETA ILED DESCRIPTION OF A PREFERRED                                    The upper substrate 130 depicted in FIG. 2 is preferably
                 E MBODI MENT                                             formed of glass and has a microfluidic network 134 in its
                                                                          bottom surface 136. Those skilled in the art will recognize
   The present invention relates to microfluidic systems and              that substrates composed of silicon, glass, ceramic, plastic,
methods for processing materials, such as samples and                10   and/or quartz are all acceptable in the context of the present
reagents. More specifically, the invention relates to microflu­           invention.
idic systems and methods for moving fluids within a microf­                  The microfluidic network includes a plurality ofzones. The
luidic system. In the embodiment described below, the fluid               number of zones, as well as the overall topology of the
                                                                          microfluidic network, will depend upon the particular appli­
includes particles which tend to move with the fluid. The fluid
                                                                     15   cation which the microfluidic device is designed to perform.
component of the particle-containing fluid is a gas or, prefer­           The zones of the microfluidic device may have any cross-
ably, a liquid. The particles of the particle-containing fluid are        sectional shape, such as generally arcuate or generally
preferably whole cells, such as bacterial cells or cells of an            polygonal. For example, a zone may include channels, cham­
animal, such as a human. However, they may include intrac­                bers or other substantially enclosed spaces. By "substantially
ellular material from such cells. For example, a system of the       20   enclosed" it is meant that materials enter or exit the zones
invention may be used to process a sample ofbacterial cells to            only through predetermined pathways. Examples of such
determine whether the bacteria are pathogenic.                            pathways include channels, microchannels and the like,
   A . System Overview                                                    which interconnect the various zones. The zones preferably
   FIG. 1 depicts a microfluidic system 100 that includes a               have at least one micro-scale dimension, such as less than
microfluidic device 110 and corresponding cartridge 120,             25   about 250 µm or, more preferably, less than about 75 µm.
which receive one or more fluid samples and process the                      The channels and chambers ofthe microfluidic network are
samples under the control of computer 127 and data acquisi­               etched in the bottom surface 136 of the upper substrate 130
tion and control board (DAQ) 126.                                         using known photolithographic techniques. More specifi­
   Computer 127 preferably performs high level functions,                 cally, transparent templates or masks containing opaque
such as supplying a user interface that allows a user to select      30   designs are used to photo-define objects on the surface of the
desired operations, notifying the DAQ 126 as to the selected              substrate. The patterns on the templates are generated with
operations, and displaying for the user the results of such               computer-aided-design programs and can delineate struc­
operations. These operations include, for example, subjecting             tures with line-widths of less than one micron. Once a tem­
a sample to process steps within the various process zones of             plate is generated, it can be used almost indefinitely to pro­
                                                                     35   duce identical replicate structures. Consequently, even
the microfluidic device. The computer 127 may be a portable
                                                                          extremely complex microfluidic networks can be reproduced
computer to facilitate transport of the microfluidic system.
                                                                          in mass quantities and at low incremental unit cost. A lterna­
   Computer 127 is connected to DAQ 126 via connection                    tively, if a plastic material is used, the upper substrate may be
128, which provides data I/0, power, ground, reset, and other             formed using injection molding techniques, wherein the
functional connectivity. A lternatively, a wireless link 132         40   micro-channels are formed during the molding process.
between the computer 127 and the DAQ 126 may be provided                     The lower substrate 132 may include a glass base 138 and
for data and control signal exchange via wireless elements                an oxide layer 140. Within oxide layer 140, resistive heaters
132(a) and 132(b). Where the data link is a wireless link, for            142 and electric leads 144 are formed using photo-litho­
example, the DAQ 126 may have separate power source, such                 graphic techniques. The leads 144 connect to terminals 146
as a battery.                                                        45   which are exposed at the edge of the substrate to permit
   In general, DAQ 126 controls the operation of microfluidic             electrical connection to cartridge 120, thereby permitting
device 110 in accordance with the high level instructions                 DAQ 126 to control the heaters. More specifically, to activate
received from computer 127. More specifically, to implement               a heater 142, DAQ 126 applies a voltage across a pair of
a desired operation requested by computer 127, DAQ 126                    terminals 146 (via cartridge 120) to supply current through
supplies the appropriate electrical control signals to cartridge     50   leads 146 and heater 142, thereby heating the resistive heater
120 via contacts 125.                                                     element 142.
   Cartridge 120 provides electrical and optical connections                 Metal heater elements 142 are positioned so that, when the
121 for electrical and optical signals between the DAQ 126                upper and lower substrates are bonded together, the heaters
and the microfluidic substrate 110, thereby allowing DAQ                  reside directly beneath certain regions of the fluid network of
126 to control the operation of the substrate.                       55   the upper substrate so as to be able to heat the contents of these
   The chip carrier cartridge 120 is shown being inserted into            regions. The silicon oxide layer 140 prevents the heating
(or removed from) an interface hardware receptacle of the                 elements 142 from directly contacting with material in the
DAQ 126 having electrical and optical contacts 125 standard­              microfluidic network.
ized to mate with a corresponding contacts 121 of the chip                   The oxide layer 140, heating elements 142, and resistive
carrier cartridge 120. Most contacts are for electrical signals,     60   leads 144 are fabricated using well-known photolithographic
while certain ones are for optical signals (IR, visible, UV, etc.)        techniques, such as those used to etch microfluidic network.
in the case of optically-monitored or optically-excited                      FIG. 3 illustrates a top-down view of microfluidic device
microfluidic processors. A lternatively (not shown), the entire           110. A s shown, the substrate has a sample input module 150
DAQ 126 may be a single A SIC chip that is incorporated into              and reagent input module 152 to allow sample and reagent
the Chip Carrier Cartridge 120, wherein contacts 121,125             65   materials, respectively, to be input to device 110. Preferably,
would become conductive pathways on a printed circuit                     input modules 150, 152 are disposed to allow automatic mate­
board.                                                                    rial input using a computer controlled laboratory robot 154.
                                                     US 8,273,308 B2
                               5                                                                      6
   The substrate also includes process modules 156, 158, 160,           tors by preventing the expanding gas from traveling in certain
166 and 162 for processing the sample and reagent materials.            directions, while permitting it to expand in the desired direc­
Within these process modules, a sample may be subjected to              tion. This also extends the range over which an actuator can
various physical and chemical process steps. For example,               propel a microdroplet, by preventing the gas from dissipating
enrichment module 156 prepares a fluid sample having a             5    in certain in areas upstream from the microdroplet.
relatively high concentration of cell particles, lysing module              The following demonstrates the cooperative operation of
160 releases intracellular material from the cell particles, and        such multiple actuators in an example embodiment having a
mixing module 166 mixes the resultant sample with certain               plurality of processing modules, namely an enrichment zone
reagents. As another example, an amplification process mod­             915, a microdroplet preparation module 158, a cell lysing
ule 162 may be used to amplify and detect minute quantities        10   module 160, a mixing module 166 and a DNA manipulation
of DNA within a sample.                                                 module 167.
   Various modules of microfluidic device 110 are connected,             1. Enrichment Module
such as by channels 164, to allow materials to be moved from                a. Structure of Enrichment Module.
one location to another within the device 110. Actuators 168,               Referring to FIGS. 4 and 5, a microfluidic device 9§01
170, 172 associated with the microfluidic device provide a         15   includes an enrichment module 156 for concentrating
motive force, such as a gas pressure, to move the sample and            samples received therein. These samples include particle­
reagent material along the channels and zones. For example,             containing fluids, such as bacterial cell-containing fluids. In
a first actuator 168 moves material downstream from process             general, enrichment module 156 receives a flow of particle­
module 156 to process module 158. Upon completion of                    containing fluid from an input port 180 of input module 150,
processing within process module 158, a second actuator 170        20   and allows the fluid to pass through the zone while accumu­
moves material downstream to mixing process module 160.                 lating particles within the zone. Thus, as more fluid flows
Subsequently, actuator 170 or an additional actuator moves              through the zone, the particle concentration increases within
the material to mixing module 166, where the material mixes             the module. The resultant concentrated fluid sample is
with a reagent moved by actuator 172. Finally, actuator 172,            referred to herein as an enriched particle sample.
or another actuator, moves the mixed material to module 162.       25       The enrichment module includes an enrichment zone 931
   Because each actuator is preferably responsible for moving           (FIG. 5), a flow through member 900, valves 915, 919, and
materials within only a subset of the modules of device 110,            sample introduction channel 929. Valve 919 is connected
sample materials can be controlled more precisely than if a             between the flow through member 900 and actuator 168 as
single actuator were responsible for moving material                    shown, and valve 915 is connected between the flow through
throughout the entire device. The various functional ele-          30   member and a down stream charmel 937 which leads to pro­
ments, ofmicrofluidic device 110, including the actuators, are          cess module 158. These valves may be ofany type suitable for
preferably under computer control to allow automatic sample             use in a microfluidic device, such as thermally actuated
processing and analysis.                                                valves, as discussed in co-pending application Ser. No.
   C. Multiple Actuators                                                09/953,92 1 , filed Sep. 9, 2001 . The valves may be reversible
   The various actuators ofmicrofluidic device 110 cooperate       35   between the open and closed states to allow reuse of enrich­
to move material between different locations of microfluidic            ment module 931.
device 110. For example, actuator 168 moves material, such                  The flow through member is also connected to the sample
as an enriched sample, between an enrichment zone 931 and               input module 150 via the sample introduction channel 929 to
a microdroplet preparation module 158. Actuator 170 pre­                allow fluid to flow into the enrichment zone. Valve 913 is
pares a microdroplet from the enriched sample and, in so           40   connected to this sample introduction channel to control the
doing, moves the microdroplet to a lysing zone 950. Actuator            in-flow and out-flow of fluid from the input port.
170 is used to move material from the lysing zone 950 to                    FIG. 5 is a cross-sectional view of the enrichment zone
mixing module 166. It should be noted, however, that another            which shows the flow through member in greater detail. As
actuator may be disposed intermediate between lysing zone               shown, flow through member 900 has first and second sur­
950 and microdroplet preparation zone to move the lysed            45   faces 941, 943. First surface 941 is preferably adjacent
sample downstream to the mixing module 166.                             enrichment chamber 931. Second surface 941 is preferably
   Actuators of device 110 may also cooperate in moving two             spaced apart from the enrichment chamber 931 by flow
amounts of material simultaneously. For example, as                     through member 900. Flow through member 900 is prefer­
described above, actuator 172 and actuator 170 cooperate to             ably formed of a material having pathways smaller than the
mix reagent and lysed microdroplets. Such cooperative actua-       50   diameter of the particles to be enriched, such as pores ofless
tors can be controlled independently of one another to ensure           than about 2 microns in diameter, for example, about 0.45
proper mixing. For example, if one material is known to be              microns. Suitable materials for constructing flow through
more viscous, the motive force moving that material can be              member 900 include, for example, filter media such as paper
increased independently of the motive force moving the other            or textiles, polymers having a network of pathways, and
material.                                                          55   glassy materials, such as glass frits.
   The multiple actuators and modules ofmicrofluidic device                 FIGS. 6 and 7 depict cross sectional views of upper sub­
110 are preferably operatively connectable and isolatable by            strate 130 that illustrate an enrichment zone 931. As shown,
the valves of microfluidic device. For example, a closed state          fluid exits enrichment zone 931 through surface 941, passes
of either of valves 915, 216 operatively isolates microdroplet          through member 900 and enters a space 400. Space 400 may
preparation module 170 from enrichment module 156. Thus,           60   include an absorbent material 402 to absorb the exiting fluid.
one or more actuators can be used to move materials between             Thus, space 400 preferably provides a substantially self-con­
predetermined locations within microfluidic device 110,                 tained region in which fluid exiting the enrichment zone can
without perturbing or contacting material present in an opera­          collect without contacting exterior portions of the microflu-
tively isolated module. The ability to operatively connect and          idic system 100.
isolate desired modules is advantageous in microfluidic            65       Space 400 is formed during the fabrication of upper sub­
devices having many process functions. Further, these valves            strate 130. As discussed above, microfluidic features, such as
also control the direction ofthe propulsive force ofthe actua-          zones and charmels, are fabricated at surface 136 of substrate
                                                     US 8,273,308 B2
                             7                                                                        8
130. Space 400, however, is fabricated at a surface 137, which   168 is preferably a gas actuator, which provides a gas pressure
is preferably disposed on the other side of substrate 130,       upon actuation of a heat source 975, which is in thermal
opposite surface 136. Thus, even when surface 136 is mated       communication with a volume of gas 977. Actuation of heat
with lower substrate 132, fluid can exit enrichment zone 931     source 975 raises the temperature and, therefore the pressure,
via flow through member 900.                                   5 of gas 977. The flow through member and the fluid therein
   Flow through member 900 and absorbent material 402 do         substantially prevents gas from escaping the enrichment
not require adhesives or other fasteners for positioning within        zone. Thus, the resulting gas pressure moves the enriched
substrate 130. Rather flow through member 900 and absor­               particle sample downstream from the enrichment zone 931.
bent material 402 may be formed of a shape and size that                  The gas actuator may include elements to facilitate alter-
substantially corresponds to space 400. Friction then holds
                                                                  IO   native pressure generation techniques such as chemical pres­
flow through member 900 and absorbent material 402 in place
                                                                       sure generation. In another embodiment, the actuator may
once they are positioned in space 400. Any residual gap at
                                                                       decrease a volume of gas associated with an upstream portion
locations 404 between flow through member 900 and sub­
strate 130 should be small enough to prevent particles from            of the enrichment zone to thereby create a pressure differen-
exiting enrichment zone 931 through the gap 404. Naturally,       15   tial across the sample that moves the sample from the enrich­
adhesive or other fastening means may be used to secure flow           ment zone. An example of such an element is a mechanical
through member 900 or absorbent material 402.                          actuator, such as a plunger or diagram.
   In an alternative embodiment, a flow through member is                 Rather than generating a positive pressure upstream from
formed integrally with a substrate by using microfabrication           the enrichment zone, the gas actuator may decrease a pressure
techniques, such as chemical etching, that introduce pores or     20   downstream from the zone relative to a pressure upstream.
other pathways into the substrate. The pores provide fluid             For example, the gas actuator may include a cooling element
passage between enrichment zone 931 and an outer portion of            in thermal contact with a volume of gas associated with a
the substrate.                                                         downstream portion of the zone. Contraction of the gas upon
   b. Operation of Enrichment Module                                   actuating the cooling element creates a gas pressure differ-
   To enrich a sample, the device 901 operates as follows.        25   ence between the upstream and downstream portions of the
Referring to FIG. 4, valves 915, 919 are initially closed, and         enrichment zone to move the enriched particle sample from
valve 913 is open. A particle-containing fluid is introduced           the enrichment zone. Alternatively, a mechanical actuator
into input port 180. Since valve 913 is open, it allows the            may be used increase a volume of gas associated with a
sample to pass along channel 929 into enrichment zone 931.             downstream portion of the enrichment zone to thereby
Alternatively, enrichment zone 931 can be configured to           30
                                                                       decrease the pressure of the gas and move the enriched par­
receive samples directly, such as by injection. Since valves
                                                                       ticle sample from the enrichment zone.
915 and 919 are closed, fluid is substantially prevented from
                                                                          The enriched particle sample is preferably moved down­
escaping into actuator 977 and downstream channel 937.
                                                                       stream with essentially no dilution thereof, i.e., the concen-
   Thus, flow through member 900 provides the only path for
fluid to exit the enrichment channel. Fluid passes through        35   tration ofthe enriched particles is not substantially decreased
surface 941 and exits enrichment zone 931 via second surface           upon movement from the enrichment zone 931. Thus,
943, while particles accumulate within the zone. Enrichment            removal of particles from the enrichment channel of the
zone 931 can therefore receive a volume of fluid that is larger        present invention does not require diluting or otherwise con­
than the volume of the enrichment chamber 931. Thus, as                tacting the particles with a fluid different from the fluid ofthe
fluid flows through the chamber, the concentration of par­        40   particle-containing fluid introduced to the enrichment chan­
ticles within the chamber increases relative to the concentra­         nel. In contrast, in systems that concentrate substances by
tion in the particle-containing fluid supplied at the sample           surface adsorption, removal of the adsorbed substances
input. Where the particles are cells, the concentration or num­        requires an elution fluid, which contacts and thereby dilutes
ber of cells in zone 931 preferably becomes great enough to            the substances.
perform a polymerase chain reaction (PCR) analysis of poly-       45      Upon removal from the enrichment zone of the present
nucleotides released from the cells in a downstream process­           invention, the enriched particle sample is preferably received
ing module.                                                            by downstream channel 937. Downstream channel 937 leads
   Enrichment zone 931 thus prepares an enriched particle              to other processing modules, which perform further process­
sample from particles of particle-containing fluids received           ing of the enriched particle sample. In the embodiment of
therein. The enriched particle sample has a substantially         50   FIG. 3, the enriched particle sample is received by a micro­
higher ratio of particles per volume of fluid (PPVF) than the          droplet preparation module 158, which prepares a microdrop-
corresponding ratio of the particle-containing fluid received          let sample comprising a portion of the enriched particle
by the enrichment zone. The PPVF of the enriched particle              sample.
sample is preferably at least about 25 times, preferably about         2. Microdroplet Preparation Module
250 times, more preferably about 1 ,000 times greaterthan the     55      a. Characteristics of a Microdroplet
PPVF of the particle-containing fluid.                                    A microdroplet 802 is a discrete sample having a predeter­
   After a sufficient volume of particle containing fluid has          mined volume between, for example, about 1 .0 picoliter and
been received by enrichment zone 931, valve 913 is closed              about 0.5 microliters. Thus, microdroplets prepared by
thereby blocking further flow of fluid into the enrichment             microdroplet preparation module provide a known amount of
zone, and preventing material in zone 931 from returning to       60   sample for further processing. The volume of the microdrop­
the sample introduction port 180. Valves 915, 919 are then             let prepared by the microdroplet preparation module is pref-
opened, preferably upon actuating heat sources associated              erably essentially independent of the viscosity, electrical con­
therewith. When opened, valve 919 allows actuator 168 to               ductivity, and osmotic strength of the fluid of the
push enriched sample, and valve 915 allows the enriched                microdroplet.
sample to move downstream.                                        65      Microdroplet 802 is preferably defined by upstream and
   Actuator 168 provides a motive force that moves the                 downstream boundaries each formed by a respective gas liq­
enriched particle sample from enrichment zone 931. Actuator            uid interface 804, 806. The liquid ofthe interface is formed by
                                                      US 8,273,308 B2
                               9                                                                        10
a surface of a liquid forming the microdroplet. The gas of the           202, a valve 204, and a second positioning element 206 for
interface is gas present in the channels microfluidic of microf­         inhibiting fluid from flowing into the vent.
luidic device 901.                                                          A s explained above, actuator 170 of the microdroplet
   b. Structure and Operation ofthe Microdroplet Preparation             preparation module 158 drives a microdroplet into cell lysis
Module                                                              5    module 160. A s the microdroplet moves into module 160,
   Referring to FIGS. Sa-Sb and 9a-9b, microdroplet prepa­               vented positioning element 200 positions microdroplet 802 in
ration module 158 prepares a microdroplet 802 from a                     a lysing position with respect to electrodes 954. More spe­
microfluidic sample received therein. This module includes a             cifically, as the microdroplet arrives in lysing module 160 it
microdroplet preparation zone 800, a positioning element                 passes the opening of positioning element 200, because sec-
979, a gas actuator 170, and a valve 216 which cooperate to         10   ond positioning element 206 inhibits the microdroplet from
                                                                         flowing into vent 202. When the rear end of the microdroplet
prepare microdroplet 800 from microfluidic samples received
                                                                         passes the opening of barrier 200, the propulsion gas from
from the enrichment zone.
                                                                         actuator 170 dissipates through vent 202, thereby substan­
   A s explained above, actuator 168 of the enriched zone                tially equalizing gas pressure upstream of microdroplet 802
pushes the enriched sample into the microdroplet preparation        15   with a pressure downstream of microdroplet 802. Thus, the
zone 800. The enriched sample moves until reaching posi­                 microdroplet stops movement at a lysing position just down­
tioning element 979. In general, a positioning element inhib-            stream from barrier 200. Preferably, in the lysing position,
its the downstream progress of a microfluidic sample to                  substantially all of microdroplet 802 is disposed between an
thereby position the sample at a desired location. However, as           upstream edge 212 and a downstream edge 214 of electrodes
explained more fully below, the positioning element does not        20   954.
permanently inhibit progress of the sample. Rather, it allows               A fter microdroplet 802 is placed in the cell lysing position,
the microfluidic sample to continue downstream at a prede­               a pulse circuit of DAQ 126 supplies a pulsed voltage signal
termined later time.                                                     across electrodes 954. In response, electrodes 954 generate a
   The leading edge of microfluidic sample 808 that reaches              pulsed electric field in the vicinity of the electrodes. Because
positioning element 979 is positioned downstream from an            25   the microdroplet is position in this vicinity, cells within the
opening 820 of gas actuator 170. A ccordingly, a first portion           microdroplet are subjected to the pulsed field. Preferably,
821 of microfluidic sample 808 is disposed upstream from                 substantially all of the cells, such as greater than about 7 5%,
opening 820 and a second portion 822 of microfluidic sample              of the microdroplet are subjected to an electric field sufficient
808 is disposed downstream from opening 820.                             to release intracellular material therefrom. The lysing module
   Referring to FIGS. Sa-Sb, gas actuator 170 is actuated,          30   thus prepares a lysed microdroplet comprising a predeter­
such as by DAQ 126, to thereby generate a gas pressure                   mined amount of sample.
sufficient to separate microdroplet 802 from the second por­                A preferred pulse circuit is shown in FIG. 14. In general,
tion 822 of microfluidic sample 808. The gas pressure is                 this circuit generates a sequence of voltage pulses that yields
preferably provided by the actuation of a heat source 958,               a corresponding sequence of electrical field pulses in the
which heats a volume of gas associated with gas actuator 957.       35   vicinity of electrodes 954 having an amplitude and duration
As the pressure increases, the gas expands, thereby separating           sufficient to release a desired amount of intracellular material
a microdroplet 802 from the rest of sample 808. Microdroplet             from cells within the microdroplet.
802 may comprise only a portion, such as less than about                    Intracellular material present in lysed microdroplet is
75%, or less than about 50%, of microfluidic sample 808                  accessible to further process steps. For example, DNA and/or
received by microdroplet preparation zone 800. The dimen-           40   RNA released from cells is accessible for amplification by a
sions of microdroplet 802 are determined by the volume of                polymerase chain reaction. A s used herein, the term lysing
the channel between fluid barrier 979 and opening 820. For               does not require that the cells be completely ruptured. Rather,
example, for a channel having a uniform cross-sectional area,            lysing refers to the release of intracellular material. For
a length 1 1 of microdroplet 802 corresponds to a distance d4            example, rather than rupturing the cells, the electric field may
between positioning element 979 and opening 820. Thus, a            45   increase the porosity of cell membranes by an amount that
microfluidic device can be configured to prepare microdrop­              allows release of intracellular material without permanent
lets of any volume by varying the length between the fluid               rupture of the membranes.
barrier and corresponding actuator opening.                                 Other lysing mechanisms may also be employed to release
   Continued actuation of gas actuator 170 overcomes the                 intracellular material from cells. For example, material may
inhibitory effect of positioning element 979, thereby driving       50   be released by subjecting cells to other forces including for
microdroplet 802 to a location downstream of microdroplet                example osmotic shock or pressure. Chemicals, selected from
preparation zone 800 while the second portion 822 of the                 the group of surfactants, solvents, and antibiotics may be
microfluidics sample moves upstream from microdroplet 802                contacted with the cells. Mechanical shear methods may also
to cell lysis module 160.                                                be used to release intracellular materials.
3. Cell Lysis Module                                                55      The lysed microdroplet may be moved downstream to mix-
   Referring back to FIG. 3, a lysing module 160 receives the            ing module 160 for further processing. To move lysed micro­
microdroplet 802 prepared by microdroplet preparation zone               droplet downstream, valve 216, which is disposed upstream
800. In general, lysing module 160 releases material from                of lysing zone 950, is closed. Valve 204 is also closed to
inside the particles, such as by releasing intracellular material        prevent gas from exiting lysing zone 950 via vent. A ctuator
from cells.                                                         60   170 is then actuated, as described above, to provide a gas
   A s shown in FIGS. 4 and 12, lysing module 160 includes a             pressure sufficient to move lysed microdroplet downstream
lysing zone 950, a lysing mechanism within the lysing zone               of lysing zone 950.
(such as electrodes 954), and a vented positioning element                  In an alternative embodiment, a lysing module 300, as
200 positioned upstream from the lysing zone. The lysing                 shown in FIGS. 13a, 13b, includes a lysing zone 302 which is
mechanism preferably includes a set of electrodes or other          65   configured to prepare a lysed microdroplet 304 of predeter­
structures for generating electric fields within the lysing zone.        mined volume from a microfluidic sample 306, which may
The vented positioning element preferably includes a vent                have an indeterminate volume. Lysing zone 302 preferably
                                                      US 8,273,308 B2
                              11                                                                      12
includes a lysing mechanism such as electrodes 308. Electri­             the introduction ofreagent is complete, valve 422 is closed to
cal leads 310 provide a connection to a pulse circuit of DAQ             prevent reagent from exiting reagent source charmel via
126, via contacts 112, chip carrier 120, and contacts 125. A             reagent source port 420.
positioning element 312 is disposed downstream of lysing                    b. Mixing Module
zone 302. An actuator 314 is disposed upstream from lysing          5       Mixing zone 958 of the mixing module includes adjoined
zone. Actuator 314 preferably includes a second positioning              first and second charmels 410, 412. Materials moving down­
element 316 to prevent fluid from the microfluidic sample                stream toward mixing zone 958 contact one another and pref­
from entering therein.                                                   erably mix therein. Because of the micro-scale dimensions of
    Lysing zone 302 operates as follows. The microfluidic                mixing zone 958, the sample and reagent materials preferably
                                                                    10   mix by diffusion even in the absence of other sources ofmass
sample 306 enters lysing zone 302 and moves downstream
                                                                         transport, such as mechanical agitation. It should be under-
until a downstream interface 316 of the microfluidic sample
                                                                         stood however, that agitation forces, such as acoustic waves
306 encounters positioning element 312. The positioning ele­
                                                                         may be applied to enhance mixing within mixing zone 958.
ment 312 preferably increases a surface tension of the down­                c. Operation of Mixing Module and Reagent Input Module
stream interface of the microfluidic sample 306, thereby            15      Reagent source module 152 and mixing module 166 pref­
inhibiting further downstream movement and positioning a                 erably operate as follows. When a lysed sample from lysing
portion of the microfluidic sample in a lysing position with             zone 950 is ready to be mixed with reagent material, actuator
respect to electrodes 3 08. The lysing position is defined as the        172 is actuated to prepare a microdroplet of reagent. The
location of the portion of the microfluidic sample disposed              microdroplet of reagent is prepared from the portion of
downstream of actuator 314 and upstream of positioning              20   reagent material downstream of an opening 430 of actuator
element 312. Preferably, actuator 314 and positioning ele­               172 and upstream of positioning element 427. Thus, assum-
ment 312 are disposed adjacent electrodes 308 such that                  ing that the dimensions ofthe reagent source channel 428 are
substantially all of the material present in the lysing position         constant, the volume of the microdroplet of reagent is deter­
is subjected to the electric fieldupon actuating electrodes 308.         mined by the distance between the positioning element 426
   Actuation of electrodes 308 in the embodiment described          25   and the actuator opening 430.
above, provides an electrical field sufficient to release intra­            The microdroplet of reagent moves downstream toward
cellular material from cells present in the portion of the               channel 412 of reagent mixing zone. Meanwhile, a sample of
microfluidic sample in the lysing position. Once a sufficient            lysed material, such as a lysed microdroplet, is moved down­
amount of intracellular material has been released, actuator             stream from lysing zone 950 toward channel 410 of mixing
314 is actuated to prepare lysed microdroplet 304 from the          30   zone 958. Actuator 170 may provide the motive force to move
microfluidic sample 306. Actuator 314 preferably provides a              the lysed microdroplet downstream. Alternatively, as dis­
gas pressure sufficient to move the lysed microdroplet 304 to            cussed above, another actuator may be disposed upstream of
a downstream portion of a microfluidic device such as mixing             lysing zone 950 but downstream of actuator 170 to provide
module 166.                                                              the necessary motive force.
4. Mixing Module And Reagent Input Module                           35      The sample and reagent material enter a downstream chan-
    Referring back to FIG. 4, a lysed sample prepared by lysing          nel 438 of mixing zone 958, where the materials contact and
module 160 is received by mixing module 166. Mixing mod­                 mix. Because both the lysed sample and reagent material are
ule 166 includes a mixing zone 958. In this zone, the lysed cell         mixed in the form of microdroplets, mixing zone 958 pre­
sample is contacted, such as by mixing, with an amount of                pares an amount of mixed material having a predetermined
reagent received from the reagent source module 152.                40   ratio of sample to reagent. The volumes of microdroplets
Reagent source module 152 includes a reagent microdroplet                prepared within microfluidic device 110 are preferably inde­
preparation zone (RMPZ) 434, which preferably operates to                pendent of physical properties, such as viscosity, electrical
prepare a microdroplet having a predetermined volume of                  conductivity, and osmotic strength, of the microdroplets.
reagent.                                                                 Thus, mixing zone 958 prepares an amount ofmixed material
    a. Reagent Input Module                                         45   having a sample to reagent material that is also independent of
   Reagent input module 152 is essentially the same as micro­            the physical and chemical properties of the mixed materials.
droplet formation module 158, however, it is specifically                A vent 440, which is downstream of the various zones of the
designed for formation of a microdroplet of reagent having a             microfluidic device 110 ensures that downstream pressure
predetermined volume which will yield a desired ratio of                 buildup does not inhibit downstream movement of samples
reagent to sample when mixed with the microdroplet from             50   within microfluidic device 110.
cell lysing module 160. Module 152 includes an input port                5. DNA Manipulation Module
420, a valve 422, and an actuator 172, each of which joins a                The mixed lysed cell sample and reagent are received
reagent source channel 428. An overflow channel 424, which               within a DNA manipulation zone 971 of DNA manipulation
also joins reagents source channel 428, may also be provided.            module 162. Module 162 can perform, for example, restric-
Actuator 172 may include a second positioning element 432           55   tion, digestion, ligation, hybridization and amplification of
to prevent liquid from entering therein.                                 DNA material. In one embodiment, DNA manipulation zone
    Reagent materials, which preferably comprise at least one            971 is configured to perform PCR amplification of nucleic
liquid, are introduced via input port 420, such as with a pipette        acids present within the lysed cell sample. Vent 440 prevents
or syringe. Examples of suitable reagent materials include               pressure from increasing within zone 971 as the lysed cell
substances to facilitate further processing of the lysed cell       60   sample and reagent are being introduced thereto. Valves 972
sample, such as enzymes and other materials for amplifying               and 973 of DNA manipulation module 162 may be closed to
DNA therein by polymerase chain reaction (PCR). The                      prevent substances therein zone from exiting, such as by
reagent material moves downstream within reagent source                  evaporation, during PCR amplification. The DNA manipula­
channel 428 until a downstream portion of the reagent mate­              tion zone is configured with heat sources under control of
rial contacts a positioning element 426. Any additional             65   computer 127 to allow thermal cycling of DNA manipulation
reagent material that continues to be received within reagent            zone during amplification, as understood by one of skill in the
source module preferably enters overflow channel 424. When               art.
                                                     US 8,273,308 B2
                             13                                                                     14
   System 901 includes also includes a detector 981 to detect          droplet is moving. A MRC r1 ofa microdroplet interface in the
the presence of amplified polynucleotides produced by PCR.             loading zone is preferably smaller than a MRC r2 of a droplet
Detector 981 is preferably an optical detector in optical com­         interface within the feed zone or a MRC r3 of a droplet
munication, such as by a fiber optic 981, with zone 971. A             interface within the stop zone. The MRC r2 is preferably
light source, such as a laser diode, introduces light to DNA      5    larger than the MRC ry Thus, the radius of curvature of the
Manipulation zone 971 to generate fluorescence indicative of           downstream microdroplet interface increases upon encoun-
the amount ofamplified polynucleotides present therein. The            tering the stop zone thereby inhibiting further downstream
fluorescence arises from fluorescent tags, included in the             movement. Preferably, the contact angle of the fluid with the
reagent and associated with the polynucleotides upon ampli­            wall is substantially constant throughout the capillary
fication.                                                         10   assisted loading zone.
   C. Preferred Positioning Elements
   Preferred positioning elements are discussed below.                               3. Vented Positioning Elements

            1 . Non-Wetting Positioning Elements                          Referring to FIGS. lla-llc, a positioning element 500
                                                                  15   operates to position a microfluidic sample 502 by reducing
   A positioning element 979 may be formed by a non-wet­               the gas pressure acting upon an upstream portion 504 of the
ting material disposed to contact a microfluidic sample. The           microfluidic sample relative to the gas pressure acting upon a
physio-chemical properties of the non-wetting material are             downstream portion 506 ofthe microfluidic sample. Position­
chosen upon considering the type of liquid forming the                 ing element 500 includes a vent 508 disposed in gaseous
microfluidic sample. For example, where the microfluidic          20   communication with a zone 510 along which microfluidic
sample is an aqueous sample, the positioning element pref­             sample 502 moves. Vent 508 preferably communicates with
erably comprises a hydrophobic material. An exemplary                  zone 510 via a passage 526. The zone may be for example, a
hydrophobic material includes a non-polar organic com­                 channel or conduit. Positioning element 500 may also include
pound, such as an aliphatic silane, which can be formed by             a second positioning element 516, such as a non-wetting
modifying an internal surface of microfluidic device 901. For     25   material, to substantially prevent fluid from the microfluidic
microfluidic samples formed of organic solvents, the non­              sample from contacting the vent.
wetting material may comprise a hydrophilic material.                     An open state ofa valve 512 allows passage of gas between
   When microfluidic sample 808 encounters positioning ele­            zone 510 and vent 508. A closed state of valve 512 prevents
ment 979, the liquid of the microfluidic sample experiences            such passage of gas. Valve 514 is preferably thermally actu-
an increased surface tension at downstream interface 810,         30   ated and includes a mass 514 of TRS.
which increased surface tension inhibits continued down­                  An actuator 518 is disposed upstream of positioning ele­
stream motion of microfluidic sample 808. Increasing the gas           ment 500. A ctuator 518 is preferably a gas actuator and may
pressure difference between upstream and downstream por­               include a heat source 520 to heat a gas associated with actua­
tions of the microfluidic sample overcomes the resistance and          tor 518. A ctuator 518 may include a positioning element 522,
moves the microfluidic sample downstream.                         35   such as non-wetting material, to substantially prevent fluid
                                                                       from the microfluidic sample from entering therein.
         2. Capillary A ssisted Positioning Elements                      Positioning element 500 preferably operates as follows.
                                                                       Referring to FIG. lla, microfluidic sample 502 moves down­
   Referring to FIGS. lOa-lOc, another type of positioning             stream in the direction of arrow 524. Microfluidic sample is
element may be formed by modifying the dimensions of the          40   preferably moved by a gas pressure provided from an
microfluidic channel to form a capillary assisted positioning          upstream actuator, which is not shown in FIGS. 9a-9c. The
element (CA FB) 700. A CA FB comprises an upstream feed                gas pressure acts upon upstream portion 504.
zone 702, a loading zone 704, and a stop zone 704. A microf­              Referring to FIG. llb, when upstream portion 504 passes
luidic sample 720 encountering the CA FB moves down­                   the opening of vent 508, the upstream gas dissipates through
stream until a downstream interface 710 of the microfluidic       45   vent 508, thereby reducing the upstream pressure. The pres­
sample contacts upstream surfaces 714 of the loading zone              sure reduction, which preferably equalizes the downstream
706. A t this point, capillary action causes the microfluidic          and upstream pressures, reduces or eliminates the motive
sample to move downstream until the downstream sample                  force tending to urge the microfluidic sample downstream.
interface 710 encounters the opening 712 between the load­                Referring to FIG. llc, valve 512 is closed to prevent pas-
ing zone 704 and the stop zone 706. Surface tension resists the   50   sage of gas between zone 510 and vent 508. Preferably, TRS
tendency of the microfluidic sample to continue downstream             514 moves into passage 526. Upon closing valve 512, the
past opening 714. Thus, the microfluidic sample 720 is posi­           actuation of actuator 518 provides a motive force to move
tioned at a predetermined location along the channel axis with         microfluidic sample 502 downstream in the direction ofarrow
respect to positioning element 700.                                    528 for further processing.
   The volume of the microfluidic sample encountering the         55
CA FB preferably has a larger volume than a volume of the                          4. A ctive Fluid Positioning Elements
loading zone 704 to ensure that the microfluidic sample will
advance fully to opening. For fluids that have similar surface           Referring to FIGS. 15a-15c, a microdroplet preparation
tensions and interface properties as water, the depth d1 of the        module 652 has a microdroplet preparation zone 650, an
loading zone 704 is preferably about 50% or less of the           60   active fluid positioning element 654, an actuator 656, and a
respective depths d2, d3 of the stop and feed zones.                   valve 658. A second actuator 660 is operatively associated
   The tendency of a microfluidic sample to move in a given            with the active positioning element 654 to introduce a microf­
direction is governed by the ratio between the mean radius of          luidic sample 666 to the microdroplet preparation zone 650.
curvature (MRC) of the front of the microfluidic sample and            Second actuator 660 is preferably located upstream from
the MRC of the back of the microfluidic sample. These cur-        65   valve 658. Microdroplet preparation module 652 prepares a
vatures depend upon the contact angle of the fluid of the              microdroplet 668, which has a predetermined volume from
sample and the dimensions of the zone in which the micro-              the microfluidic sample 666 received therein.
                                                      US 8,273,308 B2
                              15                                                                      16
   In operation, microfluidic preparation module 652 receives                  a second valve disposed within the DNA manipulation
the microfluidic sample 666, which moves downstream                               module downstream of the DNA manipulation zone;
because of a motive force provided by the second actuator                         and
660. The motive force is preferably an upstream gas pressure,                  a vent disposed within the DNA manipulation module
which is greater than a downstream gas pressure acting upon        5              and separated from the upstream charmel by the first
the microfluidic sample 666. The microfluidic sample moves                        and second valves;
downstream until a downstream portion 670 thereof encoun­                  a controller programmed to close the first and second
ters active positioning element 654, which preferably com­                     valves to prevent gas and liquid from flowing into or out
prises a sensor 672 having electrical leads 674. The leads 674                 of the DNA manipulation zone when amplification of
                                                                   10          the sample occurs, wherein the only ingress to and
are in electrical communication with I/0 pins of the microf-
                                                                               egress from the DNA manipulation zone is through the
luidic device to allow signals from sensor 672 to be received
                                                                               first and second valves, and wherein the computer-con­
by a DAQ.
                                                                               trolled heat source is in thermal contact with the DNA
   Sensing element 672 is preferably a pair of electrical con­
                                                                               manipulation zone; and
tacts. To sense the presense of the liquid, DAQ 126 applies a
small voltage across leads 674 and measures the resultant          15      wherein the detector is configured to identify one or more
current. As the liquid of the microfluidic sample contacts the                 polynucleotides within the DNA manipulation zone.
first and second contacts, the current passing therebetween                2. The microfluidic device of claim 1, wherein the DNA
changes, thereby indicating to DAQ 126 that the liquid has              manipulation zone is configured to receive a microdroplet of
arrived at sensor 672.                                                  lysed cell sample and reagent fluid from the upstream chan-
   Upon recognition that the liquid has arrived at sensor 672,     20   nel.
the DAQ instructs second actuator 660 to decrease a down­                  3. The microfluidic device of claim 2, wherein the microf­
stream motive force acting upon the microfluidic sample 666.            luidic device is configured to subject the lysed cell sample and
For example, DAQ may reduce a current flowing through a                 reagent fluid to a polymerase chain reaction thereby provid­
heat source 676 associated with second actuator 660 thereby             ing amplified polynucleotides.
reducing a temperature of a gas therein. The temperature           25      4. The microfluidic device of claim 3, wherein the detector
reduction reduces the gas pressure acting upon a upstream               comprises a light source configured to introduce light to the
portion 678 of microfluidic sample thereby inhibiting the               DNA manipulation zone, the light selected to generate fluo­
downstream motion of the microfluidic sample 666. The                   rescence indicative of the amount of amplified polynucle­
microfluidic sample is positioned such that a first portion 680         otides present therein.
is located downstream of actuator 656 and a second portion         30      5. The microfluidic device of claim 1, wherein the detector
682 is located upstream of actuator 656.                                is an optical detector in optical communication with the DNA
   To prepare microdroplet 668, DAQ 126 actuates actuator to
                                                                        manipulation zone.
provide a motive force which prepares the microdroplet 668
                                                                            6. The microfluidic device of claim 1, wherein the vent is
from the first portion 680 of microfluidic sample 666. Micro­
droplet 668 moves downstream while the second portion 682               configured to prevent pressure from increasing within the
of the microfluidic sample 666 moves upstream from actuator        35   DNA manipulation zone.
656. During microdroplet preparation, valve 658 may be                     7. The microfluidic device of claim 1, wherein the com­
closed to substantially isolate the actuator 656 from second            puter-controlled heat source is configured to control thermal
actuator 660 and other upstream portions of the microfluidic            cycling of the DNA manipulation zone.
device.                                                                    8. The microfluidic device ofclaim 2 further comprising an
   The active positioning element preferably operates as a         40   actuator configured to move a microdroplet of lysed cell
closed loop element that provides feedback from sensor 672              sample into the DNA manipulation zone.
to the DAQ. The feedback is indicated when a microfluidic                  9. The microfluidic device of claim 8, wherein the actuator
sample has reached a predetermined position within the                  is a gas actuator, and the device is configured to move the
microfluidic device. Upon receiving the feedback, the DAQ               lysed cell sample and reagent fluid from the upstream channel
changes the state of the actuator providing the motive force to    45   to the DNA manipulation zone by opening the first valve and
move the microdroplet.                                                  actuating the gas actuator to thereby increase a gas pressure
   While the above invention has been described with refer­             within the upstream channel relative to a gas pressure within
ence to certain preferred embodiments, it should be kept in             the DNA manipulation zone.
mind that the scope of the present invention is not limited to             10. The microfluidic device of claim 8, wherein the actua­
these. Thus, one skilled in the art may find variations of these   50   tor is a gas actuator, and the device is configured to move the
preferred embodiments which, nevertheless, fall within the
                                                                        lysed cell sample and reagent fluid from the upstream channel
spirit of the present invention, whose scope is defined by the
                                                                        to the DNA manipulation zone by opening the first valve and
claims set forth below.
                                                                        actuating the gas actuator to thereby decrease a gas pressure
                                                                        within the DNA manipulation zone relative to a gas pressure
  What is claimed is:                                              55   within the upstream charmel.
  1. A system, comprising:                                                 11. The microfluidic device of claim 1, wherein the first
  a microfluidic device;
                                                                        and second valves comprise a thermally responsive sub­
  a computer-controlled heat source; and
  a detector;                                                           stance.
  wherein the microfluidic device comprises:                                12. The microfluidic device of claim 11, wherein the first
     an upstream channel;                                          60   and second valves are thermally actuated.
     a DNA manipulation module located downstream from                     13. The microfluidic device of claim 12, wherein the first
        the upstream channel;                                           and second valves are reversible between an open and a
     a DNA manipulation zone within the DNA manipulation                closed state.
        module and configured to perform PCR amplification                  14. The microfluidic device of claim 13, wherein the first
        ofa sample;                                                65   and second valves are configured, when in the closed state, to
     a first valve disposed within the DNA manipulation                 prevent gas and liquid within the DNA manipulation zone
        module upstream of the DNA manipulation zone;                   from entering or exiting the DNA manipulation zone.
                                                      US 8,273,308 B2
                              17                                                                      18
   15. The microfluidic device of claim 1, wherein the device             wherein the microfluidic device comprises:
further comprises a lower substrate and an upper substrate,                  an upstream channel;
and the DNA manipulation zone, first and second valves, and                  a DNA manipulation zone located downstream from the
vent are integral with the upper substrate.                                     upstream channel and configured to perform PCR
   16. The microfluidic device of claim 15, wherein the com-       5            amplification of a sample;
puter-controlled heat source comprises a plurality ofresistive               a first valve disposed upstream ofthe DNA manipulation
heaters.                                                                        zone; and
   17. The microfluidic device of claim 16, wherein the lower                a second valve disposed downstream of the DNA
substrate has a glass base and an oxide layer, wherein the                      manipulation zone;
oxide layer contains the plurality of resistive heaters, and       10     a controller programmed to close the first and second
wherein the upper substrate has a bottom surface bonded to                   valves to prevent gas and liquid from flowing into or out
the oxide layer on the lower substrate.                                      ofthe DNA manipulation zone and to isolate and confine
   18. A device, comprising:                                                 the sample to a region between the first and second
   a microfluidic process module;                                            valves accessible to the detector, wherein the only
   a computer-controlled heat source; and                          15        ingress to and egress from the region accessible to the
   a detector;                                                               detector is through the first and second valves; and
  wherein the microfluidic process module comprises:                      wherein the computer-controlled heat source is in thermal
      a zone configured to receive a sample and perform                      contact with the DNA manipulation zone and wherein
         amplification of the sample;
                                                                             the detector is configured to identify one or more poly­
      a first valve upstream ofthe zone;
                                                                   20        nucleotides within the DNA manipulation zone.
      a second valve downstream of the zone; and
      a vent separated from the first valve by the second valve;          20. The system of claim 18, wherein the first and second
   a controller progranimed to close the first and second               valves comprise a thermally responsive substance.
      valves to prevent gas and liquid from flowing into or out           21. The system of claim 18, wherein the first and second
      of the zone when amplification of the sample occurs in            valves are thermally actuated.
      the zone, wherein the only ingress to and egress from the    25     22. The system of claim 18, wherein the first and second
      zone is through the first and second valves;                      valves are reversible between an open and a closed state.
   wherein the computer-controlled heat source is in thermal              23. The system of claim 19, wherein the first and second
      contact with the zone; and                                        valves comprise a thermally responsive substance.
   wherein the detector is configured to identify one or more             24. The system of claim 19, wherein the first and second
      polynucleotides within the zone.                             30   valves are thermally actuated.
   19. A system, comprising:                                              25. The system of claim 19, wherein the first and second
   a microfluidic device;                                               valves are reversible between an open and a closed state.
   a computer-controlled heat source; and
   a detector;                                                                                *   *   *    *   *
EXHIBIT 2
                                                                                        US008703069B2


(12) United States Patent                                              (io) Patent No.:                US 8,703,069 B2
       Handique et al.                                                 (45) Date of Patent:                     Apr. 22, 2014

(54)   MOVING MICRODROPLETS IN A                                  (56)                   References Cited
       MICROFLUIDIC DEVICE
                                                                                  U.S. PATENT DOCUMENTS
(75)   Inventors: Kalyan Handique, Ypsilanti, MI (US);
                  Gene Parunak, Saline, MI (US)                          1,434,314 A     10/1922 Raich
                                                                         1,616,419 A     2/1927 Wilson
(73)   Assignee: Handylab, Inc., Franklin Lakes, NJ                                          (Continued)
                 (US)
                                                                               FOREIGN PATENT DOCUMENTS
(*)    Notice:      Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35       CA              2294819             1/1999
                                                                  DE              19929734          12/1999
                    U.S.C. 154(b) by 0 days.
                                                                                             (Continued)
(21)   Appl. No.: 13/620,452
                                                                                    OTHER PUBLICATIONS
(22)   Filed:       Sep. 14, 2012
                                                                  Bollet, C. et al., “A simple method for the isolation of chromosomal
(65)                   Prior Publication Data                     DNA from Gram positive or acid-fast bacteria”, Nucleic Acids
                                                                  Research, vol. 19, No. 8 (1991), p. 1955.
       US 2013/0071851 Al           Mar. 21, 2013
                                                                                             (Continued)
                 Related U.S. Application Data
(63)   Continuation of application No. 11/929,971, filed on
                                                                  Primary Examiner — Brian J Sines
       Oct. 30, 2007, now Pat. No. 8,273,308, which is a
                                                                  (74) Attorney, Agent, or Firm — Knobbe Martens Olson &
       continuation of application No. 10/075,371, filed on
       Feb. 15, 2002, now Pat. No. 7,323,140, which is a          Bear LLP
       continuation-in-part of application No. 10/014,519,
       filed on Dec. 14, 2001, now Pat. No. 7,192,557, and a      (57)                      ABSTRACT
       continuation-in-part of application No. 09/953,921,
       filed on Sep. 18, 2001, now Pat. No. 6,575,188, and a      This disclosure provides systems, methods, and devices for
       continuation-in-part of application No. 09/819,105,        processing samples on a microfluidic device. One method
       filed on Mar. 28, 2001, now Pat. No. 7,010,391.            includes moving a sample from an upstream channel of a
                                                                  microfluidic device into a DNA manipulation module located
(60)   Provisional application No. 60/307,638, filed on Jul.
                                                                  downstream ofthe upstream channel. The DNA manipulation
       26, 2001.
                                                                  module includes a DNA manipulation zone configured to
                                                                  perform amplification of the sample, a first valve disposed
(51)   Int.Cl.
                                                                  upstream of the DNA manipulation zone, and a second valve
       GOIN 15/06              (2006.01)
                                                                  disposed downstream of the DNA manipulation zone. The
(52)   U.S. Cl.
                                                                  method also includes receiving the sample in the DNA
       USPC .............. 422/503; 422/68.1; 422/81; 422/82;
                                                                  manipulation zone; closing the first valve and the second
            422/100; 422/502; 422/504; 422/509; 436/43;
                                                                  valve such that as and liquid are prevented from flowing into
                                            436/174; 436/180
                                                                  or out ofthe DNA manipulation zone; and thermal cycling the
(58)   Field of Classification Search                             sample in the DNA manipulation zone.
       USPC ............ 422/68.1, 81, 82, 100, 502, 503, 504,
                                   422/509; 436/43, 174, 180
       See application file for complete search history.                          10 Claims, 15 Drawing Sheets




                                     110
                                                 US 8,703,069 B2
                                                      Page 2

                 References Cited                              5,186,339   A    2/1993    Heissler
                                                               5,192,507   A    3/1993    Taylor et al.
             U.S. PATENT DOCUMENTS                             5,208,163   A    5/1993    Charlton et al.
                                                               5,223,226   A    6/1993    Whittmer et al.
1,733,401    A    8/1930    Lovekin                            D338,275    S    8/1993    Fischer et al.
D189,404     S   12/1960    Nicolle                            5,250,263   A   10/1993    Manz
3,528,449    A    9/1970    Witte et al.                       5,252,743   A   10/1993    Barrett et al.
3,813,316    A    5/1974    Chakrabarty et al.                 5,256,376   A   10/1993    Callan et al.
3,985,649    A   10/1976    Eddelman                           5,275,787   A    1/1994    Yuguchi et al.
4,018,089    A    4/1977    Dzula et al.                       5,282,950   A    2/1994    Dietze et al.
4,018,652    A    4/1977    Lanham et al.                      5,296,375   A    3/1994    Kricka et al.
4,038,192    A    7/1977    Serur                              5,304,477   A    4/1994    Nagoh et al.
4,055,395    A   10/1977    Honkawa et al.                     5,304,487   A    4/1994    Wilding et al.
D249,706     S    9/1978    Adamski                            D347,478    S    5/1994    Pinkney
4,139,005    A    2/1979    Dickey                             5,311,896   A    5/1994    Kaartinen et al.
D252,157     S    6/1979    Kronish et al.                     5,311,996   A    5/1994    Duffy et al.
D252,341     S    7/1979    Thomas                             5,316,727   A    5/1994    Suzuki et al.
D254,687     S    4/1980    Fadler et al.                      5,327,038   A    7/1994    Culp
4,212,744    A    7/1980    Oota                               5,339,486   A    8/1994    Persic
D261,033     S    9/1981    Armbruster                         D3 51,475   S   10/1994    Gerber
D261,173     S   10/1981    Armbruster                         D351,913    S   10/1994    Hieb et al.
4,301,412    A   11/1981    Hill et al.                        5,364,591   A   11/1994    Green et al.
4,439,526    A    3/1984    Columbus                           5,372,946   A   12/1994    Cusak et al.
4,457,329    A    7/1984    Werley et al.                      5,374,395   A   12/1994    Robinson
4,466,740    A    8/1984    Kano et al.                        5,389,339   A    2/1995    Petschek et al.
4,504,582    A    3/1985    Swann                              D356,232    S    3/1995    Armstrong et al.
4,522,786    A    6/1985    Ebersole                           5,397,709   A    3/1995    Berndt
D279,817     S    7/1985    Chen et al.                        5,401,465   A    3/1995    Smethers et al.
D282,208     S    1/1986    Lowry                              5,411,708   A    5/1995    Moscetta et al.
4,599,315    A    7/1986    Terasaki et al.                    5,414,245   A    5/1995    Hackleman
4,612,873    A    9/1986    Eberle                             5,416,000   A    5/1995    Allen et al.
4,612,959    A    9/1986    Costello                           5,422,271   A    6/1995    Chen et al.
D288,478     S    2/1987    Carlson et al.                     5,422,284   A    6/1995    Lau
4,647,432    A    3/1987    Wakatake                           5,427,946   A    6/1995    Kricka et al.
4,654,127    A    3/1987    Baker et al.                       5,474,796   A   12/1995    Brennan
4,673,657    A    6/1987    Christian                          D366,l 16   S    1/1996    Biskupski
4,683,195    A    7/1987    Mullis et al.                      5,486,335   A    1/1996    Wilding et al.
4,683,202    A    7/1987    Mullis                             5,494,639   A    2/1996    Grzegorzewski
D292,735     S   11/1987    Lovborg                            5,498,392   A    3/1996    Wilding et al.
4,720,374    A    1/1988    Ramachandran                       5,503,803   A    4/1996    Brown
4,798,693    A    1/1989    Mase et al.                        5,516,410   A    5/1996    Schneider et al.
4,800,022    A    1/1989    Leonard                            5,519,635   A    5/1996    Miyake et al.
4,841,786    A    6/1989    Schulz                             5,529,677   A    6/1996    Schneider et al.
D302,294     S    7/1989    Hillman                            5,559,432   A    9/1996    Logue
4,871,779    A   10/1989    Killat et al.                      5,565,171   A   10/1996    Dovichi et al.
4,895,650    A    1/1990    Wang                               5,569,364   A   10/1996    Hooper et al.
4,919,829    A    4/1990    Gates et al.                       5,578,270   A   11/1996    Reichler et al.
4,921,809    A    5/1990    Shiff et al.                       5,578,818   A   11/1996    Kain et al.
4,935,342    A    6/1990    Seligson et al.                    5,579,928   A   12/1996    Anukwuem
4,946,562    A    8/1990    Guruswamy                          5,580,523   A   12/1996    Bard
4,949,742    A    8/1990    Rando et al.                       5,582,884   A   12/1996    Ball et al.
D310,413     S    9/1990    Bigler et al.                      5,585,069   A   12/1996    Zanucchi et al.
4,963,498    A   10/1990    Hillman                            5,585,089   A   12/1996    Queen et al.
4,967,950    A   11/1990    Legg et al.                        5,585,242   A   12/1996    Bouma et al.
D312,692     S   12/1990    Bradley                            5,587,128   A   12/1996    Wilding et al.
4,978,502    A   12/1990    Dole et al.                        5,589,136   A   12/1996    Northrup et al.
4,978,622    A   12/1990    Mishell et al.                     5,593,838   A     1/1997   Zanzucchi et al.
4,989,626    A    2/1991    Takagi et al.                      5,595,708   A     1/1997   Berndt
5,001,417    A    3/1991    Pumphrey et al.                    5,599,432   A    2/1997    Manz et al.
5,004,583    A    4/1991    Guruswamy et al.                   5,599,503   A    2/1997    Manz et al.
5,048,554    A    9/1991    Kremer                             5,599,667   A    2/1997    Arnold, Jr. et al.
5,053,199    A   10/1991    Keiser et al.                      5,601,727   A    2/1997    Bormann et al.
5,060,823    A   10/1991    Perlman                            5,603,351   A    2/1997    Cherukuri et al.
5,061,336    A   10/1991    Soane                              5,605,662   A    2/1997    Heller et al.
5,064,618    A   11/1991    Baker et al.                       D378,782    S    4/1997    LaBarbera et al.
5,071,531    A   12/1991    Soane                              5,628,890   A     5/1997   Carter et al.
5,091,328    A    2/1992    Miller                             5,630,920   A     5/1997   Friese et al.
D324,426     S    3/1992    Fan et al.                         5,631,337   A     5/1997   Sassi et al.
5,096,669    A    3/1992    Lauks et al.                       5,632,876   A     5/1997   Zanzucchi et al.
D325,638     S    4/1992    Sloat et al.                       5,632,957   A     5/1997   Heller et al.
 5,126,002   A    6/1992    Iwata et al.                       5,635,358   A    6/1997    Wilding et al.
 5,126,022   A    6/1992    Soane et al.                       5,637,469   A     6/1997   Wilding et al.
 D328,135    S    7/1992    Fan et al.                         5,639,423   A     6/1997   Northrup et al.
 D328,794    S     8/1992   Frenkel et al.                     5,643,738   A     7/1997   Zanzucchi et al.
 5,135,627   A     8/1992   Soane                              5,646,039   A     7/1997   Northrup et al.
 5,135,872   A     8/1992   Pouletty et al.                    5,647,994   A     7/1997   Tuunanen et al.
 5,147,606   A    9/1992    Charlton et al.                    5,651,839   A     7/1997   Rauf
 5,169,512   A   12/1992    Wiedenmann et al.                  5,652,149   A     7/1997   Mileaf et al.
 D333,522    S    2/1993    Gianino                            D382,346    S     8/1997   Buhler et al.
                                                        US 8,703,069 B2
                                                             Page 3

(56)                   References Cited                               D413.677    S      9/1999    Dumitrescu et al.
                                                                      5,948,227   A      9/1999    Dubrow
                   U.S. PATENT DOCUMENTS                              5,955,028   A      9/1999    Chow
                                                                      5,955,029   A      9/1999    Wilding et al.
       D382.647    S    8/1997    Staples et al.                      5,957,579   A      9/1999    Kopf-Sill et al.
       5,667,976   A    9/1997    Van Ness et al.                     5,958,203   A      9/1999    Parce et al.
       5,671,303   A    9/1997    Shieh et al.                        5,958,694   A      9/1999    Nikiforov
       5,674,394   A   10/1997    Whitmore                            5,959,221   A      9/1999    Boyd et al.
       5,674,742   A   10/1997    Northrup et al.                     5,959,291   A      9/1999    Jensen
       5,681,484   A   10/1997    Zanzucchi et al.                    5,964,995   A     10/1999    Nikiforov et al.
       5,681,529   A   10/1997    Taguchi et al.                      5,964,997   A     10/1999    McBride
       5,683,657   A   11/1997    Mian                                5,965,001   A     10/1999    Chow et al.
       5,699,157   A   12/1997    Parce                               5,965,410   A     10/1999    Chow et al.
       5,700,637   A   12/1997    Southern                            5,965,886   A     10/1999    Sauer et al.
       5,705,813   A    1/1998    Apffel et al.                       5,968,745   A     10/1999    Thorp et al.
       5,726,026   A    3/1998    Wilding et al.                      5,972,187   A     10/1999    Parce et al.
       5,726,404   A    3/1998    Brody                               5,973,138   A     10/1999    Collis
       5,726,944   A    3/1998    Pelley et al.                       D417,009    S     11/1999    Boyd
       5,731,212   A    3/1998    Gavin et al.                        5,976,336   A     11/1999    Dubrow et al.
       5,744,366   A    4/1998    Kricka et al.                       5,980,704   A     11/1999    Cherukuri et al.
       5,747,666   A    5/1998    Willis                              5,980,719   A     11/1999    Cherukuri et al.
       5,750,015   A    5/1998    Soane et al.                        5,981,735   A     11/1999    Thatcher et al.
       5,755,942   A    5/1998    Zanzucchi et al.                    5,989,402   A     11/1999    Chow et al.
       5,763,262   A    6/1998    Wong et al.                         5,992,820   A     11/1999    Fare et al.
       5,770,029   A    6/1998    Nelson et al.                       5,993,611   A     11/1999    Moroney, III et al.
       5,770,388   A    6/1998    Vorpahl                             5,993,750   A     11/1999    Ghosh et al.
       5,772,966   A    6/1998    Maracas et al.                      5,997,708   A     12/1999    Craig
       5,779,868   A    7/1998    Parce et al.                        6,001,229   A     12/1999    Ramsey
       5,787,032   A    7/1998    Heller et al.                       6,001,231   A     12/1999    Kopf-Sill
       5,788,814   A    8/1998    Sun et al.                          6,001,307   A     12/1999    Naka et al.
       5,800,600   A    9/1998    Lima-Marques et al.                 6,004,515   A     12/1999    Parce et al.
       5,800,690   A    9/1998    Chow et al.                         6,007,690   A     12/1999    Nelson et al.
       5,804,436   A    9/1998    Okun et al.                         6,010,607   A      1/2000    Ramsey
       D399,959    S   10/1998    Prokop et al.                       6,010,608   A      1/2000    Ramsey
       5,827,481   A   10/1998    Bente et al.                        6,010,627   A      1/2000    Hood, III
       5,842,106   A   11/1998    Thaler et al.                       6,012,902   A      1/2000    Parce
       5,842,787   A   12/1998    Kopf-Sill et al.                    D420,747    S      2/2000    Dumitrescu et al.
       5,846,396   A   12/1998    Zanzucchi et al.                    D421,130    S      2/2000    Cohen et al.
       5,846,493   A   12/1998    Bankier et al.                      6,024,920   A      2/2000    Cunanan
       5,849,208   A   12/1998    Hayes et al.                        D421,653    S      3/2000    Purcell
       5,849,486   A   12/1998    Heller et al.                       6,033,546   A      3/2000    Ramsey
       5,849,489   A   12/1998    Heller                              6,043,080   A      3/2000    Lipshutz et al.
       5,849,598   A   12/1998    Wilson et al.                       6,046,056   A      4/2000    Parce et al.
       5,852,495   A   12/1998    Parce                               6,048,734   A      4/2000    Burns et al.
       5,856,174   A    1/1999    Lipshutz et al.                     6,054,034   A      4/2000    Soane et al.
       5,858,187   A    1/1999    Ramsey et al.                       6,054,277   A      4/2000    Furcht et al.
       5,858,188   A    1/1999    Soane et al.                        6,056,860   A      5/2000    Amigo et al.
       5,863,502   A    1/1999    Southgate et al.                    6,057,149   A      5/2000    Burns et al.
       5,863,708   A    1/1999    Zanzucchi et al.                    6,062,261   A      5/2000    Jacobson et al.
       5,863,801   A    1/1999    Southgate et al.                    6,063,341   A      5/2000    Fassbind et al.
       5,866,345   A    2/1999    Wilding et al.                      6,063,589   A      5/2000    Kellogg et al.
       5,869,004   A    2/1999    Parce et al.                        6,068,752   A      5/2000    Dubrow et al.
       5,869,244   A    2/1999    Martin et al.                       6,071,478   A      6/2000    Chow
       5,872,010   A    2/1999    Karger et al.                       6,074,725   A      6/2000    Kennedy
       5,872,623   A    2/1999    Stabile et al.                      6,074,827   A      6/2000    Nelson et al.
       5,874,046   A    2/1999    Megerle                             D428,497    S      7/2000    Lapeus et al.
       5,876,675   A    3/1999    Kennedy                             6,086,740   A      7/2000    Kennedy
       5,880,071   A    3/1999    Parce et al.                        6,096,509   A      8/2000    Okun et al.
       5,882,465   A    3/1999    McReynolds                          6,100,541   A      8/2000    Nagle et al.
       5,883,211   A    3/1999    Sassi et al.                        6,102,897   A      8/2000    Lang
       5,885,432   A    3/1999    Hooper et al.                       6,103,537   A       8/2000   Ullman et al.
       5,885,470   A    3/1999    Parce et al.                        6,106,685   A       8/2000   McBride et al.
       5,895,762   A    4/1999    Greenfield et al.                   6,110,343   A       8/2000   Ramsey et al.
       5,900,130   A    5/1999    Benvegnu et al.                     6,123,205   A      9/2000    Dumitrescu et al.
       5,912,124   A    6/1999    Kumar                               6,123,798   A      9/2000    Gandhi et al.
       5,912,134   A    6/1999    Shartle                             6,130,098   A     10/2000    Handique et al.
       5,916,522   A    6/1999    Boyd et al.                         6,132,580   A     10/2000    Mathies et al.
       5,916,776   A    6/1999    Kumar                               6,132,684   A     10/2000    Marino
       5,919,646   A    7/1999    Okun et al.                         6,133,436   A     10/2000    Koster et al.
       5,919,711   A    7/1999    Boyd et al.                         D433,759     S    11/2000    Mathis et al.
       5,922,591   A    7/1999    Anderson et al.                     6,143,250   A     11/2000     Tajima
       5,927,547   A    7/1999    Papen et al.                        6,149,787   A     11/2000     Chow et al.
       5,928,880   A    7/1999    Wilding et al.                      6,156,199   A     12/2000    Zuk, Jr.
       5,929,208   A    7/1999    Heller et al.                       6,158,269   A     12/2000     Dorenkott et al.
       D413,391    S    8/1999    Lapeus et al.                       6,167,910   B1      1/2001    Chow
       5,932,799   A    8/1999    Moles                               6,168,948   B1      1/2001    Anderson et al.
       5,935,401   A    8/1999    Amigo                               6,171,850   B1      1/2001   Nagle et al.
       5,939,291   A    8/1999    Loewy et al.                        6,174,675   B1      1/2001    Chow et al.
       5,942,443   A     8/1999   Parce et al.                        6,180,950    B1     1/2001    Olsen
                                                         US 8,703,069 B2
                                                              Page 4

(56)                     References Cited                              6,444,461    B1    9/2002    Knapp et al.
                                                                       6,447,661    B1    9/2002    Chow et al.
                    U.S. PATENT DOCUMENTS                              6,447,727    B1    9/2002    Parce et al.
                                                                       6,448,064    B1    9/2002    Vo-Dinh et al.
                    S     2/2001    Yamanishi et al.                   6,453,928    B1    9/2002    Kaplan et al.
       D438,311
       6,190,619    B1    2/2001    Kilcoin et al.                     6,465,257    B1   10/2002    Parce et al.
       D438,632     S     3/2001    Miller                             6,468,761    B2   10/2002    Yang et al.
       D438,633     S     3/2001    Miller                             6,472,141    B2   10/2002    Nikiforov
       D439,673     s     3/2001    Brophy et al.                      6,475,364    B1   11/2002    Dubrow et al.
       6,197,595    B1    3/2001    Anderson et al.                    D467,348     S    12/2002    McMichael et al.
       6,211,989    B1    4/2001    Wulf et al.                        D467,349     S    12/2002    Niedbala et al.
       6,213,151    B1    4/2001    Jacobson et al.                    6,488,897    B2   12/2002    Dubrow et al.
       6,221,600    B1    4/2001    MacLeod et al.                     6,495,104    B1   12/2002    Unno et al.
       6,228,635    B1    5/2001    Armstrong et al.                   6,498,497    B1   12/2002    Chow et al.
       6,232,072    B1    5/2001    Fisher                             6,500,323    B1   12/2002    Chow et al.
       6,235,175    B1    5/2001    Dubrow et al.                      6,500,390    B1   12/2002    Boulton et al.
       6,235,313    B1    5/2001    Mathiowitz et al.                  D468,437     S     1/2003    McMenamy et al.
       6,235,471    B1    5/2001    Knapp et al.                       6,506,609    B1    1/2003    Wada et al.
       6,236,456    B1    5/2001    Giebeler et al.                    6,509,193    B1    1/2003    Tajima
       6,236,581    B1    5/2001    Foss et al.                        6,511,853    B1    1/2003    Kopf-Sill et al.
       6,238,626    B1    5/2001    Higuchi et al.                     D470,595     S     2/2003    Crisanti et al.
       6,251,343    B1    6/2001    Dubrow et al.                      6,515,753    B2    2/2003    Maher
       6,254,826    B1    7/2001    Acosta et al.                      6,517,783    B2    2/2003    Horner et al.
       6,259,635    B1    7/2001    Khouri et al.                      6,520,197    B2    2/2003    Deshmukh et al.
       6,261,431    B1    7/2001    Mathies et al.                     6,521,188    B1    2/2003    Webster
       6,267,858    B1    7/2001    Parce et al.                       6,524,456    B1    2/2003    Ramsey et al.
       D446,306     S     8/2001    Ochi et al.                        6,524,790    B1    2/2003    Kopf-Sill et al.
       6,271,021    B1    8/2001    Burns et al.                       D472,324     S     3/2003    Rumore et al.
       6,274,089    B1    8/2001    Chow et al.                        6,534,295    B2    3/2003    Tai et al.
       6,280,967    B1    8/2001    Ransom et al.                      6,537,771    B1    3/2003    Farinas et al.
       6,281,008    B1    8/2001    Komai et al.                       6,540,896    B1    4/2003    Manz et al.
       6,284,113    B1    9/2001    Bjornson et al.                    6,544,734    B1    4/2003    Briscoe et al.
       6,287,254    B1    9/2001    Dodds                              6,547,942    B1    4/2003    Parce et al.
       6,287,774    B1    9/2001    Nikiforov                          6,555,389    B1    4/2003    Ullman et al.
       6,291,248    B1    9/2001    Haj-Ahmad                          6,556,923    B2    4/2003    Gallagher et al.
       6,294,063    B1    9/2001    Becker et al.                      D474,279     S     5/2003    Mayer et al.
       6,302,134    B1   10/2001    Kellogg et al.                     D474,280     S     5/2003    Niedbala et al.
       6,302,304    B1   10/2001    Spencer                            6,558,916    B2    5/2003    Veerapandian et al.
       6,303,343    B1   10/2001    Kopf-Sill                          6,558,945    B1    5/2003    Kao
       6,306,273    B1   10/2001    Wainright et al.                   6,569,607    B2    5/2003    McReynolds
       6,306,590    B1   10/2001    Mehta et al.                       6,572,830    B1    6/2003    Burdon et al.
       6,319,469    B1   11/2001    Mian et al.                        6,575,188    B2    6/2003    Parunak
       6,322,683    B1   11/2001    Wolk et al.                        6,576,459    B2    6/2003    Miles et al.
       6,326,083    B1   12/2001    Yang et al.                        6,579,453    B1    6/2003    Bachler et al.
       6,326,147    B1   12/2001    Oldham et al.                      6,589,729    B2    7/2003    Chan et al.
       6,326,211    B1   12/2001    Anderson et al.                    6,592,821    B1    7/2003    Wada et al.
       6,334,980    B1     1/2002   Hayes et al.                       6,597,450    B1    7/2003    Andrews et al.
       6,337,435    B1     1/2002   Chu et al.                         6,602,474    B1    8/2003    Tajima
       6,353,475    B1    3/2002    Jensen et al.                      6,613,211    B1    9/2003    McCormick et al.
       6,358,387    B1    3/2002    Kopf-Sill et al.                   6,613,512    B1    9/2003    Kopf-Sill et al.
       6,366,924    B1    4/2002    Parce                              6,613,580    B1    9/2003    Chow et al.
       6,368,871    B1    4/2002    Christel et al.                    6,613,581    B1    9/2003    Wada et al.
       6,370,206    B1    4/2002    Schenk                             6,614,030    B2    9/2003    Maher et al.
       6,375,185    B1    4/2002    Lin                                6,620,625    B2    9/2003    Wolk et al.
       6,375,901    B1    4/2002    Robotti et al.                     6,623,860    B2    9/2003    Hu et al.
       6,379,884    B2    4/2002    Wada et al.                        6,627,406    B1    9/2003    Singh et al.
       6,379,929    B1    4/2002    Burns et al.                       D480,814     S    10/2003    Lafferty et al.
       6,379,974    B1    4/2002    Parce et al.                       6,632,655    B1   10/2003    Mehta et al.
       6,382,254    B1     5/2002   Yang et al.                        6,633,785    B1   10/2003    Kasahara et al.
       6,391,541    B1     5/2002   Petersen et al.                    D482,796     S    11/2003    Oyama et al.
       6,391,623    B1     5/2002   Besemer et al.                     6,649,358    B1   11/2003    Parce et al.
       6,395,161    B1     5/2002    Schneider et al.                  6,664,104    B2   12/2003    Pourahmadi et al.
       6,398,956    B1    6/2002    Coville et al.                     6,669,831    B2   12/2003    Chow et al.
       6,399,025    B1    6/2002    Chow                               6,670,153    B2   12/2003    Stern
       6,399,389    B1    6/2002    Parce et al.                       D484,989     S      1/2004   Gebrian
       6,399,952    B1     6/2002    Maier et al.                      6,681,616    B2     1/2004   Spaid et al.
       6,401,552    B1     6/2002    Elkins                            6,681,788    B2     1/2004   Parce et al.
       6,403,338    B1     6/2002    Knapp et al.                      6,685,813    B2    2/2004    Williams et al.
       6,408,878    B2     6/2002   Unger et al.                       6,692,700    B2    2/2004    Handique
       6,413,401    B1     7/2002    Chow et al.                       6,695,009    B2    2/2004    Chien et al.
       6,416,642    B1     7/2002    Alajoki et al.                    6,706,519    B1    3/2004    Kellogg et al.
       6,420,143    B1     7/2002    Kopf-Sill                         6,720,148    B1    4/2004    Nikiforov
       6,425,972    B1     7/2002    McReynolds                        6,730,206    B2     5/2004   Ricco et al.
        D461,906    S      8/2002    Pham                               6,733,645   B1     5/2004   Chow
        6,428,987   B2     8/2002    Franzen                            6,734,401   B2     5/2004   Bedingham et al.
        6,430,512   B1     8/2002    Gallagher                          6,737,026   B1     5/2004   Bergh et al.
        6,432,366   B2     8/2002    Ruediger et al.                    6,740,518   B1     5/2004   Duong et al.
        6,440,725   B1     8/2002    Pourahmadi et al.                  D491,272     S     6/2004   Alden et al.
        D463,031    S      9/2002    Slomski et al.                     D491,273     S     6/2004   Biegler et al.
                                                          US 8,703,069 B2
                                                               Page 5

(56)                      References Cited                              D534,280     S     12/2006     Gomm et al.
                                                                        7,148,043    B2    12/2006     Kordunsky et al.
                    U.S. PATENT DOCUMENTS                               7,150,814    B1    12/2006     Parce et al.
                                                                        7,150,999    B1    12/2006     Shuck
       D491,276     S      6/2004    Langille                           D535,403     S      1/2007     Isozaki et al.
       6,750,661    B2     6/2004    Brooks et al.                      7,160,423    B2      1/2007    Chien et al.
                    B1     6/2004    Chazan                             7,161,356    B1      1/2007    Chien
       6,752,966
       6,756,019    B1     6/2004    Dubrow et al.                      7,169,277    B2      1/2007    Ausserer et al.
       6,766,817    B2     7/2004    da Silva                           7,169,618    B2      1/2007    Skould
                    B1     8/2004    Wolk                               D537,951     S      3/2007     Okamoto et al.
       6,773,567
       6,777,184    B2     8/2004    Nikiforov et al.                   D538,436     S      3/2007     Patadia et al.
       6,783,962    B1     8/2004    Olander et al.                     7,192,557    B2     3/2007     Wu et al.
                    S      9/2004    Lea et al.                         7,195,986    B1     3/2007     Bousse et al.
       D495,805
                    B2     9/2004    Lackritz et al.                    7,208,125    B1     4/2007     Dong
       6,787,015
       6,787,016    B2     9/2004    Tan et al.                         7,235,406    B1     6/2007     Woudenberg et al.
       6,790,328    B2     9/2004    Jacobson et al.                    7,247,274    B1     7/2007     Chow
                    B2     9/2004    Gascoyne et al.                    D548,841     S      8/2007     Brownell et al.
       6,790,330
       6,811,668    B1    11/2004    Berndt et al.                      D549,827     S      8/2007     Maeno et al.
       6,818,113    B2    11/2004    Williams et al.                    7,252,928    B1     8/2007     Hafeman et al.
                    B2    11/2004    Saraf                              7,270,786    B2     9/2007     Parunak et al.
       6,819,027
       6,824,663    B1    11/2004    Boone                              D554,069     S     10/2007     Bolotin et al.
       D499,813     S     12/2004    Wu                                 D554,070     S     10/2007     Bolotin et al.
                    S     12/2004    Crisanti et al.                    7,276,330    B2    10/2007     Chow et al.
       D500,142
                    B1    12/2004    Chow et al.                        D556,914     S     12/2007     Okamoto et al.
       6,827,831
       6,827,906    B1    12/2004    Bjornson et al.                    7,303,727    B1    12/2007     Dubrow et al.
       6,838,156    B1      1/2005   Neyer et al.                       D559,995     S       1/2008    Handique et al.
                    B2      1/2005   Maher et al.                       7,323,140    B2      1/2008    Handique et al.
       6,838,680
       6,852,287    B2     2/2005    Ganesan                            7,332,130    B2      2/2008    Handique
       6,858,185    B1     2/2005    Kopf-Sill et al.                   7,338,760    B2      3/2008    Gong et al.
                    B2     2/2005    Schmeisser                         D566,291     S      4/2008     Parunak et al.
       6,859,698
       6,861,035    B2     3/2005    Pham et al.                        7,351,377    B2     4/2008     Chazan et al.
       6,878,540    B2     4/2005    Pourahmadi et al.                  D569,526     S       5/2008    Duffy et al.
                    B2     4/2005    Singh et al.                       7,374,949    B2      5/2008    Kuriger
       6,878,755
                    B2     4/2005    Hubbell et al.                     7,390,460    B2      6/2008    Osawa et al.
       6,884,628
       6,887,693    B2      5/2005   McMillan et al.                    7,419,784    B2      9/2008    Dubrow et al.
       6,893,879    B2      5/2005   Petersen et al.                    7,422,669    B2      9/2008    Jacobson et al.
                    B2      5/2005   Bjornson et al.                    7,440,684    B2    10/2008      Spaid et al.
       6,900,889
       6,905,583    B2      6/2005   Wainright et al.                   7,476,313    B2      1/2009     Siddiqi
       6,905,612    B2      6/2005   Dorian et al.                      7,494,577    B2      2/2009    Williams et al.
                    B1      6/2005   Kao et al.                         7,494,770    B2      2/2009    Wilding et al.
       6,906,797
       6,908,594    B1      6/2005   Schaevitz et al.                   7,514,046    B2      4/2009     Kechagia et al.
       6,911,183    B1      6/2005   Handique et al.                    7,518,726    B2      4/2009     Rulison et al.
                    B2      7/2005   Baker                              7,521,186    B2      4/2009     Burd Mehta
       6,914,137
                    B2      7/2005   Chien et al.                       7,527,769    B2      5/2009     Bunch et al.
       6,915,679
       6,918,404    B2      7/2005   Dias da Silva                      D595,423     S       6/2009     Johansson et al.
       D508,999     S       8/2005   Fanning et al.                     7,553,671    B2      6/2009     Sinclair et al.
                    B2      9/2005   Zhao et al.                        D596,312     S       7/2009     Giraud et al.
       6,939,451
       6,942,771    B1      9/2005   Kayyem                             D598,566     S       8/2009     Allaer
       6,958,392    B2    10/2005    Fomovskaia et al.                  D599,234     s       9/2009     Ito
                    S     11/2005    Matsumoto                          7,595,197    B2      9/2009     Brasseur
       D512,155
       6,964,747    B2    11/2005    Banerjee et al.                    7,604,938    B2    10/2009      Takahashi et al.
       6,977,163    B1    12/2005    Mehta                              7,635,588    B2    12/2009      King et al.
       6,984,516    B2      1/2006   Briscoe et al.                     7,645,581    B2      1/2010     Knapp et al.
                    S       2/2006   Sinohara et al.                    7,670,559    B2      3/2010     Chien et al.
       D515,707
       D516,221     S       2/2006   Wohlstadter et al.                 7,674,431    B2      3/2010     Ganesan
       7,001,853    B1      2/2006   Brown et al.                       7,704,735    B2      4/2010     Facer et al.
                    B2      2/2006   Handique et al.                    7,723,123    B1      5/2010     Murphy et al.
       7,004,184
       D517,554     S       3/2006   Yanagisawa et al.                   D618,820     S      6/2010     Wilson et al.
       7,010,391    B2      3/2006   Handique et al.                    7,727,371    B2      6/2010     Kennedy et al.
                    B2      4/2006   Gallagher                          7,727,477    B2      6/2010     Boronkay et al.
       7,023,007
       7,024,281    B1      4/2006   Unno                               7,744,817    B2      6/2010     Bui
       7,036,667    B2      5/2006    Greenstein et al.                  D621,060     S      8/2010     Handique
       7,037,416    B2      5/2006    Parce et al.                       7,867,776    B2      1/2011    Kennedy et al.
                    B1      5/2006    Chien                              7,892,819    B2     2/2011     Wilding et al.
       7,038,472
       7,039,527    B2      5/2006    Tripathi et al.                    D637,737     S      5/2011     Wilson et al.
       7,040,144    B2      5/2006    Spaid et al.                       7,998,708    B2     8/2011     Handique et al.
                    B2      5/2006    Baer et al.                        8,088,616    B2      1/2012    Handique
       7,049,558
        D523,153     S      6/2006    Akashi et al.                      8,105,783    B2      1/2012    Handique
        7,055,695    B2     6/2006    Greenstein et al.                  8,133,671    B2     3/2012     Williams et al.
        7,060,171    B1     6/2006    Nikiforov et al.                   8,182,763    B2     5/2012     Duffy et al.
        7,066,586    B2     6/2006    da Silva                           8,273,308    B2     9/2012     Handique et al.
        7,069,952    B1     7/2006    McReynolds et al.                  D669,597     S     10/2012     Cavada et al.
        7,099,778    B2     8/2006    Chien                              8,287,820    B2    10/2012     Williams et al.
        D528,215     S      9/2006    Malmsater                          8,323,584    B2    12/2012     Ganesan
        7,101,467    B2     9/2006    Spaid                              8,323,900    B2    12/2012     Handique et al.
        7,105,304    B1     9/2006    Nikiforov et al.                   8,324,372    B2    12/2012     Brahmasandra et al.
        D531,321     S     10/2006    Godfrey et al.                     8,415,103    B2     4/2013     Handique
        7,118,910    B2    10/2006    Unger et al.                       8,420,015    B2     4/2013     Ganesan et al.
        7,138,032    B2    11/2006    Gandhi et al.                      8,440,149    B2      5/2013    Handique
                                                     US 8,703,069 B2
                                                          Page 6

(56)                  References Cited                             2005/0170362   Al    8/2005   Wada et al.
                                                                   2005/0186585   Al    8/2005   Juncosa et al.
                 U.S. PATENT DOCUMENTS                             2005/0202470   Al    9/2005   Sundberg et al.
                                                                   2005/0202504   Al    9/2005   Anderson et al.
     8,470,586   B2    6/2013   Wu et al.                          2005/0208676   Al    9/2005   Kahatt
     8,473,104   B2    6/2013   Handique et al.                    2005/0220675   Al   10/2005   Reed et al.
 2001/0012492    A1    8/2001   Acosta et al.                      2005/0227269   Al   10/2005   Lloyd et al.
 2001/0021355    A1    9/2001   Baugh et al.                       2005/0233370   Al   10/2005   Ammann et al.
 2001/0023848    A1    9/2001   Gjerde et al.                      2005/0238545   Al   10/2005   Parce et al.
 2001/0038450    A1   11/2001   McCaffrey et al.                   2005/0272079   Al   12/2005   Burns et al.
 2001/0046702    A1   11/2001   Schembri                           2006/0041058   Al    2/2006   Yin et al.
 2001/0055765    A1   12/2001   O’Keefe et al.                     2006/0057039   Al    3/2006   Morse et al.
 2002/0001848    A1    1/2002   Bedingham et al.                   2006/0057629   Al    3/2006   Kim
 2002/0008053    A1    1/2002   Hansen et al.                      2006/0062696   Al    3/2006   Chow et al.
 2002/0009015    A1    1/2002   Laugharn et al.                    2006/0094108   Al    5/2006   Yoder et al.
 2002/0015667    A1    2/2002   Chow                               2006/0113190   Al    6/2006   Kurnik
 2002/0021983    A1    2/2002   Comte et al.                       2006/0133965   Al    6/2006   Tajima et al.
 2002/0037499    A1    3/2002   Quake et al.                       2006/0134790   Al    6/2006   Tanaka et al.
 2002/0039783    A1    4/2002   McMillan et al.                    2006/0148063   Al    7/2006   Fauzzi et al.
 2002/0053399    A1    5/2002   Soane et al.                       2006/0165558   Al    7/2006   Witty et al.
 2002/0054835    A1    5/2002   Robotti et al.                     2006/0165559   Al    7/2006   Greenstein et al.
 2002/0055167    A1    5/2002   Pourahmadi et al.                  2006/0166233   Al    7/2006   Wu et al.
 2002/0058332    A1    5/2002   Quake et al.                       2006/0177376   Al    8/2006   Tomalia et al.
 2002/0060156    A1    5/2002   Mathies et al.                     2006/0177855   Al    8/2006   Utermohlen et al.
 2002/0068357    A1    6/2002   Mathies et al.                     2006/0183216   Al    8/2006   Handique et al.
 2002/0141903    A1   10/2002   Parunak et al.                     2006/0207944   Al    9/2006   Siddiqi
 2002/0142471    A1   10/2002   Handique et al.                    2006/0210435   Al    9/2006   Alavie et al.
 2002/0143297    A1   10/2002   Francavilla et al.                 2006/0246493   Al   11/2006   Jensen et al.
 2002/0143437    A1   10/2002   Handique et al.                    2006/0246533   Al   11/2006   Fathollahi et al.
 2002/0155477    A1   10/2002   Ito                                2007/0004028   Al    1/2007   Lair et al.
 2002/0169518    A1   11/2002   Luoma et al.                       2007/0009386   Al    1/2007   Padmanabhan et al.
 2002/0187557    A1   12/2002   Hobbs et al.                       2007/0020699   Al    1/2007   Carpenter et al.
 2003/0019522    A1    1/2003   Parunak                            2007/0026421   Al    2/2007   Sundberg et al.
 2003/0049174    A1    3/2003   Ganesan                            2007/0042441   Al    2/2007   Masters et al.
 2003/0049833    A1    3/2003   Chen et al.                        2007/0092901   Al    4/2007   Ligler et al.
 2003/0064507    A1    4/2003   Gallagher et al.                   2007/0098600   Al    5/2007   Kayyem et al.
 2003/0070677    A1    4/2003   Handique et al.                    2007/0099200   Al    5/2007   Chow et al.
 2003/0073106    A1    4/2003   Johansen et al.                    2007/0104617   Al    5/2007   Coulling et al.
 2003/0083686    A1    5/2003   Freeman et al.                     2007/0154895   Al    7/2007   Spaid et al.
 2003/0087300    A1    5/2003   Knapp et al.                       2007/0177147   Al    8/2007   Parce
 2003/0096310    A1    5/2003   Hansen et al.                      2007/0178607   Al    8/2007   Prober et al.
 2003/0127327    A1    7/2003   Kurnik                             2007/0184463   Al    8/2007   Molho et al.
 2003/0136679    A1    7/2003   Bohn et al.                        2007/0184547   Al    8/2007   Handique et al.
 2003/0186295    A1   10/2003   Colin et al.                       2007/0196238   Al    8/2007   Kennedy et al.
 2003/0190608    A1   10/2003   Blackburn                          2007/0199821   Al    8/2007   Chow
 2003/0199081    A1   10/2003   Wilding et al.                     2007/0215554   Al    9/2007   Kreuwel et al.
 2003/0211517    A1   11/2003   Carulli et al.                     2007/0218459   Al    9/2007   Miller et al.
 2004/0014238    A1    1/2004   Krug et al.                        2007/0231213   Al   10/2007   Prabhu et al.
 2004/0029258    A1    2/2004   Heaney et al.                      2007/0243626   Al   10/2007   Windeyer et al.
 2004/0029260    A1    2/2004   Hansen et al.                      2007/0261479   Al   11/2007   Spaid et al.
 2004/0037739    A1    2/2004   McNeely et al.                     2007/0269861   Al   11/2007   Williams et al.
 2004/0053290    A1    3/2004   Terbrueggen et al.                 2007/0292941   Al   12/2007   Handique et al.
 2004/0063217    A1    4/2004   Webster et al.                     2008/0000774   Al    1/2008   Park et al.
 2004/0072278    A1    4/2004   Chou et al.                        2008/0017306   Al    1/2008   Liu et al.
 2004/0072375    A1    4/2004   Gjerde et al.                      2008/0050804   Al    2/2008   Handique et al.
 2004/0086956    A1    5/2004   Bachur                             2008/0056948   Al    3/2008   Dale et al.
 2004/0141887    A1    7/2004   Mainquist et al.                   2008/0069729   Al    3/2008   McNeely
 2004/0151629    A1    8/2004   Pease et al.                       2008/0075634   Al    3/2008   Herchenbach et al.
 2004/0157220    A1    8/2004   Kurnool et al.                     2008/0090244   Al    4/2008   Knapp et al.
 2004/0161788    A1    8/2004   Chen et al.                        2008/0095673   Al    4/2008   Xu
 2004/0189311    A1    9/2004   Glezer et al.                      2008/0118987   Al    5/2008   Eastwood et al.
 2004/0200909    A1   10/2004   McMillan et al.                    2008/0124723   Al    5/2008   Dale et al.
 2004/0209331    A1   10/2004   Ririe                              2008/0149840   Al    6/2008   Handique et al.
 2004/0209354    A1   10/2004   Mathies et al.                     2008/0160601   Al    7/2008   Handique
 2004/0219070    A1   11/2004   Handique                           2008/0182301   Al    7/2008   Handique et al.
 2004/0235154    A1   11/2004   Oh et al.                          2008/0192254   Al    8/2008   Kim et al.
 2004/0240097    A1   12/2004   Evans                              2008/0226502   Al    9/2008   Jonsmann et al.
 2005/0009174    A1    1/2005   Nikiforov et al.                   2008/0247914   Al   10/2008   Edens et al.
 2005/0041525    A1    2/2005   Pugia et al.                       2008/0262213   Al   10/2008   Wu et al.
 2005/0042639    A1    2/2005   Knapp et al.                       2009/0047713   Al    2/2009   Handique
 2005/0048540    A1    3/2005   Inami et al.                       2009/0129978   Al    5/2009   Wilson et al.
 2005/0058574    A1    3/2005   Bysouth et al.                     2009/0130719   Al    5/2009   Handique
 2005/0084424    A1    4/2005   Ganesan et al.                     2009/0130745   Al    5/2009   Williams et al.
 2005/0106066    A1    5/2005   Saltsman et al.                    2009/0131650   Al    5/2009   Brahmasandra et al.
 2005/0121324    A1    6/2005   Park et al.                        2009/0134069   Al    5/2009   Handique
 2005/0129580    A1    6/2005   Swinehart et al.                   2009/0136385   Al    5/2009   Handique et al.
 2005/0133370    A1    6/2005   Park et al.                        2009/0136386   Al    5/2009   Duffy et al.
 2005/0135655    A1    6/2005   Kopf-Sill et al.                   2009/0155123   Al    6/2009   Williams et al.
 2005/0152808    A1    7/2005   Ganesan                            2009/0189089   Al    7/2009   Bedingham et al.
                                                     US 8,703,069 B2
                                                          Page 7

(56)                 References Cited                          WO      WO 2009/012185               1/2009
                                                               WO      WO 2010/118541             10/2010
                U.S. PATENT DOCUMENTS
                                                                                  OTHER PUBLICATIONS
 2009/0221059   Al    9/2009   Williams et al.
 2009/0223925   Al    9/2009   Morse et al.                    Brahmassandra, et al., On-Chip DNA Detection in Microfabricated
 2010/0009351   Al    1/2010   Brahmasandra et al.             Separation Systems, Part of the SPIE Conference on Microfluidic
 2010/0173393   Al    7/2010   Handique et al.                 Devices and Systems, 1998, Santa Clara, California, vol. 3515, pp.
 2011/0008825   Al    1/2011   Ingber et al.                   242-251.
 2011/0027151   Al    2/2011   Handique et al.                 Breadmore, M.C. et al., “Microchip-Based Purification of DNA from
 2011/0207140   Al    8/2011   Handique et al.                 Biological Samples”, Anal. Chem., vol. 75 (2003), pp. 1880-1886.
 2011/0210257   A9    9/2011   Handique et al.                 Brody, et al., Diffusion-Based Extraction in a Microfabricated
 2012/0022695   Al    1/2012   Handique et al.                 Device, Sensors and Actuators Elsevier, 1997, vol. A58, No. 1, pp.
 2012/0085416   Al    4/2012   Ganesan                         13-18.
 2012/0122108   Al    5/2012   Handique                        Broyles et al., “Sample Filtration, Concentration, and Separation
 2012/0160826   Al    6/2012   Handique                        Integrated on Microfluidic Devices” Analytical Chemistry (Ameri­
 2012/0171759   Al    7/2012   Williams et al.                 can Chemical Society), (2003) 75(11): 2761-2767.
 2012/0183454   Al    7/2012   Handique                        Burns et al., “An Integrated Nanoliter DNA Analysis Device”, Sci­
 2012/0258463   Al   10/2012   Duffy et al.                    ence 282:484-487 (1998).
 2013/0037564   Al    2/2013   Williams et al.                 Carlen et al., “Paraffin Actuated Surface Micromachined Valve,” in
 2013/0101990   Al    4/2013   Handique et al.                 IEEE MEMS 2000 Conference, Miyazaki, Japan, (Jan. 2000) pp.
 2013/0164832   Al    6/2013   Ganesan                         381-385.
                                                               Chung, Y. et al., “Microfluidic chip for high efficiency DNA extrac­
                                                               tion”, Miniaturisation for Chemistry, Biology & Bioengineering, vol.
          FOREIGN PATENT DOCUMENTS
                                                               4, No. 2 (Apr. 2004), pp. 141-147.
EP            0766256            4/1997
                                                               File History of the related U.S. Appl. No. 11/281,247, as of Jun. 1,
EP            2372367 Al        10/2011                        2010.
FR            2672301            8/1992                        Handique K., et al., On-Chip Thermopneumatic Pressure for Discrete
FR            2795426           12/2000                        Drop Pumping, Analytical Chemistry, American Chemical Society,
JP           58212921 A         12/1983                        Apr. 15, 2001, vol. 73, No. 8, 1831-1838.
JP         H07-290706           11/1995                        Handique, K. et al, “Microfluidic flow control using selective hydro-
JP        2001-502790            1/1998                        phobic patterning”, SPIE, vol. 3224, pp. 185-194 (1997).
JP        2000-514928            4/1999                        Handique, K. et al., “Nanoliter-volume discrete drop injection and
JP        2001-509437            7/2001                        pumping in microfabricated chemical analysis systems”, Solid-State
JP        2001-515216            9/2001
                                                               Sensor and Actuator Workshop (Hilton Head, South Carolina, Jun.
JP        2001-527220           12/2001
                                                               8-11, 1998) pp. 346-349.
JP        2002-215241            7/2002
JP        2003-500674            1/2003                        Handique, K. et al., “Mathematical Modeling of Drop Mixing in a
JP        2005-514718            5/2005                        Slit-Type MicroChannel”, J. Micromech. Microeng., 11:548-554
JP        2005-204661            8/2005                        (2001).
JP        2005-291954 A         10/2005                        Handique, K. et al., “Nanoliter Liquid Metering in Microchannels
WO       WO 88/06633             9/1988                        Using Hydrophobic Patterns”, Anal. Chem., 72:4100-4109 (2000).
WO       WO 90/12350            10/1990                        He, et al., Microfabricated Filters for Microfluidic Analytical Sys­
WO       WO 92/05443             4/1992                        tems, Analytical Chemistry, American Chemical Society, 1999, vol.
WO       WO 97/05492             2/1997                        71, No. 7, pp. 1464-1468.
WO       WO 98/00231             1/1998                        Ibrahim, et al., Real-Time Microchip PCRfor Detecting Single-Base
WO       WO 98/22625             5/1998                        Differences in Viral and Human DNA, Analytical Chemistry, Ameri­
WO       WO 98/53311            11/1998                        can Chemical Society, 1998, vol. 70, No. 9, pp. 2013-2017.
wo       WO 99/01688             1/1999                        Khandurina, et al., Microfabricated Porous Membrane Structure for
wo       WO 99/09042             2/1999                        Sample Concentration and Electrophoretic Analysis, Analytical
wo       WO 99/12016             3/1999                        Chemistry American Chemical Society, 1999, vol. 71, No. 9, pp.
wo       WO 99/33559             7/1999
                                                               1815-1819.
wo       WO 01/05510             1/2001
                                                               Kopp, et al., Chemical Amplification: Continuous-Flow PCR on a
wo       WO 01/14931             3/2001
                                                               Chip, www.sciencemag.org, 1998, vol. 280, pp. 1046-1048.
wo       WO 01/27614             4/2001
                                                               Kutter, et al., Solid Phase Extraction on Microfluidic Devices, J.
wo       WO 01/28684             4/2001
                                                               Microcolumn Separations, John Wiley & Sons, Inc., 2000, vol. 12,
wo       WO 01/41931             6/2001
                                                               No. 2, pp. 93-97.
wo       WO 01/54813             8/2001
                                                               Lagally, et al., Single-Molecule DNA Amplification and Analysis in
wo       WO 01/89681            11/2001
                                                               an Integrated Microfluidic Device, Analytical Chemistry, American
wo      WO 02/072264             9/2002
wo      WO 02/078845            10/2002
                                                               Chemical Society, 2001, vol. 73, No. 3 pp. 565-570.
wo      WO 03/012325             2/2003
                                                               Livache, T. et al., “Polypyrrole DNA chip on a Silicon Device:
wo      WO 03/012406             2/2003                        Example of Hepatitis C Virus Genotyping”, Analytical Biochemistry,
wo      WO 03/048295             6/2003                        vol. 255 (1998), pp. 188-194.
wo      WO 03/055605             7/2003                        Northrup, et al., A Miniature Analytical Instrument for Nucleic Acids
wo     WO 2004/007081            1/2004                        Based on Micromachined Silicon Reaction Chambers, Analytical
wo     WO 2004/055522            7/2004                        Chemistry, American Chemical Society, 1998, vol. 70, No. 5, pp.
wo     WO 2004/074848            9/2004                        918-922.
wo     WO 2005/011867            2/2005                        Oleschuk, et al., Trapping of Bead-Based Reagents within
wo     WO 2005/108620           11/2005                        Microfluidic Systems,: On-Chip Solid-Phase Extraction and
wo     WO 2006/079082            7/2006                        Electrochromatography, Analytical Chemistry, American Chemical
wo     WO 2007/044917            4/2007                        Society, 2000, vol. 72, No. 3, pp. 585-590.
wo     WO 2007/050327            5/2007                        Roche, et al. “Ectodermal commitment of insulin-producing cells
wo     WO 2008/030914            3/2008                        derived from mouse embryonic stem cells” Faseb J (2005) 19: 1341 -
wo     WO 2008/060604            5/2008                        1343.
                                                         US 8,703,069 B2
                                                                  Page 8

(56)                   References Cited                                Yoza et al., “Fully Automated DNA Extraction from Blood Using
                                                                       Magnetic Particles Modified with a Hyperbranched Polyamidomine
                  OTHER PUBLICATIONS                                   Dendrimer”, Journal of Bioscience and Bioengineering, 95(1):21-26,
                                                                       2003.
Ross, et al., Analysis of DNA Fragments from Conventional and          Mascini et al., “DNA electrochemical biosensors”, Fresenius J. Anal.
Microfabricated PCR Devices Using Delayed Extraction MALDI-
                                                                       Chem.,369: 15-22, (2001).
TOF Mass Spectrometry, Analytical Chemistry, American Chemical
Society, 1998, vol. 70, No. 10, pp. 2067-2073.                         Nakagawa et al., Fabrication of amino silane-coated microchip for
Shoffner, M. A. et al., Chip PCR.I. Surface Passivation of             DNA extraction from whole blood, J of Biotechnology, Mar. 2,2005,
Microfabricated Silicon-Glass Chips for PCR, Nucleic Acids             vol. 116, pp. 105-111.
Research, Oxford University Press, 1996, vol. 24, No. 2, 375-379.      Plambeck et al., “Electrochemical Studies ofAntitumor Antibiotics”,
Smith, K. et al., “Comparison of Commercial DNA Extraction Kits        J. Electrochem Soc.: Electrochemical Science and Technology
for Extraction of Bacterial Genomic DNA from Whole-Blood               (1984), 131(11): 2556-2563.
Samples”, Journal of Clinical Microbiology, vol. 41, No. 6 (Jun.       Wang, “Survey and Summary, from DNA Biosensors to Gene
2003), pp. 2440-2443.                                                  Chips”, Nucleic Acids Research, 28(16):3011-3016, (2000).
Waters, et al., Microchip Device for Cell Lysis, Multiplex PCR         International Search Report dated Sep. 23, 2002 for Application No.
Amplification, and Electrophoretic Sizing, Analytical Chemistry,       PCT/US2002/009441, filed Mar. 27, 2002.
American Chemical Society, 1998, vol. 70, No. 1, pp. 158-162.          International Preliminary Examination Report dated Dec. 17, 2003
Weigl, et al., Microfluidic Diffusion-Based Separation and Detec­      for Application No. PCT/US2002/009441, filed Mar. 27, 2002.
tion, www.sciencemag.org, 1999, vol. 283, pp. 346-347.                 Supplementary European Search Report dated Jun. 3, 2005 for Euro­
Yoza et al., DNA extraction using bacterial magnetic particles modi­   pean Patent Application No. 02723636.3, filed Mar. 27, 2002.
fied with hyperbranchedpolyamidoamine dendrimer, Mar. 20, 2003,        EP Communication dated Aug. 9, 2006 for European Patent Appli­
vol. 101, No. 3, 219-228.                                              cation 02723636.3.
                                                       US 8,703,069 B2
                                1                                                                        2
           MOVING MICRODROPLETS IN A                                         In another example, a plurality of gas actuators cooperate
             MICROFLUIDIC DEVICE                                          to move the same fluid sample. A first gas actuator provides a
                                                                          gas pressure sufficient to move the microdroplet between first
           CROSS-REFERENCE TO RELATED                                     and second processing zones of the microfluidic device, and a
                  APPLICATIONS                                       5    second gas actuator provides a gas pressure to move the
                                                                          microdroplet to a third processing zone.
   This application is a continuation of application Ser. No.                In preferred embodiments, the plurality of actuators are
11/929,971, filed Oct. 30, 2007, which is a continuation of               integral with a microfluidic network through which the
application Ser. No. 10/075,371, filedFeb. 15, 2002, whichis              microfluidic samples flow. For example, a plurality of gas
a continuation-in-part of application Ser. No. 10/014,519,                actuators can be fabricated in the same substrate which forms
                                                                     10

filed Dec. 14, 2001, application Ser. No. 09/953,921, filed               the micro fluidic network. One such gas actuator is coupled to
Sep. 18,2001, and application Ser. No. 09/819,105, filed Mar.             the network at a first location for providing gas pressure to
28,2001, and claiming priority of provisional application No.             move a micro fluidic sample within the network. Another gas
60/307,638 filed Jul. 26, 2001. Each of the above-mentioned          15
                                                                          actuator is coupled to the network at a second location for
applications are incorporated herein by reference.                        providing gas pressure to further move at least a portion ofthe
                                                                          microfluidic sample within the network.
          BACKGROUND OF THE INVENTION                                        In other aspect, the invention relates to the use of valves
                                                                          with the plurality of actuators. For example, in one embodi-
   1. Field of the Invention                                         20   ment, a valve is coupled to a microfluidic network so that,
   The present invention relates to methods and systems for               when the valve is closed, it substantially isolates the second
processing samples using microfluidic systems. More par-                  gas actuator from the first gas actuator. Such valves can con-
ticularly, the invention relates to moving fluid samples within           trol the direction of the propulsive force of the actuatators by
a microfluidic system. Description of the Related Art                     preventing the expanding gas from traveling in certain direc-
   2. Background                                                     25   tions, while permitting it to expand in the desired direction.
   Microfluidic devices are typically formed of substrates                They also extend the range over which an actuator can propel
(made of silicon, glass, ceramic, plastic and/or quartz) which            a microdroplet, by preventing the gas from dissipating in
include a network of micro-channels through which fluid                   certain in areas upstream from the microdroplet.
flows under the control of a propulsion mechanism. The
micro channels typically have at least one dimension which is        30         BRIEF DESCRIPTION OF THE DRAWINGS
on the order of nanometers to hundreds of microns.
   Microfluidic devices process minute amounts of fluid                      The present invention is described below in reference to the
sample to determine the physical and chemical properties of               following drawings, in which:
the sample. Microfluidic devices offer several advantages                    FIG. 1 shows a micro fluidic system according to the inven-
over a traditional macro-scale instrumentation. For example,         35   tion;
in general, they require substantially smaller fluid samples,                FIG. 2 shows an expanded view of a microfluidic device.
use far less reagent, and process these fluids at substantially              FIG. 3 shows a schematic of a microfluidic device of the
greater speeds than macro-scale equipment.                                microfluidic system of FIG.
   Electric fields are used as a propulsion mechanism for                    FIG. 4 shows a top view of the microfluidic device of FIG.
some micro fluidic devices. In such devices, a high voltage, on      40   3;
the order of kilovolts, is applied across electrodes within the              FIG. 5 shows a partial cross-sectional view of the microf-
device to thereby generate an electric field in the micro chan-           luidic device of FIG. 4;
nels. The field imposes a force on ions within the fluid,                    FIG. 6 shows a partial cross-sectional view of an upper
thereby propelling the ions through the micro channel. The                substrate from the microfluidic device of FIG. 2;
fluid itself may also be propelled by the motion of ions mov-        45      FIG. 7 shows a second partial cross-sectional view of an
ing within the fluid.                                                     upper substrate from the microfluidic device of FIG. 2;
   Gas pressure is also used to propel fluid through micro                   FIG. 8a shows a top view of a microdroplet preparation
channels. In some devices, a source of pressurized gas, exter-            zone of the microfluidic device of FIG. 4 before preparation
nal to the micro fluidic device, is connected to the micro fluidic        of a microdroplet;
device to supply a gas pressure, which propels the fluid. Gas        50      FIG. 8b shows cross sectional view of the microdroplet
pressure may also be generated by a heated chamber within                 preparation zone of FIG. 8a;
the micro fluidic device itselfto propagate fluid within a micro             FIG. 9a shows a top view of a microdroplet preparation
channel.                                                                  zone of the micro fluidic device of FIG. 4 after preparation of
                                                                          a microdroplet;
             SUMMARY OF THE INVENTION                                55      FIG. 9b shows a cross sectional side view of the micro-
                                                                          droplet preparation zone of FIG. 9a;
   In general, the invention relates to a system and method for              FIGS. lOα-lOc show cross sectional side views of a capil-
moving samples, such as fluids, within a micro fluidic system.            lary assisted fluid barrier of the present invention;
In one aspect, the invention relates to the use of a plurality of            FIGS, llα-llc show top views of a fluid barrier comprising
gas actuators for applying pressure at different locations           60   a vent;
within the microfluidic system to thereby supply force for                   FIGS. 12a and 12 b show top views of the lysing module of
moving samples. For example, in one embodiment, a first gas               the micro fluidic device of FIG. 4, before and after preparation
actuator provides a gas pressure sufficient to move a first               of a lysed sample;
sample from a first location to a second location of the microf-             FIGS. 13 a and 13 b show a second embodiment of a lysing
luidic device. A second gas actuator provides a gas pressure to      65   module of the invention;
move another sample from a third location to a fourth location               FIG. 14 shows a pulsing circuit associated with the lysing
of the microfluidic device.                                               module of FIG. 4; and
                                                       US 8,703,069 B2
                                3                                                                        4
  FIGS. 15α-15c show a second microdroplet preparation                    B. Micro fluidic Device
module of the invention.                                                     FIG. 2 illustrates the general structure of a preferred type of
                                                                          microfluidic device. The device includes an upper substrate
                                                                          130, which is bonded to a lower substrate 132 to form a fluid
     DETAILED DESCRIPTION OF THE PREFERRED                           5    network.
                 EMBODIMENT                                                  The upper substrate 130 depicted in FIG. 2 is preferably
                                                                          formed of glass and has a microfluidic network 134 in its
   The present invention relates to microfluidic systems and              bottom surface 136. Those skilled in the art will recognize
methods for processing materials, such as samples and                     that substrates composed of silicon, glass, ceramic, plastic,
reagents. More specifically, the invention relates to microflu-      10   and/or quartz are all acceptable in the context of the present
idic systems and methods for moving fluids within a microf-               invention.
luidic system. In the embodiment described below, the fluid                  The micro fluidic network includes a plurality of zones. The
includes particles which tend to move with the fluid. The fluid           number of zones, as well as the overall topology of the
component of the particle-containing fluid is a gas or, prefer-           microfluidic network, will depend upon the particular appli-
ably, a liquid. The particles ofthe particle-containing fluid are    15   cation which the microfluidic device is designed to perform.
                                                                          The zones of the microfluidic device may have any cross-
preferably whole cells, such as bacterial cells or cells of an
                                                                          sectional shape, such as generally arcuate or generally
animal, such as a human. However, they may include intrac-
                                                                          polygonal. For example, a zone may include channels, cham-
ellular material from such cells. For example, a system of the
                                                                          bers or other substantially enclosed spaces. By “substantially
invention may be used to process a sample ofbacterial cells to       20   enclosed” it is meant that materials enter or exit the zones
determine whether the bacteria are pathogenic.                            only through predetermined pathways. Examples of such
A.    System Overview                                                     pathways include channels, microchannels and the like,
   FIG. 1 depicts a microfluidic system 100 that includes a               which interconnect the various zones. The zones preferably
microfluidic device 110 and corresponding cartridge 120,                  have at least one micro-scale dimension, such as less than
                                                                          about 250 μm or, more preferably, less than about 75 μm.
which receive one or more fluid samples and process the
                                                                     25
                                                                             The channels and chambers ofthe micro fluidic network are
samples under the control of computer 127 and data acquisi-
                                                                          etched in the bottom surface 136 of the upper substrate 130
tion and control board (DAQ) 126.
                                                                          using known photolithographic techniques. More specifi-
   Computer 127 preferably performs high level functions,                 cally, transparent templates or masks containing opaque
such as supplying a user interface that allows a user to select      30   designs are used to photo-define objects on the surface of the
desired operations, notifying the DAQ 126 as to the selected              substrate. The patterns on the templates are generated with
operations, and displaying for the user the results of such               computer-aided-design programs and can delineate struc-
operations. These operations include, for example, subjecting             tures with line-widths of less than one micron. Once a tem-
a sample to process steps within the various process zones of             plate is generated, it can be used almost indefinitely to pro-
the microfluidic device. The computer 127 may be a portable          35   duce identical replicate structures. Consequently, even
computer to facilitate transport of the microfluidic system.              extremely complex micro fluidic networks can be reproduced
   Computer 127 is connected to DAQ 126 via connection                    in mass quantities and at low incremental unit cost. Alterna-
128, which provides data I/O, power, ground, reset, and other             tively, if a plastic material is used, the upper substrate may be
functional connectivity. Alternatively, a wireless link 132               formed using injection molding techniques, wherein the
between the computer 127 and the DAQ 126 may be provided             40   micro-channels are formed during the molding process.
for data and control signal exchange via wireless elements                   The lower substrate 132 may include a glass base 138 and
132(a) and 132(b). Where the data link is a wireless link, for            an oxide layer 140. Within oxide layer 140, resistive heaters
example, the DAQ 126 may have separate power source, such                 142 and electric leads 144 are formed using photo-litho-
as a battery.                                                             graphic techniques. The leads 144 connect to terminals 146
   In general, DAQ 126 controls the operation of micro fluidic       45   which are exposed at the edge of the substrate to penult
device 110 in accordance with the high level instructions                 electrical connection to cartridge 120, thereby permitting
received from computer 127. More specifically, to implement               DAQ 126 to control the heaters. More specifically, to activate
a desired operation requested by computer 127, DAQ 126                    a heater 142, DAQ 126 applies a voltage across a pair of
supplies the appropriate electrical control signals to cartridge          terminals 146 (via cartridge 120) to supply current through
120 via contacts 125.                                                50   leads 146 and heater 142, thereby heating the resistive heater
                                                                          element 142.
  Cartridge 120 provides electrical and optical connections                  Metal heater elements 142 are positioned so that, when the
121 for electrical and optical signals between the DAQ 126                upper and lower substrates are bonded together, the heaters
and the micro fluidic substrate 110, thereby allowing DAQ                 reside directly beneath certain regions of the fluid network of
126 to control the operation of the substrate.                       55   the upper substrate so as to be able to heat the contents ofthese
   The chip carrier cartridge 120 is shown being inserted into            regions. The silicon oxide layer 140 prevents the heating
(or removed from) an interface hardware receptacle of the                 elements 142 from directly contacting with material in the
DAQ 126 having electrical and optical contacts 125 standard-              microfluidic network.
ized to mate with a corresponding contacts 121 of the chip                   The oxide layer 140, heating elements 142, and resistive
carrier cartridge 120. Most contacts are for electrical signals,     60   leads 144 are fabricated using well-known photolithographic
while certain ones are for optical signals (IR, visible, UV, etc.)        techniques, such as those used to etch microfluidic network.
in the case of optically-monitored or optically-excited                      FIG. 3 illustrates a top-down view of microfluidic device
microfluidic processors. Alternatively (not shown), the entire            110. As shown, the substrate has a sample input module 150
DAQ 126 may be a single ASIC chip that is incorporated into               and reagent input module 152 to allow sample and reagent
the Chip Carrier Cartridge 120, wherein contacts 121,125             65   materials, respectively, to be input to device 110. Preferably,
would become conductive pathways on a printed circuit                     input modules 150,152 are disposed to allow automatic mate-
board.                                                                    rial input using a computer controlled laboratory robot 154.
                                                      US 8,703,069 B2
                               5                                                                      6
   The substrate also includes process modules 156,158,160,             tators by preventing the expanding gas from traveling in cer-
166 and 162 for processing the sample and reagent materials.            tain directions, while permitting it to expand in the desired
Within these process modules, a sample may be subjected to              direction. This also extends the range over which an actuator
various physical and chemical process steps. For example,               can propel a microdroplet, by preventing the gas from dissi-
enrichment module 156 prepares a fluid sample having a             5    pating in certain in areas upstream from the microdroplet.
relatively high concentration of cell particles, lysing module             The following demonstrates the cooperative operation of
160 releases intracellular material from the cell particles, and        such multiple actuators in an example embodiment having a
mixing module 166 mixes the resultant sample with certain               plurality of processing modules, namely an enrichment zone
reagents. As another example, an amplification process mod-             915, a microdroplet preparation module 158, a cell lysing
ule 162 may be used to amplify and detect minute quantities        10   module 160, a mixing module 166 and a DNA manipulation
of DNA within a sample.                                                 module 167.
   Various modules of micro fluidic device 110 are connected,           1. Enrichment Module
such as by channels 164, to allow materials to be moved from            a. Structure of Enrichment Module.
one location to another within the device 110. Actuators 168,              Referring to FIGS. 4 and 5, a microfluidic device 9.sctn.01
170, 172 associated with the microfluidic device provide a         15   includes an enrichment module 156 for concentrating
motive force, such as a gas pressure, to move the sample and            samples received therein. These samples include particle-
reagent material along the channels and zones. For example,             containing fluids, such as bacterial cell-containing fluids. In
a first actuator 168 moves material downstream from process             general, enrichment module 156 receives a flow of particle-
module 156 to process module 158. Upon completion of                    containing fluid from an input port 180 of input module 150,
processing within process module 158, a second actuator 170        20   and allows the fluid to pass through the zone while accumu-
moves material downstream to mixing process module 160.                 lating particles within the zone. Thus, as more fluid flows
Subsequently, actuator 170 or an additional actuator moves              through the zone, the particle concentration increases within
the material to mixing module 166, where the material mixes             the module. The resultant concentrated fluid sample is
with a reagent moved by actuator 172. Finally, actuator 172,            referred to herein as an enriched particle sample.
or another actuator, moves the mixed material to module 162.       25      The enrichment module includes an enrichment zone 931
   Because each actuator is preferably responsible for moving           (FIG. 5), a flow through member 900, valves 915, 919, and
materials within only a subset of the modules of device 110,            sample introduction channel 929. Valve 919 is connected
sample materials can be controlled more precisely than if a             between the flow through member 900 and actuator 168 as
single actuator were responsible for moving material                    shown, and valve 915 is connected between the flow through
throughout the entire device. The various functional ele-          30   member and a down stream channel 937 which leads to pro-
ments, of micro fluidic device 110, including the actuators, are        cess module 158. These valves maybe of any type suitable for
preferably under computer control to allow automatic sample             use in a microfluidic device, such as thermally actuated
processing and analysis.                                                valves, as discussed in co-pending application Ser. No.
C. Multiple Actuators                                                   09/953,921, filed Sep. 9, 2001. The valves may be reversible
   The various actuators of micro fluidic device 110 cooperate     35   between the open and closed states to allow reuse of enrich-
to move material between different locations of micro fluidic           ment module 931.
device 110. For example, actuator 168 moves material, such                 The flow through member is also connected to the sample
as an enriched sample, between an enrichment zone 931 and               input module 150 via the sample introduction channel 929 to
a microdroplet preparation module 158. Actuator 170 pre-                allow fluid to flow into the enrichment zone. Valve 913 is
pares a microdroplet from the enriched sample and, in so           40   connected to this sample introduction channel to control the
doing, moves the microdroplet to a lysing zone 950. Actuator            in-flow and out-flow of fluid from the input port.
170 is used to move material from the lysing zone 950 to                   FIG. 5 is a cross-sectional view of the enrichment zone
mixing module 166. It should be noted, however, that another            which shows the flow through member in greater detail. As
actuator may be disposed intermediate between lysing zone               shown, flow through member 900 has first and second sur-
950 and microdroplet preparation zone to move the lysed            45   faces 941, 943. First surface 941 is preferably adjacent
sample downstream to the mixing module 166.                             enrichment chamber 931. Second surface 941 is preferably
   Actuators of device 110 may also cooperate in moving two             spaced apart from the enrichment chamber 931 by flow
amounts of material simultaneously. For example, as                     through member 900. Flow through member 900 is prefer-
described above, actuator 172 and actuator 170 cooperate to             ably formed of a material having pathways smaller than the
mix reagent and lysed microdroplets. Such cooperative actua-       50   diameter of the particles to be enriched, such as pores of less
tors can be controlled independently of one another to ensure           than about 2 microns in diameter, for example, about 0.45
proper mixing. For example, if one material is known to be              microns. Suitable materials for constructing flow through
more viscous, the motive force moving that material can be              member 900 include, for example, filter media such as paper
increased independently of the motive force moving the other            or textiles, polymers having a network of pathways, and
material.                                                          55   glassy materials, such as glass frits.
   The multiple actuators and modules of micro fluidic device              FIGS. 6 and 7 depict cross sectional views of upper sub-
110 are preferably operatively connectable and isolatable by            strate 130 that illustrate an enrichment zone 931. As shown,
the valves of microfluidic device. For example, a closed state          fluid exits enrichment zone 931 through surface 941, passes
of either of valves 915, 216 operatively isolates microdroplet          through member 900 and enters a space 400. Space 400 may
preparation module 170 from enrichment module 156. Thus,           60   include an absorbent material 402 to absorb the exiting fluid.
one or more actuators can be used to move materials between             Thus, space 400 preferably provides a substantially self-con-
predetermined locations within microfluidic device 110,                 tained region in which fluid exiting the enrichment zone can
without perturbing or contacting material present in an opera-          collect without contacting exterior portions of the microflu-
tively isolated module. The ability to operatively connect and          idic system 100.
isolate desired modules is advantageous in microfluidic            65      Space 400 is formed during the fabrication of upper sub-
devices having many process functions. Further, these valves            strate 130. As discussed above, microfluidic features, such as
also control the direction of the propulsive force of the actua-        zones and channels, are fabricated at surface 136 of substrate
                                                     US 8,703,069 B2
                              7                                                                        8
130. Space 400, however, is fabricated at a surface 137, which         168 is preferably a gas actuator, which provides a gas pressure
is preferably disposed on the other side of substrate 130,             upon actuation of a heat source 975, which is in thermal
opposite surface 136. Thus, even when surface 136 is mated             communication with a volume of gas 977. Actuation of heat
with lower substrate 132, fluid can exit enrichment zone 931           source 975 raises the temperature and, therefore the pressure,
via flow through member 900.                                      5    of gas 977. The flow through member and the fluid therein
   Flow through member 900 and absorbent material 402 do               substantially prevents gas from escaping the enrichment
not require adhesives or other fasteners for positioning within        zone. Thus, the resulting gas pressure moves the enriched
substrate 130. Rather flow through member 900 and absor-               particle sample downstream from the enrichment zone 931.
bent material 402 may be formed of a shape and size that                  The gas actuator may include elements to facilitate alter-
substantially corresponds to space 400. Friction then holds
                                                                       native pressure generation techniques such as chemical pres-
                                                                  10
flowthroughmember900 and absorbent material 402 inplace
                                                                       sure generation. In another embodiment, the actuator may
once they are positioned in space 400. Any residual gap at
                                                                       decrease a volume of gas associated with an upstream portion
locations 404 between flow through member 900 and sub-
strate 130 should be small enough to prevent particles from            of the enrichment zone to thereby create a pressure differen-
exiting enrichment zone 931 through the gap 404. Naturally,       15
                                                                       tial across the sample that moves the sample from the enrich-
adhesive or other fastening means may be used to secure flow           ment zone. An example of such an element is a mechanical
through member 900 or absorbent material 402.                          actuator, such as a plunger or diagram.
   In an alternative embodiment, a flow through member is                 Rather than generating a positive pressure upstream from
formed integrally with a substrate by using microfabrication           the enrichment zone, the gas actuator may decrease a pressure
techniques, such as chemical etching, that introduce pores or     20   downstream from the zone relative to a pressure upstream.
other pathways into the substrate. The pores provide fluid             For example, the gas actuator may include a cooling element
passage between enrichment zone 931 and an outer portion of            in thermal contact with a volume of gas associated with a
the substrate.                                                         downstream portion of the zone. Contraction of the gas upon
b. Operation of Enrichment Module                                      actuating the cooling element creates a gas pressure differ-
   To enrich a sample, the device 901 operates as follows.        25   ence between the upstream and downstream portions of the
Referring to FIG. 4, valves 915, 919 are initially closed, and         enrichment zone to move the enriched particle sample from
valve 913 is open. A particle-containing fluid is introduced           the enrichment zone. Alternatively, a mechanical actuator
into input port 180. Since valve 913 is open, it allows the            may be used increase a volume of gas associated with a
sample to pass along channel 929 into enrichment zone 931.             downstream portion of the enrichment zone to thereby
Alternatively, enrichment zone 931 can be configured to           30
                                                                       decrease the pressure of the gas and move the enriched par-
receive samples directly, such as by injection. Since valves
                                                                       ticle sample from the enrichment zone.
915 and 919 are closed, fluid is substantially prevented from
                                                                          The enriched particle sample is preferably moved down-
escaping into actuator 977 and downstream channel 937.
                                                                       stream with essentially no dilution thereof, i.e., the concen-
   Thus, flow through member 900 provides the only path for
fluid to exit the enrichment channel. Fluid passes through        35
                                                                       tration of the enriched particles is not substantially decreased
surface 941 and exits enrichment zone 931 via second surface           upon movement from the enrichment zone 931. Thus,
943, while particles accumulate within the zone. Enrichment            removal of particles from the enrichment channel of the
zone 931 can therefore receive a volume of fluid that is larger        present invention does not require diluting or otherwise con-
than the volume of the enrichment chamber 931. Thus, as                tacting the particles with a fluid different from the fluid of the
fluid flows through the chamber, the concentration of par-        40   particle-containing fluid introduced to the enrichment chan-
ticles within the chamber increases relative to the concentra-         nel. In contrast, in systems that concentrate substances by
tion in the particle-containing fluid supplied at the sample           surface adsorption, removal of the adsorbed substances
input. Where the particles are cells, the concentration or num-        requires an elution fluid, which contacts and thereby dilutes
ber of cells in zone 931 preferably becomes great enough to            the substances.
perform a polymerase chain reaction (PCR) analysis of poly-       45      Upon removal from the enrichment zone of the present
nucleotides released from the cells in a downstream process-           invention, the enriched particle sample is preferably received
ing module.                                                            by downstream channel 937. Downstream channel 937 leads
   Enrichment zone 931 thus prepares an enriched particle              to other processing modules, which perform further process-
sample from particles of particle-containing fluids received           ing of the enriched particle sample. In the embodiment of
therein. The enriched particle sample has a substantially         50   FIG. 3, the enriched particle sample is received by a micro-
higher ratio of particles per volume of fluid (PPVF) than the          droplet preparation module 158, which prepares a microdrop-
corresponding ratio of the particle-containing fluid received          let sample comprising a portion of the enriched particle
by the enrichment zone. The PPVF of the enriched particle              sample.
sample is preferably at least about 25 times, preferably about         2. Microdroplet Preparation Module
250 times, more preferably about 1,000 times greater than the     55   a. Characteristics of a Microdroplet
PPVF of the particle-containing fluid.                                    A microdroplet 802 is a discrete sample having a predeter-
   After a sufficient volume of particle containing fluid has          mined volume between, for example, about 1.0 picoliter and
been received by enrichment zone 931, valve 913 is closed              about 0.5 microliters. Thus, microdroplets prepared by
thereby blocking further flow of fluid into the enrichment             microdroplet preparation module provide a known amount of
zone, and preventing material in zone 931 from returning to       60   sample for further processing. The volume of the microdrop-
the sample introduction port 180. Valves 915, 919 are then             let prepared by the microdroplet preparation module is pref-
opened, preferably upon actuating heat sources associated              erably essentially independent ofthe viscosity, electrical con-
therewith. When opened, valve 919 allows actuator 168 to               ductivity, and osmotic strength of the fluid of the
push enriched sample, and valve 915 allows the enriched                microdroplet.
sample to move downstream.                                        65      Microdroplet 802 is preferably defined by upstream and
   Actuator 168 provides a motive force that moves the                 downstream boundaries each formed by a respective gas liq-
enriched particle sample from enrichment zone 931. Actuator            uid interface 804, 806. The liquid ofthe interface is formed by
                                                      US 8,703,069 B2
                               9                                                                       10
a surface of a liquid forming the microdroplet. The gas of the           202, a valve 204, and a second positioning element 206 for
interface is gas present in the channels micro fluidic ofmicrof-         inhibiting fluid from flowing into the vent.
luidic device 901.                                                          As explained above, actuator 170 of the microdroplet
b. Structure and Operation of the Microdroplet Preparation               preparation module 158 drives a microdroplet into cell lysis
Module                                                              5    module 160. As the microdroplet moves into module 160,
   Referring to FIGS. 8a-8b and 9a-9b, microdroplet prepa-               vented positioning element 200 positions microdroplet 802 in
ration module 158 prepares a microdroplet 802 from a                     a lysing position with respect to electrodes 954. More spe-
microfluidic sample received therein. This module includes a             cifically, as the microdroplet arrives in lysing module 160 it
microdroplet preparation zone 800, a positioning element                 passes the opening of positioning element 200, because sec-
                                                                         ond positioning element 206 inhibits the microdroplet from
979, a gas actuator 170, and a valve 216 which cooperate to
                                                                    10
                                                                         flowing into vent 202. When the rear end of the microdroplet
prepare microdroplet 800 from microfluidic samples received
                                                                         passes the opening of barrier 200, the propulsion gas from
from the enrichment zone.
                                                                         actuator 170 dissipates through vent 202, thereby substan-
   As explained above, actuator 168 of the enriched zone                 tially equalizing gas pressure upstream of microdroplet 802
pushes the enriched sample into the microdroplet preparation        15   with a pressure downstream of microdroplet 802. Thus, the
zone 800. The enriched sample moves until reaching posi-                 microdroplet stops movement at a lysing position just down-
tioning element 979. In general, a positioning element inhib-            stream from barrier 200. Preferably, in the lysing position,
its the downstream progress of a microfluidic sample to                  substantially all of microdroplet 802 is disposed between an
thereby position the sample at a desired location. Fiowever, as          upstream edge 212 and a downstream edge 214 of electrodes
explained more fully below, the positioning element does not        20   954.
permanently inhibit progress of the sample. Rather, it allows               After microdroplet 802 is placed in the cell lysing position,
the microfluidic sample to continue downstream at a prede-               a pulse circuit of DAQ 126 supplies a pulsed voltage signal
termined later time.                                                     across electrodes 954. In response, electrodes 954 generate a
   The leading edge of micro fluidic sample 808 that reaches             pulsed electric field in the vicinity of the electrodes. Because
positioning element 979 is positioned downstream from an            25   the microdroplet is position in this vicinity, cells within the
opening 820 of gas actuator 170. Accordingly, a first portion            microdroplet are subjected to the pulsed field. Preferably,
821 of microfluidic sample 808 is disposed upstream from                 substantially all of the cells, such as greater than about 75%,
opening 820 and a second portion 822 of micro fluidic sample             of the microdroplet are subjected to an electric field sufficient
808 is disposed downstream from opening 820.                             to release intracellular material therefrom. The lysing module
   Referring to FIGS. 8a-8b, gas actuator 170 is actuated,          30   thus prepares a lysed microdroplet comprising a predeter-
such as by DAQ 126, to thereby generate a gas pressure                   mined amount of sample.
sufficient to separate microdroplet 802 from the second por-                A preferred pulse circuit is shown in FIG. 14. In general,
tion 822 of microfluidic sample 808. The gas pressure is                 this circuit generates a sequence of voltage pulses that yields
preferably provided by the actuation of a heat source 958,               a corresponding sequence of electrical field pulses in the
which heats a volume of gas associated with gas actuator 957.       35   vicinity of electrodes 954 having an amplitude and duration
As the pressure increases, the gas expands, thereby separating           sufficient to release a desired amount of intracellular material
a microdroplet 802 from the rest of sample 808. Microdroplet             from cells within the microdroplet.
802 may comprise only a portion, such as less than about                    Intracellular material present in lysed microdroplet is
75%, or less than about 50%, of microfluidic sample 808                  accessible to further process steps. For example, DNA and/or
received by microdroplet preparation zone 800. The dimen-           40   RNA released from cells is accessible for amplification by a
sions of microdroplet 802 are determined by the volume of                polymerase chain reaction. As used herein, the term lysing
the channel between fluid barrier 979 and opening 820. For               does not require that the cells be completely ruptured. Rather,
example, for a channel having a uniform cross-sectional area,            lysing refers to the release of intracellular material. For
a length 1. sub. 1 ofmicrodroplet 802 corresponds to a distance          example, rather than rupturing the cells, the electric field may
d.sub.4 between positioning element 979 and opening 820.            45   increase the porosity of cell membranes by an amount that
Thus, a microfluidic device can be configured to prepare                 allows release of intracellular material without permanent
microdroplets of any volume by varying the length between                rupture of the membranes.
the fluid barrier and corresponding actuator opening.                       Other lysing mechanisms may also be employed to release
   Continued actuation of gas actuator 170 overcomes the                 intracellular material from cells. For example, material may
inhibitory effect of positioning element 979, thereby driving       50   be released by subjecting cells to other forces including for
microdroplet 802 to a location downstream of microdroplet                example osmotic shock orpressure. Chemicals, selected from
preparation zone 800 while the second portion 822 of the                 the group of surfactants, solvents, and antibiotics may be
microfluidics sample moves upstream from microdroplet 802                contacted with the cells. Mechanical shear methods may also
to cell lysis module 160.                                                be used to release intracellular materials.
3. Cell Lysis Module                                                55      The lysed microdroplet may be moved downstream to mix-
   Referring back to FIG. 3, a lysing module 160 receives the            ing module 160 for further processing. To move lysed micro-
microdroplet 802 prepared by microdroplet preparation zone               droplet downstream, valve 216, which is disposed upstream
800. In general, lysing module 160 releases material from                of lysing zone 950, is closed. Valve 204 is also closed to
inside the particles, such as by releasing intracellular material        prevent gas from exiting lysing zone 950 via vent. Actuator
from cells.                                                         60   170 is then actuated, as described above, to provide a gas
   As shown in FIGS. 4 and 12, lysing module 160 includes a              pressure sufficient to move lysed microdroplet downstream
lysing zone 950, a lysing mechanism within the lysing zone               of lysing zone 950.
(such as electrodes 954), and a vented positioning element                  In an alternative embodiment, a lysing module 300, as
200 positioned upstream from the lysing zone. The lysing                 shown in FIGS. 13a, 13b, includes a lysing zone 302 which is
mechanism preferably includes a set of electrodes or other          65   configured to prepare a lysed microdroplet 304 of predeter-
structures for generating electric fields within the lysing zone.        mined volume from a microfluidic sample 306, which may
The vented positioning element preferably includes a vent                have an indeterminate volume. Lysing zone 302 preferably
                                                      US 8,703,069 B2
                              11                                                                      12
includes a lysing mechanism such as electrodes 308. Electri-             the introduction of reagent is complete, valve 422 is closed to
cal leads 310 provide a connection to a pulse circuit of DAQ             prevent reagent from exiting reagent source channel via
126, via contacts 112, chip carrier 120, and contacts 125. A             reagent source port 420.
positioning element 312 is disposed downstream of lysing                 b. Mixing Module
zone 302. An actuator 314 is disposed upstream from lysing          5       Mixing zone 958 of the mixing module includes adjoined
zone. Actuator 314 preferably includes a second positioning              first and second channels 410, 412. Materials moving down-
element 316 to prevent fluid from the microfluidic sample                stream toward mixing zone 958 contact one another and pref-
from entering therein.                                                   erably mix therein. Because of the micro-scale dimensions of
   Lysing zone 302 operates as follows. The micro fluidic                mixing zone 958, the sample and reagent materials preferably
                                                                         mix by diffusion even in the absence of other sources of mass
sample 306 enters lysing zone 302 and moves downstream
                                                                    10
                                                                         transport, such as mechanical agitation. It should be under-
until a downstream interface 316 of the micro fluidic sample
                                                                         stood however, that agitation forces, such as acoustic waves
306 encounters positioning element 312. The positioning ele-
                                                                         may be applied to enhance mixing within mixing zone 958.
ment 312 preferably increases a surface tension of the down-             c. Operation of Mixing Module and Reagent Input Module
stream interface of the microfluidic sample 306, thereby            15      Reagent source module 152 and mixing module 166 pref-
inhibiting further downstream movement and positioning a                 erably operate as follows. When a lysed sample from lysing
portion of the microfluidic sample in a lysing position with             zone 950 is ready to be mixed with reagent material, actuator
respect to electrodes 308. The lysing position is defined as the         172 is actuated to prepare a microdroplet of reagent. The
location of the portion of the microfluidic sample disposed              microdroplet of reagent is prepared from the portion of
downstream of actuator 314 and upstream of positioning              20   reagent material downstream of an opening 430 of actuator
element 312. Preferably, actuator 314 and positioning ele-               172 and upstream of positioning element 427. Thus, assum-
ment 312 are disposed adjacent electrodes 308 such that                  ing that the dimensions of the reagent source channel 428 are
substantially all of the material present in the lysing position         constant, the volume of the microdroplet of reagent is deter-
is subjected to the electric field upon actuating electrodes 308.        mined by the distance between the positioning element 426
   Actuation of electrodes 308 in the embodiment described          25   and the actuator opening 430.
above, provides an electrical field sufficient to release intra-            The microdroplet of reagent moves downstream toward
cellular material from cells present in the portion of the               channel 412 of reagent mixing zone. Meanwhile, a sample of
microfluidic sample in the lysing position. Once a sufficient            lysed material, such as a lysed microdroplet, is moved down-
amount of intracellular material has been released, actuator             stream from lysing zone 950 toward channel 410 of mixing
314 is actuated to prepare lysed microdroplet 304 from the          30   zone 958. Actuator 170 may provide the motive force to move
microfluidic sample 306. Actuator 314 preferably provides a              the lysed microdroplet downstream. Alternatively, as dis-
gas pressure sufficient to move the lysed microdroplet 304 to            cussed above, another actuator may be disposed upstream of
a downstream portion of a micro fluidic device such as mixing            lysing zone 950 but downstream of actuator 170 to provide
module 166.                                                              the necessary motive force.
4. Mixing Module and Reagent Input Module                           35      The sample and reagent material enter a downstream chan-
   Referring back to FIG. 4, a lysed sample prepared by lysing           nel 438 of mixing zone 958, where the materials contact and
module 160 is received by mixing module 166. Mixing mod-                 mix. Because both the lysed sample and reagent material are
ule 166 includes a mixing zone 958. In this zone, the lysed cell         mixed in the form of microdroplets, mixing zone 958 pre-
sample is contacted, such as by mixing, with an amount of                pares an amount of mixed material having a predetermined
reagent received from the reagent source module 152.                40   ratio of sample to reagent. The volumes of microdroplets
Reagent source module 152 includes a reagent microdroplet                prepared within micro fluidic device 110 are preferably inde-
preparation zone (RMPZ) 434, which preferably operates to                pendent of physical properties, such as viscosity, electrical
prepare a microdroplet having a predetermined volume of                  conductivity, and osmotic strength, of the microdroplets.
reagent.                                                                 Thus, mixing zone 958 prepares an amount of mixed material
a. Reagent Input Module                                             45   having a sample to reagent material that is also independent of
   Reagent input module 152 is essentially the same as micro-            the physical and chemical properties of the mixed materials.
droplet formation module 158, however, it is specifically                A vent 440, which is downstream of the various zones of the
designed for formation of a microdroplet of reagent having a             microfluidic device 110 ensures that downstream pressure
predetermined volume which will yield a desired ratio of                 buildup does not inhibit downstream movement of samples
reagent to sample when mixed with the microdroplet from             50   within microfluidic device 110.
cell lysing module 160. Module 152 includes an input port                5. DNA Manipulation Module
420, a valve 422, and an actuator 172, each of which joins a                The mixed lysed cell sample and reagent are received
reagent source channel 428. An overflow channel 424, which               within a DNA manipulation zone 971 of DNA manipulation
also joins reagents source channel 428, may also be provided.            module 162. Module 162 can perform, for example, restric-
Actuator 172 may include a second positioning element 432           55   tion, digestion, ligation, hybridization and amplification of
to prevent liquid from entering therein.                                 DNA material. In one embodiment, DNA manipulation zone
   Reagent materials, which preferably comprise at least one             971 is configured to perform PCR amplification of nucleic
liquid, are introduced via input port 420, such as with a pipette        acids present within the lysed cell sample. Vent 440 prevents
or syringe. Examples of suitable reagent materials include               pressure from increasing within zone 971 as the lysed cell
substances to facilitate further processing of the lysed cell       60   sample and reagent are being introduced thereto. Valves 972
sample, such as enzymes and other materials for amplifying               and 973 of DNA manipulation module 162 may be closed to
DNA therein by polymerase chain reaction (PCR). The                      prevent substances therein zone from exiting, such as by
reagent material moves downstream within reagent source                  evaporation, during PCR amplification. The DNA manipula-
channel 428 until a downstream portion of the reagent mate-              tion zone is configured with heat sources under control of
rial contacts a positioning element 426. Any additional             65   computer 127 to allow thermal cycling of DNA manipulation
reagent material that continues to be received within reagent            zone during amplification, as understood by one of skill in the
source module preferably enters overflow channel 424. When               art.
                                                      US 8,703,069 B2
                              13                                                                      14
   System 901 includes also includes a detector 981 to detect            of a droplet interface within the feed zone or a MRC r.sub.3 of
the presence of amplified polynucleotides produced by PCR.               a droplet interface within the stop zone. The MRC r.sub.2 is
Detector 981 is preferably an optical detector in optical com-           preferably larger than the MRC r.sub.3. Thus, the radius of
munication, such as by a fiber optic 981, with zone 971. A               curvature of the downstream microdroplet interface increases
light source, such as a laser diode, introduces light to DNA        5    upon encountering the stop zone thereby inhibiting further
Manipulation zone 971 to generate fluorescence indicative of             downstream movement. Preferably, the contact angle of the
the amount of amplified polynucleotides present therein. The             fluid with the wall is substantially constant throughout the
fluorescence arises from fluorescent tags, included in the               capillary assisted loading zone.
reagent and associated with the polynucleotides upon ampli-              3. Vented Positioning Elements
                                                                            Referring to FIGS, llα-llc, a positioning element 500
fication.
                                                                    10
                                                                         operates to position a microfluidic sample 502 by reducing
C. Preferred Positioning Elements
                                                                         the gas pressure acting upon an upstream portion 504 of the
   Preferred positioning elements are discussed below.
                                                                         microfluidic sample relative to the gas pressure acting upon a
1. Non-Wetting Positioning Elements                                      downstream portion 506 ofthe micro fluidic sample. Position-
   A positioning element 979 may be formed by a non-wet-            15   ing element 500 includes a vent 508 disposed in gaseous
ting material disposed to contact a microfluidic sample. The             communication with a zone 510 along which micro fluidic
physio-chemical properties of the non-wetting material are               sample 502 moves. Vent 508 preferably communicates with
chosen upon considering the type of liquid forming the                   zone 510 via a passage 526. The zone may be for example, a
microfluidic sample. For example, where the microfluidic                 channel or conduit. Positioning element 500 may also include
sample is an aqueous sample, the positioning element pref-          20   a second positioning element 516, such as a non-wetting
erably comprises a hydrophobic material. An exemplary                    material, to substantially prevent fluid from the microfluidic
hydrophobic material includes a non-polar organic com-                   sample from contacting the vent.
pound, such as an aliphatic silane, which can be formed by                  An open state of a valve 512 allows passage of gas between
modifying an internal surface of micro fluidic device 901. For           zone 510 and vent 508. A closed state of valve 512 prevents
microfluidic samples formed of organic solvents, the non-           25   such passage of gas. Valve 514 is preferably thermally actu-
wetting material may comprise a hydrophilic material.                    ated and includes a mass 514 of TRS.
   When micro fluidic sample 808 encounters positioning ele-                An actuator 518 is disposed upstream of positioning ele-
ment 979, the liquid of the microfluidic sample experiences              ment 500. Actuator 518 is preferably a gas actuator and may
an increased surface tension at downstream interface 810,                include a heat source 520 to heat a gas associated with actua-
which increased surface tension inhibits continued down-            30   tor 518. Actuator 518 may include a positioning element 522,
                                                                         such as non-wetting material, to substantially prevent fluid
stream motion of micro fluidic sample 808. Increasing the gas
                                                                         from the microfluidic sample from entering therein.
pressure difference between upstream and downstream por-
                                                                            Positioning element 500 preferably operates as follows.
tions of the microfluidic sample overcomes the resistance and
                                                                         Referring to FIG. 11 a, microfluidic sample 502 moves down-
moves the microfluidic sample downstream.                           35   stream in the direction of arrow 524. Microfluidic sample is
2. Capillary Assisted Positioning Elements                               preferably moved by a gas pressure provided from an
   Referring to FIGS. lOα-lOc, another type of positioning               upstream actuator, which is not shown in FIGS. 9a-9c. The
element may be formed by modifying the dimensions of the                 gas pressure acts upon upstream portion 504.
microfluidic channel to form a capillary assisted positioning               Referring to FIG. lib, when upstream portion 504 passes
element (CAFB) 700. A CAFB comprises an upstream feed               40   the opening of vent 508, the upstream gas dissipates through
zone 702, a loading zone 704, and a stop zone 704. A microf-             vent 508, thereby reducing the upstream pressure. The pres-
luidic sample 720 encountering the CAFB moves down-                      sure reduction, which preferably equalizes the downstream
stream until a downstream interface 710 of the micro fluidic             and upstream pressures, reduces or eliminates the motive
sample contacts upstream surfaces 714 of the loading zone                force tending to urge the microfluidic sample downstream.
706. At this point, capillary action causes the microfluidic        45      Referring to FIG. 11c, valve 512 is closed to prevent pas-
sample to move downstream until the downstream sample                    sage of gas between zone 510 and vent 508. Preferably, TRS
interface 710 encounters the opening 712 between the load-               514 moves into passage 526. Upon closing valve 512, the
ing zone 704 and the stop zone 706. Surface tension resists the          actuation of actuator 518 provides a motive force to move
tendency of the micro fluidic sample to continue downstream              microfluidic sample 502 downstream in the direction of arrow
past opening 714. Thus, the microfluidic sample 720 is posi-        50   528 for further processing.
tioned at a predetermined location along the channel axis with           4. Active Fluid Positioning Elements
respect to positioning element 700.                                         Referring to FIGS. 15α-15c, a microdroplet preparation
   The volume of the microfluidic sample encountering the                module 652 has a microdroplet preparation zone 650, an
CAFB preferably has a larger volume than a volume of the                 active fluid positioning element 654, an actuator 656, and a
loading zone 704 to ensure that the microfluidic sample will        55   valve 658. A second actuator 660 is operatively associated
advance fully to opening. For fluids that have similar surface           with the active positioning element 654 to introduce a microf-
tensions and interface properties as water, the depth d.sub. 1 of        luidic sample 666 to the microdroplet preparation zone 650.
the loading zone 704 is preferably about 50% or less of the              Second actuator 660 is preferably located upstream from
respective depths d.sub.2, d.sub.3 of the stop and feed zones.           valve 658. Microdroplet preparation module 652 prepares a
   The tendency of a microfluidic sample to move in a given         60   microdroplet 668, which has a predetermined volume from
direction is governed by the ratio between the mean radius of            the microfluidic sample 666 received therein.
curvature (MRC) of the front of the microfluidic sample and                 In operation, micro fluidic preparation module 652 receives
the MRC of the back of the microfluidic sample. These cur-               the microfluidic sample 666, which moves downstream
vatures depend upon the contact angle of the fluid of the                because of a motive force provided by the second actuator
sample and the dimensions of the zone in which the micro-           65   660. The motive force is preferably an upstream gas pressure,
droplet is moving. A MRC r.sub. 1 of a microdroplet interface            which is greater than a downstream gas pressure acting upon
in the loading zone is preferably smaller than a MRC r.sub.2             the microfluidic sample 666. The microfluidic sample moves
                                                      US 8,703,069 B2
                              15                                                                     16
downstream until a downstream portion 670 thereof encoun-                  What is claimed is:
ters active positioning element 654, which preferably com-                 1. A method of amplifying a nucleic acid-containing
prises a sensor 672 having electrical leads 674. The leads 674          sample within a microfluidic device, the method comprising:
are in electrical communication with I/O pins of the microf-               moving the sample from an upstream channel of the
luidic device to allow signals from sensor 672 to be received      5          microfluidic device into a DNA manipulation module
                                                                              located downstream of the upstream channel, the DNA
by a DAQ.
                                                                              manipulation module including a DNA manipulation
   Sensing element 672 is preferably a pair of electrical con-                zone configured to perform amplification of the sample,
tacts. To sense the presence of the liquid, DAQ 126 applies a                 a first valve disposed upstream ofthe DNA manipulation
small voltage across leads 674 and measures the resultant                     zone, and a second valve disposed downstream of the
current. As the liquid of the micro fluidic sample contacts the
                                                                   10
                                                                              DNA manipulation zone, the only ingress to and egress
first and second contacts, the current passing therebetween                   from the DNA manipulation zone being through the first
changes, thereby indicating to DAQ 126 that the liquid has                    valve and the second valve;
arrived at sensor 672.                                                     receiving the sample in the DNA manipulation zone;
   Upon recognition that the liquid has arrived at sensor 672,             closing the first valve and the second valve such that gas
                                                                   15         and liquid are prevented from flowing into or out of the
the DAQ instructs second actuator 660 to decrease a down-
                                                                              DNA manipulation zone; and
stream motive force acting upon the micro fluidic sample 666.              thermal cycling the sample in the DNA manipulation zone.
For example, DAQ may reduce a current flowing through a                    2. The method of claim 1, wherein moving the sample from
heat source 676 associated with second actuator 660 thereby             an upstream channel into the DNA manipulation module
reducing a temperature of a gas therein. The temperature           20   comprises actuating a gas actuator.
reduction reduces the gas pressure acting upon a upstream                  3. The method of claim 2, wherein actuating the gas actua-
portion 678 of microfluidic sample thereby inhibiting the               tor comprises increasing a gas pressure within the upstream
downstream motion of the microfluidic sample 666. The                   channel relative to a gas pressure within the DNA manipula-
microfluidic sample is positioned such that a first portion 680         tion zone.
is located downstream of actuator 656 and a second portion         25      4. The method of claim 2, wherein actuating the gas actua-
                                                                        tor comprises decreasing a gas pressure within the DNA
682 is located upstream of actuator 656.
                                                                        manipulation zone relative to a gas pressure within the
   To prepare microdroplet 668, DAQ 126 actuates actuatorto             upstream channel.
provide a motive force which prepares the microdroplet 668                 5. The method of claim 1, wherein closing the first valve
from the first portion 680 of micro fluidic sample 666. Micro-          and the second valve comprises beating a thermally respon-
droplet 668 moves downstream while the second portion 682          30
                                                                        sive substance in the first valve and the second valve.
ofthe micro fluidic sample 666 moves upstream from actuator                6. The method of claim 1, wherein thermal cycling the
656. During microdroplet preparation, valve 658 may be                  sample in the DNA manipulation zone comprises cyclically
closed to substantially isolate the actuator 656 from second            heating the sample with a computer-controlled heat source in
actuator 660 and other upstream portions of the micro fluidic           thermal contact with the DNA manipulation zone.
                                                                   35      7. The method of claim 1, wherein thermal cycling the
device.
                                                                        sample in the DNA manipulation zone comprises controlling
   The active positioning element preferably operates as a              a plurality of resistive heaters in thermal contact with the
closed loop element that provides feedback from sensor 672              DNA manipulation zone.
to the DAQ. The feedback is indicated when a microfluidic                  8. The method of claim 1, further comprising identifying
sample has reached a predetermined position within the             40   the presence of one or more nucleic acids within the DNA
microfluidic device. Upon receiving the feedback, the DAQ               manipulation zone.
changes the state of the actuator providing the motive force to            9. The method of claim 8, wherein identifying the presence
move the microdroplet.                                                  of one or more nucleic acids comprises introducing light into
   While the above invention has been described with refer-             the DNA manipulation zone, the light selected to generate
ence to certain preferred embodiments, it should be kept in        45   fluorescence indicative of the presence of amplified nucleic
mind that the scope of the present invention is not limited to          acids within the DNA manipulation zone.
these. Thus, one skilled in the art may find variations of these           10. The method of claim 1, further comprising identifying
preferred embodiments which, nevertheless, fall within the              an amount of one or more amplified nucleic acids within the
spirit of the present invention, whose scope is defined by the          DNA manipulation zone.
claims set forth below.
U.S. Patent        Apr. 22, 2014   Sheet 1 of 15   US 8,703,069 B2




         r
        foda  3
           la 12
U.S. Patent   Apr. 22, 2014   Sheet 2 of 15   US 8,703,069 B2
                                                                                                        ~




                                                                                                     U.S. Patent
                                                                                                        00
                                                                                                        •
                                                                                                        ~
                                170          112                                                        ~
                                                                                                         ~
                                                                                                        ~
                I
                                 J
                                                                                 I
                                                                                 I                      =
                                                                                                        ~


                     I
                ,---
                         ACTUATOR                                                                       >




                                                                                                      Apr. 22, 2014
                                       158              160                                162       'e
                                                                                                        :-:
168                                                             166                                     N


 )                                      )                   )    (           164           (          ~
                                                                                                        N
                                                                                                         N
                                                                                                        ....
                                                                                                        0

           ENRICHMENT
ACTUATOR\ MODULE
            /
                         -c    MICRODROPLET     LYSING
                                PREPARATION := MODULE
                                  MODULE               /
                                                            =   MIXING
                                                                MODULE
                                                                             (       PCR·DETECTION
                                                                                        MODULE
                                                                                                        .i;...




                                                                                                     Sheet 3 of 15
                                                                                                        rJJ
                           122                                                                          =-
                                                                                                        ('D

      122 156                                                                                           a
                                                                                                        ~



                                                                                                        ........
                                                                                                        0
             SAMPLE                      152---- REAGENT              ACTUATOR -..._ 172
                                                                                                        Ul
              INPUT                               INPUT
               \
               150                                                       I                       I
                                                                         I                       I




                                                                                                     US 8,703,069 B2
                                                                                                        d
                                                                                                        r.,;_



        f
      110
                          112
                                                   Fig. 3
                                                                                     112
                                                                                                     =
                                                                                                      ~
                                                                                                        00

                                                                                                        =
                                                                                                        w
                                                                                                        O',
                                                                                                        \C

                                                                                                        =
                                                                                                        N
                                                                 ~




                                                              U.S. Patent
                                                                 00
                                                                 •
                                                                 ~
                                                                 ~
                                                                  ~
                                                                 ~

                                                                 =
                                                                 ~




                                               170
                                                                 >




                                                               Apr. 22, 2014
                   919        915              \              'e

! 16!
'        I   977
                    ~r,---J..- \          ;---
                                          1216                 ~
                                                                 :-:
                                                                 N
                                                                 N
i ~}                :               ----,,                        N
·             ·                         II                       ....
                                                                 0


~--  :
~--·-·                                  ::,,                     .i;...




                                                               Sheet 4 of 15
     (                                                           rJJ

    975                                                          =-
                                                                 ('D

             91:3j 1_
                   I                                             a
                                                                 .i;...
                        T--

                                                                 ........
                         \                                       0
                        150
                                                                 Ul




                                                     Fig. 4




                                                              US 8,703,069 B2
                                                                 d
                                                                 r.,;_
                                                                 00
                                                               ~
                                                                 =
                                                                 w
                                                              =  O',
                                                                 \C

                                                                 =
                                                                 N
U.S. Patent   Apr. 22, 2014   Sheet 5 of 15   US 8,703,069 B2
U.S. Patent   Apr. 22,2014     Sheet 6   of 15   US 8,703,069 B2




                             Fig. 6
U.S. Patent   Apr. 22, 2014   Sheet 7 of 15         US 8,703,069 B2




                      Fig. 8a


                                              158

                                              /



                      Fig. 8b
U.S. Patent   Apr. 22, 2014   Sheet 8 of 15         US 8,703,069 B2




                                              158




                       Fig. 9b
U.S. Patent    Apr. 22, 2014   Sheet 9 of 15   US 8,703,069 B2




              cs                r-C>             o
              o                 O                o
                                r-s              τ-H

              •&>               .<X>
                                £
U.S. Patent   Apr. 22, 2014   Sheet 10 of 15   US 8,703,069 B2




                                                       Fig. 11c
              cs
              t-H                      T-H
              ^—I                      r-H

                                         0θ
                                       • r-A
                                       (Jh




                                                       LO
U.S. Patent   Apr. 22, 2014   Sheet 11 of 15   US 8,703,069 B2
U.S. Patent   Apr. 22,2014   Sheet 12   of 15   US 8,703,069 B2




               <~o                                  ro
               fH                                   r-H
U.S. Patent   Apr. 22, 2014   Sheet 13 of 15   US 8,703,069 B2




                                                 Fig. 14




                                  c\j
U.S. Patent   Apr. 22, 2014   Sheet 14 of 15    US 8,703,069 B2




                    LD                         LO
                    ^—1                        έ —1
U.S. Patent   Apr. 22, 2014   Sheet 15 of 15   US 8,703,069 B2




                                         u
                                        LO
                                        t—I
                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                   8,703,069 B2                                                                                       Page 1 of 1
APPLICATION NO.              13/620452
DATED                        April 22, 2014
INVENTOR(S)                  Handique et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         Title Page
         Page 1 (item 57, Abstract) at line 13, Change “that as” to -that gas-.
         Page 8 (item 56, Other Publications) at column 2, line 2, change “Polyamidomine” to
         -Polyamidoamine—.


         In the Specification
         In column 2 at line 23, change “actuatators” to -actuators-.
         In column 2 at line 36, change “device.” to -device;-.
         In column 2 at line 38, change “FIG.” to -FIG. 1;-.
         In column 4 at lines 43-44, change “photo-lithographic” to -photolithographic—.
         In column 4 at line 45, change “penult” to —permit—.
         In column 5, line 67 to column 6, line 1, change “actuatators” to -actuators-.
         In column 6 at line 14, change “9.sctn.01” to —901—.
         In column 6 at line 30, change “down stream” to -downstream—.
         In column 9 at line 44, change “length l.sub.l” to -length l.sub.l—.
         In column 13 at line 1, after “901” delete “includes”.




                                                                                    Signed and Sealed this
                                                                                Second Day of December, 2014



                                                                                                   Michelle K. Lee
                                                                           Deputy Director ofthe United States Patent and Trademark Office
EXHIBIT 3
                                                                         IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                        US007998708B2


c12)   United States Patent                                                       (IO)    Patent No.:                     US 7,998, 708 B2
       Handique et al.                                                            (45)    Date of Patent:                           Aug. 16, 2011

(54)    MICROFLUIDIC SYSTEM FOR AMPLIFYING                                           6,063,341    A        5/2000     Fassbind et al.
        AND DETECTING POLYNUCLEOTIDES IN                                             6,130,098    A       10/2000     Handique et al.
                                                                                     6,132,684    A       10/2000     Marino
        PARALLEL                                                                     6,143,250    A       11/2000     Tajima
                                                                                     6,171,850    Bl       1/2001     Nagle et al.
(75)    Inventors: Kalyan Handique, Ypsilanti, MI (US);                              6,235,313    Bl       5/2001     Mathiowitz et al.
                   Sundaresh N. Brahmasandra, Ann                                    6,254,826    Bl       7/2001     Acosta et al.
                                                                                     6,271,021    Bl       8/2001     Burns et al.
                   Arbor, MI (US); Karthik Ganesan, Ann                              6,281,008    Bl       8/2001     Komai et al.
                   Arbor, MI (US); Jeff Williams, Chelsea,                           6,337,435    Bl       1/2002     Chu et al.
                   MI (US)                                                           6,391,623    Bl       5/2002     Besemer et al.
                                                                                     6,399,025    Bl       6/2002     Chow
                                                                                     6,428,987    B2       8/2002     Franzen
(73)    Assignee: HandyLab, Inc., Ann Arbor, MI (US)                                 6,448,064    Bl       9/2002     Vo-Dinh et al.
                                                                                     6,500,390    Bl      12/2002     Boulton et al.
( *)    Notice:         Subject to any disclaimer, the term ofthis                   6,534,295    B2       3/2003     Tai et al.
                        patent is extended or adjusted under 35                      6,575,188    B2       6/2003     Parunak
                        U.S.C. 154(b) by O days.                                     6,579,453    Bl       6/2003     Bachler et al.
                                                                                     6,602,474    Bl       8/2003     Tajima
                                                                                     6,692,700    B2       2/2004     Handique
(21)    Appl. No.: 11/985,577                                                        6,852,287    B2       2/2005     Ganesan
                                                                                     6,911,183    Bl       6/2005     Handique et al.
(22)    Filed:          Nov. 14, 2007                                                7,010,391    B2       3/2006     Handique et al.
                                                                                     D559,995     S        1/2008     Handique et al.
(65)                      Prior Publication Data                                     D566,291     S        4/2008     Parunak et al.
                                                                                     D569,526     S        5/2008     Duffy et al.
        US 2008/0182301 Al              Jul. 31, 2008                                7,476,313    B2       1/2009     Siddiqi
                                                                                     7,553,671    B2       6/2009     Sinclair et al.
                                                                                     D621,060     S        8/2010     Handique
                   Related U.S. Application Data
                                                                                                              (Continued)
(63)    Continuation-in-part of application No. 11/728,964,
        filed on Mar. 26, 2007.                                                              FOREIGN PATENT DOCUMENTS
(60)    Provisional application No. 60/859,284, filed on Nov.                 CA                2294819                  1/1999
        14, 2006, provisional application No. 60/959,437,                     WO           WO 92/05443                   4/1992
                                                                              WO           WO 01/05510                   1/2001
        filed on Jul. 13, 2007, provisional application No.
                                                                              WO         WO 2006/079082                  7/2006
        60/786,007, filed on Mar. 24, 2006.

(51)    Int. Cl.                                                                                    OTHER PUBLICATIONS
        C12Q 1/68                      (2006.01)                              Brahmasandra et al., On-chip DNA detection in microfabricated
        C12P 19/34                     (2006.01)                              separation systems, SPIE Conference on Microfuidic Devices and
(52)    U.S. Cl. ........................... 435/91.2; 435/6; 435/91.1        Systems, 1998, vol. 3515, pp. 242-251, Santa Clara, CA.
(58)    Field of Classification Search ........................ None          Handique et al., 2001, Mathematical modeling of drop mixing in a
        See application file for complete search history.                     split-type microchannel, J. Micromech Microeng, 11 :548-554.
                                                                              International Search Report and Written Opinion dated Apr. 4, 2008
(56)                      References Cited                                    for PCT/US07 /07 513.
                                                                              International Search Report and Written Opinion for PCT/US07/
                   U.S. PATENT DOCUMENTS                                      024022 dated Jan. 5, 2009.
       1,434,314    A     10/1922   Raich
       3,985,649    A     10/1976   Eddelman
       4,466,740    A      8/1984   Kano et al.                               Primary Examiner - Young J Kim
       4,599,315    A      7/1986   Terasaki et al.
       D292,735     S     11/1987   Lovborg                                   (74) Attorney, Agent, or Firm -Knobbe Martens Olson &
       4,895,650    A      1/1990   Wang                                      BearLLP
       5,275,787    A      1/1994   Yuguchi et al.
       5,282,950    A      2/1994   Dietze et al.
       5,316,727    A      5/1994   Suzuki et al.
       5,416,000    A      5/1995   Allen et al.
                                                                              (57)                           ABSTRACT
       5,498,392    A      3/1996   Wilding et al.
       5,599,503    A      2/1997   Manz eta!.                                The present technology provides for an apparatus for detect-
       5,605,662    A      2/1997   Heller et al.                             ing polynucleotides in samples, particularly from biological
       5,628,890    A      5/1997   Carter et al.                             samples. The technology more particularly relates to microf-
       5,647,994    A      7/1997   Tuunanen et al.
       5,671,303    A      9/1997   Shieh et al.
                                                                              luidic systems that carry out PCR on nucleotides of interest
       5,699,157    A     12/1997   Paree                                     within microfluidic channels, and detect those nucleotides.
       5,849,208    A     12/1998   Hayes et al.                              The apparatus includes a microfluidic cartridge that is con-
       5,849,486    A     12/1998   Heller et al.                             figured to accept a plurality of samples, and which can carry
       5,863,801    A      1/1999   Southgate et al.                          out PCR on each sample individually, or a group of, or all of
       5,959,221    A      9/1999   Boyd et al.
       5,959,291    A      9/1999   Jensen                                    the plurality of samples simultaneously.
       5,989,402    A     11/1999   Chow eta!.
       6,048,734    A      4/2000   Burns et al.
       6,057,149    A      5/2000   Burns et al.                                                 33 Claims, 61 Drawing Sheets
                                                            US 7,998,708 B2
                                                                       Page 2


               U.S. PATENT DOCUMENTS                                            2007/0292941   Al * 12/2007 Handique et al. .......... 435/288.7
                                                                                2008/0075634   Al    3/2008 Herchenbach et al.
2001/0038450   Al     11/2001   McCaffrey et al.                                2008/0095673   Al    4/2008 Xu
2001/0046702   Al     11/2001   Schembri                                        2008/0118987   Al    5/2008 Eastwood et al.
2002/0015667   Al *    2/2002   Chow ............................ 422/100       2008/0124723   Al* 5/2008 Dale et al. ......................... 435/6
2002/0142471   Al     10/2002   Handique et al.                                 2008/0149840   Al    6/2008 Handique et al.
2003/0070677   Al      4/2003   Handique et al.                                 2008/0160601   Al    7/2008 Handique
2003/0199081   Al     10/2003   Wilding et al.                                  2008/0192254   Al    8/2008 Kim et al.
2004/0157220   Al      8/2004   Kurnool et al.                                  2009/0047713   Al    2/2009 Handique
2005/0048540   Al      3/2005   Inami et al.                                    2009/0129978   Al    5/2009 Wilson eta!.
2005/0084424   Al      4/2005   Ganesan et al.                                  2009/0130719   Al    5/2009 Handique
2005/0220675   Al*    10/2005   Reed et al. .................... 422/100        2009/0130745   Al    5/2009 Williams et al.
2005/0233370   Al     10/2005   Ammann et al.                                   2009/0131650   Al    5/2009 Brahrnasandra et al.
2006/0094108   Al *    5/2006   Yoder et al. ................ 435/287.2         2009/0134069   Al    5/2009 Handique
2006/0166233   Al      7/2006   Wu eta!.                                        2009/0136385   Al    5/2009 Handique et al.
2006/0207944   Al      9/2006   Siddiqi                                         2009/0136386   Al    5/2009 Duffy et al.
2007/0004028   Al      1/2007   Lair et al.                                     2009/0155123   Al    6/2009 Williams et al.
2007/0104617   Al      5/2007   Coulling et al.                                 2009/0221059   Al    9/2009 Handique et al.
2007/0184547   Al      8/2007   Handique et al.
                                                                                2010/0009351   Al    1/2010 Brahrnasandra et al.
2007/0215554   Al      9/2007   Kreuwel et al.
2007/0218459   Al      9/2007   Miller et al.                               * cited by examiner
U.S. Patent   Aug. 16, 2011   Sheet 1 of 61   US 7,998,708 B2




  0
  0
  C'0
  '"O
   CU    0
   (l)
  J:
  '"O
  cu
  (l)
  0:::




                                                           .
                                                         C)
                                                         u..
U.S. Patent          Aug. 16, 2011       Sheet 2 of 61             US 7,998,708 B2


                     Sample Preparation Kit

               1.7 ml
       Conical Tube w/2         Wash
       Affinity Pellets and     Buffer
         2 Lysis Pellets




                                                         +   ij
                                                             ASR



   Release                           Neutralization
     Buffer                          Buffer



                              FIG. 2
                                          Automated Dispensing Head



                                                             Cover for Optics
                                                             310




                    Pipette
                        10


          Heat
                                                                   300
      Substrate                        202                         Read Head
              400                      Inlet



                              FIG. 4
U.S. Patent          Aug. 16, 2011      Sheet 3 of 61            US 7,998,708 B2




  981,




                      992
       998                                                994


         Heater              Chamber                          Cartridge



                                     ,_99_9__.___ __ , /
                                        Detector
                                                                982
                      980


                            Processor
                                                        984
                                                                  s
 990              Sample                                         986
                                                Input
                  Reader


                                                                      Output
             988
                           Network




                                 FIG. 3
U.S. Patent   Aug. 16, 2011   Sheet 4 of 61   US 7,998,708 B2




                       FIG. 5
                                                  US 7,998,708 B2
                              Sheet 5 of 61
              Aug. 16, 2011
U.S. Patent




                                              ,-2000

                                    2006



                                                  2008




                                F\G. 6A
                                                     US 7,998,708 B2
                              Sheet 6 of 61
              Aug. 16, 2011
U.S. Patent




                                               ,-2000



                                              2008




                                  FIG. 6B
                                                    US 7,998,708 B2
                              Sheet 7 of 61
              Aug. 16, 2011
U.S. Patent




                                              ,.-2000




                                                         2008




                                 FIG. 6C
U.S. Patent   Aug. 16, 2011   Sheet 8 of 61   US 7,998,708 B2




                                                        0
                                                        (!)
                                                            .
                                                        C)
                                                        LL




               a)
               0
               0
               N

      0
      0
      0
      N

      ~
U.S. Patent                          Aug. 16, 2011                Sheet 9 of 61                                 US 7,998,708 B2




                                                                                                                  ,--2000
            -.-----------------,

                                                              0000000
                                                                                                  -
                                                              0000000
                                                              o o o o o o _o---- ==-
                                                              o o o o ~
                                                              0 0 0 -
                                                                    0:--<HFO
                                                                        -


                                                                                                                  2024



                                                                                            -
                                                                                        -

        -   - --               ---                                     -- - ~
              --
              -
                                                                      -~-
                                                                 ---
                                                              ---
                                                       - -

                                                                                                                    2034
                       11
                            11111
                                          11111111

                                                                                                       --
                                                     111111
                                                                                                ~,_,~




                                                                                                            i
  111   1111       I                                                              111           1111        I




                                              FIG. 6E
                                  Sheet 10 of 61      US 7,998,708 B2
U.S. Patent     Aug. 16, 2011




                                                   ~20 00




                                                   200 8@ 812




       203 1~




                                FIG. 7
U.S. Patent       Aug. 16, 2011        Sheet 11 of 61                      US 7,998,708 B2




                                                              Q)
                   ro e
                   >,--

                   a.:E                                   {g
                                                              (.)




                                                          --
                                                              Q)
              (    -~ 0                        (
                   OU                                         C
                                             co
                                             0
                                             0)



                                                                                     co
                                       -
                                       0
                                       L..

                                       C
                                       0
                                       0
                                                                                       .
                                                                                     (!)
                                  (    C
                                                                                     LL
                                  0    ·cu
                                  0    ~
                                  0)




                       O')
                       C
                    ·x Q)
                                                        L..
                                                        o-
                                                        _o
                                                        (.)    .;:;
                    0..                                 Q) C
                    E                                   -o
          N
           (           :::l
                                              (
                                             <O
                                                        c3u
          0         ~                        0
          0)                                 0)




                   L..
                   0                                Q)
                   en                               (.) C
                   C Q)                             a>
                                                    C: ___
                                                       0 Q)
                   Q)-
                  en       :::i                     (.) t5 :::l
                                                    Cl) Q) "C
                  'i::: "C                          Q) _.           0
                   Q)       0
                  -:E                         (     .... Q)         :::E
                  ct)                               §o
   (      N
          "-I"
          co
                   Q)
                  J:
                                             "-I"
                                             "-I"
                                             co     u::
  0
  "-I"
  co
U.S. Patent   Aug. 16, 2011   Sheet 12 of 61   US 7,998,708 B2



                         0
                         0
                         ~




                                                            .
                                                          (9
                                                          LL




                                      D
U.S. Patent   Aug. 16, 2011   Sheet 13 of 61   US 7,998,708 B2




                                                          <(
                                                          0
                                                          T"""
                                                              .
                                                          (.')
                                                          LL




    (
    0
    0
    N
U.S. Patent                   Aug. 16, 2011          Sheet 14 of 61           US 7,998,708 B2




                                                                                -
                                                                                a,

                                 -
                                 C '-
                                 a,·-
                                 ><(
                                                                                C
                                                                                a,
                                                                                a..
                                 ()    O')
                                 ·- C                                         NE
                                 ..c ·-                                       o ro
                                  0    6
                                 .c E u,
                                                                              NC/)
                                 g- a, a,
                                 '- 0:: ..c
                                 "'O    ..c co
                                 >-'-:Jo
                                 J:.8CON


                  C:
                  0
                  ~



                  -
                  ()
                  a,
                  Q)
                  0
                  Q)
                  ()
                  C:
                  Q)
                  ()
                  (/)
                  Q)
                        s:
                        0
                  '- "'O
            0::   OcN
                  ::::l , -
            ()
            0..
                  u..s N                                0



                                                              0                           Cl)
                                                                                          0
                                                                                          ~

                                                                                              .
                                                                      0                   (9
                                                                                          u..
      (I)                                                                 0
      Q)
     >
     co
     >
     e(.) "'1"                                                                  0
     ·- 0
     2N                                    0


                                                                                      0
                                                 0
  (
 0
 0
 N
                                               US 7,998,708 B2
                              Sheet 15 of 61
              Aug. 16, 2011
U.S. Patent




                                                                   .
                                                                 -
                                                                 (.9
                                                                 u..




         (
        0
        0
        -q"
                                                US 7,998,708 B2
                               Sheet 16 of 61
               Aug. 16, 2011
U.S. Patent




                                                                   .
                                                                  -
                                                                  <.9
                                                                  u..




          (
         0
         0
         ,q'
U.S. Patent    Aug. 16, 2011         Sheet 17 of 61           US 7,998,708 B2




                               co
                               N
                               "d"

                                                      N
                                                      N
                                                      'tj"




                                                        0
                                                        N
                                                        "'"

                                                                u
                                                                  .
                                                                C.9
                                                                LL




          (
         0
         0
         "d"
U.S. Patent                Aug. 16, 2011               Sheet 18 of 61              US 7,998,708 B2



                                        -.:::I'"
          co                            0                                   C"\I
                                        L()                                 0
          0
          L()                                                               L()

            \                                                                }

                                                                        I
                               I



              \        ~
                                   .____,                               I




                   I
 II
                   I
 II
 II
                   I
                   I
                   I
 II
                   I                               I
 II
                   I                               I
                   I
 II
 'I


 I
                   I
                   I
                   I
                   I
                                   I               I
                                                   I                                         CJ
                                                                                               .
                   I               ~                                                         u.

                                   ~I
                   I
                   I
                   I
                   I


                  II
                  II
                  'I
                   I
                              ~P=  ..-----,



      4                            lJ

       \   Cl)         /                \<O
                       C                  0
                                          L()
                  -~
                  u5
U.S. Patent   Aug. 16, 2011   Sheet 19 of 61   US 7,998,708 B2




                                                           .
                                                          C)
                                                          u_
U.S. Patent   Aug. 16, 2011   Sheet 20 of 61   US 7,998,708 B2




                  N
                  0
                  f',..




                                                    \co
                                                     0
                                                        f',..




                                                                  .
                                                                <.9
                                                                u.
U.S. Patent   Aug. 16, 2011   Sheet 21 of 61   US 7,998,708 B2




                                                           .
                                                         (9
                                                         LL
U.S. Patent   Aug. 16, 2011   Sheet 22 of 61   US 7,998,708 B2




                                                         (.')
                                                         LL
U.S. Patent   Aug. 16, 2011         Sheet 23 of 61
                                                     US 7,998,708 B2




                              "'
                              0
                              0
                              ..-




                                                                .
                                                            (?
                                                            -
                                                            LL
U.S. Patent        Aug. 16, 2011   Sheet 24 of 61   US 7,998,708 B2




          <.O
          0
          0
          ~




              LO
              0
              0
              ~

                                                      .
                                                    CJ
                                                    LL
                                                   US 7,998,708 B2
              Aug. 16, 2011   Sheet 25 of 61
U.S. Patent




                                               ro
                                               0
                                               0               u...
U.S. Patent                           Aug. 16, 2011   Sheet 26 of 61         US 7,998,708 B2




                                                                                  C'0
                                                                                  0
                                                               (])                N
                                                               C
                                                               C
                                                               ro
                               'tj"                           .c
                               ..-                            ()       (])
                               N
                                                                       C
                                                                       C
                                                                       ro

                [Q]
                                                                       .c
                                                                       ()
                                                                       ~
 (0                                                                    0
 ..-                                                                   u.
 N


                         co
                         ..-                          +-'
                                                      (])
                         N
                                             co       ~
                                                      (.)
                                                                                            <l0)'.'.
                                             ~        0

           (                                   .      Cl.
                                                      I...
                                                                                            ~

                                                                                                  .
                                             C,       4'.                             ..-   C,
           (0
           0                                                                          0
           N
                                             LL                                       N     LL
                                                                                      ..-




       0
       ..-                      N
       N                        ..-
                                N




                   (
                  'tj"
                  0
                  N
U.S. Patent   Aug. 16, 2011    Sheet 27 of 61   US 7,998,708 B2




                      FIG. 198


                        1221




                      FIG. 19C
U.S. Patent     Aug. 16, 2011    Sheet 28 of 61   US 7,998,708 B2



              380~




                                        382




                                FIG. 190


                                 1303




       1301




                           0.22µ PTFE Membrane




                                FIG. 20
U.S. Patent   Aug. 16, 2011   Sheet 29 of 61         US 7,998,708 B2




                                                     0)
                                                     0
                                                     0)




                                               l!)
  ('I')                                        0
  0                                            0)
  0)



                                                                ~

                                                                N
                                                                    .
                                                                (9
                                          ~

                                          0
                                          0)
                                                                LL
U.S. Patent   Aug. 16, 2011   Sheet 30 of 61   US 7,998,708 B2




                                                       -- - <(




                                                            <(
                                                            N
                                                            N
                                                            (9
                                                            LL
U.S. Patent   Aug. 16, 2011   Sheet 31 of 61   US 7,998,708 B2




 <( -                                                      CD
                                                           N
                                                           N
                                                               .
                                                           (9
                                                           LL
U.S. Patent   Aug. 16, 2011   Sheet 32 of 61   US 7,998,708 B2




                         FIG. 22C
U.S. Patent                Aug. 16, 2011        Sheet 33 of 61               US 7,998,708 B2



                                                                                        0
                                                                                        0
                                                                                        N
                                 ..J                                                    "I'""




                                 _J

                                 =i.
                                                                               ,_
                                 J
                                 .i
                                 3,

                                 J                                                      0
                                                                                   - 0
                                                                                     0
                                 j                                                      "I'""




  -
  ( .)
  0)
                                 _j

                                 _J
                                                                                                <D
                                                                                                     M
                                                                                                     N

  -
  (I)
  "'O                                                                                   o       E     .
   Q..
                                 _)                                                ~



                                                                                        g F          C)
  E                                                                                                  LL
                                 "]I,
  ~
                                 _I

                                 J                                                 ~
                                                                                        0
                                                                                        0
                                                                                        co
                                 _J

                                 _J.

                                  1
                                                                                        0
                                                                                   '-   0
                                                                                        ~




                                                                                        0
                                                                                        0
                                                                                        ~
         0       0    0      0         0    0      0    0        0   0         0
         o       en   co     ~         ~    ~      ~    M        N   "I'""
         "I'""

                                           ·dwa1
U.S. Patent       Aug. 16, 2011    Sheet 34 of 61       US 7,998,708 B2


   1800~


      1802 \
               Laminate Microfluidic Substrate and Trim Edges

      1804,                           !
                Dispense and Load Wax into the Microvalves

      1806,                           !
         Inspect Wax is Loaded Properly and Laminate is Adhered
                    Properly to Microfluidic Substrate

      1808,                           !
         Apply Hydrophobic Vent Membrane and Heat Stake to the
          Top of the Microsubstrate,Trim Edges of the Membrane

      1810,                           !
           Inspect Membrane is Bonded Well to the Microsubstrate
                   without Heat-clogging the Microchannels

      1812,                           !
       Apply Thermal Conductive Pad Layer on the Bottom Laminate
                            of the Cartridge

      1814,                           !
        Apply Two Label Strips on Top of the Microsubstrate, One to
        Cover the Valves and Second to Protect the Vent Membrane

      1816,                           !
         Print or Apply Small Labels to Show Barcode #, Lot # and
                                Expiry Date

      1818,                          !
                Stack and Pack Cartridges in Groups of 25


                                  FIG. 24
U.S. Patent        Aug. 16, 2011      Sheet 35 of 61       US 7,998,708 B2




               1904
                     ----~400 µm x 100 µm
  150 µm x 150 µm ~ ,_ _--,1-_...,__
                                     1901
                       190~902 ®~06
                                  Dispensed Wax Droplet
                                  (75 nl ±15 nl)
             400µm x 250   ~,mlj
                      c     1909         1901




                      c



                                FIG. 25A

                                                       1909~1901
                                         190~"'\


                                             c           D
                                             c           f7
                                             c           fl
  Capillary action of controlled volume of-/»r
                                                         D
  wax causes it to fill up the Wax up to the
  right interface without blocking the liquid
  flowable microchannel
                               FIG. 258
U.S. Patent   Aug. 16, 2011   Sheet 36 of 61   US 7,998,708 B2




       0
       N
       0
       N

       \..


                                                           co
                                                           N
                                                             .
                                                           C.9
                                                           LL




                                       ..-
                                       0
                                       N
U.S. Patent          Aug. 16, 2011        Sheet 37 of 61   US 7,998,708 B2




                                                                  .
                                                                (9
       LO
       0
       0
                                                                LL
       .......
                                t    iI
                                     i




                                                           M
                                                           0
                                                           0




           r--
           0
           0
           .......
U.S. Patent   Aug. 16, 2011   Sheet 38 of 61                 US 7,998,708 B2




                                                     .....
                                                     0
                                                     0
                                                     .....

                                                                       co
                                                                       l'--
                                                                       N
                                                                           .
                                                                       (9
                                                                       LL
                                   ]"I "'"""' I
                                 i '~   1·  Il   I


                                 · 1.! i I
                                    i        !




   (
  M
  .....
  ~..__-«<=-----"
U.S. Patent   Aug. 16, 2011              Sheet 39 of 61             US 7,998,708 B2




                      ()        0              0                               ()
                      0         0)             r,....                          0
                      0                                                        0
                      c.o   I   I    I
                                                                               N
                      0)                                                       (")




              -
              co
              .._.,
                                                              ~
                                                          =---4'1      -
                                                                       LL
                                                                       .._.,
                                                                                     ()
                                                                                     f',..
                                                                                     N
                                                                                         .
                                                                                     (.')
                                                                                     LL
                                                          -~"



                                               -
                                               0
                                               .._.,




              -
              <(
              .._.,
U.S. Patent   Aug. 16, 2011   Sheet 40 of 61   US 7,998,708 B2




                                                          co
                                                          N
                                                          (9
                                                          LL
U.S. Patent    Aug. 16, 2011    Sheet 41 of 61   US 7,998,708 B2




              Cartridge




                           Photodiodes

                          FIG. 29
                              Sheet 42 of 61   US 7,998,708 B2
U.S. Patent   Aug. 16, 2011




                                                          .
                                                        (9
                                                        u..
                             {61
                sneet 43 0

lJ.S. -patent
U.S. Patent   Aug. 16, 2011   Sheet 44 of 61   US 7,998,708 B2




                                                        .
                                                      (.9
                                                      u..
U.S. Patent   Aug. 16, 2011   Sheet 45 of 61   US 7,998,708 B2




                        FIG. 32
U.S. Patent           Aug. 16, 2011   Sheet 46 of 61   US 7,998,708 B2




             ~  Q.)
             +-'
                Q.)
             0
             +-'
                0
                0
             .c
             a..



                                                           C'f)
                                                           C'f)
         ,_
        "O                                                    .
         cu                                                (9
         0
        co
        :t:::
                                                           u.
         ::J
         ,_
         (.)

        u(.)
         C
         ,_
         0
        +"'
         (.)
         Q.)
        UJ
                                                                                  ~
                                                                                  00
                                                                                  •
-10mV                                                       R23-12                 ~
                                                                       POutBlue   ~
                                                                                   ~
                                                            20.0K 1%              ~

                                       4 LMC6062AIM                               =~

        C42-12        011-12
                                                             R24-12
        0.1 µF           'l-                                220 ohm               ~
                                                                                  ~
                 Photo-Diode                                            -5VA      ....
                                                                                  ~Cl's
                                C44-12             C43-12

                                      µFl
                                                                                   N
                                                                                  ........
                                                                                  0


                                0.1            T10.o µF
                                               V   6.3V


                                         C45-12


                                            1 pF


                                         R25-12
                               ~---A100G




                                       FIG. 34
U.S. Patent   Aug. 16, 2011    Sheet 48 of 61   US 7,998,708 B2




                              <(                                   co
                              LO                                   LO
                              C")                                  C")
                                 .                                     .
                              (.9                                  (.9
                              lJ..                                 lJ..

                                                   G X
                                                    N
                                                    """"
                                                           i<(   T""
                                                                 ..
                                                           zN
                                                           ow
                                                           -_i
                                                           I- <(
                                                           (.) (.)
                                                           w (/)
                                                           (/)
U.S. Patent         Aug. 16, 2011      Sheet 49 of 61             US 7,998,708 B2




  2100
                                    Analyzer            LCD+ Touchscreen
                                                  2110
                2114
                                Control Board

                       2116 \
                              Card Engine
                       (Processor+Memory+Flash)
                                Compact Flash
                                                        I
                                  _)
                           2118


    2108                                          2112
        Optical Detection Unit                              Backplane


    I       Heater Board          I          I    Heater Mux Board
    2104_)                                   2106_)

                            Heater Assembly


  2102.J

                                FIG. 36
U.S. Patent   Aug. 16, 2011   Sheet 50 of 61        US 7,998,708 B2




                                               ,..-1100




                                                      FIG. 37




                                                          FIG. 38
U.S. Patent   Aug. 16, 2011                         Sheet 51 of 61              US 7,998,708 B2




                                                                                  FIG. 39




                              ~         ....... -              ,' '
                                  ~ .. ,                   I
                                    '      ..,. -         I

                                                    . - - _,
                                                           I




                                                                      --- ---       FIG. 40
U.S. Patent   Aug. 16, 2011     Sheet 52 of 61               US 7,998,708 B2




                                                        I
                                                        I
                                        -                I
                                            ..... - -   -1




                              FIG. 41




                              FIG. 428
U.S. Patent           Aug. 16, 2011      Sheet 53 of 61   US 7,998,708 B2




          Top Cover




  Microthermal Circuit
             on PCB      --


    Pressure Support
   Mux Board (Control
              Board)




    Bottom Cover




                                      FIG. 42A
U.S. Patent   Aug. 16, 2011   Sheet 54 of 61   US 7,998,708 B2




                                               FIG. 43A




                                               FIG. 438
U.S. Patent   Aug. 16, 2011   Sheet 55 of 61        US 7,998,708 B2




                                               C)


                                                     C)




                       FIG. 44A


                                                C)


                                                       C)




                       FIG. 448
U.S. Patent   Aug. 16, 2011   Sheet 56 of 61   US 7,998,708 B2




                       FIG. 44C
U.S. Patent    Aug. 16, 2011        Sheet 57 of 61   US 7,998,708 B2




                           c.o
                           T"""
                           N
                           T"""




        0
        0
        N
        T"""
                                           -.:::t"

         ~
                                           T"""
                                           N
                           ,.....
                           T"""
                           N
                           T"""




                                                            .
               T"""
                                                          (9
                                                          LL




               0
               T"""
               N
U.S. Patent     Aug. 16, 2011   Sheet 58 of 61   US 7,998,708 B2




                                    't
                                    j
                                    j
                                    ;I
                                    l
                                !:
        0
        0
        N
        ....-                   f
                                f.

          ~                     tr




                                                       .
                                                     (9
                                                     LL
U.S. Patent   Aug. 16, 2011   Sheet 59 of 61   US 7,998,708 B2




                                                            .
                                                         C)
                                                         LJ..
U.S. Patent   Aug. 16, 2011      Sheet 60 of 61          US 7,998,708 B2




1214




                                                  1222
                  1224

                              FIG. 45D
                        +12V
              +                       ~                     +
            +3.3V    +3.3V        +3.6V    +3.6V          +5.0V                    -5.0V               -10mV    -10mV _
                             ;                       ;
                                                                              -
           Regulator             Regulator               Regulator
                                                                        i
                                                                      +5.0V
                                                                                  Regulator
                                                                                                1
                                                                                               -5.0V
                                                                                                       Source



                                      LVDS                                           LVDS
                                                                                   Interface                              >
                                                                                                                          =
 Photo                Current to             Inverting                                                                    ~
Detector          Voltage Converter          Amplifier                                                                    ....
                                                                                                                          ~Cl's
                                                                                                                           N
 Photo
Detector
                      Current to
                  Voltage Converter
                                             Inverting
                                             Amplifier
                                                                                                                           ........
                                                                                                                           0



                                                                                        SPI
 Photo                Current to             Inverting
Detector          Voltage Converter          Amplifier                                                                     rJJ
                                                                                                                           =-
                                                                                                                           ('D

 Photo                Current to             Inverting                                                                     .....
                                                                                                                           ('D


Detector          Voltage Converter          Amplifier
                                                                AID                                                        ....
                                                                                                                           Cl's


 Photo                Current to             Inverting
                                                            Converter
                                                                            SPI     Control  PWM        LED
                                                                                                                           ....
                                                                                                                           0


Detector          Voltage Converter          Amplifier                             Processor           Driver
                                                                                                                           ....
                                                                                                                           Cl's



 Photo                Current to             Inverting
Detector          Voltage Converter          Amplifier

 Photo                Current to             Inverting
Detector          Voltage Converter          Amplifier                                                                     d
                                                                                                                           r.,;_
                                                                                                                            -...,l
 Photo                Current to             Inverting                                                                    "'\C
                  Voltage Converter          Amplifier                                                                     \C
Detector                                                                                                                    QC
                                                                                                                          "'-...,l
                                                                                                                           =QC

                                                                FIG. 46                                                     =
                                                                                                                            N
                                                       US 7,998,708 B2
                               1                                                                       2
   MICROFLUIDIC SYSTEM FOR AMPLIFYING                                    referred to was published, known, or part of the common
    AND DETECTING POLYNUCLEOTIDES IN                                     general knowledge as at the priority date of any of the claims.
                PARALLEL                                                    Throughout the description and claims of the specification
                                                                         the word "comprise" and variations thereof, such as "com-
                   CLAIM OF PRIORITY                                5    prising" and "comprises", is not intended to exclude other
                                                                         additives, components, integers or steps.
   The instant application claims the benefit of priority to U.S.
provisional applications having Ser. Nos. 60/859,284, filed                                       SUMMARY
Nov. 14, 2006, and 60/959,437, filed Jul. 13, 2007, the speci-
                                                                    10      The present technology addresses systems for detecting
fications of both of which are incorporated herein by refer-
ence in their entireties. The instant application is also a con-         polynucleotides in samples, particularly from biological
tinuation-in-part of U.S. patent application Ser. No. 11/728,            samples. In particular, the technology relates to microfluidic
964, filed Mar. 26, 2007, which claims the benefit of U.S.               systems that carry out PCR on nucleotides of interest within
provisional application Ser. No. 60/786,007, filed Mar. 24,              microfluidic channels, and detect those nucleotides.
                                                                    15
2006, and U.S. provisional application Ser. No. 60/859,284,                 An apparatus, comprising: a receiving bay configured to
filed Nov. 14, 2006. The specification ofU.S. patent applica-            receive a microfluidic cartridge; at least one heat source ther-
tion Ser. No. 11/728,964 is incorporated herein by reference             mally coupled to the cartridge and configured to carry out
in its entirety.                                                         PCR on a microdroplet of polynucleotide-containing sample,
                                                                    20   in the cartridge; a detector configured to detect presence of
                    TECHNICAL FIELD                                      one or more polynucleotides in the sample; and a processor
                                                                         coupled to the detector and the heat source, configured to
   The technology described herein generally relates to sys-             control heating of one or more regions of the microfluidic
tems for detecting polynucleotides in samples, particularly              cartridge.
from biological samples. The technology more particularly           25      A method of carrying out PCR on a plurality of polynucle-
relates to microfluidic systems that carry out PCR on nucle-             otide-containing samples, the method comprising: introduc-
otides of interest within microfluidic channels, and detect              ing the plurality of samples in to a microfluidic cartridge,
those nucleotides.                                                       wherein the cartridge has a plurality of PCR reaction cham-
                                                                         bers configured to permit thermal cycling of the plurality of
                       BACKGROUND                                   30   samples independently of one another; moving the plurality
                                                                         of samples into the respective plurality of PCR reaction
   The medical diagnostics industry is a critical element of             chambers; and amplifying polynucleotides contained with
today's healthcare infrastructure. At present, however, diag-            the plurality of samples, by application of successive heating
nostic analyses no matter how routine have become a bottle-              and cooling cycles to the PCR reaction chambers.
neck in patient care. There are several reasons for this. First,    35      The details of one or more embodiments of the technology
many diagnostic analyses can only be done with highly spe-               are set forth in the accompanying drawings and further
cialist equipment that is both expensive and only operable by            description herein. Other features, objects, and advantages of
trained clinicians. Such equipment is found in only a few                the technology will be apparent from the description and
locations-often just one in any given urban area. This means             drawings, and from the claims.
that most hospitals are required to send out samples for analy-     40
ses to these locations, thereby incurring shipping costs and                   BRIEF DESCRIPTION OF THE DRAWINGS
transportation delays, and possibly even sample loss. Second,
the equipment in question is typically not available 'on-de-                FIG. 1 shows an exemplary apparatus, a microfluidic car-
mand' but instead runs in batches, thereby delaying the pro-             tridge, and a read head, as further described herein;
cessing time for many samples because they must wait for a          45      FIG. 2 shows an exemplary sample-preparation kit;
machine to fill up before they can be run.                                  FIG. 3 shows a schematic diagram of an apparatus;
   Understanding that sample flow breaks down into several                  FIG. 4 shows a cross-section of a pipetting head and a
key steps, it would be desirable to consider ways to automate            cartridge in position in a microfluidic apparatus.
as many of these as possible. For example, a biological                     FIG. 5 shows introduction of a PCR-ready sample into a
sample, once extracted from a patient, must be put in a form        50   cartridge, situated in an instrument;
suitable for a processing regime that typically involves using              FIGS. 6A-6E show exemplary embodiments of an appara-
PCR to amplify a vector of interest. Once amplified, the                 tus;
presence of a nucleotide of interest from the sample needs to               FIG. 7 shows an exploded view of an apparatus;
be determined unambiguously. Sample preparation is a pro-                   FIG. 8 shows a block diagram of control circuitry;
cess that is susceptible to automation but is also relatively       55      FIG. 9 shows a plan view of an exemplary multi-lane
routinely carried out in almost any location. By contrast, steps         microfluidic cartridge;
such as PCR and nucleotide detection have customarily only                  FIG. lOA shows an exemplary multi-lane cartridge;
been within the compass of specially trained individuals hav-               FIG. lOB shows a portion of an exemplary multi-lane
ing access to specialist equipment.                                      cartridge;
   There is a need for a method and apparatus of carrying out       60      FIGS. llA-C show exploded view of an exemplary microf-
PCR and detection on prepared biological samples, and pref-              luidic cartridge;
erably with high throughput. In particular there is a need for              FIG. 12 shows an exemplary highly-multiplexed microf-
an easy-to-use device that can deliver a diagnostic result on            luidic cartridge;
several samples in a short time.                                            FIGS. 13-16 show various aspects of exemplary highly
   The discussion of the background to the technology herein        65   multiplexed microfluidic cartridges; and
is included to explain the context of the technology. This is               FIGS. 17A-C show various aspects of a radially configured
not to be taken as an admission that any of the material                 highly multiplexed microfluidic cartridge.
                                                    US 7,998,708 B2
                              3                                                                      4
   FIG.18 shows an exemplary microfluidic network in a lane           ods can determine whether a polynucleotide indicative of the
of a multi-lane cartridge;                                            presence of a particular pathogen (such as a bacterium or a
   FIGS. 19A-19D show exemplary microfluidic valves;                  virus) can be present. The polynucleotide may be a sample of
   FIG. 20 shows an exemplary bubble vent;                            genomic DNA, or may be a sample of mitochondrial DNA.
   FIG. 21 shows a cross-section of a microfluidic cartridge,    5    The nucleotides are typically provided to the system having
when in contact with a heater substrate;                              been isolated or released from particles such as cells in the
   FIGS. 22A-22C shows various cut-away sections that can             sample. The system includes a disposable microfluidic car-
be used to improve cooling rates during PCR thermal cycling;          tridge containing multiple sample lanes in parallel and a
   FIG. 23 shows a plot of temperature against time during a          reusable instrument platform (a PCR analyzer apparatus) that
PCR process, as performed on a microfluidic cartridge as         10
                                                                      can actuate on-cartridge operations, can detect (e.g., by fluo-
described herein;                                                     rescence detection) and analyze the products of the PCR
   FIG. 24 shows an assembly process for a cartridge as
                                                                      amplification in each of the lanes separately, in all simulta-
further described herein:
                                                                      neously, or in groups simultaneously, and, optionally, can
   FIGS. 25A and 258 show exemplary deposition of wax
                                                                      display the results on a graphical user interface.
droplets into microfluidic valves;                               15
   FIG. 26 shows an exemplary heater unit;                               A system, microfluidic cartridge, heater unit, detector, kit,
   FIGS. 27A and 27B show a plan view of heater circuitry             methods, and associated computer program product, are now
adjacent to a PCR reaction chamber;                                   further described.
   FIG. 27C shows thermal images of heater circuitry in                  By cartridge is meant a unit that may be disposable, or
operation;                                                       20   reusable in whole or in part, and that is configured to be used
   FIG. 28 shows an overlay of an array of heater elements on         in conjunction with some other apparatus that has been suit-
an exemplary multi-lanemicrofluidic cartridge, wherein vari-          ably and complementarily configured to receive and operate
ous microfluidic networks are visible;                                on (such as deliver energy to) the cartridge.
   FIG. 29 shows a cross-sectional view of an exemplary                  By microfluidic, as used herein, is meant that volumes of
detector;                                                        25   sample, and/or reagent, and/or amplified polynucleotide are
   FIG. 30 shows a perspective view of a detector in a read-          from about 0.1 µl to about 999 µl, such as from 1-100 µl, or
head;                                                                 from 2-25 µI. Similarly, as applied to a cartridge, the term
   FIG. 31A, 318 shows a cutaway view of an exemplary                 microfluidic means that various components and channels of
detector in a read-head;                                              the cartridge, as further described herein, are configured to
   FIG. 32 shows an exterior view of an exemplary multi-         30
                                                                      accept, and/or retain, and/or facilitate passage of microfluidic
plexed read-head with an array of detectors therein;                  volumes of sample, reagent, or amplified polynucleotide.
   FIG. 33 shows a cutaway view of an exemplary multi-                   FIG.1 shows a perspective view of an exemplary apparatus
plexed read-head, as in FIG. 18;
                                                                      100 consistent with those described herein, as well as various
   FIG. 34 shows exemplary pre-amplifier circuitry for a fluo-
                                                                      components thereof, such as exemplary cartridge 200 that
rescence detector;                                               35
                                                                      contains multiple sample lanes, and exemplary read head 300
   FIG. 35A shows effects of aperturing on fluorescence
intensity; FIG. 358 shows a detector in cross section with an         that contains detection apparatus for reading signals from
exemplary aperture;                                                   cartridge 200. The apparatus 100 of FIG. 1 is able to carry out
   FIG. 36 shows an exemplary layout for electronics and              real-time PCRonanumberof samples in cartridge 200 simul-
software components, as further described herein;                40   taneously. Preferably the number of samples is 12 samples, as
   FIG. 37 shows an exemplary apparatus, a microfluidic               illustrated with exemplary cartridge 200, though other num-
cartridge, and a read head, as further described herein;              bers of samples such as 4, 8, 10, 16, 20, 24, 25, 30, 32, 36, 40,
   FIGS. 38-39 show positioning of a cartridge in an exem-            and 48 are within the scope of the present description. In
plary apparatus;                                                      preferred operation of the apparatus, a PCR-ready solution
   FIGS. 40 and 41 show removal of a heater unit from an         45   containing the sample, and, optionally, one or more analyte-
exemplary apparatus;                                                  specific reagents (ASR's) is prepared, as further described
   FIGS. 42A and 428 show an exemplary heater unit and                elsewhere (see, e.g., U.S. patent application publication
heater substrate;                                                     2006-0166233, incorporated herein by reference), prior to
   FIGS. 43A and 438 show an exemplary apparatus having               introduction into cartridge 200. An exemplary kit for prepar-
a detector mounted in a sliding lid;                             50   ing a PCR-ready sample, for use with the system described
   FIGS. 44A-44C show a force member;                                 herein, the kit comprising buffers, lysis pellets, and affinity
   FIGS. 45A-45D show a force member associated with a                pellets, is shown in FIG. 2.
detector;                                                             System Overview
   FIG. 46 shows a block diagram of exemplary electronic                 A schematic overview of a system 981 for carrying out
circuitry in conjunction with a detector as described herein;    55   analyses described herein is shown in FIG. 3. The geometric
   Additional figures are illustrated within the examples, and        arrangement of the components of system 981 shown in FIG.
are further described therein.                                        3, as well as their respective connectivities, is exemplary and
   Like reference symbols in the various drawings indicate            not intended to be limiting.
like elements.                                                           A processor 980, such as a microprocessor, is configured to
                                                                 60   control functions of various components of the system as
                DETAILED DESCRIPTION                                  shown, and is thereby in communication with each such com-
                                                                      ponent. In particular, processor 980 is configured to receive
Overview of Apparatus                                                 data about a sample to be analyzed, e.g., from a sample reader
   The present technology relates to a system and related             990, which may be a barcode reader, an optical character
methods for amplifying, and carrying out diagnostic analyses     65   reader, or an RFID scanner (radio frequency tag reader). For
on, polynucleotides (e.g., a DNA, RNA, mRNA, or rRNA)                 example, the sample identifier can be a handheld bar code
from biological samples. For example, the system and meth-            reader. Processor 980 can be configured to accept user
                                                       US 7,998,708 B2
                                5                                                                        6
instructions from an input 984, where such instructions may                  Processor 980 is further configured to control various
include instructions to start analyzing the sample, and choices           aspects of sample diagnosis, as follows in overview, and as
of operating conditions.                                                  further described in detail herein. The system is configured to
   Processor 980 can also be configured to communicate with               operate in conjunction with a complementary cartridge 994,
an optional display 982, so that, for example, information           5    such as a microfluidic cartridge. The cartridge is itself con-
including but not limited to the current status of the system,            figured, as further described herein, to receive one or more
progress of PCR thermocycling, and any warning message in                 samples 996 containing one or more polynucleotides in a
case of malfunction of either system or cartridge, as well as             form suitable for amplification and diagnostic analysis. The
results of analysis, are transmitted to the display. Addition-            cartridge has dedicated regions within which amplification,
ally, processor 980 may transmit one or more questions to be         10
                                                                          such as by PCR, of the polynucleotides is carried out when the
displayed on display 982 that prompt a user to provide input
                                                                          cartridge is situated in the apparatus.
in response thereto. Thus, in certain embodiments, input 984
                                                                             The microfluidic cartridge is received by a receiving bay
and display 982 are integrated with one another.
   Processor 980 can be optionally further configured to                  992 configured to selectively receive the cartridge. For
transmit results of an analysis to an output device such as a        15
                                                                          example, the receiving bay and the microfluidic cartridge can
printer, a visual display, or a speaker, or a combination                 be complementary in shape so that the microfluidic cartridge
thereof, the transmission being either directly through a                 is selectively received in, e.g., a single orientation. The
directly dedicated printer cable, or wirelessly, or via a net-            microfluidic cartridge can have a registration member that fits
work connection.                                                          into a complementary feature of the receiving bay. The reg-
   Processor 980 is still further optionally connected via a         20   istration member can be, for example, a cut-out on an edge of
communication interface such as a network interface to a                  the cartridge, such as a comer that is cut-off, or one or more
computer network 988. The communication interface can be                  notches that are made on one or more of the sides. By selec-
one or more interfaces selected from the group consisting of:             tively receiving the cartridge, the receiving bay can help a
a serial connection, a parallel connection, a wireless network            user to place the cartridge so that the apparatus can properly
connection and a wired network connection such as an eth-            25   operate on the cartridge. The receiving bay can also be con-
emet, firewire, cable connection, or one using USB connec-                figured so that various components of the apparatus that can
tivity. Thereby, when the system is suitably addressed on the             operate on the microfluidic cartridge (heat sources, detectors,
network, a remote user may access the processor and transmit              force members, and the like) are positioned to properly oper-
instructions, input data, or retrieve data, such as may be stored         ate on the microfluidic cartridge. In some embodiments, the
in a memory (not shown) associated with the processor, or on         30
                                                                          apparatus can further include a sensor coupled to the proces-
some other computer-readable medium that is in communi-
                                                                          sor, the sensor configured to sense whether the microfluidic
cation with the processor. The computer network connection
                                                                          cartridge is selectively received.
may also permit extraction of data to a remote location, such
                                                                             The receiving bay is in communication with a heater unit
as a personal computer, personal digital assistant, or network
storage device such as computer server or disk farm. The             35
                                                                          998 that itself is controlled by processor 980 in such a way
apparatus may further be configured to permit a user to e-mail            that specific regions of the cartridge, such as individual
results of an analysis directly to some other party, such as a            sample lanes, are independently and selectively heated at
healthcare provider, or a diagnostic facility, or a patient.              specific times during amplification and analysis. The proces-
   Although not shown in FIG. 3, in various embodiments,                  sor can be configured to control application of heat to the
input 984 can include one or more input devices selected from        40   individual sample lanes, separately, in all simultaneously, or
the group consisting of: a keyboard, a touch-sensitive surface,           in groups simultaneously.
a microphone, a track-pad, and a mouse. A suitable input                     The heat source can be, for example, a contact heat source
device may further comprise a reader of formatted electronic              such as a resistive heater or a network of resistive heaters, or
media, such as, but not limited to, a flash memory card,                  a Peltier device, and the like. The contact heat source can be
memory stick, USB-stick, CD, or floppy diskette. An input            45   configured to be in direct physical contact with one or more
device may further comprise a security feature such as a                  distinct locations of a microfluidic cartridge received in the
fingerprint reader, retinal scarmer, magnetic strip reader, or            receiving bay. In various embodiments, each contact source
bar-code reader, for ensuring that a user of the system is in fact        heater can be configured to heat a distinct location having an
authorized to do so, according to, for example, pre-loaded                average diameter in 2 dimensions from about 1 millimeter
identifying characteristics of authorized users. An input            50   (mm)to about 15mm(typicallyabout 1 mm to about 10mm),
device may additionally-and simultaneously-function as                    or a distinct location having a surface area of between about
an output device for writing data in connection with sample               1 mm2 about 225 mm2 (typically between about 1 mm2 and
analysis. For example, if an input device is a reader of for-             about 100 mm2 , or in some embodiments between about 5
matted electronic media, it may also be a writer of such                  mm2 and about 50 mm2 ).
media. Data that may be written to such media by such a              55      In various embodiments, the heat source can be situated in
device includes, but is not limited to, environmental informa-            an assembly that is removable from the apparatus, for
tion, such as temperature or humidity, pertaining to an analy-            example, to permit cleaning or to replace the heater configu-
sis, as well as a diagnostic result, and identifying data for the         ration.
sample in question.                                                          In various embodiments, the apparatus can include a com-
   Additionally, in various embodiments, the apparatus can           60   pliant layer at the contact heat source configured to thermally
further comprise a data storage medium configured to receive              couple the contact heat source with at least a portion of a
data from one or more of the processor, an input device, and              microfluidic cartridge received in the receiving bay. The com-
a communication interface, the data storage medium being                  pliant layer at can have a thickness ofbetween about 0.05 and
one or more media selected from the group consisting of: a                about 2 millimeters and a Shore hardness of between about 25
hard disk drive, an optical disk drive, or one or more remov-        65   and about 100.
able storage media such as a CD-R, CD-RW, USB-drive, and                     In various embodiments, the apparatus can further include
a flash card.                                                             one or more force members (not shown in FIG. 3) configured
                                                      US 7,998,708 B2
                               7                                                                         8
to apply force to thermally couple the at least one heat source          also consistent that additional samples can be added to a
at least a portion of a microfluidic cartridge received in the           cartridge, while previously added samples are being ampli-
receiving bay.                                                           fied and analyzed.
   In various embodiments, the one or more force members                    The system shown in outline in FIG. 3, as with other
are configured to apply force to a plurality oflocations in the     5    exemplary embodiments described herein, is advantageous at
microfluidic cartridge. The force applied by the one or more             least because it does not require locations within the system
force members can result in an average pressure at an inter-             suitably configured for storage ofreagents. Neither does the
face between a portion of the receiving bay and a portion of             system, or other exemplary embodiments herein, require inlet
the microfluidic cartridge of between about 5 kilopascals and            or outlet ports that are configured to receive reagents from,
                                                                    10   e.g., externally stored containers such as bottles, canisters, or
about 50 kilopascals, for example, the average pressure can
                                                                         reservoirs. Therefore, the system in FIG. 3 is self-contained
be at least about 7 kilopascals, and still more preferably at
                                                                         and operates in conjunction with a microfluidic cartridge,
least about 14 kilopascals. At least one force member can be
                                                                         wherein the cartridge has locations within it configured to
manually operated. At least one force member can be                      receive mixtures of sample and PCR reagents.
mechanically coupled to a lid at the receiving bay, whereby         15      The system of FIG. 3 may be configured to carry out
operation of the lid operates the force member. The applica-             operation in a single location, such as a laboratory setting, or
tion of force is important to ensure consistent thermal contact          may be portable so that it can accompany, e.g., a physician, or
between the heater wafer and the PCR reactor and microv-                 other healthcare professional, who may visit patients at dif-
alves in the microfluidic cartridge.                                     ferent locations. The system is typically provided with a
   In various embodiments, the apparatus can further include        20   power-cord so that it can accept AC power from a mains
a lid at the receiving bay, the lid being operable to at least           supply or generator. An optional transformer (not shown)
partially exclude ambient light from the receiving bay. The lid          built into the system, or situated externally between a power
can be, for example, a sliding lid. The lid can include the              socket and the system, transforms AC input power into a DC
optical detector. A major face of the lid at the optical detector        output for use by the system. The system may also be config-
or at the receiving bay can vary from planarity by less than        25   ured to operate by using one or more batteries and therefore is
about 100 micrometers, for example, less than about 25                   also typically equipped with a battery recharging system, and
micrometers. The lid can be configured to be removable from              various warning devices that alert a user if battery power is
the apparatus. The lid can include a latching member that                becoming too low to reliably initiate or complete a diagnostic
ensures that the lid is securely closed before amplification             analysis.
reactions are applied to the samples in the cartridge.              30      The system of FIG. 3 may further be configured, for mul-
                                                                         tiplexed cartridge analysis. In one such configuration, mul-
   The processor is also configured to receive signals from
                                                                         tiple instances of a system, as outlined in FIG. 3, are operated
and control a detector 999 configured to detect a polynucle-
                                                                         in conjunction with one another to accept and to process
otide in a sample in one or more of the individual sample
                                                                         multiple cartridges, where each cartridge has been loaded
lanes, separately or simultaneously. The processor thereby          35   with a different sample. Each component shown in FIG. 3
provides an indication of a diagnosis from the cartridge 994.            may therefore be present as many times as there are car-
Diagnosis can be predicated on the presence or absence of a              tridges, though the various components may be configured in
specific polynucleotide in a particular sample. The diagnosis            a common housing.
can be transmitted to the output device 986 and/or the display              In still another configuration, a system is configured to
982, as described hereinabove.                                      40   accept and to process multiple cartridges, but one or more
   The detector can be, for example, an optical detector that            components in FIG. 3 is common to multiple cartridges. For
includes a light source that selectively emits light in an               example, a single device may be configured with multiple
absorption band of a fluorescent dye, and a light detector that          cartridge receiving bays, but a common processor and user
selectively detects light in an emission band of the fluorescent         interface suitably configured to permit concurrent, consecu-
dye, wherein the fluorescent dye corresponds to a fluorescent       45   tive, or simultaneous, control of the various cartridges. In
polynucleotide probe or a fragment thereof. Alternatively, for           such an embodiment a single detector, for example, can scan
example, the optical detector can include a bandpass-filtered            across all of the multiple cartridges. It is further possible that
diode that selectively emits light in the absorption band of the         such an embodiment, also utilizes a single sample reader, and
fluorescent dye and a bandpass filtered photodiode that selec-           a single output device.
tively detects light in the emission band of the fluorescent        50      In still another configuration, a system as shown in FIG. 3
dye; or for example, the optical detector can be configured to           is configured to accept a single cartridge, but wherein the
independently detect a plurality of fluorescent dyes having              single cartridge is configured to process more than 1, for
different fluorescent emission spectra, wherein each fluores-            example, 2, 3, 4, 5, or 6, samples in parallel, and indepen-
cent dye corresponds to a fluorescent polynucleotide probe or            dently of one another.
a fragment thereof; or for example, the optical detector can be     55      It is further consistent with the present technology that a
configured to independently detect a plurality of fluorescent            cartridge can be tagged, e.g., with a molecular bar-code
dyes at a plurality of different locations on a microfluidic             indicative of one or more of the samples, to facilitate sample
cartridge, wherein each fluorescent dye corresponds to a fluo-           tracking, and to minimize risk of sample mix-up. Methods for
rescent polynucleotide probe or a fragment thereof in a dif-             such tagging are described elsewhere, e.g., in U.S. patent
ferent sample.                                                      60   application publication Ser. No. 10/360,854, incorporated
   A suitable processor 980 can be designed and manufac-                 herein by reference.
tured according to, respectively, design principles and semi-               In various embodiments, the apparatus can further include
conductor processing methods known in the art.                           an analysis port. The analysis port can be configured to allow
   The system in FIG. 3 is configured so that a cartridge with           an external sample analyzer to analyze a sample in the microf-
capacity to receive multiple samples can be acted upon by the       65   luidic cartridge; for example, the analysis port can be a hole or
system to analyze multiple samples----or subsets thereof-                window in the apparatus which can accept an optical detec-
simultaneously, or to analyze the samples consecutively. It is           tion probe that can analyze a sample in situ in the microfluidic
                                                      US 7,998,708 B2
                               9                                                                      10
cartridge. In some embodiments, the analysis port can be                scratches. The stabilizing member of members may take
configured to direct a sample from the microfluidic cartridge           other forms than feet, for example, rails, runners, or one or
to an external sample analyzer; for example, the analysis port          more pads.
can include a conduit in fluid communication with the microf-               System 2000 further comprises a displsy 2006, which may
luidic cartridge that direct a liquid sample to a chromatogra-     5    be a liquid crystal display, such as active matrix, an OLED, or
phy apparatus, an optical spectrometer, a mass spectrometer,            some other suitable form. It may present images and other
or the like.                                                            information in color or in black and white. Display 2006 may
   Apparatus 100 may optionally comprise one or more sta-               also be a touch-sensitive display and therefore may be con-
bilizing feet that cause the body of the device to be elevated          figured to accept input from a user in response to various
above a surface on which system 100 is disposed, thereby           10   displayed prompts. Display 2006 may have an anti-reflective
permitting ventilation underneath system 100, and also pro-             coating on it to reduce glare and reflections from overhead
viding a user with an improved ability to lift system 100.              lights in an laboratory setting. Display 2006 may also be
There may be 2, 3, 4, 5, or 6, or more feet, depending upon the         illuminated from e.g., a back-light, to facilitate easier viewing
size of system 100. Such feet are preferably made of rubber,            in adark laboratory.
or plastic, or metal, and in some embodiments may elevate the      15       System 2000, as shown in FIG. 6A, also comprises a move-
body of system 100 by from about 2 to about 10 mm above a               able lid 2010, having a handle 2008. The lid 2010 can slide
surface on which it is situated. The stabilizing function can           back and forward. In FIG. 6A, the lid is in a forward position,
also be provided by one or more runners that run along one or           whereby it is "closed". In FIG. 68, the lid is shown in a back
more edges-or are inwardly displaced from one or more                   position, wherein the lid is "open" and reveals a receiving bay
edges-of the underside of the apparatus. Such runners can          20   2014 that is configured to receive a microfluidic cartridge. Of
also be used in conjunction with one or more feet. In another           course, as one of ordinary skill in the art would appreciate, the
embodiment, a turntable situated on the underside permits the           technology described herein is not limited to a lid that slides,
apparatus to be rotated in a horizontal or near-horizontal              or one that slides back and forward. Side to side movement is
plane when positioned on, e.g., a benchtop, to facilitate access        also possible, as is a configuration where the lid is "open"
from a number of angles by a user.                                 25   when positioned forward in the device. It is also possible that
   FIG. 4 shows a schematic cross-sectional view of a part of           the lid is a hinged lid, or one that is totally removable.
an apparatus as described herein, showing input of sample                   Handle 2008 performs a role of permitting a user to move
into a cartridge 200 via a pipette 10 (such as a disposable             lid 2010 form one position to another, and also performs a role
pipette) and an inlet 202. Inlet 202 is preferably configured to        of causing pressure to be forced down on the lid, when in a
receive a pipette or the bottom end of a PCR tube and thereby      30   closed position, so that pressure can be applied to a cartridge
accept sample for analysis with minimum waste, and with                 in the receiving bay 2014. In FIG. 6C, handle 2008 is shown
minimum introduction of air. Cartridge 200 is disposed on top           in a depressed position, wherein force is thereby applied to lid
of and in contact with a heater substrate 400. Read head 300            2014, and thus pressure is applied to a cartridge received in
is positioned above cartridge 200 and a cover for optics 310            the receiving bay beneath the lid.
restricts the amount of ambient light that can be detected by      35       In one embodiment, the handle and lid assembly are also
the read head.                                                          fitted with a mechanical sensor that does not permit the handle
   FIG. 5 shows an example of 4-pipette head used for attach-           to be depressed when there is no cartridge in the receiving
ing disposable pipette tips, prior to dispensing PCR-ready              bay. In another embodiment, the handle and lid assembly are
sample into a cartridge.                                                fitted with a mechanical latch that does not permit the handle
Exemplary Systems                                                  40   to be raised when an analysis is in progress.
   FIGS. 6A-6E show exterior perspective views of various                  A further configuration of system 2000 is shown in FIG.
configurations of an exemplary system, as further described             6D, wherein a door 2012 is in an open position. Door 2012 is
herein. FIG. 6A shows a perspective view of a system 2000               shown in a closed position in FIGS. 6A-C. The door is an
for receiving microfluidic cartridge (not shown), and for caus-         optional component that permits a user to access a heater
ing and controlling various processing operations to be per-       45   module 2020, and also a computer-readable medium input
formed a sample introduced into the cartridge. The elements             tray 2022. System 2000 can function without a door that
of system 2000 are not limited to those explicitly shown. For           covers heater module 2020 and medium input 2022, but such
example, although not shown, system 2000 may be connected               a door has convenience attached to it. Although the door 2012
to a hand-held bar-code reader, as further described herein.            is shown hinged at the bottom, it may also be hinged at one of
   System 2000 comprises a housing 2002, which can be              50   its sides, or at its upper edge. Door 2012 may alternatively be
made of metal, or a hardened plastic. The form of the housing           a removable cover, instead of being hinged. Door 2012, may
shown in FIG. 6A embodies stylistic as well as functional               also be situated at the rear, or side of system 2000 for
features. Other embodiments of the technology may appear                example, if access to the heater module and/or computer
somewhat differently, in their arrangement of the compo-                readable medium input is desired on a different face of the
nents, as well as their overall appearance, in terms of smooth-    55   system. It is also consistent with the system herein that the
ness oflines, and of exterior finish, and texture. System 2000          heater module, and the computer readable medium input are
further comprises one or more stabilizing members 2004.                 accessed by separate doors on the same or different sides of
Shown in FIG. 6A is a stabilizing foot, of which several are            the device, and wherein such separate doors may be indepen-
normally present, located at various regions of the underside           dently hinged or removable.
of system 2000 so as to provide balance and support. For           60       Heater module 2020 is preferably removable, and is further
example, there may be three, four, five, six, or eight such             described hereinbelow.
stabilizing feet. The feet may be moulded into and made of the              Computer readable medium input 2022 may accept one or
same material as housing 2002, or may be made of one or                 more of a variety of media. Shown in FIG. 2D is an exemplary
more separate materials and attached to the underside of                form ofinput 2022, a CD-Rom tray for accepting a CD, DVD,
system 2000. For example, the feet may comprise a rubber           65   or mini-CD, or mini-DVD, in any of the commonly used
that makes it hard for system 2000 to slip on a surface on              readable, read-writable, and writable formats.Also consistent
which it is situated, and also protects the surface from                with the description herein is an input that can accept another
                                                       US 7,998,708 B2
                               11                                                                         12
form of medium, such as a floppy disc, flash memory such as               2031 for peripherals (e.g., communication ports such as USB/
memory stick, compact flash, smart data-card, or secure-data              Serial/Ethernet to connect to storage such as compact disc or
card, a pen-drive, portable USB-drive, zip-disk, and others.              hard disk, to connect input devices such as a bar code reader
Such an input can also be configured to accept several differ-            and/or a keyboard, to connect to other computers or storage
ent forms of media. Such an input 2022 is in communication           5    via a network, and the like).
with a processor (as described in connection with FIG. 3,                     Control electronics 840, shown schematically in the block
though not shown in FIGS. 6A-E), that can read data from a                diagram in FIG. 8, can include one or more functions in
computer-readable medium when properly inserted into the                  various embodiments, for example for, main control 900,
input.                                                                    multiplexing 902, display control 904, detector control 906,
   FIG. 6E shows a plan view of a rear of system 2000. Shown         10   and the like. The main control function may serve as the hub
are an air vent 2024, or letting surplus heat escape during an            of control electronics 840 in apparatus 2000 and can manage
analysis. Typically, on the inside of system 2000, and by air             communication and control of the various electronic func-
vent 2024 and not shown in FIG. 6E, is a fan. Other ports                 tions. The main control function can also support electrical
shown in FIG. 6E are as follows: a power socket 2026 for                  and communications interface 908 with a user or an output
accepting a power cord that will connect system 2000 to a            15   device such as a printer 920, as well as optional diagnostic and
supply of electricity; an ethernet connection 2028 for linking            safety functions. In conjunction with main control function
system 2000 to a computer network such as a local area                    900, multiplexer function 902 can control sensor data 914 and
network; an phone-jack connection 2032 for linking system                 output current 916 to help control heater/sensor module 2020.
2000 to a communication network such as a telephone net-                  The display control function 904 can control output to and, if
work; one or more USB ports 2030, for connecting system              20   applicable, interpret input from touch screen LCD 846, which
2000 to one or more peripheral devices such as a printer, or a            can thereby provide a graphical interface to the user in certain
computer hard drive; an infra-red port for communicating                  embodiments. The detector function 906 can be implemented
with, e.g., a remote controller (not shown), to permit a user to          in control electronics 840 using typical control and process-
control the system without using a touch-screen interface. For            ing circuitry to collect, digitize, filter, and/or transmit the data
example, a user could remotely issue scheduling commands             25   from a detector 2009 such as one or more fluorescence detec-
to system 2000 to cause it to start an analysis at a specific time        tion modules.
in the future.                                                            Microfluidic Cartridge
   Features shown on the rear of system 2000 may be                           The present technology comprises a microfluidic cartridge
arranged in any different marmer, depending upon an internal              that is configured to carry out an amplification, such as by
configuration of various components. Additionally, features          30   PCR, of one or more polynucleotides from one or more
shown as being on the rear of system 2000, may be optionally              samples. It is to be understood that, unless specifically made
presented on another face of system 2000, depending on                    clear to the contrary, where the term PCR is used herein, any
design preference. Shown in FIG. 6E are exemplary connec-                 variant of PCR including but not limited to real-time and
tions. It would be understood that various other features,                quantitative, and any other form of polynucleotide amplifica-
including inputs, outputs, sockets, and connections, may be          35   tion is intended to be encompassed. The microfluidic car-
present on the rear face of system 2000, though not shown, or             tridge need not be self-contained and can be designed so that
on other faces of system 2000.                                            it receives thermal energy from one or more heating elements
   An exploded view of an exemplary embodiment of the                     present in an external apparatus with which the cartridge is in
apparatus is shown in FIG. 7, particularly showing internal               thermal communication. An exemplary such apparatus is fur-
features of apparatus 2000. Apparatus 2000 can comprise a            40   ther described herein; additional embodiments of such a sys-
computer readable medium configured with hardware/firm-                   tem are found in U.S. patent application Ser. No. 11/940,310,
ware that can be employed to drive and monitor the operations             entitled "Microfluidic Cartridge and Method of Making
on a cartridge used therewith, as well as software to interpret,          Same", and filed on even date herewith, the specification of
communicate and store the results of a diagnostic test per-               which is incorporated herein by reference.
formed on a sample processed in the cartridge. Referring to          45       By cartridge is meant a unit that may be disposable, or
FIG. 7, typical components of the apparatus 2000 are shown                reusable in whole or in part, and that is configured to be used
and include, for example, control electronics 2005, remov-                in conjunction with some other apparatus that has been suit-
able heater/sensor module 2020, detector 2009 such as a                   ably and complementarily configured to receive and operate
fluorescent detection module, display screen or optionally                on (such as deliver energy to) the cartridge.
combined display and user interface 2006 (e.g., a medical            50       By microfluidic, as used herein, is meant that volumes of
grade touch sensitive liquid crystal display (LCD)). In some              sample, and/or reagent, and/or amplified polynucleotide are
embodiments, lid 2010, detector 2009, and handle 2008 can                 from about 0.1 µl to about 999 µl, such as from 1-100 µl, or
be collectively referred to as slider module 2007. Additional             from 2-25 µI. Similarly, as applied to a cartridge, the term
components of apparatus 2000 may include one or more                      microfluidic means that various components and channels of
mechanical fixtures such as frame 2019 to hold the various           55   the cartridge, as further described herein, are configured to
modules (e.g., the heater/sensor module 2020, and/or the                  accept, and/or retain, and/or facilitate passage of microfluidic
slider module 2007) in alignment, and for providing struc-                volumes of sample, reagent, or amplified polynucleotide.
tural rigidity. Detector module 2009 can be placed in rails to            Certain embodiments herein can also function with nano liter
facilitate opening and placement of cartridge 2060 in the                 volumes (in the range of 10-500 nanoliters, such as 100 nano-
apparatus 2000, and to facilitate alignment of the optics upon       60   liters).
closing. Heater/sensor module 2020 can be also placed on                      One aspect of the present technology relates to a microf-
rails for easy removal and insertion of the assembly.                     luidic cartridge having two or more sample lanes arranged so
   Embodiments of apparatus 2000 also include software                    that analyses can be carried out in two or more of the lanes in
(e.g., for interfacing with users, conducting analysis and/or             parallel, for example simultaneously, and wherein each lane
analyzing test results), firmware (e.g., for controlling the         65   is independently associated with a given sample.
hardware during tests on the cartridge 812), and one or more                  A sample lane is an independently controllable set of ele-
peripheral communication interfaces shown collectively as                 ments by which a sample can be analyzed, according to
                                                     US 7,998,708 B2
                             13                                                                      14
methods described herein as well as others known in the art.           control plasmid, a fluorogenic hybridization probe selective
A sample lane comprises at least a sample inlet, and a microf-         for at least a portion of the plasmid and a plurality of nucle-
luidic network having one or more microfluidic components,             otides, and at least one probe that is selective for a polynucle-
as further described herein.                                           otide sequence. Exemplary probes are further described
   In various embodiments, a sample lane can include a            5    herein. Typically, the microfluidic network is configured to
sample inlet port or valve, and a microfluidic network that            couple heat from an external heat source with the mixture
comprises, in fluidic communication one or more compo-                 comprising the PCR reagent and the neutralized polynucle-
nents selected from the group consisting of: at least one              otide sample under thermal cycling conditions suitable for
thermally actuated valve, a bubble removal vent, at least one          creating PCR amplicons from the neutralized polynucleotide
thermally actuated pump, a gate, mixing channel, positioning      10   sample.
element, microreactor, a downstream thermally actuated                    In various embodiments, the PCR reagent mixture can
valve, and a PCR reaction chamber. The sample inlet valve              include a positive control plasmid and a plasmid fluorogenic
can be configured to accept a sample at a pressure differential        hybridization probe selective for at least a portion of the
compared to ambient pressure of between about 70 and 100               plasmid, and the microfluidic cartridge can be configured to
kilopascals.                                                      15   allow independent optical detection of the fluorogenic
   The cartridge can therefore include a plurality of microf-          hybridization probe and the plasmid fluorogenic hybridiza-
luidic networks, each network having various components,               tion probe.
and each network configured to carry out PCR on a sample in               In various embodiments, the microfluidic cartridge can
which the presence or absence of one or more polynucle-                accommodate a negative control polynucleotide, wherein the
otides is to be determined.                                       20   microfluidic network can be configured to independently
   A multi-lane cartridge is configured to accept a number of          carry out PCR on each of a neutralized polynucleotide sample
samples in series or in parallel, simultaneously or consecu-           and a negative control polynucleotide with the PCR reagent
tively, in particular embodiments 12 samples, wherein the              mixture under thermal cycling conditions suitable for inde-
samples include at least a first sample and a second sample,           pendently creating PCR amplicons of the neutralized poly-
wherein the first sample and the second sample each contain       25   nucleotide sample and PCR amplicons of the negative control
one or more polynucleotides in a form suitable for amplifica-          polynucleotide. Each lane of a multi-lane cartridge as
tion. The polynucleotides in question may be the same as, or           described herein can perform two reactions when used in
different from one another, in different samples and hence in          conjunction with two fluorescence detection systems per
different lanes of the cartridge. The cartridge typically pro-         lane. A variety of combinations of reactions can be performed
cesses each sample by increasing the concentration of a poly-     30   in the cartridge, such as two sample reactions in one lane, a
nucleotide to be determined and/or by reducing the concen-             positive control and a negative control in two other lanes; or a
tration of inhibitors relative to the concentration of                 sample reaction and an internal control in one lane and a
polynucleotide to be determined.                                       negative control in a separate lane.
   The multi-lane cartridge comprises at least a first sample             FIG. lOA shows a perspective view of a portion of an
lane having a first microfluidic network and a second lane        35   exemplary microfluidic cartridge 200 according to the
having a second microfluidic network, wherein each of the              present technology. FIG. lOB shows a close-up view of a
first microfluidic network and the second microfluidic net-            portion of the cartridge 200 of FIG. lOA illustrating various
work is as elsewhere described herein, and wherein the first           representative components. The cartridge 200 may be
microfluidic network is configured to amplify polynucle-               referred to as a multi-lane PCR cartridge with dedicated
otides in the first sample, and wherein the secondmicrofluidic    40   sample inlets 202. For example sample inlet 202 is configured
network is configured to amplify polynucleotides in the sec-           to accept a liquid transfer member (not shown) such as a
ond sample.                                                            syringe, a pipette, or a PCR tube containing a PCR ready
   In various embodiments, the microfluidic network can be             sample. More than one inlet 202 is shown in FIGS. lOA, lOB,
configured to couple heat from an external heat source to a            wherein one inlet operates in conjunction with a single
sample mixture comprising PCR reagent and neutralized             45   sample lane. Various components of microfluidic circuitry in
polynucleotide sample under thermal cycling conditions suit-           each lane are also visible. For example, microvalves 204, and
able for creating PCR amplicons from the neutralized poly-             206, and hydrophobic vents 208 for removing air bubbles, are
nucleotide sample.                                                     parts of microfluidic circuitry in a given lane. Also shown is
   At least the external heat source may operate under control         an ultrafast PCR reactor 210, which, as further described
of a computer processor, configured to execute computer           50   herein, is a microfluidic channel in a given sample lane that is
readable instructions for operating one or more components             long enough to permit PCR to amplify polynucleotides
of each sample lane, independently of one another, and for             present in a sample. Above each PCR reactor 210 is a window
receiving signals from a detector that measures fluorescence           212 that permits detection of fluorescence from a fluorescent
from one or more of the PCR reaction chambers.                         substance in PCR reactor 210 when a detector is situated
   For example, FIG. 9 shows a plan view of a microfluidic        55   above window 212. It is to be understood that other configu-
cartridge 100 containing twelve independent sample lanes               rations of windows are possible including, but not limited to,
101 capable of simultaneous or successive processing. The              a single window that straddles each PCR reactor across the
microfluidic network in each lane is typically configured to           width of cartridge 200.
carry out amplification, such as by PCR, on a PCR-ready                   In preferred embodiments, the multi-sample cartridge has
sample, such as one containing nucleic acid extracted from a      60   a size substantially the same as that of a 96-well plate as is
sample using other methods as further described herein. A              customarily used in the art. Advantageously, then, such a
PCR-ready sample is thus typically a mixture comprising the            cartridge may be used with plate handlers used elsewhere in
PCR reagents and the neutralized polynucleotide sample,                the art.
suitable for subjecting to thermal cycling conditions that cre-           The sample inlets of adjacent lanes are reasonably spaced
ate PCR amplicons from the neutralized polynucleotide             65   apart from one another to prevent any contamination of one
sample. For example, a PCR-ready sample can include a PCR              sample inlet from another sample when a user introduces a
reagent mixture comprising a polymerase enzyme, a positive             sample into any one cartridge. In an embodiment, the sample
                                                       US 7,998,708 B2
                               15                                                                       16
inlets are configured so as to prevent subsequent inadvertent             material having low auto-fluorescence is also important so
introduction of sample into a given lane after a sample has               that background fluorescence does not detract from measure-
already been introduced into that lane. In certain embodi-                ment of fluorescence from the analyte of interest.
ments, the multi-sample cartridge is designed so that a spac-                The cartridge can further include, disposed on top of the
ing between the centroids of sample inlets is 9 mm, which is         5    substrate 424, an oleophobic/hydrophobic vent membrane
an industry-recognized standard. This means that, in certain              layer 426 of a porous material, such as 0.2 to 1.0 micron
embodiments the center-to-center distance between inlet                   pore-size membrane of modified polytetrafluorethylene, the
holes in the cartridge that accept samples from PCR tubes, as             membrane being typically between about 25 and about 100
further described herein, is 9 mm. The inlet holes can be                 microns thick, and configured to cover the vent channels of
manufactured conical in shape with an appropriate conical            10   microfluidic substrate 424, and attached thereto using, for
angle so that industry-standard pipette tips (2 µl, 20 µl, 200 µl,        example, heat bonding.
volumes, etc.) fit snugly therein. The cartridge herein may be               Typically, the microfluidic cartridge further includes a
adapted to suit other, later-arising, industry standards not              layer 428, 430 of polypropylene or other plastic label with
otherwise described herein, as would be understood by one of              pressure sensitive adhesive (typically between about 50 and
ordinary skill in the art.                                           15   150 microns thick) configured to seal the wax loading holes of
   In one embodiment, an exemplary microfluidic cartridge                 the valves in substrate 424, trap air used for valve actuation,
has 12 sample lanes. The inlet ports in this embodiment have              and serve as a location for operator markings. In FIG. 4A, this
a 6 mm spacing, so that, when used in conjunction with an                 layer is shown in two separate pieces, 428, 430, though it
automated sample loader having 4 heads, spaced equidis-                   would be understood by one of ordinary skill in the art that a
tantly at 18 mm apart, the inlets can be loaded in three batches     20   single piece layer would be appropriate.
of four inlets: e.g., inlets 1, 4, 7, and 10 together, followed by           In various embodiments, the label is a computer-readable
2, 5, 8, and 11, then finally 3, 6, 9, and 12, wherein the 12             label. For example, the label can include a bar code, a radio
inlets are numbered consecutively from one side of the car-               frequency tag or one or more computer-readable characters.
tridge to the other as shown.                                             The label can be formed of a mechanically compliant mate-
   A microfluidic cartridge as used herein may be constructed        25   rial. For example, the mechanically compliant material of the
from a number of layers. Accordingly, one aspect of the                   label can have a thickness of between about 0.05 and about 2
present technology relates to a microfluidic cartridge that               millimeters and a Shore hardness of between about 25 and
comprises a first, second, third, fourth, and fifth layers                about 100. The label can be positioned such that it can be read
wherein one or more layers define a plurality of microfluidic             by a sample identification verifier as further described herein.
networks, each network having various components config-             30      The cartridge can further include a heat sealable laminate
ured to carry out PCR on a sample in which the presence or                layer 422 (typically between about 100 and about 125
absence of one or more polynucleotides is to be determined.               microns thick) attached to the bottom surface of the microf-
In various embodiments, one or more such layers are                       luidic substrate 424 using, for example, heat bonding. This
optional.                                                                 layer serves to seal the PCR channels and vent channels in
   FIGS. llA-C show various views of a layer structure of an         35   substrate 424. The cartridge can further include a thermal
exemplary microfluidic cartridge comprising a number of                   interface material layer 420 (typically about 125 microns
layers, as further described herein. FIG. llA shows an                    thick), attached to the bottom of the heat sealable laminate
exploded view; FIG. l1B shows a perspective view; and FIG.                layer using, for example, pressure sensitive adhesive. The
llC shows a cross-sectional view of a sample lane in the                  layer 420 can be compressible and have a higher thermal
exemplary cartridge. Referring to FIGS. llA-C, an exem-              40   conductivity than common plastics, thereby serving to trans-
plary microfluidic cartridge 400 includes first 420, second               fer heat across the laminate more efficiently. Typically, how-
422, third 424, fourth 426, and fifth layers in two non-con-              ever, layer 420 is not present.
tiguous parts 428, 430 (as shown) that enclose a microfluidic                The application of pressure to contact the cartridge to the
network having various components configured to process                   heater of an instrument that receives the cartridge generally
multiple samples in parallel that include one or more poly-          45   assists in achieving better thermal contact between the heater
nucleotides to be determined.                                             and the heat-receivable parts of the cartridge, and also pre-
   Microfluidic cartridge 400 can be fabricated as desired.               vents the bottom laminate structure from expanding, as would
The cartridge can include a microfluidic substrate layer 424,             happen if the PCR channel was only partially filled with
typically injection molded out of a plastic, such as a zeonor             liquid and the air entrapped therein would be thermally
plastic (cyclic olefin polymer), having a PCR channel and            50   expanded during thermocycling.
valve channels on a first side and vent channels and various                 In use, cartridge 400 is typically thermally associated with
inlet holes, including wax loading holes and liquid inlet holes,          an array ofheat sources configured to operate the components
on a second side (disposed toward hydrophobic vent mem-                   (e.g., valves, gates, actuators, and processing region 410) of
brane 426). It is advantageous that all the microfluidic net-             the device. Exemplary such heater arrays are further
work defining structures, such as PCR reactors, valves, inlet        55   described herein. Additional embodiments of heater arrays
holes, and air vents, are defined on the same single substrate            are described in U.S. patent application Ser. No. 11/940,315,
424. This attribute facilitates manufacture and assembly of               entitled "Heater Unit for Microfluidic Diagnostic System"
the cartridge. Additionally, the material from which this sub-            and filed on even date herewith, the specification of which is
strate is formed is rigid or non-deformable, non-venting to air           incorporated herein by reference in its entirety. In some
and other gases, and has a low autofluorescence to facilitate        60   embodiments, the heat sources are controlled by a computer
detection of polynucleotides during an amplification reaction             processor and actuated according to a desired protocol. Pro-
performed in the microfluidic circuitry defined therein.                  cessors configured to operate microfluidic devices are
Rigidity is advantageous because it facilitates effective and             described in, e.g., U.S. application Ser. No. 09/819,105, filed
uniform contact with a heat unit as further described herein.             Mar. 28, 2001, which application is incorporated herein by
Use of a non-venting material is also advantageous because it        65   reference.
reduces the likelihood that the concentration of various spe-                In various embodiments, during transport and storage, the
cies in liquid form will change during analysis. Use of a                 microfluidic cartridge can be further surrounded by a sealed
                                                      US 7,998,708 B2
                              17                                                                       18
pouch. The microfluidic cartridge can be sealed in the pouch               FIG. 14 shows, in close up, an exemplary spacing of valves
with an inert gas. The microfluidic cartridge can be dispos-            702, channels 704, and vents 796, in adjacent lanes 708 of a
able for example after one or more of its sample lanes have             multi-sample microfluidic cartridge for example as shown in
been used.                                                              FIG. 13.
Highly Multiplexed Embodiments                                             FIGS. 15 and 16 show close-ups of, respectively, heater
    Embodiments of the cartridge described herein may be                arrays 804 compatible with, and inlets 902 on, the exemplary
constructed that have high-density microfluidic circuitry on a          cartridge shown in FIG. 14.
single cartridge that thereby permit processing of multiple                FIGS. 17A and l 7B show various views of an embodiment
samples in parallel, or in sequence, on a single cartridge.             of a radially-configured highly-multiplexed cartridge, having
                                                                   10   a number of inlets 1002, microfluidic lanes 1004, valves
Preferred numbers of such multiple samples include 20, 24,
                                                                        1005, and PCR reaction chambers 1006. FIG. 17C shows an
36, 40, 48, 50, 60, 64, 72, 80, 84, 96, and 100, but it would be
                                                                        array of heater elements 1008 compatible with the cartridge
understood that still other numbers are consistent with the
                                                                        layout ofFIG.17A.
apparatus and cartridge herein, where deemed convenient and                The various embodiments shown in FIGS. 12-17C are
practical.                                                         15   compatible with liquid dispensers, receiving bays, and detec-
   Accordingly, different configurations of lanes, sample               tors that are configured differently from the other specific
inlets, and associated heater networks than those explicitly            examples described herein.
depicted in the FI Gs and examples that can facilitate process-            During the design and manufacture of highly multiplexed
ing such numbers of samples on a single cartridge are within            cartridges, photolithographic processing steps such as etch-
the scope of the instant disclosure. Similarly, alternative con-   20   ing, hole drilling/photo-chemical drilling/sand-blasting/ion-
figurations of detectors and heating elements for use in con-           milling processes should be optimized to give well defined
junction with such a highly multiplexed cartridge are also              holes and microchannel pattern. Proper distances between
within the scope of the description herein.                             channels should be identified and maintained to obtain good
   It is also to be understood that the microfluidic cartridges         bonding between the microchannel sub state and the heat con-
described herein are not to be limited to rectangular shapes,      25   ducting substrate layer. In particular, it is desirable that mini-
but can include cartridges having circular, elliptical, triangu-        mal distances are maintained between pairs of adjacent
lar, rhombohedral, square, and other shapes. Such shapes may            microchannels to promote, reliable bonding of the laminate in
also be adapted to include some irregularity, such as a cut-out,        between the channels.
to facilitate placement in a complementary apparatus as fur-               The fabrication by injection molding of these complicated
ther described herein.                                             30   microfluidic structures having multiple channels and multiple
                                                                        inlet holes entails proper consideration of dimensional
    In an exemplary embodiment, a highly multiplexed car-
                                                                        repeatability of these structures over multiple shots from the
tridge has 48 sample lanes, and permits independent control
                                                                        injection molding master pattern. Proper consideration is also
of each valve in each lane by suitably configured heater cir-
                                                                        attached to the placement of ejector pins to push out the
cuitry, with 2 banks of thermocycling protocols per lane, as       35   structure from the mold without causing warp, bend or
shown in FIG. 12. In the embodiment in FIG. 12, the heaters             stretching ofit. For example, impression of the ejector pins on
( shown superimposed on the lanes) are arranged in three                the microfluidic substrate should not sink into the substrate
arrays 502, 504, with 506, and 508. The heaters are them-               thereby preventing planarity of the surface of the cartridge.
selves disposed within one or more substrates. Heater arrays            The accurate placement of various inlet holes ( such as sample
502, 508 in two separate glass regions only apply heat to          40   inlet holes, valve inlet holes and vent holes) relative to adja-
valves in the microfluidic networks in each lane. Because of            cent microfluidic channels is also important because the pres-
the low thermal conductivity of glass, the individual valves            ence of these holes can cause knit-lines to form that might
may be heated separately from one another. This permits                 cause unintended leak from a hole to a microchannel. Highly
samples to be loaded into the cartridge at different times, and         multiplexed microfluidic substrates may be fabricated in
passed to the PCR reaction chambers independently of one           45   other materials such as glass, silicon.
another. The PCR heaters 504, 506 are mounted on a silicon                 The size of the substrate relative to the number of holes is
substrate-and are not readily heated individually, but                  also factor during fabrication because it is easy to make a
thereby permit batch processing of PCR samples, where mul-              substrate having just a simple microfluidic network with a
tiple samples from different lanes are amplified by the same            few holes (maybe fewer than lOholes) and a few microchan-
set of heating/cooling cycles. It is preferable for the PCR        50   nels, but making a substrate having over 24, or over 48, or
heaters to be arranged in 2 banks (the heater arrays 506 on the         over 72 holes, etc., is more difficult.
                                                                        Microfluidic Networks
left and right 508 are not in electrical communication with
                                                                           Particular components of exemplary microfluidic net-
one another), thereby permitting a separate degree of sample
                                                                        works are further described herein.
control.
                                                                   55      Channels of a microfluidic network in a lane of cartridge
    FIG. 13 shows a representative 48-sample cartridge 600              typically have at least one sub-millimeter cross-sectional
compatible with the heater arrays of FIG. 12, and having a              dimension. For example, channels of such a network may
configuration of inlets 602 different to that depicted o other          have a width and/or a depth of about 1 mm or less (e.g., about
cartridges herein. The inlet configuration is exemplary and             750 microns or less, about 500 microns, or less, about 250
has been designed to maximize efficiency of space usage on         60   microns or less).
the cartridge. The inlet configuration can be compatible with              FIG. 18 shows a plan view of a representative microfluidic
an automatic pipetting machine that has dispensing heads                circuit found in one lane of a multi-lane cartridge such as
situated at a 9 mm spacing. For example, such a machine                 shown in FIGS. lOA and lOB. It would be understood by one
having 4 heads can load 4 inlets at once, in 12 discrete steps,         skilled in the art that other configurations of microfluidic
for the cartridge of FIG. 13. Other configurations of inlets       65   network would be consistent with the function of the car-
though not explicitly described or depicted are compatible              tridges and apparatus described herein. In operation of the
with the technology described herein.                                   cartridge, in sequence, sample is introduced through liquid
                                                      US 7,998,708 B2
                              19                                                                         20
inlet 202, optionally flows into a bubble removal vent channel          cartridge and that the cartridge is either used again (if one or
208 (which permits adventitious air bubbles introduced into             more lanes remain unused), or disposed of. Should a user
the sample during entry, to escape), and continues along a              wish to run a post amplification analysis, such as gel electro-
channel 216. Typically, when using a robotic dispenser of               phoresis, the user may pierce a hole through the laminate of
liquid sample, the volume is dispensed accurately enough that      5    the cartridge, and recover an amount-typically about 1.5
formation of bubbles is not a significant problem, and the              microliter----of PCR product. The user may also place the
presence of vent channel 208 is not necessary. Thus, in certain         individual PCR lane on a special narrow heated plate, main-
embodiments, the bubble removal vent channel 208 is not                 tained at a temperature to melt the wax in the valve, and then
present and sample flows directly into channel 216. Through-            aspirate the reacted sample from the inlet hole of that PCR
out the operation of cartridge 200, the fluid is manipulated as    10
                                                                        lane.
a microdroplet (not shown in the FIGs). Valves 204 and 206
                                                                           In various embodiments, the microfluidic network can
are initially both open, so that a microdroplet of sample-
                                                                        optionally include at least one reservoir configured to contain
containing fluid can be pumped into PCR reactor channel 210
from inlet hole 202 under influence of force from the sample            waste.
injection operation. Upon initiating of processing, the detec-     15
                                                                           Table 1 outlines typical volumes, pumping pressures, and
tor present on top of the PCR reactor 210 checks for the                operation times associated with various components of a
presence of liquid in the PCR channel, and then valves 204              microfluidic cartridge described herein.
and 206 are closed to isolate the PCR reaction mix from the
outside. In one embodiment, the checking of the presence of                                          TABLE 1
liquid in the PCR channel is by measuring the heat ramp rate,      20                                            Displacement        Time of
such as by one or more temperature sensors in the heating                    Operation       Pumping Pressure       Volume          Operation
unit. A channel with liquid absent will heat up faster than one
in which, e.g., a sample, is present.                                    Moving valve wax         -1-2 psi          <1 µl         5-15 seconds
                                                                              plugs
   Both valves 204 and 206 are closed prior to thermocycling
to prevent or reduce any evaporation of liquid, bubble gen-        25      Operation        Pump Used         Pump Design       Pump Actuation
eration, or movement of fluid from the PCR reactor. End vent
214 is configured to prevent a user from introducing an excess           Moving valve    Thermopneumatic 1 µl of trapped air    Heat trapped air
                                                                          wax plugs           pump                               to -70-90 C.
amount of liquid into the microfluidic cartridge, as well as
playing a role of containing any sample from spilling over to
unintended parts of the cartridge. A user may input sample         30   Valves
volumes as small as an amount to fill the region from the                  A valve (sometimes referred to herein as a microvalve) is a
bubble removal vent (if present) to the middle of the microre-          component in communication with a channel, such that the
actor, or up to valve 204 or beyond valve 204. The use of               valve has a normally open state allowing material to pass
microvalves prevents both loss of liquid or vapor thereby               along a channel from a position on one side of the valve (e.g.,
enabling even a partially filled reactor to successfully com-      35   upstream of the valve) to a position on the other side of the
plete a PCR thermocycling reaction.                                     valve (e.g., downstream of the valve). Upon actuation of the
   The reactor 210 is a microfluidic channel that is heated             valve, the valve transitions to a closed state that prevents
through a series of cycles to carry out amplification of nucle-         material from passing along the channel from one side of the
otides in the sample, as further described herein, and accord-
                                                                        valve to the other. For example, in one embodiment, a valve
ing to amplification protocols known to those of ordinary skill    40
                                                                        can include a mass of a thermally responsive substance (TRS)
in the art. The inside walls of the channel in the PCR reactor
                                                                        that is relatively immobile at a first temperature and more
are typically made very smooth and polished to a shiny finish
(for example, using a polish selected from SPI Al, SPI A2,              mobile at a second temperature. The first and second tem-
SPI A3, SPI Bl, or SPI B2) during manufacture. This is in               peratures are insufficiently high to damage materials, such as
order to minimize any microscopic quantities of air trapped in     45   polymer layers of a microfluidic cartridge in which the valve
the surface of the PCR channel, which would causing bub-                is situated. A mass ofTRS can be an essentially solid mass or
bling during the thermocycling steps. The presence of                   an agglomeration of smaller particles that cooperate to
bubbles especially in the detection region of the PCR channel           obstruct the passage when the valve is closed. Examples of
could also cause a false or inaccurate reading while monitor-           TRS's include a eutectic alloy (e.g., a solder), wax (e.g., an
ing progress of the PCR. Additionally, the PCR channel can         50   olefin), polymers, plastics, and combinations thereof. The
be made shallow such that the temperature gradient across the           TRS can also be a blend of variety of materials, such as an
depth of the channel is minimized.                                      emulsion of thermoelastic polymer blended with air
   The region of the cartridge 212 above PCR reactor 210 is a           microbubbles (to enable higher thermal expansion, as well as
thinned down section to reduce thermal mass and autofluo-               reversible expansion and contraction), polymer blended with
rescence from plastic in the cartridge. It permits a detector to   55   expancel material (offering higher thermal expansion), poly-
more reliably monitor progress of the reaction and also to              mer blended with heat conducting microspheres (offering
detect fluorescence from a probe that binds to a quantity of            faster heat conduction and hence, faster melting profiles), or
amplified nucleotide. Exemplary probes are further described            a polymer blended with magnetic microspheres (to permit
herein. The region 212 can be made of thinner material than             magnetic actuation of the melted thermoresponsive material).
the rest of the cartridge so as to permit the PCR channel to be    60      Generally, for such a valve, the second temperature is less
more responsive to a heating cycle (for example, to rapidly             than about 90° C. and the first temperature is less than the
heat and cool between temperatures appropriate for denatur-             second temperature (e.g., about 70° C. or less). Typically, a
ing and annealing steps), and so as to reduce glare, autofluo-          chamber is in gaseous communication with the mass ofTRS.
rescence, and undue absorption of fluorescence.                         The valve is in communication with a source of heat that can
   After PCR has been carried out on a sample, and presence        65   be selectively applied to the chamber of air and to the TRS.
or absence of a polynucleotide of interest has been deter-              Upon heating gas (e.g., air) in the chamber and heating the
mined, it is preferred that the amplified sample remains in the         mass of TRS to the second temperature, gas pressure within
                                                      US 7,998,708 B2
                              21                                                                        22
the chamber due to expansion of the volume of gas, forces the            The amount of gate material melted and moved out of the gate
mass to move into the channel, thereby obstructing material              junction 386 may be minimized for optimal gate 380 opening.
from passing therealong.                                                 As an off-cartridge heater may be used to melt the thermally
   An exemplary valve is shown in FIG. 19A. The valve of                 responsive substance in gate 380, a misalignment of the
FIG. 19Ahas two chambers ofair 1203, 1205 in contact with,          5    heater could cause the wax in the gate loading channel 382 to
respectively, each of two channels 1207, 1208 containing                 be melted as well. Therefore, narrowing the dimension of the
TRS. The air chambers also serve as loading ports for TRS                loading channel may increase reliability of gate opening. In
during manufacture of the valve, as further described herein.            the case of excessive amounts of wax melted at the gate
In order to make the valve sealing very robust and reliable, the         junction 386 and gate loading channel 382, the increased
flow channel 1201 (along which, e.g., sample passes) at the         10
                                                                         cross-sectional area of the downstream channel 390 adjacent
valve junction is made narrow (typically 150 µm wide, and
                                                                         to the gate junction 386 can prevent wax from clogging the
150 µm deep or narrower), and the constricted portion of the
                                                                         downstream channel 390 during gate 380 opening. The
flow channel is made at least 0.5 or 1 mm long such that the
TRS seals up a long narrow channel thereby reducing any                  dimensions of the upstream channel 388 at the gate junction
leakage through the walls of the channel. In the case of a bad      15
                                                                         386 can be made similar to the downstream channel 390 to
seal, there may be leakage of fluid around walls of channel,             ensure correct wax loading during gate fabrication.
past the TRS, when the valve is in the closed state. In order to            In various embodiments, the gate can be configured to
minimize this, the flow channel is narrowed and elongated as             minimize the effective area or footprint of the gate within the
much as possible. In order to accommodate such a length of               network and thus bent gate configurations, although not
channel on a cartridge where space may be at a premium, the         20   shown herein are consistent with the foregoing description.
flow channel can incorporate one or more curves 1209 as                  Vents
shown in FIG. 19A. The valve operates by heating air in the                 In various embodiments, the microfluidic network can
TRS-loading port, which forces the TRS forwards into the                 include at least one hydrophobic vent in addition to an end
flow-channel in a manner so that it does not come back to its            vent. A vent is a general outlet (hole) that may or may not be
original position. In this way, both air and TRS are heated         25   covered with a hydrophobic membrane. An exit hole is an
during operation.                                                        example of a vent that need not be covered by a membrane.
   In various other embodiments, a valve for use with a                     A hydrophobic vent (e.g., a vent in FIG. 20) is a structure
microfluidic network in a microfluidic cartridge herein can be           that permits gas to exit a channel while limiting (e.g., pre-
a bent valve as shown in FIG. l9B. Such a configuration                  venting) quantities of liquid from exiting the channel. Typi-
reduces the footprint of the valve and hence reduces cost per       30   cally, hydrophobic vents include a layer of porous hydropho-
part for highly dense microfluidic cartridges. A single valve            bic material (e.g., a porous filter such as a porous hydrophobic
loading hole 1211 is positioned in the center, that serves as an         membrane from GE Osmonics, Minnetonka, Minn.) that
inlet for thermally responsive substance. The leftmost vent              defines a wall of the channel. As described elsewhere herein,
1213 can be configured to be an inlet for, e.g., sample, and the         hydrophobic vents can be used to position a microdroplet of
rightmost vent 1215 acts as an exit for, e.g., air. This configu-   35   sample at a desired location within a microfluidic network.
ration can be used as a prototype for testing such attributes as            The hydrophobic vents of the present technology are pref-
valve and channel geometry and materials.                                erably constructed so that the amount of air that escapes
   In various other embodiments, a valve for use with a                  through them is maximized while minimizing the volume of
microfluidic network can include a curved valve as shown in              the channel below the vent surface. Accordingly, it is prefer-
FIG. 19C, in order to reduce the effective cross-section of the     40   able that the vent is constructed so as to have a hydrophobic
valve, thereby enabling manufacture of cheaper dense                     membrane 1303 of large surface area and a shallow cross
microfluidic devices. Such a valve can function with a single            section of the microchannel below the vent surface.
valve loading hole and air chamber 1221 instead of a pair as                Hydrophobic vents are useful for bubble removal and typi-
shown in FIG. 19A.                                                       cally have a length of at least about 2.5 mm (e.g., at least about
Gates                                                               45   5 mm, at least about 7.5 mm) along a channel 1305 (see FIG.
   FIG. 19D shows an exemplary gate as may optionally be                 13). The length of the hydrophobic vent is typically at least
used in a microfluidic network herein. A gate can be a com-              about 5 times (e.g., at least about 10 times, at least about 20
ponent that can have a closed state that does not allow mate-            times) larger than a depth of the channel within the hydro-
rial to pass along a channel from a position on one side of the          phobic vent. For example, in some embodiments, the channel
gate to another side of the gate, and an open state that does       50   depth within the hydrophobic vent is about 300 microns or
allow material to pass along a channel from a position on one            less (e.g., about 250 microns or less, about 200 microns or
side of the gate to another side of the gate. Actuation of an            less, about 150 microns or less).
open gate can transition the gate to a closed state in which                The depth of the channel within the hydrophobic vent is
material is not permitted to pass from one side of the gate              typically about 75% or less (e.g., about 65% or less, about
(e.g., upstream of the gate) to the other side of the gate (e.g.,   55   60% or less) of the depth of the channel upstream 1301 and
downstream of the gate). Upon actuation, a closed gate can               downstream (not shown) of the hydrophobic vent. For
transition to an open state in which material is permitted to            example, in some embodiments the channel depth within the
pass from one side of the gate (e.g., upstream of the gate) to           hydrophobic vent is about 150 microns and the channel depth
the other side of the gate (e.g., downstream of the gate).               upstream and downstream of the hydrophobic vent is about
   In various embodiments, a microfluidic network can               60   250 microns. Other dimensions are consistent with the
include a narrow gate 380 as shown in FIG. 19D where a gate              description herein.
loading channel 382 used for loading wax from a wax loading                 A width of the channel within the hydrophobic vent is
hole 384 to a gate junction 386 can be narrower (e.g., approxi-          typically at least about 25% wider (e.g., at least about 50%
mately 150 µm wide and 100 microns deep). An upstream                    wider) than a width of the channel upstream from the vent and
channel 388 as well as a downstream channel 390 of the gate         65   downstream from the vent. For example, in an exemplary
junction 386 can be made wide (e.g., 500 µm) and deep (e.g.,             embodiment, the width of the channel within the hydrophobic
500 µm) to help ensure the wax stops at the gate junction 386.           vent is about 400 microns, and the width of the channel
                                                       US 7,998,708 B2
                               23                                                                       24
upstream and downstream from the vent is about 250                           An example of thermal cycling performance in a PCR
microns. Other dimensions are consistent with the descrip-                reaction chamber obtained with a configuration as described
tion herein.                                                              herein, is shown in FIG. 23 for a protocol that is set to heat up
   The vent in FIG. 20 is shown in a linear configuration                 the reaction mixture to 92° C., and maintain the temperature
though it would be understood that it need not be so. A bent,        5    for 1 second, then cool to 62° C., and stay for 10 seconds. The
kinked, curved, S-shaped, V-shaped, or U-shaped (as in item               cycle time shown is about 29 seconds, with 8 seconds
208 FIG. 11) vent is also consistent with the manner of                   required to heat from 62° C. and stabilize at 92° C., and 10
construction and operation described herein.                              seconds required to cool from 92° C., and stabilize at 62° C.
Use of Cutaways in Cartridge and Substrate To Improve Rate                To minimize the overall time required for a PCR effective to
of Cooling During PCR Cycling                                        10
                                                                          produce detectable quantities of amplified material, it is
   During a PCR amplification of a nucleotide sample, a
                                                                          important to minimize the time required for each cycle. Cycle
number of thermal cycles are carried out. For improved effi-
                                                                          times in the range 15-30 s, such as 18-25 s, and 20-22 s, are
ciency, the cooling between each application of heat is pref-
erably as rapid as possible. Improved rate of cooling can be              desirable. In general, an average PCR cycle time of 25 sec-
achieved with various modifications to the heating substrate         15   ands as well as cycle times as low as 20 seconds are typical
and/or the cartridge, as shown in FIG. 21.                                with the technology described herein. Using reaction vol-
   One way to achieve rapid cooling is to cutaway portions of             umes less than a microliter (such as a few hundred nanoliters
the microfluidic cartridge substrate, as shown in FIG. 22A.               or less) permits use of an associated smaller PCR chamber,
The upper panel of FIG. 22A is a cross-section of an exem-                and enables cycle times as low as 15 seconds. An average
plary microfluidic cartridge taken along the dashed line A-A'        20   cycle time of 25 seconds and as low as 20 seconds can be
as marked on the lower panel of FIG. 22A. PCR reaction                    achieved by technology described herein, even without any
chamber 1601, and representative heaters 1603 are shown.                  forced cooling or implementing any thermal mass reductions
Also shown are two cutaway portions, one of which labeled                 described elsewhere herein.
1601, that are situated alongside the heaters that are posi-              Manufacturing Process for Cartridge
tioned along the long side of the PCR reaction chamber.              25      FIG. 24 shows a flow-chart 1800 for an embodiment of an
Cutaway portions such as 1601 reduce the thermal mass of the              assembly process for an exemplary cartridge as shown in FIG.
cartridge, and also permit air to circulate within the cutaway            llA herein. It would be understood by one of ordinary skill in
portions. Both of these aspects permit heat to be conducted               the art, both that various steps may be performed in a different
away quickly from the immediate vicinity of the PCR reac-                 order from the order set forth in FIG. 24, and additionally that
tion chamber. Other configurations of cutouts, such as in            30   any given step may be carried out by alternative methods to
shape, position, and number, are consistent with the present              those described in the figure. It would also be understood that,
technology.                                                               where separate serial steps are illustrated for carrying out two
   Another way to achieve rapid cooling is to cutaway por-                or more functions, such functions may be performed synchro-
tions of the heater substrate, as shown in FIG. 22B. The lower            nously and combined into single steps and remain consistent
panel of FIG. 22B is a cross-section of an exemplary microf-         35   with the overall process described herein.
luidic cartridge and heater substrate taken along the dashed                 At 1802, a laminate layer is applied to a microfluidic sub-
line A-A' as marked on the upper panel of FIG. 22B. PCR                   strate that has previously been engineered, for example by
reaction chamber 901, and representative heaters 1003 are                 injection molding, to have a microfluidic network constructed
shown. Also shown are four cutaway portions, one of which                 in it; edges are trimmed from the laminate where they spill
labeled 1205, that are situated alongside the heaters that are       40   over the bounds of the substrate.
situated along the long side of the PCR reaction chamber.                    At 1804, wax is dispensed and loaded into the microvalves
Cutaway portions such as 1205 reduce the thermal mass of the              of the microfluidic network in the microfluidic substrate. An
heater substrate, and also permit air to circulate within the             exemplary process for carrying this out is further described
cutaway portions. Both of these aspects permit heat to be                 herein.
conducted away quickly from the immediate vicinity of the            45      At 1806, the substrate is inspected to ensure that wax from
PCR reaction chamber. Four separate cutaway portions are                  step 1804 is loaded properly and that the laminate from step
shown in FIG. 22A so that control circuitry to the various                1802 adheres properly to it. If a substrate does not satisfy
heaters is not disrupted. Other configurations of cutouts, such           either or both of these tests, it is usually discarded. If sub-
as in shape, position, and number, are consistent with the                strates repeatedly fail either or both of these tests, then the
present technology. These cutouts may be created by a                50   wax dispensing, or laminate application steps, as applicable,
method selected from: selective etching using wet etching                 are reviewed.
processes, deep reactive ion etching, selective etching using                At 1808, a hydrophobic vent membrane is applied to, and
CO 2 laser or femtosecond laser (to prevent surface cracks or             heat bonded to, the top of the microfluidic substrate covering
stress near the surface), selective mechanical drilling, selec-           at least the one or more vent holes, and on the opposite face of
tive ultrasonic drilling, or selective abrasive particle blasting.   55   the substrate from the laminate. Edges of the membrane that
Care has to be taken to maintain mechanically intergrity of the           are in excess of the boundary of the substrate are trimmed.
heater while reducing as much material as possible.                          At 1810, the assembly is inspected to ensure that the hydro-
   FIG. 22C shows a combination of cutouts and use of ambi-               phobic vent membrane is bonded well to the microfluidic
ent air cooling to increase the cooling rate during the cooling           substrate without heat-clogging the microfluidic charmels. If
stage of thermocycling. A substantial amount of cooling hap-         60   any of the charmels is blocked, or if the bond between the
pens by convective loss from the bottom surface of the heater             membrane and the substrate is imperfect, the assembly is
surface to ambient air. The driving force for this convective             discarded, and, in the case of repeated discard events, the
loss is the differential in temperatures between the glass sur-           foregoing process step 1808 is reviewed.
face and the air temperature. By decreasing the ambient air                  At 1812, optionally, a thermally conductive pad layer is
temperature by use of, for example, a peltier cooler, the rate of    65   applied to the bottom laminate of the cartridge.
cooling can be increased. The convective heat loss may also                  At 1814, two label strips are applied to the top of the
be increased by keeping the air at a velocity higher than zero.           microfluidic substrate, one to cover the valves, and a second
                                                       US 7,998,708 B2
                               25                                                                       26
to protect the vent membranes. It would be understood that a                 In various embodiments, preparation of a PCR-ready
single label strip may be devised to fulfill both of these roles.         sample for use with an apparatus and cartridge as described
    At 1816, additional labels are printed or applied to show             herein can include contacting a neutralized polynucleotide
identifying characteristics, such as a barcode #, lot # and               sample with a PCR reagent mixture comprising a polymerase
expiry date on the cartridge. Preferably one or more of these        5    enzyme and a plurality of nucleotides (in some embodiments,
labels has a space and a writable surface that permits a user to          the PCR reagent mixture can further include a positive control
make an identifying annotation on the label, by hand.                     plasmid and a fluorogenic hybridization probe selective for at
    Optionally, at 1818, to facilitate transport and delivery to a        least a portion of the plasmid).
customer, assembled and labeled cartridges are stacked, and                  The PCR-ready sample can be prepared, for example,
cartridges packed into groups, such as groups of 25, or groups       10   using the following steps: (1) collect sample in sample col-
of 10, or groups of 20, or groups of 48 or 50. Preferably the             lection buffer, (2) transfer entire sample to lysis tube, mix,
packaging is via an inert and/or moisture-free medium.                    heat, and incubate for seven minutes, (3) place on magnetic
Wax Loading in Valves                                                     rack, allow beads to separate, aspirate supernatant, (4) add
    In general, a valve as shown in, e.g., FIGS. 25A-C, is                100 µl of Buffer 1, mix, place on magnetic rack, allow beads
constructed by depositing a precisely controlled amount of a         15   to separate, aspirate supernatant, (5) add 10 µl of Buffer 2,
TRS (such as wax) into a loading inlet machined in the                    mix, place in high temperature heat block for 3 minutes, place
microfluidic substrate. FIGS. 25A and 258 show how a com-                 on magnetic rack, allow beads to separate, transfer 5 µl super-
bination of controlled hot drop dispensing into a heated                  natant, and (6) Add 5 µl of Buffer 3, transfer 1 to 10 µl of
microchannel device of the right dimensions and geometry is               supernatant for PCR amplification and detection.
used to accurately load wax into a microchannel of a microf-         20      The PCR reagent mixture can be in the form of one or more
luidic cartridge to form a valve. The top of FIG. 25A shows a             lyophilized pellets and the steps by which the PCR-ready
plan view of a valve inlet 190 and loading channel 1902,                  sample is prepared can involve reconstituting the PCR pellet
connecting to a flow channel 1904. The lower portions of FIG.             by contacting it with liquid to create a PCR reagent mixture
25A show the progression of a dispensed wax droplet 1906                  solution. In yet another embodiment, each of the PCR lanes
(having a volume of75 nl±15 nl) through the inlet 1901 and           25   may have dried down or lyophilizedASR reagents preloaded
into the loading channel 1902.                                            such that the user only needs to input prepared polynucleotide
    To accomplish those steps, a heated dispenser head can be             sample into the PCR. In another embodiment, the PCR lanes
accurately positioned over the inlet hole of the microchannel             may have only the application-specific probes and primers
in the microfluidic device, and can dispense molten wax drops             pre-measured and pre-loaded, and the user inputs a sample
in volumes as small as 75 nanoliters with an accuracy of20%.         30   mixed with the PCR reagents.
A suitable dispenser is also one that can deposit amounts                    In various embodiments, the PCR-ready sample can
smaller than 100 nl with a precision of +/-20%. The dispenser             include at least one probe that can be selective for a poly-
should also be capable of heating and maintaining the dis-                nucleotide sequence, wherein the steps by which the PCR-
pensing temperature of the TRS to be dispensed. For                       ready sample is prepared involve contacting the neutralized
example, it may have a reservoir to hold the solution ofTRS.         35   polynucleotide sample or a PCR amplicon thereof with the
It is also desirable that the dispense head can have freedom of           probe. The probe can be a fluorogenic hybridization probe.
movement at least in a horizontal (x-y) plane so that it can              The fluorogenic hybridization probe can include a polynucle-
easily move to various locations of a microfluidic substrate              otide sequence coupled to a fluorescent reporter dye and a
and dispense volumes ofTRS into valve inlets at such loca-                fluorescence quencher dye.
tions without having to be re-set, repositioned manually, or         40      In various embodiments, the PCR-ready sample further
recalibrated in between each dispense operation.                          includes a sample buffer.
    The inlet hole of the microfluidic cartridge, or other micro-            In various embodiments, the PCR-ready sample includes at
channel device, is dimensioned in such a way that the droplet             least one probe that is selective for a polynucleotide sequence,
of75 nl can be accurately propelled to the bottom of the inlet            e.g., the polynucleotide sequence that is characteristic of a
hole using, for example, compressed air, or in a manner              45   pathogen selected from the group consisting of gram positive
similar to an inkjet printing method. The microfluidic car-               bacteria, gram negative bacteria, yeast, fungi, protozoa, and
tridge is maintained at a temperature above the melting point             viruses.
of the wax thereby permitting the wax to stay in a molten state              In various embodiments, the PCR reagent mixture can
immediately after it is dispensed. After the drop falls to the            further include a polymerase enzyme, a positive control plas-
bottom of the inlet hole 1901, the molten wax is drawn into          50   mid and a fluorogenic hybridization probe selective for at
the narrow channel by capillary action, as shown in the                   least a portion of the plasmid.
sequence of views in FIG. 258. A shoulder between the inlet                  In various embodiments, the probe can be selective for a
hole 1901 and the loading channel can facilitate motion of the            polynucleotide sequence that is characteristic of an organism,
TRS. The volume of the narrow section can be designed to be               for example any organism that employs deoxyribonucleic
approximately equal to a maximum typical amount that is              55   acid or ribonucleic acid polynucleotides. Thus, the probe can
dispensed into the inlet hole. The narrow section can also be             be selective for any organism. Suitable organisms include
designed so that even though the wax dispensed may vary                   mammals (including humans), birds, reptiles, amphibians,
considerably between a minimum and a maximum shot size,                   fish, domesticated animals, wild animals, extinct organisms,
the wax always fills up to, and stops at, the microchannel                bacteria, fungi, viruses, plants, and the like. The probe can
junction 1907 because the T-junction provides a higher cross         60   also be selective for components of organisms that employ
section than that of the narrow section and thus reduces the              their own polynucleotides, for example mitochondria. In
capillary forces.                                                         some embodiments, the probe is selective for microorgan-
PCR Reagent Mixtures                                                      isms, for example, organisms used in food production (for
    In various embodiments, the sample for introduction into a            example, yeasts employed in fermented products, molds or
lane of the microfluidic cartridge can include a PCR reagent         65   bacteria employed in cheeses, and the like) or pathogens (e.g.,
mixture comprising a polymerase enzyme and a plurality of                 of humans, domesticated or wild mammals, domesticated or
nucleotides.                                                              wild birds, and the like). In some embodiments, the probe is
                                                        US 7,998,708 B2
                               27                                                                         28
 selective for organisms selected from the group consisting of              car, Absidia, andBasidiobolus; diseases caused by Bipolaris,
 gram positive bacteria, gram negative bacteria, yeast, fungi,              Cladophialophora, Cladosporium, Drechslera, Exophiala,
protozoa, and viruses.                                                     Fonsecaea, Phialophora, Xylohypha, Ochroconis, Rhinocla-
    In various embodiments, the probe can be selective for a                diella, Scolecobasidium, and Wangiella; Trichosporon, e.g.,
polynucleotide sequence that is characteristic of an organism         5     T. beigelii; Blastoschizomyces, e.g., B. capitatus; Plasmo-
 selected from the group consisting of Staphylococcus spp.,                 dium, e.g., P. falciparum, P. vivax, P. ovale, and P. malariae;
 e.g., S. epidermidis, S. aureus, Methicillin-resistant Staphy-            Babesia sp; protozoa of the genus Trypanosoma, e.g., T.
 lococcus aureus (MRSA), Vancomycin-resistant Staphylo-                     cruzi; Leishmania, e.g., L. donovani, L. major L. tropica, L.
 coccus; Streptococcus(e.g., a, ~ or y-hemolytic, Group A, B,               mexicana, L. braziliensis, L. viannia braziliensis; Toxo-
 C, Dor G) such as S. pyogenes, S. agalactiae; E. faecalis, E.        10   plasma, e.g., T. gondii; Amoebas of the genera Naegleria or
 durans, and E. faecium (formerly S. faecalis, S. durans, S.               Acanthamoeba; Entamoeba histolytica; Giardia lamblia;
faecium); nonenterococcal group D streptococci, e.g., S.                    genus Cryptosporidium, e.g., C. parvum; Isospora belli;
 bovis andS. equines; Streptococci viridans, e.g., S. mutans, S.            Cyclospora cayetanensis; Ascaris lumbricoides; Trichuris
sanguis, S. salivarius, S. mitior, A. milleri, S. constellatus, S.          trichiura; Ancylostoma duodenale or Necator americanus;
 intermedius, and S. anginosus; S. iniae; S. pneumoniae; Neis-        15   Strongyloides stercoralis Toxocara, e.g., T. canis, T. cati;
seria, e.g., N. meningitides, N. gonorrhoeae, saprophytic                  Baylisascaris, e.g., B. procyonis; Trichinella, e.g., T. spiralis;
Neisseria sp; Erysipelothrix, e.g., E. rhusiopathiae; Listeria             Dracunculus, e.g., D. medinensis; genus Filarioidea;
 spp., e.g., L. monocytogenes, rarely L. ivanovii and L.                    Wuchereria bancrofti; Brugia, e.g., B. malayi, or B. timori;
seeligeri; Bacillus, e.g., B. anthracis, B. cereus, B. subtilis, B.         Onchocerca volvulus; Loa loa; Dirofilaria immitis; genus
subtilus niger, B. thuringiensis; Nocardia asteroids;                 20   Schistosoma, e.g., S. japonicum, S. mansoni, S. mekongi, S.
Legionella, e.g., L. pneumonophilia, Pneumocystis, e.g., P.                 intercalatum, S. haematobium; Paragonimus, e.g., P. Wester-
 carinii; Enterobacteriaceae such as Salmonella, Shigella,                  mani, P. Skriabini; Clonorchis sinensis; Fasciola hepatica;
Escherichia (e.g., E. coli, E. coli0157:H7); Klebsiella,                    Opisthorchis sp; Fasciolopsis buski; Diphyllobothrium
Enterobacter, Serratia, Proteus, Morganella, Providencia,                   latum; Taenia, e.g., T. saginata, T. solium; Echinococcus,
 Yersinia, and the like, e.g., Salmonella, e.g., S. typhi S.          25    e.g., E. granulosus, E. multilocularis; Picornaviruses, rhi-
paratyphi A, B (S. schottmuelleri), and C(S. hirschfeldii), S.             noviruses echoviruses, coxsackieviruses, influenza virus;
 dublin S. choleraesuis, S. enteritidis, S. typhimurium, S.                paramyxoviruses, e.g., types 1, 2, 3, and 4; adnoviruses; Her-
 heidelberg, S. newport, S. in/antis, S. agona, S. montevideo,             pesviruses, e.g., HSV-1 and HSV-2; varicella-zoster virus;
 and S. saint-paul; Shigella e.g., subgroups: A, B, C, and D,              human T-lymphotrophic virus (type I and type II); Arbovi-
 such as S. jlexneri, S. sonnei, S. boydii, S. dysenteriae; Pro-      30   ruses and Arenaviruses; Togaviridae, Flaviviridae, Bun-
 teus (P. mirabilis, P. vulgaris, and P. myxofaciens), Mor-                yaviridae, Reoviridae; Flavivirus; Hantavirus; Viral encepha-
ganella (M. morganii); Providencia (P. rettgeri, P. alcalifa-               litis (alphaviruses [e.g., Venezuelan equine encephalitis,
 ciens, and P. stuartii); Yersinia, e.g., Y. pestis, Y.                     eastern equine encephalitis, western equine encephalitis]);
 enterocolitica; Haemophilus, e.g., H. injluenzae, H. parain-              Viral hemorrhagic fevers (filoviruses [e.g., Ebola, Marburg]
jluenzae H. aphrophilus, H. ducreyi; Brucella, e.g., B. abor-         35    and arenaviruses [e.g., Lassa, Machupo]); Smallpox (vari-
 tus, B. melitensis, B. suis, B. canis; Francisella, e.g., F. tula-         ola); retroviruses e.g., human immunodeficiency viruses 1
 rensis; Pseudomonas, e.g., P. aeruginosa, P. paucimobilis, P.              and 2; human papillomavirus [HPV] types 6, 11, 16, 18, 31,
putida, P. jluorescens, P. acidovorans, Burkholderia                        33, and 35.
 (Pseudomonas)        pseudomallei,      Burkholderia       mallei,             In various embodiments, the probe can be selective for a
Burkholderia cepacia and Stenotrophomonas maltophilia;                40   polynucleotide sequence that is characteristic of an organ-
 Campylobacter, e.g., C.fetusfetus, C.jejuni, C. pylori (Heli-              isms selected from the group consisting of Pseudomonas
 cobacter pylori); Vibrio, e.g., V. cholerae, V. parahaemolyti-             aeruginosa, Proteus mirabilis, Klebsiella oxytoca, Klebsiella
 cus, V. mimicus, V. alginolyticus, V. hollisae, V. vulnificus, and        pneumoniae, Escherichia coli, Acinetobacter Baumannii,
the nonagglutinable vibrios; Clostridia, e.g., C. perfringens,             Serratia marcescens, Enterobacter aerogenes, Enterococcus
 C. tetani, C. difficile, C. botulinum; Actinomyces, e.g., A.         45   faecium, vancomycin-resistant enterococcus (VRE), Staphy-
 israelii; Bacteroides, e.g., B.fragilis, B. thetaiotaomicron, B.           lococcus aureus, methecillin-resistant Staphylococcus
 distasonis, B. vulgatus, B. ovatus, B. caccae, and B. merdae;              aureus(MRSA), Streptococcus viridans, Listeria monocyto-
Prevotella, e.g., P. melaminogenica; genus Fusobacterium;                  genes, Enterococcus spp., Streptococcus Group B, Strepto-
 Treponema, e.g. T. pallidum subspecies endemicum, T. palli-                coccus Group C, Streptococcus Group G, Streptococcus
 dum subspecies pertenue, T. carateum, and T. pallidum sub-           50    Group F, Enterococcus faecalis, Streptococcus pneumoniae,
 species pallidum; genus Borrelia, e.g., B burgdorferi; genus              Staphylococcus epidermidis, Gardenerella vaginalis, Micro-
Leptospira; Streptobacillus, e.g., S. moniliformis; Spirillum,              coccus sps., Haemophilus injluenzae, Neisseria gonor-
 e.g., S. minus; Mycobacterium, e.g., M. tuberculosis, M.                   rhoeee, Moraxella catarrahlis, Salmonella sps., Chlamydia
 bovis, M. africanum, M. avium M. intracellulare, M. kansasii,              trachomatis, Peptostreptococcus productus, Peptostrepto-
M. xenopi, M. marinum, M. ulcerans, theM.fortuitum com-               55    coccus anaerobius, Lactobacillusfermentum, Eubacterium
plex (M. fortuitum and M. chelonei), M. leprae, M. asiaticum,               lentum, Candida glabrata, Candida albicans, Chlamydia
M. chelonei subsp. abscessus, M. fallax, M. fortuitum, M.                   spp., Camplobacter spp., Salmonella spp., smallpox (variola
 malmoense, M. shimoidei, M. simiae, M. szulgai, M. xenopi;                major), Yersina Pestis, Herpes Simplex Virus I (HSY I), and
Mycoplasma, e.g., M. hominis, M. orale, M. salivarium, M.                   Herpes Simplex Virus II (HSY II).
fermentans, M. pneumoniae, M. bovis, M. tuberculosis, M.              60        In various embodiments, the probe can be selective for a
 avium, M. leprae; Mycoplasma, e.g., M. genitalium; Urea-                  polynucleotide sequence that is characteristic of Group B
plasma, e.g., U. urealyticum; Trichomonas, e.g., T. vaginalis;             Streptococcus.
 Cryptococcus, e.g., C. neoformans; Histoplasma, e.g., H.                       In various embodiments, a method of carrying out PCR on
 capsulatum; Candida, e.g., C. albicans; Aspergillus sp; Coc-               a sample can further include one or more of the following
 cidioides, e.g., C. immitis; Blastomyces, e.g. B. dermatitidis;      65    steps: heating the biological sample in the microfluidic car-
Paracoccidioides, e.g., P. brasiliensis; Penicillium, e.g., P.             tridge; pressurizing the biological sample in the microfluidic
 marneffei; Sporothrix, e.g., S. schenckii; Rhizopus, Rhizomu-              cartridge at a pressure differential compared to ambient pres-
                                                      US 7,998,708 B2
                              29                                                                      30
sure of between about 20 kilopascals and 200 kilopascals, or            include, for example, a bar code, a radio frequency tag or one
in some embodiments, between about 70 kilopascals and 110               or more computer-readable characters. When used in con-
kilopascals.                                                            junction with a similar computer-readable label on a sample
    In some embodiments, the method for sampling a poly-                container, such as a vial or a pouch, matching of diagnostic
nucleotide can include the steps of: placing a microfluidic        5    results with sample is thereby facilitated.
cartridge containing a PCR-ready sample in a receiving bay                 In some embodiments, a sample identifier of the apparatus
of a suitably configured apparatus; carrying out PCR on the             described elsewhere herein is employed to read a label on the
sample under thermal cycling conditions suitable for creating           microfluidic cartridge and/or a label on the biological sample.
PCR amplicons from the neutralized polynucleotide in the                Heater Unit
sample, the PCR-ready sample comprising a polymerase               10      An exemplary heater unit 2020 is shown in FIG. 26. The
enzyme, a positive control plasmid, a fluorogenic hybridiza-            unit is configured to deliver localized heat to various selected
tion probe selective for at least a portion of the plasmid, and         regions of a cartridge received in a receiving bay 2014. Heater
a plurality of nucleotides; contacting the neutralized poly-            unit 2020 is configured to be disposed within a diagnostic
nucleotide sample or a PCR amplicon thereof with the at least           apparatus during operation, as further described herein, and
one fluorogenic probe that is selective for a polynucleotide       15   in certain embodiments is removable from that apparatus, for
sequence, wherein the probe is selective for a polynucleotide           example to facilitate cleaning, or to permit reconfiguration of
sequence that is characteristic of an organism selected from            the heater circuitry. In various embodiments, heater unit 2020
the group consisting of gram positive bacteria, gram negative           can be specific to particular designs of microfluidic networks
bacteria, yeast, fungi, protozoa, and viruses; and detecting the        and microfluidic substrate layouts.
fluorogenic probe, the presence of the organism for which the      20      Shown in FIG. 26 is a heater unit having a recessed surface
one fluorogenic probe is selective is determined.                       2044 that provides a platform for supporting a microfluidic
    Carrying out PCR on a PCR-ready sample can additionally             cartridge when in receiving bay 2014. In one embodiment, the
include: independently contacting each of the neutralized               cartridge rests directly on surface 2044. Surface 2044 is
polynucleotide sample and a negative control polynucleotide             shown as recessed, in FIG. 2, but need not be so and, for
with the PCR reagent mixture under thermal cycling condi-          25   example, may be raised or may be flush with the surrounding
tions suitable for independently creating PCR amplicons of              area of the heater unit. Surface 2044 is typically a layer of
the neutralized polynucleotide sample and PCR amplicons of              material that overlies a heater chip or board, or a heater
the negative control polynucleotide; and/or contacting the              substrate, that contains heater micro-circuitry configured to
neutralized polynucleotide sample or a PCR amplicon thereof             selectively and specifically heat regions of a microfluidic
and the negative control polynucleotide or a PCR amplicon          30   substrate, such as in a cartridge, in the receiving bay 2014.
thereof with at least one probe that is selective for a poly-              Area 2044 is configured to accept a microfluidic cartridge
nucleotide sequence.                                                    in a single orientation. Therefore area 2044 can be equipped
    In various embodiments, a method of using the apparatus             with a registration member such as a mechanical key that
and cartridge described herein can further include one or               prevents a user from placing a cartridge into receiving bay
more of the following steps: determining the presence of a         35   2014 in the wrong configuration. Shown in FIG. 26 as an
polynucleotide sequence in the biological sample, the poly-             exemplary mechanical key 2045 is a diagonally cutout comer
nucleotide sequence corresponding to the probe, if the probe            of area 2044 into which a complementarily cutoff corner of a
is detected in the neutralized polynucleotide sample or a PCR           microfluidic cartridge fits. Other registration members are
amplicon thereof; determining that the sample was contami-              consistent with the heater unit described herein, for example,
nated if the probe is detected in the negative control poly-       40   a feature engineered on one or more edges of a cartridge
nucleotide or a PCR amplicon thereof; and/or in some                    including but not limited to: several, such as two or more,
embodiments, wherein the PCR reagent mixture further com-               cut-out corners, one or more notches cut into one or more
prises a positive control plasmid and a plasmid probe selec-            edges of the cartridge; or one or more protrusions fabricated
tive for at least a portion of the plasmid, the method further          into one or more edges of the cartridge. Alternative registra-
including determining that a PCR amplification has occurred        45   tion members include one or more lugs or bumps engineered
if the plasmid probe is detected.                                       into an underside of a cartridge, complementary to one or
Kit                                                                     more recessed sockets or holes in surface 2044 (not shown in
    In various embodiments, the microfluidic cartridge as               the embodiment of FIG. 26). Alternative registration mem-
described herein can be provided in the form of a kit, wherein          bers include one or more recessed sockets or holes engineered
the kit can include a microfluidic cartridge, and a liquid         50   into an underside of a cartridge, complementary to one or
transfer member (such as a syringe or a pipette). In various            more lugs or bumps on surface 2044. In general, the pattern of
embodiments, the kit can further include instructions to                features is such that the cartridge possesses at least one ele-
employ the liquid transfer member to transfer a sample con-             ment of asymmetry so that it can only be inserted in a single
taining extracted nucleic acid from a sample container via a            orientation into the receiving bay.
sample inlet to the microfluidic network on the microfluidic       55      Also shown in FIG. 26 is a hand-grasp 2042 that facilitates
cartridge. In some embodiments, the microfluidic cartridge              removal and insertion of the heater unit into an apparatus by
and the liquid transfer member can be sealed in a pouch with            a user. Cutaway 2048 permits a user to easily remove a car-
an inert gas.                                                           tridge from receiving bay 2014 after a processing run where,
    Typically when transferring a sample from liquid dis-               e.g., a user's thumb or finger when grabbing the top of the
penser, such as a pipette tip, to an inlet on the microfluidic     60   cartridge, is afforded comfort space by cutaway 2048. Both
cartridge, a volume of air is simultaneously introduced into            cutaways 2042 and 2048 are shown as semicircular recesses
the microfluidic network, the volume of air being between               in the embodiment ofFIG. 26, but it would be understood that
about 0.5 mL and about 5 mL. Presence of air in the microf-             they are not so limited in shape. Thus, rectangular, square,
luidic network, however, is not essential to operation of the           triangular, half-oval, contoured, and other shaped recesses are
cartridge described herein.                                        65   also consistent with a heater unit as described herein.
    In various embodiments, the kit can further include at least           In the embodiment of FIG. 26, which is designed to be
one computer-readable label on the cartridge. The label can             compatible with an exemplary apparatus as further described
                                                          US 7,998,708 B2
                                31                                                                         32
herein, the front of the heater unit is at the left of the figure. At        of the heater unit that is inserted into an apparatus, in the
the rear of heater unit 2020 is an electrical connection 2050,               embodiment shown, the edges are beveled to facilitate proper
such as an RS-232 connection, that permits electrical signals                placement.
to be directed to heaters located at specific regions of area                   Also shown in FIG. 26 is an optional region of fluorescent
2044 during sample processing and analysis, as further                  5    material, such as optically fluorescent material 2069, on area
described herein. Thus, underneath area 2044 and not shown                   2051 of heater unit 2020. The region of fluorescent material is
in FIG. 2 can be an array of heat sources, such as resistive                 configured to be detected by a detection system further
heaters, that are configured to align with specified locations of            described herein. The region 2069 is used for verifying the
a microfluidic cartridge properly inserted into the receiving                state of optics in the detection system prior to sample pro-
bay. Surface 2044 is able to be cleaned periodically, for               IO   cessing and analysis and therefore acts as a control, or a
example with common cleaning agents (e.g., a 10% bleach                      standard. For example, in one embodiment a lid of the appa-
solution), to ensure that any liquid spills that may occur                   ratus in which the heater unit is disposed, when in an open
during sample handling do not cause any short circuiting.                    position, permits ambient light to reach region 2069 and
Such cleaning can be carried out frequently when the heater             15
                                                                             thereby cause the fluorescent material to emit a characteristic
unit is disposed in a diagnostic apparatus, and less frequently              frequency or spectruni of light that can be measured by the
but more thoroughly when the unit is removed.                                detector for, e.g., standardization or calibration purposes. In
   Other non-essential features of heater unit 2020 are as                   another embodiment, instead of relying on ambient light to
follows. One or more air vents 2052 can be situated on one or                cause the fluorescent material to fluoresce, light source from
more sides (such as front, rear, or flanking) or faces (such as         20   the detection system itself, such as one or more LED's, is used
top or bottom) of heater unit 2020, to permit excess heat to                 to shine on region 2069. The region 2069 is therefore posi-
escape, when heaters underneath receiving bay 2014, are in                   tioned to align with a position of a detector. Region 2069 is
operation. The configurationofairvents in FIG. 26, as a linear               shown as rectangular, but may be configured in other shapes
array of square vents, is exemplary and it would be under-                   such as square, circular, elliptical, triangular, polygonal, and
stood that other numbers and shapes thereof are consistent              25   having curved or squared vertices. It is also to be understood
with routine fabrication and use of a heater unit. For example,              that the region 2069 may be situated at other places on the
although 5 square air vents are shown, other numbers such as                 heater unit 2020, according to convenience and in order to be
1, 2, 3, 4, 6, 8, or 10 air vents are possible, arranged on one              complementary to the detection system deployed.
side, or spread over two or more sides and/or faces of the                      In particular and not shown in FIG. 26, heater/sensor unit
                                                                        30
heater unit. In further embodiments, air vents may be circular,              2020 can include, for example, a multiplexing function in a
rectangular, oval, triangular, polygonal, and having curved or               discrete multiplexing circuit board (MUX board), one or
squared vertices, or still other shapes, including irregular                 more heaters (e.g., a microheater), one or more temperature
shapes. In further embodiments two or more vents need not be                 sensors (optionally combined together as a single heater/
disposed in a line, parallel with one another and with an edge          35
                                                                             sensor unit with one or more respective microheaters, e.g., as
of the heater unit but may be disposed offset from one another.              photolithographically fabricated on fused silica substrates).
   Heater unit 2020 may further comprise one or more guid-                   The micro-heaters can provide thermal energy that can actu-
ing members 2047 that facilitate inserting the heater unit into              ate various microfluidic components on a suitably positioned
an apparatus as further described herein, for an embodiment                  microfluidic cartridge. A sensor (e.g., as a resistive tempera-
in which heater unit 2020 is removable by a user. Heater unit           40   ture detector (RTD)) can enable real time monitoring of the
is advantageously removable because it permits system 2000                   micro-heaters, for example through a feedback based mecha-
to be easily reconfigured for a different type of analysis, such             nism to allow for rapid and accurate control of the tempera-
as employing a different cartridge with a different registration             ture. One or more microheaters can be aligned with corre-
member and/or microfluidic network, in conjunction with the                  sponding microfluidic components (e.g., valves, pumps,
same or a different sequence of processing operations. In               45   gates, reaction chambers) to be heated on a suitably posi-
other embodiments, heater unit 2020 is designed to be fixed                  tioned microfluidic cartridge. A microheater can be designed
and only removable, e.g., for cleaning, replacement, or main-                to be slightly bigger than the corresponding microfluidic
tenance, by the manufacturer or an authorized maintenance                    component(s) on the microfluidic cartridge so that even
agent, and not routinely by the user. Guiding members 2047                   though the cartridge may be slightly misaligned, such as
may perform one or more roles of ensuring that the heater unit          50   off-centered, from the heater, the individual components can
is aligned correctly in the apparatus, and ensuring that the                 be heated effectively.
heater unit makes a tight fit and does not significantly move                Heater Configurations to Ensure Uniform Heating of a
during processing and analysis of a sample, or during trans-                 Region
port of the apparatus.                                                          The microfluidic substrates described herein are config-
   Guiding members shown in the embodiment of FIG. 26 are               55   ured to accept heat from a contact heat source, such as found
on either side of receiving bay 2044 and stretch along a                     in a heater unit described herein. The heater unit typically
substantial fraction of the length of unit 2020, but such an                 comprises a heater board or heater chip that is configured to
arrangement of guiding members is exemplary. Other guiding                   deliver heat to specific regions of the microfluidic substrate,
members are consistent with use herein, and include but are                  including but not limited to one or more microfluidic compo-
not limited to other numbers of guiding members such as 1, 3,           60   nents, at specific times. For example, the heat source is con-
4, 5, 6, or 8, and other positions thereof, including positioned             figured so that particular heating elements are situated adja-
in area 2051 of unit 2020, and need not stretch along as much                cent to specific components of the microfluidic network on
of the length ofunit 2020 as shown in FIG. 26, or may stretch                the substrate. In certain embodiments, the apparatus uni-
along its entire length. Guiding members 2047 are shown                      formly controls the heating of a region of a microfluidic
having a non-constant thickness along their lengths. It is              65   network. In an exemplary embodiment, multiple heaters can
consistent herein that other guiding members may have                        be configured to simultaneously and uniformly heat a region,
essentially constant thickness along their lengths. At the end               such as the PCR reaction chamber, of the microfluidic sub-
                                                       US 7,998,708 B2
                               33                                                                        34
strate. The term heater unit, as used herein, may be used                 temperature sensor in the middle of the reactor is used to
interchangeably to describe either the heater board or an item            provide feedback and control the amount of power supplied to
such as shown in FIG. 26.                                                 the two long heaters, whereas each of the short heaters has a
   Referring to FIGS. 27A and 27B, an exemplary set of                    dedicated temperature sensor placed adjacent to it in order to
heaters configured to heat, cyclically, PCR reaction chamber         5    control it. As further described herein, temperature sensors
1001 is shown. It is to be understood that heater configura-              are preferably configured to transmit information about tem-
tions to actuate other regions of a microfluidic cartridge such           perature in their vicinity to a processor in the apparatus at
as other gates, valves, and actuators, may be designed and                such times as the heaters are not receiving current that causes
deployed according to similar principles to those governing               them to heat. This can be achieved with appropriate control of
the heaters shown in FIGS. 27A and 27B.                              10   current cycles.
   Referring to FIGS. 27A and 27B, an exemplary PCR reac-                    In order to reduce the number of sensor or heater elements
tion chamber 1001 in a microfluidic substrate, typically a                required to control a PCR heater, the heaters may be used to
chamber or channel having a volume -1.6 µl, is configured                 sense as well as heat, and thereby obviate the need to have a
with a long side and a short side, each with an associated                separate dedicated sensor for each heater. In another embodi-
heating element. A PCR reaction chamber may also be                  15   ment, each of the four heaters may be designed to have an
referred to as a PCR reactor, herein, and the region of a                 appropriate wattage, and connect the four heaters in series or
cartridge in which the reaction chamber is situated may be                in parallel to reduce the numberof electronically-controllable
called a zone. The heater substrate therefore includes four               elements from four to just one, thereby reducing the burden
heaters disposed along the sides of, and configured to heat, a            on the associated electronic circuitry.
given PCR reaction chamber, as shown in the exemplary                20      FIG. 27B shows expanded views of heaters and tempera-
embodiment of FIG. 27A: long top heater 1005, long bottom                 ture sensors used in conjunction with a PCR reaction chamber
heater 1003, short left heater 1007, and short right heater               of FIG. 27A. Temperature sensors 1001 and 1013 are
1009. The small gap between long top heater 1005 and long                 designed to have a room temperature resistance of approxi-
bottom heater 1003 results in a negligible temperature gradi-             mately 200-300 ohms. This value of resistance is determined
ent (less than 1° C. difference across the width of the PCR          25   by controlling the thickness of the metal layer deposited (e.g.,
channel at any point along the length of the PCR reaction                 a sandwich of 400 A TiW/3,000 A Au/400 A TiW), and
chamber) and therefore an effectively uniform temperature                 etching the winding metal line to have a width of approxi-
throughout the PCR reaction chamber. The heaters on the                   mately 10-25 µm and 20-40 mm length. The use of metal in
short edges of the PCR reactor provide heat to counteract the             this layer gives it a temperature coefficient of resistivity of the
gradient created by the two long heaters from the center of the      30   order of 0.5-20° C./ohms, preferably in the range of 1.5-3°
reactor to the edge of the reactor.                                       C./ohms. Measuring the resistance at higher temperatures
   It would be understood by one of ordinary skill in the art             enables determination of the exact temperature of the location
that still other configurations of one or more heater( s) situated        of these sensors.
about a PCR reaction chamber are consistent with the meth-                   The configuration for uniform heating, shown in FIG. 27A
ods and apparatus described herein. For example, a 'long'            35   for a single PCR reaction chamber, can also be applied to a
side of the reaction chamber can be configured to be heated by            multi-lane PCR cartridge in which multiple independent PCR
two or more heaters. Specific orientations and configurations             reactions occur.
of heaters are used to create uniform zones of heating even on               Each heater can be independently controlled by a processor
substrates having poor thermal conductivity because the poor              and/or control circuitry used in conjunction with the appara-
thermal conductivity of glass, or quartz, polyimide, FR4,            40   tus described herein. FIG. 27C shows thermal images, from
ceramic, or fused silica substrates is utilized to help in the            the top surface of a microfluidic cartridge when heated by
independent operation of various microfluidic components                  heaters configured as in FIGS. 27A and 27B, when each
such as valves and independent operation of the various PCR               heater in tum is activated, as follows: (A): Long Top only; (B)
lanes. It would be further understood by one of ordinary skill            Long Bottom only; (C). Short Left only; (D) Short Right only;
in the art, that the principles underlying the configuration of      45   and (E) All Four Heaters on. Panel (F) shows a view of the
heaters around a PCR reaction chamber are similarly appli-                reaction chamber and heaters on the same scale as the other
cable to the arrangement of heaters adjacent to other compo-              image panels in FIG. 27C. Also shown in the figure is a
nents of the microfluidic cartridge, such as actuators, valves,           temperature bar.
and gates.                                                                   The configuration for uniform heating, shown in FIG. 27A
   Generally, the heating of microfluidic components, such as        50   for a single PCR reaction chamber, can be applied to a multi-
a PCR reaction chamber, is controlled by passing currents                 lane PCR cartridge in which multiple independent PCR reac-
through suitably configured microfabricated heaters. Under                tions occur. See, e.g., FIG. 28, which shows an array of heater
control of suitable circuitry, the lanes of a multi-lane cartridge        elements suitable to heat a cartridge herein.
can then be controlled independently of one another. This can             Heater Multiplexing (Under Software Control)
lead to a greater energy efficiency of the apparatus, because        55      Another aspect of the heater unit described herein, relates
not all heaters are heating at the same time, and a given heater          to a control ofheat within the system and its components. The
is receiving current for only that fraction of the time when it           method leads to a greater energy efficiency of the apparatus
is required to heat. Control systems and methods of control-              described herein, because not all heaters are heating at the
lably heating various heating elements are further described              same time, and a given heater is receiving current for only part
in U.S. patent application Ser. No. 11/940,315, filed Nov. 14,       60   of the time.
2007 and entitled "Heater Unit for Microfluidic Diagnostic                   Generally, the heating of microfluidic components, such as
System".                                                                  a PCR reaction chamber, is controlled by passing currents
   In certain embodiments, each heater has an associated tem-             through suitably configured microfabricated heaters. The
perature sensor. In the embodiment of FIG. 27A, a single                  heating can be further controlled by periodically turning the
temperature sensor 1011 is used for both long heaters. A             65   current on and off with varying pulse width modulation
temperature sensor 1013 for short left heater, and a tempera-             (PWM), wherein pulse width modulation refers to the on-
ture sensor 1015 for short right heater are also shown. The               time/off-time ratio for the current. The current can be sup-
                                                      US 7,998,708 B2
                              35                                                                       36
plied by connecting a micro fabricated heater to a high voltage         detector comprises two LED's (blue and red, respectively)
source (for example, 30 V), which can be gated by the PWM               and two photodiodes. The two LED's are configured to trans-
signal. In some embodiments, the device includes 48 PWM                 mit a beam of focused light on to a particular region of the
signal generators. Operation of a PWM generator includes                cartridge. The two photodiodes are configured to receive light
generating a signal with a chosen, programmable, period (the       5    that is emitted from the region of the cartridge. One photo-
end count) and a particular granularity. For instance, the              diode is configured to detect emitted red light, and the other
signal can be 4000 µs (micro-seconds) with a granularity of 1           photodiode is configured to detect emitted blue light. Thus, in
µs, in which case the PWM generator can maintain a counter              this embodiment, two colors can be detected simultaneously
beginning at zero and advancing in increments of 1 µs until it          from a single location. Such a detection system can be con-
reaches 4000 µs, when it returns to zero. Thus, the amount of      10   figured to receive light from multiple microfluidic channels
heat produced can be adjusted by adjusting the end count. A             by being mounted on an assembly that permits it to slide over
high end count corresponds to a greater length of time during           and across the multiple channels. The filters can be, for
which the microfabricated heater receives current and there-            example, bandpass filters, the filters at the light sources cor-
fore a greater amount of heat produced. It would be under-              responding to the absorption band of one or more fluorogenic
stood that the granularity and signal width can take values        15   probes and the filters at the detectors corresponding to the
other than those provided here without departing from the               emission band of the fluorogenic probes.
principles described herein.                                                FIGS. 32 and 33 show an exemplary read-head comprising
Fluorescence Detection System, Including Lenses and Fil-                a multiplexed 2 color detection system that is configured to
ters, and Multiple Parallel Detection for a Multi-Lane Car-             mate with a multi-lane microfluidic cartridge. FIG. 32 shows
tridge                                                             20   a view of the exterior of a multiplexed read-head. FIG. 33 is
   The detection system herein is configured to monitor fluo-           an exploded view that shows how various detectors are con-
rescence coming from one or more species involved in a                  figured within an exemplary multiplexed read head, and in
biochemical reaction. The system can be, for example, an                communication with an electronic circuit board.
optical detector having a light source that selectively emits               Each of the detection systems multiplexed in the assembly
light in an absorption band of a fluorescent dye, and a light      25   of FIGS. 32 and 33 is similar in construction to the embodi-
detector that selectively detects light in an emission band of          ment of FIGS. 29-31B. The module in FIGS. 32 and 33 is
the fluorescent dye, wherein the fluorescent dye corresponds            configured to detect fluorescence from each of 12 microflu-
to a fluorescent polynucleotide probe or a fragment thereof, as         idic channels, as found in, for example, the respective lanes of
further described elsewhere herein. Alternatively, the optical          a 12-lane microfluidic cartridge. Such a module therefore
detector can include a bandpass-filtered diode that selectively    30   comprises 24 independently controllable detectors, arranged
emits light in the absorption band of the fluorescent dye and a         as 12 pairs of identical detection elements. Each pair of ele-
bandpass filtered photodiode that selectively detects light in          ments is then capable of dual-color detection of a pre-deter-
the emission band of the fluorescent dye. For example, the              mined set of fluorescent probes. It would be understood by
optical detector can be configured to independently detect a            one of ordinary skill in the art that other numbers of pairs of
plurality of fluorescent dyes having different fluorescent         35   detectors are consistent with the apparatus described herein.
emission spectra, wherein each fluorescent dye corresponds              For example, 4, 6, 8, 10, 16, 20, 24, 25, 30, 32, 36, 40, and 48
to a fluorescent polynucleotide probe or a fragment thereof.            pairs are also consistent and can be configured according to
For example, the optical detector can be configured to inde-            methods and criteria understood by one of ordinary skill in the
pendently detect a plurality of fluorescent dyes at a plurality         art.
of different locations of, for example, a microfluidic sub-        40   Detection Sensitivity, Time Constant and Gain
strate, wherein each fluorescent dye corresponds to a fluores-              A typical circuit that includes a detector as described
cent polynucleotide probe or a fragment thereof. The detector           herein includes, in series, a preamplifier, a buffer/inverter, a
further has potential for 2, 3 or 4 color detection and is              filter, and a digitizer. Sensitivity is important so that high gain
controlled by software, preferably custom software, config-             is very desirable. In one embodiment of the preamplifier, a
ured to sample information from the detector.                      45   very large, for example 100 GQ, resistor is placed in parallel
   The detection system described herein is capable of detect-          with the diode. Other values of a resistor would be consistent
ing a fluorescence signal from nanoliter scale PCR reactions.           with the technology herein: such values typically fall in the
Advantageously, the detector is formed from inexpensive                 range 0.5-100 GQ, such as 1-50 GQ, or 2-10 GQ).An exem-
components, having no moving parts. The detector can be                 plary pre-amplifier circuit configured in this way is shown in
configured to couple to a microfluidic cartridge as further        50   FIG. 7. Symbols in the figure have their standard meanings in
described herein, and can also be part of a pressure applica-           electronic circuit diagrams.
tion system, such as a sliding lid on an apparatus in which the             The FIG. 34 shows a current-to-voltage converter/pre-am-
detector is situated, that keeps the cartridge in place.                plifier circuit suitable for use with the detection system. D 11
   FIGS. 29-31B depict an embodiment of a highly sensitive              is the photodetector that collects the fluorescent light coming
fluorescence detection system that includes light emitting         55   from the microfluidic channel and converts it into an electric
diodes (LED's), photodiodes, and filters/lenses for monitor-            current. The accompanying circuitry is used to convert these
ing, in real-time, one or more fluorescent signals emanating            fluorescent currents into voltages suitable for measurement
from the microfluidic channel. The embodiment in FIGS.                  and output as a final measure of the fluorescence.
29-3 lB displays a two-color detection system having a modu-                A resistor-capacitor circuit in FIG. 34 contains capacitor
lar design that couples with a single microfluidic channel         60   C45 and resistor R25. Together, the values of capacitance of
found, for example, in a microfluidic cartridge. It would be            C45 and resistance ofR25 are chosen so as to impact the time
understood by one skilled in the art that the description herein        constanti:c (equal to the product ofR25 and C45) of the circuit
could also be adapted to create a detector that just detects a          as well as gain of the detection circuit. The higher the time
single color of light. FIGS. 31A and 318 show elements of               constant, the more sluggish is the response of the system to
optical detector elements 1220 including light sources 1232        65   incident light. It typically takes the duration of a few time
(for example, light emitting diodes), lenses 1234, light detec-         constants for the photodetector to completely charge to its
tors 1236 (for example, photodiodes) and filters 1238. The              maximum current or to discharge to zero from its saturation
                                                       US 7,998,708 B2
                               37                                                                        38
value. It is important for the photo current to decay to zero             cence in the wavelengths of interest. FIG. 358 illustrates a
between measurements, however. As the PCR systems                         cross-section of a detector, showing an exemplary location
described herein are intended to afford rapid detection mea-              for an aperture 802.
surements, the product R 25 C45 should therefore be made as                  The optimal spot size and intensity is importantly depen-
low as possible. However, the gain of the pre-amplifier whose        5    dent on the ability to maintain the correct position of the
circuitry is shown is directly proportional to the (fluorescent-          LED's with respect to the center of the optical axis. Special
activated) current generated in the photodetector and the                 alignment procedures and checks can be utilized to optimize
resistance R 2 s- As the fluorescence signal from the microflu-           this. The different illuminations can also be normalized with
idic channel device is very faint (due to low liquid volume as            respect to each other by adjusting the power current through
                                                                     10   each of the LED's or adjusting the fluorescence collection
well as small path lengths of excitation), it is thus important to
                                                                          time (the duration for which the photodetector is on before
maximize the value of R 2 s- In some embodiments, R 25 is as
                                                                          measuring the voltage) for each detection spot. It is also
high as 100 Giga-Ohms (for example, in the range 10-100
                                                                          important to align the detectors with the axis of the micro-
GQ), effectively behaving as an open-circuit. With such val-              channels.
ues, the time-constant can take on a value of approximately          15      The aperturing is also important for successful fluores-
50-100 ms by using a low-value capacitor for C45. For                     cence detection because as the cross-sectional area of the
example, the lowest possible available standard off-the-shelf             incident beam increases in size, so the background fluores-
capacitor has a value of 1 pF (1 picofarad). A time-constant in           cence increases, and the fluorescence attributable only to the
the range 50-100 ms ensures that the photocurrent decays to               molecules of interest (PCR probes) gets masked. Thus, as the
zero in approximately 0.5 s (approx. 6 cycles) and therefore         20   beam area increases, the use of an aperture increases the
that approximately 2 samplings can be made per second.                    proportion of collected fluorescence that originates only from
Other time constants are consistent with effective use of the             the PCR reactor. Note that the aperture used in the detector
technology herein, such as in the range 10 ms-1 s, or in the              herein not only helps collect fluorescence only from the reac-
range 50 ms-500 ms, or in the range 100-200 ms. The actual                tion volume but it correspondingly adjusts the excitation light
time constant suitable for a given application will vary             25   to mostly excite the reaction volume. The excitation and
according to circumstance and choice of capacitor and resis-              emission aperture is, of course, the same.
tor values. Additionally, the gain achieved by the pre-ampli-                Based on a typical geometry of the optical exctiation and
fier circuit herein may be in the range of 107 -5xl09 , for               emission system and aperturing, show spot sizes as small as
example may be lxl0 9 •                                                   0.5 mm by 0.5 mm and as long as 8 mmxl .5 mm have been
   As the resistance value for R25 is very high (-100 GQ), the       30   found to be effective. By using a long detector (having an
                                                                          active area 6 mm by 1 mm) and proper lensing, the aperture
manner of assembly of this resistor on the optics board is
                                                                          design can extend the detection spot to as long as 15-20 mm,
important for the overall efficiency of the circuit. Effective
                                                                          while maintaining a width of 1-2 mm using an aperture.
cleaning of the circuit during assembly and before use is
                                                                          Correspondingly, the background fluorescence decreases as
important to achieve an optimal time-constant and gain for           35   the spot size is decreased, thereby increasing the detection
the optics circuit.                                                       sensitivity.
   It is also important to test each photo-diode that is used,            Use of Detection System to Measure/Detect Fluid in PCR
because many do not perform according to specification.                   Chamber
Sensitivity and Aperturing                                                   The fluorescence detector is sensitive enough to be able to
   The LED light passes through a filter before passing              40   collect fluorescence light from a PCR chamber of a microf-
through the sample in the micro-fluidic channel (as described             luidic substrate. The detector can also be used to detect the
herein, typically 300µ deep). This is a very small optical                presence of liquid in the chamber, a measurement that pro-
path-length for the light in the sample. The generated fluo-              vides a determination of whether or not to carry out a PCR
rescence then also goes through a second filter, and into a               cycle for that chamber. For example, in a multi-sample car-
photo-detector. Ultimately, then, the detector must be capable       45   tridge, not all chambers will have been loaded with sample;
of detecting very little fluorescence. Various aspects of the             for those that are not, it would be unnecessary to apply a
detector configuration can improve sensitivity, however.                  heating protocol thereto. One way to determine presence or
   The illumination optics can be designed so that the excita-            absence of a liquid is as follows. A background reading is
tion light falling on the PCR reactor is incident along an area           taken prior to filling the chamber with liquid. Another reading
that is similar to the shape of the reactor. As the reactor is       50   is taken after microfluidic operations have been performed
typically long and narrow, the illumination spot should be                that should result in filling the PCR chamber with liquid. The
long and narrow, i.e., extended, as well. The length of the spot          presence of liquid alters the fluorescence reading from the
can be adjusted by altering a number of factors, including: the           chamber. A progranimable threshold value can be used to
diameter of the bore where the LED is placed (the tube that               tune an algorithm programmed into a processor that controls
holds the filter and lens has an aperturing effect); the distance    55   operation of the apparatus as further described herein (for
of the LED from the PCR reactor; and the use of proper lens               example, the second reading has to exceed the first reading by
at the right distance in between. As the width of the beam                20% ). If the two readings do not differ beyond the pro-
incident on the reactor is determined by the bore of the optical          grammed margin, the liquid is deemed to not have entered the
element (approximately 6 mm in diameter), it is typical to use            chamber, and a PCR cycle is not initiated for that chamber.
an aperture (a slit having a width approximately equal to the        60   Instead, a warning is issued to a user.
width of the reactor, and a length equal to the length of the             Exemplary Electronics and Software
detection volume) to make an optimal illumination spot. A                    The heater unit described herein can be controlled by vari-
typical spot, then, is commensurate with the dimensions of a              ous electronics circuitry, itself operating on receipt of com-
PCR reaction chamber, for example 1.5 mm wide by 7 mm                     puter-controlled instructions. FIG. 36 illustrates exemplary
long. FIG. 35A shows the illumination spot across 12 PCR             65   electronics architecture modules for operating a heater unit
reactors for the two different colors used. A typical aperture is         and diagnostic apparatus. It would be understood by one of
made of anodized aluminum and has very low autofluores-                   ordinary skill in the art that other configurations of electronics
                                                     US 7,998,708 B2
                             39                                                                      40
components are consistent with operation of the apparatus as              In another embodiment, control electronics can be spread
described herein. In the exemplary embodiment, the electron-           over four different circuit board assemblies. These include the
ics architecture is distributed across two components of the           MAIN board: Can serve as the hub of the Analyzer control
apparatus: the Analyzer 2100 and a Heater unit 2102. The               electronics and manages communication and control of the
Analyzer apparatus as further described herein contains, for      5    other various electronic sub-assemblies. The main board can
example, an Optical Detection Unit 2108, a Control Board               also serve as the electrical and communications interface with
2114, a Backplane 2112, and a LCD Touchscreen 2110. The                the external world. An external power supply (12V DC/10 A;
Control Board includes a Card Engine 2116 further described            UL certified) can be used to power the system. The unit can
herein, and Compact Flash memory 2118, as well as other                communicate via 5 USB ports, a serial port and an Ethernet
                                                                  10
components. The Heater Assembly includes a Heater Board                port. Finally, the main board can incorporate several diagnos-
2104 and a Heater Mux Board 2106, both further described               tic/safety features to ensure safe and robust operation of the
herein.                                                                Analyzer.
   In one embodiment, the Card Engine electronics module                  MUX Board: Upon instruction from the main board, the
2116 is a commercial, off the shelf"single board computer"        15
                                                                       MUX board can perform all the functions typically used for
containing a processor, memory, and flash memory for oper-             accurate temperature control of the heaters and can coordi-
ating system storage.                                                  nate the collection of fluorescence data from the detector
   The optional LCD+ Touchscreen electronics module 2110               board.
is a user interface, for example, driven through a touchscreen,           LCD Board: Can contain the typical control elements to
such as a 640 pixel by 480 pixel 8 inch LCD and 5-wire            20   light up the LCD panel and interpret the signals from the
touchscreen.                                                           touch sensitive screen. The LCD/touch screen combination
   The Compact Flash electronics module 2118 is, for                   can serve as a mode of interaction with the user via a Graphi-
example, a 256 megabyte commercial, off the shelf, compact             cal User Interface.
flash module for application and data storage. Other media                Detector Board: Can house typical control and processing
are alternatively usable, such as USB-drive, smart media          25   circuitry that can be employed to collect, digitize, filter, and
card, memory stick, and smart data-card having the same or             transmit the data from the fluorescence detection modules.
other storage capacities.                                                 Certain software can be executed in each electronics mod-
   The Backplane electronics module 2112 is a point of con-            ule. The Control Board Electronics Module executes, for
nection for the removable heater assembly 2102. Bare PC                example, Control Board Power Monitor software. The Card
boards with two connectors are sufficient to provide the nee-     30   Engine electronics module executes an operating system,
essary level of connectivity.                                          graphical user interface (GUI) software, an analyzer module,
   The Control Board electronics module 2114 supports                  and an application program interface (api). The Optical
peripherals to the Card Engine electronics module 2116. In             Detection Unit electronics module executes an optics soft-
one embodiment, the peripherals include such devices as a              ware module. The Heater Mux Board electronics module
USB host+slave or hub, a USB CDROM interface, serial              35   executes dedicated Heater Mux software, and Heater Mux
ports, and ethernet ports. The Control Board 2114 can include          Power Monitor software. Each of the separate instances of
a power monitor with a dedicated processor. The Control                software can be modular and under a unified control of, for
Board may also include a real time clock. The Control Board            example, driver software.
may further include a speaker. The Control Board 2114 also                The exemplary electronics can use Linux, UNIX, Win-
includes a CPLD to provide SPI access to all other modules        40   dows, or MacOS, including any version thereof, as the oper-
and programming access to all other modules. The Control               ating system. The operating system is preferably loaded with
Board includes a progranimable high voltage power supply.              drivers for USB, Ethernet, LCD, touchscreen, and removable
The Control Board includes a Serial-Deserializer interface to          media devices such as compact flash. Miscellaneous pro-
the LCD+Touchscreen electronics module 2110 and to the                 grams for configuring the Ethernet interface, managing USB
Optical Detection Unit electronics module 2108. The Control       45   connections, and updating via CD-ROM can also be included.
Board also includes module connectors.                                    In the embodiment of FIG. 36, the analyzer module is the
   In the exemplary embodiment, the optical detection unit             driver for specific hardware. The analyzer module provides
electronics module 2108 contains a dedicated processor. The            access to the Heater Mux Module, the Optical Detection Unit,
optical detection unit 2108 contains a serializer-deserializer         the Control Board Power Monitor, the Real Time Clock, the
interface. The optical detection unit 2108 contains LED driv-     50   High Voltage Power Supply, and the LCD backlight. The
ers. The optical detection unit also contains high gain-low            analyzer module provides firmware programming access to
noise photodiode amplifiers. The optical detection unit can            the Control Board power monitor, the Optical Detection Unit,
have power monitoring capability. The optical detection unit           and the Heater Mux Module.
can also be remotely reprogrammable.                                      The API provides uniform access to the analyzer module
   The Heater Board electronics module 2104 is preferably a       55   driver. TheAPI is responsible for error trapping, and interrupt
glass heater board. The Heater Board has PCB with bonding              handling. The API is typically programmed to be thread safe.
pads for glass heater board and high density connectors.                  The GUI software can be based on a commercial, off-the-
   In one embodiment, the heater mux ('multiplex') board               shelf PEG graphics library. The GUI can use the API to
electronics module 2106 has 24 high-speed ADC, 24 preci-               coordinate the self-test of optical detection unit and heater
sion current sources, and 96 optically isolated current drivers   60   assembly. The GUI starts, stops, and monitors test progress.
for heating. The heater mux board has the ability to time-             The GUI can also implement an algorithm to arrive on diag-
multiplex heating/measurement. The heater mux board has                nosis from fluorescence data. The GUI provides access con-
multiplexer banks to multiplex inputs to ADC, and to multi-            trol to unit and in some embodiments has an HIS/LIS inter-
plex current source outputs. The heater mux board has a                face.
FPGA with a soft processor core and SDRAM. The heater             65      The Control Board Power Monitor software monitors
mux board has a Power Monitor with a dedicated processor.              power supplies, current and voltage, and signals error in case
The Heater Mux Board can be remotely reprogrammable.                   of a fault.
                                                      US 7,998,708 B2
                              41                                                                        42
   The Optics Software performs fluorescence detection                   enclose a Mux board (control board), a pressure support layer,
which is precisely timed to turn on/off of LED with synchro-             and insulator film, and a microthermal circuit on a PCB. The
nous digitization of the photodetector outputs. The Optics               last of these is the heat source that selectively heats regions of
Software can also monitor power supply voltages. The Optics              a microfluidic substrate placed in contact therewith through
Software can also have self test ability.                           5    the top cover.
   The Heater Mux Module software implements a "protocol                    An exemplary heater substrate, FIG. 428, consists of a
player" which executes series of defined "steps" where each              photo-lithographically processed glass wafer bonded to a
"step" can turn on sets of heaters to implement a desired
                                                                         standard O.100" standard FR4 printed circuit board. The glass
microfluidic action. The Heater Mux Module software also
                                                                         wafer is 0.5 mm thick and is cut into a rectangle the size of
has self test ability. The Heater Mux Module software con-          10
                                                                         -3.5x4.25 inches. The glass substrate has numerous metal
tains a fuzzy logic temperature control algorithm.
                                                                         heaters and resistive temperature sensors photo-lithographi-
   The Heater Mux Power Monitor software monitors voltage
                                                                         cally etched on the surface of the glass wafer. The substrate is
and current levels. The Heater Mux Power Monitor software
                                                                         aligned and bonded to the PCBoard using a compliant epoxy,
can participate in self-test, synchronous, monitoring of the
                                                                    15   ensuring flatness to within 2-3 mils over the surface of the
current levels while turning on different heaters.
                                                                         wafer. The cured epoxy should withstand up to 120° C. for
                                                                         two hours minimum. Approximately 300-400 bond pads of
                         EXAMPLES                                        the size of approximately 1 mmx0.25 mm, with exposed gold
                                                                         surfaces, are located along the two long edges of the wafer.
   The following are exemplary aspects of various parts and         20   These pads are wirebonded (ball-bonding) to corresponding
functions of the system described herein.                                pads on the PCB using 1.5 mil gold wires. Wire bonding is a
   Additional embodiments of a cartridge are found in U.S.               threading process, standard in semiconductor FAB. Alterna-
patent application Ser. No. 11/940,310, entitled "Microflu-              tively, a flip-chip method may be used, though such methods
idic Cartridge and Method of Making Same", and filed on                  are more complicated and may warp the wafer because of
even date herewith, the specification of which is incorporated      25
                                                                         thermal mismatch. Wire bonds should have good integrity
herein by reference.                                                     and pass defined pull strength. The substrate is baked at 120°
   Additional embodiments of heater units and arrays are                 C. for two hours and then the wire bonds are encapsulated by
described in U.S. patent application Ser. No. 11/940,315,                a compliant epoxy that will protect the wirebonds but not
entitled "Heater Unit for Microfluidic Diagnostic System"                damage the bonds even at 120° C. Encapsulant should not
and filed on even date herewith, the specification of which is      30
                                                                         spill over pre-defined area around the wirebonds and should
incorporated herein by reference in its entirety.
                                                                         not be taller than a defined height. For example, instead of
   Further description of suitably configured detectors are              laying epoxy all over the substrate, lines (e.g., a hash pattern)
described in U.S. patent application Ser. No. 11/940,321,                of it are made so that epoxy cures and air escapes through
filed on Nov. 14, 2007 and entitled "Fluorescence Detector               side. Alternatively, a laminate fill (adhesive on both sides) can
                                                                    35
for Microfluidic Diagnostic System", incorporated herein by
                                                                         be used. Standard connectors are soldered to the PCB and
reference.
                                                                         then the unit is tested using a test set-up to ensure all heaters
                                                                         and sensors read the right resistance values.
                          Example 1
                                                                           Pictures of an exemplary Mux board and assembled heater
                                                                    40
                                                                         unit are shown in FIGS. 27-29.
          Analyzer Having Removable Heater Unit

                                                                                                   Example 3
   This non-limiting example describes pictorially, various
embodiments of an apparatus, showing incorporation of a
                                                                    45
heater unit and a microfluidic cartridge operated on by the                      Pulse Width Modulation for Heater Circuitry
heater unit.
   FIG. 37 shows an apparatus 1100 that includes a housing                  In various embodiments, the operation of a PWM genera-
having a display output 1102, an openable lid 1104, and a bar            tor can also include a programmable start count in addition to
code reader 1106. The cartridge is positioned in a single           50   the aforementioned end count and granularity. In such
orientation in a receiving bay under the lid, FIG. 38. The lid of        embodiments, multiple PWM generators can produce signals
the apparatus can be closed to apply pressure to the cartridge,          that can be selectively non-overlapping (e.g., by multiplexing
as shown in FIG. 39. The unit currently weighs about 20 lbs.             the on-time of the various heaters) such that the current capac-
and is approximately 10" wide by 16" deep by 13" high.                   ity of the high voltage power is not exceeded. Multiple heaters
   FIGS. 40 and 41: The heating stage of the apparatus can be       55   can be controlled by different PWM signal generators with
removable for cleaning, maintenance, or to replace a custom              varying start and end counts. The heaters can be divided into
heating stage for a particular microfluidic cartridge. FIGS. 40          banks, whereby a bank defines a group of heaters of the same
and 41 also show how a heater unit is insertable and remov-              start count. For example, 36 PWM generators can be grouped
able from a front access door to an analyzer apparatus.                  into six different banks, each corresponding to a certain por-
                                                                    60   tion of the PWM cycle (500 ms for this example). The end
                          Example 2                                      count for each PWM generator can be selectively pro-
                                                                         grammed such that not more than six heaters will be on at any
                                                                         given time. A portion of a PWM cycle can be selected as dead
           Assembly of an exemplary Heater Unit                          time (count 3000 to 4000 for this example) during which no
                                                                    65   heating takes place and sensitive temperature sensing circuits
  FIG. 42A shows an exploded view of an exemplary heater                 can use this time to sense the temperature. The table below
unit. The unit has a top cover and a bottom cover that together          represents a PWM cycle for the foregoing example:
                                                     US 7,998,708 B2
                                43                                                                   44
                                                                       ment of the optics upon closing. The heater/sensor module
                                                                       can be also placed on rails or similar guiding members for
                      Start Count    End Count   Max End count         easy removal and insertion of the assembly.
                            Bank 1                                        Slider: the slider of the Analyzer can house the optical
                                                                  5    detection system as well as the mechanical assembly that can
PWM generator#!             0           150           500
PWM generator#2             0           220           500
                                                                       enables the optics jig to press down on the cartridge when the
                                                                       handle of the slider is turned down onto the analyzer. The
PWM generator#6             0           376           500              optics jig can be suspended from the case of the slider at 4
                            Bank2                                      points. Upon closing the slider and turning the handle of the
                                                                  10
PWM generator#?           500           704          1000              analyzer down, 4 cams can tum to push down a plate that
PWM generator#8           500           676          1000              presses on 4 springs. On compression, the springs can deliver
                                                                       approximately 50 lb on the optical block. See FIGS. 44A-
PWM generator#l2          500           780          1000
                            Bank3                                      44C.
                                                                  15
                                                                          The bottom surface of the optics block can be made flat to
PWM generator#l3         1000          1240          1500              within 100 microns, typically within 25 microns, and this flat
PWM generator#l4         1000          1101          1500
                                                                       surface can press upon the compliant (shore hardness
PWM generator#l8         1000          1409          1500              approximately 50-70) label (approximately 1.5 mm thick
                            Bank4                                      under no compression) of the cartridge making the pressure
PWM generator#l9         1500          1679          2000         20   more or less uniform over the cartridge. An optional lock-in
PWM generator#20         1500          1989          2000              mechanism can also be incorporated to prevent the slider
                                                                       from being accidentally knocked-off while in use.
PWM generator#24         1500          1502          2000
                            Bank5
                                                                          FIG. 45A shows a side view of a lever assembly 1200, with
                                                                       lever 1210, gear unit 1212, and force member 1214. Assem-
PWM generator#25         2000          2090          2500         25   bly 1200 can be used to close the lid of the apparatus and
PWM generator#26         2000          2499          2500              (through force members 1214) apply force to a microfluidic
PWM generator#30         2000          2301          2500              cartridge 1216 in the receiving chamber 1217. One force
                            Bank 6                                     member is visible in this cut away view, but any number, for
                                                                       example 4, can be used. The force members can be, for
PWM generator#3 l        2500          2569          3000         30
PWM generator#32         2500          2790          3000              example, a manual spring loaded actuator as shown, an auto-
                                                                       matic mechanical actuator, a material with sufficient
PWM generator#3 6        2500          2678          3000              mechanical compliance and stiffness (e.g., a hard elastomeric
                                                                       plug), and the like. The force applied to the microfluidic
                                                                  35
                                                                       cartridge 1216 can result in a pressure at the surface of the
                         Example 4                                     microfluidic cartridge 1216 of at least about 0.7 psi to about 7
                                                                       psi (between about 5 and about 50 kilopascals ), or in some
            Detector Integrated in Force Member                        embodiments about 2 psi (about 14 kilopascals.
                                                                          FIG. 458 shows a side view oflever assembly 1200, with
   This non-limiting example describes pictorially, various       40   microfluidic cartridge 1216 in the receiving chamber 1217. A
embodiments of a detection system integrated into a force              heat source 1219 (for example, a xenon bulb as shown) can
member, in an apparatus for carrying out diagnostics on                function as a radiant heat source directed at a sample inlet
microfluidic samples.                                                  reservoir 1218, where the heat can lyse cells in reservoir
   FIG. 43A: The lid of the apparatus can be closed, which can         1218. A thermally conductive, mechanically compliant layer
block ambient light from the sample bay, and place an optical     45   1222 can lie at an interface between microfluidic cartridge
detector contained in the lid into position with respect to the        1216 and thermal stage 1224. Typically, microfluidic car-
microfluidic cartridge.                                                tridge 1216 and thermal stage 1224 can be planar at their
   FIG. 438: The lid of the apparatus can be closed to apply           respective interface surfaces, e.g., planar within about 100
pressure to the cartridge. Application of minimal pressure on          microns, or more typically within about 25 microns. Layer
the cartridge: after the slider compresses the cartridge, the     50   1222 can improve thermal coupling between microfluidic
slider can compress the compliant label of the cartridge. This         cartridge 1216 and thermal stage 1224. Optical detector ele-
can cause the bottom of the cartridge to be pressed down               ments 1220 can be directed at the top surface ofmicrofluidic
against the surface of the heater unit present in the heater           cartridge 1216.
module. Springs present in the slider can deliver, for example            FIGS. 45C and 45D show further cross-sectional views.
approximately 50 lb of pressure to generate a minimum pres-       55
sure, for example 2 psi over the entire cartridge bottom.                                        Example 6
   Thermal interface: the cartridge bottom can have a layer of
mechanically compliant heat transfer laminate that can                                   Exemplary Optics Board
enable thermal contact between the microfluidic substrate
and the microheater substrate of the heater module. A mini-       60      An exemplary optics board is shown schematically in FIG.
ma! pressure of 1 psi can be employed for reliable operation           46, and is used to collect and amplify the fluorescent signature
of the thermal valves, gate and pumps present in the microf-           ofa successful chemical reaction on a micro-fluidic cartridge,
luidic cartridge.                                                      and control the intensity of LED's using pulse-width modu-
   Mechanicals and assembly: the Analyzer can have a simple            lation (PWM) to illuminate the cartridge sample over up to
mechanical frame to hold the various modules in alignment.        65   four channels, each with two color options. Additionally, it
The optics module can be placed in rails for easy opening and          receives instructions and sends results data back over an
placement of cartridges in the Analyzer and error-free align-          LVDS (low-voltage differential signaling) SPI (serial periph-
                                                      US 7,998,708 B2
                              45                                                                       46
era! interface). In some embodiments there is a separate                 changes and modifications can be made thereto without
instance of this circuitry for each PCR channel that is moni-            departing from the spirit or scope of the appended claims.
tored.
   The power board systems include: a +12V input; and                       What is claimed:
+3.3V, +3.6\7, +5\7, and -5V outputs, configured as follows:        5
                                                                            1. An apparatus, comprising:
the +3.3V output contains a linear regulator, is used to power              a multi-lane microfluidic cartridge, each lane comprising a
the LVDS interface, should maintain a +1-5% accuracy, and
                                                                               PCR reaction zone;
supply an output current of0.35 A; the +3.6V output contains
                                                                            a receiving bay configured to receive the microfluidic car-
a linear regulator, is used to power the MSP430, should main-
                                                                               tridge;
tain a +/-5% accuracy, and supply an output current of0.35 A;       10
the +5V output contains a linear regulator, is used to power                each PCR reaction zone comprising a separately control-
the plus rail for op-amps, should maintain a +1-5% accuracy,                   lable heat source thermally coupled thereto, wherein the
and supply an output current of 0.35 A; the -5V output                         heat source maintains a substantially uniform tempera-
receives its power from the +5V supply, has amV reference,                     ture throughout the PCR reaction zone and thermal
is used to power the minus rail for op-amps and for the             15         cycles the PCR reaction zone to carry out PCR on a
photo-detector bias, should maintain a +/-1 % voltage accu-                    polynucleotide-containing sample in the PCR reaction
racy, and supply an output current of 6.25 mA +/-10%. Addi-                    zone;
tionally, the power board has an 80 ohm source resistance,                  a detector configured to detect the presence of an amplifi-
and the main board software can enable/disable the regulator                   cation product in the respective PCR reaction zone; and
outputs.                                                            20      a processor coupled to the detector and the heat source,
   The main board interface uses a single channel of the                       configured to control heating of one or more PCR reac-
LVDS standard to communicate between boards. This takes                        tion zones by the heat sources.
place using SPI signaling over the LVDS interface which is                  2. The apparatus of claim 1, further comprising a registra-
connected to the main SPI port of the control processor. The             tion member that is complementary to the microfluidic car-
interface also contains a serial port for in-system program-        25   tridge, whereby the receiving bay receives the microfluidic
ming.                                                                    cartridge in a single orientation.
   The optical detection system of FIG. 46 comprises a con-                 3. The apparatus of claim 1, wherein the processor is pro-
trol processor, LED drivers, and a photo-detection system. In            grammable to operate the detector to detect a polynucleotide
the exemplary embodiment, the control processor is a TI                  or a probe thereof in a microfluidic cartridge located in the
MSP430F 1611 consisting of a dual SPI (one for main board           30   receiving bay.
interface, and one for ADC interface) and extended SRAM                     4. The apparatus of claim 3, wherein the detector is an
for data storage. It has the functions of power monitoring,              optical detector.
PWM LED control, and SPI linking to the ADC and main                        5. The apparatus of claim 4, wherein the optical detector
board. The LED drivers contain NPN transistor switches, are              comprises a light source that selectively emits light in an
connected to the PWM outputs of the control processor, can          35   absorption band of a fluorescent dye and a light detector that
sink 10 mA@ (12V per LED (80 mA total), and are single                   selectively detects light in an emission band of the fluorescent
channel with 2 LEDs (one of each color) connected to each.               dye, wherein the fluorescent dye corresponds to a fluorescent
The photo-detection system has two channels and consists of              polynucleotide probe or a fragment thereof.
a photo-detector, high-sensitivity photo-diode detector, high               6. The apparatus of claim 5, wherein the optical detector
gain current to voltage converter, unity gain voltage inverting     40   comprises a bandpass-filtered diode that selectively emits
amplifier, and an ADC. Additionally it contains a 16 channel             light in the absorption band of the fluorescent dye and a
Sigma-delta (only utilizing the first 8 channels) which is               bandpass filtered photodiode that selectively detects light in
connected to the second SPI port of the control processor.               the emission band of the fluorescent dye.
   During assembly of the various components on to the PC                   7. The apparatus of claim 6, wherein the optical detector is
board, such as may occur on a production line, there are the        45   configured to independently detect a plurality of fluorescent
following considerations. The extremely high impedance of                dyes having different fluorescent emission spectra, wherein
the photo-detection circuit means that a rigorous cleaning               each fluorescent dye corresponds to a fluorescent polynucle-
procedure must be employed. Such a procedure may include,                otide probe or a fragment thereof.
for example: After surface mount components are installed,                  8. The apparatus of claim 6, wherein the optical detector is
the boards are washed on a Weskleen and blow dried upon             50   configured to independently detect a plurality of fluorescent
exiting conveyor. The belt speed can be set at 20-30. The                dyes at a plurality of different locations, wherein each fluo-
boards are soaked in an alcohol bath for approximately 3                 rescent dye corresponds to a fluorescent polynucleotide probe
minutes, then their entire top and bottom surfaces are                   or a fragment thereof.
scrubbed using a clean, soft bristle brush. The boards are                  9. The apparatus of claim 1, wherein the processor is pro-
baked in a 105° F. ( 40° C.) oven for 30 minutes to dry out all     55   grammable to operate the plurality of heat sources.
components.                                                                 10. The apparatus of claim 1, wherein at least one of the
   After all the components are installed: the soldered areas of         plurality ofheat sources is a contact heat source selected from
the boards can be hand wash using deionized water and a soft             a resistive heater, a radiator, a fluidic heat exchanger and a
bristle brush. The same soldered areas can be hand washed                Peltier device.
using alcohol and a soft bristle brush. The boards are allowed      60      11. The apparatus of claim 10, wherein the contact heat
to air dry. Once the board is cleaned, the optical circuitry must        source is configured at the receiving bay to be thermally
be conformal coated to keep contaminates out.                            coupled to a distinct location in a microfluidic cartridge
   The foregoing description is intended to illustrate various           received in the receiving bay, whereby the distinct location is
aspects of the present technology. It is not intended that the           selectively heated.
examples presented herein limit the scope of the present            65      12. The apparatus of claim 11, wherein the distinct location
technology. The technology now being fully described, it will            has a surface area of between about 1 mm2 and about 225
be apparent to one of ordinary skill in the art that many                mm2.
                                                       US 7,998,708 B2
                              47                                                                        48
   13. The apparatus of claim 12, wherein the contact heat               being sele':t~d from the group consisting of a keyboard, a
source is configured to be in direct physical contact with a             touch-sensitive surface, a microphone, a hard disk drive, an
distinct location of a microfluidic cartridge received in the            optical disk drive, a serial connection, a parallel connection, a
receiving bay.                                                           wireless network connection, a wired network connection
   14. The apparatus of claim 12, further comprising a com-         5    and a mouse.
pliant layer at the contact heat source configured to thermally             26. The apparatus of claim 1, further comprising at least
couple the contact heat source with at least a portion of a              ?ne s_ample _identifier coupled to the processor, the sample
microfluidic cartridge received in the receiving bay.                    identifier bemg selected from an optical character reader, a
   15. The apparatus of claim 14, wherein the compliant layer            bar code reader and a radio frequency tag reader.
                                                                    10      27. The apparatus of claim 26, wherein the sample identi-
at the contact heat source has a thickness of between about
                                                                         fier is a handheld bar code reader.
0.05 and about 2 millimeters and a Shore hardness of between
                                                                            28. The apparatus of claim 1, further comprising at least
about 25 and about 100.
                                                                         one output coupled to the processor, the output being selected
   16. The apparatus of claim 11, wherein the distinct location
                                                                         from a display, a printer, a speaker, a serial connection, a
has a surface area of between about 1 mm2 and about 100
mm2.                                                                15   parallel connection, a wireless network connection and a
                                                                         wired network connection.
   17. The apparatus of claim 16, further comprising at least
                                                                            29. The apparatus of claim 1, further comprising a heating
one additional contact heat source, wherein the contact heat
                                                                         stage configured to be removable from the apparatus wherein
sources are each configured at the receiving bay to be inde-
                                                                         at least one of the plurality of heat sources is located in the
pendently thermally coupled to a different distinct location in
                                                                    20   heating stage.
a microfluidic cartridge received in the receiving bay,
                                                                            30. The apparatus of claim 1, configured to carry out PCR
whereby the distinct locations are independently heated.
                                                                         on multiple polynucleotide-containing samples, and to detect
   18. The apparatus of claim 1, wherein at least one of the
                                                                         presence of an amplification product in each of the samples.
plurality of heat sources is a radiative heat source configured
                                                                            31. The apparatus of claim 1, configured to carry out PCR
to direct heat to a distinct location of a microfluidic cartridge
                                                                    25   on 4, 8, 10, 16, 20, 24, 25, 30, 32, 36, 40, or 48 samples.
received in the receiving bay.
                                                                            32. The apparatus of claim 1, wherein the polynucleotide-
   19. The apparatus of claim 1, further comprising a lid at the
                                                                         containing sample is PCR-ready.
receiving bay, the lid being operable to at least partially
                                                                            33. A method of carrying out PCR on a plurality of
exclude ambient light from the receiving bay.
                                                                         samples, the method comprising:
   20. The apparatus of claim 19, wherein the lid is a sliding
lid.                                                                30
                                                                            introducing the plurality of samples into a multi-lane
                                                                               microfluidic cartridge, wherein each lane comprises a
   21. The apparatus of claim 19, wherein the lid comprises
                                                                               PCR reaction zone configured to permit thermal cycling
the optical detector.
                                                                               ofa sample independently of the other samples;
   22. The apparatus of claim 19, wherein a major face of the
                                                                            moving the plurality of samples into the respective plural-
lid at the receiving bay varies from planarity by less than
                                                                               ity of PCR reaction zones; and
about 100 micrometers.                                              35
                                                                            amplifying polynucleotides contained with the plurality of
   23. The apparatus of claim 19, wherein the lid is configured
                                                                                samples in the PCR reaction zones while thermal
to be removable from the apparatus.
                                                                               cycling the PCR reaction zones, at least one PCR reac-
   24. The apparatus of claim 19, wherein the lid comprises a
                                                                               tion zone separately thermally controllable from another
latching member.
                                                                    40         PCR reaction zone.
   25. The apparatus of claim 1, further comprising at least
one input device coupled to the processor, the input device                                     *   *   *    *   *
                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 7,998,708 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 11/985577
DATED                       : August 16, 2011
INVENTOR(S)                 : Handique et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         In column IO at line 4, change "dispsy" to --display--.

         In column IO at line 13, change "from" to --from,--.

         In column 21 at line 66, change "500µm)" to ---500µm)--.

         In column 21 at line 67, change "500µm)" to ---500µm)--.

         In column 27 at line 48, change "melaminogenica;" to --melaninogenica;--.

         In column 28 at line 55, change "Lactobacillusfementum," to --Lactobacillus fermentum,--.

         In column 34 at line 44, change "(C)." to --(C)--.

         In column 36 at line 48, change "GQ)." to --GO.--.

         In column 45 at line 7, change"+ 1-5%" to --+/-5%--.

         In column 45 at line 12, change"+ 1-5%" to --+/-5%--.

         In column 45 at line 36, change "(12V'' to --12V--.




                                                                                     Signed and Sealed this
                                                                                   Ninth Day of October, 2012




                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
EXHIBIT 4
                                                                        IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                       US008323900B2


c12)   United States Patent                                                       (10)   Patent No.:     US 8,323,900 B2
       Handique et al.                                                            (45)   Date of Patent:     *Dec. 4, 2012

(54)    MICROFLUIDIC SYSTEM FOR AMPLIFYING                                          4,457,329    A        7/1984     Werley et al.
        AND DETECTING POLYNUCLEOTIDES IN                                            4,466,740    A        8/1984     Kano et al.
                                                                                    4,504,582    A        3/1985     Swann
        PARALLEL                                                                    4,522,786    A        6/1985     Ebersole
                                                                                    D279,817     S        7/1985     Chen et al.
(75)    Inventors: Kalyan Handique, Ypsilanti, MI (US);                             4,599,315    A        7/1986     Terasaki et al.
                   Sundaresh N. Brahmasandra, Ann                                   4,612,873    A        9/1986     Eberle
                   Arbor, MI (US); Karthik Ganesan, Ann                             4,612,959    A        9/1986     Costello
                                                                                    D288,478     S        2/1987     Carlson et al.
                   Arbor, MI (US); Jeff Williams, Chelsea,                          4,654,127    A        3/1987     Baker et al.
                   MI (US)                                                          4,673,657    A        6/1987     Christian
                                                                                    4,683,195    A        7/1987     Mullis eta!.
(73)    Assignee: HandyLab, Inc., Franklin Lakes, NJ                                4,683,202    A        7/1987     Mullis
                  (US)                                                              D292,735     S       11/1987     Lovborg
                                                                                    4,720,374    A        1/1988     Ramachandran
                                                                                    4,798,693    A        1/1989     Mase et al.
( *)    Notice:         Subject to any disclaimer, the term ofthis                  4,800,022    A        1/1989     Leonard
                        patent is extended or adjusted under 35                     4,841,786    A        6/1989     Schulz
                        U.S.C. 154(b) by O days.                                    D302,294     S        7/1989     Hillman
                                                                                    4,871,779    A       10/1989     Killat et al.
                        This patent is subject to a terminal dis-                   4,895,650    A        1/1990     Wang
                        claimer.                                                    4,919,829    A        4/1990     Gates et al.
                                                                                    4,921,809    A        5/1990     Schiff et al.
(21)    Appl. No.: 13/035,725                                                       4,935,342    A        6/1990     Seligson et al.
                                                                                    4,946,562    A        8/1990     Guruswamy
                                                                                    4,949,742    A        8/1990     Rando et al.
(22)    Filed:          Feb.25,2011                                                 D310,413     S        9/1990     Bigler et al.
                                                                                    4,963,498    A       10/1990     Hillman
(65)                      Prior Publication Data                                                             (Continued)
        US 2011/0207140Al              Aug. 25, 2011
                                                                                            FOREIGN PATENT DOCUMENTS
                   Related U.S. Application Data                             CA                    2294819              1/1999
(63)    Continuation of application No. 11/985,577, filed on                                                 (Continued)
        Nov. 14, 2007, now Pat. No. 7,998,708, which is a                                          OTHER PUBLICATIONS
        continuation-in-part of application No. 11/728,964,
        filed on Mar. 26, 2007.                                              Bollet, C. et al., "A simple method for the isolation of chromosomal
                                                                             DNA from Gram positive or acid-fast bacteria", Nucleic Acids
(60)    Provisional application No. 60/786,007, filed on Mar.                Research, vol. 19, No. 8 (1991), p. 1955.
        24, 2006, provisional application No. 60/859,284,                    Brahmassandra, et al., On-Chip DNA Detection in Microfabricated
        filed on Nov. 14, 2006, provisional application No.                  Separation Systems, Part of the SPIE Conference on Microfludic
        60/959,437, filed on Jul. 13, 2007.                                  Devices and Systems, 1998, Santa Clara, California, vol. 3515, pp.
                                                                             242-251.
(51)    Int. Cl.                                                             Breadmore, M.C. et al., "Microchip-Based Purification of DNA from
        C12Q 1/68                      (2006.01)                             Biological Samples", Anal. Chem., vol. 75 (2003), pp. 1880-1886.
                                                                             Brody, et al., Diffusion-Based Extraction in a Microfabricated
        C12P 19/34                     (2006.01)
                                                                             Device, Sensors and Actuators Elsevier, 1997, vol. A58, No. 1, pp.
(52)    U.S. Cl. ........................ 435/6.12; 435/6.1; 435/6.11        13-18.
(58)    Field of Classification Search ........................ None         Broyles, et al., "Sample Filtration, Concentration, and Separation
        See application file for complete search history.                    Integrated on Microfluidic Devices" Analytical Chemistry (Ameri-
                                                                             can Chemical Society), vol. 75 No. 11: pp. 2761-2767, (2003).
(56)                      References Cited                                   Burns et al., "An Integrated Nanoliter DNA Analysis Device", Sci-
                                                                             ence 282:484-487 (1998).
                   U.S. PATENT DOCUMENTS
                                                                                                             (Continued)
       1,434,314    A     10/1922   Raich
       1,616,419    A      2/1927   Wilson                                   Primary Examiner - Young J Kim
       1,733,401    A      8/1930   Lovekin                                  (74) Attorney, Agent, or Firm -Knobbe Martens Olson &
       3,528,449    A      9/1970   Witte et al.                             Bear, LLP
       3,985,649    A     10/1976   Eddelman
       4,018,089    A      4/1977   Dzula et al.                             (57)                    ABSTRACT
       4,018,652    A      4/1977   Lanham et al.
       4,038,192    A      7/1977   Serur                                    The present technology provides for an apparatus for detect-
       4,055,395    A     10/1977   Honkawa et al.                           ing polynucleotides in samples, particularly from biological
       D249,706     S      9/1978   Adamski                                  samples. The technology more particularly relates to microf-
       4,139,005    A      2/1979   Dickey                                   luidic systems that carry out PCR on nucleotides of interest
       D252,157     S      6/1979   Kronish et al.                           within microfluidic channels, and detect those nucleotides.
       D252,341     S      7/1979   Thomas
       D254,687     S      4/1980   Fadler et al.                            The apparatus includes a microfluidic cartridge that is con-
       4,212,744    A      7/1980   Oota                                     figured to accept a plurality of samples, and which can carry
       D261,033     S      9/1981   Armbruster                               out PCR on each sample individually, or a group of, or all of
       D261,l 73    S     10/1981   Armbruster                               the plurality of samples simultaneously.
       4,301,412    A     11/1981   Hill et al.
       4,439,526    A      3/1984   Columbus                                                    22 Claims, 61 Drawing Sheets
                                              US 8,323,900 B2
                                                   Page 2


            U.S. PATENT DOCUMENTS                           5,593,838   A    1/1997   Zanzucchi et al.
                                                            5,595,708   A    1/1997   Berndt
4,967,950   A   11/1990   Legg et al.                       5,599,432   A    2/1997   Manz eta!.
4,978,502   A   12/1990   Dole et al.                       5,599,503   A    2/1997   Manz eta!.
4,978,622   A   12/1990   Mishell et al.                    5,599,667   A    2/1997   Arnold, Jr. et al.
4,989,626   A    2/1991   Takagi et al.                     5,601,727   A    2/1997   Bormann et al.
5,001,417   A    3/1991   Pumphrey et al.                   5,603,351   A    2/1997   Cherukuri et al.
5,004,583   A    4/1991   Guruswamy et al.                  5,605,662   A    2/1997   Heller et al.
5,048,554   A    9/1991   Kremer                            D378,782    S    4/1997   LaBarbera et al.
5,053,199   A   10/1991   Keiser et al.                     5,628,890   A    5/1997   Carter et al.
5,060,823   A   10/1991   Perlman                           5,630,920   A    5/1997   Friese et al.
5,061,336   A   10/1991   Soane                             5,631,337   A    5/1997   Sassi et al.
5,064,618   A   11/1991   Baker et al.                      5,632,876   A    5/1997   Zanzucchi et al.
5,071,531   A   12/1991   Soane                             5,632,957   A    5/1997   Heller et al.
5,091,328   A    2/1992   Miller                            5,635,358   A    6/1997   Wilding et al.
D324,426    S    3/1992   Fan et al.                        5,637,469   A    6/1997   Wilding et al.
5,096,669   A    3/1992   Lauks et al.                      5,639,423   A    6/1997   Northrup et al.
5,126,002   A    6/1992   Iwata et al.                      5,643,738   A    7/1997   Zanzucchi et al.
5,126,022   A    6/1992   Soane et al.                      5,646,039   A    7/1997   Northrup et al.
D328,135    S    7/1992   Fan et al.                        5,647,994   A    7/1997   Tuunanen et al.
D328,794    S    8/1992   Frenkel et al.                    5,651,839   A    7/1997   Rauf
5,135,627   A    8/1992   Soane                             5,652,149   A    7/1997   Mileaf et al.
5,135,872   A    8/1992   Pouletty et al.                   D382,346    S    8/1997   Buhler et al.
5,147,606   A    9/1992   Charlton et al.                   D382,647    S    8/1997   Staples et al.
5,169,512   A   12/1992   Wiedenmann et al.                 5,667,976   A    9/1997   Van Ness et al.
D333,522    S    2/1993   Gianino                           5,671,303   A    9/1997   Shieh et al.
5,186,339   A    2/1993   Heissler                          5,674,394   A   10/1997   Whitmore
5,192,507   A    3/1993   Taylor et al.                     5,674,742   A   10/1997   Northrup et al.
5,208,163   A    5/1993   Charlton et al.                   5,681,484   A   10/1997   Zanzucchi et al.
5,223,226   A    6/1993   Whittmer et al.                   5,681,529   A   10/1997   Taguchi et al.
D338,275    S    8/1993   Fischer et al.                    5,683,657   A   11/1997   Mian
5,250,263   A   10/1993   Manz                              5,699,157   A   12/1997   Paree
5,252,743   A   10/1993   Barrett et al.                    5,700,637   A   12/1997   Southern
5,256,376   A   10/1993   Callan et al.                     5,705,813   A    1/1998   Apffel et al.
5,275,787   A    1/1994   Yuguchi et al.                    5,726,026   A    3/1998   Wilding et al.
5,282,950   A    2/1994   Dietze et al.                     5,726,404   A    3/1998   Brody
5,296,375   A    3/1994   Kricka et al.                     5,726,944   A    3/1998   Taft et al.
5,304,477   A    4/1994   Nagoh et al.                      5,731,212   A    3/1998   Gavin eta!.
5,304,487   A    4/1994   Wilding et al.                    5,744,366   A    4/1998   Kricka et al.
D347,478    S    5/1994   Pinkney                           5,747,666   A    5/1998   Willis
5,311,896   A    5/1994   Kaartinen et al.                  5,750,015   A    5/1998   Soane et al.
5,311,996   A    5/1994   Duffy et al.                      5,755,942   A    5/1998   Zanzucchi et al.
5,316,727   A    5/1994   Suzuki et al.                     5,763,262   A    6/1998   Wong eta!.
5,327,038   A    7/1994   Culp                              5,770,029   A    6/1998   Nelson et al.
5,339,486   A    8/1994   Persic, Jr.                       5,770,388   A    6/1998   Vorpahl
D351,475    S   10/1994   Gerber                            5,772,966   A    6/1998   Maracas et al.
D351,913    S   10/1994   Hieb et al.                       5,779,868   A    7/1998   Paree et al.
5,364,591   A   11/1994   Green et al.                      5,787,032   A    7/1998   Heller et al.
5,372,946   A   12/1994   Cusak et al.                      5,788,814   A    8/1998   Sun et al.
5,374,395   A   12/1994   Robinson                          5,800,600   A    9/1998   Lima-Marques et al.
5,389,339   A    2/1995   Petschek et al.                   5,800,690   A    9/1998   Chow et al.
5,397,709   A    3/1995   Berndt                            5,804,436   A    9/1998   Okun eta!.
5,401,465   A    3/1995   Smethers et al.                   D399,959    S   10/1998   Prokop et al.
5,411,708   A    5/1995   Moscetta et al.                   5,827,481   A   10/1998   Bente et al.
5,414,245   A    5/1995   Hackleman                         5,842,106   A   11/1998   Thaler et al.
5,416,000   A    5/1995   Allen et al.                      5,842,787   A   12/1998   Kopf-Sill et al.
5,422,271   A    6/1995   Chen et al.                       5,846,396   A   12/1998   Zanzucchi et al.
5,422,284   A    6/1995   Lau                               5,849,208   A   12/1998   Hayes et al.
5,427,946   A    6/1995   Kricka et al.                     5,849,486   A   12/1998   Heller et al.
5,474,796   A   12/1995   Brennan                           5,849,489   A   12/1998   Heller
D366,l 16   S    1/1996   Biskupski                         5,849,598   A   12/1998   Wilson eta!.
5,486,335   A    1/1996   Wilding et al.                    5,852,495   A   12/1998   Paree
5,494,639   A    2/1996   Grzegorzewski                     5,856,174   A    1/1999   Lipshutz et al.
5,498,392   A    3/1996   Wilding et al.                    5,858,187   A    1/1999   Ramsey et al.
5,503,803   A    4/1996   Brown                             5,858,188   A    1/1999   Soane et al.
5,516,410   A    5/1996   Schneider et al.                  5,863,502   A    1/1999   Southgate et al.
5,519,635   A    5/1996   Miyake et al.                     5,863,708   A    1/1999   Zanzucchi et al.
5,529,677   A    6/1996   Schneider et al.                  5,863,801   A    1/1999   Southgate et al.
5,559,432   A    9/1996   Logue                             5,866,345   A    2/1999   Wilding et al.
5,565,171   A   10/1996   Dovichi et al.
                                                            5,869,004   A    2/1999   Paree et al.
5,569,364   A   10/1996   Hooper et al.
5,578,818   A   11/1996   Kain et al.                       5,869,244   A    2/1999   Martin et al.
5,579,928   A   12/1996   Anukwuem                          5,872,010   A    2/1999   Karger et al.
5,580,523   A   12/1996   Bard                              5,872,623   A    2/1999   Stabile et al.
5,582,884   A   12/1996   Ball et al.                       5,874,046   A    2/1999   Megerle
5,585,069   A   12/1996   Zanucchi et al.                   5,876,675   A    3/1999   Kennedy
5,585,089   A   12/1996   Queen et al.                      5,880,071   A    3/1999   Paree et al.
5,585,242   A   12/1996   Bouma et al.                      5,882,465   A    3/1999   McReynolds
5,587,128   A   12/1996   Wilding et al.                    5,883,211   A    3/1999   Sassi et al.
5,589,136   A   12/1996   Northrup et al.                   5,885,432   A    3/1999   Hooper et al.
                                                US 8,323,900 B2
                                                     Page 3


5,885,470   A    3/1999   Paree et al.                        6,110,343   A     8/2000   Ramsey et al.
5,895,762   A    4/1999   Greenfield et al.                   6,123,205   A     9/2000   Dumitrescu et al.
5,900,130   A    5/1999   Benuegnu et al.                     6,123,798   A     9/2000   Gandhi et al.
5,912,124   A    6/1999   Kumar                               6,130,098   A    10/2000   Handique et al.
5,912,134   A    6/1999   Shartle                             6,132,580   A    10/2000   Mathies et al.
5,916,522   A    6/1999   Boyd et al.                         6,132,684   A    10/2000   Marino
5,916,776   A    6/1999   Kumar                               6,133,436   A    10/2000   Koster et al.
5,919,646   A    7/1999   Okun et al.                         D433,759    S    11/2000   Mathis et al.
5,919,711   A    7/1999   Boyd et al.                         6,143,250   A    11/2000   Tajima
5,922,591   A    7/1999   Anderson et al.                     6,149,787   A    11/2000   Chow et al.
5,927,547   A    7/1999   Papen et al.                        6,156,199   A    12/2000   Zuk, Jr.
5,928,880   A    7/1999   Wilding et al.                      6,158,269   A    12/2000   Dorenkott et al.
5,929,208   A    7/1999   Heller et al.                       6,167,910   Bl    1/2001   Chow
D413,391    S    8/1999   Lapeus et al.                       6,168,948   Bl    1/2001   Anderson et al.
5,932,799   A    8/1999   Moles                               6,171,850   Bl    1/2001   Nagle et al.
5,935,401   A    8/1999   Amigo                               6,174,675   Bl    1/2001   Chow et al.
5,939,291   A    8/1999   Loewyetal.                          D438,311    S     2/2001   Yamanishi et al.
5,942,443   A    8/1999   Paree et al.                        6,190,619   Bl    2/2001   Kilcoin et al.
D413,677    S    9/1999   Dumitrescu et al.                   D438,632    S     3/2001   Miller
5,948,227   A    9/1999   Dubrow                              D438,633    S     3/2001   Miller
5,955,028   A    9/1999   Chow                                6,197,595   Bl    3/2001   Anderson et al.
5,955,029   A    9/1999   Wilding et al.                      6,211,989   Bl    4/2001   Wulf et al.
5,957,579   A    9/1999   Kopf-Sill et al.                    6,213,151   Bl    4/2001   Jacobson et al.
5,958,203   A    9/1999   Paree et al.                        6,221,600   Bl    4/2001   MacLeod et al.
5,958,694   A    9/1999   Nikiforov                           6,228,635   Bl    5/2001   Armstrong et al.
5,959,221   A    9/1999   Boyd et al.                         6,232,072   Bl    5/2001   Fisher
5,959,291   A    9/1999   Jensen                              6,235,175   Bl    5/2001   Dubrow et al.
5,964,995   A   10/1999   Nikiforov et al.                    6,235,313   Bl    5/2001   Mathiowitz et al.
5,964,997   A   10/1999   McBride                             6,235,471   Bl    5/2001   Knapp eta!.
5,965,001   A   10/1999   Chow et al.                         6,236,581   Bl    5/2001   Lines et al.
5,965,410   A   10/1999   Chow et al.                         6,251,343   Bl    6/2001   Dubrow et al.
5,965,886   A   10/1999   Sauer et al.                        6,254,826   Bl    7/2001   Acosta et al.
5,968,745   A   10/1999   Thorp et al.                        6,259,635   Bl    7/2001   Torelli et al.
5,972,187   A   10/1999   Paree et al.                        6,261,431   Bl    7/2001   Mathies et al.
5,973,138   A   10/1999   Collis                              6,267,858   Bl    7/2001   Paree et al.
D417,009    S   11/1999   Boyd                                D446,306    S     8/2001   Ochi et al.
5,976,336   A   11/1999   Dubrow et al.                       6,271,021   Bl    8/2001   Burns et al.
5,980,704   A   11/1999   Cherukuri et al.                    6,274,089   Bl    8/2001   Chow et al.
5,980,719   A   11/1999   Cherukuri et al.                    6,280,967   Bl    8/2001   Ransom et al.
5,981,735   A   11/1999   Thatcher et al.                     6,281,008   Bl    8/2001   Komai et al.
5,989,402   A   11/1999   Chow et al.                         6,284,113   Bl    9/2001   Bjornson et al.
5,992,820   A   11/1999   Fare et al.                         6,287,254   Bl    9/2001   Dodds
5,993,611   A   11/1999   Moroney, III et al.                 6,287,774   Bl    9/2001   Nikiforov
5,993,750   A   11/1999   Ghosh et al.                        6,291,248   Bl    9/2001   Raj-Ahmad
5,997,708   A   12/1999   Craig                               6,294,063   Bl    9/2001   Becker et al.
6,001,229   A   12/1999   Ramsey                              6,302,134   Bl   10/2001   Kellogg et al.
6,001,231   A   12/1999   Kopf-Sill                           6,302,304   Bl   10/2001   Spencer
6,001,307   A   12/1999   Nakaet al.                          6,303,343   Bl   10/2001   Kopf-sill
6,004,515   A   12/1999   Paree et al.                        6,306,273   Bl   10/2001   Wainright et al.
6,007,690   A   12/1999   Nelson et al.                       6,306,590   Bl   10/2001   Mehta et al.
6,010,607   A    1/2000   Ramsey                              6,319,469   Bl   11/2001   Mianet al.
6,010,608   A    1/2000   Ramsey                              6,322,683   Bl   11/2001   Wolk et al.
6,010,627   A    1/2000   Hood, III                           6,326,083   Bl   12/2001   Yang et al.
6,012,902   A    1/2000   Paree                               6,326,211   Bl   12/2001   Anderson et al.
D420,747    S    2/2000   Dumitrescu et al.                   6,334,980   Bl    1/2002   Hayes et al.
D421,130    S    2/2000   Cohen et al.                        6,337,435   Bl    1/2002   Chu et al.
6,024,920   A    2/2000   Cunanan                             6,353,475   Bl    3/2002   Jensen et al.
D421,653    S    3/2000   Purcell                             6,358,387   Bl    3/2002   Kopf-sill et al.
6,033,546   A    3/2000   Ramsey                              6,366,924   Bl    4/2002   Paree
6,043,080   A    3/2000   Lipshutz et al.                     6,368,871   Bl    4/2002   Christel et al.
6,046,056   A    4/2000   Paree et al.                        6,370,206   Bl    4/2002   Schenk
6,048,734   A    4/2000   Burns et al.                        6,375,185   Bl    4/2002   Lin
6,054,034   A    4/2000   Soane et al.                        6,375,901   Bl    4/2002   Robotti et al.
6,054,277   A    4/2000   Furcht et al.                       6,379,884   B2    4/2002   Wada et al.
6,056,860   A    5/2000   Amigo eta!.                         6,379,929   Bl    4/2002   Burns et al.
6,057,149   A    5/2000   Burns et al.                        6,379,974   Bl    4/2002   Paree et al.
6,062,261   A    5/2000   Jacobson et al.                     6,391,541   Bl    5/2002   Petersen et al.
6,063,341   A    5/2000   Fassbind et al.                     6,391,623   Bl    5/2002   Besemer et al.
6,063,589   A    5/2000   Kellogg et al.                      6,395,161   Bl    5/2002   Schneider et al.
6,071,478   A    6/2000   Chow                                6,398,956   Bl    6/2002   Coville et al.
6,074,725   A    6/2000   Kennedy                             6,399,025   Bl    6/2002   Chow
6,074,827   A    6/2000   Nelson et al.                       6,399,389   Bl    6/2002   Paree et al.
D428,497    S    7/2000   Lapeus et al.                       6,399,952   Bl    6/2002   Majer et al.
6,086,740   A    7/2000   Kennedy                             6,403,338   Bl    6/2002   Knapp eta!.
6,096,509   A    8/2000   Okun et al.                         6,408,878   B2    6/2002   Unger et al.
6,100,541   A    8/2000   Nagle et al.                        6,413,401   Bl    7/2002   Chow et al.
6,102,897   A    8/2000   Lang                                6,416,642   Bl    7/2002   Alajoki et al.
6,103,537   A    8/2000   Ullman et al.                       6,420,143   Bl    7/2002   Kopf-sill
6,106,685   A    8/2000   McBride et al.                      6,425,972   Bl    7/2002   Mcreynolds
                                                      US 8,323,900 B2
                                                                 Page 4


D461,906    S       8/2002   Pham                                         6,734,401   B2    5/2004   Bedingham et al.
6,428,987   B2      8/2002   Franzen                                      6,740,518   Bl    5/2004   Duong et al.
6,430,512   Bl      8/2002   Gallagher                                    D491,272    S     6/2004   Alden et al.
6,432,366   B2      8/2002   Ruediger et al.                              D491,273    S     6/2004   Biegler et al.
6,440,725   Bl      8/2002   Pouralunadi et al.                           D491,276    S     6/2004   Langille
D463,031    S       9/2002   Slomski et al.                               6,750,661   B2    6/2004   Brooks et al.
6,444,461   Bl      9/2002   Knapp eta!.                                  6,752,966   Bl    6/2004   Chazan
6,447,661   Bl      9/2002   Chow et al.                                  6,756,019   Bl    6/2004   Dubrow et al.
6,447,727   Bl      9/2002   Paree et al.                                 6,766,817   B2    7/2004   da Silva
6,448,064   Bl      9/2002   Vo-Dinh et al.                               6,773,567   Bl    8/2004   Wolk
6,453,928   Bl      9/2002   Kaplan et al.                                6,777,184   B2    8/2004   Nikiforov et al.
6,465,257   Bl     10/2002   Paree et al.                                 6,783,962   Bl    8/2004   Olander et al.
6,468,761   B2     10/2002   Yang eta!.                                   D495,805    S     9/2004   Lea et al.
6,472,141   B2     10/2002   Nikiforov                                    6,787,015   B2    9/2004   Lackritz et al.
6,475,364   Bl     11/2002   Dubrow et al.                                6,787,016   B2    9/2004   Tan et al.
D467,348    S      12/2002   McMichael et al.                             6,790,328   B2    9/2004   Jacobson et al.
D467,349    S      12/2002   Niedbala et al.                              6,790,330   B2    9/2004   Gascoyne et al.
6,488,897   B2     12/2002   Dubrow et al.                                6,811,668   Bl   11/2004   Berndt et al.
6,495,104   Bl     12/2002   Unno et al.                                  6,818,113   B2   11/2004   Williams et al.
6,498,497   Bl     12/2002   Chow et al.                                  6,819,027   B2   11/2004   Saraf
6,500,323   Bl     12/2002   Chow et al.                                  6,824,663   Bl   11/2004   Boone
6,500,390   Bl     12/2002   Boulton et al.                               D499,813    S    12/2004   Wu
D468,437    S       1/2003   McMenamy et al.                              D500,142    S    12/2004   Crisanti et al.
6,506,609   Bl      1/2003   Wada et al.                                  6,827,831   Bl   12/2004   Chow et al.
6,509,193   Bl      1/2003   Tajima                                       6,827,906   Bl   12/2004   Bojornson et al.
6,511,853   Bl      1/2003   Kopf-sill et al.                             6,838,156   Bl    1/2005   Neyer et al.
D470,595    S       2/2003   Crisanti et al.                              6,838,680   B2    1/2005   Maher et al.
6,515,753   B2      2/2003   Maher                                        6,852,287   B2    2/2005   Ganesan
6,517,783   B2      2/2003   Horner et al.                                6,858,185   Bl    2/2005   Kopf-sill et al.
6,520,197   B2      2/2003   Deshmukh et al.                              6,859,698   B2    2/2005   Schmeisser
6,521,188   Bl      2/2003   Webster                                      6,861,035   B2    3/2005   Pham et al.
6,524,456   Bl      2/2003   Ramsey et al.                                6,878,540   B2    4/2005   Pouralunadi et al.
6,524,790   Bl      2/2003   Kopf-sill et al.                             6,878,755   B2    4/2005   Singh et al.
D472,324    S       3/2003   Rumore et al.                                6,884,628   B2    4/2005   Hubbell et al.
6,534,295   B2      3/2003   Tai et al.                                   6,887,693   B2    5/2005   McMillan et al.
6,537,771   Bl      3/2003   Farinas et al.                               6,893,879   B2    5/2005   Petersen et al.
6,540,896   Bl      4/2003   Manz eta!.                                   6,900,889   B2    5/2005   Bjornson et al.
6,544,734   Bl      4/2003   Briscoe et al.                               6,905,583   B2    6/2005   Wainright et al.
6,547,942   Bl      4/2003   Paree et al.                                 6,905,612   B2    6/2005   Dorian et al.
6,555,389   Bl      4/2003   Ullman et al.                                6,906,797   Bl    6/2005   Kao et al.
6,556,923   B2      4/2003   Gallagher et al.                             6,908,594   Bl    6/2005   Schaevitz et al.
D474,279    S       5/2003   Mayer et al.                                 6,911,183   Bl    6/2005   Handique et al.
D474,280    S       5/2003   Niedbala et al.                              6,914,137   B2    7/2005   Baker
6,558,916   B2      5/2003   Veerapandian et al.                          6,915,679   B2    7/2005   Chien et al.
6,558,945   Bl      5/2003   Kao                                          6,918,404   B2    7/2005   Dias da Silva
6,569,607   B2      5/2003   Mcreynolds                                   D508,999    S     8/2005   Fanning et al.
6,572,830   Bl      6/2003   Burdon et al.                                6,939,451   B2    9/2005   Zhao et al.
6,575,188   B2      6/2003   Parunak                                      6,942,771   Bl    9/2005   Kayyem
6,576,459   B2      6/2003   Miles et al.                                 6,958,392   B2   10/2005   Fomovskaia et al.
6,579,453   Bl      6/2003   Bachler et al.                               D512,155    S    11/2005   Matsumoto
6,589,729   B2      7/2003   Chan et al.                                  6,964,747   B2   11/2005   Banerjee et al.
6,592,821   Bl      7/2003   Wada et al.                                  6,977,163   Bl   12/2005   Mehta
6,597,450   Bl      7/2003   Andrews et al.                               6,984,516   B2    1/2006   Briscoe et al.
6,602,474   Bl      8/2003   Tajima                                       D515,707    S     2/2006   Shinohara et al.
6,613,211   Bl      9/2003   Mccormick et al.                             D516,221    S     2/2006   Wohlstadter et al.
6,613,512   Bl      9/2003   Kopf-sill et al.                             7,001,853   Bl    2/2006   Brown eta!.
6,613,580   Bl      9/2003   Chow et al.                                  7,004,184   B2    2/2006   Handique et al.
6,613,581   Bl      9/2003   Wada et al.                                  D517,554    S     3/2006   Yanagisawa et al.
6,614,030   B2      9/2003   Maher et al.                                 7,010,391   B2    3/2006   Handique et al.
6,620,625   B2      9/2003   Wolk et al.                                  7,023,007   B2    4/2006   Gallagher
6,623,860   B2      9/2003   Hu et al.                                    7,024,281   Bl    4/2006   Unno
6,627,406   Bl      9/2003   Singh et al.                                 7,036,667   B2    5/2006   Greenstein et al.
D480,814    S      10/2003   Lafferty et al.                              7,037,416   B2    5/2006   Paree et al.
6,632,655   Bl     10/2003   Mehta et al.                                 7,038,472   Bl    5/2006   Chien
D482,796    S      11/2003   Oyama et al.                                 7,039,527   B2    5/2006   Tripathi et al.
6,649,358   Bl     11/2003   Paree et al.                                 7,040,144   B2    5/2006   Spaid et al.
6,664,104   B2     12/2003   Pouralunadi et al.                           D523,153    S     6/2006   Akashi et al.
6,669,831   B2     12/2003   Chow et al.                                  7,055,695   B2    6/2006   Greenstein et al.
6,670,153   B2     12/2003   Stern                                        7,060,171   Bl    6/2006   Nikiforov et al.
D484,989    S       1/2004   Gebrian                                      7,066,586   B2    6/2006   da Silva
6,681,616   B2      1/2004   Spaid et al.                                 7,069,952   Bl    7/2006   Mcreynolds et al.
6,681,788   B2      1/2004   Paree et al.                                 7,099,778   B2    8/2006   Chien
6,685,813   B2      2/2004   Williams et al.                              D528,215    S     9/2006   Malmsater
6,692,700   B2      2/2004   Handique                                     7,101,467   B2    9/2006   Spaid
6,695,009   B2      2/2004   Chien et al.                                 7,105,304   Bl    9/2006   Nikiforov et al.
6,706,519   Bl *    3/2004   Kellogg et al. ............ 435/287.2        D531,321    S    10/2006   Godfrey et al.
6,720,148   Bl      4/2004   Nikiforov                                    7,118,910   B2   10/2006   Unger et al.
6,730,206   B2      5/2004   Ricco et al.                                 7,138,032   B2   11/2006   Gandhi et al.
6,733,645   Bl      5/2004   Chow                                         D534,280    S    12/2006   Gomm et al.
                                                      US 8,323,900 B2
                                                           Page 5


    7,148,043   B2   12/2006   Kordunsky et al.                     2003/0019522   Al     1/2003   Parunak
    7,150,814   Bl   12/2006   Paree et al.                         2003/0049833   Al     3/2003   Chen et al.
    7,150,999   Bl   12/2006   Shuck                                2003/0064507   Al*    4/2003   Gallagher et al. ......... 435/287.2
    D535,403    S     1/2007   Isozaki et al.                       2003/0070677   Al     4/2003   Handique et al.
    7,160,423   B2    1/2007   Chien et al.                         2003/0073106   Al     4/2003   Johansen et al.
    7,161,356   Bl    1/2007   Chien                                2003/0083686   Al     5/2003   Freeman et al.
    7,169,277   B2    1/2007   Ausserer et al.                      2003/0087300   Al     5/2003   Knapp eta!.
    7,169,618   B2    1/2007   Skould                               2003/0127327   Al     7/2003   Kurnik
    D537,951    S     3/2007   Okamoto et al.                       2003/0136679   Al     7/2003   Bohn et al.
    D538,436    S     3/2007   Patadia et al.                       2003/0186295   Al    10/2003   Colin et al.
    7,192,557   B2    3/2007   Wu eta!.                             2003/0199081   Al*   10/2003   Wilding et al. ............ 435/287.2
    7,195,986   Bl    3/2007   Bousse et al.                        2003/0211517   Al    11/2003   Carulli et al.
    7,208,125   Bl    4/2007   Dong                                 2004/0014238   Al     1/2004   Krug et al.
    7,235,406   Bl    6/2007   Woudenberg et al.                    2004/0029258   Al     2/2004   Heaney et al.
    7,247,274   Bl    7/2007   Chow                                 2004/0053290   Al     3/2004   Terbrueggen et al.
    D548,841    S     8/2007   Brownell et al.                      2004/0063217   Al     4/2004   Webster et al.
    D549,827    S     8/2007   Maeno eta!.                          2004/0072278   Al     4/2004   Chou et al.
    7,252,928   Bl    8/2007   Hafeman et al.                       2004/0072375   Al     4/2004   Gjerde et al.
    7,270,786   B2    9/2007   Parunak et al.                       2004/0141887   Al     7/2004   Mainquist et al.
    D554,069    S    10/2007   Bolotin et al.                       2004/0151629   Al     8/2004   Pease et al.
    D554,070    S    10/2007   Bolotin et al.                       2004/0157220   Al     8/2004   Kurnool et al.
    7,276,330   B2   10/2007   Chow et al.                          2004/0161788   Al     8/2004   Chen et al.
    D556,914    S    12/2007   Okamoto et al.                       2004/0189311   Al     9/2004   Glezer et al.
    7,303,727   Bl   12/2007   Dubrow et al.                        2004/0209331   Al    10/2004   Ririe
    D559,995    S     1/2008   Handique et al.                      2004/0209354   Al    10/2004   Mathies et al.
    7,323,140   B2    1/2008   Handique et al.                      2004/0219070   Al    11/2004   Handique
    7,332,130   B2    2/2008   Handique                             2004/0240097   Al    12/2004   Evans
    7,338,760   B2    3/2008   Gong et al.                          2005/0009174   Al     1/2005   Nikiforov et al.
    D566,291    S     4/2008   Parunak et al.                       2005/0041525   Al     2/2005   Pugia et al.
    7,351,377   B2    4/2008   Chazan et al.                        2005/0048540   Al     3/2005   Inami et al.
    D569,526    S     5/2008   Duffy et al.                         2005/0058574   Al     3/2005   Bysouth et al.
    7,374,949   B2    5/2008   Kuriger                              2005/0084424   Al     4/2005   Ganesan et al.
    7,390,460   B2    6/2008   Osawa et al.                         2005/0106066   Al     5/2005   Saltsman et al.
    7,419,784   B2    9/2008   Dubrow et al.                        2005/0121324   Al     6/2005   Park et al.
    7,422,669   B2    9/2008   Jacobson et al.                      2005/0133370   Al     6/2005   Park et al.
    7,440,684   B2   10/2008   Spaid et al.                         2005/0135655   Al     6/2005   Kopf-sill et al.
    7,476,313   B2    1/2009   Siddiqi                              2005/0152808   Al     7/2005   Ganesan
    7,494,577   B2    2/2009   Williams et al.                      2005/0170362   Al     8/2005   Wada et al.
    7,494,770   B2    2/2009   Wilding et al.                       2005/0186585   Al     8/2005   Juncosa et al.
    7,514,046   B2    4/2009   Kechagia et al.                      2005/0202470   Al     9/2005   Sundberg et al.
    7,518,726   B2    4/2009   Rulison et al.                       2005/0202504   Al     9/2005   Anderson et al.
    7,521,186   B2    4/2009   Burd Mehta                           2005/0208676   Al     9/2005   Kahatt
    7,527,769   B2    5/2009   Bunch et al.                         2005/0220675   Al*   10/2005   Reed et al. .................... 422/100
    7,553,671   B2    6/2009   Sinclair et al.                      2005/0227269   Al    10/2005   Lloyd et al.
    7,595,197   B2    9/2009   Brasseur                             2005/0233370   Al    10/2005   Ammann et al.
    7,604,938   B2   10/2009   Takahashi et al.                     2005/0238545   Al    10/2005   Paree et al.
    7,635,588   B2   12/2009   King eta!.                           2005/0272079   Al    12/2005   Burns et al.
    7,645,581   B2    1/2010   Knapp eta!.                          2006/0041058   Al     2/2006   Yin et al.
    7,670,559   B2    3/2010   Chien et al.                         2006/0057039   Al     3/2006   Morse et al.
    7,704,735   B2    4/2010   Facer et al.                         2006/0057629   Al*    3/2006   Kim .................................. 435/6
    7,723,123   Bl    5/2010   Murphy et al.                        2006/0062696   Al     3/2006   Chow et al.
    7,727,371   B2    6/2010   Kennedy et al.                       2006/0113190   Al     6/2006   Kurnik
    7,727,477   B2    6/2010   Boronkay et al.                      2006/0133965   Al     6/2006   Tajima et al.
    7,744,817   B2    6/2010   Bui                                  2006/0134790   Al     6/2006   Tanaka et al.
    7,867,776   B2    1/2011   Kennedy et al.                       2006/0148063   Al     7/2006   Fauzzi et al.
    7,892,819   B2    2/2011   Wilding et al.                       2006/0165558   Al     7/2006   Witty et al.
    7,998,708   B2    8/2011   Handique et al.                      2006/0165559   Al     7/2006   Greenstein et al.
2001/0023848    Al    9/2001   Gjerde et al.                        2006/0166233   Al     7/2006   Wu et al.
2001/0038450    Al   11/2001   McCaffrey et al.                     2006/0177376   Al     8/2006   Tomaliaet al.
2001/0046702    Al   11/2001   Schembri                             2006/0177855   Al     8/2006   Utermohlen et al.
2001/0055765    Al   12/2001   O'Keefe et al.                       2006/0183216   Al     8/2006   Handique
2002/0001848    Al    1/2002   Bedingham et al.                     2006/0207944   Al     9/2006   Siddiqi
2002/0009015    Al    1/2002   Laugharn, Jr. et al.                 2006/0246493   Al    11/2006   Jensen et al.
2002/0015667    Al    2/2002   Chow                                 2006/0246533   Al    11/2006   Fathollahi et al.
2002/0021983    Al    2/2002   Comte et al.                         2007/0004028   Al     1/2007   Lair et al.
2002/0037499    Al    3/2002   Quake et al.                         2007/0009386   Al     1/2007   Padmanabhan et al.
2002/0039783    Al    4/2002   McMillan et al.                      2007/0020699   Al     1/2007   Carpenter et al.
2002/0053399    Al    5/2002   Soane et al.                         2007/0026421   Al     2/2007   Sundberg et al.
2002/0054835    Al    5/2002   Robotti et al.                       2007/0042441   Al     2/2007   Masters et al.
2002/0055167    Al    5/2002   Pourahmadi et al.                    2007/0092901   Al     4/2007   Ligler et al.
2002/0060156    Al    5/2002   Mathies et al.                       2007/0098600   Al     5/2007   Kayyemetal.
2002/0068357    Al    6/2002   Mathies et al.                       2007/0099200   Al     5/2007   Chow et al.
2002/0141903    Al   10/2002   Parunak et al.                       2007/0154895   Al     7/2007   Spaid et al.
2002/0142471    Al   10/2002   Handique et al.                      2007/0177147   Al     8/2007   Paree
2002/0143297    Al   10/2002   Francavilla et al.                   2007/0178607   Al     8/2007   Prober et al.
2002/0143437    Al   10/2002   Handique et al.                      2007/0184463   Al     8/2007   Molho eta!.
2002/0155477    Al   10/2002   Ito                                  2007/0184547   Al     8/2007   Handique et al.
2002/0169518    Al   11/2002   Luoma et al.                         2007/0196238   Al     8/2007   Kennedy et al.
2002/0187557    Al   12/2002   Hobbs et al.                         2007/0199821   Al     8/2007   Chow
                                                         US 8,323,900 B2
                                                                   Page 6


 2007/0218459    Al      9/2007   Miller et al.                         Handique, K. et al., "Nanoliter-volume discrete drop injection and
 2007/0231213    Al     10/2007   Prabhu et al.                         pumping in micro fabricated chemical analysis systems", Solid-State
 2007/0261479    Al     11/2007   Spaid et al.                          Sensor and Actuator Workshop (Hilton Head, South Carolina, Jun.
 2007/0269861    Al     11/2007   Williams et al.                       8-11, 1998) pp. 346-349.
 2007/0292941    Al     12/2007   Handique et al.                       Handique, K. et al., "Mathematical Modeling of Drop Mixing in a
 2008/0000774    Al      1/2008   Park et al.
                                                                        Slit-Type Micochannel", J. Micromech. Microeng., 11:548-554
 2008/0050804    Al      2/2008   Handique et al.
 2008/0056948    Al      3/2008   Dale et al.                           (2001).
 2008/007 5634   Al      3/2008   Herchenbach et al.                    Handique, K. et al., "Nanoliter Liquid Metering in Microchannels
 2008/0090244    Al      4/2008   Knapp et al.                          Using Hydrophobic Patterns", Anal. Chem., 72:4100-4109 (2000).
 2008/0095673    Al      4/2008   Xu                                    He, et al., Microfabricated Filters for Microfludic Analytical Sys-
 2008/0118987    Al      5/2008   Eastwood et al.                       tems, Analytical Chemistry, American Chemical Society, 1999, vol.
 2008/0124723    Al      5/2008   Dale et al.                           71, No. 7, pp. 1464-1468.
 2008/0149840    Al      6/2008   Handique et al.                       Ibrahim, et al., Real-Time Microchip PCRfor Detecting Single-Base
 2008/0160601    Al      7/2008   Handique                              Differences in Viral and Human DNA, Analytical Chemistry, Ameri-
 2008/0182301    Al      7/2008   Handique et al.                       can Chemical Society, 1998, vol. 70, No. 9, pp. 2013-2017.
 2008/0192254    Al      8/2008   Kim et al.                            Khandurina, et al., Microfabricated Porous Membrane Structure for
 2008/0247914    Al     10/2008   Edens et al.
                                                                        Sample Concentraction and Electrophoretic Analysis, Analytical
 2008/0262213    Al     10/2008   Wu et al.
 2009/0047713    Al      2/2009   Handique                              Chemistry American Chemical Society, 1999, vol. 71, No. 9, pp.
 2010/0173393    Al      7/2010   Handique et al.                       1815-1819.
 2011/0027151    Al      2/2011   Handique et al.                       Kopp, et al., Chemical Amplification: Continuous-Flow PCR on a
 2011/0207140    Al      8/2011   Handique et al.                       Chip, www.sciencemag.org, 1998, vol. 280, pp. 1046-1048.
 2011/0210257    A9      9/2011   Handique et al.                       Kutter, et al., Solid Phase Extraction on Microfludic Devices, J.
                                                                        Microcolurnn Separations, John Wiley & Sons, Inc., 2000, vol. 12,
             FOREIGN PATENT DOCUMENTS                                   No. 2, pp. 93-97.
DE             19929734            12/1999                              Lagally, et al., Single-Molecule DNA Amplification and Analysis in
EP              0766256             4/1997                              an Integrated Microfluidic Device, Analytical Chemistry, American
FR              2672301             8/1992                              Chemical Society, 2001, vol. 73, No. 3 pp. 565-570.
FR              2795426            12/2000                              Livache, T. et al., "Polypyrrole DNA chip on a Silicon Device:
JP             58212921 A          12/1983                              Example of Hepatitis C Virus Genotyping", Analytical Biochemistry,
JP          2001-515216             9/2001                              vol. 255 (1998), pp. 188-194.
JP        A-2001-527220            12/2001
                                                                        Northrup, et al., A Miniature Analytical Instrument for Nucleic Acids
JP        A-2003-500674             1/2003
JP          2005-514718             5/2005                              Based on Micrornachined Silicon Reaction Chambers, Analytical
JP        A-2005-204661             8/2005                              Chemistry, American Chemical Society, 1998, vol. 70, No. 5, pp.
WO         WO 88/06633              9/1988                              918-922.
WO         WO 92/05443              4/1992                              Oleschuk, et al., Trapping of Bead-Based Reagents within
WO         WO 98/00231              1/1998                              Microfluidic Systems,: On-Chip Solid-Phase Extraction and
WO         WO 98/22625              5/1998                              Electrochromatography, Analytical Chemistry, American Chemical
WO         WO 98/53311             11/1998                              Society, 2000, vol. 72, No. 3, pp. 585-590.
WO         WO 99/01688              1/1999                              Orchid Bio Sciences, Inc., www.orchid.com, Jul. 6, 2001.
WO         WO 99/09042              2/1999                              Roche, et al. "Ectodermal commitment of insulin-producing cells
WO         WO 99/12016              3/1999                              derived from mouse embryonic stem cells" Faseb J (2005) 19: 1341-
WO         WO 99/33559              7/1999
                                                                        1343.
WO         WO 01/05510              1/2001
WO         WO 01/14931              3/2001                              Ross, et al., Analysis of DNA Fragments from Conventional and
WO         WO 01/27614              4/2001                              Microfabricated PCR Devices Using Delayed Extraction MALDI-
WO         WO 01/28684              4/2001                              TOF Mass Spectrometry, Analytical Chemistry, American Chemical
WO         WO 01/41931              6/2001                              Society, 1998, vol. 70, No. 10, pp. 2067-2073.
WO         WO 01/54813              8/2001                              Shoffner, M. A. et al., Chip PCR.I. Surface Passivation of
WO         WO 01/89681             11/2001                              Microfabricated Silicon-Glass Chips for PCR, Nucleic Acids
WO        WO 02/072264              9/2002                              Research, Oxford University Press, 1996, vol. 24, No. 2, 375-379.
WO        WO 02/078845             10/2002                              Smith, K. et al., "Comparison of Commercial DNA Extraction Kits
WO        WO 03/012325              2/2003                              for Extraction of Bacterial Genomic DNA from Whole-Blood
WO        WO 03/012406              2/2003                              Samples", Journal of Clinical Microbiology, vol. 41, No. 6 (Jun.
WO        WO 03/048295              6/2003
                                                                        2003), pp. 2440-2443.
WO        WO 03/055605              7/2003
WO       WO 2004/007081             1/2004                              Waters, et al., Microchip Device for Cell Lysis, Multiplex PCR
WO       WO 2004/074848             9/2004                              Amplification, and Electrophoretic Sizing, Analytical Chemistry,
WO       WO 2005/011867             2/2005                              American Chemical Society, 1998, vol. 70, No. 1, pp. 158-162.
WO       WO 2005/108620            11/2005                              Weigl, et al., Microfluidic Diffusion-Based Separation and Detec-
WO       WO 2006/079082             7/2006                              tion, www.sciencemag.org, 1999, vol. 283, pp. 346-347.
WO       WO 2008/060604             5/2008                              Yoza, Brandon et al., DNA extraction using bacterial magnetic par-
WO       WO 2009/012185             1/2009                              ticles modified with hyperbranched polyamidoamine dendrimer,
                                                                        Mar. 20, 2003, vol. 101, No. 3, 219-228.
                  OTHER PUBLICATIONS                                    Yoza, et al., "Fully Automated DNA Extraction fro Blood Using
Carlen et al., "Paraffin Actuated Surface Micromachined Valve," in      Magnetic Particles Modified with a Hyperbranched Polyamidomine
IEEE MEMS 2000 Conference, p. 381-385, Miyazaki, Japan, Jan.            Dendrimer", Journal of Bioscience and Bioengineering, 95( 1):21-26,
2000.                                                                   2003.
Chung, Y. et al., "Microfluidic chip for high efficiency DNA extrac-    Mascini et al., "DNA electrochemical biosensors", Fresenius J. Anal.
tion", Miniaturisation for Chemistry, Biology & Bioengineering, vol.    Chem., 369: 15-22, (2001).
4, No. 2 (Apr. 2004), pp. 141-147.                                      Nakagawa et al., Fabrication of amino silane-coated microchip for
Handique K., et al., On-Chip Thermopneumatic Pressure for Discrete      DNA extraction from whole blood, J of Biotechnology, Mar. 2, 2005,
Drop Pumping, Analytical Chemistry, American Chemical Society,          vol. 116, pp. 105-111.
Apr. 15, 2001, vol. 73, No. 8, 1831-1838.                               Plambeck et al., "Electrochemical Studies of Antitumor Antibiotics",
Handique, K. et al, "Microflidic flow control using selective hydro-    J. Electrochem Soc.: Electrochemical Science and Technology
phobic patterning", SPIE, vol. 3224, pp. 185-194 (1997).                (1984), 131(11): 2556-2563.
                                                        US 8,323,900 B2
                                                                 Page 7


Wang, "Survey and Suuunary, from DNA Biosensors to Gene               International Search Report and Written Opinion dated Jan. 5, 2009
Chips", Nucleic Acids Research, 28(16):3011-3016, (2000).             for PCT/US2007/024022, filed Nov. 14, 2007.
International Search Report and Written Opinion dated Apr. 4, 2008
for PCT/US07/007513, filed Mar. 26, 2007.                             * cited by examiner
U.S. Patent    Dec. 4, 2012   Sheet 1 of 61      US 8,323,900 B2




        0
        0
        (')
        "O
         co
        (I)
        :r::
        "O
         co
         (I)
        0:::




                                                       (9
                                                       LL
    0
    0
    .,...
     (I)
     C




                                       0
                                       0
                                       N
                                        (I)
                                        OJ
                                       "O
                                       ·.:::::
                                       t::'.
                                        co
                                       u
U.S. Patent           Dec. 4, 2012        Sheet 2 of 61           US 8,323,900 B2


                      Sample Preparation Kit

                1.7 ml
        Conical Tube w/2             Wash
        Affinity Pellets and         Buffer
          2 Lysis Pellets




                                                          +   ~
                                                              ASR



    Release                             Neutralization
      Buffer                            Buffer



                               FIG. 2
                                              Automated Dispensing Head



                                                              Cover for Optics
                                                              310




                     Pipette
                         10


           Heat
                                                                    300
       Substrate                          202                       Read Head
               400                        Inlet



                               FIG. 4
U.S. Patent             Dec. 4, 2012        Sheet 3 of 61                US 8,323,900 B2




     981~




                         992
          998                                               994


            Heater              Chamber                        Cartridge




                                        ,_99_9~---./
                                           Detector
                                                                  982
                         980


                               Processor
                                                         984
                                                                    s
    990              Sample                                        986
                                                 Input
                     Reader


                                                                        Output
                988
                              Network




                                    FIG. 3
U.S. Patent   Dec. 4, 2012   Sheet 4 of 61   US 8,323,900 B2




                         FIG~ 5
U.S. Patent   Dec. 4, 2012     Sheet 5 of 61            US 8,323,900 B2




                                               ~2000

                                   2006




                                                 2008




                             FIG. 6A
U.S. Patent   Dec. 4, 2012      Sh ee t 6 of 61          US 8,323,900 B2




                                             ,2 0 0 0



                                          2008


                                                  2014




                             FIG. 6B
U.S. Patent   Dec. 4, 2012      Sheet 7 of 61          U S 8,323,900 B2




                                          ,2 0 0 0




                                                     2008




                             FIG. 6C
U.S. Patent   Dec. 4, 2012   Sheet 8 of 61            US 8,323,900 B2




                                                           0
                                                           (0

                                                           (!)
                                                           LL


                                             N
                                             ......
                                             0
                                             N




               a)
               0
               0
               N

        0
        0
        0
        N

        \..
U.S. Patent             Dec. 4, 2012        Sheet 9 of 61              US 8,323,900 B2




                                                                       ,2000
              -~----------~
                                       0000000
                                       0000000
                                       000000
                                       0000~



                                                                       2024




                                       --

                                                                        2034




       111   1111   I                                       1111   I




                                 FIG. 6E
U.S. Patent       Dec. 4, 2012       Sheet 10 of 61           US 8,323,900 B2




         .                                            ,2000

        . ffjff




                                 FIG. 7
U.S. Patent           Dec. 4, 2012          Sheet 11 of 61                    US 8,323,900 B2




                                                                    Q)
                           >,-
                           co      e                                (,)

                                                                   {g
                       a.1=
                  (    -~ 0
                       OU                               (          .....CQ)
              ~                                     co
              0                                     0
              0)                                    0)




                                            -u...
                                             0
                                             C
                                             0
                                                                                      CX)
                                                                                        .
                                                                                      (.9
                                       (     C
                                            ·cu                                       u._
                                       0
                                       0
                                       0)
                                            2


                            O')
                            C
                           ·xQ)
                                                              ...
                                                               o-
                                                              ..... 0
                                                                  (.)  .;:;
                            0.                                    Q) C
                                                              ..... 0
              (            E                        (
              N
                            :::i
                                                    <O
                                                              c3u
              0            2                        0
              0)                                    0)




                        L..
                                                            Q)
                        0
                        U)                                  (.) C
                        C
                        Q)                                  a>
                                                            C ___
                                                               O Q)
                       Q)-
                       (/) :::i                             (.) ..... :::i
                                                            U) (.) "'O
                       .:::: "'O
                        Q)      0                           Q) 2 0
              (        -2                           (       ... ©2
                       co                                   go
    (         N
              ~
              co       I
                        Q)                          ~
                                                    ~
                                                    co      iI:
   0
   ~
   co
U.S. Patent   Dec. 4, 2012          Sheet 12 of 61   US 8,323,900 B2




                             0
              ...--          0
              0
                             ...-
              ...-




                                                         .
                                                       (9
                                                        LL
U.S. Patent   Dec. 4, 2012   Sheet 13 of 61   US 8,323,900 B2




                                                        .
                                                      CJ
                                                      LL




       (
       0
       0
       N
U.S. Patent                         Dec. 4, 2012       Sheet 14 of 61                  US 8,323,900 B2




                                                                               Q)
                                                                                  C
                                                                                  Q)
                                                                                  a.
                                                                            NE
                                                                            0 ('\j
                                                                            NC/)




                       C
                       0
                      :.:;
                       (.)
                        Q)
                      ......
                        Q)
                      0
                       Q)
                       (.)
                       C
                       Q)

                       ~ 0~
                       Q)
                       I..     -0
              O'.'.    g_S N
              o0..    u..      sN


                                                                                              (9
                                                                                              LL

        (/)                                                             0
        Q)
       >
       ('\j
       >
       e(.) -.::I"                                                            0
       ·- 0
       ~N


                                                                                        0
                                                   0
    (
   0
   0
   N
U.S. Patent   Dec. 4, 2012   S h e e t 15 o f 6
                                               1
                                                   U S 8,323,90
                                                                  0 B2




                                                                  .
                                                             -
                                                             <.9
                                                             u..




      (
     0
     0
     "<j"
U.S. Patent   Dec. 4, 2012   S h e e t 16 of 6
                                              1
                                                  U S 8,323,90
                                                                 0 B2




                                                          .
                                                        -
                                                        (9
                                                        u..




    (
   0
   ~
U.S. Patent       Dec. 4, 2012        Sheet 17 of 61      US 8,323,900 B2




                            co
                            N
                            -.:::t"

                                                 N
                                                 N

                                                 """

                                                  0
                                                  N

                                                  """



                                                           .
                                                        (9
                                                        LJ..




          (
        0
        0
        -.:::t"
U.S. Patent                     Dec. 4, 2012                Sheet 18 of 61           US 8,323,900 B2




              co                                                                 N
              0                                                                  0
              l!)

               \                                 )                               J
                                                                             I
                                            II



                  \             ~lF=
                                                                             I



    I                 =:J

    I                 ::::::J

    I                 ;::=:J    :::==:::i
    I                 =
    I
    I                 = F=
                    =:J

    I                 ==i       I
    I                 =
    I
    I
                    =:J
                    =:J
                                ~
                                                                                             (9
    I               =:J                                                                      u.
    I               =
    I
                                I
                    ;::=:J
                                            II
                                I
                                I
    I
    I
                    ==i
                    =:J
                                I
                                I
    I               =:J
    I               =
                                                 ...----,
    I               =:J

         4                                       u
          \   (f)                /                   \<.o
              (f)               C                     0
              ro                0                     l()
             l?                 -~
                                c75
U.S. Patent   Dec. 4, 2012   Sheet 19 of 61   US 8,323,900 B2




    0
    0
    (0
U.S. Patent   Dec. 4, 2012   Sheet 20 of 61   US 8,323,900 B2




                  N
                  0
                  I'-



                                                (X)
                                                0
                                                l'-
                               _,----t-------1)

                               ----\            (X)
                                                0
                                                I'-




                                                       .
                                                      (9
                                                      LL
U.S. Patent           Dec. 4, 2012   Sheet 21 of 61   US 8,323,900 B2




      "'1"'
      &;      '-I==============
                                                             (9
                                                             u..
U.S. Patent   Dec. 4, 2012   Sheet 22 of 61   US 8,323,900 B2




                                                   .
                                                  (9
                                                  LL
U.S. Patent   Dec. 4, 2012       Sh ee t 23 of 61   US 8,323,900 B2




                             N
                             0
                             0
                             T-




                                                           (9
                                                           -
                                                           LL.
U.S. Patent         Dec. 4, 2012   Sheet 24 of 61   US 8,323,900 B2




              <O
              0
              0
              ~




              l()
              0
              0
              ~

                                                      .
                                                    (9
                                                    LL
U.S. Patent   Dec. 4, 2012   Sheet 25 of 61        US 8,323,900 B2




                                              co            (9
                                              0
                                              0             LL
U.S. Patent                               Dec. 4, 2012     Sheet 26 of 61   US 8,323,900 B2




                                  N
                                  0
                                  N




                                                                  (I)
                                                                  C
                                                                  C
                                                                  co
                                      -.:I"
                                      ,-
                                                                 ..c
                                      N
                                                                 0
                                                                 -0
                                                                  co
                                                                  0


                    [Q]
                                                                 _J
                                                                  X

    (0
   .....
                                                                 ~
   N


                              a:>
                              ,-
                              N
                                                 <X)
                                                         -( I)
                                                         .:s:.
                                                          (.)
                                                                                    <(
                                                                                    0)
                                                 ~        0
                                                         a.                         ~

               (                                 (9
                                                          I...

                                                         <i:                  ,-    (9
               (D
               0
               N
                                                 u..                          0
                                                                              N     u..
                                                                              ..-




           0
           S-
           N                            N
                                       S-
                                       N




                       (
                      -.:I"
                      0
                      N
U.S. Patent   Dec. 4, 2012      Sheet 27 of 61   US 8,323,900 B2




                        FIG. 198


                         1221




                        FIG. 19C
U.S. Patent      Dec. 4, 2012        Sheet 28 of 61   US 8,323,900 B2




              380,




                                FIG. 19D


                                     1303




                                 i
                                1305
        (
       1301



                           0.22~t PTFE Membrane




                                 FIG. 20
U.S. Patent   Dec. 4, 2012   Sheet 29 of 61          US 8,323,900 B2




                                                     0:,
                                                     0
                                                     0:,




                                              L.()
      C"')
                                              0
      0                                       0:,
      0:,



                                                               ~

                                                               N
                                                                   .
                                                               (9
                                          ...-
                                          0
                                          0:,                  LL




                                                     ...-
                                                     ...-
                                                     0:,
U.S. Patent   Dec. 4, 2012               Sheet 30 of 61   US 8,323,900 B2




                                                                -- - <(




                                                                     <(
                                                                     N
                                                                     N
                                                                     C)
                                                                     LL


                         ("")
                         0
                                 .....
                         {O
                         .....
U.S. Patent   Dec. 4, 2012   Sheet 31 of 61   US 8,323,900 B2




   <( -                                              co
                                                     N
                                                     N
                                                     (9
                                                     LL
U.S. Patent   Dec. 4, 2012      Sheet 32 of 61   US 8,323,900 B2




                             FIG. 22C
U.S. Patent        Dec. 4, 2012        Sheet 33 of 61               US 8,323,900 B2




                                                                             0
                                                                             0
                                                                             N
                          ~                                                  .....
                         J
                         J
                                                                             0
                         ~                                              ~    0
                                                                             .....
                                                                             .....
                          ..I

                         :I.
                         _.:).
                             ,.
                                                                             0
                                                                        -    0
                                                                             0
                                                                             .....

                         ...J
                         _J                                                               ('I')
                                                                                     CD   N
                         _)
                                                                             o E   .
                                                                             ~ ~ (9
                                                                        ~




                          _).
                                                                                          LL

                         _J

                         J                                              I-
                                                                             0
                                                                             0
                                                                             00
                         "::J
                         -=,
                          I
                                                                             0
                                                                        I-   0
                                                                             ~




                                                                             0
                                                                             0
                                                                             (0
     0   0    0      0        0    0    0      0        0   0       0
     0   m    00     ~        (0   ~    ~      ~        N   .....
U.S. Patent          Dec. 4, 2012      Sheet 34 of 61             US 8,323,900 B2




     1800~


        1802 \
                 Laminate Microfluidic Substrate and Trim Edges

        1804,                          !
                   Dispense and Load Wax into the Microvalves
                                                                       I
        1806,                           J
           Inspect Wax is Loaded Properly and Laminate is Adhered
                      Properly to Microfluidic Substrate

        1808,                          !
           Apply Hydrophobic Vent Membrane and Heat Stake to the
            Top of the Microsubstrate,Trim Edges of the Membrane

        1810,                          !
              Inspect Membrane is Bonded Well to the Microsubstrate
                      without Heat-clogging the Microchannels

        1812,                          !
         Apply Thermal Conductive Pad Layer on the Bottom Laminate
                              of the Cartridge

        1814,                          !
         Apply Two Label Strips on Top of the Microsubstrate, One to
         Cover the Valves and Second to Protect the Vent Membrane

        1816,                          !
           Print or Apply Small Labels to Show Barcode #, Lot # and
                                  Expiry Date

        1818,                          !
                   Stack and Pack Cartridges in Groups of 25


                                    FIG. 24
U.S. Patent          Dec. 4, 2012          Sheet 35 of 61           US 8,323,900 B2




                   1904


      150 µm x 150 µm~        i~----
                              ____ ,,----400 µm x 100 µm

                                              1901
                                 1902      1906
                              1907
                                        ' ~ Dispensed Wax Droplet
                                            (75 nl ±15 nl)
                 400µm x 250 µ m y
                          C      1909          1901


                                        :[51
                          C             rJ
                                     FIG. 25A

                                                           1909~1901



                                                  C          D
                                                  C          fl
                                                  C
                                                             [l
      Capillary action of controlled volume of / c
                                                             f7
      wax causes it to fill up the Wax up to the
      right interface without blocking the liquid
      flowable microchannel
                                     FIG. 258
U.S. Patent   Dec. 4, 2012   Sheet 36 of 61         US 8,323,900 B2




                                              0
                                              L!)
                                              0
                                              N
        0
        N
        0
        N

        \..


                                                            co
                                                            N
                                                            (9
                                                            LL




                                    T"""
                                    0
                                    N
U.S. Patent                Dec. 4, 2012   Sheet 37 of 61              US 8,323,900 B2




         0)
         o_
         0
         ...--




                                                             ...--
                                                           --o
                                                             0               <(
                                                             ...--
                                                                             ........
                                                                             N
                                                                                   .
                                                                             (9
       L.{)
       0
       0
                                                                             LL
       ...--




                                                                     C")
                                                                     0
                                                                     0
                                                                     ...--
        C")
        ...--
        0



                    ~
        ...--



           I'--
           0
           0
           ...--

                   '\
                    '·',
U.S. Patent      Dec. 4, 2012    Sheet 38 of 61   US 8,323,900 B2




                                                        co
                                                        l"--
                                                        N
                                                        (9

     '--1.1.U...LL.U~..     1-
                          ',l
                                                        LL
U.S. Patent     Dec. 4, 2012   Sheet 39 of 61   US 8,323,900 B2




              --u
                                    --
                                    LU




              -
                                            I
              co
              ...._                               --
                                                   LL
                                                          (_)
                                                          r-
                                                          N
                                                          (9
                                                              .
                                                          LL
U.S. Patent   Dec. 4, 2012   Sheet 40 of 61   US 8,323,900 B2




                                                     co
                                                     N
                                                         .
                                                     (.9
                                                     LL
U.S. Patent    Dec. 4, 2012    Sheet 41 of 61   US 8,323,900 B2




              Cartridge




                          Photodiodes

                          FIG. 29
U.S. Patent   Dec. 4, 2012   She et 42 of 61   US 8,323,900 B2




                                                         .
                                                       (9
                                                       LL
lJ.S. } l a t e n t   o e c . 4, 2012   stteet 43 of 61   us S' 323,90 o-. si
U.S. Patent   Dec. 4, 2012   Sheet 44 of 61   US 8,323,900 B2




                                                     .
                                                   (9
                                                   u..
U.S. Patent   Dec. 4, 2012   Sheet 45 of 61   US 8,323,900 B2




                        FIG. 32
U.S. Patent              Dec. 4, 2012   Sheet 46 of 61   US 8,323,900 B2




                  0
              t5
              .....Q.)
               Q.)


              0
              .....00
              .c
              a..



                                                             Cf)
                                                             Cf)
       "O
        s....
                                                               .
        C'Cl                                                 (9
        0
       en
       :t=
                                                             u.
        ::J
        (.)
        s....
       u(.)
        C
        0s....
       .....(.)
        Q.)
       UJ




                                        s....
                                        Q.)
                                        (.)co     u::
                                         0.
                                        (f)
U.S. Patent                                               Dec. 4, 2012                                   Sheet 47 of 61             US 8,323,900 B2




                      (1)
                      :::,
                     co
                     .....
                      :::,
                                                                              §=
                                                                              l!)
                     0                                                           I

                     0..



                             ~
                             0
           N                                                  NE
           ~
                             ~
                                                              ~.c
             I               :::s:::                            I        Q
           (")
           N
                             0                                ""'o
                                                              NN
           0:::              0
                             N
                                                              0:::    N




                                                                                        N       LL       >
                                                                                                 ::::L (")
                                       2                                                ~

                                                                                                ~
                                                                                          I
                                       <(                                               (")              <O
                                       N                                                ,s;t-   0
                                                                                        u
             I'--
                                       <O
                                       0
                                       <O                                                       t=-{>            N
                                                                                                                               ~
                                                                                                                                             ...:::i-
                                                                                                                                             M
     co
     N
                                       u
                                       2_J
                                                                                                                 ..-
                                                                                                                 LO
                                                                                                                   I
                                                                                                                          LL
                                                                                                                          0.   •o
                                                                                                                               LO 0
                                                                                                                                   (!)
                                                                                                                                                   .
     ~
      I
                                                                                                                 -.::I"
                                                                                                                 0
                                                                                                                          s-
                                                                                                                               ~ .-          CJ
     N
     ~

     :)      +                             ,s;t-
                                                                                        N
                                                                                        ~
                                                                                                t-{>                                         LL
          l!)         <O                                                                  I      ::::L

                                                                                        u""'
                                                                                                ~




                                                                                         ""'    0




                                                     ~
                                                     ~
                                                         N
                                                         ~
                                                          I
                                                                ,~             (1)
                                                                              -0
                                                                               0
                                                     0                        QI
                                                                                0
                                                                              .......
                                                                               0
                                                                              .c
                                                                              0..
                                                   N                 LL
                                                   ~
                                                     I                ::::L
                                                   N                 ~


                                                   u""'              0

            >
             E
            0
            ~
                 I
U.S. Patent   Dec. 4, 2012     Sheet 48 of 61   US 8,323,900 B2




                                   .X
                                   N




                             <(                               co
                             U')                              I.D
                             er)                              (V)
                               .                                  .
                             (!)                              (.9
                             LL                               u_

                                                   e'
                                                    ><
                                                    ~
                                                    N

                                         X
                                        '1"
                                                         1~
                                                         <( "
                                        N
                                                         zN
                                                         ow
                                                         -....J
                                                         t- <i
                                                         00
                                                         w{/.}
                                                         lf)
U.S. Patent          Dec. 4, 2012       Sheet 49 of 61           US 8,323,900 B2




   2100
                                    Analyzer             LCD+ Touchscreen
                                                  2110
                 2114
                                Control Board

                        2116
                               Card Engine
                        (Processor+Memory+Flash)
                                Compact Flash
                             2118


     2108                                         2112
         Optical Detection Unit                           Backplane


     I        Heater Board
                                    I         I   Heater Mux Board          I
     2104_/                                   2106_/

                               Heater Assembly


   2102...J

                                FIG. 36
U.S. Patent   Dec. 4, 2012   Sheet 50 of 61   US 8,323,900 B2




                                                FIG. 37




                                                FIG. 38
U.S. Patent   Dec. 4, 2012   Sheet 51 of 61   US 8,323,900 B2




                                               FIG. 39




                                                FIG. 40
U.S. Patent   Dec. 4, 2012      Sheet 52 of 61   US 8,323,900 B2




                             FIG. 41




                         FIG. 42B
U.S. Patent            Dec. 4, 2012      Sheet 53 of 61   US 8,323,900 B2




           Top Cover




   Microthermal Circuit
              on PCB




     Pressure Support     1


    Mux Board (Control
               Board) , ·




     Bottom Cover




                                      FIG. 42A
U.S. Patent   Dec. 4, 2012   She et 54 of 61   US 8,323,900 B2




                                                FIG. 43A




                                               FIG. 43 8
U.S. Patent   Dec. 4, 2012   Sheet 55 of 61        US 8,323,900 B2




                                              C)


                                                   C)




                      FIG. 44A


                                               C)


                                                     C)




                      FIG. 448
U.S. Patent   Dec. 4, 2012   Sheet 56 of 61   US 8,323,900 B2




                                 0




                     FIG. 44C
U.S. Patent      Dec. 4, 2012         Sheet 57 of 61   US 8,323,900 B2




        0
        0
        N
        'I'"""
                                            ~

          ~
                                            'I'"""
                                            N
                            r-,....         'I'"""
                           'I'"""
                           N
                           'I'"""




                                                            .
                                                          (9
                                                          LL
U.S. Patent       Dec. 4, 2012       Sheet 58 of 61               US 8,323,900 B2




        0
        0
        N
        ~




                                 @       0
                                         N
                                         N·                           co
                                                                      LC')
                                                                      ~
                                                                         .
                                                                      (9
                                                      c.o
                                                      ~

                                                      N
                                                                      LL
                                                      ~

                                                          "'st'
                                                          N
                                                          N
                                                          ~




                                                      N
                                                      N
                                                      N
                                                      ~




              0
              ~

              N
U.S. Patent   Dec. 4, 2012   Sheet 59 of 61   US 8,323,900 B2




                                                      ()
                                                      LC')
                                                      ~
                                                         .
                                                      C)
                                                      LJ..
U.S. Patent   Dec. 4, 2012      Sheet 60 of 61   US 8,323,900 B2




       1218      1224          1216


                             FIG. 450
                                                                                                                         ~
                                                                                                                         00
                        +12V                                                                                             •
                                                                                                                         ~
                                                                                                                         ~
            +3.3V I+3.3V        +3.6V      I
                                         +3.6V          +5.0V                    -5.0V                 -10mV    1-10mv   ~
                                                                                                                         ~
           Regulator           Regulator               Regulator

                                                                   +5.0V
                                                                                Regulator

                                                                                               -5.0V
                                                                                                       Source
                                                                                                                         =
                                                                                                                         ~




                                    LVDS                                           LVDS
                                                                                 Interface I                             c
 Photo              Current to             Inverting                                                                     ('D
                                                                                                                         ~
Detector        Voltage Converter
                   --
                                           Amplifier
                                                                                                                         ...
                                                                                                                         ~

 Photo
Detector
           H        Current to
                Voltage Converter
                                           Inverting
                                           Amplifier
                                                                                                                         N
                                                                                                                         ....
                                                                                                                         0
                                                                                                                         N


           H                                                                                                    ~
                                                                                      SPI
 Photo              Current to
Detector        Voltage Converter
                                                                                                                         rJJ
 Photo
Detector
           H        Current to
                Voltage Converter
                                                                                                                         =-
                                                                                                                         ('D

                                                                                                                         .....
                                                                                                                         ('D



                                                            AID
                                                          Converter
                                                                      I                                                  ....
                                                                                                                         O'I

 Photo
Detector
                    Current to
                Voltage Converter
                                           Inverting
                                           Amplifier
                                                                          SPL    Control  PWM           LED              ....
                                                                                                                         0

                                                                                Processor              Driver            ....
                                                                                                                         O'I


 Photo              Current to             Inverting
Detector        Voltage Converter          Amplifier

 Photo              Current to
Detector        Voltage Converter
                                                                                                                         d
                                                                                                                         r.,;_
 Photo              Current to                                                                                           00
Detector        Voltage Converter                                                                                        w
                                                                                                                         N
                                                                                                                         w
                                                                                                                         \C
                                                            FIG.46                                                       =
                                                                                                                         =
                                                                                                                         =
                                                                                                                         N
                                                      US 8,323,900 B2
                               1                                                                      2
   MICROFLUIDIC SYSTEM FOR AMPLIFYING                                   an easy-to-use device that can deliver a diagnostic result on
    AND DETECTING POLYNUCLEOTIDES IN                                    several samples in a short time.
                PARALLEL                                                   The discussion of the background to the technology herein
                                                                        is included to explain the context of the technology. This is
           CROSS-REFERENCE TO RELATED                              5    not to be taken as an admission that any of the material
                  APPLICATIONS                                          referred to was published, known, or part of the common
                                                                        general knowledge as at the priority date of any of the claims.
   This application is a continuation of U.S. patent applica-              Throughout the description and claims of the specification
tion Ser. No. 11/985,577, filed Nov. 14, 2007, now U.S. Pat.            the word "comprise" and variations thereof, such as "com-
                                                                   10   prising" and "comprises", is not intended to exclude other
No. 7,998,708 which is a continuation-in-part of U.S. patent
application Ser. No. 11/728,964, filed Mar. 26, 2007, which             additives, components, integers or steps.
claims the benefit of U.S. Provisional Patent Application No.
                                                                                                 SUMMARY
60/786,007, filed Mar. 24, 2006, and U.S. Provisional Patent
Application No. 60/859,284, filed Nov. 14, 2006. U.S. patent       15      The present technology addresses systems for detecting
application Ser. No. 11/985,577 claims the benefit of U.S.              polynucleotides in samples, particularly from biological
Provisional Patent Application No. 60/859,284, filed Nov. 14,           samples. In particular, the technology relates to microfluidic
2006, and U.S. Provisional Patent Application No. 60/959,               systems that carry out PCR on nucleotides of interest within
437, filed Jul. 13, 2007. The disclosures of U.S. patent appli-         microfluidic charmels, and detect those nucleotides.
cation Ser. No. 11/985,577, U.S. patent application Ser. No.       20      An apparatus, comprising: a receiving bay configured to
11/728,964, U.S. Provisional Patent Application No. 60/859,             receive a microfluidic cartridge; at least one heat source ther-
284, and U.S. Provisional Patent Application No. 60/959,437             mally coupled to the cartridge and configured to carry out
are considered part of the disclosure of this application, and          PCR on a microdroplet of polynucleotide-containing sample,
are incorporated by reference herein in their entirety.                 in the cartridge; a detector configured to detect presence of
                                                                   25   one or more polynucleotides in the sample; and a processor
                    TECHNICAL FIELD                                     coupled to the detector and the heat source, configured to
                                                                        control heating of one or more regions of the microfluidic
   The technology described herein generally relates to sys-            cartridge.
tems for detecting polynucleotides in samples, particularly                A method of carrying out PCR on a plurality of polynucle-
from biological samples. The technology more particularly          30   otide-containing samples, the method comprising: introduc-
relates to microfluidic systems that carry out PCR on nucle-            ing the plurality of samples in to a microfluidic cartridge,
otides of interest within microfluidic channels, and detect             wherein the cartridge has a plurality of PCR reaction cham-
those nucleotides.                                                      bers configured to permit thermal cycling of the plurality of
                                                                        samples independently of one another; moving the plurality
                      BACKGROUND                                   35   of samples into the respective plurality of PCR reaction
                                                                        chambers; and amplifying polynucleotides contained with
   The medical diagnostics industry is a critical element of            the plurality of samples, by application of successive heating
today's healthcare infrastructure. At present, however, diag-           and cooling cycles to the PCR reaction chambers.
nostic analyses no matter how routine have become a bottle-                The details of one or more embodiments of the technology
neck in patient care. There are several reasons for this. First,   40   are set forth in the accompanying drawings and further
many diagnostic analyses can only be done with highly spe-              description herein. Other features, objects, and advantages of
cialist equipment that is both expensive and only operable by           the technology will be apparent from the description and
trained clinicians. Such equipment is found in only a few               drawings, and from the claims.
locations-often just one in any given urban area. This means
that most hospitals are required to send out samples for analy-    45         BRIEF DESCRIPTION OF THE DRAWINGS
ses to these locations, thereby incurring shipping costs and
transportation delays, and possibly even sample loss. Second,              FIG. 1 shows an exemplary apparatus, a microfluidic car-
the equipment in question is typically not available 'on-de-            tridge, and a read head, as further described herein;
mand' but instead runs in batches, thereby delaying the pro-               FIG. 2 shows an exemplary sample-preparation kit;
cessing time for many samples because they must wait for a         50      FIG. 3 shows a schematic diagram of an apparatus;
machine to fill up before they can be run.                                 FIG. 4 shows a cross-section of a pipetting head and a
   Understanding that sample flow breaks down into several              cartridge in position in a microfluidic apparatus.
key steps, it would be desirable to consider ways to automate              FIG. 5 shows introduction of a PCR-ready sample into a
as many of these as possible. For example, a biological                 cartridge, situated in an instrument;
sample, once extracted from a patient, must be put in a form       55      FIGS. 6A-6E show exemplary embodiments of an appara-
suitable for a processing regime that typically involves using          tus;
PCR to amplify a vector of interest. Once amplified, the                   FIG. 7 shows an exploded view of an apparatus;
presence of a nucleotide of interest from the sample needs to              FIG. 8 shows a block diagram of control circuitry;
be determined unambiguously. Sample preparation is a pro-                  FIG. 9 shows a plan view of an exemplary multi-lane
cess that is susceptible to automation but is also relatively      60   microfluidic cartridge;
routinely carried out in almost any location. By contrast, steps           FIG. lOA shows an exemplary multi-lane cartridge;
such as PCR and nucleotide detection have customarily only                 FIG. lOB shows a portion of an exemplary multi-lane
been within the compass of specially trained individuals hav-           cartridge;
ing access to specialist equipment.                                        FIGS. llA-C show exploded view of an exemplary microf-
   There is a need for a method and apparatus of carrying out      65   luidic cartridge;
PCR and detection on prepared biological samples, and pref-                FIG. 12 shows an exemplary highly-multiplexed microf-
erably with high throughput. In particular there is a need for          luidic cartridge;
                                                    US 8,323,900 B2
                              3                                                                      4
   FIGS. 13-16 show various aspects of exemplary highly                               DETAILED DESCRIPTION
multiplexed microfluidic cartridges; and
   FIGS.17A-C show various aspects of a radially configured           Overview of Apparatus
highly multiplexed microfluidic cartridge.                               The present technology relates to a system and related
   FIG.18 shows an exemplary microfluidic network in a lane      5    methods for amplifying, and carrying out diagnostic analyses
of a multi-lane cartridge;                                            on, polynucleotides (e.g., a DNA, RNA, mRNA, or rRNA)
   FIGS. 19A-19D show exemplary microfluidic valves;                  from biological samples. For example, the system and meth-
   FIG. 20 shows an exemplary bubble vent;                            ods can determine whether a polynucleotide indicative of the
                                                                      presence of a particular pathogen (such as a bacterium or a
   FIG. 21 shows a cross-section of a microfluidic cartridge,
                                                                 10   virus) can be present. The polynucleotide may be a sample of
when in contact with a heater substrate;
                                                                      genomic DNA, or may be a sample of mitochondrial DNA.
   FIGS. 22A-22C shows various cut-away sections that can             The nucleotides are typically provided to the system having
be used to improve cooling rates during PCR thermal cycling;          been isolated or released from particles such as cells in the
   FIG. 23 shows a plot of temperature against time during a          sample. The system includes a disposable microfluidic car-
PCR process, as performed on a microfluidic cartridge as         15   tridge containing multiple sample lanes in parallel and a
described herein;                                                     reusable instrument platform (a PCR analyzer apparatus) that
   FIG. 24 shows an assembly process for a cartridge as               can actuate on-cartridge operations, can detect (e.g., by fluo-
further described herein:                                             rescence detection) and analyze the products of the PCR
   FIGS. 25A and 258 show exemplary deposition of wax                 amplification in each of the lanes separately, in all simulta-
droplets into microfluidic valves;                               20   neously, or in groups simultaneously, and, optionally, can
   FIG. 26 shows an exemplary heater unit;                            display the results on a graphical user interface.
   FIGS. 27A and 27B show a plan view of heater circuitry                A system, microfluidic cartridge, heater unit, detector, kit,
adjacent to a PCR reaction chamber;                                   methods, and associated computer program product, are now
   FIG. 27C shows thermal images of heater circuitry in               further described.
operation;                                                       25      By cartridge is meant a unit that may be disposable, or
   FIG. 28 shows an overlay of an array of heater elements on         reusable in whole or in part, and that is configured to be used
an exemplary multi-lanemicrofluidic cartridge, wherein vari-          in conjunction with some other apparatus that has been suit-
ous microfluidic networks are visible;                                ably and complementarily configured to receive and operate
                                                                      on (such as deliver energy to) the cartridge.
   FIG. 29 shows a cross-sectional view of an exemplary
                                                                 30      By microfluidic, as used herein, is meant that volumes of
detector;
                                                                      sample, and/or reagent, and/or amplified polynucleotide are
   FIG. 30 shows a perspective view of a detector in a read-          from about 0.1 µl to about 999 µl, such as from 1-100 µl, or
head;                                                                 from 2-25 µI. Similarly, as applied to a cartridge, the term
   FIG. 31A, 318 shows a cutaway view of an exemplary                 microfluidic means that various components and channels of
detector in a read-head;                                         35   the cartridge, as further described herein, are configured to
   FIG. 32 shows an exterior view of an exemplary multi-              accept, and/or retain, and/or facilitate passage of microfluidic
plexed read-head with an array of detectors therein;                  volumes of sample, reagent, or amplified polynucleotide.
   FIG. 33 shows a cutaway view of an exemplary multi-                   FIG.1 shows a perspective view of an exemplary apparatus
plexed read-head, as in FIG. 18;                                      100 consistent with those described herein, as well as various
   FIG. 34 shows exemplary pre-amplifier circuitry for a fluo-   40   components thereof, such as exemplary cartridge 200 that
rescence detector;                                                    contains multiple sample lanes, and exemplary read head 300
   FIG. 35A shows effects of aperturing on fluorescence               that contains detection apparatus for reading signals from
intensity; FIG. 358 shows a detector in cross section with an         cartridge 200. The apparatus 100 of FIG. 1 is able to carry out
exemplary aperture;                                                   real-time PCRonanumberof samples in cartridge 200 simul-
                                                                 45   taneously. Preferably the number of samples is 12 samples, as
   FIG. 36 shows an exemplary layout for electronics and
                                                                      illustrated with exemplary cartridge 200, though other num-
software components, as further described herein;
                                                                      bers of samples such as 4, 8, 10, 16, 20, 24, 25, 30, 32, 36, 40,
   FIG. 37 shows an exemplary apparatus, a microfluidic               and 48 are within the scope of the present description. In
cartridge, and a read head, as further described herein;              preferred operation of the apparatus, a PCR-ready solution
   FIGS. 38-39 show positioning of a cartridge in an exem-       50   containing the sample, and, optionally, one or more analyte-
plary apparatus;                                                      specific reagents (ASR's) is prepared, as further described
   FIGS. 40 and 41 show removal of a heater unit from an              elsewhere (see, e.g., U.S. patent application publication
exemplary apparatus;                                                  2006-0166233, incorporated herein by reference), prior to
   FIGS. 42A and 428 show an exemplary heater unit and                introduction into cartridge 200. An exemplary kit for prepar-
heater substrate;                                                55   ing a PCR-ready sample, for use with the system described
   FIGS. 43A and 438 show an exemplary apparatus having               herein, the kit comprising buffers, lysis pellets, and affinity
a detector mounted in a sliding lid;                                  pellets, is shown in FIG. 2.
   FIGS. 44A-44C show a force member;                                 System Overview
                                                                         A schematic overview of a system 981 for carrying out
   FIGS. 45A-45D show a force member associated with a
                                                                 60   analyses described herein is shown in FIG. 3. The geometric
detector;
                                                                      arrangement of the components of system 981 shown in FIG.
   FIG. 46 shows a block diagram of exemplary electronic              3, as well as their respective connectivities, is exemplary and
circuitry in conjunction with a detector as described herein;         not intended to be limiting.
   Additional figures are illustrated within the examples, and           A processor 980, such as a microprocessor, is configured to
are further described therein.                                   65   control functions of various components of the system as
   Like reference symbols in the various drawings indicate            shown, and is thereby in communication with each such com-
like elements.                                                        ponent. In particular, processor 980 is configured to receive
                                                       US 8,323,900 B2
                                5                                                                        6
data about a sample to be analyzed, e.g., from a sample reader            a communication interface, the data storage medium being
990, which may be a barcode reader, an optical character                  one or more media selected from the group consisting of: a
reader, or an RFID scanner (radio frequency tag reader). For              hard disk drive, an optical disk drive, or one or more remov-
example, the sample identifier can be a handheld bar code                 able storage media such as a CD-R, CD-RW, USB-drive, and
reader. Processor 980 can be configured to accept user               5    a flash card.
instructions from an input 984, where such instructions may                  Processor 980 is further configured to control various
include instructions to start analyzing the sample, and choices           aspects of sample diagnosis, as follows in overview, and as
of operating conditions.                                                  further described in detail herein. The system is configured to
   Processor 980 can also be configured to communicate with               operate in conjunction with a complementary cartridge 994,
an optional display 982, so that, for example, information           10
                                                                          such as a microfluidic cartridge. The cartridge is itself con-
including but not limited to the current status of the system,
                                                                          figured, as further described herein, to receive one or more
progress of PCR thermocycling, and any warning message in
                                                                          samples 996 containing one or more polynucleotides in a
case of malfunction of either system or cartridge, as well as
results of analysis, are transmitted to the display. Addition-            form suitable for amplification and diagnostic analysis. The
ally, processor 980 may transmit one or more questions to be         15
                                                                          cartridge has dedicated regions within which amplification,
displayed on display 982 that prompt a user to provide input              such as by PCR, of the polynucleotides is carried out when the
in response thereto. Thus, in certain embodiments, input 984              cartridge is situated in the apparatus.
and display 982 are integrated with one another.                             The microfluidic cartridge is received by a receiving bay
   Processor 980 can be optionally further configured to                  992 configured to selectively receive the cartridge. For
transmit results of an analysis to an output device such as a        20   example, the receiving bay and the microfluidic cartridge can
printer, a visual display, or a speaker, or a combination                 be complementary in shape so that the microfluidic cartridge
thereof, the transmission being either directly through a                 is selectively received in, e.g., a single orientation. The
directly dedicated printer cable, or wirelessly, or via a net-            microfluidic cartridge can have a registration member that fits
work connection.                                                          into a complementary feature of the receiving bay. The reg-
   Processor 980 is still further optionally connected via a         25   istration member can be, for example, a cut-out on an edge of
communication interface such as a network interface to a                  the cartridge, such as a comer that is cut-off, or one or more
computer network 988. The communication interface can be                  notches that are made on one or more of the sides. By selec-
one or more interfaces selected from the group consisting of:             tively receiving the cartridge, the receiving bay can help a
a serial connection, a parallel connection, a wireless network            user to place the cartridge so that the apparatus can properly
connection and a wired network connection such as an eth-            30
                                                                          operate on the cartridge. The receiving bay can also be con-
emet, firewire, cable connection, or one using USB connec-
                                                                          figured so that various components of the apparatus that can
tivity. Thereby, when the system is suitably addressed on the
                                                                          operate on the microfluidic cartridge (heat sources, detectors,
network, a remote user may access the processor and transmit
                                                                          force members, and the like) are positioned to properly oper-
instructions, input data, or retrieve data, such as may be stored
in a memory (not shown) associated with the processor, or on         35   ate on the microfluidic cartridge. In some embodiments, the
some other computer-readable medium that is in communi-                   apparatus can further include a sensor coupled to the proces-
cation with the processor. The computer network connection                sor, the sensor configured to sense whether the microfluidic
may also permit extraction of data to a remote location, such             cartridge is selectively received.
as a personal computer, personal digital assistant, or network               The receiving bay is in communication with a heater unit
storage device such as computer server or disk farm. The             40   998 that itself is controlled by processor 980 in such a way
apparatus may further be configured to permit a user to e-mail            that specific regions of the cartridge, such as individual
results of an analysis directly to some other party, such as a            sample lanes, are independently and selectively heated at
healthcare provider, or a diagnostic facility, or a patient.              specific times during amplification and analysis. The proces-
   Although not shown in FIG. 3, in various embodiments,                  sor can be configured to control application of heat to the
input 984 can include one or more input devices selected from        45   individual sample lanes, separately, in all simultaneously, or
the group consisting of: a keyboard, a touch-sensitive surface,           in groups simultaneously.
a microphone, a track-pad, and a mouse. A suitable input                     The heat source can be, for example, a contact heat source
device may further comprise a reader of formatted electronic              such as a resistive heater or a network of resistive heaters, or
media, such as, but not limited to, a flash memory card,                  a Peltier device, and the like. The contact heat source can be
memory stick, USB-stick, CD, or floppy diskette. An input            50   configured to be in direct physical contact with one or more
device may further comprise a security feature such as a                  distinct locations of a microfluidic cartridge received in the
fingerprint reader, retinal scarmer, magnetic strip reader, or            receiving bay. In various embodiments, each contact source
bar-code reader, for ensuring that a user of the system is in fact        heater can be configured to heat a distinct location having an
authorized to do so, according to, for example, pre-loaded                average diameter in 2 dimensions from about 1 millimeter
identifying characteristics of authorized users. An input            55   (mm)to about 15mm(typicallyabout 1 mm to about 10mm),
device may additionally-and simultaneously-function as                    or a distinct location having a surface area of between about
an output device for writing data in connection with sample               1 mm2 about 225 mm2 (typically between about 1 mm2 and
analysis. For example, if an input device is a reader of for-             about 100 mm2 , or in some embodiments between about 5
matted electronic media, it may also be a writer of such                  mm2 and about 50 mm2 ).
media. Data that may be written to such media by such a              60      In various embodiments, the heat source can be situated in
device includes, but is not limited to, environmental informa-            an assembly that is removable from the apparatus, for
tion, such as temperature or humidity, pertaining to an analy-            example, to permit cleaning or to replace the heater configu-
sis, as well as a diagnostic result, and identifying data for the         ration.
sample in question.                                                          In various embodiments, the apparatus can include a com-
   Additionally, in various embodiments, the apparatus can           65   pliant layer at the contact heat source configured to thermally
further comprise a data storage medium configured to receive              couple the contact heat source with at least a portion of a
data from one or more of the processor, an input device, and              microfluidic cartridge received in the receiving bay. The com-
                                                      US 8,323,900 B2
                               7                                                                         8
pliant layer can have a thickness of between about 0.05 and                 The system in FIG. 3 is configured so that a cartridge with
about 2 millimeters and a Shore hardness of between about 25             capacity to receive multiple samples can be acted upon by the
and about 100.                                                           system to analyze multiple samples----or subsets thereof-
   In various embodiments, the apparatus can further include             simultaneously, or to analyze the samples consecutively. It is
one or more force members (not shown in FIG. 3) configured          5    also consistent that additional samples can be added to a
to apply force to thermally couple the at least one heat source          cartridge, while previously added samples are being ampli-
at least a portion of a microfluidic cartridge received in the           fied and analyzed.
receiving bay.                                                              The system shown in outline in FIG. 3, as with other
   In various embodiments, the one or more force members                 exemplary embodiments described herein, is advantageous at
                                                                    10   least because it does not require locations within the system
are configured to apply force to a plurality oflocations in the
                                                                         suitably configured for storage ofreagents. Neither does the
microfluidic cartridge. The force applied by the one or more
                                                                         system, or other exemplary embodiments herein, require inlet
force members can result in an average pressure at an inter-
                                                                         or outlet ports that are configured to receive reagents from,
face between a portion of the receiving bay and a portion of             e.g., externally stored containers such as bottles, canisters, or
the microfluidic cartridge of between about 5 kilopascals and       15   reservoirs. Therefore, the system in FIG. 3 is self-contained
about 50 kilopascals, for example, the average pressure can              and operates in conjunction with a microfluidic cartridge,
be at least about 7 kilopascals, and still more preferably at            wherein the cartridge has locations within it configured to
least about 14 kilopascals. At least one force member can be             receive mixtures of sample and PCR reagents.
manually operated. At least one force member can be                         The system of FIG. 3 may be configured to carry out
mechanically coupled to a lid at the receiving bay, whereby         20   operation in a single location, such as a laboratory setting, or
operation of the lid operates the force member. The applica-             may be portable so that it can accompany, e.g., a physician, or
tion of force is important to ensure consistent thermal contact          other healthcare professional, who may visit patients at dif-
between the heater wafer and the PCR reactor and microv-                 ferent locations. The system is typically provided with a
alves in the microfluidic cartridge.                                     power-cord so that it can accept AC power from a mains
   In various embodiments, the apparatus can further include        25   supply or generator. An optional transformer (not shown)
a lid at the receiving bay, the lid being operable to at least           built into the system, or situated externally between a power
partially exclude ambient light from the receiving bay. The lid          socket and the system, transforms AC input power into a DC
can be, for example, a sliding lid. The lid can include the              output for use by the system. The system may also be config-
optical detector. A major face of the lid at the optical detector        ured to operate by using one or more batteries and therefore is
or at the receiving bay can vary from planarity by less than        30   also typically equipped with a battery recharging system, and
about 100 micrometers, for example, less than about 25                   various warning devices that alert a user if battery power is
micrometers. The lid can be configured to be removable from              becoming too low to reliably initiate or complete a diagnostic
the apparatus. The lid can include a latching member that                analysis.
ensures that the lid is securely closed before amplification                The system of FIG. 3 may further be configured, for mul-
reactions are applied to the samples in the cartridge.              35   tiplexed cartridge analysis. In one such configuration, mul-
   The processor is also configured to receive signals from              tiple instances of a system, as outlined in FIG. 3, are operated
and control a detector 999 configured to detect a polynucle-             in conjunction with one another to accept and to process
otide in a sample in one or more of the individual sample                multiple cartridges, where each cartridge has been loaded
lanes, separately or simultaneously. The processor thereby               with a different sample. Each component shown in FIG. 3
provides an indication of a diagnosis from the cartridge 994.       40   may therefore be present as many times as there are car-
Diagnosis can be predicated on the presence or absence of a              tridges, though the various components may be configured in
specific polynucleotide in a particular sample. The diagnosis            a common housing.
can be transmitted to the output device 986 and/or the display              In still another configuration, a system is configured to
982, as described hereinabove.                                           accept and to process multiple cartridges, but one or more
   The detector can be, for example, an optical detector that       45   components in FIG. 3 is common to multiple cartridges. For
includes a light source that selectively emits light in an               example, a single device may be configured with multiple
absorption band of a fluorescent dye, and a light detector that          cartridge receiving bays, but a common processor and user
selectively detects light in an emission band of the fluorescent         interface suitably configured to permit concurrent, consecu-
dye, wherein the fluorescent dye corresponds to a fluorescent            tive, or simultaneous, control of the various cartridges. In
polynucleotide probe or a fragment thereof. Alternatively, for      50   such an embodiment a single detector, for example, can scan
example, the optical detector can include a bandpass-filtered            across all of the multiple cartridges. It is further possible that
diode that selectively emits light in the absorption band of the         such an embodiment, also utilizes a single sample reader, and
fluorescent dye and a bandpass filtered photodiode that selec-           a single output device.
tively detects light in the emission band of the fluorescent                In still another configuration, a system as shown in FIG. 3
dye; or for example, the optical detector can be configured to      55   is configured to accept a single cartridge, but wherein the
independently detect a plurality of fluorescent dyes having              single cartridge is configured to process more than 1, for
different fluorescent emission spectra, wherein each fluores-            example, 2, 3, 4, 5, or 6, samples in parallel, and indepen-
cent dye corresponds to a fluorescent polynucleotide probe or            dently of one another.
a fragment thereof; or for example, the optical detector can be             It is further consistent with the present technology that a
configured to independently detect a plurality of fluorescent       60   cartridge can be tagged, e.g., with a molecular bar-code
dyes at a plurality of different locations on a microfluidic             indicative of one or more of the samples, to facilitate sample
cartridge, wherein each fluorescent dye corresponds to a fluo-           tracking, and to minimize risk of sample mix-up. Methods for
rescent polynucleotide probe or a fragment thereof in a dif-             such tagging are described elsewhere, e.g., in U.S. patent
ferent sample.                                                           application publication Ser. No. 10/360,854, incorporated
   A suitable processor 980 can be designed and manufac-            65   herein by reference.
tured according to, respectively, design principles and semi-               In various embodiments, the apparatus can further include
conductor processing methods known in the art.                           an analysis port. The analysis port can be configured to allow
                                                      US 8,323,900 B2
                               9                                                                       10
an external sample analyzer to analyze a sample in the microf-           more separate materials and attached to the underside of
luidic cartridge; for example, the analysis port can be a hole or        system 2000. For example, the feet may comprise a rubber
window in the apparatus which can accept an optical detec-               that makes it hard for system 2000 to slip on a surface on
tion probe that can analyze a sample in situ in the microfluidic         which it is situated, and also protects the surface from
cartridge. In some embodiments, the analysis port can be            5    scratches. The stabilizing member of members may take
configured to direct a sample from the microfluidic cartridge            other forms than feet, for example, rails, runners, or one or
to an external sample analyzer; for example, the analysis port           more pads.
can include a conduit in fluid communication with the microf-                System 2000 further comprises a display 2006, which may
luidic cartridge that direct a liquid sample to a chromatogra-           be a liquid crystal display, such as active matrix, an OLED, or
phy apparatus, an optical spectrometer, a mass spectrometer,        10   some other suitable form. It may present images and other
or the like.                                                             information in color or in black and white. Display 2006 may
   Apparatus 100 may optionally comprise one or more sta-                also be a touch-sensitive display and therefore may be con-
bilizing feet that cause the body of the device to be elevated           figured to accept input from a user in response to various
above a surface on which system 100 is disposed, thereby                 displayed prompts. Display 2006 may have an anti-reflective
permitting ventilation underneath system 100, and also pro-         15   coating on it to reduce glare and reflections from overhead
viding a user with an improved ability to lift system 100.               lights in an laboratory setting. Display 2006 may also be
There may be 2, 3, 4, 5, or 6, or more feet, depending upon the          illuminated from, e.g., a back-light, to facilitate easier view-
size of system 100. Such feet are preferably made of rubber,             ing in a dark laboratory.
or plastic, or metal, and in some embodiments may elevate the                System 2000, as shown in FIG. 6A, also comprises a move-
body of system 100 by from about 2 to about 10 mm above a           20   able lid 2010, having a handle 2008. The lid 2010 can slide
surface on which it is situated. The stabilizing function can            back and forward. In FIG. 6A, the lid is in a forward position,
also be provided by one or more runners that run along one or            whereby it is "closed". In FIG. 68, the lid is shown in a back
more edges-or are inwardly displaced from one or more                    position, wherein the lid is "open" and reveals a receiving bay
edges-of the underside of the apparatus. Such runners can                2014 that is configured to receive a microfluidic cartridge. Of
also be used in conjunction with one or more feet. In another       25   course, as one of ordinary skill in the art would appreciate, the
embodiment, a turntable situated on the underside permits the            technology described herein is not limited to a lid that slides,
apparatus to be rotated in a horizontal or near-horizontal               or one that slides back and forward. Side to side movement is
plane when positioned on, e.g., a benchtop, to facilitate access         also possible, as is a configuration where the lid is "open"
from a number of angles by a user.                                       when positioned forward in the device. It is also possible that
   FIG. 4 shows a schematic cross-sectional view of a part of       30   the lid is a hinged lid, or one that is totally removable.
an apparatus as described herein, showing input of sample                    Handle 2008 performs a role of permitting a user to move
into a cartridge 200 via a pipette 10 (such as a disposable              lid 2010 from one position to another, and also performs a role
pipette) and an inlet 202. Inlet 202 is preferably configured to         of causing pressure to be forced down on the lid, when in a
receive a pipette or the bottom end of a PCR tube and thereby            closed position, so that pressure can be applied to a cartridge
accept sample for analysis with minimum waste, and with             35   in the receiving bay 2014. In FIG. 6C, handle 2008 is shown
minimum introduction of air. Cartridge 200 is disposed on top            in a depressed position, wherein force is thereby applied to lid
of and in contact with a heater substrate 400. Read head 300             2014, and thus pressure is applied to a cartridge received in
is positioned above cartridge 200 and a cover for optics 310             the receiving bay beneath the lid.
restricts the amount of ambient light that can be detected by                In one embodiment, the handle and lid assembly are also
the read head.                                                      40   fitted with a mechanical sensor that does not permit the handle
   FIG. 5 shows an example of 4-pipette head used for attach-            to be depressed when there is no cartridge in the receiving
ing disposable pipette tips, prior to dispensing PCR-ready               bay. In another embodiment, the handle and lid assembly are
sample into a cartridge.                                                 fitted with a mechanical latch that does not permit the handle
Exemplary Systems                                                        to be raised when an analysis is in progress.
   FIGS. 6A-6E show exterior perspective views of various           45      A further configuration of system 2000 is shown in FIG.
configurations of an exemplary system, as further described              6D, wherein a door 2012 is in an open position. Door 2012 is
herein. FIG. 6A shows a perspective view of a system 2000                shown in a closed position in FIGS. 6A-C. The door is an
for receiving microfluidic cartridge (not shown), and for caus-          optional component that permits a user to access a heater
ing and controlling various processing operations to be per-             module 2020, and also a computer-readable medium input
formed a sample introduced into the cartridge. The elements         50   tray 2022. System 2000 can function without a door that
of system 2000 are not limited to those explicitly shown. For            covers heater module 2020 and medium input 2022, but such
example, although not shown, system 2000 may be connected                a door has convenience attached to it. Although the door 2012
to a hand-held bar-code reader, as further described herein.             is shown hinged at the bottom, it may also be hinged at one of
   System 2000 comprises a housing 2002, which can-be                    its sides, or at its upper edge. Door 2012 may alternatively be
made of metal, or a hardened plastic. The form of the housing       55   a removable cover, instead of being hinged. Door 2012, may
shown in FIG. 6A embodies stylistic as well as functional                also be situated at the rear, or side of system 2000 for
features. Other embodiments of the technology may appear                 example, if access to the heater module and/or computer
somewhat differently, in their arrangement of the compo-                 readable medium input is desired on a different face of the
nents, as well as their overall appearance, in terms of smooth-          system. It is also consistent with the system herein that the
ness oflines, and of exterior finish, and texture. System 2000      60   heater module, and the computer readable medium input are
further comprises one or more stabilizing members 2004.                  accessed by separate doors on the same or different sides of
Shown in FIG. 6A is a stabilizing foot, of which several are             the device, and wherein such separate doors may be indepen-
normally present, located at various regions of the underside            dently hinged or removable.
of system 2000 so as to provide balance and support. For                     Heater module 2020 is preferably removable, and is further
example, there may be three, four, five, six, or eight such         65   described hereinbelow.
stabilizing feet. The feet may be moulded into and made of the               Computer readable medium input 2022 may accept one or
same material as housing 2002, or may be made of one or                  more of a variety of media. Shown in FIG. 2D is an exemplary
                                                       US 8,323,900 B2
                               11                                                                         12
form ofinput 2022, a CD-Rom tray for accepting a CD, DVD,                     Embodiments of apparatus 2000 also include software
or mini-CD, or mini-DVD, in any of the commonly used                      (e.g., for interfacing with users, conducting analysis and/or
readable, read-writable, and writable formats. Also consistent            analyzing test results), firmware (e.g., for controlling the
with the description herein is an input that can accept another           hardware during tests on the cartridge 812), and one or more
form of medium, such as a floppy disc, flash memory such as          5    peripheral communication interfaces shown collectively as
memory stick, compact flash, smart data-card, or secure-data              2031 for peripherals (e.g., communication ports such as USB/
card, a pen-drive, portable USB-drive, zip-disk, and others.              Serial/Ethernet to connect to storage such as compact disc or
Such an input can also be configured to accept several differ-            hard disk, to connect input devices such as a bar code reader
ent forms of media. Such an input 2022 is in communication                and/or a keyboard, to connect to other computers or storage
                                                                     10   via a network, and the like).
with a processor (as described in connection with FIG. 3,
                                                                              Control electronics 840, shown schematically in the block
though not shown in FIGS. 6A-E), that can read data from a
                                                                          diagram in FIG. 8, can include one or more functions in
computer-readable medium when properly inserted into the
                                                                          various embodiments, for example for, main control 900,
input.                                                                    multiplexing 902, display control 904, detector control 906,
   FIG. 6E shows a plan view of a rear of system 2000. Shown         15   and the like. The main control function may serve as the hub
are an air vent 2024, or letting surplus heat escape during an            of control electronics 840 in apparatus 2000 and can manage
analysis. Typically, on the inside of system 2000, and by air             communication and control of the various electronic func-
vent 2024 and not shown in FIG. 6E, is a fan. Other ports                 tions. The main control function can also support electrical
shown in FIG. 6E are as follows: a power socket 2026 for                  and communications interface 908 with a user or an output
accepting a power cord that will connect system 2000 to a            20   device such as a printer 920, as well as optional diagnostic and
supply of electricity; an ethernet connection 2028 for linking            safety functions. In conjunction with main control function
system 2000 to a computer network such as a local area                    900, multiplexer function 902 can control sensor data 914 and
network; an phone jack connection 2032 for linking system                 output current 916 to help control heater/sensor module 2020.
2000 to a communication network such as a telephone net-                  The display control function 904 can control output to and, if
work; one or more USB ports 2030, for connecting system              25   applicable, interpret input from touch screen LCD 846, which
2000 to one or more peripheral devices such as a printer, or a            can thereby provide a graphical interface to the user in certain
computer hard drive; an infra-red port for communicating                  embodiments. The detector function 906 can be implemented
with, e.g., a remote controller (not shown), to permit a user to          in control electronics 840 using typical control and process-
control the system without using a touch-screen interface. For            ing circuitry to collect, digitize, filter, and/or transmit the data
example, a user could remotely issue scheduling commands             30   from a detector 2009 such as one or more fluorescence detec-
to system 2000 to cause it to start an analysis at a specific time        tion modules.
in the future.                                                            Microfluidic Cartridge
   Features shown on the rear of system 2000 may be                           The present technology comprises a microfluidic cartridge
arranged in any different manner, depending upon an internal              that is configured to carry out an amplification, such as by
configuration of various components. Additionally, features          35   PCR, of one or more polynucleotides from one or more
shown as being on the rear of system 2000, may be optionally              samples. It is to be understood that, unless specifically made
presented on another face of system 2000, depending on                    clear to the contrary, where the term PCR is used herein, any
design preference. Shown in FIG. 6E are exemplary connec-                 variant of PCR including but not limited to real-time and
tions. It would be understood that various other features,                quantitative, and any other form of polynucleotide amplifica-
including inputs, outputs, sockets, and connections, may be          40   tion is intended to be encompassed. The microfluidic car-
present on the rear face of system 2000, though not shown, or             tridge need not be self-contained and can be designed so that
on other faces of system 2000.                                            it receives thermal energy from one or more heating elements
   An exploded view of an exemplary embodiment of the                     present in an external apparatus with which the cartridge is in
apparatus is shown in FIG. 7, particularly showing internal               thermal communication. An exemplary such apparatus is fur-
features of apparatus 2000. Apparatus 2000 can comprise a            45   ther described herein; additional embodiments of such a sys-
computer readable medium configured with hardware/firm-                   tem are found in U.S. patent application Ser. No. 11/940,310,
ware that can be employed to drive and monitor the operations             entitled "Microfluidic Cartridge and Method of Making
on a cartridge used therewith, as well as software to interpret,          Same", and filed on even date herewith, the specification of
communicate and store the results of a diagnostic test per-               which is incorporated herein by reference.
formed on a sample processed in the cartridge. Referring to          50       By cartridge is meant a unit that may be disposable, or
FIG. 7, typical components of the apparatus 2000 are shown                reusable in whole or in part, and that is configured to be used
and include, for example, control electronics 2005, remov-                in conjunction with some other apparatus that has been suit-
able heater/sensor module 2020, detector 2009 such as a                   ably and complementarily configured to receive and operate
fluorescent detection module, display screen or optionally                on (such as deliver energy to) the cartridge.
combined display and user interface 2006 (e.g., a medical            55       By microfluidic, as used herein, is meant that volumes of
grade touch sensitive liquid crystal display (LCD)). In some              sample, and/or reagent, and/or amplified polynucleotide are
embodiments, lid 2010, detector 2009, and handle 2008 can                 from about 0.1 µl to about 999 µl, such as from 1-100 µl, or
be collectively referred to as slider module 2007. Additional             from 2-25 µI. Similarly, as applied to a cartridge, the term
components of apparatus 2000 may include one or more                      microfluidic means that various components and channels of
mechanical fixtures such as frame 2019 to hold the various           60   the cartridge, as further described herein, are configured to
modules (e.g., the heater/sensor module 2020, and/or the                  accept, and/or retain, and/or facilitate passage of microfluidic
slider module 2007) in alignment, and for providing struc-                volumes of sample, reagent, or amplified polynucleotide.
tural rigidity. Detector module 2009 can be placed in rails to            Certain embodiments herein can also function with nano liter
facilitate opening and placement of cartridge 2060 in the                 volumes (in the range of 10-500 nanoliters, such as 100 nano-
apparatus 2000, and to facilitate alignment of the optics upon       65   liters).
closing. Heater/sensor module 2020 can be also placed on                      One aspect of the present technology relates to a microf-
rails for easy removal and insertion of the assembly.                     luidic cartridge having two or more sample lanes arranged so
                                                     US 8,323,900 B2
                             13                                                                      14
that analyses can be carried out in two or more of the lanes in        PCR reagents and the neutralized polynucleotide sample,
parallel, for example simultaneously, and wherein each lane            suitable for subjecting to thermal cycling conditions that cre-
is independently associated with a given sample.                       ate PCR amplicons from the neutralized polynucleotide
   A sample lane is an independently controllable set of ele-          sample. For example, a PCR-ready sample can include a PCR
ments by which a sample can be analyzed, according to             5    reagent mixture comprising a polymerase enzyme, a positive
methods described herein as well as others known in the art.           control plasmid, a fluorogenic hybridization probe selective
A sample lane comprises at least a sample inlet, and a microf-         for at least a portion of the plasmid and a plurality of nucle-
luidic network having one or more microfluidic components,             otides, and at least one probe that is selective for a polynucle-
as further described herein.                                           otide sequence. Exemplary probes are further described
   In various embodiments, a sample lane can include a            10
                                                                       herein. Typically, the microfluidic network is configured to
sample inlet port or valve, and a microfluidic network that
                                                                       couple heat from an external heat source with the mixture
comprises, in fluidic communication one or more compo-
                                                                       comprising the PCR reagent and the neutralized polynucle-
nents selected from the group consisting of: at least one
thermally actuated valve, a bubble removal vent, at least one          otide sample under thermal cycling conditions suitable for
thermally actuated pump, a gate, mixing channel, positioning      15
                                                                       creating PCR amplicons from the neutralized polynucleotide
element, microreactor, a downstream thermally actuated                 sample.
valve, and a PCR reaction chamber. The sample inlet valve                 In various embodiments, the PCR reagent mixture can
can be configured to accept a sample at a pressure differential        include a positive control plasmid and a plasmid fluorogenic
compared to ambient pressure of between about 70 and 100               hybridization probe selective for at least a portion of the
kilopascals.                                                      20   plasmid, and the microfluidic cartridge can be configured to
   The cartridge can therefore include a plurality of microf-          allow independent optical detection of the fluorogenic
luidic networks, each network having various components,               hybridization probe and the plasmid fluorogenic hybridiza-
and each network configured to carry out PCR on a sample in            tion probe.
which the presence or absence of one or more polynucle-                   In various embodiments, the microfluidic cartridge can
otides is to be determined.                                       25   accommodate a negative control polynucleotide, wherein the
   A multi-lane cartridge is configured to accept a number of          microfluidic network can be configured to independently
samples in series or in parallel, simultaneously or consecu-           carry out PCR on each of a neutralized polynucleotide sample
tively, in particular embodiments 12 samples, wherein the              and a negative control polynucleotide with the PCR reagent
samples include at least a first sample and a second sample,           mixture under thermal cycling conditions suitable for inde-
wherein the first sample and the second sample each contain       30   pendently creating PCR amplicons of the neutralized poly-
one or more polynucleotides in a form suitable for amplifica-
                                                                       nucleotide sample and PCR amplicons of the negative control
tion. The polynucleotides in question may be the same as, or
                                                                       polynucleotide. Each lane of a multi-lane cartridge as
different from one another, in different samples and hence in
                                                                       described herein can perform two reactions when used in
different lanes of the cartridge. The cartridge typically pro-
cesses each sample by increasing the concentration of a poly-     35
                                                                       conjunction with two fluorescence detection systems per
nucleotide to be determined and/or by reducing the concen-             lane. A variety of combinations of reactions can be performed
tration of inhibitors relative to the concentration of                 in the cartridge, such as two sample reactions in one lane, a
polynucleotide to be determined.                                       positive control and a negative control in two other lanes; or a
   The multi-lane cartridge comprises at least a first sample          sample reaction and an internal control in one lane and a
lane having a first microfluidic network and a second lane        40   negative control in a separate lane.
having a second microfluidic network, wherein each of the                 FIG. lOA shows a perspective view of a portion of an
first microfluidic network and the second microfluidic net-            exemplary microfluidic cartridge 200 according to the
work is as elsewhere described herein, and wherein the first           present technology. FIG. lOB shows a close-up view of a
microfluidic network is configured to amplify polynucle-               portion of the cartridge 200 of FIG. lOA illustrating various
otides in the first sample, and wherein the secondmicrofluidic    45   representative components. The cartridge 200 may be
network is configured to amplify polynucleotides in the sec-           referred to as a multi-lane PCR cartridge with dedicated
ond sample.                                                            sample inlets 202. For example sample inlet 202 is configured
   In various embodiments, the microfluidic network can be             to accept a liquid transfer member (not shown) such as a
configured to couple heat from an external heat source to a            syringe, a pipette, or a PCR tube containing a PCR ready
sample mixture comprising PCR reagent and neutralized             50   sample. More than one inlet 202 is shown in FIGS. lOA, lOB,
polynucleotide sample under thermal cycling conditions suit-           wherein one inlet operates in conjunction with a single
able for creating PCR amplicons from the neutralized poly-             sample lane. Various components of microfluidic circuitry in
nucleotide sample.                                                     each lane are also visible. For example, microvalves 204, and
   At least the external heat source may operate under control         206, and hydrophobic vents 208 for removing air bubbles, are
of a computer processor, configured to execute computer           55   parts of microfluidic circuitry in a given lane. Also shown is
readable instructions for operating one or more components             an ultrafast PCR reactor 210, which, as further described
of each sample lane, independently of one another, and for             herein, is a microfluidic channel in a given sample lane that is
receiving signals from a detector that measures fluorescence           long enough to permit PCR to amplify polynucleotides
from one or more of the PCR reaction chambers.                         present in a sample. Above each PCR reactor 210 is a window
   For example, FIG. 9 shows a plan view of a microfluidic        60   212 that permits detection of fluorescence from a fluorescent
cartridge 100 containing twelve independent sample lanes               substance in PCR reactor 210 when a detector is situated
101 capable of simultaneous or successive processing. The              above window 212. It is to be understood that other configu-
microfluidic network in each lane is typically configured to           rations of windows are possible including, but not limited to,
carry out amplification, such as by PCR, on a PCR-ready                a single window that straddles each PCR reactor across the
sample, such as one containing nucleic acid extracted from a      65   width of cartridge 200.
sample using other methods as further described herein. A                 In preferred embodiments, the multi-sample cartridge has
PCR-ready sample is thus typically a mixture comprising the            a size substantially the same as that of a 96-well plate as is
                                                       US 8,323,900 B2
                               15                                                                       16
customarily used in the art. Advantageously, then, such a                 detection of polynucleotides during an amplification reaction
cartridge may be used with plate handlers used elsewhere in               performed in the microfluidic circuitry defined therein.
the art.                                                                  Rigidity is advantageous because it facilitates effective and
   The sample inlets of adjacent lanes are reasonably spaced              uniform contact with a heat unit as further described herein.
apart from one another to prevent any contamination of one           5    Use of a non-venting material is also advantageous because it
sample inlet from another sample when a user introduces a                 reduces the likelihood that the concentration of various spe-
sample into any one cartridge. In an embodiment, the sample               cies in liquid form will change during analysis. Use of a
inlets are configured so as to prevent subsequent inadvertent             material having low auto-fluorescence is also important so
introduction of sample into a given lane after a sample has               that background fluorescence does not detract from measure-
already been introduced into that lane. In certain embodi-           10   ment of fluorescence from the analyte of interest.
ments, the multi-sample cartridge is designed so that a spac-                The cartridge can further include, disposed on top of the
ing between the centroids of sample inlets is 9 mm, which is              substrate 424, an oleophobic/hydrophobic vent membrane
an industry-recognized standard. This means that, in certain              layer 426 of a porous material, such as 0.2 to 1.0 micron
embodiments the center-to-center distance between inlet                   pore-size membrane of modified polytetrafluorethylene, the
holes in the cartridge that accept samples from PCR tubes, as        15   membrane being typically between about 25 and about 100
further described herein, is 9 mm. The inlet holes can be                 microns thick, and configured to cover the vent channels of
manufactured conical in shape with an appropriate conical                 microfluidic substrate 424, and attached thereto using, for
angle so that industry-standard pipette tips (2 µl, 20 µl, 200 µl,        example, heat bonding.
volumes, etc.) fit snugly therein. The cartridge herein may be               Typically, the microfluidic cartridge further includes a
adapted to suit other, later-arising, industry standards not         20   layer 428, 430 of polypropylene or other plastic label with
otherwise described herein, as would be understood by one of              pressure sensitive adhesive (typically between about 50 and
ordinary skill in the art.                                                150 microns thick) configured to seal the wax loading holes of
   In one embodiment, an exemplary microfluidic cartridge                 the valves in substrate 424, trap air used for valve actuation,
has 12 sample lanes. The inlet ports in this embodiment have              and serve as a location for operator markings. In FIG. 4A, this
a 6 mm spacing, so that, when used in conjunction with an            25   layer is shown in two separate pieces, 428, 430, though it
automated sample loader having 4 heads, spaced equidis-                   would be understood by one of ordinary skill in the art that a
tantly at 18 mm apart, the inlets can be loaded in three batches          single piece layer would be appropriate.
of four inlets: e.g., inlets 1, 4, 7, and 10 together, followed by           In various embodiments, the label is a computer-readable
2, 5, 8, and 11, then finally 3, 6, 9, and 12, wherein the 12             label. For example, the label can include a bar code, a radio
inlets are numbered consecutively from one side of the car-          30   frequency tag or one or more computer-readable characters.
tridge to the other as shown.                                             The label can be foamed of a mechanically compliant mate-
   A microfluidic cartridge as used herein may be constructed             rial. For example, the mechanically compliant material of the
from a number of layers. Accordingly, one aspect of the                   label can have a thickness of between about 0.05 and about 2
present technology relates to a microfluidic cartridge that               millimeters and a Shore hardness of between about 25 and
comprises a first, second, third, fourth, and fifth layers           35   about 100. The label can be positioned such that it can be read
wherein one or more layers define a plurality of microfluidic             by a sample identification verifier as further described herein.
networks, each network having various components config-                     The cartridge can further include a heat sealable laminate
ured to carry out PCR on a sample in which the presence or                layer 422 (typically between about 100 and about 125
absence of one or more polynucleotides is to be determined.               microns thick) attached to the bottom surface of the microf-
In various embodiments, one or more such layers are                  40   luidic substrate 424 using, for example, heat bonding. This
optional.                                                                 layer serves to seal the PCR channels and vent channels in
   FIGS. llA-C show various views of a layer structure of an              substrate 424. The cartridge can further include a thermal
exemplary microfluidic cartridge comprising a number of                   interface material layer 420 (typically about 125 microns
layers, as further described herein. FIG. llA shows an                    thick), attached to the bottom of the heat sealable laminate
exploded view; FIG. l1B shows a perspective view; and FIG.           45   layer using, for example, pressure sensitive adhesive. The
llC shows a cross-sectional view of a sample lane in the                  layer 420 can be compressible and have a higher thermal
exemplary cartridge. Referring to FIGS. llA-C, an exem-                   conductivity than common plastics, thereby serving to trans-
plary microfluidic cartridge 400 includes first 420, second               fer heat across the laminate more efficiently. Typically, how-
422, third 424, fourth 426, and fifth layers in two non-con-              ever, layer 420 is not present.
tiguous parts 428, 430 (as shown) that enclose a microfluidic        50      The application of pressure to contact the cartridge to the
network having various components configured to process                   heater of an instrument that receives the cartridge generally
multiple samples in parallel that include one or more poly-               assists in achieving better thermal contact between the heater
nucleotides to be determined.                                             and the heat-receivable parts of the cartridge, and also pre-
   Microfluidic cartridge 400 can be fabricated as desired.               vents the bottom laminate structure from expanding, as would
The cartridge can include a microfluidic substrate layer 424,        55   happen if the PCR channel was only partially filled with
typically injection molded out of a plastic, such as a zeonor             liquid and the air entrapped therein would be thermally
plastic (cyclic olefin polymer), having a PCR channel and                 expanded during thermocycling.
valve channels on a first side and vent channels and various                 In use, cartridge 400 is typically thermally associated with
inlet holes, including wax loading holes and liquid inlet holes,          an array ofheat sources configured to operate the components
on a second side (disposed toward hydrophobic vent mem-              60   (e.g., valves, gates, actuators, and processing region 410) of
brane 426). It is advantageous that all the microfluidic net-             the device. Exemplary such heater arrays are further
work defining structures, such as PCR reactors, valves, inlet             described herein. Additional embodiments of heater arrays
holes, and air vents, are defined on the same single substrate            are described in U.S. patent application Ser. No. 11/940,315,
424. This attribute facilitates manufacture and assembly of               entitled "Heater Unit for Microfluidic Diagnostic System"
the cartridge. Additionally, the material from which this sub-       65   and filed on even date herewith, the specification of which is
strate is formed is rigid or nondeformable, non-venting to air            incorporated herein by reference in its entirety. In some
and other gases, and has a low autofluorescence to facilitate             embodiments, the heat sources are controlled by a computer
                                                      US 8,323,900 B2
                              17                                                                      18
processor and actuated according to a desired protocol. Pro-            having 4 heads can load 4 inlets at once, in 12 discrete steps,
cessors configured to operate microfluidic devices are                  for the cartridge of FIG. 13. Other configurations of inlets
described in, e.g., U.S. application Ser. No. 09/819,105, filed         though not explicitly described or depicted are compatible
Mar. 28, 2001, which application is incorporated herein by              with the technology described herein.
reference.                                                                 FIG. 14 shows, in close up, an exemplary spacing of valves
    In various embodiments, during transport and storage, the           702, channels 704, and vents 796, in adjacent lanes 708 of a
microfluidic cartridge can be further surrounded by a sealed            multi-sample microfluidic cartridge for example as shown in
pouch. The microfluidic cartridge can be sealed in the pouch            FIG. 13.
with an inert gas. The microfluidic cartridge can be dispos-               FIGS. 15 and 16 show close-ups of, respectively, heater
able for example after one or more of its sample lanes have        10   arrays 804 compatible with, and inlets 902 on, the exemplary
been used.                                                              cartridge shown in FIG. 14.
Highly Multiplexed Embodiments                                             FIGS. 17A and l 7B show various views of an embodiment
    Embodiments of the cartridge described herein may be                of a radially-configured highly-multiplexed cartridge, having
constructed that have high-density microfluidic circuitry on a          a number of inlets 1002, microfluidic lanes 1004, valves
single cartridge that thereby permit processing of multiple        15   1005, and PCR reaction chambers 1006. FIG. 17C shows an
samples in parallel, or in sequence, on a single cartridge.             array of heater elements 1008 compatible with the cartridge
Preferred numbers of such multiple samples include 20, 24,              layout ofFIG.17A.
36, 40, 48, 50, 60, 64, 72, 80, 84, 96, and 100, but it would be           The various embodiments shown in FIGS. 12-17C are
understood that still other numbers are consistent with the             compatible with liquid dispensers, receiving bays, and detec-
apparatus and cartridge herein, where deemed convenient and        20   tors that are configured differently from the other specific
practical.                                                              examples described herein.
   Accordingly, different configurations of lanes, sample                  During the design and manufacture of highly multiplexed
inlets, and associated heater networks than those explicitly            cartridges, photolithographic processing steps such as etch-
depicted in the FI Gs and examples that can facilitate process-         ing, hole drilling/photo-chemical drilling/sand-blasting/ion-
ing such numbers of samples on a single cartridge are within       25   milling processes should be optimized to give well defined
the scope of the instant disclosure. Similarly, alternative con-        holes and microchannel pattern. Proper distances between
figurations of detectors and heating elements for use in con-           channels should be identified and maintained to obtain good
junction with such a highly multiplexed cartridge are also              bonding between the microchannel substrate and the heat
within the scope of the description herein.                             conducting substrate layer. In particular, it is desirable that
   It is also to be understood that the microfluidic cartridges    30   minimal distances are maintained between pairs of adjacent
described herein are not to be limited to rectangular shapes,           microchannels to promote, reliable bonding of the laminate in
but can include cartridges having circular, elliptical, triangu-        between the channels.
lar, rhombohedral, square, and other shapes. Such shapes may               The fabrication by injection molding of these complicated
also be adapted to include some irregularity, such as a cut-out,        microfluidic structures having multiple channels and multiple
to facilitate placement in a complementary apparatus as fur-       35   inlet holes entails proper consideration of dimensional
ther described herein.                                                  repeatability of these structures over multiple shots from the
    In an exemplary embodiment, a highly multiplexed car-               injection molding master pattern. Proper consideration is also
tridge has 48 sample lanes, and permits independent control             attached to the placement of ejector pins to push out the
of each valve in each lane by suitably configured heater cir-           structure from the mold without causing warp, bend or
cuitry, with 2 banks of thermo cycling protocols per lane, as      40   stretching ofit. For example, impression of the ejector pins on
shown in FIG. 12. In the embodiment in FIG. 12, the heaters             the microfluidic substrate should not sink into the substrate
( shown superimposed on the lanes) are arranged in three                thereby preventing planarity of the surface of the cartridge.
arrays 502, 504, with 506, and 508. The heaters are them-               The accurate placement of various inlet holes ( such as sample
selves disposed within one or more substrates. Heater arrays            inlet holes, valve inlet holes and vent holes) relative to adja-
502, 508 in two separate glass regions only apply heat to          45   cent microfluidic channels is also important because the pres-
valves in the microfluidic networks in each lane. Because of            ence of these holes can cause knit-lines to form that might
the low thermal conductivity of glass, the individual valves            cause unintended leak from a hole to a microchannel. Highly
may be heated separately from one another. This permits                 multiplexed microfluidic substrates may be fabricated in
samples to be loaded into the cartridge at different times, and         other materials such as glass, silicon.
passed to the PCR reaction chambers independently of one           50      The size of the substrate relative to the number of holes is
another. The PCR heaters 504,506 are mounted on a silicon               also factor during fabrication because it is easy to make a
substrate-and are not readily heated individually, but                  substrate having just a simple microfluidic network with a
thereby permit batch processing of PCR samples, where mul-              few holes (maybe fewer than lOholes) and a few microchan-
tiple samples from different lanes are amplified by the same            nels, but making a substrate having over 24, or over 48, or
set of heating/cooling cycles. It is preferable for the PCR        55   over 72 holes, etc., is more difficult.
heaters to be arranged in 2 banks (the heater arrays 506 on the         Microfluidic Networks
left and right 508 are not in electrical communication with                Particular components of exemplary microfluidic net-
one another), thereby permitting a separate degree of sample            works are further described herein.
control.                                                                   Channels of a microfluidic network in a lane of cartridge
    FIG. 13 shows a representative 48-sample cartridge 600         60   typically have at least one sub-millimeter cross-sectional
compatible with the heater arrays of FIG. 12, and having a              dimension. For example, channels of such a network may
configuration of inlets 602 different to that depicted in other         have a width and/or a depth of about 1 mm or less (e.g., about
cartridges herein. The inlet configuration is exemplary and             750 microns or less, about 500 microns, or less, about 250
has been designed to maximize efficiency of space usage on              microns or less).
the cartridge. The inlet configuration can be compatible with      65      FIG. 18 shows a plan view of a representative microfluidic
an automatic pipetting machine that has dispensing heads                circuit found in one lane of a multi-lane cartridge such as
situated at a 9 mm spacing. For example, such a machine                 shown in FIGS. lOA and lOB. It would be understood by one
                                                      US 8,323,900 B2
                              19                                                                        20
skilled in the art that other configurations of microfluidic            ing and annealing steps), and so as to reduce glare, autofluo-
network would be consistent with the function of the car-               rescence, and undue absorption of fluorescence.
tridges and apparatus described herein. In operation of the                After PCR has been carried out on a sample, and presence
cartridge, in sequence, sample is introduced through liquid             or absence of a polynucleotide of interest has been deter-
inlet 202, optionally flows into a bubble removal vent channel     5    mined, it is preferred that the amplified sample remains in the
208 (which permits adventitious air bubbles introduced into             cartridge and that the cartridge is either used again (if one or
the sample during entry, to escape), and continues along a              more lanes remain unused), or disposed of. Should a user
channel 216. Typically, when using a robotic dispenser of               wish to run a post amplification analysis, such as gel electro-
liquid sample, the volume is dispensed accurately enough that           phoresis, the user may pierce a hole through the laminate of
                                                                   10
formation of bubbles is not a significant problem, and the              the cartridge, and recover an amount-typically about 1.5
presence of vent channel 208 is not necessary. Thus, in certain         microliter----of PCR product. The user may also place the
embodiments, the bubble removal vent channel 208 is not                 individual PCR lane on a special narrow heated plate, main-
present and sample flows directly into channel 216. Through-            tained at a temperature to melt the wax in the valve, and then
out the operation of cartridge 200, the fluid is manipulated as    15
                                                                        aspirate the reacted sample from the inlet hole of that PCR
a microdroplet (not shown in the FIGs). Valves 204 and 206              lane.
are initially both open, so that a microdroplet of sample-                 In various embodiments, the microfluidic network can
containing fluid can be pumped into PCR reactor channel 210             optionally include at least one reservoir configured to contain
from inlet hole 202 under influence of force from the sample            waste.
injection operation. Upon initiating of processing, the detec-     20      Table 1 outlines typical volumes, pumping pressures, and
tor present on top of the PCR reactor 210 checks for the                operation times associated with various components of a
presence of liquid in the PCR channel, and then valves 204              microfluidic cartridge described herein.
and 206 are closed to isolate the PCR reaction mix from the
outside. In one embodiment, the checking of the presence of                                           TABLE 1
liquid in the PCR channel is by measuring the heat ramp rate,      25
                                                                                                          Displacement
such as by one or more temperature sensors in the heating               Operation      Pwnping Pressure      Volume         Time of Operation
unit. A channel with liquid absent will heat up faster than one
in which, e.g., a sample, is present.                                   Moving valve       -1-2 psi           <1 µl           5-15 seconds
                                                                        wax plugs
   Both valves 204 and 206 are closed prior to thermocycling
to prevent or reduce any evaporation of liquid, bubble gen-        30 Operation           Pump Used       Pump Design        Pump Actuation
eration, or movement of fluid from the PCR reactor. End vent
214 is configured to prevent a user from introducing an excess          Moving valve   Thermopnewnatic    1 µl of trapped   Heat trapped air to
                                                                        wax plugs           pump                air            -70-90 C.
amount of liquid into the microfluidic cartridge, as well as
playing a role of containing any sample from spilling over to
unintended parts of the cartridge. A user may input sample         35   Valves
volumes as small as an amount to fill the region from the                  A valve ( sometimes referred to herein as a microvalve) is a
bubble removal vent (if present) to the middle of the microre-          component in communication with a channel, such that the
actor, or up to valve 204 or beyond valve 204. The use of               valve has a normally open state allowing material to pass
microvalves prevents both loss of liquid or vapor thereby               along a channel from a position on one side of the valve (e.g.,
enabling even a partially filled reactor to successfully com-      40   upstream of the valve) to a position on the other side of the
plete a PCR thermocycling reaction.                                     valve (e.g., downstream of the valve). Upon actuation of the
   The reactor 210 is a microfluidic channel that is heated             valve, the valve transitions to a closed state that prevents
through a series of cycles to carry out amplification of nucle-         material from passing along the channel from one side of the
otides in the sample, as further described herein, and accord-          valve to the other. For example, in one embodiment, a valve
ing to amplification protocols known to those of ordinary skill    45   can include a mass of a thermally responsive substance (TRS)
in the art. The inside walls of the channel in the PCR reactor          that is relatively immobile at a first temperature and more
are typically made very smooth and polished to a shiny finish           mobile at a second temperature. The first and second tem-
(for example, using a polish selected from SPI Al, SPI A2,              peratures are insufficiently high to damage materials, such as
SPI A3, SPI Bl, or SPI B2) during manufacture. This is in               polymer layers of a microfluidic cartridge in which the valve
order to minimize any microscopic quantities of air trapped in     50   is situated. A mass ofTRS can be an essentially solid mass or
the surface of the PCR channel, which would causing bub-                an agglomeration of smaller particles that cooperate to
bling during the thermocycling steps. The presence of                   obstruct the passage when the valve is closed. Examples of
bubbles especially in the detection region of the PCR channel           TRS's include a eutectic alloy (e.g., a solder), wax (e.g., an
could also cause a false or inaccurate reading while monitor-           olefin), polymers, plastics, and combinations thereof. The
ing progress of the PCR. Additionally, the PCR channel can         55   TRS can also be a blend of variety of materials, such as an
be made shallow such that the temperature gradient across the           emulsion of thermoelastic polymer blended with air
depth of the channel is minimized.                                      microbubbles (to enable higher thermal expansion, as well as
   The region of the cartridge 212 above PCR reactor 210 is a           reversible expansion and contraction), polymer blended with
thinned down section to reduce thermal mass and autofluo-               expancel material (offering higher thermal expansion), poly-
rescence from plastic in the cartridge. It permits a detector to   60   mer blended with heat conducting micro spheres (offering
more reliably monitor progress of the reaction and also to              faster heat conduction and hence, faster melting profiles), or
detect fluorescence from a probe that binds to a quantity of            a polymer blended with magnetic microspheres (to permit
amplified nucleotide. Exemplary probes are further described            magnetic actuation of the melted thermoresponsive material).
herein. The region 212 can be made of thinner material than                Generally, for such a valve, the second temperature is less
the rest of the cartridge so as to permit the PCR channel to be    65   than about 90° C. and the first temperature is less than the
more responsive to a heating cycle (for example, to rapidly             second temperature (e.g., about 70° C. or less). Typically, a
heat and cool between temperatures appropriate for denatur-             chamber is in gaseous communication with the mass ofTRS.
                                                      US 8,323,900 B2
                              21                                                                    22
The valve is in communication with a source of heat that can         mately 150 µm wide and 100 microns deep). An upstream
be selectively applied to the chamber of air and to the TRS.         channel 388 as well as a downstream channel 390 of the gate
Upon heating gas (e.g., air) in the chamber and heating the          junction 386 can be made wide (e.g., -500 µm) and deep (e.g.,
mass of TRS to the second temperature, gas pressure within           -500 µm) to help ensure the wax stops at the gate junction
the chamber due to expansion of the volume of gas, forces the 5 386. The amount of gate material melted and moved out of the
mass to move into the channel, thereby obstructing material          gate junction 386 may be minimized for optimal gate 380
from passing therealong.                                             opening. As an off-cartridge heater may be used to melt the
   An exemplary valve is shown in FIG. 19A. The valve of             thermally responsive substance in gate 380, a misalignment
FIG. 19Ahas two chambers ofair 1203, 1205 in contact with,           of the heater could cause the wax in the gate loading channel
respectively, each of two channels 1207, 1208 containing 10 382 to be melted as well. Therefore, narrowing the dimension
TRS. The air chambers also serve as loading ports for TRS            of the loading channel may increase reliability of gate open-
during manufacture of the valve, as further described herein.        ing. In the case of excessive amounts of wax melted at the gate
In order to make the valve sealing very robust and reliable, the     junction 386 and gate loading channel 382, the increased
flow channel 1201 (along which, e.g., sample passes) at the          cross-sectional area of the downstream channel 390 adjacent
valve junction is made narrow (typically 150 µm wide, and 15 to the gate junction 386 can prevent wax from clogging the
150 µm deep or narrower), and the constricted portion of the         downstream channel 390 during gate 380 opening. The
flow channel is made at least 0.5 or 1 mm long such that the         dimensions of the upstream channel 388 at the gate junction
TRS seals up a long narrow channel thereby reducing any              386 can be made similar to the downstream channel 390 to
leakage through the walls of the channel. In the case of a bad       ensure correct wax loading during gate fabrication.
seal, there may be leakage of fluid around walls of channel, 20         In various embodiments, the gate can be configured to
past the TRS, when the valve is in the closed state. In order to     minimize the effective area or footprint of the gate within the
minimize this, the flow channel is narrowed and elongated as         network and thus bent gate configurations, although not
much as possible. In order to accommodate such a length of           shown herein are consistent with the foregoing description.
channel on a cartridge where space may be at a premium, the          Vents
flow channel can incorporate one or more curves 1209 as 25              In various embodiments, the microfluidic network can
shown in FIG. 19A. The valve operates by heating air in the          include at least one hydrophobic vent in addition to an end
TRS-loading port, which forces the TRS forwards into the             vent. A vent is a general outlet (hole) that may or may not be
flow-channel in a manner so that it does not come back to its        covered with a hydrophobic membrane. An exit hole is an
original position. In this way, both air and TRS are heated          example of a vent that need not be covered by a membrane.
during operation.                                                 30    A hydrophobic vent (e.g., a vent in FIG. 20) is a structure
   In various other embodiments, a valve for use with a              that permits gas to exit a channel while limiting (e.g., pre-
microfluidic network in a microfluidic cartridge herein can be       venting) quantities of liquid from exiting the channel. Typi-
a bent valve as shown in FIG. l9B. Such a configuration              cally, hydrophobic vents include a layer of porous hydropho-
reduces the footprint of the valve and hence reduces cost per        bic material (e.g., a porous filter such as a porous hydrophobic
part for highly dense microfluidic cartridges. A single valve 35 membrane from GE Osmonics, Minnetonka, Minn.) that
loading hole 1211 is positioned in the center, that serves as an     defines a wall of the channel. As described elsewhere herein,
inlet for thermally responsive substance. The leftmost vent          hydrophobic vents can be used to position a microdroplet of
1213 can be configured to be an inlet for, e.g., sample, and the     sample at a desired location within a microfluidic network.
rightmost vent 1215 acts as an exit for, e.g., air. This configu-       The hydrophobic vents of the present technology are pref-
ration can be used as a prototype for testing such attributes as 40 erably constructed so that the amount of air that escapes
valve and channel geometry and materials.                            through them is maximized while minimizing the volume of
   In various other embodiments, a valve for use with a              the channel below the vent surface. Accordingly, it is prefer-
microfluidic network can include a curved valve as shown in          able that the vent is constructed so as to have a hydrophobic
FIG. 19C, in order to reduce the effective cross-section of the      membrane 1303 of large surface area and a shallow cross
valve, thereby enabling manufacture of cheaper dense 45 section of the microchannel below the vent surface.
microfluidic devices. Such a valve can function with a single           Hydrophobic vents are useful for bubble removal and typi-
valve loading hole and air chamber 1221 instead of a pair as         cally have a length of at least about 2.5 mm (e.g., at least about
shown in FIG. 19A.                                                   5 mm, at least about 7.5 mm) along a channel 1305 (see FIG.
Gates                                                                13). The length of the hydrophobic vent is typically at least
   FIG. 19D shows an exemplary gate as may optionally be 50 about 5 times (e.g., at least about 10 times, at least about 20
used in a microfluidic network herein. A gate can be a com-          times) larger than a depth of the channel within the hydro-
ponent that can have a closed state that does not allow mate-        phobic vent. For example, in some embodiments, the channel
rial to pass along a channel from a position on one side of the      depth within the hydrophobic vent is about 300 microns or
gate to another side of the gate, and an open state that does        less (e.g., about 250 microns or less, about 200 microns or
allow material to pass along a channel from a position on one 55 less, about 150 microns or less).
side of the gate to another side of the gate. Actuation of an           The depth of the channel within the hydrophobic vent is
open gate can transition the gate to a closed state in which         typically about 75% or less (e.g., about 65% or less, about
material is not permitted to pass from one side of the gate          60% or less) of the depth of the channel upstream 1301 and
(e.g., upstream of the gate) to the other side of the gate (e.g.,    downstream (not shown) of the hydrophobic vent. For
downstream of the gate). Upon actuation, a closed gate can 60 example, in some embodiments the channel depth within the
transition to an open state in which material is permitted to        hydrophobic vent is about 150 microns and the channel depth
pass from one side of the gate (e.g., upstream of the gate) to       upstream and downstream of the hydrophobic vent is about
the other side of the gate (e.g., downstream of the gate).           250 microns. Other dimensions are consistent with the
   In various embodiments, a microfluidic network can                description herein.
include a narrow gate 380 as shown in FIG. 19D where a gate 65          A width of the channel within the hydrophobic vent is
loading channel 382 used for loading wax from a wax loading          typically at least about 25% wider (e.g., at least about 50%
hole 384 to a gate junction 386 can be narrower (e.g., approxi-      wider) than a width of the channel upstream from the vent and
                                                       US 8,323,900 B2
                               23                                                                       24
downstream from the vent. For example, in an exemplary                    temperature by use of, for example, a peltier cooler, the rate of
embodiment, the width of the channel within the hydrophobic               cooling can be increased. The convective heat loss may also
vent is about 400 microns, and the width of the channel                   be increased by keeping the air at a velocity higher than zero.
upstream and downstream from the vent is about 250                           An example of thermal cycling performance in a PCR
microns. Other dimensions are consistent with the descrip-           5    reaction chamber obtained with a configuration as described
tion herein.                                                              herein, is shown in FIG. 23 for a protocol that is set to heat up
   The vent in FIG. 20 is shown in a linear configuration                 the reaction mixture to 92° C., and maintain the temperature
though it would be understood that it need not be so. A bent,             for 1 second, then cool to 62° C., and stay for 10 seconds. The
kinked, curved, S-shaped, V-shaped, or U-shaped (as in item               cycle time shown is about 29 seconds, with 8 seconds
208 FIG. 11) vent is also consistent with the manner of              10   required to heat from 62° C. and stabilize at 92° C., and 10
construction and operation described herein.                              seconds required to cool from 92° C., and stabilize at 62° C.
Use of Cutaways in Cartridge and Substrate To Improve Rate                To minimize the overall time required for a PCR effective to
of Cooling During PCR Cycling                                             produce detectable quantities of amplified material, it is
   During a PCR amplification of a nucleotide sample, a                   important to minimize the time required for each cycle. Cycle
number of thermal cycles are carried out. For improved effi-         15   times in the range 15-30 s, such as 18-25 s, and 20-22 s, are
ciency, the cooling between each application of heat is pref-             desirable. In general, an average PCR cycle time of 25 sec-
erably as rapid as possible. Improved rate of cooling can be              onds as well as cycle times as low as 20 seconds are typical
achieved with various modifications to the heating substrate              with the technology described herein. Using reaction vol-
and/or the cartridge, as shown in FIG. 21.                                umes less than a microliter (such as a few hundred nanoliters
   One way to achieve rapid cooling is to cutaway portions of        20   or less) permits use of an associated smaller PCR chamber,
the microfluidic cartridge substrate, as shown in FIG. 22A.               and enables cycle times as low as 15 seconds. An average
The upper panel of FIG. 22A is a cross-section of an exem-                cycle time of 25 seconds and as low as 20 seconds can be
plary microfluidic cartridge taken along the dashed line A-A'             achieved by technology described herein, even without any
as marked on the lower panel of FIG. 22A. PCR reaction                    forced cooling or implementing any thermal mass reductions
chamber 1601, and representative heaters 1603 are shown.             25   described elsewhere herein.
Also shown are two cutaway portions, one of which labeled                 Manufacturing Process for Cartridge
1601, that are situated alongside the heaters that are posi-                 FIG. 24 shows a flow-chart 1800 for an embodiment of an
tioned along the long side of the PCR reaction chamber.                   assembly process for an exemplary cartridge as shown in FIG.
Cutaway portions such as 1601 reduce the thermal mass of the              llA herein. It would be understood by one of ordinary skill in
cartridge, and also permit air to circulate within the cutaway       30   the art, both that various steps may be performed in a different
portions. Both of these aspects permit heat to be conducted               order from the order set forth in FIG. 24, and additionally that
away quickly from the immediate vicinity of the PCR reac-                 any given step may be carried out by alternative methods to
tion chamber. Other configurations of cutouts, such as in                 those described in the figure. It would also be understood that,
shape, position, and number, are consistent with the present              where separate serial steps are illustrated for carrying out two
technology.                                                          35   or more functions, such functions may be performed synchro-
   Another way to achieve rapid cooling is to cutaway por-                nously and combined into single steps and remain consistent
tions of the heater substrate, as shown in FIG. 22B. The lower            with the overall process described herein.
panel of FIG. 22B is a cross-section of an exemplary microf-                 At 1802, a laminate layer is applied to a microfluidic sub-
luidic cartridge and heater substrate taken along the dashed              strate that has previously been engineered, for example by
line A-A' as marked on the upper panel of FIG. 22B. PCR              40   injection molding, to have a microfluidic network constructed
reaction chamber 901, and representative heaters 1003 are                 in it; edges are trimmed from the laminate where they spill
shown. Also shown are four cutaway portions, one of which                 over the bounds of the substrate.
labeled 1205, that are situated alongside the heaters that are               At 1804, wax is dispensed and loaded into the microvalves
situated along the long side of the PCR reaction chamber.                 of the microfluidic network in the microfluidic substrate. An
Cutaway portions such as 1205 reduce the thermal mass of the         45   exemplary process for carrying this out is further described
heater substrate, and also permit air to circulate within the             herein.
cutaway portions. Both of these aspects permit heat to be                    At 1806, the substrate is inspected to ensure that wax from
conducted away quickly from the immediate vicinity of the                 step 1804 is loaded properly and that the laminate from step
PCR reaction chamber. Four separate cutaway portions are                  1802 adheres properly to it. If a substrate does not satisfy
shown in FIG. 22A so that control circuitry to the various           50   either or both of these tests, it is usually discarded. If sub-
heaters is not disrupted. Other configurations of cutouts, such           strates repeatedly fail either or both of these tests, then the
as in shape, position, and number, are consistent with the                wax dispensing, or laminate application steps, as applicable,
present technology. These cutouts may be created by a                     are reviewed.
method selected from: selective etching using wet etching                    At 1808, a hydrophobic vent membrane is applied to, and
processes, deep reactive ion etching, selective etching using        55   heat bonded to, the top of the microfluidic substrate covering
CO 2 laser or femtosecond laser (to prevent surface cracks or             at least the one or more vent holes, and on the opposite face of
stress near the surface), selective mechanical drilling, selec-           the substrate from the laminate. Edges of the membrane that
tive ultrasonic drilling, or selective abrasive particle blasting.        are in excess of the boundary of the substrate are trimmed.
Care has to be taken to maintain mechanically integrity of the               At 1810, the assembly is inspected to ensure that the hydro-
heater while reducing as much material as possible.                  60   phobic vent membrane is bonded well to the microfluidic
   FIG. 22C shows a combination of cutouts and use of ambi-               substrate without heat-clogging the microfluidic channels. If
ent air cooling to increase the cooling rate during the cooling           any of the channels is blocked, or if the bond between the
stage of thermocycling. A substantial amount of cooling hap-              membrane and the substrate is imperfect, the assembly is
pens by convective loss from the bottom surface of the heater             discarded, and, in the case of repeated discard events, the
surface to ambient air. The driving force for this convective        65   foregoing process step 1808 is reviewed.
loss is the differential in temperatures between the glass sur-              At 1812, optionally, a thermally conductive pad layer is
face and the air temperature. By decreasing the ambient air               applied to the bottom laminate of the cartridge.
                                                       US 8,323,900 B2
                               25                                                                       26
    At 1814, two label strips are applied to the top of the               PCR Reagent Mixtures
microfluidic substrate, one to cover the valves, and a second                In various embodiments, the sample for introduction into a
to protect the vent membranes. It would be understood that a              lane of the microfluidic cartridge can include a PCR reagent
single label strip may be devised to fulfill both of these roles.         mixture comprising a polymerase enzyme and a plurality of
    At 1816, additional labels are printed or applied to show        5    nucleotides.
identifying characteristics, such as a barcode #, lot # and                  In various embodiments, preparation of a PCR-ready
expiry date on the cartridge. Preferably one or more of these             sample for use with an apparatus and cartridge as described
labels has a space and a writable surface that permits a user to          herein can include contacting a neutralized polynucleotide
make an identifying annotation on the label, by hand.                     sample with a PCR reagent mixture comprising a polymerase
                                                                     10   enzyme and a plurality of nucleotides (in some embodiments,
    Optionally, at 1818, to facilitate transport and delivery to a
                                                                          the PCR reagent mixture can further include a positive control
customer, assembled and labeled cartridges are stacked, and
                                                                          plasmid and a fluorogenic hybridization probe selective for at
cartridges packed into groups, such as groups of 25, or groups
                                                                          least a portion of the plasmid).
of 10, or groups of 20, or groups of 48 or 50. Preferably the                The PCR-ready sample can be prepared, for example,
packaging is via an inert and/or moisture-free medium.               15   using the following steps: (1) collect sample in sample col-
Wax Loading in Valves                                                     lection buffer, (2) transfer entire sample to lysis tube, mix,
    In general, a valve as shown in, e.g., FIGS. 25A-C, is                heat, and incubate for seven minutes, (3) place on magnetic
constructed by depositing a precisely controlled amount of a              rack, allow beads to separate, aspirate supernatant, (4) add
TRS (such as wax) into a loading inlet machined in the                    100 µl of Buffer 1, mix, place on magnetic rack, allow beads
microfluidic substrate. FIGS. 25A and 258 show how a com-            20   to separate, aspirate supernatant, (5) add 10 µl of Buffer 2,
bination of controlled hot drop dispensing into a heated                  mix, place in high temperature heat block for 3 minutes, place
microcharmel device of the right dimensions and geometry is               on magnetic rack, allow beads to separate, transfer 5 µl super-
used to accurately load wax into a microcharmel of a microf-              natant, and (6) Add 5 µl of Buffer 3, transfer 1 to 10 µl of
luidic cartridge to form a valve. The top of FIG. 25A shows a             supernatant for PCR amplification and detection.
plan view of a valve inlet 190 and loading channel 1902,             25      The PCR reagent mixture can be in the form of one or more
connecting to a flow charmel 1904. The lower portions of FIG.             lyophilized pellets and the steps by which the PCR-ready
25A show the progression of a dispensed wax droplet 1906                  sample is prepared can involve reconstituting the PCR pellet
(having a volume of75 nl±15 nl) through the inlet 1901 and                by contacting it with liquid to create a PCR reagent mixture
into the loading charmel 1902.                                            solution. In yet another embodiment, each of the PCR lanes
    To accomplish those steps, a heated dispenser head can be        30   may have dried down or lyophilizedASR reagents preloaded
                                                                          such that the user only needs to input prepared polynucleotide
accurately positioned over the inlet hole of the micro channel
                                                                          sample into the PCR. In another embodiment, the PCR lanes
in the microfluidic device, and can dispense molten wax drops
                                                                          may have only the application-specific probes and primers
in volumes as small as 75 nanoliters with an accuracy of20%.
                                                                          pre-measured and pre-loaded, and the user inputs a sample
A suitable dispenser is also one that can deposit amounts            35   mixed with the PCR reagents.
smaller than 100 nl with a precision of +/-20%. The dispenser                In various embodiments, the PCR-ready sample can
should also be capable of heating and maintaining the dis-                include at least one probe that can be selective for a poly-
pensing temperature of the TRS to be dispensed. For                       nucleotide sequence, wherein the steps by which the PCR-
example, it may have a reservoir to hold the solution ofTRS.              ready sample is prepared involve contacting the neutralized
It is also desirable that the dispense head can have freedom of      40   polynucleotide sample or a PCR amplicon thereof with the
movement at least in a horizontal (x-y) plane so that it can              probe. The probe can be a fluorogenic hybridization probe.
easily move to various locations of a microfluidic substrate              The fluorogenic hybridization probe can include a polynucle-
and dispense volumes ofTRS into valve inlets at such loca-                otide sequence coupled to a fluorescent reporter dye and a
tions without having to be re-set, repositioned manually, or              fluorescence quencher dye.
recalibrated in between each dispense operation.                     45      In various embodiments, the PCR-ready sample further
    The inlet hole of the microfluidic cartridge, or other micro-         includes a sample buffer.
channel device, is dimensioned in such a way that the droplet                In various embodiments, the PCR-ready sample includes at
of75 nl can be accurately propelled to the bottom of the inlet            least one probe that is selective for a polynucleotide sequence,
hole using, for example, compressed air, or in a manner                   e.g., the polynucleotide sequence that is characteristic of a
similar to an inkjet printing method. The microfluidic car-          50   pathogen selected from the group consisting of gram positive
tridge is maintained at a temperature above the melting point             bacteria, gram negative bacteria, yeast, fungi, protozoa, and
                                                                          viruses.
of the wax thereby permitting the wax to stay in a molten state
                                                                             In various embodiments, the PCR reagent mixture can
immediately after it is dispensed. After the drop falls to the
                                                                          further include a polymerase enzyme, a positive control plas-
bottom of the inlet hole 1901, the molten wax is drawn into
                                                                     55   mid and a fluorogenic hybridization probe selective for at
the narrow charmel by capillary action, as shown in the                   least a portion of the plasmid.
sequence of views in FIG. 258. A shoulder between the inlet                  In various embodiments, the probe can be selective for a
hole 1901 and the loading channel can facilitate motion of the            polynucleotide sequence that is characteristic of an organism,
TRS. The volume of the narrow section can be designed to be               for example any organism that employs deoxyribonucleic
approximately equal to a maximum typical amount that is              60   acid or ribonucleic acid polynucleotides. Thus, the probe can
dispensed into the inlet hole. The narrow section can also be             be selective for any organism. Suitable organisms include
designed so that even though the wax dispensed may vary                   mammals (including humans), birds, reptiles, amphibians,
considerably between a minimum and a maximum shot size,                   fish, domesticated animals, wild animals, extinct organisms,
the wax always fills up to, and stops at, the micro channel               bacteria, fungi, viruses, plants, and the like. The probe can
junction 1907 because the T-junction provides a higher cross         65   also be selective for components of organisms that employ
section than that of the narrow section and thus reduces the              their own polynucleotides, for example mitochondria. In
capillary forces.                                                         some embodiments, the probe is selective for microorgan-
                                                         US 8,323,900 B2
                                27                                                                         28
 isms, for example, organisms used in food production (for                  Cryptococcus, e.g., C. neoformans; Histoplasma, e.g., H.
 example, yeasts employed in fermented products, molds or                   capsulatum; Candida, e.g., C. albicans; Aspergillus sp; Coc-
bacteria employed in cheeses, and the like) or pathogens (e.g.,             cidioides, e.g., C. immitis; Blastomyces, e.g. B. dermatitidis;
 of humans, domesticated or wild mammals, domesticated or                   Paracoccidioides, e.g., P. brasiliensis; Penicillium, e.g., P.
wild birds, and the like). In some embodiments, the probe is           5    marneffei; Sporothrix, e.g., S. schenckii; Rhizopus, Rhizomu-
 selective for organisms selected from the group consisting of              cor, Absidia, andBasidiobolus; diseases caused by Bipolaris,
 gram positive bacteria, gram negative bacteria, yeast, fungi,              Cladophialophora, Cladosporium, Drechslera, Exophiala,
protozoa, and viruses.                                                      Fonsecaea, Phialophora, Xylohypha, Ochroconis, Rhinocla-
    In various embodiments, the probe can be selective for a                diella, Scolecobasidium, and Wangiella; Trichosporon, e.g.,
polynucleotide sequence that is characteristic of an organism          10
                                                                            T. beigelii; Blastoschizomyces, e.g., B. capitatus; Plasmo-
 selected from the group consisting of Staphylococcus spp.,
                                                                            dium, e.g., P. falciparum, P. vivax, P. ovale, and P. malariae;
 e.g., S. epidermidis, S. aureus, Methicillin-resistant Staphy-
                                                                            Babesia sp; protozoa of the genus Trypanosoma, e.g., T.
 lococcus aureus (MRSA), Vancomycin-resistant Staphylo-
 coccus; Streptococcus (e.g., a,~ ory-hemolytic, Group A, B,                cruzi; Leishmania, e.g., L. donovani, L. major L. tropica, L.
 C, Dor G) such as S. pyogenes, S. agalactiae; E. faecalis, E.         15
                                                                            mexicana, L. braziliensis, L. viannia braziliensis; Toxo-
 durans, and E. faecium (formerly S. faecalis, S. durans, S.                plasma, e.g., T. gondii; Amoebas of the genera Naegleria or
faecium); nonenterococcal group D streptococci, e.g., S.                    Acanthamoeba; Entamoeba histolytica; Giardia lamblia;
 bovis andS. equines; Streptococci viridans, e.g., S. mutans, S.            genus Cryptosporidium, e.g., C. parvum; Isospora belli;
 sanguis, S. salivarius, S. mitior, A. milleri, S. constellatus, S.         Cyclospora cayetanensis; Ascaris lumbricoides; Trichuris
 intermedius, andS. anginosus; S. iniae; S. pneumoniae; Neis-          20   trichiura; Ancylostoma duodenale or Necator americanus;
 seria, e.g., N. meningitides, N gonorrhoeae, saprophytic                   Strongyloides stercoralis Toxocara, e.g., T. canis, T. cati;
Neisseria sp; Erysipelothrix, e.g., E. rhusiopathiae; Listeria              Baylisascaris, e.g., B. procyonis; Trichinella, e.g., T. spiralis;
 spp., e.g., L. monocytogenes, rarely L. ivanovii and L.                    Dracunculus, e.g., D. medinensis; genus Filarioidea;
 seeligeri; Bacillus, e.g., B. anthracis, B. cereus, B. subtilis, B.        Wuchereria bancrofli; Brugia, e.g., B. malayi, or B. timori;
 subtilis subtilus niger, B. thuringiensis; Nocardia asteroids;        25   Onchocerca volvulus; Loa loa; Dirofilaria immitis; genus
Legionella, e.g., L. pneumophila, Pneumocystis, e.g., P. cari-              Schistosoma, e.g., S. japonicum, S. mansoni, S. mekongi, S.
 nii; Enterobacteriaceae such as Salmonella, Shigella,                      intercalatum, S. haematobium; Paragonimus, e.g., P. Wester-
Escherichia (e.g., E. coli, E. coli 0157:H7); Klebsiella,                   mani, P. Skrjabini; Clonorchis sinensis; Fasciola hepatica;
Enterobacter, Serratia, Proteus, Morganella, Providencia,                   Opisthorchis sp; Fasciolopsis bush; Diphyllobothrium latum;
 Yersinia, and the like, e.g., Salmonella, e.g., S. typhi S.           30   Taenia, e.g., T. saginata, T. solium; Echinococcus, e.g., E.
paratyphi A, B (S. schottmuelleri), and C (S. hirschfeldii), S.             granulosus, E. multilocularis; Picornaviruses, rhinoviruses
 dublin S. choleraesuis, S. enteritidis, S. typhimurium, S.                 echoviruses, coxsackieviruses, influenza virus; paramyxovi-
 heidelberg, S. newport, S. in/antis, S. agona, S. montevideo,              ruses, e.g., types 1, 2, 3, and 4; adenoviruses; Herpesviruses,
 and S. saint-paul; Shigella e.g., subgroups: A, B, C, and D,               e.g., HSV-1 and HSV-2; varicella-zostervirus; human T-lym-
 such as S. jlexneri, S. sonnei, S. boydii, S. dysenteriae; Pro-       35   photropic virus (type I and type II); Arboviruses andArenavi-
 teus (P. mirabilis, P. vulgaris, and P. myxofaciens), Mor-                 ruses; Togaviridae, Flaviviridae, Bunyaviridae, Reoviridae;
ganella (M. morganii); Providencia (P. rettgeri, P. alcalifa-               Flavivirus; Hantavirus; Viral encephalitis (alphaviruses [e.g.,
 ciens, and P. stuartii); Yersinia, e.g., Y. pestis, Y.                     Venezuelan equine encephalitis, eastern equine encephalitis,
 enterocolitica; Haemophilus, e.g., H. injluenzae, H. parain-               western equine encephalitis]); Viral hemorrhagic fevers
jluenzae, H. aphrophilus, H. ducreyi; Brucella, e.g., B. abor-         40   (filoviruses [e.g., Ebola, Marburg] and arenaviruses [e.g.,
 tus, B. melitensis, B. suis, B. canis; Francisella, e.g., F. tula-         Lassa, Machupo ]); Smallpox (variola); retroviruses e.g.,
 rensis; Pseudomonas, e.g., P. aeruginosa, P. paucimobilis, P.              human immunodeficiency viruses 1 and 2; human papilloma-
putida, P. jluorescens, P. acidovorans, Burkholderia                        virus [HPV] types 6, 11, 16, 18, 31, 33, and 35.
 (Pseudomonas) pseudomallei,             Burkholderia       mallei,            In various embodiments, the probe can be selective for a
Burkholderia cepacia and Stenotrophomonas maltophilia;                 45   polynucleotide sequence that is characteristic of an organism
 Campylobacter, e.g., C.fetusfetus, C.jejuni, C. pylori (Heli-              selected from the group consisting of Pseudomonas aerugi-
 cobacter pylori); Vibrio, e.g., V. cholerae, V. parahaemolyti-             nosa, Proteus mirabilis, Klebsiella oxytoca, Klebsiella pneu-
 cus, V. mimicus, V. alginolyticus, V. hollisae, V. vulnificus, and         moniae, Escherichia coli, Acinetobacter Baumannii, Serratia
the nonagglutinable vibrios; Clostridia, e.g., C. perfringens,              marcescens, Enterobacter aerogenes, Enterococcus faecium,
 C. tetani, C. difficile, C. botulinum; Actinomyces, e.g., A.          50   vancomycin-resistant enterococcus (VRE), Staphylococcus
 israelii; Bacteroides, e.g., B.fragilis, B. thetaiotaomicron, B.           aureus,      methicillin-resistant Staphylococcus          aureus
 distasonis, B. vulgatus, B. ovatus, B. caccae, andB. merdae;               (MRSA), Streptococcus viridans, Listeria monocytogenes,
Prevotella, e.g., P. melaminogenica; genus Fusobacterium;                   Enterococcus spp., Streptococcus Group B, Streptococcus
 Treponema, e.g. T. pallidum subspecies endemicum, T. palli-                Group C, Streptococcus Group G, Streptococcus Group F,
 dum subspecies pertenue, T. carateum, and T. pallidum sub-            55   Enterococcus faecalis, Streptococcus pneumoniae, Staphylo-
 species pallidum; genus Borrelia, e.g., B burgdorferi; genus               coccus epidermidis, Gardnerella vaginalis, Micrococcus
Leptospira; Streptobacillus, e.g., S. moniliformis; Spirillum,              sps., Haemophilus injluenzae, Neisseria gonorrhoeae,
 e.g., S. minus; Mycobacterium, e.g., M. tuberculosis, M.                   Moraxella catarrhalis, Salmonella sps., Chlamydia tra-
 bovis, M. africanum, M. avium M. intracellulare, M. kansasii,              chomatis, Peptostreptococcus productus, Peptostreptococcus
M. xenopi, M. marinum, M. ulcerans, theM.fortuitum com-                60   anaerobius, Lactobacillus fermentum, Eubacterium lentum,
plex (M.fortuitum andM. chelonea, M. leprae, M. asiaticum,                  Candida glabrata, Candida albicans, Chlamydia spp.,
M. chelonea subsp. abscessus, M. fallax, M. fortuitum, M.                   Campylobacter Camplobactcr spp., Salmonella spp., small-
 malmoense, M. shimoidei, M. simiae, M. szulgai, M. xenopi;                 pox (variola major), Yersinia Pestis, Herpes Simplex Virus I
Mycoplasma, e.g., M. hominis, M. orale, M. salivarium, M.                   (HSY I), and Herpes Simplex Virus II (HSY II).
fermentans, M. pneumoniae, M. bovis, M. tuberculosis, M.               65      In various embodiments, the probe can be selective for a
 avium, M. leprae; Mycoplasma, e.g., M. genitalium; Urea-                   polynucleotide sequence that is characteristic of Group B
plasma, e.g., U. urealyticum; Trichomonas, e.g., T. vaginalis;              Streptococcus.
                                                      US 8,323,900 B2
                              29                                                                      30
    In various embodiments, a method of carrying out PCR on             about 0.5 mL and about 5 mL. Presence of air in the microf-
a sample can further include one or more of the following               luidic network, however, is not essential to operation of the
steps: heating the biological sample in the microfluidic car-           cartridge described herein.
tridge; pressurizing the biological sample in the microfluidic             In various embodiments, the kit can further include at least
cartridge at a pressure differential compared to ambient pres-     5    one computer-readable label on the cartridge. The label can
sure of between about 20 kilopascals and 200 kilopascals, or            include, for example, a bar code, a radio frequency tag or one
in some embodiments, between about 70 kilopascals and 110               or more computer-readable characters. When used in con-
kilopascals.                                                            junction with a similar computer-readable label on a sample
    In some embodiments, the method for sampling a poly-                container, such as a vial or a pouch, matching of diagnostic
nucleotide can include the steps of: placing a microfluidic        10   results with sample is thereby facilitated.
cartridge containing a PCR-ready sample in a receiving bay                 In some embodiments, a sample identifier of the apparatus
of a suitably configured apparatus; carrying out PCR on the             described elsewhere herein is employed to read a label on the
sample under thermal cycling conditions suitable for creating           microfluidic cartridge and/or a label on the biological sample.
PCR amplicons from the neutralized polynucleotide in the                Heater Unit
sample, the PCR-ready sample comprising a polymerase               15      An exemplary heater unit 2020 is shown in FIG. 26. The
enzyme, a positive control plasmid, a fluorogenic hybridiza-            unit is configured to deliver localized heat to various selected
tion probe selective for at least a portion of the plasmid, and         regions of a cartridge received in a receiving bay 2014. Heater
a plurality of nucleotides; contacting the neutralized poly-            unit 2020 is configured to be disposed within a diagnostic
nucleotide sample or a PCR amplicon thereof with the at least           apparatus during operation, as further described herein, and
one fluorogenic probe that is selective for a polynucleotide       20   in certain embodiments is removable from that apparatus, for
sequence, wherein the probe is selective for a polynucleotide           example to facilitate cleaning, or to permit reconfiguration of
sequence that is characteristic of an organism selected from            the heater circuitry. In various embodiments, heater unit 2020
the group consisting of gram positive bacteria, gram negative           can be specific to particular designs of microfluidic networks
bacteria, yeast, fungi, protozoa, and viruses; and detecting the        and microfluidic substrate layouts.
fluorogenic probe, the presence of the organism for which the      25      Shown in FIG. 26 is a heater unit having a recessed surface
one fluorogenic probe is selective is determined.                       2044 that provides a platform for supporting a microfluidic
    Carrying out PCR on a PCR-ready sample can additionally             cartridge when in receiving bay 2014. In one embodiment, the
include: independently contacting each of the neutralized               cartridge rests directly on surface 2044. Surface 2044 is
polynucleotide sample and a negative control polynucleotide             shown as recessed, in FIG. 2, but need not be so and, for
with the PCR reagent mixture under thermal cycling condi-          30   example, may be raised or may be flush with the surrounding
tions suitable for independently creating PCR amplicons of              area of the heater unit. Surface 2044 is typically a layer of
the neutralized polynucleotide sample and PCR amplicons of              material that overlies a heater chip or board, or a heater
the negative control polynucleotide; and/or contacting the              substrate, that contains heater micro-circuitry configured to
neutralized polynucleotide sample or a PCR amplicon thereof             selectively and specifically heat regions of a microfluidic
and the negative control polynucleotide or a PCR amplicon          35   substrate, such as in a cartridge, in the receiving bay 2014.
thereof with at least one probe that is selective for a poly-              Area 2044 is configured to accept a microfluidic cartridge
nucleotide sequence.                                                    in a single orientation. Therefore area 2044 can be equipped
    In various embodiments, a method of using the apparatus             with a registration member such as a mechanical key that
and cartridge described herein can further include one or               prevents a user from placing a cartridge into receiving bay
more of the following steps: determining the presence of a         40   2014 in the wrong configuration. Shown in FIG. 26 as an
polynucleotide sequence in the biological sample, the poly-             exemplary mechanical key 2045 is a diagonally cutout comer
nucleotide sequence corresponding to the probe, if the probe            of area 2044 into which a complementarily cutoff corner of a
is detected in the neutralized polynucleotide sample or a PCR           microfluidic cartridge fits. Other registration members are
amplicon thereof; determining that the sample was contami-              consistent with the heater unit described herein, for example,
nated if the probe is detected in the negative control poly-       45   a feature engineered on one or more edges of a cartridge
nucleotide or a PCR amplicon thereof; and/or in some                    including but not limited to: several, such as two or more,
embodiments, wherein the PCR reagent mixture further com-               cut-out corners, one or more notches cut into one or more
prises a positive control plasmid and a plasmid probe selec-            edges of the cartridge; or one or more protrusions fabricated
tive for at least a portion of the plasmid, the method further          into one or more edges of the cartridge. Alternative registra-
including determining that a PCR amplification has occurred        50   tion members include one or more lugs or bumps engineered
if the plasmid probe is detected.                                       into an underside of a cartridge, complementary to one or
Kit                                                                     more recessed sockets or holes in surface 2044 (not shown in
    In various embodiments, the microfluidic cartridge as               the embodiment of FIG. 26). Alternative registration mem-
described herein can be provided in the form of a kit, wherein          bers include one or more recessed sockets or holes engineered
the kit can include a microfluidic cartridge, and a liquid         55   into an underside of a cartridge, complementary to one or
transfer member (such as a syringe or a pipette). In various            more lugs or bumps on surface 2044. In general, the pattern of
embodiments, the kit can further include instructions to                features is such that the cartridge possesses at least one ele-
employ the liquid transfer member to transfer a sample con-             ment of asymmetry so that it can only be inserted in a single
taining extracted nucleic acid from a sample container via a            orientation into the receiving bay.
sample inlet to the microfluidic network on the microfluidic       60      Also shown in FIG. 26 is a hand-grasp 2042 that facilitates
cartridge. In some embodiments, the microfluidic cartridge              removal and insertion of the heater unit into an apparatus by
and the liquid transfer member can be sealed in a pouch with            a user. Cutaway 2048 permits a user to easily remove a car-
an inert gas.                                                           tridge from receiving bay 2014 after a processing run where,
    Typically when transferring a sample from liquid dis-               e.g., a user's thumb or finger when grabbing the top of the
penser, such as a pipette tip, to an inlet on the microfluidic     65   cartridge, is afforded comfort space by cutaway 2048. Both
cartridge, a volume of air is simultaneously introduced into            cutaways 2042 and 2048 are shown as semicircular recesses
the microfluidic network, the volume of air being between               in the embodiment ofFIG. 26, but it would be understood that
                                                          US 8,323,900 B2
                                31                                                                         32
they are not so limited in shape. Thus, rectangular, square,                 having a non-constant thickness along their lengths. It is
triangular, half-oval, contoured, and other shaped recesses are              consistent herein that other guiding members may have
also consistent with a heater unit as described herein.                      essentially constant thickness along their lengths. At the end
   In the embodiment of FIG. 26, which is designed to be                     of the heater unit that is inserted into an apparatus, in the
compatible with an exemplary apparatus as further described             5    embodiment shown, the edges are beveled to facilitate proper
herein, the front of the heater unit is at the left of the figure. At        placement.
the rear of heater unit 2020 is an electrical connection 2050,                  Also shown in FIG. 26 is an optional region of fluorescent
such as an RS-232 connection, that permits electrical signals                material, such as optically fluorescent material 2069, on area
to be directed to heaters located at specific regions of area                2051 of heater unit 2020. The region of fluorescent material is
2044 during sample processing and analysis, as further                  10   configured to be detected by a detection system further
described herein. Thus, underneath area 2044 and not shown                   described herein. The region 2069 is used for verifying the
in FIG. 2 can be an array of heat sources, such as resistive                 state of optics in the detection system prior to sample pro-
heaters, that are configured to align with specified locations of            cessing and analysis and therefore acts as a control, or a
a microfluidic cartridge properly inserted into the receiving                standard. For example, in one embodiment a lid of the appa-
bay. Surface 2044 is able to be cleaned periodically, for               15   ratus in which the heater unit is disposed, when in an open
example with common cleaning agents (e.g., a 10% bleach                      position, permits ambient light to reach region 2069 and
solution), to ensure that any liquid spills that may occur                   thereby cause the fluorescent material to emit a characteristic
during sample handling do not cause any short circuiting.                    frequency or spectruni of light that can be measured by the
Such cleaning can be carried out frequently when the heater                  detector for, e.g., standardization or calibration purposes. In
unit is disposed in a diagnostic apparatus, and less frequently         20   another embodiment, instead of relying on ambient light to
but more thoroughly when the unit is removed.                                cause the fluorescent material to fluoresce, light source from
   Other non-essential features of heater unit 2020 are as                   the detection system itself, such as one or more LED's, is used
follows. One or more air vents 2052 can be situated on one or                to shine on region 2069. The region 2069 is therefore posi-
more sides (such as front, rear, or flanking) or faces (such as              tioned to align with a position of a detector. Region 2069 is
top or bottom) of heater unit 2020, to permit excess heat to            25   shown as rectangular, but may be configured in other shapes
escape, when heaters underneath receiving bay 2014, are in                   such as square, circular, elliptical, triangular, polygonal, and
operation. The configurationofairvents in FIG. 26, as a linear               having curved or squared vertices. It is also to be understood
array of square vents, is exemplary and it would be under-                   that the region 2069 may be situated at other places on the
stood that other numbers and shapes thereof are consistent                   heater unit 2020, according to convenience and in order to be
with routine fabrication and use of a heater unit. For example,         30   complementary to the detection system deployed.
although 5 square air vents are shown, other numbers such as                    In particular and not shown in FIG. 26, heater/sensor unit
1, 2, 3, 4, 6, 8, or air vents are possible, arranged on one side,           2020 can include, for example, a multiplexing function in a
or spread over two or more sides and/or faces of the heater                  discrete multiplexing circuit board (MUX board), one or
unit. In further embodiments, air vents may be circular, rect-               more heaters (e.g., a microheater), one or more temperature
angular, oval, triangular, polygonal, and having curved or              35   sensors (optionally combined together as a single heater/
squared vertices, or still other shapes, including irregular                 sensor unit with one or more respective microheaters, e.g., as
shapes. In further embodiments two or more vents need not be                 photolithographically fabricated on fused silica substrates).
disposed in a line, parallel with one another and with an edge               The micro-heaters can provide thermal energy that can actu-
of the heater unit but may be disposed offset from one another.              ate various microfluidic components on a suitably positioned
   Heater unit 2020 may further comprise one or more guid-              40   microfluidic cartridge. A sensor (e.g., as a resistive tempera-
ing members 2047 that facilitate inserting the heater unit into              ture detector (RTD)) can enable real time monitoring of the
an apparatus as further described herein, for an embodiment                  micro-heaters, for example through a feedback based mecha-
in which heater unit 2020 is removable by a user. Heater unit                nism to allow for rapid and accurate control of the tempera-
is advantageously removable because it permits system 2000                   ture. One or more microheaters can be aligned with corre-
to be easily reconfigured for a different type of analysis, such        45   sponding microfluidic components (e.g., valves, pumps,
as employing a different cartridge with a different registration             gates, reaction chambers) to be heated on a suitably posi-
member and/or microfluidic network, in conjunction with the                  tioned microfluidic cartridge. A microheater can be designed
same or a different sequence of processing operations. In                    to be slightly bigger than the corresponding microfluidic
other embodiments, heater unit 2020 is designed to be fixed                  component(s) on the microfluidic cartridge so that even
and only removable, e.g., for cleaning, replacement, or main-           50   though the cartridge may be slightly misaligned, such as
tenance, by the manufacturer or an authorized maintenance                    off-centered, from the heater, the individual components can
agent, and not routinely by the user. Guiding members 2047                   be heated effectively.
may perform one or more roles of ensuring that the heater unit               Heater Configurations to Ensure Uniform Heating of a
is aligned correctly in the apparatus, and ensuring that the                 Region
heater unit makes a tight fit and does not significantly move           55      The microfluidic substrates described herein are config-
during processing and analysis of a sample, or during trans-                 ured to accept heat from a contact heat source, such as found
port of the apparatus.                                                       in a heater unit described herein. The heater unit typically
   Guiding members shown in the embodiment of FIG. 26 are                    comprises a heater board or heater chip that is configured to
on either side of receiving bay 2044 and stretch along a                     deliver heat to specific regions of the microfluidic substrate,
substantial fraction of the length of unit 2020, but such an            60   including but not limited to one or more microfluidic compo-
arrangement of guiding members is exemplary. Other guiding                   nents, at specific times. For example, the heat source is con-
members are consistent with use herein, and include but are                  figured so that particular heating elements are situated adja-
not limited to other numbers of guiding members such as 1, 3,                cent to specific components of the microfluidic network on
4, 5, 6, or 8, and other positions thereof, including positioned             the substrate. In certain embodiments, the apparatus uni-
in area 2051 of unit 2020, and need not stretch along as much           65   formly controls the heating of a region of a microfluidic
of the length ofunit 2020 as shown in FIG. 26, or may stretch                network. In an exemplary embodiment, multiple heaters can
along its entire length. Guiding members 2047 are shown                      be configured to simultaneously and uniformly heat a region,
                                                       US 8,323,900 B2
                               33                                                                        34
such as the PCR reaction chamber, of the microfluidic sub-                ture sensor 1015 for short right heater are also shown. The
strate. The term heater unit, as used herein, may be used                 temperature sensor in the middle of the reactor is used to
interchangeably to describe either the heater board or an item            provide feedback and control the amount of power supplied to
such as shown in FIG. 26.                                                 the two long heaters, whereas each of the short heaters has a
   Referring to FIGS. 27A and 27B, an exemplary set of               5    dedicated temperature sensor placed adjacent to it in order to
heaters configured to heat, cyclically, PCR reaction chamber              control it. As further described herein, temperature sensors
1001 is shown. It is to be understood that heater configura-              are preferably configured to transmit information about tem-
tions to actuate other regions of a microfluidic cartridge such           perature in their vicinity to a processor in the apparatus at
as other gates, valves, and actuators, may be designed and                such times as the heaters are not receiving current that causes
deployed according to similar principles to those governing          10   them to heat. This can be achieved with appropriate control of
the heaters shown in FIGS. 27A and 27B.                                   current cycles.
   Referring to FIGS. 27A and 27B, an exemplary PCR reac-                    In order to reduce the number of sensor or heater elements
tion chamber 1001 in a microfluidic substrate, typically a                required to control a PCR heater, the heaters may be used to
chamber or channel having a volume -1.6 µl, is configured                 sense as well as heat, and thereby obviate the need to have a
with a long side and a short side, each with an associated           15   separate dedicated sensor for each heater. In another embodi-
heating element. A PCR reaction chamber may also be                       ment, each of the four heaters may be designed to have an
referred to as a PCR reactor, herein, and the region of a                 appropriate wattage, and connect the four heaters in series or
cartridge in which the reaction chamber is situated may be                in parallel to reduce the numberof electronically-controllable
called a zone. The heater substrate therefore includes four               elements from four to just one, thereby reducing the burden
heaters disposed along the sides of, and configured to heat, a       20   on the associated electronic circuitry.
given PCR reaction chamber, as shown in the exemplary                        FIG. 27B shows expanded views of heaters and tempera-
embodiment of FIG. 27A: long top heater 1005, long bottom                 ture sensors used in conjunction with a PCR reaction chamber
heater 1003, short left heater 1007, and short right heater               of FIG. 27A. Temperature sensors 1001 and 1013 are
1009. The small gap between long top heater 1005 and long                 designed to have a room temperature resistance of approxi-
bottom heater 1003 results in a negligible temperature gradi-        25   mately 200-300 ohms. This value of resistance is determined
ent (less than 1° C. difference across the width of the PCR               by controlling the thickness of the metal layer deposited (e.g.,
channel at any point along the length of the PCR reaction                 a sandwich of 400 A TiW/3,000 A Au/400 A TiW), and
chamber) and therefore an effectively uniform temperature                 etching the winding metal line to have a width of approxi-
throughout the PCR reaction chamber. The heaters on the                   mately 10-25 µm and 20-40 mm length. The use of metal in
short edges of the PCR reactor provide heat to counteract the        30   this layer gives it a temperature coefficient of resistivity of the
gradient created by the two long heaters from the center of the           order of 0.5-20° C./ohms, preferably in the range of 1.5-3°
reactor to the edge of the reactor.                                       C./ohms. Measuring the resistance at higher temperatures
   It would be understood by one of ordinary skill in the art             enables determination of the exact temperature of the location
that still other configurations of one or more heater( s) situated        of these sensors.
about a PCR reaction chamber are consistent with the meth-           35      The configuration for uniform heating, shown in FIG. 27A
ods and apparatus described herein. For example, a 'long'                 for a single PCR reaction chamber, can also be applied to a
side of the reaction chamber can be configured to be heated by            multi-lane PCR cartridge in which multiple independent PCR
two or more heaters. Specific orientations and configurations             reactions occur.
of heaters are used to create uniform zones of heating even on               Each heater can be independently controlled by a processor
substrates having poor thermal conductivity because the poor         40   and/or control circuitry used in conjunction with the appara-
thermal conductivity of glass, or quartz, polyimide, FR4,                 tus described herein. FIG. 27C shows thermal images, from
ceramic, or fused silica substrates is utilized to help in the            the top surface of a microfluidic cartridge when heated by
independent operation of various microfluidic components                  heaters configured as in FIGS. 27A and 27B, when each
such as valves and independent operation of the various PCR               heater in tum is activated, as follows: (A): Long Top only; (B)
lanes. It would be further understood by one of ordinary skill       45   Long Bottom only; (C) Short Left only; (D) Short Right only;
in the art, that the principles underlying the configuration of           and (E) All Four Heaters on. Panel (F) shows a view of the
heaters around a PCR reaction chamber are similarly appli-                reaction chamber and heaters on the same scale as the other
cable to the arrangement of heaters adjacent to other compo-              image panels in FIG. 27C. Also shown in the figure is a
nents of the microfluidic cartridge, such as actuators, valves,           temperature bar.
and gates.                                                           50      The configuration for uniform heating, shown in FIG. 27A
   Generally, the heating of microfluidic components, such as             for a single PCR reaction chamber, can be applied to a multi-
a PCR reaction chamber, is controlled by passing currents                 lane PCR cartridge in which multiple independent PCR reac-
through suitably configured microfabricated heaters. Under                tions occur. See, e.g., FIG. 28, which shows an array of heater
control of suitable circuitry, the lanes of a multi-lane cartridge        elements suitable to heat a cartridge herein.
can then be controlled independently of one another. This can        55   Heater Multiplexing (Under Software Control)
lead to a greater energy efficiency of the apparatus, because                Another aspect of the heater unit described herein, relates
not all heaters are heating at the same time, and a given heater          to a control ofheat within the system and its components. The
is receiving current for only that fraction of the time when it           method leads to a greater energy efficiency of the apparatus
is required to heat. Control systems and methods of control-              described herein, because not all heaters are heating at the
lably heating various heating elements are further described         60   same time, and a given heater is receiving current for only part
in U.S. patent application Ser. No. 11/940,315, filed Nov. 14,            of the time.
2007 and entitled "Heater Unit for Microfluidic Diagnostic                   Generally, the heating of microfluidic components, such as
System".                                                                  a PCR reaction chamber, is controlled by passing currents
   In certain embodiments, each heater has an associated tem-             through suitably configured microfabricated heaters. The
perature sensor. In the embodiment of FIG. 27A, a single             65   heating can be further controlled by periodically turning the
temperature sensor 1011 is used for both long heaters. A                  current on and off with varying pulse width modulation
temperature sensor 1013 for short left heater, and a tempera-             (PWM), wherein pulse width modulation refers to the on-
                                                      US 8,323,900 B2
                              35                                                                       36
time/off-time ratio for the current. The current can be sup-            tors 1236 (for example, photodiodes) and filters 1238. The
plied by connecting a micro fabricated heater to a high voltage         detector comprises two LED's (blue and red, respectively)
source (for example, 30 V), which can be gated by the PWM               and two photodiodes. The two LED's are configured to trans-
signal. In some embodiments, the device includes 48 PWM                 mit a beam of focused light on to a particular region of the
signal generators. Operation of a PWM generator includes           5    cartridge. The two photo diodes are configured to receive
generating a signal with a chosen, programmable, period (the            light that is emitted from the region of the cartridge. One
end count) and a particular granularity. For instance, the              photodiode is configured to detect emitted red light, and the
signal can be 4000 µs (micro-seconds) with a granularity of 1           other photodiode is configured to detect emitted blue light.
µs, in which case the PWM generator can maintain a counter              Thus, in this embodiment, two colors can be detected simul-
beginning at zero and advancing in increments of 1 µs until it     10   taneously from a single location. Such a detection system can
reaches 4000 µs, when it returns to zero. Thus, the amount of           be configured to receive light from multiple microfluidic
heat produced can be adjusted by adjusting the end count. A             channels by being mounted on an assembly that permits it to
high end count corresponds to a greater length of time during           slide over and across the multiple channels. The filters can be,
which the microfabricated heater receives current and there-            for example, bandpass filters, the filters at the light sources
fore a greater amount of heat produced. It would be under-         15   corresponding to the absorption band of one or more fluoro-
stood that the granularity and signal width can take values             genic probes and the filters at the detectors corresponding to
other than those provided here without departing from the               the emission band of the fluorogenic probes.
principles described herein.                                                FIGS. 32 and 33 show an exemplary read-head comprising
Fluorescence Detection System, Including Lenses and Fil-                a multiplexed 2 color detection system that is configured to
ters, and Multiple Parallel Detection for a Multi-Lane Car-        20   mate with a multi-lane microfluidic cartridge. FIG. 32 shows
tridge                                                                  a view of the exterior of a multiplexed read-head. FIG. 33 is
   The detection system herein is configured to monitor fluo-           an exploded view that shows how various detectors are con-
rescence coming from one or more species involved in a                  figured within an exemplary multiplexed read head, and in
biochemical reaction. The system can be, for example, an                communication with an electronic circuit board.
optical detector having a light source that selectively emits      25       Each of the detection systems multiplexed in the assembly
light in an absorption band of a fluorescent dye, and a light           of FIGS. 32 and 33 is similar in construction to the embodi-
detector that selectively detects light in an emission band of          ment of FIGS. 29-31B. The module in FIGS. 32 and 33 is
the fluorescent dye, wherein the fluorescent dye corresponds            configured to detect fluorescence from each of 12 microflu-
to a fluorescent polynucleotide probe or a fragment thereof, as         idic channels, as found in, for example, the respective lanes of
further described elsewhere herein. Alternatively, the optical     30   a 12-lane microfluidic cartridge. Such a module therefore
detector can include a bandpass-filtered diode that selectively         comprises 24 independently controllable detectors, arranged
emits light in the absorption band of the fluorescent dye and a         as 12 pairs of identical detection elements. Each pair of ele-
bandpass filtered photodiode that selectively detects light in          ments is then capable of dual-color detection of a pre-deter-
the emission band of the fluorescent dye. For example, the              mined set of fluorescent probes. It would be understood by
optical detector can be configured to independently detect a       35   one of ordinary skill in the art that other numbers of pairs of
plurality of fluorescent dyes having different fluorescent              detectors are consistent with the apparatus described herein.
emission spectra, wherein each fluorescent dye corresponds              For example, 4, 6, 8, 10, 16, 20, 24, 25, 30, 32, 36, 40, and 48
to a fluorescent polynucleotide probe or a fragment thereof.            pairs are also consistent and can be configured according to
For example, the optical detector can be configured to inde-            methods and criteria understood by one of ordinary skill in the
pendently detect a plurality of fluorescent dyes at a plurality    40   art.
of different locations of, for example, a microfluidic sub-             Detection Sensitivity, Time Constant and Gain
strate, wherein each fluorescent dye corresponds to a fluores-              A typical circuit that includes a detector as described
cent polynucleotide probe or a fragment thereof. The detector           herein includes, in series, a preamplifier, a buffer/inverter, a
further has potential for 2, 3 or 4 color detection and is              filter, and a digitizer. Sensitivity is important so that high gain
controlled by software, preferably custom software, config-        45   is very desirable. In one embodiment of the preamplifier, a
ured to sample information from the detector.                           very large, for example 100 GQ, resistor is placed in parallel
   The detection system described herein is capable of detect-          with the diode. Other values of a resistor would be consistent
ing a fluorescence signal from nanoliter scale PCR reactions.           with the technology herein: such values typically fall in the
Advantageously, the detector is formed from inexpensive                 range 0.5-100 GQ, such as 1-50 GQ, or 2-10 GQ. An exem-
components, having no moving parts. The detector can be            50   plary pre-amplifier circuit configured in this way is shown in
configured to couple to a microfluidic cartridge as further             FIG. 7. Symbols in the figure have their standard meanings in
described herein, and can also be part of a pressure applica-           electronic circuit diagrams.
tion system, such as a sliding lid on an apparatus in which the             The FIG. 34 shows a current-to-voltage converter/pre-am-
detector is situated, that keeps the cartridge in place.                plifier circuit suitable for use with the detection system. Dll
   FIGS. 29-31B depict an embodiment of a highly sensitive         55   is the photodetector that collects the fluorescent light coming
fluorescence detection system that includes light emitting              from the microfluidic channel and converts it into an electric
diodes (LED's), photodiodes, and filters/lenses for monitor-            current. The accompanying circuitry is used to convert these
ing, in real-time, one or more fluorescent signals emanating            fluorescent currents into voltages suitable for measurement
from the microfluidic channel. The embodiment in FIGS.                  and output as a final measure of the fluorescence.
29-3 lB displays a two-color detection system having a modu-       60       A resistor-capacitor circuit in FIG. 34 contains capacitor
lar design that couples with a single microfluidic channel              C45 and resistor R25. Together, the values of capacitance of
found, for example, in a microfluidic cartridge. It would be            C45 and resistance ofR25 are chosen so as to impact the time
understood by one skilled in the art that the description herein        constant i: c ( equal to the product ofR25 and C45) of the circuit
could also be adapted to create a detector that just detects a          as well as gain of the detection circuit. The higher the time
single color of light. FIGS. 31A and 318 show elements of          65   constant, the more sluggish is the response of the system to
optical detector elements 1220 including light sources 1232             incident light. It typically takes the duration of a few time
(for example, light emitting diodes), lenses 1234, light detec-         constants for the photodetector to completely charge to its
                                                       US 8,323,900 B2
                               37                                                                        38
maximum current or to discharge to zero from its saturation               ence in the wavelengths of interest. FIG. 358 illustrates a
value. It is important for the photo current to decay to zero             cross-section of a detector, showing an exemplary location
between measurements, however. As the PCR systems                         for an aperture 802.
described herein are intended to afford rapid detection mea-                 The optimal spot size and intensity is importantly depen-
surements, the product R 25 C45 should therefore be made as          5    dent on the ability to maintain the correct position of the
low as possible. However, the gain of the pre-amplifier whose             LED's with respect to the center of the optical axis. Special
circuitry is shown is directly proportional to the (fluorescent-          alignment procedures and checks can be utilized to optimize
activated) current generated in the photodetector and the                 this. The different illuminations can also be normalized with
resistance R 25 . As the fluorescence signal from the microflu-           respect to each other by adjusting the power current through
                                                                     10   each of the LED's or adjusting the fluorescence collection
idic channel device is very faint (due to low liquid volume as
                                                                          time (the duration for which the photodetector is on before
well as small path lengths of excitation), it is thus important to
                                                                          measuring the voltage) for each detection spot. It is also
maximize the value ofR25 . In some embodiments, R 25 is as
                                                                          important to align the detectors with the axis of the micro-
high as 100 Giga-Ohms (for example, in the range 10-100                   channels.
GQ), effectively behaving as an open-circuit. With such val-         15      The aperturing is also important for successful fluores-
ues, the time-constant can take on a value of approximately               cence detection because as the cross-sectional area of the
50-100 ms by using a low-value capacitor for C45. For                     incident beam increases in size, so the background fluores-
example, the lowest possible available standard off-the-shelf             cence increases, and the fluorescence attributable only to the
capacitor has a value of 1 pF (1 picofarad). A time-constant in           molecules of interest (PCR probes) gets masked. Thus, as the
the range 50-100 ms ensures that the photocurrent decays to          20   beam area increases, the use of an aperture increases the
zero in approximately 0.5 s (approx. 6 cycles) and therefore              proportion of collected fluorescence that originates only from
that approximately 2 samplings can be made per second.                    the PCR reactor. Note that the aperture used in the detector
Other time constants are consistent with effective use of the             herein not only helps collect fluorescence only from the reac-
technology herein, such as in the range 10 ms-1 s, or in the              tion volume but it correspondingly adjusts the excitation light
range 50 ms-500 ms, or in the range 100-200 ms. The actual           25   to mostly excite the reaction volume. The excitation and
time constant suitable for a given application will vary                  emission aperture is, of course, the same.
according to circumstance and choice of capacitor and resis-                 Based on a typical geometry of the optical excitation and
tor values. Additionally, the gain achieved by the pre-ampli-             emission system and aperturing, show spot sizes as small as
fier circuit herein may be in the range of 107 -5xl0 9 , for              0.5 mm by 0.5 mm and as long as 8 mmxl .5 mm have been
example may be lxl0 9 •                                              30   found to be effective. By using a long detector (having an
   As the resistance value for R25 is very high (-100 GQ), the            active area 6 mm by 1 mm) and proper lensing, the aperture
manner of assembly of this resistor on the optics board is                design can extend the detection spot to as long as 15-20 mm,
important for the overall efficiency of the circuit. Effective            while maintaining a width of 1-2 mm using an aperture.
cleaning of the circuit during assembly and before use is                 Correspondingly, the background fluorescence decreases as
important to achieve an optimal time-constant and gain for           35   the spot size is decreased, thereby increasing the detection
the optics circuit.                                                       sensitivity.
   It is also important to test each photo-diode that is used,            Use of Detection System to Measure/Detect Fluid in PCR
because many do not perform according to specification.                   Chamber
Sensitivity and Aperturing                                                   The fluorescence detector is sensitive enough to be able to
   The LED light passes through a filter before passing              40   collect fluorescence light from a PCR chamber of a microf-
through the sample in the microfluidic channel (as described              luidic substrate. The detector can also be used to detect the
herein, typically 300µ deep). This is a very small optical                presence of liquid in the chamber, a measurement that pro-
path-length for the light in the sample. The generated fluo-              vides a determination of whether or not to carry out a PCR
rescence then also goes through a second filter, and into a               cycle for that chamber. For example, in a multi-sample car-
photo-detector. Ultimately, then, the detector must be capable       45   tridge, not all chambers will have been loaded with sample;
of detecting very little fluorescence. Various aspects of the             for those that are not, it would be unnecessary to apply a
detector configuration can improve sensitivity, however.                  heating protocol thereto. One way to determine presence or
   The illumination optics can be designed so that the excita-            absence of a liquid is as follows. A background reading is
tion light falling on the PCR reactor is incident along an area           taken prior to filling the chamber with liquid. Another reading
that is similar to the shape of the reactor. As the reactor is       50   is taken after microfluidic operations have been performed
typically long and narrow, the illumination spot should be                that should result in filling the PCR chamber with liquid. The
long and narrow, i.e., extended, as well. The length of the spot          presence of liquid alters the fluorescence reading from the
can be adjusted by altering a number of factors, including: the           chamber. A progranimable threshold value can be used to
diameter of the bore where the LED is placed (the tube that               tune an algorithm programmed into a processor that controls
holds the filter and lens has an aperturing effect); the distance    55   operation of the apparatus as further described herein (for
of the LED from the PCR reactor; and the use of proper lens               example, the second reading has to exceed the first reading by
at the right distance in between. As the width of the beam                20% ). If the two readings do not differ beyond the pro-
incident on the reactor is determined by the bore of the optical          grammed margin, the liquid is deemed to not have entered the
element (approximately 6 mm in diameter), it is typical to use            chamber, and a PCR cycle is not initiated for that chamber.
an aperture (a slit having a width approximately equal to the        60   Instead, a warning is issued to a user.
width of the reactor, and a length equal to the length of the             Exemplary Electronics and Software
detection volume) to make an optimal illumination spot. A                    The heater unit described herein can be controlled by vari-
typical spot, then, is commensurate with the dimensions of a              ous electronics circuitry, itself operating on receipt of com-
PCR reaction chamber, for example 1.5 mm wide by 7 mm                     puter-controlled instructions. FIG. 36 illustrates exemplary
long. FIG. 35A shows the illumination spot across 12 PCR             65   electronics architecture modules for operating a heater unit
reactors for the two different colors used. A typical aperture is         and diagnostic apparatus. It would be understood by one of
made of anodized aluminum and has very low autofluores-                   ordinary skill in the art that other configurations of electronics
                                                     US 8,323,900 B2
                             39                                                                      40
components are consistent with operation of the apparatus as              In another embodiment, control electronics can be spread
described herein. In the exemplary embodiment, the electron-           over four different circuit board assemblies. These include the
ics architecture is distributed across two components of the           MAIN board: Can serve as the hub of the Analyzer control
apparatus: the Analyzer 2100 and a Heater unit 2102. The               electronics and manages communication and control of the
Analyzer apparatus as further described herein contains, for      5    other various electronic subassemblies. The main board can
example, an Optical Detection Unit 2108, a Control Board               also serve as the electrical and communications interface with
2114, a Backplane 2112, and a LCD Touchscreen 2110. The                the external world. An external power supply (12V DC/1 OA;
Control Board includes a Card Engine 2116 further described            UL certified) can be used to power the system. The unit can
herein, and Compact Flash memory 2118, as well as other                communicate via 5 USB ports, a serial port and an Ethernet
                                                                  10
components. The Heater Assembly includes a Heater Board                port. Finally, the main board can incorporate several diagnos-
2104 and a Heater Mux Board 2106, both further described               tic/safety features to ensure safe and robust operation of the
herein.                                                                Analyzer.
   In one embodiment, the Card Engine electronics module                  MUX Board: Upon instruction from the main board, the
2116 is a commercial, off the shelf"single board computer"        15
                                                                       MUX board can perform all the functions typically used for
containing a processor, memory, and flash memory for oper-             accurate temperature control of the heaters and can coordi-
ating system storage.                                                  nate the collection of fluorescence data from the detector
   The optional LCD+ Touchscreen electronics module 2110               board.
is a user interface, for example, driven through a touchscreen,           LCD Board: Can contain the typical control elements to
such as a 640 pixel by 480 pixel 8 inch LCD and 5-wire            20   light up the LCD panel and interpret the signals from the
touchscreen.                                                           touch sensitive screen. The LCD/touch screen combination
   The Compact Flash electronics module 2118 is, for                   can serve as a mode of interaction with the user via a Graphi-
example, a 256 megabyte commercial, off the shelf, compact             cal User Interface.
flash module for application and data storage. Other media                Detector Board: Can house typical control and processing
are alternatively usable, such as USB-drive, smart media          25   circuitry that can be employed to collect, digitize, filter, and
card, memory stick, and smart data-card having the same or             transmit the data from the fluorescence detection modules.
other storage capacities.                                                 Certain software can be executed in each electronics mod-
   The Backplane electronics module 2112 is a point of con-            ule. The Control Board Electronics Module executes, for
nection for the removable heater assembly 2102. Bare PC                example, Control Board Power Monitor software. The Card
boards with two connectors are sufficient to provide the nee-     30   Engine electronics module executes an operating system,
essary level of connectivity.                                          graphical user interface (GUI) software, an analyzer module,
   The Control Board electronics module 2114 supports                  and an application program interface (api). The Optical
peripherals to the Card Engine electronics module 2116. In             Detection Unit electronics module executes an optics soft-
one embodiment, the peripherals include such devices as a              ware module. The Heater Mux Board electronics module
USB host+slave or hub, a USB CDROM interface, serial              35   executes dedicated Heater Mux software, and Heater Mux
ports, and ethernet ports. The Control Board 2114 can include          Power Monitor software. Each of the separate instances of
a power monitor with a dedicated processor. The Control                software can be modular and under a unified control of, for
Board may also include a real time clock. The Control Board            example, driver software.
may further include a speaker. The Control Board 2114 also                The exemplary electronics can use Linux, UNIX, Win-
includes a CPLD to provide SPI access to all other modules        40   dows, or MacOS, including any version thereof, as the oper-
and programming access to all other modules. The Control               ating system. The operating system is preferably loaded with
Board includes a progranimable high voltage power supply.              drivers for USB, Ethernet, LCD, touchscreen, and removable
The Control Board includes a Serial-Deserializer interface to          media devices such as compact flash. Miscellaneous pro-
the LCD+Touchscreen electronics module 2110 and to the                 grams for configuring the Ethernet interface, managing USB
Optical Detection Unit electronics module 2108. The Control       45   connections, and updating via CD-ROM can also be included.
Board also includes module connectors.                                    In the embodiment of FIG. 36, the analyzer module is the
   In the exemplary embodiment, the optical detection unit             driver for specific hardware. The analyzer module provides
electronics module 2108 contains a dedicated processor. The            access to the Heater Mux Module, the Optical Detection Unit,
optical detection unit 2108 contains a serializer-deserializer         the Control Board Power Monitor, the Real Time Clock, the
interface. The optical detection unit 2108 contains LED driv-     50   High Voltage Power Supply, and the LCD backlight. The
ers. The optical detection unit also contains high gain-low            analyzer module provides firmware programming access to
noise photodiode amplifiers. The optical detection unit can            the Control Board power monitor, the Optical Detection Unit,
have power monitoring capability. The optical detection unit           and the Heater Mux Module.
can also be remotely reprogrammable.                                      The API provides uniform access to the analyzer module
   The Heater Board electronics module 2104 is preferably a       55   driver. TheAPI is responsible for error trapping, and interrupt
glass heater board. The Heater Board has PCB with bonding              handling. The API is typically programmed to be thread safe.
pads for glass heater board and high density connectors.                  The GUI software can be based on a commercial, off-the-
   In one embodiment, the heater mux ('multiplex') board               shelf PEG graphics library. The GUI can use the API to
electronics module 2106 has 24 high-speed ADC, 24 preci-               coordinate the self-test of optical detection unit and heater
sion current sources, and 96 optically isolated current drivers   60   assembly. The GUI starts, stops, and monitors test progress.
for heating. The heater mux board has the ability to time-             The GUI can also implement an algorithm to arrive on diag-
multiplex heating/measurement. The heater mux board has                nosis from fluorescence data. The GUI provides access con-
multiplexer banks to multiplex inputs to ADC, and to multi-            trol to unit and in some embodiments has an HIS/LIS inter-
plex current source outputs. The heater mux board has a                face.
FPGA with a soft processor core and SDRAM. The heater             65      The Control Board Power Monitor software monitors
mux board has a Power Monitor with a dedicated processor.              power supplies, current and voltage, and signals error in case
The Heater Mux Board can be remotely reprogrammable.                   of a fault.
                                                      US 8,323,900 B2
                              41                                                                        42
   The Optics Software performs fluorescence detection                   and insulator film, and a microthermal circuit on a PCB. The
which is precisely timed to turn on/off of LED with synchro-             last of these is the heat source that selectively heats regions of
nous digitization of the photodetector outputs. The Optics               a microfluidic substrate placed in contact therewith through
Software can also monitor power supply voltages. The Optics              the top cover.
Software can also have self test ability.                                   An exemplary heater substrate, FIG. 428, consists of a
   The Heater Mux Module software implements a "protocol                 photo-lithographically processed glass wafer bonded to a
player" which executes series of defined "steps" where each              standard O.100" standard FR4 printed circuit board. The glass
"step" can turn on sets of heaters to implement a desired                wafer is 0.5 mm thick and is cut into a rectangle the size of
microfluidic action. The Heater Mux Module software also                 -3.5x4.25 inches. The glass substrate has numerous metal
has self test ability. The Heater Mux Module software con-          10
                                                                         heaters and resistive temperature sensors photo-lithographi-
tains a fuzzy logic temperature control algorithm.
                                                                         cally etched on the surface of the glass wafer. The substrate is
   The Heater Mux Power Monitor software monitors voltage
                                                                         aligned and bonded to the PCBoard using a compliant epoxy,
and current levels. The Heater Mux Power Monitor software
can participate in self-test, synchronous, monitoring of the             ensuring flatness to within 2-3 mils over the surface of the
current levels while turning on different heaters.                  15   wafer. The cured epoxy should withstand up to 120° C. for
                                                                         two hours minimum. Approximately 300-400 bond pads of
                         EXAMPLES                                        the size of approximately 1 mmx0.25 mm, with exposed gold
                                                                         surfaces, are located along the two long edges of the wafer.
   The following are exemplary aspects of various parts and              These pads are wirebonded (ball-bonding) to corresponding
functions of the system described herein.                           20   pads on the PCB using 1.5 mil gold wires. Wire bonding is a
   Additional embodiments of a cartridge are found in U.S.               threading process, standard in semiconductor FAB. Alterna-
patent application Ser. No. 11/940,310, entitled "Microflu-              tively, a flip-chip method may be used, though such methods
idic Cartridge and Method of Making Same", and filed on                  are more complicated and may warp the wafer because of
even date herewith, the specification of which is incorporated           thermal mismatch. Wire bonds should have good integrity
herein by reference.                                                25
                                                                         and pass defined pull strength. The substrate is baked at 120°
   Additional embodiments of heater units and arrays are                 C. for two hours and then the wire bonds are encapsulated by
described in U.S. patent application Ser. No. 11/940,315,                a compliant epoxy that will protect the wirebonds but not
entitled "Heater Unit for Microfluidic Diagnostic System"                damage the bonds even at 120° C. Encapsulant should not
and filed on even date herewith, the specification of which is
                                                                    30
                                                                         spill over predefined area around the wirebonds and should
incorporated herein by reference in its entirety.
                                                                         not be taller than a defined height. For example, instead of
   Further description of suitably configured detectors are
                                                                         laying epoxy all over the substrate, lines (e.g., a hash pattern)
described in U.S. patent application Ser. No. 11/940,321,
filed on Nov. 14, 2007 and entitled "Fluorescence Detector               of it are made so that epoxy cures and air escapes through
for Microfluidic Diagnostic System", incorporated herein by              side. Alternatively, a laminate fill (adhesive on both sides) can
reference.                                                          35   be used. Standard connectors are soldered to the PCB and
                                                                         then the unit is tested using a test set-up to ensure all heaters
                          Example 1                                      and sensors read the right resistance values.
                                                                           Pictures of an exemplary Mux board and assembled heater
          Analyzer Having Removable Heater Unit                          unit are shown in FIGS. 27-29.
                                                                    40


   This non-limiting example describes pictorially, various                                        Example 3
embodiments of an apparatus, showing incorporation of a
heater unit and a microfluidic cartridge operated on by the
                                                                                 Pulse Width Modulation for Heater Circuitry
heater unit.                                                        45
   FIG. 37 shows an apparatus 1100 that includes a housing
having a display output 1102, an openable lid 1104, and a bar               In various embodiments, the operation of a PWM genera-
code reader 1106. The cartridge is positioned in a single                tor can also include a programmable start count in addition to
orientation in a receiving bay under the lid, FIG. 38. The lid of        the aforementioned end count and granularity. In such
the apparatus can be closed to apply pressure to the cartridge,     50   embodiments, multiple PWM generators can produce signals
as shown in FIG. 39. The unit currently weighs about 20 lbs.             that can be selectively non-overlapping (e.g., by multiplexing
and is approximately 10" wide by 16" deep by 13" high.                   the on-time of the various heaters) such that the current capac-
   FIGS. 40 and 41: The heating stage of the apparatus can be            ity of the high voltage power is not exceeded. Multiple heaters
removable for cleaning, maintenance, or to replace a custom              can be controlled by different PWM signal generators with
heating stage for a particular microfluidic cartridge. FIGS. 40     55
                                                                         varying start and end counts. The heaters can be divided into
and 41 also show how a heater unit is insertable and remov-              banks, whereby a bank defines a group of heaters of the same
able from a front access door to an analyzer apparatus.
                                                                         start count. For example, 36 PWM generators can be grouped
                                                                         into six different banks, each corresponding to a certain por-
                          Example 2                                 60   tion of the PWM cycle (500 ms for this example). The end
                                                                         count for each PWM generator can be selectively pro-
           Assembly of an exemplary Heater Unit                          grammed such that not more than six heaters will be on at any
                                                                         given time. A portion of a PWM cycle can be selected as dead
                                                                         time (count 3000 to 4000 for this example) during which no
  FIG. 42A shows an exploded view of an exemplary heater            65   heating takes place and sensitive temperature sensing circuits
unit. The unit has a top cover and a bottom cover that together          can use this time to sense the temperature. The table below
enclose a Mux board (control board), a pressure support layer,           represents a PWM cycle for the foregoing example:
                                                     US 8,323,900 B2
                             43                                                                      44
                                                                       placement of cartridges in the Analyzer and error-free align-
                                                                       ment of the optics upon closing. The heater/sensor module
                                                    Max End            can be also placed on rails or similar guiding members for
                         Start Count   End Count     COllilt
                                                                       easy removal and insertion of the assembly.
                            Bank 1                                5       Slider: the slider of the Analyzer can house the optical
                                                                       detection system as well as the mechanical assembly that can
    PWM generator #1           0          150         500
    PWM generator #2           0          220         500              enables the optics jig to press down on the cartridge when the
                                                                       handle of the slider is turned down onto the analyzer. The
    PWM generator #6          0           376         500              optics jig can be suspended from the case of the slider at 4
                            Bank2                                 10
                                                                       points. Upon closing the slider and turning the handle of the
    PWM generator #7         500          704        1000              analyzer down, 4 cams can tum to push down a plate that
    PWM generator #8         500          676        1000              presses on 4 springs. On compression, the springs can deliver
    PWM generator #12        500          780        1000              approximately 50 lb on the optical block. See FIGS. 44A-
                            Bank3                                 15   44C.
                                                                          The bottom surface of the optics block can be made flat to
    PWM generator #13       1000         1240        1500
    PWM generator #14       1000         1101        1500              within 100 microns, typically within 25 microns, and this flat
                                                                       surface can press upon the compliant (shore hardness
    PWM generator #18       1000         1409        1500              approximately 50-70) label (approximately 1.5 mm thick
                            Bank4
                                                                  20   under no compression) of the cartridge making the pressure
    PWM generator #19       1500         1679        2000              more or less uniform over the cartridge. An optional lock-in
    PWM generator #20       1500         1989        2000              mechanism can also be incorporated to prevent the slider
    PWM generator #24       1500         1502        2000
                                                                       from being accidentally knocked-off while in use.
                            Bank5                                         FIG. 45A shows a side view of a lever assembly 1200, with
                                                                  25   lever 1210, gear unit 1212, and force member 1214. Assem-
    PWM generator #25       2000         2090        2500              bly 1200 can be used to close the lid of the apparatus and
    PWM generator #26       2000         2499        2500
                                                                       (through force members 1214) apply force to a microfluidic
    PWM generator #30       2000         2301        2500              cartridge 1216 in the receiving chamber 1217. One force
                            Bank 6                                     member is visible in this cut away view, but any number, for
                                                                  30   example 4, can be used. The force members can be, for
    PWM generator #31       2500         2569        3000
    PWM generator #32       2500         2790        3000
                                                                       example, a manual spring loaded actuator as shown, an auto-
                                                                       matic mechanical actuator, a material with sufficient
    PWM generator #36       2500         2678        3000              mechanical compliance and stiffness (e.g., a hard elastomeric
                                                                       plug), and the like. The force applied to the microfluidic
                                                                  35   cartridge 1216 can result in a pressure at the surface of the
                         Example 4                                     microfluidic cartridge 1216 of at least about 0.7 psi to about 7
                                                                       psi (between about 5 and about 50 kilopascals ), or in some
                                                                       embodiments about 2 psi (about 14 kilopascals).
            Detector Integrated in Force Member
                                                                          FIG. 458 shows a side view oflever assembly 1200, with
                                                                  40   microfluidic cartridge 1216 in the receiving chamber 1217. A
   This non-limiting example describes pictorially, various
                                                                       heat source 1219 (for example, a xenon bulb as shown) can
embodiments of a detection system integrated into a force              function as a radiant heat source directed at a sample inlet
member, in an apparatus for carrying out diagnostics on                reservoir 1218, where the heat can lyse cells in reservoir
microfluidic samples.                                                  1218. A thermally conductive, mechanically compliant layer
   FIG. 43A: The lid of the apparatus can be closed, which can    45   1222 can lie at an interface between microfluidic cartridge
block ambient light from the sample bay, and place an optical          1216 and thermal stage 1224. Typically, microfluidic car-
detector contained in the lid into position with respect to the        tridge 1216 and thermal stage 1224 can be planar at their
microfluidic cartridge.                                                respective interface surfaces, e.g., planar within about 100
   FIG. 438: The lid of the apparatus can be closed to apply           microns, or more typically within about 25 microns. Layer
pressure to the cartridge. Application of minimal pressure on     50   1222 can improve thermal coupling between microfluidic
the cartridge: after the slider compresses the cartridge, the          cartridge 1216 and thermal stage 1224. Optical detector ele-
slider can compress the compliant label of the cartridge. This         ments 1220 can be directed at the top surface of microfluidic
can cause the bottom of the cartridge to be pressed down               cartridge 1216.
against the surface of the heater unit present in the heater              FIGS. 45C and 45D show further cross-sectional views.
module. Springs present in the slider can deliver, for example    55
approximately 50 lb of pressure to generate a minimum pres-                                      Example 6
sure, for example 2 psi over the entire cartridge bottom.
   Thermal interface: the cartridge bottom can have a layer of                           Exemplary Optics Board
mechanically compliant heat transfer laminate that can
enable thermal contact between the microfluidic substrate         60      An exemplary optics board is shown schematically in FIG.
and the microheater substrate of the heater module. A mini-            46, and is used to collect and amplify the fluorescent signature
mal pressure of 1 psi can be employed for reliable operation           ofa successful chemical reaction on a micro-fluidic cartridge,
of the thermal valves, gate and pumps present in the microf-           and control the intensity of LED's using pulse-width modu-
luidic cartridge.                                                      lation (PWM) to illuminate the cartridge sample over up to
   Mechanicals and assembly: the Analyzer can have a simple       65   four channels, each with two color options. Additionally, it
mechanical frame to hold the various modules in aligmnent.             receives instructions and sends results data back over an
The optics module can be placed in rails for easy opening and          LVDS (low-voltage differential signaling) SPI (serial periph-
                                                      US 8,323,900 B2
                              45                                                                    46
era! interface). In some embodiments there is a separate             changes and modifications can be made thereto without
instance of this circuitry for each PCR channel that is moni-        departing from the spirit or scope of the appended claims.
tored.                                                                  We claim:
   The power board systems include: a +12V input; and                   1. An apparatus, comprising:
+3.3V, +3.6\7, +5\7, and -5V outputs, configured as follows: 5          a plurality of multi-lane microfluidic cartridges, each lane
the +3.3V output contains a linear regulator, is used to power             comprising a PCR reaction zone;
the LVDS interface, should maintain a +/-5% accuracy, and               a plurality of receiving bays, each receiving bay configured
supply an output current of0.35 A; the +3.6V output contains               to receive one of the plurality of microfluidic cartridges;
a linear regulator, is used to power the MSP430, should main-           each PCR reaction zone comprising a separately control-
tain a +/-5% accuracy, and supply an output current of0.35 A; 10           lable heat source thermally coupled thereto, wherein the
the +5V output contains a linear regulator, is used to power               heat source thermal cycles the PCR reaction zone to
the plus rail for op-amps, should maintain a+/-5% accuracy,                carry out PCR on a polynucleotide-containing sample in
and supply an output current of 0.35 A; the -5V output                     the PCR reaction zone and maintains a substantially
receives its power from the +5V supply, has amV reference,                 uniform temperature throughout the PCR reaction zone
is used to power the minus rail for op-amps and for the 15                 during each cycle;
photo-detector bias, should maintain a +/-1 % voltage accu-             a detector configured to detect the presence of an amplifi-
racy, and supply an output current of 6.25 mA+/-10%. Addi-                 cation product in one or more PCR reaction zones; and
tionally, the power board has an 80 ohm source resistance,              a processor coupled to the detector and the heat sources,
and the main board software can enable/disable the regulator               configured to control heating of one or more PCR reac-
outputs.                                                          20       tion zones by the heat sources.
   The main board interface uses a single channel of the                2. The apparatus of claim 1, wherein the separately con-
LVDS standard to communicate between boards. This takes              trollable heat source is configured to maintain a temperature
place using SPI signaling over the LVDS interface which is           gradient ofless than 1° C. across a width of the PCR reaction
connected to the main SPI port of the control processor. The         zone at any point along a length of the PCR reaction zone.
interface also contains a serial port for in-system program- 25         3. The apparatus of claim 1, wherein the processor is pro-
ming.                                                                grammable to operate the detector to detect a polynucleotide
   The optical detection system of FIG. 46 comprises a con-          or a probe thereof in a plurality of microfluidic cartridges
trol processor, LED drivers, and a photo-detection system. In        located in the plurality ofreceiving bays.
the exemplary embodiment, the control processor is a TI                 4. The apparatus of claim 1, wherein the detector comprises
MSP430F 1611 consisting of a dual SPI (one for main board 30 an optical detector, the optical detector comprising a light
interface, and one for ADC interface) and extended SRAM              source that selectively emits light in an absorption band of a
for data storage. It has the functions of power monitoring,          fluorescent dye and a light detector that selectively detects
PWM LED control, and SPI linking to the ADC and main                 light in an emission band of the fluorescent dye, wherein the
board. The LED drivers contain NPN transistor switches, are          fluorescent dye corresponds to a fluorescent polynucleotide
connected to the PWM outputs of the control processor, can 35 probe or a fragment thereof.
sink 10 mA@12V per LED (80 mA total), and are single                    5. The apparatus of claim 4, wherein the optical detector
channel with 2 LEDs (one of each color) connected to each.           comprises a bandpass-filtered diode that selectively emits
The photo-detection system has two channels and consists of          light in the absorption band of the fluorescent dye and a
a photo-detector, high-sensitivity photo-diode detector, high        bandpass filtered photodiode that selectively detects light in
gain current to voltage converter, unity gain voltage inverting 40 the emission band of the fluorescent dye.
amplifier, and an ADC. Additionally it contains a 16 channel            6. The apparatus of claim 1, wherein the heat source com-
Sigma-delta (only utilizing the first 8 channels) which is           prises a plurality of heaters configured to maintain a substan-
connected to the second SPI port of the control processor.           tially uniform temperature throughout a PCR reaction cham-
   During assembly of the various components on to the PC            ber thermally coupled to the heat source.
board, such as may occur on a production line, there are the 45         7. A device for carrying out PCR on a plurality of samples,
following considerations. The extremely high impedance of            the device comprising:
the photo-detection circuit means that a rigorous cleaning              a plurality of multi-lane microfluidic cartridges, each lane
procedure must be employed. Such a procedure may include,                  comprising a PCR reaction zone;
for example: After surface mount components are installed,              a plurality of receiving bays, each receiving bay configured
the boards are washed on a Weskleen and blow dried upon 50                 to receive one of the plurality of microfluidic cartridges;
exiting conveyor. The belt speed can be set at 20-30. The               a separately controllable heat source thermally coupled to
boards are soaked in an alcohol bath for approximately 3                   each PCR reaction zone, wherein the heat source is
minutes, then their entire top and bottom surfaces are                     configured to thermal cycle the PCR reaction zone to
scrubbed using a clean, soft bristle brush. The boards are                 carry out PCR on a polynucleotide-containing sample in
baked in a 105° F. ( 40° C.) oven for 30 minutes to dry out all 55         the PCR reaction zone and to maintain a substantially
components.                                                                uniform temperature throughout the PCR reaction zone
   After all the components are installed: the soldered areas of           during each cycle;
the boards can be hand wash using deionized water and a soft            a detector configured to detect the presence of an amplifi-
bristle brush. The same soldered areas can be hand washed                  cation product in one or more PCR reaction zones;
using alcohol and a soft bristle brush. The boards are allowed 60       a processor coupled to the detector and a plurality of the
to air dry. Once the board is cleaned, the optical circuitry must          separately controllable heat sources, configured to con-
be conformal coated to keep contaminates out.                              trol heating of one or more PCR reaction zones by one or
   The foregoing description is intended to illustrate various             more of the plurality of separately controllable heat
aspects of the present technology. It is not intended that the             sources; and
examples presented herein limit the scope of the present 65             an input device coupled to the processor and configured to
technology. The technology now being fully described, it will              permit concurrent or consecutive control of the plurality
be apparent to one of ordinary skill in the art that many                  of multi-lane microfluidic cartridges.
                                                       US 8,323,900 B2
                               47                                                                       48
  8. The device of claim 7, wherein at least one of the plu-                17. The device of claim 7, further comprising at least one
rality of separately controllable heat sources is a first contact         output coupled to the processor, the output being selected
heat source selected from a resistive heater, a radiator, a               from a display, a printer, a speaker, a serial connection, a
fluidic heat exchanger, and a Peltier device.                             parallel connection, a wireless network connection, and a
    9. The device of claim 8, wherein the first contact heat         5    wired network connection.
source is thermally coupled to a distinct location in a first                18. The device of claim 6, further comprising a heating
microfluidic cartridge received in a first receiving bay,                 stage configured to be removable from the device, wherein at
whereby the distinct location is selectively heated.                      least one of the plurality of separately controllable heat
    10. The device of claim 9, wherein the distinct location has          sources is located in the heating stage.
a surface area of between about 1 mm2 and about 225 mm2 .            10      19. The device of claim 7, wherein the heat source com-
    11. The device of claim 8, further comprising a second                prises a plurality of heaters configured to maintain a substan-
contact heat source configured to be independently thermally              tially uniform temperature throughout a PCR reaction cham-
coupled to a distinct location in a second microfluidic car-              ber thermally coupled to the heat source.
tridge received in a second receiving bay, whereby the distinct              20. A method of carrying out PCR on a plurality of
location in the second microfluidic cartridge is independently       15   samples, the method comprising:
heated from the distinct location in the first microfluidic car-             introducing the plurality of samples into a plurality of
tridge.                                                                         multi-lane microfluidic cartridges, wherein each lane
    12. The device of claim 8, wherein the first contact heat                   comprises a PCR reaction zone configured to permit
source is configured to be in direct physical contact with the                  thermal cycling of a sample independently of the other
distinct location of the first microfluidic cartridge received in    20         samples;
the first receiving bay.                                                     moving the plurality of samples into the respective plural-
    13. The device of claim 8, further comprising a compliant                   ity of PCR reaction zones; and
layer configured to thermally couple the first contact heat                  amplifying polynucleotides contained with the plurality of
source with at least a portion of the first microfluidic cartridge              samples in the plurality of PCR reaction zones while
received in the first receiving bay.                                 25         thermal cycling the PCR reaction zones and maintaining
    14. The device of claim 7, wherein at least one of the                      a substantially uniform temperature throughout each
plurality of separately controllable heat sources is a radiative                PCR reaction zone during each cycle, at least one PCR
heat source configured to direct heat to a distinct location of a               reaction zone separately thermally controllable from
first microfluidic cartridge received in a first receiving bay.                 another PCR reaction zone.
    15. The device of claim 7, wherein the input device is           30      21. The method of claim 20, further comprising detecting
selected from the group consisting of a keyboard, a touch-                the presence of a polynucleotide or a polynucleotide probe in
sensitive surface, a microphone, a hard disk drive, an optical            the plurality of samples.
disk drive, a serial connection, a parallel connection, a wire-              22. The method of claim 20, wherein thermal cycling the
less network connection, a wired network connection, and a                PCR reaction zones comprises heating each PCR reaction
mouse.                                                               35   zone with a plurality of heaters configured to maintain a
    16. The device of claim 7, further comprising at least one            substantially uniform temperature throughout each PCR
sample identifier coupled to the processor, the sample iden-              reaction zone.
tifier being selected from an optical character reader, a bar
code reader, and a radio frequency tag reader.                                                  *   *   *    *   *
EXHIBIT 5
                                                                        IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                       US008415103B2


c12)   United States Patent                                                       (IO)   Patent No.:                     US 8,415,103 B2
       Handique                                                                   (45)   Date of Patent:                     *Apr. 9, 2013

(54)    MICROFLUIDIC CARTRIDGE                                                      4,599,315    A        7/1986     Terasaki et al.
                                                                                    4,612,873    A        9/1986     Eberle
(75)    Inventor:       Kalyan Handiqne, Ypsilanti, Ml (US)                         4,612,959    A        9/1986     Costello
                                                                                    D288,478     S        2/1987     Carlson et al.
                                                                                    4,654,127    A        3/1987     Baker et al.
(73)    Assignee: Handylab, Inc., Ann Arbor, Ml (US)                                4,673,657    A        6/1987     Christian
                                                                                    4,683,195    A        7/1987     Mullis eta!.
( *)    Notice:         Subject to any disclaimer, the term ofthis                  4,683,202    A        7/1987     Mullis
                        patent is extended or adjusted under 35                     D292,735     S       11/1987     Lovborg
                        U.S.C. 154(b) by O days.                                    4,720,374    A        1/1988     Ramachandran
                                                                                    4,798,693    A        1/1989     Mase et al.
                        This patent is subject to a terminal dis-                   4,800,022    A        1/1989     Leonard
                                                                                    4,841,786    A        6/1989     Schulz
                        claimer.
                                                                                    D302,294     S        7/1989     Hillman
                                                                                    4,871,779    A       10/1989     Killat et al.
(21)    Appl. No.: 13/358,441                                                       4,895,650    A        1/1990     Wang
                                                                                    4,919,892    A        4/1990     Plumb
(22)    Filed:          Jan. 25, 2012                                               4,921,809    A        5/1990     Shiff et al.
                                                                                    4,935,342    A        6/1990     Seligson et al.
(65)                      Prior Publication Data                                    4,946,562    A        8/1990     Guruswamy
                                                                                    4,949,742    A        8/1990     Rando et al.
        US 2012/0122108Al               May 17, 2012                                D310,413     S        9/1990     Bigler et al.
                                                                                    4,963,498    A       10/1990     Hillman
                                                                                    4,967,950    A       11/1990     Legg et al.
                   Related U.S. Application Data                                    4,978,502    A       12/1990     Dole et al.
                                                                                    4,978,622    A       12/1990     Mishell et al.
(60)    Division of application No. 12/239,537, filed on Sep.
                                                                                    4,989,626    A        2/1991     Takagi et al.
        26, 2008, now Pat. No. 8,105,783, which is a                                5,001,417    A        3/1991     Pumphrey et al.
        continuation-in-part of application No. 12/173,023,                         5,004,583    A        4/1991     Guruswamy et al.
        filed on Jul. 14, 2008, now Pat. No. 8,133,671, and a                       5,048,554    A        9/1991     Kremer
        continuation-in-part of application No. 11/985,577,                         5,053,199    A       10/1991     Keiser et al.
                                                                                    5,060,823    A       10/1991     Perlman
        filed on Nov. 14, 2007, now Pat. No. 7,998,708, and a                       5,061,336    A       10/1991     Soane
        continuation-in-part of application No. 29/308,920,                         5,064,618    A       11/1991     Baker et al.
        filed on Jul. 14, 2008, now Pat. No. Des. 621,060.                          5,071,531    A       12/1991     Soane
(60)    Provisional application No. 60/959,437, filed on Jul.                                                (Continued)
        13, 2007.
                                                                                            FOREIGN PATENT DOCUMENTS
(51)    Int. Cl.                                                             CA                    2294819              1/1999
        C12Q 1/68                      (2006.01)                             DE                   19929734             12/1999
        C12P 19/34                     (2006.01)                                                             (Continued)
(52)    U.S. Cl. ........................ 435/6.12; 435/6.1; 435/6.11
(58)    Field of Classification Search ........................ None                               OTHER PUBLICATIONS
        See application file for complete search history.
                                                                             Bollet, C. et al., "A simple method for the isolation of chromosomal
                                                                             DNA from Gram positive or acid-fast bacteria", Nucleic Acids
(56)                      References Cited
                                                                             Research, vol. 19, No. 8 (1991), p. 1955.
                   U.S. PATENT DOCUMENTS                                                                     (Continued)
       1,434,314    A     10/1922   Raich
       1,616,419    A      2/1927   Wilson
       1,733,401    A      8/1930   Lovekin                                  Primary Examiner - Young J Kim
       3,528,449    A      9/1970   Witte et al.                             (74) Attorney, Agent, or Firm -Knobbe Martens Olson &
       3,813,316    A      5/1974   Chakrabarty et al.                       BearLLP
       3,985,649    A     10/1976   Eddelman
       4,018,089    A      4/1977   Dzula et al.
       4,018,652    A      4/1977   Lanham et al.                            (57)                           ABSTRACT
       4,038,192    A      7/1977   Serur
       4,055,395    A     10/1977   Honkawa et al.                           The technology described herein generally relates to microf-
       D249,706     S      9/1978   Adamski                                  luidic cartridges configured to amplify and detect polynucle-
       4,139,005    A      2/1979   Dickey                                   otides extracted from multiple biological samples in parallel.
       D252,157     S      6/1979   Kronish et al.
       D252,341     S      7/1979   Thomas                                   The technology includes a microfluidic substrate, compris-
       D254,687     S      4/1980   Fadler et al.                            ing: a plurality of sample lanes, wherein each of the plurality
       4,212,744    A      7/1980   Oota                                     of sample lanes comprises a microfluidic network having, in
       D261,033     S      9/1981   Armbruster                               fluid communication with one another: an inlet; a first valve
       D261,l 73    S     10/1981   Armbruster
       4,301,412    A     11/1981   Hill et al.
                                                                             and a second valve; a first channel leading from the inlet, via
       4,439,526    A      3/1984   Columbus                                 the first valve, to a reaction chamber; and a second channel
       4,457,329    A      7/1984   Werley et al.                            leading from the reaction chamber, via the second valve, to a
       4,466,740    A      8/1984   Kano et al.                              vent.
       4,504,582    A      3/1985   Swann
       4,522,786    A      6/1985   Ebersole
       D279,817     S      7/1985   Chen et al.                                                 15 Claims, 52 Drawing Sheets
                                               US 8,415,103 B2
                                                    Page 2


            U.S. PATENT DOCUMENTS                            5,631,337   A    5/1997   Sassi et al.
                                                             5,632,876   A    5/1997   Zanzucchi et al.
5,091,328   A    2/1992   Miller                             5,632,957   A    5/1997   Heller et al.
D324,426    S    3/1992   Fan et al.                         5,635,358   A    6/1997   Wilding et al.
5,096,669   A    3/1992   Lauks et al.                       5,637,469   A    6/1997   Wilding et al.
5,126,002   A    6/1992   lwata et al.                       5,639,423   A    6/1997   Northrup et al.
5,126,022   A    6/1992   Soane et al.                       5,643,738   A    7/1997   Zanzucchi et al.
D328,135    S    7/1992   Fan et al.                         5,646,039   A    7/1997   Northrup et al.
D328,794    S    8/1992   Frenkel et al.                     5,647,994   A    7/1997   Tuunanen et al.
5,135,627   A    8/1992   Soane                              5,651,839   A    7/1997   Rauf
5,135,872   A    8/1992   Pouletty et al.                    5,652,149   A    7/1997   Mileaf et al.
5,147,606   A    9/1992   Charlton et al.                    D382,346    S    8/1997   Buhler et al.
5,169,512   A   12/1992   Wiedenrnann et al.                 D382,647    S    8/1997   Staples et al.
D333,522    S    2/1993   Gianino                            5,667,976   A    9/1997   Van Ness et al.
5,186,339   A    2/1993   Heissler                           5,671,303   A    9/1997   Shieh et al.
5,192,507   A    3/1993   Taylor et al.                      5,674,394   A   10/1997   Whitmore
5,208,163   A    5/1993   Charlton et al.                    5,674,742   A   10/1997   Northrup et al.
5,223,226   A    6/1993   Wittmer et al.                     5,681,484   A   10/1997   Zanzucchi et al.
D338,275    S    8/1993   Fischer et al.                     5,681,529   A   10/1997   Taguchi et al.
5,250,263   A   10/1993   Manz                               5,683,657   A   11/1997   Mian
5,252,743   A   10/1993   Barrett et al.                     5,699,157   A   12/1997   Paree
5,256,376   A   10/1993   Callan et al.                      5,700,637   A   12/1997   Southern
5,275,787   A    1/1994   Yuguchi et al.                     5,705,813   A    1/1998   Apffel et al.
5,282,950   A    2/1994   Dietze et al.                      5,726,026   A    3/1998   Wilding et al.
5,296,375   A    3/1994   Kricka et al.                      5,726,404   A    3/1998   Brody
5,304,477   A    4/1994   Nagoh et al.                       5,726,944   A    3/1998   Taft et al.
5,304,487   A    4/1994   Wilding et al.                     5,731,212   A    3/1998   Gavin eta!.
D347,478    S    5/1994   Pinkney                            5,744,366   A    4/1998   Kricka et al.
5,311,896   A    5/1994   Kaartinen et al.                   5,747,666   A    5/1998   Willis
5,311,996   A    5/1994   Duffy et al.                       5,750,015   A    5/1998   Soane et al.
5,316,727   A    5/1994   Suzuki et al.                      5,755,942   A    5/1998   Zanzucchi et al.
5,327,038   A    7/1994   Culp                               5,763,262   A    6/1998   Wong eta!.
5,339,486   A    8/1994   Persic, Jr.                        5,770,029   A    6/1998   Nelson et al.
D351,475    S   10/1994   Gerber                             5,770,388   A    6/1998   Vorpahl
D351,913    S   10/1994   Hieb et al.                        5,772,966   A    6/1998   Maracas et al.
5,364,591   A   11/1994   Green et al.                       5,779,868   A    7/1998   Paree et al.
5,372,946   A   12/1994   Cusak et al.                       5,787,032   A    7/1998   Heller et al.
5,374,395   A   12/1994   Robinson                           5,788,814   A    8/1998   Sun et al.
5,389,339   A    2/1995   Petschek et al.                    5,800,600   A    9/1998   Lima-Marques et al.
5,397,709   A    3/1995   Berndt                             5,800,690   A    9/1998   Chow et al.
5,401,465   A    3/1995   Smethers et al.                    5,804,436   A    9/1998   Okun eta!.
5,411,708   A    5/1995   Moscetta et al.                    D399,959    S   10/1998   Prokop et al.
5,414,245   A    5/1995   Hackleman                          5,827,481   A   10/1998   Bente et al.
5,416,000   A    5/1995   Allen et al.                       5,842,106   A   11/1998   Thaler et al.
5,422,271   A    6/1995   Chen et al.                        5,842,787   A   12/1998   Kopf-Sill et al.
5,422,284   A    6/1995   Lau                                5,846,396   A   12/1998   Zanzucchi et al.
5,427,946   A    6/1995   Kricka et al.                      5,849,208   A   12/1998   Hayes et al.
5,474,796   A   12/1995   Brennan                            5,849,486   A   12/1998   Heller et al.
D366,l 16   S    1/1996   Biskupski                          5,849,489   A   12/1998   Heller
5,486,335   A    1/1996   Wilding et al.                     5,849,598   A   12/1998   Wilson eta!.
5,494,639   A    2/1996   Grzegorzewski                      5,852,495   A   12/1998   Paree
5,498,392   A    3/1996   Wilding et al.                     5,856,174   A    1/1999   Lipshutz et al.
5,503,803   A    4/1996   Brown                              5,858,187   A    1/1999   Ramsey et al.
5,516,410   A    5/1996   Schneider et al.                   5,858,188   A    1/1999   Soane et al.
5,519,635   A    5/1996   Miyake et al.                      5,863,502   A    1/1999   Southgate et al.
5,529,677   A    6/1996   Schneider et al.                   5,863,708   A    1/1999   Zanzucchi et al.
5,559,432   A    9/1996   Logue                              5,863,801   A    1/1999   Southgate et al.
5,565,171   A   10/1996   Dovichi et al.                     5,928,880   A    1/1999   Wilding et al.
5,569,364   A   10/1996   Hooper et al.                      5,866,345   A    2/1999   Wilding et al.
5,578,270   A   11/1996   Reichler et al.                    5,869,004   A    2/1999   Paree et al.
5,578,818   A   11/1996   Kain et al.                        5,869,244   A    2/1999   Martin et al.
5,579,928   A   12/1996   Anukwuem                           5,872,010   A    2/1999   Karger et al.
5,580,523   A   12/1996   Bard                               5,872,623   A    2/1999   Stabile et al.
5,582,884   A   12/1996   Ball et al.                        5,874,046   A    2/1999   Megerle
5,585,069   A   12/1996   Zanzucchi et al.                   5,876,675   A    3/1999   Kennedy
5,585,089   A   12/1996   Queen et al.                       5,880,071   A    3/1999   Paree et al.
5,585,242   A   12/1996   Bouma et al.                       5,882,465   A    3/1999   McReynolds
5,587,128   A   12/1996   Wilding et al.                     5,883,211   A    3/1999   Sassi et al.
5,589,136   A   12/1996   Northrup et al.                    5,885,432   A    3/1999   Hooper et al.
5,593,838   A    1/1997   Zanzucchi et al.
                                                             5,885,470   A    3/1999   Paree et al.
5,595,708   A    1/1997   Berndt
5,599,432   A    2/1997   Manz eta!.                         5,895,762   A    4/1999   Greenfield et al.
5,599,503   A    2/1997   Manz eta!.                         5,900,130   A    5/1999   Benvegnu et al.
5,599,667   A    2/1997   Arnold, Jr. et al.                 5,912,124   A    6/1999   Kumar
5,601,727   A    2/1997   Bormann et al.                     5,912,134   A    6/1999   Shartle
5,603,351   A    2/1997   Cherukuri et al.                   5,916,522   A    6/1999   Boyd et al.
5,605,662   A    2/1997   Heller et al.                      5,916,776   A    6/1999   Kumar
D378,782    S    4/1997   LaBarbera et al.                   5,919,646   A    7/1999   Okun eta!.
5,628,890   A    5/1997   Carter et al.                      5,919,711   A    7/1999   Boyd et al.
5,630,920   A    5/1997   Friese et al.                      5,922,591   A    7/1999   Anderson et al.
                                                US 8,415,103 B2
                                                     Page 3


5,927,547   A    7/1999   Papen et al.                        6,156,199   A      12/2000   Zuk, Jr.
5,929,208   A    7/1999   Heller et al.                       6,158,269   A      12/2000   Dorenkott et al.
D413,391    S    8/1999   Lapeus et al.                       6,167,910   Bl      1/2001   Chow
5,932,799   A    8/1999   Moles                               6,168,948   Bl      1/2001   Anderson et al.
5,935,401   A    8/1999   Amigo                               6,171,850   Bl      1/2001   Nagle et al.
5,939,291   A    8/1999   Loewyetal.                          6,174,675   Bl      1/2001   Chow et al.
5,942,443   A    8/1999   Paree et al.                        D438,311    S       2/2001   Yarnanishi et al.
D413,677    S    9/1999   Dumitrescu et al.                   6,190,619   Bl      2/2001   Kilcoin et al.
5,948,227   A    9/1999   Dubrow                              D438,632    S       3/2001   Miller
5,955,028   A    9/1999   Chow                                D438,633    S       3/2001   Miller
5,955,029   A    9/1999   Wilding et al.                      6,197,595   Bl      3/2001   Anderson et al.
5,957,579   A    9/1999   Kopf-Sill et al.                    6,211,989   Bl      4/2001   Wulf et al.
5,958,203   A    9/1999   Paree et al.                        6,213,151   Bl      4/2001   Jacobson et al.
5,958,694   A    9/1999   Nikiforov                           6,221,600   Bl      4/2001   MacLeod et al.
5,959,221   A    9/1999   Boyd et al.                         6,228,635   Bl      5/2001   Armstrong et al.
5,959,291   A    9/1999   Jensen                              6,232,072   Bl *    5/2001   Fisher .......................... 435/6.11
5,964,995   A   10/1999   Nikiforov et al.                    6,235,175   Bl      5/2001   Dubrow et al.
5,964,997   A   10/1999   McBride                             6,235,313   Bl      5/2001   Mathiowitz et al.
5,965,001   A   10/1999   Chow et al.                         6,235,471   Bl      5/2001   Knapp eta!.
5,965,410   A   10/1999   Chow et al.                         6,236,581   Bl      5/2001   Lines et al.
5,965,886   A   10/1999   Sauer et al.                        6,251,343   Bl      6/2001   Dubrow et al.
5,968,745   A   10/1999   Thorp et al.                        6,254,826   Bl      7/2001   Acosta et al.
5,972,187   A   10/1999   Paree et al.                        6,259,635   Bl      7/2001   Torelli et al.
5,973,138   A   10/1999   Collis                              6,261,431   Bl      7/2001   Mathies et al.
D417,009    S   11/1999   Boyd                                6,267,858   Bl      7/2001   Paree et al.
5,976,336   A   11/1999   Dubrow et al.                       D446,306    S       8/2001   Ochi et al.
5,980,704   A   11/1999   Cherukuri et al.                    6,271,021   Bl      8/2001   Burns et al.
5,980,719   A   11/1999   Cherukuri et al.                    6,274,089   Bl      8/2001   Chow et al.
5,981,735   A   11/1999   Thatcher et al.                     6,280,967   Bl      8/2001   Ransom et al.
5,989,402   A   11/1999   Chow et al.                         6,281,008   Bl      8/2001   Komai et al.
5,992,820   A   11/1999   Fare et al.                         6,284,113   Bl      9/2001   Bjornson et al.
5,993,611   A   11/1999   Moroney, 111 et al.                 6,287,254   Bl      9/2001   Dodds
5,993,750   A   11/1999   Ghosh et al.                        6,287,774   Bl      9/2001   Kikiforov
5,997,708   A   12/1999   Craig                               6,291,248   Bl      9/2001   Raj-Ahmad
6,001,229   A   12/1999   Ramsey                              6,294,063   Bl      9/2001   Becker et al.
6,001,231   A   12/1999   Kopf-Sill                           6,302,134   Bl     10/2001   Kellogg et al.
6,001,307   A   12/1999   Nakaet al.                          6,302,304   Bl     10/2001   Spencer
6,004,515   A   12/1999   Paree et al.                        6,303,343   Bl     10/2001   Kopf-sill
6,007,690   A   12/1999   Nelson et al.                       6,306,273   Bl     10/2001   Wainright et al.
6,010,607   A    1/2000   Ramsey                              6,306,590   Bl     10/2001   Mehta et al.
6,010,608   A    1/2000   Ramsey                              6,319,469   Bl     11/2001   Mianet al.
6,010,627   A    1/2000   Hood, lll                           6,322,683   Bl     11/2001   Wolk et al.
6,012,902   A    1/2000   Paree                               6,326,083   Bl     12/2001   Yang et al.
D420,747    S    2/2000   Dumitrescu et al.                   6,326,211   Bl     12/2001   Anderson et al.
D421,130    S    2/2000   Cohen et al.                        6,334,980   Bl *    1/2002   Hayes et al . ................. 422/68.1
6,024,920   A    2/2000   Cunanan                             6,337,435   Bl      1/2002   Chu et al.
D421,653    S    3/2000   Purcell                             6,353,475   Bl      3/2002   Jensen et al.
6,033,546   A    3/2000   Ramsey                              6,358,387   Bl      3/2002   Kopf-sill et al.
6,043,080   A    3/2000   Lipshutz et al.                     6,366,924   Bl      4/2002   Paree
6,046,056   A    4/2000   Paree et al.                        6,368,871   Bl      4/2002   Christel et al.
6,048,734   A    4/2000   Burns et al.                        6,370,206   Bl      4/2002   Schenk
6,054,034   A    4/2000   Soane et al.                        6,375,185   Bl      4/2002   Lin
6,054,277   A    4/2000   Furcht et al.                       6,375,901   Bl      4/2002   Robotti et al.
6,056,860   A    5/2000   Amigo et al.                        6,379,884   B2      4/2002   Wada et al.
6,057,149   A    5/2000   Burns et al.                        6,379,929   Bl      4/2002   Burns et al.
6,062,261   A    5/2000   Jacobson et al.                     6,379,974   Bl      4/2002   Paree et al.
6,063,341   A    5/2000   Fassbind et al.                     6,382,254   Bl      5/2002   Yang et al.
6,063,589   A    5/2000   Kellogg et al.                      6,391,541   Bl      5/2002   Petersen et al.
6,068,752   A    5/2000   Dubrow et al.                       6,391,623   Bl      5/2002   Besemer et al.
6,071,478   A    6/2000   Chow                                6,395,161   Bl      5/2002   Schneider et al.
6,074,725   A    6/2000   Kennedy                             6,398,956   Bl      6/2002   Coville et al.
6,074,827   A    6/2000   Nelson et al.                       6,399,025   Bl      6/2002   Chow
D428,497    S    7/2000   Lapeus et al.                       6,399,389   Bl      6/2002   Paree et al.
6,086,740   A    7/2000   Kennedy                             6,399,952   Bl      6/2002   Majer et al.
6,096,509   A    8/2000   Okun et al.                         6,403,338   Bl      6/2002   Knapp eta!.
6,100,541   A    8/2000   Nagle et al.                        6,408,878   B2      6/2002   Unger et al.
6,102,897   A    8/2000   Lang                                6,413,401   Bl      7/2002   Chow et al.
6,103,537   A    8/2000   Ullman et al.                       6,416,642   Bl      7/2002   Alajoki et al.
6,106,685   A    8/2000   McBride et al.                      6,420,143   Bl      7/2002   Kopf-sill
6,110,343   A    8/2000   Ramsey et al.                       6,425,972   Bl      7/2002   Mcreynolds
6,123,205   A    9/2000   Dumitrescu et al.                   D461,906    S       8/2002   Pham
6,123,798   A    9/2000   Gandhi et al.                       6,428,987   B2      8/2002   Franzen
6,130,098   A   10/2000   Handique et al.                     6,430,512   Bl      8/2002   Gallagher
6,132,580   A   10/2000   Mathies et al.                      6,432,366   B2      8/2002   Ruediger et al.
6,132,684   A   10/2000   Marino                              6,440,725   Bl      8/2002   Pouralunadi et al.
6,133,436   A   10/2000   Koster et al.                       D463,031    S       9/2002   Slomski et al.
D433,759    S   11/2000   Mathis et al.                       6,444,461   Bl      9/2002   Knapp eta!.
6,143,250   A   11/2000   Tajima                              6,447,661   Bl      9/2002   Chow et al.
6,149,787   A   11/2000   Chow et al.                         6,447,727   Bl      9/2002   Paree et al.
                                                        US 8,415,103 B2
                                                                   Page 4


6,448,064   Bl     9/2002   Vo-Dinh et al.                                  6,766,817   B2    7/2004   da Silva
6,453,928   Bl     9/2002   Kaplan et al.                                   6,773,567   Bl    8/2004   Wolk
6,465,257   Bl    10/2002   Paree et al.                                    6,777,184   B2    8/2004   Nikiforov et al.
6,468,761   B2    10/2002   Yang eta!.                                      6,783,962   Bl    8/2004   Olander et al.
6,472,141   B2    10/2002   Nikiforov                                       D495,805    S     9/2004   Lea et al.
6,475,364   Bl    11/2002   Dubrow et al.                                   6,787,015   B2    9/2004   Lackritz et al.
D467,348    S     12/2002   McMichael et al.                                6,787,016   B2    9/2004   Tan et al.
D467,349    S     12/2002   Niedbala et al.                                 6,790,328   B2    9/2004   Jacobson et al.
6,488,897   B2    12/2002   Dubrow et al.                                   6,790,330   B2    9/2004   Gascoyne et al.
6,495,104   Bl    12/2002   Unno et al.                                     6,811,668   Bl   11/2004   Berndt et al.
6,498,497   Bl    12/2002   Chow et al.                                     6,818,113   B2   11/2004   Williams et al.
6,500,323   Bl    12/2002   Chow et al.                                     6,819,027   B2   11/2004   Saraf
6,500,390   Bl    12/2002   Boulton et al.                                  6,824,663   Bl   11/2004   Boone
D468,437    S      1/2003   McMenamy et al.                                 D499,813    S    12/2004   Wu
6,506,609   Bl     1/2003   Wada et al.                                     D500,142    S    12/2004   Crisanti et al.
6,509,193   Bl     1/2003   Tajima                                          6,827,831   Bl   12/2004   Chow et al.
6,511,853   Bl     1/2003   Kopf-sill et al.                                6,827,906   Bl   12/2004   Bjornson et al.
D470,595    S      2/2003   Crisanti et al.                                 6,838,156   Bl    1/2005   Neyer et al.
6,515,753   B2     2/2003   Maher                                           6,838,680   B2    1/2005   Maher et al.
6,517,783   B2     2/2003   Horner et al.                                   6,852,287   B2    2/2005   Ganesan
6,520,197   B2     2/2003   Deshmukh et al.                                 6,858,185   Bl    2/2005   Kopf-sill et al.
6,521,188   Bl     2/2003   Webster                                         6,859,698   B2    2/2005   Schmeisser
6,524,456   Bl     2/2003   Ramsey et al.                                   6,861,035   B2    3/2005   Pham et al.
6,524,790   Bl     2/2003   Kopf-sill et al.                                6,878,540   B2    4/2005   Pourahmadi et al.
D472,324    S      3/2003   Rumore et al.                                   6,878,755   B2    4/2005   Singh et al.
6,534,295   B2     3/2003   Tai et al.                                      6,884,628   B2    4/2005   Hubbell et al.
6,537,771   Bl     3/2003   Farinas et al.                                  6,887,693   B2    5/2005   McMillan et al.
6,540,896   Bl     4/2003   Manz eta!.                                      6,893,879   B2    5/2005   Petersen et al.
6,544,734   Bl     4/2003   Briscoe et al.                                  6,900,889   B2    5/2005   Bjornson et al.
6,547,942   Bl     4/2003   Paree et al.                                    6,905,583   B2    6/2005   Wainright et al.
6,555,389   Bl     4/2003   Ullman et al.                                   6,905,612   B2    6/2005   Dorian et al.
6,556,923   B2     4/2003   Gallagher et al.                                6,906,797   Bl    6/2005   Kao et al.
D474,279    S      5/2003   Mayer et al.                                    6,908,594   Bl    6/2005   Schaevitz et al.
D474,280    S      5/2003   Niedbala et al.                                 6,911,183   Bl    6/2005   Handique et al.
6,558,916   B2     5/2003   Veerapandian et al.                             6,914,137   B2    7/2005   Baker
6,558,945   Bl     5/2003   Kao                                             6,915,679   B2    7/2005   Chien et al.
6,569,607   B2     5/2003   Mcreynolds                                      6,918,404   B2    7/2005   da Silva
6,572,830   Bl     6/2003   Burdon et al.                                   D508,999    S     8/2005   Fanning et al.
6,575,188   B2     6/2003   Parunak                                         6,939,451   B2    9/2005   Zhao et al.
6,576,459   B2     6/2003   Miles et al.                                    6,942,771   Bl    9/2005   Kayyem
6,579,453   Bl     6/2003   Bachler et al.                                  6,958,392   B2   10/2005   Fomovskaia et al.
6,589,729   B2     7/2003   Chan et al.                                     D512,155    S    11/2005   Matsumoto
6,592,821   Bl     7/2003   Wada et al.                                     6,964,747   B2   11/2005   Banerjee et al.
6,597,450   Bl     7/2003   Andrews et al.                                  6,977,163   Bl   12/2005   Mehta
6,602,474   Bl     8/2003   Tajima                                          6,984,516   B2    1/2006   Briscoe et al.
6,613,211   Bl     9/2003   Mccormick et al.                                D515,707    S     2/2006   Shinohara et al.
6,613,512   Bl     9/2003   Kopf-sill et al.                                D516,221    S     2/2006   Wohlstadter et al.
6,613,580   Bl     9/2003   Chow et al.                                     7,001,853   Bl    2/2006   Brown eta!.
6,613,581   Bl     9/2003   Wada et al.                                     7,004,184   B2    2/2006   Handique et al.
6,614,030   B2     9/2003   Maher et al.                                    D517,554    S     3/2006   Yanagisawa et al.
6,620,625   B2     9/2003   Wolk et al.                                     7,010,391   B2    3/2006   Handique et al.
6,623,860   B2     9/2003   Hu et al.                                       7,023,007   B2    4/2006   Gallagher
6,627,406   Bl     9/2003   Singh et al.                                    7,024,281   Bl    4/2006   Unno
D480,814    S     10/2003   Lafferty et al.                                 7,036,667   B2    5/2006   Greenstein et al.
6,632,655   Bl    10/2003   Mehta et al.                                    7,037,416   B2    5/2006   Paree et al.
D482,796    S     11/2003   Oyama et al.                                    7,038,472   Bl    5/2006   Chien
6,649,358   Bl    11/2003   Paree et al.                                    7,039,527   B2    5/2006   Tripathi et al.
6,664,104   B2    12/2003   Pourahmadi et al.                               7,040,144   B2    5/2006   Spaid et al.
6,669,831   B2    12/2003   Chow et al.                                     D523,153    S     6/2006   Akashi et al.
6,670,153   B2    12/2003   Stern                                           7,055,695   B2    6/2006   Greenstein et al.
D484,989    S      1/2004   Gebrian                                         7,060,171   Bl    6/2006   Nikiforov et al.
6,681,616   B2     1/2004   Spaid et al.                                    7,066,586   B2    6/2006   da Silva
6,681,788   B2     1/2004   Paree et al.                                    7,069,952   Bl    7/2006   Mcreynolds et al.
6,685,813   B2     2/2004   Williams et al.                                 7,099,778   B2    8/2006   Chien
6,692,700   B2     2/2004   Handique                                        D528,215    S     9/2006   Malmsater
6,695,009   B2     2/2004   Chien et al.                                    7,101,467   B2    9/2006   Spaid
6,706,519   Bl     3/2004   Kellogg et al.                                  7,105,304   Bl    9/2006   Nikiforov et al.
6,720,148   Bl     4/2004   Nikiforov                                       D531,321    S    10/2006   Godfrey et al.
6,730,206   B2     5/2004   Ricco et al.                                    7,118,910   B2   10/2006   Unger et al.
6,733,645   Bl     5/2004   Chow                                            7,138,032   B2   11/2006   Gandhi et al.
6,734,401   B2     5/2004   Bedingham et al.                                D534,280    S    12/2006   Gomm et al.
6,737,026   Bl*    5/2004   Bergh et al. ................... 422/130        7,148,043   B2   12/2006   Kordunsky et al.
6,740,518   Bl     5/2004   Duong et al.                                    7,150,814   Bl   12/2006   Paree et al.
D491,272    S      6/2004   Alden et al.                                    7,150,999   Bl   12/2006   Shuck
D491,273    S      6/2004   Biegler et al.                                  D535,403    S     1/2007   lsozaki et al.
D491,276    S      6/2004   Langille                                        7,160,423   B2    1/2007   Chien et al.
6,750,661   B2     6/2004   Brooks et al.                                   7,161,356   Bl    1/2007   Chien
6,752,966   Bl     6/2004   Chazan                                          7,169,277   B2    1/2007   Ausserer et al.
6,756,019   Bl     6/2004   Dubrow et al.                                   7,169,618   B2    1/2007   Skould
                                                          US 8,415,103 B2
                                                                     Page 5


    D537,951    S       3/2007   Okamoto et al.                               2003/0019522   Al     1/2003   Parunak
    D538,436    S       3/2007   Patadia et al.                               2003/0049833   Al     3/2003   Chen et al.
    7,192,557   B2      3/2007   Wu eta!.                                     2003/0064507   Al     4/2003   Gallagher et al.
    7,195,986   Bl      3/2007   Bousse et al.                                2003/0070677   Al     4/2003   Handique et al.
    7,208,125   Bl      4/2007   Dong                                         2003/0073106   Al     4/2003   Johansen et al.
    7,235,406   Bl      6/2007   Woudenberg et al.                            2003/0083686   Al     5/2003   Freeman et al.
    7,247,274   Bl      7/2007   Chow                                         2003/0087300   Al     5/2003   Knapp eta!.
    D548,841    S       8/2007   Brownell et al.                              2003/0127327   Al     7/2003   Kurnik
    D549,827    S       8/2007   Maeno eta!.                                  2003/0136679   Al     7/2003   Bohn et al.
    7,252,928   Bl      8/2007   Hafeman et al.                               2003/0186295   Al    10/2003   Colin et al.
    7,270,786   B2      9/2007   Parunak et al.                               2003/0199081   Al    10/2003   Wilding et al.
    D554,069    S      10/2007   Bolotin et al.                               2003/0211517   Al    11/2003   Carulli et al.
    D554,070    S      10/2007   Bolotin et al.                               2004/0014238   Al     1/2004   Krug et al.
    7,276,330   B2     10/2007   Chow et al.                                  2004/0029258   Al     2/2004   Heaney et al.
    D556,914    S      12/2007   Okamoto et al.                               2004/0029260   Al     2/2004   Hansen et al.
    7,303,727   Bl     12/2007   Dubrow et al.                                2004/0037739   Al     2/2004   McNeely et al.
    D559,995    S       1/2008   Handique et al.                              2004/0053290   Al     3/2004   Terbrueggen et al.
    7,323,140   B2      1/2008   Handique et al.                              2004/0063217   Al     4/2004   Webster et al.
    7,332,130   B2      2/2008   Handique                                     2004/0072278   Al     4/2004   Chou et al.
    7,338,760   B2      3/2008   Gong et al.                                  2004/0072375   Al     4/2004   Gjerde et al.
    D566,291    S       4/2008   Parunak et al.                               2004/0141887   Al     7/2004   Mainquist et al.
    7,351,377   B2      4/2008   Chazan et al.                                2004/0151629   Al     8/2004   Pease et al.
    D569,526    S       5/2008   Duffy et al.                                 2004/0157220   Al     8/2004   Kurnool et al.
    7,374,949   B2      5/2008   Kuriger                                      2004/0161788   Al     8/2004   Chen et al.
    7,390,460   B2      6/2008   Osawa et al.                                 2004/0189311   Al     9/2004   Glezer et al.
    7,419,784   B2      9/2008   Dubrow et al.                                2004/0209331   Al    10/2004   Ririe
    7,422,669   B2      9/2008   Jacobson et al.                              2004/0209354   Al    10/2004   Mathies et al.
    7,440,684   B2     10/2008   Spaid et al.                                 2004/0219070   Al    11/2004   Handique
    7,476,313   B2      1/2009   Siddiqi                                      2004/0240097   Al    12/2004   Evans
    7,494,577   B2      2/2009   Williams et al.                              2005/0009174   Al     1/2005   Nikiforov et al.
    7,494,770   B2      2/2009   Wilding et al.                               2005/0041525   Al     2/2005   Pugia et al.
    7,514,046   B2      4/2009   Kechagia et al.                              2005/0048540   Al     3/2005   lnami et al.
    7,518,726   B2      4/2009   Rulison et al.                               2005/0058574   Al     3/2005   Bysouth et al.
    7,521,186   B2      4/2009   Burd Mehta                                   2005/0084424   Al     4/2005   Ganesan et al.
    7,527,769   B2      5/2009   Bunch et al.                                 2005/0106066   Al     5/2005   Saltsman et al.
    D595,423    S       6/2009   Johansson et al.                             2005/0121324   Al     6/2005   Park et al.
    7,553,671   B2      6/2009   Sinclair et al.                              2005/0133370   Al     6/2005   Park et al.
    D596,312    S       7/2009   Giraud et al.                                2005/0135655   Al     6/2005   Kopf-sill et al.
    D598,566    S       8/2009   Allaer                                       2005/0152808   Al     7/2005   Ganesan
    D599,234    S       9/2009   lto                                          2005/0170362   Al     8/2005   Wada et al.
    7,595,197   B2      9/2009   Brasseur                                     2005/0186585   Al*    8/2005   Juncosa et al. .................... 435/6
    7,604,938   B2     10/2009   Takahashi et al.                             2005/0202470   Al     9/2005   Sundberg et al.
    7,635,588   B2     12/2009   King eta!.                                   2005/0202504   Al     9/2005   Anderson et al.
    7,645,581   B2      1/2010   Knapp eta!.                                  2005/0208676   Al     9/2005   Kahatt
    7,670,559   B2      3/2010   Chien et al.                                 2005/0220675   Al    10/2005   Reed et al.
    7,704,735   B2      4/2010   Facer et al.                                 2005/0227269   Al    10/2005   Lloyd et al.
    7,723,123   Bl      5/2010   Murphy et al.                                2005/0233370   Al    10/2005   Anunann et al.
    D618,820    S       6/2010   Wilson et al.                                2005/0238545   Al    10/2005   Paree et al.
    7,727,371   B2      6/2010   Kennedy et al.                               2005/0272079   Al    12/2005   Burns et al.
    7,727,477   B2      6/2010   Boronkay et al.                              2006/0041058   Al     2/2006   Yin et al.
    7,744,817   B2      6/2010   Bui                                          2006/0057039   Al     3/2006   Morse et al.
    D621,060    S       8/2010   Handique                                     2006/0057629   Al*    3/2006   Kim .................................. 435/6
    7,867,776   B2      1/2011   Kennedy et al.                               2006/0062696   Al     3/2006   Chow et al.
    7,892,819   B2      2/2011   Wilding et al.                               2006/0094108   Al     5/2006   Yoder et al.
    7,998,708   B2 *    8/2011   Handique et al. ............ 435/91.2        2006/0113190   Al     6/2006   Kurnik
    8,182,763   B2      5/2012   Duffy et al.                                 2006/0133965   Al     6/2006   Tajima et al.
2001/0023848    Al      9/2001   Gjerde et al.                                2006/0134790   Al     6/2006   Tanaka et al.
2001/0038450    Al     11/2001   McCaffrey et al.                             2006/0148063   Al     7/2006   Fauzzi et al.
2001/0046702    Al     11/2001   Schembri                                     2006/0165558   Al     7/2006   Witty et al.
2001/0055765    Al     12/2001   O'Keefe et al.                               2006/0165559   Al     7/2006   Greenstein et al.
2002/0001848    Al      1/2002   Bedingham et al.                             2006/0166233   Al     7/2006   Wu et al.
2002/0008053    Al      1/2002   Hansen et al.                                2006/0177376   Al     8/2006   Tomaliaet al.
2002/0009015    Al      1/2002   Laugharn, Jr. et al.                         2006/0177855   Al     8/2006   Utermohlen et al.
2002/0015667    Al      2/2002   Chow                                         2006/0183216   Al     8/2006   Handique
2002/0021983    Al      2/2002   Comte et al.                                 2006/0207944   Al     9/2006   Siddiqi
2002/0037499    Al      3/2002   Quake et al.                                 2006/0246493   Al    11/2006   Jensen et al.
2002/0039783    Al      4/2002   McMillan et al.                              2006/0246533   Al    11/2006   Fathollahi et al.
2002/0053399    Al      5/2002   Soane et al.                                 2007/0004028   Al     1/2007   Lair et al.
2002/0054835    Al      5/2002   Robotti et al.                               2007/0009386   Al     1/2007   Padmanabhan et al.
2002/0055167    Al      5/2002   Pourahmadi et al.                            2007/0020699   Al     1/2007   Carpenter et al.
2002/0060156    Al      5/2002   Mathies et al.                               2007/0026421   Al     2/2007   Sundberg et al.
2002/0068357    Al      6/2002   Mathies et al.                               2007/0042441   Al     2/2007   Masters et al.
2002/0141903    Al     10/2002   Parunak et al.                               2007/0092901   Al     4/2007   Ligler et al.
2002/0142471    Al     10/2002   Handique et al.                              2007/0098600   Al     5/2007   Kayyemetal.
2002/0143297    Al     10/2002   Francavilla et al.                           2007/0099200   Al     5/2007   Chow et al.
2002/0143437    Al     10/2002   Handique et al.                              2007/0104617   Al     5/2007   Coulling et al.
2002/0155477    Al     10/2002   lto                                          2007/0154895   Al     7/2007   Spaid et al.
2002/0169518    Al     11/2002   Luoma et al.                                 2007/0177147   Al     8/2007   Paree
2002/0187557    Al     12/2002   Hobbs et al.                                 2007/0178607   Al     8/2007   Prober et al.
                                                     US 8,415,103 B2
                                                          Page 6


2007/0184463    Al    8/2007   Molho eta!.                     WO         WO 01/89681             11/2001
2007/0184547    Al    8/2007   Handique et al.                 WO        WO 02/072264              9/2002
2007/0196238    Al    8/2007   Kennedy et al.                  WO        WO 02/078845             10/2002
2007/0199821    Al    8/2007   Chow                            WO        WO 03/012325              2/2003
2007/0215554    Al    9/2007   Kreuwel et al.                  WO        WO 03/012406              2/2003
2007/0218459    Al    9/2007   Miller et al.                   WO        WO 03/048295              6/2003
2007/0231213    Al   10/2007   Prabhu et al.                   WO        WO 03/055605              7/2003
2007/0261479    Al   11/2007   Spaid et al.                    WO       WO 2004/007081             1/2004
2007/0269861    Al   11/2007   Williams et al.                 WO       WO 2004/074848             9/2004
2007/0292941    Al   12/2007   Handique et al.                 WO       WO 2005/011867             2/2005
2008/0000774    Al    1/2008   Park et al.                     WO       WO 2005/108620            11/2005
2008/0050804    Al    2/2008   Handique et al.                 WO       WO 2006/079082             7/2006
2008/0056948    Al    3/2008   Dale et al.                     WO       WO 2007/050327             5/2007
2008/007 5634   Al    3/2008   Herchenbach et al.              WO       WO 2008/060604             5/2008
2008/0090244    Al    4/2008   Knapp eta!.                     WO       WO 2009/012185             1/2009
2008/0095673    Al    4/2008   Xu
2008/0118987    Al    5/2008   Eastwood et al.                                   OTHER PUBLICATIONS
2008/0124723    Al    5/2008   Dale et al.
2008/0149840    Al    6/2008   Handique et al.                 Brahrnassandra, et al., On-Chip DNA Detection in Microfabricated
2008/0160601    Al    7/2008   Handique                        Separation Systems, Part of the SPlE Conference on Microfludic
2008/0182301    Al    7/2008   Handique et al.                 Devices and Systems, 1998, Santa Clara, California, vol. 3515, pp.
2008/0192254    Al    8/2008   Kim et al.
2008/0247914    Al   10/2008   Edens et al.                    242-251.
2008/0262213    Al   10/2008   Wu eta!.                        Breadmore, M.C. et al., "Microchip-Based Purification of DNA from
2009/0047713    Al    2/2009   Handique                        Biological Samples", Anal. Chem., vol. 75 (2003), pp. 1880-1886.
2009/0129978    Al    5/2009   Wilson et al.                   Brody, et al., Diffusion-Based Extraction in a Microfabricated
2009/0130719    Al    5/2009   Handique                        Device, Sensors and Actuators Elsevier, 1997, vol. A58, No. 1, pp.
2009/0130745    Al    5/2009   Williams et al.                 13-18.
2009/0131650    Al    5/2009   Brahmasandra et al.
                                                               Burns et al., "An lntegrated Nanoliter DNA Analysis Device", Sci-
2009/0134069    Al    5/2009   Handique
2009/0136385    Al    5/2009   Handique et al.                 ence 282:484-487 (1998).
2009/0136386    Al    5/2009   Duffy et al.                    Carlen et al., "Paraffin Actuated Surface Micrornachined Valve," in
2009/0155123    Al    6/2009   Williams et al.                 lEEE MEMS 2000 Conference, p. 381-385, Miyazaki, Japan, Jan.
2009/0221059    Al    9/2009   Williams et al.                 2000.
2009/0223925    Al    9/2009   Morse et al.                    Chung, Y. et al., "Microfluidic chip for high efficiency DNA extrac-
2010/0009351    Al    1/2010   Brahmasandra et al.             tion", Miniaturisation for Chemistry, Biology & Bioengineering, vol.
2010/0173393    Al    7/2010   Handique et al.
2011/0027151    Al    2/2011   Handique et al.                 4, No. 2 (Apr. 2004), pp. 141-147.
2011/0207140    Al    8/2011   Handique et al.                 Handique K., et al., On-Chip Thermopneumatic Pressure for Discrete
2011/0210257    A9    9/2011   Handique et al.                 Drop Pumping, Analytical Chemistry, American Chemical Society,
2012/0022695    Al    1/2012   Handique et al.                 Apr. 15, 2001, vol. 73, No. 8, 1831-1838.
2012/0085416    Al    4/2012   Ganesan                         Handique, K. et al, "Microflidic flow control using selective hydro-
2012/0160826    Al    6/2012   Handique                        phobic patterning", SPlE, vol. 3224, pp. 185-194 (1997).
2012/0183454    Al    7/2012   Handique                        Handique, K. et al., "Nanoliter-volume discrete drop injection and
                                                               pumping in micro fabricated chemical analysis systems", Solid-State
          FOREIGN PATENT DOCUMENTS
                                                               Sensor and Actuator Workshop (Hilton Head, South Carolina, Jun.
EP            0766256            4/1997                        8-11, 1998) pp. 346-349.
FR            2672301            8/1992
                                                               Handique, K. et al., "Mathematical Modeling of Drop Mixing in a
FR            2795426           12/2000
JP           58212921 A         12/1983                        Slit-Type Micochannel", J. Micromech. Microeng., 11:548-554
JP         H07-290706           11/1995                        (2001).
JP        2001-502790            1/1998                        Handique, K. et al., "Nanoliter Liquid Metering in Microchannels
JP        2000-514928            4/1999                        Using Hydrophobic Patterns", Anal. Chem., 72:4100-4109 (2000).
JP        2001-509437            7/2001                        lbrahim, et al., Real-Time Microchip PCRfor Detecting Single-Base
JP        2001-515216            9/2001                        Differences in Viral and Human DNA, Analytical Chemistry, Ameri-
JP             515216            9/2001
JP      A-2001-527220           12/2001                        can Chemical Society, 1998, vol. 70, No. 9, pp. 2013-2017.
JP        2002-215241            7/2002                        Khandurina, et al., Microfabricated Porous Membrane Structure for
JP      A-2003-500674            1/2003                        Sample Concentraction and Electrophoretic Analysis, Analytical
JP        2005-514718            5/2005                        Chemistry American Chemical Society, 1999, vol. 71, No. 9, pp.
JP      A-2005-204661            8/2005                        1815-1819.
JP        2005-291954 A         10/2005                        Kopp, et al., Chemical Amplification: Continuous-Flow PCR on a
WO       WO 88/06633             9/1988
                                                               Chip, www.sciencemag.org, 1998, vol. 280, pp. 1046-1048.
WO       WO 90/12350            10/1990
WO       WO 92/05443             4/1992                        Livache, T. et al., "Polypyrrole DNA chip on a Silicon Device:
WO       WO 97/05492             2/1997                        Example of Hepatitis C Virus Genotyping", Analytical Biochemistry,
WO       WO 98/00231             1/1998                        vol. 255 (1998), pp. 188-194.
WO       WO 98/22625             5/1998                        Oleschuk, et al., Trapping of Bead-Based Reagents within
WO       WO 98/53311            11/1998                        Microfluidic Systems,: On-Chip Solid-Phase Extraction and
WO       WO 99/01688             1/1999                        Electrochromatography, Analytical Chemistry, American Chemical
WO       WO 99/09042             2/1999                        Society, 2000, vol. 72, No. 3, pp. 585-590.
WO       WO 99/12016             3/1999
                                                               Roche, et al. "Ectodermal commitment of insulin-producing cells
WO       WO 99/33559             7 /1999
WO       WO 01/05510             1/2001                        derived from mouse embryonic stem cells" Faseb J (2005) 19: 1341-
WO       WO 01/14931             3/2001                        1343.
WO       WO 01/27614             4/2001                        Ross, et al., Analysis of DNA Fragments from Conventional and
WO       WO 01/28684             4/2001                        Microfabricated PCR Devices Using Delayed Extraction MALDl-
WO       WO 01/41931             6/2001                        TOF Mass Spectrometry, Analytical Chemistry, American Chemical
WO       WO 01/54813             8/2001                        Society, 1998, vol. 70, No. 10, pp. 2067-2073.
                                                        US 8,415,103 B2
                                                                 Page 7


Shoffner, M. A. et al., Chip PCR.l. Surface Passivation of            Mascini et al., "DNA electrochemical biosensors", Fresenius J. Anal.
Microfabricated Silicon-Glass Chips for PCR, Nucleic Acids            Chem., 369: 15-22, (2001).
Research, Oxford University Press, 1996, vol. 24, No. 2, 375-379.     Nakagawa et al., Fabrication of amino silane-coated microchip for
Smith, K. et al., "Comparison of Commercial DNA Extraction Kits       DNA extraction from whole blood, J of Biotechnology, Mar. 2, 2005,
for Extraction of Bacterial Genomic DNA from Whole-Blood
                                                                      vol. 116, pp. 105-111.
Samples", Journal of Clinical Microbiology, vol. 41, No. 6 (Jun.
2003), pp. 2440-2443.                                                 Northrup, et al., A Miniature Analytical Instrument for Nucleic Acids
Weigl, et al., Microfluidic Diffusion-Based Separation and Detec-     Based on Micrornachined Silicon Reaction Chambers, Analytical
tion, www.sciencernag.org, 1999. vol. 283, pp. 346-347.               Chemistry, American Chemical Society, 1998, vol. 70, No. 5, pp.
Yoza, Brandon et al., DNA extraction using bacterial magnetic par-    918-922.
ticles modified with hyperbranched polyamidoamine dendrimer,          Plambeck et al., "Electrochemical Studies of Antitumor Antibiotics",
Mar. 20, 2003, vol. 101, No. 3, 219-228.                              J. Electrochem Soc.: Electrochemical Science and Technology
Yoza, et al., "Fully Automated DNA Extraction fro Blood Using         (1984), 131(11): 2556-2563.
Magnetic Particles Modified with a Hyperbranched Polyamidomine        Wang, "Survey and Sununary, from DNA Biosensors to Gene
Dendrimer", Journal of Bioscience and Bioengineering, 95( 1):21-26,
                                                                      Chips", Nucleic Acids Research, 28(16):3011-3016, (2000).
2003.
                                                                      Waters, et al., Microchip Device for Cell Lysis, Multiplex PCR
He, et al., Microfabricated Filters for Microfludic Analytical Sys-
                                                                      Amplification, and Electrophoretic Sizing, Analytical Chemistry,
tems, Analytical Chemistry, American Chemical Society, 1999, vol.
71, No. 7, pp. 1464-1468.                                             American Chemical Society, 1998, vol. 70, No. 1, pp. 158-162.
Kurter, et al., Solid Phase Extraction on Microfludic Devices, J.     International Search Report and Written Opinion dated Apr. 4, 2008
Microcolurnn Separations, John Wiley & Sons, Inc., 2000, vol. 12,     for PCT/US07 /007513, filed Mar. 26, 2007.
No. 2, pp. 93-97.                                                     International Search Report and Written Opinion dated Jan. 5, 2009
Lagally, et al., Single-Molecule DNA Amplification and Analysis in    for PCT/US2007/024022, filed Nov. 14, 2007.
an Integrated Microfluidic Device, Analytical Chemistry, American
Chemical Society, 2001, vol. 73, No. 3 pp. 565-570.                   * cited by examiner
U.S. Patent   Apr. 9, 2013   Sheet 1 of 52   US 8,415,103 B2




                                                        .
                                                      (!)
                                                      LL




    (
   0
   0
   0
   M
U.S. Patent   Apr. 9, 2013   Sheet 2 of 52   US 8,415,103 B2




                                                      <(
                                                      N
                                                        .
                                                      (9
                                                      u..




    (
   0
   0
   N
U.S. Patent                     Apr. 9, 2013                  Sheet 3 of 52                             US 8,415,103 B2




              11,1                                                                                IH,




   I]   T,,   -r- -t                -r   i J 1" 1"
                                         r,.1',
                                                                          oMr    ;t ~ Jl
                                                                                  '
                                                                                                              JI

         1,
               l's
               r-,f',.
                                          ""' ~ ' ~
                                                                                  1,r-,t,
                                                                                    I\ i'
                                                                                       r,.
                                                                                             ~
                                                                                                 r-,
                                                      '""
        -.-   _._
                     "' '
                             - - --      --- ---
                                                        r,.

                                                              --   -~ ---        --              --~"   --
                                                                                                               11
   11




                                           FIG. 2B




              CW1           I ild                                      II I     tiClilgD



                                            FIG. 2C
U.S. Patent   Apr. 9, 2013   Sheet 4 of 52   US 8,415,103 B2




      0)
      0
      N


                                                     0
                                                     N
                                                         .
                                                     (!)
                                                     LL
    Microvalv e
          204.flb
          222       224
                                  PCR
                                Reactor
    PCR                                      >
                                             'e
Reactor (4µI)                                :-:
    210                                      l,O
                                             ~


                                             N
                                             ....
                                             0
                                             ~



 Microvalv e
    206                                      rJJ
                                             =-
                                             ('D


                    218                      .....
                                             ('D

                                             Ul

        216                     Inlet Hole
                                             ....
                                             0
                                             Ul
                                             N




    Inlet Hole
                                             d
       203          Overflow                 r.,;_
                                             00
                    Chamber                  ~
                          229                """'
                                             UI
                                             ~
                                  FIG. 2E    =
                                             w
                                             =
                                             N
U.S. Patent   Apr. 9, 2013   Sheet 6 of 52   US 8,415,103 B2




                                                      .
                                                    (.9
                                                    LL
U.S. Patent    Apr. 9, 2013   Sheet 7 of 52   US 8,415,103 B2




         (
        0
        0
        'tj"
U.S. Patent   Apr. 9, 2013   Sheet 8 of 52   US 8,415,103 B2




                                      D



                                                        .
                                                      (!)
                                                      LL




                                      D
U.S. Patent   Apr. 9, 2013   Sheet 9 of 52   US 8,415,103 B2




                                                        (9
                                                0)
                                                .,...   LL
                                                N




       (
      C>
      0
      N
U.S. Patent   Apr. 9, 2013                 Sheet 10 of 52          US 8,415,103 B2




                                                  "q'
                                                  'I"'"
                                                  N




                 co
                 'I"'"
                 N
                                 rnJ         0)
                                             ~

                                             N



                                             co
                                             ~

                                             N
                                                            Cl
                                                            ~
                             (                              (9
                                                               .
                         c.o
                         0                                  lJ..
                         C\I




                         0
                         ~

                         N                          N
                                                    ~

                                                     N




                                       (
                                   ~
                                   0
                                   N
U.S. Patent   Apr. 9, 2013   Sheet 11 of 52   US 8,415,103 B2




                                                        .
                                                       (9
                                                       LL
Microvalve Closed

       FIG. 5A




                    '--3100   FIG. 58
U.S. Patent   Apr. 9, 2013      Sheet 13 of 52   US 8,415,103 B2




                        FIG. 6A


                         3106




                        FIG. 68
U.S. Patent   Apr. 9, 2013           Sheet 14 of 52                US 8,415,103 B2




                              'tj-
                                                                     "'(9.
                              0
                              N                                      LL
                              C"?                           (l)
                                                            C:
                                                            ~
                                                            ..c
                                                            E
                                                            (l)
                                                            ~
                                                            w
                                                            L.L
                             ~
                                                            f-
                             0                              0..
                             N                               ::t
                             CY)                            N
                                                            N
                                   ~8
                                    N
                                                            0

                                     C"?




                                                      ~

                                                      0
                                                      N
                                                      ct)
U.S. Patent              Apr. 9, 2013    Sheet 15 of 52         US 8,415,103 B2




   2800~

       2802.......
                     Laminate Microfluidic Substrate and Trim Edges

       2804,                               i
                      Dispense and Load Wax into the Microvalves

       2806""\                             !
             Inspect Wax is Loaded Properly and Laminate is Adhered
                        Properly to Microfluidic Substrate

       2808""\                             l
            Apply Hydrophobic Vent Membrane and Heat Stake to the
             Top of the Microsubstrate,Trim Edges of the Membrane

       281 o. . .                          l
              Inspect Membrane is Bonded Well to the Microsubstrate
                      without Heat-clogging the Microchannels

       2812""\                             !
                   Apply Label on Top of the Microsubstrate, to
                Cover the Valves (and to Protect the Vent Membrane)

       2814,                               l
             Print or Apply Small Labels to Show Barcode #, Lot # and
                                    Expiry Date

       2816,                               !
                          Stack and Pack Cartridges in Groups



                                        FIG. 8
U.S. Patent          Apr. 9, 2013         Sheet 16 of 52             US 8,415,103 B2




                              ____ ,,--400 µm x 100 µm
      150 µm x 150 µm". 11 _ _ _~...,



                                       ~ Dispensed Wax Droplet
                                              (75 nl ±15 nl)




                          r


                                      FIG. 9A
                                                         S t e p f r Inlet

                                          Loadin;7
                                          Channel
                                                  r            D
                                                  c
                                                               fl
                                                  C            D
       Capillary action of controlled volume of / r
                                                               D
       wax causes it to fill up the Wax up to the
       right interface without blocking the liquid
       flowable microchannel
                                      FIG. 98
U.S. Patent         Apr. 9, 2013   Sheet 17 of 52           US 8,415,103 B2




                                                       Fluid Reservoir
                    2905
                Stroke
       Adjustment Knob




     Fluid Weep Hole

                                                    Feed Tube Assembly

      Collar (Retainer
           Assembly)
                                     Fluid Chambe
                  2908
       Thermal Control
            Assembly

                                   FIG. 10A
U.S. Patent      Apr. 9, 2013           Sheet 18 of 52                    US 8,415,103 B2




                   Stroke
         Adjustment Knob



                      2907"-fii
                    Spring       II
                     2903~~
               Load Button      ~
                                  C>

                    Needle
                  Assembly


                   2906
          Solenoid Valve                                            Reservoir Holder


              Jet Body


                                                                  Feed Tube
                                                                  Assembly
                 Collar~                  i
                Retainer~ \                                   :
                                                              I

                     Seal~                    \               :
                                                  '           I
                                                      '       '
                   Fluid~\                                    1

                Chamber,_         ~r~---\_j
                  0-Ring~  \
                     2901""""'                            \
                     Seat       '--@I                     :

                            ~=e:"',,,,)
                   Nozzle_,,--9
          Thermal Control~
          Assembly (TCA)

                                        FIG. 108
                                                                                             ~
                                                                                             00
                                                                                             •
                                                                                             ~
                                                                                             ~
                      992                          970                                       ~
                                   994                                  972::::i             ~
 998
       Heater               Bay
                                                           ._____-----. I   Holder           =
                                                                                             ~

                                                      Rack I     ~      L___ _




                999                990
                                                                   -                        t:-:
                                                                                            "'\,Ci
                                                                                             N

                  Detector                                                                   ....
                                                                                             0
                                                                                             ~


                                         978
                                          Separator          ))))                            rJJ
                                                                                             =-
                                                                                             ('D
                                                              Heater                         .....
                                                                                             ('D


                             976                             Assembly                        ....
                                                                                             \,Ci

                                                                      977                    ....
                                                                                             0
                                                                                             Ul
982                                                                                          N




8                Processor
                                                                                   '--971
         988
                                                                                             dr.,;_
                                                                                             00
                                                                                            ~
                                                                                             """'
                                                                                            "'UI
                                               FIG. 11                                       """'
                                                                                             =
                                                                                             w
                                                                                             =
                                                                                             N
U.S. Patent       Apr. 9, 2013   Sheet 20 of 52   US 8,415,103 B2




    N
    ..--
    0
    C')
                                                          (9
                                                          LL




            (
           0
           0
           0
           (,")
U.S. Patent       Apr. 9, 2013         Sheet 21 of 52   US 8,415,103 B2




              0                  N
                                 0
                                 ..-
                                 N




      N
      ..-                                                      0
      0                                                        I'-
      ('I)
                                                               0)




      s;j"
      ..-                                                            co
      0                                                              N
      C')                                                            ~

                                                                         .
                                                                     (.9
                                                                     LJ..




                                                               0
                                                               l'-
                                                               0)




                                          N    0
                                               N
          (                               0)
                                          0)   0
                                               C')
       0
       0
       0
       ('j
U.S. Patent   Apr. 9, 2013   Sheet 22 of 52   US 8,415,103 B2




                                                          .
                                                        (9
                                                        u..
U.S. Patent   Apr. 9, 2013   Sheet 23 of 52   US 8,415,103 B2




                         FIG. 14
U.S. Patent   Apr. 9, 2013     Sheet 24 of 52   US 8,415,103 B2




                   Automated Dispensing Head




                                                310




                        10


                                                        300
                  200




                 400


                             FIG. 15
U.S. Patent   Apr. 9, 2013   Sheet 25 of 52         US 8,415,103 B2




                              0)
                              0
                              0)




                        LO
                        0
                        0)




                                              (0
                                              ~
                                                .
                                              C)
                    T"""
                    0
                    O')
                                              u..
U.S. Patent              Apr. 9, 2013   Sheet 26 of 52                    US 8,415,103 B2




             0)
             0
             0
             T"""




                 U)
                 T"""
                 0
                 T"""




                 T"""
                 ....-
                 0                                                ....-
                 T"""                                    --......_o
                                                                   0
                                                                   T"""



                                                                                   .
                                                                                 C)
         l{)
         0
         0                                                                       LL.
         ,.-




                                                                          C"?
                                                                          0
                                                                          0
                                                                          T"""

         T"""
         a-
          T"""
U.S. Patent                      Apr. 9, 2013          Sheet 27 of 52   US 8,415,103 B2




                                         \
                                             ''
                                                  ''




                                                                               (9
                                                                               LL

            .................. r.. ..
                                 ~




                          !




   CV)
   ......
   ~l---'==-------11
U.S. Patent   Apr. 9, 2013   Sheet 28 of 52   US 8,415,103 B2




                                   -
                                   w
                                   .._,




              --
               co
                                                        (9
                                                        u.

                                   -
                                   0
                                   .._
U.S. Patent          Apr. 9, 2013      Sheet 29 of 52   US 8,415,103 B2




               Q)
               0)



              -
              "O
              ·;::
               ro
              u




                                                        ---- -- - <i::




                                                                    (..?
                                                                    LL



                               .....
U.S. Patent   Apr. 9, 2013   Sheet 30 of 52       US 8,415,103 B2




                                                      T"""
                                                      N
                                                      0)




                                   LO
                                   0
                                   N
                                   ~




  <{ -                                                       ca
                                                             O')
                                                             ~


                                0)
                                T"""
                                                             (9
                                0)
                                 \_                          LL




                               . .____________;      .g
                                                     Cl)



                                        t==----£ro
                                                     (.)
U.S. Patent       Apr. 9, 2013     Sheet 31 of 52   US 8,415,103 B2




                                          901




         925
         921




               1215 1217

                                 FIG. 19C
U.S. Patent              Ap r. 9, 2013                   Sh ee t 32 of 52
                                                                                               US 8,415,103 B2




                                       .J
                                       _.
                                   ......
                                    _J                                                                  0
                                                                                                 - ..-0,:-
                                   ...J,
                                   __.
                             J
                                                                                                    0
                                                                                               ...... 0
                                  _) ,                                                              0
                                                                                                    ..-
                                 _J

                                 ......                                                                           0
                                                                                                             a>   N
                             J                                                             ._      o         E .
                                                                                                  g         i= C,
                             J                                                                                    LL
                             ~...I
                             .J
                                                                                       -
                             3
                             J
                             _J
                         -                                                                  0
                                                                                      t-
                                                                                            ,.._
                                                                                            0




                                                                                           0
  0     0   0    0                                                                         0
  0     m   co   ,..._           0
                                 tt>
                                            0    0          g      0        0
                                                                                           tt>
  ,:-                                       lO   -=:s-      ,·~                   0
                                                                   N        ,:-
                             (o 6ap)dwaJ.
U.S. Patent   Apr. 9, 2013   Sheet 33 of 52   US 8,415,103 B2




                                                        <(
                                                        ~

                                                        N
                                                            .
                                                        (9
                                                        LL
U.S. Patent   Apr. 9, 2013   Sheet 34 of 52   US 8,415,103 B2




                                                      co
                                                      ~

                                                      N
                                                          .
                                                      (.9
                                                      LL
U.S. Patent   Apr. 9, 2013   Sheet 35 of 52   US 8,415,103 B2




                                                     0
                                                     ~

                                                     N
                                                         .
                                                     (9
                                                     LL
U.S. Patent                          Apr. 9, 2013                        Sheet 36 of 52          US 8,415,103 B2




                                                     ..___
                                                   ...___,
      I                 ;::::::::i

                        ==i
                                      5                =
                        ;::::i


                                      ~
                        ;::::i

                        ::::i
                        =
                        =
                        ==i
                        :::::i
                        ::::i
                        =:::J
                        ;::::i
                                      i
                                      :;;=::::,
                        ::::i
                        ::::i
                        ::::i
                        ::::i
                                      ~::                                                                <(
                                                                                                         N
                                                                                                         N
                                                                                                             .
                                                                                                         (9



                                                       I
      I                  ;::::i
                                                                                                         u.
      I                 ;::::J
      I                 :::::i
                                                        r::=::
      I                 :::::i
                                                        ~

      I                  ;::::J

      I                  :::::i                   II
      I                  ;::::i


      I                  ;::::i
      I                  ==:J           -              ;..;.;...;.....



              4                                                                      4
              \   (/)                  I                                              \   I.I)
                  (/)                  C
                   co                  0
                                       (.)
                  c.?
                                      i:75
U.S. Patent        Apr . 9, 2013          Sheet 37 of 52                        US 8,415,103 B2




                                                         (

                                                              II        -
      I= ::= =- =- =- --- -l~I IIDl lnu
                               ".•.
                               ow•••
                                           '...., ---1JiiliiIJi
                                                          {
                                                                            l
                                                                                          co
                                                                                          N
                                                                                          N
                                                                                              .

      -=====-====--- !Uf          .......                           ---
                               lnHam,~11n1Jii1Iiilliilli~1nMW------_J
                                                                                          (!)
                                                                                          LL


      ----------=---=--                ~Uo u~! :_(~
                                                                   ~,
      =-===------
                I nr1 +f
                               llnl                            -
                                    Ml "'lffi1lf"lln11n11111m11n1
                               UIII ii1
                                                                  ------




       l' .. .. '- -- -- -- -- -- -- -- -" 1
U.S. Patent   Apr. 9, 2013   Sheet 38 of 52   US 8,415,103 B2




                                                      <(
                                                      ('I)
                                                      N
                                                      C)
                                                      LL
U.S. Patent   Apr. 9, 2013   Sheet 39 of 52   US 8,415,103 B2




                                                      co
                                                      C't')
                                                      N
                                                      C)
                                                      LL
U.S. Patent   Apr. 9, 2013   Sheet 40 of 52   US 8,415,103 B2




                                              l)
                                              ('t')
                                              N
                                                  .
                                              (.'J
                                              LL
U.S. Patent   Apr. 9, 2013   Sheet 41 of 52   US 8,415,103 B2




     co
     0
     Ci)
     N




                                                           ~
                                                           N
                                                           (9
                                                           LL




                                                    l'--
                                                    0
                                                    CJ)
                                                    N
U.S. Patent    Apr. 9, 2013        Sheet 42 of 52     US 8,415,103 B2




                        ------ -



                                                         2901


                                                        29 06




        2911
                                       --=====--···



                       FIG. 25
U.S. Patent   Apr. 9, 2013     Sheet 43 of 52        US 8,415,103 B2




                         l()
                         0
                         0)
                         N

                                                0
                                                N
                                                0)
                                                N




                                                             <.O
                                                             N
                                                                 .
                                                             (.9
                                                             LL
U.S. Patent   Apr . 9, 2013           She et 44 of 52                    US 8,415,103 B2




                                  0




              0
              C")
              O>                                                    LO
              N                                                     0
                                  0                                 en
                                                                    N




                                                                             r-
                                                                             N
                                                                               .
                                                                             (!)
                                                                             LL
                                                                U)
                                                              0
                                                              en
                                                              N


                              0




                                                            "<:t"
                                                            0
                                                            en
                                                        C   N




                              0
U.S. -Pat      Apr. 9, 2      s u e e t 45           U S 8,415
         ent            013                  of 52               ,103 B 2




                                                                  -
                                                                  U-
U.S. Patent   Apr. 9, 2013     Sheet 46 of 52    US 8,415,103 B2




                                   2906




                                                2901




                                2950




                             FIG. 29
U.S. Patent   Apr. 9, 2013   Sheet 47 of 52   US 8,415,103 B2




                                                   (.9
                                                    u..
       PCR Thermocycling Heater



                                  Microfluidic
                                   Cartridge


                                  MotorizedTray Containing
                                  12-lane Microfluidic PCR
                                   Cartridge in Liquid Load
                                           Position




Tray

        FIG. 31A
                MotorizedTray Containing
                12-lane Microfluidic PCR
                    Cartridge in PCR       t
                    Amplification and      :-i
                   Detection Position      ~v:;
                                            N
                                           0
                                           ~
0                                          ~




                  12 Lane 2-color
                   Optics Block




    FIG. 31 B
U.S. Patent   Apr. 9, 2013    Sheet 50 of 52      US 8,415,103 B2




                       5005
                         l




                                          ~5000

                                               5006
                                                 I




                                                             5003
                                                  "'--5002




                       FIG. 32A
                                                                                  C·~31
                                                                          !?--'--_: -_l
                                                                 4X R.007           --~.020
                                                                               Detail A
                                 Upper Surface                                Scale 6:1
                                                                               4X Typ.
                                                       Edge
                                                                                    ---
                                                                                          --- ---


  • • • • • • • • • • • • • • • •• • • • • • • •

                                                              .049


  ••••••••••••••••••••••••
  ca aa cc   DC DD   cc cc   OD CD   ca aa   DC


                                                                     '7--'                           Lower     Detail B
                                                   t
                                                                                                    Surface   Scale 4:1
t+-------'(4.375)1--------al•!                                 See Detail B
                                                                                                              12X Typ.




                                                                FIG. 328
U.S. Patent   Apr. 9, 2013      Sheet 52 of 52   US 8,415,103 B2




                             FIG. 32C
                                                      US 8,415,103 B2
                               1                                                                       2
             MICROFLUIDIC CARTRIDGE                                     erably with high throughput. The PCR should be capable of
                                                                        being carried out by someone requiring minimal training, and
           CROSS-REFERENCE TO RELATED                                   should be fast.
                  APPLICATIONS                                             The discussion of the background herein is included to
                                                                   5    explain the context of the inventions described herein. This is
   This application is a divisional of U.S. patent application          not to be taken as an admission that any of the material
Ser. No. 12/239,537, filed on Sep. 26, 2008 (now U.S. Pat. No.          referred to was published, known, or part of the common
8,105,783), which is a continuation-in-part of U.S. patent              general knowledge as at the priority date of any of the claims.
application Ser. No. 12/173,023, filed on Jul. 14, 2008, which             Throughout the description and claims of the specification
                                                                   10
claims the benefit of priority to U.S. Provisional Patent Appli-        the word "comprise" and variations thereof, such as "com-
cation No. 60/959,437, filed Jul. 13, 2007, all of which are            prising" and "comprises", is not intended to exclude other
incorporated herein by reference in their entirety. U.S. patent         additives, components, integers or steps.
application Ser. No. 12/239,537, of which this application is
a divisional, is also a continuation-in-part of U.S. patent                          SUMMARY OF THE INVENTION
                                                                   15
application Ser. No. 11/985,577, filed on Nov. 14, 2007 (now
U.S. Pat. No. 7,998,708), which is incorporated herein by                  The present technology includes a microfluidic substrate,
reference in its entirety. U.S. patent application Ser. No.             comprising: a plurality of sample lanes, wherein each of the
12/239,537, of which this application is a divisional, also             plurality of sample lanes comprises a microfluidic network
claims benefit of priority to U.S. Design Patent Application       20   having, in fluid communication with one another: an inlet; a
No. 29/308,920, filed Jul. 14, 2008 (now U.S. Design Pat. No.           first valve and a second valve; a first channel leading from the
D621,060), which is incorporated herein by reference in its             inlet, via the first valve, to a reaction chamber; and a second
entirety.                                                               channel leading from the reaction chamber, via the second
                                                                        valve, to a vent. The present technology further includes a
          BACKGROUND OF THE INVENTION                              25   microfluidic cartridge comprising a microfluidic substrate
                                                                        having the aforementioned features.
   1. Field of the Invention                                               The technology further includes a microfluidic cartridge,
   The technology described herein generally relates to                 consisting of: a substrate having an upper side and an opposed
microfluidic cartridges. The technology more particularly               lower side, wherein the substrate comprises a plurality of
relates to microfluidic cartridges that are configured to carry    30   microfluidic networks arranged into a plurality of sample
out PCR on nucleotides of interest, particularly from multiple          lanes; a laminate attached to the lower side; and a label,
biological samples in parallel, within microfluidic channels,           attached to the upper side. The cartridge can be further con-
and permit detection of those nucleotides.                              figured such that each lane of the plurality oflanes comprises
   2. Description of the Related Art                                    a microfluidic network having, in fluid communication with
   The medical diagnostics industry is a critical element of       35   one another: an inlet; a first valve and a second valve; a first
                                                                        channel leading from the inlet, via the first valve, to a reaction
today's healthcare infrastructure. At present, however, diag-
                                                                        chamber; and a second channel leading from the reaction
nostic analyses no matter how routine have become a bottle-
                                                                        chamber, via the second valve, to a vent.
neck in patient care. There are several reasons for this. First,
                                                                           The technology further includes a method of carrying out
many diagnostic analyses can only be done with highly spe-         40   PCR independently on a plurality of polynucleotide-contain-
cialist equipment that is both expensive and only operable by           ing samples, the method comprising: introducing the plural-
trained clinicians. Such equipment is found in only a few               ity of samples into a microfluidic cartridge, wherein the car-
locations-often just one in any given urban area. This means            tridge has a plurality of PCR reaction chambers configured to
that most hospitals are required to send out samples for analy-         permit thermal cycling of the plurality of samples indepen-
ses to these locations, thereby incurring shipping costs and       45   dently of one another; moving the plurality of samples inde-
transportation delays, and possibly even sample loss or mis-            pendently of one another into the respective plurality of PCR
handling. Second, the equipment in question is typically not            reaction chambers; isolating the plurality of PCR reaction
available 'on-demand' but instead runs in batches, thereby              chambers; and amplifying polynucleotides contained with
delaying the processing time for many samples because they              the plurality of samples, by application of successive heating
must wait for a machine to fill up before they can be run.         50   and cooling cycles independently to the PCR reaction cham-
   Understanding that sample flow breaks down into several              bers. In certain implementations, PCR is carried out simulta-
key steps, it would be desirable to consider ways to automate           neously on two or more of the plurality of samples.
as many of these as possible. For example, a biological
sample, once extracted from a patient, must be put in a form                   BRIEF DESCRIPTION OF THE DRAWINGS
suitable for a processing regime that typically involves using     55
PCR to amplify a vector of interest. Once amplified, the                   FIG. 1 shows an exemplary microfluidic cartridge having a
presence or absence of a nucleotide of interest from the                3-layer construction.
sample needs to be determined unambiguously. Preparing                     FIGS. 2A-2E show various views of an embodiment of a
samples for PCR is currently a time-consuming and labor                 microfluidic cartridge.
intensive step, though not one requiring specialist skills, and    60      FIG. 3 shows a perspective view of an embodiment of a
could usefully be automated. By contrast, steps such as PCR             microfluidic cartridge.
and nucleotide detection have customarily only been within                 FIGS. 4A-4D show various views of an embodiment of a
the compass of specially trained individuals having access to           microfluidic cartridge. FIG. 4E shows an overlay of a heater
specialist equipment.                                                   unit with the lanes of the cartridge.
   There is a need for a method and apparatus of carrying out      65      FIGS. SA-SB show diagrams of an exemplary microfluidic
sample preparation on samples in parallel, followed by PCR              double valve. FIG. SA additionally shows an exemplary valve
and detection on the prepared biological samples, and pref-             in an open state, and the valve in a closed state.
                                                    US 8,415,103 B2
                              3                                                                     4
   FIGS. 6A-6B show diagrams of exemplary single microf-                 The microfluidic cartridges described herein are particu-
luidic valves.                                                        larly effective for high throughput PCR applications because,
   FIG. 7 shows a hydrophobic vent suitable for use in a              for example, the small volumes of sample that are involved
microfluidic network described elsewhere.                             permit rapid heating and cooling cycles, and also mean that
   FIG. 8 shows an assembly process for a cartridge as further   5    the PCR can be carried out on all of the samples in parallel in
described herein.                                                     a relatively small space, thereby facilitating real-time analy-
   FIGS. 9A and 98 show exemplary deposition of wax drop-             sis of multiple samples on a benchtop in a clinical setting.
lets into microfluidic valves.                                           Nucleic acid testing (NAT) as used herein is a general term
   FIGS. lOA and lOB show an exemplary apparatus for                  that encompasses both DNA (deoxyribonucleic acid) and
                                                                 10   RNA (ribonucleic acid) testing. Exemplary protocols that are
carrying out wax deposition.
                                                                      specific to RNA and to DNA are described herein. It is to be
   FIG. 11 shows a schematic of a diagnostic apparatus.
                                                                      understood that generalized descriptions where not specific to
   FIGS. 12A and l2B show exterior views of an exemplary
                                                                      RNA or to DNA either apply to each equally or can be readily
apparatus.                                                            adapted to either with minor variations of the description
   FIG. 13 shows an exemplary interior view of an apparatus,     15   herein as amenable to one of ordinary skill in the art. The
illustrating a cartridge receiving bay.                               terms nucleic acid and polynucleotide are used interchange-
   FIG.14 shows amicrofluidic cartridge, and a cartridge tray.        ably herein.
   FIG. 15 shows a cross-section of a pipetting head and a               Where used herein, the term "module" should be taken to
cartridge in position in a microfluidic apparatus.                    mean an assembly of components, each of which may have
   FIG. 16 shows a view in cross-section of a microfluidic       20   separate, distinct and/or independent functions, but which are
cartridge situated in a receiving bay, adjacent a heater unit.        configured to operate together to produce a desired result or
   FIGS. 17A, l 7B show a PCR reaction chamber and asso-              results. It is not required that every component within a mod-
ciated heaters.                                                       ule be directly connected or in direct communication with
   FIG. 18 shows thermal images of heater circuitry in opera-         every other. Furthermore, connectivity amongst the various
tion.                                                            25   components may be achieved with the aid of a component,
   FIGS. 19A-19C shows various cut-away sections that can             such as a processor, that is external to the module.
be used to improve cooling rates during PCR thermal cycling.             The microfluidic cartridges described herein are typically
   FIG. 20 shows a plot of temperature against time during a          configured for use in a method and apparatus for carrying out
PCR process, as performed on a microfluidic cartridge as              sample preparation on biological samples in parallel, to create
described herein.                                                30   prepared (PCR-ready) samples, with PCR and detection on
   FIGS. 21A-21C show views of an exemplary highly-mul-               the prepared samples, and preferably with high throughput.
tiplexed microfluidic cartridge, in plan (FIG. 21A), close-up         Aspects of the operation of such apparatuses and their manner
of valves (FIG. 21B), and close up of inlets (FIG. 21C).              of communicating with microfluidic cartridges, are further
   FIGS. 22A and 22B show various aspects of heater units             described herein
associated with exemplary highly multiplexed microfluidic        35   Microfluidic Cartridge
cartridges.                                                              One aspect of the present technology relates to a microf-
   FIGS. 23A-C show various aspects of a radially configured          luidic cartridge that includes a first, second, and third layers
highly multiplexed microfluidic cartridge.                            that together define a plurality of microfluidic networks, each
   FIG. 24 shows a cartridge auto-loader in conjunction with          network having various components configured to carry out
an amplification-detection system.                               40   PCR on a sample having one or more polynucleotides whose
   FIG. 25 shows a perspective view, and a close-up view, of          presence is to be determined. The cartridge includes one or
a cartridge stacker.                                                  more sample lanes in parallel, wherein each lane is indepen-
   FIG. 26 shows a cartridge stacker in position to deliver a         dently associated with a given sample for simultaneous pro-
cartridge to an auto-loader.                                          cessing, and each lane contains an independently configured
   FIG. 27 shows a cartridge loading system.                     45   microfluidic network. The cartridge typically processes the
   FIG. 28 shows a disposal unit for used cartridges.                 one or more samples by increasing the concentration of ( such
   FIG. 29 shows a cartridge stacker in full and empty con-           as by amplification) one or more polynucleotides to be deter-
figurations.                                                          mined, as present in each of the samples. An exemplary
   FIG. 30 shows a barcode reader positioned above a microf-          cartridge having such a construction is shown in FIG. 1. Such
luidic cartridge.                                                50   a cartridge is simple to manufacture, and permits PCR to be
   FIGS. 31A and 318 show a thermocycling unit configured             carried out in a concentrated reaction volume (-4 µl) and
to accept a microfluidic cartridge.                                   enables rapid thermocycling, at -20 seconds per cycle.
   FIG. 32A shows a plan view of a 24-lane microfluidic                  Although other layers may be found in cartridges having
cartridge. FIG. 328 shows a perspective view of the cartridge         comparable performance and ease of manufacture, the car-
of FIG. 32A. FIG. 32C shows an exploded view of the car-         55   tridge herein includes embodiments having only three layers
tridge of FIG. 32A.                                                   in their construction, as shown in the embodiment 3000 of
                                                                      FIG. 1, which has a substrate 3004, a laminate 3006, and a
   DETAILED DESCRIPTION OF THE PREFERRED                              label 3002. In cartridge 3000, a microfluidic substrate 3004
               EMBODIMENT                                             has an upper side 3005 and, on an opposite side of the sub-
                                                                 60   strate (not visible in FIG. 1), a lower side 3007, wherein the
   The present technology includes microfluidic cartridges            substrate comprises a plurality of microfluidic networks,
that are configured to carry out PCR on multiple PCR-ready            arranged into a corresponding plurality of sample lanes 3003;
nucleic acid containing samples. The PCR-ready samples                a laminate 3006 attached to the lower side 3007 of the sub-
have typically been prepared by other devices, or components          strate to seal the various components (such as valves) of the
of an apparatus that accommodates the microfluidic cartridge     65   microfluidic networks, and to provide an effective thermal
during use, and introduced into the microfluidic cartridge            transfer layer between a dedicated heating element (further
prior to initiation of PCR.                                           described herein) and components in the microfluidic net-
                                                        US 8,415,103 B2
                                5                                                                         6
works; and a label 3002, attached to the upper side 3005 of the            tain certain identifying indicia such as a lot number, expiry
substrate 3004, which also covers and seals holes that are used            date, or a unique identifier. For example, the label can include
in the manufacturing process to load components such as                    a bar code, a radio frequency tag, or one or more computer-
valves of the microfluidic networks with thermally respon-                 readable, or optically scannable, characters. The readable
sive materials.                                                       5    portion of the label can be positioned such that it can be read
   Thus, embodiments of microfluidic cartridges herein                     by a sample identification verifier as further described herein.
include embodiments consisting of three layers, a substrate, a                Microfluidic cartridge 3000 can be fabricated as desired, as
laminate, and a label, though other, additional, features other            further described herein.
than layers may be consistent with such characterizations.                    A multi-lane cartridge, such as shown in FIG. 1, is config-
Embodiments herein further include microfluidic cartridges            10   ured to accept a number of samples, in particular embodi-
consisting essentially of three layers, a substrate, a laminate,           ments 12 samples, through a number of inlets 3013 wherein
and a label, though other, additional, features other than lay-            the samples include at least a first sample and a second
ers may be consistent with such characterizations. Further-                sample, wherein the first sample and the second sample each
more, embodiments herein still further include microfluidic                contain one or more polynucleotides in a form suitable for
cartridges comprising three layers, a substrate, a laminate,          15   amplification. The polynucleotides in question may be the
and a label.                                                               same as, or different from one another, in different lanes of a
   The microfluidic substrate layer 3004 is typically injection            cartridge. The multi-sample cartridge comprises at least a first
molded out of a plastic, preferably a zeonor plastic (cyclic               microfluidic network and a second microfluidic network,
olefin polymer), and contains a number of microfluidic net-                adjacent to one another, wherein each of the first microfluidic
works (not shown in FIG. 1), each having a PCR chamber,               20   network and the second microfluidic network is as elsewhere
channels, and valves on a first (e.g., lower) side (disposed               described herein, and wherein the first microfluidic network
towards the laminate), and vent channels and various inlet                 accepts the first sample, and wherein the second microfluidic
holes, including wax loading holes and liquid inlet holes, on              network accepts the second sample.
a second (e.g., upper) side (disposed toward the label). Typi-                A sample lane, as further described herein, includes a net-
cally, in a given cartridge, all of the microfluidic networks         25   work of microfluidic elements, controllable independently of
together, including the PCR reactors, the inlet holes and the              those in another sample lane, by which a sample can be
valves for isolating the PCR reaction chambers, are defined in             accepted and analyzed, according to methods described
a single substrate 3004. The substrate is made of a material               herein. A lane comprises at least a sample inlet, and a microf-
that confers rigidity on the substrate (and hence the cartridge),          luidic component, as further described elsewhere herein. ln
and is impervious to air or liquid, so that entry or exit of air or   30   some embodiments, each microfluidic network additionally
liquid during operation of the cartridge is only possible                  comprises an overflow reservoir to contain surplus liquid
through the inlets or the various vent.                                    dispensed into the cartridge.
   Channels of a microfluidic network in a lane of cartridge                  A microfluidic network, in a microfluidic substrate of a
3000 typically have at least one sub-millimeter cross-sec-                 cartridge, can include, in fluidic communication, one or more
tional dimension. For example, channels of such a network             35   components selected from the group consisting of: gates,
may have a width and/or a depth ofless than 1 mm (e.g., about              valves such as thermally actuated valves, channels, vents, and
7 50 microns or less, about 500 microns, or less, or about 250             reaction chambers. Particular components of exemplary
microns or less).                                                          microfluidic networks are further described elsewhere herein.
   The heat sealable laminate layer 3006 (typically between                   The microfluidic network in each lane is typically config-
about 100 and about 125 microns thick) can be attached to the         40   ured to carry out PCR on a PCR-ready sample, such as one
bottom surface of the microfluidic substrate using, for                    containing nucleic acid (DNA or RNA) extracted from a raw
example, heat bonding, pressure bonding, or a combination                  biological sample using other aspects of the apparatus as
thereof. The laminate layer 3006 may also be made from a                   further described herein. A PCR-ready sample is thus typi-
material that has an adhesive coating on one side only, that               cally a mixture comprising the PCR reagent(s) and the neu-
side being the side that contacts the underside of the microf-        45   tralized polynucleotide sample, suitable for subjecting to
luidic substrate. This layer may be made from a single coated              thermal cycling conditions that create PCR amplicons from
tape having a layer ofAdhesive 420, made by 3M. Exemplary                  the neutralized polynucleotide sample. For example, a PCR-
tapes include single-sided variants of double sided tapes hav-             ready sample can include a PCR reagent mixture comprising
ing product nos. 9783, 9795, and 9795B, and available from                 a polymerase enzyme, a positive control plasmid, a fluoro-
3M. The laminate layer is typically 50-200µ thick, for                50   genic hybridization probe selective for at least a portion of the
example 125µ thick. Other acceptable layers may be made                    plasmid and a plurality of nucleotides, and at least one probe
from adhesive tapes that utilize micro-capsule based adhe-                 that is selective for a polynucleotide sequence. Examples of
sives.                                                                     such reagents, and probes, are described elsewhere herein. A
   Typically, the label 3002 is made from polypropylene or                 sample lane further typically includes a region 3014 of the
other plastic with pressure sensitive adhesive (typically             55   substrate above a PCR reactor that permits a detector to
between about 50 and 150 microns thick) and is configured to               monitor progress of the reaction and also to detect fluores-
seal the wax loading holes of the valves in the substrate, trap            cence from a probe that binds to a quantity of amplified
air used for valve actuation, and serve as a location for opera-           nucleotides.
tor markings. The label can be in two or more separate pieces,                ln various embodiments, a lane of a microfluidic cartridge
though it would be understood by one of ordinary skill in the         60   can include a sample inlet port 3013, a first thermally actuated
art that in many embodiments a single piece layer would be                 valve, a second thermally actuated valve, a PCR reaction
appropriate.                                                               chamber, and one or more channels connecting the inlet port
   The label may be printed with various information, such as              to the PCR reaction chamber via the first valve, and one or
a manufacturer's logo, a part number, index numbers for each               more channels connecting the PCR reaction chamber to an
of the sample lanes, and an area 3012 where a user can make           65   exit vent via the second valve. The sample inlet valve can be
annotations. ln various embodiments, the label comprises a                 configured to accept a quantity of sample at a pressure differ-
computer-readable or scannable portion 3008 that may con-                  ential compared to ambient pressure of between about 100 to
                                                         US 8,415,103 B2
                                 7                                                                         8
5,000 Pa, such as can be delivered by an automated liquid                   tus in a single orientation, for example, in a receiving bay of
dispenser (as described in U.S. patent application Ser. No.                 the apparatus. The registration member may be a simple
12/212,403, filed Sep. 17, 2008, and incorporated herein by                 cut-out from an edge or a corner of the cartridge (as shown in
reference in its entirety). 1t should be noted that the lower the           FIG. 1), or may be a series of notches, wedge or curved-
loading pressure, the higher the fill time for a aliquot of            5    shaped cutouts, or some other configuration of shapes that
reaction mix to fill the microfluidic network. Applying more                require a unique orientation of placement in the apparatus.
pressure will reduce the fill time, but if the time for which the              ln some embodiments, the multi-sample cartridge has a
pressure is applied is not determined correctly, the sample                 size substantially the same as that of a 96-well plate as is
could be blown out through the microfluidic cartridge (if an                customarily used in the art. Advantageously, then, the car-
end hydrophobic vent is not present). Therefore the time for           10   tridge may be used with plate handlers used elsewhere in the
which the pressure is applied should to be properly deter-                  art.
mined, such as by methods available to one of ordinary skill                   ln some embodiments, the microfluidic cartridge com-
in the art, to prevent underfill or overfill. ln general, the fill          prises two or more positioning elements, or fiducials 3010, for
time is inversely proportional to the viscosity of the solution.            use when filling the valves with thermally responsive mate-
    The sample inlets of adjacent lanes are reasonably spaced          15   rial. The positioning elements may be located on the sub-
apart from one another to prevent any contamination of one                  strate, typically the upper face thereof. ln the embodiment of
sample inlet from another sample when a user introduces a                   FIG. 1, they are shown on diagonally opposed corners of the
sample into any one cartridge. ln some embodiments, the                     substrate but are not limited to such positions.
multi-sample cartridge is designed so that a spacing between                   After PCR has been carried out on a sample, and presence
the centroids of sample inlets is 8 mm, which is an industry-          20   or absence of a polynucleotide of interest has been deter-
recognized standard. This means that, in certain embodi-                    mined, it is typical that the amplified sample remains on the
ments the center-to-center distance between inlet holes in the              cartridge and that the cartridge is either used again (if one or
cartridge, as further described herein, is 8 mm. A spacing of 8             more lanes remain open), or disposed of. Should a user wish
mm is convenient both for interfacing the cartridge with an                 to run a post amplification analysis, such as gel electrophore-
automated pipetting apparatus, as described elsewhere                  25   sis, the user may pierce a hole through the laminate of the
herein, as well as for interfacing with pipettes controlled                 cartridge, and recover an amount-typically about 1.5 micro-
manually that, e.g., transfer samples from PCR tubes to the                 liter-of PCR product. The user may also place the individual
cartridge. Thus, when used in conjunction with an automated                 PCR lane on a special narrow heated plate, maintained at a
sample loader having 4 heads, spaced equidistantly at 8 mm                  temperature to melt the wax in the valve, and then aspirate the
apart, the inlets having a 8 mm spacing can be loaded in three         30   reacted sample from the inlet hole of that PCR lane.
batches of 4 inlets: e.g., inlets 1, 4, 7, and 10 together, fol-               The microfluidic cartridges may also be stackable, such as
lowed by 2, 5, 8, and 11, then finally 3, 6, 9, and 12, wherein             for easy storage or transport, or may be configured to be
the 12 inlets are numbered consecutively from one side of the               received by a loading device, as further described herein, that
cartridge to the other.                                                     holds a plurality of cartridges in close proximity to one
    One skilled in the art would recognize that other spacings,        35   another, but without being in contact with one another. ln
such as 6 mm, 9 mm, 10 mm, and 12 mm, between centroids                     order to accomplish either or both of these characteristics, the
of sample inlets are consistent operation of the cartridge, as              substrate may comprise two ledges or ridges, one of each of
described elsewhere herein.                                                 which is situated along each of two opposite edges of the
    ln some embodiments, the sample inlets are configured so                cartridge, the ledges or ridges typically disposed on the upper
as to prevent subsequent inadvertent introduction of sample            40   side of the substrate. Thus, where a cartridge has a rectangular
into a given lane after a sample has already been introduced                aspect (ignoring any registration memberor mechanical key),
into that lane.                                                             the two ridges may be situated along the long sides, or along
    The inlet holes 3013 can be manufactured frusto-conical in              the short sides, of the cartridge. In the embodiment of FIG. 1,
shape with an appropriate conical angle so that industry-                   the two ridges 3011 are situated along the long sides of the
standard pipette tips (2 µl, 20 µl, 200 µl, volumes, etc.) fit         45   cartridge. The ridges can be, e.g., 2 mm wide, and in general
snugly, entering from the widest point of the inlet. Thus, in               are sufficiently wide to accomplish stacking. The inlet holes
certain embodiments, an inlet comprises an inverted frusto-                 are positioned sufficiently far from the ridges to prevent inter-
conical structure of at least 1 mm height, and having a diam-               ference with liquid inputting operations.
eter at its widest point that accepts entry of a pipette tip, of               ln various embodiments, during transport and storage, the
from 1-5 mm. The apparatus herein may be adapted to suit               50   microfluidic cartridge can be further surrounded by a sealed
other, later-arising, industry standards for pipette tips not               pouch to reduce effects of, e.g., water vapor. The microfluidic
otherwise described herein. Typically the volume of sample                  cartridge can be sealed in the pouch with an inert gas. The
accepted via an inlet into a microfluidic network in a sample               microfluidic cartridge can be disposable, such as intended for
lane is from 1-20 µl, and may be from 3-5 µI. The inlet hole                a single use.
can be designed to fit a pipette tip snugly and to create a good       55      ln use, a microfluidic cartridge, as described herein, is
seal around the pipette tip, within the cone of the inlet hole.             typically thermally associated with an array of heat sources
Once the pipette tip lands within the cone, the conical shape               configured to operate the components (e.g., valves, gates, and
guides the pipette and mechanically seals the combination to                PCR reactor) of the microfluidic networks. ln some embodi-
provide error free dispensing or withdrawal of fluid into the               ments, the heat sources are controlled by an operating system,
cartridge. However, the cone is designed such that the sealing         60   which operates the device during use. The operating system
is reversible because it is undesirable if the seal is so tight that        includes a processor (e.g., a computer) configured to actuate
the cartridge can be pulled away from its tray, or location in              the heat sources according to a desired protocol. Processors
the receiving bay, when the pipette tips are lifted after the               configured to operate microfluidic devices are described in,
dispensing operations.                                                      e.g., U.S. application Ser. No. 09/819,105, filed Mar. 28,
    ln some embodiments, the microfluidic cartridge further            65   2001, which application is incorporated herein by reference.
comprises a registration member 3009 that ensures that the                     The application of pressure (such as -1 psi) to contact the
cartridge is received by a complementary diagnostic appara-                 cartridge to the heater of the instrument assists in achieving
                                                      US 8,415,103 B2
                               9                                                                      10
better thermal contact between the heater and the heat-receiv-             The microfluidic networks of FIGS. 2E and 4D are now
able parts of the cartridge, and also prevents the bottom lami-         described, wherein it is apparent that like reference numerals
nate structure from expanding, as would happen if the PCR               refer to like elements. Throughout the operation of cartridge
channel was partially filled with liquid and the entrapped air          200 the fluid is manipulated as a microdroplet (not shown in
would be thermally expanded during thermocycling.                  5    FIGS. 2E, 4D).
   1bree further exemplary embodiments of a microfluidic                   In sequence, sample-containing solution is introduced
cartridge are shown in, respectively, FIGS. 2A-2E, 3, and 4.            through liquid inlet 202 that communicates with inlet hole
   FIG. 2A shows a perspective view of a portion of an exem-            203. The network optionally includes a bubble removal vent
plary microfluidic cartridge 200 according to the present               channel 208 into which sample flows and which permits
technology. The cartridge may be referred to as a multi-lane            adventitious air bubbles introduced into the sample during
                                                                   10
PCR cartridge. FIGS. 28, 2C, and 2D show respectively top               entry to escape. Typically, when using a robotic dispenser of
plan, side, and bottom plan views of the cartridge of FIG. 2A.          liquid sample (e.g., as described in U.S. patent application
Visible in FIGS. 2A-2D are various representative compo-                Ser. No. 12/212,403, filed Sep. 17, 2008, and incorporated
nents of cartridge 200. In particular, the embodiment ofFIGS.           herein by reference), the volume is dispensed accurately
2A-2D contains twelve independent sample lanes 209                      enough that formation ofbubbles is not a significant problem,
capable ofindependent ( simultaneous or successive) process-       15   and the presence of vent channel 208 is not necessary. Con-
ing of samples. Each lane has a dedicated pipette inlet 202.            versely, vent charmel 208 finds most use when sample is
For example, sample inlet 202 is configured to accept a                 introduced into the network via manual pipetting. After pass-
syringe, a pipette, or a PCR tube containing a PCR ready                ing through the bubble vent, if present, sample continues
sample. More than one inlet 202 is shown, wherein one inlet             along a charmel 216; ifthere is no bubble removal vent, as in
operates in conjunction with a single lane. Various compo-         20   FIG. 2E, the sample solution flows directly from the inlet into
nents of microfluidic circuitry in each lane are also visible           channel 216.
and/or shown in FIG. 2E. For example, microvalves 204 and                  Channel 216 is shown as kinked around the location of
206 are microfluidic components that are parts of microflu-             microvalve 206. Such a kink is not necessary, but merely
idic circuitry in a given lane. Also shown is an ultrafast PCR          convenient to ensure that the whole network occupies as small
reactor 210, which, as further described herein, is a microf-      25   an area of the microfluidic substrate as is practical.
luidic charmel that is long enough to permit PCR to occur in               Typically, the microfluidic network is configured so that
a sample. Typical dimensions of a PCR reactor are 150µ deep             the time required for a microdroplet of sample to pass from
by 700µ wide, and a typical volume is -1.6 µI. Above PCR                the inlet to the second valve is less than 50% of the time
reactor 210 is a window 212 that permits optical detection,             required for the sample to travel up to the exit vent. Typically,
such as detection of fluorescence from a fluorescent sub-               the microfluidic network is designed to have an increased
                                                                   30
stance, such as a fluorogenic hybridization probe, in PCR               flow resistance downstream of the two valves without
reactor 210 when a detector is situated above window 212.               increasing the total volume of the microfluidic network in
   FIG. 3 shows schematically an aspect of the cartridge                comparison to the amount required to fill from the first valve
herein, that it is not limited to twelve lanes. The broken              to the end vent of the network.
section in FIG. 3 illustrates that embodiments of the cartridge            Valves 204 and 206 are shown in FIG. 4D as double-valves,
may differ in their aspect ratios so as to accommodate fewer       35   having a source of thermally responsive material (also
than, or more than, twelve lanes. Numbers of lanes that may             referred to as a temperature responsive substance) on either
be found in embodiments of microfluidic cartridges consis-              side of the channel where they are situated. However, as
tent with the other description herein, include but are not             shown in FIG. 2E, valves 204 and 206 may either or both be
limited to, 4, 6, 8, 10, 15, 16, 20, 24, 30, 32, 36, 40, and 48.        single valves that have a source of thermally responsive mate-
   FIG. 4A shows a perspective view of an exemplary microf-        40   rial on only one side of the respective channels. Valves 204
luidic cartridge 400 having 12 lanes 409, though as with other          and 206 are initially open, so that a microdroplet of sample-
cartridges herein, other numbers of lanes are consistent with           containing fluid can be pumped into PCR reactor 210 from
the operation of this cartridge. The cartridge is particularly          inlet hole 202. Upon initiating of processing of the sample,
configured to accept samples from a manual pipetting device,            the detector present on top of the PCR reactor checks for the
rather than an automated pipette head. Tab 401 is optional,        45   presence of liquid in the PCR reactor, and then, if liquid is
and when present facilitates removal of the cartridge from a            present, communicates that fact to a processor controller that
receiving bay into which it is loaded during use. Thus, a user          causes valves 204 and 206 to be closed to thereby isolate the
                                                                        PCR reaction mix from the charmels on either side. Both
grabs the tab 401, and pulls the cartridge out from a recessed
                                                                        valves 204 and 206 are closed prior to thermocycling to
location that hinders gripping the cartridge by is edges.
                                                                        prevent any evaporation of liquid, bubble generation, or
   FIG. 48 shows a plan view of the underside of the embodi-       50
                                                                        movement of fluid from the PCR reactor, during PCR. The
ment of FIG. 4A, and depicts the microfluidic networks in               use of microvalves configured such as valves 204 and 206
each lane. FIG. 4C shows a perspective cutaway view of a                prevents both loss of liquid or vapor thereby enabling even a
portion of the top of the cartridge ofFIG. 4A, showing various          partially filled reactor to successfully complete a PCR ther-
aspects of the microfluidic circuits. FIG. 4D shows the                 mocycling reaction.
microfluidic circuit of a single lane of the cartridge of FIG.     55      The PCR reactor 210 is a microfluidic charmel that is
4A.                                                                     heated through a series of cycles to carry out amplification of
Microfluidic Networks                                                   nucleotides in the sample, as further described herein. Typi-
   FIG. 2E (left panel) shows a plan view of a representative           cally the PCR reactor has a volume of3-5 µl, and in particular
microfluidic circuit found in one lane of a multi-lane cartridge        embodiments has a volume of 4 µl, or 4.5 µI. For PCRreactors
such as shown in FIG. 2A. FIG. 2E (right panel) shows how          60   of such volumes, the input volume of fluid is typically from 4
the circuit is visible through the cartridge construction.              µl to 6 µI. The inside walls of the channel in the PCR reactor
   FIG. 4D shows a plan view of a representative microfluidic           are made very smooth and polished to a shiny finish (for
circuit found in one lane of a multi-lane cartridge such as             example, using a polish such as SPI Al, SPI A2, SPI A3, SPI
shown in FIGS. 4A and 48.                                               bl, or SPI B2) during manufacture. This is in order to mini-
   Other configurations of microfluidic network, not shown in      65   mize any microscopic air trapping in the surface of the PCR
FI GS. 2E and 4 D, would be consistent with the function of the         reactor, which would causing bubbling during the thermocy-
cartridges and apparatus described herein.                              cling steps. The presence of bubbles especially in the detec-
                                                           US 8,415,103 B2
                                  11                                                                     12
tion region of the PCR reactor might cause a false reading for,            Valves
e.g., completion of PCR. Furthermore, the PCR reactor 210 is                  A valve is a microfluidic component that has a normally
made shallow such that the temperature gradient across the                 open state allowing material to pass along a channel from a
depth of the channel is minimized. The region 212 of the                   position on one side of the valve (e.g., upstream of the valve)
substrate above PCR reactor 210 permits a detector to moni-           5
                                                                           to a position on the other side of the valve (e.g., downstream
                                                                           of the valve). Various valves find application in the microflu-
tor progress of the reaction and also to detect fluorescence
                                                                           idic networks herein.
from a probe that binds to a quantity of amplified nucleotide.                An exemplary double valve 3100 is shown in FIGS. SA and
The region 212 is made of thinner material than the rest of the            SB. A double valve has two channels 3101, 3103, one on
cartridge so as to permit the PCR reactor to be more respon-               either side of the channel 3102 whose flow it regulates,
                                                                      10
sive to a heating cycle (for example, to rapidly heat and cool             whereas a single valve, such as in FIGS. 6A, 6B, has just one
between temperatures appropriate for denaturing and anneal-                channel, disposed on one side of the channel whose flow it
ing steps), and so as to reduce glare, autofluorescence, and               regulates. Channels 3101, 3103 are referred to as loading
undue absorption of fluorescence.                                          channels because a thermally responsive substance (TRS) is
   In some embodiments, an end vent 214 prevents a user                    loaded into such channels, for example via fluidly connected
                                                                      15   valve inlets 3105 and 3106.
from introducing any excess amount ofliquid into the microf-
                                                                              Upon actuation, e.g., by application of heat, the valve tran-
luidic cartridge, such as can easily be done during manual                 sitions to a closed state that prevents material, such as a
pipetting. As further described herein, an end vent is typically           microdroplet of PCR-ready sample, from passing along the
covered by a membrane. In other embodiments, an overflow                   channel 3102 from one side of the valve to the other. For
chamber 229 plays a role of containing any sample from                20   example, a valve includes one or more masses of a thermally
spilling over to unintended parts of the cartridge. An overflow            responsive substance (TRS) that is relatively immobile at a
chamber is typically configured to capture 1-2 microliters of              first temperature and more mobile at a second temperature.
fluid. In still other embodiments, both an end vent and an                 Actuation of the valve involves transitioning the TRS from a
overflow chamber 229 are present, and such that usually the                temperature at or lower than the first temperature to a tem-
end vent follows downstream of the overflow chamber. A user           25   perature that is at or higher than the second temperature.
may input sample volumes as small as an amount to fill from                   A mass of TRS can be an essentially solid mass or an
the bubble removal vent (where present) to the middle of the               agglomeration of smaller particles that cooperate to obstruct
PCR reactor, or up to valve 204 or beyond valve 204. The end               the passage upon actuation. Examples of TRS's include a
vent, overflow chamber, or combination thereof, serve to                   eutectic alloy (e.g., a solder), wax (e.g., an olefin), polymers,
prevent excess fluid from flooding the microfluidic networks.         30   plastics, and combinations thereof. The first and second tem-
                                                                           peratures are insufficiently high to damage materials, such as
   Also shown in FIG. 2E are residual portions 220 and 222,
                                                                           polymer layers of a microfluidic cartridge in which the valve
and 224 of structures that are removed from the cartridge
                                                                           is situated. Generally, the second temperature is less than
substrate after manufacture. The presence of the structures
                                                                           about 90° C. and the first temperature is less than the second
during manufacture is to help with proper filling of the car-         35   temperature (e.g., about 70° C. or less).
tridge when molten plastic is flowed into the mold (mold                      For each mass ofTRS associated with a valve, a chamber is
flow). Items 220 and 224 are often called "dogbones" because
                                                                           in gaseous communication with the mass. Upon heating gas
of their shape. Still other shapes are of course possible and              (e.g., air) in the chamber(s) and heating the one or more
consistent with methods of manufacture and use, as described               masses ofTRS to the second temperature, gas pressure within
herein.                                                               40   a chamber moves the corresponding mass into the channel
   Also shown in FIG. 4D is a projection of a spacer element               obstructing material from passing therealong. Other valves of
219. This item is also shown in FIG. 4C. It supports a label               the microfluidic network have the same structure and operate
affixed over the vent such a way that it does not touch the vent.          in the same fashion as the valves described herein.
   In various embodiments, the microfluidic network can                       In order to make the valve sealing very robust and reliable,
optionally include at least one reservoir configured to contain       45   the flow channel 3102 at the valve junction is made narrow
waste.                                                                     (150 µm wide and 150 µm deep or narrower) and the con-
   Table 1 outlines volumes, pumping pressures, and opera-                 stricted portion of the channel is made at least 0.5 or 1 mm
tion times associated with various components of a microf-                 long such that the wax seals up a long narrow channel thereby
luidic network, as found in microfluidic cartridges described              reducing any leakage of fluid sample through the walls of the
herein.                                                               50   channel. In the case of a bad seal, there is leakage of fluid
                                                                           around the walls of the channel, past the wax. So the flow
                               TABLE 1                                     channel is narrowed as much as possible, and made longer,
                    Pumping        Displacement         Time of            e.g., as long as -1 mm.
Operation           Pressure         Volume            Operation              The valve is operated by heating trapped pockets of air in
                                                                      55   the valve inlets (also referred to as wax-loading ports), which
Mixing                -2 psi           10-25 µl         1-2 minutes
displacements
                                                                           forces the TRS forwards in a manner so that it does not come
Moving valve        -1-2 psi             <1 µl        5-15 seconds         back to its original position. In this way, both air and TRS are
wax plugs                                                                  heated during operation of the valve.
                                                                              FIGS. 6A and 6B show embodiments of single valves
                                                    Pump
Operation       Pump Used         Pump Design       Actuation
                                                                      60   whose structures are consistent with use in the microfluidic
                                                                           networks described herein.
Mixing          Expancel Pump     Sarne as above    Sarne as above            In various embodiments, the microfluidic network can
displacements                                                              include a single valve, also referred to as a bent valve, as
Moving valve    Thermopneunatic   1 µl of trapped   Heat trapped
wax plugs       pump              air               air to
                                                                           shown in FIG. 6A (as a single valve) to reduce the footprint of
                                                    -70-90 C.         65   the valve on the cartridge and hence reduce cost per part for
                                                                           manufacturing highly dense microfluidic substrates. In the
                                                                           valve of FIG. 6A, the loading hole for TRS is in the center of
                                                       US 8,415,103 B2
                               13                                                                        14
the valve; the structures at either end are an inlet and an outlet        herein. It would be understood by one of skill in the art, both
and are shown for illustrative purposes only.                             that various steps may be performed in a different order from
   In various embodiments, the network can include a curved               that set forth in FIG. 8, and additionally that any given step
valve as shown in FIG. 68, also as a single valve, in order to            may be carried out by alternative methods to those set forth in
reduce the effective cross-section of the microvalve, also           5    the figure. It would also be understood that, where separate
enabling manufacture of cheaper dense microfluidic devices.               steps are illustrated for carrying out two or more functions,
Vents                                                                     such functions may be performed synchronously and com-
   A hydrophobic vent (e.g., vent 3200 in FIG. 7) is a structure          bined into single steps and still be consistent with the overall
that permits gas to exit a channel while limiting (e.g., pre-             process described herein.
venting) liquid from exiting the channel. Typically, hydro-          10      At 2802, a laminate layer is applied to a microfluidic sub-
phobic vents include a layer of porous hydrophobic material               strate that has previously been engineered to have a plurality
(e.g., a porous filter such as a porous hydrophobic membrane              of microfluidic networks constructed in it; edges are trimmed
from Osmonics) that defines a wall of the channel. As dis-                from the laminate where they spill over the bounds of the
cussed herein, hydrophobic vents can be used to position a                substrate. The laminate seals in various components of the
microdroplet of sample at a desired location within a microf-        15   microfluidic networks.
luidic network. In embodiments such as shown in FIGS.                        At 2804, a thermally responsive substance such as wax is
4A-4D, the membrane is present as a layer (such as of a                   dispensed and loaded into the microvalves of the microfluidic
oleophobic or hydrophobic material) positioned underneath                 network in the microfluidic substrate from the opposite side
one or more of the labels, and configured to cover the vent               of the substrate to that sealed by the laminate. An exemplary
channels of microfluidic substrate. It can be applied using          20   process for carrying this out is further described herein.
heat bonding. A suitable material is a 0.2 to 1.0 micron pore-               At 2806, the cartridge is inspected to ensure that wax from
size membrane of modified polytetrafluorethylene (typically               2804 is loaded properly and that the laminate from 2802
between about 25 and about 100 microns thick).                            adheres properly to the microfluidic substrate. If a substrate
   The hydrophobic vents of the cartridge are preferably con-             does not satisfy either or both of these tests, it is discarded. If
structed so that the amount of air that escapes through them is      25   substrates repeatedly fail either or both of these tests, then the
maximized while minimizing the volume of the channel                      wax dispensing, or laminate application steps, as applicable,
below the vent surface. Accordingly, it is preferable that the            are reviewed.
vent is constructed so as to have a hydrophobic membrane of                  Optionally, at 2808, for cartridge embodiments that
large surface area and a shallow cross section of the micro-              employ a hydrophobic vent, a hydrophobic vent membrane is
channel below the vent surface. An exemplary membrane is a           30   applied to, and heat bonded to, the top of the microfluidic
PTFE membrane having 0.22µ pore size. Other pore sizes are                substrate over the wax-loaded valves, and on the opposite face
consistent with operation of the vents herein, and according to           of the substrate from the laminate. Edges of the membrane
application.                                                              that are in excess of the boundary of the substrate are
   Bubble removal hydrophobic vents typically have a length               trimmed.
of at least about 2.5 mm (e.g., at least about 5 mm, at least        35      Optionally, at 2810 if a vent membrane has been applied
about 7.5 mm) along a channel. The length of the hydropho-                (2808), the assembly is inspected to ensure that the hydro-
bic vent is typically at least about 5 times (e.g., at least about        phobic vent membrane is bonded well to the microfluidic
10 times, at least about 20 times) larger than a depth of the             substrate without heat-clogging the microfluidic channels. If
channel 3201 within the hydrophobic vent. For example, in                 any of the channels is blocked, or if the bond between the
some embodiments, the cham1el depth within the hydropho-             40   membrane and the substrate is imperfect, the assembly is
bic vent is about 300 microns or less (e.g., about 250 microns            discarded, and, in the case of repeated discard events, the
or less, about 200 microns or less, about 150 microns or less).           foregoing process is reviewed.
Bubble vents are optional in the microfluidic networks of the                At 2812, a label layer is applied to the top of the microflu-
microfluidic cartridges described herein.                                 idic substrate, situated to cover the valves. It would be under-
   The depth of the channel within the hydrophobic vent is           45   stood that a multiple label parts, instead of a single layer, may
typically about 75% or less (e.g., about 65% or less, about               be devised to fulfill both of these roles. In the embodiments in
60% or less) of than the depth of the channel upstream and                which a membrane has been affixed, the label(s) may com-
downstream of the hydrophobic vent. For example, in some                  prise a portion that protects the vent membrane. The label
embodiments the channel depth within the hydrophobic vent                 typically has identifying indicia, such as a barcode, printed on
is about 150 microns and the channel depth upstream and              50   it before it is applied to the top of the substrate.
downstream of the hydrophobic vent is about 250 microns.                     At 2814 optionally, additional indicia are printed or applied
   A width of the channel within the hydrophobic vent is                  to the label layer to show identifying characteristics, such as
typically at least about 25% wider (e.g., at least about 50%              a barcode #, lot# and expiry date on the cartridge. Typically
wider) than a width of the channel upstream from the vent and             one or more of the labels has a space and a writable surface
downstream from the vent. For example, in an exemplary               55   that permits a user to make an identifying annotation on the
embodiment, the width of the channel within the hydrophobic               label, by hand.
vent is about 400 microns and the width of the channel                       At 2816, to facilitate transport and delivery to a customer,
upstream and downstream from the vent is about 250                        assembled and labeled cartridges are stacked and pack car-
microns.                                                                  tridges in groups, such as groups of 24 or 25, or groups of 10,
   The vent of FIG. 7 is a hydrophobic vent having a linear          60   or groups of 20, or groups of 50. Preferably the packaging is
channel 3201, connected via an inlet 3203 and an outlet 3204              via an inert and/or moisture-free medium.
to the rest of the microfluidic network. The right hand panel of          Wax Loading in Valves
FIG. 7 shows the vent in top plan view, and indicates where                  FIGS. 9A and 98 show how a combination of controlled
the membrane is situated.                                                 hot drop dispensing via a heated microchannel device of the
Manufacturing Process for Cartridge                                  65   right dimensions and geometry is used to accurately load wax
   FIG. 8 shows a flow-chart 2800 depicting an assembly                   into a microchannel of a microfluidic cartridge to form a
process for an exemplary cartridge as further described                   valve. The heated dispenser head (not shown in FIGS. lOA,
                                                             US 8,415,103 B2
                              15                                                                            16
lOB) can be accurately positioned over an inlet hole of the                                              -continued
microchannel in the microfluidic device, and can dispense
molten wax drops in volumes as small as 7 5 nano liters with an             Characteristic                 Specification

accuracy of +/-20%. The inlet hole of the microchannel                      Minimum Valve Air Pressure     5 .5 bar (80 psi)
device is dimensioned in such a way that the droplet of75 nl           5    Operating Noise Level          70 db*
                                                                            Solenoid                       24 VDC, 12.7 Watts
can be accurately shot to the bottom of the inlet hole using, for
                                                                            Thermal Control Heater         24 VDC, 14.7 Watts, 40 ohms
example, compressed air, or in a manner similar to an inkjet                Thermal Control RTD            100 ohm, platinum
printing method, or by using a DJ-9000 manufactured by                      Maximum Heater Set Point       80 C.
Asymtek, as further described herein.
                                                                            *At Maximum Cycle Rate
   The microchannel device is maintained at a temperature              10
above the melting point of the wax thereby permitting the wax                  The DJ-9000 has a normally closed, air-actuated, spring-
to stay in a molten state immediately after it is dispensed.                return mechanism, which uses momentum transfer principles
After the drop falls to the bottom of the inlet hole, the molten
                                                                            to expel precise volumes of material. Pressurized air is regu-
wax is drawn into the narrow channel by capillary action. The
                                                                            lated by a high-speed solenoid to retract a needle assembly
volume of the narrow section is designed to be approximately           15
                                                                            2903 from seat 2901. Fluid, fed into the fluid chamber 2902
equal to a maximum typical amount that is dispensed into the
inlet hole.                                                                 from the fluid reservoir 2904, flows over the seat. When the air
   The valve, shown in cross-section in FIGS. 9A and 98,                    is exhausted, the needle travels rapidly to the closed position,
contains a step between the inlet and the loading channel. The              displacing fluid through the seat and nozzle in the form of a
step facilitates retention of the thermally responsive sub-            20   droplet. Multiple droplets fired in succession can be used to
stance.                                                                     form larger dispense volumes and lines when combined with
Exemplary Wax-Deposition Process                                            the motion of a dispenser robot that controls motion and
   Deposition of wax in valves of the microfluidic network, as              positioning of the dispense head.
at step 2804 (FIG. 8) may be carried out with the exemplary                    The equipment has various adjustable features: The fol-
equipment shown in FIGS. lOA and lOB. The DispenseJet                  25   lowing features affect performance of the DJ-9000 and are
Series DJ-9000, FIGS. lOA and 10B (exploded view) is a                      typically adjusted to fit specific process conditions.
non-contact dispenser that provides high-speed delivery and                    Fluid Pressure should be set so that fluid fills to the seat, but
exceptional volumetric control for various fluids, including                should not be influential in pushing the fluid through the seat
surface mount adhesive, underfill, encapsulants, conformal                  and nozzle. In general, higher fluid pressure results in a larger
coating, UV adhesives, and silver epoxy.                               30
                                                                            volume of material jetted.
   The DJ-9000 jets in tight spaces as small as 200 microme-                   The stroke adjustment knob 2905 controls the travel dis-
ters and creates fillet wet-out widths as small as 300 microme-             tance of the needle assembly 2903. For example, the control
ters on the dispensed side of a substrate such as a die. It                 can be turned counterclockwise to increase needle assembly
dispenses fluid either as discrete dots or a rapid succession of
                                                                       35
                                                                            travel, or turned clockwise to decrease travel. An increase of
dots to form a 100-micron (4 mil) diameter stream of fluid
                                                                            travel distance will often result in a larger volume of material
from the nozzle. It is fully compatible with other commer-
                                                                            jetted.
cially available systems such as the Asymtek Century C-718/
C-720, Millennium M-2000, and Axiom X-1000 Series Dis-                         The solenoid valve 2906 controls the valve operation.
pensing Systems.                                                            When energized, it allows air in the jet air chamber to com-
   A DJ-9000 is manufactured by Asymtek under manufac-                 40   press a spring 2907 and thereby raise the needle assembly.
turing quality control standards aim to provide precise and                 When de-energized, the air is released and the spring forces
reliable performance. Representative specifications of the                  the piston down so that the needle tip contacts the seat.
apparatus are as follows.                                                      The seat and nozzle geometry are typically the main factors
                                                                            controlling dispensed material volume. The seat and nozzle
                                                                       45   size are determined based on the application and fluid prop-
                                                                            erties. Other parameters are adjusted in accordance with seat
Characteristic               Specification
                                                                            and nozzle choices. Available seat and nozzle sizes are listed
Size                         Width:35mm                                     in the table hereinbelow.
                             Height: 110 mm                                    Fluid temperature often influences fluid viscosity and flow
                             Depth: 100 mm                             50
Weight                       400 grams - dry
                                                                            characteristics. The DJ-9000 is equipped with a thermal con-
Feed Tube Assembly           Nylon - Fitting                                trol assembly 2908 that assures a constant fluid temperature.
                             Polyurethane - Tube                               In addition to the DJ-9000 hardware configuration and
Fluid Chamber                Type 303 Stainless Steel
Seat and Nozzle              300/400 Series S/S, Carbide
                                                                            settings, Dot and Line Parameters can be set in a software
Needle Assembly              52100 Bearing Steel - Shaft               55
                                                                            program (for example, one referred to as FmNT) to control
                             Hard Chrome Plate                              the size and quality of dots and lines dispensed.
                             Carbide - Tip
                                                                            Packaging
Fluid Seal                   PEEK/Stainless Steel
Fluid Chamber 0-Ring         Ethylene Propylene                                The microfluidic cartridge described herein may be pro-
Jet Body                     6061-T6 Aluminum                               vided in a convenient package containing multiple cartridges,
                             Nickel Plated                                  and made easily accessible, but suitably protected during
                                                                       60
Needle Assembly Bearings     PEEK
Thermal Control Body         6061-T6 Aluminum                               carriage. In some implementations, the packaging comprises
                             Nickel Plated                                  a plastic pouch to protect the cartridges from moisture, but
Reservoir Holder             Acetyl                                         this is not a requirement. The packaging material in general
Reservoir Size               5, 10, or 30 cc (0.17, 0.34, or 1.0 oz)
Feed Tube Assembly Fitting   Female Luer per ANSI/HIMA
                                                                            comprise one or more of paper, foam, and cardboard. In some
                             MD70.1-1983                               65   implementations, the packaging facilitates lifting a stack,
Maximum Cycle Frequency      200 Hz.                                        such as 24 cartridges, for easy transfer into a cartridge auto-
                                                                            loader, as described elsewhere herein.
                                                      US 8,415,103 B2
                              17                                                                      18
Apparatus Overview                                                         Processor 980 can be optionally further configured to
   The microfluidic cartridges as described herein find appli-          transmit results of an analysis to an output device 986 such as
cation to analyzing any nucleic acid containing sample for              a printer, a visual display such as display 982 or a second
any purpose, including, but not limited to, genetic testing, and        display, a display that utilizes a holographic projection, or a
clinical testing for various infectious diseases in humans, and    5    speaker, or a combination thereof. Processor 980 can be still
                                                                        further optionally connected via a communication interface
food testing, for example of agricultural products.
                                                                        such as a network interface to a computer network 988.
   The microfluidic cartridges herein are configured for use               Processor 980 can be further configured to control various
with a diagnostic apparatus. Such an apparatus is described in          aspects of sample preparation and diagnosis, as follows in
U.S. patent application Ser. No. 12/173,023, filed Jul. 14,             overview. In FIG. 1, the apparatus 981 is configured to oper-
                                                                   10
2008, incorporated herein by reference. Salient features of             ate in conjunction with a complementary rack 970. Apparatus
such an apparatus are now described herein. However, it                 981 may be capable of receiving multiple racks, such as 1, 2,
would be understood that cartridges such as those herein                3, 4, or 6 racks.
could be configured for use with other types of apparatus not              Embodiments of rack 970 are further described in U.S.
otherwise described herein, for example an apparatus that is            patent application Ser. No. 12/173,023, filed by Express Mail
configured to just perform PCR on samples that had previ-          15   on Jul. 14, 2008 (and entitled "Integrated Apparatus for Per-
ously been brought into PCR-ready form by some other appa-              forming Nucleic Acid Extraction and Diagnostic Testing on
ratus, or manually.                                                     Multiple Biological Samples", in the name of Williams, et
   The apparatus of FIG. 11 is configured to act on a dispos-           al.), and Ser. No. 12/178,584, filed on Jul. 23, 2008, and
                                                                        entitled "Rack For Sample Tubes And Reagent Holders", in
able microfluidic cartridge containing multiple sample lanes
                                                                   20   the name of Duffy, et al., both of which are incorporated
in parallel, and comprises a reusable instrument platform that
                                                                        herein by reference in their entireties. A rack 970 is itself
can actuate on-cartridge operations, can detect and analyze             configured to receive a number of biological samples 996,
the products of the PCR amplification in each of the lanes              such as nucleic-acid containing samples, in a form suitable
separately, in all simultaneously, or in groups simultaneously,         for work-up and subsequent diagnostic analysis, and a num-
and, optionally, can display the results on a graphical user       25   ber of holders 972-as further described herein, such as in
interface.                                                              connection with FIG. 2, that are equipped with various
   A schematic overview of an apparatus 981 for carrying out            reagents, pipette tips and receptacles. The rack is configured
automated sample preparation and diagnostic testing on mul-             so that, during sample work-up, samples are processed in the
tiple samples in parallel, according to steps exemplified else-         respective holders, the processing including being subjected,
where herein, is shown in FIG. 11. The geometric arrange-               individually, to heating and cooling via heater assembly 977.
                                                                   30
ment of the components of system 981 is exemplary and not                  The heating functions of the heater assembly 977 can be
intended to be limiting. In overview, multiple samples are              controlled by the processor 980. Heater assembly 977 oper-
introduced into the apparatus and individually placed into a            ates in conjunction with a separator 978, such as a magnetic
form suitable for applying PCR to amplify one or nucleotides            separator, that also can be controlled by processor 980 to
contained therein. The PCR-ready samples are transferred to             move into and out of close proximity to one or more process-
a microfluidic cartridge that is acted on by the apparatus and     35   ing chambers associated with the holders 972, wherein par-
caused to amplify nucleotides in the samples by carrying out            ticles such as magnetic particles are present. Assembly 977
PCR thereon, whilst in the cartridge. Results of the amplifi-           and separator 978 are further described in U.S. patent appli-
                                                                        cation Ser. No. 12/178,586, filed on Jul. 23, 2008, and entitled
cations can be detected while the amplified nucleotides are in
                                                                        "Integrated Heater and Magnetic Separator", in the name of
the cartridge.
                                                                   40   Handique, which is incorporated herein by reference in its
   A processor 980, such as a microprocessor, is configured to          entirety.
control functions of various components of the system as                   Processor 980 can be configured to receive data about a
shown, and is thereby in communication with each such com-              sample to be analyzed, e.g., from a sample reader 990, which
ponent requiring control, for example via a bus. It is to be            may be a barcode reader, an optical character reader, or an
understood that many such control functions can optionally              RFID scanner (radio frequency tag reader). Thus, sample
                                                                   45
be carried out manually, and not under control of the proces-           reader 990 is configured to transmit identifying indicia about
sor. Furthermore, the order in which the various functions are          the sample, and in some instances the holder, to processor
described, in the following, is not limiting upon the order in          980. In some embodiments, the sample reader is movable
which the processor executes instructions when the apparatus            from one sample position to another. In some embodiments a
is operating. A suitable processor 980 can be designed and              sample reader is attached to the liquid dispenser 976 and can
                                                                   50
manufactured according to, respectively, design principles              thereby read indicia about a sample above which the liquid
and semiconductor processing methods known in the art.                  dispenser is situated. In other embodiments the sample reader
   Processor 980 can be configured to accept user instructions          is not attached to the liquid dispenser and is independently
from an input device 984, where such instructions may                   movable, under control of the processor.
include instructions to start analyzing the sample, and choices            Liquid dispenser 976, which similarly can be controlled by
                                                                   55
of operating conditions. Processor 980 can be also configured           processor 980 and is further described herein, is configured to
to communicate with a display 982, so that, for example,                carry out various suck and dispense operations on respective
information about an analysis is transmitted to the display and         samples in rack 970, and fluids and reagents in the holders
thereby communicated to a user of the system. Such informa-             972, to achieve extraction of nucleic acid from the samples.
tion includes but is not limited to one or more of: the current         Liquid dispenser 976 can carry out such operations on mul-
                                                                   60
status of the apparatus; progress of PCR thermocycling; and             tiple holders simultaneously, and is further described herein.
a warning message in case of malfunction of either system or               In the embodiment of a diagnostic apparatus shown in FIG.
cartridge. Additionally, processor 980 may transmit one or              1, a cartridge 994 is received in bay 992. The receiving bay is
more questions to be displayed on display 982 that prompt a             in communication with a heater 998 that itself can be con-
user to provide input in response thereto. Thus, in certain             trolled by processor 980 in such a way that specific regions of
                                                                   65
embodiments, input 984 and display 982 are integrated with              the cartridge 994 are heated at specific times during analysis.
one another.                                                            Liquid dispenser 976 is configured to take aliquots of fluid
                                                      US 8,415,103 B2
                              19                                                                      20
containing nucleic acid extracted from one or more samples              elements of the interior 3020 of the apparatus. Aspects of the
and direct them to one or more respective inlets in cartridge           interior of the apparatus that are visible in the view of FIG.
994. Cartridge 994 is configured to amplify, such as by pro-            12B include: two removable racks 970, each bearing 12 hold-
viding chambers for carrying out PCR on, the respective                 ers 972, a liquid dispenser 976, mounted on a gantry 2102,
nucleic acids. The processor is also configured to control and     5    and a receiving bay 992 for holding a microfluidic cartridge,
receive data from a detector 999 that receives an indication of         as further described herein.
a diagnosis from the cartridge 994. The diagnosis can be                   Various aspects of an apparatus configured for use with a
transmitted to the output device 986 and/or the display 982, as         microfluidic cartridge are now further described.
described hereinabove.                                                  Cartridge Receiving Bay
   Embodiments of the apparatus shown in outline in FIG. 1,        10      In some embodiments, an apparatus includes a bay config-
as with other exemplary embodiments described herein, are               ured to selectively receive a microfluidic cartridge, at least
advantageous because they do not require locations within the           one heat source thermally coupled to the bay and coupled to
apparatus suitably configured for storage of reagents. There-           a processor as further described herein, such that the heat
fore, the apparatus in FIG. 1 is self-contained and operates in         source is configured to heat individual sample lanes in the
conjunction with holders 972 and cartridges 994, wherein the       15   cartridge, and the processor is configured to control applica-
holders are pre-packaged with reagents, such as in locations            tion of heat to the individual sample lanes, separately, in all
within it dedicated to reagent storage, and wherein the car-            simultaneously, or in groups simultaneously.
tridges are supplied with separately packaged PCR reagents                 In various embodiments, the microfluidic networks in the
appropriate for mixing with PCR-ready sample, prior to intro-           cartridge can be configured to couple heat from an external
duction into the cartridge.                                        20   heat source, such as in the receiving bay, to a sample mixture
   The apparatus of FIG. 1 may be configured to carry out               comprising PCRreagent and PCR-ready, such as neutralized,
operation in a single location, such as a laboratory setting, or        polynucleotide sample and caused to undergo thermal
may be portable so that they can accompany, e.g., a physician,          cycling conditions suitable for creating PCR amplicons from
or other healthcare professional, who may visit patients at             the PCR-ready sample.
different locations. The apparatus is typically provided with a    25      FIG. 13 shows an interior view of an exemplary apparatus,
power-cord so that it can accept AC power from a mains                  showing a rack holding a number of sample tubes and reagent
supply or generator. The apparatus may also be configured to            holders, and a cartridge 994 situated in receiving bay 992.
operate by using one or more batteries and therefore is also               FIG. 14 shows a perspective view of an exemplary car-
typically equipped with a battery recharging system, and                tridge 200 that contains multiple sample lanes, and a remove-
various warning devices that alert a user if battery power is      30   able receptacle shown as tray 110 that, optionally, can accom-
becoming too low to reliably initiate or complete a diagnostic          modate cartridge 200 prior to insertion of the cartridge in a
analysis.                                                               receiving bay in an apparatus. Tray 110 makes it easier for the
   The apparatus of FIG. 1 may further be configured, in other          user to place the cartridge into a receiving bay such as in a
embodiments, for multiplexed sample analysis and/or analy-              diagnostic apparatus. Alignment of the cartridge into a
sis of multiple batches of samples, where, e.g., a single rack     35   removeable receptacle such as tray 110 is often easier than
holds a single batch of samples. Each component shown in                trying to seat the cartridge directly into a recessed area. Thus,
FIG. 1 may therefore be independently present as many times             tray 110 typically has a registration member that engages with
as there are batches of samples (or some fraction thereof),             a registration member, such as a notch or corner-cut-out, on
though the multiple instances of the various components may             the cartridge, and tray 110 also has raised portions that can be
be configured in a common housing.                                 40   held in a user's hand during placement and removal of the
   In various embodiments, preparation of a PCR-ready                   tray+cartridge into a receiving bay. Tray 110 is also typically
sample for use in subsequent diagnosis using the apparatus as           configured so that it holds the cartridge but structural ele-
further described herein can include one or more of the fol-            ments of the tray do not interpose themselves between the
lowing steps: contacting a neutralized polynucleotide sample            cartridge and, e.g., a detector or a heating element, when the
with a PCR reagent mixture comprising a polymerase                 45   cartridge is in use.
enzyme and a plurality of nucleotides (in some embodiments,                The bay can be a portion of the apparatus that is configured
the PCR reagent mixture can further include a positive control          to selectively receive the microfluidic cartridge. For example,
plasmid and a fluorogenic hybridization probe selective for at          the bay and the microfluidic cartridge can be complementary
least a portion of the plasmid); in some embodiments, the               in shape so that the microfluidic cartridge is selectively
PCR reagent mixture can be in the form of one or more              50   received in, e.g., a single orientation. For example, the
lyophilized pellets, as stored in a receptacle on a holder, and         microfluidic cartridge can have a registration member that fits
the method can further include reconstituting the PCR pellet            into a complementary feature of the bay. The registration
with liquid to create a PCR reagent mixture solution.                   member can be, for example, a cut-out on an edge of the
   The apparatus herein can be configured to run on a labo-             cartridge, such as a comer that is cut-off, or one or more
ratory benchtop, or similar environment, and can test approxi-     55   notches that are made on one or more of the sides. By selec-
mately 45 samples per hour when run continuously through-               tively receiving the cartridge, the bay can help a user to place
out a normal working day. Results from individual raw                   the cartridge so that the apparatus can properly operate on the
samples are typically available in less than 1 hour.                    cartridge. In this way, error-free alignment of cartridges can
   FIGS. 12A and 12B show views of an exemplary diagnos-                be achieved. Moreover, the cartridge can be designed to be
tic apparatus 3000 incorporating various elements ofFIG.11.        60   slightly smaller than the receiving bay by approximately 200-
Shown in FIG. 12A, a front plan view of apparatus 3000 has              300 micron for easy placement and removal of the cartridge.
a hinged cover 3010, shown in a closed position, bearing an             The apparatus can further include a sensor configured to
optional clear window 3012 (that provides a user with an                sense whether the microfluidic cartridge is selectively
at-a-glance indication of the apparatus' status) and a handle           received.
3014 that facilitates opening and closing of the cover.            65      The bay can also be configured so that various components
   Shown in FIG. 12B is a front plan view of apparatus 3000             of the apparatus that can operate on the microfluidic cartridge
with cover 3010 moved to an open position revealing certain             (heat sources, detectors, force members, and the like) are
                                                      US 8,415,103 B2
                              21                                                                       22
positioned to properly operate on the microfluidic cartridge             sprung, or motor operated lid that comes down on the car-
while the cartridge is received in the bay. For example, a               tridge from above. The lid can include the optical detector. A
contact heat source can be positioned in the bay such that it            major face of the lid at the bay can vary from planarity by less
can be thermally coupled to a distinct location at a microflu-           than about 100 micrometers, for example, less than about 25
idic cartridge that is selectively received in the receiving bay.   5    micrometers. The lid can be configured to be removable from
   Alternatively, in connection with alignment ofmicroheat-              the apparatus. The lid can include a latching member that
ers in the heater module with corresponding heat-requiring               ensures that the lid is securely closed before amplification
microcomponents (such as valves, pumps, gates, reaction                  reactions are applied to the samples in the cartridge.
chambers, etc), the microheaters can be designed to be                      FIG.15 shows a schematic cross-sectional view of a part of
slightly bigger than the heat requiring microfluidic compo-         10
                                                                         an apparatus as described herein, showing input of sample
nents so that even though the cartridge may be off-centered
                                                                         into an inlet 202 of cartridge 200 via a pipette tip 10 (such as
from the heater, the individual microfluidic components can
                                                                         a disposable pipette) attached to an automated dispensing
still function effectively.
   The heat source can be, for example, a heat source such as            head. Although not shown, there are as many inlets 202 as
a resistive heater or network of resistive heaters, a reversible    15
                                                                         samples to be input into cartridge 200. Inlet 202 is preferably
heat source such as a liquid-filled heat transfer circuit or a           configured to receive a pipette or the bottom end of a PCR
thermoelectric element, a radiative heat source such as a                tube and thereby accept sample for analysis with minimum
xenon lamp, and the like.                                                waste, and with minimum introduction of air. Cartridge 200 is
   In preferred embodiments, the at least one heat source can            disposed on top of and in contact with a heater substrate 400.
be a contact heat source selected from a resistive heater (or       20   Read head 300 is positioned above cartridge 200 and a cover
network thereof), a radiator, a fluidic heat exchanger and a             for optics 310 restricts the amount of ambient light that can be
Peltier device. The contact heat source can be configured at             detected by the read head.
the receiving bay to be thermally coupled to one or more                    The detector can be, for example, an optical detector, as
distinct locations of a microfluidic cartridge received in the           further described herein. For example, the detector can
bay, whereby the distinct locations are selectively heated. At      25   include a light source that selectively emits light in an absorp-
least one additional contact heat source can be included,                tion band of a fluorescent dye, and a light detector that selec-
wherein the contact heat sources are each configured at the              tively detects light in an emission band of the fluorescent dye,
bay to be independently thermally coupled to a different                 wherein the fluorescent dye corresponds to a fluorescent
distinct location in a microfluidic cartridge received in the            polynucleotide probe or a fragment thereof. Alternatively, for
bay, whereby the distinct locations are independently heated.       30   example, the optical detector can include a bandpass-filtered
The contact heat source can be configured to be in direct                diode that selectively emits light in the absorption band of the
physical contact with a distinct location of a microfluidic              fluorescent dye and a bandpass filtered photodiode that selec-
cartridge received in the bay. In various embodiments, each              tively detects light in the emission band of the fluorescent
contact source heater can be configured to heat a distinct               dye; or for example, the optical detector can be configured to
location having an average diameter in 2 dimensions from            35   independently detect a plurality of fluorescent dyes having
about 1 millimeter (mm) to about 15 mm (typically about 1                different fluorescent emission spectra, wherein each fluores-
mm to about 10 mm), or a distinct location having a surface              cent dye corresponds to a fluorescent polynucleotide probe or
area of between about 1 mm2 about 225 mm2 (typically                     a fragment thereof; or for example, the optical detector can be
between about 1 mm2 and about 100 mm2 , or in some                       configured to independently detect a plurality of fluorescent
embodiments between about 5 mm2 and about 50 mm 2 ).                40   dyes at a plurality of different locations on a microfluidic
   In various embodiments, at least one heat source can be a             cartridge, wherein each fluorescent dye corresponds to a fluo-
radiative heat source configured to direct heat to a distinct            rescent polynucleotide probe or a fragment thereof in a dif-
location of a microfluidic cartridge received in the receiving           ferent sample.
bay. The bottom surface of the cartridge typically mates with               Advantageously, in some embodiments the receiving bay
the heating surface to form a snug fit.                             45   design allows easy placement of the microfluidic cartridge,
   In various embodiments, the apparatus includes one or                 such as by a user, or an auto-loading device as further
more force members that are configured to apply force to                 described herein. Such a design also accommodates multiple
thermally couple the at least one heat source to at least a              sample pipetting of liquid using a robotic dispenser, and
portion of the microfluidic cartridge received in the bay. The           optical detection in situ. Furthermore, it is typically easier to
one or more force members can be configured to operate a            50   move a cartridge and heater in and out of position than a
mechanical member at the microfluidic cartridge. Typically               detector.
the mechanical member at the cartridge is held in place by a             Heater Configurations to Ensure Uniform Heating of a
motor that applies pressure to the member. In some embodi-               Region
ments, a force member can be manually operated. At least one                Another aspect of the apparatus described herein relates to
force member can be mechanically coupled to a lid at the            55   uniform control of the heating of a region of a microfluidic
receiving bay, whereby operation of the lid operates the force           network, the region including to one or more microfluidic
member. In various embodiments, the force applied by the                 components. In an exemplary embodiment, multiple heaters
motor or the one or more force members can result in an                  can be configured to simultaneously and uniformly heat a
average pressure at an interface between a portion of the                region, such as the PCR reaction zone, of a microfluidic
receiving bay and a portion of the microfluidic cartridge of        60   network in the microfluidic cartridge.
about 1 psi. The application of force is important to ensure                In preferred embodiments, a microfluidic cartridge having
consistent thermal contact between the heater wafer and the              one or more microfluidic networks, each comprising one or
PCR reactor and microvalves in the microfluidic cartridge.               more microfluidic components, is brought into contact with a
   In various embodiments, the apparatus can further include             heat source, within a suitably configured apparatus. The heat
a lid at the receiving bay, the lid being operable to at least      65   source is configured so that particular heating elements are
partially exclude ambient light from the bay. The lid can be,            situated to heat specific components of the microfluidic net-
for example, a sliding lid but is more typically a hinged,               works of the cartridge.
                                                       US 8,415,103 B2
                               23                                                                        24
   FIG. 16 shows a cross-sectional view of an exemplary                   appropriate wattage, and connect the four heaters in series or
microfluidic cartridge, situated in a receiving bay, to show              in parallel to reduce the numberof electronically-controllable
relative location of PCR chamber 901 in relation to the heat-             elements from 4 to just 1, thereby reducing the burden on the
ers when the cartridge is placed in the instrument. PCR cham-             electronics.
ber 901 is shown in a substrate layer 907 of the cartridge. A        5       FIG. 17B shows expanded views ofheaters and tempera-
laminate layer 905 of the cartridge is directly under the PCR             ture sensors used in conjunction with a PCR reaction zone of
chamber 901.                                                              FIG. 17A. Temperature sensors 1001 and 1013 are designed
   Two long heaters 909 and 911 that run alongside (when                  to have a room temperature resistance of approximately 200-
viewed from above) PCR chamber 901 are situated in a sub-                 300 ohms. This value ofresistance is determined by control-
strate layer 913 of the receiving bay, directly under and in         10   ling the thickness of the metal layer deposited (e.g., a sand-
contact with the laminate layer of the cartridge. The heaters             wich of 400 .ANG. TiW/3000 .ANG. Au/400 .ANG. TiW),
are photolithographically defined and etched metal layers of              and etching the winding metal line to have a width of approxi-
gold (typically about 3,000 .ANG. thick). Layers of 400                   mately 10-25 µm and 20-40 mm length. The use of metal in
.ANG. of TiW are deposited on top and bottom of the gold                  this layer gives it a temperature coefficient of resistivity of the
layer to serve as an adhesion layer. The substrate used can be       15   order of 0.5-20° C./ohms, preferably in the range of 1.5-3°
a glass, fused silica, or quartz wafer having a thickness of              C./ohms. Measuring the resistance at higher temperatures
0.2-1 mm, such as 0.4mm, 0.5mmor0.7 mm, or 1 mm.A thin                    will enable determination of the exact temperature of the
electrically-insulative layer of2 µm silicon oxide serves as an           location of these sensors.
insulative layer on top of the metal layer. Additional thin                  The configuration for uniform heating, shown in FIG. 17A
electrically insulative layers such as 2-4 µm of parylene may        20   for a single PCR reaction chamber, can be applied to a multi-
also be deposited on top of the silicon oxide surface.                    lane PCR cartridge in which multiple independent PCR reac-
   Referring to FIGS. 17A and 17B, the PCR reaction cham-                 tions occur.
ber 1001 is configured with a long side and a short side, each               Each heater can be independently controlled by a processor
with an associated heating element. The apparatus therefore               and/or control circuitry used in conjunction with the appara-
preferably includes four heaters disposed along the sides of,        25   tus described herein. FIG.18 shows thermal images, from the
and configured to heat, the PCR reaction zone: long top heater            top surface of a microfluidic cartridge having heaters config-
1005, long bottom heater 1003, short left heater 1007, and                ured as in FIGS. 17A and 17B, when each heater in tum is
short right heater 1009. The small gap between long top                   activated, as follows: (A): Long Top only; (B) Long Bottom
heater 1005 and long bottom heater 1003 results in a negli-               only; (C) Short Left only; (D) Short Right only; and (E) All
gible temperature gradient (less than 1° C. across the width of      30   Four Heaters on. Panel (F) shows a view of the reaction zone
the PCR channel at any point along the length of the PCR                  and heaters on the same scale as the other image panels in
reaction zone) and therefore an effectively uniform tempera-              FIG. 18. Also shown in the figure is a temperature bar.
ture throughout the PCR reaction zone. The heaters on the                 Use of Cutaways in Cartridge and Heater Substrates to
short edges of the PCR reactor provide heat to counteract the             Improve Rate of Cooling During PCR Cycling
gradient created by the two long heaters from the center of the      35      During a PCR amplification of a nucleotide sample, a
reactor to the edge of the reactor.                                       number of thermal cycles are carried out. For improved effi-
   It would be understood by one of ordinary skill in the art             ciency, the cooling between each application of heat is pref-
that still other configurations of one or more heater( s) situated        erably as rapid as possible. Improved rate of cooling can be
about a PCR reaction zone are consistent with the methods                 achieved with various modifications to the cartridge and to the
and apparatus described herein. For example, a 'long' side of        40   heating substrate, as shown in FIGS. 19A-19C.
the reaction zone can be configured to be heated by two or                   One way to achieve rapid cooling is to cutaway portions of
more heaters. Specific orientations and configurations of                 the microfluidic cartridge substrate, as shown in FIG. 19A.
heaters are used to create uniform zones of heating even on               The upper panel of FIG. 19A is a cross-section of an exem-
substrates having poor thermal conductivity because the poor              plary microfluidic cartridge and heater unit taken along the
thermal conductivity of glass, or quartz, or fused silica sub-       45   dashed line A-A' as marked on the lower panel of FIG. 19A.
strates is utilized to help in the independent operation of               PCR reaction chamber 901, and representative heaters 1003
various microfluidic components such as valves and indepen-               are shown. Also shown are two cutaway portions, one of
dent operation of the various PCR lanes.                                  which labeled 1201, that are situated alongside the heaters
   In preferred embodiments, each heater has an associated                that are situated along the long side of the PCR reaction zone.
temperature sensor. In the embodiment of FIG. 17A, a single          50   Cutaway portions such as 1201 reduce the thermal mass of the
temperature sensor 1011 is used for both long heaters. A                  cartridge, and also permit air to circulate within the cutaway
temperature sensor 1013 for short left heater, and a tempera-             portions. Both of these aspects permit heat to be conducted
ture sensor 1015 for short right heater are also shown. The               away quickly from the immediate vicinity of the PCR reac-
temperature sensor in the middle of the reactor is used to                tion zone. A further cutout portion 919 in the cartridge
provide feedback and control the amount of power supplied to         55   directly above the PCR chamber serves to both reduce ther-
the two long heaters, whereas each of the short heaters has a             mal mass and background fluorescence. The latter is useful
dedicated temperature sensor placed adjacent to it in order to            because, since cutout 919 is situated directly above the PCR
control it. As further described herein, temperature sensors              chamber, the amount of material between the chamber and a
are preferably configured to transmit information about tem-              fluorescence detector is reduced. Other configurations of cut-
perature in their vicinity to the processor at such times as the     60   outs, such as in shape, position, and number, are consistent
heaters are not receiving current that causes them to heat. This          with the present technology.
can be achieved with appropriate control of current cycles.                  Another way to achieve rapid cooling is to cutaway por-
   In order to reduce the number of sensor or heater elements             tions of the heater substrate, as shown in FIG. 19B. The lower
required to control a PCR heater, the heaters may be used to              panel of FIG. 19B is a cross-section of an exemplary microf-
sense as well as heat, and thereby obviate the need to have a        65   luidic cartridge and heater substrate 921 taken along the
separate dedicated sensor for each heater. In another embodi-             dashed line A-A' as marked on the upper panel of FIG. 19B.
ment, each of the four heaters may be designed to have an                 PCR reaction chamber 901 situated in substrate 923 of the
                                                       US 8,415,103 B2
                               25                                                                       26
cartridge, and representative heaters 1003 are shown. Lami-                  In an exemplary embodiment, shown in FI GS. 2 lA-21 C, a
nate layer 921 of the cartridge is situated on top of heater              highly multiplexed cartridge has 48 lanes. FIG. 21A shows a
substrate 921. The cartridge has a cutout 919 above the PCR               plan view of a representative 48-lane cartridge. FIG. 21B
chamber, as described in connection with FIG. 19A. Also                   shows, in close up, an exemplary spacing of valves and lanes
shown in FIG. 19B are four cutaway portions, one of which            5    in adjacent lanes of a multi-sample microfluidic cartridge.
labeled 1205, that are situated alongside the heaters that are               FIG. 21C shows an inlet configuration for accepting 48
situated along the long side of the PCR reaction zone. (Cut-              samples. The inlet configuration is compatible with an auto-
aways 1205 are shown cross-hatched in the upper panel of                  matic pipetting machine that has dispensing heads situated at
FIG. 19B, even though they are shown as clear (no cross-                  a 8 mm spacing. For example, such a machine having 4 heads
                                                                     10   can load 4 inlets of the cartridge of FIGS. 21A and 21C at
hatching) in the lower panel.) Cutaway portions such as 1205
                                                                          once, in 12 discrete steps.
reduce the thermal mass of the heater substrate, and also
                                                                             Each lane of the cartridge has a microfluidic network that
permit air to circulate within the cutaway portions. Both of
                                                                          includes a PCR chamber and has independently controllable
these aspects permit heat to be conducted away quickly from               valves in one or more channels, with 2 banks of thermocy-
the immediate vicinity of the PCR reaction zone. Four sepa-          15   cling protocols per channel, as shown in FIG. 22A. In the
rate cutaway portions are shown in FIG. 19B. Multiple cut-                embodiment in FIG. 22A, the heaters are arranged in three
away portions are typically used so that control circuitry to             arrays. Heaters in two separate glass regions only apply heat
the various heaters is not disrupted. Other configurations of             to valves in the microfluidic networks in each lane. Because
cutouts, such as in shape, position, and number, are consistent           of the low thermal conductivity of glass, the individual valves
with the present technology. These cutouts may be created by         20   may be heated separately from one another. This permits
a method selected from: selective etching using wet etching               samples to be loaded into the cartridge at different times, and
processes, deep reactive ion etching, selective etching using             passed to the PCR reaction chambers independently of one
CO 2 laser or femtosecond laser (to prevent surface cracks or             another. The PCR heaters are mounted on a silicon sub-
stress near the surface), selective mechanical drilling, selec-           strate-and are not readily heated individually, but thereby
tive ultrasonic drilling, or selective abrasive particle blasting.   25   permit batch processing of PCR samples, where multiple
Care has to be taken to maintain mechanical integrity of the              samples from different lanes are amplified by the same set of
heater while reducing as much material as possible.                       heating/cooling cycles. In some embodiments, the PCR heat-
   FIG. 19C shows a combination of cutouts in cartridge                   ers are arranged in 2 banks (the heater arrays on the left and
(comprising substrate 923 and laminate layer 925) and heater              right are not in electrical communication with one another),
substrate 921, and use of ambient air cooling to increase the        30   thereby permitting a separate degree of sample control.
cooling rate during the cooling stages of thermocycling. A                   FIGS. 22A and 22B show heater arrays of the exemplary
substantial amount of cooling happens by convective loss                  cartridge of FIG. 21A in, respectively, plan view, and in
from the bottom surface of the heater surface to ambient air.             close-up.
The driving force for this convective loss is the differential in            FIGS. 23A-23C show various views of an embodiment of
temperatures between the heater substrate surface (typically         35   a radially-configured highly-multiplexed cartridge, having a
made of glass) and the air temperature. By decreasing the                 number ofinlets, microfluidic lanes, and PCR reaction zones.
ambient air temperature by use of, for example, a peltier                    The various embodiments shown in FIGS. 21A-23C are
cooler 1207, the rate of cooling can be increased. The con-               compatible with liquid dispensers, receiving bays, and detec-
vective heat loss may also be increased by keeping the air at             tors that are configured differently from the specific examples
a velocity higher than zero. Peltier cooler 1207 is situated         40   described herein.
beneath a printed circuit board, layer 927 as shown in cross-                In another embodiment (not shown in the FIGs.), a car-
section in FIG. 19C. Peltier cooler comprises a cooling sur-              tridge and apparatus is configured so that the read-head does
face 1209, a number of p-n junctions 1211 on a substrate                  not cover the sample inlets, thereby permitting loading of
1213. The substrate itself can be mounted on a finned heat                separate samples while other samples are undergoing PCR
sink 1215, in which are one or more cutouts 1217 to facilitate       45   thermocycling.
cooling.                                                                  Heater Multiplexing (Under Software Control)
   An example of thermal cycling performance obtained with                   Another aspect of the apparatus described herein, relates to
a configuration as described herein, is shown in FIG. 20 for a            a method for controlling the heat within the system and its
protocol that is set to heat up to 92° C., and stay there for 1           components. The method leads to a greater energy efficiency
second, then cool to 62° C., and stay for 10 seconds. Cycle          50   of the apparatus described herein, because not all heaters are
time is about 29 seconds, with 8 seconds required to heat from            heating at the same time, and a given heater is receiving
62° C. and stabilize at 92° C., and 10 seconds required to cool           current for only part of the time.
from 92° C., and stabilize at 62° C.                                         Generally, the heating of microfluidic components, such as
Highly Multiplexed Embodiments                                            a PCR reaction zone, is controlled by passing currents
   Embodiments of the apparatus and cartridge described              55   through suitably configured micro fabricated heaters, as illus-
herein may be constructed that utilize high-density microflu-             trated in FIG. 4E. The heating can be further controlled by
idic circuitry on a single cartridge that thereby permit pro-             periodically turning the current on and off with varying pulse
cessing of multiple samples in parallel, or in sequence, on a             width modulation (PWM), wherein pulse width modulation
single cartridge. Preferred numbers of such multiple samples              refers to the on-time/off-time ratio for the current. The current
include 36, 40, 48, 50, 64, 72, 80, 84, 96, and 100, but it would    60   can be supplied by connecting a microfabricated heater to a
be understood that still other numbers are consistent with the            high voltage source (for example, 30V), which can be gated
apparatus and cartridge herein, where deemed convenient and               by the PWM signal. In some embodiments, the device
practical.                                                                includes 48 PWM signal generators. Operation of a PWM
   Accordingly, different configurations of lanes, sample                 generator includes generating a signal with a chosen, pro-
inlets, and associated heater networks that can facilitate pro-      65   grammable period (the end count) and granularity. For
cessing such numbers of samples on a single cartridge are                 instance, the signal can be 4000 µs (micro-seconds) with a
within the scope of the instant disclosure.                               granularity of 1 µs, in which case the PWM generator can
                                                        US 8,415,103 B2
                                27                                                                     28
maintain a counter beginning at zero and advancing in incre-            chamber 210 of a microfluidic cartridge. Further aspects of
ments of 1 µs until it reaches 4000 µs, when it returns to zero.        such a detector are described in U.S. patent application Ser.
Thus, the amount ofheat produced can be adjusted by adjust-             No. 12/173,023 (now U.S. Pat. No. 8,133,671), filed Jul. 14,
ing the end count. A high end count corresponds to a greater            2008, and incorporated herein by reference. Such a detector is
length of time during which the microfabricated heater             5    used to monitor the progress of PCR, and can also be used to
receives current and therefore a greater amount of heat pro-            detect the presence of liquid in the chamber, a measurement
duced.                                                                  that determines whether or not to carry out a PCR cycle on
   ln various embodiments, the operation of a PWM genera-               that particular chamber. The detector can be, for example, an
tor can also include a programmable start count in addition to          optical detector having a light source (for example an LED)
                                                                   10
the aforementioned end count and granularity. ln such                   that selectively emits light in an absorption band of a fluores-
embodiments, multiple PWM generators can produce signals                cent dye, lenses for focusing the light, and a light detector (for
that can be selectively non-overlapping (e.g., by multiplexing          example a photodiode) that selectively detects light in an
the on-time of the various heaters) such that the current capac-        emission band of the fluorescent dye, wherein the fluorescent
ity of the high voltage power is not exceeded. Multiple heaters         dye corresponds to a fluorescent polynucleotide probe or a
                                                                   15
can be controlled by different PWM signal generators with               fragment thereof. One way to accomplish this determination
varying start and end counts. The heaters can be divided into           is to take a background reading prior to filling the chamber
banks, whereby a bank defines a group of heaters of the same            with liquid. Another reading is taken after operations have
start count.
                                                                        been performed that should result in filling the PCR chamber
   For example, 36 PWM generators can be grouped into six
                                                                   20   with liquid. The presence of liquid alters the fluorescence
different banks, each corresponding to a certain portion of the
                                                                        reading from the chamber relative to an empty chamber. A
PWM cycle (500 ms for this example). The end count for each
PWM generator can be selectively programmed such that not               programmable threshold value is used to tune an algorithm
more than six heaters will be on at any given time. A portion           programmed into the processor (for example, the second
of a PWM cycle can be selected as dead time (count 3000 to              reading has to exceed the first reading by 20% ). lf the two
4000 for this example) during which no heating takes place         25   readings do not differ beyond the programmed margin, the
and sensitive temperature sensing circuits can use this time to         liquid is deemed to not have entered the chamber, and a PCR
sense the temperature. The table below represents a PWM                 cycle is not initiated for that chamber. Instead, a warning is
cycle for the foregoing example:                                        issued to a user.
                                                                        Liquid Dispenser
                                                                   30      The microfluidic cartridge is configured to receive
                                                                        sample(s) via the one or more inlets, and delivered by a liquid
                     Start Count       End Count   Max End Count        dispenser. A suitable liquid dispenser for use with the appa-
                                                                        ratus herein is described in U.S. patent application Ser. No.
                               Bank 1
                                                                        12/212,403, filed Sep. 17, 2008, and incorporated herein by
PWM generator#!            0              150           500        35   reference.
PWM generator#2            0              220           500                ln various embodiments, preparation of a PCR-ready
                                                                        sample for use in subsequent diagnosis using the apparatus as
PWM generator#6            0              376           500
                               Bank2
                                                                        further described herein, can include one or more of the
                                                                        following steps: contacting a neutralized polynucleotide
PWM generator#?          500              704          1000        40   sample with a PCR reagent mixture comprising a polymerase
PWM generator#8          500              676          1000             enzyme and a plurality of nucleotides (in some embodiments,
PWM generator#l2         500              780          1000
                                                                        the PCR reagent mixture can further include a positive control
                               Bank3                                    plasmid and a fluorogenic hybridization probe selective for at
                                                                        least a portion of the plasmid); in some embodiments, the
PWM generator#l3        1000             1240          1500        45   PCR reagent mixture can be in the form of one or more
PWM generator#l4        1000             1101          1500
                                                                        lyophilized pellets, as stored in a receptacle on a holder, and
PWM generator#l8        1000             1409          1500             the method can further include reconstituting the PCR pellet
                               Bank4                                    with liquid to create a PCR reagent mixture solution. Various,
                                                                        such as one or more, of the liquid transfer operations associ-
PWM generator#l9        1500             1679          2000
PWM generator#20        1500             1989          2000
                                                                   50   ated with the foregoing steps can be accomplished by an
                                                                        automated pipette head.
PWM generator#24        1500             1502          2000                During sample preparation, the liquid dispenser is config-
                               Bank5                                    ured to carry out fluid transfer operations on two or more
PWM generator#25        2000             2090          2500
                                                                        holders simultaneously, and can be mounted on a gantry
PWM generator#26        2000             2499          2500        55   having three degrees of translational freedom.
                                                                           The liquid dispenser typically comprises a number of indi-
PWM generator#30        2000             2301          2500             vidually sprung heads, wherein each head is configured to
                               Bank 6
                                                                        accept a pipette tip from the one or more pipette tips in a
PWM generator#3 l       2500             2569          3000             holder, and to control dispense operations with that pipette
PWM generator#32        2500             2790          3000        60   tip. For example, a typical liquid dispenser comprises four
                                                                        individually sprung heads, but it is to be understood that the
PWM generator#3 6       2500             2678          3000
                                                                        dispenser is not limited to this number. For example, other
                                                                        numbers include 2, 3, 5, 6, 8, 10, or 12. The liquid dispenser
Use of Detection System to Measure/Detect Fluid in PCR                  can be further configured such that no two heads accept
Chamber                                                            65   pipette tips from the same holder. The individually sprung
  The apparatus optionally has a very sensitive fluorescence            heads may be arranged in parallel to one another, but may be
detector that is able to collect fluorescence light from the PCR        configured in other arrangements.
                                                      US 8,415,103 B2
                              29                                                                        30
   The liquid dispenser is further configured to aspirate or             one another, even though each will be used separately. An
dispense fluid in connection with analysis or preparation of             exemplary cartridge pack has 24 cartridges. The repository
solutions of two or more samples. The liquid dispenser is also           may consist of a cage 2910 of any material that may or may
configured to dispense liquid into a microfluidic cartridge.             not be transparent. For example it may be made of metal or
Additionally, the liquid dispenser is configured to accept or       5    plastic. The cartridge pack 2901 is not limited to twenty-four
dispense, in a single operation, an amount of 1.0 ml of fluid or         cartridges 2906 per pack but may contain any number from 2
less, such as an amount of fluid in the range 10 nl-1 ml.                to 100. For example, other numbers such as 2, 4, 8, 10, 12, 16,
   Typically when transferring a sample containing extracted             20, 30, 36, 40, 48, 50, or 64 are possible numbers of cartridges
nucleic acid from a pipette tip to an inlet on the microfluidic          per pack. Similarly, the repository may be configured to
cartridge, say using a liquid dispenser, a volume of air is         10
                                                                         accept those numbers of cartridges, when individually
simultaneously introduced into the microfluidic network that
                                                                         stacked, rather than being in a pack.
is connected to the inlet, the volume of air being typically
                                                                            In some embodiments, as in FIG. 25, each cartridge 2906,
between about 0.5 mL and about 5 mL, but depending on the
volume of the pipette tip. Presence of air in the microfluidic           individually stacked, rests so that ridges along two sides of the
network, however, is not essential to operation of the car-         15
                                                                         cartridge are supported on ledges 2911 that protrude from the
tridge described herein.                                                 cage 2910. However, other configurations are possible. For
   Proper aligmnent of pipette tips attached to the dispense             example, a cartridge 2906 may rest on recessed grooves made
head with the inlets on the cartridge can be achieved with a             within the interior surfaces of cage 2910. Furthermore, the
motorized aligmnent plate, as further described in U.S. patent           cartridge pack 2901 may not need to be placed in a cage 2910.
application Ser. No. 12/212,403, filed Sep. 17, 2008, and           20   The cartridge pack 2901 may itself include the necessary
incorporated herein by reference.                                        connections to bind securely to the apparatus and to load the
Cartridge Autoloader                                                     cartridges 2906.
   In certain embodiments of the apparatus described else-                  FIG. 26 is an illustration of an exemplary initial loading
where herein, microfluidic cartridges are stored in a loading            position of a cartridge pack 2901 in a depository when
device and automatically delivered to a receiving bay when          25   samples are loaded in the topmost cartridge in the pack. FIG.
needed. Such an arrangement, which may be referred to as an              26 shows the cartridge pack 2901 below a plane that contains
amplification-detection system, permits multiple samples to              a cartridge pusher. In other embodiments, the cartridge pack
be analyzed, in batches, and with minimal interruption                   2901 may be above the plane of a cartridge pusher where the
between successive cartridges.                                           pusher pushes the lowest cartridge out from the holder; or
   An exemplary embodiment of an amplification-detection            30   partly above and partly below in a holder 2920 where a
system 2900 for use with a microfluidic cartridge is shown in            cartridge pusher pushes a cartridge from the middle of the
FIG. 24. The system 2900 performs and automates the pro-                 cartridge pack 2901. In the embodiment shown in FIG. 26, a
cess of PCR on multiple nucleic-acid containing samples, on              topmost cartridge 106 is pushed along two guide rails 2905.
a cartridge, in parallel. The system 2900 comprises a reposi-            Alternatively, there may be more or fewer guide rails ( such as
tory 2907 for unusedmicrofluidic cartridges, a cartridge auto-      35   one or three) or no guide rails at all so long as a cartridge 2906
loader, a receiving bay 2902 for a microfluidic cartridge, a             can be caused to move to other required positions with reli-
detector 2908, and a waste tray 2903 configured to receive               ability and accuracy of positioning.
used microfluidic cartridges. In one embodiment, the car-                   An exemplary cartridge pusher 2904 is shown in FIG. 27.
tridge autoloader comprises a cartridge pack 2901, and a                 The cartridge pusher 2904 pushes a cartridge 2906 along
cartridge pusher 2904.                                              40   guide rails 2905, which allows a cartridge 2906 to travel to
   The system 2900, for illustration purposes, is configured so          pre-calibrated positions by the mechanism of a stepper motor
that a microfluidic cartridge moves in a plane and linearly              2930. However, it would be understood that the mechanism of
from the repository 2907 to the receiving bay 2902, to the               transporting the cartridge 2906 is not limited to a stepper
waste bin 2903, but it need not be so arranged. For example,             motor 2930 and thus other mechanisms are also consistent
the waste cartridge bin 2903 can be aligned orthogonally, or        45   with the cartridge pusher 2904 as described herein.
any angle thereof, to the receiving bay, such as disposed                   FIG. 28 shows a used cartridge 2906 that has been pushed
behind it. Alternatively, each element (cartridge autoloader             by the cartridge pusher 2904 into the waste cartridge bin 2903
2901, receiving bay 2902, and waste cartridge bin 2903) can              after a PCR process has been completed, such as on multiple
be configured in a step-wise manner where the cartridge pack             samples in the cartridge. The embodiment shows a lipped
2901 is on the same, higher or lower level than the amplifi-        50   handle 2940 that facilitates easy handling, such as emptying,
cation-detection system 2902 and the amplification-detection             of the bin 2903. However, it would be understood that the
system 2902 is on the same, higher or lower level than the               handle 2904 is not limited to the style and shape shown.
waste cartridge bin 2903. Another configuration could be that               An exemplary cartridge pack 2901, before and after mul-
each of the three elements is not arranged linearly but at an            tiple PCR processes are completed, is shown in FIG. 29. After
angle to one another, although within the same plane.               55   the cartridge pusher 2904 pushes a cartridge 2906 out of the
   FIG. 24 illustrates the cartridge pack 2901 and the waste             cartridge pack 2901, a spring 2950 at the bottom of the car-
cartridge bin 2903 below the plane of the receiving bay, and a           tridge pack pushes against the lower surface of the stack of
detection system 2908 above the plane. This configuration is             cartridges and causes the topmost cartridge to be made avail-
exemplary and it would be understood that some of these                  able for sample injection. The spring 2950 is not limited in
elements may be positioned alternately above or below the           60   number or type. Thus although a single helical or coiled
plane in other embodiments.                                              spring is shown, it is consistent with the description herein
   FIG. 25 illustrates a repository for unused microfluidic              that more than one helical or coiled springs could be used,
cartridges. The repository can be configured to accept a num-            such as 2, 3, or 4, and that alternatively a sprung metal strip,
ber of individually stacked and individually loaded car-                 or several strips, could be used. Alternatively another mecha-
tridges, or can be configured to accept a pack of cartridges        65   nism for forcing the cartridges upwards could be deployed,
2901, where it is to be understood that a pack is a set of two or        such as a pneumatic, hydraulic, or inflatable pressurized con-
more cartridges that are stored and transported together with            tainer, could be utilized.
                                                     US 8,415,103 B2
                             31                                                                       32
   The cartridge pushing mechanism can also be made to not             tions of reactions can be performed in the cartridge, such as
only push the cartridge from the autoloader box to the detec-          two sample reactions in one lane, a positive control and a
tion position, but also be used to move it back to the auto-           negative control in two lanes, such as adjacent lanes; or a
loading position. This will enable unused lanes in the microf-          sample reaction and an internal control in one lane and a
luidic cartridge to be used in the next PCR run.                  5    negative control in a separate lane.
   The cartridge auto loading box is also designed so that once            Carrying out PCR on a PCR-ready sample can include
all the cartridges are used, the box can be easily recycled or         heating the PCR reagent mixture and the neutralized poly-
new cartridges added to it. This reduces the cost to the cus-          nucleotide sample under thermal cycling conditions suitable
tomer and the manufacturer.                                             for creating PCR amplicons from the neutralized polynucle-
   It is to be noted that microfluidic cartridges, as further     10    otide sample; contacting the neutralized polynucleotide
described herein, that have a raised lip along their edges to           sample or a PCR amplicon thereof with at least one probe that
permit ease of stacking and/or storage in a pack or an auto-            is selective for a polynucleotide sequence; independently
loader are particularly advantageous because the raised lips            contacting each of the neutralized polynucleotide sample and
also introduce a stiffness into the cartridges and assist in            a negative control polynucleotide with the PCR reagent mix-
keeping the fluid inlets on one cartridge away from those on      15   ture under thermal cycling conditions suitable for indepen-
another cartridge during storage and transport. The raised              dently creating PCR amplicons of the neutralized polynucle-
regions, which need not only be lips along each edge of a               otide sample and PCR amplicons of the negative control
cartridge, also help minimize friction between the lower sur-          polynucleotide; and/or contacting the neutralized polynucle-
face of one cartridge and the upper surface of another during           otide sample or a PCR amplicon thereof and the negative
transport and use.                                                20    control polynucleotide or a PCR amplicon thereof with at
Sample Preparation, and Reagents                                        least one probe that is selective for a polynucleotide sequence.
   In various embodiments, the PCR-ready sample injected                   In various embodiments, a method of using the apparatus
into the cartridge can include a PCR reagent mixture com-               described herein can further include one or more of the fol-
prising a polymerase enzyme, and a nucleotide or a plurality            lowing steps: determining the presence of a polynucleotide
of nucleotides from a biological sample in question. The PCR      25    sequence in the biological sample, the polynucleotide
reagent mixture can be in the form of one or more lyophilized           sequence corresponding to the probe, if the probe is detected
pellets prior to mixing with the sample, and the steps by               in the neutralized polynucleotide sample or a PCR amplicon
which the PCR-ready sample is prepared can involve contact-            thereof; determining a contaminated result if the probe is
ing the PCR pellet with liquid to create a PCR reagent mixture          detected in the negative control polynucleotide or a PCR
solution. In yet another embodiment, each of the PCR cham-        30    amplicon thereof; and/or in some embodiments, wherein the
bers in the cartridge may have dried down or lyophilizedASR             PCR reagent mixture further comprises a positive control
reagents preloaded such that the user only needs to input              plasmid and a plasmid probe selective for at least a portion of
prepared polynucleotide sample into the cartridge. In another          the plasmid, the method further including determining that a
embodiment, the PCR chambers of the cartridge may have                  PCR amplification has occurred if the plasmid probe is
only the application-specific probes and primers premeasured      35    detected.
and preloaded, and the user inputs a sample mixed with the                 In various embodiments, the probes used can be selective
PCR reagents.                                                           for a polynucleotide sequence that is characteristic of an
   In various embodiments, the PCR-ready sample further                 organism, for example any organism that employs deoxyri-
includes a sample buffer, and at least one probe that is selec-        bonucleic acid or ribonucleic acid polynucleotides. Thus, the
tive for a polynucleotide sequence, e.g., the polynucleotide      40   probe can be selective for any organism. Suitable organisms
sequence that is characteristic of a pathogen selected from the         include mannnals (including humans), birds, reptiles,
group consisting of gram positive bacteria, gram negative               amphibians, fish, domesticated animals, wild animals, extinct
bacteria, yeast, fungi, protozoa, and viruses.                          organisms, bacteria, fungi, viruses, plants, and the like. The
   In various embodiments, the sample can include at least             probe can also be selective for components of organisms that
one probe that can be selective for a polynucleotide sequence.    45    employ their own polynucleotides, for example mitochon-
The probe can be a fluorogenic hybridization probe. The                 dria. In some embodiments, the probe is selective for micro-
fluorogenic hybridization probe can include a polynucleotide            organisms, for example, organisms used in food production
sequence coupled to a fluorescent reporter dye and a fluores-           (for example, yeasts employed in fermented products, molds
cence quencher dye.                                                     or bacteria employed in cheeses, and the like) or pathogens
   In various embodiments, the PCR ready sample can further       50    (e.g., of humans, domesticated or wild mammals, domesti-
include a positive control plasmid and a fluorogenic hybrid-            cated or wild birds, and the like). In some embodiments, the
ization probe selective for at least a portion of the plasmid,         probe is selective for organisms selected from the group con-
and the microfluidic cartridge can be configured to allow               sisting of gram positive bacteria, gram negative bacteria,
independent optical detection of the fluorogenic hybridiza-            yeast, fungi, protozoa, and viruses.
tion probe and the plasmid fluorogenic hybridization probe.       55       In various embodiments, the probe can be selective for a
   In various embodiments, the microfluidic cartridge can              polynucleotide sequence that is characteristic of an organism
accommodate a negative control polynucleotide, wherein the              selected from the group consisting of Staphylococcus spp.,
microfluidic network can be configured to independently                 e.g., S. epidermidis, S. aureus, Methicillin-resistant Staphy-
carry out PCR on each of a neutralized polynucleotide sample            lococcus aureus (MRSA), Vancomycin-resistant Staphylo-
and a negative control polynucleotide with the PCR reagent        60    coccus; Streptococcus (e.g., a,~ ory-hemolytic, Group A, B,
mixture under thermal cycling conditions suitable for inde-             C, Dor G) such as S. pyogenes, S. agalactiae; E. faecalis, E.
pendently creating PCR amplicons of the neutralized poly-               durans, and E. faecium (formerly S. faecalis, S. durans, S.
nucleotide sample and PCR amplicons of the negative control            faecium); nonenterococcal group D streptococci, e.g., S.
polynucleotide.                                                         bovis and S. equines; Streptococci viridans, e.g., S. mutans, S.
   Each lane of a multi-lane cartridge as described herein can    65   sanguis, S. salivarius, S. mitior, A. milleri, S. constellatus, S.
perform two reactions because of the presence of two fluo-              intermedius, andS. anginosus; S. iniae; S. pneumoniae; Neis-
rescence detection systems per lane. A variety of combina-             seria, e.g., N. meningitides, N. gonorrhoeae, saprophytic
                                                        US 8,415,103 B2
                               33                                                                         34
Neisseria sp; Erysipelothrix, e.g., E. rhusiopathiae; Listeria             Dracunculus, e.g., D. medinensis: genus Filarioidea;
 spp., e.g., L. monocytogenes, rarely L. ivanovii and L.                   Wuchereria bancrofti; Brugia, e.g., B. malayi, or B. timori;
seeligeri; Bacillus, e.g., B. anthracis, B. cereus, B. subtilis, B.        Onchocerca volvulus; Loa boa; Dirofilaria immitis; genus
subtilus niger, B. thuringiensis; Nocardia asteroids;                      Schistosoma, e.g., S. japonicum, S. mansoni, S. mekongi, S.
Legionella, e.g., L. pneumonophilia, Pneumocystis, e.g., P.           5    intercalatum, S. haematobium; Paragonimus, e.g., P. Wester-
 carinii; Enterobacteriaceae such as Salmonella, Shigella,                 mani, P. Skriabini; Clonorchis sinensis; Fasciola hepatica;
Escherichia (e.g., E. coli, E. coli 0157:H7); Klebsiella,                  Opisthorchis sp; Fasciolopsis buski; Diphyllobothrium
Enterobacter, Serratia, Proteus, Morganella, Providencia,                  latum; Taenia, e.g., T. saginata, T. solium; Echinococcus,
 Yersinia, and the like, e.g., Salmonella, e.g., S. typhi S.               e.g., E. granulosus, E. multilocularis; Picornaviruses, rhi-
paratyphi A, B (S. schottmuellerii, and C (S. hirschfeldii, S.
                                                                      lO   noviruses echoviruses, coxsackieviruses, influenza virus;
 dublin S. choleraesuis, S. enteritidis, S. typhimurium, S.
                                                                           paramyxoviruses, e.g., types 1, 2, 3, and 4; adnoviruses; Her-
 heidelberg, S. newport, S. in/antis, S. agona, S. montevideo,
                                                                           pesviruses, e.g., HSV-1 and HSV-2; varicella-zoster virus;
 and S. saint-Paul; Shigella e.g., subgroups: A, B, C, and D,
 such as S. jlexneri, S. sonnei, S. boydii, S. dysenteriae; Pro-           human T-lymphotrophic virus (type I and type II); Arbovi-
 teus (P. mirabilis, P. vulgaris, and P. myxofaciens), Mor-           15   ruses and Arenaviruses; Togaviridae, Flaviviridae, Bun-
ganella (M. morganii); Providencia (P. rettgeri, P. alcalifa-              yaviridae, Reoviridae; Flavivirus; Hantavirus; Viral encepha-
 ciens, and P. stuartii); Yersinia, e.g., Y. pestis, Y.                    litis (alphaviruses [e.g., Venezuelan equine encephalitis,
 enterocolitica; Haemophilus, e.g., H. injluenzae, H. parain-              eastern equine encephalitis, western equine encephalitis]);
jluenzae H. aphrophilus, H. ducreyi; Brucella, e.g., B. abor-              Viral hemorrhagic fevers (filoviruses such as Ebola, Marburg
 tus, B. melitensis, B. suis, B. canis; Francisella, e.g., F. tula-   20   and arenaviruses such as Lassa, Machupo); Smallpox (vari-
 rensis; Pseudomonas, e.g., P. aeruginosa, P. paucimobilis, P.             ola); retroviruses e.g., human immunodeficiency viruses 1
putida, P. jluorescens, P. acidovorans, Burkholderia                       and 2; human papillomavirus (HPV) types 6, 11, 16, 18, 31,
 (Pseudomonas) pseudomallei,             Burkholderia       mallei,        33, and 35.
Burkholderia cepacia and Stenotrophomonas maltophilia;                         In various embodiments, the probe can be selective for a
 Campylobacter, e.g., C.fetusfetus, C.jejuni, C. pylori (Heli-        25   polynucleotide sequence that is characteristic of an organism
 cobacter pylori); Vibrio, e.g., V. cholerae, V. parahaemolyti-            selected from the group consisting of Pseudomonas aerugi-
 cus, V. mimicus, V. alginolyticus, V. hollisae, V. vulnificus, and        nosa, Proteus mirabilis, Klebsiella oxytoca, Klebsiella pneu-
the nonagglutinable vibrios; Clostridia, e.g., C. perfringens,             moniae, Escherichia coli, Acinetobacter Baumann ii, Serratia
 C. tetani, C. difficile, C. botulinum; Actinomyces, e.g., A.              marcescens, Enterobacter aerogenes, Enterococcus faecium,
 israelii; Bacteroides, e.g., B.fragilis, B. thetaiotaomicron, B.     30
                                                                           vancomycin-resistant enterococcus (VRE), Staphylococcus
 distasonis, B. vulgatus, B. ovatus, B. caccae, andB. merdae;
                                                                           aureus, methecillin-resistant Staphylococcus aureus
Prevotella, e.g., P. melaminogenica: genus Fusobacterium;
                                                                           (MRSA), Streptococcus viridans, Listeria monocytogenes,
 Treponema, e.g. T. pallidum subspecies endemicum, T. palli-
                                                                           Enterococcus spp., Streptococcus Group B, Streptococcus
 dum subspecies pertenue, T. carateum, and T. pallidum sub-
 species pallidum; genus Borrelia, e.g., B. burgdorferi; genus        35
                                                                           Group C, Streptococcus Group G, Streptococcus Group F,
Leptospira; Streptobacillus, e.g., S. moniliformis; Spirillum,             Enterococcus faecalis, Streptococcus pneumoniae, Staphylo-
 e.g., S. minus; Mycobacterium, e.g., M. tuberculosis, M.                  coccus epidermidis, Gardenerella vaginalis, Micrococcus
 bovis, M. africanum, M. avium M. intracellulare, M. kansasii,             sps., Haemophilus injluenzae, Neisseria gonorrhoeee,
M. xenopi, M. marinum, M. ulcerans, theM.fortuitum com-                    Moraxella catarrahlis, Salmonella sps., Chlamydia tra-
plex (M.fortuitum andM. cheloneii, M. leprae, M. asiaticum,           40   chomatis, Peptostreptococcus productus, Peptostreptococcus
M. chelonei subsp. abscessus, M. fallax, M. fortuitum, M.                  anaerobius, Lactobacillus ferrmentum, Eubacterium lentum,
 malmoense, M. shimoidei, M. simiae, M. szulgai, M. xenopi;                Candida glabrata, Candida albicans, Chlamydia spp., Cam-
Mycoplasma, e.g., M. hominis, M. orale, M. salivarium, M.                  plobacter spp., Salmonella spp., smallpox (variola major),
fermentans, M. pneumoniae, M. bovis, M. tuberculosis, M.                   Yersina Pestis, Herpes Simplex Virus I (HSY I), and Herpes
 avium, M. leprae; Mycoplasma, e.g., M. genitalium; Urea-             45   Simplex Virus II (HSY II).
plasma, e.g., U. urealyticum; Trichomonas, e.g., T. vaginalis;                 In various embodiments, the probe can be selective for a
 Cryptococcus, e.g., C. neoformans; Histoplasma, e.g., H.                  polynucleotide sequence that is characteristic of Group B
 capsulatum; Candida, e.g., C. albicans; Aspergillus sp; Coc-              Streptococcus.
 cidioides, e.g., C. immitis; Blastomyces, e.g. B. dermatitidis;           Computer Program Product
Paracoccidioides, e.g., P. brasiliensis; Penicillium, e.g., P.        50       In various embodiments, a computer program product,
 mameffei; Sporothrix, e.g., S. schenckii; Rhizopus, Rhizomu-              such as a computer readable medium, for use with the appa-
 cor, Absidia, andBasidiobolus; diseases caused by Bipolaris,              ratus herein includes computer readable instructions thereon
 Cladophialophora, Cladosporium, Drechslera, Exophiala,                    for execution by a processor in connection with operating the
Fonsecaea, Phialophora, Xylohypha, Ochroconis, Rhinocla-                   apparatus.
 diella, Scolecobasidium, and Wangiella; Trichosporon, e.g.,          55       In various embodiments, the computer program product
 T. beigelii; Blastoschizomyces, e.g., B. capitatus; Plasmo-               can include one or more instructions to cause the system to:
 dium, e.g., P. falciparum, P. vivax, P. ovale, and P. malariae;           output an indicator of the placement of the microfluidic car-
Babesia sp; protozoa of the genus Trypanosoma, e.g., T.                    tridge in the bay; read a sample label or a microfluidic car-
 cruzi; Leishmania, e.g., L. donovani, L. major L. tropica, L.             tridge label; output directions for a user to input a sample
 mexicana, L. braziliensis, L. viannia braziliensis; Toxo-            60   identifier; output directions for a user to load a sample transfer
plasma, e.g., T. gondii; Amoebas of the genera Naegleria or                member with the PCR-ready sample; output directions for a
Acanthamoeba; Entamoeba histolytica; Giardia lamblia;                      user to introduce the PCR-ready sample into the microfluidic
 genus Cryptosporidium, e.g., C. parvum; Isospora belli;                   cartridge; output directions for a user to place the microfluidic
 Cyclospora cayetanensis; Ascaris lumbricoides; Trichuris                  cartridge in the receiving bay; output directions for a user to
 trichiura; Ancylostoma duodenale or Necator americanus;              65   close the lid to operate the force member; output directions
Strongyloides stercoralis Toxocara, e.g., T. canis, T. cati;               for a user to pressurize the PCR-ready sample in the microf-
Baylisascaris, e.g., B. procyonis; Trichinella, e.g., T. spiralis;         luidic cartridge by injecting the PCR-ready sample with a
                                                      US 8,415,103 B2
                              35                                                                      36
volume of air between about 0.5 mL and about 5 mL; and                  bottom of the cartridge, for interfacing with the analyzer. The
output status information for sample progress from one or               thermal interface includes a thin laminate (typically less than
more lanes of the cartridge.                                            150 microns thick, such as 100 microns thick) to encourage
   ln various embodiments, the computer program product                 heat transfer from the heater wafer to, for example, the PCR
can include one or more instructions to cause the system to:       5    channels of the cartridge.
heat the PCR ready-sample under thermal cycling conditions                 The cartridge includes one or more mechanical interfaces
suitable for creating PCR amplicons from the neutralized                with, for example, the receiving bay of a diagnostic apparatus
polynucleotide; contact the neutralized polynucleotide                  as described elsewhere herein. For example, the cartridge has
sample or a PCR amplicon thereof with at least one probe that           a notch in one or more of the corners that can mate with a
is selective for a polynucleotide sequence; independently          10
                                                                        corresponding shape on the heater module of the receiving
contact each of the neutralized polynucleotide sample and a             bay. The notch and corresponding shape enables the cartridge
negative control polynucleotide with the PCR reagent mix-
                                                                        to be placed only one way in the receiving bay. ln some
ture under thermal cycling conditions suitable for indepen-
                                                                        embodiments, the cartridge has a single notch in one of the
dently creating PCR amplicons of the neutralized polynucle-
                                                                        corners, with the remaining three corners having a minimum
otide sample and PCR amplicons of the negative control             15
polynucleotide; contact the neutralized polynucleotide                  radius of 1 mm to facilitate placement of the cartridge in the
sample or a PCR amplicon thereof and the negative control               analyzer.
polynucleotide or a PCR amplicon thereof with at least one                 The cartridge includes a number of inlet holes that are
probe that is selective for a polynucleotide sequence; output a         cone-shaped with a height ofl mm from the top surface of the
determination of the presence of a polynucleotide sequence in      20   cartridge. The cone has an inner diameter of3 mm at the top
the biological sample, the polynucleotide sequence corre-               of the cone and tapers uniformly down to a diameter that
sponding to the probe, if the probe is detected in the neutral-         matches the width of a microchannel (e.g., an inlet channel) to
ized polynucleotide sample or a PCR amplicon thereof; and/              which the inlet cone is fluidly connected. The inlet channel
or output a determination of a contaminated result if the pro be        fluidly connects the inlet hole to a PCR reactor that has an
is detected in the negative control polynucleotide or a PCR        25   interior volume of, for example, about 4.25 µl to 4.75 µl (e.g.,
amplicon thereof.                                                       4.22 µl, 4.5 µl, 4.75 µl, or the like). An outlet microfluidic
   ln various embodiments, the computer readable instruc-               channel fluidly connects the PCR reactor to an overflow
tions are configured to independently actuate one or more               chamber. The cartridge also includes an outlet vent hole.
microfluidic components ( such as valves) of each lane in the              The microfluidic substrate layer of the cartridge can
microfluidic cartridge, independently of one another, and for      30
                                                                        include one or more of the following specifications. The
causing a detector to measure fluorescence from the PCR                 material of the microsubstrate is optically clear (e.g., has
reaction zones.                                                         about 90% or greater optical transmission, be 3 mm thick,
   ln various embodiments, the computer readable instruc-
                                                                        comply withASTMD1003, and the like), have auto-fluores-
tions present a user with the option to either get results from
                                                                   35   cence that is less than that emitted by 2 mm thick ZEONOR
all samples as quickly as possible, or from a first batch of
                                                                        1420R, and have a refractive index of about 1.53
samples as quickly as possible and the subsequent batch later
on.                                                                     (ASTMD542). The material of the microsubstrate is ame-
                                                                        nable to the injection molding of features required for the
                        EXAMPLES                                        microfluidic networks of the cartridge. The material is typi-
                                                                   40   cally compatible with all PCR agents and can withstand tem-
                          Example 1                                     peratures ofup to about 130° C. for about 5 minutes or more
                                                                        without yielding or melting.
                Exemplary 3-Layer Cartridge                                The cartridge includes fiducials, recognizable by suitably
                                                                        configured manufacturing equipment, located in one or more
   This example includes exemplary specifications used to          45   (preferably two) of the corners of the substrate.
design and assemble a microfluidic cartridge as well as exem-              Additional features of the substrate material include one or
plary instructions on the use of the cartridge in, for example,         more of the following. Minimum clearances of about 1 mm
the apparatus described elsewhere herein.                               are present between adjacent functional features to ensure
Characteristics                                                         sealing success (e.g., to the analyzer), and to allow simplified
   ln some embodiments, the cartridge has the following            50   fixturing during assembly. The cartridge can include "dog-
functional specifications.                                              bones" under small fluid path ends to, for example, increase
   The cartridge includes fluidic components (e.g., micro-              mold life. The bottom surface of the cartridge can be rough-
channels, valves, end vents, reagent inlet holes, reaction              ened (e.g., by vapor hone, ED M, or the like prior to attaching
chambers, and the like) necessary to perform the functions of           laminate to the substrate). The substrate material is capable of
the cartridge (e.g., PCR).                                         55   adhesion by a label.
   The cartridge can be adapted to a one-time use, making it a             ln some embodiments, the sealing tape used in the car-
disposable cartridge that can be disposed of according to               tridge includes one or more of the following specifications.
typical laboratory procedures.                                          Laminate can be easily applied to the bottom of the microf-
   The cartridge is 4.375 inches long and 2.800 inches wide,            luidic substrate. The material of the laminate is essentially
with a thickness of 0.094+/-0.005 inches. The cartridge            60   pin-hole free. The material of the sealing tape, in particular
includes features that allow it to interface with, for example,         the adhesive, are compatible with the PCR reaction chemis-
the system described herein. The interfacing features include           tries. The laminate material and glue used should not auto-
PCR channel walls and the top of the micro-substrate over the           fluoresce. The material can withstand up to 130° C. for 5
PCRchannel that are well polished (SP1Al/A2/A3), enabling               minutes without losing adhesion, and without yielding, melt-
easy transfer of excitation and emission light between the         65   ing, or causing undue stresses on the cartridge. Bubbles
PCR reactor (contained in the cartridge) and a detection sys-           should not form in the adhesive layer upon heating (e.g., to
tem. The cartridge includes a thermal interface, located on the         130° C. for 5 minutes) after application to the microsubstrate.
                                                        US 8,415,103 B2
                               37                                                                          38
The laminate is less than 5 mils thick (typically 4 mils thick)               The cartridge includes one or more valves (such as tem-
to, for example, enable rapid heat transfer. (1 mil=l/1000                 perature controlled, wax-containing valves) for starting, stop-
inch=25.4 microns.)                                                        ping, and/or controlling the flow of material inside the car-
   The high temperature wax included in the cartridge has the              tridge. The wax contained in the valves is free of trapped air
following characteristics. The wax should have a melt point           5    bubbles that have a diameter greater than half the width of the
of about 90+/-3° C. (e.g., 87° C., 90° C., 93.1 ° C., or the like),        valve chamiel. The valve channel can have an air pocket. The
be biocompatible with PCR reactions, have wettability with                 wax may not intrude into the fluid path (the 150µ chamiel)
microsubstrate material, and have a melt viscosity range, for              prior to activation. The wax can be filled to the start of the flare
example, of about viscosity at 100° C.=20 mm2 /s and Hard-                 at the fluid path (i.e., the junction of the 150µ fluid channel
                                                                      10   and the wax loading chamiel, see, e.g., FIG. 9A).
ness at 25° C.=8 dmm.
                                                                              The cartridge can include one or more PCR regions for
   The main label on the upper surface of the cartridge has the
                                                                           performing PCR on a sample. The channel in the PCR region
following characteristics. 1t has a thickness of 2-144 mils, has
                                                                           (the PCR reactor) can be designed such that the temperature
suitable bondability to micro features, and seals around the               of the contents of the channel remain uniformly within about
valves, includes cuts for one or more PCR windows, and                15   1° C. of the PCR amieal temperature. The channel walls can
optionally space for a tab (free from adhesive) for aiding in              have a polish of SP1Al/A2/A3.
removal of the cartridge from the analyzer. ln embodiments,                Operation
where a lid of a receiving bay for the cartridge slides over the              An input PCR sample (e.g., a reaction mixture) can be
cartridge, the main label also has resistance to abrasion on its           between about 6.0 and 7.0 µl per PCR lane (e.g., 5.9 µl per
upper surface, and is printable. The main label can have an           20   lane, 6.4 µl per lane, 7.1 µl per lane, or the like) and is
upper and lower alignment pattern for the label to completely              introduced into the cartridge through the inlet hole by, for
cover the valve holes to permit proper operation of the valves.            example, a pipette. A reaction mixture is transported, via the
   The cartridge includes a barcode label applied to the top of            inlet channel, to the PCR reactor where the reaction mixture
the cartridge, which is readable by a barcode reader (e.g., the            is isolated (e.g., sealed off by valves) to prevent evaporation
barcode reader included in the apparatus described elsewhere          25   or movement (leakage) of the reaction mixture during ther-
herein) while the cartridge is installed in the analyzer. The              mocycling. Once the various reaction mixtures are sealed
barcode label can include the product name, lot #, expiration              inside their respective chambers, the diagnostic apparatus
date, bar code (2D) and may be printed directly onto the                   initiates multiplexed real-time PCR on some or all of the
cartridge. ln addition, or in the alternative, a barcode may be            reaction mixtures (e.g., 4.5 µl, an amount of fluid equal to the
applied directly to the main cartridge label using a laser or         30   inner volume of the reaction chamber, or the like).
inkjet type printer. The label is suitable for being read by a                ln some embodiments, the cartridge is designed to be able
scanning head, for example as depicted in FIG. 30.                         to perform diagnostic tests within a temperature range of
   The packaging in which the cartridge is shipped includes                about 59° F. to about 86° F. (about 15° C. to about 30° C.) and
one or more of the following: package label, carton, carton                a humidity range of about 15% relative humidity to about
label, and/or operating instructions. The packaging can be            35   80% relative humidity. The cartridge is designed to be safe
printed on or can have a label attached to it. The cartridge can           and functional when used indoors, used at an altitude of2000
be placed inside of a plastic bag, shrink/stretch wrap bag, or             m or less, and used under non-condensing humidity condi-
the like. The cartridge can be stacked and packaged in groups,             tions (e.g., maximum relative humidity of 80% for tempera-
such as of12, or 24. lt is not critical that the cartridge bagging         tures up to 31 ° C. decreasing linearly to 50% relative humid-
has a seal but it should be kept free from contamination, such        40   ity at 40° C.).
as dust.                                                                      ln use, end-product of PCR, produced in the cartridge, can
Microfluidic Components                                                    remain in the used cartridge to, for example, minimize the
   The cartridge includes microchamiels and holes such that                likelihood of cross contamination.
the holes are of a size and shape to enable easy, leak-free                   The cartridge can be designed such that a drop from a
interfacing with a 175 µl pipette tip. ln some examples, the          45   height of 4 foot, while in its packaging, will not damage the
hole size is between about 200 µm and about 4000 µm in                     cartridge. The cartridge is designed to perform without dam-
diameter. The microchannels can be between about 50 µm                     age after exposure to the following conditions. The cartridge
and about 1500 µm wide and between about 50 µm and 1000                    should be stored at 4 ° C. to 40° C. for the rated shelf life.
µmhigh.                                                                    Exposure to temperatures between -20° C. and 4 ° C. or 40° C.
   The cartridge includes valves for controlling the flow of          50   and 60° C. should occur for no longer than 24 hours. The
fluid within the cartridge (e.g., through the microchannels,               cartridge can withstand air pressure changes typical of air
reactor chambers, and the like). The valve edges, steps, and               transport.
general geometry can be designed to encourage exact flow                      The cartridge can be labeled with the following informa-
and/or stoppage required during wax load. The valve geom-                  tion (e.g., to identify the cartridge, comply with regulations,
etry can be designed to accommodate limitations of wax                55   and the like). The label can contain a "Research Use Only"
dispensing equipment (e.g., +/-25% of 75 mL volume). ln                    label, if applicable, and a CE mark, if applicable. The label
some embodiments, step down air chambers on the valves are                 can contain the company name and logo (e.g., Handy Lab®),
funnel shaped to aid wax loading and the remaining geometry                a part number (e.g., 55000009), a part name (12x Cartridge-
diminishes from the bottom of the funnel to the end point                  nonvented), a lot number (e.g., LOT 123456), an expiration
where the wax stops. The path where the valves are to flow            60   date (e.g., in month and year format, such as "06/2015"),
into and block, during use, is narrow enough (e.g., 150-200                space for writing, a barcode according to barcode specifica-
microns wide and deep), and has enough length, to effectively              tions (described elsewhere), and/or manufacturer name and
seal when the valves are activated during use. The valve wax               address, e.g., "Handylab, Inc., Ann Arbor, Mich. 48108
temperature can be about 90° C. When in use to block a                     USA".
portion of a microchannel, the valves seal to prevent evapo-          65      The cartridge can be provided in a carton that contains
ration offluid and/or physical migration of fluid from the PCR             information on its exterior or interior such as: a part number
reactor during thermocycling.                                              (e.g., 55000009), a part name (12x Cartridge-nonvented), a
                                                       US 8,415,103 B2
                              39                                                                       40
quantity (e.g., 24), a lot number (e.g., LOT 123456), an expi-           regulated temperature.) Over 1,000 pieces of the 12-up with-
ration date (e.g., 06/2015), an optional UPC code, a manu-               out venting have been successfully produced.
facturer's statement and contact details, such as "Manufac-
tured by Handylab, Inc., Ann Arbor, Mich. 48108 USA", a                                            Example 2
carton label to state storage limits, a CE mark (if applicable),    5
and/ or an AR name and address.                                                  Exemplary Chemistry and Processes of Use
   The cartridge packaging can include paper wrap to secure
multiple cartridges together, and clean package fill to prevent             The chemistry typically performed in conjunction with the
damage, for example, from vibration. The cartridge shipping              microfluidic cartridge herein centers around the detection and
                                                                    10   identification of organisms in a clinical specimen, by virtue of
carton can include features such as, compliance to ASTM
                                                                         detecting nucleic acids from the organism in question. This
6159, carton may be stored in any direction, refrigeration or
                                                                         involves isolation of nucleic acids from target organisms that
fragile labeling of the carton may not be required, and addi-
                                                                         are contained in a clinical specimen, followed by a process
tional cold packs may not be required. The shelf life of the             that will detect the presence of specific nucleic acid
cartridge is 12 months or more.                                     15   sequences. In addition to target detection, an internal positive
   The cartridge complies with !EC 61010 (NRTL tested) and               control nucleic acid is added to the collection buffer, and is
an FDA listing may be required for clinical distribution. Car-           taken through the entire extraction and detection process
tridges used in a clinical lab device typically meet all quality         along with target nucleic acids. This control monitors the
system requirements. Cartridges used for research only in a              effectiveness of the entire process and minimizes the risk of
commercial device may meet all quality system requirements          20   having false negative results.
of a particular research institution, or HandyLab, Inc. Car-             Nucleic Acid Extraction and Purification
tridges for research use only (Alpha or Beta testing) may be                Nucleic acid extraction procedures begin with the addition
design/manufacturing traceable to a device history record                of a clinical specimen to a prepared specimen collection
(DHR) (such as a manufacturing record).                                  solution. This can be done either at a specimen collection site,
   The cartridge has a maximum limit of detection equal to 20       25   or at the testing site. Two collection solution formats are
copies per reaction volume (i.e., 20 copies/4µ) with a target            available: one for body fluids, and one for swab specimens.
detection of 10 copies per reaction volume. The cartridge can            Collection solutions used at collection sites serve as specimen
perform 45 reaction cycles in 40 minutes or less (e.g., 45               transport solutions, and therefore, this solution must maintain
cycles in 40 minutes, 45 cycles in 20 minutes, 45 cycles in 15           specimen and analyte integrity.
minutes). The cartridge can utilize two color detection using,      30      The extraction and purification procedure, which can be
                                                                         entirely automated, proceeds as follows:
for example, the FAM (or equivalent) and CAL RED (or
                                                                            Target organisms are lysed by heating the detergent-con-
equivalent) fluorescent dyes. Results obtained using the car-
                                                                         taining collection solution.
tridge have been compared with the results obtained using
                                                                            Magnetic beads, added to the specimen/collection solution
standard real-time PCR instruments.                                 35   mix, non-specifically bind all DNA that is released into the
   During use (e.g., when placed in a system described herein            solution.
and performing a function such as PCR), the cartridge is                    Magnetic beads are isolated and are washed to eliminate
pressed, on one side, by the optics block, against the heater            contaminants DNA is released from the beads using high pH
wafer (positioned against the opposite side), with a pressure            and heat.
of about 1 psi or greater (e.g., 0.99 psi, 1.2 psi, or the like).   40      DNA containing solution is removed and neutralized with
When located in the tray of the analyzer, the cartridge has an           a buffer
aligmnent slop of +/-200 microns to enable a user to easily              Nucleic Acid Amplification
place and remove the cartridge from the analyzer tray. The                  Nucleic acids that have been captured by magnetic beads,
cartridge has two ledges, that are each 1 mm wide and located            washed, released in high pH, and neutralized with buffer, are
along the two long edges of the cartridge, to enable the heat-      45   added to a mixture of buffers, salts, and enzymes that have
ing (lower) surface of the cartridge to extend below the datum           been lyophilized in a tube. The mixture is rapidly rehydrated,
of the tray and therefore make effective contact with the upper          and then a portion of the solution is loaded onto a microfluidic
surface of the heater unit.                                              cartridge. The cartridge is then loaded into the amplification
Cartridge Manufacturing:                                                 instrument module, which consists of a heating unit capable
   Existing semi-automatic equipment for laminating & wax-          50   of thermal cycling, and an optical detection system. Detection
ing (Think & Tinker D F-4 200, & Asymtek Axiom Heated Jet                of target nucleic acids proceeds as follows:
                                                                            The liquid is sealed in a reaction chamber.
Platform, respectively) can be utilized to meet all cartridge
                                                                            Rapid thermal cycling is used to potentiate the Polymerase
manufacture requirements. An exemplary protocol is as fol-
                                                                         Chain Reaction (PCR), which is used to amplify specific
lows:
                                                                    55   target DNA.
   Laminate micro substrate & trim excess.                                  Amplified DNA fluoresces, and can be detected by optical
   Fill valves with hot wax & inspect.                                   sensors.
   Apply label & barcode.                                                   A fluorescent probe "tail" is incorporated into each ampli-
   Band 24 pieces together.                                              fied piece of DNA.
   Bag & seal banded cartridges, label bag.                         60      At a specific temperature, the probe adopts a conformation
   Place bag & insert(s) into carton, seal and label.                    that produces fluorescence (this is termed a "scorpion" reac-
   Venting is not required on this cartridge, which eliminates           tion).
the most time consuming process for cartridge manufacture,                  Fluorescence is detected and monitored throughout the
along with the highest risk and highest cost for fully inte-             reaction.
grated automation. (ln embodiments, where a hydrophobic             65   Extraction and Amplification/Detection Process
membrane needs to be attached, the membrane requires care-                  Extensive bench-scale testing has been carried out to opti-
ful placement, alignment, and pressure sealing at a properly             mize the nucleic acid extraction chemistry, including the col-
                                                       US 8,415,103 B2
                               41                                                                     42
lection buffer, the wash buffer formulation, the release solu-         placement into a reagent holder. Internal control can either be
tion formulation, and the PCR reagent mixes. The fully                 added to an existing solution, or can be dispensed into its own
automated method of extraction, followed by 12-up PCR, was             cavity in the marmer of the collection buffer, wash, neutral-
able to provide very high sensitivity consistently at 150 cop-         ization, and release solutions. If lyophilization is required, it
ies/sample.                                                          5 will be accomplished in the same manner as the PCR chem-
   Examples: Chlamydia in Urine (50/50); Gonorrhoea in                 istry, and later snapped into the strip. Shelflife stability stud-
Urine; GBS in Plasma.                                                  ies are underway.
   Various detection chemistries, such as Taqman, Scorpion,            Real-Time PCR
SYBRg Green, work reliably in the microfluidic cartridge.                 After all the appropriate PCR lanes of the PCR cartridge
Reagent Manufacturing                                               10
                                                                       are loaded with final PCR solution, the tray containing the
   Feasibility studies were conducted in order to determine
                                                                       cartridge moves it in the PCR Analyzer. The cartridge is
whether PCR reagents could be lyophilized in PCR tubes
                                                                       pressed by the optical detection read-head against the heater.
besides the use of 2 µl lyophilized pellets. The studies have
indicated that sensitivity of reactions performed using tube-          Heaters activate valves to close either ends of the PCR reactor
lyophilized reagents is equivalent to that of wet reagents or 2 15 and real-time thermocycling process starts. After completing
µl pellet reagents, so feasibility has been proven. Stability          appropriate PCR cycles (-45 cycles), the analyzer decides
studies for this format indicate similar stability data. 2 micro-      whether the sample has the target DNA based on the output
liter lyophilized PCR pellets have been found to be stable to          fluorescence data.
up to 2 years at room temperature, once sealed in nitrogen
atmosphere.                                                         20                             Example 3
   There are currently seven individual, blended chemistry
components identified for potential use with the system                               Exemplary Diagnostic Apparatus
described herein. Mixing, blending and processing reagents/
chemicals can be performed at HandyLab, Inc., with existing               The apparatus, in combination with the associated con-
equipment already in place.                                         25 sumables (reagents, cartridges, etc.), automatically performs
   Collection buffer, wash, release and neutralization liquids         all aspects of nucleic acid testing, including sample prepara-
are simple recipes with very low risk, and can be made in large        tion, amplification, and detection for up to 48 samples per
batches to keep labor costs of mixing/blending at or below             hour with the first 24 results available in less than an hour. The
targeted projections. They can be mixed and placed into inter-         system is straightforward to use. An operator simply aliquots
mediate containers for stock, and then issued to a manufac- 30 a portion of the patient sample into a dedicated tube that
turer of reagent holders for dispensing.                               contains pre-packaged buffer. The operator places the dedi-
   Affinity Beads (AB) have good potential to be stored and            cated tubes into positions on a sample rack. The operator then
used as a liquid in the strip, but design contingencies for using      loads a disposable plastic reagent strip for the appropriate test
a lyophilized pellet are in place as a back up. It is important to     in the rack. The only other consumable used in the apparatus
keep the beads suspended in solution during dispense. Dis- 35 are microfluidic PCR cartridges for conducting amplification
pense equipment (e.g., manufactured by Innovadyne) that                and detection; each cartridge is capable of performing up to
provides agitation for continuous suspension during dispense           twelve PCR tests and two cartridges can be loaded into the
has been identified for achieving this, once stability has been        analyzer at once. Should the apparatus require a new PCR
proven for liquid AB storage in the strip. The process to              cartridge, the apparatus will prompt the operator to load the
manufacture and magnetize the Affinity Beads spans a 9 hour 40 cartridge. The apparatus will then prompt the operator to
cycle time to produce a batch of 2,000 aliquots, but that same         close the lid to initiate testing. All consumables and sample
time period can be used for scaled up recipe batches once we           tubes are barcoded for positive sample identification.
ramp into high volume production. This item has the highest               Sample lysis and DNA preparation, which will require
labor content of all chemistry manufacture that is currently           approximately half an hour for a full run of 24 samples, is
required for the apparatus.                                         45 automatically performed by the analyzer's robotic and liquid
   PCR reagents/enzymes can be freeze-dried in a lyophiliz-            handling components using protocols and reagents located in
ing chamber (e.g., Virtis Genesis) but will not require spheri-        unitized, disposable plastic strips. The apparatus then auto-
cal pellet formation. Instead, the mixture can be dispensed            matically mixes the sample and PCR reagents, and injects the
into, and then lyophilized, inside the end-use tube. First the         mixture into a cartridge that will be automatically processed
various reagents are mixed, and then the following steps are 50 by an integrated PCR machine. Rapid, real time PCR and
performed to accomplish lyophilization: Individual tubes are           detection requires less than 20 minutes. Results, which will
placed into a rack/fixture, and the solution is dispensed into         be automatically available upon completion of PCR, are dis-
each, using existing equipment (e.g., EFD Ultra Dispense               played on the instrument's touch screen, printed or sent to the
Station). The filled rack is placed inside a stainless steel           hospital information system, as specified by the user (or the
airtight box (modified to accept stoppers in the lid) and then 55 user's supervisor).
placed into the lyophilization chamber, and the drying cycle              Each instrument can process up to 24 samples at a time
commences unattended. During lyophilization, the stoppers              with a total throughput of 48 samples per hour after the first
are in a raised position allowing air/nitrogen to circulate into,      run. The apparatus is slightly less than 1 m wide and fits easily
and moisture to exit the stainless box holding racks of vials.         on a standard lab bench. All operations of the unit can be
At the end of the cycle, the shelves of the lyophilization 60 directed using the included barcode wand and touch screen.
chamber lower to seat the stoppers into the lid, forming a seal        The analyzer can be interfaced with lab information systems,
while still inside the closed chamber, in a moisture free nitro-       hospital networks, PCs, printers or keyboards through four
gen atmosphere. The steel boxes are then removed from the              USB interfaces and an Ethernet port.
chamber, and each rack inside is processed in a single opera-             The apparatus has the following characteristics.
tion to seal all vials in that rack. Immediately after sealing, the 65    Sensitivity: the apparatus will have a limit of detection of
vials are die cut from the foil in one operation, allowing             -50 copies of DNA or RNA. (and may have a limit of detec-
individual vials to be forwarded to the manufacturer for               tion as low as 25-30 copies of DNA/RNA).
                                                      US 8,415,103 B2
                              43                                                                        44
   Cost per Test: Due to the miniaturized, simplified nature of          holder has all the sample prep reagents, PCR reagents, pro-
the reagents described herein and also in U.S. patent applica-           cess tubes as well as disposable pipettes already prepackaged
tion Ser. No. 12/172,208, filed Jul. 11, 2008 and incorporated           in it. Once all disposables are loaded into the rack, the rack is
herein by reference, cartridge, and other consumables, the               placed in its location on the instrument. The user then places
cost of goods per test will be relatively low and very competi-     5    two 12-lane microfluidic PCR cartridges in the two trays of
tive.                                                                    the PCR reader. The user then closes the door of the instru-
   Automation: By contrast with current "automated" NAT                  ment and starts the sample processing using the GUI (Graphi-
systems, which all require some degree of reasonably exten-              cal User Interface).
sive technologist interaction with the system, through the use              The instrument checks functionality of all subsystems and
of unitized tests and full integration of sample extraction,        10
                                                                         then reads the barcode of the sample tubes, the unitized
preparation, amplification and detection, the apparatus herein
                                                                         reagent disposables and the microfluidic cartridges. Any mis-
will offer a higher level of automation, and corresponding
                                                                         match with a pre-existing work list is determined and errors
reduction in technologist time and required skill level,
thereby favorably impacting overall labor costs.                         are flagged, if necessary. The instrument than goes through a
   Throughput: Throughput is defined as how many tests a            15
                                                                         series of liquid processing, heating, magnetic separation to
system can conduct in a given amount of time. The apparatus              complete the sample preparation steps for the each of the
will be capable of running 45 tests per hour, on average.                clinical sample, mixes the purified nucleic acid with PCR
   Time to First Result: ln a hospital environment, time to first        reagents and dispenses the final mix into a lane of the microf-
result is an especially important consideration. The apparatus           luidic cartridges. After a microfluidic cartridge is loaded with
will produce the first 24 results in less than an hour and an       20   the final PCR mix, the cartridge tray moves and aligns the
additional 24 results every half hour thereafter.                        cartridge in the reader and the optical detection system
   Random Access and STAT: Random access is the ability to               presses the cartridge against a microfluidic PCR heater sur-
run a variety of tests together in a single run and place samples        face. On-chip valves are actuated to close the reaction mix
in unassigned locations on the analyzer. Also, with chemistry            and then thermocycling is started to initiate the PCR reaction.
and immunoassay systems, it is desirable to be able to add          25   At each cycle of PCR (up to 45 cycles), fluorescence from
tests after a run has started. This is often referred to as "true        each PCR lane is detected by the optical detection system
random access" since the user is provided complete flexibility           (2-colors per PCR lane) and final result is determined based
with regard to what tests can be run where on an analyzer and            on the threshold cycle (Ct).
when a new sample can be added to a run. A STAT is a sample                 The sample preparation steps for 24 samples are performed
that requires as rapid a result as possible, and therefore is       30   in about 40 minutes and the PCR reaction in about 20 min-
given priority in the testing cue on the analyzer. Today, essen-         utes.
tially all chemistry and immunoassay analyzers are true ran-             Sample Reader
dom access and offer STAT capabilities. For NAT, however,                   The Reader performs function testing of up to twelve prop-
very few systems offer any random access or STAT capabili-               erly prepared patient samples by PCR process (real-time
ties. The instrument herein will provide random access and          35   PCR) when used in conjunction with microfluidic (test) car-
STAT capabilities.                                                       tridges as further described herein. Each unit employs two
   Menu: The number and type of tests available for the ana-             Reader Modules for a total ofup to twenty four tests. (FIGS.
lyzer is a very important factor in choosing systems. The                31A and 318) Operation of the Reader is designed for mini-
apparatus herein deploys a launch menu strategy that involves            mal user interaction, requiring the loading and unloading of
a mix of high volume, "standard" nucleic acid tests combined        40   test cartridges only. During the "Load Disposables"
with novel, high value tests.                                            sequence, the Reader will present a motor actuated tray for
   The apparatus enables 24 clinical samples to be automati-             installation of the disposable cartridge. Sliding a small knob
cally processed to purify nucleic acid, mix the purified DNA/            located in the front of the tray, a spring loaded protective
RNA with PCR reagents and perform real-time PCR in                       cover will raise allowing the test cartridge to be nested prop-
microfluidic cartridge to provide sample to results in an hour.     45   erly in place. The cover is then lowered until the knob self-
The exemplary apparatus has two PCR readers, each capable                locks into the tray frame, securing the cartridge and prevent-
of running a 12 lane microfluidic cartridge using an optical             ing movement during the sample loading sequence.
system that has dedicated two-color optical detection system.               Once the prepared samples have been dispensed via
   The apparatus has the following sub-systems:                          pipettes into the cartridge, the tray will retract into the Reader,
   Two sample processing racks, each rack processes up to 12        50   accurately positioning the test cartridge beneath the chassis of
clinical samples in unitized disposable strips                           the optical assembly. The optical assembly will then be low-
   Magnetic separator-cum-tube heater assembly (24 heating               ered by a captured screw driven stepper motor until contact is
stations)                                                                made with the test cartridge. At this point the test cartridge is
   A four-probe liquid dispensing head                                   located 1/s" above the target location on the heater assembly.
   3-axis gantry to move the pipette head                           55   As downward motion continues the test cartridge and its
   Two PCR amplification-detection stations, each capable of             holder within the tray compress springs on the tray frame
running PCR in the lanes of a 12-lane microfluidic cartridge,            (these are used later to return the cartridge to it's normal
and dedicated 2-color optical detection system for each PCR              position and able to clear the encapsulated wire bonds located
lane.                                                                    on the heater assembly during tray operation). Movement of
   Control Electronics                                              60   the test cartridge and optical assembly is complete once con-
   Barcode Reader                                                        tact with the heater assembly is made and a minimum of 2 psi
   Operation: The user gets a work list for each sample,                 is obtained across the two-thirds of the cartridge area about
whether they want to detect certain target analyte (such as              the PCR channels and their controlling gates. At this point the
GBS, Chlamydia, Gonorrhoea, HSY) for each clinical                       testing of the cartridge is performed using the heater assem-
sample. The sample tubes are placed on the rack and for each        65   bly, measured with onboard optics, and controlled via soft-
sample, the user slides in a disposable reagent holder (analyte          ware and electronics much in the same manner as currently
specific) into a corresponding lane of the rack. The reagent             operated on similar diagnostic instruments.
                                                      US 8,415,103 B2
                              45                                                                       46
   Once the functional testing is complete the main motor                tridge is loaded, either manually, or from the auto-loader and
raises the optic assembly, releasing pressure on the test car-           used cartridge is then pushed out automatically into a waste
tridge to return to its normal position. When commanded, the             cartridge bin. Microfluidic cartridges are stored in a cartridge
tray motor operating in a rack-and-pinion manner, presents               pack (maximum 24 cartridges) and the instrument alerts the
the tray to the customer for cartridge removal and disposal.        5    user to replace the cartridge pack and empty out the waste
When the tray is in the extended position it is suspended                cartridge bin once all cartridges from the pack are used up.
above a support block located on the apparatus chassis. This
block prevents the cartridge from sliding trough the holder in                                     Example 5
the tray during loading and acts as a support while samples are
pipetted into the disposable cartridge. Also provided in this       10                   Exemplary 24-Lane Cartridge
support block is an assist lever to lift and grasp the disposable
cartridge during removal. All components of the tray as well                Various views of an exemplary 24-lane cartridge 5000 are
as support block and cartridge lift assist are removable by the          shown in FIGS. 32A (perspective view), 328 (plan view), and
customer, without tools, for cleaning and reinstalled easily.            32C (exploded view).
Microfluidic PCR Heater Module                                      15      As shown in FIG. 32C, the cartridge 5000 has 3 layers, a
   The microfluidic PCR heater module comprises a glass                  laminate 5001, a substrate 5002, and a label 5003. The label
wafer with photolithographically defined microheaters and                is shown in two pieces in this example. A barcode 5006 is
sensors to accurately provide heat for actuation of valves and           visible on label 5003. A row of 24 sample inlets 5004 is
performing thermocycling required to perform a real-time                 shown. A ledge 5005 runs along each of the long edges of the
PCR reaction. The wafer surface has dedicated individually          20   cartridge to facilitate placement in a removable receptacle in
controlled heating zones for each of the PCR lanes in the                receiving bay of a diagnostic instrument, or in a cartridge
microfluidic cartridge. For a 12-lane cartridge, there are 12            auto-loader, as further described elsewhere herein.
PCR zones; in the 24-up cartridge, there are 24 PCR heating                 FIG. 328 has three plan views of the cartridge substrate
zones. The individual heaters and sensors are electrically               (upper surface, edge, and lower surface), and two inset views.
connected to a Printed circuit board using gold or aluminum         25   The upper inset view ("Detail A") shows dimensions of a
wire bonds. A thermally compliant encapsulant provides                   cut-out (notch) in the upper edge of the cartridge. The right
physical protection to the wire bonds. While the present                 inset view ("Detail B") shows a pair of adjacent lanes, each
device is made on glass wafer, heaters can be fabricated on              having a microfluidic network, and each from one of the two
Si-on-Glass wafers and other polymeric substrates. Each sub-             banks of networks. The chambers in adjacent networks (from
strate can provide specific advantages related to its thermal       30   alternate banks) are staggered with respect to one another,
and mechanical properties. Besides using photolithography                even though the sample inlets are all shown in a single line.
process, such heating substrates can also be assembled using                The 24-lane cartridge has two banks of 12 PCR lanes,
off-the-shelf electronic components such as power resistors,             shown in plan view in FIG. 328. Each lane has a liquid inlet
peltiers, transistors, maintaining the upper heating surface of          port, that interfaces with a disposable pipette tip; a 4 micro-
each of the component to be at the same level to provide            35   liter PCR reaction chamber labeled 3A in the inset in FIG.
heating to a microfluidic cartridge. Temperature calibration             328 (1.5 mm wide, 300 microns deep, and approximately 10
values for each temperature sensor may be stored in                      mm long), two microvalves on either side of the PCR reactor
EEPROM or other memory devices co-located in the heater                  (one of which labeled 38 in the inset in FIG. 328, and an
PC Board.                                                                outlet vent. Microvalves are normally open initially and close
                                                                    40   the channel on actuation. The outlet holes enable extra liquid
                          Example 4                                      (-1 µl) to be contained in the fluidic channel in case more than
                                                                         6 µl of fluid is dispensed into a lane of the cartridge.
     Exemplary High-Efficiency Diagnostic Apparatus                         Dimensions of the cartridge (in inches) and layout of the
                                                                         lanes in the cartridge are shown in FIG. 328. 1t would be
   A more highly multiplexed embodiment, enables 24 clini-          45   understood that these dimensions and layout are exemplary,
cal samples to be automatically processed to purify nucleic              and deviations from those shown are consistent with an
acids, mix the purified DNA/RNA with PCR reagents and                    equivalent manner of operation of such a cartridge.
perform real-time PCR in a microfluidic cartridge. This prod-               The inlet holes 5004 of the cartridge are made conical in
uct has a single PCR reader, with a scanning read-head,                  shape and have a diameter of 3-6 mm at the top to ensure
capable of reading up to 4 different colors from each of the        50   pipettes can be easily landed by the fluid dispensing head
PCR lanes in a microfluidic cartridge. The cartridge has 24              within the conical hole. The bigger the holes, the better is the
PCR channels enabling a single cartridge to run all 24 clinical          alignment with the pipette, however, there is a trade-off
samples. In addition, this apparatus includes a cartridge auto-          between maximizing the number of inlet ports within the
loader, whereby the instrument automatically feeds the PCR               width of the cartridge and ensuring that the pitch between the
reader from a pack of cartridges and discards each used car-        55   holes is compatible with the inter-pipette distance. ln this
tridge into a waste tray.                                                particular design, the inter-pipette distance is 24 mm and the
   The apparatus has the same sub-systems as the apparatus of            distance between the loading holes in the cartridge is 8 mm.
Example 3, herein, except in the following: a single PCR                 So lanes 1, 4, 7, 11 are pipetted into during one dispensing
amplification-detection station capable of running a 24-lane             operation; lanes 2, 5, 8 and 12 in the next, and so on and so
microfluidic cartridge is used in place of two such stations        60   forth.
each running 12-lane cartridges; a scanner unit can detect up               The height of the conical holes is kept lower than the height
to 4 colors from each PCR lane in place of a 2-color optical             of the ledges on the sides of the cartridge to ensure the car-
detection system; and an autoloader unit to feed 24-lane                 tridges can be stacked on the ledges. The ledges on the two
microfluidic cartridge from a box into the PCR detection unit            long edges of the cartridge enable stacking of the cartridges
can be used in place of manual loading of a cartridge.              65   with minimal surface contact between two stacked cartridges
   Operation of the instrument is similar to that of the instru-         and also help guide the cartridge into the reader from a car-
ment in Example 3, herein, except that a single 24-lane car-             tridge pack in an auto-loader.
                                                    US 8,415,103 B2
                             47                                                                     48
   The foregoing description is intended to illustrate various          8. The method of claim 1, wherein amplifying polynucle-
aspects of the present inventions. It is not intended that the        otides in the plurality of samples comprises independently
examples presented herein limit the scope of ~he p~ese~t              activating one or more heaters in independent thermal com-
inventions. The technology now being fully descnbed, 1t will          munication with each sample.
be apparent to one of ordinary skill in the art that _many       5       9. The method of claim 1, wherein introducing the plurality
changes and modifications can be made thereto ~1thout                 of samples separately into a microfluidic cartridge comp~ises:
departing from the spirit or scope of the appended claims.               placing a plurality of pipettes containing the samples mto a
   What is claimed is:                                                      plurality of inlets in the microfluidic cartridge; an~
   1. A method of carrying out amplification independently on
                                                                         dispensing the samples independently from the plurality of
a plurality of polynucleotide-containing samples, the method
                                                                 10         pipettes into separate of said plurality of inlets.
comprising:                                             .
                                                                         1O. The method of claim 1, wherein the plurality of samples
   introducing the plurality of samples separately mto a
                                                                      are introduced into the microfluidic cartridge simultaneously.
      microfluidic cartridge;
                                                                         11. The method of claim 1, wherein the plurality of samples
   isolating the samples in the microfluidic cartridge;
                                                                      are introduced into the microfluidic sample successively.
   placing the microfluidic cartridge in thermal communica-
                                                                 15      12. The method of claim 1, further comprising detecting
      tion with an array of independent heaters; and
                                                                      the presence of amplified polynucleotides in the plurality of
   amplifying polynucleotides in the plurality of samples by
                                                                      samples.
      independent application of successive temperature
                                                                         13. The method of claim 12, wherein detecting the pres-
      cycles to each sample.
                                                                      ence of amplified polynucleotides comprises detecting a fluo-
   2. The method of claim 1, wherein the cartridge contains a
                                                                 20   rescence signal from the amplified polynucleotides.
plurality ofreaction chambers.
                                                                         14. The method of claim 13, wherein detecting a fluores-
   3. The method of claim 2, wherein the reaction chambers
                                                                      cence signal from the amplified polynucleotides comprises
are configured to permit thermal cycling of the plurality of
                                                                      passing a scanning read head over the microfluidic cartridge,
samples independently of one another.                       .
                                                                      the scanning read head comprising a plurality of detectors
   4. The method of claim 2, wherein isolating the samples m
                                                                 25   having a LED and photodiode.
the microfluidic cartridge comprises isolating the samples in
                                                                         15. A method of carrying out amplification independently
the plurality of reaction chambers.                         .
                                                                      on a plurality of polynucleotide-containing samples, the
   5. The method of claim 4, wherein isolating the samples m
                                                                      method comprising:
the plurality of reaction chambers comprises moving the plu-
                                                                         introducing the plurality of samples in to a microfluidic
rality of samples independently of one another into the
                                                                 30         cartridge, wherein the cartridge has a plurality of reac-
respective plurality ofreaction chambers.                   .
                                                                            tion chambers configured to permit thermal cycling of
   6. The method of claim 5, wherein isolating the samples m
                                                                            the plurality of samples independently of one another;
the plurality of reaction chambers further comprises:
                                                                         moving the plurality of samples independently of one
   moving the plurality of samples independently of one
                                                                            another into the respective plurality of reaction cham-
      another into the respective plurality of reaction cham-
                                                                 35         bers;
      bers;
                                                                         isolating the samples within the plurality of reaction cham-
   detecting the presence of the plurality of samples in the
                                                                            bers;
      reaction chambers; and
                                                                         placing the microfluidic cartridge in thermal communica-
   closing a valve on the downstream side of the reaction
                                                                            tion with an array of independent heaters; and
      chamber and closing a valve on the upstream side of the
                                                                 40      amplifying polynucleotides contained within the plurality
      reaction chambers.
                                                                            of samples, by application of successive temperature
   7. The method of claim 6, wherein detecting the presence
                                                                            cycles independently to the reaction chambers.
of the plurality of samples in the reaction chambers comprises
positioning a LED and photodiode in optical communication
with reaction chambers.                                                                     *   *   *    *   *
EXHIBIT 6
                                                                                                    USOO8709.787B2


(12) United States Patent                                                         (10) Patent No.:     US 8,709,787 B2
       Handique                                                                   (45) Date of Patent:     Apr. 29, 2014
(54) MICROFLUIDIC CARTRIDGE AND METHOD                                              1,733,401 A       8, 1930 Lovekin
        OF USING SAME                                                               D189,404 S       12/1960 Nicolle
                                                                                    3,528.449 A       9, 1970 Witte et al.
(75) Inventor: Kalyan Handique, Ypsilanti, MI (US)                                  3,813,316 A       5/1974 Chakrabarty et al.
                                                                                    3,985,649   A    10, 1976   Eddelman
                                                                                    4,018,089   A     4, 1977   DZula et al.
(73) Assignee: Handylab, Inc., Franklin Lakes, NJ                                   4,018,652   A     4, 1977   Lanham et al.
               (US)                                                                 4,038,192   A     7, 1977   Serur
                                                                                    4,055,395   A    10, 1977   Honkawa et al.
                                                                                    D249,706    S     9, 1978   Adamski
(*) Notice:           Subject to any disclaimer, the term of this                   4,139,005 A       2/1979 Dickey
                      patent is extended or adjusted under 35                       D252,157 S        6, 1979 Kronish et al.
                      U.S.C. 154(b) by 0 days.
                                                                                                        (Continued)
(21) Appl. No.: 11/940,310                                                                FOREIGN PATENT DOCUMENTS
(22) Filed:           Nov. 14, 2007                                          CA                  2294819          1, 1999
                                                                             DE                 19929734         12/1999
(65)                      Prior Publication Data
                                                                                                        (Continued)
        US 2009/OO47713 A1               Feb. 19, 2009
                                                                                                 OTHER PUBLICATIONS
             Related U.S. Application Data
                                                                             International Search Report and Written Opinion dated Sep. 11, 2008
(60) Provisional application No. 60/859,284, filed on Nov.                   for PCT/US 2007/084730.
     14, 2006, provisional application No. 60/959.437,
     filed on Jul. 13, 2007.                                                                            (Continued)
(51) Int. Cl.                                                                Primary Examiner — Betty Forman
     CI2O I/68                      (2006.01)                                (74) Attorney, Agent, or Firm — Knobbe Martens Olson &
        CI2P 19/34                  (2006.01)                                Bear LLP
        BOIL 99/00                  (2010.01)
(52) U.S. Cl.                                                                (57)                      ABSTRACT
        USPC .................... 435/283.1; 435/91.2:435/288.2:
                                      435/288.5: 422/501; 422/537            The present technology provides for a microfluidic substrate
(58) Field of Classification Search                                          configured to carry out PCR on a number of polynucleotide
        USPC .......................................... 435/283.1, 6, 6.12   containing samples in parallel. The Substrate can be a single
        See application file for complete search history.                    layer Substrate in a microfluidic cartridge. Also provided are
                                                                             a method of making a microfluidic cartridge comprising Such
(56)                     References Cited                                    a substrate. Still further disclosed are a microfluidic valve
                                                                             suitable for use in isolating a PCR chamber in a microfluidic
                  U.S. PATENT DOCUMENTS                                      Substrate, and a method of making Such a valve.
       1434,314 A         10, 1922 Raich
       1,616,419 A         2, 1927 Wilson                                                   22 Claims, 47 Drawing Sheets
                                                    US 8,709,787 B2
                                                         Page 2

(56)                References Cited                              5,304,477     4, 1994   Nagoh et al.
                                                                  5,304,487     4, 1994   Wilding et al.
               U.S. PATENT DOCUMENTS                              D347.478      5, 1994   Pinkney
                                                                  5,311,896     5, 1994   Kaartinen et al.
       D252,341 S    7, 1979    Thomas                            5,311,996     5, 1994   Duffy et al.
       D254,687 S    4, 1980    Fadler et al.                     5,316,727     5, 1994   Suzuki et al.
       4.212,744     T. 1980    Oota                              5,327,038     T/1994    Culp
       D261,033      9, 1981    Armbruster                        5,339,486     8, 1994   Persic, Jr.
       D261,173     10, 1981    Armbruster                        D351,475     10, 1994   Gerber
       4,301.412    11, 1981    Hill et al.                       D351,913     10, 1994   Hieb et al.
       4,439,526     3, 1984    Columbus                          5,364,591    11, 1994   Green et al.
       4,457,329     T. 1984    Werley et al.                     5,372,946    12, 1994   Cusak et al.
       4.466,740     8, 1984    Kano et al.                       5,374,395    12, 1994   Robinson
       4,504,582     3, 1985    Swann                             5,389,339     2, 1995   Petschek et al.
       4,522,786     6, 1985    Ebersole                          D356.232      3, 1995   Armstrong et al.
       D279,817      7, 1985    Chen et al.                       5,397,709     3, 1995   Berndt
       D282,208       1, 1986   Lowry                             5,401.465     3, 1995   Smethers et al.
       4,599,315     T. 1986    Terasaki et al.                   5,411,708     5, 1995   Moscetta et al.
       4,612,873     9, 1986    Eberle                            5,414.245     5, 1995   Hackleman
       4,612,959     9, 1986    Costello                          5,416,000     5, 1995   Allen et al.
       D288.478      2, 1987    Carlson et al.                    5,422,271     6, 1995   Chen et al.
       4,647.432     3, 1987    Wakatake                          5,422,284     6, 1995   Lau
       4,654,127     3, 1987    Baker et al.                      5,427.946     6, 1995   Kricka et al.
       4,673,657     6, 1987    Christian                         5,443,791     8, 1995   Cathcart et al.
       4,683,195     7, 1987    Mullis et al.                     5,474,796    12, 1995   Brennan
       4,683,202     7, 1987    Mullis                            D366,116      1, 1996   Biskupski
       D292,735     11, 1987    Lovborg                           5,486,335     1, 1996   Wilding et al.
       4,720,374      1, 1988   Ramachandran                      5,494,639     2, 1996   Grzegorzewski
       4,724,207     2, 1988    Hou et al.                        5,498.392     3, 1996   Wilding et al.
       4,798,693     1, 1989    Mase et al.                       5,503,803     4, 1996   Brown
       4,800,022     1, 1989    Leonard                           5,516,410     5, 1996   Schneider et al.
       4,841,786     6, 1989    Schulz                            5,519,635     5, 1996   Miyake et al.
       D302,294      7, 1989    Hillman                           5,529,677     6, 1996   Schneider et al.
       4,871,779    10, 1989    Killat et al.                     5,559.432     9, 1996   Logue
       4,895,650     1, 1990    Wang                              5,565,171    10, 1996   Dovichi et al.
       4.919,829     4, 1990    Gates et al.                      5,569,364    10, 1996   Hooper et al.
       4,921,809     5, 1990    Schiff et al.                     5,578,270    11, 1996   Reichler et al.
       4,935,342     6, 1990    Seligson et al.                   5,578,818    11, 1996   Kain et al.
       4.946,562     8, 1990    GuruSwamy                         5,579,928    12, 1996   Anukwuem
       4,949,742     8, 1990    Rando et al.                      5,580,523    12, 1996   Bard
       D310,413      9, 1990    Bigler et al.                     5,582,884    12, 1996   Ball et al.
       4,963,498    10, 1990    Hillman et al.                    5,585,069    12, 1996   Zanzucchi et al.
       4,967,950    11, 1990    Legg et al.                       5,585,089    12, 1996   Queen et al.
       D312,692     12, 1990    Bradley                           5,585,242    12, 1996   Bouma et al.
       4,978,502    12, 1990    Dole et al.                       5,587,128    12, 1996   Wilding et al.
       4,978,622    12, 1990    Mishell et al.                    5,589,136    12, 1996   Northrup et al.
       4,989,626     2, 1991    Takagi et al.                     5,593,838      1/1997   Zanzucchi et al.
       5,001417      3, 1991    Pumphrey et al.                   5,595,708      1/1997   Berndt
       5,004,583     4, 1991    GuruSwamy et al.                  5,599.432     2, 1997   Manz et al.
       5,048,554     9, 1991    Kremer                            5,599,503     2, 1997   Manz et al.
       5,053,199    10, 1991    Keiser et al.                     5,599,667     2, 1997   Arnold, Jr. et al.
       5,060,823    10, 1991    Perlman                           5,601,727     2, 1997   Bormann et al.
       5,061,336    10, 1991    Soane                             5,603,351     2, 1997   Cherukuri et al.
       5,064,618    11, 1991    Baker et al.                      5,605,662     2, 1997   Heller et al.
       5,071,531    12, 1991    Soane                             D378,782      4, 1997   LaBarbera et al.
       5,091,328     2, 1992    Miller                            5,628,890     5, 1997   Carter et al.
       D324.426      3, 1992    Fan et al.                        5,630,920     5, 1997   Friese et al.
       5,096,669     3, 1992    Lauks et al.                      5,631,337     5, 1997   Sassi et al.
       D325,638      4, 1992    Sloat et al.                      5,632,876     5, 1997   Zanzucchi et al.
       5,126,002     6, 1992    Iwata et al.                      5,632,957     5, 1997   Heller et al.
       5,126,022     6, 1992    Soane et al.                      5,635,358     6, 1997   Wilding et al.
       D328, 135     7, 1992    Fan et al.                        5,637.469     6, 1997   Wilding et al.
       D328,794      8, 1992    Frenkel et al.                    5,639,423     6, 1997   Northrup et al.
       5,135,627     8, 1992    Soane                             5,643,738     7/1997    Zanzucchi et al.
       5,135,872     8, 1992    Pouletty et al.                   5,646,039     7/1997    Northrup et al.
       5,147,606     9, 1992    Charlton et al.                   5,647,994     7/1997    Tuunanen et al.
       5,169,512    12, 1992    Wiedenmann et al.                 5,651,839     7/1997    Rauf
       D333,522      2, 1993    Gianino                           5,652,141     7/1997    Henco et al.
       5, 186,339    2, 1993    Heissler                          5,652, 149    7/1997    Mileaf et al.
       5, 192,507    3, 1993    Taylor et al.                     D382.346      8, 1997   Buhler et al.
       5,208,163     5, 1993    Charlton et al.                   D382,647      8, 1997   Staples et al.
       5,223,226     6, 1993    Wittmer et al.                    5,667,976     9, 1997   Van Ness et al.
       D338,275      8, 1993    Fischer et al.                    5,671,303     9, 1997   Shieh et al.
       5,250,263    10, 1993    Mainz                             5,674,394    10, 1997   Whitmore
       5,252,743    10, 1993    Barrett et al.                    5,674,742    10, 1997   Northrup et al.
       5,256,376    10, 1993    Callan et al.                     5,681,484    10, 1997   Zanzucchi et al.
       5,275,787     1, 1994    Yuguchi et al.                    5,681.529    10, 1997   Taguchi et al.
       5,282,950     2, 1994    Dietze et al.                     5,683,657    11/1997    Mian
       5,296,375     3, 1994    Kricka et al.                     5,699,157    12, 1997   Parce
                                                        US 8,709,787 B2
                                                             Page 3

(56)                   References Cited                               5,964,995    10, 1999    Nikiforov et al.
                                                                      5,964,997    10, 1999    McBride
                   U.S. PATENT DOCUMENTS                              5,965,001    10, 1999    Chow et al.
                                                                      5,965,410    10, 1999    Chow et al.
       5,700,637       12, 1997   Southern                            5,965,886    10, 1999    Sauer et al.
       5,705,813        1, 1998   Apffel et al.                       5,968,745    10, 1999    Thorp et al.
       5,726,026        3, 1998   Wilding et al.                      5,972,187    10, 1999    Parce et al.
       5,726.404        3, 1998   Brody                               5,973, 138   10, 1999    Collis
       5,726,944        3, 1998   Taft et al.                         D417,009     11, 1999    Boyd
       5,731,212        3, 1998   Gavin et al.                        5,976,336    11, 1999    Dubrow et al.
       5,744,366        4, 1998   Kricka et al.                       5,980,704    11, 1999    Cherukuri et al.
       5,747,666        5, 1998   Willis                              5,980,719    11, 1999    Cherukuri et al.
       5,750,015        5, 1998   Soane et al.                        5,981,735    11, 1999    Thatcher et al.
       5,755,942        5, 1998   Zanzucchi et al.                    5,989,402    11, 1999    Chow et al.
       5,763,262        6, 1998   Wong et al.                         5.992,820    11, 1999    Fare et al.
       5,770,029        6, 1998   Nelson et al.                       5,993,611    11, 1999    Moroney, III et al.
       5,770,388        6, 1998   Vorpahl                             5,993,750    11, 1999    Ghosh et al.
       5,772,966        6, 1998   Maracas et al.                      5.997,708    12, 1999    Craig
       5,779,868        7, 1998   Parce et al.                        6,001,229    12, 1999    Ramsey
       5,787,032        7, 1998   Heller et al.                       6,001,231    12, 1999    Kopf-Sill
       5,788,814        8, 1998   Sun et al.                          6,001,307    12, 1999    Naka et al.
       5,800,600        9, 1998   Lima-Marques et al.                 6,004,515    12, 1999    Parce et al.
       5,800,690        9, 1998   Chow et al.                         6,007,690    12, 1999    Nelson et al.
       5,804,436        9, 1998   Okun et al.                         6,010,607      1, 2000   Ramsey
       D399,959        10, 1998   Prokop et al.                       6,010,608      1, 2000   Ramsey
       5,827,481       10, 1998   Bente et al.                        6,010,627      1, 2000   Hood, III
       5,842,106       11, 1998   Thaler et al.                       6,012,902      1, 2000   Parce
       5,842,787       12, 1998   Kopf-Sill et al.                    D420,747      2, 2000    Dumitrescu et al.
       5,846,396       12, 1998   Zanzucchi et al.                    D421,130      2, 2000    Cohen et al.
       5,846,493       12, 1998   Bankier et al.                      6,024920      2, 2000    Cunanan
       5,849,208       12, 1998   Hayes et al.                        D421,653      3, 2000    Purcell
       5,849,486       12, 1998   Heller et al.                       6,033,546     3, 2000    Ramsey
       5,849,489       12, 1998   Heller                              6,043,080     3, 2000    Lipshutz et al.
       5,849,598       12, 1998   Wilson et al.                       6,046,056     4, 2000    Parce et al.
       5,852.495       12, 1998   Parce                               6,048,734     4, 2000    Burns et al.
       5,856,174        1, 1999   Lipshutz et al.                     6,054,034     4, 2000    Soane et al.
       5,858,187        1, 1999   Ramsey et al.                       6,054,277     4, 2000    Furchtet al.
       5,858,188        1, 1999   Soane et al.                        6,056,860     5/2000     Amigo et al.
       5,863,502        1, 1999   Southgate et al.                    6,057,149     5/2000     Burns et al.
       5,863,708        1, 1999   Zanzucchi et al.                    6,062.261     5/2000     Jacobson et al.
       5,863,801        1, 1999   Southgate et al.                    6,063,341     5/2000     Fassbind et al.
       5,866.345        2, 1999   Wilding et al.                      6,063,589     5/2000     Kellogget al.
       5,869,004        2, 1999   Parce et al.                        6,068,752     5/2000     Dubrow et al.
       5,869,244        2, 1999   Martin et al.                       6,071.478     6, 2000    Chow
       5,872,010        2, 1999   Karger et al.                       6,074,725     6, 2000    Kennedy
       5,872,623        2, 1999   Stabile et al.                      6,074,827     6, 2000    Nelson et al.
       5,874,046        2, 1999   Megerle                             D428,497      T/2000     Lapeus et al.
       5,876,675        3, 1999   Kennedy                             6,086,740     T/2000     Kennedy
       5,880,071        3, 1999   Parce et al.                        6,096,509     8, 2000    Okun et al.
       5,882.465        3, 1999   McReynolds                          6,100,541     8, 2000    Nagle et al.
       5,883,211        3, 1999   Sassi et al.                        6,102,897     8, 2000    Lang
       5,885.432        3, 1999   Hooper et al.                       6,103,537     8, 2000    Ullman et al.
       5,885.470        3, 1999   Parce et al.                        6,106,685     8, 2000    McBride et al.
       5,895,762        4, 1999   Greenfield et al.                   6,110,343     8, 2000    Ramsey et al.
       5,900,130        5, 1999   Benvegnu et al.                     6,123,205     9, 2000    Dumitrescu et al.
       5,912,124        6, 1999   Kumar                               6,123,798     9, 2000    Gandhi et al.
       5,912,134        6, 1999   Shartle                             6,130,098    10, 2000    Handique et al.
       5,916,522        6, 1999   Boyd et al.                         6,132,580    10, 2000    Mathies et al.
       5,916,776        6, 1999   Kumar                               6,132,684    10, 2000    Marino
       5,919,646        7, 1999   Okun et al.                         6,133,436    10, 2000    Koster et al.
       5,919,711        7, 1999   Boyd et al.                         D433,759     11, 2000    Mathis et al.
       5,922,591        7, 1999   Anderson et al.                     6,143,250    11, 2000    Tajima
       5,927,547        7, 1999   Papen et al.                        6,149,787    11, 2000    Chow et al.
       5,928,880        7, 1999   Wilding et al.                      6,156,199    12, 2000    Zuk, Jr.
       5,929,208        7, 1999   Heller et al.                       6,158,269    12, 2000    Dorenkott et al.
       D413,391         8, 1999   Lapeus et al.                       6,167,910      1, 2001   Chow
       5,932,799        8, 1999   Moles                               6,168,948      1, 2001   Anderson et al.
       5,935,401        8, 1999   Amigo                               6,171,850      1, 2001   Nagle et al.
       5,939,291        8, 1999   Loewy et al.                        6,174,675      1, 2001   Chow et al.
       5,942,443        8, 1999   Parce et al.                        6,180.950      1, 2001   Olsen
       D413,677         9, 1999   Dumitrescu et al.                   D438,311      2, 2001    Yamanishi et al.
       5.948,227        9, 1999   Dubrow                              6,190,619     2, 2001    Kilcoin et al.
       5,955,028        9, 1999   Chow                                D438,632      3, 2001    Miller
       5,955,029        9, 1999   Wilding et al.                      D438,633      3, 2001    Miller
       5,957,579        9, 1999   Kopf-Sill et al.                    D439,673      3, 2001    Brophy et al.
       5,958,203        9, 1999   Parce et al.                        6, 197,595    3, 2001    Anderson et al.
       5,958,694        9, 1999   Nikiforov                           6,211,989     4, 2001    Wulfetal.
       5,959,221        9, 1999   Boyd et al.                         6,213, 151    4, 2001    Jacobson et al.
       5,959,291        9, 1999   Jensen                              6,221,600     4, 2001    Macleod et al.
                                                        US 8,709,787 B2
                                                             Page 4

(56)                    References Cited                              D467,348     12, 2002    McMichael et al.
                                                                      D467,349     12, 2002    Niedbala et al.
                    U.S. PATENT DOCUMENTS                             6,488,897    12, 2002    Dubrow et al.
                                                                      6,495,104    12, 2002    Unino et al.
       6,228,635         5, 2001    Armstrong et al.                  6,498,497    12, 2002    Chow et al.
       6,232,072         5, 2001    Fisher                            6,500,323    12, 2002    Chow et al.
       6,235, 175        5, 2001    Dubrow et al.                     6,500,390    12, 2002    Boulton et al.
       6,235,313         5, 2001    Mathiowitz et al.                 D468.437       1, 2003   McMenamy et al.
       6,235,471         5, 2001    Knapp et al.                      6,506,609      1, 2003   Wada et al.
       6,236.456         5, 2001    Giebeler et al.                   6,509, 193     1, 2003   Tajima
       6,236,581         5, 2001    Lines et al.                      6,511,853      1, 2003   Kopf-sill et al.
       6,238,626         5, 2001    Higuchi et al.                    D470,595      2, 2003    Crisanti et al.
       6,251,343         6, 2001    Dubrow et al.                     6,515,753     2, 2003    Maher
       6,254,826         T/2001     Acosta et al.                     6,517,783     2, 2003    Horner et al.
       6,259,635         T/2001     Torelli et al.                    6,520, 197    2, 2003    Deshmukh et al.
       6,261,431         T/2001     Mathies et al.                    6,521,188     2, 2003    Webster
       6,267,858         T/2001     Parce et al.                      6,524.456     2, 2003    Ramsey et al.
       D446,306          8, 2001    Ochi et al.                       6,524,790     2, 2003    Kopf-sill et al.
       6,271,021         8, 2001    Burns et al.                      D472.324      3, 2003    Rumore et al.
       6,274,089         8, 2001    Chow et al.                       6,534,295     3, 2003    Tai et al.
       6,280,967         8, 2001    Ransom et al.                     6,537,771     3, 2003    Farinas et al.
       6,281,008         8, 2001    Komai et al.                      6,540,896     4/2003     Manz et al.
       6,284,113         9, 2001    Bjornson et al.                   6,544,734     4/2003     Briscoe et al.
       6,287,254         9, 2001    Dodds                             6,547.942     4/2003     Parce et al.
       6,287,774         9, 2001    Kikiforov                         6,555,389     4/2003     Ullman et al.
       6,291,248         9, 2001    Haj-Ahmad                         6,556,923     4/2003     Gallagher et al.
       6,294,063         9, 2001    Becker et al.                     D474,279      5/2003     Mayer et al.
       6,302,134        10, 2001    Kellogget al.                     D474,280      5/2003     Niedbala et al.
       6,302,304        10, 2001    Spencer                           6,558,916     5/2003     Veerapandian et al.
       6,303,343        10, 2001    Kopf-sill                         6,558,945     5/2003     Kao
       6,306.273        10, 2001    Wainright et al.                  6,569,607     5/2003     Mcreynolds
       6,306,590        10, 2001    Mehta et al.                      6,572,830     6, 2003    Burdon et al.
       6,319,469        11, 2001    Mian et al.                       6,575,188     6, 2003    Parunak
       6,322,683        11, 2001    Wolk et al.                       6,576.459     6, 2003    Miles et al.
       6,326,083        12, 2001    Yang et al.                       6,579,453     6, 2003    Bächler et al.
       6,326,147        12, 2001    Oldham et al.                     6,589,729     T/2003     Chan et al.
       6,326.211        12, 2001    Anderson et al.                   6,592,821     T/2003     Wada et al.
       6,334,980          1, 2002   Hayes et al.                      6,597.450     T/2003     Andrews et al.
       6,337.435          1, 2002   Chu et al.                        6,602,474     8, 2003    Tajima
       6,353,475         3, 2002    Jensen et al.                     6,613,211     9, 2003    Mccormick et al.
       6,358,387         3, 2002    Kopf-sill et al.                  6,613,512     9, 2003    Kopf-sill et al.
       6,366,924         4, 2002    Parce                             6,613,580     9, 2003    Chow et al.
       6,368,871         4, 2002    Christel et al.                   6,613,581     9, 2003    Wada et al.
       6,370,206         4, 2002    Schenk                            6,614,030     9, 2003    Maher et al.
       6,375,185         4, 2002    Lin                               6,620,625     9, 2003    Wolk et al.
       6,375,901         4, 2002    Robotti et al.                    6,623,860     9, 2003    Hu et al.
       6,379.884         4, 2002    Wada et al.                       6,627.406     9, 2003    Singh et al.
       6,379,929         4, 2002    Burns et al.                      D480,814     10, 2003    Lafferty et al.
       6,379,974         4, 2002    Parce et al.                      6,632,655    10, 2003    Mehta et al.
       6,382.254         5, 2002    Yang et al.                       6,633,785    10, 2003    Kasahara et al.
       6,391,541         5, 2002    Petersen et al.                   D482,796     11/2003     Oyama et al.
       6,391,623         5, 2002    Besemer et al.                    6,649,358    11/2003     Parce et al.
       6,395, 161        5, 2002    Schneider et al.                  6,664,104    12, 2003    Pourahmadi et al.
       6,398956          6, 2002    Coville et al.                    6,669,831    12, 2003    Chow et al.
       6,399,025         6, 2002    Chow                              6,670,153    12, 2003    Stern
       6,399,389         6, 2002    Parce et al.                      D484,989       1, 2004   Gebrian
       6,399,952         6, 2002    Maher et al.                      6,681,616      1, 2004   Spaid et al.
       6,401,552         6, 2002    Elkins                            6,681,788      1, 2004   Parce et al.
       6,403,338         6, 2002    Knapp et al.                      6,685,813     2, 2004    Williams et al.
       6,408,878         6, 2002    Unger et al.                      6,692,700     2, 2004    Handique
       6,413.401         T/2002     Chow et al.                       6,695,009     2, 2004    Chien et al.
       6,416,642         T/2002     Alajoki et al.                    6,706,519     3, 2004    Kellogget al.
       6,420,143         T/2002     Kopf-sill                         6,720,148     4, 2004    Nikiforov
       6.425,972         T/2002     Mcreynolds                        6,730,206     5, 2004    Ricco et al.
       D461,906          8, 2002    Pham                              6,733,645     5, 2004    Chow
       6,428,987         8, 2002    Franzen                           6,734.401     5, 2004    Bedingham et al.
       6,430,512         8, 2002    Gallagher                         6,737,026     5, 2004    Bergh et al.
       6,432,366         8, 2002    Ruediger et al.                   6,740,518     5, 2004    Duong et al.
       6,440,725         8, 2002    Pourahmadi et al.                 D491,272      6, 2004    Alden et al.
       D463,031          9, 2002    Slomski et al.                    D491,273      6, 2004    Biegler et al.
       6,444,461         9, 2002    Knapp et al.                      D491.276      6, 2004    Langille
       6,447,661         9, 2002    Chow et al.                       6,750,661     6, 2004    Brooks et al.
       6,447,727         9, 2002    Parce et al.                      6,752,966     6, 2004    Chazan
       6,448,064         9, 2002    Vo-Dinh et al.                    6,756,019     6, 2004    Dubrow et al.
       6,453,928         9, 2002    Kaplanet al.                      6,766,817     T/2004     da Silva
       6,465,257        10, 2002    Parce et al.                      6,773,567     8, 2004    Wolk
       6,468,761        10, 2002    Yang et al.                       6,777, 184    8, 2004    Nikiforov et al.
       6,472,141        10, 2002    Nikiforov                         6,783,962     8, 2004    Olander et al.
       6,475,364        11, 2002    Dubrow et al.                     D495,805      9, 2004    Lea et al.
                                                    US 8,709,787 B2
                                                         Page 5

(56)                   References Cited                              7,169,618 B2      1, 2007 Skould
                                                                     D537,951 S        3/2007 Okamoto et al.
                U.S. PATENT DOCUMENTS                                D538.436 S        3/2007 Patadia et al.
                                                                     7,192,557 B2      3/2007 Wu et al.
       6,787,015 B2    9/2004 Lackritz et al.                        7, 195,986 B1     3/2007 Bousse et al.
       6,787,016 B2    9/2004 Tan et al.                             7,208,125 B1      4/2007 Dong
       6,787,111 B2     9, 2004 Roach et al.                         7,235,406 B1      6/2007 Woudenberg et al.
       6,790,328 B2    9/2004 Jacobson et al.                        7,247,274 B1      7/2007 Chow
       6,790,330 B2     9/2004 Gascoyne et al.                       D548,841 S        8, 2007 Brownell et al.
       6,811,668 B1    1 1/2004 Berndt et al.                        D549,827 S        8, 2007 Maeno et al.
       6,818,113 B2    11/2004 Williams et al.                       7,252,928 B1      8/2007 Hafeman et al.
       6,819,027 B2    11/2004 Saraf                                 7,270,786 B2      9, 2007 Parunak et al.
       6,824,663 B1    1 1/2004 Boone                                D554,069 S       10/2007 Bolotin et al.
       D499,813 S      12, 2004 Wu                                   D554,070 S       10/2007 Bolotin et al.
       D500,142 S      12/2004 Crisanti et al.                       7,276,330 B2     10/2007 Chow et al.
       6,827,831 B1    12/2004 Chow et al.                           D556,914 S       12/2007 Okamoto et al.
       6,827,906 B1    12/2004 Bjornson et al.                       7,303,727 B1     12/2007 Dubrow et al.
       6,838,156 B1     1/2005 Neyer et al.                          D559,995 S        1/2008 Handique et al.
       6,838,680 B2     1/2005 Maher et al.                          7.323, 140 B2     1/2008 Handique et al.
       6,852,287 B2     2/2005 Ganesan                               7.332,130 B2      2/2008 Handique
       6,858,185 B1     2/2005 Kopf-sill et al.                      7.338,760 B2      3/2008 Gong et al.
       6,859,698 B2     2/2005 Schmeisser                            D566,291 S        4/2008 Parunak et al.
       6,861,035 B2     3/2005 Pham et al.                           7,351,377 B2      4/2008 Chazan et al.
       6,878,540 B2    4/2005 Pourahmadi et al.                      D569,526 S        5/2008 Duffy et al.
       6,878,755 B2    4/2005 Singh et al.                           7,374,949 B2      5/2008 Kuriger
       6,884,628 B2    4/2005 Hubbell et al.                         7,390,460 B2      6/2008 Osawa et al.
       6,887,693 B2    5/2005 McMillanet al.                         7,419,784 B2      9/2008 Dubrow et al.
       6,893,879 B2     5/2005 Petersen et al.                       7,422,669 B2      9/2008 Jacobson et al.
       6,900,889 B2     5/2005 Bjornson et al.                       7,440,684 B2     10/2008 Spaid et al.
       6,905,583 B2     6/2005 Wainright et al.                      7,476,313 B2      1/2009 Siddiqi
       6,905,612 B2     6, 2005 Dorian et al.                        7,494,577 B2      2/2009 Williams et al.
       6,906,797 B1     6/2005 Kao et al.                            7,494,770 B2      2/2009 Wilding et al.
       6,908,594 B1     6/2005 Schaevitz et al.                      7,514,046 B2      4/2009 Kechagia et al.
       6,911, 183 B1    6/2005 Handique et al.                       7,518,726 B2      4/2009 Rulison et al.
       6,914, 137 B2    7, 2005 Baker                                7,521, 186 B2     4/2009 Burd Mehta
       6,915,679 B2     7/2005 Chien et al.                          7,527,769 B2      5/2009 Bunch et al.
       6,918.404 B2     7/2005 Dias da Silva                         7,553,671 B2      6/2009 Sinclair et al.
       D508,999 S       8/2005 Fanning et al.                        7,595,197 B2      9/2009 Brasseur
       6,939,451 B2     9, 2005 Zhao et al.                          7,604,938 B2     10/2009 Takahashi et al.
       6,942,771 B1     9/2005 Kayyem                                7,635,588 B2     12/2009 King et al.
       6,958,392 B2    10/2005 Fomovskaia et al.                     7,645,581 B2      1/2010 Knapp et al.
       D512,155 S      11/2005 Matsumoto                             7,670,559 B2      3/2010 Chien et al.
       6,964,747 B2    11/2005 Banerjee et al.                       7,674,431 B2      3/2010 Ganesan
       6,977,163 B1    12/2005 Mehta                                 7,704,735 B2      4/2010 Facer et al.
       6,984,516 B2     1/2006 Briscoe et al.                        7,723,123 B1      5/2010 Murphy et al.
       D515,707 S       2, 2006 Shinohara et al.                     7.727,371 B2      6/2010 Kennedy et al.
       D516,221 S       2/2006 Wohlstadter et al.                    7.727,477 B2      6/2010 Boronkay et al.
       7,001,853 B1     2/2006 Brown et al.                          7,744,817 B2 *    6/2010 Bui .............................. 422,681
       7,004,184 B2    2/2006 Handique et al.                        7,867,776 B2      1/2011 Kennedy et al.
       D517,554 S      3/2006 Yanagisawa et al.                      7,892,819 B2      2/2011 Wilding et al.
       7,010,391 B2    3/2006 Handique et al.                        D637,737 S        5/2011 Wilson et al.
       7,023,007 B2    4/2006 Gallagher                              7.998,708 B2 8/2011 Handique et al.
       7.024.281 B1    4/2006 Unino                                  8,088,616 B2   1/2012 Handique
       7,036,667 B2    5/2006 Greenstein et al.                      8,105,783 B2 * 1/2012 Handique .................... 435/6.12
       7,037.416 B2     5, 2006 Parce et al.                         8,133,671 B2      3/2012 Williams et al.
       7,038,472 B1     5/2006 Chien                                 8, 182,763 B2     5/2012 Duffy et al.
       7,039,527 B2     5/2006 Tripathi et al.                       D669,597 S.      10/2012 Cavada et al.
       7,040,144 B2     5/2006 Spaid et al.                          8,287,820 B2     10/2012 Williams et al.
       7,049,558 B2     5/2006 Baer et al.                           8.323,584 B2     12/2012 Ganesan
       D523,153 S       6, 2006 Akashi et al.                        8.323,900 B2     12/2012 Handique et al.
       7,055,695 B2     6/2006 Greenstein et al.                     8.324,372 B2     12/2012 Brahmasandra et al.
       7,060,171 B1     6/2006 Nikiforov et al.                      8,415,103 B2      4/2013 Handique
       7,066,586 B2     6, 2006 da Silva                             8.420,015 B2      4/2013 Ganesan et al.
       7,069,952 B1     7/2006 Mcreynolds et al.                     8.440,149 B2      5/2013 Handique
       7,099,778 B2     8, 2006 Chien                                8,470,586 B2      6, 2013 Wu et al.
       D528.215 S       9, 2006 Malmsater                            8.473,104 B2      6/2013 Handique et al.
       7,10467 B2       9/2006 Spaid                                 D692,162 S       10/2013 Lentz et al.
       7,105,304 B1     9, 2006 Nikiforov et al.                  2001 OO12492 A1      8/2001 Acosta et al.
       D531,321 S      10/2006 Godfrey et al.                     2001/OO21355 A1      9/2001 Baugh et al.
       7,118,910 B2    10/2006 Unger et al.                       2001/0023848 A1      9/2001 Gjerde et al.
       7,138,032 B2    11/2006 Gandhi et al.                      2001/003.8450 Al    1 1/2001 McCaffrey et al.
       D534,280 S      12/2006 Gomm et al.                        2001, 0046702 A1    11, 2001 Schembri
       7,148,043 B2    12/2006 Kordunsky et al.                   2001/0055765 A1     12/2001 O’Keefe et al.
       7,150,814 B1    12/2006 Parce et al.                       2002/0001848 A1      1/2002 Bedingham et al.
       7,150,999 B1    12/2006 Shuck                              2002/0008053 A1      1/2002 Hansen et al.
       D535,403 S       1/2007 Isozaki et al.                     2002/0009015 A1      1/2002 Laugharn, Jr. et al.
       7,160,423 B2     1/2007 Chien et al.                       2002fOO15667 A1      2/2002 Chow
       7,161,356 B1     1/2007 Chien                              2002/0021983 A1      2/2002 Comte et al.
       7,169,277 B2     1/2007 Ausserer et al.                    2002/0037499 A1      3/2002 Quake et al.
                                                        US 8,709,787 B2
                                                                 Page 6

(56)                   References Cited                                   2006/0057039 A1       3, 2006 Morse et al.
                                                                          2006/0057629 A1       3/2006 Kim .................................. 435/6
                 U.S. PATENT DOCUMENTS                                    3888Se. A              58 SA.
                                                                                                    Oder et al.
 2002fOO39783 A1
 2002.0053399 A1
                        4,5, 2002
                             2002 Soane
                                  McMillan   et al.
                                        et al.
                                                                          38885 A.               39.         A. tal
                                                                                                            alma et al.
 2002.0054835 A1        5, 2002 Robotti et al.                            2006/0134790 Al       6 2006 Tanaka et al.
 2002/0055167 A1
 2002/0058332 A1
                        5/2002 Pourahmadi et al.
                        5/2002 Ouake et al.
                                                                          38 SS A.             239: WYSV a.al
 2002fOO6015.6 A1       5, 2002 S.A. et al.                               2006/O165559 A1       7/2006 Greenstein et al.
 2002/0068357 A1* 6/2002 Mathies et al. ............ 435/287.2            2006/0166233 Al       72006 Wu et al.
 2002fO141903 A1       10, 2002 Parunak et al.                            2006/0177376 A1       8, 2006 Tomalia et al.
 2002/0142471 A1       10/2002 Handique et al.                            2006/0177855 A1      8, 2006 Utermohlen et al.
 2002/0143297 A1       10, 2002 Francavilla et al.                        2006/0183216 A1      8/2006 Handique
 2002/0143437 A1       10/2002 Handique et al.                            2006/0207944 Al      9, 2006 Siddiqi
 2002fO155477    A1    10, 2002   Tetsumasa Ito                           2006/0210435    A1    9, 2006   Alavie et al.
 2002/0169518    A1    11/2002    Luoma et al.                            2006/0246493    A1   11/2006    Jensen et al.
 2002fO187557    A1    12/2002    Hobbs et al.                            2006, O246533   A1   11/2006    Fathollahi et al.
 2003, OO19522   A1     1/2003    Parunak                                 2007,0004.028   A1    1/2007    Lair et al.
 2003/0049.174   A1     3f2003    Ganesan                                 2007/0009386    A1    1/2007    Padmanabhan et al.
 2003.0049833 A1        3/2003 Chen et al.                                2007/0020699 A1       1/2007 Carpenter et al.
 2003/0064507 A1
 2003/0070677 A1
                        4/2003 Gallagher et al.
                        4/2003 Handique et al.
                                                                          38783: A.             3.39, Sail
                                                                                                      lasters et al.
 2003/007310.6 A1       4/2003 Johansen et al.                            2007/0092901 A1      4/2007 Ligler et al.
 2003/0083.686 A1
 2003/00873.00 A1
                        5/2003 Freeman et al.
                        5, 2003 Knapp et al.
                                                                          39828: A.              398, y
                                                                                                      OW ca.
                                                                                                             al.
 2003/009631.0 A1       5, 2003 E. et al.                                 2007/0104617 A1       5/2007 Coulling et al.
 2003/O127327 A1        7/2003 Kurnik                                     2007/O154895 A1       7/2007 Spaid et al.
 2003. O136679 A1
 2003/0186295 A1
                         7, 2003 Bohn et al.
                       10, 2003 Colin et al.
                                                                          37.87, A.              398, S.   tal
                                                                                                       O. ca.
 2003/0190608 A1       10, 2003 Blackburn et al.                          2007/0184463 A1      8/2007 Molho et al.
 2003/0199081
 2003/0799081
              A1 10/2003
                 10/2003 Wilding et al.
                         Wilding et at
                                                                          38783           A.     398, Early       al
                                                                                                       ennedy et al.
 2003/0211517 A1
 2004/0014238 A1
                       11,1/2004
                           2003 Carulli et al.
                                 Kruget al.
                                                                          3.29.2: A.            $39, RWeletal
                                                                                                         ca.
 2004, OO18119 A1       1, 2004 SAS,                                      2007/0218459 A1      9, 2007 Miller et al.
 2004/0029258 A1* 2/2004
 2004/0029260 A1
                  2/2004 Heaney et al. ............. 435/287.2
                         Hansen et al.
                                                                          37.85: A.            1939, East  et 1
                                                                                                      Indeyer et al.
 2004/OO37739 A1        2/2004 McNeely et al.                             2007/0261479 A1      11/2007 Spaid et al.
 2004/0053290  A1
 2004, OO63217 A1
                        3/2004 Terbrueggen et al.
                        4/2004 Webster et al.
                                                                          2007/0269861  Al 11/2007 Williams et al.
                                                                          2007,029.2941 A1 12/2007 Handique et al.
 2004f0072278 A1        4, 2004 Chou et al.                               3.99, A.                39.        t     al
 2004/0072375 A1        4/2004 Gjerde et al.                                                                1u et al.
 2004/008.6427 A1       5/2004 Childers et al.                            2008/0050804 A1       2/2008 Handique et al.
 2004/OO86956 A1        5/2004 Bachur, Jr.                                2008.0056948 A1      3/2008 Dale et al.
 2004/014 1887 A1       7/2004 Mainquist et al.                           2008/0069729 A1*     3/2008 McNeely ........................ 422/63
 2004/O151629 A1        8, 2004 Pease et al.                              2008.0075634 A1      3/2008 Herchenbach et al.
 2004/O157220 A1
 2004/O161788 A1
                        8/2004 Kurnool et al.
                        8/2004 Chen et al.
                                                                          398: A.              2.         Snapp et al.
 2004/O1893 11 A1       9, 2004 Glezer et al.                             2008.0118987 A1       5/2008 Eastwood et al.
 2004/0200909 A1       10, 2004 McMillan et al.                           2008/0124723 Al       5/2008 Dale et al.
 2004/0209331 A1       10, 2004 Ririe                                     2008. O14984.0 A1    6/2008 Handique et al.
 2004/0209354 A1       10, 2004 Mathies et al.                            2008/0160601 A1      7/2008 Handique
 2004/0219070 A1       1 1/2004 Handique                                  2008/0182301 A1       7/2008 Handique et al.
 2004/0235154 A1* 11/2004 Oh et al. .................... 435.303.1        2008. O1922.54 A1    8, 2008 Kim et al.
 2004/0240097 A1 12, 2004 Evans                                           2008, 0226502 A1     9, 2008 Jonsmann et al.
 2005/0009174 A1        1/2005 Nikiforov et al.                           2008/0247914 A1      10, 2008 Edens et al.
 2005/0041525 A1        2/2005 Pugia et al.                               2008, O262213 A1     10, 2008 Wu et al.
 2005/0042639 A1        2/2005 Knapp et al.                               2009/0047713 A1       2/2009 Handique
 2005/0048.540 A1       3f2005 Inami et al.                               2009/0189089 A1       7/2009 Bedingham et al.
 2005/0058574 A1        3/2005 Bysouth et al.                             2010/0173393 A1       7/2010 Handique et al.
 2005/0084424 A1        4/2005 Ganesan et al.                             2011/0008.825 A1      1/2011 Ingber et al.
 2005/0106066 A1        5/2005 SaltSman et al.                            2011/0027151 A1       2/2011 Handique etal
 2005, 0121324 A1       6, 2005 Park et al.
 2005/0129580 A1        6/2005 Swinehart et al.                           2011/0207140 A1       8/2011 Handique et al.
 2005, 0133370 A1       6, 2005 Park et al.                               2011/0210257 A9       9/2011 Handique et al.
 2005/0135655  A1
 2005. O152808 A1
                        6/2005  Kopf-sill et al.
                        7, 2005 Ganesan
                                                                          33.8%         A1
                                                                          2012,008541.6 A1
                                                                                                E383 Handique et al.
                                                                                                4, 2012 Ganesan
 2005/017.0362   A1     8, 2005   Wada et al.                             2012/0122108    A1    5/2012    Handique
 2005/0186585    A1     8/2005    Juncosa et al.                          2012/0160826    A1    6/2012    Handique
 2005/0202470    A1     9/2005    Sundberg et al.                         2012/0171759    A1    7, 2012   Williams et al.
 2005/0202504    A1     9, 2005   Anderson et al.                         2012/0183454    A1    7/2012    Handique
 2005/02O8676    A1     9, 2005   Kahatt                                  2012/0258463    A1   10/2012    Duffy et al.
 2005, 0220675 A1      10, 2005 Reed et al.                               2013,0037564 A1      2/2013 Williams et al.
 2005/0227269 A1       10/2005 Lloyd et al.                               2013/007 1851 A1      3/2013 Handique et al.
 2005/0233370 A1       10, 2005 Ammann et al.                             2013/0096.292 A1     4/2013 Brahmasandra et al.
 2005/0238545 A1       10, 2005 Parce et al.                              2013/0101990 A1      4/2013 Handique et al.
 2005/0272079 A1       12, 2005 Burns et al.                              2013/0164832 A1      6, 2013 Ganesan et al.
 2006,004 1058 A1       2/2006 Yin et al.                                 2013,0217013 A1      8, 2013 Steel et al.
                                                         US 8,709,787 B2
                                                                   Page 7

(56)                    References Cited                                Plambecket al., “Electrochemical Studies of Antitumor Antibiotics',
                                                                        J. Electrochem Soc.: Electrochemical Science and Technology
                U.S. PATENT DOCUMENTS                                   (1984), 131(11): 2556-2563.
                                                                        Wang, "Survey and Summary, from DNA Biosensors to Gene
 2013,0217102 A1         8/2013 Ganesan et al.
 2013,025 1602 A1        9/2013 Handique et al.                         Chips', Nucleic Acids Research, 28(16):30 11-3016, (2000).
 2013,028O131 A1        10/2013 Handique et al.                         Bollet, C. et al., “A simple method for the isolation of chromosomal
                                                                        DNA from Gram positive or acid-fast bacteria'. Nucleic Acids
             FOREIGN PATENT DOCUMENTS                                   Research, vol. 19, No. 8 (1991), p. 1955.
                                                                        Brahmassandra, et al., On-Chip DNA Detection in Microfabricated
EP              O766256           4f1997                                Separation Systems, Part of the SPIE Conference on Microfludic
EP              1541237     A2    6, 2005                               Devices and Systems, 1998, Santa Clara, California, vol. 3515, pp.
EP              2372367     A1   10/2011                                242-251.
FR              2672301           8, 1992                               Breadmore, M.C. et al., “Microchip-Based Purification of DNA from
FR              2795426          12/2000                                Biological Samples'. Anal. Chem... vol. 75 (2003), pp. 1880-1886.
JP             58212921     A    12/1983
JP           HOT-2907O6          11, 1995                               Brody, et al., Diffusion-Based Extraction in a Microfabricated
JP          2001-509437           T 2001                                Device, Sensors and Actuators Elsevier, 1997, vol. A58, No. 1, pp.
JP          2001-5.15216          9, 2001                               13-18.
JP        A-2001-527220          12/2001                                Broyles, et al., “Sample Filtration, Concentration, and Separation
JP          2002-503331           1, 2002                               Integrated on Microfluidic Devices” Analytical Chemistry (Ameri
JP          2002-2.15241          T 2002                                can Chemical Society), vol. 75 No. 11: pp. 2761-2767.
JP        A-2003-5OO674           1, 2003                               Burns et al., “An Integrated Nanoliter DNA Analysis Device'. Sci
JP          2005-514718           5, 2005
JP          2005-51882.5          6, 2005                               ence 282:484-487 (1998).
JP        A-2005-204661           8, 2005                               Carlen et al., “Paraffin Actuated Surface Micromachined Valve,” in
JP          2005-29.1954    A    10/2005                                IEEE MEMS 2000 Conference, p. 381-385, Miyazaki, Japan, Jan.
JP          2005-532043          10/2005                                2000.
WO         WO 88.06633            9, 1988                               Chung, Y, et al., “Microfluidic chip for high efficiency DNA extrac
WO         WO90, 12350           10, 1990                               tion'. Miniaturisation for Chemistry, Biology & Bioengineering, vol.
WO         WO92,05443             4f1992                                4. No. 2 (Apr. 2004), pp. 141-147.
WO         WO 96.04547            2, 1996                               Handique K., et al., On-Chip Thermopneumatic Pressure for Discrete
WO         WO 97.05492            2, 1997                               Drop Pumping, Analytical Chemistry, American Chemical Society,
WO         WO 97.21090            6, 1997                               Apr. 15, 2001, vol. 73, No. 8, 1831-1838.
WO         WO98/OO231             1, 1998                               Handique, K. et al. “Microflidic flow control using selective hydro
WO         WO98,22625             5, 1998
WO         WO98,49548            11, 1998                               phobic patterning, SPIE, vol. 3224, pp. 185-194 (1997).
WO         WO 98.533.11          11, 1998                               Handique, K. et al., “Nanoliter-vol. discrete drop injection and pump
WO         WO99/O1688             1, 1999                               ing in microfabricated chemical analysis systems'. Solid-State Sen
WO         WO99,09042             2, 1999                               sor and Actuator Workshop (Hilton Head, South Carolina, Jun. 8-11,
WO         WO99/12016             3, 1999                               1998) pp. 346-349.
WO         WO99, 33.559           7, 1999                               Handique, K. et al., “Mathematical Modeling of Drop Mixing in a
WO         WOO1,05510             1, 2001                               Slit-Type Micochannel”. J. Micromech. Microeng, 11:548-554
WO         WOO1/14931             3, 2001                               (2001).
WO         WOO1,276.14            4/2001                                Handique, K. et al., “Nanoliter Liquid Metering in Microchannels
WO         WOO1,28684             4/2001                                Using Hydrophobic Patterns”. Anal. Chem., 72:4100-4109 (2000).
WO         WOO1? 41931            6, 2001                               He, et al., Microfabricated Filters for Microfludic Analytical Sys
WO         WOO1, 54.813           8, 2001                               tems, Analytical Chemistry, American Chemical Society, 1999, vol.
WO         WOO1.89681            11, 2001
WO        WO O2/O72264            9, 2002                               71, No. 7, pp. 1464-1468.
WO        WO O2/O78845           10, 2002                               Ibrahim, et al., Real-Time Microchip PCR for Detecting Single-Base
WO        WOO3/O12325             2, 2003                               Differences in Viral and Human DNA. Analytical Chemistry, Ameri
WO        WOO3/O12406             2, 2003                               can Chemical Society, 1998, vol. 70, No. 9, pp. 2013-2017.
WO        WO 03/048295            6, 2003                               Khandurina, et al., Microfabricated Porous Membrane Structure for
WO        WOO3,055605             T 2003                                Sample Concentraction and Electrophoretic Analysis, Analytical
WO        WOO3,O76661             9, 2003                               Chemistry American Chemical Society, 1999, vol. 71, No. 9, pp.
WO       WO 2004/007081           1, 2004                               1815-1819.
WO       WO 2004/055522           T 2004                                Kopp, et al., Chemical Amplification: Continuous-Flow PCR on a
WO       WO 2004/074848           9, 2004                               Chip, www.sciencemag.org, 1998, vol. 280, pp. 1046-1048.
WO       WO 2005/O11867           2, 2005
WO       WO 2005O11867      A2 * 2/2005                                 Kutter, et al., Solid Phase Extraction on Microfluidic Devices, J.
WO       WO 2005,108620          11, 2005                               Microcolumn Separations, John Wiley & Sons, Inc., 2000, vol. 12,
WO       WO 2006/079082           T 2006                                No. 2, pp. 93-97.
WO       WO 2006/11928O          11, 2006                               Lagally, et al., Single-Molecule DNA Amplification and Analysis in
WO       WO 2007/044917           4/2007                                an Integrated Microfluidic Device, Analytical Chemistry, American
WO       WO 2007/050327           5/2007                                Chemical Society, 2001, vol. 73, No. 3 pp. 565-570.
WO       WO 2008/030914           3, 2008                               Livache, T. et al., “Polypyrrole DNA chip on a Silicon Device:
WO       WO 2008/060604           5, 2008                               Example of Hepatitis CVirus Genotyping”. Analytical Biochemistry,
WO       WO 2009/012.185          1, 2009                               vol. 255 (1998), pp. 188-194.
WO       WO 2010/118541          10, 2010                               Northrup, et al., A Miniature Analytical Instrument for Nucleic Acids
                                                                        Based on Micromachined Silicon Reaction Chambers, Analytical
                  OTHER PUBLICATIONS                                    Chemistry, American Chemical Society, 1998, vol. 70, No. 5, pp.
                                                                        918-922.
Mascini et al., “DNA electrochemical biosensors'. Fresenius J. Anal.    Oleschuk, et al., Trapping of Bead-Based Reagents within
Chem., 369: 15-22, (2001).                                              Microfluidic Systems. On-Chip Solid-Phase Extraction and
Nakagawa et al., Fabrication of amino silane-coated microchip for       Electrochromatography, Analytical Chemistry, American Chemical
DNA extraction from whole blood, J of Biotechnology, Mar. 2, 2005,      Society, 2000, vol. 72, No. 3, pp. 585-590.
vol. 116, pp. 105-111.                                                  Orchid BioSciences, Inc., www.orchid.com, Jul. 6, 2001.
                                                      US 8,709,787 B2
                                                               Page 8

(56)                  References Cited                              Samples”, Journal of Clinical Microbiology, vol. 41, No. 6 (Jun.
                                                                    2003), pp. 2440-2443.
                  OTHER PUBLICATIONS                                Waters, et al., Microchip Device for Cell Lysis, Multiplex PCR
                                                                    Amplification, and Electrophoretic Sizing, Analytical Chemistry,
Roche, et al. “Ectodermal commitment of insulin-producing cells     American Chemical Society, 1998, vol. 70, No. 1, pp. 158-162.
derived from mouse embryonic stem cells' FasebJ (2005) 19: 1341     Weigl, et al., Microfluidic Diffusion-Based Separation and Detec
1343.                                                               tion, www.sciencemag.org, 1999, vol. 283, pp. 346-347.
Ross, et al., Analysis of DNA Fragments from Conventional and       Yoza, Brandon et al., DNA extraction using bacterial magnetic par
Microfabricated PCR Devices. Using Delayed Extraction MALDI         ticles modified with hyperbranched polyamidoamine dendrimer,
TOF Mass Spectrometry, Analytical Chemistry, American Chemical      Mar. 20, 2003, vol. 101, No. 3, 219-228.
Society, 1998, vol. 70, No. 10, pp. 2067-2073.                      Yoza, et al., “Fully Automated DNA Extraction fro Blood Using
Shoffner, M. A. et al., Chip PCR.I. Surface Passivation of          Magnetic Particles Modified with a Hyperbranched Polyamidomine
Microfabricated Silicon-Glass Chips for PCR, Nucleic Acids          Dendrimer'. Journal of Bioscience and Bioengineering,95(1):21-26,
Research, Oxford University Press, 1996, vol. 24, No. 2, 375–379.   2003.
Smith, K. et al., “Comparison of Commercial DNA Extraction Kits
for Extraction of Bacterial Genomic DNA from Whole-Blood            * cited by examiner
U.S. Patent            Apr. 29, 2014                        Sheet 1 of 47   US 8,709,787 B2




              venue
              O
              ver
                                                        3




              aaaaaaaaaaaaaaa----xxaaaaaaaaaaaaaaaaar
U.S. Patent   Apr. 29, 2014   Sheet 2 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 3 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 4 of 47   US 8,709,787 B2




              00€
U.S. Patent   Apr. 29, 2014   Sheet 5 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 6 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 7 of 47   US 8,709,787 B2




                    S.

                   S.


                     s
                   5.
U.S. Patent        Apr. 29, 2014   Sheet 8 of 47           US 8,709,787 B2




              OO
              o
              ld                                       S




                                                                    s


                                                   .
U.S. Patent   Apr. 29, 2014   Sheet 9 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 10 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 11 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 12 of 47         US 8,709,787 B2




                                               No.




                                               €)
U.S. Patent   Apr. 29, 2014         Sheet 13 of 47   US 8,709,787 B2




                              CN
                              O
                              O
                              ver
U.S. Patent   Apr. 29, 2014   Sheet 14 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 15 Of 47         US 8,709,787 B2




                                               OO
                                               CD
                                               O
                                               wer
U.S. Patent   Apr. 29, 2014   Sheet 16 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 17 Of 47   US 8,709,787 B2




                       F.G. 12C
U.S. Patent   Apr. 29, 2014    Sheet 18 of 47   US 8,709,787 B2




                              FIG. 12D
U.S. Patent   Apr. 29, 2014   Sheet 19 Of 47                          US 8,709,787 B2




                                               E?nu-ieJzlq.ZuL’edOW
U.S. Patent   Apr. 29, 2014   Sheet 20 of 47   US 8,709,787 B2




  S
U.S. Patent   Apr. 29, 2014   Sheet 21 of 47   US 8,709,787 B2




                                                :
U.S. Patent   Apr. 29, 2014   Sheet 22 of 47   US 8,709,787 B2




                                         Š
                                      SSS
                                SS       &
U.S. Patent    Apr. 29, 2014          Sheet 23 of 47   US 8,709,787 B2




          Š:
     Š:                 8

         &




                                                y
                            array   ense
U.S. Patent   Apr. 29, 2014   Sheet 24 of 47   US 8,709,787 B2




    @
        •

              Ø
U.S. Patent        Apr. 29, 2014   Sheet 25 Of 47   US 8,709,787 B2




                                                      |10,Z6
                                                               9Uu|
                                                      008


                                                      00/


                                                      009
   0|         09
U.S. Patent          Apr. 29, 2014    Sheet 26 of 47        US 8,709,787 B2


    1800
        1802
                    Laminate Microfluidic Substrate and Trim Edges
        1804
                     Dispense and Load Wax into the Microvalves
        1806
               Inspect Wax is Loaded Properly and Laminate is Adhered
                          Properly to Microfluidic Substrate
        1808
              Apply Hydrophobic Vent Membrane and Heat Stake to the
               Top of the Microsubstrate, Trim Edges of the Membrane
        1810
                Inspect Membrane is Bonded Well to the Microsubstrate
                        without Heat-clogging the Microchannels
        1812
          Apply Thermal Conductive Pad Layer on the Bottom Laminate
                               of the Cartridge




        1 8 1 64.
           Apply Two Label Strips on Top of the Microsubstrate, One to
           Cover the Valves and Second to Protect the Went Membrane


              Print or Apply Small Labels to Show Barcode #, Lot # and
                                     Expiry Date
        1 81 8
                     Stack and Pack Cartridges in Groups of 25

                                     FIG. 18
U.S. Patent         Apr. 29, 2014       Sheet 27 Of 47               US 8,709,787 B2




                  1904
                                 -409 am x 100 um
    150 um x 150 am N.                        1901
                                1902 go
                                       ()     Dispensed Wax Droplet
                                              (75 ml+15nl)
                400um x 250 um
                                1909         1901


                       1 992)
                                       \ |
                                        E.

                                    FIG. 19A

                                             1902
                                                   is to Af   1909
                                                                         1901




                                                     coasta




     Capillary action of Controlled volume of
     wax causes it to fill up the Wax up to the
     right interface without blocking the liquid
     flowable microchannel
                                    FIG. 19B
U.S. Patent   Apr. 29, 2014   Sheet 28 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014      Sheet 29 Of 47    US 8,709,787 B2




                  Automated Dispensing Head 2121




                                                   2131




                   2110



                                                            2130
                2100
                       2102


    T-H'. He
               2140            2112


                              FIG 21
U.S. Patent   Apr. 29, 2014      Sheet 30 of 47   US 8,709,787 B2




                              FIG. 22
U.S. Patent   Apr. 29, 2014                             Sheet 31 of 47       US 8,709,787 B2




                         Zº~UuLu   ?Jueê nOS)   p/(LeuoeudS




                                                                         @
U.S. Patent     Apr. 29, 2014          Sheet 32 of 47   US 8,709,787 B2




                                     135OOO38
      --                                                       --
                 l-F- m


                                        == E . .                    .
                                             O -
                   --EU                     L-Hc

                                 -      P

                  E. E.     s.

              . . E. E. c-)             ---E E . .
                  - El                  =E . .             .
                 E. E. –                E E. .                      .
                  re-                   =E, a
                a E E =1
                 -      P
                                        = E E. .
                                              P    -
                                                                    .
                 S E -                  - E E                            N.
                 E.                           E.                        ly
              . . E-1                   = E. .                      . "

              . . S. El-1               – E E. .                    .

                 C E             -      - LE -



                                         CEE
U.S. Patent   Apr. 29, 2014   Sheet 33 of 47        US 8,709,787 B2

                                               v
                                               O
                                                O
                                               N




                                                       D
                                                           i
U.S. Patent   Apr. 29, 2014   Sheet 34 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 35 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 36 of 47   US 8,709,787 B2




                                  FIG. 26B
U.S. Patent   Apr. 29, 2014   Sheet 37 Of 47   US 8,709,787 B2




                                  FIG. 27
U.S. Patent        Apr. 29, 2014         Sheet 38 of 47        US 8,709,787 B2




                                                              Fluid Reservoir
                Stroke
     Adjustment Knob
                                          2.99
                             S.
                          <NT      C

    Fluid Weep Hole
                       TS-                           ass
                                                           Feed Tube Assembly
                              C     an


    Collar (Retainer               (S
         Assembly)             S7 NFuid Chamber
     Thermal Control
           Assembly

                                           FIG. 28A
U.S. Patent        Apr. 29, 2014   Sheet 39 Of 47          US 8,709,787 B2




                       Stroke
          Adjustment Knob




                         Needle
                      Assembly

              Solenoid Valve
                                                      Reservoir Holder

                 Jet Body

                                                    Feed Tube
                     Collar                         Assembly




              Thermal Control-NN9
          Assembly (TCA)
                                   FIG. 28B
U.S. Patent   Apr. 29, 2014   Sheet 40 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 41 of 47   US 8,709,787 B2




                         FIG. 29B
U.S. Patent   Apr. 29, 2014      Sheet 42 of 47   US 8,709,787 B2




                              FIG. 29C
U.S. Patent   Apr. 29, 2014   Sheet 43 of 47   US 8,709,787 B2
U.S. Patent   Apr. 29, 2014   Sheet 46 of 47
U.S. Patent   Apr. 29, 2014   Sheet 47 of 47   US 8,709,787 B2




                      eoueoSeuOn
                                                      US 8,709,787 B2
                               1.                                                                       2
   MCROFLUIDC CARTRIDGE AND METHOD                                       logical samples. In particular, the technology relates to
            OF USING SAME                                                microfluidic devices that carry out PCR on nucleotides of
                                                                         interest within microfluidic channels, and permit detection of
                   CLAIM OF PRIORITY                                     those nucleotides.
                                                                    5       In particular, the present technology provides for a microf
   The instant application claims the benefit of priority to U.S.        luidic cartridge, comprising: a first PCR reaction chamber, a
provisional applications having Ser. Nos. 60/859,284, filed              second PCR reaction chamber; a first inlet, in fluid commu
Nov. 14, 2006, and 60/959.437, filed Jul. 13, 2007, the speci            nication with the first PCR reaction chamber; a second inlet,
fications of both of which are incorporated herein by refer              in fluid communication with the second PCR reaction cham
ence in their entireties.                                           10   ber; a first set of microfluidic valves configured to control
                    TECHNICAL FIELD                                      motion of a sample from the first inlet to the first PCR reaction
                                                                         chamber; and a second set of microfluidic valves configured
   The technology described herein generally relates to                  to control motion of a sample from the second inlet to the
microfluidic cartridges. The technology more particularly                second PCR reaction chamber.
relates to microfluidic cartridges that are configured to carry     15      The present technology includes a process for carrying out
out PCR on nucleotides of interest, particularly from several            PCR on a plurality of polynucleotide-containing samples, the
biological samples in parallel, within microfluidic channels             method comprising: introducing the plurality of samples into
in the cartridge, and permit detection of those nucleotides.             a microfluidic cartridge, wherein the cartridge has a plurality
                                                                         of PCR reaction chambers configured to permit thermal
                       BACKGROUND                                        cycling of the plurality of samples independently of one
                                                                         another, moving the plurality of samples into the respective
   The medical diagnostics industry is a critical element of             plurality of PCR reaction chambers; and amplifying poly
today's healthcare infrastructure. At present, however, diag             nucleotides contained with the plurality of samples, by appli
nostic analyses no matter how routine have become a bottle               cation of Successive heating and cooling cycles to the PCR
neck in patient care. There are several reasons for this. First,    25   reaction chambers.
many diagnostic analyses can only be done with highly spe                  The present technology further comprises a number of
cialist equipment that is both expensive and only operable by            other embodiments, as set forth herein.
trained clinicians. Such equipment is found in only a few                  A microfluidic substrate, comprising: a first PCR reaction
locations—often just one in any given urban area. This means             chamber; a second PCR reaction chamber; a first inlet, in fluid
that most hospitals are required to send out samples for analy
ses to these locations, thereby incurring shipping costs and        30   communication with the first PCR reaction chamber; a sec
transportation delays, and possibly even sample loss or mix              ond inlet, in fluid communication with the second PCR reac
up. Second, the equipment in question is typically not avail             tion chamber; a first set of microfluidic valves configured to
able on-demand but instead runs in batches, thereby delay                isolate the first reaction chamber from the first inlet; and a
ing the processing time for many samples because they must               second set of microfluidic valves configured to isolate the
wait for a machine to fill up before they can be run.               35   second PCR reaction chamber from the second inlet.
   Understanding that sample flow breaks down into several                  A microfluidic Substrate, comprising: a plurality of sample
key steps, it would be desirable to consider ways to automate            lanes, wherein each of the plurality of sample lanes comprises
as many of these as possible. For example, a biological                  a microfluidic network having, in fluid communication with
sample, once extracted from a patient, must be put in a form             one another: an inlet; a first valve and a second valve; a first
Suitable for a processing regime that typically involves using      40   channel leading from the inlet, via the first valve, to a reaction
polymerase chain reaction (PCR) to amplify a vector of inter             chamber; and a second channel leading from the reaction
est. Once amplified, the presence or absence of a nucleotide of          chamber, via the second valve, to a vent.
interest from the sample needs to be determined unambigu                   A microfluidic cartridge having a plurality of microfluidic
ously. Sample preparation is a process that is susceptible to            networks, wherein each of the microfluidic networks, includ
automation but is also relatively routinely carried out in          45   ing a PCR reaction chamber, an inlet hole, and the valves for
almost any location. By contrast, steps such as PCR and                  isolating the PCR reaction chamber, is defined in a single
nucleotide detection have customarily only been within the               substrate.
compass of specially trained individuals having access to                   A method of carrying out PCR independently on a plurality
specialist equipment.
   There is therefore a need for a method and apparatus of               of polynucleotide-containing samples, the method compris
carrying out PCR on prepared biological samples and detect          50   ing: introducing the plurality of samples in to a microfluidic
ing amplified nucleotides, preferably with high throughput.              cartridge, wherein the cartridge has a plurality of PCR reac
In particular there is a need for an easy-to-use device that can         tion chambers configured to permit thermal cycling of the
deliver a diagnostic result on several samples in a short time.          plurality of Samples independently of one another; moving
   The discussion of the background to the technology herein             the plurality of samples into the respective plurality of PCR
is included to explain the context of the technology. This is       55   reaction chambers; isolating the plurality of PCR reaction
not to be taken as an admission that any of the material                 chambers; and amplifying polynucleotides contained with
referred to was published, known, or part of the common                  the plurality of samples, by application of Successive heating
general knowledge as at the priority date of any of the claims.          and cooling cycles to the PCR reaction chambers.
   Throughout the description and claims of the specification               A microfluidic valve, comprising: a first chamber, con
the word “comprise' and variations thereof, such as “com            60   nected to a first load channel; a second chamber, connected to
prising and "comprises', is not intended to exclude other                a second load channel; and a flow channel, wherein the first
additives, components, integers or steps.                                and second load channels are each connected to the flow
                                                                         channel, and wherein the first and second load channels each
                            SUMMARY                                      contain a thermally responsive substance that, upon actuation
                                                                    65   of the valve, flows into the flow channel thereby sealing it, and
  The present technology includes methods and devices for                wherein the flow channel is constricted along a length either
detecting polynucleotides in samples, particularly from bio              side of the first and second load channels.
                                                      US 8,709,787 B2
                             3                                                                        4
  A microfluidic valve, comprising: a chamber, connected to                FIG. 18 shows an exemplary assembly process for a car
a load channel; and a flow channel, wherein the load channel            tridge as further described herein;
is connected to the flow channel, and wherein the load chan                FIGS. 19A and 19B show exemplary deposition of wax
nel contains a thermally responsive Substance that, upon                droplets into microfluidic valves:
actuation of the valve, flows into the flow channel thereby                FIG. 20 shows an exemplary apparatus, a microfluidic
sealing it, and wherein the flow channel is constricted along a         cartridge, and a read head contains a detector, as further
length either side of the load channel.                                 described herein;
   A method of making a microfluidic valve, the method                     FIG. 21 shows a cross-section of a pipetting head and a
comprising: directing a dispensing head over an inlet hole in           cartridge in position in a microfluidic apparatus;
a microfluidic Substrate; propelling a quantity of thermally       10      FIG.22 shows introduction of a PCR-ready sample into a
responsive Substance from the dispensing head into the inlet            cartridge, situated in an instrument;
hole; and maintaining a temperature of the microfluidic Sub                FIG. 23 shows an exemplary 48-lane cartridge;
strate so that the thermally responsive substance flows by                 FIG.24 shows a heater configuration used for actuating the
capillary action from the inlet hole into a microfluidic channel        48-lane PCR cartridge of FIG. 23;
in communication with the inlet hole.                              15      FIGS. 25A and 25B respectively show an exemplary car
   The microfluidic cartridge described herein can be config            tridge and lane configuration for a cartridge that permits
ured for use with an apparatus comprising: a chamber con                retrieval of amplified sample:
figured to receive the microfluidic cartridge; at least one heat           FIG. 26A shows components of a kit, including an exem
Source thermally coupled to the cartridge and configured to             plary cartridge and reagents: FIG. 26B shows manual action
apply heat and cooling cycles that carry out PCR on one or              of pipetting a PCR solution into PCR lanes of the cartridge;
more microdroplets of polynucleotide-containing sample in                  FIG. 27 shows an exemplary cartridge partially removed
the cartridge; a detector configured to detect presence of one          from a sealed pouch;
or more polynucleotides in the one or more samples; and a                  FIGS. 28A and 28B show exemplary apparatus for carry
processor coupled to the detector and the heat source, config           ing out wax deposition;
ured to control heating of one or more regions of the microf       25      FIGS. 29A-29C show an exemplary 24-lane cartridge in
luidic cartridge.                                                       plan view, perspective views, and cross-section, respectively;
   The details of one or more embodiments of the technology                FIGS. 30A-30D show aspects of a 96-lane cartridge; and
are set forth in the accompanying drawings and further                    FIG. 31 shows a real-time PCR trace.
description herein. Other features, objects, and advantages of
the technology will be apparent from the description and           30                   DETAILED DESCRIPTION
drawings, and from the claims.
                                                                        Microfluidic Cartridge
      BRIEF DESCRIPTION OF THE DRAWINGS                                     The present technology comprises a microfluidic cartridge
                                                                        that is configured to carry out an amplification, such as by
   FIG. 1 shows a plan view of an exemplary multi-lane             35   PCR, of one or more polynucleotides from one or more
microfluidic cartridge;                                                 samples. It is to be understood that, unless specifically made
   FIG. 2A shows an exemplary multi-lane cartridge;                     clear to the contrary, where the term PCR is used herein, any
   FIG. 2B shows a portion of an exemplary multi-lane car               variant of PCR including but not limited to real-time and
tridge of FIG. 2A;                                                      quantitative, and any other form of polynucleotide amplifica
   FIG. 3 shows a plan of microfluidic circuitry and inlets in     40   tion is intended to be encompassed. The microfluidic car
an exemplary multi-lane cartridge;                                      tridge need not be self-contained and can be designed so that
   FIGS. 4A-4C show layer construction, and cross section of            it receives thermal energy from one or more heating elements
an exemplary microfluidic cartridge;                                    present in an external apparatus with which the cartridge is in
   FIG. 5 shows a heater array for an exemplary highly                  thermal communication. An exemplary Such apparatus is fur
multiplexed microfluidic cartridge;                                45   ther described herein; additional embodiments of such a sys
   FIGS. 6-9 show various aspects of exemplary highly mul               tem are found in U.S. patent application Ser. No. 1 1/985,577.
tiplexed microfluidic cartridges;                                       entitled “Microfluidic System for Amplifying and Detecting
   FIGS. 10A-10C show various aspects of a radially config              Polynucleotides in Parallel, and filed on even date herewith,
ured highly multiplexed microfluidic cartridge and associated           the specification of which is incorporated herein by reference.
heater array;                                                      50       By cartridge is meant a unit that may be disposable, or
   FIG.11 shows an exemplary microfluidic network in a lane             reusable in whole or in part, and that is configured to be used
of a multi-lane cartridge such as that for FIG. 1 or 3:                 in conjunction with some other apparatus that has been Suit
   FIGS. 12A-12C show exemplary microfluidic valves, and                ably and complementarily configured to receive and operate
a gate FIG. 12D;                                                        on (such as deliver energy to) the cartridge.
   FIG. 13 shows an exemplary bubble vent;                         55       By microfluidic, as used herein, is meant that volumes of
   FIG. 14 shows a cross-section of a portion of a microfluidic         sample, and/or reagent, and/or amplified polynucleotide are
cartridge, when in contact with a heater Substrate;                     from about 0.1 ul to about 999 ul, such as from 1-100 ul, or
   FIGS. 15A and 15B show a plan view of heater circuitry               from 2-25 ul. Similarly, as applied to a cartridge, the term
adjacent to a PCR reaction chamber; FIG. 15C shows an                   microfluidic means that various components and channels of
overlay of an array of heater elements on an exemplary multi       60   the cartridge, as further described herein, are configured to
lane microfluidic cartridge, wherein various microfluidic net           accept, and/or retain, and/or facilitate passage of microfluidic
works are visible;                                                      Volumes of sample, reagent, or amplified polynucleotide.
   FIG. 16 shows various cut-away sections that can be used             Certain embodiments herein can also function with nanoliter
to improve cooling rates during PCR thermal cycling;                    volumes (in the range of 10-500 nanoliters, such as 100 nano
   FIG. 17 shows a plot of temperature against time during a       65   liters).
PCR process, as performed on a microfluidic cartridge as                   One aspect of the present technology relates to a microf
described herein;                                                       luidic cartridge having two or more sample lanes arranged so
                                                     US 8,709,787 B2
                               5                                                                       6
that analyses can be carried out in two or more of the lanes in        PCR reagents and the neutralized polynucleotide sample,
parallel, for example simultaneously, and wherein each lane            Suitable for Subjecting to thermal cycling conditions that cre
is independently associated with a given sample.                       ate PCR amplicons from the neutralized polynucleotide
   A sample lane is an independently controllable set of ele           sample. For example, a PCR-ready sample can include a PCR
ments by which a sample can be analyzed, according to                  reagent mixture comprising a polymerase enzyme, a positive
methods described herein as well as others known in the art.           control plasmid, a fluorogenic hybridization probe selective
A sample lane comprises at least a sample inlet, and a microf          for at least a portion of the plasmid and a plurality of nucle
luidic network having one or more microfluidic components,             otides, and at least one probe that is selective for a polynucle
as further described herein.
                                                                       otide sequence. Exemplary probes are further described
   In various embodiments, a sample lane can include a            10
                                                                       herein. Typically, the microfluidic network is configured to
sample inlet port or valve, and a microfluidic network that            couple heat from an external heat source with the mixture
comprises, in fluidic communication one or more compo                  comprising the PCR reagent and the neutralized polynucle
nents selected from the group consisting of at least one               otide sample under thermal cycling conditions suitable for
thermally actuated valve, a bubble removal vent, at least one          creating PCR amplicons from the neutralized polynucleotide
thermally actuated pump, a gate, mixing channel, positioning      15
element, microreactor, a downstream thermally actuated                 sample.
valve, and a PCR reaction chamber. The sample inlet valve                 In various embodiments, the PCR reagent mixture can
can be configured to accept a sample at a pressure differential        include a positive control plasmid and a plasmid fluorogenic
compared to ambient pressure of between about 70 and 100               hybridization probe selective for at least a portion of the
kilopascals.                                                           plasmid, and the microfluidic cartridge can be configured to
   The cartridge can therefore include a plurality of microf           allow independent optical detection of the fluorogenic
luidic networks, each network having various components,               hybridization probe and the plasmid fluorogenic hybridiza
and each network configured to carry out PCR on a sample in            tion probe.
which the presence or absence of one or more polynucle                    In various embodiments, the microfluidic cartridge can
otides is to be determined.                                       25   accommodate a negative control polynucleotide, wherein the
   A multi-lane cartridge is configured to accept a number of          microfluidic network can be configured to independently
samples in series or in parallel, simultaneously or consecu            carry out PCR on each of a neutralized polynucleotide sample
tively, in particular embodiments 12 Samples, wherein the              and a negative control polynucleotide with the PCR reagent
samples include at least a first sample and a second sample,           mixture under thermal cycling conditions suitable for inde
wherein the first sample and the second sample each contain       30
                                                                       pendently creating PCR amplicons of the neutralized poly
one or more polynucleotides in a form Suitable for amplifica           nucleotide sample and PCR amplicons of the negative control
tion. The polynucleotides in question may be the same as, or           polynucleotide. Each lane of a multi-lane cartridge as
different from one another, in different samples and hence in          described herein can perform two reactions when used in
different lanes of the cartridge. The cartridge typically pro
cesses each sample by increasing the concentration of a poly      35   conjunction with two fluorescence detection systems per
nucleotide to be determined and/or by reducing the concen              lane. A variety of combinations of reactions can be performed
tration of inhibitors relative to the concentration of                 in the cartridge. Such as two sample reactions in one lane, a
polynucleotide to be determined.                                       positive control and a negative control in two otherlanes; or a
  The multi-lane cartridge comprises at least a first sample           sample reaction and an internal control in one lane and a
lane having a first microfluidic network and a second lane        40   negative control in a separate lane.
having a second microfluidic network, wherein each of the                 FIG. 2A shows a perspective view of a portion of an exem
first microfluidic network and the second microfluidic net             plary microfluidic cartridge 200 according to the present
work is as elsewhere described herein, and wherein the first           technology. FIG. 2B shows a close-up view of a portion of the
microfluidic network is configured to amplify polynucle                cartridge 200 of FIG. 2A illustrating various representative
otides in the first sample, and wherein the second microfluidic   45   components. The cartridge 200 may be referred to as a multi
network is configured to amplify polynucleotides in the sec            lane PCR cartridge with dedicated sample inlets 202. For
ond sample.                                                            example sample inlet 202 is configured to accept a liquid
  In various embodiments, the microfluidic network can be              transfer member (not shown) Such as a Syringe, a pipette, or a
configured to couple heat from an external heat source to a            PCR tube containing a PCR ready sample. More than one
sample mixture comprising PCR reagent and neutralized             50   inlet 202 is shown in FIGS. 2A, 2B, wherein one inlet oper
polynucleotide sample under thermal cycling conditions Suit            ates in conjunction with a single sample lane. Various com
able for creating PCR amplicons from the neutralized poly              ponents of microfluidic circuitry in each lane are also visible.
nucleotide sample.                                                     For example, microvalves 204, and 206, and hydrophobic
  At least the external heat Source may operate under control          vents 208 for removing air bubbles, are parts of microfluidic
of a computer processor, configured to execute computer           55   circuitry in a given lane. Also shown is an ultrafast PCR
readable instructions for operating one or more components             reactor 210, which, as further described herein, is a microf
of each sample lane, independently of one another, and for             luidic channel in a given sample lane that is long enough to
receiving signals from a detector that measures fluorescence           permit PCR to amplify polynucleotides present in a sample.
from one or more of the PCR reaction chambers.                         Above each PCR reactor 210 is a window 212 that permits
   For example, FIG. 1 shows a plan view of a microfluidic        60   detection of fluorescence from a fluorescent substance in
cartridge 100 containing twelve independent sample lanes               PCR reactor 210 when a detector is situated above window
101 capable of simultaneous or Successive processing. The              212. It is to be understood that other configurations of win
microfluidic network in each lane is typically configured to           dows are possible including, but not limited to, a single win
carry out amplification, such as by PCR, on a PCR-ready                dow that straddles each PCR reactor across the width of
sample, Such as one containing nucleic acid extracted from a      65   cartridge 200.
sample using other methods as further described herein. A                 In preferred embodiments, the multi-sample cartridge has
PCR-ready sample is thus typically a mixture comprising the            a size substantially the same as that of a 96-well plate as is
                                                     US 8,709,787 B2
                             7                                                                        8
customarily used in the art. Advantageously, then, Such a               detection of polynucleotides during an amplification reaction
cartridge may be used with plate handlers used elsewhere in             performed in the microfluidic circuitry defined therein.
the art.                                                                Rigidity is advantageous because it facilitates effective and
   The sample inlets of adjacent lanes are reasonably spaced            uniform contact with a heat unit as further described herein.
apart from one another to prevent any contamination of one         5    Use of a non-venting material is also advantageous because it
sample inlet from another sample when a user introduces a               reduces the likelihood that the concentration of various spe
sample into any one cartridge. In an embodiment, the sample             cies in liquid form will change during analysis. Use of a
inlets are configured so as to prevent Subsequent inadvertent           material having low auto-fluorescence is also important so
introduction of Sample into a given lane after a sample has             that background fluorescence does not detract from measure
already been introduced into that lane. In certain embodi          10   ment of fluorescence from the analyte of interest.
ments, the multi-sample cartridge is designed so that a spac               The cartridge can further include, disposed on top of the
ing between the centroids of sample inlets is 9 mm, which is            substrate 424, an oleophobic/hydrophobic vent membrane
an industry-recognized standard. This means that, in certain            layer 426 of a porous material, such as 0.2 to 1.0 micron
embodiments the center-to-center distance between inlet                 pore-size membrane of modified polytetrafluorethylene, the
holes in the cartridge that accept samples from PCR tubes, as      15   membrane being typically between about 25 and about 100
further described herein, is 9 mm. The inlet holes can be               microns thick, and configured to cover the vent channels of
manufactured conical in shape with an appropriate conical               microfluidic Substrate 424, and attached thereto using, for
angle so that industry-standard pipette tips (2 ul, 20l., 200l.         example, heat bonding.
Volumes, etc.) fit Snugly therein. The cartridge herein may be             Typically, the microfluidic cartridge further includes a
adapted to Suit other, later-arising, industry standards not            layer 428, 430 of polypropylene or other plastic label with
otherwise described herein, as would be understood by one of            pressure sensitive adhesive (typically between about 50 and
ordinary skill in the art.                                              150 microns thick) configured to seal the wax loading holes of
   FIG. 3 shows a plan view of an exemplary microfluidic                the valves in substrate 424, trap air used for valve actuation,
cartridge 300 having 12 sample lanes. The inlet ports 302 in            and serve as a location for operator markings. In FIG. 4A, this
this embodiment have a 6 mm spacing, so that, when used in         25   layer is shown in two separate pieces, 428, 430, though it
conjunction with an automated sample loader having 4heads,              would be understood by one of ordinary skill in the art that a
spaced equidistantly at 18 mm apart, the inlets can be loaded           single piece layer would be appropriate.
in three batches of four inlets: e.g., inlets 1, 4, 7, and 10              In various embodiments, the label is a computer-readable
together, followed by 2, 5, 8, and 11, then finally 3, 6, 9, and        label. For example, the label can include a bar code, a radio
12, wherein the 12 inlets are numbered consecutively from          30   frequency tag or one or more computer-readable characters.
one side of the cartridge to the other as shown.                        The label can be formed of a mechanically compliant mate
   A microfluidic cartridge as used herein may be constructed           rial. For example, the mechanically compliant material of the
from a number of layers. Accordingly, one aspect of the                 label can have a thickness of between about 0.05 and about 2
present technology relates to a microfluidic cartridge that             millimeters and a Shore hardness of between about 25 and
comprises a first, second, third, fourth, and fifth layers         35   about 100. The label can be positioned such that it can be read
wherein one or more layers define a plurality of microfluidic           by a sample identification verifier as further described herein.
networks, each network having various components config                    The cartridge can further include a heat sealable laminate
ured to carry out PCR on a sample in which the presence or              layer 422 (typically between about 100 and about 125
absence of one or more polynucleotides is to be determined.             microns thick) attached to the bottom surface of the microf
In various embodiments, one or more such layers are                40   luidic Substrate 424 using, for example, heat bonding. This
optional.                                                               layer serves to seal the PCR channels and vent channels in
   FIGS. 4A-C show various views of a layer structure of an             substrate 424. The cartridge can further include a thermal
exemplary microfluidic cartridge comprising a number of                 interface material layer 420 (typically about 125 microns
layers, as further described herein. FIG. 4A shows an                   thick), attached to the bottom of the heat sealable laminate
exploded view: FIG. 4B shows a perspective view; and FIG.          45   layer using, for example, pressure sensitive adhesive. The
4C shows a cross-sectional view of a sample lane in the                 layer 420 can be compressible and have a higher thermal
exemplary cartridge. Referring to FIGS. 4A-C, an exemplary              conductivity than common plastics, thereby serving to trans
microfluidic cartridge 400 includes first 420, second 422,              fer heat across the laminate more efficiently. Typically, how
third 424, fourth 426, and fifth layers in two non-contiguous           ever, layer 420 is not present.
parts 428,430 (as shown) that enclose a microfluidic network       50      The application of pressure to contact the cartridge to the
having various components configured to process multiple                heater of an instrument that receives the cartridge generally
samples in parallel that include one or more polynucleotides            assists in achieving better thermal contact between the heater
to be determined.                                                       and the heat-receivable parts of the cartridge, and also pre
   Microfluidic cartridge 400 can be fabricated as desired.             vents the bottom laminate structure from expanding, as would
The cartridge can include a microfluidic substrate layer 424,      55   happen if the PCR channel was only partially filled with
typically injection molded out of a plastic, such as a Zeonor           liquid and the air entrapped therein would be thermally
plastic (cyclic olefin polymer), having a PCR channel and               expanded during thermocycling.
valve channels on a first side and vent channels and various               In use, cartridge 400 is typically thermally associated with
inlet holes, including wax loading holes and liquid inlet holes,        an array of heat Sources configured to operate the components
on a second side (disposed toward hydrophobic vent mem             60   (e.g., valves, gates, actuators, and processing region 410) of
brane 426). It is advantageous that all the microfluidic net            the device. Exemplary such heater arrays are further
work defining structures, such as PCR reactors, valves, inlet           described herein. Additional embodiments of heater arrays
holes, and air vents, are defined on the same single Substrate          are described in U.S. patent application Ser. No. 1 1/940,315,
424. This attribute facilitates manufacture and assembly of             entitled “Heater Unit for Microfluidic Diagnostic System”
the cartridge. Additionally, the material from which this sub      65   and filed on even date herewith, the specification of which is
strate is formed is rigid or non-deformable, non-venting to air         incorporated herein by reference in its entirety. In some
and other gases, and has a low autofluorescence to facilitate           embodiments, the heat Sources are controlled by a computer
                                                      US 8,709,787 B2
                                                                                                     10
processor and actuated according to a desired protocol. Pro             having 4 heads can load 4 inlets at once, in 12 discrete steps,
cessors configured to operate microfluidic devices are                  for the cartridge of FIG. 6. Other configurations of inlets
described in, e.g., U.S. application Ser. No. 09/819,105, filed         though not explicitly described or depicted are compatible
Mar. 28, 2001, which application is incorporated herein by              with the technology described herein.
reference.                                                                FIG. 7 shows, in close up, an exemplary spacing of valves
   In various embodiments, during transport and storage, the            702, channels 704, and vents 706, in adjacent lanes 708 of a
microfluidic cartridge can be further surrounded by a sealed            multi-sample microfluidic cartridge for example as shown in
pouch. The microfluidic cartridge can be sealed in the pouch            FIG. 6.
with an inert gas. The microfluidic cartridge can be dispos                FIGS. 8 and 9 show close-ups of, respectively, heater
able for example after one or more of its sample lanes have        10   arrays 804 compatible with, and inlets 902 on, the exemplary
been used.                                                              cartridge shown in FIG. 7.
Highly Multiplexed Embodiments                                            FIGS. 10A and 10B show various views of an embodiment
   Embodiments of the cartridge described herein may be                 of a radially-configured highly-multiplexed cartridge, having
constructed that have high-density microfluidic circuitry on a          a number of inlets 1002, microfluidic lanes 1004, valves
single cartridge that thereby permit processing of multiple        15   1005, and PCR reaction chambers 1006. FIG. 10C shows an
samples in parallel, or in sequence, on a single cartridge.             array of heater elements 1008 compatible with the cartridge
Preferred numbers of such multiple samples include 20, 24,              layout of FIG. 10A.
36, 40, 48, 50, 60, 64, 72, 80, 84, 96, and 100, but it would be          The various embodiments shown in FIGS. 5-10C are com
understood that still other numbers are consistent with the             patible with liquid dispensers, receiving bays, and detectors
apparatus and cartridge herein, where deemed convenient and             that are configured differently from the other specific
practical.                                                              examples described herein.
   Accordingly, different configurations of lanes, sample                  During the design and manufacture of highly multiplexed
inlets, and associated heater networks than those explicitly            cartridges, photolithographic processing steps such as etch
depicted in the FIGS and examples that can facilitate process           ing, hole drilling/photo-chemical drilling/sand-blasting/ion
ing Such numbers of samples on a single cartridge are within       25   milling processes should be optimized to give well defined
the scope of the instant disclosure. Similarly, alternative con         holes and microchannel pattern. Proper distances between
figurations of detectors and heating elements for use in con            channels should be identified and maintained to obtain good
junction with Such a highly multiplexed cartridge are also              bonding between the microchannel substrate and the heat
within the scope of the description herein.                             conducting Substrate layer. In particular, it is desirable that
   It is also to be understood that the microfluidic cartridges    30   minimal distances are maintained between pairs of adjacent
described herein are not to be limited to rectangular shapes,           microchannels to promote, reliable bonding of the laminate in
but can include cartridges having circular, elliptical, triangu         between the channels.
lar, rhombohedral, square, and other shapes. Such shapes may               The fabrication by injection molding of these complicated
also be adapted to include some irregularity, such as a cut-out,        microfluidic structures having multiple channels and multiple
to facilitate placement in a complementary apparatus as fur        35   inlet holes entails proper consideration of dimensional
ther described herein.                                                  repeatability of these structures over multiple shots from the
   In an exemplary embodiment, a highly multiplexed car                 injection molding master pattern. Proper consideration is also
tridge has 48 sample lanes, and permits independent control             attached to the placement of ejector pins to push out the
of each valve in each lane by suitably configured heater cir            structure from the mold without causing warp, bend or
cuitry, with 2 banks of thermocycling protocols per lane, as       40   stretching of it. For example, impression of the ejector pins on
shown in FIG. 5. In the embodiment in FIG. 5, the heaters               the microfluidic substrate should not sink into the substrate
(shown Superimposed on the lanes) are arranged in three                 thereby preventing planarity of the Surface of the cartridge.
arrays 502, 504, with 506, and 508. The heaters are them                The accurate placement of various inlet holes (such as sample
selves disposed within one or more Substrates. Heater arrays            inlet holes, valve inlet holes and vent holes) relative to adja
502, 508 in two separate glass regions only apply heat to          45   cent microfluidic channels is also important because the pres
valves in the microfluidic networks in each lane. Because of            ence of these holes can cause knit-lines to form that might
the low thermal conductivity of glass, the individual valves            cause unintended leak from a hole to a microchannel. Highly
may be heated separately from one another. This permits                 multiplexed microfluidic substrates may be fabricated in
samples to be loaded into the cartridge at different times, and         other materials such as glass, silicon.
passed to the PCR reaction chambers independently of one           50     The size of the substrate relative to the number of holes is
another. The PCR heaters 504,506 are mounted on a silicon               also factor during fabrication because it is easy to make a
substrate—and are not readily heated individually, but                  Substrate having just a simple microfluidic network with a
thereby permit batch processing of PCR samples, where mul               few holes (maybe fewer than 10 holes) and a few microchan
tiple samples from different lanes are amplified by the same            nels, but making a substrate having over 24, or over 48, or
set of heating/cooling cycles. It is preferable for the PCR        55   over 72 holes, etc., is more difficult.
heaters to be arranged in 2 banks (the heater arrays 506 on the         Microfluidic Networks
left and right 508 are not in electrical communication with               Particular components of exemplary microfluidic net
one another), thereby permitting a separate degree of sample            works are further described herein.
control.                                                                   Channels of a microfluidic network in a lane of cartridge
   FIG. 6 shows a representative 48-sample cartridge 600           60   typically have at least one Sub-millimeter cross-sectional
compatible with the heater arrays of FIG. 5, and having a               dimension. For example, channels of Such a network may
configuration of inlets 602 different to that depicted o other          have a width and/or a depth of about 1 mm or less (e.g., about
cartridges herein. The inlet configuration is exemplary and             750 microns or less, about 500 microns, or less, about 250
has been designed to maximize efficiency of space usage on              microns or less).
the cartridge. The inlet configuration can be compatible with      65      FIG. 11 shows a plan view of a representative microfluidic
an automatic pipetting machine that has dispensing heads                circuit found in one lane of a multi-lane cartridge Such as
situated at a 9 mm spacing. For example, Such a machine                 shown in FIGS. 2A and 2B. It would be understood by one
                                                     US 8,709,787 B2
                             11                                                                         12
skilled in the art that other configurations of microfluidic            ing and annealing steps), and so as to reduce glare, autofluo
network would be consistent with the function of the car                rescence, and undue absorption of fluorescence.
tridges and apparatus described herein. In operation of the                After PCR has been carried out on a sample, and presence
cartridge, in sequence, Sample is introduced through liquid             or absence of a polynucleotide of interest has been deter
inlet 202, optionally flows into a bubble removal vent channel     5    mined, it is preferred that the amplified sample remains in the
208 (which permits adventitious air bubbles introduced into             cartridge and that the cartridge is either used again (if one or
the sample during entry, to escape), and continues along a              more lanes remain unused), or disposed of. Should a user
channel 216. Typically, when using a robotic dispenser of               wish to run a post amplification analysis. Such as gel electro
liquid sample, the Volume is dispensed accurately enough that           phoresis, the user may pierce a hole through the laminate of
formation of bubbles is not a significant problem, and the         10   the cartridge, and recover an amount—typically about 1.5
presence of vent channel 208 is not necessary. Thus, in certain         microliter of PCR product. The user may also place the
embodiments, the bubble removal vent channel 208 is not                 individual PCR lane on a special narrow heated plate, main
present and sample flows directly into channel 216. Through             tained at a temperature to melt the wax in the valve, and then
out the operation of cartridge 200, the fluid is manipulated as         aspirate the reacted sample from the inlet hole of that PCR
                                                                   15   lane.
a microdroplet (not shown in FIG. 11). Valves 204 and 206 are             In various embodiments, the microfluidic network can
initially both open, so that a microdroplet of sample-contain           optionally include at least one reservoir configured to contain
ing fluid can be pumped into PCR reactor channel 210 from               Waste.
inlet hole 202 under influence of force from the sample injec             Table 1 outlines typical Volumes, pumping pressures, and
tion operation. Upon initiating of processing, the detector             operation times associated with various components of a
present on top of the PCR reactor 210 checks for the presence           microfluidic cartridge described herein.
of liquid in the PCR channel, and then valves 204 and 206 are
closed to isolate the PCR reaction mix from the outside. In                                           TABLE 1
one embodiment, the checking of the presence of liquid in the
PCR channel is by measuring the heat ramp rate. Such as by         25                      Pumping      Displacement     Time of
                                                                            Operation      Pressure     Volume           Operation
one or more temperature sensors in the heating unit. A chan
nel with liquid absent will heat up faster than one in which,               Moving         ~1-2 psi     <1 ul            5-15 seconds
e.g., a sample, is present.                                                 valve wax
   Both valves 204 and 206 are closed prior to thermocycling                plugs
to prevent or reduce any evaporation of liquid, bubble gen         30
                                                                        Operation       Pump Used        Pump Design   Pump Actuation
eration, or movement of fluid from the PCR reactor. End vent
214 is configured to prevent a user from introducing an excess          Moving       Thermopneumatic     1 Jul of      Heat trapped
amount of liquid into the microfluidic cartridge, as well as            valve wax    pump               trapped air    air to
                                                                        plugs                                            70-90 C.
playing a role of containing any sample from spilling over to
unintended parts of the cartridge. A user may input sample         35
Volumes as Small as an amount to fill the region from the               Valves
bubble removal vent (if present) to the middle of the microre              A valve (sometimes referred to herein as a microvalve) is a
actor, or up to valve 204 or beyond valve 204. The use of               component in communication with a channel. Such that the
microvalves prevents both loss of liquid or vapor thereby               valve has a normally open State allowing material to pass
enabling even a partially filled reactor to Successfully com       40   along a channel from a position on one side of the valve (e.g.,
plete a PCR thermocycling reaction.                                     upstream of the valve) to a position on the other side of the
  The reactor 210 is a microfluidic channel that is heated              valve (e.g., downstream of the valve). Upon actuation of the
through a series of cycles to carry out amplification of nucle          valve, the valve transitions to a closed state that prevents
otides in the sample, as further described herein, and accord           material from passing along the channel from one side of the
ing to amplification protocols knownto those of ordinary skill     45   valve to the other. For example, in one embodiment, a valve
in the art. The inside walls of the channel in the PCR reactor          can include a mass of a thermally responsive Substance (TRS)
are typically made very Smooth and polished to a shiny finish           that is relatively immobile at a first temperature and more
(for example, using a polish selected from SPI A1, SPI A2,              mobile at a second temperature. The first and second tem
SPI A3, SPI B1, or SPI B2) during manufacture. This is in               peratures are insufficiently high to damage materials, such as
order to minimize any microscopic quantities of air trapped in     50   polymer layers of a microfluidic cartridge in which the valve
the surface of the PCR channel, which would causing bub                 is situated. A mass of TRS can be an essentially solid mass or
bling during the thermocycling steps. The presence of                   an agglomeration of Smaller particles that cooperate to
bubbles especially in the detection region of the PCR channel           obstruct the passage when the valve is closed. Examples of
could also cause a false or inaccurate reading while monitor            TRS’s include a eutectic alloy (e.g., a solder), wax (e.g., an
ing progress of the PCR. Additionally, the PCR channel can         55   olefin), polymers, plastics, and combinations thereof. The
be made shallow Such that the temperature gradient across the           TRS can also be a blend of variety of materials, such as an
depth of the channel is minimized.                                      emulsion of thermoelastic polymer blended with air
   The region of the cartridge 212 above PCR reactor 210 is a           microbubbles (to enable higher thermal expansion, as well as
thinned down section to reduce thermal mass and autofluo                reversible expansion and contraction), polymer blended with
rescence from plastic in the cartridge. It permits a detector to   60   expancel material (offering higher thermal expansion), poly
more reliably monitor progress of the reaction and also to              mer blended with heat conducting microspheres (offering
detect fluorescence from a probe that binds to a quantity of            faster heat conduction and hence, faster melting profiles), or
amplified nucleotide. Exemplary probes are further described            a polymer blended with magnetic microspheres (to permit
herein. The region 212 can be made of thinner material than             magnetic actuation of the melted thermoresponsive material).
the rest of the cartridge so as to permit the PCR channel to be    65      Generally, for Such a valve, the second temperature is less
more responsive to a heating cycle (for example, to rapidly             than about 90° C. and the first temperature is less than the
heat and cool between temperatures appropriate for denatur              second temperature (e.g., about 70° C. or less). Typically, a
                                                      US 8,709,787 B2
                           13                                                                           14
chamber is in gaseous communication with the mass of TRS.                hole 384 to a gate junction 386 can be narrower (e.g., approxi
The valve is in communication with a source of heat that can             mately 150 um wide and 100 microns deep). An upstream
be selectively applied to the chamber of air and to the TRS.             channel 388 as well as a downstream channel 390 of the gate
Upon heating gas (e.g., air) in the chamber and heating the              junction 386 can be made wide (e.g., ~500 um) and deep (e.g.,
mass of TRS to the second temperature, gas pressure within          5    ~500 um) to help ensure the wax stops at the gate junction
the chamber due to expansion of the Volume of gas, forces the            386. The amount of gate material melted and moved out of the
mass to move into the channel, thereby obstructing material              gate junction 386 may be minimized for optimal gate 380
from passing therealong.                                                 opening. As an off-cartridge heater may be used to melt the
  An exemplary valve is shown in FIG. 12A. The valve of                  thermally responsive Substance in gate 380, a misalignment
FIG. 12A has two chambers of air 1203,1205 in contact with,         10   of the heater could cause the wax in the gate loading channel
respectively, each of two channels 1207, 1208 containing                 382 to be melted as well. Therefore, narrowing the dimension
TRS. The air chambers also serve as loading ports for TRS                of the loading channel may increase reliability of gate open
during manufacture of the valve, as further described herein.            ing. In the case of excessive amounts of wax melted at the gate
In order to make the valve sealing very robust and reliable, the         junction 386 and gate loading channel 382, the increased
flow channel 1201 (along which, e.g., Sample passes) at the         15   cross-sectional area of the downstream channel 390 adjacent
valve junction is made narrow (typically 150 um wide, and                to the gate junction 386 can prevent wax from clogging the
150 um deep or narrower), and the constricted portion of the             downstream channel 390 during gate 380 opening. The
flow channel is made at least 0.5 or 1 mm long such that the             dimensions of the upstream channel 388 at the gate junction
TRS seals up a long narrow channel thereby reducing any                  386 can be made similar to the downstream channel 390 to
leakage through the walls of the channel. In the case of a bad           ensure correct wax loading during gate fabrication.
seal, there may be leakage of fluid around walls of channel,               In various embodiments, the gate can be configured to
past the TRS, when the valve is in the closed state. In order to         minimize the effective area or footprint of the gate within the
minimize this, the flow channel is narrowed and elongated as             network and thus bent gate configurations, although not
much as possible. In order to accommodate Such a length of               shown herein are consistent with the foregoing description.
channel on a cartridge where space may be at a premium, the         25   Vents
flow channel can incorporate one or more curves 1209 as                    In various embodiments, the microfluidic network can
shown in FIG. 12A. The valve operates by heating air in the              include at least one hydrophobic vent in addition to an end
TRS-loading port, which forces the TRS forwards into the                 vent. A vent is a general outlet (hole) that may or may not be
flow-channel in a manner so that it does not come back to its            covered with a hydrophobic membrane. An exit hole is an
original position. In this way, both air and TRS are heated         30   example of a vent that need not be covered by a membrane.
during operation.                                                           A hydrophobic vent (e.g., a vent in FIG. 13) is a structure
   In various other embodiments, a valve for use with a                  that permits gas to exit a channel while limiting (e.g., pre
microfluidic network in a microfluidic cartridge herein can be           venting) quantities of liquid from exiting the channel. Typi
a bent valve as shown in FIG. 12B. Such a configuration                  cally, hydrophobic vents include a layer of porous hydropho
reduces the footprint of the valve and hence reduces cost per       35   bic material (e.g., a porous filter Such as a porous hydrophobic
part for highly dense microfluidic cartridges. A single valve            membrane from GE Osmonics, Minnetonka, Minn.) that
loading hole 1211 is positioned in the center, that serves as an         defines a wall of the channel. As described elsewhere herein,
inlet for thermally responsive substance. The leftmost vent              hydrophobic vents can be used to position a microdroplet of
1213 can be configured to be an inlet for, e.g., Sample, and the         sample at a desired location within a microfluidic network.
rightmost vent 1215 acts as an exit for, e.g., air. This configu    40     The hydrophobic vents of the present technology are pref
ration can be used as a prototype for testing Such attributes as         erably constructed so that the amount of air that escapes
valve and channel geometry and materials.                                through them is maximized while minimizing the Volume of
  In various other embodiments, a valve for use with a                   the channel below the vent surface. Accordingly, it is prefer
microfluidic network can include a curved valve as shown in              able that the vent is constructed so as to have a hydrophobic
FIG. 12C, in order to reduce the effective cross-section of the     45   membrane 1303 of large surface area and a shallow cross
valve, thereby enabling manufacture of cheaper dense                     section of the microchannel below the vent surface.
microfluidic devices. Such a valve can function with a single               Hydrophobic vents are useful for bubble removal and typi
valve loading hole and air chamber 1221 instead of a pair as             cally have a length of at least about 2.5 mm (e.g., at least about
shown in FIG. 12A.                                                       5 mm, at least about 7.5 mm) along a channel 1305 (see FIG.
Gates                                                               50   13). The length of the hydrophobic vent is typically at least
   FIG. 12D shows an exemplary gate as may optionally be                 about 5 times (e.g., at least about 10 times, at least about 20
used in a microfluidic network herein. A gate can be a com               times) larger than a depth of the channel within the hydro
ponent that can have a closed state that does not allow mate             phobic vent. For example, in Some embodiments, the channel
rial to pass along a channel from a position on one side of the          depth within the hydrophobic vent is about 300 microns or
gate to another side of the gate, and an open state that does       55   less (e.g., about 250 microns or less, about 200 microns or
allow material to pass along a channel from a position on one            less, about 150 microns or less).
side of the gate to another side of the gate. Actuation of an               The depth of the channel within the hydrophobic vent is
open gate can transition the gate to a closed state in which             typically about 75% or less (e.g., about 65% or less, about
material is not permitted to pass from one side of the gate              60% or less) of the depth of the channel upstream 1301 and
(e.g., upstream of the gate) to the other side of the gate (e.g.,   60   downstream (not shown) of the hydrophobic vent. For
downstream of the gate). Upon actuation, a closed gate can               example, in some embodiments the channel depth within the
transition to an open state in which material is permitted to            hydrophobic vent is about 150 microns and the channel depth
pass from one side of the gate (e.g., upstream of the gate) to           upstream and downstream of the hydrophobic vent is about
the other side of the gate (e.g., downstream of the gate).               250 microns. Other dimensions are consistent with the
  In various embodiments, a microfluidic network can                65   description herein.
include a narrow gate 380 as shown in FIG. 12D where a gate                 A width of the channel within the hydrophobic vent is
loading channel 382 used for loading wax from a wax loading              typically at least about 25% wider (e.g., at least about 50%
                                                      US 8,709,787 B2
                             15                                                                       16
wider) thana width of the channel upstream from the vent and             includes four heaters disposed along the sides of, and config
downstream from the vent. For example, in an exemplary                   ured to heat, the PCR reaction chamber, as shown in the
embodiment, the width of the channel within the hydrophobic              exemplary embodiment of FIG. 15A: long top heater 1505,
vent is about 400 microns, and the width of the channel                  long bottom heater 1503, short left heater 1507, and short
upstream and downstream from the vent is about 250                       right heater 1509. The small gap between long top heater
microns. Other dimensions are consistent with the descrip                1505 and long bottom heater 1503 results in a negligible
tion herein.                                                             temperature gradient (less than 1° C. difference across the
   The vent in FIG. 13 is shown in a linear configuration                width of the PCR channel at any point along the length of the
though it would be understood that it need not be so. A bent,            PCR reaction chamber) and therefore an effectively uniform
kinked, curved, S-shaped, V-shaped, or U-shaped (as in item         10   temperature throughout the PCR reaction chamber. The heat
208 FIG. 11) vent is also consistent with the manner of                  ers on the short edges of the PCR reactor provide heat to
construction and operation described herein.                             counteract the gradient created by the two long heaters from
Heater Configurations to Ensure Uniform Heating of a                     the center of the reactor to the edge of the reactor. It would be
Region                                                                   understood by one of ordinary skill in the art that still other
   The microfluidic cartridges described herein are config          15   configurations of one or more heater(s) situated about a PCR
ured to position in a complementary receiving bay in an                  reaction chamber are consistent with the methods and appa
apparatus that contains a heater unit. The heater unit is con            ratus described herein. For example, a long side of the
figured to deliver heat to specific regions of the cartridge,            reaction chamber can be configured to be heated by two or
including but not limited to one or more microfluidic compo              more heaters. Specific orientations and configurations of
nents, at specific times. For example, the heat source is con            heaters are used to create uniform Zones of heating even on
figured so that particular heating elements are situated adja            Substrates having poor thermal conductivity because the poor
cent to specific components of the microfluidic network of the           thermal conductivity of glass, or quartz, polyimide, FR4,
cartridge. In certain embodiments, the apparatus uniformly               ceramic, or fused silica substrates is utilized to help in the
controls the heating of a region of a microfluidic network. In           independent operation of various microfluidic components
an exemplary embodiment, multiple heaters can be config             25   such as valves and independent operation of the various PCR
ured to simultaneously and uniformly heat a single region,               lanes. In FIG. 15B, various aspects of fine structure of heater
such as the PCR reaction chamber, of the microfluidic car                elements are shown in inserts.
tridge. In other embodiments, portions of different sample                  Generally, the heating of microfluidic components, such as
lanes are heated simultaneously and independently of one                 a PCR reaction chamber, is controlled by passing currents
another.                                                            30   through suitably configured microfabricated heaters. Under
   FIG. 14 shows a cross-sectional view of an exemplary                  control of suitable circuitry, the lanes of a multi-lane cartridge
microfluidic cartridge to show the location of a PCR channel             can then be controlled independently of one another. This can
in relation to various heaters when the cartridge is placed in a         lead to a greater energy efficiency of the apparatus, because
suitable apparatus. The view in FIG. 14 is also referred to as           not all heaters are heating at the same time, and a given heater
a sectional-isometric view of the cartridge lying over a heater     35   is receiving current for only that fraction of the time when it
wafer. A window 903 above the PCR channel in the cartridge               is required to heat. Control systems and methods of control
is shown in perspective view. PCR channel 901 (for example,              lably heating various heating elements are further described
150LL deepx700LL wide), is shown in an upper layer of the                in U.S. patent application Ser. No. 1 1/940,315, filed Nov. 14,
cartridge. Alaminate layer 905 of the cartridge (for example,            2007 and entitled “Heater Unit for Microfluidic Diagnostic
125u thick) is directly under the PCR channel 901. As               40   System”.
depicted, an optional further layer of thermal interface lami               The configuration for uniform heating, shown in FIG. 15A
nate 907 on the cartridge (for example, 125u thick) lies                 for a single PCR reaction chamber, can be applied to a multi
directly under the laminate layer 905. Heaters 909, 911 are              lane PCR cartridge in which multiple independent PCR reac
situated in a heater substrate layer 913 directly under the              tions occur. See, e.g., FIG. 15C, which shows an array of
thermal interface laminate, shown in cross-section. In one          45   heater elements suitable to heat the cartridge of FIG. 1.
embodiment the heaters are photolithographically defined                    In other embodiments, as further described in U.S. patent
and etched metal layers of gold (typically about 3,000 A                 application Ser. No. 1 1/940,315, filed Nov. 14, 2007 and
thick). Layers of 400 A of TiW (not shown) are deposited on              entitled “Heater Unit for Microfluidic Diagnostic System’,
top and bottom of the gold layer to serve as an adhesion layer.          the heaters may have an associated temperature sensor, or
The substrate 913 used is glass, fused silica or a quartz wafer     50   may themselves function as sensors.
having a thickness of 0.4 mm, 0.5 mm, 0.7 mm, or 1 mm. A                 Use of Cutaways in Cartridge and Substrate to Improve Rate
thin electrically-insulative layer of 2 um silicon oxide serves          of Cooling During PCR Cycling
as an insulative layer on top of the metal layer. Additional thin           During a PCR amplification of a nucleotide sample, a
electrically insulative layers such as 2-4 um of Parylene may            number of thermal cycles are carried out. For improved effi
also be deposited on top of the silicon oxide Surface. Two long     55   ciency, the cooling between each application of heat is pref
heaters 909 and 911, as further described herein, run along              erably as rapid as possible. Improved rate of cooling can be
side the PCR channel.                                                    achieved with various modifications to the heating substrate
   An exemplary heater array is shown in FIGS. 15A and 15B.              and/or the cartridge, as shown in FIG. 16.
Additional embodiments of heater arrays are described in                    One way to achieve rapid cooling is to cutaway portions of
U.S. patent application Ser. No. 1 1/940,315, entitled “Heater      60   the microfluidic cartridge substrate, as shown in FIG. 16. The
Unit for Microfluidic Diagnostic System” and filed on even               upper panel of FIG. 16 is a cross-section of an exemplary
date herewith, the specification of which is incorporated                microfluidic cartridge taken along the dashed line A-A as
herein by reference in its entirety.                                     marked on the lower panel of FIG. 16. PCR reaction chamber
   Referring to FIGS. 15A and 15B, an exemplary PCR reac                 1601, and representative heaters 1603 are shown. Also shown
tion chamber 1501, typically having a volume ~1.6 ul, is            65   are two cutaway portions, one of which labeled 1601, that are
configured with a long side and a short side, each with an               situated alongside the heaters that are positioned along the
associated heating element. The heater substrate therefore               long side of the PCR reaction chamber. Cutaway portions
                                                      US 8,709,787 B2
                                17                                                                   18
such as 1601 reduce the thermal mass of the cartridge, and discarded, and, in the case of repeated discard events, the
also permit air to circulate within the cutaway portions. Both foregoing process step 1808 is reviewed.
of these aspects permit heat to be conducted away quickly               At 1812, optionally, a thermally conductive pad layer is
from the immediate vicinity of the PCR reaction chamber. applied to the bottom laminate of the cartridge.
Other configurations of cutouts, such as in shape, position, 5 At 1814, two label strips are applied to the top of the
and number, are consistent with the present technology.              microfluidic Substrate, one to cover the valves, and a second
   Another way to achieve rapid cooling is to cutaway por to protect the vent membranes. It would be understood that a
tions of the heater Substrate, and also to use ambient air           single label strip may be devised to fulfill both of these roles.
cooling, as further described in U.S. patent application Ser.           At 1816, additional labels are printed or applied to show
No. 1 1/940,315, filed Nov. 14, 2007 and entitled “Heater Unit 10 identifying characteristics, such as a barcode #, lot # and
for Microfluidic Diagnostic System'.
   An example of thermal cycling performance in a PCR expiry date on the cartridge. Preferably one or more of these
reaction chamber obtained with a configuration as described labels   make
                                                                            has a space and a writable Surface that permits a user to
                                                                           an  identifying annotation on the label, by hand.
herein, is shown in FIG. 17 for a protocol that is set to heat up       Optionally,  at 1818, to facilitate transport and delivery to a
the reaction mixture to 92°C., and maintain the temperature 15
for 1 second, then cool to 62°C., and stay for 10 seconds. The       customer,  assembled    and labeled cartridges are stacked, and
cycle time shown is about 29 seconds, with 8 seconds                 cartridges packed   into groups, such as groups of 25, or groups
required to heat from 62° C. and stabilize at 92 C., and 10 of 10, or groups of 20, or groups of 48 or 50. Preferably the
seconds required to cool from 92°C., and stabilize at 62°C. packaging is via an inert and/or moisture-free medium.
To minimize the overall time required for a PCR effective to 20 Wax Loading in Valves
produce detectable quantities of amplified material, it is              In general, a valve as shown in, e.g., FIGS. 12A-C, is
important to minimize the time required for each cycle. Cycle constructed by depositing a precisely controlled amount of a
times in the range 15-30s, such as 18-25s, and 20-22 s, are TRS (such as wax) into a loading inlet machined in the
desirable. In general, an average PCR cycle time of 25 sec           microfluidic substrate. FIGS. 19A and 19B show how a com
onds as well as cycle times as low as 20 seconds are typical 25 bination of controlled hot drop dispensing into a heated
with the technology described herein. Using reaction vol microchannel device of the right dimensions and geometry is
umes less than a microliter (such as a few hundred nanoliters used to accurately load wax into a microchannel of a microf
or less) permits use of an associated smaller PCR chamber, luidic cartridge to form a valve. The top of FIG. 19A shows a
and enables cycle times as low as 15 seconds.                        plan view of a valve inlet 1901 and loading channel 1902,
Manufacturing Process for Cartridge                               30 connecting to a flow channel 1904. The lower portions of FIG.
   FIG. 18 shows a flow-chart 1800 for an embodiment of an           19A show the progression of a dispensed wax droplet 1906
assembly process for an exemplary cartridge as shown in FIG. (having a volume of 75 ml-15 nl) through the inlet 1901 and
4A herein. It would be understood by one of ordinary skill in into the loading channel 1902.
the art, both that various steps may be performed in a different        To accomplish those steps, a heated dispenser head can be
order from the order set forth in FIG. 18, and additionally that 35 accurately positioned over the inlet hole of the microchannel
any given step may be carried out by alternative methods to in the microfluidic device, and candispense molten wax drops
those described in the figure. It would also be understood that,     in volumes as small as 75 nanoliters with an accuracy of 20%.
where separate serial steps are illustrated for carrying out two A Suitable dispenser is also one that can deposit amounts
or more functions, such functions may be performed synchro           smaller than 100nl with a precision of +/-20%. The dispenser
nously and combined into single steps and remain consistent 40 should also be capable of heating and maintaining the dis
with the overall process described herein.                           pensing temperature of the TRS to be dispensed. For
   At 1802, a laminate layer is applied to a microfluidic sub example, it may have a reservoir to hold the solution of TRS.
strate that has previously been engineered, for example by It is also desirable that the dispense head can have freedom of
injection molding, to have a microfluidic network constructed movement at least in a horizontal (X-y) plane so that it can
in it; edges are trimmed from the laminate where they spill 45 easily move to various locations of a microfluidic Substrate
over the bounds of the substrate.                                    and dispense volumes of TRS into valve inlets at such loca
   At 1804, wax is dispensed and loaded into the microvalves tions without having to be re-set, repositioned manually, or
of the microfluidic network in the microfluidic substrate. An        recalibrated in between each dispense operation.
exemplary process for carrying this out is further described            The inlet hole of the microfluidic cartridge, or other micro
herein.                                                           50 channel device, is dimensioned in Such a way that the droplet
   At 1806, the substrate is inspected to ensure that wax from of 75 ml can be accurately propelled to the bottom of the inlet
step 1804 is loaded properly and that the laminate from step hole using, for example, compressed air, or in a manner
1802 adheres properly to it. If a substrate does not satisfy similar to an inkjet printing method. The microfluidic car
either or both of these tests, it is usually discarded. If sub tridge is maintained at a temperature above the melting point
strates repeatedly fail either or both of these tests, then the 55 of the wax thereby permitting the wax to stay in a molten state
wax dispensing, or laminate application steps, as applicable, immediately after it is dispensed. After the drop falls to the
are reviewed.                                                         bottom of the inlet hole 1901, the molten wax is drawn into
   At 1808, a hydrophobic vent membrane is applied to, and the narrow channel by capillary action, as shown in the
heat bonded to, the top of the microfluidic substrate covering sequence of views in FIG. 19B. A shoulder between the inlet
at least the one or more vent holes, and on the opposite face of 60 hole 1901 and the loading channel can facilitate motion of the
the substrate from the laminate. Edges of the membrane that TRS. The volume of the narrow section can be designed to be
are in excess of the boundary of the substrate are trimmed.         approximately equal to a maximum typical amount that is
   At 1810, the assembly is inspected to ensure that the hydro dispensed into the inlet hole. The narrow section can also be
phobic vent membrane is bonded well to the microfluidic designed so that even though the wax dispensed may vary
Substrate without heat-clogging the microfluidic channels. If 65 considerably between a minimum and a maximum shot size,
any of the channels is blocked, or if the bond between the the wax always fills up to, and stops at, the microchannel
membrane and the Substrate is imperfect, the assembly is junction 1907 because the T-junction provides a higher cross
                                                     US 8,709,787 B2
                              19                                                                    20
section than that of the narrow section and thus reduces the            also be selective for components of organisms that employ
capillary forces. Dimensions shown in FIG. 19A are exem                 their own polynucleotides, for example mitochondria. In
plary.                                                                  Some embodiments, the probe is selective for microorgan
PCR Reagent Mixtures                                                    isms, for example, organisms used in food production (for
   In various embodiments, the sample for introduction into a      5    example, yeasts employed in fermented products, molds or
lane of the microfluidic cartridge can include a PCR reagent            bacteria employed in cheeses, and the like) or pathogens (e.g.,
mixture comprising a polymerase enzyme and a plurality of               of humans, domesticated or wild mammals, domesticated or
nucleotides.                                                            wildbirds, and the like). In some embodiments, the probe is
   In various embodiments, preparation of a PCR-ready                   selective for organisms selected from the group consisting of
sample for use with an apparatus and cartridge as described        10   gram positive bacteria, gram negative bacteria, yeast, fungi,
herein can include contacting a neutralized polynucleotide              protozoa, and viruses.
sample with a PCR reagent mixture comprising a polymerase                  In various embodiments, the probe can be selective for a
enzyme and a plurality of nucleotides (in Some embodiments,             polynucleotide sequence that is characteristic of an organism
the PCR reagent mixture can further include a positive control          selected from the group consisting of Staphylococcus spp.,
plasmid and a fluorogenic hybridization probe selective for at     15   e.g., S. epidermidis, S. aureus, Methicillin-resistant Staphy
least a portion of the plasmid).                                        lococcus aureus (MRSA), Vancomycin-resistant Staphyllo
   The PCR-ready sample can be prepared, for example,                   coccus, Streptococcus (e.g., C. Bory-hemolytic, Group A, B,
using the following steps: (1) collect sample in sample col             C, D or G) Such as S. pyogenes, S. agalactiae, E. faecalis, E.
lection buffer, (2) transfer entire sample to lysis tube, mix,          durans, and E. faecium (formerly S. faecalis, S. durans, S.
heat, and incubate for seven minutes, (3) place on magnetic             faecium); nonenterococcal group D Streptococci, e.g., S.
rack, allow beads to separate, aspirate Supernatant, (4) add            bovis and S. equines, Streptococci viridans, e.g., S. mutans, S.
100 ul of Buffer 1, mix, place on magnetic rack, allow beads            sanguis, S. salivarius, S. mition, A. milleri, S. constellatus, S.
to separate, aspirate supernatant, (5) add 10 ul of Buffer 2,           intermedius, and S. anginosus, S. iniae, S. pneumoniae, Neis
mix, place in high temperature heat block for 3 minutes, place          seria, e.g., N. meningitides, N. gomorrhoeae, saprophytic
on magnetic rack, allow beads to separate, transfer 5ul Super      25   Neisseria sp; Erysipelothrix, e.g., E. rhusiopathiae, Listeria
natant, and (6) Add 5ul of Buffer 3, transfer 1 to 10 ul of             spp., e.g., L. monocytogenes, rarely L. ivanovii and L.
supernatant for PCR amplification and detection.                        seeligeri; Bacillus, e.g., B. anthracis, B. cereus, B. subtilis, B.
   The PCR reagent mixture can be in the form of one or more            subtilus niger, B. thuringiensis, Nocardia asteroids,
lyophilized pellets and the steps by which the PCR-ready                Legionella, e.g., L. pneumonophilia, Pneumocystis, e.g., P.
sample is prepared can involve reconstituting the PCR pellet       30   carinii; Enterobacteriaceae such as Salmonella, Shigella,
by contacting it with liquid to create a PCR reagent mixture            Escherichia (e.g., E. coli, E. coliO157:H7); Klebsiella,
solution. In yet another embodiment, each of the PCR lanes              Enterobacter, Serratia, Proteus, Morganella, Providencia,
may have dried down or lyophilized ASR reagents preloaded               Yersinia, and the like, e.g., Salmonella, e.g., S. typhi S.
Such that the user only needs to input prepared polynucleotide          paratyphi A, B (S. schottmuelleri), and C (S. hirschfeldii), S.
sample into the PCR. In another embodiment, the PCR lanes          35   dublin S. choleraesuis, S. enteritidis, S. typhimurium, S.
may have only the application-specific probes and primers               heidelberg, S. newport, S. infantis, S. agona, S. montevideo,
pre-measured and pre-loaded, and the user inputs a sample               and S. Saint-paul Shigella e.g., Subgroups: A, B, C, and D.
mixed with the PCR reagents.                                            such as S. flexneri, S. sonnei, S. boydii, S. dysenteriae, Pro
   In various embodiments, the PCR-ready sample can                     teus (P. mirabilis, P. vulgaris, and P. myxofaciens), Mor
include at least one probe that can be selective for a poly        40   ganella (M. morgani); Providencia (Prettgeri, P alcalifa
nucleotide sequence, wherein the steps by which the PCR                 ciens, and P Stuartii); Yersinia, e.g., Y. pestis, Y.
ready sample is prepared involve contacting the neutralized             enterocolitica, Haemophilus, e.g., H. influenzae, H. parain
polynucleotide sample or a PCR amplicon thereof with the                fluenzae H. aphrophilus, H. ducreyi, Brucella, e.g., B. abor
probe. The probe can be a fluorogenic hybridization probe.              tus, B. melitensis, B. suis, B. canis, Francisella, e.g., F. tulla
The fluorogenic hybridization probe can include a polynucle        45   rensis, Pseudomonas, e.g., Paeruginosa, P. paucimobilis, P
otide sequence coupled to a fluorescent reporter dye and a              putida, P. fluorescens, P acidovorans, Burkholderia
fluorescence quencher dye.                                              (Pseudomonas) pseudomalilei, Burkholderia mallei,
   In various embodiments, the PCR-ready sample further                 Burkholderia cepacia and Stenotrophomonas maltophilia,
includes a sample buffer.                                               Campylobacter, e.g., C. fetus fetus, C. jejuni, C. pylori (Heli
   In various embodiments, the PCR-ready sample includes at        50   cobacter pylori); Vibrio, e.g., V. cholerae, V parahaemolyti
least one probe that is selective for a polynucleotide sequence,        cus, V. mimicus, V alginolyticus, V. hollisae, V. vulnificus, and
e.g., the polynucleotide sequence that is characteristic of a           the nonagglutinable vibrios, Clostridia, e.g., C. perfiringens,
pathogen selected from the group consisting of gram positive            C. tetani, C. difficile, C. botulinum, Actinomyces, e.g., A.
bacteria, gram negative bacteria, yeast, fungi, protozoa, and           israeli; Bacteroides, e.g., B. fragilis, B. thetaiotaomicron, B.
viruses.                                                           55   distasonis, B. vulgatus, B. ovatus, B. caccae, and B. merdae,
   In various embodiments, the PCR reagent mixture can                  PrevOtella, e.g., P. melaminogenica; genus Fusobacterium,
further include a polymerase enzyme, a positive control plas            Treponema, e.g. T. pallidum Subspecies endemicum, T. palli
mid and a fluorogenic hybridization probe selective for at              dum Subspecies pertenue, T. carateum, and T. pallidum Sub
least a portion of the plasmid.                                         species pallidum; genus Borrelia, e.g., B burgdorferi; genus
   In various embodiments, the probe can be selective for a        60   Leptospira, Streptobacillus, e.g., S. moniliformis, Spirillum,
polynucleotide sequence that is characteristic of an organism,          e.g., S. minus, Mycobacterium, e.g., M. tuberculosis, M.
for example any organism that employs deoxyribonucleic                  bovis, M. africanum, M. avium M. intracellulare, M. kansasii,
acid or ribonucleic acid polynucleotides. Thus, the probe can           M. xenopi, M. marinum, M. ulcerans, the M. fortuitum com
be selective for any organism. Suitable organisms include               plex (M. fortuitum and M. chelonei), M. leprae, M. asiaticum,
mammals (including humans), birds, reptiles, amphibians,           65   M. chelonei Subsp. abscessus, M. fallax, M. fortuitum, M.
fish, domesticated animals, wild animals, extinct organisms,            malmoense, M. Shimoidei, M. Simiae, M. Szulgai, M. xenopi;
bacteria, fungi, viruses, plants, and the like. The probe can           Mycoplasma, e.g., M. hominis, M. orale, M. Salivarium, M.
                                                       US 8,709,787 B2
                              21                                                                         22
fermentans, M. pneumoniae, M. bovis, M. tuberculosis, M.                     In various embodiments, the probe can be selective for a
avium, M. leprae, Mycoplasma, e.g., M. genitalium, Urea                   polynucleotide sequence that is characteristic of Group B
plasma, e.g., U. urealyticum, Trichomonas, e.g., T vaginalis,             Streptococcus.
Cryptococcus, e.g., C. neoformans. Histoplasma, e.g., H.                     In various embodiments, a method of carrying out PCR on
capsulatum, Candida, e.g., C. albicans, Aspergillus sp; Coc               a sample can further include one of more of the following
cidioides, e.g., C. immitis, Blastomyces, e.g. B. dermatitidis,           steps: heating the biological sample in the microfluidic car
Paracoccidioides, e.g., P brasiliensis, Penicillium, e.g., P              tridge; pressurizing the biological sample in the microfluidic
marnefei, Sporothrix, e.g., S. Schenckii; Rhizopus, Rhizomu               cartridge at a pressure differential compared to ambient pres
cor, Absidia, and Basidiobolus; diseases caused by Bipolaris,             sure of between about 20 kilopascals and 200 kilopascals, or
Cladophialophora, Cladosporium, Drechslera, Exophiala,               10
                                                                          in some embodiments, between about 70 kilopascals and 110
Fonsecaea, Phialophora, Xvlohypha, Ochroconis, Rhinocla                   kilopascals.
diella, Scolecobasidium, and Wangiella, TrichospOron, e.g.,                  In some embodiments, the method for sampling a poly
T. beigelii, Blastoschizomyces, e.g., B. capitatus, Plasmo
dium, e.g., Pfalciparum, P. vivax, P ovale, and P. malariae,              nucleotide can include the steps of placing a microfluidic
Babesia sp; protozoa of the genus Trypanosoma, e.g., T.              15   cartridge containing a PCR-ready sample in a receiving bay
Cruzi, Leishmania, e.g., L. donovani, L. major L. tropica, L.             of a suitably configured apparatus; carrying out PCR on the
mexicana, L. braziliensis, L. Viannia braziliensis, Toxo                  sample under thermal cycling conditions suitable for creating
plasma, e.g., T. gondii; Amoebas of the genera Naegleria or               PCR amplicons from the neutralized polynucleotide in the
Acanthamoeba, Entamoeba histolytica, Giardia lamblia;                     sample, the PCR-ready sample comprising a polymerase
genus Cryptosporidium, e.g., C. parvum, Isospora belli,                   enzyme, a positive control plasmid, a fluorogenic hybridiza
Cyclospora Cayetanensis, Ascaris lumbricoides, Trichuris                  tion probe selective for at least a portion of the plasmid, and
trichiura, Ancylostoma duodenale or Necator americanus,                   a plurality of nucleotides; contacting the neutralized poly
Strongyloides Stercoralis Toxocara, e.g., T. canis, T. Cati,              nucleotide sample or a PCR amplicon thereof with the at least
Baylisascaris, e.g., B. procyonis, Trichinella, e.g., T. spiralis,        one fluorogenic probe that is selective for a polynucleotide
Dracunculus, e.g., D. medimensis; genus Filarioidea,                 25   sequence, wherein the probe is selective for a polynucleotide
Wuchereria bancrofti, Brugia, e.g., B. malayi, or B. timori;              sequence that is characteristic of an organism selected from
Onchocerca volvulus, Loa loa, Dirofilaria immitis; genus                  the group consisting of gram positive bacteria, gram negative
Schistosoma, e.g., S. japonicum, S. mansoni, S. mekongi, S.               bacteria, yeast, fungi, protozoa, and viruses; and detecting the
intercalatum, S. haematobium, Paragonimus, e.g., P. Wester                fluorogenic probe, the presence of the organism for which the
mani, P. Skriabini; Clonorchis sinensis, Fasciola hepatica,          30   one fluorogenic probe is selective is determined.
Opisthorchis sp; Fasciolopsis buski, Diphyllobothrium                        Carrying out PCR on a PCR-ready sample can additionally
latum, Taenia, e.g., T. Saginata, T. solium, Echinococcus,                include: independently contacting each of the neutralized
e.g., E. granulosus, E. multilocularis; Picornaviruses, rhi               polynucleotide sample and a negative control polynucleotide
noviruses echoviruses, coxsackieviruses, influenza virus;                 with the PCR reagent mixture under thermal cycling condi
paramyxoviruses, e.g., types 1, 2, 3, and 4; adnoviruses; Her        35   tions suitable for independently creating PCR amplicons of
pesviruses, e.g., HSV-1 and HSV-2; varicella-Zoster virus:                the neutralized polynucleotide sample and PCR amplicons of
human T-lymphotrophic virus (type I and type II); Arbovi                  the negative control polynucleotide; and/or contacting the
ruses and Arenaviruses; Togaviridae, Flaviviridae, Bun                    neutralized polynucleotide sample or a PCR amplicon thereof
yaviridae, Reoviridae: Flavivirus; Hantavirus; Viral encepha              and the negative control polynucleotide or a PCR amplicon
litis (alphaviruses e.g., Venezuelan equine encephalitis,            40   thereof with at least one probe that is selective for a poly
eastern equine encephalitis, western equine encephalitis);                nucleotide sequence.
Viral hemorrhagic fevers (filoviruses e.g., Ebola, Marburg                   In various embodiments, a method of using the apparatus
and arenaviruses e.g., Lassa, Machupo); Smallpox (vari                    and cartridge described herein can further include one or
ola); retroviruses e.g., human immunodeficiency viruses 1                 more of the following steps: determining the presence of a
and 2: human papillomavirus HPV types 6, 11, 16, 18, 31,             45   polynucleotide sequence in the biological sample, the poly
33, and 35.                                                               nucleotide sequence corresponding to the probe, if the probe
  In various embodiments, the probe can be selective for a                is detected in the neutralized polynucleotide sample or a PCR
polynucleotide sequence that is characteristic of an organ                amplicon thereof; determining that the sample was contami
isms selected from the group consisting of Pseudomonas                    nated if the probe is detected in the negative control poly
aeruginosa, Proteus mirabilis, Klebsiella Oxytoca, Klebsiella        50   nucleotide or a PCR amplicon thereof; and/or in some
pneumoniae, Escherichia coli, Acinetobacter Baumannii,                    embodiments, wherein the PCR reagent mixture further com
Serratia marcescens, Enterobacter aerogenes, Enterococcus                 prises a positive control plasmid and a plasmid probe selec
faecium, Vancomycin-resistant enterococcus (VRE), Staphy                  tive for at least a portion of the plasmid, the method further
lococcus aureus, methecillin-resistant Staphylococcus                     including determining that a PCR amplification has occurred
aureus(MRSA), Streptococcus viridans, Listeria monocyto              55   if the plasmid probe is detected.
genes, Enterococcus spp., Streptococcus Group B, Strepto                  Kit
coccus Group C, Streptococcus Group G, Streptococcus                         In various embodiments, the microfluidic cartridge as
Group F. Enterococcus faecalis, Streptococcus pneumoniae,                 described herein can be provided in the form of a kit, wherein
Staphylococcus epidermidis, Gardenerella vaginalis, Micro                 the kit can include a microfluidic cartridge, and a liquid
coccus sps. Haemophilus influenzae, Neisseria gonor                  60   transfer member (such as a syringe or a pipette). In various
rhoeee, Moraxella catarrahlis, Salmonella sps. Chlamydia                  embodiments, the kit can further include instructions to
trachomatis, Peptostreptococcus productus, Peptostrepto                   employ the liquid transfer member to transfer a sample con
coccus anaerobius, Lactobacillus fermentum, Eubacterium                   taining extracted nucleic acid from a sample container via a
lentum, Candida glabrata, Candida albicans, Chlamydia                     sample inlet to the microfluidic network on the microfluidic
spp., Camplobacter spp., Salmonella spp., Smallpox (variola          65   cartridge. In some embodiments, the microfluidic cartridge
major), Yersina Pestis, Herpes Simplex Virus I (HSVI), and                and the liquid transfer member can be sealed in a pouch with
Herpes Simplex Virus II (HSV II).                                         an inert gas.
                                                       US 8,709,787 B2
                             23                                                                         24
   Typically when transferring a sample from liquid dis                     FIG.21 shows a schematic cross-sectional view of a part of
penser, such as a pipette tip, to an inlet on the microfluidic           an apparatus as described herein, showing input of sample
cartridge, a Volume of air is simultaneously introduced into             into a cartridge 2100 via a pipette 10 (such as a disposable
the microfluidic network, the volume of air being between                pipette) and an inlet 202. Cartridge 2100 is situated in a
about 0.5 mL and about 5 mL. Presence of air in the microf               suitably configured receiving bay 2112. Inlet 2102 is prefer
luidic network, however, is not essential to operation of the            ably configured to receive a pipette or the bottom end of a
cartridge described herein.                                              PCR tube and thereby accept sample for analysis with mini
  In various embodiments, the kit can further include at least           mum waste, and with minimum introduction of air. Cartridge
one computer-readable label on the cartridge. The label can              2100 is disposed on top of and in contact with a heater sub
include, for example, a bar code, a radio frequency tag or one      10   strate 2140. Read head 2130 is positioned above cartridge
or more computer-readable characters. When used in con                   2100 and a cover for optics 2131 restricts the amount of
junction with a similar computer-readable label on a sample              ambient light that can be detected by the read head.
container, Such as a vial or a pouch, matching of diagnostic                FIG. 22 shows an example of 4-pipette head used for
results with sample is thereby facilitated.                              attaching disposable pipette tips, prior to dispensing PCR
   In some embodiments, a sample identifier of the apparatus        15   ready sample into a cartridge as further described herein.
described elsewhere herein is employed to read a label on the               The receiving bay is a portion of the apparatus that is
microfluidic cartridge and/or a label on the biological sample.          configured to selectively receive the microfluidic cartridge.
Overview of an Apparatus for Receiving a Microfluidic Car                For example, the receiving bay and the microfluidic cartridge
tridge                                                                   can be complementary in shape so that the microfluidic car
   The present technology relates to a cartridge, complemen              tridge is selectively received in, e.g., a single orientation. The
tary apparatus, and related methods for amplifying, and car              microfluidic cartridge can have a registration member that fits
rying out diagnostic analyses on, nucleotides from biological            into a complementary feature of the receiving bay. The reg
samples. The technology includes a disposable or reusable                istration member can be, for example, a cut-out on an edge of
microfluidic cartridge containing multiple sample lanes                  the cartridge. Such as a corner that is cut-off, or one or more
capable of processing samples in parallel as described else         25   notches or grooves that are made on one or more of the sides
where herein, and a reusable apparatus that is configured to             in a distinctive pattern that prevents a cartridge from being
selectively actuate on-cartridge operations, to detect and ana           loaded into the bay in more than one distinct orientation. By
lyze the products of the PCR amplification in each of the lanes          selectively receiving the cartridge, the receiving bay can help
separately, in all simultaneously, or in groups simultaneously,          a user to place the cartridge so that the apparatus can properly
and, optionally, can display the progression of analyses and        30   operate on the cartridge. The cartridge can be designed to be
results thereof on a graphical user interface. Such a reusable           slightly smaller than the dimensions of the receiving bay, for
apparatus is further described in U.S. patent application Ser.           example by approximately 200-300 microns, for easy place
No. 11/985,577, entitled “Microfluidic System for Amplify                ment and removal of the cartridge.
ing and Detecting Polynucleotides in Parallel and filed on                  The receiving bay can also be configured so that various
Nov. 14, 2007, and which is incorporated herein by reference        35   components of the apparatus that operate on the microfluidic
in its entirety.                                                         cartridge (heat Sources, detectors, force members, and the
   FIG. 20 shows a perspective view of an exemplary appa                 like) are positioned to properly operate thereon. For example,
ratus 2000 consistent with those described herein, as well as            a contact heat Source can be positioned in the receiving bay
various components thereof. Such as exemplary cartridge                  such that it can be thermally coupled to one or more distinct
2010 that contains multiple sample lanes, and exemplary read        40   locations on a microfluidic cartridge that is selectively
head 2020 that contains detection apparatus for reading sig              received in the bay. Microheaters in the heater module as
nals from cartridge 2010. The apparatus 2000 of FIG. 20 is               further described elsewhere herein were aligned with corre
able to carry out real-time PCR on a number of samples in                sponding heat-requiring microcomponents (such as valves,
cartridge 2010 simultaneously or serially. Preferably the                pumps, gates, reaction chambers, etc). The microheaters can
number of Samples is 12 samples, as illustrated with exem           45   be designed to be slightly bigger than the heat requiring
plary cartridge 2010, though other numbers of samples such               microfluidic components so that even though the cartridge
as 4, 8, 10, 16, 20, 24, 25, 30, 32,36, 40, and 48 are within the        may be off-centered from the heater, the individual compo
scope of the present description. In preferred operation of the          nents can still function effectively.
apparatus, a PCR-ready solution containing the sample, and,                As further described elsewhere herein, the lower surface of
optionally, one or more analyte-specific reagents (ASRS) is         50   the cartridge can have a layer of mechanically compliant heat
prepared, as further described elsewhere (see, e.g., U.S.                transfer laminate that can enable thermal contact between the
patent application publication 2006-0166233, incorporated                microfluidic substrate and the microheater substrate of the
herein by reference), prior to introduction into cartridge 200.          heater module. A minimal pressure of 1 psi can be employed
   In some embodiments, an apparatus includes: a receiving               for reliable operation of the thermal valves, gates and pumps
bay configured to selectively receive a microfluidic cartridge      55   present in the microfluidic cartridge.
as described herein; at least one heat source thermally                     In various embodiments of the apparatus, the apparatus can
coupled to the receiving bay; and a processor coupled to the             further include a sensor coupled to the processor, the sensor
heat Source, wherein the heat source is configured to selec              configured to sense whether the microfluidic cartridge is
tively heat individual regions of individual sample lanes in the         selectively received.
cartridge, and the processor is configured to control applica       60      The heat source can be, for example, a heat source such as
tion of heat to the individual sample lanes, separately, in all          a resistive heater or network of resistive heaters. In preferred
simultaneously, or in groups simultaneously; at least one                embodiments, the at least one heat Source can be a contact
detector configured to detect one or more polynucleotides or             heat source selected from a resistive heater (or network
a probe thereof in a sample in one or more of the individual             thereof), a radiator, a fluidic heat exchanger and a Peltier
sample lanes, separately or simultaneously; and a processor         65   device. The contact heat source can be configured at the
coupled to the detector to control the detector and to receive           receiving bay to be thermally coupled to one or more distinct
signals from the detector.                                               locations of a microfluidic cartridge received in the receiving
                                                     US 8,709,787 B2
                              25                                                                     26
bay, whereby the distinct locations are selectively heated. The        detector would be mounted underneath the substrate, dis
contact heat source typically includes a plurality of contact          posed to collect light directed downwards towards it.
heat sources, each configured at the receiving bay to be inde             In another preferred embodiment (not shown in the FIGs.
pendently thermally coupled to a different distinct location in        herein), a cartridge and apparatus are configured so that the
a microfluidic cartridge received therein, whereby the distinct        read-head does not cover the sample inlets, thereby permit
locations are independently heated. The contact heat sources           ting loading of separate samples while other samples are
can be configured to be in direct physical contact with one or         undergoing PCR thermocycling.
more distinct locations of a microfluidic cartridge received in           In various embodiments, the apparatus can further include
the bay. In various embodiments, each contact source heater            an analysis port. The analysis port can be configured to allow
can be configured to heat a distinct location having an average   10   an external sample analyzer to analyze a sample in the microf
diameter in 2 dimensions from about 1 millimeter (mm) to               luidic cartridge. For example, the analysis port can be a hole
about 15 mm (typically about 1 mm to about 10 mm), or a                or window in the apparatus which can accept an optical detec
distinct location having a Surface area of between about 1             tion probe that can analyze a sample or progress of PCR in
mm about 225 mm (typically between about 1 mm and                      situ in the microfluidic cartridge. In some embodiments, the
about 100 mm, or in some embodiments between about 5              15   analysis port can be configured to direct a sample from the
mm and about 50 mm). Various configurations of heat                    microfluidic cartridge to an external sample analyzer, for
sources are further described in U.S. patent application Ser.          example, the analysis port can include a conduit in fluid
No. 11/940,315, entitled “Heater Unit for Microfluidic Diag            communication with the microfluidic cartridge that directs a
nostic System” and filed on even date herewith.                        liquid sample containing an amplified polynucleotide to a
   In various embodiments, the heat Source is disposed in a            chromatography apparatus, an optical spectrometer, a mass
heating module that is configured to be removable from the             spectrometer, or the like.
apparatus.                                                                In various embodiments, the apparatus can further include
   In various embodiments, the apparatus can include a com             one or more force members configured to apply force to at
pliant layer at the contact heat source configured to thermally        least a portion of a microfluidic cartridge received in the
couple the contact heat Source with at least a portion of a       25   receiving bay. The one or more force members are configured
microfluidic cartridge received in the receiving bay. The com          to apply force to thermally couple the at least one heat source
pliant layer can have a thickness of between about 0.05 and            to at least a portion of the microfluidic cartridge. The appli
about 2 millimeters and a Shore hardness of between about 25           cation of force is important to ensure consistent thermal con
and about 100. Such a compliant layer may not be required if           tact between the heater wafer and the PCR reactor and micro
the instrument is able to reliably press the cartridge over the   30   valves in the microfluidic cartridge.
heater Surface with a minimum contact pressure of say 1 psi               The apparatus preferably also includes a processor, com
over the entirety of the cartridge.                                    prising microprocessor circuitry, in communication with, for
   The detector can be, for example, an optical detector. For          example, the input device and a display, that accepts a user's
example, the detector can include a light source that selec            instructions and controls analysis of Samples.
tively emits light in an absorption band of a fluorescent dye,    35      In various embodiments, the apparatus can further include
and a light detector that selectively detects light in an emis         a lid at the receiving bay, the lid being operable to at least
sion band of the fluorescent dye, wherein the fluorescent dye          partially exclude ambient light from the receiving bay.
corresponds to a fluorescent polynucleotide probe or a frag               In various embodiments, the apparatus can further include
ment thereof Alternatively, for example, the optical detector          at least one input device coupled to the processor, the input
can include a bandpass-filtered diode that selectively emits      40   device being selected from the group consisting of a key
light in the absorption band of the fluorescent dye and a              board, a touch-sensitive Surface, a microphone, and a mouse.
bandpass filtered photodiode that selectively detects light in            In various embodiments, the apparatus can further include
the emission band of the fluorescent dye; or for example, the          at least one sample identifier coupled to the processor, the
optical detector can be configured to independently detect a           sample identifier being selected from an optical scanner Such
plurality of fluorescent dyes having different fluorescent        45   as an optical character reader, a bar code reader, or a radio
emission spectra, wherein each fluorescent dye corresponds             frequency tag reader. For example, the sample identifier can
to a fluorescent polynucleotide probe or a fragment thereof.           be a handheld bar code reader.
or for example, the optical detector can be configured to                 In various embodiments, the apparatus can further include
independently detect a plurality of fluorescent dyes at a plu          at least one data storage medium coupled to the processor, the
rality of different locations on a microfluidic cartridge,        50   medium selected from: a hard disk drive, an optical disk drive,
wherein each fluorescent dye corresponds to a fluorescent              or one or more removable storage media Such as a CD-R,
polynucleotide probe or a fragment thereof in a different              CD-RW, USB-drive, or flash memory card.
sample. The detector can also be configured to detect the                 In various embodiments, the apparatus can further include
presence or absence of sample in a PCR reaction chamber in             at least one output coupled to the processor, the output being
a given sample lane, and to condition initiation of thermocy      55   selected from a display, a printer, and a speaker, the coupling
cling upon affirmative detection of presence of the sample.            being either directly through a directly dedicated printer
Further description of suitably configured detectors are               cable, or wirelessly, or via a network connection.
described in U.S. patent application Ser. No. 1 1/940.321,                The apparatus further optionally comprises a display that
filed on Nov. 14, 2007 and entitled “Fluorescence Detector             communicates information to a user of the system. Such
for Microfluidic Diagnostic System', incorporated herein by       60   information includes but is not limited to: the current status of
reference.                                                             the system; progress of PCR thermocycling; and a warning
   Although the various depictions therein show aheater sub            message in case of malfunction of either system or cartridge.
strate disposed underneath a microfluidic Substrate, and a             The display is preferably used in conjunction with an external
detector disposed on top of it, it would be understood that an         input device as elsewhere described herein, through which a
inverted arrangement would work equally as well. In Such an       65   user may communicate instructions to apparatus 100. A Suit
embodiment, the heater would be forced down onto the                   able input device may further comprise a reader of formatted
microfluidic Substrate, making contact therewith, and the              electronic media, such as, but not limited to, a flash memory
                                                       US 8,709,787 B2
                               27                                                                       28
card, memory stick, USB-stick, CD, or floppy diskette. An                 sponding to the probe, if the probe is detected in the neutral
input device may further comprise a security feature Such as              ized polynucleotide sample or a PCR amplicon thereof; and/
a fingerprint reader, retinal scanner, magnetic strip reader, or          or output a determination of a contaminated result if the probe
bar-code reader, for ensuring that a user of the system is in fact        is detected in the negative control polynucleotide or a PCR
authorized to do so, according to pre-loaded identifying char             amplicon thereof.
acteristics of authorized users. An input device may addition                Apparatus 100 may optionally comprise one or more sta
ally—and simultaneously—function as an output device for                  bilizing feet that cause the body of the device to be elevated
writing data in connection with sample analysis. For example,             above a surface on which system 100 is disposed, thereby
if an input device is a reader of formatted electronic media, it          permitting ventilation underneath system 100, and also pro
may also be a writer of such media. Data that may be written         10
                                                                          viding a user with an improved ability to lift system 100.
to Such media by Such a device includes, but is not limited to,
environmental information, such as temperature or humidity,                                        EXAMPLES
pertaining to an analysis, as well as a diagnostic result, and
identifying data for the sample in question.                                                        Example 1
   The apparatus may further include a computer network              15
connection that permits extraction of data to a remote loca                                     48 Lane Cartridge
tion, Such as a personal computer, personal digital assistant,
or network storage device Such as computer server or disk
farm. The network connection can be a communications                         FIG. 23 shows an exemplary 48-lane cartridge for carrying
interface selected from the group consisting of a serial con              out PCR independently on 48 samples, and with a reaction
nection, aparallel connection, a wireless network connection,             volume of 10 microliter each. The area occupied by the entire
and a wired network connection Such as an ethernet or cable               cartridge is approximately 3.5 inches (8.9 cm) by 4.25 inches
connection, wherein the communications interface is in com                (10.8 cm). The sample lanes are organized as two groups of 24
munication with at least the processor. The computer network              each. The adjacent sample lanes in each of the two rows of 24
connection may utilize, e.g., ethernet, firewire, or USB con         25   are spaced apart 4 mm (center-to-center). Trenches between
nectivity. The apparatus may further be configured to permit              the PCR lanes may be cut in order to isolate the heating of
a user to e-mail results of an analysis directly to some other            each PCR channel from those adjacent to it. This may be
party, such as a healthcare provider, or a diagnostic facility, or        accomplished by etching, milling, controlled cutting, etc.,
a patient.                                                                during fabrication of the cartridge.
   In various embodiments, there is an associated computer           30      FIG. 24 shows a heater design used for actuating the 48
program product includes computer readable instructions                   lane PCR cartridge of FIG. 23. The heating of each sample
thereon for operating the apparatus and for accepting instruc             lane can be independently controlled.
tions from a user.
   In various embodiments, the computer program product                                            Example 2
can include one or more instructions to cause the system to:         35
output an indicator of the placement of the microfluidic car                   PCR Cartridge with Post-PCR Retrieval Capability
tridge in the receiving bay; read a sample label or a microf
luidic cartridge label; output directions for a user to input a              Many applications such as genotyping, Sequencing, mul
sample identifier; output directions for a user to load a sample          tiple analyte detection (microarray, electrochemical sensing)
transfer member with the PCR-ready sample: output direc              40   require post-PCR sample retrieval and Subsequent analysis of
tions for a user to introduce the PCR-ready sample into the               the retrieved sample in a different instrument. The cartridge
microfluidic cartridge; output directions for a user to place the         of this example, of which a 24 lane embodiment is shown in
microfluidic cartridge in the receiving bay; output directions            FIG. 25A, with a sample lane layout illustrated in FIG. 25B,
for a user to close the lid to operate the force member; output           accommodates such a retrieval capability. Each lane in the
directions for a user to pressurize the PCR-ready sample in          45   cartridge of FIG. 25A independently permits sample
the microfluidic cartridge by injecting the PCR-ready sample              retrieval. The configuration of the lane of FIG. 25B is differ
with a volume of air between about 0.5 mL and about 5 mL.                 ent from that of, e.g., FIG. 6 at least because of the presence
and output status information for sample progress from one or             of 2 gates and the alternative channel from the reactor, via
more lanes of the cartridge.                                              Gate 1, to the inlet. Such features permit effective sample
   In various embodiments, the computer program product              50   retrieval.
can include one or more instructions to cause the system to:                Sample DNA mixed with PCR enzymes is input into a
heat the PCR ready-sample under thermal cycling conditions                sample lane 2501 through the inlet hole 2502 in the microf
suitable for creating PCR amplicons from the neutralized                  luidic network described below. The valves 2506, 2504
polynucleotide; contact the neutralized polynucleotide                    (valves 1 and 2) are initially open while the gates 2522, 2520
sample or a PCR amplicon thereof with at least one probe that        55   (gates 1 and 2) are closed, enabling the reaction mix to fill up
is selective for a polynucleotide sequence; independently                 the PCR reactor 2510 with the excess air venting out through
contact each of the neutralized polynucleotide sample and a               vent hole 1 (label 2514). The valves 1 and 2 are then closed to
negative control polynucleotide with the PCR reagent mix                  seal off the reaction mixture. Thermocycling is initiated to
ture under thermal cycling conditions suitable for indepen                conduct the PCR reaction within the PCR reactor. After the
dently creating PCR amplicons of the neutralized polynucle           60   reaction is completed, a pipette is mechanically interfaced
otide sample and PCR amplicons of the negative control                    with the inlet hole 2502 and suction force applied to the
polynucleotide; contact the neutralized polynucleotide                    pipette. Gates 1 and 2 are opened to enable the reacted sample
sample or a PCR amplicon thereof and the negative control                 to exit the PCR reactor and enter the pipette. This controlled
polynucleotide or a PCR amplicon thereof with at least one                opening of the PCR device will also prevent post-PCR con
probe that is selective for a polynucleotide sequence; output a      65   tamination of the apparatus in which the cartridge resides as
determination of the presence of a polynucleotide sequence in             there is minimal exposure of the PCR product with the atmo
the biological sample, the polynucleotide sequence corre                  sphere.
                                                        US 8,709,787 B2
                               29                                                                        30
  It will be understood that reactions other than PCR can                  with minimal Surface contact between two stacked cartridges
easily be performed in the cartridge of this example.                      and also help guide the cartridge into the reader from a spring
                                                                           loader, where used.
                           Example 3
                                                                                                     Example 5
                       12-Lane Cartridge
                                                                                                 12-Lane Cartridge
   The 12 channel cartridge of this example is the same basic
design that is described and shown in FIG.3, with the follow                 This 12-lane cartridge has 12 sample lanes in parallel, as
                                                                      10
ing modifications: the volume of the PCR reactor is increased              shown in FIG. 1. Each lane has: a liquid inlet port that inter
from 2 ul to 4.5 ul, leading to an increase in the acceptable              faces with a disposable pipette; a bubble vent; a PCR reaction
input Volume from 4 ul to 6 ul. Increasing the reaction Volume             chamber, and two microvalves on either side of the PCR
facilitates detection from even dilute samples (wherein the                reactor and outlet vent. Microvalves are normally open, and
target DNA concentration may below). In order to detect                    close the channel on actuation. The reaction Volume is in the
                                                                      15
DNA in a reactor of say 1 microliter volume, there should be               range 1-10 ul so that the number of copies of DNA will be
a minimum of 1-2 copies of the DNA in the 1 microliter for                 sufficient for detection. Such a volume also permits the PCR
positive identification, i.e., the concentration should not be             reaction Volume to be similar to release Volume from a sample
less than around 1-2 copies/microliter. Increasing the reaction            preparation procedure.
Volume to say 5 microliters will reduce the minimum accept                                           Example 6
able starting DNA concentration by 5 fold. The inlet holes are
moved a few millimeters away from the edge of the cartridge                                              Kit
to allow room for a 2 mm alignment ledge in the cartridge. A
similar alignment ledge is also included on the other edge of                 FIG. 26 shows a representative sample kit 2610 that
the cartridge. The alignment ledge permits the cartridges to be       25
                                                                           includes a microfluidic cartridge 2612 with a barcode label
stacked during storage (or within a multi-cartridge spring                 2632, and one or more sample containers 2614 each also
loader) without the hydrophobic vent of one cartridge coming               optionally having a barcode label.
into contact with a Surface of an adjacent cartridge.                         FIG. 27 shows that one or more components of the sample
                           Example 4                                  30
                                                                           kit, for example, microfluidic cartridge 2612, can be pack
                                                                           aged in a sealed pouch 2624. The pouch can be hermetically
                                                                           sealed with an inert gas such as argon, nitrogen, or others.
                       24-Lane Cartridge                                      The barcode labels of both cartridge and sample container
                                                                           can be read with a bar code reader prior to use.
  This 24-lane cartridge has two rows of 12 Sample lanes.
Each lane has: a liquid inlet port, that interfaces with a dis        35                             Example 7
posable pipette; a 4 microliter PCR reaction chamber (1.5mm
wide, 300 microns deep and approximately 10 mm long), and                       Apparatus and Process for Wax Loading of Valves
two microvalves on either side of the PCR reactor and outlet
vent. Microvalves are normally open, and close the channel                 Exemplary Wax-Deposition Process
on actuation. The outlet holes enable extra liquid (-1 ul) to be      40
                                                                              Deposition of wax in valves of the microfluidic network, as
contained in the fluidic channel in case more than 6 Jul of fluid          at step 1804 of FIG. 18 may be carried out with the exemplary
is dispensed into the cartridge. Thus, the cartridge of this               equipment shown in FIGS. 28A and 28B. The Dispense Jet
example does not require a bubble vent as it will be used in an            Series DJ-9000 (available from Asymtek, Carlsbad, Calif.) is
automated PCR machine having a reliable, precision liquid                  a non-contact dispenser Suitable for this purpose that provides
dispenser.                                                            45   rapid delivery and high-precision Volumetric control for Vari
   The inlet holes of the cartridge of this example are made               ous fluids, including Surface mount adhesive, underfill,
conical in shape and have a diameter of 3-6 mm at the top to               encapsulants, conformal coating, UV adhesives, and silver
ensure that pipette tips can be easily landed by an automated              epoxy. The DJ-9000 jets in tight spaces as small as 200
fluid dispensing head into the conical hole, with some toler               micrometers and creates fillet wet-out widths as small as 300
ance. There is also an optional raised annulus around the top         50   micrometers on the dispensed side of a Substrate Such as a die.
of the holes. Once the pipette tip lands within the cone, the              It dispenses fluid either as discrete dots or a rapid succession
conical shape guides the pipette and mechanically seals to                 of dots to form a 100-micron (4 mil) diameter stream of fluid
provide error free dispensing into, or withdrawal of fluid                 from the nozzle. It is fully compatible with other commer
from, the cartridge. The bigger the holes, the better it is to             cially available dispensing systems such as the Asymtek Cen
align with the pipette, however, given the opposing need to           55
                                                                           tury C-718/C-720, Millennium M-2000, and Axiom X-1000
maximize the number of inlet ports within the width of the                 Series Dispensing Systems.
cartridge as well as to maintain the pitch between holes com                  A DJ-9000 is manufactured under quality control stan
patible with the inter-pipette distance, the holes cannot be too           dards that aim to provide precise and reliable performance.
big. In this design, the inter-pipette tip distance is 18 mm and           Representative specifications of the apparatus are as follows.
the distance between the loading holes in the cartridge is 6          60
mm. So lanes 1, 4, 7, 11 are pipetted into during one dispens
ing operation that utilizes four pipette tips; lanes 2, 5, 8 and 12
in the next, and so on and so forth.                                           Characteristic               Specification
   The height of the conical holes is kept lower than the height               Size                         Width: 35 mm
of the ledges on the edges of the cartridge to ensure the             65                                    Height: 110 mm
cartridges can be stacked on the ledges. The ledges on the two                                              Depth: 100 mm
long edges of the cartridge enable stacking of the cartridges
                                                           US 8,709,787 B2
                                 31                                                                      32
                            -continued                                        Dot and Line Parameters: In addition to the DJ-9000 hard
                                                                            ware configuration and settings, Dot and Line Parameters are
    Characteristic                 Specification                            set in a software program (referred to as FmNT) to control the
    Weight                         400 grams - dry                          size and quality of dots and lines dispensed.
    Feed Tube Assembly             Nylon -Fitting
                                   Polyurethane - Tube                                                Example 7
    Fluid Chamber                  Type 303 Stainless Steel
    Seat and Nozzle                300/400 Series S/S, Carbide
    Needle Assembly                52100 Bearing Steel - Shaft                                   24-Lane Cartridge
                                   Hard Chrome Plate
                                   Carbide - Tip                       10      FIGS. 29A-29C show an exemplary 24-lane cartridgehav
    Fluid Seal                     PEEK Stainless Steel                     ing three layers in its construction in which there is no hydro
    Fluid Chamber O-Ring           Ethylene Propylene
    Jet Body                       6061-T6 Aluminum                         phobic membrane, and no thermally compliant layer. The
                                   Nickel Plated                            three layers are a laminate 2922, a microfluidic substrate
    Needle Assembly Bearings       PEEK                                     2924, and a label2926. A typical reaction vol. is 4.5ul in each
    Thermal Control Body           6061-T6 Aluminum                    15   lane from 2 rows of 12 lanes. No bubble-removal vents are
                                   Nickel Plated
    Reservoir Holder               Acetyl                                   utilized and instead of a hydrophobic end vent, there is just a
    Reservoir Size                 5, 10, or 30 cc (0.17, 0.34,             hole. This is consistent with use of an accurate pipetting
                                   or 1.0 oz)                               system. There is no thermally compliant/conductive layer for
    Feed Tube Assembly Fitting     Female Luer per ANSI/HIMA                situations where enough pressure can be reliably applied to
                                   MD70.1-1983
    Maximum Cycle Frequency        200 Hz.                                  the cartridge that effective thermal contact with the microf
    Minimum Valve Air Pressure     5.5 bar (80 psi)                         luidic Substrate can be made without requiring the additional
    Operating Noise Level          70 db:                                   layer. The absence of two layers from the construction saves
    Solenoid
    Thermal Control Heater
                                   24 VDC, 12.7 Watts                       manufacturing costs.
                                   24 VDC, 14.7 Watts, 40 ohms
    Thermal Control RTD            100 ohm, platinum                                                 Example 8
    Maximum Heater Set Point       80° C.                              25

*At Maximum Cycle Rate                                                                           96-Lane Cartridge
   An exploded view of this apparatus is shown in FIG. 28B.                    FIGS. 30A-D show aspects of a 96-lane cartridge design,
Theory of Operation of DJ-9000                                         30   including complementary heater configurations. (FIG. 30A
   The DJ-9000 has a normally closed, air-actuated, spring                  shows cartridge design; 30B shows heater design in a single
return mechanism, which uses momentum transfer principles                   metal layer, 3.0C shows individual PCR channels overlaid
to expel precise Volumes of material. Pressurized air is regu               with heater configurations: 30D shows individual PCR
lated by a high-speed Solenoid to retract a needle assembly                 lanes.) In the embodiment shown, liquid sample is loaded
from the seat. Fluid, fed into the fluid chamber, flows over the       35   without air bubbles as the lanes do not have any vents. Two or
seat. When the air is exhausted, the needle travels rapidly to              more Mux can be utilized for controlling all 96 PCR channels.
the closed position, displacing fluid through the seat and                     Such an arrangement lends itself to whole area imaging
nozzle in the form of a droplet. Multiple droplets fired in                 (e.g., by a CCD) for detection instead of optical based meth
Succession can be used to form larger dispense Volumes and                  ods using diodes and lenses.
lines when combined with the motion of a dispenser robot.              40
   The equipment has various adjustable features: The fol                                             Example 9
lowing features affect performance of the DJ-9000 and are                                          Real-Time PCR
typically adjusted to fit specific process conditions.
   Fluid Pressure should be set so that fluid fills to the seat, but          FIG. 31 shows a trace of real-time PCR carried out on
should not be influential in pushing the fluid through the seat        45
and nozzle. In general, higher fluid pressure results in a larger           multiple samples in parallel with an apparatus and microflu
volume of material jetted.                                                  idic network as described herein. The PCR curves are stan
  The Stroke Adjustment controls the travel distance of the                 dard plots that are representative of fluorescence from 12
Needle Assembly. The control is turned counterclockwise to                  different PCR lanes as a function of cycle number.
increase needle assembly travel, or turned clockwise to                50      The foregoing description is intended to illustrate various
decrease travel. An increase of travel distance will often result           aspects of the present technology. It is not intended that the
in a larger Volume of material jetted.                                      examples presented herein limit the scope of the present
   The Solenoid Valve controls the valve operation. When                    technology. The technology now being fully described, it will
energized, it allows air in the jet air chamber to compress a               be apparent to one of ordinary skill in the art that many
spring and thereby raise the Needle Assembly. When de                  55   changes and modifications can be made thereto without
energized, the air is released and the spring forces the piston             departing from the spirit or scope of the appended claims.
down so that the needle tip contacts the seat.                                What is claimed:
   The seat and nozzle geometry are typically the main factors                 1. A microfluidic cartridge comprising a microfluidic Sub
controlling dispensed material Volume. The seat and nozzle                  strate layer, the microfluidic Substrate layer comprising:
size are determined based on the application and fluid prop            60     a first reaction chamber;
erties. Other parameters are adjusted in accordance with seat                 a second reaction chamber,
and nozzle choices. Available seat and nozzle sizes are listed                a first inlet port for introducing a first sample onto the
in the table hereinbelow.                                                       microfluidic substrate layer, the first inlet port formed in
  Thermal Control Assembly: Fluid temperature often influ                       a surface of the microfluidic substrate layer and in fluid
ences fluid viscosity and flow characteristics. The DJ-9000 is         65        communication with the first reaction chamber,
equipped with a Thermal Control Assembly that assures a                       a second inlet port for introducing a second sample onto the
constant fluid temperature.                                                      microfluidic Substrate layer, the second inlet port spaced
                                                       US 8,709,787 B2
                                33                                                                     34
     apart from the first inlet port on the surface of the microf          isolating the plurality of reaction chambers; and
     luidic substrate layer, the second inlet port in fluid com            amplifying polynucleotides contained with the plurality of
     munication with the second reaction chamber;                             samples, by application of Successive heating and cool
  a first outlet, in fluid communication with the first reaction              ing cycles to the reaction chambers.
     chamber;                                                              10. A microfluidic Substrate, comprising:
  a second outlet, in fluid communication with the second                  a plurality of sample lanes, wherein each of the plurality of
     reaction chamber;                                                        sample lanes comprises a microfluidic network having,
  a first set of microfluidic valves configured to isolate the                   in fluid communication with one another:
     first reaction chamber from the first inlet port and the                    an inlet;
     first outlet; and                                              10
                                                                                 a first valve and a second valve;
  a second set of microfluidic valves configured to isolate the                  a first channel leading from the inlet, via the first valve,
     second reaction chamber from the second inlet port and                        to a reaction chamber, and
     the second outlet independent of the isolation of the first
     reaction chamber by the first set of microfluidic valves,                   a second channel leading from the reaction chamber, via
  wherein the isolation effected by the first and the second set    15             the second valve, to a vent,
     of microfluidic valves prevents movement of fluid into                      wherein the first valve and the second valve are config
     and out of the first and the second reaction chambers,                        ured to isolate the reaction chamber from the inlet and
     wherein the first set of microfluidic valves comprises a                      the vent to prevent movement of fluid into or out of the
     first microfluidic valve spatially separated from the first                   reaction chamber, wherein the first valve is spatially
     inlet port and a second microfluidic valve spatially sepa                     separated from the inlet and the second valve is spa
     rated from the first outlet, and wherein the second set of                    tially separated from the vent, wherein the reaction
     microfluidic valves comprises a first microfluidic valve                      chamber, the first channel, and the second channel are
     spatially separated from the second inlet port and a sec                      formed in a first side of the microfluidic substrate,
     ond microfluidic valve spatially separated from the sec                       wherein the inlet and the vent are formed in a second
     ond outlet, and wherein each of the first and second           25             side of the microfluidic substrate opposite the first
     reaction chambers, the first and second inlet ports, the                      side, and wherein the first valve in each of the plurality
     first and second outlets, and the first and second sets of                    of Sample lanes is operated independently of any
     microfluidic valves are all formed in the microfluidic                        other first valve.
     substrate layer.                                                      11. The microfluidic substrate of claim 10, additionally
  2. The microfluidic cartridge of claim 1, wherein the first       30
                                                                         comprising:
reaction chamber and the second reaction chamber are con
figured to amplify one or more polynucleotides indepen                     a third channel leading from the inlet to the reaction cham
dently of the other chamber.                                                  ber, wherein a gate is positioned in the third channel, and
   3. The microfluidic cartridge of claim 1, wherein the first                wherein the gate is configured to open the third channel
outlet comprises a first vent and the second outlet comprises       35        to permit material from the reaction chamber to be
a second vent.                                                                   removed via the inlet.
   4. The microfluidic cartridge of claim 1, wherein the first             12. The microfluidic substrate of claim 10, wherein each of
inlet port and the second inlet port are configured to accept a          the plurality of sample lanes is configured to amplify one or
sample from a pipette tip.                                               more polynucleotides independently of the other lanes.
   5. The microfluidic cartridge of claim 1, configured to carry    40     13. The microfluidic substrate of claim 10, wherein each of
out real-time PCR in at least one of the reaction chambers.              the plurality of sample lanes further compilises a bubble vent.
   6. The microfluidic cartridge of claim 1, wherein the first             14. The microfluidic substrate of claim 10, wherein the
inlet port and the second inlet port are spaced apart from one           inlet is configured to accept sample from a pipette tip.
another to permit simultaneous loading from a multiple-pi                   15. The microfluidic substrate of claim 10, configured to
pette head dispenser.                                               45   carry out real-time PCR in at least one of the reaction cham
   7. The microfluidic cartridge of claim 1, wherein the first           bers.
set of microfluidic valves and the second set of microfluidic              16. The microfluidic substrate of claim 10, wherein the
valves comprise a temperature responsive Substance that                  inlets of the respective plurality of Sample lanes are spaced
melts upon heating and seals the first and the second reaction           apart from one another to permit simultaneous loading from a
chambers.                                                           50
                                                                         multiple-pipette head dispenser.
  8. The microfluidic substrate of claim 1, wherein the first              17. The microfluidic substrate of claim 10, wherein the first
and second reaction chambers and the first and second sets of
microfluidic valves are formed in a first side of the microflu           and second valves comprise a temperature responsive Sub
idic substrate layer, and wherein the first and second inlet             stance that melts upon heating and seals the reaction chamber.
ports and the first and second outlets are formed in a second       55     18. The microfluidic substrate of claim 10, wherein the
side of the microfluidic substrate layer opposite the first side.        second valve in each of the plurality of sample lanes is oper
   9. A method of carrying out PCR independently on a plu                ated independently of any other second valve.
rality of polynucleotide-containing samples, the method                    19. A microfluidic cartridge comprising the microfluidic
comprising:                                                              substrate of claim 10.
   introducing the plurality of samples into the microfluidic       60     20. The microfluidic cartridge of claim 19, further com
      cartridge of claim 1, wherein the cartridge has a plurality        prising a registration member that ensures that the cartridge is
      ofreaction chambers comprising the first reaction cham             received by a complementary diagnostic apparatus in a single
      ber and the second reaction chamber, the plurality of              orientation.
      reaction chambers configured to permit thermal cycling               21. The microfluidic cartridge of claim 19, wherein each of
      of the plurality of samples independently of one another;     65   the microfluidic networks, including the reaction chamber,
   moving the plurality of samples into the respective plural            the inlet, and the valves for isolating the reaction chamber, is
      ity of reaction chambers;                                          defined in a single Substrate.
                                                     US 8,709,787 B2
                               35                                      36
   22. The microfluidic cartridge of claim 21, wherein the
Substrate is a rigid Substrate and impervious to air or liquid,
and entry or exit of air or liquid during operation of the
cartridge is only possible through the inlet or a vent.
                       k   k   k   k   k
EXHIBIT 7
6/13/2019              BD Diagnostic Systems and HandyLab, Inc. Announce Exclusive Collaboration to Commercialize Molecular Assays | BioSpace


      Filter News                        BD Diagnostic Systems and
      ▶ All (557,229)                    HandyLab, Inc. Announce
      ▶ Topic (534,573)                  Exclusive Collaboration to
      ▶ Industry (51,520)
                                         Commercialize Molecular
      ▶ Hotbed/Location
      (518,575)
                                         Assays
      ▶ Career Advice
                                         Published: May 18, 2009
      (3,249)



                                         FRANKLIN LAKES, N.J. and ANN ARBOR, Mich., May 18
                                         /PRNewswire-FirstCall/ -- BD Diagnostics, a segment of
                                         BD (Becton, Dickinson and Company) (NYSE: BDX -
                                         News), and HandyLab, Inc. announced today that they
                                         have entered into an exclusive agreement for BD to
                                         commercialize its molecular assays on a new BD
                                         MAX(TM) system, an automated molecular diagnostic
                                         testing platform in development using HandyLab's
                                         recently launched Jaguar instrument. BD will focus
                                         initially on its BD GeneOhm(TM) line of molecular
                                         assays to detect major pathogens associated with
                                         healthcare-associated infections (HAIs).

                                         "This collaboration further demonstrates BD's
                                         commitment to address underappreciated healthcare
                                         needs," said Philippe Jacon, President, BD Diagnostics -
                                         Diagnostic Systems. "As our customers expand their
                                         HAI and sexually transmitted infection testing
                                         programs, they are seeking simple, ﬂexible and fully
                                         automated systems to meet their increasing demands.
                                         Our new BD MAX system will be a good strategic ﬁt
                                         with our current platforms and those under
                                         development."

                                         Released by HandyLab in November 2008, the Jaguar
                                         system is the ﬁrst fully integrated bench-top molecular
                                         diagnostic system to provide hands-off operation. The
                                         system incorporates clinical sample preparation,
                                         nucleic acid extraction, and microﬂuidic real-time
https://www.biospace.com/article/releases/bd-diagnostic-systems-and-handylab-inc-announce-exclusive-collaboration-to-commercialize-molecular-ass…   1/4
6/13/2019              BD Diagnostic Systems and HandyLab, Inc. Announce Exclusive Collaboration to Commercialize Molecular Assays | BioSpace

                                         polymerase chain reaction (PCR) ampliﬁcation and
                                         detection. The self-contained workstation is designed
                                         to accommodate on-demand and batch workﬂows. It
                                         requires minimal laboratory space and minimal skill
                                         levels to generate up to 24 real-time PCR results in
                                         under two hours.

                                         "This exclusive collaboration with BD represents an
                                         important step forward in expanding the utility of the
                                         Jaguar system," said Jeff Williams, President and CEO,
                                         HandyLab. "BD is a global leader in molecular
                                         diagnostic testing for infectious diseases. Together we
                                         plan to provide diagnostic laboratories with a broad
                                         molecular test menu on one of the industry's most
                                         advanced automation platform."

                                         BD is a leader in rapid molecular test methods to help
                                         detect major HAI-associated pathogens including
                                         methicillin-resistant Staphylococcus aureus (MRSA),
                                         Staphylococcus aureus, vancomycin-resistant
                                         enterococcus and toxigenic Clostridium diﬃcile. The
                                         BD GeneOhm(TM) MRSA assay has been used to test
                                         over 4 million patients worldwide for carriage of the
                                         potentially lethal MRSA bacteria. BD is also a leader in
                                         molecular testing for Chlamydia and gonorrhea with
                                         its BD ProbeTec(TM) Chlamydia trachomatis (CT)
                                         Ampliﬁed DNA Assay and the BD ProbeTec(TM)
                                         Neisseria gonorrhoeae (GC) Ampliﬁed DNA Assay.

                                         About HandyLab, Inc.

                                         HandyLab is dedicated to the development,
                                         manufacture and sale of novel molecular diagnostic
                                         products. HandyLab's proprietary platform reduces
                                         the time, cost and complexity of testing while
                                         improving the quality of results. Using patented real
                                         time microﬂuidic PCR technology, HandyLab's products
                                         are positioned to decentralize nucleic acid testing.
                                         HandyLab is an Ann Arbor, Michigan based company.
                                         Additional information about the company can be
                                         found on the internet at www.handylab.com, or by
                                         calling 1-866-Handy Lab (1-866-426-3952).

https://www.biospace.com/article/releases/bd-diagnostic-systems-and-handylab-inc-announce-exclusive-collaboration-to-commercialize-molecular-ass…   2/4
6/13/2019              BD Diagnostic Systems and HandyLab, Inc. Announce Exclusive Collaboration to Commercialize Molecular Assays | BioSpace

                                         About BD

                                         BD is a leading global medical technology company
                                         that develops, manufactures and sells medical devices,
                                         instrument systems and reagents. The Company is
                                         dedicated to improving people's health throughout the
                                         world. BD is focused on improving drug delivery,
                                         enhancing the quality and speed of diagnosing
                                         infectious diseases and cancers, and advancing
                                         research, discovery and production of new drugs and
                                         vaccines. BD's capabilities are instrumental in
                                         combating many of the world's most pressing
                                         diseases. Founded in 1897 and headquartered in
                                         Franklin Lakes, New Jersey, BD employs approximately
                                         28,000 people in approximately 50 countries
                                         throughout the world. The Company serves healthcare
                                         institutions, life science researchers, clinical
                                         laboratories, the pharmaceutical industry and the
                                         general public. For more information, please visit
                                         www.bd.com.

                                         This press release contains certain estimates and
                                         other forward-looking statements (as deﬁned under
                                         Federal securities laws) regarding BD's performance,
                                         including future performance, products or other
                                         events or developments that BD expects to occur or
                                         anticipates occurring in the future. All such statements
                                         are based upon current expectations of BD and involve
                                         a number of business risks and uncertainties. Actual
                                         results could vary materially from anticipated results
                                         described, implied or projected in any forward-looking
                                         statement. Factors that could cause actual results to
                                         vary materially from any forward-looking statement
                                         include, but are not limited to: competitive factors;
                                         pricing and market share pressures; diﬃculties
                                         inherent in product development and delays in
                                         product introductions; changes in regional, national or
                                         foreign economic conditions; increases in energy costs
                                         and their effect on, among other things, the cost of
                                         producing BD's products; ﬂuctuations in costs and
                                         availability of raw materials and in BD's ability to

https://www.biospace.com/article/releases/bd-diagnostic-systems-and-handylab-inc-announce-exclusive-collaboration-to-commercialize-molecular-ass…   3/4
6/13/2019              BD Diagnostic Systems and HandyLab, Inc. Announce Exclusive Collaboration to Commercialize Molecular Assays | BioSpace

                                         maintain favorable supplier arrangements and
                                         relationships; changes in healthcare or other
                                         governmental regulation; as well as other factors
                                         discussed in this press release and in BD's ﬁlings with
                                         the Securities and Exchange Commission. We do not
                                         intend to update any forward-looking statements to
                                         reﬂect events or circumstances after the date hereof
                                         except as required by applicable laws or regulations.

                                         ✉ F T L 𝓟 r

                                         ◄ Back to news




https://www.biospace.com/article/releases/bd-diagnostic-systems-and-handylab-inc-announce-exclusive-collaboration-to-commercialize-molecular-ass…   4/4
EXHIBIT 8
6/13/2019                                                    Ann Arbor's HandyLab acquired by medical device firm in $300 million deal
                                                    (http://www.mlive.com/ann-arbor/)                                          Search

 You are viewing this article in the AnnArbor.com archives. For the latest breaking news and updates in Ann Arbor and the surrounding area, see MLive.com/ann-arbor (http://www.mlive.com/ann-arbor/)



                                    Posted on Fri, Oct 23, 2009 : 11:32 a.m.

                                    Ann Arbor's HandyLab acquired by medical device
                                     rm in $300 million deal
                                    By Nathan Bomey

                                    Ann Arbor medical devices rm HandyLab (http://www.handylab.com/), a
                                    promising technology company often held up as a bright spot in the local
                                    economy, was acquired today (http://www.prnewswire.com/news-releases/bd-
                                    announces-agreement-to-acquire-handylab-inc-65757862.html) by New
                                    Jersey-based medical devices manufacturer Becton, Dickinson and Company
                                    (http://www.bd.com/). Sources said the deal is worth close to $300 million,
                                    although the companies wouldn't release details of the transaction.

                                    HandyLab, a University of Michigan (http://www.umich.edu/) spinoff that
                                    employs about 60 people in Pitts eld Township, will maintain its local
                                                                                                                                      HandyLab CEO Jeff
                                    operation and the company's management, BD spokeswoman Colleen White                              Williams
                                    said.

                                    BD, which has some 29,000 employees in 50 countries, reports revenue of about $7.2 billion
                                    (http:// nance.yahoo.com/q/ks?s=BDX). The rm, which has a Detroit facility
                                    (http://maps.google.com/maps?oe=utf-8&rls=org.mozilla:en-US:of cial&client= refox-
                                    a&um=1&ie=UTF-
                                    8&q=bectin+dickson+detroit+mi&fb=1&gl=us&hq=bectin+dickson&hnear=detroit+mi&cid=0,0,8341574114903883087&ei=vNbhSum2H
                                    expects to nish the acquisition later this year. Of cials declined to release terms of the deal.

                                    HandyLab CEO Jeff Williams played an instrumental role in developing the
                                    company - founded by U-M grads Kalyan Handique
                                    (http://www.handylab.com/handique.html), known as "Handy," and Sundaresh
                                    Brahmasandra (http://www.handylab.com/brahmasandra.html) - since joining
                                    it in 2004. He said the deal would allow HandyLab to expand distribution of
                                    its lead product.

                                    "They can help us expand the distribution very rapidly," Williams said. "It's a
                                    good outcome for our shareholders, for our employees and for our customers."

                                    The acquisition marks a signi cant victory for the Michigan venture capital  HandyLab co-founder
                                                                                                                 Kalyan Kandique
                                    community. Ann Arbor VC rms Ardesta (http://www.ardesta.com/), EDF
                                    Ventures (http://www.edfvc.com/), Arboretum Ventures
                                    (http://www.arboretumvc.com/) and the student-run Wolverine Venture Fund
                                    (http://www.zli.bus.umich.edu/wvf/) nanced the company before outside investors came along.

                                    "It's a big win for everybody," said Jan Gar nkle, managing director of
                                    Arboretum, which funded the company in 2004 and owns a 10 percent stake.
                                    "The Michigan venture capital funds were absolutely 100 percent key to the
                                      nancing of this company."

                                    HandyLab chairman Rick Snyder, CEO of Ardesta, funded HandyLab, shortly
                                    after EDF and the Wolverine Venture Fund helped the company get on its feet
                                    in 1999. He wouldn't disclose the details of Ardesta's ownership stake. The
                                    deal comes 12 months after Ann Arbor-based HealthMedia
                                    (http://www.healthmedia.com/), which had funds from Ardesta and
                                    Arboretum, was acquired by Johnson & Johnson (http://www.jnj.com/).                               EDF Ventures partner Mary
                                                                                                                                      Campbell
                                    Snyder, also a Republican gubernatorial candidate, said HandyLab's Michigan
                                    venture capital funding was crucial to its inception.

                                    HandyLab in 2008 acquired $19.2 million
                                    (http://www.crainsdetroit.com/article/20080728/SUB/807280319) in venture
                                    capital, adding to some $40 million previously secured.

                                    "It never would have been created" without the VC funding, Snyder said. "If it
                                    would’ve gotten going, it probably would have moved.It's an outstanding
                                    opportunity of the success that we can have in Michigan."


www.annarbor.com/business-review/ann-arbors-handylab-acquired-by-medical-technology-company/                                                                                                      1/2
6/13/2019                           The viral potential of HandyLab's
                                                           Ann Arbor's"Jaguar"
                                                                        HandyLabdevice, which by
                                                                                    acquired  helps doctors
                                                                                                 medical    quickly
                                                                                                         device  firm inHandyLab
                                                                                                                          $300 million   deal
                                                  (http://www.mlive.com/ann-arbor/)                                              co-founder
                                                                                                                                      Search
                                    identify infections, could eventually lead to additional manufacturing,             Sundaresh Brahmasandra
                                    technology and sales jobs in Ann Arbor.
 You are viewing this article in the AnnArbor.com archives. For the latest breaking news and updates in Ann Arbor and the surrounding area, see MLive.com/ann-arbor (http://www.mlive.com/ann-arbor/)

                                    "It is going to revolutionize how infections are detected, both the speed at which they're detected and
                                    the accuracy," Gar nkle said.

                                    The acquisition adds to BD's growing molecular diagnostics portfolio.

                                    "We have a big presence in molecular diagnostics and they’re bringing a exible, automated platform
                                    that adds" to BD's technology, White said.

                                    Stephen Rapundalo, executive director of Ann Arbor-based MichBio (http://michbio.org/), the state's
                                    life sciences association, said the diagnostic devices industry represents opportunity for Michigan.

                                    "I think that’s a subsector of the industry is de nitely growing here,"
                                    Rapundalo said. "I hope that BD will recognize the talent that’s here in the
                                    area and make the correct decision to keep HandyLab and expand the
                                    company here."

                                    Williams said BD is incentivized to keep HandyLab in Ann Arbor because of
                                    the company's talent.

                                    "A lot of what they're buying is corporate knowledge that's invested in our
                                    people," Williams said. "It's pretty complex technology that's quite specialized.
                                    We've over the years built up a lot of capability here in Ann Arbor that really
                                    has to stay put."                                                                                 Arboretum Ventures
                                                                                                                                      managing director Jan
                                                                                                                                      Gar nkle
                                    The acquisition comes seven months after HandyLab expanded its footprint
                                    in Pitts eld Township by taking over (http://www.mlive.com/business/ann-
                                    arbor/index.ssf/2009/03/handylab_expands_footprint_in.html) 4,500 square
                                    feet of space in its South State Street building. The move means HandyLab
                                    now leases the entire 22,000-square-foot building at 5230 S. State St.

                                    Elizabeth Parkinson, director of marketing and public relations for economic
                                    development group Ann Arbor SPARK (http://www.annarborspark.org/), said
                                    HandyLab's acquisition shows the power of the local venture capital industry
                                    and entrepreneurial community.

                                    "For the entrepreneurial ecosystem in the region and in the state, it's very,
                                    very positive," Parkinson said.
                                                                                                                                      Ardesta CEO Rick Snyder


                                    AnnArbor.com Business News Director Paula Gardner contributed to this
                                    report.

                                    Contact AnnArbor.com's Nathan Bomey at (734) 623-2587 or nathanbomey@annarbor.com
                                    (mailto:nathanbomey@annarbor.com). You can also follow him on Twitter
                                    (http://twitter.com/NathanBomey).



                           Registration on or use of this site constitutes acceptance of our User Agreement (http://www.mlive.com/useragreement/) and Privacy Policy
                           (http://www.mlive.com/useragreement/)

                           © 2013 MLive Media Group All rights reserved (About Us (http://www.mlive.com/aboutus/)). The material on this site may not be reproduced,
                           distributed, transmitted, cached or otherwise used, except with the prior written permission of MLive Media Group




www.annarbor.com/business-review/ann-arbors-handylab-acquired-by-medical-technology-company/                                                                                                      2/2
EXHIBIT 9
Jurisdiction   Patent Number             Patent Title                                                Exemplary Claim                                         Expiration
                                                               A heater substrate, comprising:
                                                                  a plurality of groups of resistive heaters, and
                                                                  at least one temperature sensor per group of heaters,
                                                                  wherein a portion of the substrate is removed from around the resistive heaters to
                                                               reduce the effective thermal mass adjacent to the heater group; and
                                                                  control circuitry for supplying electric current to the plurality of groups of resistive
                                Heater unit for microfluidic
   USA           8,088,616                                     heaters at selected intervals, wherein the substrate has a surface configured to make         Mar. 2030
                                     diagnostic system
                                                               thermal contact with a microfluidic cartridge having a plurality of PCR reaction chambers,
                                                               and to deliver heat from the plurality of groups of resistive heaters to regions of the
                                                               cartridge, such that each of the groups of resistive heaters delivers heat to a select PCR
                                                               reaction chamber to perform a reaction, wherein the heat delivery from each group of
                                                               resistive heaters is controlled by sensing temperature using the at least one temperature
                                                               sensor of the group.
                                                               18. A method for concentrating RNA from a sample containing polymerase chain reaction
                                                               inhibitors, the method comprising:
                                                                  contacting between 500 μl and 1 ml of the sample with a plurality of RNA binding
                                                               particles, wherein the binding particles retain the RNA in the sample as compared to the
                                  Polynucleotide capture
                                                               polymerase chain reaction inhibitors;
   USA           8,324,372     materials, and methods of using                                                                                               Feb. 2029
                                                                  magnetically compacting the plurality of binding particles having the one or more
                                            same
                                                               polynucleotides bound thereto into an effective volume between 50 nanoliters and 5
                                                               microliters; and                ≧
                                                                  releasing the one or more polynucleotides into <30 μl of a release solution comprising a
                                                               buffered solution having a pH 9.
                                                               A method of carrying out amplification independently on a plurality of polynucleotide-
                                                               containing samples, the method comprising:
                                                                  introducing the plurality of samples separately into a microfluidic cartridge;
                                                                  isolating the samples in the microfluidic cartridge;
   USA           8,415,103         Microfluidic cartridge                                                                                                    Nov. 2027
                                                                  placing the microfluidic cartridge in thermal communication with an array of
                                                               independent heaters; and
                                                                  amplifying polynucleotides in the plurality of samples by independent application of
                                                               successive temperature cycles to each sample.
                                                An apparatus, comprising:
                                                   a multi-lane microfluidic cartridge, each lane comprising a PCR reaction zone;
                                                   a receiving bay configured to receive the microfluidic cartridge;
                                                   each PCR reaction zone comprising a separately controllable heat source thermally
                    Microfluidic system for     coupled thereto, wherein the heat source maintains a substantially uniform temperature
USA   7,998,708    amplifying and detecting     throughout the PCR reaction zone and thermal cycles the PCR reaction zone to carry out         Mar. 2027
                  polynucleotides in parallel   PCR on a polynucleotide-containing sample in the PCR reaction zone;
                                                   a detector configured to detect the presence of an amplification product in the
                                                respective PCR reaction zone; and
                                                   a processor coupled to the detector and the heat source, configured to control heating
                                                of one or more PCR reaction zones by the heat sources.

                                                1. An apparatus, comprising:
                                                   a plurality of multi-lane microfluidic cartridges, each lane comprising a PCR reaction
                                                zone;
                                                   a plurality of receiving bays, each receiving bay configured to receive one of the
                                                plurality of microfluidic cartridges;
                                                   each PCR reaction zone comprising a separately controllable heat source thermally
                                                coupled thereto,
                                                   wherein the heat source thermal cycles the PCR reaction zone to carry out PCR on a
                                                polynucleotide-containing sample in the PCR reaction zone and maintains a substantially
                                                uniform temperature throughout the PCR reaction zone during each cycle;
                                                   a detector configured to detect the presence of an amplification product in one or
                    Microfluidic system for     more PCR reaction zones; and
      8,323,900    amplifying and detecting        a processor coupled to the detector and the heat sources, configured to control heating     Mar. 2027
                  polynucleotides in parallel   of one or more PCR reaction zones by the heat sources.

                                                20. A method of carrying out PCR on a plurality of samples, the method comprising:
                                                introducing the plurality of samples into a plurality of multi-lane microfluidic cartridges,
                                                wherein each lane comprises a PCR reaction zone configured to permit thermal cycling of
                                                a sample independently of the other samples; moving the plurality of samples into the
                                                respective plurality of PCR reaction zones; and amplifying polynucleotides contained with
                                                the plurality of samples in the plurality of PCR reaction zones while thermal cycling the
                                                PCR reaction zones and maintaining a substantially uniform temperature throughout each
                                                PCR reaction zone during each cycle, at least one PCR reaction zone separately thermally
                                                controllable from another PCR reaction zone. & 1 more indep claim
                                                   1. A diagnostic apparatus, comprising:
                                                      a first module configured to extract nucleic acid simultaneously from a plurality of
                                                   nucleic acid-containing samples, wherein the first module comprises:
                                                      one or more racks, each configured to accept the plurality of samples and a
                                                   corresponding number of holders, wherein each holder comprises a process chamber, a
                                                   waste chamber, one or more pipette tips, and one or more receptacles, wherein the one
                                                   or more receptacles contain respectively sufficient quantities of one or more reagents for
                                                   carrying out extraction of nucleic acid from a sample;
                                                      a magnetic separator configured to move adjacent to the one or more racks in order to
                  Integrated system for processing
                                                   apply a magnetic force to contents of the process chamber of each holder;
USA   9,040,288       microfluidic samples, and                                                                                                   Mar. 2027
                                                      a heater assembly configured to independently heat each of the process chambers; and
                     method of using the same
                                                      a liquid dispenser configured to carry out fluid transfer operations on two or more
                                                   holders simultaneously; and
                                                      a second module configured to simultaneously amplify the nucleic acid extracted from
                                                   the plurality of samples, wherein the second module comprises: one or more bays, each
                                                   bay comprising at least one heat source and configured to receive a microfluidic cartridge,
                                                   wherein the cartridge is configured to separately accept and to separately amplify the
                                                   nucleic acid extracted from multiple samples; and
                                                      one or more detection systems.

                                                    1. An apparatus, comprising:
                                                       a plurality of multi-lane microfluidic cartridges, each lane comprising a reaction zone;
                                                       a plurality of receiving bays, each receiving bay configured to receive one of the
                                                    plurality of microfluidic cartridges;
                                                       each reaction zone comprising multiple separately controllable heaters thermally
                       Microfluidic system for      coupled thereto, the heaters configured to simultaneously and uniformly heat the
      9,080,207       amplifying and detecting      reaction zone to carry out nucleic acid amplification on a polynucleotide-containing          Mar. 2027
                     polynucleotides in parallel    sample in the reaction zone;
                                                       a detector configured to detect the presence of an amplification product in one or
                                                    more reaction zones; and
                                                       a processor coupled to the detector and the heaters, configured to control heating of
                                                    one or more reaction zones by the heaters.
                                              A device, comprising:
                                                 a microfluidic process module;
                                                 a computer-controlled heat source; and
                                                 a detector;
                                              wherein the microfluidic process module comprises:
                                                 a zone configured to receive a sample and perform amplification of the sample;
                                                 a first valve upstream of the zone;
                  Moving microdroplets in a
USA   8,273,308                                  a second valve downstream of the zone; and
                    microfluidic device
                                                 a vent separated from the first valve by the second valve;
                                              a controller programmed to close the first and second valves to prevent gas and liquid
                                              from flowing into or out of the zone when amplification of the sample occurs in the zone,
                                              wherein the only ingress to and egress from the zone is through the first and second
                                              valves; wherein the computer-controlled heat source is in thermal contact with the zone;
                                              and wherein the detector is configured to identify one or more polynucleotides within the
                                              zone.
                                              A method of amplifying a nucleic acid-containing sample within a microfluidic device, the
                                              method comprising:
                                              moving the sample from an upstream channel of the microfluidic device into a DNA
                                              manipulation module located downstream of the upstream channel,
                                              the DNA manipulation module including
                                                 a DNA manipulation zone configured to perform amplification of the sample,
                  Moving microdroplets in a      a first valve disposed upstream of the DNA manipulation zone, and
USA   8,703,069                                                                                                                           Mar. 2021
                    microfluidic device          a second valve disposed downstream of the DNA manipulation zone,
                                                 the only ingress to and egress from the DNA manipulation zone being through the first
                                              valve and the second valve; receiving the sample in the DNA manipulation zone;
                                              closing the first valve and the second valve such that gas and liquid are prevented from
                                              flowing into or out of the DNA manipulation zone; and
                                              thermal cycling the sample in the DNA manipulation zone.
                                             1. An apparatus (981), comprising:
                                                a receiving bay (992, 2014) configured to receive an insertable multi-lane microfluidic
                                             cartridge (994), each lane comprising a PCR reaction zone (1001) configured to accept a
                                             polynucleotide-containing sample (996);
                                                a plurality of sets of heaters, each set of heaters thermally coupled to a PCR reaction
                                             zone in the multi-lane cartridge, each set of heaters comprising a plurality of heaters
                   INTEGRATED SYSTEM FOR
                                             (1003, 1005, 1007, 1009) together configured to cyclically heat the PCR reaction zone
                  PROCESSING MICROFLUIDIC
EP   EP2001990B1                             under thermal cycling conditions, the plurality of heaters further configured to maintain a   Mar. 2027
                  SAMPLES, AND METHOD OF
                                             substantially uniform temperature throughout the PCR reaction zone during each phase of
                         USING SAME
                                             the thermal cycling a detector (999, 2009) configured to detect the presence of one or
                                             more amplified polynucleotides in the multi-lane cartridge; and
                                                a processor (980) configured to independently control each heater in order to cyclically
                                             heat each PCR reaction zone of the multi-lane cartridge, the processor further configured
                                             to perform independent PCR reactions on polynucleotide-containing samples in the PCR
                                             reaction zones of the multi-lane cartridge.
                                             1. A method, comprising:
                                                inserting a multi-lane microfluidic cartridge (994) into a receiving bay (992) of an
                                             apparatus (981), wherein each lane of the multi-lane microfluidic cartridge (994)
                                             comprises a PCR reaction zone (1001) configured to accept a polynucleotide containing
                                             sample, and wherein the apparatus (981) comprises a plurality of sets of heaters, each set
                                             of heaters coupled to a PCR reaction zone (1001) in the multi-lane cartridge, each set of
                                             heaters comprising a plurality of heaters (1003, 1005, 1007, 1009) together configured to
                                             maintain a substantially uniform temperature throughout a PCR reaction zone (1001);
                 METHOD OF PERFORMING PCR
EP   EP3088083B1                                performing independent PCR reactions on polynucleotide-containing samples in the           Mar. 2027
                 WITH A MULT-ILANE CARTRIDGE
                                             PCR reaction zones (1001) of the multi-lane cartridge (994), wherein performing the
                                             independent PCR reactions comprises independently controlling each heater (1003, 1005,
                                             1007, 1009), using a processor (980) of the apparatus (981), in order to cyclically heat
                                             each PCR reaction zone (1001) under thermal cycling conditions, maintaining a
                                             substantially uniform temperature throughout each PCR reaction zone (1001) during each
                                             phase of the thermal cycling; and
                                                detecting, using a detector (999) of the apparatus (981), the presence of one or more
                                             amplified polynucleotides in the multi-lane cartridge (994).
                 Patent
                                                Patent Title                                                       Exemplary Claim                                      Expiration
Jurisdiction   Application
                                                                         A preparatory apparatus comprising:
                                                                             a rack;
                                                                             a device configured to be removably received in the rack, the device comprising a
                                                                         process chamber, wherein the process chamber is configured to receive magnetic
                                                                         particles capable of binding to one or more biomolecules;
                             INTEGRATED APPARATUS FOR PERFORMING NUCLEIC     a magnetic separator configured to apply a magnetic force to the process chamber of
   USA         16/124,672      ACID EXTRACTION AND DIAGNOSTIC TESTING ON the device received in the rack, wherein the magnetic force is capable of moving the         Nov. 2027
                                      MULTIPLE BIOLOGICAL SAMPLES        magnetic particles relative to an innter surface of the process chamber;
                                                                             a heater assembly configured to heat the process chamber of the device received in
                                                                         the rack, wherein the magnetic separator is configured to operate in conjunction with the
                                                                         heater assembly; and
                                                                         a liquid dispenser configured to carry out fluid transfer operations relative to the device.

                                                                                1. A system, comprising:
                                                                                    a microfluidic cartridge comprising a plurality of amplification reaction chambers; and
                                                                                    a substrate comprising:
                                                                                    a plurality of groups of resistive heaters, each group of the plurality of resistive heaters
                                                                                comprising two or more resistive heaters, wherein each of the two or more resistive
                                                                                heaters is separately and independently controlled by control circuitry programmed to
                                                                                separately and independently control each of the two or more resistive heaters;
                                                                                     at least one temperature sensor for each group of the plurality of resistive heaters;
                                                                                    wherein each group of the plurality of resistive heaters is positioned in a different
                                                                                region of the substrate;
                                HEATER UNIT FOR MICROFLUIDIC DIAGNOSTIC
   USA         13/341,477                                                           and control circuitry programmed to sepearately and independently supply electric for Mar. 2027
                                                SYSTEM
                                                                                supplying electric current to each of the two or more resistive heaters at selected
                                                                                intervals, wherein a flat area of the substrate is configured to removable receive and
                                                                                make thermal contact with the microfluidic cartridge such that each group of the
                                                                                polurality of resistive heaters is configured to deliver heat to a single amplification
                                                                                reaction chamber to perform a reaction, wherein the heat delivery from each group of
                                                                                the plurality of resistive heaters is controlled by sensing temperature using the at least
                                                                                one temperature sensor of each group,
                                                                                ... and 3 other independent claims...
                                                                 50. An apparatus comprising:
                                                                    a receiving bay comprising a planar surface configured to receive a multi-lane
                                                                 microfluidic cartridge, the multi-lane microfluidic cartridge comprising a first lane
                                                                 configured to accept a first sample, the first lane comprising a first PCR reaction zone and
                                                                 a second lane configured to accept a second sample, the second lane comprising a
                                                                 second PCR reaction zone;
                                                                    a processor;
                                                                    a memory in communication with the processor;
                                                                    the receiving bay comprising a first heater set thermally coupled to the first PCR
                                                                 reaction zone and a second heater set thermally coupled to the second PCR reaction zone
                                                                 when the multi-lane microfluidic cartridge is in thermal communication with the planar
                                                                 surface of the receiving bay, each heater set fixed in position in the receiving bay, each
                   INTEGRATED SYSTEM FOR PROCESSING MICROFLUIDIC
USA   14/719,692                                                 heater set fixed in position relative to the planar surface of the receiving bay during      Mar. 2027
                        SAMPLES, AND METHOD OF USING SAME
                                                                 heating, each heater set comprising four heaters;
                                                                    the memory comprising instructions that direct the processor to independently control
                                                                 the temperature of each of the four heaters of the first heater set to cyclically heat the
                                                                 four heaters in a series of heating phases, wherein each heating phase comprises each of
                                                                 the four heaters of the first heater set being cycled between two temperatures;
                                                                    the memory comprising instructions that direct the processor to control the
                                                                 temperature of each of four heaters of the first heater set to maintain a substantially
                                                                 uniform temperature in the first PCR reaction zone during each heating phase; and
                                                                    the memory comprising instructions that direct the processor to perform independent
                                                                 reactions on the first sample in the first PCR reaction zone and the second sample in the
                                                                 second PCR reaction zone.

                                                                       1. A method of carrying out amplification on a plurality of samples, the method
                                                                       comprising:
                                                                          introducing each of the plurality of samples into an amplification zone of a lane of a
                                                                       multi-lane microfluidic cartridge;
                                                                          isolating each of the plurality of samples within the multi-lane microfluidic cartridge;
                      MICROFLUIDIC SYSTEM FOR AMPLIFYING AND
USA   14/796,239                                                          independently thermally cycling each amplification zone of each lane with a plurality    Mar. 2027
                       DETECTING POLYNUCLEOTIDES IN PARALLEL
                                                                       of heaters, each heater of the plurality of heaters associated with each amplification zone
                                                                       being separately controllable, wherein the plurality of heaters cycle between
                                                                       termperatures; and
                                                                          amplifying polynucleotides contained within each of the plurality of samples.
                                                                        Claims to be filed in prelim amdnt to be filed in US and also JP:
                                                                        A method for nucleic acid isolation comprising:
                                                                           receiving into a process chamber a biological sample containing nucleic acid:
                                                                           contacting the biological sample with a plurality of binding particles in the process
                                                                        chamber, the binding particles being coated with cationic polyelectrolyte dendrimer
                       POLYNUCLEOTIDE CAPTURE MATERIALS, AND            which is amide-bonded to the binding particles,                                             Mar. 2027
USA   16/158,752
                              METHODS OF USING SAME                        wherein at least a portion of the nucleic acids in the biological sample become          or Jul. 2028
                                                                        reversibly bonded to the binding particels;
                                                                           washing the binding particles with a solution characterized by a pH less than 10 while
                                                                        retaining the nucleic acid on the binding particles;
                                                                           releasing a nucleic acid sample from the binding particles by contacting the binding
                                                                            ti l   ith     l ti      l ti   h    t i db         H 10                                Mar. 2027
USA   16/200,356     INTEGRATED HEATER AND MAGNETIC SEPARATOR                                                                                                        or Nov.
                                                                                                                                                                      2027
                                                              A microfluidic system, comprising:
                                                                 a first substrate defining a plurality of microfluidic networks, each processing a distinct
                                                              and separate liquid sample in its network, each of the microfluidic networks comprises a
                                                              thermally actulated reaction chamber;
                    SYSTEMS AND METHODS FOR THERMAL ACTUATION    a second substratre defining a plurality of heat sources, each heat source being in
USA   15/619,753                                                                                                                                             Mar. 2021
                              OF MICROFLUIDIC DEVICES         thermal communication with a respective reaction chamber; and
                                                                 wherein two heat sources corresponding to two thermally actuated reaction chambers
                                                              belonging to two distinct microfluidic networks are configured to receive the same
                                                              current or the same voltage.
                                                                An apparatus for amplifying polynucleotides, comprising:
                                                                   a bay configured to selectively receive a microfluidic cartridge that includes a plurality
                                                                of sample lanes each containing an independently configured microfluidic network;
                                                                   at least one heat source thermally coupled to and located in the bay, the at least one
                   INTERGRATED APPARATUS FOR PERFORMING NUCLEIC heat source configured to heat individual sample lanes in a cartridge received in the bay,
EP    16191773.7     ACID EXTRACTION AND DIAGNOSTIC TESTING ON wherein the at least one heat source compriseds multilple heaters confiugred to heat                  Jul. 2028
                            MULTIPLE BIOLOGICAL SAMPLES         distincet locations of the cartridge to amplify polynucleotides at the distince locations of
                                                                the cartridge; and
                                                                   a processor configured to control application of heat to the individual sample lanes,
                                                                separately, in all simultaneously, and in groups simultaneously.
                       METHODS AND SYSTEMS FOR MICROFLUIDIC
EP    18185265.8                                                                                                                                                    Mar. 2022
                                   PROCESSING
EXHIBIT 10
NeuMoDx MOLECULAR SYSTEMS
                     ™


INTEGRATING THE DIAGNOSTIC PROCESS
 The NeuMoDx™ Molecular Systems are a family of scalable platforms that fully
   integrate the entire molecular diagnostic process from “sample to result.”
                               POWERFUL. SIMPLE.
                                 DIAGNOSTICS.




  INDUSTRY’S FIR ST TR UE CONTINUOUS R ANDOM-
               ACCESS SOLUTION
     NeuMoDx™ Molecular Systems provide the industry’s        rst true continuous
  random-access solution and is scalable to meet the needs of the modern clinical
  laboratory. The ability to load samples and testing consumables on the y offers
 up to 8 hours of operator walkaway capability. Room temperature stable reagents
  and consumables dramatically reduce waste resulting in unmatched exibility.
  Liquid handling and transport is achieved through proven robotic technologies.
  Our proprietary and unitized micro uidic cartridge features independent lanes
   allowing for simultaneous processing of sample types and varying assays. This
  unique integration of robotics with advanced micro uidics, reduces operation to
     three simple steps providing industry leading usability. These capabilities
   dramatically improve lab productivity and the ability to provide clinicians with
                       critical information in a timely manner.




                                    WHAT WE DO




MOLECULAR SYSTEMS

NeuMoDx™ Molecular Systems are a family of scalable platforms that fully integrate the
entire molecular diagnostic process from “sample to result.” NeuMoDx™ 288
and NeuMoDx™ 96 Molecular Systems are fully automated, continuous random-access
analyzers that utilize our proprietary NeuDry™ reagent technology, which integrates
magnetic particle af nity capture and real time polymerase chain reaction (PCR)
chemistry in a multi-sample micro uidic cartridge.
CONTINUOUS RANDOM-ACCESS | FULLY AUTOMATED



NeuMoDx 96 MOLECULAR SYSTEM
                 ™




CONTINUOUS RANDOM-ACCESS | FULLY AUTOMATED



NeuMoDx 288 MOLECULAR SYSTEM
                 ™
          WHAT THE EXPERTS ARE SAYING




Th e D iffer en c e B etween Neu Mo D x          ™



         an d th e Co m p etitio n
                 WATCH THE VIDEO




  VISIT US AT THE SHOW
                   Booth #1637     Booth #2859




     WHY CHOOSE OUR SOLUTION FOR YOUR LAB?




 FULLY AUTOMATED. CONTINUOUS
        R ANDOM-ACCESS
    Seriously, it is an amazing piece of ge
         niche because you can load any
<                                             >




<                                             >


EMAIL


                               SI GN UP!




                    CALL US.
      C    US.

 888-301-NMDX




CONNECT
   Privacy policy
EXHIBIT 11
NeuMoDx MOLECULAR SYSTEMS
                      ™


REVOLUTIONARY MOLECULAR DIAGNOSTIC
             SOLUTION
 Our patented, “sample to result” platform offers market-leading ease of use,true
continuous random-access and rapid turnaround time while achieveing optimal
   operational and clinical performance for our customers and their patients.
                                S A M P L E T O R E S U LT



The NeuMoDx™ Molecular Systems are a family of scalable platforms that fully
integrate the entire molecular diagnostic process from “sample to result”. The
NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully automated,
continuous random-access analyzers that utilize our proprietary NeuDry™ reagent
technology, which integrates magnetic particle af nity capture and real time
Polymerase Chain Reaction (PCR) chemistry in a multi-sample micro uidic cartridge.
This technology, combined with a platform, uniquely incorporates robotics and
micro uidics that result in higher throughput, improved performance and increased
ef ciency by eliminating the waste associated with technologies that required
reconstitution of lyophilized reagents.

NeuMoDx™ has recently received FDA 510(k) clearance for its NeuMoDx™ GBS Assay
for the detection of Group B Streptococcus (GBS) DNA in antepartum pregnant
women and will continue development of tests to detect and monitor sexually
transmitted and infectious diseases. Additionally, NeuMoDx™ offers a broad range of
general purpose reagents and consumables for use by laboratorians in developing
qualitative and quantitative Laboratory Developed Tests (LDTs) for use with the
NeuMoDx™ Molecular Systems to detect and amplify DNA and RNA targets.




                                OUR INSTRUMENTS




 NeuMoDx™ Molecular Systems are a family of scalable platforms that fully integrate
the entire molecular diagnostic process from “sample to result.” NeuMoDx™ 288 and
 NeuMoDx™ 96 Molecular Systems are fully automated, continuous random-access
analyzers that utilize our proprietary NeuDry™ reagent technology, which integrates
  magnetic particle af nity capture and real time Polymerase Chain Reaction (PCR)
                  chemistry in a multi sample micro uidic cartridge.
NeuMoDx™ 96 MOLECULAR SYSTEM



NeuMoDx 96 MOLECULAR SYSTEM
                  ™



The NeuMoDx™ 96 Molecular System is designed for the automated extraction and
isolation of nucleic acids, as well as the automated ampli cation and detection of target
nucleic acid sequences by uorescence-based PCR.
The NeuMoDx™ 96 Molecular System consists of the instrument with touchscreen
computer, accessories, and reagents and consumables.




 DETAILS
 ABOUT THE SYSTEMS

  VIDEO | NeuMoDx™ TECHNOLOGY
  VIDEO | NeuMoDx™ WORKFLOW

 SPECIFICATION SHEET

  NeuMoDx               96 TECHNICAL SPECIFICATION SHEET
                   TM




 SCIENTIFIC POSTERS

  QUANT HCV CVS
  NOVEL DRY REAGENT
  QUANT HBV CVS
  F U L LY A U T O M A T E D L D T

 QUICK LINKS

  OVERVIEW
  FEATURES AND BENEFITS

 CONTACT

  888-301-NMDX

  TECHSUPPORT@NEUMODX.COM


          TM
NEUMODX        288 MOLECULAR SYSTEM



NeuMoDx 288 MOLECULAR SYSTEM
                        ™



The NeuMoDx™ 288 Molecular System is designed for the automated extraction and
isolation of nucleic acids, as well as the automated ampli cation and detection of target
nucleic acid sequences by uorescence-based PCR. The NeuMoDx™ 288 Molecular
System consists of the instrument with touchscreen computer, accessories, and reagents
and consumables.
DETAILS
ABOUT THE SYSTEMS

VIDEO | NeuMoDx™ TECHNOLOGY

VIDEO | NeuMoDx™ WORKFLOW

SPECIFICATION SHEET

NeuMoDx        288 TECHNICAL SPECIFICATION SHEET
          TM
SCIENTIFIC POSTERS

QUANT HCV CVS
NOVEL DRY REAGENT

QUANT HBV CVS
F U L LY A U T O M A T E D L D T

QUICK LINKS

OVERVIEW

FEATURES AND BENEFITS

CONTACT

888-301-NMDX

TECHSUPPORT@NEUMODX.COM




                                   LDT SUPPLEMENT




 NeuMoDx™ Molecular Systems are versatile; in addition to IVD tests, our system can
 also be used as an open system to process Laboratory Developed Tests (LDTs) that
                    have been created and validated by your lab.




                             CALL US TO LEARN MORE




                             FOR OUR CUSTOMERS
    Create a scalable family of molecular testing platforms easily integrated into the
     molecular diagnostic process. Enable laboratory professionals to operate more
    ef ciently and cost-effectively, thereby increasing the use of molecular diagnostic
          testing by medical providers to better identify and treat disease early.




                                       TALK TO US




<                                                                                         >


EMAIL


                                                         SI GN UP!




                                          CALL US.

                                  888-301-NMDX




                            CONNECT
                                      Privacy policy
EXHIBIT 12
OUR P R ODUCTS
                        INSTRUMENTS




#500200   TM
NeuMoDx 96 Molecular System
#500100   TM
NeuMoDx 288 Molecular System




                       CONSUMABLES




               FDA-CLEARED ASSAYS
#200400   TM
NeuMoDx GBS Test Strip




                 CE-IVD ASSAYS




#200400   TM
NeuMoDx GBS Test Strip




                LDT TEST STRIPS
#210100   TM
NeuMoDx LDT Master Mix, DNA




#310100   TM
NeuMoDx LDT Master Mix, RNA




#100400   TM
NeuMoDx LDT Primer/Probe Strip




           GENERAL USE REAGENTS
#400100   TM
NeuMoDx Wash Reagent




#400200   TM
NeuMoDx Release Reagent




#100100
          TM
NeuMoDx Cartridge
#100200   TM
NeuMoDx Extraction Plate




#235903
CO-RE Tips 300 µL with Filters




#235905
CO-RE Tips 1000 µL with Filters
                 LYSIS BUFFERS




#400400   TM
NeuMoDx Lysis Bu er 1




#400500   TM
NeuMoDx Lysis Bu er 2




#400600   TM
NeuMoDx Lysis Bu er 3
 NeuMoDx Lysis Bu er 3




 #400700   TM
 NeuMoDx Lysis Bu er 4




NeuMoDx 96 SYSTEM ACCESSORIES
                TM




                         NOT PICTURED


 #400800   TM
 NeuMoDx 96 Priming Waste Bottle




NeuMoDx 288 SYSTEM ACCESSORIES
                TM
                       NOT PICTURED


#400300   TM
NeuMoDx 288 Priming Waste Bottle




#600800   TM
NeuMoDx 288 Waste Chute




NeuMoDx 96 AND NeuMoDx 288
                 TM                   TM



    SYSTEM ACCESSORIES
#600100   TM
NeuMoDx Biohazard Waste Bag




#600200   TM
NeuMoDx Biohazard Waste Container




#600300   TM
NeuMoDx Test Strip Carrier
#600400   TM
NeuMoDx Bu er Carrier




#600500   TM
NeuMoDx Tip, Extraction Plate and Filter Carrier




#173410
Specimen Tube Carrier (32 Tube)
#173400
Specimen Tube Carrier (24 Tube)




#173400   TM
NeuMoDx Cartridge Carrier




                         NOT PICTURED


#600700   TM
NeuMoDx Tip Tray
EMAIL


                            SI GN UP!




              CALL US.

         888-301-NMDX




        CONNECT
           Privacy policy
EXHIBIT 13
NeuMoDx 288
                       ™




  WATCH THE VIDEO




CONTINUOUS RANDOM-ACCESS | FULLY AUTOMATED



NeuMoDx 288 MOLECULAR SYSTEM
                 ™
DETAILS
ABOUT THE SYSTEMS

VIDEO | NeuMoDx™ TECHNOLOGY
VIDEO | NeuMoDx™ WORKFLOW

SPECIFICATION SHEET

          TM
NeuMoDx        288 TECHNICAL SPECIFICATION SHEET
 SCIENTIFIC POSTERS

  QUANT HCV CVS

  NOVEL DRY REAGENT

  QUANT HBV CVS

  F U L LY A U T O M A T E D L D T

 QUICK LINKS

  OVERVIEW

  FEATURES AND BENEFITS

 CONTACT

  888-301-NMDX

  TECHSUPPORT@NEUMODX.COM


                              ORDER THE PRODUCT




CONTINUOUS RANDOM-ACCESS | FULLY AUTOMATED



NeuMoDx 288 MOLECULAR SYSTEM
                  ™




OVERVIEW

NeuMoDx™ 288 Molecular System is designed for the automated extraction and
isolation of nucleic acids, as well as the automated ampli cation and detection of target
nucleic acid sequences by uorescence-based PCR. The NeuMoDx™ 288 Molecular
System consists of the instrument with touchscreen computer, accessories, and
reagents and consumables.

Intended Use
The NeuMoDx™ 288 Molecular System is intended for in vitro diagnostic (IVD) use in
performing NeuMoDx™ validated nucleic acid testing in clinical laboratories. The
NeuMoDx™ 288 Molecular System is capable of automated extraction and isolation of
nucleic acids from multiple specimen types, as well as the automated ampli cation and
detection of target nucleic acid sequences by uorescence-based PCR. The system is
capable of providing functionality to enable laboratories to develop qualitative and
quantitative tests, which use NeuMoDx™ -provided consumables and reagents.

Instrument Includes:

• Uninterruptible power supply (UPS)
• Handheld barcode scanner
• Keyboard and mouse
• NeuMoDx™ Biohazard Waste Container
• Carriers
  • Test Strip Carrier (6)
  • Buffer Carrier (2)
  • 32-tube Specimen Tube Carrier (9)
  • Tip, Extraction and Filter Carrier (2)
  • Cartridge Carrier (2)



FEATURES AND BENEFITS

• Automatic liquid handling of multiple specimen types, reagents, and buffers
• Independent lysis heating on 96 locations
• Independent nucleic acid extraction and puri cation across 48 locations
• Independent PCR ampli cation using rapid thermal cycling across all 48 XPCR
  module locations.
• Real-time detection of products of ampli cation
• Fluorescence detection at ve wavelengths enabling multiplexed ampli cation
  reactions
• Qualitative or quantitative analysis
• Identi cation of all consumables and specimen tubes by barcode reader, ensuring
  complete traceability
• Inventory management to automatically remove empty consumables and replace
  with new, when applicable
• Test order veri cation by NeuMoDx™ software
<                                       >

EMAIL


                            SI GN UP!




              CALL US.

         888-301-NMDX




        CONNECT
           Privacy policy
EXHIBIT 14
NeuMoDx 96
                       ™




  WATCH THE VIDEO




CONTINUOUS RANDOM-ACCESS | FULLY AUTOMATED



NeuMoDx 96 MOLECULAR SYSTEM
                 ™
 DETAILS
 ABOUT THE SYSTEMS

  VIDEO | NeuMoDx™ TECHNOLOGY

  VIDEO | NeuMoDx™ WORKFLOW

 SPECIFICATION SHEET

  NeuMoDx          96 TECHNICAL SPECIFICATION SHEET
              TM




 SCIENTIFIC POSTERS

  QUANT HCV CVS

  NOVEL DRY REAGENT

  QUANT HBV CVS

  F U L LY A U T O M A T E D L D T

 QUICK LINKS

  OVERVIEW

  FEATURES AND BENEFITS

 CONTACT

  888-301-NMDX

  TECHSUPPORT@NEUMODX.COM


                             ORDER THE PRODUCT




CONTINUOUS RANDOM-ACCESS | FULLY AUTOMATED



NeuMoDx 96 MOLECULAR SYSTEM
                   ™




OVERVIEW
The NeuMoDx™ 96 Molecular System is designed for the automated extraction and
isolation of nucleic acids, as well as the automated ampli cation and detection of target
nucleic acid sequences by uorescence-based PCR. The NeuMoDx™ 96 Molecular
System consists of the instrument with touchscreen computer, accessories, and
reagents and consumables.

Intended Use
The NeuMoDx™ 96 Molecular System is intended for in vitro diagnostic (IVD) use in
performing NeuMoDx validated nucleic acid testing in clinical laboratories. The
                         TM




NeuMoDx™ 96 Molecular System is capable of automated extraction and isolation of
nucleic acids from multiple specimen types, as well as the automated ampli cation and
detection of target nucleic acid sequences by uorescence-based PCR. The system is
capable of providing functionality to enable laboratories to develop qualitative and
quantitative tests, which use NeuMoDx™ provided consumables and reagents.

Instrument Includes:

• Uninterruptible power supply (UPS)
• Handheld barcode scanner
• Keyboard and mouse
• Biohazard Waste Bin
• Biohazard Tip Waste Bin
• Biohazard Waste Container
• Carriers
  • Test Strip Carrier (4)
  • Buffer Carrier (1)
  • 32-tube Specimen Tube Carrier (3)
  • Tip, Extraction and Filter Carrier (1)
  • Cartridge Carrier (1)



FEATURES AND BENEFITS

• Automatic liquid handling of multiple specimen types, reagents, and buffers
• Independent lysis heating on 48 locations
• Independent nucleic acid extraction and puri cation across 24 locations
• Independent PCR ampli cation using rapid thermal cycling across all 24 XPCR
    module locations.
• Real-time detection of products of ampli cation
• Fluorescence detection at ve wavelengths enabling multiplexed ampli cation
    reactions
• Qualitative or quantitative analysis
• Identi cation of all consumables and specimen tubes by barcode reader, ensuring
    complete traceability
• Inventory management to automatically remove empty consumables and replace
    with new, when applicable
• Test order veri cation by NeuMoDx™ 96 software




<                                                                                   >

EMAIL


                                                          SI GN UP!




                                            CALL US.

                                  888-301-NMDX




                            CONNECT
                                         Privacy policy
EXHIBIT 15
PATENTS
Product             Patents

                    US Patent Nos. 9,738,887; 9,433,940; 9,101,930; 9,403,165; and
CARTRIDGE
                    9,452,430. AU Patent No. 2013221701. JP Patent No. 6061313.

P02 (overall
                    US Patent Nos. 9,050,594; 9,339,812; 9,441,219; 10,041,062; 9,604,213;
system and
                    and 10,010,888. CN Patent No. ZL 2013 8 00092863.
method)

EXTRACTION
                    US Patent Nos. 9,382,532; and 9,540,636.
PLATE

XPCR MODULE         US Patent Nos. 9,499,896; 9,539,576; 9,637,775; and 10,093,963.


* Other US and foreign patents pending.



EMAIL


                                                         SI GN UP!




                                          CALL US.

                                 888-301-NMDX




                           CONNECT
                                      Privacy policy
EXHIBIT 16
Available at http://www.neumodx.com/our-solutions/ - linking to “VIDEO | NeuMoDxTM WORKFLOW” hyperlink at
https://player.vimeo.com/video/299307936 (last visited June 13, 2019).
EXHIBIT 17
Available at http://www.neumodx.com/our-solutions/ - linking to “VIDEO | NeuMoDxTM TECHNOLOGY” hyperlink at
https://player.vimeo.com/video/281470603 (last visited June 13, 2019).
EXHIBIT 18
                                                                                                                        QUANTITATIVE DETECTION OF HCV USING A FULLY INTEGRATED “SAMPLE TO RESULT”                                                                                                                                                                                                                                                                                                                                                                      TUESDAY-19
                                                                                                                        MOLECULAR DIAGNOSTIC SYSTEM
                                                                                                                        Elizabeth Craig*, Jessica Zhu, Maureen Carey, Catherine Couture, Hui Lin Lee, Michelle Mastronardi, Betty Wu, Sundu Brahmasandra, NeuMoDx Molecular, Ann Arbor, MI




BACKGROUND                                                                                                                                                                                                                                       NeuMoDx Molecular System Streamlined Testing
Determining Hepatitis C Virus (HCV) RNA levels in plasma and/or serum is an important tool to characterize viral loads in infected patients to monitor disease progression,
efficacy of antiviral therapies, as well as to detect drug resistant mutants and identify relapse upon discontinuation of an antiviral therapy. The NeuMoDx HCV Test is an
in-vitro diagnostic assay incorporating a universal nucleic acid isolation chemistry enabling extraction of qPCR ready RNA from serum and plasma specimens, combined
with a sensitive quantitative rt-PCR assay to deliver highly accurate results in a completely automated, “random access” manner on the NeuMoDx Molecular System. In                                                                                                                                                                                                                                     Ease of use: Load specimen(s), walk away and results in 75 min
addition, all reagents and disposables are room temperature stable and are intended to remain on-board the system to provide a seamless, on-demand testing workflow.




                                                                                                                                                                                                                                                                                                                                               WORKFLOW
METHODS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Large walkaway window of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 up to 288 samples with
The NeuMoDx Molecular System automates and integrates the extraction, purification, quantification, and results interpretation of infectious disease nucleic acid                                                                                                                                                                                                                                                                                                                                                                                                room temperature stable
targets using quantitative RT-PCR. The objective of this study was to test and report performance of the NeuMoDx HCV Test in key analytical performance metrics.                                                                                                                                                                                                                                                                                                                                                                                                 onboard reagents.
Internal pre-analytical studies were performed to characterize the analytical sensitivity, linearity, precision, inclusivity, turnaround time, and results processing accuracy                                                                                                                                                                                                                  LOAD                                    INITIATE TESTING WITH TWO                                  RESULT IN
and are reported here.                                                                                                                                                                                                                                                                                                                                                                        SPECIMENS                                   ON-SCREEN SELECTIONS                                    ~75 MINUTES

                                                                                                                                                                                                                                                  NeuMoDx 288 Molecular System

                                                                                                                                                                                                                                                 FEATURES
RESULTS                                                                                                                                                                                                                                          • Integrated Operation: Integrates all steps of molecular                                                         • High Throughput: ~400 DNA tests/~300 RNA tests in                       • Seamless On Demand Operation: Automated inventory
                                                                                                                                                                                                                                                   diagnostics starting from raw clinical specimens to                                                               an 8 hour shift                                                           management of consumables and reagents
The NeuMoDx HCV Test showed a detection limit and lower limit of quantification of 10 IU/mL and demonstrated excellent linearity across a 8 Log dynamic range                                                                                                                                                                                                                                                                                                                                                                                                    Patented microfluidic cartridges
(R2>0.98). Reproducibility and precision across multiple systems, operators, and reagent lots was also demonstrated. The NeuMoDx HCV Test showed equivalent                                                                                        providing real-time PCR results in a fully automated                                                            • Fast Time to First Results: <75 min for RNA Targets                     • Long In-Use Shelf Life: On-board room temperature
                                                                                                                                                                                                                                                   process                                                                                                         • Large Walk-Away Window: Up to 288 samples                                 stable reagents                                                                                                   capable of performing
detection performance across all relevant HCV genotypes with a Turnaround time (TAT) of ~75 min. The results processing module incorporated for automated                                                                                                                                                                                                                                                                                                                                                                                                        independent sample processing
processing of data provides accurate quantitative results, and excellent concordance was demonstrated in a method correlation study conducted between the                                                                                        • True Random Access: Unlimited ability to mix                                                                    • Continuous Loading: Specimens and Reagents can be                       • Real-time PCR: Five-color fluorescence detection offers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and real-time PCR.
NeuMoDx HCV Test and a reference test. An R2 >0.95 and bias of HCV viral load output from the two tests of less than 0.5 Log IU/mL was obtained.                                                                                                   specimen types and tests                                                                                          loaded/unloaded at any time                                               real-time PCR multiplexing ability




HCV Analytical Sensitivity (LoD & LLoQ)                                                                                                                Genotype Coverage                                                                                   HCV Linearity                                                                                                                                          Precision                                                                                   Method Correlation Study
                                                                                                                                                       HCV genotype inclusivity.                                                                           The linearity of the NeuMoDx HCV Test was determined by diluting either                                                                                The Within Lab Precision of the NeuMoDx HCV test was
The Limit of Detection of the NeuMoDx HCV Test was determined with pooled HCV negative                                                                 The NeuMoDx HCV Test accurately detected all eight clinically relevant genotypes of HCV                                                                                                                                                                                                                                                               The quantitative performance of the NeuMoDx HCV Test
                                                                                                                                                                                                                                                           Acrometrix HCV RNA or Asuragen HCV Armored RNA® in pooled HCV negative                                                                                 determined by testing a 5 member panel of HCV on
plasma spiked with Acrometrix® HCV Control at three different levels including negative samples.                                                       (SeraCare HCV RNA Genotype AccuTrak™ Qualification Panel) with 100% amplification                                                                                                                                                                                                                                                                     was assessed against an FDA approved comparator assay
                                                                                                                                                       near LoD.                                                                                           plasma to create a panel spanning eight logs of HCV concentration ranging from                                                                         multiple NeuMoDx Molecular Systems across multiple days.
The Limit of Detection of HCV was determined to be 8.6 IU/mL based on Probit style analysis                                                                                                                                                                                                                                                                                                                                                                                                                  by testing clinical specimens from HCV infected patients.
                                                                                                                                                                                                                                                           8 Log10 IU/mL to 1 Log10 IU/mL.
and the calculated LLoQ was determined to be 10 IU/mL.                                                                                                                                                                                                                                                                                                                                                            The same concentrations of HCV were used across these                                      A total of 36 clinical specimens within the linear range
                                                                                                                                                                                                                                                           Data from this study showed that the NeuMoDx HCV Test demonstrated                                                                                     consumables and compared to each other for consistency.
The NeuMoDx HCV Test further demonstrated sensitivity by accurately detecting all eight HCV                                                              HCV Genotype Panel                                                                                                                                                                                                                                                                                                                                  were used to generate the linear regression.
                                                                                                                                                                                                                                                           excellent linearity across the 8 logs with a maximum deviation from a slightly
genotypes near the limit of detection.                                                                                                                            1a                                                                                       better fitting non-linear regression of 0.16 Log10 IU/mL.                                                                                              The precision Within-run and Across-runs was                                               Testing was performed internally at NeuMoDx through a
                                                                                                                                                                 1b                                                                                                                                                                                                                                               characterized and the standard deviation for both was                                      single-blinded study using clinical samples obtained from
                                                                                              NeuMoDx HCV Test LoD                                              2a/c                                                                                                                                                        NeuMoDx HCV Test Linearity                                                            determined to be ≤ 0.5 Log10 IU/mL.                                                        a reference laboratory.
              NeuMoDx HCV Test Limit of Detection
                                                                                                                                                                 2b                                                                                          Target Conc.                              Target Conc.     Mean Conc.                        Calculated Calculated Best Deviation from
Target Conc. Target Conc.               #        %      LoD (Probit)                       1.2                                                                                                                                                                 (IU/mL)                                 (Log10 IU/mL)   (Log10 IU/mL)
                                                                                                                                                                                                                                                                                                                                        Bias
                                                                                                                                                                                                                                                                                                                                                          Linear Fit Non-Linear Fit Non-Linear Fit                                                                                                           The NeuMoDx HCV test demonstrated excellent
                                                                                                                                                                 3a
                                N                                                                      LoD = 8.6 IU/mL [95% CI (7.0,10.5)]                                                                                                                                                                                                                                                                                                                                                                   quantitative correlation with the reference test.
  (IU/mL)    (Log10 IU/mL)            Positive Positive   (IU/mL)                                                                                                4a                                                                                             1E+08                                      8.00            8.05        0.05                   8           8.05            0.05
                                                                                             1                                                                                                                                                                                                                                                                                                                                      NeuMoDx HCV Test Within Lab Precision
    100            2            48      48          100%                                                                                                         5a                                                                                                    1E+07                               7.00             7.10        0.10                  7           7.08             0.08
                                                                                                                                                                                                                                                                       1E+06                               6.00             6.03       0.03                   6           6.04             0.04
                                                                                           0.8                                                                    6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NeuMoDx HCV Test Method Correlation
     15           1.18          118     117         99.1%
                                                                             SENSITIVITY




                                                                                                                                                                                                                                                                       1E+05                               5.00             4.87        0.13                  5           5.00             0.00                     Panel Target Conc. Mean Conc.                Within     Across    Overall
                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                                    8
                                                                8.6                        0.6                                                                                                                                                                        1E+04                                4.00             3.96       0.04                   4           3.92             -0.08                   Member (Log10 IU/mL) (Log10 IU/mL)            Run SD    Runs SD      SD
     10           1.00          123     121         98.3%
                                                             (7.0,10.5)                                                                                                                                                                                                1E+03                               3.00             2.97       0.03                   3           2.91             -0.09
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7
     7.5          0.88          124     113         91.1%                                  0.4                                                                                                                                                                         1E+02                               2.00             1.88        0.12                  2           1.97             -0.02




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NeuMoDx HCV Test Concentration
                                                                                                                                                                                                                                                                                                                                                                                                                      1          5.30           4.95        48     0.23       0.17      0.29
                                                                                                                                  Curve FIT                                                                                                                             1E+01                              1.00             1.2        0.20                 0.99          1.16             0.16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6
     0             -            48       0           0%                                    0.2                                    Experimental
                                                                                                                                  Calculated LoD
Limit of Detection of the NeuMoDx HCV Test.                                                                                                                                                                                                                                                           NeuMoDx HCV Test Linearity                                         Linear range of the                          2          4.30           4.03        48     0.23       0.17      0.29                                                     5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (Log10IU/mL)
                                                                                             0
Probit analysis from the data in the above table was used to                                      -1           0            1          2           3                                                                                                                                          9
                                                                                                                                                                                                                                                                                                                                                                         NeuMoDx HCV Test.
                                                                                                                                                                                                                                                             NeuMoDx HCV Test Concentration




determine the LoD of the HCV target to be 8.6 IU/mL with a                                                                                                                                                                                                                                                                                                               The NeuMoDx HCV Test                                                                                                                                                    4
                                                                                                              Log10[CONC/mL]                                                                                                                                                                  8
95% CI of (7.0,10.5).                                                                                                                                                                                                                                                                                                                                                    is linear over 8 Log10 units                 3          3.30           2.99        48     0.11      0.21       0.24
                                                                                                                                                                                                                                                                                              7                                                                          with a maximum deviation                                                                                                                                                3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y = 1.0423x - 0.3843
                                                                                                                                                                                                                                                                                                                                                                         of 0.16 Log10 IU/mL from
                                                       NeuMoDx HCV Test LLoQ                                                                                                                                                                                                                  6                                                                                                                                                                                                                                                                                                R² = 0.9688
                                                                                                                                                                                                                                                                     (Log10IU/mL)




                                                                                                                                                                                                                                                                                                                                                                         a slightly better fitting                                                                                                                                               2

                                                                                                                                                                                                                                                                                                                                                                         non-linear regression.                       4          2.30           2.05        48     0.12      0.09       0.15
                                                                                                                                                                                                                                                                                              5
  Target Conc.     Target Conc.                                           Standard Deviation                   Total Analytical
                                              N             Abs. Bias                                                                 LLoQ (IU/mL)                                                                                                                                                                                                                                                                                                                                                                                               1
    (IU/mL)        (Log10 IU/mL)                                                (SD)                             Error (TAE)                                                                                                                                                                  4

         15              1.18                 164             0.23                         0.32                      0.87                                                                                                                                                                     3                                                                                                                       5          1.30            1.05       48     0.50      0.46       0.68                                                     0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0      1      2      3       4      5       6       7       8

         10               1                   171             0.23                         0.36                      0.95                    10                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                       y = 1x - 0.0002                                                                                                                                                                                                      Reference HCV Test Concentration (Log10IU/mL)
       7.5               0.88                 169             0.34                         0.44                      1.22                                                                                                                                                                     1                                          R² = 0.9856
                                                                                                                                                                                                                                                                                              0                                                                                                                   Precision of the NeuMoDx HCV Test.
Lower limit of quantitation (LLoQ) of NeuMoDx HCV Test.                                                                                                                                                                                                                                           0          2          4          6              8                10                                             The NeuMoDx HCV Test demonstrated excellent within laboratory precision                     NeuMoDx HCV Test method correlation.
The lowest target level detected at a rate > 95% AND with TAE (bias+2*SD) ≤ 1.0 was used to determine the LLoQ. The                                                                                                                                                                                      Actual Concentration (Log10IU/mL)                                                                        calculated from the quantitative data across target levels, reagent lots, and               The NeuMoDx HCV Test demonstrates excellent correlation with the
LLoQ of the NeuMoDx HCV Test was determined to be ~10 IU/mL.                                                                                                                                                                                                                                                                                                                                                      Systems with a maximum overall standard deviation ≤ 0.68 Log10 IU/mL.                       comparator HCV test results from a reference lab.




CONCLUSION                                                                                                                                                                                                                                                                                                                             ACKNOWLEDGMENTS
The NeuMoDx HCV Test is an extremely easy to use, rapid, automated molecular test for the sensitive and accurate viral load monitoring required for effective patient management of HCV infections.                                                                                                                                    The authors gratefully acknowledge the help and support provided by all members of the NeuMoDx team. We would also like to thank our collaborators for their
                                                                                                                                                                                                                                                                                                                                       invaluable assistance in providing access to clinical specimens for testing and evaluation.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CAUTION—Investigational device. Limited by Federal (or United States) law to investigational use.
EXHIBIT 19
                                                   NeuMoDx™ Cartridge                                                              100100
                                                       INSTRUCTIONS FOR USE

 100100 NeuMoDx™ Cartridge                                                                                                                Rx only

For In Vitro Diagnostic Use on the NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems

          For detailed instructions, refer to the NeuMoDx™ 288 Molecular System Operator’s Manual; p/n 40600108
         For detailed instructions, refer to the NeuMoDx™ 96 Molecular System Operator’s Manual; p/n 40600317

INTENDED USE
The NeuMoDx™ Cartridge is a proprietary consumable used for the efficacious extraction, purification, amplification and detection of nucleic acids
on the NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems (NeuMoDx™ System(s)). The NeuMoDx™ Cartridge is universally used for all tests
processed on either NeuMoDx System.

SUMMARY AND EXPLANATION
Each NeuMoDx Cartridge contains 12 independent microfluidic circuits that enable the independent processing of up to 12 samples once housed
appropriately in the XPCR modules of the NeuMoDx System. The NeuMoDx Cartridge also incorporates a chamber to contain all the liquid waste
generated in the course of processing the samples.

PRINCIPLES OF THE PROCEDURE
The NeuMoDx Systems use a combination of heat and proprietary extraction reagents to perform cell lysis, nucleic acid extraction and
inactivation/reduction of inhibitors from unprocessed clinical specimens prior to presenting the extracted nucleic acid for detection by Real-Time
PCR. An aliquot of the unprocessed specimen is mixed with the appropriate NeuMoDx™ lysis buffer and subjected to lysis at pre-determined
temperatures in the presence of lytic enzymes and magnetic microspheres.

The released nucleic acids are captured by magnetic affinity microspheres and these microspheres (along with the bound nucleic acids) are then
loaded into the NeuMoDx Cartridge where the unbound/non-specifically bound components are washed away using the NeuMoDx™ WASH Solution
and the bound nucleic acid is eluted using the NeuMoDx™ RELEASE Solution.

The NeuMoDx Systems mix the released nucleic acid with assay specific primers and probe(s) as well as the dried Master Mix co ntained in a
NeuMoDx test strip. The system then dispenses the prepared PCR-ready mixture into the NeuMoDx Cartridge where Real-Time PCR occurs.




REAGENTS / CONSUMABLES
 Material Provided
          REF           Contents                                                                           Tests per unit      Tests per carton

        100100          NeuMoDx™ Cartridge                                                                      12                   576



 NeuMoDx™ Reagents and Consumables Required But Not Provided
          REF           Contents
   400400, 400500
                        NeuMoDx™ Lysis Buffer 1, 2, 3 and/or 4
   400600, 400700
                        NeuMoDx™ Extraction Plate
        100200
                        Dried magnetic affinity microspheres, lytic enzymes, and sample process controls
        400100          NeuMoDx™ WASH Solution

        400200          NeuMoDx™ RELEASE Solution

        various         NeuMoDx™ test strip (as applicable)

        235903          Hamilton CO-RE Tips (300 µL) with Filters (available from NeuMoDx or Hamilton)

        235905          Hamilton CO-RE Tips (1000 µL) with Filters (available from NeuMoDx or Hamilton)



 Other Equipment and Materials Required But Not Provided
 NeuMoDx™ 288 Molecular System [REF 500100] OR NeuMoDx™ 96 Molecular System [REF 500200]




 NeuMoDx Molecular, Inc.                                         CONFIDENTIAL                                                  P/N 40600094_Rev D
                                                                                                                                       October 2018
                                                                   Pg. 1 of 4                                               For US Distribution Only
                                                    NeuMoDx™ Cartridge                                                             100100
                                                        INSTRUCTIONS FOR USE


WARNINGS & PRECAUTIONS
  •    This consumable is for in vitro diagnostic use with NeuMoDx Systems only.
  •    Do not use the consumable after the listed expiration date.
  •    Do not use the consumable if the product or packaging is visibly damaged upon arrival.
  •    Do not use a NeuMoDx Cartridge that has been dropped; dropping the cartridge can cause invalid results.
  •    Always handle cartridges by the sides; do not touch the top surface.
  •    Do not place any labels on the NeuMoDx Cartridge.
  •    Do not re-use a NeuMoDx Cartridge.
  •    Do not open a NeuMoDx Cartridge before or after use.
  •    Always wear clean powder free nitrile gloves when handling specimens or any NeuMoDx reagents or consumables.
  •    Wash hands thoroughly after performing the test.
  •    Do not pipette by mouth. Do not smoke, drink, or eat in areas where specimens or kit reagents are being handled.
  •    Always handle specimens as if they are infectious and in accordance with safe laboratory procedures such as those described in
       Biosafety in Microbiological and Biomedical Laboratories 1 and in CLSI Document M29-A3 2.
  •    Dispose of unused reagents and waste in accordance with country, federal, provincial, state and local regulations.



PRODUCT STORAGE, HANDLING & STABILITY
  •    The NeuMoDx Cartridge is stable in the primary packaging at 18 to 28 °C through the stated expiration date on the immediate product label.
  •    Do not use consumables past the stated expiration date.
  •    Do not use if the product or packaging has been visually compromised.
  •    Always handle cartridges by the sides and wear clean powder free, nitrile gloves during any handling.



SPECIMEN COLLECTION, TRANSPORT & STORAGE
Validation of optimal Specimen Shipping Conditions and Specimen Stability should be conducted by the user’s laboratory for the sample matrix used
for each type of test performed.




INSTRUCTIONS FOR USE
1. Open the plastic sleeve and remove a NeuMoDx Cartridge, taking care to only handle the cartridge by the sides and not touching the top
   surface of the cartridge.
2. Touch the arrow below desired Cartridge Carrier icon on the NeuMoDx System touchscreen.
3. Place the NeuMoDx Cartridge into the Cartridge Carrier with barcode facing to the right to be read by the barcode scanner; cartridges can be
   stacked 5X deep in the Cartridge Carrier.
4. Touch the arrow again on the touchscreen to load the Carrier into the NeuMoDx System.
5. Once the barcode on the NeuMoDx Cartridge is read, the touchscreen will show a green section for cartridges in the loaded carrier. If this
   does not occur, unload the Carrier and ensure the barcode on the NeuMoDx Cartridge is facing to the right.


LIMITATIONS
1. The NeuMoDx Cartridges can only be used on the NeuMoDx Systems and are not compatible with any other automated molecular diagnostic
   system.
2. The performance characteristics of lab-developed assays using this consumable must be validated by the user’s laboratory before diagnostic
   claims can be made.

3. Because detection of most pathogens is dependent on the number of organisms present in the sample, reliable results are dependent on
   proper specimen collection, handling, and storage.
4. Erroneous test results could occur from improper specimen collection, handling, storage, technical error or sample mix-up. In addition, false
   negative results could occur because the number of organisms in the specimen is below the analytical sensitivity of the test.



NeuMoDx Molecular, Inc.                                              CONFIDENTIAL                                              P/N 40600094_Rev D
                                                                                                                                       October 2018
                                                                      Pg. 2 of 4                                            For US Distribution Only
                                                   NeuMoDx™ Cartridge                                                           100100
                                                       INSTRUCTIONS FOR USE

 5. Use of this consumable is limited to personnel trained on the use of the NeuMoDx System.
 6. Good laboratory practices, including wearing gloves while loading all reagents and consumables into the system and changing gloves during
    specimen preparation is critical to reduce chance of contamination.


REFERENCES
 1. Centers for Disease Control and Prevention. Biosafety in Microbiological and Biomedical Laboratories, 5 th edition. HHS Publication No. (CDC)
    21-1112, Revised December 2009

 2. Clinical And Laboratory Standards Institute (CLSI). Protection of Laboratory Workers From Occupationally Acquired Infections; Approved
    Guideline – Fourth Edition. CLSI document M29-A4; May 2014


TRADEMARKS
NeuMoDx™ is a trademark of NeuMoDx Molecular, Inc.
TaqMan® is a registered trademark of Roche Molecular Systems, Inc.




 NeuMoDx Molecular, Inc.                                         CONFIDENTIAL                                               P/N 40600094_Rev D
                                                                                                                                    October 2018
                                                                     Pg. 3 of 4                                          For US Distribution Only
                                     NeuMoDx™ Cartridge                                                  100100
                                       INSTRUCTIONS FOR USE

                                               SYMBOLS

                          SYMBOL                                                MEANING
                          Rx only                                          Prescription Use Only

                                                                              Manufacturer
                           
                                                                    In Vitro Diagnostic Medical Device
                           
                                                                            EC Representative
                          
                                                                             Catalog Number
                           
                                                                                Batch Code
                          
                                                                                  Use By
                            
                                                                         Temperature Limitation
                            
                                                                           Humidity Limitation
                            
                                                                               Do Not Reuse
                            
                                                                                  Control
                          
                                                                     Contains Sufficient for “n” Tests
                            
                                                                       Consult Instructions for Use
                           
                                                                                  Caution
                           
                                                            Biological Risks (Potentially Biohazardous Material)
                           
                                                                                 CE Mark
                           

           NeuMoDx Molecular, Inc.                                 Emergo Europe
          1250 Eisenhower Place                                  Prinsessegracht 20
           Ann Arbor, MI 48108, USA                                2514 AP The Hauge
           Contact Number: 1-844-527-0111                          The Netherlands                     0086
                                                                                                           



            Patent: www.neumodx.com/patents




NeuMoDx Molecular, Inc.                       CONFIDENTIAL                                         P/N 40600094_Rev D
                                                                                                           October 2018
                                               Pg. 4 of 4                                       For US Distribution Only
EXHIBIT 20
                                          NeuMoDx™ RELEASE Solution                                                              400200
                                                       INSTRUCTIONS FOR USE

 400200 NeuMoDx™ RELEASE Solution                                                                                                       Rx only

For In Vitro Diagnostic Use on the NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems

          For detailed instructions, refer to the NeuMoDx™ 288 Molecular System Operator’s Manual; p/n 40600108
         For detailed instructions, refer to the NeuMoDx™ 96 Molecular System Operator’s Manual; p/n 40600317
INTENDED USE
The NeuMoDx™ RELEASE Solution is a proprietary reagent used for the efficacious extraction of nucleic acids on a NeuMoDx™ 288 and NeuMoDx™
96 Molecular Systems (NeuMoDx™ System(s)) in conjunction with other NeuMoDx™ reagents, such as the NeuMoDx™ Extraction Plate,
NeuMoDx™ lysis buffers, and NeuMoDx™ WASH Solution.

SUMMARY AND EXPLANATION
NeuMoDx™ RELEASE Solution is a proprietary reagent that releases captured nucleic acid from NeuMoDx™ proprietary affinity magnetic
microspheres providing the eluate at the proper pH for mixing with dried reagents in a NeuMoDx™ test strip and subsequent Real-Time PCR.

PRINCIPLES OF THE PROCEDURE
The NeuMoDx Systems use a combination of heat and proprietary extraction reagents to perform cell lysis, nucleic acid extraction and
inactivation/reduction of inhibitors from unprocessed clinical specimens prior to presenting the extracted nucleic acid for detection by Real-Time
PCR. An aliquot of the unprocessed specimen is mixed with the appropriate NeuMoDx lysis buffer and subjected to lysis at pre-determined
temperatures in the presence of lytic enzymes and magnetic microspheres.

The released nucleic acids are captured by magnetic affinity microspheres and these microspheres (along with the bound nucleic acids) are then
loaded into the NeuMoDx™ Cartridge where the unbound/non-specifically bound components are washed away using the NeuMoDx WASH
Solution and the bound nucleic acid is eluted using NeuMoDx RELEASE Solution.

The NeuMoDx Systems mix the released nucleic acid with assay specific primers and probe(s) and the dried Master Mix contained in a NeuMoDx
test strip. The System then dispenses the prepared RT-PCR-ready mixture into the NeuMoDx Cartridge where Real-Time PCR occurs.

REAGENTS / CONSUMABLES
Material Provided
        REF            Contents                                                                           Tests per unit       Tests per carton

      400200           NeuMoDx™ RELEASE Solution                                                            ~ 1,000*               ~ 2,000*

* tests per unit/carton may vary depending on actual use


NeuMoDx™ Reagents and Consumables Required But Not Provided
        REF            Contents
                       NeuMoDx™ Extraction Plate
      100200
                       Dried magnetic affinity microspheres, lytic enzymes, and sample process controls
  400400, 400500
                       NeuMoDx™ Lysis Buffer 1, 2, 3 and/or 4
  400600, 400700

      400100           NeuMoDx™ WASH Solution

      100100           NeuMoDx™ Cartridge

       various         NeuMoDx™ test strip

      235903           Hamilton CO-RE Tips (300 µL) with Filters (available from NeuMoDx or Hamilton)

      235905           Hamilton CO-RE Tips (1000 µL) with Filters (available from NeuMoDx or Hamilton)



Other Equipment and Materials Required But Not Provided
NeuMoDx™ 288 Molecular System [REF 500100] OR NeuMoDx™ 96 Molecular System [REF 500200]




NeuMoDx Molecular, Inc.                                          CONFIDENTIAL                                                 P/N 40600101_Rev D
                                                                                                                                      October 2018
                                                                   Pg. 1 of 4                                              For US Distribution Only
                                             NeuMoDx™ RELEASE Solution                                                                 400200
                                                          INSTRUCTIONS FOR USE


WARNINGS & PRECAUTIONS
  •     This reagent is for in vitro diagnostic use with NeuMoDx Systems only.
  •     Do not use the reagents after the listed expiration date.
  •     Do not use if the safety seal is broken, if the packaging is damaged upon arrival, or if signs of leakage are present.
  •     Ensure that NeuMoDx RELEASE Solution is at room temperature before use the NeuMoDx System.
  •     Do not reuse any NeuMoDx consumable or reagent.
  •     NeuMoDx RELEASE Solution is high in pH and should be handled with care, refer to SDS for more specific information.
  •     Safety Data Sheets (SDS) are provided for each reagent.
  •     Always wear clean powder free nitrile gloves when handling specimens or any NeuMoDx reagents and consumables.
  •     Wash hands thoroughly after performing the test.
  •     Do not pipette by mouth. Do not smoke, drink, or eat in areas where specimens or kit reagents are being handled.
  •     Always handle specimens as if they are infectious and in accordance with safe laboratory procedures such as those described in
        Biosafety in Microbiological and Biomedical Laboratories 1 and in CLSI Document M29-A3 2.
  •     Dispose of unused reagents and waste in accordance with country, federal, provincial, state and local regulations.



PRODUCT STORAGE, HANDLING & STABILITY
  •     NeuMoDx RELEASE Solution is stable in the primary packaging at 18 to 28 °C through the stated expiration date on the immediate product label.
  •     Do not use reagents past the stated expiration date.
  •     Do not use if the primary or packaging has been visually compromised.
  •     NeuMoDx RELEASE Solution placed in the Reagent drawer of the NeuMoDx System is stable for 1 month when operating within the
        environmental conditions specified in the NeuMoDx™ 288/96 Molecular System Operator’s Manual(s). The NeuMoDx System software will
        prompt the removal of NeuMoDx RELEASE Solution that has been in-use for longer than 1 month.



SPECIMEN COLLECTION, TRANSPORT & STORAGE
Validation of optimal Specimen Shipping Conditions and Specimen Stability should be conducted by the user’s laboratory for the sample matrix used
for each type of test performed.




INSTRUCTIONS FOR USE
      1. The NeuMoDx System will be pre-loaded with NeuMoDx RELEASE Solution when installed and qualified.
      2. To change the NeuMoDx RELEASE Solution, touch the arrow below the release solution icon on the NeuMoDx System touchscreen to
         unlock the appropriate Bulk Reagent Drawer (A or B) and follow the on-screen instructions.
            a. Open Bulk Reagent Drawer (A or B).
            b. Use the handheld barcode scanner to scan the barcode of the new NeuMoDx RELEASE Solution.
            c.   Remove and discard the temporary cap from the new NeuMoDx RELEASE Solution.
            d. Without setting the tubing on any surface to avoid the risk of contamination, disconnect the cap with affixed black tubing from
               the current NeuMoDx RELEASE Solution.
            e. Immediately place cap with affixed tubing into the new NeuMoDx RELEASE Solution. Turn cap to tighten.
            f.   Consult product SDS for proper disposal.




NeuMoDx Molecular, Inc.                                               CONFIDENTIAL                                                  P/N 40600101_Rev D
                                                                                                                                            October 2018
                                                                        Pg. 2 of 4                                               For US Distribution Only
                                           NeuMoDx™ RELEASE Solution                                                            400200
                                                       INSTRUCTIONS FOR USE

LIMITATIONS
 1. NeuMoDx RELEASE Solution can only be used on the NeuMoDx System and is not compatible with any other automated molecular diagnostic
    system.

 2. The performance characteristics of user assays using this reagent is unknown and must be validated by your laboratory before diagnostic
    claims can be made.
 3. Care must be taken when changing NeuMoDx RELEASE Solution in the Reagent Drawer to not contaminate the tubing and to avoid prolonged
    exposure to air.
 4. Because detection of most pathogens is dependent on the number of organisms present in the sample, reliable results are dependent on
    proper specimen collection, handling, and storage.
 5. Erroneous test results could occur from improper specimen collection, handling, storage, technical error or sample mix-up. In addition, false
    negative results could occur because the number of organisms in the specimen is below the analytical sensitivity of the test.

 6. Use of this reagent is limited to personnel trained on the use of the NeuMoDx System.
 7. Good laboratory practices, including changing gloves between handling patient specimens, are recommended to avoid contamination of
    specimens.


REFERENCES
 1. Centers for Disease Control and Prevention. Biosafety in Microbiological and Biomedical Laboratories, 5 th edition. HHS Publication No. (CDC)
    21-1112, Revised December 2009

 2. Clinical And Laboratory Standards Institute (CLSI). Protection of Laboratory Workers From Occupationally Acquired Infections; Approved
    Guideline – Fourth Edition. CLSI document M29-A4; May 2014



TRADEMARKS
NeuMoDx™ is a trademark of NeuMoDx Molecular, Inc.
TaqMan® is a registered trademark of Roche Molecular Systems, Inc.




 NeuMoDx Molecular, Inc.                                         CONFIDENTIAL                                               P/N 40600101_Rev D
                                                                                                                                    October 2018
                                                                     Pg. 3 of 4                                          For US Distribution Only
                                NeuMoDx™ RELEASE Solution                                                 400200
                                         INSTRUCTIONS FOR USE

                                                  SYMBOLS
                          SYMBOL                                                    MEANING
                          Rx only                                              Prescription Use Only

                                                                                  Manufacturer
                            
                                                                        In Vitro Diagnostic Medical Device
                           
                                                                                EC Representative
                          
                                                                                 Catalog Number
                           
                                                                                    Batch Code
                          
                                                                                      Use By
                             
                                                                             Temperature Limitation
                            
                                                                               Humidity Limitation
                            
                                                                                   Do Not Reuse
                            
                                                                                      Control
                          
                                                                         Contains Sufficient for “n” Tests
                            
                                                                           Consult Instructions for Use
                           
                                                                                      Caution
                           
                                                                Biological Risks (Potentially Biohazardous Material)
                            
                                                                                     CE Mark
                           

               NeuMoDx Molecular, Inc.                                   Emergo Europe
              1250 Eisenhower Place                                    Prinsessegracht 20
               Ann Arbor, MI 48108, USA                                  2514 AP The Hauge
               Contact Number: 1-844-527-0111                            The Netherlands                        



               Patent: www.neumodx.com/patents




NeuMoDx Molecular, Inc.                          CONFIDENTIAL                                        P/N 40600101_Rev D
                                                                                                             October 2018
                                                  Pg. 4 of 4                                      For US Distribution Only
EXHIBIT 21
NeuMoDx™ 96 Molecular System
TECHNICAL SPECIFICATIONS




Performance Specifications
Time to first result                                                    ~ 60 minutes (DNA) / ~ 80 minutes (RNA)

Tests/hour                                                              Up to 18/hour1

Maximum throughput                                                      Up to 144/8 hours2

Walk-away time                                                          6 hours

Maximum number of tests per run                                         Continuous, Random-Access

Sample capacity                                                         96 initial load; Continuous, Random-Access Thereafter

Reagent capacity                                                        320 initial load; Continuous, Random-Access Thereafter

NeuDry™ Test Strip stability



Results released                                                        Results released continuously after first resul

3-Step operation                                                        1. Place specimens, test strips and consumables onto carriers
                                                                        2. Place carriers on autoloader shelf
                                                                        3. Press “Load”

Operational flexibilit                                                  Continuous Random-Access
                                                                        Perform LDT Qualitative and Quantitative assays simultaneously on demand4
                                                                        Onboard inventory management
                                                                        Simultaneous use of multiple tube types and sizes
                                                                        Flexible specimen tube compatibility
                                                                             • Diameter: 11 mm - 18 mm
                                                                             • Height: 60 mm – 120 mm

Barcode symbology                                                       Code 128
                                                                        Code 39
                                                                        Code 39 ASCII

1
    Future Software upgrades will increase the throughput to ~21/hour.
2
    Future software upgrades will increase this throughput to ~175/8 hours.
3
    Future testing anticipated to demonstrate >28 days stability.
4
    Future release planned for IVD menu.




1250 Eisenhower Place • Ann Arbor, MI 48108 • 734.477.0111 • info@neumodx.com • neumodx.com
 Electrical Specifications             230 V                                       120 V

 Maximum power input                   1,920 W                                     1,920 W

 Input voltage                         230 VAC+/- 10%                              120 VAC+/- 10%

 Max current                           8A                                          16 A

 Frequency                             50 Hz                                       60 Hz

 Installation category                 II                                          II

 Pollution degree                      2                                           2

 Degree of protection                  IP 00                                       IP 00




 Optical Wavelengths                   Excitation (nm)                             Emission (nm)

 1                                     470                                         510

 2                                     530                                         555

 3                                     585                                         610

 4                                     625                                         660

 5                                     680                                         715 long pass




 Physical Dimensions
 Width                                 137.2 cm (54 in.)

 Depth                                 109.2 cm (43 in.)

 Height                                109.2 cm (43 in.)

 Total weight                          272 kg (600 lb)




 Environmental Requirements
 Operating temperature                 18–28°C

 Ambient operating humidity            20-60% non-condensing

 Maximum altitude                      2,000 m (6,562 ft)

 Non-operating temperature             -20–60°C

 Non-operating relative humidity       20-90% non-condensing

 Noise level                           <65 dBA

 Operation location                    For indoor use only




1250 Eisenhower Place • Ann Arbor, MI 48108 • 734.477.0111 • info@neumodx.com • neumodx.com
©2018 NeuMoDx Molecular, Inc. All rights reserved. • NeuMoDx and NeuDry are trademarks of NeuMoDx Molecular, Inc. • PN 8009 Rev B
EXHIBIT 22
NeuMoDx™ 288 Molecular System
TECHNICAL SPECIFICATIONS




Performance Specifications
Time to first result                                                 ~ 60 minutes (DNA) / ~ 80 minutes (RNA)

Tests/hour                                                           Up to 36/hour¹

Maximum throughput                                                   Up to 288/8 hours²

Walk-away time                                                       8 hours

Maximum number of tests per run                                      Continuous, Random-Access

Sample capacity                                                      288 initial load; Continuous, Random-Access Thereafter

Reagent capacity                                                     480 initial load; Continuous, Random-Access Thereafter

NeuDry™ Test Strip stability                                         Onboard Stability: 28 days
                                                                     Room Temperature Stability: 540 days
                                                                     Multi-well extraction plate may remain onboard until fully utilized, up to 10 days

Results released                                                     Results released continuously after first resul

3-Step operation                                                     1. Place specimens, test strips and consumables onto carriers
                                                                     2. Place carriers on autoloader shelf
                                                                     3. Press “Load”

Operational flexibilit                                               Continuous Random-Access
                                                                     Perform IVD and LDT Qualitative and Quantitative assays simultaneously on demand
                                                                     Onboard inventory management
                                                                     Simultaneous use of multiple tube types and sizes
                                                                     Flexible specimen tube compatibility
                                                                          • Diameter: 11 mm - 18 mm
                                                                          • Height: 60 mm – 120 mm

Barcode symbology                                                    Code 128
                                                                     Code 39
                                                                     Code 39 ASCII


¹Future software upgrades will increase this throughput to ~42/hour.
²Future software upgrades will increase this throughput to ~350/8 hours.




1250 Eisenhower Place • Ann Arbor, MI 48108 • 734.477.0111 • info@neumodx.com • neumodx.com
Electrical Specifications             230 V                                       120 V

Maximum power input                   1,920 W                                     1,920 W

Input voltage                         230 VAC+/- 10%                              120 VAC+/- 10%

Max current                           8A                                          16 A

Frequency                             50 Hz                                       60 Hz

Installation category                 II                                          II

Pollution degree                      2                                           2

Degree of protection                  IP 00                                       IP 00




Optical Wavelengths                   Excitation (nm)                             Emission (nm)

1                                     470                                         510

2                                     530                                         555

3                                     585                                         610

4                                     625                                         660

5                                     680                                         715 long pass




Physical Dimensions
Width                                 182.9 cm (72 in.)

Depth                                 109.2 cm (43 in.)

Height                                190.5 cm (75 in.)

Total weight                          >408 kg (>900 lb)




Environmental Requirements
Operating temperature                 18–28°C

Ambient operating humidity            20-60% non-condensing

Maximum altitude                      2,000 m (6,562 ft)

Non-operating temperature             -20–60°C

Non-operating relative humidity       20-90% non-condensing

Noise level                           <65 dBA

Operation location                    For indoor use only




1250 Eisenhower Place • Ann Arbor, MI 48108 • 734.477.0111 • info@neumodx.com • neumodx.com
©2018 NeuMoDx Molecular, Inc. All rights reserved. • NeuMoDx and NeuDry are trademarks of NeuMoDx Molecular, Inc. • PN 8008 Rev A
EXHIBIT 23
                                              June 26, 2018
NeuMoDx Molecular, Inc.
℅ Kay Fuller
Principal Consultant and Official Correspondent
Medical Device Regulatory Solutions, LLC
230 Collingwood Dr.
Suite 260
Ann Arbor, Michigan 48103

Re: K173725
    Trade/Device Name: NeuMoDx GBS Assay
    Regulation Number: 21 CFR 866.3740
    Regulation Name: Streptococcus spp. serological reagents
    Regulatory Class: Class I
    Product Code: NJR, OOI
    Dated: March 23, 2018
    Received: March 29, 2018

Dear Kay Fuller:

We have reviewed your Section 510(k) premarket notification of intent to market the device referenced
above and have determined the device is substantially equivalent (for the indications for use stated in the
enclosure) to legally marketed predicate devices marketed in interstate commerce prior to May 28, 1976, the
enactment date of the Medical Device Amendments, or to devices that have been reclassified in accordance
with the provisions of the Federal Food, Drug, and Cosmetic Act (Act) that do not require approval of a
premarket approval application (PMA). You may, therefore, market the device, subject to the general
controls provisions of the Act. The general controls provisions of the Act include requirements for annual
registration, listing of devices, good manufacturing practice, labeling, and prohibitions against misbranding
and adulteration. Please note: CDRH does not evaluate information related to contract liability warranties.
We remind you, however, that device labeling must be truthful and not misleading.

If your device is classified (see above) into either class II (Special Controls) or class III (PMA), it may be
subject to additional controls. Existing major regulations affecting your device can be found in the Code of
Federal Regulations, Title 21, Parts 800 to 898. In addition, FDA may publish further announcements
concerning your device in the Federal Register.

Please be advised that FDA's issuance of a substantial equivalence determination does not mean that FDA
has made a determination that your device complies with other requirements of the Act or any Federal
statutes and regulations administered by other Federal agencies. You must comply with all the Act's
requirements, including, but not limited to: registration and listing (21 CFR Part 807); labeling (21 CFR Part
801 and Part 809); medical device reporting (reporting of medical device-related adverse events) (21 CFR


U.S. Food & Drug Administration
10903 New Hampshire Avenue                                                          Doc ID# 04017.02.11
Silver Spring, MD 20993
www.fda.gov
Page 2 - Kay Fuller                                                                            K173725

803); good manufacturing practice requirements as set forth in the quality systems (QS) regulation (21 CFR
Part 820); and if applicable, the electronic product radiation control provisions (Sections 531-542 of the
Act); 21 CFR 1000-1050.

Also, please note the regulation entitled, "Misbranding by reference to premarket notification" (21 CFR Part
807.97). For questions regarding the reporting of adverse events under the MDR regulation (21 CFR Part
803), please go to http://www.fda.gov/MedicalDevices/Safety/ReportaProblem/default.htm.

For comprehensive regulatory information about medical devices and radiation-emitting products, including
information about labeling regulations, please see Device Advice
(https://www.fda.gov/MedicalDevices/DeviceRegulationandGuidance/) and CDRH Learn
(http://www.fda.gov/Training/CDRHLearn). Additionally, you may contact the Division of Industry and
Consumer Education (DICE) to ask a question about a specific regulatory topic. See the DICE website
(http://www.fda.gov/DICE) for more information or contact DICE by email (DICE@fda.hhs.gov) or phone
(1-800-638-2041 or 301-796-7100).

                                                Sincerely,
                                                Ribhi Shawar -S For
                                                Uwe Scherf, M.Sc., Ph.D.
                                                Director
                                                Division of Microbiology Devices
                                                Office of In Vitro Diagnostics
                                                 and Radiological Health
                                                Center for Devices and Radiological Health

Enclosure
                   DEPARTMENT OF HEALTH AND HUMAN SERVICES                                  Form Approved: OMB No. 0910-0120
                           Food and Drug Administration                                     Expiration Date: 06/30/2020
                                 Indications for Use                                        See PRA Statement below.

510(k) Number (if known)
K173725

Device Name
NeuMoDx™ GBS Assay



Indications for Use (Describe)
The NeuMoDx™ GBS Assay as implemented on the NeuMoDx™ 288 Molecular System is a qualitative in vitro
diagnostic test designed to detect Group B Streptococcus (GBS) DNA from 18-24 hour Lim broth enrichments of
vaginal/rectal swabs from pregnant women. The test incorporates automated DNA extraction to isolate the target
nucleic acid from the specimen and real-time polymerase chain reaction (PCR) to detect an 88 bp region of the pcsB
gene sequence in the Streptococcus agalactiae chromosome. Results from the NeuMoDx™ GBS Assay can be used
as an aid in determining colonization status in antepartum women.

The NeuMoDx™ GBS Assay does not provide susceptibility results. Cultured isolates are needed for performing
susceptibility testing as recommended for penicillin-allergic women.




Type of Use (Select one or both, as applicable)
                  Prescription Use (Part 21 CFR 801 Subpart D)             Over-The-Counter Use (21 CFR 801 Subpart C)

                                       CONTINUE ON A SEPARATE PAGE IF NEEDED.

                        This section applies only to requirements of the Paperwork Reduction Act of 1995.
                *DO NOT SEND YOUR COMPLETED FORM TO THE PRA STAFF EMAIL ADDRESS BELOW.*
          The burden time for this collection of information is estimated to average 79 hours per response, including the
          time to review instructions, search existing data sources, gather and maintain the data needed and complete
          and review the collection of information. Send comments regarding this burden estimate or any other aspect
          of this information collection, including suggestions for reducing this burden, to:
                                                  Department of Health and Human Services
                                                  Food and Drug Administration
                                                  Office of Chief Information Officer
                                                  Paperwork Reduction Act (PRA) Staff
                                                  PRAStaff@fda.hhs.gov
                “An agency may not conduct or sponsor, and a person is not required to respond to, a collection of
                                information unless it displays a currently valid OMB number.”

FORM FDA 3881 (7/17)                                        Page 1 of 1                                   PSC Publishing Services (301) 443-6740   EF
                                       14. 510(k) SUMMARY


                                       NeuMoDx Molecular, Inc.

                                    NeuMoDx™ GBS Assay
                                           June 25, 2018

1. GENERAL INFORMATION

   Submitter Information:       NeuMoDx Molecular, Inc.
                                1250 Eisenhower Place
                                Ann Arbor, MI 48108 USA
    Contact Information:

     Primary Contact:           Kay Fuller, RAC
                                Principal Regulatory Consultant
                                Medical Device Regulatory Solutions, LLC
                                734-846-7852

     Secondary Contact:         Dawn Ross
                                Sr. Director Quality Assurance
                                NeuMoDx Molecular, Inc.

2. DEVICE INFORMATION
   Device Name:                 GBS Assay

   Proprietary Name:            NeuMoDx™ GBS Assay

   Common Name:                 Group B Strep Assay

   Classification Name:         Nucleic Acid Amplification Assay System, Group B
                                Streptococcus, Direct Specimen Test

   Classification Code:         NJR - Primary
                                OOI - Secondary

   Classification:              Class I

   FDA Review Panel:            83 - Microbiology

   Regulation Number:           21 CFR §866.3740


3. PREDICATE DEVICE             BD Max™ GBS Assay (K090191)

4. DEVICE DESCRIPTION
                                The NeuMoDx™ GBS Assay (Subject Device) as implemented on the
                                NeuMoDx™ 288 Molecular System is an automated, qualitative, in vitro
                                diagnostic test for the detection of group B Streptococcus (GBS), also




                            NeuMoDx Molecular, Inc. ● Confidential   ●   NeuMoDx™ GBS Assay 510(k)   ●   6/2018
    known as Streptococcus agalactiae from vaginal/rectal swabs collected
    from pregnant women at 35 - 37 weeks of gestation and enriched in a
    commercially available Lim broth medium. An aliquot of an overnight Lim
    broth culture added to the NeuMoDx™ GBS Assay is used for the testing.
    All further specimen handling is automated.

    The GBS Assay test strip, in combination with required NeuMoDx buffers,
    extraction reagents, wash and release solutions, as well as the microfluidic
    cartridge (non-active,) and the fully automated NeuMoDx™ 288 Molecular
    System (a real time nucleic acid amplification system), utilizes real-time
    polymerase chain reaction (PCR) for the amplification of GBS DNA and
    fluorogenic target-specific TaqMan® probes for the detection of the
    amplified GBS DNA. General use components and the System are
    packaged and provided separately by NeuMoDx.

    After the test is processed, a determination of the presence/absence of
    GBS DNA in the specimen is automatically made based on the
    amplification status of GBS and the Sample Process Control using pre-
    established decision criteria. The test results will be reported as Negative,
    Positive, Indeterminate or Unresolved based on the amplification status of
    the target and sample processing control. Results are reported based on
    the decision algorithm noted in Table 1.

      Table 1
            Result                   GBS Ct               Sample Process Control (SPC1) Ct
                                  9 < Ct < 37
           Positive                                                     N/A
                                 And EP > 3000
                                                                     25 < Ct < 35
           Negative          N/A OR Ct < 9 OR > 37
                                                                    And EP > 2000
                                    N/A                                  N/A
        Indeterminate
                            SYSTEM ERROR NOTED                  SYSTEM ERROR NOTED
         Unresolved               Not detected                      Not detected
      EP = End Point Fluorescence (after baseline correction)


    External controls are not provided by NeuMoDx but are recommended to
    be performed as required by the laboratory’s internal procedures.

    Standards/Guidance Documents Referenced

    CLSI Guideline EP25-A, Evaluation of Stability of In Vitro Diagnostic
    Reagents; Approved Guideline.

    Test Principle - Summary

    The amplified targets are detected in real time using hydrolysis probe
    chemistry (commonly referred to as TaqMan® chemistry) using fluorogenic
    oligonucleotide probe molecules specific to the amplicons for their
    respective targets.

    TaqMan® probes consist of a fluorophore covalently attached to the 5’-end
    of the oligonucleotide probe and a quencher at the 3’-end. While the probe




NeuMoDx Molecular, Inc. ● Confidential        ●   NeuMoDx™ GBS Assay 510(k)        ●   6/2018
                             is intact, the fluorophore and the quencher are in proximity, resulting in the
                             quencher molecule quenching the fluorescence emitted by the fluorophore
                             via FRET (Förster Resonance Energy Transfer).

                             TaqMan® probes are designed such that they anneal within a DNA region
                             amplified by a specific set of primers. As the Taq DNA polymerase extends

                             the primer and synthesizes the new strand, the 5' to 3' exonuclease activity
                             of the Taq DNA polymerase degrades the probe that has annealed to the
                             template. Degradation of the probe releases the fluorophore from it and
                             breaks the close proximity to the quencher, thereby overcoming the
                             quenching effect due to FRET and allowing detecting fluorescence of the
                             fluorophore. The resulting fluorescence signal detected in the quantitative
                             PCR thermal cycler is directly proportional to the fluorophore released and
                             can be correlated to the amount of target DNA present in PCR.

                             A TaqMan® probe labeled with a fluorophore (Excitation: 490 nm &
                             Emission: 521 nm) at the 5’ end, and a dark quencher at the 3’ end, is
                             used to detect GBS DNA. For detection of the Sample Process Control,
                             the TaqMan® probe is labeled with an alternate fluorescent dye
                             (Excitation: 535 nm & Emission: 556 nm) at the 5’ end, and a dark
                             quencher at the 3’ end. The NeuMoDx™ 288 Molecular System monitors
                             the fluorescent signal emitted by the TaqMan® probes at the end of each
                             amplification cycle and presents the test result.

5. INDICATIONS FOR USE
                             The NeuMoDx™ GBS Assay as implemented on the NeuMoDx™ 288
                             Molecular System is a qualitative in vitro diagnostic test designed to detect
                             Group B Streptococcus (GBS) DNA from 18-24 hour Lim broth
                             enrichments of vaginal/rectal swabs from pregnant women. The test
                             incorporates automated DNA extraction to isolate the target nucleic acid
                             from the specimen and real-time polymerase chain reaction (PCR) to
                             detect an 88 bp region of the pcsB gene sequence in the Streptococcus
                             agalactiae chromosome. Results from the NeuMoDx™ GBS Assay can be
                             used as an aid in determining colonization status in antepartum women.

                             The NeuMoDx™ GBS Assay does not provide susceptibility results.
                             Cultured isolates are needed for performing susceptibility testing as
                             recommended for penicillin-allergic women.

6. COMPARISON OF
   TECHNOLOGICAL
   CHARACTERISTICS
                             The NeuMoDx™ GBS Assay's fundamental technological characteristics
                             are similar to those of the predicate device. The NeuMoDx™ GBS Assay
                             (subject device) is substantially equivalent to the BD Max™ GBS Assay
                             device (predicate device), noted herein. Both the subject device and
                             predicate device assays detect Group B Streptococcus (GBS) DNA from
                             enriched vaginal/rectal swab specimens. Both subject and predicate




                         NeuMoDx Molecular, Inc. ● Confidential   ●   NeuMoDx™ GBS Assay 510(k)   ●   6/2018
                         assays determine the presence of the target organisms through real-time
                         PCR amplification and fluorogenic target-specific hybridization detection
                         and utilize a similar instrumentation format.

                          Substantial Equivalence Summary




7. NON-CLINICAL
   TESTING SUMMARY
                         Analytical Performance
                         a. Precision/Reproducibility

                         Precision
                         Qualitative testing was performed on the NeuMoDx™ 288 Molecular
                         System using the NeuMoDx™ GBS Test Strip where 2 runs per day were
                         performed across 3 systems over a period of 12 non-consecutive days.
                         This within-lab precision testing included 2 reagent lots and was performed
                         by 2 operators.




                     NeuMoDx Molecular, Inc. ● Confidential   ●   NeuMoDx™ GBS Assay 510(k)   ●   6/2018
                                            A run was defined as three replicates tested for each of the five different
                                            levels shown in Table 2 (True Negative, Low Negative, Moderate Negative,
                                            Low Positive and Moderate Positive) for a total of 15 specimens per run
                                            per system. Specimens were prepared by spiking cultured GBS into
                                            pooled, screened negative clinical remnant Lim broth. For each run
                                            performed, a positive and a negative external control were processed in
                                            addition to the 15 specimens. A total of 72 runs and 1224 tests were
                                            performed in this study, including the external controls. Table 3 shows
                                            comparison across instruments. Table 4 shows precision across operators.

                                            Table 2: Within Lab Precision Panel
                                                              Panel Member                                    Level Tested                                 GBS (CFU/mL)
                                                       Moderate Positive (MP)                                   3-4x LoD                                       1600
                                                              Low Positive (LP)                                 1-2x LoD                                        600
                                                       Moderate Negative (MN)                        >10-fold dilution of 1x LoD                                40
                                                             Low Negative (LN)                      >100-fold dilution of 1x LoD                                   4
                                                    True (Blank) Negative (TN)                                        0                                            0

                                                  Table 3: Qualitative Results from Within-Lab Precision Study (Across Instruments)
                                                                   Instrument 1                  Instrument 2                    Instrument 3                        Overall
                                                 Level           Percent Positive             Percent Positive               Percent Positive               Percent Positive
                                                  MP               100% (72/72)                  100%(72/72)                     100%(72/72)                 100% (216/216)
                                                  LP               100% (72/72)                  95.8% (69/72)                   97.2% (70/72)              97.7% (211/216)
                                                                 Percent Negative             Percent Negative               Percent Negative               Percent Negative
                                                  MN              77.7% (56/72)                  86.1% (62/72)                   83.3% (60/72)               82% (178/216)
                                                  LN              97.2% (70/72)                  100% (72/72)                    98.6% (71/72)              98.6% (213/216)
                                                  TN               100% (72/72)                  100% (72/72)                    100% (72/72)                100% (216/216)


                                              Table 4: Quantitative GBS Parameter Analysis from Within Lab Precision (Across Operators)
                                 First Operator                                           Second Operator                                          Combined Data Set

 Level       Detected         %                        Std                Detected       %                     Std                 Detected        %                     Std
                                        Ave Ct                   % CV*                             Ave Ct                 % CV                              Ave Ct              % CV
             Pos/Total     Positive                    Dev                Pos/Total   Positive                 Dev                 Pos/Total    Positive                 Dev

  MP         108/108        100.0%      31.61          0.54       1.7%    108/108     100.0%        32.22      0.51       1.6%      216/216      100.0%      31.91       0.61   1.9%
   LP        106/108        98.1%       34.16          0.68       2.0%    105/108     97.2%         34.39      0.72       2.1%      211/216      97.7%       34.27       0.71   2.1%
  MN          20/108        18.5%       35.00          0.53       1.5%     18/108     16.7%         35.28      0.40       1.1%      38/216       17.6%       35.10       0.49   1.4%
  LN           2/108         1.9%       35.49          0.12       0.3%     1/108       0.9%         35.03      N/A                   3/216        1.4%       35.33       0.28   0.8%
  TN          0/108           0.0%         N/A                             0/108       0.0%         N/A                              0/216        0.0%       N/A
%CV: The coefficient of variation, 100* standard deviation/Ave Ct.


                                            Reproducibility

                                            Inter-Lab Reproducibility
                                            The reproducibility of the NeuMoDx™ GBS Assay as implemented on the
                                            NeuMoDx™ 288 Molecular System using the NeuMoDx™ GBS Test Strip
                                            was evaluated at 3 different testing sites by testing 5 replicates of a 4-
                                            member panel over 5 days, which generated a total of 75 replicates per
                                            panel member. Panel samples were prepared by spiking cultured GBS into
                                            pooled, negative clinical Lim broth to create Low Negative, Low Positive and




                                    NeuMoDx Molecular, Inc. ● Confidential                                ●   NeuMoDx™ GBS Assay 510(k)                        ●     6/2018
    Moderate Positive panel members, whereas the True (Blank) Negative
    samples contained no GBS.        Concentrations of the panel members
    correspond to the same levels listed in Table 8 above used for Precision
    (minus the Moderate Negative sample). A positive and a negative external
    control   were    also   processed      on   each    day   of    testing.

    Overall, there were 4 invalid results obtained during the Reproducibility study
    – one replicate of each of the 4 concentrations yielded an “Indeterminate”
    and all occurred on the same day of testing (Day 2) at Site B. Upon repeat
    testing, 2 of the 4 samples yielded a valid, correct result; the remaining two
    samples yielded an “Indeterminate” result a second time before yielding a
    valid, correct result. The percent agreement with the expected result for the
    panel members for all sites combined is presented in Table 5.
    Table 5: Inter-Lab Reproducibility Performance Summary of the NeuMoDx™ GBS Assay
              Panel Member                                                                             Total Agreement
                                             Site 1 (A)          Site 2 (B)         Site 3 (D)
              Concentration                                                                               (CI 95%) a
                                                                                                           100% (75/75)
            Moderate Positive                 25/25                25/25             25/25
                                                                                                            (95.1 – 100)
                                                                                                           97.3% (73/75)
               Low Positive                   24/25                25/25             24/25
                                                                                                            (90.8 – 99.3)
                                                                                                           98.7% (74/75)
               Low Negative                   25/25                25/25             24/25 b
                                                                                                            (92.8 – 99.8)
                                                                                                           100% (75/75)
              Blank Negative                  25/25                25/25             25/25
                                                                                                            (95.1 – 100)
    a
      The lower and upper limits of the presented 95% confidence interval (CI) were calculated using the 95% score confidence
    interval method.
    b
        The Low Negative sample concentration is anticipated to be detected as positive ~5% of the time.


    b. Linearity/Assay Reportable Range
        Not applicable. The NeuMoDx™ GBS Assay is a qualitative test

    c. Traceability, Stability, Expected Values

        Traceability
        Traceability to a certified control or calibrator is not applicable as there are
        no certified external controls or calibrators available for use with GBS
        assays. NeuMoDx developed internal sample processing controls,
        included in the assay reagents, to assure test methods were properly
        executed. The NeuMoDx™ GBS Assay Instructions for Use (IFU)
        contains a recommendation for external controls.
        Product Lot and Serial Number traceability has been implemented
        through the use of Unique Device Identifier (UDI) and GS1 compatible 2D
        and 1D barcodes within the unit labeling. The GBS Test Strip as used for
        the GBS Assay contains a (device) serial number for each unit/piece.

        Stability
        Stability studies were performed to assess the in-use stability of the
        reagents and the shelf-life stability of the packaged NeuMoDx™ GBS
        Test Strip and the Lysis Buffer 4.




NeuMoDx Molecular, Inc. ● Confidential                     ●   NeuMoDx™ GBS Assay 510(k)                      ●   6/2018
    d. Detection Limit
    The Analytical Sensitivity of the NeuMoDx™ GBS Assay using the
    NeuMoDx™ GBS Test Strip was characterized by testing five different
    levels of GBS (ATCC BAA-611 serotype V) prepared from five independent
    clinical negative pools on the NeuMoDx™ 288 Molecular System.

    The study was performed over non-consecutive days across multiple
    systems with each system processing ten replicates at each level per day.
    A unique lot of each of the following: NeuMoDx™ GBS Test Strip,
    NeuMoDx™ Extraction Plate and NeuMoDx™ Lysis Buffer 4 was tested on
    each System. Detection rates are depicted in the following table. The LoD
    was determined to be 500 CFU/mL.
     Positive percent detection rates for samples used to determine LoD of the NeuMoDx™ GBS Assay
                                     Number of            Number of        Number of     Detection
            GBS CFU/mL
                                     Valid Tests           Positives       Negatives       Rate
                1000                       60                60                0             100%
                500*                       60                60                0             100%
                 200                       60                53                7              88%
                 100                       60                35               25              58%
                  0                        60                 0               60               0%
        *equivalent to 20 CFU/test

    e. Analytical Reactivity (Inclusivity)
    The NeuMoDx™ GBS Assay as implemented using the NeuMoDx™ GBS
    Test Strip detected all major serotypes of group B Streptococcus, including
    the four most clinically relevant. The twelve different strains of GBS
    bacteria spanning the serotypes that were tested using the NeuMoDx™
    GBS Test Strip are shown in Table 6.

    Table 6: GBS Serotypes Tested
                                                                                  Concentration
           GBS Serotype                 GBS Strain          ATCC/BEI#          (CFU/mL) with 100%
                                                                                    Detection
                Ia                         A909           ATCC: BAA-1138              1500
                Ib                         H36b           ATCC: BAA-1174              1000
                 II                       MNZ933           BEI: NR-43896               400
                III                       MNZ938           BEI: NR-43897               400
                Ic                      CDC SS700          ATCC: 27591                 800
                IV                      2011201884        ATCC: BAA-2673               800
                VI                      2010228816        ATCC: BAA-2671               800
                VII                       4832-06         ATCC: BAA-2670               800
                VIII                      5030-08         ATCC: BAA-2669               800
                IX                        7509-07         ATCC: BAA-2668               800
           Non-hemolytic                NCTC 8181          ATCC: 13813                 800
      TX Clinical Isolate 2012           SGBS030           BEI: NR-44144               800

    f. Analytical Specificity (Exclusivity)

    Analytical Specificity and Cross-reactivity
    Analytical specificity was demonstrated by screening 136 organisms
    common to the urogenital and digestive tract, as well as species
    phylogenetically related to GBS for cross-reactivity on the NeuMoDx™ 288
    Molecular System using the NeuMoDx™ GBS Test Strip. Organisms were
    prepared in pools of 5-6 and tested at a high concentration (bacteria 6 –
    9x106 CFU/mL; viruses 1x106–1x107 copies/mL).



NeuMoDx Molecular, Inc. ● Confidential             ●   NeuMoDx™ GBS Assay 510(k)         ●   6/2018
        None of the organisms screened demonstrated cross-reactivity when
        implementing the NeuMoDx™ GBS Assay. The organisms tested are
        shown in Table 7.
      Table 7: Pathogens Used to Demonstrate Analytical Specificity
                                     Bacteria, Yeast and Parasites
                Streptococcus pyogenes          Salmonella enterica (serovar Minnesota)      Cryptococcus neoformans

                Streptococcus salivarius                   Alcaligenes faecalis                  Candida glabrata

                Streptococcus sanguinis              Staphylococcus saprophyticus             Achromobacter xerosis

          Moraxella (Branhamella) catarrhalis              Eikenella corrodens                Rhodospirillum rubrum

                Neisseria gonorrhoeae                      Enterococcus avium                   Neisseria subflava

                Streptococcus pyogenes                     Micrococcus luteus                  Pseudomonas putida

                  Streptococcus mitis                      Citrobacter freundii                   Bacillus subtilis

                  Lactococcus lactis;                   Gemella haemolysans                  Corynebacterium xerosis

                Listeria monocytogenes                       Kingella kingae                Mycobacterium smegmatis

                 Morganella morganii                        Rahnella aquatilis                Legionella pneumophila

               Plesiomonas shigelloides                      Bacillus cereus                    Moraxella lacunata

                    Proteus vulgaris                    Aeromonas hydrophila                   Streptomyces griseus

          Salmonella enterica (serovar Typhi)            Enterobacter cloacae                  Gardnerella vaginalis

                Staphylococcus aureus                    Brevibacterium linens                Clostridium perfringens

              Staphylococcus epidermidis                 Candida parapsilosis             Peptostreptococcus anaerobius

                 Streptococcus mutans                      Lactobacillus brevis            Bifidobacterium adolescentis

                 Yersinia enterocolitica               Deinococcus radiodurans                   Derxia gummosa

                  Providencia stuartii                 Pseudomonas protegens                    Veillonella parvula

               Pseudomonas aeruginosa                 Acinetobacter calcoaceticus            Mycoplasma pneumoniae

                 Acinetobacter lwoffii                 Lactobacillus acidophilus                Bacteroides fragilis

                   Proteus mirabilis                   Vibrio parahaemolyticus               Acinetobacter baumannii

                Klebsiella pneumoniae                Corynebacterium genitalium           Corynebacterium,strain HFH0082

                  Aerococcus viridans                    Enterococcus faecalis                Enterobacter aerogenes

                 Enterococcus faecium                      Salmonella enterica                   Klebsiella oxytoca

                  Neisseria lactamica                    Lactobacillus jensenii                   Escherichia coli

                 Neisseria meningitidis                Lactobacillus delbrueckii                Streptococcus canis

              Streptococcus pneumoniae                     Serratia marcescens              Streptococcus dysgalactiae

                 Kingella denitrificans                     Candida albicans                    Streptococcus oralis

                Haemophilus influenzae                      Candida tropicalis                 Streptococcus uberis

                   Neisseria perflava                Chromobacterium violaceum                  Streptococcus suis

                  Moraxella osloensis                        Candida krusei

             Neisseria meningitidis Sero C             Saccharomyces cerevisiae

             Neisseria meningitidis Sero A           Corynebacterium urealyticum                     Viruses
            Streptococcus anginosus (Grp C)                      MRSA                                  CMV*

                  Streptococcus bovis                   Chlamydia trachomatis                      EBV (HHV-4)

               Streptococcus intermedius                Bifidobacterium breve                         HSV1*

          Neisseria meningitidis M158 group D            Mobiluncus mulieris*                         HSV2*

                  Neisseria flavescens                 Propionibacterium acnes                     VZV (HHV 3)*

             Streptococcus parasanguinis                 Campylobacter jejuni                        HPV-16*

                  Lactobacillus casei                    Haemophilus ducreyi                         JC virus*

                  Lactobacillus lactis                   Mycoplasma hominis                           BK virus

            Haemophilus influenzae type B              Mycoplasma genitalium                          HHV-6A

                  Salmonella newport                    Trichomonas vaginalis                         HHV-6B

                    Shigella flexneri                  Pseudomonas fluorescens                        HHV-7

                    Shigella sonnei                        Enterococcus dispar                        HHV-8

                 Enterococcus durans                   Ureaplasma urealyticum

          Enterococcus sp. (ATCC® 202155™)             Chlamydia pneumoniae*
    *Tested at 10 ng/ml


NeuMoDx Molecular, Inc. ● Confidential                 ●    NeuMoDx™ GBS Assay 510(k)                         ●   6/2018
    g. Interference with Non-Target Organisms

    The NeuMoDx™ GBS Assay was tested for interference in the presence of
    non-target organisms (co-habiting in the urogenital tract) by evaluating the
    performance of the assay at low levels of GBS on the NeuMoDx™ 288
    Molecular System. The same panel of 136 organisms (Table 6) used for
    assessing cross-reactivity was used for this study. The organisms were
    pooled into groups of 5-6 in clinical negative Lim broth and spiked with
    1200 CFU/mL cultured GBS. Testing validated detection of group B
    streptococcus in all of the pools tested. No interference due to commensal
    organisms was observed.

    h. Interference with Exogenous and Endogenous Substances

    The performance of the NeuMoDx™ GBS Assay was assessed on the
    NeuMoDx™ 288 Molecular System in the presence of exogenous and
    endogenous interfering substances which may typically be encountered in
    GBS clinical specimens. Each of the endogenous and exogenous
    substances listed, in Table 8, were added to pooled clinical negative Lim
    broth samples containing GBS at 1200 CFU/mL or 4000 CFU/mL. The 20
    exogenous and 6 endogenous substances that were tested for interference
    using the NeuMoDx™ GBS Test Strip resulted in no adverse effect on
    detection of GBS at either level tested further demonstrating the
    robustness of the NeuMoDx™ GBS Assay.

    Table 8: Exogenous and Endogenous Interfering Agents tested
                           Exogenous Substances                              Endogenous Substances
                                   Dulcolax®
        Monistat® Cream                                    K-Y™ Jelly         Human Amniotic Fluid
                                 Suppositories
      Yeast Gard Advanced™
                                 Fleet® Enema            McKesson Gel         Human Whole Blood
             (Douche)
        Metamucil® Fiber         Preparation H®
                                                       Contraceptive Foam        Human Urine
           Supplement                Cream
        Ex-lax® (Chocolate
                                Vagisil™ Powder        Moisturizing Lotion    Human Fecal Sample
               Pieces)
         Phillips’® Milk of       Norforms®            Neutrogena® Body
                                                                                    Mucus
             Magnesia            Suppositories                oil
                                FDS® Deodorant
         Pepto-Bismol™                                 Gold Bond® Powder      Human Genomic DNA
                                     Spray
                                  New Mama
           Kaopectate®
                                 Bottom Spray



    i. Carry-Over and Cross-Contamination Studies

    Potential sample carry-over and cross-contamination studies were
    performed on the NeuMoDx™ 288 Molecular System using the
    NeuMoDx™ GBS Test Strip. The two-part study first evaluated the impact
    on GBS negative samples by being interspersed with samples containing
    high GBS target (at 1x107 CFU/mL). The positive and negative samples
    were loaded such that each negative sample was adjacent to a high
    positive sample. The second part of this study processed all negative
    samples immediately following a run which had processed all high GBS
    concentration samples.




NeuMoDx Molecular, Inc. ● Confidential            ●   NeuMoDx™ GBS Assay 510(k)           ●   6/2018
                            No contamination was seen in negative samples integrated with high
                            level samples, or in negative samples that followed samples with high
                            concentrations of GBS demonstrating the lack of any carry over and /
                            or cross-contamination.



8. COMPARISON STUDIES
                            a. Method Comparison with Predicate Device
                               Not Applicable


                            b. Matrix Comparison
                               Not Applicable


9. CLINICAL PERFORMANCE
   SUMMARY
                            Clinical Performance

                            Performance characteristics were determined during a prospective clinical
                            method comparison study conducted at three (3) geographically diverse
                            laboratory locations to evaluate the comparative performance of the of the
                            NeuMoDx™ GBS Assay as implemented on the NeuMoDx™ 288
                            Molecular System compared to conventional culture methods
                            recommended by the Center for Disease Control (CDC) to identify GBS
                            from subcultures of enriched Lim broth. Specimens eligible for enrollment
                            were collected from pregnant women by health care providers for routine
                            standard of care screening purposes recommended by the CDC between
                            35-37 weeks gestation.

                            The collected vaginal / rectal swab specimens were transported to the
                            various laboratories in appropriate transport medium and then inoculated
                            into a selective Lim broth medium by laboratory personnel in preparation to
                            undergo an 18 – 24 hour incubation period. Following the incubation
                            period and routine care testing, the residual Lim broth samples were sub-
                            cultured to a sheep blood agar plate as recommended by the 2010
                            published CDC procedures for processing clinical specimens for culture of
                            GBS. The agar plates were incubated for up to 48 hours and inspected for
                            organisms suggestive of GBS. Suspected colonies were Gram-stained
                            and the Gram-positive cocci colonies were tested for catalase production;
                            Gram positive cocci colonies that tested negative for catalase production
                            were worked-up for further identification by a streptococcal grouping latex
                            agglutination test to determine the presence of GBS. Clinical performance
                            is based on 1193 specimens with complete, valid, and compliant results
                            included in the study and summarized in the tables below. The lower and
                            upper limits of the presented 95% confidence interval (CI) were calculated
                            using the 95% score confidence interval method.




                        NeuMoDx Molecular, Inc. ● Confidential   ●   NeuMoDx™ GBS Assay 510(k)   ●   6/2018
                           NeuMoDx™ GBS Assay Clinical Performance Summary
                                                                         Culture / Reference Method
                               Clinical Site Summary
                                                                 Positive        Negative          Total

                                                                                                               Sensitivity = 96.9%
                                                 Positive           253              37             290
                                                                                                               95% CI (94.1 – 98.4)
                              NeuMoDx
                                 ™                                                                             Specificity = 96.0%
                                                 Negative            8               895            903
                                GBS                                                                            95% CI (94.6-97.1)

                                                  Total             261              932           1193




                          Site Specific Clinical Performance of the NeuMoDx™ GBS Assay
                                                             Sensitivity                   Specificity               Prevalence b
                              Site         n
                                                             (95% CI) a                    (95% CI) a                  (95% CI) a

                                                               92.4%                          96.7%                     22.5%
                               A          351                   73/79                        263/272                    79/351
                                                             (84.4-96.5)                   (93.8-98.3)                (15.1-22.2)

                                                               98.4%                          94.4%                     15.8%
                               B          400                   62/63                        318/337                    63/400
                                                             (91.5-99.7)                   (91.4-96.4)                (10.8-17.0)

                                                                99.2%                         97.2%                      26.9%
                               C          442                  118/119                       314/323                    119/442
                                                             (95.4-99.9)                   (94.8-98.5)                (18.2-24.7)

                                                                96.9%                         96.0%                     21.9%
                              Total       1193                 253/261                       895/932                   261/1193
                                                             (94.1-98.4)                   (94.6-97.1)                (19.6-24.3)
                          a
                           The lower and upper limits of the presented 95% confidence interval (CI) were calculated using the 95% score
                          confidence interval method.
                          b
                            Prevalence calculations based on reference method results obtained by following the CDC-recommended
                          procedures for processing clinical specimens for culture of group B Streptococcus. (Published 2010)




9. INSTRUMENT NAME        NeuMoDx™ 288 Molecular System


10. SYSTEM SOFTWARE       FDA has reviewed applicant's Hazard Analysis and software
                          development processes for this line of product types:

                          Yes         X                     No __

11. CONCLUSIONS DRAWN
    FROM NON-CLINICAL
    AND CLINICAL TESTS
                          The subject device and the predicate device are substantially equivalent,
                          with respect to intended use, instructions for use, design features,
                          technological characteristics, manufacturing methods, performance
                          criteria, special controls, and safety and effectiveness. The subject device
                          is substantially equivalent to the predicate device (K090191).

12. CONCLUSION
                          Based on the information contained herein, we conclude the NeuMoDx™
                          GBS Assay (subject device) when implemented on the NeuMoDx™ 288
                          Molecular System is substantially equivalent to the legally marketed
                          predicate device (K090191), and is safe and effective for its labeled
                          intended use.

                      NeuMoDx Molecular, Inc. ● Confidential                     ●   NeuMoDx™ GBS Assay 510(k)                  ●   6/2018
EXHIBIT 24
                                                                  IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                   US009050594 B2


02)    United States Patent                                                   (IO)   Patent No.:     US 9,050,594 B2
       Williams et al.                                                        (45)   Date of Patent:       Jun.9,2015

(54)   SYSTEM AND METHOD FOR PROCESSING                                (58) Field of Classification Search
       AND DETECTING NUCLEIC ACIDS                                          CPC ...... B29C 66/71; B29C 65/08; B29C 65/606;
                                                                                         B29C 66/81423; B29C 66/8322; B29K
(71) Applicant: Molecular Systems Corporation, Aun                                2021/00; BOIL 2200/0684; BOIL 2200/0689;
                Arbor, MI (US)                                                          BOIL 2200/10; BOIL 2300/1827; BOIL
                                                                                     2400/0487; BOIL 2400/0655; BOIL 3/5027
(72) Inventors: Jeffrey Williams, Chelsea, MI (US);                         USPC ............................................ 435/283.1 ~309.4
                Sundaresh Brahmasandra, Ann Arbor,                          See application file for complete search history.
                MI (US); Michael T. Kusner, Ann
                Arbor, MI (US)                                         (56)                         References Cited

(73) Assignee: NeuMoDx Molecular, Inc., Ann Arbor,                                         U.S. PATENT DOCUMENTS
               MI (US)                                                             776,747 A        12/1904 Kling
                                                                                   778,036 A        12/1904 Hepp et al.
( *)   Notice:      Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                                              (Continued)
                    U.S.C. 154(b) by 127 days.                                               OTHER PUBLICATIONS

(21) Appl. No.: 13/766,359                                             Compton, Cancer and Metastasis Rev., vol. 11, pp. 105-119 (1992).

(22) Filed:         Feb. 13, 2013                                      Primary Examiner - Nathan Bowers
                                                                       Assistant Examiner Lydia Edwards
(65)                   Prior Publication Data                          (74) Attorney, Agent, or Finn Jeffrey Schox; Ivan Wong
       US 2013/0210127 Al           Aug. 15, 2013
                                                                       (57)                              ABSTRACT
                 Related U.S. Application Data                         A system and method for processing and detecting nucleic
                                                                       acids from a set of biological samples, comprising: a capture
(60) Provisional application No. 61/667,606, filed on Jul. 3,          plate and a capture plate module configured to facilitate bind-
     2012, provisional application No. 61/598,240, filed on            ing of nucleic acids within the set of biological samples to
     Feb. 13, 2012.                                                    magnetic beads; a molecular diagnostic module configured to
                                                                       receive nucleic acids bound to magnetic beads, isolate nucleic
(51) Int. Cl.
                                                                       acids, and analyze nucleic acids, comprising a cartridge
     C12M 1/34                  (2006.01)
                                                                       receiving module, a heating/cooling subsystem and a magnet
     C12M3/00                   (2006.01)
                                                                       configured to facilitate isolation of nucleic acids, a valve
                          (Continued)                                  actuation subsystem configured to control fluid flow through
(52) U.S. Cl.                                                          a microfluidic cartridge for processing nucleic acids, and an
     CPC ................. BOIL 315027 (2013.01 ); C12Q 1/68           optical subsystem for analysis of nucleic acids; a fluid han-
            (2013.01); BOIL 7152 (2013.01); C12M 23142                 dling system configured to deliver samples and reagents to
                    (2013.01); C12Q 1/686 (2013.01); BOIL              components of the system to facilitate molecular diagnostic
          3/502707 (2013.01); BOIL 3/502738 (2013.01);                 protocols; and an assay strip configured to combine nucleic
                    BOIL 71525 (2013.01); BOIL 2200/0684               acid samples with molecular diagnostic reagents for analysis
                                                   (2013.01);          ofnucleic acids.

                          (Continued)                                                     32 Claims, 24 Drawing Sheets




                                                                             1JO
                                                              _____ J _____________ _
                                                                         /
                                                              I                                I
                                                              I                                I
                                                              I                                I
                                                              I                                I
                                                              I                                I

                                               l..=::===:i:'t                                  I   210
                                                                                       -----J
                                                                  O
                                                                                               I
                                                                US 9,050,594 B2
                                                                               2


(51) Int. Cl.                                                                          8,052,929   B2    11/2011   Breidenthal et al.
     C12M 1100              (2006.01)                                                  8,088,616   B2     1/2012   Handique
                                                                                       8,105,477   B2     1/2012   Althaus et al.
     BOJL3/00               (2006.01)                                                  8,105,783   B2     1/2012   Handique
     C12Q 1/68              (2006.01)                                                  8,110,158   B2     2/2012   Handique
     BOIL 7/00              (2006.01)                                                  8,133,671   B2     3/2012   Williams et al.
     B29C 65/08             (2006.01)                                                  8,168,134   B2     5/2012   Lehto
     B29C 65/60             (2006.01)                                                  8,182,763   B2     5/2012   Duffy et al.
                                                                                       8,183,359   B2     5/2012   Becker et al.
     B29C 65/00             (2006.01)                                                  8,187,557   B2     5/2012   Van et al.
     B29L 31/00             (2006.01)                                                  8,247,176   B2     8/2012   Petersen et al.
(52) U.S.Cl.                                                                           8,248,597   B2     8/2012   Goldberg
     CPC ...... BOIL 2200/0689 (2013.01); BOIL 2200/10                                 8,268,245   B2     9/2012   Wahl
                                                                                       8,268,603   B2     9/2012   Taylor et al.
              (2013.01); BOIL 2300/1827 (2013.01); BOIL                                8,273.308   B2     9/2012   Handique et al.
                    2400/0487 (2013.01); BOIL 2400/0655                                8,287,820   B2    10/2012   Williams et al.
          (2013.01); B29C 65/08 (2013.01); B29C 65/606                                 8,288,520   B2    10/2012   Eder et al.
                  (2013.01); B29C 66171 (2013.01 ); B29C                               8,323,584   B2    12/2012   Ganesan
           66/81423 (2013.01); B29L 2031/756 (2013.01);                                8,323,900   B2    12/2012   Handique et al.
                                                                                       8,324,372   B2    12/2012   Brahmasandra et al.
                                 B29C 6618322 (2013.01)                                8,349,564   B2     1/2013   Macioszek et al.
                                                                                       8,394,336   B2     3/2013   Curcio
(56)                      References Cited                                             8,404,198   B2     3/2013   Amsheyet al.
                                                                                       8,415,103   B2     4/2013   Handique
                   U.S. PATENT DOCUMENTS                                               8,420,015   B2     4/2013   Ganesan et al.
                                                                                       8,431,413   B2     4/2013   Dority et al.
       5,681,529   A      10/1997   Taguchi et al.                                     8,440,149   B2     5/2013   Handique
       5,725,831   A       3/1998   Reichler et al.                                    8,470,586   B2     6/2013   Wu et al.
       5,783,148   A       7/1998   Cottingham et al.                                  8,470,588   B2     6/2013   Boehm et al.
       5,824,478   A      10/1998   Muller                                             8,473,104   B2     6/2013   Handique et al.
       6,331,266   Bl     12/2001   Powell et al.                                      8,480,976   B2     7/2013   Breidenthal et al.
       6,368,871   B1      412002   Christel et al.                                    8,491,178   B2     7/2013   Breidenthal et al.
       6,374,684   Bl      4/2002   Dority                                             8,501,461   B2     8/2013   Knight et al.
       6,374,685   Bl      4/2002   Daly                                               8,709,787   B2     4/2014   Handique
       6,431,476   Bl      8/2002   Taylor et al.                                  2003/0170686    Al     9/2003   Hoet et al.
       6,440,725   Bl      8/2002   Pourahmadi et al.                              2004/0018611    Al     1/2004   Ward et al.
       6,664,104   B2     12/2003   Pourahmadi et al.                              2005/0221529    Al    10/2005   Bang et al.
       6,692,700   B2      2/2004   Handique                                       2005/0233370    Al    10/2005   Ammann eta!.
       6,852,287   B2      212005   Ganesan                                        2005/0250199    Al*   11/2005   Anderson et al. .......... 435/287.2
       6,860,993   B2      3/2005   Effenhauser et al.                             2005/0272169    Al    12/2005   Griffin et al.
       6,872,315   B2      3/2005   Effenhauser et al.                             2006/0068204    Al     3/2006   Rasmussen et al.
       6,878,540   B2      4/2005   Pourahmadi et al.                              2006/0166233    Al     7/2006   Wu et al.
       6,893,879   B2      5/2005   Petersen et al.                                2006/0182300    Al     8/2006   Schwartz
       6,899,838   B2      5/2005   Lastovich                                      2007/0148174    Al     6/2007   Kudlicki et al.
       6,987,018   B2      1/2006   Taylor et al.                                  2007/0184463    Al     8/2007   Molho eta!.
       7,052,268   B2      5/2006   Powell et al.                                  2007/0196912    Al     8/2007   Facer et al.
       7,135,144   B2     11/2006   Christel et al.                                2007/0292941    Al    12/2007   Handique et al.
       7,192,557   B2      3/2007   Wu eta!.                                       2008/0057572    Al     3/2008   Petersen et al.
       7,270,786   B2      9/2007   Parunak et al.                                 2008/0146896    Al     6/2008   Rabinowitz et al.
       7,323,140   B2      1/2008   Handique et al.                                2008/0193384    Al     8/2008   Willard et al.
       7,332,130   B2      2/2008   Handique                                       2008/0200343    Al     8/2008   Clemens et al.
       7,569,346   B2      8/2009   Petersen et al.                                2008/0241569    Al    10/2008   Qin et al.
       7,674,431   B2      3/2010   Ganesan                                        2008/0280285    Al    11/2008   Chen et al.
       7,682,820   B2 *    3/2010   Bader ............... ........ 435/289.1       2009/0131650    Al     5/2009   Bral1masandra et al.
       7,731,906   B2      6/2010   Handique et al.                                2009/0215125    Al     8/2009   Reed et al.
       7,738,094   B2      6/2010   Goldberg                                       2009/0275014    Al*   11/2009   Maltezos et al .......... ........ 435/5
       7,763,209   B2      7/2010   Haley                                          2010/0009351    Al     1/2010   Brahmasandra et al.
       7,767,447   B2      8/2010   Breidenthal et al.                             2010/0009375    Al     1/2010   Sherman et al.
       7,820,030   B2     10/2010   Althaus et al.
                                                                                   2010/0029544    Al     2/2010   Cheng et al.
       7,906,758   B2      3/2011   Stults et al.
                                                                                   2010/0075311    Al     3/2010   Barrault et al.
       7,914,994   B2      3/2011   Petersen et al.
       7,935,537   B2                                                              2010/0300563    Al    12/2010   Ramtmas et al.
                           5/2011   Haley
       7,955,798   B2      6/2011   Mauritz                                        2010/0303687    Al    12/2010   Blaga et al.
       7,955,864   B2      6/2011   Cox et al.                                     2010/0323919    Al    12/2010   Chen et al.
       7,964,413   B2      6/2011   Macioszek et al.                               2011/0003281    Al     1/2011   Woudenberg et al.
       7,987,022   B2      7/2011   Handique et al.                                2011/0071031    Al     3/2011   Khripin et al.
       7,995,798   B2      8/2011   Krupnik et al.                                 2011/0201099    Al     8/2011   Anderson et al.
       7,998,708   B2      8/2011   Handique et al.                                2011/0318840    Al    12/2011   Ziglioli et al.
       8,003,329   B2      8/2011   Macevicz                                       2012/0046203    Al*    2/2012   Walsh et al.            ......... 506/39
       8,008,066   B2      8/2011   Lair et al.                                    2012/0245218    Al     9/2012   Fukushima et al.
       8,043,581   B2     10/2011   Ganesan                                        2012/0245337    Al     9/2012   Fabis et al.
       8,048,375   B2     11/2011   Breidenthal et al.
       8,048,386   B2     11/2011   Dority et al.                              * cited by examiner
U.S. Patent       Jun.9,2015             Sheet 1 of 24         US 9,050,594 B2




                       267




                                                     130
                                                         I
                                                     /
                                                 /
                                     -----~--------------
                                     '                              I
                                     I                             I
                                     I                             I
                                     I                             I
                                     I                             I
                                     I




                FIG. lA


                                                 250



                                                             [I]

          271                  110                                 130

                               FIG. lB
U.S. Patent             Jun.9,2015      Sheet 2 of 24             US 9,050,594 B2




                                             1000µL     FILTER HOLDER
                        190                   TIPS      WITH 24 FILTERS
                                                                          110
              . ""
              ..
              --. .
     00
     0         io

               I
                    •

                    I
                                              120             0-271
               V
              130 110
                                                     SAMPLE
                                                      RACK


                                     FIG. 2A


      130
                                                      269 260 120 110




                    210                                        271
                                     FIG. 2B
U.S. Patent       Jun. 9, 2015       Sheet 3 of 24       US 9,050,594 B2




                                                        110
                                                       ,J     115

                                                                    111



                '"~-----y              ------~)
                                     112
                                 FIG. 3A


                                     110                            110
                                 ,J                             ,J
             ----
              0000
              0000
              0000
              0000
              0000
              0000                                            - v-115
             In n flllin nl                rhnnnnl
   111   A    .V V V      V      ~         DV        V V V ~
                  112
                                 FIG. 3B
U.S. Patent          Jun.9,2015      Sheet 4 of 24                US 9,050,594 B2




     110                                     123     122
          ~   i============~

                                                                       120
                                                                       J
    128
               125                        127                   126
                                  FIG. 4




                                  FIG. SA
                                                         110'
                                                     r
                            + + + + ,--116
                            + + + +-
                            ++++
                            ++++
                            ++++
                            ++++
                                  FIG. SB
U.S. Patent          Jun.9,2015     Sheet 5 of 24             US 9,050,594 B2




                    155                                               130
                                                                 r




          FIG. 6A



       130
        ~
                     140L
                          150
                                                               }170
                                          [J[J [J   [J [J[J




       140L                                                        150
              150



                    160           FIG. 6B
U.S. Patent            Jun.9,2015         Sheet 6 of 24                US 9,050,594 B2




                                                                             130
                                                                         r
                                                            150




             148 177        172     FIG. 7A
                                                                             130
                                    180
                                                  j[JC]C]   [J Cl [J
                                                                         r
                                   &                   I                 155
                        0
                             :::                        ]   150




             148                    FIG. 7B                                  130
                                                                         r
                                                            150




       141
             148 177        172     FIG. 7C
U.S. Patent         Jun.9,2015    Sheet 7 of 24         US 9,050,594 B2




                                                               130
                                                           r

                                                  150




              177    172   171
                                 FIG. 70


                                                               130
                                                           r

                                                  150




              177    172

                                 FIG. 7E
                                             US 9,050,594 Bl
                            S\1eet S of 24
              Jun,9,2015
U.S. Patent




                                                    FIG. 9A
                                                    --    ---



                 146b
                   ~




                flG. 912.
U.S. Patent   Jun.9,2015   Sheet 9 of 24      US 9,050,594 B2




                                           FIG. lOA




                    145




                                           FIG. lOB
U.S. Patent      Jun.9,2015     Sheet 10 of 24         US 9,050,594 B2




                                                              170
                                                         ~
                                                        175

                                                        173




                 179      174--..                  ..---171 177



                         FIG. 1 lA
         ~CLOSED                    OOPEN               177
                                                     ~

         1DggDrn}176                ~

                                      179
                                     FIG. l 1B




                                             172




     FIG. 1 lC
U.S. Patent        Jun. 9, 2015       Sheet 11 of 24         US 9,050,594 B2




                                                                  180
                  187                                         ,r-1


                                                                   188
           186
         183
                 ~182 181
                 185 184
                             FIG. 12A

                                                       184
                                                       )
             000000000060


        ()




                                                             --   ~     210


         o 0 o 0 o 0 o 0 o 0 onono 0 o 0 o 0 o 0 o 0
                                  c:::::»
                                  =
                                  =
                                  =

                             FIG. l2B
U.S. Patent   Jun.9,2015   Sheet 12 of 24        US 9,050,594 B2




                                       180
                                   ,rJ




                                                182




                                             FIG. 12C

                                                 180
                                               ,rJ




                           FIG. 120
       182
U.S. Patent       Jun.9,2015       Sheet 13 of 24         US 9,050,594 B2




                                                           250
                                                      ~
                                    149
                                                    CCC
                        t>o
                     t>o
               {),¢0




               146{
                                                    }180



         172   177             153 160               178 155


                               FIG. 13
U.S. Patent           Jun.9,2015         Sheet 14 of 24          US 9,050,594 B2




                                                                      265




                  FIG. 14A



                                                          257

                                                                130
                      FIG. l4B
                                   210
            265




                                                                FIG. 14C
        0         0
                                     =
                                     ==
                                     = =
                                       =
U.S. Patent            Jun.9,2015                                        Sheet 15 of 24                                 US 9,050,594 B2




              LflflflflflMfiMfifi '
              ,oooooommom1
               000000000000
                000000000000
                                                                                         000000000000
               000000000000                                                              000000000000
               000000000000                                                              000000000000
               888888888888
               000000000000
                                                                                         000000000000
                                                                                         000000000000
                                                                                         000000000000
               000000000000                                                               0 0 0 0 0 0
               000000000000


                                                                                    II                                         I




                                                                                                                                   \
                                                                                                                                   255
                                        FIG. 15
                                                                                                           COUPLE TO
               S440                                                                                        GANTRY 256
                 ~
                                   ..............................
                             ,..
                                                                                             ...............................

                                               111
      000000000000
      000000000000                                                                       I                                     I
      000000000000
      000000000000                                                                       ~
      000000000000
      000000000000
      000000000000
                        II                                          I
                                                                                    S450
                             000000000000                                             ~
      000000000000
      000000000000
      000000000000
      000000000000            000000
      000000000000
      000000000000           000000
      000000000000            000000
                             I     >00000
             ~                                                                    FIG. 16A
           S410         II                                          II
U.S. Patent           Jun.9,2015                                    Sheet 16 of 24                          US 9,050,594 B2




               S440'                                                                                                   S450'
                 ~
                                   ....1....1.1..1....1.1....1....1....1....1....11



                                                                                                                  r
                                                                                           I°ooooooooooooooooood'ooo I
         000000000000                                                                      I°o0o0o0o0d'o°o°o0o0d'o°o I
         000000000000
         000000000000
         000000000000
                                                                                           I°ooooooood'o°ooooood'o°o I
         000000000000                                                                      I°o0o°o°o0o°o0d'o0o°o°o°o I
         gggggggggggg                                                                      Ioooooooooooooooooooooooo I
         000000000000      11                                                         I    I°ooooood'oooooooooocfoOo I
                                                                                           !0o0o0o°o°o0o°o°o0o°o°o0o !
                                                                                           Ioooooood'ooooooooooooooo I
         000000000000                                                                       °ooooo°o°ooo°ooooood'ooo
         000000000000
         000000000000            @@@@®@@@®@@@                                               °o°o0o°o0o0o°o0o0o°o°o°o
         000000000000
         000000000000             ®@@®@®
         000000000000
         000000000000            0000@®
         000000000000             000000
                                  ~@®@@@

                 rJ'
               S410'        II                                                        JI


                                                        FIG. l6B


              S440"
                ~
                                                                          JJ




                                                                                                                  S450"
         000000000000
         000000000000
         000000000000
         000000000000
                                                    .                                                          r
         000000000000
         000000000000
         000000000000
         00000@00000@      II                                                         I

         000000000000
         000000000000            ®@@@@®
         000000000000
         000000000000
         000000000000
         000000000000
         000000000000
                                ~©~@:©:©:©:©
         00000000000@            000000
                                 ~@@@®©
                rJ'                                                                        FIG. 16C
              S410"         I                                                         11
U.S. Patent          Jun.9,2015   Sheet 17 of 24           US 9,050,594 B2




                                   000000000000
                                   000000000000
                                   000000000000
                                   000000000000
                                   000000000000
                                   000000000000
                                   000000000000




              193      192

      190
              000000000000
              000000000000
              000000000000                               113
              000000000000
              000000000000                               110
              000000000000
              000000000000


                                  10000001
                              FIG. 17A



    190                              190




    240        192      193          240           192     193
                              FIG. l 7B
U.S. Patent   Jun. 9, 2015         Sheet 18 of 24   US 9,050,594 B2




                                    192

   193
            000000
   190
          00000000
                                                     -   .,i.--195


         ,..i:::===============-.S--195
                               ____,_


                             192
                        FIG. 18A




                                                     -   ~v-195


         ...c==============:::L..,z:-195
                                 -3'.._190

                             192
                        FIG. l8B
U.S. Patent   Jun.9,2015      Sheet 19 of 24      US 9,050,594 B2




                           FIG. 19




                                               240 230   190
                           FIG. 20
U.S. Patent    Jun.9,2015      Sheet 20 of 24                US 9,050,594 B2




                                            190

                                                                  230




                                                                  2~5

                                                236
                            FIG. 2 lA




                                                      193'


               00      o0 o       o0 o          00
              o0 o     o0 o       o0 o          o0 o
              000      000        000           000
     192'
              o0 o     o0 o       o0 o          o0 o
              o0 o     o0 o       o0 o          o0 o
              o0 o     o0 o       o0 o          o0 o            230'
              o0 o     o0 o       o0 o          o0 o
               00      o0 o       o0 o          o0 o

                                                      190'
                            FIG. 2 lB
U.S. Patent   Jun. 9, 2015   Sheet 21 of 24         US 9,050,594 B2


              260
               ~                     261




                                      FIG. 22




                                                269




                                              260




                       FIG. 23
U.S. Patent            Jun.9,2015        Sheet 22 of 24           US 9,050,594 B2




     400
          ~
          combining each biological sample of a set of biological
                                                                              S410
          samples with a quantity of magnetic beads to produce a
          set of magnetic bead-sample mixtures

      1 -------------------             -------------------            '-./   S420
      1 heating the set of magnetic bead-sample mixtures to            i-
      : produce a set of nucleic acid-magnetic bead samples            1
      I
       --------------------,--------------------                       I



          transferring each nucleic acid-magnetic bead sample of a
          set of nucleic aced-magnetic bead samples to a               IV S430
          corresponding fluidic pathway of a set of fluidic pathways

                                       •
          producing a set of purified nucleic acid volumes from the
          set of nucleic acid-magnet bead samples
                                                                       IV
                                                                              S440



                                       +                                   S450
          combining each purified nucleic acid volume of the set of    N
          purified nucleic acid volumes with a molecular diagnostic
          reagent to produce a set of nucleic acid-reagent mixtures


                                       •
          transferring each of the set of nucleic acid-reagent
          mixtures, through the corresponding fluidic pathway of the   IV
                                                                           S460

          set of fluidic pathways, to a detection chamber

                                       +
                                                                          S470
          receiving light from the set of nucleic acid-reagent mixtures IV


      --------------------'--------------------:/'\~480
      : generating a set of data based on light received form the
      1 set of nucleic acid-reagent mixtures                           r -
      1----------------------------------------·
                                    FIG. 24A
U.S. Patent               Jun.9,2015               Sheet 23 of 24                       US 9,050,594 B2




          transferring each nucleic acid-magnetic bead sample of a
          set of nucleic aced-magnetic bead samples to a
                                                                                            8430
          corresponding fluidic pathway of a set of fluidic pathways


      : occluding at least one fluidic pathway of the set of fluidic                    ~ 8432
      : pathways at a subset of a set of occlusion positions to                         :
      : define at least one truncated fluidic pathway                                   :
      -----------------------------------------
                        FIG. 24B


                                                                                            8440
          producing a set of purified nucleic acid volumes from the
          set of nucleic acid-magnet bead samples


      1 providing a magnetic field S441, such that each fluidic       ~ 8441
      : pathway in the set of fluidic pathways is configured to cross 1
      : the magnetic field                                            :
      ------------------- f--------------------
      1 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   ~   8442
      1 providing a heater configured to span a heating region of
                                                                                        1
      : the set of fluidic pathways                                                     1
      I                                                                                 I
      ------------------- .--------------------
      ~                                                              ~8~
      1 occluding at least one fluidic pathway of the set of fluidic 1
      : pathways at a subset of a set of occlusion positions to      :
      : define at least one truncated fluidic pathway containing a 1
      1 nucleic acid-magnet bead sample and coupled to a source :
      : for delivery of a wash solution and a release solution       :
      ~-------------------.--------------------'
      : delivering a wash solution through a portion of at least one ~ S444
      : fluidic pathway                                              1

      L-------------------.                      -------------------1
      fd~ i~;rin~-a-;ele-a~; ~;l~ti;n-th~o-u;h ~-p~~tio~-of~~ l~;;t- -                  ~ 8445
      : one fluidic pathway                                                             ,
      L----------------------------------------1
                                         FIG. 24C
U.S. Patent           Jun.9,2015         Sheet 24 of 24              US 9,050,594 B2




      transferring each of the set of nucleic acid-reagent
                                                                          S460
      mixtures, through the corresponding fluidic pathway of the
      set of fluidic pathways, to a detection chamber


     ~occluding at least one fluidic pathway of the set of fluidic:
     : pathways at a subset of a set of occlusion positions S462, ~ S462
     : which functions to define at least one truncated fluidic   1

     1 pathway coupled to a detection chamber of a set of         :
     : detection chambers                                         :
     ~----------------------------------------
                                 FIG. 24D
                                                      US 9,050,594 B2
                               1                                                                      2
    SYSTEM AND METHOD FOR PROCESSING                                       FIGS. 6A-6B depict embodiments of a molecular diagnos-
       AND DETECTING NUCLEIC ACIDS                                      tic module for processing and detecting nucleic acids;
                                                                           FIGS. 7A-7E depict a sequence ofoperations performed by
           CROSS-REFERENCE TO RELATED                                   elements of an embodiment of a molecular diagnostic mod-
                  APPLICATIONS                                          ule;
                                                                           FIG. 8 depicts an embodiment of a microfluidic cartridge
   T11is application claims the benefit of U.S. Provisional             and an embodiment of a cartridge platform;
Application Ser. No. 61/667,606, filed on 3 Jul. 2012, and                 FIGS. 9A-9B depict configurations of a linear actuator of
U.S. Provisional Application Ser. No. 61/598,240, filed on 13           an embodiment of a molecular diagnostic module;
Feb. 2012, which are incorporated herein in their entirety by      10      FIGS. lOA-lOB depict elements of an embodiment of a
this reference. This application is also related to U.S. appli-         valve actuation subsystem of a molecular diagnostic module;
cation Ser. No. 13/7 65,996, which is incorporated herein in its           FIGS. llA-11 C depict an embodiment ofa valve actuation
entirety by this reference.                                             subsystem of a molecular diagnostic module;
                                                                           FIGS. 12A-12D depict elements of an embodiment of an
                    TECHNICAL FIELD                                15   optical subsystem of a molecular diagnostic module;
                                                                           FIG.13 depicts a side view of an alternative embodiment of
   This invention relates generally to the molecular diagnos-           a molecular diagnostic module for processing and detecting
tics field, and more specifically to an improved system and             nucleic acids;
method for processing and detecting nucleic acids.                         FIGS.14A-14C depict an embodiment ofa fluid handling
                                                                   20   system of a system for processing and detecting nucleic acids;
                      BACKGROUND                                           FIG.15 depicts embodiments of elements of the fluid han-
                                                                        dling system;
   Molecular diagnostics is a clinical laboratory discipline               FIGS. 16A-16C are schematics depicting example meth-
that has developed rapidly during the last 25 years. It origi-          ods for processing and detecting nucleic acids;
nated from basic biochemistry and molecular biology                25      FIGS. 17A-17B show embodiments of consumables and
research procedures, but now has become an independent                  reagents used in a system for processing and detecting nucleic
discipline focused on routine analysis of nucleic acids (NA),           acids;
including deoxyribonucleic acid (DNA) and ribonucleic acid                 FIGS. 18A-18B depict an embodiment of an assay strip to
(RNA) for diagnostic use in healthcare and other fields                 facilitate analysis of a san1ple containing nucleic acids;
involving analysis of nucleic acids. Molecular diagnostic          30      FIG. 19 depicts an embodiment of an assay strip holder;
analysis of biological samples can include the detection of                FIG. 20 depicts an embodiment of an assay strip carrier;
one or more nucleic acid materials present in the specimen.                FIGS. 21A-21B show alternative embodiments of assay
The particular analysis perforn1ed may be qualitative and/or            strip holders and assay strips, respectively;
quantitative. Methods of analysis typically involve isolation,             FIG. 22 shows an embodiment of a filter to facilitate pro-
purification, and amplification of nucleic acid materials, and     35   cessing and detecting of nucleic acids;
polymerase chain reaction (PCR) is a common technique                      FIG. 23 shows an embodiment of a filter holder to facilitate
used to amplify nucleic acids. Often, a nucleic acid sample to          processing and detecting of nucleic acids; and
be analyzed is obtained in insufficient quantity, quality, and/            FIGS. 24A-24D depict embodiments of a method for pro-
or purity, hindering a robust implementation of a diagnostic            cessing and detecting nucleic acids.
technique. Current sample processing methods and molecu-           40
Jar diagnostic techniques are often labor/time intensive, low                     DESCRIPTION OF THE PREFERRED
throughput, and expensive, and systems of analysis are insuf-                             EMBODIMENTS
ficient. Furthermore, methods of isolation, processing, and
amplification are specific to certain sample matrices and/or               The following description of preferred embodiments of the
nucleic acid types and not applicable across common sample         45   invention is not intended to limit the invention to these pre-
and nucleic acid types.                                                 ferred embodiments, but rather to enable any person skilled in
   Due to these and other deficiencies of current molecular             the art to make and use this invention.
diagnostic systems and methods, there is thus a need for and            I. System for Processing and Detecting Nucleic Acids
improved system and method for processing and detecting                    As shown in FIGS. lA-lB and 7A, an embodiment of a
nucleic acids. This invention provides such a system and           50   system 100 for processing and detecting nucleic acids com-
method.                                                                 prises: a captnre plate 110 configured to facilitate binding of
                                                                        nucleic acids within a biological sample to a set of magnetic
        BRIEF DESCRIPTION OF THE FIGURES                                beads 119; a molecular diagnostic module 130 comprising a
                                                                        microfluidic cartridge receiving module 140, heating and
   FIGS. lA-lB depict an embodiment of a system for pro-           55   cooling subsystem 150, a magnet 160, a valve actuation sub-
cessing and detecting nucleic acids;                                    system 170, an optical subsystem 180; and an assay strip 190
   FIGS. 2A-2B depict an embodiment of elements, and a top              configured to facilitate mixing of molecular diagnostic
view of an embodiment of a system workiable, respectively,              reagents with a nucleic acid volume. Other embodiments of
of an embodiment of a system for processing and detecting               the system 100 may farther comprise at least one of a captnre
nucleic acids;                                                     60   plate module 120 configured to support the capture plate 11 O;
   FIGS. 3A-3B depict an embodiment of a captnre plate for              a filter 200 and filter holder 205 to facilitate sample prepara-
combining a sample with magnetic beads;                                 tion; a microfluidic cartridge 210 configured to facilitate
   FIG. 4 depicts an embodiment of a capture plate module to            sample processing; an assay strip holder 230; an assay strip
facilitate lysis of a biological sample and combination of the          carrier 240; a liquid handling system 250 configured to facili-
biological sample with magnetic beads;                             65   tate gas and fluid delivery to different elements of the system
   FIGS. 5A-5B depict an alternative embodiment of a cap-               100; a processor configured to analyze data resulting from a
ture plate;                                                             nm of the system 100; and a user interface configured to allow
                                                      US 9,050,594 B2
                               3                                                                       4
a user to interact with the system 100. The system 100 thus             while the puncturable foil seal 115 is disposable and replaced
functions to receive biological samples containing nucleic              after each nm of the system 100.
acids (i.e., impure nucleic acid samples), separate nucleic                The capture plate substrate 111 is configured such that the
acids from the biological samples, and analyze nucleic acid             capture plate 110 is capable ofresting on a flat surface, can be
samples according to at least one molecular diagnostic pro-             stacked with another capture plate 110, and also can be
tocol (e.g., PCR). Preferably, the system 100 is a walkaway             manipulated with industry standard instflllllent components
system by which a user loads a set of biological samples                for handling of microtiter plates. The capture plate substrate
containing nucleic acids, and receives a set of data resulting          also fonctions to define the set of wells 112 and to couple to
from a molecular diagnostic protocol without any farther                the puncturable foil seal 115. The capture plate substrate in is
sample manipulation by the user. Alternatively, the system         10   preferably composed of a PCR-compatible polymer that can
100 facilitates aspects of sample preparation for a molecular           be heat processed to couple to the puncturable foil seal 115,
diagnostic protocol, with some sample manipulation per-                 but can alternatively be composed of any appropriate material
formed by the user.                                                     that can contain a fluid and be bonded to the puncturable foil
    In one example workflow of the system 100, a liquid han-            seal 115.
dling system 250 aspirates a set of biological samples con-        15      The set of wells 112 of the capture plate substrate 111
taining nucleic acids (i.e., impure nucleic acid samples), and          fonction to receive at least one biological sample which con-
dispenses the set of biological samples into a capture plate            tain or are suspected of potentially containing nucleic acids,
110 to be lysed and combined with magnetic beads (contain-              and to facilitate combination of the biological sample with a
ing a proprietary affinity coating to bind the nucleic acids to         set of magnetic beads 119. Preferably, the wells 113 are each
the magnetic beads) by a capture plate module 120. The liquid      20   configured to accol11lllodate not only a biological sample, but
handling system 250 then aspirates substantially all of each            also to facilitate mixing of the biological sample with a set of
san1ple of the set oflysed biological samples combined with             magnetic beads 119 (e.g., using a pipettor, the liquid handling
magnetic beads (i.e., set of magnetic bead-samples) from the            system 250 or other apparatus), which preferably are pre-
capture plate no, and dispenses the set of magnetic bead-               loaded in wells 112, or alternatively may be added by an
samples into a microfluidic cartridge 210, aligned within a        25   operator. Preferably, the wells are also deeper than they are
cartridge receiving module 140 of a molecular diagnostic                wide to allow a significant number of wells 112 (e.g. 24) with
module 130, and configured to be manipulated by the molecu-             a clinically relevant sample volumes, and evenly spaced to
lar diagnostic module 130. A heating and cooling subsystem              facilitate aspiration, delivery, and/or mixing of multiple bio-
150, a magnet 160, and a valve actuation subsystem 170 of the           logical samples (e.g., with a multi-tip pipettor). Alternatively,
molecular diagnostic module 130 then facilitate separation of      30   the wells are wider than they are deep to facilitate larger
a set of nucleic acids from the magnetic bead-samples, as the           devices for mixing the biological samples with the magnetic
liquid handling system 250 dispenses wash solutions, release            beads 119. Each well 113 of the set of wells 112 also prefer-
solutions, and/or air at appropriate stages. The liquid han-            ably has a conically shaped bottom region, as shown in FIG.
dling system 250 then aspirates the set of nucleic acids from           3A, to facilitate complete aspiration of a fluid from a well.
the microfluidic cartridge 210 contained within the molecular      35   Alternatively, each well 113 may not have a conically shaped
diagnostic module 130, combines the set of nucleic acids with           bottom region. Additionally, in the orientation shown in FIG.
a set of molecular diagnostic reagents using an assay strip             3A, the tops of each well 113 in the set of wells 112 preferably
190, and dispenses the set of nucleic acids combined with the           form raised edges protruding from the capture plate substrate
set of molecular diagnostic reagents (i.e., set of nucleic acid-        111, in order to facilitate sealing of each well 113 by the
reagent mixtures) into the microfluidic cartridge 210 within       40   puncturable foil seal 115. Alternatively, the tops of each well
the molecular diagnostic module 130. The detection chamber              113 in the set of wells 112 may not form raised edges pro-
heaters 157, optical subsystem 180 and valve actuation sub-             truding from the capture plate substrate 111. The magnetic
system 170 of the molecular diagnostic module 130 then                  beads are preferably polymer beads, precoupled with a ligand
facilitate analysis of the set of nucleic acid-reagent mixtures         for binding to a nucleic acid, and comprising a superparag-
by a processor configured to display inforniation on a user        45   magnetic component. Additionally, the magnetic beads may
interface.                                                              be treated to be positively charged. However, the magnetic
   As stated, the above workflow is just one example work-              beads may alternatively be any appropriate magnetic beads
flow ofthe system 100, andotherworkflows of the system 100              (e.g. magnetic, parmagnetic, or superparamagnetic) config-
and methods of processing and detecting nucleic acid                    ured to facilitate biomagnetic separation.
samples are further described in Section 2 below. A detailed       50      Each quantity of magnetic beads 119 may be accompanied
description of elements of an embodiment of the system 100              by lysing reagents (e.g. proteinase K) and a sample process
are described in sections 1.1-1.6 below.                                control comprising nucleic acid sequences for DNA and
I. I System-Capture Plate and Capture Plate Module                      RNA, which function to lyse biological samples and to pro-
   As shown in FIGS. 3A and 3B, the capture plate 110                   vide a mechanism by which sample process controls may be
comprises a capture plate substrate in comprising a set of         55   later detected to verify processing fidelity and assay accuracy.
wells 112 and a puncturable foil seal 115, and functions to             The sample process control comprising nucleic acid
facilitate binding of nucleic acids within a biological sample          sequences for DNA and RNA allows one version of the cap-
to a set of magnetic beads 119. Preferably, the entire capture          ture plate to facilitate assays involving DNA and RNA detec-
plate 110 is configured to be a consumable (i.e., disposable),          tion. Preferably, the quantity of magnetic beads 119, lysing
such that each well of the capture plate 110 can only be used      60   reagents, and sample process controls is dried within each
once yet the remaining unused wells can be used during                  well to improve shelflife; however, the quantity of magnetic
additional runs of the system 100. Alternatively, at least a            beads 119, lysing reagents, and sample process controls may
portion of the capture plate 110 is configured to be reusable,          alternatively be in liquid form.
such that additional mixing or reagent additions can be per-               The puncturable foil seal 115 ftmctions to isolate each well
formed and portions of the capture plate 110 may be used for       65   113 of the set of wells 112, prevent contamination of the
multiple runs of the system 100. In one variation of the cap-           contents of each of the set of wells 112, protect the magnetic
ture plate 110, the capture plate substrate 111 is reusable,            beads 119 and other reagents stored in wells 112 from deg-
                                                      US 9,050,594 B2
                               5                                                                        6
radation, and provide infonnation identifying the capture                tions to receive, support, and heat a capture plate 110. The
plate no. The puncturable foil seal 115 preferably seals each            capture plate module 120 preferably comprises a thennally
well 113 of the capture plate 110, and is configured to be               conducting substrate 121 configured to cradle a capture plate
punctured by an external element (e.g., by a pipette tip), such          110, a capture plate heater 123, a capture plate receiving
that each well is sealed prior to being punctured. In one                module 125, and a capture plate electronics module 127.
variation, the puncturable foil seal 115 also forn1s a seal              Preferably, the capture plate module 120 fanctions to facili-
around an element that punctures it, and in another variation,           tate lysis of a biological sample deposited into a well 113 of
the puncturable foil seal 115 does not fonn a seal around an             the capture plate, and to facilitate binding of nucleic acids
element that punctures it, in order to prevent airlock. The              (i.e., within a lysed biological sample) to a quantity of mag-
puncturable foil seal 115 is also preferably labeled with iden-     10   netic beads 119 within a well 113 of the capture plate 110. In
tifying infonnation including at least one of manufacturer               a specific example, the capture plate module 120 has dimen-
information, capture plate contents, the lot of the contents, an         sions ofl 08 mmxl56 mmx45 mm and is configured to rest on
expiry date, and a unique electronic tag (e.g., barcode or QR            a flat surface.
code) providing more inforniation. Preferably, the punctur-                 The thermally conducting substrate 121 is configured to
able foil seal 115 does not extend beyond the footprint of the      15   cradle and support the capture plate 110, and fanctions to
capture plate no, but alternatively, the puncturable foil seal           conduct heat to the set of wells 112 of the capture plate 110.
115 may be any appropriate size and/or include protruding                Preferably, the thermally conducting substrate 121 is also
features (e.g., tabs) that facilitate handling of the capture            configured to reversibly couple to the capture plate 110, and
plate.                                                                   comprises a set of indentations 122 that encircle each well
   In one variation, the capture plate no may be prepackaged        20   113 in the set of wells 112. In one variation, the indentations
at least with magnetic beads 119, such that each well 113 in             122 completely confonn to the external surface of each well
the set of wells 112 is prepackaged with a set of magnetic               113 of the capture plate 110, but in another variation, the
beads 119 defined by a specific quantity or concentration of             indentations 122 may encircle a portion of each well 113 of
magnetic beads. The set of wells 112 may then be sealed by               the capture plate 110. Additionally, the indentations 122 are
the puncturable foil seal 115, which is configured to be punc-      25   preferably thermally conducting in order to conduct heat to
tured by an external element that delivers volumes ofbiologi-            the set of wells 112, and portions of the thennally conducting
cal samples to be mixed with the magnetic beads 119. In                  substrate 121 aside from the indentations 122 are composed
another variation, the capture plate 110 may not be prepack-             of non-conducting, rigid material. Alternatively, the entire
aged with magnetic beads 119, but the wells 113 of the cap-              thennally conducting substrate 121 may be composed of a
ture plate may still be sealed with a puncturable foil seal 115.    30   material that is thermally conducting.
In this variation, the puncturable foil seal 115 is configured to           The capture plate heater 123 is preferably coupled to the
be punctured by at least one external element, for co-delivery           thennally conducting substrate 121, and functions to transfer
of biological samples and magnetic beads intended to be                  heat, through the thernially conducting substrate 121, to a
combined.                                                                well 113 of the capture plate 110. The capture plate heater 123
   A variation of the capture plate 110' may farther comprise       35   preferably conforms to at least a portion of an indentation 122
a slotted rubber membrane 116, as shown in FIGS. SA and                  of the thermally conducting substrate 121, to facilitate heat
SB, configured to provide access through the puncturable foil            transfer through the indentation 122 to an individual well 113
seal 115 to the set of wells 112. The slotted rubber membrane            of the capture plate 110. In this variation, the capture plate
116 thus functions to prevent or reduce splashing, evapora-              heater 123 is one of a set of capture plate heaters 124, wherein
tion, and/or aerosolization of contents of the set of wells 112.    40   each capture plate heater 123 in the set of capture plate heaters
Preferably, the slotted rubber membrane 116 comprises slots              124 transfers heat to an individual well 113 of the set of wells
that are self-sealing and centered over wells of the set of wells        112 of the capture plate 110. Alternatively, the capture plate
112, and further does not extend beyond the footprint of the             heater 123 may confonn to portions of multiple indentations
capture plate 110. Alternatively, the slots of the slotted rubber        122 of the thennally conducting substrate 121, such that the
membrane 116 may not be self-sealing, and/or the slotted            45   capture plate heater 123 is configured to transfer heat to
rubber membrane 116 may be any appropriate size and com-                 multiple wells 113 of the capture plate 110. Preferably, the
prise features that extend beyond the footprint of the capture           capture plate heater 123 is a resistance heater, but alterna-
plate 110.                                                               tively, the capture plate heater 123 may be a Peltier or any
   In a specific example, the capture plate 110 comprises 24             appropriate heater configured to transfer heat to the capture
wells 113 with an 18 nun center-to-center pitch, each well          50   plate 110. The capture plate heater 123 may also further
having a volumetric capacity of 2 mL, and is compliant with              couple to a heat sink.
Society for Laboratory Automation and Screening (SLAS)                      The capture plate receiving module 125 comprises a cap-
standards. Each well 113 of the capture plate no in the specific         ture plate actuation system 126 that fanctions to couple the
example is also prepackaged with a specified quantity of                 capture plate module 120 to a capture plate 110. As shown in
magnetic beads 119, and comprises a protruding top edge that        55   FIG. 4, the capture plate actuation system 126 comprises a
is heat sealed to a puncturable foil seal. In addition, each well        structural support with hinged grips 128 and at least one
113 also contains other reagents beneficial for processing and           capture plate module actuator 129. The capture plate module
monitoring the sample, including proteinase K and one or                 actuator 129 is preferably a push-type solenoid with a spring
more specific nucleic acid stands designed to serve as a pro-            return, but may alternatively be any appropriate linear actua-
cess control. The specific example of the capture plate 110         60   tor, such as a hydraulic actuator. The structural support with
can thus combine two groups of 12 biological samples with                hinged grips 128 preferably couples to the capture plate
magnetic beads. The capture plate 110 in the specific exan1ple           heater 123 and houses the capture plate module actuator 129,
is produced by injection molding, has a footprint of 127.75              such that, in a first configuration, actuation of the capture
nunx85.5 mm, and is composed of a PCR-compatible                         plate module actuator 129 outwardly displaces the hinged
polypropylene based polymer with a high vapor barrier.              65   grips (allowing the capture plate module 120 to receive a
   An embodiment of the system 100 may farther comprise a                capture plate 110), and in a second configuration, actuation of
capture plate module 120, as shown in FIG. 4, which func-                the capture plate module actuator 129 inwardly displaces the
                                                      US 9,050,594 B2
                               7                                                                       8
hinged grips (allowing the capture plate module 120 to couple           biasing force against the set of springs 148 coupled to the
to the capture plate 110). The structural support with hinged           cartridge platform 141. The magnet receiving slot144 and the
grips 128 may farther comprise a textured and/or high-fric-             set of valve actuation slots 145 provide access, by a magnet
tion surface configured to grip a capture plate 110, but alter-         160 and a valve actuation subsystem 170, to the microfluidic
natively may not comprise a textured and/or high-friction               cartridge 210, as the microfluidic cartridge is vertically dis-
surface.                                                                placed by the linear actuator 146.
   The capture plate electronics module 127 is coupled to the              The cartridge platfom1 141 includes a cartridge loading
capture plate heater 123 and the capture plate actuation sys-           guiderail 142, a cartridge stop 143, a magnet receiving slot
tem 126, and fonctions to enable control of the capture plate           144, and a set of valve actuation slots 145, and functions to
heater 123 and the capture plate actuation system 126. Pref-       10   receive and align a microfluidic cartridge 210, while provid-
erably, the capture plate electronics module 127 modulates an           ing access to the microfluidic cartridge 210 by a magnet 160
output of the capture plate heater 123, in order to controllably        and a valve actuation subsystem 170. As shown in FIG. 8, an
heat at least one well 113 of the capture plate 110. Addition-          embodiment of the cartridge platform 141 includes a pair of
ally, the capture plate electronics module 127 preferably               parallel cartridge loading guiderails 142, initiating at a pair of
modulates the capture plate actuation system 126, in order to      15   inwardly tapering protrusions configured to guide a microf-
controllably couple the capture plate module 120 to a capture           luidic cartridge toward the pair of parallel cartridge loading
plate 110. Preferably, the capture plate electronics module             guiderails 142, and spanning two short edges of the cartridge
127 is coupled to an external power supply, such that the               platform 141. The embodiment of the cartridge platform 141
capture plate module 120 does not include an integrated                 also includes a cartridge stop 143 comprising a vertical tab
power supply; however, in alternative embodiments, the cap-        20   oriented perpendicular to the cartridge loading guiderails
ture plate electronics module 127 may be coupled to a power             142, and spanning a long edge of the cartridge platform.
supply integrated with the capture plate module 120.                    Preferably, the cartridge loading guiderails 142 and the car-
1.2 System-Molecular Diagnostic Module                                  tridge stop 143 are configured such that a microfluidic car-
   As shown in FIGS. 6A and 6B, an embodiment of the                    tridge 210 slides between the cartridge loading guiderails 142
molecular diagnostic module 130 of the system 100 includes         25   and hits the cartridge stop 143 to signal proper alignment.
a cartridge receiving module 140, a heating and cooling sub-            Alternatively, the cartridge loading guiderails 142 and the
system 150, a magnet 160, a valve actuation subsystem 170,              cartridge stop 143 may be configured such that a microfluidic
and an optical subsystem 180, and functions to manipulate a             cartridge slides over or along the cartridge loading guiderails
microfluidic cartridge 210 for processing of a biological               142, after which the cartridge stop 143 couples to a portion of
sample containing nucleic acids. The molecular diagnostic          30   the microfluidic cartridge 210 to ensure proper alignment of
module 130 is preferably configured to operate in parallel              the microfluidic cartridge. Additional variations of the car-
with at least one other molecular diagnostic module 130, such           tridge loading guiderails 142 and the cartridge stop 143 may
that multiple microfluidic cartridges 210 containing biologi-           be used to enable reception and alignment of a microfluidic
cal samples may be processed simultaneously. In a first varia-          cartridge 210 by the molecular diagnostic module 130, and
tion, the molecular diagnostic module 130 is configured to be      35   are known by those skilled in the art.
stackable with another molecular diagnostic module 130 in a                The embodiment of the cartridge platfonn 141 shown in
manner that enables access to a microfluidic cartridge 210              FIG. 8 also includes a set of valve actuation slots 145, oriented
within each molecular diagnostic module 130; an example of              perpendicular to the parallel cartridge loading guiderails 142
the first variation is shown in FIG. 6B, where the molecular            and configured to provide access to a valve actuation sub-
diagnostic modules 130 are stacked in a staggered configu-         40   system 170, and a maguet receiving slot 144 located among
ration. In the first variation, each molecular diagnostic mod-          the set of valve actuation slots 145. Preferably, the magnet
ule 130 may further comprise locking pins or other appropri-            receiving slot 144 and the set of valve actuation slots 145
ate mechanisms to couple the stacked molecular diagnostic               substantially span a long dimension of the cartridge platfonn
modules 130 together. In another variation, the molecular               141, as shown in FIG. 8, and are configured to correspond to
diagnostic module 130 may not be configured to stack with          45   locations onamicrofluidic cartridge 210 requiring a magnetic
another molecular diagnostic module, such that the molecular            field and/or valving to enable processing of a biological
diagnostic modules 130 are configured to rest side-by-side on           sample and nucleic acid detection once the microfluidic car-
the same plane. Elements of an embodiment of the molecular              tridge 210 has been aligned within the molecular diagnostic
diagnostic module 130 are further described in sections 1.2.1           module 130. Thus, alternative configurations of the magnet
to 1.2.5 below.                                                    50   receiving slot 144 and the set of valve actuation slots 145 may
1.2.1 Molecular Diagnostic Module-Cartridge Receiving                   accommodate other cartridges with alternative regions
Module                                                                  requiring magnetic fields and/or valving to enable other pro-
   As shown in FIG. 9A, the cartridge receiving module 140              tocols. In one alternative embodiment, the magnet receiving
of the molecular diagnostic module 130 comprises a cartridge            slot 144 and the set of valve actuation slots may comprise one
platform 141 including a cartridge loading guiderail 142, a        55   continuous void of the cartridge platform 141, such that the
cartridge stop 143, a magnet receiving slot 144, and a set of           cartridge platform 141 supports a microfluidic cartridge 210
valve actuation slots 145; a linear actuator 146 configured to          along the periphery of the microfluidic cartridge 210, but
displace a microfluidic cartridge 210 resting on the cartridge          forms a continuous void 1mder a majority of the footprint of
platform 141, and a set of springs 148 coupled to the cartridge         the microfluidic cartridge 210.
platform 141. The cartridge receiving module 140 thus func-        60      The linear actuator 146 fonctions to linearly displace a
tions to receive, align, and compress a microfluidic cartridge          microfluidic cartridge 210 resting on the cartridge platfonn
210 for processing of a biological sample according to a                141, in order to compress the microfluidic cartridge 210 and
molecular diagnostic assay protocol. As shown in FIGS.                  position the microfluidic cartridge 210 between a cartridge
7A-7C, the cartridge platform 141 is preferably configured to           heater 153 and an optical subsystem 180 on one side of the
receive a microfluidic cartridge 210 along a cartridge loading     65   microfluidic cartridge 210, and a magnet 160 and detection
guiderail 142 until it reaches a cartridge stop 143, and be             chamber heaters 157 on another side of the microfluidic car-
vertically displaced by the linear actuator 146, which places a         tridge 210. The linear actuator 146 also functions to provide
                                                      US 9,050,594 B2
                               9                                                                      10
a sufficient counterforce to the valve actuation subsystem 170          may altogether be replaced by a second linear actuator con-
such that a microfluidic cartridge 210 within the molecular             figured to linearly displace a microfluidic cartridge 210, rest-
diagnostic module 130 remains properly situation upon                   ing on the cartridge platform 141, in a direction opposite to
manipulation by the valve actuation subsystem 170. Thelin-              the displacements enforced by the linear actuator 146.
ear actuator 146 further functions to move a nozzle 149                    Similarly, the nozzle 149, the heating and cooling sub-
coupled to the liquid handling system 250, in order to couple           system 150, the cartridge heater 153, and the magnet 160 are
the liquid handling system 250 to a fluid port 222 of the               preferably coupled to springs, such that springs are positioned
microfluidic cartridge 210. In the orientation of the molecular         between elements 149,150, 153, and 160, and substrates that
diagnostic module 130 shown in FIGS. 7B and 7B, the linear              elements 149, 150, 153, and 160 are mounted to. Alterna-
actuator 146 is preferably coupled to a portion of the heating     10   tively an elastomeric material is preferably positioned
and cooling subsystem 150 a portion of the optical subsystem            between elements 149,150, 153, and 160, and substrates that
180, and the nozzle 149, and vertically displaces the cartridge         elements 149, 150, 153, and 160 are mounted to. The springs
heater 153, the optical subsystem 180, and the nozzle 149 to            and/or elastomeric material function to provide proper func-
position the cartridge heater 153, 180 and the nozzle 149 over          tioning and alignment of subsystems of the molecular diag-
the microfluidic cartridge 210. The vertical displacement also     15   nostic module 130 as the linear actuator 146 is extended or
allows the microfluidic cartridge 210 to receive a magnet 160,          retracted, contributing to reliability and a reduction in stack
which provides a magnetic field to facilitate a subset of a             up tolerance risk. The springs and/or elastomeric material
molecular diagnostic protocol, and detection chamber heaters            further function to allow more pressure to be applied to occlu-
157, which allows amplification of nucleic acids for molecu-            sion positions of a microfluidic cartridge 210 aligned within
lar diagnostic protocols requiring heating and cooling of the      20   the molecular diagnostic module 130, and an appropriate
nucleic acid (e.g. PCR). Preferably, the linear actuator 146 is         pressure to be applied to elements 149, 150, 153 and 160 of
a scissor jack actuator configured to apply substantially uni-          the molecular diagnostic module 130. Thus, proper contact is
form pressure over all occlusion positions of a microfluidic            maintained between elements 149, 150, 153, and 160, and a
cartridge 210 aligned within the molecular diagnostic module            microfluidic cartridge 210 being manipulated by the molecu-
130, and to operate in at least two configurations. In a           25   lar diagnostic module. These elements are described in fur-
retracted configuration 146a, as shown in FIG. 9A, the scissor          ther detail below.
jack actuator has not linearly displaced the cartridge platfonn         1.2.2 Molecular Diagnostic Module--Heating/Cooling Sub-
141, and in an extended configuration 146b, as shown in FIG.            system and Magnet
9B, the scissor jack actuator has linearly displaced the microf-           The heating and cooling subsystem 150 of the molecular
luidic cartridge 210 to position the microfluidic cartridge 210    30   diagnostic module 130 comprises a cartridge heater 153, a fan
between the subsystems 153, and 180, and the magnet 160                 155, and a set of detection chamber heaters 157 and functions
and detection chamber heaters 157. Additionally, the                    to controllably heat portions of a microfluidic cartridge 210
extended configuration 146b of the scissor jack actuator is             for processing of a biological sample containing nucleic acids
configured to couple the nozzle 149 to a fluid port 222 of the          according to a molecular diagnostic protocol. In the orienta-
microfluidic cartridge 210, such that the liquid handling sys-     35   tion of an embodiment of the molecular diagnostic module
tern 250 can deliver solutions and gases for processing of              130 shown in FIGS. 7A-7C, the cartridge heater 153 is pref-
biological samples. The linear actuator 146 may alternatively           erably coupled to the linear actuator 146 of the cartridge
be any appropriate linear actuator, such as a hydraulic, pneu-          receiving module 140 and configured to span a central region
matic, or motor-driven linear actuator, configured to linearly          of a microfluidic cartridge 210 aligned within the molecular
displace a microfluidic cartridge within the molecular diag-       40   diagnostic module 130, the fan 155 is located at a back wall of
nostic module 130.                                                      the cartridge receiving module 140, and the set of detection
   As shown in FIGS. 7B, 7C, and 8, a set of springs 148 is             chamber heaters 157 is located inferior to a set of detection
coupled to the cartridge platform 141 and functions to provide          chambers 213 of the microfluidic cartridge 210. In alternative
a counteracting force against the linear actuator 146 as the            embodiments of the molecular diagnostic module 130, the
linear actuator 146 displaces a microfluidic cartridge 210         45   heating and cooling subsystem 150 may have any appropriate
resting on the cartridge platform 141. The set of springs 148           alternative configuration that provides controlled heating and
thus allows the cartridge platform 141 to return to a position          cooling to a microfluidic cartridge within the molecular diag-
that allows the microfluidic cartridge 210 to be loaded and             nostic module 130.
unloaded from the molecular diagnostic module 130 when                     The cartridge heater 153 functions to transfer heat to a
the linear actuator 146 is in a retracted configuration 146b, as   50   heating region 224 of a microfluidic cartridge 210, for induc-
shown in FIG. 7B. Preferably, in the orientation shown in               ing a pH shift to release bound nucleic acids from magnetic
FIG. 7B, the set of springs 148 is located at peripheral regions        beads within the heating region 224. The cartridge heater 153
of the bottom side of the cartridge platform 141, such that the         is preferably a plate-shaped heater configured to transfer heat
set of springs 148 does not interfere with the magnet or the            to the microfluidic cartridge 210 only from one side of the
valve actuation subsystem 170. Alternatively, the set of           55   cartridge heater 153, such that heat flows through one face of
springs 148 may be located at any appropriate position to               the plate-shaped heater to the microfluidic cartridge 210. In a
provide a counteracting force against the linear actuator 146.          specific example, the cartridge heater 153 is a silicon wafer
Ina specific example shown in FIG. 6A, the set of springs 148           etched to be conductive and form a resistance heater. In the
comprises four springs located near corners of the bottom               preferred variation, the cartridge heater 153 is either flip-chip
side of the cartridge platform 141, but in other variations, the   60   bonded (i.e., soldered to back side of a circuit board), or wire
set of springs 148 may comprise any appropriate number of               bonded to a circuit board, and then coupled using linear
springs. Each spring of the set of springs 148 is also prefer-          bearings and springs to a plate coupled to the linear actuator
ably housed within a guide to prevent deviations from linear            146. The preferred variation allows independent control ofl2
vertical motions (in the orientation shown in FIG. 7B); how-            independent channels, corresponding to 12 different path-
ever, each spring in the set of springs 148 may alternatively      65   ways for sample processing. In another variation, heating
not be housed within a guide. In an alternative embodiment of           through one face is accomplished using a plate-shaped resis-
the molecular diagnostic module 130, the set of springs 148             tance heater that has one exposed face and thermal insulation
                                                      US 9,050,594 B2
                              11                                                                        12
covering all other faces, and in yet another variation heating           detection chamber heaters and a set of detection chambers,
through one face is accomplished using a Peltier heater. In a            without compressively damaging the set of detection cham-
variation of the cartridge heater 153 using a Peltier heater, the        ber heater 157. Preferably, each detection chamber heater is
cartridge heater 153 comprises a thermoelectric material, and            configured to contact a surface of a detection chamber in the
produces different temperatures on opposite faces of the car-            extended configuration 146b of the linear actuator 146; how-
tridge heater 153 in response to a voltage difference placed             ever, each detection chamber heater may be farther config-
across the thermoelectric material. Thus, when a current                 ured to couple to a detection chamber in the extended con-
flows through the Peltier heater, one face of the Peltier heater         figuration 146b of the linear actuator 146. In a first variation,
lowers in temperature, and another face of the Peltier heater            the set of detection chamber heaters 157 comprises silicon
increases in temperature. Alternative variations of the car-        10   chip heaters flip chipped to one surface of a flexible printed
tridge heater 153 can be used to appropriately transfer heat to          circuit board, with a set of springs coupled to an opposite
a heating region 224 of the microfluidic cartridge 210.                  surface of the flexible printed circuit board, such that each
   Preferably, the cartridge heater 153 is configured to lin-            spring in the set of springs aligns with a detection chan1ber
early translate with the linear actuator 146 of the cartridge            heater. In the first variation, contact between each detection
receiving module 140, in order to align with a heating region       15   chamber heater and a detection chamber is thus maintained
224 spanning a central portion of a microfluidic cartridge 210           by a biasing force provided by an individual spring through
aligned within the molecular diagnostic module 130. In one               the flexible printed circuit board. In a second variation, the set
variation, the cartridge heater 153 is preferably fixed relative         of detection chamber heaters 157 comprises silicon chip heat-
to the linear actuator 146 such that (in the orientation shown           ers flip chipped to one surface of a rigid printed circuit board,
in FIGS. 7B-7C), the cartridge heater 153 can only move             20   with a set of springs coupled to an opposite surface of the rigid
vertically with the linear actuator. In an alternative variation,        printed circuit board. In the second variation, the set of
the cartridge heater 153 may additionally be configured to               springs thus fimction to collectively transfer a force through
translate laterally with a horizontal plane (in the orientation          the rigid printed circuit board to maintain contact between the
shown in FIGS. 7B-7C), such that the cartridge heater 153 can            set of detection chamber heaters and a set of detection cham-
translate in at least two perpendicular coordinate planes. In       25   bers. Preferably, each detection chamber heater in the set of
this alternative variation, the cartridge heater 153 can be              detection chamber heaters 157 is configured to contact and
configured to sweep across a surface of a microfluidic car-              heat a bottom surface of a detection chamber (in the orienta-
tridge 210 aligned within the molecular diagnostic module                tion shown in FIG. 7B); however, each detection chamber
130, or to translate in response to motion of the microfluidic           heater may alternatively be configured to contact and heat
cartridge 210, such that the position of the cartridge heater       30   both a top and a bottom surface of a detection chamber.
153 relative to a heating region 224 of the microfluidic car-            Additionally, each detection chamber heater preferably cor-
tridge 210 is always fixed.                                              responds to a specific detection chamber of the set of detec-
   The fan 155 functions to modulate heat control within the             tion chambers 213 and fanctions to individually heat the
molecular diagnostic module 130, by enabling heat transfer               specific detection chamber; however, alternatively, each
from warm objects within the molecular diagnostic module            35   detection chamber heater may be configured to heat multiple
130 to cooler air external to the molecular diagnostic module            detection chambers in the set of detection chambers 213.
130. In the orientation shown in FIG. 6A, the fan 155 is                 Preferably, all detection chamber heaters in the set of detec-
preferably located at a back face of the molecular diagnostic            tion chan1ber heaters 157 are identical; however, the set of
module 130, such heat within the molecular diagnostic mod-               detection chamber heaters 157 may alternatively not com-
ule 130 is transferred out of the back face of the molecular        40   prise identical detection chamber heaters.
diagnostic module 130 to cooler air external to the molecular               In one variation, each detection chamber heater in the set of
diagnostic module. In a specific embodiment, the molecular               detection chamber heaters 157 comprises a donut-shaped
diagnostic module 130 comprises four fans 155 located at the             heater, configured to encircle a surface of a detection cham-
back face of the molecular diagnostic module 130; however,               ber. The donut-shaped heater may farther include a conduct-
in alternative embodiments the molecular diagnostic module          45   ing mesh configured to allow detection through the heater
130 may comprise any appropriate nU111ber of fans located at             while still allowing efficient heat transfer to the detection
any appropriate position of the molecular diagnostic module              chamber. In an alternative variation, each detection chamber
130. In one variation, the fan 155 may be passive and driven             heater in the set of detection chamber heaters 157 may include
solely by convection currents resulting from motion of hot air           a plate-shaped Peltier heater, similar to Peltier cartridge
within the molecular diagnostic module to cooler air outside        50   heater 153 described above. In this alternative variation, each
of the molecular diagnostic module; however, in alternative              detection chamber heater is thus configured to heat one side of
variations, the fan 155 may be motor-driven and configured to            a detection chamber through one face of the detection cham-
actively cool internal components of the molecular diagnostic            ber heater. In one specific example, the molecular diagnostic
module 130 if molecular diagnostic module elements exceed                module 130 comprises 12 diced silicon wafers with conduc-
a certain threshold temperature.                                    55   tive channels flip chipped to 12 detection chambers, provid-
   The set of detection chamber heaters 157 functions to                 ing resistive heating to each of the 12 detection chambers. In
individually heat detection chambers of a set of detection               another specific example, the molecular diagnostic module
chambers 213 within a microfluidic cartridge 210. Each                   130 comprises a 12 Peltier detection chamber heaters config-
detection chamber heater in the set of detection chamber                 ured to heat 12 detection chambers of a microfluidic cartridge
heaters 157 is preferably configured to heat one side of one        60   210 aligned within the molecular diagnostic module 130. In
detection chamber in the set of detection chambers 213, and is           other alternative variations, each detection chamber heater
preferably located such that the extended configuration 146b             may comprise any appropriate heater configured to individu-
of the linear actuator 146 of the cartridge receiving module             ally heat a detection chamber.
140 puts a detection chamber in proximity to a detection                    The magnet 160 of the molecular diagnostic module 130
chamber heater. As mentioned above, the set of detection            65   fanctions to provide a magnetic field for isolation and extrac-
chamber heaters 157 is preferably coupled to springs or an               tion of nucleic acids bound to magnetic beads within a
elastomeric layer to ensure direct contact between the set of            microfluidic cartridge 210, aligned within the molecular
                                                      US 9,050,594 B2
                              13                                                                        14
diagnostic module 130. Preferably, the magnet 160 is fixed               biological sample containing nucleic acids, reagents and/or
within the molecular diagnostic module 130, such that the                air through the microfluidic cartridge 210. In an embodiment
extended configuration 146b of the linear actuator 146 allows            of the molecular diagnostic module shown in FIGS. 7D-7E,
the magnet 160 to pass through the magnet receiving slot 144             the set of pins 172 and the pin housing are located directly
of the cartridge receiving module 140 and into a magnet                  under the microfluidic cartridge 210, such that the set of pins
housing region 218 of the microfluidic cartridge 210. In an              can access the microfluidic cartridge 210 through the valve
example, as shown in FIGS. 7A-7C, the magnet 160 is a                    actuation accommodating slots 145 of the cartridge platfonn
rectangular prism-shaped magnet 160 fixed lillder the car-               141. The cam card 177 in the embodiment is positioned under
tridge platforn1 141, and configured to pass through the car-            the set of pins and is coupled to a linear cam card actuator 178
tridgeplatfonn 141, into amagnethousingregion218 located            10   configured to laterally displace the cam card 177 to vertically
under the heating region 224 of the microfluidic cartridge               displace pins of the set of pins 172. Preferably, as shown in
210. Preferably, the magnet 160 is one of two or three mag-              FIG. llA, the cam card 177 rests on a low friction surface
nets lined up in parallel, such that each of the fluidic pathways        configured to facilitate lateral displacement of the cam card
of a microfluidic cartridge housing the magnets is exposed to            177; however, the cam card 177 may alternatively rest on a
two or three times as much magnetic flux, and two to threes         15   bed of ball bearings to facilitate lateral displacement of the
times as many opportm1ities to capture magnetic beads. Alter-            cam card 177, or may rest on any feature that allows the cam
natively, the magnet 160 is a single magnet configured to                card 177 to be laterally displaced by the linear cam card
expose a set of fluidic pathways to a magnetic field. Prefer-            actuator 178.
ably, the magnet 160 or group of multiple magnets is coupled                The cam card 177, as shown in FIGS. 7D and llA, includes
to a magnet holder within the molecular diagnostic module           20   a set of hills 176 and valleys 179, and functions to transfonn
130. Additionally, the magnet holder is preferably composed              linear motion in one plane to vertical motion in another plane.
of an insulating material, such that the magnet holder does not          In one variation, the cam card 177 is coupled to a linear
interfere with proper functioning of the cartridge heater 153.           actuator and contacts the ends of pins in a set of pins 172, such
Alternatively, the magnet holder may not be composed of an               that when a hill 176 of the cam card 177 passes under a pin,
insulating material.                                                25   the pin is in a raised configuration 177a, and when a valley
   In one variation, the magnet 160 or group of multiple                 179 of the cam card 177 passes under a pin, the pin is in a
magnets comprises a permanent magnet, composed of a mag-                 lowered configuration 177b. The hills 176 and valleys 179 of
netized material (e.g., a ferromagnet) providing a substan-              the can1 card 177 are preferably in a set configuration, as
tially fixed magnetic field. In an alternative variation, the            shown in FIG. l1B, such that lateral motion of the cam card
magnet 160 or group of multiple magnets comprises an elec-          30   177 to a set position raises a fixed subset of the set of pins 172.
tromagnet configured to provide a modifiable magnetic field,             In this manner, lateral movement of the can1 card 177 to
such that the intensity of the magnetic field can be adjusted,           difforent positions of a set of positions consistently raises
the polarity of the magnetic field can be reversed, and the              different subsets of the set of pins 172 to occlude different
magnetic field can be substantially removed upon removal of              portions of a fluidic pathway 220 of a microfluidic cartridge
a current flowing within the electromagnet. Preferably, the         35   210 in contact with the set of pins 172. Thus, portions of a
magnet 160 or group of magnets is also fixed relative to the             fluidic pathway 220 may be selectively occluded and opened
molecular diagnostic module 130; however, the magnet 160                 to facilitate processing of a biological sample according to
or group of magnets may alternatively be configured to trans-            any appropriate tissue, cellular, or molecular diagnostic assay
late vertically (in the orientation shown in FIG. 7B), such that         protocol. In one variation, the cam card is configured to be
the magnet 160 or group of magnets can extend into and              40   laterally displaced in two coordinate directions within a plane
retract from the magnet receiving slot 144 of the cartridge              (e.g., by x-y linear actuators), and in another variation, the
platform 141 and the magnet housing region 218 of the                    cam card is configured to be laterally displaced in only one
microfluidic cartridge 210. Additionally, the magnet 160 or              coordinate direction within a plane (e.g., by a single linear
group of magnets preferably rides on linear bearings and                 actuator). In a specific example, the hills 176 of the cam card
springs (or an elastomeric material) to ensure proper contact       45   177 are raised 1 mm above the valleys 179 of the cam card
with a microfluidic cartridge in an extended configuration               177, the hills 176 and valleys 179 each have a 2 mm wide
146b of the linear actuator 146, in a manner that allows most            plateau region, and a hill 176 region slopes down to a valley
of force from the linear actuator 146 to translate to full occlu-        region 179 at a fixed angle over a 2 mm length. In the specific
sion of a subset of the set of occlusion positions (i.e., without        example, the cam card 177 is driven by a Firgelli linear
leakage).                                                           50   actuator. Alternative variations may include any appropriate
   Alternative configurations and/or compositions of the                 configurations and geometries of a cam card with hills 176
magnet 160 may also be appropriate in facilitating isolation             and valleys 179, driven by any appropriate actuator.
and extraction of nucleic acids bound to magnetic beads                     In alternative embodiments of the valve actuation sub-
within the microfluidic cartridge 210.                                   system 170, the cam card 177 may be a cam card wheel
1.2.3 Molecular Diagnostic Module-Valve Actuation Sub-              55   comprising a set of hills 176 and valleys 179 on a cylindrical
system                                                                   surface, and configured to convert rotary motion to linear (i.e.,
   As shown in FIGS. lOA-llC, the valve actuation sub-                   vertical) motion of the set of pins 172. The cam card wheel
system 170 of the molecular diagnostic module 130 com-                   may be configured to contact ends of pins in the set of pins
prises a set of pins 172 configured to translate linearly within         172, and may be coupled to a motor shaft and driven by a
a pin housing 175, by sliding a cam card 177 laterally over the     60   motor. In other alternative embodiments of the valve actua-
pins 172. The valve actuation subsystem 170 functions to                 tion subsystem 170, the cam card 177 may altogether be
provide a biasing force to deforn1 an object in contact with the         replaced by a set of cams, each configured to individually
set of pins 172. In a configuration wherein a microfluidic               rotate about an axis. In these alternative embodiments, rotat-
cartridge 210 is aligned within the molecular diagnostic mod-            ing subsets of the set of cams raises corresponding subsets of
ule 130, the valve actuation subsystem 170 thus functions to        65   the set of pins, and occludes specific portions of a fluidic
occlude a fluidic pathway 220 of the microfluidic cartridge              pathway 220 of a microfluidic cartridge 210 in contact with
210 at a set of occlusion positions 226, to control flow of a            the set of pins 172.
                                                      US 9,050,594 B2
                              15                                                                        16
   The set of pins 172 functions to selectively occlude por-             housing 175 contacting the set of pins 172 may alternatively
tions of a fluidic pathway 220 of a microfluidic cartridge 210           be coated with a lubricant configured to facilitate sliding
at least at subsets of a set of occlusion positions 226. The pins        motions. Other variations of the pin housing 175 and the set of
of the set of pins 172 are preferably cylindrical and, in the            pins 172 may include no additional provisions to facilitate
orientation shown in FIG. HA, configured to slide over a cam             sliding of a pin within a pin housing charmel.
card 177 and within a pin housing 175. Each pin in the set of            1.2.4 Molecular Diagnostic Module-Optical Subsystem
pins 172 preferably also includes a first spring 173 that func-              As showninFIGS.12A-12D, the optical subsystem 180 of
tions to provide a counteracting force to restore a pin to a             the molecular diagnostic module 130 comprises a set of light
lowered configuration 177b; however, each pin in the set of              emitting diodes (LEDs) 181, a set of excitation filters 182
pins 172 may alternative not include a first spring 173, and        10
                                                                         configured to transmit light from the set of LEDs 181, a set of
rely solely on gravity to return to a lowered configuration
                                                                         dichroic mirrors 183 configured to reflect light from the set of
177b. Preferably, as shown in FIG. HC, each pin is also
                                                                         excitation filters 182 toward a set of apertures 185 configured
composed of two parts separated by a second spring, which
functions to allow sufficient force to fully occlude a microf-           to transmit light toward a set of nucleic acid samples, a set of
luidic channel but prevents forces from being generated that        15
                                                                         emission filters 186 configured to receive and transmit light
could damage the pin, microfluidic cartridge and/or cam card.            emitted by the set of nucleic acid samples, and a set of pho-
Each pin also preferably comprises a first region 171 config-            todetectors 187 configured to facilitate analysis of light
ured to slide within the pin housing 175, and a second region            received through the set of emission filters 186. The optical
174 configured to exit the pin housing 175. The second region            subsystem 180 may further comprise a set of lenses 184
174 is preferably of a smaller dimension than the first region      20   configured to focus light onto the set of nucleic acid samples.
171, such that each pin is constrained by the pin housing 175            The optical subsystem 180 thus functions to trar1smit light at
to be raised by a limited amount. Alternatively, the first region        excitation wavelengths toward a set of nucleic acid samples
171 and the second region 174 may have any appropriate                   and to receive light at emission wavelengths from a set of
configuration to facilitate raising and lowering of a pin by a           nucleic acid sarnples. Preferably, the optical subsystem 180 is
fixed amount. In a specific example, the valve actuation sub-       25   coupled to an optical subsystem actuator 188 configured to
system 170 comprises 12 sets of pins 172 configured to selec-            laterally displace and align the optical subsystem 180 relative
tively occlude 12 fluidic pathways 212 of a microfluidic car-            to the set of nucleic acid samples, and is further coupled to a
tridge 210 aligned within the molecular diagnostic module;               linear actuator 146 of the cartridge receiving module 140 to
however. other embodiments may comprise any appropriate                  position the optical subsystem 180 closer to the set of nucleic
number of sets of pins 172.                                         30   acid samples. Alternatively, the optical subsystem 180 may
   In the orientation shown in FIG. HA, each pin in the set of           not be coupled to a linear actuator 146 of the cartridge receiv-
pins 172 preferably has a circular cross section and round               ing module 140, and may only be configured to translate
ends, configured to facilitate sliding within a pin housing 175,         laterally in one direction. In a specific exarnple, the optical
sliding over a cam card 177 surface, and occlusion of a fluidic          subsystem 180 comprises a set of 12 apertures, a set of 12
pathway 220. Alternatively, each pin may comprise any               35   lenses, a set of 12 dichroic mirrors, a set of 12 excitation
appropriate cross-sectional geometry (e.g., rectangular) and/            fillers, a set of 12 LEDs, a set of 12 emission filters, arid a set
or end shape (e.g., flat or pointed) to facilitate occlusion of a        of 12 photodetectors. In the specific example, as shown in
fluidic pathway 220. Preferably, the surface of each pin in the          FIG. 7A-7E, the optical subsystem 180 is located within the
set of pins 172 is composed of a low-friction material to                molecular diagnostic module 130 and coupled to the linear
facilitate sliding motions (i.e., over a cam card 177 or within     40   actuator 146 of the cartridge receiving module 140, such that,
a pin housing 175); however, each pin may alternatively be               in the extended configuration 146b of the linear actuator 146,
coated with a lubricant configured to facilitate sliding                 the optical subsystem 180 can be positioned closer to a
motions.                                                                 microfluidic cartridge 210 aligned within the molecular diag-
   The pin housing 175 fi.mctions to constrain and guide the             nostic module. Conversely in the specific example, the optical
motion of each pin in the set of pins 172, as the cam card 177      45   subsystem 180 is positioned away from the microfluidic car-
slides under the set of pins 172. Preferably, the pin housing            tridge 210 in the retracted configuration 146a of the linear
175 comprises a set of pin housing channels 169 configured to            actuator 146. In the specific example, the optical subsystem
surround at least one pin in the set of pins 172. In one varia-          180 is further coupled to an optical subsystem actuator 188
tion, each pin in the set of pins 172 is surrmmded by an                 configured to laterally displace the optical subsystem 180
individual channel of the set of pin housing channels 169;          50   relative to the microfluidic cartridge 210, such that the optical
however, in another variation a cham1el of the set of pin                subsystem 180 can be aligned with a set of detection cham-
housing channels 169 may be configured to surround multiple              bers 213 of the microfluidic cartridge 210.
pins in the set of pins 172. In an example shown in FIGS.                    Preferably, the set of LEDs 181 are not all identical but
7D-7E and HA, the pin housing is located under the cartridge             rather chosen to efficiently produce a certain band of wave-
platform 141, such that the set of pin housing charmels 169 is      55   lengths oflight, such that light from the set of LEDs 181 can
aligned with the set of valve actuation accommodating slots              be filtered to appropriate narrow wavelengths for analysis of
145, to provide access, by the set of pins 172, to a microfluidic        nucleic acid samples. Alternatively, all LEDs in the set of
cartridge 210 aligned on the cartridge platform 141. In the              LEDs 181 may be identical, and produce white light compris-
example, the pin housing 175 thus constrains the set of pins             ing all wavelengths of visible light that is filtered to produce
172, such that each pin can only move linearly in a vertical        60   the desired wavelength, in which case the LEDs may be
direction. Each pin housing challllel preferably has a con-              stationary. Preferably, the set of LEDs 181 includes phos-
stricted region 168 configured to limit the motion of a pin              phor-based LEDs, but the set of LEDs 181 may alternatively
within a pin channel; however, each pin housing channel may              include any LEDs configured to provide light of the desired
alternatively not include a constricted region. Preferably, sur-         range of wavelengths. The LEDs of the set of LEDs 181 are
faces of the pin housing 175 contacting the set of pins 172 are     65   preferably configured to emit light of wavelengths corre-
composed of a low friction material to facilitate sliding of a           sponding to at least one of the set of excitation filters 182, the
pin within a pin housing charmel; however, surfaces of the pin           set of dichroic mirrors 183. and the set of emission filters 186.
                                                        US 9,050,594 B2
                               17                                                                         18
    The set of excitation filters 182 is configured to align with          specific example, in the orientation shown in FIG. 12A, the
the set of LEDs 181 in the optical subsystem 180, and func-                faces of the set oflenses 184 are oriented perpendicular to the
tions to transmit light at excitation wavelengths toward the set           faces of the set of excitation filters 182, to account for light
of dichroic mirrors 183 of the optical subsystem 180. Prefer-              reflection by the set of dichroic mirrors 183 at a 90° angle. In
ably, the set of excitation filters 182 are not identical excita-          the specific example, the set of lenses also includes identical
tion filters, but rather chosen to transmit the different desired          114" high m1merical aperture lenses. In other variations, the set

ranges of excitation wavelengths. Alternatively, all excitation            oflenses 184 may be oriented in any appropriate configura-
filters of the set of excitation filters 182 are identical, and            tion for focusing light from the set of dichroic mirrors 183
configured to transmit light having a fixed range of excitation            onto a set of nucleic acid samples, and may include lenses of
wavelengths. In one variation, the set of excitation filters 182      10   any appropriate specification (i.e., numerical aperture).
includes band pass filters, configured to transmit light                       The set of apertures 185 is located on an aperture substrate
between two bounding wavelengths, in another variation, the                189 and configured to align with the set of lenses 184, and
set of excitation filters 182 includes short pass filters config-          functions to allow focused light from the set oflenses 184 to
ured to transmit light below a certain wavelength, and in yet              pass through to the set ofnucleic acid samples. The aperture
another variation, the set of excitation filters 182 includes         15   substrate 189 is preferably coupled to the linear actuator 146
long pass filters configured to transmit light above a certain             of the cartridge receiving module 140, which allows the opti-
wavelength. Preferably, the set of excitation filters 182 is               cal subsystem 180 to linearly translate and be positioned near
interchangeable, such that individual excitation filters may be            and away from a microfluidic cartridge 210 aligned within the
interchanged to provide different excitation wavelengths of                molecular diagnostic module 130. Alternatively, the aperture
light; however, the set of excitation filters 182 may alterna-        20   substrate 189 may not be coupled to the linear actuator 146 of
tively be fixed, such that the optical subsystem 180 is only               the cartridge receiving module 140. Preferably, all apertures
configured to transmit a fixed range of excitation wave-                   185 in the set of apertures 185 are identical, and configured to
lengths.                                                                   allow identical light profiles to be focused, through the set of
    TI1e set of dichroic mirrors 183 is configured to align with           lenses 184, onto a set of nucleic acid samples. Alternatively,
the set of excitation filters 182, and functions to receive and       25   the set of apertures 185 may not include identical apertures. In
reflect light from the set of excitation filters 182 toward the            one variation, each aperture in the set of apertures 185 may be
detection chamber, such that light having a range of excitation            individually adjustable, in order to provide individually
wavelengths may be focused, through a set of apertures, onto               modifiable aperture dimensions (e.g., width, length, or diam-
a set of nucleic acid samples. The set of dichroic mirrors 183             eter) to affect light exposure. In an alternative variation, each
also functions to receive and transmit light from a set of            30   aperture in the set of apertures 185 is fixed. Other variations
emission filters 186 toward a set of photodetectors 187, which             may include interchangeable aperture substrates 189, such
is described in more detail below. All dichroic mirrors in the             that features of the set ofapertures (e.g., aperture dimensions,
set of dichroic mirrors 183 are preferably identical in orien-             number of apertures) may be adjusted by interchanging aper-
tation relative to the set of excitation filters 182 and the set of        ture substrates 189.
emission filters 186, and configured to reflect and transmit the      35       The set of emission filters 186 is configured to align with
appropriate wavelengths oflight for the given LED. Alterna-                the set of dichroic mirrors, and functions to transmit emission
tively, the set of dichroic mirrors 183 may include identical              wavelengths oflight from the set of nucleic acid samples, and
dichroic mirrors, with regard to orientation, light transmis-              to filter out excitation wavelengths of light. Preferably, each
sion, and light reflection. In a specific example, in the orien-           emission filter of the set of emission filters 186 are configured
tation shown in FIG. 12A, the set of excitation filters 182 is        40   to transmit light having a fixed range of emission wave-
oriented perpendicular to the set of emission filters 186, with            lengths, while blocking light of excitation wavelengths.
the set ofdichroic mirrors 183 bisecting an angle between two              Alternatively, the set of emission filters 186 may comprise
planes fonned by the faces of the set of excitation filters 182            identical emission filters, such that individual emission filters
and the set of emission filters 186. In the specific example,              of the set of emission filters 186 are configured to transmit the
light from the set of excitation filters is thus substantially        45   same ranges of emission wavelengths. In one variation, the set
reflected at a 90° angle toward the set of apertures 185, and              of emission filters 186 includes band pass fillers, configured
light from the set of emission filters 186 passes in a substan-            to transmit light between two bounding wavelengths, in
tially straight direction through the set of dichroic mirrors 183          another variation, the set of emission filters 186 includes short
toward the set of photodetectors 187. Other variations of the              pass filters configured to transmit light below a certain wave-
set of dichroic mirrors 183 may include any configuration of          50   length, and in yet another variation, the set of emission filters
dichroic mirrors, excitation fillers, and/or emission filters that         186 includes long pass filters configured to transmit light
enable transmission oflight of excitation wavelengths toward               above a certain wavelength. Preferably, the set of emission
a set of nucleic acid samples, and transmission of light from              filters 186 is interchangeable, such that individual emission
the set of nucleic acid samples toward a set of photodetectors             filters may be interchanged to transmit and/or block different
187.                                                                  55   wavelengths oflight; however, the set of emission filters 186
    In one embodiment, the optical subsystem may further                   may alternatively be fixed, such that the optical subsystem
include a set oflenses 184 configured to align with the set of             180 is only configured to transmit a fixed range of emission
dichroic mirrors 183, which functions to focus light, from the             wavelengths.
set of excitation filters 182 and reflected off of the set of                  The set of photodetectors 187 is configured to align with
dichroic mirrors 183, onto a set of nucleic acid samples con-         60   the set of emission filters 186, and functions to receive light
figured to emit light in response to the light from the set of             from the set emission filters to facilitate analysis of the set of
excitation filters 182. All lenses in the set of lenses 184 are            nucleic acid samples. All photodetectors in the set of photo-
preferably identical in orientation relative to the set of dich-           detectors 187 are preferably identical; however, the set of
roic mirrors and in dimension; however, the set of lenses 184              photodetectors 187 may alternatively include non-identical
may alternatively comprise non-identical lenses, such that            65   photodetectors. Preferably, the set of photodetectors 187
light passing through different lenses of the set oflenses 184             includes photodiodes comprising a photoelectric material
is focused differently on different nucleic acid samples. In a             configured to convert electromagnetic energy into electrical
                                                       US 9,050,594 B2
                               19                                                                        20
signals; however, the set of photodetectors 187 may alterna-              functions to define the set of wells 192 and to couple to the
tively comprise any appropriate photodetectors for facilitat-             puncturable foil seal 195. The assay strip substrate 191 is
ing analysis of biological samples, as is known by those                  preferably configured to be received by a corresponding assay
skilled in the art.                                                       strip holder 230 configured to hold multiple assay strips 190,
   The optical subsystem actuator 188 is coupled to the opti-             but may alternatively not be configured to couple to an assay
cal subsystem 180, and functions to laterally translate the               strip holder 230. The assay strip substrate 191 is preferably
optical subsystem 180 relative to a set ofnucleic acid samples            composed of a PCR-compatible polymer, such as polypropy-
being analyzed. Preferably, the optical subsystem actuator                Jene, that can be heat processed to couple to the puncturable
188 is a linear actuator configured to translate the optical              foil seal 115, but can alternatively be composed of any appro-
subsystem 180 in one dimension; however, the optical sub-            10   priate material that can contain a fluid and be bonded to the
system actuator 188 may alternatively be an actuator config-              pllllcturable foil seal 115.
ured to translate the optical subsystem 180 in more than one                  The set of wells 192 of the assay strip substrate 191 ftmc-
dimension. In a specific example, as shown in FIGS. 7A-7D                 tion to receive at least one nucleic acid sample, and to facili-
and 12D, the optical subsystem actuator 188 is configured to              tate combination of the nucleic acid sample with at least one
translate the optical subsystem 180 laterally in a horizontal        15   of a set of molecular diagnostic reagents. The molecular
plane, to align the optical subsystem 180 with a set of detec-            diagnostic reagents of the set of molecular diagnostic
tion chambers 213 of a microfluidic cartridge 210 within the              reagents preferably comprise reagents configured to analyze
molecular diagnostic module 130. In another example, the                  the set ofnucleic acid volumes for markers of at least one of
optical subsystem may be configured as a disc revolving                   gonorrhea (GC), Chlamydia (CT), herpes simplex virus
around an axis with the LEDs and photodetectors stationary           20   (HSY), human immunodeficiency virus (HIV), human respi-
and the disc containing the filters. In other variations, the             ratory diseases, vaginal diseases, hepatitis C virus (HCV),
optical subsystem actuator 188 may be configured in any                   hepatitis B virus (HBV), trichonomas, group B streptococcus
appropriate mal1ller to facilitate alignment of the optical sub-          (GBS), factor 2 (FII) gene, and factor five (FV) gene, but may
system 180 relative to a set of nucleic acid samples being                alternatively comprise reagents used to perform alternative
analyzed.                                                            25   molecular diagnostic protocols. Preferably, the wells 193 of
1.2.5 Molecular Diagnostic Module Alternative Embodi-                     the assay strip substrate 191 are each configured to accom-
ments and Variations                                                      modate not only a nucleic acid sample, but also to facilitate
   As described above, alternative embodiments of the                     mixing of the nucleic acid sample with at least one of a set of
molecular diagnostic module 130 and alternative variations                molecular diagnostic reagents (e.g., using a pipettor or other
of subsystems and elements of the molecular diagnostic mod-          30   apparatus). Additionally, the molecular diagnostic reagents of
ule 130 may be configured to process a biological san1ple                 the set of molecular diagnostic reagents preferably comprises
containing nucleic acids, isolate nucleic acids from the bio-             probes and primers to detect the sample process controls
logical sample, and detect nucleic acids. An example of an                provided by the capture plate, in order to verify process fidel-
alternative embodiment of a molecular diagnostic module                   ity and assay accuracy. Preferably, the wells 193 are deep
130, as shown in FIG. 13, includes a cartridge receiving             35   enough to facilitate mixing without splashing, and evenly
module 140', a heating and cooling subsystem 150 1, a magnet              spaced to facilitate aspiration, delivery, and/or mixing of mul-
160', a valve actuation subsystem 170', and an optical sub-               ti pie biological samples (e.g., with a multi-tip pipettor). Alter-
system 180', and functions to manipulate an alternative                   natively, the wells are wide and shallow to facilitate drying of
microfluidic cartridge 210' for processing of biological                  reagents in the wells to increase shelflife and larger devices
samples containing nucleic acids. Other alternative embodi-          40   for mixing the nucleic acids with molecular diagnostic
ments of the molecular diagnostic module 130" may be con-                 reagents. Each well 193 of the set of wells 192 also preferably
figured to receive alternative microfluidic cartridges 210", for          has a rounded bottom region, as shown in FIG. 18A, to facili-
processing of biological samples containing nucleic acids.                tate complete aspiration of a fluid from a well 193; however,
1.3 System-Assay Strip                                                    each well 193 may alternatively not have a rounded bottom
   As shown in FIGS. 18A and l8B, the assay strip 190                45   region. Additionally, the set of wells 192 is preferably
comprises an assay strip substrate 191 comprising a set of                arranged in staggered rows, which fllllctions to facilitate
wells 192, and typically a puncturable foil seal 195, and                 access to individual wells 193 of the set of wells, to reduce
functions to facilitate combination of a set of nucleic acid              one dimension of the assay strip 190, and also to prevent
sampleswithasetofmoleculardiagnosticreagentsforampli-                     cross-contamination of fluids within the wells due to drip-
fication and/or detection of a nucleic acid sequence or              50   ping. Alternatively, the set of wells 192 may not be arranged
sequences. Preferably, the entire assay strip 190 is configured           in staggered rows.
to be a consumable (i.e., disposable), such that the assay strip              The puncturable foil seal 195 functions to protect the
190 can be used during multiple runs of the system 100, then              molecular diagnostic reagents stored in wells 112 from deg-
the assay strip 190 is disposed of once all of the wells 192,             radation, isolate each well 193 of the set of wells 192, prevent
containing unitized reagents for a single test or group of tests,    55   contamination of the contents of each of the set of wells 192,
is exhausted. Alternatively, at least a portion of the assay strip        and provide information identifying the assay strip 190. The
190 is configured to be reusable, such that wells may be                  puncturable foil seal195 preferably seals each well 193 of the
reloaded with reagents and reused with the system 100. In one             assay strip 190, and is configured to be pllllctured by an
variation of the assay strip 190, the assay strip substrate 191 is        external element (e.g., by a pipette tip), such that each well is
reusable, while the puncturable foil seal 195 is disposable and      60   sealed prior to being punctured. In one variation, the pllllc-
replaced after each run of the system 100. In another varia-              turable foil seal 195 also forms a seal around an element that
tion, the reusable assay strip substrate 191 does not require a           pllllctures it, and in another variation, the puncturable foil seal
puncturable foil seal 195, such that reagents specific to a               195 does not form a seal around an element that punctures it,
certain nucleic acid sequences may be deposited into open                 in order to prevent airlock. The puncturable foil seal 195 is
wells of the assay strip substrate 191 by a user.                    65   also preferably labeled with identifying information includ-
   The assay strip substrate 191 is configured such that the              ing at least one of manufacturer inforniation, assay strip con-
assay strip 190 is capable of resting on a flat surface, and              tents, the lot of the contents, an expiry date, and a unique
                                                       US 9,050,594 B2
                               21                                                                       22
electronie tag (e.g., barcode or QR code) providing more                  assay strip holder 230 is constructed to facilitate insertion and
information. Preferably, the puncturable foil seal 195 does               removal of the assay strips 190 from the assay strip holder
not extend beyond the footprint of the assay strip 190, but               230.
alternatively, the puncturable foil seal 195 may be any appro-               In one variation, the assay strip holder 230 is not configured
priate size and/or include protruding features (e.g., tabs) that          to facilitate cooling of molecular diagnostic reagents within
facilitate handling of the assay strip.                                   the assay strips 190; however, in another variation as shown in
   In one variation, the assay strip 190 may be prepackaged               FIG. 21A, the assay strip holder 230 may be further config-
with a set of molecular diagnostic reagents, such that each               ured to couple to an aluminum block 235 coupled to a set of
well 193 in the set of wells 192 is prepackaged with a quantity           Peltier units 236 configured to facilitate cooling of molecular
                                                                     10   diagnostic reagents within the assay strips 190. Additionally,
of molecular diagnostic reagents. The set of wells 192 may
                                                                          the assay strip holder 230 may be configured to be received
then be sealed by the puncturable foil seal 195, which is
                                                                          and carried by an assay strip carrier 240, which, as shown in
configured to be punctured by an external element that deliv-
                                                                          FIG. 20, functions to facilitate handling and alig11111ent of
ers volumes of nucleic acid samples to be combined with the               multiple assay strip holders 230. In a specific exainple, as
set of molecular diagnostic reagents. In another variation, the      15   shown in FIG. 19, the assay strip holder 230 has dimensions
assay strip 190 may not be prepackaged with a set of molecu-              of 127.76 mmx85.48 mmx14.35 mm, complies withAmeri-
lar diagnostic reagents, and the wells 193 of the assay strip             cai1 National Standards Institute (ANSI) and Society for
190 may not be sealed with a puncturable foil seal 195. In yet            Laboratory Automation and Screening (SLAS) standards,
another variation, the system may comprise ai1 empty assay                and is configured to hold six 16-well assay strips for a total of
strip 190 without a puncturable foil seal 195, and an assay          20   96 wells 193. In another specific example, as shown in FIG.
strip 190 comprising reagents and a puncturable foil seal 195,            21B, the assay strip holder 230' is configured to hold four
such that a user may add specific reagents to the empty assay             assay strips 190', each comprising 24 wells 193' for a total of
strip to be used in conjunction with the assay strip comprising           96 wells per assay strip holder 230'. Other combinations of
reagents. In variations comprising a puncturable foil seal 195,           the described embodiments, variations, and examples of the
the puncturable foil seal 115 is configured to be ptmctured by       25   assay strip 190, assay strip holder 230, and assay strip carrier
at least one external element, for co-delivery of nucleic acid            240 may be incorporated into embodiments of the system 100
sainples and molecular diagnostic reagents intended to be                 for processing and detecting nucleic acids.
combined.                                                                 1.4 System-Microfluidic Cartridge
   In a specific example, the assay strip 190 has an 87 111111x 16           The microfluidic cartridge 210 functions to receive a set of
mm footprint and comprises 24 wells 113 arranged in two              30   magnetic bead-sainples, facilitate separation of nucleic acids
staggered rows, with a 9 n1111 center-to-center pitch between             from the set of magnetic bead-samples, receive a set of
adjacent wells 193 within each row. Each well 193 of the set              nucleic acid-reagent sainples, and facilitate analysis of
of wells has a capacity of 60 µL to accommodate a volume of               nucleic acids from the set ofnucleic acid-reagent samples. In
a molecular diagnostic reagent, 20 µL of a sample fluid, and              one embodiment, the microfluidic cartridge 210 comprises a
any displacement caused by a pipette tip (e.g., 100 or 300 µL        35   top layer 211 including a set of sainple port-reagent port pairs
pipette tip). Each well 113 of the assay strip 190 in the specific        212 and a set of detection chambers 213; an intermediate
exainple is also prepackaged with a quantity of molecular                 substrate 214, coupled to the top layer 211 and partially
diagnostic reagents, and comprises a protruding top edge (7 5             separated from the top layer 211 by a film layer 215, config-
microns high) that is heat sealed to a puncturable foil seal. The         ured to form a waste chamber 216; an elastomeric layer 217
capture plate no in the specific example is produced by injec-       40   partially situated on the intennediate substrate 214; a magnet
tion molding, has a footprint of 127.75 mmx85.5 nu11, and is              housing region 218 accessible by a magnet 160 providing a
composed of a PCR-compatible polypropylene based poly-                    magnetic field; and a set of fluidic pathways 219, each formed
mer with a high vapor barrier. In the specific embodiment, the            by at least a portion of the top layer 211, a portion of the film
vapor barrier is further increased by depositing a thin metallic          layer 215, and a portion of the elastomeric layer 217. In the
layer to the outside of the assay strip 190.                         45   embodiment, the microfluidic cartridge 10 further comprises
   As described earlier, the assay strip 190 may be configured            a bottom layer 221 coupled to the intermediate substrate 214
to be received by an assay strip holder 230. The assay strip              and configured to seal the waste chfilllber 216. Furthermore,
holder 230 functions to receive and align multiple assay strips           in the embodiment, the top layer 211 of the microfluidic
190, such that a multichannel pipettor or other fluid delivery            cartridge 210 further comprises a shared fluid port 222, a vent
system may combine multiple nucleic acid san1ples with               50   region 223, and a heating region 224, such that each fluidic
molecular diagnostic reagents using wells 193 of multiple                 pathway 220 in the set of fluidic pathways 219 is fluidically
assay strips 190. In one variation, the assay strip holder 230            coupled to a sample port-reagent port pair 224, the shared
may be configured to contain Assay strips 190 including                   fluid port 222, the waste chamber 216, and a detection cham-
reagents for substantially different molecular diagnostic                 ber 225, comprises a turnabout portion 226 configured to pass
assays, as shown in FIG. l 7B, such that a single run of the         55   through the heating region 224 ai1d the magnetic field, and is
system 100 involves analyzing a set of nucleic acid samples               configured to pass through the vent region 223 upstream of
under different molecular diagnostic assays. In another varia-            the detection chamber 225. Each fluidic pathway 220 thus
tion, the assay strip holder 230 may be configured to contain             functions to receive and facilitate processing of a sample fluid
assay strips 190 including reagents for identical molecular               containing nucleic acids as it passes through different por-
diagnostic assays, such that a single run of the system 100          60   tions of the fluidic pathway 220.
involves analyzing a set of nucleic acid samples under the                   The microfluidic cartridge 210 is preferably configured to
saine molecular diagnostic assay. Preferably, the assay strip             be received and mai1ipulated by the molecular diagnostic
holder 230 is composed of a material that is dishwasher safe              module 130, such that the cartridge receiving module 140 of
and autoclavable, configured to hold the assay strips 190 in              the molecular diagnostic module 130 receives and aligns the
place during handling by a fluid delivery system (e.g., pipet-       65   microfluidic cartridge 210 within the molecular diagnostic
tor), and configured such that the assay strips 190 avoid                 module 130, the heating and cooling subsystem 150 of the
protruding over an edge of the assay strip holder 230, but the            molecular diagnostic module 130 is configured to transfer
                                                      US 9,050,594 B2
                              23                                                                       24
heat to the heating region 224 of the microfluidic cartridge                The gantry 256 is coupled to the multicharmel liquid han-
210, and the magnet 160 of the molecular diagnostic module               dling head 257, and functions to transport the multichannel
130 is configured to be received by the magnet housing region            liquid handling head 257 to different elements of the system
218 of the microfluidic cartridge 210 to provide a magnetic              100 for fluid delivery and aspiration. Preferably, the gantry
field for separation of nucleic acids. Additionally, the shared          256 is automated and configured to translate the multichannel
fluid port 222 of the microfluidic cartridge 210 is configured           liquid handling head 257 within at least two dimensions, and
to couple to a nozzle 149 coupled to the linear actuator 146 of          provides X-Y positional accuracy of at least 0.5 mm. Addi-
the cartridge receiving module 140, such that the liquid han-            tionally, in the orientation shown in FIG. l4B, the gantry is
dling system 250 can deliver fluids and gases through the                preferably situated above the molecular diagnostic module
                                                                    10   130, such that the gantry 256 can translate within at least two
shared fluid port 222. The elastomeric layer 217 of the microf-
                                                                         dimensions without interfering with other elements of the
luidic cartridge 210 is also preferably confignred to be
                                                                         system 100. Alternatively, the gantry 256 may be any appro-
occluded at a set of occlusion positions 226 by the valve
                                                                         priate gantry 256 to facilitate movement of an end effector
actuation subsystem 170 of the molecular diagnostic module,              within at least two dimensions, as is readily known by those
in order to occlude portions of a fluidic pathway 220 of the        15   skilled in the art.
microfluidic cartridge 210 for processing ofa set ofbiological              The multichannel liquid handling head 257 functions to
samples. The optical subsystem 180 of the molecular diag-                aspirate fluids from and deliver fluids to different elements of
nostic module 130 is further configured to align with the set of         the system l 00. Preferably, the multichannel liquid handling
detection chambers 213 of the microfluidic cartridge 210, to             head 257 is a multichannel pipette head; however, the multi-
facilitate analysis of a set of nucleic acid samples. The microf-   20   channel liquid handling head 257 may alternatively be any
luidic cartridge 210 is preferably the microfluidic cartridge            appropriate multichannel liquid handling head configured to
210 described in U.S. application Ser. No. 13/765,996, which             deliver fluids and/or gases. Preferably, the multicham1el liq-
is incorporated in its entirety by this reference, but may alter-        uid handling head 257 comprises at least eight independent
natively be any appropriate cartridge or substrate configured            channels 258, but may alternatively comprise any number of
to receive and process a set of samples containing nucleic          25   channels 258 confignred to aspirate and deliver fluids. The
acids.                                                                   channel-to-charmel pitch is preferably variable, and in a spe-
1.5 System-Fluid Handling System and Filter                              cific example ranges between 9 mm and 36 111111; however, the
    The liquid handling system 250 of the system 100 includes            cham1el-to-charmel pitch may alternatively be fixed, as shown
a liquid handling arm 255 and a syringe pump 265, as shown               in FIG. 15. The multicham1el liquid handling head 257 also
in FIGS. 14A-14C and ftmctions to deliver biological                30   preferably provides independent z-axis control (in the orien-
samples, reagents, and gases to elements of the system 100.              tation shown in FIG.14B), such that, in combination with the
As described in Section 1, an embodiment of the liquid han-              gantry 256. The multicharmel liquid handling head 257 is
dling system 250 is confignred to aspirate a set of biological           preferably configured to couple to both large (e.g., 1 mL) and
samples containing nucleic acids (i.e., impure nucleic acid              small (e.g., between 100 and 300 µL) pipette tips, and in a
samples), dispense the set ofbiological samples into a capture      35   specific example, has a precision of at least 6% using small
plate no to be lysed and combined with magnetic beads by a               disposable pipette tips and a precision of at least 2% using
capture plate module 120, aspirate the set of biological                 large disposable pipette tips when dispensing essentially the
samples combined with magnetic beads (i.e., set of magnetic              entire tip volume. Alternatively, the multichannel liquid han-
bead-samples) from the capture plate 110, and dispense the               dling head 257 may be configured to couple to any object
set of magnetic bead-samples into microfluidic cartridge 210        40   confignred to facilitate aspiration and delivery offluids. Pref-
located in a molecular diagnostic module 130. The embodi-                erably, the multichannel liquid handling head 257 provides
ment of the liquid handling system 100 is further configured             independent control of the channels 258, with regard to vol-
to facilitate separation of a set of nucleic acids from the              umes of fluid aspirated or delivered, fluid dispensing rates,
magnetic bead-samples, by dispensing a wash solution, a                  and/or engaging and disengaging pipette tips. Alternatively,
release solution, and/or air into the molecular diagnostic          45   the multicham1el liquid handling head 257 may not provide
module 130, by the nozzle 149 coupled to the linear actuator             independent control of the channels 258, such that all chan-
146, at appropriate stages, aspirate the set of nucleic acids            nels 258 of the multichannel liquid handling head 257 are
from the molecular diagnostic module 130, combine the set of             confignred to perfonn identical functions simultaneously.
nucleic acids with a set of molecular diagnostic reagents                Preferably, the multichannel liquid handling head 257 is con-
using an assay strip 190, and dispense the set of nucleic acids     50   fignred to aspirate and deliver both liquids and gases, but
combined with the set of molecular diagnostic reagents (i.e.,            alternatively, the multicham1el liquid handling head 257 may
set of nucleic acid-reagent mixtures) into the molecular diag-           be confignred to only aspirate and deliver liquids. Preferably,
nostic module 130 for further processing and analysis. [Other            the multichannel liquid handling head 257 provides at least
embodiments of the liquid handling system 250 may be con-                one of liquid level detection, clot detection, and pipette tip
figured to perform alternative molecular diagnostic assay pro-      55   engaging/disengaging detection for each of the channels 258;
tocols and/or dispense and aspirate alternative fluids into and          however, the multicham1el liquid handling head 257 may
from other elements supporting a molecular diagnostic pro-               alternatively not provide liquid level detection, clot detection,
tocol.                                                                   and pipette tip engaging/disengaging detection for each of the
    The liquid handling arm 255 comprises a gantry 256 and a             channels 258.
multichannel liquid handling head 257, and functions to             60      In one embodiment, the multichannel liquid handling head
travel to different elements of the system 100 for fluid deliv-          257 is configured to couple to at least one filter 260, which
ery and aspiration. The liquid handling arm 255 is preferably            functions to pre-filter liquids being aspirated and/or dis-
automated and configured to move, aspirate, and deliver flu-             pensed by the liquid handling arm 255, and is preferably a
ids automatically, but may alternatively be a semi-automated             custom filter 260 configured to couple to a pipette tip, but may
liquid handling ann 255 confignred to perform at least one of       65   alternatively be any appropriate filter configured to couple to
moving, aspirating, and delivering automatically, while                  the liquid handling arm 255 and filter liquids being aspirated
another entity, such as a user. performs the other functions.            and/or dispensed by the liquid handling arm 255.
                                                         US 9,050,594 B2
                                25                                                                         26
  An embodiment ofa custom filter 260, as shown in FIG. 22,                    The system 100 may further comprise a tag reader 271,
comprises a first end 261 configured to couple to a pipette tip,            which functions to read barcodes, QR codes and/or any other
a pointed second end 262, a void 263 coupled to the first end               identifying tags of the system 100. Preferably, the tag reader
261 and the pointed second end 262, and a filter membrane                   271 is coupled to the liquid handling system 250, such that the
264 subdividing the void 263. The first end 261, as shown in                tag reader 271 is configured to read tags on puncturable foil
FIG. 22, preferably comprises a tapered channel configured                  seals 115, 195 or tags located on any element of the system
to provide a friction fit with a pipette tip; however, the first end        100 accessible by the liquid handling system 250; however,
may alternatively not comprise a tapered channel and may be                 the tag reader 271 may alternatively not be coupled to the
configured to couple to a pipette tip using any appropriate                 liquid handling system 250. In one alternative embodiment of
                                                                       10   the system 100, the tag reader 271 may be a standalone unit
means. The pointed second end 262 is preferably sharp and
                                                                            that is configured to be manipulated by a user to scan tags or
configured to pierce an object, such as a foil seal; additionally,
                                                                            labels located on elements of the system 100.
the pointed second end 262 is preferably at least as long as
                                                                               The system 100 may also further comprise a controller 272
required to dispense into a well 113 of the capture plate 110.              coupled to at least one of the capture plate module 120, the
The void 263 preferably defines a conical region defined by            15   molecular diagnostic module 130, the liquid handling system
the filter membrane 264, wherein the conical region is con-                 250, and the tag reader 271, and functions to facilitate auto-
figured to divert a fluid within the filter 260 toward the pointed          mation of the system 100. In a variation wherein the controller
second end 262; however, the void 263 may not include a                     272 is coupled to the capture plate module 120, the controller
conical region. The filter membrane 264 functions to filter a               272 preferably functions to automate heating of a capture
fluid aspirated by the multichannel liquid handling head 257,          20   plate 110, which facilitates lysing of biological samples
and is configured to subdivide the void 263 to define a conical             within the capture plate 110 and binding of nucleic acids
region; however, the filter membrane 264 may alternatively                  within the capture plate 110 to magnetic beads 119 of the
not define a conical region of the void 263. In one embodi-                 capture plate 110. In a variation wherein the controller 272 is
ment, in the orientation shown in FIG. 22, the region of the                coupled to the molecular diagnostic module 130, the control-
void 263 below the filter membrane 264 may have a volumet-             25   ler 272 preferably functions to automate reception of a
ric capacity of between 200 ul and 1 mL; however, the region                microfluidic cartridge, heating of biological samples within
of the void 263 below the filter membrane may alternatively                 the molecular diagnostic module 130 and the detection cham-
have any appropriate volumetric capacity.                                   bers 213, occlusion of fluidic pathways 220 by the valve
    A set of filters 260 may further be configured to be received           actuation subsystem 170, and analysis of a set of nucleic
and delivered by a filter holder 269, as, shown in FIG. 23. A          30   acid-reagent mixtures by the optical subsystem 180. In a
specific embodiment of a filter holder 269 comprises a set of               variation wherein the controller 272 is coupled to the liquid
24 tapered holes with an 18 mm center-to-center pitch,                      handling system 250, the controller 272 preferably functions
arranged in six rows of four holes. The specific embodiment                 to automate aspiration, transfer, and delivery of fluids and/or
of the filter holder 269 is also compliant withANSI and SLAS                gases to different elements of the system 100. In a variation
standards, has dimensions of127.75x85.5x14.35 111lll, and is           35   wherein the controller 272 is coupled to the tag reader 271, the
stackable with other specific embodiments of the custom                     controller preferably fllllctions to automate reading of tags by
filter holder 269. Alternatively, the filter holder 269 may be              the tag reader 271, and may further function to facilitate
any appropriate filter holder 269 configured to receive and                 transferofinformation from the tags to a processor 273. Other
deliver a set of filters 260, as is readily known by those skilled          variations of a controller may function automate handling,
in the art.                                                            40   transfer, and/or storage of other elements of the system 100,
1.5 .1 Fluid Handling System-Syringe Pump                                   such as capture plates 110, assay strips 190, assay strip hold-
    The syringe pump 265 of the liquid handling system 250 is               ers 230, assay strip carriers 240, filters 200, filter holders 205,
coupled to a wash solution source 266, a release solution                   and/or microfluidic cartridges 210, using a robotic arm or
source 267, a source of air 268, and flexible tubing 291, and               gantry similar to that used in the liquid handling system 250.
fimctions to deliver a wash solution, a release solution, and air      45   Alternative combinations of the above variations may involve
through a valve to the molecular diagnostic module 130 to                   a single controller 272, or multiple controllers configured to
facilitate isolation and purification of nucleic acids from a set           perfonn all or a subset of the functions described above.
of maguetic bead-samples. The flexible tubing 291 is prefer-                   The system 100 may also further comprise a processor 273,
ably coupled at a first end to the syringe pump, and at a second            which functions to receive and process information from a tag
end to a nozzle 149 coupled to the linear actuator 146 of the          50   reader 271, and also to receive and process data received from
molecular diagnostic module 130, as shown in FIG. 14C. As                   the optical subsystem 180 of the molecular diagnostic module
stated earlier, an extended configuration 146b of the linear                130. Preferably, the processor 273 is coupled to a user inter-
actuator 146 is configured to couple the nozzle 149 to a fluid              face 274, which functions to display processed and/or
port 222 of a microfluidic cartridge 210 within the molecular               unprocessed data produced by the system 100, settings of the
diagnostic module 130, such that the wash solution, release            55   system 100, information obtained from a tag reader 271, or
solution, and air can be delivered to the microfluidic cartridge            any other appropriate information. Alternatively, the proces-
210 at appropriate stages. A specific embodiment of the                     sor 273 is not coupled to a user interface 274, but comprises
syringe pump 265 comprises a 4-way valve, is able to pump                   a connection 275 configured to facilitate transfer of processed
20-5000 µL of fluids or air through the 4-way valve at flow                 and/or llllprocessed data produced by the system 100, settings
rates from 50-500 µUmin, can couple to syringes with                   60   of the system 100, infonnation obtained from a tag reader
between 1 mL and 10 mL capacities, and has a precision of at                271, or any other appropriate infonnation to a device external
least 5% with regard to fluid or air delivery. Alternatively, the           to the system 100.
syringe pump 265 may be any appropriate syringe pump 265                       As a person skilled in the art will recognize from the
or fluid delivery apparatus configured to deliver a wash solu-              previous detailed description and from the figures and claims,
tion, a release solution, and air to the molecular diagnostic          65   modifications and changes can be made the described
module 130, as is readily known by those skilled in the art.                embodiments of the system 100 without departing from the
1.6 System-Additional Elements                                              scope of the system 100.
                                                     US 9,050,594 B2
                             27                                                                      28
2. Method for Processing and Detecting Nucleic Acids                   first variation of Step S410, a set of different biological
   An embodiment of a method 400 for processing and detect-            samples may thus be aspirated simultaneously, and each bio-
ing nucleic acids from a set of biological samples comprises:          logical sample may be transferred to an individual well to be
combining each biological sample of the set of biological              combined with a set of maguetic beads to produce a set of
samples with a quantity of magnetic beads to produce a set of          magnetic bead-sample mixtures. In the first variation of Step
magnetic bead-sample mixtures S410; heating the set of mag-            S410, all magnetic bead-sample mixtures in the set of mag-
netic bead-sample mixtures to produce a set of nucleic acid-           netic bead-sample mixtures are substantially non-identical in
magnetic bead samples S420; transferring each nucleic acid-            composition. In a second variation of Step S410, as shown in
magnetic bead sample of the set of nucleic acid-magnetic               FIG.16B, a volume of a stock biological sample is aspirated,
bead samples to a corresponding fluidic pathway of a set of       10   and portions of the volume of the stock biological sample are
fluidic pathways S430; producing a set of nucleic acid vol-            transferred to multiple wells to be combined with multiple
umes from the set of nucleic acid-magnetic bead samples                sets of magnetic beads to produce a set of magnetic bead-
S440; combining each nucleic acid volume of the set of                 sample mixtures. In the second variation of Step S410, all
nucleic acid volumes with a molecular diagnostic reagent of            maguetic bead-sample mixtures in the set of magnetic bead-
a set of molecular diagnostic reagents to produce a set of        15   sample mixtures are substantially identical in composition.
nucleic acid-reagent mixtures S450; transferring each of the           Other variations of Step S410 may comprise filtering at least
set of nucleic acid-reagent mixtures, through the correspond-          one biological san1ple of the set of biological samples S415
ing fluidic pathway of the set offluidic pathways, to a detec-         prior to combining each biological sample of the set of bio-
tion chamberof a set of detection chambers S460; and receiv-           logical samples with a quantity of magnetic beads.
ing light from the set of nucleic acid-reagent mixtures S470.     20      In a specific example of Step S410, a multichannel liquid
The method 400 may farther comprise generating a set of data           handling system aspirates approximately l mL of each of a set
based on light received form the set of nucleic acid-reagent           of biological samples in aqueous buffer using a set of 1 mL
mixtures S480. The method 400 fonctions to isolate and                 pipette tips, couples each of the pipette tips to a custom 13 mm
extract a set of nucleic acid volumes from a biological sample,        diameter filter, punctures a foil seal 115 of a capture plate at
and to facilitate analysis of the nucleic acid volumes accord-    25   a set of wells, wherein each well of the set of wells contains a
ing to at least one molecular diagnostic protocol.                     set of magnetic beads, and dispenses each aspirated volume
   Step S410 recites combining each biological sample of the           of a biological sample into a well of the capture plate con-
set ofbiological samples with a quantity of magnetic beads to          taining a set of magnetic beads, and disposes of the tip/filter
produce a set of magnetic bead-sample mixtures, and func-              combination. In the specific example of Step S410. the mul-
tions to prepare a set of biological samples to be lysed and      30   tichannel liquid handling system then picks up new dispos-
combined with magnetic beads. For each biological sample,              able tips and aspirates and dispenses the contents of each well
Step S410 preferably comprises aspirating a portion of the             at least three times to mix the contents, and then disposes of
volume of the biological sample from a sample container                the set of pipette tips and filters.
(possibly containing an aqueous solution prior to addition of             Step S420 recites heating the set of magnetic bead-sample
biological sample), and transferring the portion of the bio-      35   mixtures to produce a set of nucleic acid-magnetic bead
logical san1ple to a well containing a set of magnetic beads.          samples, and fonctions to incubate the set of magnetic bead-
Alternatively, for each biological sample, Step S410 may               sample mixtures in order to lyse biological matter, and release
comprise aspirating the entire volume of the biological                nucleic acids to be bonnd to magnetic beads. Preferably, Step
sample from a sample container, and transferring the volume            S420 comprises heating a capture plate containing the set of
of the biological sample to be combined with a set of mag-        40   maguetic bead-sample mixtures for a specified amount of
netic beads. Preferably, all biological samples in the set of          time at a specified temperature, and may additionally include
biological samples are aspirated and combined with the mag-            cooling the set of maguetic bead-sample mixtures. In a spe-
netic beads in the wells simultaneously using a multichannel           cific example, Step S420 comprises heating a capture plate
fluid delivery system; however, all biological samples in the          containing the set of magnetic bead-sample mixtures using a
set of biological samples may alternatively be aspirated and      45   capture plate module, wherein the capture plate module is
combined with a set of magnetic beads non-simultaneously.              configured to cradle and controllably heat wells containing
The magnetic beads are preferably polymer beads, pre-                  the set of magnetic bead-sample mixtures. Step S420 may
coupled with a ligand for binding to a nucleic acid. and               alternatively comprise incubating the set of magnetic bead-
comprising a superparagmagnetic component. Additionally,               sample mixtures using any appropriate method and/or system
the magnetic beads may be treated to be positively charged.       50   as is known by those skilled in the art. Finally, Step S420 may
However, the magnetic beads may alternatively be any appro-            be omitted in embodiments of the method 400 involving
priate magnetic beads configured to facilitate biomagnetic             san1ples that do not require heating.
separation.                                                               Step S430 recites transferring each nucleic acid-magnetic
   In addition to combination with magnetic beads, Step 410            bead sample of the set of nucleic acid-magnetic bead samples
may further include combining each biological sample of the       55   to a corresponding fluidic pathway of a set of fluidic path-
set of biological samples with a lysing enzyme (e.g. protein-          ways, and fnnctions to isolate each of the set of nucleic
ase K), and a sample process control comprising two or more            acid-magnetic bead samples within separate pathways for
nucleic acid sequences (i.e., one for DNA and one for RNA)             further processing. Preferably, all nucleic acid-magnetic bead
to be included with each sample. This allows biological                san1ples in the set of nucleic acid-magnetic bead samples are
san1ples to effectively lysed, which releases waste compo-        60   transferred simultaneously to the set of fluidic pathways, but
nents into a wash solution, and allows nucleic acids to bind to        alternatively, each nucleic acid-magnetic bead sample in the
magnetic beads. This additionally allows the sample process            set of magnetic bead-samples may be transferred to a corre-
control to be later detected, as a check to verify the accuracy        sponding fluidic pathway independently of the other nucleic
of a molecular diagnostic assay being perforn1ed.                      acid-magnetic bead samples. In addition, preferably the
   In a first variation of Step S410 for one biological sample,   65   entire volume, or substantially all of the volume, of the
as shown in FIG. 16A, a volume of the biological san1ple is            nucleic acid-magnetic bead sample is transferred to the set of
aspirated and combined with a set of magnetic beads. In the            fluidic pathways, without magnetically isolating maguetic
                                                      US 9,050,594 B2
                              29                                                                   30
beads and removing supernatant fluids prior to transferring         S445, such as the tnmcated fluidic pathway defined in Step
each nucleic acid-magnetic bead sample of the set of nucleic        S443. Step S444 functions to wash at least one nucleic acid-
acid-magnetic bead samples to a corresponding fluidic path-         magnetic bead sample in the set of nucleic acid-magnetic
way of a set offluidic pathways.                                    bead samples, and Step S445 functions to release at least one
   Step S430 may further comprise occluding at least one            nucleic acid volume from the set of nucleic acid-magnetic
fluidic pathway of the set of fluidic pathways at a subset of a     bead samples. The heater provided in Step S442 may be
set of occlusion positions S432, which fonctions to define at       activated after Step S445 to induce a pH shift.
least one truncated fluidic pathway. Preferably, Step S432             In a specific example of Step S440, the set of fluidic path-
comprises defining at least one truncated fluidic pathway           ways containing a set of nucleic acid-magnetic bead samples,
passing through at least one of a heating region and a mag- 10 from the specific example of Step S430, is occluded at a
netic field; however, Step S432 may alternatively not com-          subset of the set of occlusion positions by a valve actuation
prise defining a truncated fluidic pathway passing through at       subsystem of the molecular diagnostic module, to define a set
least one of a heating region and a magnetic field.                 of truncated fluidic pathways coupled to a waste chamber and
   In a specific example of Step S430, the multichal1llel liquid    to a shared fluid port of the microfluidic cartridge for delivery
handling subsystem of Step S410 transfers a set of nucleic 15 of a wash solution and a release solution. The liquid handling
acid-magnetic bead samples to a set of fluidic pathways of a        system delivers a wash fluid through the shared fluid port to
microfluidic cartridge aligned within a molecular diagnostic        wash the set of nucleic acid-magnetic bead samples, captured
module, wherein the microfluidic cartridge comprises an             within the magnetic field, and then delivers a release fluid
elastomeric layer in contact with the set of fluidic pathways.      through the shared fluid port to release a set of nucleic acid
Manipulation of the elastomeric layer at a subset of a set of 20 volumes from the set of nucleic acid-magnetic bead samples.
occlusion positions by a valve actuation subsystem of the           In the specific example, each fluidic pathway is washed
molecular diagnostic module defines a set of truncated fluidic      sequentially, and the release solution is delivered to each
pathways crossing a heating region and a magnetic field, such       fluidic pathway sequentially to ensure that each lane is pro-
that each nucleic acid-magnetic bead sample in the set of           vided with substantially equal amounts of wash and release
nucleic acid-magnetic bead samples is isolated within a trun- 25 solutions. All waste fluid produced in the specific example of
cated fluidic pathway of the set oftnmcated fluidic pathways.       Step S440 pass into the waste chamber coupled to the set of
   Step S440 recites producing a set of nucleic acid volumes        truncated fluidic pathways.
from the set of nucleic acid-magnetic bead samples, and                Step S450 recites combining each nucleic acid volume of
functions to separate nucleic acid volumes from the set of          the set of nucleic acid volumes with a molecular diagnostic
nucleic acid-magnetic bead samples. Step S440 preferably 30 reagent of a set of molecular diagnostic reagents to produce a
reduces a concentration of unwanted matter from the set of          set of nucleic acid-reagent mixtures, which fonctions to pre-
biological samples being processed, to an acceptable level;         pare the set of nucleic acid volumes to be detected. For each
however, Step S440 may alternatively entirely remove sub-           nucleic acid volume in the set of nucleic acid volumes, Step
stantially all unwanted substances from the set of biological       S450 preferably comprises aspirating an entire volume of the
samples being processed. Step S440 preferably includes pro- 35 nucleic acid volume from its corresponding fluidic pathway,
viding a magnetic field S441, such that each fluidic pathway        and transferring the nucleic acid volume to a well containing
in the set of fluidic pathways is configured to cross the mag-      a molecular diagnostic reagent. Preferably, all nucleic acid
netic field. Preferably, the set ofnucleic acid-magnetic bead       volumes in the set of nucleic acid volumes are aspirated and
samples is captured and isolated within portions of the set of      combined with molecular diagnostic reagents simultaneously
fluidic pathways crossing the magnetic field. Step S440 may 40 using a multicham1el fluid delivery system; however, each
further comprise providing a heater configured to span a            nucleic acid volume in the set of nucleic acid volumes may
heating region of the set of fluidic pathways S442, but may         alternatively be aspirated and combined with molecular diag-
alternatively comprise providing multiple heaters or alto-          nostic reagents independently of the other nucleic acid vol-
gether omit providing a heater. In embodiments wherein mul-         umes. The molecular diagnostic reagents preferably com-
tiple heaters are provided, each heater is preferably indepen- 45 prise reagents configured to analyze the set of nucleic acid
dent to allow independent control of heating time and               volumes for markers of at least one of gonorrhea (GC),
temperature for each sample. Step S442 fonctions to provide         Chlamydia (CT), herpes simplex virus (HSV), human imnm-
a heater, which, in combination with a release solution that        nodeficiency virus (HIV), human respiratory diseases, vagi-
provides a pH shift, facilitate a rapid and efficient unbinding     nal diseases, hepatitis C virus (HCV), hepatitis B virus
of the nucleic acids from magnetic beads.                        so (HBV), trichonomas, group B streptococcus (GBS), factor 2
   Step S440 may further comprise occluding at least one            (FII) gene, and factor five (FV) gene, but may alternatively
fluidic pathway of the set of fluidic pathways at a subset of a     comprise reagents used to detect any specific nucleic acid
set of occlusion positions S443 (and opening a previously           sequence.
occluded channel), which functions to define at least one              In a first variation of Step S450 as shown in FIG. 16A, a
truncated fluidic pathway containing a nucleic acid-magnet 55 nucleic acid volume is aspirated and combined with a
bead sample and coupled to a source for delivery of a wash          molecular diagnostic reagent for a single assay. In the first
solution and a release solution. Preferably, Step S443 com-         variation of Step S450, a set of nucleic acid volumes may thus
prises defining at least one truncated fluidic pathway coupled      be aspirated simultaneously, and each nucleic acid volume
to a waste chamber and to a fluid port, which functions to          may be transferred to an individual well to be combined with
facilitate washing of at least one nucleic acid-magnetic bead 60 a molecular diagnostic reagent of a set of molecular diagnos-
sample in the set of nucleic acid-magnetic bead samples, and        tic reagents to produce a set of nucleic acid-reagent mixtures.
releasing of at least one nucleic acid volume from the set of       In the first variation of Step S450, all nucleic acid-reagent
nucleic acid-magnetic bead samples. Step S440 may addi-             mixtures in the set of nucleic acid-reagent mixtures may or
tionally comprise delivering a wash solution through a por-         may not be substantially identical in composition, depending
tion of at least one fluidic pathway S444, such as the truncated 65 on the homogeneity of the biological samples used in Step
fluidic pathway defined in Step S443, and delivering a release      S410; however, the first variation of S450 preferably com-
solution through a portion of at least one fluidic pathway          prises using identical molecular diagnostic reagents, such
                                                      US 9,050,594 B2
                              31                                                                       32
that identical molecular diagnostic protocols analyzing iden-            immediately upstream of the detection chamber and the
tical markers may be performed. Thus, the first variation of             occlusion position immediately downstrean1 of the detection
Step S450 encompasses rnm1ing multiple identical tests from              chamber are normally closed positions. During delivery, the
a stock biological sample (e.g., a multiplex assay), and rnn-            multichannel liquid handling subsystem generates pressure
ning identical tests using a set of substantially different bio-         to cause the elastomeric layer at the normally closed positions
logical samples (e.g., from different sources).                          to deform and allow fluid to flow through the normally closed
   In a second variation of Step S450, as shown in FIG. l6B,             positions. Once the pressure drops after the detection cham-
the set of nucleic acid volumes is aspirated, and each nucleic           ber is filled and the multicha1111el liquid handing subsystem
acid volume in the set of nucleic acid volumes is combined               ceases delivery, the elastomeric layer is configured to over-
with a molecular diagnostic reagent of a set of molecular           10
                                                                         come the pressure in the channel andrecloses, thereby sealing
diagnostic reagents. In the second variation of Step S450, the
                                                                         the nornially closed positions. The normally closed positions
set of molecular diagnostic reagents preferably comprises
                                                                         are then compressed using the valve actuation subsystem
different molecular diagnostic reagents, such that different
molecular diagnostic protocols analyzing different markers               during thennocycling to prevent pressures generated during a
may be performed. Thus, the second variation encompasses            15
                                                                         molecular diagnostic assay to cause the normally closed posi-
rnm1ing multiple substantially different tests using a stock             tions to leak. After the molecular diagnostic assay is complete
biological sample, and nmning substantially different tests              and the occlusion "pins" withdrawn, the nornially closed
using substantially different biological samples (e.g., from             positions allow the samples and amplicons to be trapped
different sources)                                                       within detection chambers, substantially reducing the risk of
   In a specific example of Step S450, a multichannel liquid        20   contamination of the lab or other samples.
handling system aspirates approximately 18 µL of each of a                  Step S470 recites receiving light from the set of nucleic
set of nucleic acid volumes from the microfluidic cartridge              acid-reagent mixtures, and functions to produce emission
used in the specific example of Step S440 using a set of pipette         responses from the set of nucleic acid-reagent mixtures in
tips, punctures at least one foil seal 195 of at least one assay         response to transmission of excitation wavelength light or
strip, wherein each well of the at least one assay strip contains   25   chemiluminescent effects. Preferably, Step S470 comprises
molecular diagnostic reagents, and dispenses each aspirated              the ability to transmit light including a wide range of wave-
nucleic acid volume into a well of the assay strip. In the               lengths through a set of excitation filters and through a set of
specific example of S450, the multicha1111el liquid handling             apertures configured to individually transmit light having
system then aspirates and dispenses the contents of each well            single or multiple excitation wavelengths onto the set of
approximately 10 times to reconstitute molecular diagnostic         30   nucleic acid-reagent mixtures, and receiving light through a
reagents and mix the contents of each well.                              set of emission filters, from the set of nucleic acid-reagent
   Step S460 recites transferring each of the set of nucleic             mixtures. Step S470 may additionally comprise reflecting
acid-reagent mixtures, through the corresponding fluidic                 light from the set of excitation filters off of a set of dichroic
pathway of the set of fluidic pathways, to a detection chamber           mirrors, and transmitting light through the set of dichroic
of a set of detection chambers, which functions to deliver the      35   mirrors to a set of photodetectors. A specific example of Step
set of nucleic acid-reagent mixtures to an isolated detection            S470 comprises using the optical subsystem 180 of the sys-
chamber for further processing and analysis. Preferably, all             tem 100 described above to transmit and receive light; how-
nucleic acid-reagent mixtures in the set of nucleic acid-re-             ever, alternative variations of Step S470 may use any appro-
agent mixtures are transferred simultaneously to the set of              priate optical system configured to transmit light at excitation
fluidic pathways, but alternatively, each nucleic acid-reagent      40   wavelengths toward the set of nucleic acid-reagent mixtures,
mixture in the set of nucleic acid reagent mixtures may be               and to receive light at emission wavelengths from the set of
transferred to a corresponding fluidic pathway independently             nucleic acid-reagent mixtures.
of the other nucleic acid reagent mixtures. Step S460 may                   Step S480 recites generating a set of data based on light
further comprise occluding at least one fluidic pathway of the           received from the set of nucleic acid-reagent mixtures, which
set of fluidic pathways at a subset of a set of occlusion posi-     45   functions to produce quantitative and/or qualitative data from
tions S462, which functions to define at least one trnncated             the set of nucleic acid-reagent mixtures. Step S480 may fur-
fluidic pathway coupled to a detection chamber of a set of               ther function to enable detection of a specific nucleic acid
detection chambers. Preferably, Step S462 comprises occlud-              sequence from the nucleic acid-reagent mixture, in order to
ing each fluidic pathway of the set of fluidic pathways at a             identify a specific nucleic acid sequence, gene, or organism.
subset of a set of occlusion positions, thus defining a set of      50   Preferably, Step S480 includes converting electrical signals,
trnncated fluidic pathways, each coupled to a detection cham-            produced by a set of photodetectors upon receiving light from
ber.                                                                     the set of nucleic acid-reagent mixtures, into a quantifiable
   In a specific example of Step S460, the multichannel liquid           metric; however, S480 may alternatively comprise converting
handling subsystem of the specific example of Step S450                  electromagnetic energy, received by a set of photodetectors
transfers a set of nucleic acid-reagent mixtures, each having a     55   from the set of nucleic acid-reagent mixtures, into a set of
volume of approximately 16 µL, back to the set of fluidic                qualitative data. In one variation of Step S480, the set of data
pathways of the microfluidic cartridge of the specific example           may be processed by a processor and rendered on a user
of Step S450. Each nucleic acid-reagent mixture in the set of            interface; however, in other variations of Step S480, the set of
nucleic acid-reagent mixtures is transferred at a rate of 50             data may alternatively not be rendered on a user interface.
µL/minute. Manipulation of the elastomeric layer at a subset        60      The method 400 may further comprise re-rnnning a bio-
of a set of occlusion positions by the valve actuation sub-              logical sample S490 if processing and/or analysis of the bio-
system of the molecular diagnostic module defines a set of               logical sample results in less than ideal results. Preferably,
tnmcated fluidic pathways, each coupled to a detection cham-             Step S490 occurs if an analysis of a biological sample is
ber, such that each nucleic acid-magnetic bead sample in the             indeterminate due to machine or user error. Additionally, Step
set of nucleic acid-magnetic bead samples is isolated within a      65   S490 preferably occurs automatically upon detection of a less
trnncated fluidic pathway of the set oftrnncated fluidic path-           than ideal result, but may alternatively occur in response to a
ways. In the specific embodiment the occlusion position                  user prompt.
                                                         US 9,050,594 B2
                                33                                                                         34
   Embodiments of the method 400 and variations thereof can                 bead-sample from the capture plate to the molecular diagnos-
be embodied and/or implemented at least in part by a machine                tic module, and to aspirate at least one nucleic acid volun1c
configured to receive a computer-readable medium storing                    from the molecular diagnostic module.
computer-readable instructions. The instructions arc prefer-                    3. The system of claim 2, wherein the system is not con-
ably executed by computer-executable components prefer-                     figured to remove a supernatant from the capture plate prior to
ably integrated with the system 100 and one or more portions                transfer of at least one magnetic bead-sample from the cap-
of the processor 273 and/or the controller 272. The computer-               ture plate to the molecular diagnostic module.
readable medium can be stored on any suitable computer-                         4. The system of claim 1, wherein the capture plate com-
readable media such as RAMs, ROMs, flash memory,                            prises a set of wells and a foil seal configured to seal each well
EEPROMs, optical devices (CD or DVD), hard drives, floppy              10
                                                                            of the set of wells, wherein each well in the set of wells
drives, or any suitable device. The computer-executable com-
                                                                            contain a set of magnetic beads, a set of lysing reagents, and
ponent is preferably a general or application specific proces-
                                                                            a sample process control.
sor, but any suitable dedicated hardware or hardware/firm-
ware combination device can alternatively or additionally                       5. The system of claim 1, farther comprising a capture plate
execute the instructions.                                              15
                                                                            module comprising a thennally conducting substrate config-
   The FIGURES illustrate the architecture, fonctionality and               ured to cradle at least one well of the capture plate, and a
operation of possible implementations of systems, methods                   heater coupled to the thennally conducting substrate.
and computer program products according to preferred                            6. The system of claim 1. wherein the actuator of the
embodiments, example configurations, and variations                         molecular diagnostic module is a linear actuator, configured
thereof. In this regard, each block in the flowchart or block          20   to vertically displace the cartridge platform, and wherein the
diagrams may represent a module, segment or portion of                      cartridge platform of the molecular diagnostic module is
code, which comprises one or more executable instructions                   coupled to a set of springs configured to counteract a force
for implementing the specified logical function(s ). It should              provided by the linear actuator.
also be noted that, in some alternative implementations, the                    7. The system of claim 1, wherein a retracted configuration
functions noted in the block can occur out of the order noted          25   of the actuator allows the magnet to retract from the magnet
in the FIGURES. For exan1ple, two blocks shown in succes-                   receiving slot.
sion may, in fact, be executed substantially concurrently, or                   8. The system of claim 1, wherein the magnet is configured
the blocks may sometimes be executed in the reverse order,                  to provide a magnetic field spanning at least three fluidic
depending upon the functionality involved. It will also be                  pathways configured to facilitate isolation and extraction of
noted that each block of the block diagrams and/or flowchart           30   three nucleic acid volumes.
illustration, and combinations ofblocks in the block diagrams                   9. The system of claim 1, wherein the magnet is at least one
and/or flowchart illustration, can be implemented by special                of an electromaguet and a permanent magnet.
purpose hardware-based systems that perform the specified                       10. The system of claim 1, further comprising an assay strip
functions or acts, or combinations of special purpose hard-                 comprising at least one reagent well, each containing a
ware and computer instructions.                                        35   molecular diagnostic reagent configured to be combined with
   As a person skilled in the art will recognize from the                   a nucleic acid volume.
previous detailed description and from the figures and claims,                  11. The system of claim 9, wherein the molecular diagnos-
modifications and changes can be made to the preferred                      tic module further comprises an optical subsystem compris-
embodiments of the invention without departing from the                     ing at least one unit, wherein each unit includes an excitation
scope ohhis invention defined in the following claims.                 40   filter, an emission filter, a photodetector aligned with the
   We claim:                                                                emission filter, and a dichroic mirror configured to reflect
   1. A system for processing and detecting nucleic acids,                  light from the excitation filter toward one of three nucleic
comprising:                                                                 acid-reagent mixtures, and to transmit emitted light from one
   a capture plate comprising at least one well configured to               of the three nucleic acid-reagent mixtures, through the emis-
      facilitate a combination of a set of magnetic beads with         45   sion filter, and toward the photodetector.
      a biological sample, thus producing a magnetic bead-                      12. The system of claim 1, wherein the molecular diagnos-
      sample; and                                                           tic module further comprises a molecular diagnostic module
   a molecular diagnostic module, configured to process at                  heater configured to heat at least one magnetic bead-sample.
      least one magnetic bead-sample obtained from the cap-                     13. The system of claim 1, wherein the molecular diagnos-
      ture plate, and separate nucleic acids from magnetic             50   tic module is configured receive and align a microfluidic
      beads, wherein the molecular diaguostic module com-                   cartridge comprising a set of sample port-reagent port pairs, a
      prises:                                                               fluid port, a set of detection chambers, a waste chamber, an
      a cartridge platform comprising a magnet receiving slot,              elastomeric layer, and a set of fluidic pathways, wherein each
      an actuator configured to displace the cartridge plat-                fluidic pathway of the set of fluidic pathways is coupled to a
         form,                                                         55   san1ple port-reagent port pair, the fluid port, and a detection
      a magnet, wherein an extended configuration of the                    chamber, comprises a segn1ent configured to cross the mag-
         actuator allows the magnet to pass through the magnet              net, and is configured to transfer a waste fluid to the waste
         receiving slot to facilitate separation of the at least one        chamber, and to be occluded upon deformation of the elasto-
         nucleic acid volume, and                                           mcric layer.
   a cam card contacting a set of pins, wherein the extended           60       14. The system of claim 1, wherein the liquid handling
      configuration of the actuator combined with movement                  system comprises a multichallllel pipette head and a syringe
      of the cam card displaces a subset of the set of pins                 pump.
      through a set of slots of the cartridge platform, to define               15. The system of claim 14, wherein the syringe pump is
      at least one distinct pathway configured to receive at                coupled to a nozzle coupled to the actuator of the molecular
      least one magnetic bead-sample.                                  65   diagnostic module.
   2. The system of claim 1, further comprising a liquid han-                   16. A system for processing and detecting nucleic acids,
dling system configured to transfer at least one magnetic                   comprising:
                                                         US 9,050,594 B2
                                35                                                                         36
    a capture plate comprising at least one well containing a set              a mole~ular ~iagnostic module, configured to process a set
       of magnetic beads configured to be combined with a                          of b1olog1cal samples combined with magnetic beads
       biological sample to produce a magnetic bead-sample;                        and separate a set of nucleic acid volumes from the set of
    an assay strip comprising at least one well containing a                      biolog_ical samples combined with magnetic beads,
       molecular diagnostic reagent configured to be combined                     wherem the molecular diagnostic module comprises an
       with a nucleic acid volume to produce a nucleic acid-                      actuator configured to displace a cartridge, a set of pins,
       reagent mixture;                                                           and at least one cam contacting the set of pins, wherein
    a molecular diagnostic module, configured to process the                      an extension or retraction of the actuator moves the
       magnetic bead-sample from the capture plate, separate                      cartridge, and a displacement of a subset of the set of
       the nucleic acid volume from the magnetic bead-sample,          10         pins defines a set of pathways in the cartridge, each
       and analyze the nucleic acid-reagent mixture from the                      configured to receive a biological san1ple combined with
       assay strip,                                                               magnetic beads of the set of biological samples com-
       wherein the molecular diagnostic module comprises a                        bined with magnetic beads.
          cartridge platform including a set of parallel slots, a              24. The system of claim 23, further comprising:
          cam card, and a set of pins contacting the cam card,         15      a capture plate comprising at least one well containing a set
          wherein movement of the cam card displaces a subset                     of magnetic beads configured to be combined with a
          of the set of pins through a subset of the set of parallel              biological sample, a lysing reagent, and a san1ple pro-
          slots to define at least one pathway configured to                      cess control, wherein the capture plate facilitates pro-
          receive the magnetic bead-sample; and                                   duction of at least one biological sample combined with
    a liquid handling system configured to transfer the mag-           20
                                                                                  magnetic beads;
       netic bead-sample from the capture plate to the molecu-                 an assay strip comprising at least one reagent well contain-
       lar diagnostic module, transfer the nucleic acid volume                    ing a molecular diagnostic reagent volume configured to
       from the molecular diagnostic module to the assay strip,                   be combined with a nucleic acid volume of the set of
       and transfer the nucleic acid-reagent mixture from the                     nucleic acid volumes to produce at least one nucleic
       assay strip to the molecular diagnostic module.                 25         acid-reagent mixture; and
    17. The system of claim 16, wherein the capture plate                      a liquid handling system configured to transfer at least one
comprises a first foil seal configured to seal each well of the                   biological sample combined with magnetic beads from
set of wells, and wherein the assay strip comprises a second                      the capture plate to the molecular diagnostic module,
foil seal, configured to seal each reagent well of the set of                     transfer at least one nucleic acid volume from the
reagent wells.                                                         30         molecular diagnostic module to the assay strip, and
    18. The system of claim 16, wherein the molecular diag-                       transfer at least one nucleic acid-reagent mixture from
nostic module comprises an optical subsystem comprising at                        the assay strip back to the molecular diagnostic module.
least one unit, wherein each unit includes an excitation filter                25. The system of claim 23, wherein the actuator of the
an emission filter, a photodetector aligned with the emissio~               molecular diagnostic module is a linear actuator, configured
filter, and a dichroic mirror configured to reflect light from the     35
                                                                            to vertically displace the cartridge.
excitation filter toward the nucleic acid-reagent mixture, and                 26. The system of claim 23, wherein the cartrido-e of the
to transmit light from the nucleic acid reagent mixture,                    molecular diagnostic module contacts a cartridge ;latform
through the emission filter, and toward the photodetector                   coupled to a set of springs configured to counteract a force
wherein each unit of the optical subsystem further comprises                provided by the linear actuator.
an LED aligned with the excitation filter, wherein the LED             40
                                                                            . 27. The system of claim 26, further comprising a pin hous-
provides multiple wavelengths of light corresponding to at                  mg configured to house the set of pins and to guide the set of
least one of the excitation filter, the dichroic mirror, and the            pins through a set of slots of the cartridge platform.
emission filter.                                                               28. The system of claim 27, wherein at least one pin in the
    1~. The system of claim 16, wherein the molecular diag-                 set of pins has a first diameter and a second diameter, different
nostic module further comprises a heater and a detection               45
                                                                            from the first diameter, such that the first diamet~r and the
chamber heater, wherein the heater is configured to heat the                second diameter are configured to limit motion of the at least
magnetic bead-sample, and wherein the detection chamber                     one pin through the pin housing.
heater is configured to individually heat the nucleic acid-                    29. The system of claim 28, wherein at least one pin in the
reagent mixture, and wherein at least one of the heater and the             set of pins includes a spring configured to counteract a force
detection chamber heater is a Peltier heater.                          50   provided by the cam.
    2?. The system of claim 18, wherein the molecular diag-                    30. The system of claim 23, wherein the can1 is a cam card
nostic module further comprises a linear actuator coupled to                is coupled to a cam card actuator configured to linearly dis-
the optical subsystem, such that an extended configuration of               place the cam card lillder the set of pins.
the linear actuator vertically displaces the optical subsystem.                31. The system of claim 30, wherein the cam card com-
    21. The system of claim 16, wherein the liquid handling            55   prises a fixed set of hills and valleys, such that a pin of the set
system comprises a multichannel pipette head and a syringe                  of pins is raised when a hill of the cam card passes under the
pump.                                                                       pin, and a pin of the set of pins is lowered when a valley of the
    22. The system of claim 21, wherein the syringe pump is                 cam card passes under the pin.
coupled to a nozzle coupled to the actuator of the molecular                   32. The system of claim 24, wherein the liquid handling
diagnostic module.                                                     60   system comprises a nmlticham1el pipette head and a syringe
    23. A system for processing and detecting nucleic acids,                pump.
comprising:                                                                                         * * * * *
EXHIBIT 25
                                                                IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                               US009101930B2


02)    United States Patent                                              (IO)    Patent No.:     US 9,101,930 B2
       Williams et al.                                                   (45)    Date of Patent:    *Aug. 11, 2015

(54) MICROFLUIDIC CARTRIDGE FOR                                                          BOIL 3/502723 (2013.01); BOIL 2200/0684
     PROCESSING AND DETECTING NUCLEIC                                                   (2013.01); BOIL 2200/0689 (2013.01); BOIL
     ACIDS                                                                             2200/10 (2013.01 ); BOIL 2200/142 (2013.01 );
                                                                                         BOIL 2300/087 (2013.01); BOIL 2300/0809
(71) Applicant: Molecular Systems Corporation, Ann                                                                       (2013.01);
                Arbor, MI (US)                                                                   (Continued)
(72) Inventors: Jeffrey Williams, Chelsea, MI (US);                  (58) Field of Classification Search
                Michael T. Kusner, Ann Arbor, MI (US)                     USPC .................................................. 422/554, 559
                                                                          See application file for complete search history.
(73) Assignee: NeuMoDx Molecular, Inc., Ann Arbor,
               MI (US)                                               (56)                        References Cited

( * ) Notice:      Subject to any disclaimer, the term ofthis                            U.S. PATENT DOCUMENTS
                   patent is extended or adjusted under 35                    776,747 A          12/1904 Kling
                   U.S.C. 154(b) by Odays.                                    778,036 A          12/1904 Hepp et al.
                   This patent is subject to a tenninal dis-                                         (Continued)
                   claimer.
                                                                                           OTHER PUBLICATIONS
(21) Appl. No.: 13/766,009                                           Compton, Cancer and Metastasis Rev., vol. 11, pp. 105-119 (1992).

(22) Filed:        Feb. 13, 2013                                     Primary Examiner Jennifer Wecker
                                                                     (74) Attorney, Agent, or Firm - Jeffrey Schox; Ivan Wong
(65)                  Prior Publication Data
       US 2013/0209326 Al          Aug. 15, 2013                     (57)                           ABSTR,\,CT
                                                                     A microfluidic cartridge, configured to facilitate processing
                Related U.S. Application Data                        and detection of nucleic acids, comprising: a top layer com-
(60) Provisional application No. 61/667,606, filed on Jul. 3,        prising a set of cartridge-aligning indentations, a set of
     2012, provisional application No. 61/598,240, filed on          sample port-reagent port pairs, a shared fluid port, a vent
     Feb. 13, 2012.                                                  region, a heating region, and a set of Detection chambers; an
                                                                     intermediate substrate, coupled to the top layer comprising a
(51) Int. Cl.                                                        waste chamber; an elastomeric layer, partially situated on the
     BOIL 3/00                 (2006.01)                             intermediate substrate; and a set of fluidic pathways, each
     C12Q 1/68                 (2006.01)                             formed by at least a portion of the top layer and a portion of
                         (Continued)                                 the elastomeric layer, wherein each fluidic pathway is fluidi-
                                                                     cally coupled to a sample port-reagent port pair, the shared
(52) U.S. Cl.                                                        fluid port, and a Detection chamber. comprises a turnabout
     CPC ......... BOIL 3/502 7 (2013.01 ); BOIL 3/502 707           portion passing through the heating region, and is configured
              (2013.01 ); BOIL 3/502738 (2013.01 ); BOIL             to be occluded upon deformation of the elastomeric layer, to
            7152 (2013.01); BOIL 71525 (2013.01); C12M               transfer a waste fluid to the waste chamber, and to pass
           23142 (2013.01); C12Q 1168 (2013.01); C12Q                through the vent region.
           1/686 (2013.01); BOIL 3/502 (2013.01); BOIL
               3/5025 (2013.01 ); BOIL 3/50273 (2013.01);                               28 Claims, 18 Drawing Sheets



                       113 110              195                 125                     190                          117
  198
                     I_        I
       \                                                                                                                               120
                           137                                                      137
                                                             US 9,101,930 B2
                                                                            2


(51) Int. Cl.                                                                       8,043,581   B2     10/2011   Ganesan
     F04B 43/02              (2006.01)                                              8,048,375   B2     11/2011   Breidenthal et al.
                                                                                    8,048,386   B2     11/2011   Dority et al.
     BOIL 7/00               (2006.01)                                              8,052,929   B2     11/2011   Breidenthal et al.
     Cl2M 3/00               (2006.01)                                              8,088,616   B2      1/2012   Handique
     Cl2N 13/00              (2006.01)                                              8,105,477   B2      1/2012   Althaus et al.
     B29C 65/08              (2006.01)                                              8,105,783   B2      1/2012   Handique
     B29C 65/60              (2006.01)                                              8,110,158   B2      2/2012   Handique
                                                                                    8,133,671   B2      3/2012   Williams et al.
     B29C 65/00              (2006.01)                                              8,168,134   B2      5/2012   Lehto
     B29L 31/00              (2006.01)                                              8,182,763   B2      5/2012   Duffy et al.
(52) U.S.Cl.                                                                        8,183,359   B2      5/2012   Becker et al.
     CPC .. BOIL 2300/0816 (2013.01); BOIL 2300/0861                                8,187,557   B2      5/2012   Van et al.
                                                                                    8,247,176   B2      8/2012   Petersen et al.
              (2013.01); BOIL 2300/0867 (2013.01); BOIL                             8,248,597   B2      8/2012   Goldberg
           2300/0887 (2013.01); BOIL 2300/14 (2013.01);                             8,268,245   B2      9/2012   Wahl
               BOIL 2300/1827 (2013.01); BOIL 2400/043                              8,268,603   B2      9/2012   Taylor et al.
              (2013.01 ); BOIL 2400/0406 (2013.01 ); BOIL                           8,273,308   B2      9/2012   Handique et al.
                    2400/0481 (2013.01); BOIL 2400/0487                             8,287,820   B2     10/2012   Williams et al.
                                                                                    8,288,520   B2     10/2012   Eder et al.
              (2013.01); BOIL 2400/0622 (2013.01); BO.IL                            8,323,584   B2     12/2012   Ganesan
                    2400/0655 (2013.01); BOIL 2400/0694                             8,323,900   B2     12/2012   Handique et al.
          (2013.01 ); B29C 65/08 (2013.01); B29C 65/606                             8,324,372   B2     12/2012   Brahmasand.ra et al.
                  (2013.01); B29C 66/71 (2013.01); B29C                             8,349,564   B2      1/2013   Macioszek et al.
                                                                                    8,394,336   B2      3/2013   Curcio
            66/81423 (2013.01); B29C 66/8322 (2013.01);
                                                                                    8,404,198   B2      3/2013   Amsheyet al.
                   B29L 2031/756 (2013.01); Cl2N 13/00                              8,415,103   B2      4/2013   Handique
                                                (2013.01)                           8,420.015   B2      4/2013   Ganesan et al.
                                                                                    8,431,413   B2      4/2013   Dority et al.
(56)                     References Cited                                           8,440,149   B2      5/2013   Handique
                                                                                    8,470,586   B2      6/2013   Wu et al.
                   U.S. PATENT DOCUMENTS                                            8,470,588   B2      6/2013   Boehm et al.
                                                                                    8,473,104   B2      6/2013   Handique et al.
       3,963,151   A      6/1976   North                                            8,480,976   B2      7/2013   Breidenthal et al.
       5,681,529   A *   10/1997   Taguchi et al. ............... 422/417           8,491,178   B2      7/2013   Breidenthal et al.
       5,725,831   A      3/1998   Reichler et al.                                  8,501,461   B2      8/2013   Knight et al.
       5,750,338   A      5/1998   Collins et al.                                   8,709,787   B2 *    4/2014   Handique ...             .... 435/283.1
       5,783.148   A      7/1998   Cottingham et al.                            2003/0170686    Al      9/2003   Hoet et al.
       5,824,478   A     10/1998   Muller                                       2004/0018611    Al*     1/2004   Ward et al. ..           .... 435/287.2
       6,331.266   Bl    12/2001   Powell et al.                                2004/0138154    Al      7/2004   Yu et al.
       6,368,871   Bl     412002   Christel et al.                              2005/0180891    Al*     8/2005   Webster et al.           ....... 422/100
       6,374,684   Bl     4/2002   Dority                                       2005/0221529    Al     10/2005   Bang et al.
       6,374,685   Bl     412002   Daly                                         2005/0233370    Al     10/2005   Ammann eta!.
       6,431,476   Bl     8/2002   Taylor et al.                                2005/0250199    Al     11/2005   Anderson et al.
       6,440,725   Bl     8/2002   Pourahmadi et al.                            2005/0272169    Al*    12/2005   Griffin et al.             ..... 436/514
       6,664,104   B2    12/2003   Pourahmadi et al.                            2006/0068204    Al      3/2006   Rasmussen et al.
       6,692,700   B2     2/2004   Handique                                     2006/0166233    Al      7/2006   Wu et al.
       6,852,287   B2     2/2005   Ganesan                                      2006/0182300    Al *    8/2006   Schwartz .                    .. 381/355
       6,860,993   B2     3/2005   Effenhauser et al.                           2007/0148174    Al      6/2007   Kudlicki et al.
       6,872,315   B2     3/2005   Effenhauser et al.                           2007/0184463    Al      8/2007   Molho et al.
       6,878,540   B2     4/2005   Pourahmadi et al.                            2007/0196912    Al      8/2007   Facer et al.
       6,893,879   B2     512005   Petersen et al.                              2007/0292941    Al     12/2007   Handique et al.
       6,899,838   B2     5/2005   Lastovich                                    2008/0057572    Al*     3/2008   Petersen et al. ............ 435/306.l
       6,987,018   B2     1/2006   Taylor et al.                                2008/0146896    Al *    6/2008   Rabinowitz et al. .......... 600/309
       7,052,268   B2     5/2006   Powell et al.                                2008/0193384    Al      8/2008   Willard et al.
       7,135,144   B2    11/2006   Christel et al.                              2008/0200343    Al *    8/2008   Clemens et al.                    .. 506/9
       7,192,557   B2     3/2007   Wu eta!.                                     2008/0241569    Al     10/2008   Qin et al.
       7,270,786   B2     912007   Parunak et al.                               2008/0280285    Al *   11/2008   Chen et al. .                    ... 435/5
       7,323,140   B2     1/2008   Handique et al.                              2009/0130719    Al      5/2009   Handique
       7,332,130   B2     2/2008   Handique                                     2009/0131650    Al      5/2009   Brahmasandra et al.
       7,569,346   B2     8/2009   Petersen et al.                              2009/0215125    Al*     8/2009   Reed et al.                   . 435/91.2
       7,674,431   B2     3/2010   Ganesan                                      2009/0275014    Al     11/2009   Maltezos et al.
       7,682,820   B2     3/2010   Bader                                        2010/0009351    Al      1/2010   Brahmasandra et al.
       7,731,906   B2     6/2010   Handique et al.                              2010/0009375    Al      1/2010   Sherman et al.
       7,738,094   B2     6/2010   Goldberg                                     2010/0029544    Al      2/2010   Cheng et al.
       7,763.209   B2     712010   Haley                                        2010/0075311    Al      3/2010   Bar.rault et al.
       7,767,447   B2     8/2010   Breidenthal et al.                           2010/0300563    Al*    12/2010   Ra.munas et al. ........ 137/565.01
       7,820,030   B2    10/2010   Althaus et al.                               2010/0303687    Al *   12/2010   Blaga et al. ........ .......... 422/504
       7,906,758   B2     3/2011   Stults et al.                                2010/0310423    Al     12/2010   Nieuwenhuis
       7,914,994   B2     3/2011   Petersen et al.                              2010/0323919    Al     12/2010   Chen et al.
       7,935,537   B2     5/2011   Haley                                        2011/0003281    Al*     1/2011   Woudenberg et al. ............ 435/6
       7,955,798   B2     6/2011   Mauritz                                      2011/0071031    Al      3/2011   Khripin et al.
       7,955,864   B2     6/2011   Cox et al.                                   2011/0201099    Al *    8/2011   Anderson et al. .......... 435/287.2
       7,964,413   B2     6/2011   Macioszek et al.                             2011/0318840    Al*    12/2011   Ziglioli et al. .................. 436/43
       7,987,022   B2     7/2011   Handique et al.                              2012/0046203    Al      2/2012   Walsh et al.
       7,995,798   B2     8/2011   Krupnik et al.                               2012/0245218    Al      9/2012   Fukushima et al.
       7,998,708   B2     8/2011   Handique et al.                              2012/0245337    Al      9/2012   Fabis et al.
       8,003,329   B2     8/2011   Macevicz
       8,008,066   B2     8/2011   Lair et al.                              * cited by examiner
U.S. Patent    Aug. 11, 2015     Sheet 1 of 18             US 9,101,930 B2



                                             116




                                              112




                            FIG. lA

                      195      125          190      117
   198
    \~~~~~~
                                                              120



  119115 144 145142    176       147 177199 149145164163117




                                     1461   9a NORMALLY OPEN, 42
                            FIG. 1C          [I] NORMALLY CLOSED, 43
U.S. Patent     Aug. 11, 2015     Sheet 2 of 18         US 9,101,930 B2



  165
   1t?1115 144145142      176     147146177199 149         164 117




                        166                 1 9              163
                                FIG. lD
  165
   1t?l 115 144145142     176     147146177199 149         164 117




                                                             163


  165
   1t?l 115 144145142     176     147146177199 149         164 117




                                                             163


  165
   1t?1115 144145142      176     147146177199 149         164 117




                                                  148        163
                                                  QOCCLUDED
U.S. Patent       Aug. 11, 2015     Sheet 3 of 18         US 9,101,930 B2



   165
   1'i?J 115 144145142      176     147146177199 149         164 117




   165
   1'f?J 115 144145142      176     147146177199 149         164 117




                                             179    148        163
                                        1I
   165
   1'f?J 115 144145142      176     147146177199 149         164 117




                          166
                                  FIG. lJ
   165
   1'f?J 115 144145142      176     147146177199 149         164 117




         114 175 143      166                179    148        163
           18                     FIG. lK           QOCCLUDED
U.S. Patent   Aug. 11, 2015     Sheet 4 of 18         US 9,101,930 B2




  19~---~~~~~~~~~~~~---i
                                                               180
  11

                                                               130




                      112
                              FIG. 2
              110




                                                             164




                                                HEATING ELEMENT
                              FIG. 3
U.S. Patent    Aug. 11, 2015     Sheet 5 of 18     US 9,101,930 B2




                                                      120
                  130


                          137



              12~
                    1...-------------
              130---
                   ---------------
                                     BOTTOM VIEW




                           ISO VIEW
                         CROSS SECTION

                               FIG. 4
U.S. Patent     Aug. 11, 2015   Sheet 6 of 18        US 9,101,930 B2


                                       110
              .___~----,--~~_,,--~~t:=165
                                                       140

                                                       120

                          FIG. SA

                                                        110
                         '-,,,---.,,....r
                                          ---:::...----165
                                                       140

                                                       120
                          FIG. SB
                                 165
                                                       110
                                                       125

       42                                              140

                                                       120
                          FIG. SC

                                                       110
                                                       125
                                                       140

                                                       120
                          FIG. SD
U.S. Patent       Aug. 11, 2015     Sheet 7 of 18   US 9,101,930 B2




                                      117




                                                             130


                                                             120
      @)




              113114     115
                                     112

                                  FIG. 6A
U.S. Patent         Aug. 11, 2015     Sheet 8 of 18          US 9,101,930 B2




              120         135
          ...---------.\     ...-------,




                          130
                                                             152
                                                      190 195cb     116




                                141
                                    FIG. 6B




                                                 199 195 166'




                                    FIG. 6C
U.S. Patent    Aug. 11, 2015     Sheet 9 of 18                US 9,101,930 B2




                                            199              166"
                                                                164" 117




                                   147"1 711
                                          190148"149 11
                               FIG. 7

                                                 110




                                        171
         171
                                                             171

                           FIG. 8A




               171                                     171



               171                                     172


                           FIG. 8B
U.S. Patent   Aug. 11, 2015    Sheet 10 of 18     US 9,101,930 B2




                                            163    164



                                        ~

                   174, 176, 178, 179
                                        T
                                                         110



                              190



                        ~
                          FIG. BC
U.S. Patent   Aug. 11, 2015      Sheet 11 of 18   US 9,101,930 B2




                              SIDE VIEW




                                                   110 117




 16                                                          116




                              FIG. 9
                              TOP VIEW
U.S. Patent     Aug. 11, 2015   Sheet 12 of 18   US 9,101,930 B2


          120




                            FIG. lOA



    120




                            FIG. lOB
U.S. Patent   Aug. 11, 2015   Sheet 13 of 18    US 9,101,930 B2




                                     FIG. llA




                     FIG. l 1B
U.S. Patent               Aug. 11, 2015              Sheet 14 of 18                   US 9,101,930 B2




   200
      ~

        aligning the top layer to the film layer and thermally
        bonding the two, using silicone adhesive to bond the
        elastomeric layer to the intermediate substrate of the                                  S210
        microfluidic cartrid e


        compressing the top layer, the film layer, the elastomeric                              S220
        layer, and the intermediate substrate and bonding the top/
        film la ers to the elastomeric la er/intermediate substrate



           bonding the intermediate substate to the bottom layer                                S230


    1                                                                                  1
    : covering the top and the bottom of each detection chamber                        V'vS240
    I
    --------------------i--------------------                                          I




                                                                                       vJ250
                     installing the vents of the vent region

                                            1'
          f .. -.. -~~~~-~~~~-t-~~~i~-~ -t~-~   ~-i~~~~~~i-~i~ ~-~;t~;~~~ .....   \-J 8252
          '...........................t...........................'
          '                                                                       '



          f -r~~-~~i~g-

                                                        )
                            th~- p~rti~i1y· fi~-ist{~d ·~i-~r~fl~idi~ -~~~trid~i~ - ~ S254
          j _- - --- -- --- -- --- - .1'.~-~- ~~~ r~~-~ !~ ------------------:




    --~~~~~~~~~~~~~~~---ol,._
    -     applying labels and packaging r §260                                             V'




                                       FIG. 12A
U.S. Patent   Aug. 11, 2015   Sheet 15 of 18         US 9,101,930 B2




                                          190




     )
    110 125
        /

         J
      L
     120
                         FIG. l2B




                                                - v- 110
                                                     125

                                                - v- 120


                         FIG. 12C
U.S. Patent       Aug. 11, 2015   Sheet 16 of 18         US 9,101,930 B2




      110


                  125
            111             111                    111   111
                            FIG. 12D




                            FIG. 12E




                            FIG. 12F
U.S. Patent   Aug. 11, 2015   Sheet 17 of 18   US 9,101,930 B2




                                               S220




                       FIG. 12G
U.S. Patent         Aug. 11, 2015        Sheet 18 of 18            US 9,101,930 B2




  300
     ~


     thermally bonding the film layer to the top layer to form a
     first subassembly                                                I\; S310



                                                                      ..-J   S320
     adding a vent to the first subassembly and applying a label
     to create a second subassembly


                                    '
     applying an adhesive inside a bottom flange of the
     intermediate substrate and bonding the bottom layer to the IV S330
     intermediate substrate


     applying a tag to the intermediate substrate to create a               S340
                                                                      IV
     third subassembly

                                    ,r


     positioning the elastomeric layer on the third subassembly   S350
                                                                N
     to create a fourth subassembly

                                    +                           .,..J     S360
         applying adhesive to the fourth subassembly



         coupling the second subassembly to the fourth          ..-...1   S370
         subassembly




                              FIG. 13
                                                      US 9,101,930 B2
                               1                                                                      2
        MICROFLUIDIC CARTRIDGE FOR                                         FIG. 4 depicts an embodiment of a waste chamber of the
     PROCESSING AND DETECTING NUCLEIC                                   microfluidic cartridge;
                   ACIDS                                                   FIGS. SA-SD depict embodiments of the elastomeric layer
                                                                        of the microfluidic cartridge, in open and occluded configu-
           CROSS-REFERENCE TO RELATED                                   rations;
                  APPLICATIONS                                             FIGS. 6A-6C depict an alternative embodiment of a
                                                                        microfluidic cartridge (top and side views) and an alternative
   This application claims the benefit of U.S. Provisional              embodiment of a microfluidic pathway of the microfluidic
Application Ser. No. 61/667,606, filed on 3 Jul. 2012, and              cartridge;
U.S. Provisional Application Ser. No. 61/598,240, filed on 13
                                                                   10      FIG. 7 depicts another alternative embodiment ofa microf-
Feb. 2012, which are incorporated in their entirety by this             luidic pathway of the microfluidic cartridge;
                                                                           FIGS. 8A and 8B depict schematics of microfluidic chan-
reference.
                                                                        nel cross sections;
                    TECHNICAL FIELD                                        FIG. SC depicts specific embodiments of microfluidic
                                                                   15   channel cross sections;
                                                                           FIG. 9 depicts an embodiment of the microfluidic cartridge
   This invention relates generally to the molecular diagnos-
                                                                        with twelve fluidic pathways (four of which are shown);
tics field, and more specifically to an improved microfluidic
                                                                           FIGS. lOA and lOB depict embodiments of occlusion of
cartridge for processing and detecting nucleic acids.                   fluidic pathways with the elastomeric layer and a valving
                                                                   20   mechanism;
                      BACKGROUND                                           FIGS. llA and llB depict an embodiment of the microf-
                                                                        luidic cartridge;
   Molecular diagnostics is a laboratory discipline that has               FIGS. 12A-12G depict an example manufacturing method
developed rapidly during the last 25 years. It originated from          for an embodiment of the microfluidic cartridge; and
basic biochemistry and molecular biology research proce-           25      FIG. 13 depicts an alternative example manufacturing
dures, but now has become an independent discipline focused             method for an embodiment of the microfluidic cartridge.
on routine analysis of nucleic acids (NA), including deoxyri-
bonucleic acid (DNA) and ribonucleic acid (RNA) for diag-                         DESCRIPTION OF THE PREFERRED
nostic use in healthcare and other fields requiring nucleic acid                          EMBODIMENTS
analysis. Molecular diagnostic analysis ofbiological samples       30
can include the detection and/or monitoring of one or more                 The following description of preferred embodiments of the
nucleic acid materials present in the specimen. The particular          invention is not intended to limit the invention to these pre-
analysis performed may be either qualitative and/or quanti-             ferred embodiments, but rather to enable any person skilled in
tative. Methods of analysis may involve isolation, purifica-            the art to make and use this invention.
tion, and amplification of nucleic acid materials, and poly-       35   1. Microfluidic Cartridge
merase chain reaction (PCR) is a connnon technique used to                 As shown in FIGS. lA-lC, an embodiment of a microflu-
amplify nucleic acids. Often, a nucleic acid sample to be               idic cartridge 100 for processing and detecting nucleic acids
analyzed is obtained in insufficient quantity, quality, and/or          comprises: a top layer 110 comprising a set of sample port-
purity, hindering a robust implementation of a diagnostic               reagent port pairs 112 and a set of detection chambers 116; an
technique. Current sample processing methods and molecu-           40   intermediate substrate 120, coupled to the top layer 110 and
lar diagnostic techniques are also labor/time intensive, low            partially separated from the top layer by a film layer 125,
throughput, and expensive, and systems of analysis are insuf-           configured to form a waste chamber 130; an elastomeric layer
ficient. Furthermore, methods of isolation, processing, and             140 partially situated on the intermediate substrate 120; a
amplification are often specific to certain nucleic acid types          magnet housing region 150 accessible by a magnet 152 pro-
and not applicable across multiple acid types. Due to these        45   viding a magnetic field 156; and a set offluidic pathways 160,
and other deficiencies of current molecular diagnostic sys-             each formed by at least a portion of the top layer no, a portion
tems and methods, there is thus a need for improved devices             of the film layer 125, and a portion of the elastomeric layer
for processing and amplifying nucleic acids. Thus, there is a           140. In other embodiments, the microfluidic cartridge 100
need in the molecular diagnostics field to create an improved           may farther comprise a bottom layer 170 coupled to the
microfluidic cartridge to facilitate processing and detecting of   50   intermediate substrate 120 and configured to seal the waste
nucleic acids. This invention provides such a microfluidic              chamber 130. Furthermore, the top layer 110 of the microf-
cartridge.                                                              luidic cartridge 100 may further comprise a shared fluid port
                                                                        118, a vent region 190, and a heating region 195, such that
        BRIEF DESCRIPTION OF THE FIGURES                                each fluidic pathway 165 in the set of fluidic pathways 160 is
                                                                   55   fluidically coupled to a san1ple port-reagent port pair 113, the
   FIGS. lA-lC depict an embodiment of a microfluidic car-              shared fluid port 118, the waste chamber 130, and a detection
tridge (top and side views) and an embodiment of a microf-              chamber 117, comprises a capture segment 166 configured to
luidic pathway of the microfluidic cartridge;                           pass through the heating region and the magnetic field, and is
   FIGS. lD-K depict an example embodiment of subsets of                configured to pass through the vent region 190 upstream of
occlusion positions defining truncated portions of a fluidic       60   the detection chan1ber 117. Each fluidic pathway 165 thus
pathway;                                                                fonctions to receive and facilitate processing of a sample fluid
   FIG. 2 depicts an alternative embodiment of a microfluidic           containing nucleic acids as it passes through different par-
cartridge (top view) showing individual waste chambers                  tions of the fluidic pathway 165. As configured, the microf-
located on the top of cartridge and multiple fluid ports;               luidic cartridge 100 can be used to facilitate molecular diag-
   FIG. 3 depicts an alternative embodiment of a detection         65   nostic processes and techniques, and preferably conforms to
chamber of the microfluidic cartridge (top view) and a heating          microtiter plate dimensional standards. Alternatively, the
element configured to heat the detection chamber;                       microfluidic cartridge 100 may be any appropriate size. In a
                                                     US 9,101,930 B2
                              3                                                                       4
specific application, the microfluidic cartridge 100 can be            geometric size to accommodate a standard-size pipette tip
used to facilitate a PCR procedure for analysis of a sample            used to deliver the volume of fluid comprising a reagent used
containing nucleic acids.                                              in molecular diagnostics. Alternatively, all or a portion of the
1.1 Microfluidic Cartridge-Top Layer                                   reagent ports 115 are configured to be coupled to fluid con-
   The top layer 110 of an embodiment of the microfluidic              duits or tubing that deliver the volume of fluid comprising a
cartridge 100 functions to acconunodate elements involved in           reagent used in molecular diagnostics.
performing a molecular diagnostic procedure (e.g. PCR),                   Preferably, the set of sample port-reagent port pairs 112 is
such that a sample containing nucleic acids, passing through           located near a first edge of the top layer no, such that the
the cartridge, can be manipulated by the elements involved in          configuration of the sample port-reagent port pairs 112 func-
performing the molecular diagnostic procedure. The top layer      10   tions to increase accessibility, for instance, by a pipettor
110 is preferably composed of a strncturally rigid/stiff mate-         delivering fluids to the microfluidic cartridge 100. In one
rial with low autofluorescence, such that the top layer 110            specific example, the microfluidic cartridge 100 is configured
does not interfere with sample detection by fluorescence or            to be aligned within a module, with the set of sample port-
chemiluminescence techniques, and an appropriate glass                 reagent port pairs 112 accessible outside of the module, such
transition temperature and chemical compatibility for PCR or      15   that a multichannel pipette head can easily access the set of
other amplification techniques. Preferably, the top layer 110          sample port-reagent port pairs 112. Preferably, as shown in
is composed of a polypropylene-based polymer, but the top              FIG. lA, the set of sample port-reagent port pairs 112 is
layer no may alternatively be composed of any appropriate              configured such that the sample ports 114 and the reagent
material (e.g. cyclic olefin polymer). In a specific embodi-           ports 115 alternate along the first edge of the top layer 110. In
ment, the top layer no is composed of 1.5 llllll thick polypro-   20   an alternative embodiment, the set of sample port-reagent
pylene produced by injection molding, with a glass transition          port pairs 112 may not be located near an edge of the top layer
temperature between 136 and 163 ° C. The top layer no may              110, and may further not be arranged in an alternating fash-
alternatively be composed of any appropriate material, for             ion.
example, a polypropylene based polymer. As shown in FIGS.                 The fluid port 118 of the top layer 110 of the microfluidic
lB and lC, the top layer no preferably comprises a set of         25   cartridge functions to receive at least one of a wash fluid, a
sample port-reagent port pairs 112, a fluid port 118, a vent           release fluid, and a gas used in a molecular diagnostic proce-
region 190, a heating region 195 crossing a capture segment            dure, such as PCR. In an embodiment, the wash fluid, the
166 of a fluidic pathway 165, and a set of detection chambers          release fluid, and/or the gas are conunon to all samples being
116.                                                                   analyzed during a run of the diagnostic procedure using the
   Each sample-port-reagent port pair 113 of an embodiment        30   microfluidic cartridge 100; in this embodiment, as shown in
of the top layer no comprises a sample port 114 and a reagent          FIG. lA, the fluid port 118 is preferably a shared fluid port,
port 115. The sample port 114 functions to receive a volll11le         fluidically coupled to all fluidic pathways 165 coupled to the
of a sample fluid potentially containing the nucleic acids of          sample port-reagent port pairs 112, and configured to deliver
interest for delivery of the volume of fluid to a portion of a         the same wash fluid, release fluid, and/or gas through the
fluidic pathway 165 coupled to the sample port-reagent port       35   shared fluid port. Alternatively, as shown in FIG. 2, the top
pair 113. In a specific embodiment, the volume of a sample             layer may comprise more than one fluid port 118, configured
fluid is a biological sample with magnetic beads for nucleic           to deliver different wash fluids, release fluids, and/or gases to
acid isolation; however, the volume of fluid comprising a              individual or multiple fluidic pathways 165 coupled to the set
sample fluid may alternatively be any appropriate fluid con-           of sample port-reagent port pairs 112.
taining a sample with nucleic acids. Preferably, each sample      40      Preferably, the fluid port 118 is located along an edge of the
port 114 is isolated from all other sample ports, in order to          microfluidic cartridge 100, which functions to increase acces-
prevent cross-contan1ination between samples of nucleic                sibility to the fluid port by a system delivering fluids to the
acids being analyzed. Additionally, each sample port 114 is            fluid port 118. In a specific embodiment, as shown in FIG. lA,
preferably of an appropriate geometric size and shape to               the fluid port is located approximately midway along an edge
accommodate a standard-size pipette tip used to deliver the       45   of the microfluidic cartridge 100, different from the edge
volume of a sample fluid without leaking. Alternatively, all or        along which the set of sample port-reagent port pairs 112 is
a portion of the sample ports 114 are configured to be coupled         located. Alternatively, the fluid port 118 may not be located
to fluid conduits or tubing that deliver the volume of a sample        along an edge of the microfluidic cartridge 100. Additionally,
fluid.                                                                 the fluid port 118 is preferably configured to be coupled to a
   Each sample-port reagent port pair 113 of an embodiment        50   syringe pump for fluid delivery; however, the fluid port 118
of the top layer 110 also comprises a reagent port 115, as             may alternatively configured to couple to any appropriate
shown in FIG. lA. The reagent port 115 in a sample port-               system for fluid delivery. Preferably, the wash fluid is a wash
reagent port pair 113 flmctions to receive a volume of fluid           buffer for washing bound nucleic acid samples (i.e. nucleic
comprising a reagent used in molecular diagnostics, for deliv-         acids bound to magnetic beads), the release fluid is a reagent
ery of the volume of fluid comprising a reagent to a portion of   55   for releasing bound nucleic acids samples from the magnetic
a fluidic pathway 165 coupled to the sample port-reagent port          beads, and the gas is pressurized air for moving fluids and
pair 113. In a specific embodiment, the volume of fluid com-           demarcating separate reagents. Alternatively, the wash fluid,
prising a reagent used in molecular diagnostics is a sample of         release fluid, and gas may be any appropriate liquids or gases
reconstituted molecular diagnostic reagents mixed with                 used to carry out a molecular diagnostic procedure.
nucleic acids released and isolated using the microfluidic        60      The heating region 195 of the top layer no functions to
cartridge 100; however, the volume of fluid comprising a               accommodate and position a heating element relative to ele-
reagent used in molecular diagnostics may alternatively be             ments of the microfluidic cartridge 100. The heating element
any appropriate fluid comprising reagents used in molecular            preferably heats a defined volume of fluid and the magnetic
diagnostics. Preferably, each reagent port 115 is isolated from        beads, which has traveled through the microfluidic cartridge
all other reagent ports, in order to prevent cross-contamina-     65   100, according to a specific molecular diagnostic procedure
tion between samples of nucleic acids being analyzed. Addi-            protocol (e.g. PCR protocol), and is preferably an element
tionally, each reagent port 115 is preferably of an appropriate        external to the microfluidic cartridge 100; alternatively, the
                                                      US 9,101,930 B2
                               5                                                                        6
heating element may be integrated with the microfluidic car-            reduce the proportion ofnucleic acid not contained within the
tridge and/or comprise a thernially conductive element inte-            detection area. The first variation functions to facilitate filling
grated into the microfluidic cartridge 100. The heating region          of the set of detection chambers in a manner that reduces the
195 is preferably a recessed fixed region of the top layer 110,         potential for trapped air bubbles, to facilitate rapid molecular
downstream of the sample port-reagent port pairs 112, as                diagnostic techniques, and to comply with current imaging
shown in FIGS. IA and lB. Alternatively, the heating region             teclmologies. In a specific example of the first variation, each
may not be fixed and/or recessed, such that the heating region          serpentine-shaped chmmel 16 is injected molded into the top
195 sweeps across the top layer 110 of the microfluidic car-            layer 110 of the microfluidic cartridge 100, and the three
tridge 100 as the heating element is moved. The microfluidic            interconnected portions of the serpentine-shaped channel 16
cartridge 100 may altogether omit the heating region 195 of        10   are each 1600 µm wide by 400 µm deep.
the top layer 110, in alternative embodiments using alterna-               In a second variation, each detection chamber 117 in the set
tive processes (e.g. chemical methods) for releasing nucleic            of detection chambers has a depth between 0.400 mm and
acids from nucleic acid-bound magnetic beads.                           1.00 111111, and a diameter between 3.50 111111 and 5. 70 111111, to
   The vent region 190 of an embodiment of the top layer 110            provide a volumetric configuration that facilitates reaction
functions to remove unwanted gases trapped within a fluidic        15   efficiency. In a specific example of the second variation, each
pathway 165 of the microfluidic cartridge, and may addition-            detection chamber 117 in the set of detection chambers 116 is
ally fimction to position a defined volume of fluid within a            configured to contain a total volume of 10 uL, and has a depth
fluidic pathway 165 of the microfluidic cartridge. The vent             of0.80 t111ll and a diameter of3.99 111111; however, in alterna-
region 190 is preferably located downstream of the heating              tive embodiments, each detection chamber 117 in the set of
region 195 in an embodiment where the heating region 195 is        20   detection chambers 116 may be configured to contain a total
fixed on the top layer 110 of the microfluidic cartridge 100,           volume less than or greater than 10 uL.
but alternatively may be located at another appropriate posi-              Preferably, as shown in FI GS. IA and lB, the lower regions
tion on the top layer 110 such that unwanted gases are sub-             of each detection chan1ber 117 in the set of detection cham-
stantially removed from the microfluidic cartridge 100 during           bers 116 includes a PCR compatible film that is thin, to
analysis. The top layer no may alternatively comprise more         25   facilitate efficient thermocycling, and has low autofluores-
than one vent region 190 located at appropriate positions in            cence, to facilitate light-based molecular diagnostic assays
the top layer 110. Preferably, as shown in FIGS. IA and lB,             performed at the set of detection chambers 116. The PCR
the vent region 190 is a recessed region in the top layerno, and        compatible film is preferably composed of a polypropylene
further comprises a film covering the vent region 190. Pref-            based polymer thermally bonded to the bottom of the top
erably, the film covering the vent region 190 is a gas-perme-      30   layer, but may alternatively be eomposed of any appropriate
able but liquid-impermeable film, such that unwanted gases              PCR-compatible material and bonded in any fashion. In one
may be released from the microfluidic cartridge 100, but                specific variation, the PCR compatible film is a cyclic olefin
fluids remain within the microfluidic cartridge 100 and flow            polymer (COP) film, thermally bonded to the top layer 110,
to the point of contacting the film. This functions to remove           with a glass transition temperature suitable for a molecular
unwanted gases and position a defined volume of fluid within       35   diagnostic protocol. In one alternative embodiment, depend-
a fluidic pathway 165 of the microfluidic cartridge. In a spe-          ing on the configuration of imaging, heating, and/or cooling
cific embodiment, the film covering the vent region is a                elements external to the microfluidic cartridge 100, the top
hydrophobic porous polytetrafluoroethylene-based material,              and/or bottom of the detection chambers 117 in the set of
synthesized to be gas-permeable but liquid-impermeable.                 detection chambers 116 may be entirely formed of a clear or
Alternatively, the film covering the vent region may be gas        40   trm1sparent material (e.g. glass or plastic) allowing transmis-
and liquid permeable, such that unwanted gases and liquids              sion of light. In a variation of this alternative embodiment,
are expelled from the microfluidic cartridge 100 through the            lensing, other optical components, or additional stmctures
vent region 190. Other alternative embodiments of the                   may also be incorporated into the detection chambers, to
microfluidic cartridge 100 may altogether omit the vent                 facilitate light transmission and/or focusing. In the variation
region.                                                            45   of the alternative embodiment, a lens may be manufactured
   The set of detection chambers 116 ofan embodiment of the             (e.g. injection molded) directly to form a surface of a detec-
top layer no functions to receive a processed nucleic acid              tion chamber 117.
sample, mixed with molecular diagnostic reagents, for                      In the embodiment of the set of detection chambers 116
molecular diagnostic analysis. Preferably, the set of detection         that includes a PCR compatible film, the PCR compatible film
chambers 116 is located along an edge of the top layer no,         50   may further include a thermally conductive component,
opposite the edge along which the set of sample port-reagent            which functions to transfer heat from a heating element to the
port pairs 112 is located, which allows sample fluids dis-              detection chamber. Depending on the position of the heating
pensed into the microfluidic cartridge 100 to be processed and          element( s) relative to the microfluidic cartridge 100 during
mixed with molecular diagnostic reagents on their way to a              analysis, the thermally conductive component of the PCR
detection chamber 117 of the set of detection chambers 116         55   compatible film may be integrated with just the upper region
and facilitates access to the detection chambers by external            of each detection chamber, just the lower region of each
elements performing portions of a molecular diagnostics pro-            detection chamber, or both the upper and lower regions of
tocol (e.g. heating and optics systems). Alternatively, the set         each Detection chamber. The thermally conductive compo-
of detection chan1bers 116 may not be located along an edge             nent of the PCR compatible film may comprise a wire mesh
of the top layer 110. In a first variation, as shown in FIGS. IA   60   with a substantially small wire diameter, as shown in FIG. 3,
and l1B, each detection chamber 117 in the set of detection             thennally conductive particles distributed through the PCR
chambers comprises a serpentine-shaped channel 16 for                   compatible film (in a maimer that still allows for optical
facilitating analysis of a solution of nucleic acids mixed with         clarity), or any other appropriate thermally conductive com-
reagents. In the first variation, three portions of the serpen-         ponent (e.g. thermally conductive beads integrated into the
tine-shaped channel 16 are preferably wide and shallow to          65   PCR compatible film). The region laterally around the detec-
facilitate heating, and are interconnected by two narrow por-           tion chamber may also further include one or more heat-
tions, which fimction to increase fluid flow resistance and             transfer elements or air channels speed heat dissipation.
                                                         US 9,101,930 B2
                                 7                                                                        8
Alternatively, a detection chamber 117 in the set of detection              such that they do not interfere with any ports 112, 118, the
chambers 116 may not include a PCR compatible film with a                   heating region, 195, the vent region 190, and/or the set of
thermally conductive component. Preferably, each detection                  detection chambers 116. In an embodiment, the top layer 110
chamber 117 is heated using a diced silicon wafer with con-                 of the microfluidic cartridge preferably comprises at least
ductive channels flip-chip bonded to a detection chamber to                 four cartridge-aligning indentations, located at points on the
provide resistive heating; however, each detection chamber                  periphery of the top layer 110, and the cartridge-aligning
117 may alternatively be heated using any appropriate heat-                 indentations are configured to be recessed regions configured
ing device or method, and may be assembled using any appro-                 to mate with alignment pins in a system external to the
priate method.                                                              microfluidic cartridge 100. Alternatively, the cartridge-align-
   Preferably, each detection chamber 117 in the set of detec-         10   ing indentations may be grooves, such that the microfluidic
tion chambers 116 is thermally isolated from all other detec-               cartridge 100 accurately slides into position along the grooves
tion chambers, in order to prevent contamination of data from               within a system external to the microfluidic cartridge 100. In
a detection chamber 117 due to heat transfer from other                     yet another alternative embodiment, the set of cartridge-
detection chambers in the set of detection chambers 116. In                 aligning indentations 180 may be any appropriate indenta-
one embodiment, each detection chamber 117 of the set of               15   tions that allow for positioning of the microfluidic cartridge
detection chambers 116 is spaced far from adjacent detection                100 within an external system. However, the microfluidic
chambers to limit thermal crosstalk. In another alternative                 cartridge 100 may altogether omit the set of cartridge-align-
embodiment, the top layer 110 may comprises slots between                   ing indentations 180, and rely upon other features of the
adjacent detection chambers to separate the detection cham-                 microfluidic cartridge 100 to facilitate alignn1ent.
bers with an air gap. In one variation, thermal isolation is           20   1.2 Microfluidic Cartridge-Intermediate Substrate
achieved by surrounding the side walls of each detection                       As shown in FIG. lB, an embodiment of the microfluidic
chamber 117 with a thernrnlly insulating material, such as an               cartridge also comprises an intern1ediate substrate 120,
insulating epoxy, putty, filler, or sealant. In another variation,          coupled to the top layer 110 and partially separated from the
the thermally insulating material has a low density, which                  top layer no by a film layer 125, confignred to form a waste
functions to reduce heat transfer from other detection cham-           25   chamber 130. The intermediate substrate 120 functions to
bers. In yet another variation, thennal isolation is achieved by            serve as a substrate to which layers of the microfluidic car-
geometrically separating or displacing the detection cham-                  tridge may be bonded, to provide guides for the valve pins,
bers relative to each other within the top layer 110 of the                 and to provide a waste chamber volume into which a waste
microfluidic cartridge 100, such that heat transfer between                 fluid may be deposited. Preferably, the depth of the intenne-
detection chambers is hindered.                                        30   diate substrate 120 provides a waste chamber vohune
   Preferably, each detection chamber 117 in the set of detec-              adequate to accommodate the volume of waste fluids gener-
tion chambers 116 is also optically isolated from all other                 ated within the microfluidic cartridge 100. Additionally, the
detection chambers, in order to prevent contamination of data               depth of the intermediate substrate 120 provides a low profile
from a detection chamber 117 due to light transfer from other               for the microfluidic cartridge 100 to facilitate movement
detection chambers in the set of detection chambers 116.               35   throughout a compact molecular diagnostic system. Prefer-
Preferably, optical isolation is achieved with detection cham-              ably, the intermediate substrate 120 of the microfluidic car-
bers having substantially vertical walls, and separating each               tridge 100 is also configured such that the footprint of microf-
detection chamber 117 in the set of detection chambers from                 luidic cartridge 100 adheres to microtiter plate standards, to
each other. However, in one variation, the sidewalls of each                facilitate automated handling of the microfluidic cartridge
detection chamber 117 in the set of detection chambers 116             40   100. The intennediate substrate 120 is preferably composed
are either composed of or surrounded by a material with low                 of a low-cost, structurally stiff material, such as polypropy-
autofluorescence and/or poor optical transmission properties                lene. However, similar to the top layer 120, the intermediate
to achieve optical isolation. In another variation, the sidewalls           substrate may be alternatively composed of a structurally stiff
of each detection chamber 117 are surrounded by an optically                material with low autofluorescence, such that the intermedi-
opaque material, thus allowing transmission of light to a              45   ate substrate 120 does not interfere with sample detection by
detection chamber 117 through only the top and bottom                       fluorescence techniques, and an appropriate glass transition
regions of the detection chamber 117. Alternatively, the                    temperature for PCR techniques. In one variation of this
microfluidic cartridge 100 may not further comprise any pro-                alternative embodiment, the intermediate substrate 120 is
visions for optical isolation of each detection chamber 117 in              composed of a cyclic olefin polymer (COP), produced by
the set of detection chambers 116, aside from constructing the         50   injection molding, with a glass transition temperature
set of detection chambers 116 with a material having low                    between 136 and 163° C. In yet another alternative embodi-
autofluorescence.                                                           ment, the intermediate substrate 120 may be composed ofany
   Additionally, each detection chamber 117 in the set of                   appropriate material, for example, a polycarbonate based
detection chambers 116 may be further optimized to meet                     polymer.
volumetric capacity requirements, facilitate high thermocy-            55      Preferably, the intermediate substrate 120 of the microflu-
cling rates, facilitate optical detection, and facilitate filling in        idic cartridge 100 is coupled to the top layer no and partially
a manner that limits bubble generation. Alternatively each                  separated from the top layer 110 by a film layer 125. The film
detection chamber 117 in the set of detection chambers 116                  layer 125 functions to isolate individual fluidic pathways 165
may not be optimized to meet volumetric capacity require-                   of the microfluidic cartridge, to prevent leakage, to provide an
ments, facilitate high thermocycling rates, facilitate optical         60   appropriate enviromnent for sample processing and conduct-
detection, and/or facilitate filling in a mam1er that limits                ing a molecular diagnostic protocol, and to provide access
bubble generation.                                                          between a microfluidic channel (of a fluidic pathway 165)
   The top layer 110 of the microfluidic cartridge 100 may                  above the film layer 125 and elements below the film layer
further comprise a set of cartridge-aligning indentations 180,              125 (e.g. waste chamber and/or fluidic pathway occluder).
which function to align the microfluidic cartridge 100 as it           65   Preferably, the film layer is a polypropylene (PP) with an
moves through an external module. As shown in FIG. 2 the set                appropriate glass transition temperature, such that it is PCR
of cartridge-aligning indentations 180 are preferably located               compatible and thermally bondable to the top layer 110;
                                                      US 9,101,930 B2
                               9                                                                      10
however, the film layer may alternatively be any appropriate            In a specific embodiment of the microfluidic cartridge 100
material. In a specific embodiment, the film layer 125 is a             with a continuous waste chamber. the waste chamber has a
polypropylene film between 30 and 100 microns thick and die             volumetric capacity of approximately 25 mL; however, the
cut to produce openings at a set of occlusion positions, to             waste chamber 130 of another embodiment may have a dif-
provide access between a microfluidic channel of a fluidic              ferent volumetric capacity. The intermediate substrate 120
pathway 165 above the film layer 125 and elements below the             further comprises a waste vent 135, which provides access
film layer 125. In this specific embodiment, the openings are           between a microfluidic channel of a fluidic pathway 165
slightly oversized prior to assembly, in order to allow for             above the film layer 125 and the waste chamber 130. Prefer-
constriction during assembly (due to thernrnl and pressure              ably, the intermediate substrate 130 comprises more than one
effects) and to provide higher tolerance during assembly of        10
                                                                        waste inlet 136, such that the waste chamber is accessible at
microfluidic cartridge layers. Alternatively, the film layer is
                                                                        more than one location along a fluidic pathway 165 through
any appropriate material such that it substantially isolates
                                                                        the waste inlets 136. Alternatively, the intennediate substrate
individual fluidic pathways, and is easily processable to pro-
vide access between a microfluidic cham1el of a fluidic path-           120 may include a single waste inlet 136, such that all waste
way 165 above the film layer and elements below the film           15
                                                                        fluids generated within the microfluidic cartridge 100 are
layer 125.                                                              configured to travel through the single waste inlet 136 into the
   Preferably, the top layer 110, the film layer 125, and the           waste chamber 130. Also, as shown in FIG. lB, the interme-
intermediate substrate are bonded together, such that the top           diate substrate 120 may comprise a waste vent 131, such that
layer 110, film layer, 125, and intermediate substrate forn1 a          the waste chamber 130 is vented to prevent pressure build up
bonded unit with a hermetic seal to prevent fluid leakage. A       20   in the waste chamber as waste fluid is added.
hermetic seal is preferably formed using a silicone rubber                 As shown in FIGS. 1B and 4, the waste chamber 130
layer coupled to the film layer 125, but may alternatively be           formed by the intern1ediate substrate 120 preferably has a
formed using an alternative material or method. In a specific           corrugated surface 137, such that the waste chamber 130 is
embodiment, a hennetic seal formed using a silicone rubber              not only configured to receive and isolate a waste fluid, but
layer is only required at locations of openings within the film    25   also functions to 1) provide structural stability for the microf-
layer (e.g, at locations where an external occluder interacts           luidic cartridge 100 and 2) allow elements external to the
with the microfluidic cartridge). Preferably, in an embodi-             microfluidic cartridge 100 to enter spaces formed by the
ment where the top layer 110, the film layer 125, and the               corrugated surface 137, for greater accessibility to elements
intermediate substrate 120 are substantially identical materi-          ofthemicrofluidic cartridge 100.Also showninFIGS. lB and
als (e.g. polypropylene), at least one of thermal bonding,         30   4, each of the ridges in the corrugated surface 137 may not
adhesives, and ultrasonic welding are used to coupled the               have the same dimensions, as a result of the locations of
layers 110, 125, 120 together. In an embodiment where the               elements within and external to the microfluidic cartridge
top layer 110, the film layer 125, and the intern1ediate sub-           100. In an embodiment of the waste chamber 130 with a
strate 120 are substantially different materials-a combina-             corrugated surface 137, at least two ridges of the corrugated
tion of thermal bonding methods and adhesives may be used          35   surface 137 are preferably the same height, such that the
to bond the top layer 110, the film layer 125, and the inter-           microfluidic cartridge 100 sits substantially level on a flat
mediate substrate 120 of the microfluidic cartridge 100                 base. In an alternative embodiment, all ridges of the corru-
together. In an alternative embodiment, the top layer 110, the          gated surface 137 of the waste chamber 130 are identical, for
film layer 125, and the intermediate substrate 120 of the               structural symmetry, and in yet another embodiment, the
microfluidic cartridge 100 may be thernrnlly bonded together       40   waste chamber 130 may not have a com1gated surface 137.
in a single step. In yet another alternative embodiment, the top           In one preferred embodiment, the intermediate substrate
layer 110, the film layer 125, and the intermediate substrate           120 of the microfluidic cartridge 100 further comprises a set
120 may alternatively be modular, in applications where a               of valve guides, which function to direct a series of external
portion of the microfluidic cartridge 100 is partially reusable         pins or other indenters through the valve guides at a set of
(e.g. in an application where the waste chamber may be             45   occlusion positions 141, thus affecting flow through a microf-
discarded after use, but the top layer and film may be reused).         luidic channel of a fluidic pathway 165 at the set of occlusion
In yet another alternative embodiment, the top layer 110, the           positions 141. The set of valve guides 127 may also function
film layer 125. and the intermediate substrate 120 may only             to facilitate alignment of the microfluidic cartridge 100
be partially bonded, such that a molecular diagnostic system,           within an external molecular diagnostic module. In a first
into which the microfluidic cartridge 100 is loaded, is con-       50   embodiment, as shown in FIG. lB, the set of valve guides 127
figured to compress the top layer 110, the film layer 125, and          comprises holes within the intermediate substrate 120 at the
the intermediate substrate 120 together, preventing any fluid           set of occlusion positions 141, with sloped edges configured
leakage.                                                                to direct a pin or indenter through the holes. In the first
   As shown in FIG. lB, the intermediate substrate 120 of an            embodiment, the set of valve guides 127 may be produced in
embodiment of the microfluidic cartridge 100 is configured to      55   the intermediate substrate 120 by injection molding, or may
form a waste chamber 130, which functions to receive and                alternatively be produced by drilling, countersinking, cham-
isolate waste fluids generated within the microfluidic car-             fering, and/or beveling. In another embodiment, the set of
tridge 100. The waste chamber 130 is preferably continuous              valve guides 127 comprises grooves with holes, such that a
and accessible by each fluidic pathway 165 of the microflu-             pin or indenter is configured to travel along a groove and
idic cartridge 100, such that all waste fluids generated within    60   through a hole that defines the valve guide. In a simplified
the microfluidic cartridge 100 are deposited into a connnon             alternative variation, the set of valve guides 127 may com-
waste chamber; however, each fluidic pathway 165 of the                 prise holes through the intermediate substrate 120, wherein
microfluidic cartridge 100 may alternatively have its own               the holes do not have sloped edges. In yet another simplified
corresponding waste chamber 130, such that waste fluids                 alternative variation, the set of valve guides 127 may com-
generated within a fluidic pathway 165 of the microfluidic         65   prise a slot configured to provide access to the elastomeric
cartridge 100 are isolated from waste fluids generated within           layer 140 by a group of occluding objects (e.g. pins or indent-
other fluidic pathways 165 of the microfluidic cartridge 100.           ers ), rather than a single occluding object.
                                                     US 9,101,930 B2
                             11                                                                      12
1.3 Microfluidic Cartridge-Elastomeric and Bottom Layers               and/or fluid bypass. The normally closed position may also be
   As shown in FIGS. lB and 5A-5D, an embodiment of the                held closed by an occluding object, to prevent leakage even
microfluidic cartridge 100 also comprises an elastomeric               under pressure provided by a fluid delivery system, or under
layer 140 partially situated on the intermediate substrate 120,        pressure experienced during a high temperature step (e.g.,
which functions to provide a defonnable substrate that, upon           thennocycling) to prevent evaporation of a sample undergo-
deformation, occludes a microfluidic channel of a fluidic              ing thermocycling.
pathway 165 contacting the elastomeric layer 140 at an occlu-             The microfluidic cartridge 100 may further comprise a
sion position of a set of occlusion positions 141. Preferably,         bottom layer 170 configured to couple to the intermediate
the elastomeric layer 140 comprises an inert, liquid imper-            substrate, which fi.mctions to allow waste to be contained
meable material, of an appropriate thickness, that can be         10   within the microfluidic cartridge 100, and allow microfluidic
heated to temperatures encountered during manufacturing                cartridges to be stacked. The bottom layer thus facilitates
and/or specified in a molecular diagnostic protocol, without           reception, isolation, and contailll11ent of a waste fluid within
substantial damage (i.e. compromised surface and/or loss of            the waste chamber. Preferably, the bottom layer 170 is com-
mechanical robustness) and is chemically compatible with a             posed of the same material as the intermediate substrate 120
PCR assay. Preferably, the elastomeric layer 140 is non-          15   for cost and manufacturing considerations, and bonded to the
continuous, such that portions of the elastomeric layer 140 are        intermediate substrate 120 in a mam1er that provides a her-
positioned relative to the intermediate substrate 120 in a man-        metic seal, such that a liquid within the waste chan1ber 130
ner that directly covers holes provided by the set of valve            does not leak out of the waste chamber 130. In a specific
guides 127. Alternatively, the elastomeric layer 140 is a con-         embodiment, the bottom layer 170 and the intermediate sub-
tinuous layer, spanning a majority of the footprint of the        20   strate 120 are both composed of a polypropylene-based mate-
microfluidic cartridge 100 while covering holes provided by            rial, and bonded together using an adhesive. In an embodi-
the set of valve guides 127. In a specific embodiment, the             ment of the microfluidic cartridge 100 where the waste
elastomeric layer 140 comprises 500 micron thick strips of a           chamber 130 has a corrugated surface, the bottom layer 170
low-durometer silicone that can be heated to at least 120° C.          preferably only seals voids defining the waste chamber 130,
without substantial damage, which are bonded to a portion of      25   such that non-waste chamber regions (i.e. non-waste housing
the intennediate substrate 120 using a silicone-based adhe-            regions) are not covered by the bottom layer 170. Alterna-
sive and slightly compressed between the film layer 125 and            tively, the microfluidic cartridge 100 may omit the bottom
the intennediate substrate 120. In a variation of the specific         layer 170, such that any waste fluid that enters the waste
embodiment, the elastomeric layer 140 may alternatively be             chamber 130 completely leaves the microfluidic cartridge
held in place solely by pressure between the intermediate         30   100 and is collected off-cartridge by a waste-collecting sub-
layer 120 and the top layer 110. Preferably, the elastomeric           system of an external molecular diagnostic system. In this
layer 140 is reversibly deformable over the usage lifetime of          alternative embodiment, the intern1ediate substrate 120 is
the microfluidic cartridge 100, such that any occlusion of a           configured to fluidically couple to the waste-collecting sub-
microfluidic channel of a fluidic pathway 165 contacting the           system.
elastomeric layer 140 is reversible over the usage lifetime of    35   1.4 Microfluidic Cartridge-Magnet Housing
the microfluidic cartridge. Alternatively, the elastomeric                The magnet housing region 150 of the microfluidic car-
layer 140 may not be reversibly deformable, such that an               tridge l 00 functions to provide access to and/or house at least
occlusion of a microfluidic channel of a fluidic pathway 165           one magnet 152 providing a magnetic field 156 for purifica-
contacting the elastomeric layer 140 is not reversible.                tion and isolation of nucleic acids. Preferably, the magnet
   The set of occlusion positions 141 preferably comprises at     40   housing region 150 is defined by the film layer and the inter-
least two types of occlusion positions, as shown in FIG. IC,           mediate substrate, such that the film layer and the intermedi-
including a nonnally open position 42 and a nornially closed           ate substrate form the boundaries of the magnet housing
position 43. As shown in FIGS. 5A-5D, the elastomeric layer            region 150. In an embodiment of the microfluidic cartridge
140 at a normally open position 42 of the set of occlusion             l 00 comprising a bottom layer 170, the magnet housing
positions 141 may be closed upon occlusion by an occluding        45   region 150 may further be defined by the bottom layer 170,
object (FIGS. SB and SD). Preferably, a normally open posi-            such that the bottom layer partially forms a boundary of the
tion 42 is configured to withstand pressures that can be gen-          magnet housing region 150. The magnet housing region 150
erated by a fluid delivery system (e.g. a syringe pump) with-          is preferably a rectangular prism-shaped void in the microf-
out leaking, upon occlusion by an occluding object at the              luidic cartridge 150, and accessible only through one side of
nornially open position 42. In one specific example, a V:z        50   the microfluidic cartridge 100, as shown in FIG. lB. Prefer-
barrel-shaped pin head may be used to fully occlude a nor-             ably, the magnet housing region 150 can be reversibly passed
mally open position 42 having an arched cross section, as in           over a magnet 152 to house the magnet 152, and retracted to
FIG. SC, with near constant pressure on the portion of the             remove the magnet 152 from the magnet housing region 150;
elastomeric layer compressed between the occluding object              however, the magnet 152 may alternatively be irreversibly
and occluding position.                                           55   fixed within the magnet housing region 150 once the magnet
   TI1e normally closed position 43 of the set of occlusion            152 enters the magnet housing region 150.
positions 141, functions to be norn1ally closed, but to be                Preferably, the magnet housing region 150 is bounded on at
forced open in response to fluid delivery by a fluid delivery          least two sides by the waste chamber 130, and positioned near
system. In one variation, the normally closed position 43 may          the middle of the microfluidic cartridge 100, such that a
be formed by manufacturing (e.g. injection molding) the top       60   fluidic pathway 165 passing through the magnetic field 156
layer 100, such thatthe top layer material at a nonnally closed        passes through the magnetic field 156 at least at one point
position 43 extends down to the elastomeric layer 140. If an           along an intermediate portion of the fluidic pathway 165.
occluding object is held away from the normally closed posi-           Preferably, the magnet housing region 150 also substantially
tion 43, the occlusion position is closed, but can be forced           spans at least one dimension of the microfluidic cartridge,
open due to fluid pressure applied by a fluid delivery system     65   such that multiple fluidic pathways 165 of the microfluidic
(e.g. syringe pump). When not in operation, however, the               cartridge 100 cross the same magnet housing region 150,
normally closed position 43 is configured to prevent leakage           magnet 152, and/or maguetic field 156. Alternatively, the
                                                      US 9,101,930 B2
                              13                                                                      14
magnet housing region 150 may be configured such that a                 layer no, and either remain on one side of the top layer no, or
magnet within the magnet housing region 150 provides a                  pass through the thickness of the top layer 110.
magnetic field spam1ing all fluidic pathways 165 of the                    In one variation, in the orientation of the microfluidic car-
microfluidic cartridge in their entirety. In alternative cmbodi-        tridgc 100 shown in FIG. l1B, a fluidic pathway 165 is
ments, the microfluidic cartridge may comprise more than                preferably located primarily on the bottom side of the top
one magnet housing region 150, a maguet housing region 150              layer no, comprising a segment nmning to a vent region 190
may be configured to receive and/or house more than one                 on the top side of the top layer no. All other segments of the
magnet 152, and/or may not be positioned near the middle of             fluidic pathway 165 are preferably located on the bottom side
the microfluidic cartridge 100. In yet another alternative              of the top layer no, allowing the fluidic pathway 165 to be
embodiment. the magnet housing region 150 may penna-               10   sealed by the film layer 125 without requiring a separate film
nently house a magnet 152, such that microfluidic cartridge             layer to seal channels located on the top of the top layer 110.
comprises a magnet 152, integrated with the intermediate                   In another variation, in the orientation of the microfluidic
substrate 120. In embodiments where the magnet 152 is                   cartridge 100 shown in FIG. lB, a fluidic pathway 165 is
retractable from the microfluidic cartridge 100, the magnet             preferably located primarily on the bottom side of the top
152 may be a permanent magnet or an electromagnet. In              15   layer 110, comprising a segment running to a detection cham-
embodiments where the maguet 152 is configured to be inte-              ber 163 on the top side of the top layer 110 and a segment
grated with the microfluidic cartridge 100, the magnet 152 is           running away from the detection chamber 164 on the top side
preferably a permanent magnet, which provides a stronger                of the top layer 110. In this variation, the fluidic pathway 165
magnetic field per unit volume.                                         thus crosses the thickness of the top layer no upstream of the
1.5 Microfluidic Cartridge-Fluidic Pathways                        20   first segment running to the detection chamber 163, and
   The set of fluidic pathways 160 of the microfluidic car-             crosses the thickness of the top layer 110 downstream of the
tridgc 100 functions to provide a fluid network into which              scgu1ent mm1ing away from the detection chamber 164, and
volumes of sample fluids, reagents, buffers and/or gases used           crosses the thickness of the top layer 110 to couple to a sample
in a molecular diagnostics protocol may be delivered, out of            port 114 and a reagent port 115 on the top side of the top layer
which waste fluids may be eliminated, and by which pro-            25   110. In another variation, as shown in FIG. 6C, a fluidic
cessed nucleic acid samples may be delivered to a detection             pathway 165 is preferably located primarily on the bottom
chamber for analysis, which may include amplification and/              side of the top layer 110, comprising only a segment mnning
or detection. Preferably, each fluidic pathway 165 in the set of        away from the detection chamber 164 on the top side of the
fluidic pathways 160 is formed by at least a portion of the top         top layer 110. In this other variation, the fluidic pathway 165
layer, a portion of the film layer, and a portion of the elasto-   30   thus crosses the thickness of the top layer 110 downstream of
meric layer 140, such that each fluidic pathway 165 may be              the second portion, and crosses the thickness of the top layer
occluded upon defonnation of the elastomeric layer 140 at a             110 to couple to a san1ple port 114 and a reagent port 115 on
set of occlusion positions 141. Additionally, at least one flu-         the top side of the top layer 110. Alternatively, other embodi-
idic pathway 165 in the set offluidic pathways 160 is prefer-           ments may comprise a fluidic pathway 165 with a different
ably fluidically coupled to a sample port-reagent port pair 113    35   configuration of portions on the top side of the top layer no
of the set of sample port-reagent port pairs 112, a fluid port          and/or portions on the bottom side of the top layer 110.
118, a waste chamber 130, and a detection chamber 117 of the               As shown in FIGS. lC, 6C, 7 and 9, a fluidic pathway 165
set of detection chambers 116. Furthermore, at least one                of the set offluidic pathways 160 is branched and preferably
fluidic pathway 165 in the set of fluidic pathways 160 is               comprises an initial segment 174 fluidically coupled to a fluid
preferably configured to be occluded upon deformation of the       40   cham1el 119 coupled to a fluid port 118, a sample segment 175
elastomeric layer 140, configured to transfer a waste fluid to          coupled to a sample port 114, a reagent segment 176 coupled
the waste chamber 30, comprises a capture segment 166                   to a reagent port 115, a capture segment 166 passing through
passing through the heating region 195 and a magnetic field             at least one of the heating region 195 and a magnetic field 156,
156, and is configured to pass through the vent region 190              a vent segment 177 configured to pass through the vent region
upstream of a detection chamber 117. Alternative embodi-           45   190, a segment running to a detection chamberl 63, a segment
ments may omit preferred elements of the embodiment of the              mnning away from the detection chamber 164, and at least
fluidic pathway 165 described above, such as a vent region              one waste segment 178, 179 configured to transfer a waste
190 or a heating region 195, or add additional elements to the          fluid to a waste chamber 130. Individual segments of the
embodiment of the fluidic pathway 165 described above.                  fluidic pathway 165 are preferably configured to pass through
   A fluidic pathway 165 of the set offluidic pathways 160         50   atleastoneocclusionpositionofthesetofocclusionpositions
may comprise portions (i.e. microfluidic cham1els) that are             141, to controllably direct fluid flow through portions of the
located on both sides of the top layer no, but is preferably            fluidic pathway 165. A fluidic pathway 165 may also further
located primarily on the bottom side of the top layer (in the           comprise an end vent 199, which functions to prevent any
orientation shown in FIG. lB). In the orientation of the                fluid from escaping the microfluidic channel.
microfluidic cartridge 100 shown in FIG. lB, a microfluidic        55      The initial segment 174 of the fluidic pathway 165 func-
channel on top of the top layer no may be further covered by            tions to deliver common liquids and/or gases from a fluid port
second film layer 168 that seals the microfluidic channel on            118 through at least a portion of the fluidic pathway 165, the
top of the top layer no. The second film layer 168 may be               samplesegment175functionstodeliveravolumeofasample
comprise a cyclic olefin polymer (COP) film, thermally or               fluid (e.g. sample comprising nucleic acids bound to mag-
adhesively bonded to the top layer no, or alternatively may        60   nctic beads) to a portion of the fluidic pathway 165, and the
comprise another material that is bonded to the top layer no.           reagent segment 176 functions to deliver a volU111e of fluid
The use of film layers 125, 168 to cover microfluidic channels          comprising a reagent to a portion of the fluidic pathway 165.
on either side of the top layer no facilitates manufacturing,           The capture segment 166 functions to facilitate isolation and
such that long stretches of a fluidic pathway 165 do not need           purification of nucleic acids from the volume of the sample
to be produced within the interior of the top layer no. Prefer-    65   fluid, and may bes-shaped and/or progressively narrowing, to
ably, microfluidic channels may be etched, formed, molded,              increase the efficiency and/or effectiveness of isolation and
cut, or otherwise shaped into the rigid structure of the top            purification. Alternatively, the capture segment 166 may alto-
                                                      US 9,101,930 B2
                              15                                                                      16
gether be replaced by a substantially straight portion 166 or            tions 142, 143, 144, 146, 147 are normally open positions 42
any other geometric shape or configuration that functions to             and the fourth, seventh, and eighth occlusions positions 145,
facilitate isolation and purification of nucleic acids from the          148, 149 are normally closed positions 43, as shown in FIG.
volume of the sample fluid. The capture segment 166 of the               lC.
fluidic pathway 165 preferably has an aspect ratio less than                The occlusion positions of the set of occlusion positions
one, which fonctions to facilitate capture of magnetic par-              141 of the first embodiment are preferably located such that
ticles, but may alternatively have an aspect ratio that is not           occluding subsets of the set of occlusion positions 141 defines
less than one.                                                           unique tnmcated fluidic pathways to controllably direct fluid
   The vent segment 177 fonctions to deliver a processed                 flow. For example, as shown in FIG. lD, occluding the fluidic
sample fluid through the vent region 190 for gas removal. The       10   pathway 165 at the first third, fourth, and sixth occlusion
segment nmning to a detection chamber 163 fi.mctions to                  positions 142, 144, 145, 147 forms a truncated pathway by
deliver a processed sample fluid to the detection chamber 117            which a volume of a sample fluid, comprising nucleic acids
with a reduced quantity of gas bubbles, and the segment                  bound to maguetic beads and delivered into the sample port
running away from the detection chamber 164 functions to                 114, may flow past the second occlusion positions 143 into
deliver a fluid away from the detection chamber 117. The            15   the capture segment 166 for isolation and purification of
segments may be arranged in at least one of several configu-             nucleic acids using the heating region 195 and the maguetic
rations to facilitate isolation, processing, and amplification of        field 156. Nucleic acids bound to magnetic beads may thus be
a nucleic acid sample, as described in three exemplary                   trapped within the capture segment 166 by the maguetic field
embodiments below:                                                       156, while other substances in the volume of sample fluid may
   A first embodiment, as shown in FIG. lC, of a fluidic            20   pass into the waste chamber 130 by passing the fifth occlusion
pathway 165 preferably comprises an initial segment 174                  position 146. Following this subset of occlusion positions, the
fluidically coupled to a fluid channel 119 coupled to a shared           occlusion at the first occlusion position 142 may be reversed,
fluid port 118, a sample segment 175 coupled to a sample port            as shown in FIG. lE, and the fluidic pathway 165 may be
114 and to the initial segment 174, and an s-shaped capture              occluded at the second occlusion position 143 to form a
segment 166, configured to pass through the heating region          25   second tnmcated pathway by which a wash fluid may be
195 and a magnetic field 156, coupled to the initial segment             delivered through the fluid port 118, into the capture segment
174 and the sample segment 175. In a variation of the first              166 (thus washing the trapped magnetic beads), and into the
embodiment, the s-shaped capture segment 166 may com-                    waste chamber 130 by passing the fifth occlusion position
prise an initial wide arc 166 to provide a greater surface area          146. The occlusion at the second occlusion position 143 may
for magnetic bead capture. In another variation of the first        30   then be reversed, and the first occlusion position 142 may be
embodiment, the capture segment 166 may alternatively be a               occluded (as shown in FIG. lD), so that other fluidic path-
progressively narrowing s-shaped capture segment 166. The                ways in the set offluidic pathways 160 may be washed. After
first embodiment of the fluidic pathway 165 also comprises a             all fluidic pathways have been washed, a volume of air may be
reagent segment 176 coupled to a reagent port 115 and to the             transferred through the fluid port 118 to prevent mixture of a
capture segment 166, a vent segment 177 coupled to the              35   wash solution with a release solution.
reagent segment 176 and configured to pass through the vent                 Thereafter in the first embodiment, as shown in FIG. lE,
region 190, a segment running to a detection chamber 163                 the fluidic pathway 165 may be occluded at the second occlu-
from the vent region 190, a winding segment running away                 sion position 143 and the occlusion at the first occlusion 142
from the detection chamber 164, and an end vent 199 coupled              may be reversed, thus creating a third tnmcated pathway as
to the segment nmning away from the detection chamber 164.          40   shown in FIG. lD. A release solution may then be delivered
The first embodiment of the fluidic pathway 165 also com-                through the fluid port 118, into the capture segment 166, and
prises a first waste segment 178 configured to couple the                to the waste chamber 130 by passing the fifth occlusion posi-
initial segment 174 to the waste chamber 130, and a second               tion 146. The release solution may then be sealed within a
waste segment 179 configured to couple the capture segment               fourth tnmcated pathway (including the capture segment
166 to the waste chamber 130. The first waste segment 178           45   166) of the fluidic pathway 165 by occluding the fluidic
preferably functions to allow evacuation of excess release               pathway at the fifth occlusion position 146, as shown in FIG.
fluids from a fluidic pathway 165, for precise metering of the           lF. A release solution may then be delivered to other fluidic
amount of release reagents used in a molecular diagnostic                pathways of the set offluidic pathways 160.
procedure using a low volume of sample.                                     Thereafter, as shown in FIG. lG, the occlusion at the fourth
   In the first embodiment, the set of occlusion positions 141      50   occlusion position 145 may be reversed, creating a fifth tnm-
comprises a first occlusion position 142 located along the               cated pathway, and release solution within the fluidic path-
initial segment 174 between points at which the initial seg-             way 165 may be metered by pumping air through the fluid
ment couples to the fluid channel 119 and to the capture                 port 118, which functions to push a portion of the release
segment 166. The set of occlusion positions 141 also com-                solution into the waste chamber 130. A volume of release
prises a second occlusion position 143 located along the            55   solution will still be maintained within the capture segment
sample segment 175, a third occlusion position 144 located               166 at this stage.As shown in FIG. lH, the first and the fourth
along the reagent segment 176, a fourth occlusion position               occlusion positions 142, 145 may then be occluded to form a
145 located along the first waste segment 178, and a fifth               sixth truncated pathway sealing the volume of release solu-
occlusion position 146 located along the second waste seg-               tion, with the captured magnetic beads bmmd to nucleic
ment 179. In the first embodiment, the set of occlusion posi-       60   acids, within the capture segment 166. The volume of the
tions 141 also comprises a sixth occlusion position 147                  remaining release solution is therefore substantially defined
located along the vent segment 177 upstream of the vent                  by the microchannel volume betweenj1mctions in the fluidic
region 190, a seventh occlusion position 148 located along the           pathway 165 near the fourth and sixth occlusion positions
segment rurnring to the detection chamber 163, and an eighth             145, 147, and may be any small volume but in a specific
occlusion position 149 located along the segment running            65   variation is precisely metered to be 23+/-l microliters.
away from the detection chamber 164. In the first embodi-                Release solution may be sealed within capture segments of
ment, the first, second, third, fifth, and sixth occlusion posi-         other fluidic pathways using a similar process. A heater may
                                                      US 9,101,930 B2
                              17                                                                       18
then be provided at the sixth tnmcated pathway, inducing a               sample segment 175' and to the capture segment 166'. The
pH shift within the sixth tnmcated pathway to unbind nucleic             first waste segment 178' is configured to couple the initial
acids from the magnetic beads.                                           segment 174' to the waste chamber 130. The second embodi-
   Thereafter in the first embodiment, as shown in FIG. 11, the          ment of the fluidic pathway 165' also comprises a second
occlusions at the first and third occlusion positions 142, 144           waste segment 179' configured to couple the capture segment
may be reversed, defining a seventh tnmcated pathway, and                166' to the waste chamber 130', and an end vent segment 197'
the entire released nucleic acid sample (e.g. -20 micro liters)          coupled to the capture segment 166' downstrean1 of the point
may be aspirated out of the microfluidic cartridge through the           of collllection to the second waste segment 179', and coupled
reagent port 115. This released nucleic acid sample is then              to an end vent 199. The end vent segn1ent 197' fi.mctions to
used to reconstitute a molecular diagnostic reagent stored off      10   provide fine metering of a fluid flowing through the fluidic
of the microfluidic cartridge 100. During the reconstitution,            pathway 165'.
the occlusion at the sixth occlusion position 147 may be                    In the second embodiment, the set of occlusion positions
reversed, and the fluidic pathway 165 may be occluded at the             141' comprises a first occlusion position 142' located along
first occlusion position 142 to form an eighth truncated path-           the initial segment 174' between points at which the initial
way, as shown in FIG. lJ. Once reconstitution of the molecu-        15   segment couples to the fluid challllel 119' and to the sample
lar diagnostic reagent with the released nucleic acid sample is          segment 175'. The set of occlusion positions 141' also com-
complete and well mixed, the reconstituted mixture may then              prises a second occlusion position 143' located along the
be dispensed through the reagent port 115, through the eighth            sample segment 175', a third occlusion position 144' located
truncated pathway, and to the detection chamber 117, by                  along the reagent segment 176', a fourth occlusion position
using a fluid handling system to push the seventh occlusion         20   145' located along the first waste segment 178', and a fifth
position (normally closed) open. The detection chamber 117               occlusion position 146' located along the second waste seg-
is completely filled with the mixed reagent-nucleic acid                 ment 179'. In the second embodiment, the set of occlusion
sample, after which the fluidic pathway 165 is occluded at the           positions 141' also comprises a sixth occlusion position 147'
third, sixth, seventh and eighth occlusion positions 144, 147,           located along the vent segment 177' upstream of the vent
148, 149, defining ninth truncated pathway, as shown in FIG.        25   region 190, a seventh occlusion position 148' located along
lK. Other pathways of the set offluidic pathways 165 may be              the segment running to the detection chamber 163', and an
similarly configured to receive a reagent-nucleic acid mix-              eighth occlusion position 149' located along the segment
ture. An external molecular diagnostic system and/or module              running away from the detection chamber 164'. Additionally,
may then perfonn additional processes, such as thennocy-                 in the second embodiment, the set of occlusion positions 141
cling and detection, on the volume of fluid within the detec-       30   comprises a ninth occlusion position 157' located along the
tion chamber 117.                                                        sample segment 175' between the sample port 114 and the
   An alternative variation of the first embodiment may fur-             second occlusion position 143, a tenth occlusion position 158'
ther comprise additional occlusion positions or alternative              located along the end vent segment 197', and an eleventh
variations of the set of occlusion positions 141, such that              occlusion position 159' located along the capture segment
occlusion at the additional occlusion positions pennanently         35   166' between points at which the capture segment 166'
seals the waste chamber from the fluidic pathway 165. Other              couples to the end vent segment 197' and to the vent segment
alternative variations of the first embodiment may also com-             177'.
prise configurations of the set of occlusion positions 141 that             The occlusion positions of the set of occlusion positions
are different than that described above. The variations may be           141' of the second embodiment are preferably located such
configured, such that the a fluidic pathway 165 facilitates         40   that occluding of subsets of the set of occlusion positions 141'
meter release, does not allow meter release, facilitates addi-           defines unique tnmcated fluidic pathways to controllably
tion of other reagents (e.g. neutralization or DNase reagents),          direct fluid flow. For example, occluding the fluidic pathway
facilitates additional washing steps, and/or facilitates other           165' at the first, fourth, sixth, tenth, and eleventh occlusion
operations without changing the layout of the fluidic pathway            positions 142', 145', 147', 158', 159' fonns a tnmcated path-
165 of a microfluidic cartridge embodiment. Thus, multiple          45   way by which a volume of a sample fluid, comprising nucleic
unique operations may be perfonned using the same microf-                acids bmmd to magnetic beads and delivered into the san1ple
luidic cartridge, by occluding fluidic pathways 160 at varied            port 114, may flow into the capture segment 166' for isolation
subsets of a set of occlusion positions 141.                             and purification of nucleic acids using the heating region 195
   A second embodiment, as shown in FIG. 6C, of a fluidic                and the magnetic field 156. Nucleic acids bound to magnetic
pathway 165' preferably comprises an initial segment 174'           50   beads may thus be trapped within the capture segment 166' by
fluidically coupled to a fluid challllel 119' coupled to a shared        the magnetic field 156, while other substances in the volume
fluid port 118', a sample segment 175' coupled to a sample               of sample fluid may pass into the waste chamber 130 by
port 114' and to the initial segment 174', and a capture seg-            passing the fifth occlusion position 146'. Following this sub-
ment 166', configured to pass through the heating region 195             set of occlusion positions, the occlusion at the first occlusion
and a magnetic field 156, coupled to the initial segment 174'.      55   position 142' may be reversed, and the fluidic pathway 165'
The second embodiment of the fluidic pathway 165' also                   may be occluded at the second occlusion position 143' to fonn
comprises a reagent segment 17 6' coupled to a reagent port              a second truncated pathway by which a wash fluid may be
115' and to the turnabout portion 176', a vent segment 177'              delivered through the fluid port 118, into the capture segment
coupled to the reagent segment 176' and to the capture seg-              166' (thus washing the trapped magnetic beads), and into the
ment 166' and configured to pass through the vent region 190,       60   waste chamber 130 by passing the fifth occlusion position
a segment rumring to a detection chamber 163' from the vent              146'. A volume of air may then be pumped through the fluid
region 190, a segn1entfUlllling away from the detection cham-            port 118 to flush any remaining wash solution into the waste
ber 164', and an end vent 199 coupled to the segment running             chamber 130.
away from the detection chamber 164'. The second embodi-                    Thereafter, in the second embodiment, the fluidic pathway
ment of the fluidic pathway 165' also comprises a first waste       65   165' may be occluded at the fifth occlusion position 146' and
segn1ent 178', coupled to the initial segment 174' at a point            the occlusion at the tenth occlusion position 158' may be
between points collllecting the initial segment 174' to the              reversed, closing access to the waste chamber 130 and open-
                                                      US 9,101,930 B2
                              19                                                                       20
ing access to the end vent segment 197'. A release solution             prises a first waste segment 178 11 configured to couple the
may then be delivered through the fluid port 118, into the              initial segn1ent 174 11 to the waste chamber 130, and a second
capture segment 166', and to the end vent segment 197'. The             waste segment 179 11 configured to couple the capture segment
volume of the release solution is therefore defined by the              166 11 to the waste chamber 130.
microcham1el volume between the fourth and tenth occlusion                 In the third embodiment, the set of occlusion positions
positions 145', 158', and may be any small volmne but in a              141 11 comprises a first occlusion position 142 11 located along
specific variation is precisely metered to be 15 microliters.           the initial segment 17411 between points at which the initial
Thereafter, occluding the fluidic pathway 165' at the tenth             segment 174 11 couples to the fluid channel 119 11 and to the
occlusion position 158', reversing the occlusion at the fourth          sample segment 175 11 • The set of occlusion positions 141 11
occlusion position 145' (defining a fourth truncated pathway),     10   also comprises a second occlusion position 143 11 located
and delivering air through the fluid port 118 pushes any                along the sample segment 175 11 , a third occlusion position
remaining release buffer from the fluidic pathway 118 into the          144 11 located along the reagent segment 176 11 , a fourth occlu-
waste chamber 130, thereby ensuring that excess release                 sion position 145 11 located along the first waste segment 178 11 ,
buffer is not later exposed to nucleic acids bound to the               and a fifth occlusion position 146 11 located along the second
magnetic beads (at this point, the nucleic acids are not sub-      15   waste segment 179 11 • In the third embodiment, the set of
stantially released from the magnetic beads because heat has            occlusion positions 141 11 also comprises a sixth occlusion
not been added). Thereafter, the fluidic pathway 165' is                position 147 11 located along the vent segment 177 11 upstream
occluded at the first and fourth occlusion positions 142', 145',        of the vent region 190, a seventh occlusion position 148 11
defining a fifth truncated pathway comprising the capture               located along the segment running to the detection chamber
segment 166', and the magnetic beads are heated to an appro-       20   163 11 , an eighth occlusion position 149 11 located along the
priate temperature and time (e.g., 60 degrees for 5 minutes)            segment running away from the detection chamber 164 11 , and
within the heating region 195 to release the nucleic acids from         a ninth occlusion position 157"' located along the vent seg-
the magnetic beads and into the release buffer.                         ment 177 11 between the point at which the vent segment 177 11
   Thereafter, in the second embodiment, the occlusions at the          couples to the second waste segment 179 11 and the sixth occlu-
first and eleventh occlusion positions 142', 159' are reversed,    25   sion point 147 11 •
defining a sixth tnmcated pathway, the entire released nucleic             Similar to the first and the second embodiments, the occlu-
acid sample (e.g. -15 micro liters) may be aspirated out of the         sion positions of the set of occlusion positions 141 11 of the
microfluidic cartridge through the reagent port 115. This               third embodiment are preferably located such that an occlu-
released nucleic acid sample is then used to reconstitute a             sion of subsets of the set ofocclusion positions 141 11 defines
molecular diagnostic reagent mixture stored off of the microf-     30   unique tnmcated fluidic pathways to controllably direct fluid
luidic cartridge 100. During the reconstitution process, the            flow. Example truncated fluidic pathways, defined by occlud-
occlusion at the sixth occlusion position 147' may be                   ing the fluidic pathway 165 11 using subsets of the set of occlu-
reversed, thus defining a seventh truncated pathway. Once               sion positions 141 11 , are shown in FIG. 7.
reconstitution of the molecular diagnostic reagent mixture                 Preferably, a fluidic pathway 165 of the set offluidic path-
with the released nucleic acid sample is complete and well         35   ways 160 comprises at least one of a first channel type 171, a
mixed, the reconstituted mixture may then be aspirated                  second cham1el type 172 with a reduced cross sectional area,
through the reagent port 115 through the seventh truncated              and a third channel type 173 with an curved surface as shown
pathway to the detection chamber 117, completely filling the            in FIG. SA. A variation of the first channel type 171 has an
detection chamber 117, after which the fluidic pathway 165' is          approximately rectangular cross section with slightly sloping
be occluded at third, seventh, eighth, and ninth occlusion         40   walls, such that at least two walls of the first cham1el type 171
positions 144', 148', 149', 157' defining an eighth truncated           slope toward each other to facilitate manufacturing of the first
pathway. An external molecular diagnostic system and/or                 channel type 171; however, alternative variations of the first
module may then perform additional processes on the volume              channel type 171 may have non-sloping walls or walls that
offluid within the detection chamber 117.                               slope away from each other. In specific embodiments of the
   An alternative variation of the second embodiment may           45   first cham1el type 171, the walls of the first channel type 171
further comprise additional occlusion positions or alternative          slope at 6° from vertical, to facilitate extraction of injection
variations of the set of occlusion positions 141', such that            molded parts, and are between 300 and 1600 microns wide
occlusion at the additional occlusion positions permanently             and between 100 and 475 microns tall. In a first specific
seals the waste chamber from the fluidic pathway 165'. Other            embodiment of the second channel type 172, the cross section
alternative variations of the second embodiment may also           50   of the second channel type 172 is a 250 micron wide equilat-
comprise configurations of the set of occlusion positions 141'          eral triangle with the top truncated to be 200 microns deep. In
that are different than that described above.                           a second specific embodiment of the second channel type
   A third embodiment, as shown in FIG. 7, of a fluidic path-           172, the cross section of the second channel type is a tnmcated
way 165 11 preferably comprises an initial segment 174 11 flu-          triangle that is 160 microns wide and 160 microns deep. In a
idically coupled to a fluid channel 119 11 coupled to a shared     55   specific embodiment of the third channel type 173, the sur-
fluid port 118, a sample segment 175 11 coupled to a sample             face of the third cham1el type is defined by Gaussian function,
port 114 and to the initial segment 174 11 , and a capture seg-         and is 800 microns wide and 320 microns deep. Alternative
ment 166 11 coupled to the initial segment 174 11 • The third           embodiments of the third channel type 173 may comprise a
embodiment of the fluidic pathway 165 11 also comprises a               surface defined by any appropriate curved function.
reagent segment 176 11 coupled to a reagent port 115, a vent       60      The first channel type 171 is preferably used over a major-
segment 177 11 coupled to the reagent segment 176 11 and to the         ity of a fluidic pathway 165, and preferably in portions near a
capture segment 166 11 , and configured to pass through the             vent region 190, in a capture segment 166 configured to pass
vent region 190, a segment running to a detection chamber               through a magnetic field 156, and in a segment leading to a
163 11 from the vent region 190, a segment numing away from             Detection chamber 163. Preferably, an embodiment of the
the detection chamber 164 11 , and an end vent 199 coupled to      65   first channel type 171, comprising a wide cham1el with little
the segment running away from the detection chamber 164 11 •            depth is used in regions configured to pass through a magnetic
The third embodiment of the fluidic pathway 165 11 also com-            field 156, such that particles in the regions are driven closer to
                                                     US 9,101,930 B2
                             21                                                                      22
the magnetic field source. The second channel type 172 is              electronic tag, such as an RFID chip. The identifying infor-
preferably used near a vent region 190 of a fluidic pathway            mation preferably comprises at least information relating to
165, and preferably in portions of a fluidic pathway 165               the position of a microfluidic cartridge 100 within a molecu-
leading to and away from a detection chamber 163, 164 (to              lar diagnostic system, and information relating to samples
constrict fluid flow into the Detection chamber 117). The third        analyzed using the microfluidic cartridge 100 (e.g. how many
channel type 173 is preferably used in a portion of a fluidic          positions remain available for conducting tests). In alternative
pathway 165 near a normally open position 42 of the set of             variations, the tag may relate other information about samples
occlusion positions 141. Transitions between different chan-           (e.g. sample type, san1ple volume, sample concentration,
nel types 171, 172, 173 may be abrnpt, or alternatively, may           date) processed using the microfluidic cartridge 100. Prefer-
be gradual, as shown in FIG. SB. The first, second, and third     10   ably, the tag does not interfere with procedures being per-
channel types 171, 172, 173 may also alternatively be used in          formed using the microfluidic cartridge, and is located in an
any appropriate portion of a fluidic pathway 165. Example              unobtrnsive position on the microfluidic cartridge 100, such
embodiments of channel types for segments of a fluidic path-           as a side panel of the microfluidic cartridge 100. Alterna-
way are shown in FIG. SC.                                              tively, the microfluidic cartridge 100 may not comprise a tag
   Multiple fluidic pathways may be configured to pass            15   198, and a user or other entity may relate identifying infor-
through a single heating region 195 of the microfluidic car-           mation to the microfluidic cartridge 100 using any appropri-
tridge 100, a single vent region 190 of the microfluidic car-          ate element.
tridge 100, and/or a magnetic field 156 produced by a magnet              As a person skilled in the art will recognize from the
152 housed within a single magnet housing region 150. Pref-            previous detailed description and from the FIGURES and
erably all fluidic pathways of the set offluidic pathways 160     20   claims, modifications and changes can be made to the pre-
are configured to pass through a single heating region 195 of          ferred embodiments of the microfluidic cartridge 100 without
the microfluidic cartridge 100, a single vent region 190 of the        departing from the scope of this invention, as is shown in the
microfluidic cartridge 100, and a magnetic field 156 produced          example embodiment shown in FIGS. llA and l1B, and in
by a magnet 152 housed within a single magnet housing                  the alternative example embodiment of FIGS. 6A-6C,
region 150; however, alternative embodiments of the set of        25   wherein in the orientation of FIG. 6B, the intermediate sub-
fluidic pathways 160 of the microfluidic cartridge may com-            strate 120 comprising a waste chamber 130 is coupled to the
prise different configurations wherein fluidic pathways of the         top layer 110, and the elastomeric layer 140 is located on the
set of fluidic pathways 160 do not share a single heating              bottom of the microfluidic cartridge 100.
region 195, a single vent region 190, and/or a magnetic field          2. Specific Embodiment of a Microfluidic Cartridge
156.                                                              30      The following description a specific embodiment of the
   Additionally, the set offluidic pathways 160 of the microf-         microfluidic cartridge 100 is for illustrative purposes only,
luidic cartridge 100 may comprise virtually any number of              and should not be constrned as definitive or limiting of the
fluidic pathway 165 and/or the set of Detection chambers 116           scope of the claimed invention.
may comprise virtually any number of Detection chambers                   The specific embodiment ofthemicrofluidic cartridge 100,
116 as can practically be integrated into the microfluidic        35   as shown in FIGS. llA and l1B, meets SLAS ANSI guide-
cartridge 100. In one specific embodiment, the set offluidic           lines for a microtiter plate footprint, governing the dimen-
pathways 160 may comprise twelve fluidic pathways 165,                 sions of the specific embodiment of the microfluidic cartridge
four of which are shown in FIG. 9.                                     100. The specific embodiment of the microfluidic cartridge
1.6 Microfluidic Cartridge Additional Microfluidic Car-                100 is thus 127.76 mm long and 850.48 mm wide.
tridge Elements                                                   40      The specific embodiment of the microfluidic cartridge 100
   The microfluidic cartridge 100 is preferably configured             comprises a top layer no including a set of twelve sample
such that actual valving members are not integrated into the           port-reagent port pairs 112, a set of twelve Detection cham-
microfluidic cartridge 100, thus, opening and/or occluding             bers 116, a shared fluid port 118, a heating region 195, and a
portions of a fluidic pathway 165 are performed by systems             vent region 190, an intermediate substrate 120, coupled to the
located external to the microfluidic cartridge. As an example,    45   top layer no and partially separated from the top layer no by
portions of a fluidic pathway 165 may be opened or occluded            a film layer 125, configured to form a waste chamber 130, an
at occlusion positions, as described above, by the action of a         elastomeric layer 140 partially situated on the intermediate
valving member or mechanism held beneath the card that                 substrate 120; a magnet housing region 150 accessible by a
applies a biasing force to deform the elastomeric layer 140            magnet 152 providing a magnetic field 156; a bottom layer
and occlude a fluidic pathway 165. The force may be applied       50   170 coupled to the intermediate substrate 120 and configured
by a mechanical member (e.g., a pin, post, etc.), an electro-          to seal the waste chamber, and a set offluidic pathways 160,
mechanical member (e.g. a solenoid), a pneumatic or hydrau-            formed by at least a portion of the top layer 110, a portion of
lic member (e.g., air, water, etc.) or any other appropriate           the film layer 125, and a portion of the elastorneric layer 140.
means, as shown in FIGS. 10A and 10B. In some variations,                 The top layer 110 of the specific embodiment of the microf-
the cartridge may include one or more registration regions        55   luidic cartridge 100 functions preferably as described in Sec-
that allow the card to be aligned with respect to the valving          tion 1.1, and is composed of polypropylene with low autof-
member or mechanism. In alternative embodiments, the elas-             luorescence and a glass transition temperature suitable for
tomeric layer 140, the set of valve guides 127, and the set of         PCR. The majority of the top layer 110 of the specific embodi-
occlusion positions 141 may be omitted and replaced with               ment is 1.5 111111 thick (aside from regions defining ports, the
valves integrated within the microfluidic cartridge 100, that     60   vent, the heating region 195 or fluidic pathways 165), and is
are configured to controllably occlude and open portions of a          produced by injection molding without the use of a mold
fluidic pathway 165.                                                   release. The polypropylene is clear to allow transmission of
   Other embodiments of the microfluidic cartridge 100 may             light in the detection chambers. The injection molding pro-
further comprise a tag 198 that functions to encode and pro-           cess defines the set of 12 sample port-reagent port pairs,
vide identifying inforniation related to the microfluidic car-    65   which are located along one long edge of the top layer 110,
tridge 100. The tag 198 may comprise a barcode, QR code, or            and also defines the set of 12 detection chambers 116, which
other optical machine-readable tag, or may alternatively be an         are located along the opposite long edge of the top layer 110.
                                                      US 9,101,930 B2
                              23                                                                      24
The Deteetion chambers 117 do not completely transect the               slightly compressed between the film layer 125 and the top of
top layer 110, as shown in FIGS. llA and l1B. Each detec-               the intem1ediate substrate (in the orientation shown in FIG.
tion chamber 117 of the specific embodiment is identical and            llB).
comprised of three interconnected channels, configured in a                The bottom layer 170 of the specific embodiment of the
circular arrangement, with each of the interconnected chan-             microfluidic cartridge 100 is composed of polypropylene,
nels approximately 0.4 mm deep and 1.6 mm wide at its                   identical to that of the intermediate substrate 120. The bottom
widest point, resulting in a total volume of -10 mL for each            layer is 1.5 nnn thick, and is contiguous in the area of the set
detection chamber 117. The dimensions of the detection                  of Detection chambers 116, such that an outer perimeter of
chambers 117 of the specific embodiment are such that the               the entire bottom layer 170 substantially spans the footprint
                                                                   10
detection chambers 117 facilitate heating from one side (re-            of the microfluidic cartridge 100. The bottom layer 170 of the
sulting in simpler heater design yet fast cycling given the             specific embodiment is bonded to the intennediate substrate
small depth of the channels), and also facilitate the injection         120 using polymer adhesive, providing a hennetic seal that
molding process. The bottoms of the detection chambers 117              ensures that a waste fluid within the waste chamber 130 of the
are formed by the film layer 125, which is polypropylene film      15
                                                                        intermediate substrate 120 does not leak out of the waste
compatible with PCR (100 microns thick or less) that offers             chamber 130.
low autofluorescence. The film layer 125 can withstand tem-                The specific embodiment of the microfluidic cartridge l 00
peratures up to 120° C. or more.                                        comprises twelve fluidic pathways 165 in the set of fluidic
    The injection molding process also defines the shared fluid         pathways 160, such that the microfluidic cartridge 100 is
port 118 of the top layer 110, and the vent region 190, which      20   capable of testing up to twelve samples using twelve distinct
is recessed0.5 mm into the top surface of the top layer 110 (in         fluidic pathways 165. Each of the twelve fluidic pathways 165
the orientation shown in FIG. l1B), and is covered with a               is coupled to one of the twelve san1ple port-reagent port pairs
polytetrafluoroethylene membrane, which is hydrophobic,                 113 on one end of the microfluidic cartridge l 00, and coupled
gas penneable, and liquid impenneable. A paper label is                 to one of the twelve detection chambers 117 on the other end
bonded with adhesive to the top layer 110 over the vent region     25   of the microfluidic cartridge, as shown in FIGS. HA and llB.
190, which serves to identify the cartridge and protect the vent        Each fluidic pathway 165 is substantially identical (aside
region 190, as shown in FIGS. llA and l1B. The injection                from portions connecting to an initial segment 174 fluidically
molding process also defines the heating region 195, which is           coupled to a fluid channel 119 coupled to a fluid port 118) and
recessed and spans the long dimension of the top layer 110,             identical to the first embodiment of a fluidic pathway
slightly offset from a midline of the top layer 110. The top       30   described in Section 1.5 and shown in FIG. lC. Additionally,
layer 110 of the specific embodiment requires approximately             the microfluidic channels comprising each fluidic pathway
15 grams of polypropylene, and all draft angles for the top             165 are of the first channel type 171 and 500 microns wide by
layer 110 are a minimum of 4 degrees, as defined by the                 475 microns deep, aside from the microfluidic channels of the
injection molding process.                                              segments leading to and away from the detection chambers
    In the specific embodiment, the intermediate substrate 120     35   163, 164, the turnabout portions 166, and the vent segments
is composed of a polypropylene material to minimize cost and            177. Also, parallel microfluidic channels of the fluidic path-
simplify assembly, and in the orientation shown in FIG. llB,            ways 165 of the specific embodiment are typically evenly
the top of the intem1ediate substrate 120 is 1.5 mm thick. The          spaced at 2.25 nnn (center-to-center).
film layer 125, partially separating the intermediate substrate            The fluidic pathways 165 of the specific embodiment are,
120 from the top layer 110 is a polypropylene film with a          40   in their default condition, open at all occlusion positions,
nominal thickness of 50 microns. The film layer 125 is able to          aside from the fourth, seventh, and eighth, occlusion posi-
withstand temperatures of up to 95° C. encountered during               tions 145, 148, 149, as shown in FIG. lC. Furthem10re, the
fabrication and during an intended PCR procedure, while                 s-shaped capture segment 166 of a fluidic pathway of the
being thermally bondable to the top layer 110. The top layer            specific embodiment is configured to have a volume capacity
110 and the film layer 125 are bonded using thermal fusion         45   of 22 ~LL, have a width of 5.5 nnn, and weave back and forth
bonding, and this subassembly is bonded to the intermediate             over a magnetic field 156, by crossing the magnet housing
substrate 120 using a polymer adhesive. Additionally, for               region 150. The depth of the s-shaped capture segment 166 is
aligning layers 110,120,125 and bonding the top layer 110 to            0.4 nnn for the 1.6 mm wide channels and 0.475 for the 0.5
the intermediate substrate 120, plastic studs are configured to         mm narrower channel.
extend from the top of the intem1ediate substrate 120 through      50      The specific embodiment also comprises a barcode tag 198
die-cut holes in the film layer 125 and injection molded holes          located on a vertical edge of the microfluidic cartridge 100, as
in the bottom of the top layer 110. The intermediate substrate          shown in FIG. llA. Additional features of the specific
also comprises a set of valve guides 127, at a set of occlusion         embodiment of the microfluidic cartridge 100 are shown in
positions 141, which are holes with chamfered edges through             FIGS. HA and llB.
the intermediate substrate 127. Each valve guide in the set of     55   3. Assembly Method for an Embodiment of the Microfluidic
valve gnides 127 is 2.1 mmx2.l mm square, and configured to                An embodiment of an assembly method 200 for an
accommodate an occluderwith a 2 mmx2 mm square head for                 embodiment of the microfluidic cartridge l 00 is shown in
normally open positions 42 or 2.1 mm diameter circle to                 FIGS.12A-12G. The assembly method 200 preferably com-
acconnnodate a 2 111111 dian1eter round pin for normally closed         prises aligning the top layer to the film layer and thermally
positions 43.                                                      60   bonding the two, using silicone adhesive to bond the elasto-
    The elastomeric layer 140 of the specific embodiment is             meric layer to the intermediate substrate of the microfluidic
composed of a low durometer silicone, and comprises strips              cartridge S210; compressing the top layer, the film layer, the
that are 500 microns thick and that can withstand tempera-              elastomeric layer, and the intermediate substrate and bonding
tures of 120° C. at a minimum. The strips of the elastomeric            the top/film layers to the elastomeric layer/intermediate sub-
layer are arranged over the set of valve guides 127, and           65   strate S220; bonding the intermediate substrate to the bottom
bonded to the top of the intermediate substrate 120 using a             layer S230; installing the vents of the vent region S250; and
silicone adhesive. Additionally, the elastomeric layer 140 is           applying labels and packaging S260.
                                                       US 9,101,930 B2
                              25                                                                        26
   Step S210 recites aligning the top layer to the film layer and          An alternative embodiment of an assembly method 300, as
thermally bonding the two, using silicone adhesive to bond               shown in FIG.13, comprises thermally bonding the film layer
the elastomeric layer to the intern1ediate substrate of the              to the top layer to form a first subassembly S310; adding a
microfluidic cartridge, and functions to create a first subas-           vent to the first subassembly and applying a label to create a
sembly comprising the top layer, the film layer, the elasto-             second subassembly S320; applying an adhesive inside a
meric layer, and the intennediate substrate. Preferably, the             bottom flange of the intermediate substrate and bonding the
elastomeric layer is glued with silicone to the intermediate             bottom layer to the intern1ediate substrate S330; applying a
substrate; however, the elastomeric layer may alternatively be           tag to the intermediate substrate to create a third subassembly
solely compressed between the top layer/film layer and the               S340; positioning the elastomeric layer on the third subas-
intermediate substrate, without any adhesive. Preferably, a         10   sembly to create a fourth subassembly S350; applying adhe-
first jig is used to align the top layer and the film layer using        sive to the fourth subassembly S360; and coupling the second
pins in the jig and holes in the layers, and in an example               subassembly to the fourth subassembly S370.
embodiment of S210, the top layer is first placed face down in              The FIGURES illustrate the architecture, functionality and
the first jig, and the film layer is placed onto the top layer in        operation of possible implementations of methods according
preparation for thermal bonding using a lamination machine          15   to preferred embodiments, example configurations, and
or hot press. In the example embodiment of S210, the elasto-             variations thereof. It should also be noted that, in some alter-
meric layer is then fit overultrasonic welding tabs in of the top        native implementations, the ftmctions noted in the block can
layer, as shown in FIGS. 12D and 12F, however, processes                 occur out of the order noted in the FIGURES. For example,
other than ultrasonic welding may be used. An adhesive may               two blocks shown in succession may, in fact, be executed
also be applied around the border of the elastomeric layer, to      20   substantially concurrently, or the blocks may sometimes be
prevent leakage between the elastomeric layer and the inter-             executed in the reverse order, depending upon the function-
mediate substrate. Protmsions molded into the top of the                 ality involved. It will also be noted that each block of the
intermediate substrate are then passed through aligmnent                 block diagrams and/or flowchart illustration, and combina-
holes in the top layer, thus aligning the top layer, the elasto-         tions of blocks in the block diagrams and/or flowchart illus-
meric layer, and the intermediate substrate of the microfluidic     25   tration, can be implemented by special purpose systems that
cartridge. In alternative embodiments ofS210, any appropri-              perform the specified functions or acts.
ate aligmnent mechanism may be used to align the top layer,                 As a person skilled in the art will recognize from the
the elastomeric layer, and the intermediate substrate, using             previous detailed description and from the figures and claims,
for example, a combination of adhesives, frames, and align-              modifications and changes can be made to the preferred
ment pins/recesses.                                                 30   embodiments of the invention without departing from the
   Step S220 recites compressing the top layer, the film layer,          scope of this invention defined in the following claims.
the elastomeric layer, and the intermediate substrate and
bonding the top/film layers to the elastomeric layer/intern1e-              We claim:
diate substrate, and functions to seal the layers in order to               1. A cartridge, configured to facilitate processing and
prevent leakage between the layers. Preferably, S220 forms          35   detecting nucleic acid in a sample, comprising:
hermetic seals between the top layer and the elastomeric                    a first layer comprising a sample port and a fluid port;
layer, and the elastomeric layer and the intermediate sub-                  an intermediate substrate coupled to the first layer and
strate, in embodiments of S210 where an adhesive application                   defining a waste chan1ber with a corrugated surface
is involved. In an example embodiment of S220, the first jig                   directly opposing the first layer, wherein the corrugated
with the top layer, the elastomeric layer, and the intermediate     40         surface defines a set of voids external to the waste cham-
substrate is placed within an ultrasonic welder to be com-                     ber and accessible from a direction perpendicular to a
pressed and ultrasonically welded.                                             broad surface of the first layer; and
   Step S230 recites bonding the intermediate substrate to the              a fluidic pathway, superior to the intermediate substrate, at
bottom layer S230, which functions to form a second subas-                     least partially separated from the cormgated surface of
sembly comprising the top layer, the elastomeric layer, the         45         the waste chamber by an elastomeric !aver, and formed
intermediate substrate, and the bottom layer. Preferably, the                  by at least a portion of the first layer, wherein the fluidic
bottom layer self-aligns with the intermediate substrate as a                  pathway is fluidically coupled to the sample port and the
result of the bottom layer fitting completely inside a recessed                fluid port, wherein the fluidic pathway is configured to
flange on the lower portion of the intermediate layer. The                     be occluded at a set of occlusion positions through at
bottom layer is preferably thermally bonded to the interme-         50         least one void of the set of voids of the corrugated
diate layer. Alternatively, the bottom layer may be bonded to                  surface by defonnation of the elastomeric layer, and
the intermediate layer using adhesive or ultrasonic welding,                   wherein the fluidic pathway is configured to transfer
as shown in FIG. 12G.                                                          waste fluid to an interior portion of the corrugated sur-
   Step S250 recites installing the vents of the vent region                   face of the waste chamber, through a set of openings of
S250, which functions to permanently form the vents of the          55         the intermediate substrate, upon occlusion of a subset of
vent region. Step S250 is preferably performed by heat stak-                   the set of occlusion positions.
ing the vents in place, but may alternatively be performed                  2. The cartridge of claim 1, wherein the first layer is a
using adhesive or solvent bonding process. Following step                unitary constrnction comprising a reagent port, the fluid port,
S250, the assembly method 200 may further comprise certain               and a detection chamber, and wherein the fluidic pathway is
quality control measures, including pressure testing the            60   coupled to the reagent port, the fluid port, and the detection
microfluidic cartridge S252 by blocking all sample and                   chamber.
reagent ports, and injecting air into the fluid port, and remov-            3. The cartridge of claim 2, wherein the sample port and the
ing the finished microfluidic cartridge from the second jig              reagent port are configured to couple to a standard pipette tip,
S254. Step S260 recites applying labels and packaging, and               and the fluid port is configured to couple to a syringe pump.
functions to prepare the microfluidic cartridge with identify-      65      4. The cartridge of claim 2, wherein the first layer further
ing information using at least a barcode label, and preparing            comprises a vent region, and wherein the fluidic pathway is
the microfluidic cartridge for connnercial sale.                         configured to pass through the vent region upstream of the
                                                       US 9,101,930 B2
                               27                                                                        28
detection chamber, and wherein the vent region comprises a                       layer and are each configured to transfer waste to the
hydrophobic, liquid-impem1eable membrane that is gas-per-                        waste chamber through a set of openings of the interme-
meable.                                                                          diate substrate.
   5. The cartridge of claim 1, wherein the waste chamber                    11. The cartridge of claim 10, wherein the first layer is a
comprises at least one waste inlet and a waste vent, and                  unitary construction comprising a first sample port-reagent
wherein at least one void of the set of voids defined by the              port pair including a first san1ple port, a second sample port-
corrugated surface of the waste chamber is a rectangular                  reagent port pair including a second sample port, a fluid port,
prismatic void spamiing a long dimension of the cartridge that            a first detection chamber, and a second detection chan1ber,
defines a magnet housing region configured to reversibly                  wherein the first fluidic pathway is coupled to the first sample
receive a magnet from the direction perpendicular to the             10   port-reagent port pair and the first detection chamber,
broad face of the first layer, and configured to cross the fluidic        wherein the second fluidic pathway is coupled to the second
pathway.                                                                  sample port-reagent port pair and the second detection cham-
   6. The cartridge of claim 5, wherein the fluidic pathway               ber, wherein the first fluidic pathway is substantially identical
comprises an s-shaped capture segment configured to cross                 to the second fluidic pathway, and wherein at least one of the
the magnet housing region multiple times.                            15   first fluidic pathway and the second fluidic pathway is
   7. The cartridge of claim 6, wherein the fluidic pathway is            coupled to the fluid port.
configured to transfer a waste fluid to the waste chamber                    12. The cartridge of claim 11, wherein the first detection
through a first waste inlet upstream of the capture segment by            chamber is thennally and optically isolated from the second
way of a first waste segment fluidly coupled to the first waste           detection chamber.
inlet and an initiating portion of the capture segment, and          20      13. The cartridge of claim 11, further comprising a heating
wherein the fluidic pathway is configured to transfer a second            region as a recessed region of the first layer that is parallel to
waste fluid to the waste chamber through a second waste inlet             the set of parallel voids of the corrugated surface, and a vent
downstream of the capture segment by way of a second waste                region, such that the first fluidic pathway is configured to
segment fluidly coupled to the second waste inlet and a ter-              cross the heating region and to pass through the vent region
minating portion of the capture segment.                             25   upstream of the first detection chamber, and the second fluidic
   8. The cartridge of claim 1, wherein the elastomeric layer is          pathway is configured to cross the heating region and to pass
situated between the fluidic pathway of the first layer and the           through the vent region upstream of the second detection
intermediate substrate, wherein the intem1ediate substrate                chamber.
includes a set of operiings defining a set of occlusion posi-                14. The cartridge of claim 13, wherein the vent region
tions, accessible at least at a subset of the set of voids of the    30   comprises a liquid impermeable membrane.
corrugated surface of the waste chamber, providing access to                 15. The cartridge of claim 13, wherein at least of the first
the elastomeric layer, such that the fluidic pathway is config-           fluidic pathway and the second fluidic pathway is coupled to
ured to be occluded through the elastomeric layer at the set of           an end vent configured to provide fine metering of fluid flow.
occlusion positions from a direction perpendicular to the                    16. The cartridge of claim 11, wherein each sample port
broad surface of the first layer.                                    35   and each reagent port in the first sample port-reagent port pair
   9. The cartridge of claim 8, wherein at least one void of the          and the second sample port-reagent port pair is configured to
set of voids defined by the corrugated surface of the waste               couple to a pipette tip, and the fluid port is configured to
chamber is defined by five surfaces of the com1gated surface,             couple to a syringe pump.
including a first pair of parallel surfaces and a second pair of             17. The cartridge of claim 11, wherein the fluid port is a
parallel surfaces orthogonal to the first pair of parallel sur-      40   shared fluid port, configured to fluidically couple to the first
faces and orthogonal to the broad surface of the first layer, and         fluidic pathway and the second fluidic pathway.
a surface, coupled to the first pair of surfaces and the second              18. The cartridge of claim 11, wherein the first detection
pair of surfaces and proximal to the first layer, having a set of         chamber comprises a first serpentine-shaped fluidic cham1el,
openings for occlusion of the fluidic pathway at the set of               and the second detection chamber comprises a second ser-
occlusion positions, and wherein occluding the fluidic path-         45   pentine-shaped fluidic channel.
way at a first subset of the set of occlusion positions defines a            19. The cartridge of claim 18, wherein at least one of the
truncated pathway configured to facilitate transfer of a waste            first serpentine-shaped fluidic channel and the second serpen-
fluid to the waste chamber.                                               tine-shaped fluidic cham1el comprises three wide cham1els
   10. A cartridge, configured to facilitate processing and               directly interconnected by two narrow channels, wherein the
detecting of nucleic acids, comprising:                              50   three wide channels include a first wide cham1el comprising a
   a first layer and an intermediate substrate, coupled to the            detection chamber inlet into the detection chamber and a
      first layer, wherein the intermediate substrate defines a           second wide channel comprising a detection chan1ber outlet
      waste chamber with a corrugated surface directly oppos-             from the detection chamber.
      ing the first layer, wherein the com1gated surface defines             20. The cartridge of claim 11, wherein the first detection
      a set of parallel voids spam1ing a majority of a width of      55   chamber is configured to be heated from one side, and the
      the intermediate substrate and external to the waste                second detection chamber is configured to be heated from one
      chamber, wherein the set of voids is accessible from a              side.
      direction perpendicular to a broad surface of the first                21. The cartridge of claim 11, wherein the first detection
      layer;                                                              chamber and the second detection chamber are identical, and
   a first fluidic pathway, formed by at least a portion of the      60   configured to be imaged using an optical subsystem.
      first layer; and                                                       22. The cartridge of claim 11, wherein at least one of the
   a second fluidic pathway in parallel with the first fluidic            first detection chamber and the second detection chamber is
      pathway, formed by at least a portion of the first layer,           configured to be optimized for volumetric capacity, ther-
      wherein the first fluidic pathway and the second fluidic            mocycling rates, optical detection, and filling in a manner that
      pathway are each superior to the intermediate substrate,       65   limits bubble generation.
      are each at least partially separated from the corrugated              23. The cartridge of claim 10, wherein at least one void of
      surface of the intermediate substrate by an elastomeric             the set of voids defined by the corrugated surface of the waste
                                                        US 9,101,930 B2
                               29                                                                        30
chamber is a rectangular prismatic void spanning a long                    occlusion of a second subset of the set of occlusion positions
dimension of the cartridge defining a magnet housing region                by way of a second waste segu1ent fluidly coupled to the
configured to cross the fluidic pathway.                                   second waste inlet and a second portion of the fluidic pathway
   24. The cartridge of claim 10, wherein the elastomerie                  substantially downstream of the sample port.
layer is situated between the first layer and the intermediate                26. The cartridge of claim 24, wherein the first fluidic
substrate, wherein the intermediate substrate includes the set             pathway is configured to transfer a first waste fluid to the
of openings defining a set of occlusion positions, accessible              waste chan1ber through a first waste inlet upon occlusion of a
through at least at a subset of the set of voids of the corrugated         first subset of the set of occlusion positions by way of a first
surface of the waste chamber, providing access to the elasto-              waste segment fluidly coupled to the first waste inlet inline
meric layer, such that the first fluidic pathway and the second       10   with the first fluidic pathway. and wherein the second fluidic
fluidic pathway are configured to be occluded through the                  pathway is configured to transfer a second waste fluid to the
elastomeric layer at the set of occlusion positions, and                   waste chamber through a second waste inlet upon occlusion
wherein the waste chamber is located inferior to the elasto-               of a second subset of the set of occlusion positions by way of
merie layer.                                                               a second waste segment fluidly coupled to the second waste
   25. The cartridge of claim 8. wherein the fluidic pathway is       15   inlet inline with the second fluidic pathway.
                                                                              27. The cartridge of claim 1. wherein the intermediate
configured to transfer a waste fluid to the waste chamber
through a first waste inlet upon occlusion of a first subset of            substrate is partially separated from the first layer by a film
the set of occlusion positions by way of a first waste segment             layer.
fluidly coupled to the first waste inlet and a first portion of the           28. The cartridge of claim 10, wherein the intermediate
fluidic pathway proximal the sample port, and wherein the             20   substrate is partially separated from the first layer by a film
fluidic pathway is configured to transfer a second waste fluid             layer.
to the waste chamber through a second waste inlet upon                                            * * * * *
EXHIBIT 26
                                                                IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                               US009339812B2


02)    United States Patent                                              (10)    Patent No.:     US 9,339,812 B2
       Williams et al.                                                   (45)    Date of Patent:     May 17, 2016

(54)   SYSTEM AND METHOD FOR PROCESSING                                            2400/086 (2013.01); B29C 65/08 (2013.01);
       AND DETECTING NUCLEIC ACIDS                                             B29C 65/606 (2013.01); B29C 66171 (2013.01);
                                                                                     B29C 66/81423 (2013.01); B29C 66/8322
(71) Applicant: Molecular Systems Corporation, Aun                                 (2013.01); B29L 2031/756 (2013.01); C12N
                Arbor, MI (US)                                                                                           13/00 (2013.01)
                                                                     (58) Field of Classification Search
(72) Inventors: Jeffrey Williams, Chelsea, MI (US);                       USPC ................................... 435/6.12, 287.2, 288.5
                Sundaresh Brahmasandra, Ann Arbor,
                                                                          See application file for complete search history.
                MI (US)

(73) Assignee: NeuMoDx Molecular, Inc., Aun Arbor,                   (56)                         References Cited
               MI (US)
                                                                                         U.S. PATENT DOCUMENTS
( * ) Notice:      Subject to any disclaimer, the term ofthis
                   patent is extended or adjusted under 35                    776.747    A        12/1904    Kling
                                                                              778,036    A        12/1904    Hepp et al.
                   U.S.C. 154(b) by 339 days.                               3,963,151    A    *    6/1976    North, Jr. .                   .. 222/309
                                                                            5,681,529    A        10/1997    Taguchi et al.
(21) Appl. No.: 13/766,377                                                  5,725,831    A         3/1998    Reichler et al.
                                                                            5,750,338    A    *    5/1998    Collins et al. .. .......... ... 435/6.12
(22) Filed:        Feb. 13, 2013                                            5,783,148    A         7/1998    Cottingham et al.
                                                                            5,824,478    A        10/1998    Muller
(65)                  Prior Publication Data
                                                                            5,853,667    A    *   12/1998    Seaton ................... GOlN 21/13
                                                                                                                                                422/65
       US 2013/0210015 Al          Aug. 15, 2013                            6,168,948    Bl        1/2001    Anderson et al.
                                                                            6,331,266    Bl       12/2001    Powell et al.
                                                                            6,368,871    Bl        4/2002    Christel et al.
                Related U.S. Application Data                               6.374,684    Bl        4/2002    Dority
                                                                            6,374,685    Bl        4/2002    Daly
(60) Provisional application No. 61/667,606, filed on Jul. 3,               6,431,476    Bl        8/2002    Taylor et al.
     2012, provisional application No. 61/598,240, filed on                 6,440,725    Bl        8/2002    Po uralunadi et al.
     Feb. 13, 2012.                                                         6,664,104    B2       12/2003    Pouralunadi et al.
                                                                                                     (Continued)
(51) Int. Cl.
     C12Q 1/68                 (2006.01)                                            FOREIGN PATENT DOCUMENTS
     BOIL3/00                  (2006.01)
     BOIL 7100                 (2006.01)                             WO               2009022994                4/2009
     C12M3/00                  (2006.01)
     Cl2N 13/00                (2006.01)                                                   OTHER PUBLICATIONS
     B29C65/08                 (2006.01)
                                                                     Compton, Cancer and Metastasis Rev., vol. 11, pp. 105-119 (1992).
     B29C65/60                 (2006.01)
     B29C 65/00                (2006.01)
     B29L 31100                (2006.01)                             Primary Examiner - Kenneth Horlick
(52) U.S.Cl.                                                         (74) Attorney, Agent, or Finn Jeffrey Schox; Ivan Wong
     CPC ............... BOIL 3/502 (2013.01); BOIL 3/5027
               (2013.01); BOIL 3/502707 (2013.01); BOIL
                 3/502738 (2013.01 ); BOIL 7/52 (2013.01);           (57)                           ABSTRACT
           BOIL 71525 (2013.01); C12M 23/42 (2013.01);               A system and method for processing and detecting nucleic
             C12Q 1/68 (2013.01); C12Q 1/686 (2013.01);              acids from a set of biological samples, comprising: a capture
                       BOIL 3/5025 (2013.01); BOIL 3/50273           plate and a capture plate module configured to facilitate bind-
                (2013.01); BOIL 3/502723 (2013.01); BOIL             ing of nucleic acids within the set of biological samples to
                        3/502746 (2013.01); BOIL 2200/0684           magnetic beads; a molecular diagnostic module configured to
              (2013.01); BOIL 2200/0689 (2013.01); BOIL              receive nucleic acids bound to magnetic beads, isolate nucleic
            2200/10 (2013.01); BOIL 2200/142 (2013.01);              acids, and analyze nucleic acids, comprising a cartridge
                 BOIL 2300/021 (2013.01); BOIL 2300/022              receiving module, a heating/cooling subsystem and a magnet
                (2013.01); BOIL 2300/087 (2013.01); BOIL             configured to facilitate isolation of nucleic acids, a valve
                       2300/0809 (2013.01); BOIL 2300/0816           actuation subsystem configured to control flnid flow through
              (2013.01); BOIL 2300/0861 (2013.01); BOIL              a microfluidic cartridge for processing nucleic acids, and an
                       2300/0867 (2013.01); BOIL 2300/0883           optical subsystem for analysis of nucleic acids; a fluid han-
              (2013.01); BOIL 2300/0887 (2013.01); BOIL              dling system configured to deliver samples and reagents to
            2300/123 (2013.01); BOIL 2300/14 (2013.01);              components of the system to facilitate molecular diagnostic
                 BOIL 2300/16 (2013.01); BOIL 2300/1827              protocols; and an assay strip configured to combine nucleic
                (2013.01); BOIL 2400/043 (2013.01); BOIL             acid samples with molecular diagnostic reagents for analysis
                       2400/0406 (2013.01); BOIL 2400/0481           of nucleic acids.
              (2013.01); BOIL 2400/0487 (2013.01); BOIL
                       2400/0622 (2013.01); BOIL 2400/0655
              (2013.01 ); BOIL 2400/0694 (2013.01 ); BOIL                               34 Claims, 24 Drawing Sheets
                                                        US 9,339,812 B2
                                                                2


(56)                    References Cited                                8,415,103   B2     4/2013   Handique
                                                                        8,420,015   B2     4/2013   Ganesan et al.
                   U.S. PATENT DOCUMENTS                                8,431,413   B2     4/2013   Dority et al.
                                                                        8,440,149   B2     5/2013   Handique
       6,692,700   B2    212004   Handique                              8,470,586   B2     6/2013   Wu et al.
       6,852,287   B2    2/2005   Ganesan                               8,470,588   B2     6/2013   Boehm et al.
       6,860,993   B2    3/2005   Effenhauser et al.                    8,473,104   B2     6/2013   Handique et al.
       6,872,315   B2    3/2005   Effenhauser et al.                    8,480,976   B2     7/2013   Breidenthal et al.
       6,878,540   B2    4/2005   Pourahmadi et al.                     8,491,178   B2     7/2013   Breidenthal et al.
       6,893,879   B2    5/2005   Petersen et al.                       8,501,461   B2     8/2013   Knight et al.
       6,899,838   B2    512005   Lastovich                             8,640,555   B2     2/2014   Zenhausern et al.
       6,987,018   B2    1/2006   Taylor et al.                         8,709,787   B2     412014   Handique
       7,052,268   B2    5/2006   Powell et al.                     2002/0039783    Al     4/2002   McMillan et al.
       7,135,144   B2   11/2006   Christel et al.                   2002/0160518    Al    10/2002   Hayenga et al.
       7,192,557   B2    3/2007   Wu eta!.                          2003/0170686    Al     9/2003   Hoet et al.
       7,270,786   B2    9/2007   Pamnaketal.                       2004/0018611    Al     1/2004   Ward et al.
       7,323,140   B2    1/2008   Handique et al.                   2004/0138154    Al*    7/2004   Yu et al.              . 514/44
       7,332,130   B2    2/2008   Handique                          2005/0180891    Al     8/2005   Webster et al.
       7,569,346   B2    8/2009   Petersen et al.                   2005/0221529    Al    10/2005   Bang et al.
       7,674,431   B2    3/2010   Ganesan                           2005/0233370    Al    10/2005   Ammann eta!.
       7,682,820   B2    3/2010   Bader                             2005/0250199    Al    11/2005   Anderson et al.
       7,731,906   B2    6/2010   Handique et al.                   2005/0272169    Al    12/2005   Griffin et al.
       7,738,094   B2    6/2010   Goldberg                          2006/0068204    Al     3/2006   Rasmussen et al.
       7,763,209   B2    712010   Haley                             2006/0166233    Al     712006   Wu eta!.
       7,767,447   B2    8/2010   Breidenthal et al.                2006/0182300    Al     8/2006   Schwartz
       7,820,030   B2   10/2010   Althaus et al.                    2007/0148174    Al     6/2007   Kudlicki et al.
       7,906,758   B2    3/2011   Stults et al.                     2007/0184463    Al     8/2007   Molho eta!.
       7,914,994   B2    3/2011   Petersen et al.                   2007/0190662    Al     8/2007   Baetzold et al.
       7,935,537   B2    5/2011   Haley                             2007/0196912    Al     8/2007   Facer et al.
       7,955,798   B2    6/2011   Mauritz                           2007/0292941    Al    12/2007   Handique et al.
       7,955,864   B2    6/2011   Cox et al.                        2008/0057572    Al     3/2008   Petersen et al.
       7,964,413   B2    6/2011   Macioszek et al.                  2008/0146896    Al     6/2008   Rabinowitz et al.
       7,987,022   B2    7/2011   Handique et al.                   2008/0193384    Al     8/2008   Willard et al.
       7,995,798   B2    8/2011   Krupnik et al.                    2008/0200343    Al     8/2008   Clemens et al.
       7,998,708   B2    8/2011   Handique et al.                   2008/0241569    Al    10/2008   Qin et al.
       8,003,329   B2    8/2011   Macevicz                          2008/0275409    Al*   11/2008   Kane ........      A61F 13/0203
       8,008,066   B2    8/2011   Lair et al.                                                                               604/305
       8,043,581   B2   10/2011   Ganesan                           2008/0280285    Al    11/2008   Chen et al.
       8,048,375   B2   11/2011   Breidenthal et al.                2009/0130719    Al     512009   Handique
       8,048,386   B2   11/2011   Dority et al.                     2009/0131650    Al     5/2009   Brahrnasandra et al.
       8,052,929   B2   11/2011   Breidenthal et al.                2009/0215125    Al     8/2009   Reed et al.
       8,088,616   B2    1/2012   Handique                          2009/0275014    Al    11/2009   Maltezos et al.
       8,105,477   B2    1/2012   Althaus et al.                    2010/0009351    Al     1/2010   Brahrnasandra et al.
       8,105,783   B2    1/2012   Handique                          2010/0009375    Al     1/2010   Sherman et al.
       8,110,158   B2    2/2012   Handique                          2010/0029544    Al     2/2010   Cheng et al.
       8,133,671   B2    3/2012   Williams et al.                   2010/0075311    Al     3/2010   Barrault et al.
       8,168,134   B2    5/2012   Lehto                             2010/0165784    Al     7/2010   Jovanovich et al.
       8,182,763   B2    5/2012   Duffy et al.                      2010/0300563    Al    12/2010   Ramunas et al.
       8,183,359   B2    5/2012   Becker et al.                     2010/0303687    Al    12/2010   Blaga et al.
       8,187,557   B2    5/2012   Van Atta et al.                   2010/0310423    Al    12/2010   Nieuwenhuis
       8,247,176   B2    8/2012   Petersen et al.                   2010/0323919    Al    12/2010   Chen et al.
       8,248,597   B2    8/2012   Goldberg                          2011/0003281    Al     1/2011   Woudenberg et al.
       8,268,245   B2    9/2012   Wahl                              2011/0053289    Al     3/2011   Lowe et al.
       8,268,603   B2    9/2012   Taylor et al.                     2011/0071031    Al     3/2011   Khripin et al.
       8,273,308   B2    9/2012   Handique et al.                   2011/0201099    Al     8/2011   Anderson et al.
       8,287,820   B2   10/2012   Williams et al.                   2011/0318840    Al    12/2011   Ziglioli et al.
       8,288,520   B2   10/2012   Eder et al.                       2012/0046203    Al     2/2012   Walsh et al.
       8,323,584   B2   12/2012   Ganesan                           2012/0245218    Al     9/2012   Fukushima et al.
       8,323,900   B2   12/2012   Handique et al.                   2012/0245337    Al     9/2012   Fabis et al.
       8,324,372   B2   12/2012   Brahmasandra et al.               2013/0210015    Al     8/2013   Williams et al.
       8,349,564   B2    1/2013   Macioszek et al.                  2013/0210127    Al     8/2013   Williams et al.
       8,394,336   B2    3/2013   Curcio
       8,404,198   B2    3/2013   Amsheyetal.                    * cited by examiner
U.S. Patent         May 17, 2016         Sheet 1 of 24               US 9,339,812 B2




                                              130
                                                  J
                                              /
                                     _____ J / _____________ _
                                     I                           I
                                     I                           I
                                     I                           I
                                     I                           I
                                     I                           I
                                     I




              250
                              000000000000
                              000000000000
                              000000000000
                              000000000000
                              000000000000
                              000000000000
                              000000000000
                              000000000000




               FIG. lA


                                             250




                                                         [IJJ

         271                   110                              130

                               FIG. lB
U.S. Patent        May 17, 2016            Sheet 2 of 24                US 9,339,812 B2




                                                1000µL     FILTER HOLDER
                         190                     TIPS      WITH 24 FILTERS
                                                                             110


                               ~
              • •


               ..          230 210
              --
     00
     0        r
              ~-

               I
                   Ill

                   I
                                 0000
                                 0000
                                 0000
                                 0000
                                 0000
                                 0000
                                        0000
                                        0000
                                        0000
                                        0000
                                        0000
                                        0000
                                                 120             (3-211
               V
              130 110
                                                        SAMPLE
                                                         RACK


                                     FIG. 2A




                   210                                            271
                                     FIG. 2B
U.S. Patent     May 17, 2016     Sheet 3 of 24               US 9,339,812 B2




                                                     110
                                                 r         11s

                                                                 111




                          FIG. 3A


                               110                               110
           ---- r                                            r
           0000
           0000
           0000
           0000
           0000
           0000                                            _v-115



           In n flllin nI            rntinrinl
   111   A .V V V V.       ~         DV V V V               ~
                112
                           FIG. 3B
U.S. Patent         May 17, 2016      Sheet 4 of 24                  US 9,339,812 B2



   110                                         123          122
       ~   i===========i====~

                                                                              120
                                                                              J
 128                                     127
              125                  FIG. 4                            126

                                                      116                   110'
   115   ~~~~~~~~~~::::tr
                                                                             111


                                  112
                               FIG. SA
                                                              110'
                                                            ,rJ
                           + + + + ,,..-116
                           + + + +-
                           ++++
                           ++++
                           ++++
                           ++++
                               FIG. SB
U.S. Patent    May 17, 2016      Sheet 5 of 24   US 9,339,812 B2




                                                     130
                                                 r




         FIG. 6A



      130
       ~




                                                  150




              160             FIG. 68
U.S. Patent             May 17, 2016        Sheet 6 of 24                   US 9,339,812 B2




                                                                              130
                                                                            ,-I
                                         ====::J· [] [] []       [] [] []




                                                                 150




              148 177        172   FIG. 7A
                                                                              130
                                   180                                      ,-I
       146a~
     210
     140{
             ;~~
             c;:J
                         0       IA
                              :::1:Qo
                                                    ,aaa
                                                         I
                                                         )
                                                                 aaa


                                                                 150
                                                                            155




              148                  FIG. 7B                                    130
                                                                            ,-I
                                                             ::c=c:==c: 1 155

                                                                 150




       141
              148 177        172   FIG. 7C
U.S. Patent             May 17, 2016       Sheet 7 of 24                US 9,339,812 B2




                                                                    130
                                                                  ,rJ
                              CCIJ            IJIJC        CCIJ
                                                                  155
            146
                                                       150
    210) 153
     ~4o{
     []
     Cl




                  177   172   171
                                     FIG. 7D


                                                                    130
                                                                  ,rJ



                                                       150




                                     157
                  177   172   174

                                     FIG. 7E
                                               US 9,339,812 B2
                              S\1eet S of 24
              Ma'Y 17, 2016
U.S. Patent




                       144




                                                FIG, 8




                                                         9A




                146b
                  ~




                FlG. 9B
U.S. Patent   May 17, 2016   Sheet 9 of 24         US 9,339,812 B2




                                             FIG. lOA




                    145




                                             FIG. lOB
U.S. Patent     May 17, 2016    Sheet 10 of 24           US 9,339,812 B2




                                                             170
                                                       r
                                                       175

                                                       173




               179     174--.



                       FIG. l lA
      ~CLOSED                   OOPEN                  177
                                                   r
      1D~Drn}176                '----r---"
                                   179
                                  FIG. l 1B




                                             172




   FIG. l lC
U.S. Patent    May 17, 2016       Sheet 11 of 24             US 9,339,812 B2




                                                             180
              187                                        r
                                                              188




                       FIG. 12A

                                                   184
                                                   )
             000000000060


        ()




                                                         -- -      210


         OoOoOoOoOoO O OoOoOoOoOo
                              ~
                              =
                              =

                       FIG. l2B
U.S. Patent   May 17, 2016    Sheet 12 of 24          US 9,339,812 B2




                                   180
                                  ~




                                                182




                                          FIG. 12C

                                                180
                                               ~




                             FIG. l2D
     182
U.S. Patent              May 17, 2016          Sheet 13 of 24                US 9,339,812 B2




                                                                           250
                                                                      ,r-J
                                              149
                                               1
                                                                    aced         1--
                         ~~1---~~~I\F~======~II
                   (            11                  ..___       I                 '


                   146{ ~
                                                            1


                                          ·:::::·I.,1--r--r--____J I
                                     :t:IJ.
                                                                      1




    a                                -~                 }100
    a                                                      I
                                                11_i_1-=:1==~
    88                                         r~=======~I==~'~
                                        ••- l _ J
         .r-~/~-~··-~·lilll_JJr"'1J_,r'1J                                    I
    IIL----1-/-1----1---1---11..::::::::====I\=~                                       I

             I                                                        l
           172     177               153 160                         178 155


                                     FIG. 13
U.S. Patent        May 17, 2016         Sheet 14 of 24                   US 9,339,812 B2




                                                                         265




               FIG. 14A



                                                         257

                                                                   130
                   FIG. l4B                lti==============:::::::::========i   155
                                  210
         265




                                    149     146 210          130

                                                                   FIG. 14C

               0
                                    =
                                    ==
                                    = =
                                      =
U.S. Patent          May 17, 2016                              Sheet 15 of 24                                   US 9,339,812 B2




              000000000000
              000000000000
                                                                             000000000000
              000000000000                                                   000000000000
              000000000000                                                   000000000000
              888888888888
              000000000000
                                                                             000000000000
                                                                             000000000000
                                                                             000000000000
              000000000000                                                    0 0 0 0 0 0
              000000000000


                                                                        II                                  I




                                                                 257                                             \
                                                                                                                 255
                                    FIG. 15
                                                                                            COUPLE TO
              S440                                                                          GANTRY 256
               ~
                                 ......................
                                                                                 .. .....................

     000000000000
     000000000000
     000000000000
     000000000000
                                         -                                   I
                                                                             ~
                                                                                                            I
     000000000000
     000000000000
     000000000000
                     11                                   I
                           000000                                       S450
                                                                             ~
     000000000000
     000000000000
     000000000000
                          000000
     000000000000          000000
     000000000000
     000000000000
     000000000000
                          000000000000
                          1,i'  )00000
                           II
              r--1                                                     FIG. 16A
          S410       II                                   II
U.S. Patent           May 17, 2016                              Sheet 16 of 24                   US 9,339,812 B2




              S440'                                                                                      S450'
                ~
                                     .............................
                                                                                                     ,rJ
                               ,,.
                                                                             Ioooooood'o°oooooooocfoOo I
       000000000000                                                          I°o°o°o°o°ifo°o°cPo°o°o0o !
       000000000000
       000000000000
       000000000000
                                                l                            I°oooooooooooovoooo<>cfcPo I
       000000000000                                                          I°o°o°o°o0o0o0cPcPo°o°o0o I
       000000000000
       000000000000
                         11                                          I       Ioooooo°oooooocPooooooooo I
       00oeooo00000
                                                                             ! o o o°o°o°ifcPo o o o o !
                                                                              0 0 0           0 0 0 0

                                                                              °o°o0o°o°o0o°o°cPo0d'o0o
                                                                              0o0o0o°o°o0o°o°cPo0o0o0o
       000000000000                  @@@©@@                                  I°oooooocPooo°ooooo°o°ooo I
       000000000000
       000000000000                                                          I°o°o0o°o°o0o°o°o°cPcf'cfo I
       000000000000
       000000000000
       000000000000            ~©~@~@~@:@:®
       88888888888i             000000
                                j    >©®©®@

                r.l       I[                                         )I
              S410'
                                                    FIG. l6B


          S440"                      ......................
              ~                ,,.

       000000000000
                                                                                                     S450"
       000000000000
       000000000000
       000000000000
                                                                                                  ,rJ
       000000000000
       000000000000
       000000000000
       00oeooo~o000      II                                          I

       gggggggggggg             @@@©@®
       000000000000
       000000000000
                               ©®@@®©
       000000000000            o®o®®®@®rJJ®®
       000000000000
       000000000000
       000000000000                  000000
                                j    1@@©®©
               r.l                                                           FIG. 16C
          S410"           II                                         II
U.S. Patent     May 17, 2016      Sheet 17 of 24                    US 9,339,812 B2




                                        000000000000
                                        000000000000
                                        000000000000
                                        000000000000
                                        000000000000
                                        000000000000
                                        000000000000

                                    Lsisisis1S1S1S1s1s1S1sis1 ~
               193    192
                                   II   0000000000000
         190
               000000000000
               000000000000                                       113
               000000000000
               000000000000
               000000000000                                       110
               000000000000
               000000000000


                                    10000001
                               FIG. 17A



       190                              190




       240      192    193              240              192        193
                               FIG. l 7B
U.S. Patent       May 17, 2016     Sheet 18 of 24       US 9,339,812 B2




                                       192

     193
                000000
     190
              00000000

           Ill
           ...============-.C-195
                                   I
                                   _
                           , - - -......
                                                       l       195




                                 192
                            FIG. 18A




           II I                                         ~195

           ...c============::::i..C-195
                                                    ......--3.._190

                                 192
                            FIG. l8B
U.S. Patent   May 17, 2016   Sheet 19 of 24         US 9,339,812 B2




                        FIG. 19




                                              240 230 190
                        FIG. 20
U.S. Patent   May 17, 2016    Sheet 20 of 24          US 9,339,812 B2




                                         190




                        FIG. 2 lA




                                               193'


               00      000      000        00
              000      000      000        000
              000      000      000        000
     192'     000      000      000        000
              o0 o     o0 o     o0 o       o0 o
              000      000      000        000        230'
              o0 o     o0 o     o0 o       o0 o
               00      o0 o     o0 o       o0 o

                                               190'
                        FIG. 2 lB
U.S. Patent   May 17, 2016   Sheet 21 of 24         US 9,339,812 B2

              260
               ~                    261




                                     FIG. 22




                                               269




                                              260




                      FIG. 23
U.S. Patent             May 17, 2016        Sheet 22 of 24                   US 9,339,812 B2




    400
         ~
         combining each biological sample of a set of biological
                                                                                S410
         samples with a quantity of magnetic beads to produce a
         set of magnetic bead-sample mixtures

     I--------------------------------------
     1 heating the set of magnetic bead-sample mixtures to
                                                           _/8420
                                                           i-
                                                                         1



     : produce a set of nucleic acid-magnetic bead samples               1
     I
      --------------------,--------------------                          I



         transferring each nucleic acid-magnetic bead sample of a
         set of nucleic aced-magnetic bead samples to a                  vv S430
         correspondinq fluidic pathway of a set of fluidic pathways

                                       •
         producing a set of purified nucleic acid volumes from the
         set of nucleic acid-magnet bead samples
                                                                         vvS440

                                       +
         combining each purified nucleic acid volume of the set of       vvS450
         purified nucleic acid volumes with a molecular diagnostic
         reagent to produce a set of nucleic acid-reagent mixtures


                                       •
         transferring each of the set of nucleic acid-reagent
         mixtures, through the corresponding fluidic pathway of the      vvS460
         set of fluidic pathways, to a detection chamber


                                       •
         receiving light from the set of nucleic acid-reagent mixtures   vvS470

     --------------------'--------------------:/\.~480
     : generating a set of data based on light received form the
     1 set of nucleic acid-reagent mixtures                              r -
     l----------------------------------------1
                                  FIG. 24A
U.S. Patent             May 17, 2016           Sheet 23 of 24              US 9,339,812 B2




         transferring each nucleic acid-magnetic bead sample of a
                                                                            S430
         set of nucleic aced-magnetic bead samples to a
         corresponding fluidic pathway of a set of fluidic pathways


     : occluding at least one fluidic pathway of the set of fluidic :-V, S432
     : pathways at a subset of a set of occlusion positions to      :
     : define at least one truncated fluidic pathway __________ :

                                    FIG. 24B


                                                                            8440
         producing a set of purified nucleic acid volumes from the
         set of nucleic acid-magnet bead samples


     1providing a magnetic field 8441, such that each fluidic          :-V, 8441
     : pathway in the set of fluidic pathways is configured to cross   1

     : the magnetic field       ------l-------------------:
     ,--------------------------------------- :-V,8442
     1 providing a heater configured to span a heating region of
                                                                       1
     : the set of fluidic pathways                                     1
     I                                                                 I
     ------------------- f--------------------
     f                                                                 ,_.,, 8443
     , occluding at least one fluidic pathway of the set of fluidic    i-
     : pathways at a subset of a set of occlusion positions to         :
     : define at least one truncated fluidic pathway containing a      ,
     1 nucleic acid-magnet bead sample and coupled to a source         :
     : for delivery of a wash solution and a release solution          :
     ~-------------------.--------------------'
     : delivering a wash solution through a portion of at least one ~ 8444
     : fluidic pathway
     L-    ---------        -        -,   -   --------------- _,
                                                                    ,


     fd~i~;rin~-a-~ele-a~;~~l~ti;n-th~o-u~h~-p~~tio~-of~~l~;;t-- ~ 8445
     : one fluidic pathway                     ,
     L----------------------------------------1
                                    FIG. 24C
U.S. Patent          May 17, 2016        Sheet 24 of 24              US 9,339,812 B2




      transferring each of the set of nucleic acid-reagent
                                                                          S460
      mixtures, through the corresponding fluidic pathway of the
      set of fluidic pathways, to a detection chamber


     ~occluding at least one fluidic pathway of the set of fluidic:
     : pathways at a subset of a set of occlusion positions S462, ~ S462
     : which functions to define at least one truncated fluidic   1

     : pathw~y coupled to a detection chamber of a set of         :
     1 detection chambers                                         :
     ~----------------------------------------
                                 FIG. 24D
                                                      US 9,339,812 B2
                               1                                                                      2
    SYSTEM AND METHOD FOR PROCESSING                                       FIGS. 6A-6B depict embodiments of a molecular diagnos-
       AND DETECTING NUCLEIC ACIDS                                      tic module for processing and detecting nucleic acids;
                                                                           FIGS. 7A-7E depict a sequence ofoperations performed by
           CROSS-REFERENCE TO RELATED                                   elements of an embodiment of a molecular diagnostic mod-
                  APPLICATIONS                                          ule;
                                                                           FIG. 8 depicts an embodiment of a microfluidic cartridge
   T11is application claims the benefit of U.S. Provisional             and an embodiment of a cartridge platform;
Application Ser. No. 61/667,606, filed on 3 Jul. 2012, and                 FIGS. 9A-9B depict configurations of a linear actuator of
U.S. Provisional Application Ser. No. 61/598,240, filed on 13           an embodiment of a molecular diagnostic module;
Feb. 2012, which are incorporated herein in their entirety by      10      FIGS. lOA-lOB depict elements of an embodiment of a
this reference. This application is also related to U.S. appli-         valve actuation subsystem of a molecular diagnostic module;
cation Ser. No. 13/7 65,996, which is incorporated herein in its           FIGS. llA-11 C depict an embodiment ofa valve actuation
entirety by this reference.                                             subsystem of a molecular diagnostic module;
                                                                           FIGS. 12A-12D depict elements of an embodiment of an
                    TECHNICAL FIELD                                15   optical subsystem of a molecular diagnostic module;
                                                                           FIG.13 depicts a side view of an alternative embodiment of
   This invention relates generally to the molecular diagnos-           a molecular diagnostic module for processing and detecting
tics field, and more specifically to an improved system and             nucleic acids;
method for processing and detecting nucleic acids.                         FIGS.14A-14C depict an embodiment ofa fluid handling
                                                                   20   system of a system for processing and detecting nucleic acids;
                      BACKGROUND                                           FIG.15 depicts embodiments of elements of the fluid han-
                                                                        dling system;
   Molecular diagnostics is a clinical laboratory discipline               FIGS. 16A-16C are schematics depicting example meth-
that has developed rapidly during the last 25 years. It origi-          ods for processing and detecting nucleic acids;
nated from basic biochemistry and molecular biology                25      FIGS. 17A-17B show embodiments of consumables and
research procedures, but now has become an independent                  reagents used in a system for processing and detecting nucleic
discipline focused on routine analysis of nucleic acids (NA),           acids;
including deoxyribonucleic acid (DNA) and ribonucleic acid                 FIGS. 18A-18B depict an embodiment of an assay strip to
(RNA) for diagnostic use in healthcare and other fields                 facilitate analysis of a san1ple containing nucleic acids;
involving analysis of nucleic acids. Molecular diagnostic          30      FIG. 19 depicts an embodiment of an assay strip holder;
analysis of biological samples can include the detection of                FIG. 20 depicts an embodiment of an assay strip carrier;
one or more nucleic acid materials present in the specimen.                FIGS. 21A-21B show alternative embodiments of assay
The particular analysis perforn1ed may be qualitative and/or            strip holders and assay strips, respectively;
quantitative. Methods of analysis typically involve isolation,             FIG. 22 shows an embodiment of a filter to facilitate pro-
purification, and amplification of nucleic acid materials, and     35   cessing and detecting of nucleic acids;
polymerase chain reaction (PCR) is a common technique                      FIG. 23 shows an embodiment of a filter holder to facilitate
used to amplify nucleic acids. Often, a nucleic acid sample to          processing and detecting of nucleic acids; and
be analyzed is obtained in insufficient quantity, quality, and/            FIGS. 24A-24D depict embodiments of a method for pro-
or purity, hindering a robust implementation of a diagnostic            cessing and detecting nucleic acids.
technique. Current sample processing methods and molecu-           40
Jar diagnostic techniques are often labor/time intensive, low                     DESCRIPTION OF THE PREFERRED
throughput, and expensive, and systems of analysis are insuf-                             EMBODIMENTS
ficient. Furthermore, methods of isolation, processing, and
amplification are specific to certain sample matrices and/or               The following description of preferred embodiments of the
nucleic acid types and not applicable across common sample         45   invention is not intended to limit the invention to these pre-
and nucleic acid types.                                                 ferred embodiments, but rather to enable any person skilled in
   Due to these and other deficiencies of current molecular             the art to make and use this invention.
diagnostic systems and methods, there is thus a need for and            I. System for Processing and Detecting Nucleic Acids
improved system and method for processing and detecting                    As shown in FIGS. lA-lB and 7A, an embodiment of a
nucleic acids. This invention provides such a system and           50   system 100 for processing and detecting nucleic acids com-
method.                                                                 prises: a captnre plate 110 configured to facilitate binding of
                                                                        nucleic acids within a biological sample to a set of magnetic
        BRIEF DESCRIPTION OF THE FIGURES                                beads 119; a molecular diagnostic module 130 comprising a
                                                                        microfluidic cartridge receiving module 140, heating and
   FIGS. lA-lB depict an embodiment of a system for pro-           55   cooling subsystem 150, a magnet 160, a valve actuation sub-
cessing and detecting nucleic acids;                                    system 170, an optical subsystem 180; and an assay strip 190
   FIGS. 2A-2B depict an embodiment of elements, and a top              configured to facilitate mixing of molecular diagnostic
view of an embodiment of a system workiable, respectively,              reagents with a nucleic acid volume. Other embodiments of
of an embodiment of a system for processing and detecting               the system 100 may farther comprise at least one of a captnre
nucleic acids;                                                     60   plate module 120 configured to support the capture plate 11 O;
   FIGS. 3A-3B depict an embodiment of a captnre plate for              a filter 200 and filter holder 205 to facilitate sample prepara-
combining a sample with magnetic beads;                                 tion; a microfluidic cartridge 210 configured to facilitate
   FIG. 4 depicts an embodiment of a capture plate module to            sample processing; an assay strip holder 230; an assay strip
facilitate lysis of a biological sample and combination of the          carrier 240; a liquid handling system 250 configured to facili-
biological sample with magnetic beads;                             65   tate gas and fluid delivery to different elements of the system
   FIGS. 5A-5B depict an alternative embodiment of a cap-               100; a processor configured to analyze data resulting from a
ture plate;                                                             nm of the system 100; and a user interface configured to allow
                                                      US 9,339,812 B2
                               3                                                                       4
a user to interact with the system 100. The system 100 thus             while the puncturable foil seal 115 is disposable and replaced
functions to receive biological samples containing nucleic              after each nm of the system 100.
acids (i.e., impure nucleic acid samples), separate nucleic                The capture plate substrate 111 is configured such that the
acids from the biological samples, and analyze nucleic acid             capture plate 110 is capable ofresting on a flat surface, can be
samples according to at least one molecular diagnostic pro-             stacked with another capture plate 110, and also can be
tocol (e.g., PCR). Preferably, the system 100 is a walkaway             manipulated with industry standard instflll11ent components
system by which a user loads a set of biological samples                for handling of microtiter plates. The capture plate substrate
containing nucleic acids, and receives a set of data resulting          also fonctions to define the set of wells 112 and to couple to
from a molecular diagnostic protocol without any farther                the puncturable foil seal 115. The capture plate substrate in is
sample manipulation by the user. Alternatively, the system         10   preferably composed of a PCR-compatible polymer that can
100 facilitates aspects of sample preparation for a molecular           be heat processed to couple to the puncturable foil seal 115,
diagnostic protocol, with some sample manipulation per-                 but can alternatively be composed of any appropriate material
formed by the user.                                                     that can contain a fluid and be bonded to the puncturable foil
    In one example workflow of the system 100, a liquid han-            seal 115.
dling system 250 aspirates a set of biological samples con-        15      The set of wells 112 of the capture plate substrate 111
taining nucleic acids (i.e., impure nucleic acid samples), and          fonction to receive at least one biological sample which con-
dispenses the set of biological samples into a capture plate            tain or are suspected of potentially containing nucleic acids,
110 to be lysed and combined with magnetic beads (contain-              and to facilitate combination of the biological sample with a
ing a proprietary affinity coating to bind the nucleic acids to         set of magnetic beads 119. Preferably, the wells 113 are each
the magnetic beads) by a capture plate module 120. The liquid      20   configured to accol1111lodate not only a biological sample, but
handling system 250 then aspirates substantially all of each            also to facilitate mixing of the biological sample with a set of
san1ple of the set oflysed biological samples combined with             magnetic beads 119 (e.g., using a pipettor, the liquid handling
magnetic beads (i.e., set of magnetic bead-samples) from the            system 250 or other apparatus), which preferably are pre-
capture plate no, and dispenses the set of magnetic bead-               loaded in wells 112, or alternatively may be added by an
samples into a microfluidic cartridge 210, aligned within a        25   operator. Preferably, the wells are also deeper than they are
cartridge receiving module 140 of a molecular diagnostic                wide to allow a significant number of wells 112 (e.g. 24) with
module 130, and configured to be manipulated by the molecu-             a clinically relevant sample volumes, and evenly spaced to
lar diagnostic module 130. A heating and cooling subsystem              facilitate aspiration, delivery, and/or mixing of multiple bio-
150, a magnet 160, and a valve actuation subsystem 170 of the           logical samples (e.g., with a multi-tip pipettor). Alternatively,
molecular diagnostic module 130 then facilitate separation of      30   the wells are wider than they are deep to facilitate larger
a set of nucleic acids from the magnetic bead-samples, as the           devices for mixing the biological samples with the magnetic
liquid handling system 250 dispenses wash solutions, release            beads 119. Each well 113 of the set of wells 112 also prefer-
solutions, and/or air at appropriate stages. The liquid han-            ably has a conically shaped bottom region, as shown in FIG.
dling system 250 then aspirates the set of nucleic acids from           3A, to facilitate complete aspiration of a fluid from a well.
the microfluidic cartridge 210 contained within the molecular      35   Alternatively, each well 113 may not have a conically shaped
diagnostic module 130, combines the set of nucleic acids with           bottom region. Additionally, in the orientation shown in FIG.
a set of molecular diagnostic reagents using an assay strip             3A, the tops of each well 113 in the set of wells 112 preferably
190, and dispenses the set of nucleic acids combined with the           form raised edges protruding from the capture plate substrate
set of molecular diagnostic reagents (i.e., set of nucleic acid-        111, in order to facilitate sealing of each well 113 by the
reagent mixtures) into the microfluidic cartridge 210 within       40   puncturable foil seal 115. Alternatively, the tops of each well
the molecular diagnostic module 130. The detection chamber              113 in the set of wells 112 may not form raised edges pro-
heaters 157, optical subsystem 180 and valve actuation sub-             truding from the capture plate substrate in. The magnetic
system 170 of the molecular diagnostic module 130 then                  beads are preferably polymer beads, precoupled with a ligand
facilitate analysis of the set of nucleic acid-reagent mixtures         for binding to a nucleic acid, and comprising a superparag-
by a processor configured to display inforniation on a user        45   magnetic component. Additionally, the magnetic beads may
interface.                                                              be treated to be positively charged. However, the magnetic
   As stated, the above workflow is just one example work-              beads may alternatively be any appropriate magnetic beads
flow ofthe system 100, andotherworkflows of the system 100              (e.g. magnetic, parmagnetic, or superparamagnetic) config-
and methods of processing and detecting nucleic acid                    ured to facilitate biomagnetic separation.
samples are further described in Section 2 below. A detailed       50      Each quantity of magnetic beads 119 may be accompanied
description of elements of an embodiment of the system 100              by lysing reagents (e.g. proteinase K) and a sample process
are described in sections 1.1-1.6 below.                                control comprising nucleic acid sequences for DNA and
I. I System-Capture Plate and Capture Plate Module                      RNA, which function to lyse biological samples and to pro-
   As shown in FIGS. 3A and 3B, the capture plate 110                   vide a mechanism by which sample process controls may be
comprises a capture plate substrate in comprising a set of         55   later detected to verify processing fidelity and assay accuracy.
wells 112 and a puncturable foil seal 115, and functions to             The sample process control comprising nucleic acid
facilitate binding of nucleic acids within a biological sample          sequences for DNA and RNA allows one version of the cap-
to a set of magnetic beads 119. Preferably, the entire capture          ture plate to facilitate assays involving DNA and RNA detec-
plate 110 is configured to be a consumable (i.e., disposable),          tion. Preferably, the quantity of magnetic beads 119, lysing
such that each well of the capture plate 110 can only be used      60   reagents, and sample process controls is dried within each
once yet the remaining unused wells can be used during                  well to improve shelflife; however, the quantity of magnetic
additional runs of the system 100. Alternatively, at least a            beads 119, lysing reagents, and sample process controls may
portion of the capture plate 110 is configured to be reusable,          alternatively be in liquid form.
such that additional mixing or reagent additions can be per-               The puncturable foil seal 115 ftmctions to isolate each well
formed and portions of the capture plate 110 may be used for       65   113 of the set of wells 112, prevent contamination of the
multiple runs of the system 100. In one variation of the cap-           contents of each of the set of wells 112, protect the magnetic
ture plate 110, the capture plate substrate 111 is reusable,            beads 119 and other reagents stored in wells 112 from deg-
                                                      US 9,339,812 B2
                               5                                                                          6
radation, and provide infonnation identifying the capture                tions to receive, support, and heat a capture plate 110. The
plate no. The puncturable foil seal 115 preferably seals each            capture plate module 120 preferably comprises a thennally
well 113 of the capture plate 110, and is configured to be               conducting substrate 121 configured to cradle a capture plate
punctured by an external element (e.g., by a pipette tip), such          110, a capture plate heater 123, a capture plate receiving
that each well is sealed prior to being punctured. In one                module 125, and a capture plate electronics module 127.
variation, the puncturable foil seal 115 also forn1s a seal              Preferably, the capture plate module 120 fanctions to facili-
around an element that punctures it, and in another variation,           tate lysis of a biological sample deposited into a well 113 of
the puncturable foil seal 115 does not fonn a seal around an             the capture plate, and to facilitate binding of nucleic acids
element that punctures it, in order to prevent airlock. The              (i.e., within a lysed biological sample) to a quantity of mag-
puncturable foil seal 115 is also preferably labeled with iden-     10   netic beads 119 within a well 113 of the capture plate 110. In
tifying infonnation including at least one of manufacturer               a specific example, the capture plate module 120 has dimen-
information, capture plate contents, the lot of the contents, an         sions ofl 08 ll1Illxl56 ll1Illx45 ll1Ill and is configured to rest on
expiry date, and a unique electronic tag (e.g., barcode or QR            a flat surface.
code) providing more inforniation. Preferably, the punctur-                 The thermally conducting substrate 121 is configured to
able foil seal 115 does not extend beyond the footprint of the      15   cradle and support the capture plate 110, and fanctions to
capture plate no, but alternatively, the puncturable foil seal           conduct heat to the set of wells 112 of the capture plate 110.
115 may be any appropriate size and/or include protruding                Preferably, the thermally conducting substrate 121 is also
features (e.g., tabs) that facilitate handling of the capture            configured to reversibly couple to the capture plate 110, and
plate.                                                                   comprises a set of indentations 122 that encircle each well
   In one variation, the capture plate no may be prepackaged        20   113 in the set of wells 112. In one variation, the indentations
at least with magnetic beads 119, such that each well 113 in             122 completely confonn to the external surface of each well
the set of wells 112 is prepackaged with a set of magnetic               113 of the capture plate 110, but in another variation, the
beads 119 defined by a specific quantity or concentration of             indentations 122 may encircle a portion of each well 113 of
magnetic beads. The set of wells 112 may then be sealed by               the capture plate 110. Additionally, the indentations 122 are
the puncturable foil seal 115, which is configured to be punc-      25   preferably thermally conducting in order to conduct heat to
tured by an external element that delivers volumes ofbiologi-            the set of wells 112, and portions of the thennally conducting
cal samples to be mixed with the magnetic beads 119. In                  substrate 121 aside from the indentations 122 are composed
another variation, the capture plate 110 may not be prepack-             of non-conducting, rigid material. Alternatively, the entire
aged with magnetic beads 119, but the wells 113 of the cap-              thennally conducting substrate 121 may be composed of a
ture plate may still be sealed with a puncturable foil seal 115.    30   material that is thermally conducting.
In this variation, the puncturable foil seal 115 is configured to           The capture plate heater 123 is preferably coupled to the
be punctured by at least one external element, for co-delivery           thennally conducting substrate 121, and functions to transfer
of biological samples and magnetic beads intended to be                  heat, through the thernially conducting substrate 121, to a
combined.                                                                well 113 of the capture plate 110. The capture plate heater 123
   A variation of the capture plate 110' may farther comprise       35   preferably conforms to at least a portion of an indentation 122
a slotted rubber membrane 116, as shown in FIGS. SA and                  of the thermally conducting substrate 121, to facilitate heat
SB, configured to provide access through the puncturable foil            transfer through the indentation 122 to an individual well 113
seal 115 to the set of wells 112. The slotted rubber membrane            of the capture plate 110. In this variation, the capture plate
116 thus functions to prevent or reduce splashing, evapora-              heater 123 is one of a set of capture plate heaters 124, wherein
tion, and/or aerosolization of contents of the set of wells 112.    40   each capture plate heater 123 in the set of capture plate heaters
Preferably, the slotted rubber membrane 116 comprises slots              124 transfers heat to an individual well 113 of the set of wells
that are self-sealing and centered over wells of the set of wells        112 of the capture plate 110. Alternatively, the capture plate
112, and further does not extend beyond the footprint of the             heater 123 may confonn to portions of multiple indentations
capture plate no. Alternatively, the slots of the slotted rubber         122 of the thennally conducting substrate 121, such that the
membrane 116 may not be self-sealing, and/or the slotted            45   capture plate heater 123 is configured to transfer heat to
rubber membrane 116 may be any appropriate size and com-                 multiple wells 113 of the capture plate 110. Preferably, the
prise features that extend beyond the footprint of the capture           capture plate heater 123 is a resistance heater, but alterna-
plate no.                                                                tively, the capture plate heater 123 may be a Peltier or any
   In a specific example, the capture plate no comprises 24              appropriate heater configured to transfer heat to the capture
wells 113 with an 18 nun center-to-center pitch, each well          50   plate 110. The capture plate heater 123 may also further
having a volumetric capacity of 2 mL, and is compliant with              couple to a heat sink.
Society for Laboratory Automation and Screening (SLAS)                      The capture plate receiving module 125 comprises a cap-
standards. Each well 113 of the capture plate no in the specific         ture plate actuation system 126 that fanctions to couple the
example is also prepackaged with a specified quantity of                 capture plate module 120 to a capture plate 110. As shown in
magnetic beads 119, and comprises a protruding top edge that        55   FIG. 4, the capture plate actuation system 126 comprises a
is heat sealed to a puncturable foil seal. In addition, each well        structural support with hinged grips 128 and at least one
113 also contains other reagents beneficial for processing and           capture plate module actuator 129. The capture plate module
monitoring the sample, including proteinase K and one or                 actuator 129 is preferably a push-type solenoid with a spring
more specific nucleic acid stands designed to serve as a pro-            return, but may alternatively be any appropriate linear actua-
cess control. The specific example of the capture plate 110         60   tor, such as a hydraulic actuator. The structural support with
can thus combine two groups of 12 biological samples with                hinged grips 128 preferably couples to the capture plate
magnetic beads. The capture plate 110 in the specific exan1ple           heater 123 and houses the capture plate module actuator 129,
is produced by injection molding, has a footprint of 127.75              such that, in a first configuration, actuation of the capture
nunx85.5 mm, and is composed of a PCR-compatible                         plate module actuator 129 outwardly displaces the hinged
polypropylene based polymer with a high vapor barrier.              65   grips (allowing the capture plate module 120 to receive a
   An embodiment of the system 100 may farther comprise a                capture plate 110), and in a second configuration, actuation of
capture plate module 120, as shown in FIG. 4, which func-                the capture plate module actuator 129 inwardly displaces the
                                                      US 9,339,812 B2
                               7                                                                       8
hinged grips (allowing the capture plate module 120 to couple           biasing force against the set of springs 148 coupled to the
to the capture plate 110). The structural support with hinged           cartridge platform 141. The magnet receiving slot144 and the
grips 128 may farther comprise a textured and/or high-fric-             set of valve actuation slots 145 provide access, by a magnet
tion surface configured to grip a capture plate 110, but alter-         160 and a valve actuation subsystem 170, to the microfluidic
natively may not comprise a textured and/or high-friction               cartridge 210, as the microfluidic cartridge is vertically dis-
surface.                                                                placed by the linear actuator 146.
   The capture plate electronics module 127 is coupled to the              The cartridge platfom1 141 includes a cartridge loading
capture plate heater 123 and the capture plate actuation sys-           guiderail 142, a cartridge stop 143, a magnet receiving slot
tem 126, and fonctions to enable control of the capture plate           144, and a set of valve actuation slots 145, and functions to
heater 123 and the capture plate actuation system 126. Pref-       10   receive and align a microfluidic cartridge 210, while provid-
erably, the capture plate electronics module 127 modulates an           ing access to the microfluidic cartridge 210 by a magnet 160
output of the capture plate heater 123, in order to controllably        and a valve actuation subsystem 170. As shown in FIG. 8, an
heat at least one well 113 of the capture plate 110. Addition-          embodiment of the cartridge platform 141 includes a pair of
ally, the capture plate electronics module 127 preferably               parallel cartridge loading guiderails 142, initiating at a pair of
modulates the capture plate actuation system 126, in order to      15   inwardly tapering protrusions configured to guide a microf-
controllably couple the capture plate module 120 to a capture           luidic cartridge toward the pair of parallel cartridge loading
plate 110. Preferably, the capture plate electronics module             guiderails 142, and spanning two short edges of the cartridge
127 is coupled to an external power supply, such that the               platform 141. The embodiment of the cartridge platform 141
capture plate module 120 does not include an integrated                 also includes a cartridge stop 143 comprising a vertical tab
power supply; however, in alternative embodiments, the cap-        20   oriented perpendicular to the cartridge loading guiderails
ture plate electronics module 127 may be coupled to a power             142, and spanning a long edge of the cartridge platform.
supply integrated with the capture plate module 120.                    Preferably, the cartridge loading guiderails 142 and the car-
1.2 System-Molecular Diagnostic Module                                  tridge stop 143 are configured such that a microfluidic car-
   As shown in FIGS. 6A and 6B, an embodiment of the                    tridge 210 slides between the cartridge loading guiderails 142
molecular diagnostic module 130 of the system 100 includes         25   and hits the cartridge stop 143 to signal proper alignment.
a cartridge receiving module 140, a heating and cooling sub-            Alternatively, the cartridge loading guiderails 142 and the
system 150, a magnet 160, a valve actuation subsystem 170,              cartridge stop 143 may be configured such that a microfluidic
and an optical subsystem 180, and functions to manipulate a             cartridge slides over or along the cartridge loading guiderails
microfluidic cartridge 210 for processing of a biological               142, after which the cartridge stop 143 couples to a portion of
sample containing nucleic acids. The molecular diagnostic          30   the microfluidic cartridge 210 to ensure proper alignment of
module 130 is preferably configured to operate in parallel              the microfluidic cartridge. Additional variations of the car-
with at least one other molecular diagnostic module 130, such           tridge loading guiderails 142 and the cartridge stop 143 may
that multiple microfluidic cartridges 210 containing biologi-           be used to enable reception and alignment of a microfluidic
cal samples may be processed simultaneously. In a first varia-          cartridge 210 by the molecular diagnostic module 130, and
tion, the molecular diagnostic module 130 is configured to be      35   are known by those skilled in the alt.
stackable with another molecular diagnostic module 130 in a                The embodiment of the cartridge platfonn 141 shown in
manner that enables access to a microfluidic cartridge 210              FIG. 8 also includes a set of valve actuation slots 145, oriented
within each molecular diagnostic module 130; an example of              perpendicular to the parallel cartridge loading guiderails 142
the first variation is shown in FIG. 6B, where the molecular            and configured to provide access to a valve actuation sub-
diagnostic modules 130 are stacked in a staggered configu-         40   system 170, and a maguet receiving slot 144 located among
ration. In the first variation, each molecular diagnostic mod-          the set of valve actuation slots 145. Preferably, the magnet
ule 130 may further comprise locking pins or other appropri-            receiving slot 144 and the set of valve actuation slots 145
ate mechanisms to couple the stacked molecular diagnostic               substantially span a long dimension of the cartridge platfonn
modules 130 together. In another variation, the molecular               141, as shown in FIG. 8, and are configured to correspond to
diagnostic module 130 may not be configured to stack with          45   locations onamicrofluidic cartridge 210 requiring a magnetic
another molecular diagnostic module, such that the molecular            field and/or valving to enable processing of a biological
diagnostic modules 130 are configured to rest side-by-side on           sample and nucleic acid detection once the microfluidic car-
the same plane. Elements of an embodiment of the molecular              tridge 210 has been aligned within the molecular diagnostic
diagnostic module 130 are further described in sections 1.2.1           module 130. Thus, alternative configurations of the magnet
to 1.2.5 below.                                                    50   receiving slot 144 and the set of valve actuation slots 145 may
1.2.1 Molecular Diagnostic Module-Cartridge Receiving                   accommodate other cartridges with alternative regions
Module                                                                  requiring magnetic fields and/or valving to enable other pro-
   As shown in FIG. 9A, the cartridge receiving module 140              tocols. In one alternative embodiment, the magnet receiving
of the molecular diagnostic module 130 comprises a cartridge            slot 144 and the set of valve actuation slots may comprise one
platform 141 including a cartridge loading guiderail 142, a        55   continuous void of the cartridge platform 141, such that the
cartridge stop 143, a magnet receiving slot 144, and a set of           cartridge platform 141 supports a microfluidic cartridge 210
valve actuation slots 145; a linear actuator 146 configured to          along the periphery of the microfluidic cartridge 210, but
displace a microfluidic cartridge 210 resting on the cartridge          forms a continuous void 1mder a majority of the footprint of
platform 141, and a set of springs 148 coupled to the cartridge         the microfluidic cartridge 210.
platform 141. The cartridge receiving module 140 thus func-        60      The linear actuator 146 fonctions to linearly displace a
tions to receive, align, and compress a microfluidic cartridge          microfluidic cartridge 210 resting on the cartridge platfonn
210 for processing of a biological sample according to a                141, in order to compress the microfluidic cartridge 210 and
molecular diagnostic assay protocol. As shown in FIGS.                  position the microfluidic cartridge 210 between a cartridge
7A-7C, the cartridge platform 141 is preferably configured to           heater 153 and an optical subsystem 180 on one side of the
receive a microfluidic cartridge 210 along a cartridge loading     65   microfluidic cartridge 210, and a magnet 160 and detection
guiderail 142 until it reaches a cartridge stop 143, and be             chamber heaters 157 on another side of the microfluidic car-
vertically displaced by the linear actuator 146, which places a         tridge 210. The linear actuator 146 also functions to provide
                                                      US 9,339,812 B2
                               9                                                                      10
a sufficient counterforce to the valve actuation subsystem 170          may altogether be replaced by a second linear actuator con-
such that a microfluidic cartridge 210 within the molecular             figured to linearly displace a microfluidic cartridge 210, rest-
diagnostic module 130 remains properly situation upon                   ing on the cartridge platform 141, in a direction opposite to
manipulation by the valve actuation subsystem 170. Thelin-              the displacements enforced by the linear actuator 146.
ear actuator 146 further functions to move a nozzle 149                    Similarly, the nozzle 149, the heating and cooling sub-
coupled to the liquid handling system 250, in order to couple           system 150, the cartridge heater 153, and the magnet 160 are
the liquid handling system 250 to a fluid port 222 of the               preferably coupled to springs, such that springs are positioned
microfluidic cartridge 210. In the orientation of the molecular         between elements 149,150, 153, and 160, and substrates that
diagnostic module 130 shown in FIGS. 7B and 7B, the linear              elements 149, 150, 153, and 160 are mounted to. Alterna-
actuator 146 is preferably coupled to a portion of the heating     10   tively an elastomeric material is preferably positioned
and cooling subsystem 150 a portion of the optical subsystem            between elements 149,150, 153, and 160, and substrates that
180, and the nozzle 149, and vertically displaces the cartridge         elements 149, 150, 153, and 160 are mounted to. The springs
heater 153, the optical subsystem 180, and the nozzle 149 to            and/or elastomeric material function to provide proper func-
position the cartridge heater 153, 180 and the nozzle 149 over          tioning and alignment of subsystems of the molecular diag-
the microfluidic cartridge 210. The vertical displacement also     15   nostic module 130 as the linear actuator 146 is extended or
allows the microfluidic cartridge 210 to receive a magnet 160,          retracted, contributing to reliability and a reduction in stack
which provides a magnetic field to facilitate a subset of a             up tolerance risk. The springs and/or elastomeric material
molecular diagnostic protocol, and detection chamber heaters            further function to allow more pressure to be applied to occlu-
157, which allows amplification of nucleic acids for molecu-            sion positions of a microfluidic cartridge 210 aligned within
lar diagnostic protocols requiring heating and cooling of the      20   the molecular diagnostic module 130, and an appropriate
nucleic acid (e.g. PCR). Preferably, the linear actuator 146 is         pressure to be applied to elements 149, 150, 153 and 160 of
a scissor jack actuator configured to apply substantially uni-          the molecular diagnostic module 130. Thus, proper contact is
form pressure over all occlusion positions of a microfluidic            maintained between elements 149, 150, 153, and 160, and a
cartridge 210 aligned within the molecular diagnostic module            microfluidic cartridge 210 being manipulated by the molecu-
130, and to operate in at least two configurations. In a           25   lar diagnostic module. These elements are described in fur-
retracted configuration 146a, as shown in FIG. 9A, the scissor          ther detail below.
jack actuator has not linearly displaced the cartridge platfonn         1.2.2 Molecular Diagnostic Module--Heating/Cooling Sub-
141, and in an extended configuration 146b, as shown in FIG.            system and Magnet
9B, the scissor jack actuator has linearly displaced the microf-           The heating and cooling subsystem 150 of the molecular
luidic cartridge 210 to position the microfluidic cartridge 210    30   diagnostic module 130 comprises a cartridge heater 153, a fan
between the subsystems 153, and 180, and the magnet 160                 155, and a set of detection chamber heaters 157 and functions
and detection chamber heaters 157. Additionally, the                    to controllably heat portions of a microfluidic cartridge 210
extended configuration 146b of the scissor jack actuator is             for processing of a biological sample containing nucleic acids
configured to couple the nozzle 149 to a fluid port 222 of the          according to a molecular diagnostic protocol. In the orienta-
microfluidic cartridge 210, such that the liquid handling sys-     35   tion of an embodiment of the molecular diagnostic module
tern 250 can deliver solutions and gases for processing of              130 shown in FIGS. 7A-7C, the cartridge heater 153 is pref-
biological samples. The linear actuator 146 may alternatively           erably coupled to the linear actuator 146 of the cartridge
be any appropriate linear actuator, such as a hydraulic, pneu-          receiving module 140 and configured to span a central region
matic, or motor-driven linear actuator, configured to linearly          of a microfluidic cartridge 210 aligned within the molecular
displace a microfluidic cartridge within the molecular diag-       40   diagnostic module 130, the fan 155 is located at a back wall of
nostic module 130.                                                      the cartridge receiving module 140, and the set of detection
   As shown in FIGS. 7B, 7C, and 8, a set of springs 148 is             chamber heaters 157 is located inferior to a set of detection
coupled to the cartridge platform 141 and functions to provide          chambers 213 of the microfluidic cartridge 210. In alternative
a counteracting force against the linear actuator 146 as the            embodiments of the molecular diagnostic module 130, the
linear actuator 146 displaces a microfluidic cartridge 210         45   heating and cooling subsystem 150 may have any appropriate
resting on the cartridge platform 141. The set of springs 148           alternative configuration that provides controlled heating and
thus allows the cartridge platform 141 to return to a position          cooling to a microfluidic cartridge within the molecular diag-
that allows the microfluidic cartridge 210 to be loaded and             nostic module 130.
unloaded from the molecular diagnostic module 130 when                     The cartridge heater 153 functions to transfer heat to a
the linear actuator 146 is in a retracted configuration 146b, as   50   heating region 224 of a microfluidic cartridge 210, for induc-
shown in FIG. 7B. Preferably, in the orientation shown in               ing a pH shift to release bound nucleic acids from magnetic
FIG. 7B, the set of springs 148 is located at peripheral regions        beads within the heating region 224. The cartridge heater 153
of the bottom side of the cartridge platform 141, such that the         is preferably a plate-shaped heater configured to transfer heat
set of springs 148 does not interfere with the magnet or the            to the microfluidic cartridge 210 only from one side of the
valve actuation subsystem 170. Alternatively, the set of           55   cartridge heater 153, such that heat flows through one face of
springs 148 may be located at any appropriate position to               the plate-shaped heater to the microfluidic cartridge 210. In a
provide a counteracting force against the linear actuator 146.          specific example, the cartridge heater 153 is a silicon wafer
Ina specific example shown in FIG. 6A, the set of springs 148           etched to be conductive and form a resistance heater. In the
comprises four springs located near corners of the bottom               preferred variation, the cartridge heater 153 is either flip-chip
side of the cartridge platform 141, but in other variations, the   60   bonded (i.e., soldered to back side of a circuit board), or wire
set of springs 148 may comprise any appropriate number of               bonded to a circuit board, and then coupled using linear
springs. Each spring of the set of springs 148 is also prefer-          bearings and springs to a plate coupled to the linear actuator
ably housed within a guide to prevent deviations from linear            146. The preferred variation allows independent control ofl2
vertical motions (in the orientation shown in FIG. 7B); how-            independent channels, corresponding to 12 different path-
ever, each spring in the set of springs 148 may alternatively      65   ways for sample processing. In another variation, heating
not be housed within a guide. In an alternative embodiment of           through one face is accomplished using a plate-shaped resis-
the molecular diagnostic module 130, the set of springs 148             tance heater that has one exposed face and thermal insulation
                                                      US 9,339,812 B2
                              11                                                                        12
covering all other faces, and in yet another variation heating           detection chamber heaters and a set of detection chambers,
through one face is accomplished using a Peltier heater. In a            without compressively damaging the set of detection cham-
variation of the cartridge heater 153 using a Peltier heater, the        ber heater 157. Preferably, each detection chamber heater is
cartridge heater 153 comprises a thermoelectric material, and            configured to contact a surface of a detection chamber in the
produces different temperatures on opposite faces of the car-            extended configuration 146b of the linear actuator 146; how-
tridge heater 153 in response to a voltage difference placed             ever, each detection chamber heater may be farther config-
across the thermoelectric material. Thus, when a current                 ured to couple to a detection chamber in the extended con-
flows through the Peltier heater, one face of the Peltier heater         figuration 146b of the linear actuator 146. In a first variation,
lowers in temperature, and another face of the Peltier heater            the set of detection chamber heaters 157 comprises silicon
increases in temperature. Alternative variations of the car-        10   chip heaters flip chipped to one surface of a flexible printed
tridge heater 153 can be used to appropriately transfer heat to          circuit board, with a set of springs coupled to an opposite
a heating region 224 of the microfluidic cartridge 210.                  surface of the flexible printed circuit board, such that each
   Preferably, the cartridge heater 153 is configured to lin-            spring in the set of springs aligns with a detection chan1ber
early translate with the linear actuator 146 of the cartridge            heater. In the first variation, contact between each detection
receiving module 140, in order to align with a heating region       15   chamber heater and a detection chamber is thus maintained
224 spanning a central portion of a microfluidic cartridge 210           by a biasing force provided by an individual spring through
aligned within the molecular diagnostic module 130. In one               the flexible printed circuit board. In a second variation, the set
variation, the cartridge heater 153 is preferably fixed relative         of detection chamber heaters 157 comprises silicon chip heat-
to the linear actuator 146 such that (in the orientation shown           ers flip chipped to one surface of a rigid printed circuit board,
in FIGS. 7B-7C), the cartridge heater 153 can only move             20   with a set of springs coupled to an opposite surface of the rigid
vertically with the linear actuator. In an alternative variation,        printed circuit board. In the second variation, the set of
the cartridge heater 153 may additionally be configured to               springs thus fimction to collectively transfer a force through
translate laterally with a horizontal plane (in the orientation          the rigid printed circuit board to maintain contact between the
shown in FIGS. 7B-7C), such that the cartridge heater 153 can            set of detection chamber heaters and a set of detection cham-
translate in at least two perpendicular coordinate planes. In       25   bers. Preferably, each detection chamber heater in the set of
this alternative variation, the cartridge heater 153 can be              detection chamber heaters 157 is configured to contact and
configured to sweep across a surface of a microfluidic car-              heat a bottom surface of a detection chamber (in the orienta-
tridge 210 aligned within the molecular diagnostic module                tion shown in FIG. 7B); however, each detection chamber
130, or to translate in response to motion of the microfluidic           heater may alternatively be configured to contact and heat
cartridge 210, such that the position of the cartridge heater       30   both a top and a bottom surface of a detection chamber.
153 relative to a heating region 224 of the microfluidic car-            Additionally, each detection chamber heater preferably cor-
tridge 210 is always fixed.                                              responds to a specific detection chamber of the set of detec-
   The fan 155 functions to modulate heat control within the             tion chambers 213 and fanctions to individually heat the
molecular diagnostic module 130, by enabling heat transfer               specific detection chamber; however, alternatively, each
from warm objects within the molecular diagnostic module            35   detection chamber heater may be configured to heat multiple
130 to cooler air external to the molecular diagnostic module            detection chambers in the set of detection chambers 213.
130. In the orientation shown in FIG. 6A, the fan 155 is                 Preferably, all detection chamber heaters in the set of detec-
preferably located at a back face of the molecular diagnostic            tion chan1ber heaters 157 are identical; however, the set of
module 130, such heat within the molecular diagnostic mod-               detection chamber heaters 157 may alternatively not com-
ule 130 is transferred out of the back face of the molecular        40   prise identical detection chamber heaters.
diagnostic module 130 to cooler air external to the molecular               In one variation, each detection chamber heater in the set of
diagnostic module. In a specific embodiment, the molecular               detection chamber heaters 157 comprises a donut-shaped
diagnostic module 130 comprises four fans 155 located at the             heater, configured to encircle a surface of a detection cham-
back face of the molecular diagnostic module 130; however,               ber. The donut-shaped heater may farther include a conduct-
in alternative embodiments the molecular diagnostic module          45   ing mesh configured to allow detection through the heater
130 may comprise any appropriate nU111ber of fans located at             while still allowing efficient heat transfer to the detection
any appropriate position of the molecular diagnostic module              chamber. In an alternative variation, each detection chamber
130. In one variation, the fan 155 may be passive and driven             heater in the set of detection chamber heaters 157 may include
solely by convection currents resulting from motion of hot air           a plate-shaped Peltier heater, similar to Peltier cartridge
within the molecular diagnostic module to cooler air outside        50   heater 153 described above. In this alternative variation, each
of the molecular diagnostic module; however, in alternative              detection chamber heater is thus configured to heat one side of
variations, the fan 155 may be motor-driven and configured to            a detection chamber through one face of the detection cham-
actively cool internal components of the molecular diagnostic            ber heater. In one specific example, the molecular diagnostic
module 130 if molecular diagnostic module elements exceed                module 130 comprises 12 diced silicon wafers with conduc-
a certain threshold temperature.                                    55   tive channels flip chipped to 12 detection chambers, provid-
   The set of detection chamber heaters 157 functions to                 ing resistive heating to each of the 12 detection chambers. In
individually heat detection chambers of a set of detection               another specific example, the molecular diagnostic module
chambers 213 within a microfluidic cartridge 210. Each                   130 comprises a 12 Peltier detection chamber heaters config-
detection chamber heater in the set of detection chamber                 ured to heat 12 detection chambers of a microfluidic cartridge
heaters 157 is preferably configured to heat one side of one        60   210 aligned within the molecular diagnostic module 130. In
detection chamber in the set of detection chambers 213, and is           other alternative variations, each detection chamber heater
preferably located such that the extended configuration 146b             may comprise any appropriate heater configured to individu-
of the linear actuator 146 of the cartridge receiving module             ally heat a detection chamber.
140 puts a detection chamber in proximity to a detection                    The magnet 160 of the molecular diagnostic module 130
chamber heater. As mentioned above, the set of detection            65   fanctions to provide a magnetic field for isolation and extrac-
chamber heaters 157 is preferably coupled to springs or an               tion of nucleic acids bound to magnetic beads within a
elastomeric layer to ensure direct contact between the set of            microfluidic cartridge 210, aligned within the molecular
                                                      US 9,339,812 B2
                              13                                                                        14
diagnostic module 130. Preferably, the magnet 160 is fixed               biological sample containing nucleic acids, reagents and/or
within the molecular diagnostic module 130, such that the                air through the microfluidic cartridge 210. In an embodiment
extended configuration 146b of the linear actuator 146 allows            of the molecular diagnostic module shown in FIGS. 7D-7E,
the magnet 160 to pass through the magnet receiving slot 144             the set of pins 172 and the pin housing are located directly
of the cartridge receiving module 140 and into a magnet                  under the microfluidic cartridge 210, such that the set of pins
housing region 218 of the microfluidic cartridge 210. In an              can access the microfluidic cartridge 210 through the valve
example, as shown in FIGS. 7A-7C, the magnet 160 is a                    actuation accommodating slots 145 of the cartridge platfonn
rectangular prism-shaped magnet 160 fixed lillder the car-               141. The cam card 177 in the embodiment is positioned under
tridge platforn1 141, and configured to pass through the car-            the set of pins and is coupled to a linear cam card actuator 178
tridgeplatfonn 141, into amagnethousingregion218 located            10   configured to laterally displace the cam card 177 to vertically
under the heating region 224 of the microfluidic cartridge               displace pins of the set of pins 172. Preferably, as shown in
210. Preferably, the magnet 160 is one of two or three mag-              FIG. llA, the cam card 177 rests on a low friction surface
nets lined up in parallel, such that each of the fluidic pathways        configured to facilitate lateral displacement of the cam card
of a microfluidic cartridge housing the magnets is exposed to            177; however, the cam card 177 may alternatively rest on a
two or three times as much magnetic flux, and two to threes         15   bed of ball bearings to facilitate lateral displacement of the
times as many opportm1ities to capture magnetic beads. Alter-            cam card 177, or may rest on any feature that allows the cam
natively, the magnet 160 is a single magnet configured to                card 177 to be laterally displaced by the linear cam card
expose a set of fluidic pathways to a magnetic field. Prefer-            actuator 178.
ably, the magnet 160 or group of multiple magnets is coupled                The cam card 177, as shown in FIGS. 7D and llA, includes
to a magnet holder within the molecular diagnostic module           20   a set of hills 176 and valleys 179, and functions to transfonn
130. Additionally, the magnet holder is preferably composed              linear motion in one plane to vertical motion in another plane.
of an insulating material, such that the magnet holder does not          In one variation, the cam card 177 is coupled to a linear
interfere with proper functioning of the cartridge heater 153.           actuator and contacts the ends of pins in a set of pins 172, such
Alternatively, the magnet holder may not be composed of an               that when a hill 176 of the cam card 177 passes under a pin,
insulating material.                                                25   the pin is in a raised configuration 177a, and when a valley
   In one variation, the magnet 160 or group of multiple                 179 of the cam card 177 passes under a pin, the pin is in a
magnets comprises a permanent magnet, composed of a mag-                 lowered configuration 177b. The hills 176 and valleys 179 of
netized material (e.g., a ferromagnet) providing a substan-              the can1 card 177 are preferably in a set configuration, as
tially fixed magnetic field. In an alternative variation, the            shown in FIG. l1B, such that lateral motion of the cam card
magnet 160 or group of multiple magnets comprises an elec-          30   177 to a set position raises a fixed subset of the set of pins 172.
tromagnet configured to provide a modifiable magnetic field,             In this manner, lateral movement of the can1 card 177 to
such that the intensity of the magnetic field can be adjusted,           difforent positions of a set of positions consistently raises
the polarity of the magnetic field can be reversed, and the              different subsets of the set of pins 172 to occlude different
magnetic field can be substantially removed upon removal of              portions of a fluidic pathway 220 of a microfluidic cartridge
a current flowing within the electromagnet. Preferably, the         35   210 in contact with the set of pins 172. Thus, portions of a
magnet 160 or group of magnets is also fixed relative to the             fluidic pathway 220 may be selectively occluded and opened
molecular diagnostic module 130; however, the magnet 160                 to facilitate processing of a biological sample according to
or group of magnets may alternatively be configured to trans-            any appropriate tissue, cellular, or molecular diagnostic assay
late vertically (in the orientation shown in FIG. 7B), such that         protocol. In one variation, the cam card is configured to be
the magnet 160 or group of magnets can extend into and              40   laterally displaced in two coordinate directions within a plane
retract from the magnet receiving slot 144 of the cartridge              (e.g., by x-y linear actuators), and in another variation, the
platform 141 and the magnet housing region 218 of the                    cam card is configured to be laterally displaced in only one
microfluidic cartridge 210. Additionally, the magnet 160 or              coordinate direction within a plane (e.g., by a single linear
group of magnets preferably rides on linear bearings and                 actuator). In a specific example, the hills 176 of the cam card
springs (or an elastomeric material) to ensure proper contact       45   177 are raised 1 mm above the valleys 179 of the cam card
with a microfluidic cartridge in an extended configuration               177, the hills 176 and valleys 179 each have a 2 mm wide
146b of the linear actuator 146, in a manner that allows most            plateau region, and a hill 176 region slopes down to a valley
of force from the linear actuator 146 to translate to full occlu-        region 179 at a fixed angle over a 2 mm length. In the specific
sion of a subset of the set of occlusion positions (i.e., without        example, the cam card 177 is driven by a Firgelli linear
leakage).                                                           50   actuator. Alternative variations may include any appropriate
   Alternative configurations and/or compositions of the                 configurations and geometries of a cam card with hills 176
magnet 160 may also be appropriate in facilitating isolation             and valleys 179, driven by any appropriate actuator.
and extraction of nucleic acids bound to magnetic beads                     In alternative embodiments of the valve actuation sub-
within the microfluidic cartridge 210.                                   system 170, the cam card 177 may be a cam card wheel
1.2.3 Molecular Diagnostic Module-Valve Actuation Sub-              55   comprising a set of hills 176 and valleys 179 on a cylindrical
system                                                                   surface, and configured to convert rotary motion to linear (i.e.,
   As shown in FIGS. lOA-llC, the valve actuation sub-                   vertical) motion of the set of pins 172. The cam card wheel
system 170 of the molecular diagnostic module 130 com-                   may be configured to contact ends of pins in the set of pins
prises a set of pins 172 configured to translate linearly within         172, and may be coupled to a motor shaft and driven by a
a pin housing 175, by sliding a cam card 177 laterally over the     60   motor. In other alternative embodiments of the valve actua-
pins 172. The valve actuation subsystem 170 functions to                 tion subsystem 170, the cam card 177 may altogether be
provide a biasing force to deforn1 an object in contact with the         replaced by a set of cams, each configured to individually
set of pins 172. In a configuration wherein a microfluidic               rotate about an axis. In these alternative embodiments, rotat-
cartridge 210 is aligned within the molecular diagnostic mod-            ing subsets of the set of cams raises corresponding subsets of
ule 130, the valve actuation subsystem 170 thus functions to        65   the set of pins, and occludes specific portions of a fluidic
occlude a fluidic pathway 220 of the microfluidic cartridge              pathway 220 of a microfluidic cartridge 210 in contact with
210 at a set of occlusion positions 226, to control flow of a            the set of pins 172.
                                                      US 9,339,812 B2
                              15                                                                        16
   The set of pins 172 functions to selectively occlude por-             housing 175 contacting the set of pins 172 may alternatively
tions of a fluidic pathway 220 of a microfluidic cartridge 210           be coated with a lubricant configured to facilitate sliding
at least at subsets of a set of occlusion positions 226. The pins        motions. Other variations of the pin housing 175 and the set of
of the set of pins 172 are preferably cylindrical and, in the            pins 172 may include no additional provisions to facilitate
orientation shown in FIG. HA, configured to slide over a cam             sliding of a pin within a pin housing channel.
card 177 and within a pin housing 175. Each pin in the set of            1.2.4 Molecular Diagnostic Module-Optical Subsystem
pins 172 preferably also includes a first spring 173 that func-              As showninFIGS.12A-12D, the optical subsystem 180 of
tions to provide a counteracting force to restore a pin to a             the molecular diagnostic module 130 comprises a set of light
lowered configuration 177b; however, each pin in the set of              emitting diodes (LEDs) 181, a set of excitation filters 182
pins 172 may alternative not include a first spring 173, and        10
                                                                         configured to transmit light from the set of LEDs 181, a set of
rely solely on gravity to return to a lowered configuration
                                                                         dichroic mirrors 183 configured to reflect light from the set of
177b. Preferably, as shown in FIG. HC, each pin is also
                                                                         excitation filters 182 toward a set of apertures 185 configured
composed of two parts separated by a second spring, which
functions to allow sufficient force to fully occlude a microf-           to transmit light toward a set of nucleic acid samples, a set of
luidic channel but prevents forces from being generated that        15
                                                                         emission filters 186 configured to receive and transmit light
could damage the pin, microfluidic cartridge and/or cam card.            emitted by the set of nucleic acid samples, and a set of pho-
Each pin also preferably comprises a first region 171 config-            todetectors 187 configured to facilitate analysis of light
ured to slide within the pin housing 175, and a second region            received through the set of emission filters 186. The optical
174 configured to exit the pin housing 175. The second region            subsystem 180 may further comprise a set of lenses 184
174 is preferably of a smaller dimension than the first region      20   configured to focus light onto the set of nucleic acid samples.
171, such that each pin is constrained by the pin housing 175            The optical subsystem 180 thus functions to transmit light at
to be raised by a limited amount. Alternatively, the first region        excitation wavelengths toward a set of nucleic acid samples
171 and the second region 174 may have any appropriate                   and to receive light at emission wavelengths from a set of
configuration to facilitate raising and lowering of a pin by a           nucleic acid samples. Preferably, the optical subsystem 180 is
fixed amount. In a specific example, the valve actuation sub-       25   coupled to an optical subsystem actuator 188 configured to
system 170 comprises 12 sets of pins 172 configured to selec-            laterally displace and align the optical subsystem 180 relative
tively occlude 12 fluidic pathways 212 of a microfluidic car-            to the set of nucleic acid samples, and is further coupled to a
tridge 210 aligned within the molecular diagnostic module;               linear actuator 146 of the cartridge receiving module 140 to
however. other embodiments may comprise any appropriate                  position the optical subsystem 180 closer to the set of nucleic
number of sets of pins 172.                                         30   acid samples. Alternatively, the optical subsystem 180 may
   In the orientation shown in FIG. HA, each pin in the set of           not be coupled to a linear actuator 146 of the cartridge receiv-
pins 172 preferably has a circular cross section and round               ing module 140, and may only be configured to translate
ends, configured to facilitate sliding within a pin housing 175,         laterally in one direction. In a specific example, the optical
sliding over a cam card 177 surface, and occlusion of a fluidic          subsystem 180 comprises a set of 12 apertures, a set of 12
pathway 220. Alternatively, each pin may comprise any               35   lenses, a set of 12 dichroic mirrors, a set of 12 excitation
appropriate cross-sectional geometry (e.g., rectangular) and/            filters, a set of 12 LEDs, a set of 12 emission filters, and a set
or end shape (e.g., flat or pointed) to facilitate occlusion of a        of 12 photodetectors. In the specific example, as shown in
fluidic pathway 220. Preferably, the surface of each pin in the          FIGS. 7A-7E, the optical subsystem 180 is located within the
set of pins 172 is composed of a low-friction material to                molecular diagnostic module 130 and coupled to the linear
facilitate sliding motions (i.e., over a cam card 177 or within     40   actuator 146 of the cartridge receiving module 140, such that,
a pin housing 175); however, each pin may alternatively be               in the extended configuration 146b of the linear actuator 146,
coated with a lubricant configured to facilitate sliding                 the optical subsystem 180 can be positioned closer to a
motions.                                                                 microfluidic cartridge 210 aligned within the molecular diag-
   The pin housing 175 fi.mctions to constrain and guide the             nostic module. Conversely in the specific example, the optical
motion of each pin in the set of pins 172, as the cam card 177      45   subsystem 180 is positioned away from the microfluidic car-
slides under the set of pins 172. Preferably, the pin housing            tridge 210 in the retracted configuration 146a of the linear
175 comprises a set of pin housing channels 169 configured to            actuator 146. In the specific example, the optical subsystem
surround at least one pin in the set of pins 172. In one varia-          180 is further coupled to an optical subsystem actuator 188
tion, each pin in the set of pins 172 is surrmmded by an                 configured to laterally displace the optical subsystem 180
individual channel of the set of pin housing channels 169;          50   relative to the microfluidic cartridge 210, such that the optical
however, in another variation a cham1el of the set of pin                subsystem 180 can be aligned with a set of detection cham-
housing channels 169 may be configured to surround multiple              bers 213 of the microfluidic cartridge 210.
pins in the set of pins 172. In an example shown in FIGS.                    Preferably, the set of LEDs 181 are not all identical but
7D-7E and HA, the pin housing is located under the cartridge             rather chosen to efficiently produce a certain band of wave-
platform 141, such that the set of pin housing charmels 169 is      55   lengths oflight, such that light from the set of LEDs 181 can
aligned with the set of valve actuation accommodating slots              be filtered to appropriate narrow wavelengths for analysis of
145, to provide access, by the set of pins 172, to a microfluidic        nucleic acid samples. Alternatively, all LEDs in the set of
cartridge 210 aligned on the cartridge platform 141. In the              LEDs 181 may be identical, and produce white light compris-
example, the pin housing 175 thus constrains the set of pins             ing all wavelengths of visible light that is filtered to produce
172, such that each pin can only move linearly in a vertical        60   the desired wavelength, in which case the LEDs may be
direction. Each pin housing challllel preferably has a con-              stationary. Preferably, the set of LEDs 181 includes phos-
stricted region 168 configured to limit the motion of a pin              phor-based LEDs, but the set of LEDs 181 may alternatively
within a pin channel; however, each pin housing channel may              include any LEDs configured to provide light of the desired
alternatively not include a constricted region. Preferably, sur-         range of wavelengths. The LEDs of the set of LEDs 181 are
faces of the pin housing 175 contacting the set of pins 172 are     65   preferably configured to emit light of wavelengths corre-
composed of a low friction material to facilitate sliding of a           sponding to at least one of the set of excitation filters 182, the
pin within a pin housing channel; however, surfaces of the pin           set of dichroic mirrors 183. and the set of emission filters 186.
                                                        US 9,339,812 B2
                               17                                                                         18
    The set of excitation filters 182 is configured to align with          specific example, in the orientation shown in FIG. 12A, the
the set of LEDs 181 in the optical subsystem 180, and func-                faces of the set oflenses 184 are oriented perpendicular to the
tions to transmit light at excitation wavelengths toward the set           faces of the set of excitation filters 182, to account for light
of dichroic mirrors 183 of the optical subsystem 180. Prefer-              reflection by the set of dichroic mirrors 183 at a 90° angle. In
ably, the set of excitation filters 182 are not identical excita-          the specific example, the set of lenses also includes identical
tion filters, but rather chosen to transmit the different desired          114" high m1merical aperture lenses. In other variations, the set

ranges of excitation wavelengths. Alternatively, all excitation            oflenses 184 may be oriented in any appropriate configura-
filters of the set of excitation filters 182 are identical, and            tion for focusing light from the set of dichroic mirrors 183
configured to transmit light having a fixed range of excitation            onto a set of nucleic acid samples, and may include lenses of
wavelengths. In one variation, the set of excitation filters 182      10   any appropriate specification (i.e., numerical aperture).
includes band pass filters, configured to transmit light                       The set of apertures 185 is located on an aperture substrate
between two bounding wavelengths, in another variation, the                189 and configured to align with the set of lenses 184, and
set of excitation filters 182 includes short pass filters config-          functions to allow focused light from the set oflenses 184 to
ured to transmit light below a certain wavelength, and in yet              pass through to the set ofnucleic acid samples. The aperture
another variation, the set of excitation filters 182 includes         15   substrate 189 is preferably coupled to the linear actuator 146
long pass filters configured to transmit light above a certain             of the cartridge receiving module 140, which allows the opti-
wavelength. Preferably, the set of excitation filters 182 is               cal subsystem 180 to linearly translate and be positioned near
interchangeable, such that individual excitation filters may be            and away from a microfluidic cartridge 210 aligned within the
interchanged to provide different excitation wavelengths of                molecular diagnostic module 130. Alternatively, the aperture
light; however, the set of excitation filters 182 may alterna-        20   substrate 189 may not be coupled to the linear actuator 146 of
tively be fixed, such that the optical subsystem 180 is only               the cartridge receiving module 140. Preferably, all apertures
configured to transmit a fixed range of excitation wave-                   185 in the set of apertures 185 are identical, and configured to
lengths.                                                                   allow identical light profiles to be focused, through the set of
    TI1e set of dichroic mirrors 183 is configured to align with           lenses 184, onto a set of nucleic acid samples. Alternatively,
the set of excitation filters 182, and functions to receive and       25   the set of apertures 185 may not include identical apertures. In
reflect light from the set of excitation filters 182 toward the            one variation, each aperture in the set of apertures 185 may be
detection chamber, such that light having a range of excitation            individually adjustable, in order to provide individually
wavelengths may be focused, through a set of apertures, onto               modifiable aperture dimensions (e.g., width, length, or diam-
a set of nucleic acid samples. The set of dichroic mirrors 183             eter) to affect light exposure. In an alternative variation, each
also functions to receive and transmit light from a set of            30   aperture in the set of apertures 185 is fixed. Other variations
emission filters 186 toward a set of photodetectors 187, which             may include interchangeable aperture substrates 189, such
is described in more detail below. All dichroic mirrors in the             that features of the set ofapertures (e.g., aperture dimensions,
set of dichroic mirrors 183 are preferably identical in orien-             number of apertures) may be adjusted by interchanging aper-
tation relative to the set of excitation filters 182 and the set of        ture substrates 189.
emission filters 186, and configured to reflect and transmit the      35       The set of emission filters 186 is configured to align with
appropriate wavelengths oflight for the given LED. Alterna-                the set of dichroic mirrors, and functions to transmit emission
tively, the set of dichroic mirrors 183 may include identical              wavelengths oflight from the set of nucleic acid samples, and
dichroic mirrors, with regard to orientation, light transmis-              to filter out excitation wavelengths of light. Preferably, each
sion, and light reflection. In a specific example, in the orien-           emission filter of the set of emission filters 186 are configured
tation shown in FIG. 12A, the set of excitation filters 182 is        40   to transmit light having a fixed range of emission wave-
oriented perpendicular to the set of emission filters 186, with            lengths, while blocking light of excitation wavelengths.
the set ofdichroic mirrors 183 bisecting an angle between two              Alternatively, the set of emission filters 186 may comprise
planes fonned by the faces of the set of excitation filters 182            identical emission filters, such that individual emission filters
and the set of emission filters 186. In the specific example,              of the set of emission filters 186 are configured to transmit the
light from the set of excitation filters is thus substantially        45   same ranges of emission wavelengths. In one variation, the set
reflected at a 90° angle toward the set of apertures 185, and              of emission filters 186 includes band pass fillers, configured
light from the set of emission filters 186 passes in a substan-            to transmit light between two bounding wavelengths, in
tially straight direction through the set of dichroic mirrors 183          another variation, the set of emission filters 186 includes short
toward the set of photodetectors 187. Other variations of the              pass filters configured to transmit light below a certain wave-
set of dichroic mirrors 183 may include any configuration of          50   length, and in yet another variation, the set of emission filters
dichroic mirrors, excitation fillers, and/or emission filters that         186 includes long pass filters configured to transmit light
enable transmission oflight of excitation wavelengths toward               above a certain wavelength. Preferably, the set of emission
a set of nucleic acid samples, and transmission of light from              filters 186 is interchangeable, such that individual emission
the set of nucleic acid samples toward a set of photodetectors             filters may be interchanged to transmit and/or block different
187.                                                                  55   wavelengths oflight; however, the set of emission filters 186
    In one embodiment, the optical subsystem may further                   may alternatively be fixed, such that the optical subsystem
include a set oflenses 184 configured to align with the set of             180 is only configured to transmit a fixed range of emission
dichroic mirrors 183, which functions to focus light, from the             wavelengths.
set of excitation filters 182 and reflected off of the set of                  The set of photodetectors 187 is configured to align with
dichroic mirrors 183, onto a set of nucleic acid samples con-         60   the set of emission filters 186, and functions to receive light
figured to emit light in response to the light from the set of             from the set emission filters to facilitate analysis of the set of
excitation filters 182. All lenses in the set of lenses 184 are            nucleic acid samples. All photodetectors in the set of photo-
preferably identical in orientation relative to the set of dich-           detectors 187 are preferably identical; however, the set of
roic mirrors and in dimension; however, the set of lenses 184              photodetectors 187 may alternatively include non-identical
may alternatively comprise non-identical lenses, such that            65   photodetectors. Preferably, the set of photodetectors 187
light passing through different lenses of the set oflenses 184             includes photodiodes comprising a photoelectric material
is focused differently on different nucleic acid samples. In a             configured to convert electromagnetic energy into electrical
                                                       US 9,339,812 B2
                               19                                                                        20
signals; however, the set of photodetectors 187 may alterna-              functions to define the set of wells 192 and to couple to the
tively comprise any appropriate photodetectors for facilitat-             puncturable foil seal 195. The assay strip substrate 191 is
ing analysis of biological samples, as is known by those                  preferably configured to be received by a corresponding assay
skilled in the art.                                                       strip holder 230 configured to hold multiple assay strips 190,
   The optical subsystem actuator 188 is coupled to the opti-             but may alternatively not be configured to couple to an assay
cal subsystem 180, and functions to laterally translate the               strip holder 230. The assay strip substrate 191 is preferably
optical subsystem 180 relative to a set ofnucleic acid samples            composed of a PCR-compatible polymer, such as polypropy-
being analyzed. Preferably, the optical subsystem actuator                lene, that can be heat processed to couple to the puncturable
188 is a linear actuator configured to translate the optical              foil seal 115, but can alternatively be composed of any appro-
subsystem 180 in one dimension; however, the optical sub-            10   priate material that can contain a fluid and be bonded to the
system actuator 188 may alternatively be an actuator config-              pllllcturable foil seal 115.
ured to translate the optical subsystem 180 in more than one                 The set of wells 192 of the assay strip substrate 191 ftmc-
dimension. In a specific example, as shown in FIGS. 7A-7D                 tion to receive at least one nucleic acid sample, and to facili-
and 12D, the optical subsystem actuator 188 is configured to              tate combination of the nucleic acid sample with at least one
translate the optical subsystem 180 laterally in a horizontal        15   of a set of molecular diagnostic reagents. The molecular
plane, to align the optical subsystem 180 with a set of detec-            diagnostic reagents of the set of molecular diagnostic
tion chambers 213 of a microfluidic cartridge 210 within the              reagents preferably comprise reagents configured to analyze
molecular diagnostic module 130. In another example, the                  the set ofnucleic acid volumes for markers of at least one of
optical subsystem may be configured as a disc revolving                   gonorrhea (GC), Chlamydia (CT), herpes simplex virus
around an axis with the LEDs and photodetectors stationary           20   (HSY), human immunodeficiency virus (HIV), human respi-
and the disc containing the filters. In other variations, the             ratory diseases, vaginal diseases, hepatitis C virus (HCV),
optical subsystem actuator 188 may be configured in any                   hepatitis B virus (HBV), trichonomas, group B streptococcus
appropriate mal1ller to facilitate alignment of the optical sub-          (GBS), factor 2 (FII) gene, and factor five (FV) gene, but may
system 180 relative to a set of nucleic acid samples being                alternatively comprise reagents used to perform alternative
analyzed.                                                            25   molecular diagnostic protocols. Preferably, the wells 193 of
1.2.5 Molecular Diagnostic Module Alternative Embodi-                     the assay strip substrate 191 are each configured to accom-
ments and Variations                                                      modate not only a nucleic acid sample, but also to facilitate
   As described above, alternative embodiments of the                     mixing of the nucleic acid sample with at least one of a set of
molecular diagnostic module 130 and alternative variations                molecular diagnostic reagents (e.g., using a pipettor or other
of subsystems and elements of the molecular diagnostic mod-          30   apparatus). Additionally, the molecular diagnostic reagents of
ule 130 may be configured to process a biological san1ple                 the set of molecular diagnostic reagents preferably comprises
containing nucleic acids, isolate nucleic acids from the bio-             probes and primers to detect the sample process controls
logical sample, and detect nucleic acids. An example of an                provided by the capture plate, in order to verify process fidel-
alternative embodiment of a molecular diagnostic module                   ity and assay accuracy. Preferably, the wells 193 are deep
130, as shown in FIG. 13, includes a cartridge receiving             35   enough to facilitate mixing without splashing, and evenly
module 140', a heating and cooling subsystem 150 1, a magnet              spaced to facilitate aspiration, delivery, and/or mixing of mul-
160', a valve actuation subsystem 170', and an optical sub-               tiple biological samples (e.g., with a multi-tip pipettor). Alter-
system 180', and functions to manipulate an alternative                   natively, the wells are wide and shallow to facilitate drying of
microfluidic cartridge 210' for processing of biological                  reagents in the wells to increase shelflife and larger devices
samples containing nucleic acids. Other alternative embodi-          40   for mixing the nucleic acids with molecular diagnostic
ments of the molecular diagnostic module 130" may be con-                 reagents. Each well 193 of the set of wells 192 also preferably
figured to receive alternative microfluidic cartridges 210", for          has a rounded bottom region, as shown in FIG. 18A, to facili-
processing of biological samples containing nucleic acids.                tate complete aspiration of a fluid from a well 193; however,
1.3 System-Assay Strip                                                    each well 193 may alternatively not have a rounded bottom
   As shown in FIGS. 18A and l8B, the assay strip 190                45   region. Additionally, the set of wells 192 is preferably
comprises an assay strip substrate 191 comprising a set of                arranged in staggered rows, which fllllctions to facilitate
wells 192, and typically a puncturable foil seal 195, and                 access to individual wells 193 of the set of wells, to reduce
functions to facilitate combination of a set of nucleic acid              one dimension of the assay strip 190, and also to prevent
sampleswithasetofmoleculardiagnosticreagentsforampli-                     cross-contamination of fluids within the wells due to drip-
fication and/or detection of a nucleic acid sequence or              50   ping. Alternatively, the set of wells 192 may not be arranged
sequences. Preferably, the entire assay strip 190 is configured           in staggered rows.
to be a consumable (i.e., disposable), such that the assay strip             The puncturable foil seal 195 functions to protect the
190 can be used during multiple runs of the system 100, then              molecular diagnostic reagents stored in wells 112 from deg-
the assay strip 190 is disposed of once all of the wells 192,             radation, isolate each well 193 of the set of wells 192, prevent
containing unitized reagents for a single test or group of tests,    55   contamination of the contents of each of the set of wells 192,
is exhausted. Alternatively, at least a portion of the assay strip        and provide information identifying the assay strip 190. The
190 is configured to be reusable, such that wells may be                  puncturable foil seal195 preferably seals each well 193 of the
reloaded with reagents and reused with the system 100. In one             assay strip 190, and is configured to be pllllctured by an
variation of the assay strip 190, the assay strip substrate 191 is        external element (e.g., by a pipette tip), such that each well is
reusable, while the puncturable foil seal 195 is disposable and      60   sealed prior to being punctured. In one variation, the pllllc-
replaced after each run of the system 100. In another varia-              turable foil seal 195 also forms a seal around an element that
tion, the reusable assay strip substrate 191 does not require a           pllllctures it, and in another variation, the puncturable foil seal
puncturable foil seal 195, such that reagents specific to a               195 does not form a seal around an element that punctures it,
certain nucleic acid sequences may be deposited into open                 in order to prevent airlock. The puncturable foil seal 195 is
wells of the assay strip substrate 191 by a user.                    65   also preferably labeled with identifying information includ-
   The assay strip substrate 191 is configured such that the              ing at least one of manufacturer inforniation, assay strip con-
assay strip 190 is capable of resting on a flat surface, and              tents, the lot of the contents, an expiry date, and a unique
                                                       US 9,339,812 B2
                               21                                                                       22
electronie tag (e.g., barcode or QR code) providing more                  assay strip holder 230 is constructed to facilitate insertion and
information. Preferably, the puncturable foil seal 195 does               removal of the assay strips 190 from the assay strip holder
not extend beyond the footprint of the assay strip 190, but               230.
alternatively, the puncturable foil seal 195 may be any appro-               In one variation, the assay strip holder 230 is not configured
priate size and/or include protruding features (e.g., tabs) that          to facilitate cooling of molecular diagnostic reagents within
facilitate handling of the assay strip.                                   the assay strips 190; however, in another variation as shown in
   In one variation, the assay strip 190 may be prepackaged               FIG. 21A, the assay strip holder 230 may be further config-
with a set of molecular diagnostic reagents, such that each               ured to couple to an aluminum block 235 coupled to a set of
well 193 in the set of wells 192 is prepackaged with a quantity           Peltier units 236 configured to facilitate cooling of molecular
                                                                     10   diagnostic reagents within the assay strips 190. Additionally,
of molecular diagnostic reagents. The set of wells 192 may
                                                                          the assay strip holder 230 may be configured to be received
then be sealed by the puncturable foil seal 195, which is
                                                                          and earried by an assay strip carrier 240, which, as shown in
configured to be punctured by an external element that deliv-
                                                                          FIG. 20, functions to facilitate handling and alig11111ent of
ers volumes of nucleic acid samples to be combined with the               multiple assay strip holders 230. In a specific exainple, as
set of molecular diagnostic reagents. In another variation, the      15   shown in FIG. 19, the assay strip holder 230 has dimensions
assay strip 190 may not be prepackaged with a set of molecu-              of 127.76 mmx85.48 mmx14.35 mm, complies withAmeri-
lar diagnostic reagents, and the wells 193 of the assay strip             cai1 National Standards Institute (ANSI) and Society for
190 may not be sealed with a puncturable foil seal 195. In yet            Laboratory Automation and Screening (SLAS) standards,
another variation, the system may comprise ai1 empty assay                and is configured to hold six 16-well assay strips for a total of
strip 190 without a puncturable foil seal 195, and an assay          20   96 wells 193. In another speeifie example, as shown in FIG.
strip 190 comprising reagents and a puncturable foil seal 195,            21B, the assay strip holder 230' is configured to hold four
such that a user may add specific reagents to the empty assay             assay strips 190', each comprising 24 wells 193' for a total of
strip to be used in conjunction with the assay strip comprising           96 wells per assay strip holder 230'. Other combinations of
reagents. In variations comprising a puncturable foil seal 195,           the described embodiments, variations, and examples of the
the puncturable foil seal 115 is configured to be ptmctured by       25   assay strip 190, assay strip holder 230, and assay strip carrier
at least one external element, for co-delivery of nucleic acid            240 may be incorporated into embodiments of the system 100
sainples and molecular diagnostic reagents intended to be                 for processing and detecting nucleic acids.
combined.                                                                 1.4 System-Microfluidic Cartridge
   In a specific example, the assay strip 190 has an 87 111111x 16           The microfluidic cartridge 210 functions to receive a set of
mm footprint and comprises 24 wells 113 arranged in two              30   magnetie bead-sainples, faeilitate separation of nucleic aeids
staggered rows, with a 9 n1111 center-to-center pitch between             from the set of magnetic bead-samples, receive a set of
adjacent wells 193 within each row. Each well 193 of the set              nucleic acid-reagent sainples, and facilitate analysis of
of wells has a capacity of 60 µL to accommodate a volume of               nucleic acids from the set ofnucleic acid-reagent samples. In
a molecular diagnostic reagent, 20 µL of a sample fluid, and              one embodiment, the microfluidic cartridge 210 comprises a
any displacement caused by a pipette tip (e.g., 100 or 300 µL        35   top layer 211 including a set of sainple port-reagent port pairs
pipette tip). Each well 113 of the assay strip 190 in the specific        212 and a set of detection chambers 213; an intermediate
exainple is also prepackaged with a quantity of molecular                 substrate 214, coupled to the top layer 211 and partially
diagnostic reagents, and comprises a protruding top edge (7 5             separated from the top layer 211 by a film layer 215, config-
microns high) that is heat sealed to a puncturable foil seal. The         ured to form a waste ehamber 216; an elastomerie layer 217
capture plate no in the specific example is produced by injec-       40   partially situated on the intennediate substrate 214; a magnet
tion molding, has a footprint of 127.75 mmx85.5 nu11, and is              housing region 218 accessible by a magnet 160 providing a
composed of a PCR-compatible polypropylene based poly-                    magnetic field; and a set of fluidic pathways 219, each formed
mer with a high vapor barrier. In the specific embodiment, the            by at least a portion of the top layer 211, a portion of the film
vapor barrier is further increased by depositing a thin metallic          layer 215, and a portion of the elastomeric layer 217. In the
layer to the outside of the assay strip 190.                         45   embodiment, the microfluidic cartridge 10 further comprises
   As described earlier, the assay strip 190 may be configured            a bottom layer 221 coupled to the intermediate substrate 214
to be received by an assay strip holder 230. The assay strip              and configured to seal the waste chfilllber 216. Furthermore,
holder 230 functions to receive and align multiple assay strips           in the embodiment, the top layer 211 of the microfluidic
190, such that a multichannel pipettor or other fluid delivery            cartridge 210 further comprises a shared fluid port 222, a vent
system may combine multiple nucleic acid san1ples with               50   region 223, and a heating region 224, such that each fluidic
molecular diagnostic reagents using wells 193 of multiple                 pathway 220 in the set of fluidic pathways 219 is fluidically
assay strips 190. In one variation, the assay strip holder 230            coupled to a sample port-reagent port pair 224, the shared
may be configured to contain Assay strips 190 including                   fluid port 222, the waste chamber 216, and a detection cham-
reagents for substantially different molecular diagnostic                 ber 225, comprises a turnabout portion 226 configured to pass
assays, as shown in FIG. l 7B, such that a single run of the         55   through the heating region 224 ai1d the magnetic field, and is
system 100 involves analyzing a set of nucleic acid samples               configured to pass through the vent region 223 upstream of
under different molecular diagnostic assays. In another varia-            the detection chamber 225. Each fluidic pathway 220 thus
tion, the assay strip holder 230 may be configured to contain             functions to receive and faeilitate processing of a sample fluid
assay strips 190 including reagents for identical molecular               containing nucleic acids as it passes through different por-
diagnostic assays, such that a single run of the system 100          60   tions of the fluidic pathway 220.
involves analyzing a set of nucleic acid samples under the                   The microfluidic cartridge 210 is preferably configured to
saine molecular diagnostic assay. Preferably, the assay strip             be received and mai1ipulated by the molecular diagnostic
holder 230 is composed of a material that is dishwasher safe              module 130, such that the cartridge receiving module 140 of
and autoclavable, configured to hold the assay strips 190 in              the molecular diagnostic module 130 receives and aligns the
place during handling by a fluid delivery system (e.g., pipet-       65   microfluidic cartridge 210 within the molecular diagnostic
tor), and configured such that the assay strips 190 avoid                 module 130, the heating and cooling subsystem 150 of the
protruding over an edge of the assay strip holder 230, but the            molecular diagnostic module 130 is configured to transfer
                                                      US 9,339,812 B2
                              23                                                                       24
heat to the heating region 224 of the microfluidic cartridge                The gantry 256 is coupled to the multicharmel liquid han-
210, and the magnet 160 of the molecular diagnostic module               dling head 257, and functions to transport the multichannel
130 is configured to be received by the magnet housing region            liquid handling head 257 to different elements of the system
218 of the microfluidic cartridge 210 to provide a magnetic              100 for fluid delivery and aspiration. Preferably, the gantry
field for separation of nucleic acids. Additionally, the shared          256 is automated and configured to translate the multichannel
fluid port 222 of the microfluidic cartridge 210 is configured           liquid handling head 257 within at least two dimensions, and
to couple to a nozzle 149 coupled to the linear actuator 146 of          provides X-Y positional accuracy of at least 0.5 mm. Addi-
the cartridge receiving module 140, such that the liquid han-            tionally, in the orientation shown in FIG. l4B, the gantry is
dling system 250 can deliver fluids and gases through the                preferably situated above the molecular diagnostic module
                                                                    10   130, such that the gantry 256 can translate within at least two
shared fluid port 222. The elastomeric layer 217 of the microf-
                                                                         dimensions without interfering with other elements of the
luidic cartridge 210 is also preferably confignred to be
                                                                         system 100. Alternatively, the gantry 256 may be any appro-
occluded at a set of occlusion positions 226 by the valve
                                                                         priate gantry 256 to facilitate movement of an end effector
actuation subsystem 170 of the molecular diagnostic module,              within at least two dimensions, as is readily known by those
in order to occlude portions of a fluidic pathway 220 of the        15   skilled in the art.
microfluidic cartridge 210 for processing ofa set ofbiological              The multichannel liquid handling head 257 functions to
samples. The optical subsystem 180 of the molecular diag-                aspirate fluids from and deliver fluids to different elements of
nostic module 130 is further configured to align with the set of         the system l 00. Preferably, the multichannel liquid handling
detection chambers 213 of the microfluidic cartridge 210, to             head 257 is a multichannel pipette head; however, the multi-
facilitate analysis of a set of nucleic acid samples. The microf-   20   channel liquid handling head 257 may alternatively be any
luidic cartridge 210 is preferably the microfluidic cartridge            appropriate multichannel liquid handling head configured to
210 described in U.S. application Ser. No. 13/765,996, which             deliver fluids and/or gases. Preferably, the multicham1el liq-
is incorporated in its entirety by this reference, but may alter-        uid handling head 257 comprises at least eight independent
natively be any appropriate cartridge or substrate configured            channels 258, but may alternatively comprise any number of
to receive and process a set of samples containing nucleic          25   channels 258 confignred to aspirate and deliver fluids. The
acids.                                                                   channel-to-charmel pitch is preferably variable, and in a spe-
1.5 System-Fluid Handling System and Filter                              cific example ranges between 9 mm and 36 111111; however, the
    The liquid handling system 250 of the system 100 includes            cham1el-to-charmel pitch may alternatively be fixed, as shown
a liquid handling arm 255 and a syringe pump 265, as shown               in FIG. 15. The multicham1el liquid handling head 257 also
in FIGS. 14A-14C and ftmctions to deliver biological                30   preferably provides independent z-axis control (in the orien-
samples, reagents, and gases to elements of the system 100.              tation shown in FIG.14B), such that, in combination with the
As described in Section 1, an embodiment of the liquid han-              gantry 256. The multicharmel liquid handling head 257 is
dling system 250 is confignred to aspirate a set of biological           preferably configured to couple to both large (e.g., 1 mL) and
samples containing nucleic acids (i.e., impure nucleic acid              small (e.g., between 100 and 300 µL) pipette tips, and in a
samples), dispense the set ofbiological samples into a capture      35   specific example, has a precision of at least 6% using small
plate no to be lysed and combined with magnetic beads by a               disposable pipette tips and a precision of at least 2% using
capture plate module 120, aspirate the set of biological                 large disposable pipette tips when dispensing essentially the
samples combined with magnetic beads (i.e., set of magnetic              entire tip volume. Alternatively, the multichannel liquid han-
bead-samples) from the capture plate 110, and dispense the               dling head 257 may be configured to couple to any object
set of magnetic bead-samples into microfluidic cartridge 210        40   confignred to facilitate aspiration and delivery offluids. Pref-
located in a molecular diagnostic module 130. The embodi-                erably, the multichannel liquid handling head 257 provides
ment of the liquid handling system 100 is further configured             independent control of the channels 258, with regard to vol-
to facilitate separation of a set of nucleic acids from the              umes of fluid aspirated or delivered, fluid dispensing rates,
magnetic bead-samples, by dispensing a wash solution, a                  and/or engaging and disengaging pipette tips. Alternatively,
release solution, and/or air into the molecular diagnostic          45   the multicham1el liquid handling head 257 may not provide
module 130, by the nozzle 149 coupled to the linear actuator             independent control of the channels 258, such that all chan-
146, at appropriate stages, aspirate the set of nucleic acids            nels 258 of the multichannel liquid handling head 257 are
from the molecular diagnostic module 130, combine the set of             confignred to perfonn identical functions simultaneously.
nucleic acids with a set of molecular diagnostic reagents                Preferably, the multichannel liquid handling head 257 is con-
using an assay strip 190, and dispense the set of nucleic acids     50   fignred to aspirate and deliver both liquids and gases, but
combined with the set of molecular diagnostic reagents (i.e.,            alternatively, the multicham1el liquid handling head 257 may
set of nucleic acid-reagent mixtures) into the molecular diag-           be confignred to only aspirate and deliver liquids. Preferably,
nostic module 130 for further processing and analysis. [Other            the multichannel liquid handling head 257 provides at least
embodiments of the liquid handling system 250 may be con-                one of liquid level detection, clot detection, and pipette tip
figured to perform alternative molecular diagnostic assay pro-      55   engaging/disengaging detection for each of the channels 258;
tocols and/or dispense and aspirate alternative fluids into and          however, the multicham1el liquid handling head 257 may
from other elements supporting a molecular diagnostic pro-               alternatively not provide liquid level detection, clot detection,
tocol.                                                                   and pipette tip engaging/disengaging detection for each of the
    The liquid handling arm 255 comprises a gantry 256 and a             channels 258.
multichannel liquid handling head 257, and functions to             60      In one embodiment, the multichannel liquid handling head
travel to different elements of the system 100 for fluid deliv-          257 is configured to couple to at least one filter 260, which
ery and aspiration. The liquid handling arm 255 is preferably            functions to pre-filter liquids being aspirated and/or dis-
automated and configured to move, aspirate, and deliver flu-             pensed by the liquid handling arm 255, and is preferably a
ids automatically, but may alternatively be a semi-automated             custom filter 260 configured to couple to a pipette tip, but may
liquid handling ann 255 confignred to perform at least one of       65   alternatively be any appropriate filter configured to couple to
moving, aspirating, and delivering automatically, while                  the liquid handling arm 255 and filter liquids being aspirated
another entity, such as a user. performs the other functions.            and/or dispensed by the liquid handling arm 255.
                                                       US 9,339,812 B2
                               25                                                                        26
  An embodiment ofa custom filter 260, as shown in FIG. 22,               1.6 System-Additional Elements
comprises a first end 261 configured to couple to a pipette tip,             The system 100 may further comprise a tag reader 271,
a pointed second end 262, a void 263 coupled to the first end             which functions to read barcodes, QR codes and/or any other
261 and the pointed second end 262, and a filter membrane                 identifying tags of the system 100. Preferably, the tag reader
264 subdividing the void 263. The first end 261, as shown in              271 is coupled to the liquid handling system 250, such that the
FIG. 22, preferably comprises a tapered channel configured                tag reader 271 is configured to read tags on puncturable foil
to provide africtionfitwitha pipette tip; however, the first end          seals 115, 195 or tags located on any element of the system
may alternatively not comprise a tapered channel and may be               100 accessible by the liquid handling system 250; however,
configured to couple to a pipette tip using any appropriate               the tag reader 271 may alternatively not be coupled to the
                                                                     10
means. The pointed second end 262 is preferably sharp and                 liquid handling system 250. In one alternative embodiment of
configured to pierce an object, such as a foil seal; additionally,        the system 100, the tag reader 271 may be a standalone unit
the pointed second end 262 is preferably at least as long as              that is configured to be manipulated by a user to scan tags or
required to dispense into a well 113 of the capture plate 110.            labels located on elements of the system 100.
The void 263 preferably defines a conical region defined by          15
                                                                             The system 100 may also further comprise a controller 272
the filter membrane 264, wherein the conical region is con-               coupled to at least one of the capture plate module 120, the
figured to divert a fluid within the filter260 toward the pointed         molecular diagnostic module 130, the liquid handling system
second end 262; however, the void 263 may not include a                   250, and the tag reader 271, and functions to facilitate auto-
conical region. The filter membrane 264 functions to filter a             mation of the system 100. In a variation wherein the controller
fluid aspirated by the multichannel liquid handling head 257,        20   272 is coupled to the capture plate module 120, the controller
and is configured to subdivide the void 263 to define a conical           272 preferably functions to automate heating of a capture
region; however, the filter membrane 264 may alternatively                plate 110, which facilitates lysing of biological samples
not define a conical region of the void 263. In one embodi-               within the capture plate 110 and binding of nucleic acids
ment, in the orientation shown in FIG. 22, the region of the              within the capture plate 110 to magnetic beads 119 of the
void 263 below the filter membrane 264 may have a volumet-           25   capture plate 110. In a variation wherein the controller 272 is
ric capacity ofbetween 200 ul and l mL; however, the region               coupled to the molecular diagnostic module 130, the control-
of the void 263 below the filter membrane may alternatively               !er 272 preferably functions to automate reception of a
have any appropriate volumetric capacity.                                 microfluidic cartridge, heating of biological samples within
    A set offilters 260 may further be configured to be received          the molecular diagnostic module 130 and the detection cham-
                                                                     30
and delivered by a filter holder 269, as, shown in FIG. 23. A             bers 213, occlusion of fluidic pathways 220 by the valve
specific embodiment of a filter holder 269 comprises a set of             actuation subsystem 170, and analysis of a set of nucleic
24 tapered holes with an 18 nllll center-to-center pitch,                 acid-reagent mixtures by the optical subsystem 180. In a
arranged in six rows of four holes. The specific embodiment               variation wherein the controller 272 is coupled to the liquid
of the filter holder 269 is also compliant withANSI and SLAS         35
                                                                          handling system 250, the controller 272 preferably functions
standards, has dimensions of 127.75x85.5x14.35 mm, and is                 to automate aspiration, transfer, and delivery offluids and/or
stackable with other specific embodiments of the custom                   gases to different elements of the system 100. In a variation
filter holder 269. Alternatively, the filter holder 269 may be            wherein the controller 272 is coupled to the tag reader 271, the
any appropriate filter holder 269 configured to receive and               controller preferably ftmctions to automate reading of tags by
delivera set of filters 260, as is readily known by those skilled    40   the tag reader 271, and may further fi.mction to facilitate
in the art.                                                               transfer ofinformation from the tags to a processor 273. Other
1.5.l Fluid Handling System-Syringe Pump                                  variations of a controller may function automate handling,
    Il1e syringe pump 265 of the liquid handling system 250 is            transfer, and/or storage of other elements of the system 100,
coupled to a wash solution source 266, a release solution                 such as capture plates 110, assay strips 190, assay strip hold-
source 267, a source of air 268, and flexible tubing 291, and        45   ers 230, assay strip carriers 240, filters 200, filter holders 205,
fi.mctions to delivera wash solution, a release solution, and air         and/or microfluidic cartridges 210, using a robotic arm or
through a valve to the molecular diagnostic module 130 to                 gantry similar to that used in the liquid handling system 250.
facilitate isolation and purification of nucleic acids from a set         Alternative combinations of the above variations may involve
of magnetic bead-samples. The flexible tubing 291 is prefer-              a single controller 272, or multiple controllers configured to
ably coupled at a first end to the syringe pump, and at a second     50   perform all or a subset of the functions described above.
end to a nozzle 149 coupled to the linear actuator 146 of the                The system 100 may also further comprise a processor 273,
molecular diagnostic module 130, as shown in FIG. 14C. As                 which functions to receive and process infonnation from a tag
stated earlier, an extended configuration 146b of the linear              reader 271, and also to receive and process data received from
actuator 146 is configured to couple the nozzle 149 to a fluid            the optical subsystem 180 of the molecular diagnostic module
port 222 of a microfluidic cartridge 210 within the molecular        55   130. Preferably, the processor 273 is coupled to a user inter-
diagnostic module 130, such that the wash solution, release               face 274, which functions to display processed and/or
solution, and air can be delivered to the microfluidic cartridge          unprocessed data produced by the system 100, settings of the
210 at appropriate stages. A specific embodiment of the                   system 100, information obtained from a tag reader 271, or
syringe pump 265 comprises a 4-way valve, is able to pump                 any other appropriate information. Alternatively, the proces-
20-5000 µL of fluids or air through the 4-way valve at flow          60   sor 273 is not coupled to a user interface 274, but comprises
rates from 50-500 µUmin, can couple to syringes with                      a connection 275 configured to facilitate transferof processed
between l mL and 10 mL capacities, and has a precision of at              and/or unprocessed data produced by the system 100, settings
least 5% with regard to fluid or air delivery. Alternatively, the         of the system 100, information obtained from a tag reader
syringe pump 265 may be any appropriate syringe pump 265                  271, or any other appropriate inforniation to a device external
or fluid delivery apparatus configured to deliver a wash solu-       65   to the system 100.
tion, a release solution, and air to the molecular diagnostic                As a person skilled in the art will recognize from the
module 130, as is readily known by those skilled in the art.              previous detailed description and from the figures and claims,
                                                     US 9,339,812 B2
                             27                                                                      28
modifications and changes can be made the described                       In a first variation of Step S410 for one biological sample,
embodiments of the system 100 without departing from the               as shown in FIG. 16A, a volume of the biological sample is
scope of the system 100.                                               aspirated and combined with a set of magnetic beads. In the
2. Method for Processing and Detecting Nucleic Acids                   first variation of Step S410, a set of different biological
   An embodiment of a method 400 for processing and detect-            samples may thus be aspirated simultaneously, and each bio-
ing nucleic acids from a set of biological samples comprises:          logical sample may be transferred to an individual well to be
combining each biological sample of the set of biological              combined with a set of magnetic beads to produce a set of
samples with a quantity of magnetic beads to produce a set of          magnetic bead-sample mixtures. In the first variation of Step
magnetic bead-sample mixtures S410; heating the set of mag-            S410, all magnetic bead-sample mixtures in the set of mag-
netic bead-sample mixtures to produce a set of nucleic acid-      10   netic bead-sample mixtures are substantially non-identical in
magnetic bead samples S420; transferring each nucleic acid-            composition. In a second variation of Step S410, as shown in
magnetic bead sample of the set of nucleic acid-magnetic               FIG.16B, a volume of a stock biological sample is aspirated,
bead san1ples to a corresponding fluidic pathway of a set of           and portions of the volume of the stock biological sample are
fluidic pathways S430; producing a set of nucleic acid vol-            transferred to multiple wells to be combined with multiple
umes from the set of nucleic acid-magnetic bead samples           15   sets of magnetic beads to produce a set of magnetic bead-
S440; combining each nucleic acid volume of the set of                 sample mixtures. In the second variation of Step S410, all
nucleic acid volumes with a molecular diagnostic reagent of            magnetic bead-sample mixtures in the set of magnetic bead-
a set of molecular diagnostic reagents to produce a set of             sample mixtures are substantially identical in composition.
nucleic acid-reagent mixtures S450; transferring each of the           Other variations of Step S410 may comprise filtering at least
set of nucleic acid-reagent mixtures, through the correspond-     20   one biological sample of the set of biological samples S415
ing fluidic pathway of the set offluidic pathways, to a detec-         prior to combining each biological sample of the set ofbio-
tion chamberofa set of detection chambers S460; and receiv-            logical samples with a quantity of magnetic beads.
ing light from the set of nucleic acid-reagent mixtures S470.             In a specific example of Step S410, a multicham1el liquid
The method 400 may further comprise generating a set of data           handling system aspirates approximately l mL of each of a set
based on light received form the set of nucleic acid-reagent      25   of biological samples in aqueous buffer using a set of l mL
mixtures S480. The method 400 functions to isolate and                 pipette tips, couples each of the pipette tips to a custom 13 mm
extract a set of nucleic acid volumes from a biological sample,        diameter filter, punctures a foil seal 115 of a capture plate at
and to facilitate analysis of the nucleic acid volumes accord-         a set of wells, wherein each well of the set of wells contains a
ing to at least one molecular diagnostic protocol.                     set of magnetic beads, and dispenses each aspirated volume
   Step S410 recites combining each biological sample of the      30   of a biological sample into a well of the capture plate con-
set ofbiological samples with a quantity of magnetic beads to          taining a set of magnetic beads, and disposes of the tip/filter
produce a set of magnetic bead-sample mixtures, and func-              combination. In the specific exan1ple of Step S410, the mul-
tions to prepare a set of biological samples to be lysed and           tichmmel liquid handling system then picks up new dispos-
combined with magnetic beads. For each biological sample,              able tips and aspirates and dispenses the contents of each well
Step S410 preferably comprises aspirating a portion of the        35   at least three times to mix the contents, and then disposes of
volume of the biological sample from a sample container                the set of pipette tips and filters.
(possibly containing an aqueous solution prior to addition of             Step S420 recites heating the set of magnetic bead-sample
biological sample), and transferring the portion of the bio-           mixtures to produce a set of nucleic acid-magnetic bead
logical sample to a well containing a set of magnetic beads.           samples, and functions to incubate the set of magnetic bead-
Alternatively, for each biological sample, Step S410 may          40   smnple mixtures in order to lyse biological matter, and release
comprise aspirating the entire volume of the biological                nucleic acids to be boUI1d to magnetic beads. Preferably, Step
sample from a sample container, and transferring the volume            S420 comprises heating a capture plate containing the set of
of the biological sample to be combined with a set of mag-             magnetic bead-smnple mixtures for a specified amount of
netic beads. Preferably, all biological samples in the set of          time at a specified temperature, and may additionally include
biological samples are aspirated and combined with the mag-       45   cooling the set of magnetic bead-sample mixtures. In a spe-
netic beads in the wells simultaneously using a multicha11I1el         cific example, Step S420 comprises heating a capture plate
fluid delivery system; however, all biological samples in the          containing the set of magnetic bead-sample mixtures using a
set of biological samples may alternatively be aspirated and           capture plate module, wherein the capture plate module is
combined with a set of magnetic beads non-simultaneously.              configured to cradle and controllably heat wells containing
The magnetic beads are preferably polymer beads, pre-             50   the set of magnetic bead-smnple mixtures. Step S420 may
coupled with a ligm1d for binding to a nucleic acid, and               alternatively comprise incubating the set of magnetic bead-
comprising a superparagmagnetic component. Additionally,               san1ple mixtures using any appropriate method and/or system
the magnetic beads may be treated to be positively charged.            as is known by those skilled in the art. Finally, Step S420 may
However, the magnetic beads may alternatively be any appro-            be omitted in embodiments of the method 400 involving
priate magnetic beads configured to facilitate biomagnetic        55   san1ples that do not require heating.
separation.                                                               Step S430 recites trm1sferring each nucleic acid-magnetic
   In addition to combination with magnetic beads, Step 410            bead sample of the set of nucleic acid-magnetic bead samples
may further include combining each biological sample of the            to a corresponding fluidic pathway of a set of fluidic path-
set of biological samples with a lysing enzyme (e.g. protein-          ways, and fllllctions to isolate each of the set of nucleic
ase K), and a sample process control comprising two or more       60   acid-magnetic bead samples within separate pathways for
nucleic acid sequences (i.e., one for DNA and one for RNA)             further processing. Preferably, all nucleic acid-magnetic bead
to be included with each sample. This allows biological                samples in the set of nucleic acid-magnetic bead samples are
samples to effectively lysed, which releases waste compo-              transferred simultaneously to the set offluidic pathways, but
nents into a wash solution, and allows nucleic acids to bind to        alternatively, each nucleic acid-magnetic bead sample in the
magnetic beads. This additionally allows the sample process       65   set of magnetic bead-samples may be transferred to a corre-
control to be later detected, as a check to verify the accuracy        sponding fluidic pathway independently of the other nucleic
of a molecular diagnostic assay being performed.                       acid-magnetic bead samples. In addition, preferably the
                                                       US 9,339,812 B2
                               29                                                                       30
entire volume, or substantially all of the volume, of the                 tion of at least one fluidic pathway S444, such as the tnmcated
nucleic acid-magnetic bead sample is transferred to the set of            fluidic pathway defined in Step S443, and delivering a release
fluidic pathways, without magnetically isolating magnetic                 solution through a portion of at least one fluidic pathway
beads and removing supernatant fluids prior to transferring               S445, such as the truncated fluidic pathway defined in Step
each nucleic acid-magnetic bead sample of the set of nucleic              S443. Step S444 functions to wash at least one nucleic acid-
acid-magnetic bead samples to a corresponding fluidic path-               magnetic bead sample in the set of nucleic acid-magnetic
way of a set offluidic pathways.                                          bead samples, and Step S445 functions to release at least one
   Step S430 may further comprise occluding at least one                  nucleic acid volun1e from the set of nucleic acid-magnetic
fluidic pathway of the set of fluidic pathways at a subset of a           bead samples. The heater provided in Step S442 may be
set of occlusion positions S432, which functions to define at        10   activated after Step S445 to induce a pH shift.
least one tnmcated fluidic pathway. Preferably, Step S432                    In a specific example of Step S440. the set of fluidic path-
comprises defining at least one tnmcated fluidic pathway                  ways containing a set of nucleic acid-magnetic bead samples,
passing through at least one of a heating region and a mag-               from the specific example of Step S430, is occluded at a
netic field; however, Step S432 may alternatively not com-                subset of the set of occlusion positions by a valve actuation
prise defining a truncated fluidic pathway passing through at        15   subsystem of the molecular diagnostic module, to define a set
least one of a heating region and a magnetic field.                       of truncated fluidic pathways coupled to a waste chamber and
   In a specific example of Step S430, the multichannel liquid            to a shared fluid port of the microfluidic cartridge for delivery
handling subsystem of Step S410 transfers a set of nucleic                of a wash solution and a release solution. The liquid handling
acid-magnetic bead samples to a set offluidic pathways of a               system delivers a wash fluid through the shared fluid port to
microfluidic cartridge aligned within a molecular diagnostic         20   wash the set of nucleic acid-magnetic bead samples, captured
module, wherein the microfluidic cartridge comprises an                   within the magnetic field. and then delivers a release fluid
elastomeric layer in contact with the set of fluidic pathways.            through the shared fluid port to release a set of nucleic acid
Manipulation of the elastomeric layer at a subset of a set of             volumes from the set of nucleic acid-magnetic bead samples.
occlusion positions by a valve actuation subsystem of the                 In the specific example, each fluidic pathway is washed
molecular diagnostic module defines a set of truncated fluidic       25   sequentially. and the release solution is delivered to each
pathways crossing a heating region and a magnetic field, such             fluidic pathway sequentially to ensure that each lane is pro-
that each nucleic acid-magnetic bead sample in the set of                 vided with substantially equal amounts of wash and release
nucleic acid-magnetic bead samples is isolated within a trun-             solutions. All waste fluid produced in the specific exan1ple of
cated fluidic pathway of the set of truncated fluidic pathways.           Step S440 pass into the waste chamber coupled to the set of
   Step S440 recites producing a set of nucleic acid volumes         30   truncated fluidic pathways.
from the set of nucleic acid-magnetic bead samples, and                      Step S450 recites combining each nucleic acid volume of
f1.mctions to separate nucleic acid volumes from the set of               the set of nucleic acid volUI11es with a molecular diagnostic
nucleic acid-magnetic bead samples. Step S440 preferably                  reagent of a set of molecular diagnostic reagents to produce a
reduces a concentration of unwanted matter from the set of                set of nucleic acid-reagent mixtures, which functions to pre-
biological samples being processed, to an acceptable level;          35   pare the set of nucleic acid volumes to be detected. For each
however, Step S440 may alternatively entirely remove sub-                 nucleic acid volume in the set of nucleic acid volumes, Step
stantially all unwanted substances from the set of biological             S450 preferably comprises aspirating an entire volume of the
samples being processed. Step S440 preferably includes pro-               nucleic acid volume from its corresponding fluidic pathway,
viding a magnetic field S441, such that each fluidic pathway              and transferring the nucleic acid volume to a well containing
in the set of fluidic pathways is configured to cross the mag-       40   a molecular diagnostic reagent. Preferably, all nucleic acid
netic field. Preferably, the set of nucleic acid-magnetic bead            volumes in the set of nucleic acid volumes are aspirated and
samples is captured and isolated within portions of the set of            combined with molecular diagnostic reagents simultaneously
fluidic pathways crossing the magnetic field. Step S440 may               using a multichanuel fluid delivery system; however, each
further comprise providing a heater configured to span a                  nucleic acid volume in the set of nucleic acid volumes may
heating region of the set of fluidic pathways S442, but may          45   alternatively be aspirated and combined with molecular diag-
alternatively comprise providing multiple heaters or alto-                nostic reagents independently of the other nucleic acid vol-
gether omit providing a heater. In embodiments wherein mul-               umes. The molecular diagnostic reagents preferably com-
tiple heaters are provided, each heater is preferably indepen-            prise reagents configured to analyze the set of nucleic acid
dent to allow independent control of heating time and                     volumes for markers of at least one of gonorrhea (GC),
temperature for each sample. Step S442 functions to provide          50   Chlamydia (CT), herpes simplex virus (HSY), human inunu-
a heater, which, in combination with a release solution that              nodeficiency virus (HIV), human respiratory diseases, vagi-
provides a a pH shift, facilitate a rapid and efficient UI1binding        nal diseases, hepatitis C virus (HCV), hepatitis B virus
of the nucleic acids from magnetic beads.                                 (HBV), trichonomas, group B streptococcus (GBS), factor 2
   Step S440 may further comprise occluding at least one                  (FII) gene, and factor five (FV) gene, but may alternatively
fluidic pathway of the set of fluidic pathways at a subset of a      55   comprise reagents used to detect any specific nucleic acid
set of occlusion positions S443 (and opening a previously                 sequence.
occluded channel), which functions to define at least one                    In a first variation of Step S450 as shown in FIG. 16A, a
truncated fluidic pathway containing a nucleic acid-magnet                nucleic acid volume is aspirated and combined with a
bead sample and coupled to a source for delivery of a wash                molecular diagnostic reagent for a single assay. In the first
solution and a release solution. Preferably, Step S443 com-          60   variation of Step S450, a set ofnucleic acid volumes may thus
prises defining at least one truncated fluidic pathway coupled            be aspirated simultaneously, and each nucleic acid volume
to a waste chamber and to a fluid port, which fllllctions to              may be transferred to an individual well to be combined with
facilitate washing of at least one nucleic acid-magnetic bead             a molecular diagnostic reagent of a set of molecular diagnos-
sample in the set of nucleic acid-magnetic bead samples, and              tic reagents to produce a set of nucleic acid-reagent mixtures.
releasing of at least one nucleic acid volume from the set of        65   In the first variation of Step S450, all nucleic acid-reagent
nucleic acid-magnetic bead samples. Step S440 may addi-                   mixtures in the set of nucleic acid-reagent mixtures may or
tionally comprise delivering a wash solution through a por-               may not be substantially identical in composition, depending
                                                       US 9,339,812 B2
                               31                                                                       32
on the homogeneity of the biological samples used in Step                 set of nucleic acid-magnetic bead samples is isolated within a
S410; however, the first variation of S450 preferably com-                truncated fluidic pathway of the set oftnmcated fluidic path-
prises using identical molecular diagnostic reagents, such                ways. In the specific embodiment the occlusion position
that identical molecular diagnostic protocols analyzing iden-             immediately upstream of the detection chamber and the
tical markers may be perfonned. Thus, the first variation of              occlusion position immediately downstrean1 of the detection
Step S450 encompasses nmning multiple identical tests from                chamber are nonnally closed positions. During delivery, the
a stock biological sample (e.g., a multiplex assay), and nm-              multichannel liquid handling subsystem generates pressure
ning identical tests using a set of substantially different bio-          to cause the elastomeric layer at the nonnally closed positions
logical samples (e.g., from different sources).                           to deform and allow fluid to flow through the nonnally closed
   In a second variation of Step S450, as shown in FIG. l6B,         10
                                                                          positions. Once the pressure drops after the detection cham-
the set of nucleic acid volumes is aspirated, and each nucleic
                                                                          ber is filled and the multichannel liquid handing subsystem
acid volume in the set of nucleic acid volumes is combined
                                                                          ceases delivery, the elastomeric layer is configured to over-
with a molecular diagnostic reagent of a set of molecular
diagnostic reagents. In the second variation of Step S450, the            come the pressure in the channel andrecloses, thereby sealing
set of molecular diagnostic reagents preferably comprises            15
                                                                          the nornially closed positions. The normally closed positions
different molecular diagnostic reagents, such that different              are then compressed using the valve actuation subsystem
molecular diagnostic protocols analyzing different markers                during thern1ocycling to prevent pressures generated during a
may be perfonned. Thus, the second variation encompasses                  molecular diagnostic assay to cause the nonnally closed posi-
rnnning multiple substantially different tests using a stock              tions to leak. After the molecular diagnostic assay is complete
biological sample, and rnnning substantially different tests         20   and the occlusion "pins" withdrawn, the nonnally closed
using substantially different biological samples (e.g., from              positions allow the samples and amplicons to be trapped
different sources)                                                        within detection chambers, substantially reducing the risk of
   In a specific example of Step S450, a multicha1111el liquid            contamination of the lab or other samples.
handling system aspirates approximately 18 µL of each of a                   Step S470 recites receiving light from the set of nucleic
set of nucleic acid volU111es from the microfluidic cartridge        25   acid-reagent mixtures, and fi.mctions to produce emission
used in the specific example of Step S440 using a set of pipette          responses from the set of nucleic acid-reagent mixtures in
tips, pllllctures at least one foil seal 195 of at least one assay        response to transmission of excitation wavelength light or
strip, wherein each well of the at least one assay strip contains         chemiluminescent effects. Preferably, Step S470 comprises
molecular diagnostic reagents, and dispenses each aspirated               the ability to transmit light including a wide range of wave-
nucleic acid volume into a well of the assay strip. In the           30   lengths through a set of excitation filters and through a set of
specific example of S450, the multichannel liquid handling                apertures configured to individually transmit light having
system then aspirates and dispenses the contents of each well             single or multiple excitation wavelengths onto the set of
approximately 10 times to reconstitute molecular diagnostic               nucleic acid-reagent mixtures, and receiving light through a
reagents and mix the contents of each well.                               set of emission filters, from the set of nucleic acid-reagent
   Step S460 recites transferring each of the set of nucleic         35   mixtures. Step S470 may additionally comprise reflecting
acid-reagent mixtures, through the corresponding fluidic                  light from the set of excitation filters off of a set of dichroic
pathway of the set offluidic pathways, to a detection chamber             mirrors, and transmitting light through the set of dichroic
of a set of detection chambers, which fonctions to deliver the            mirrors to a set of photodetectors. A specific example of Step
set of nucleic acid-reagent mixtures to an isolated detection             S470 comprises using the optical subsystem 180 of the sys-
chamber for further processing and analysis. Preferably, all         40   tem 100 described above to transmit and receive light; how-
nucleic acid-reagent mixtures in the set of nucleic acid-re-              ever, alternative variations of Step S470 may use any appro-
agent mixtures are transferred simultaneously to the set of               priate optical system confignred to transmit light at excitation
fluidic pathways, but alternatively, each nucleic acid-reagent            wavelengths toward the set of nucleic acid-reagent mixtures,
mixture in the set of nucleic acid reagent mixtures may be                and to receive light at emission wavelengths from the set of
transferred to a corresponding fluidic pathway independently         45   nucleic acid-reagent mixtures.
of the other nucleic acid reagent mixtures. Step S460 may                    Step S480 recites generating a set of data based on light
further comprise occluding at least one fluidic pathway of the            received from the set of nucleic acid-reagent mixtures, which
set of fluidic pathways at a subset of a set of occlusion posi-           fonctions to produce quantitative and/or qualitative data from
tions S462, which fonctions to define at least one truncated              the set of nucleic acid-reagent mixtures. Step S480 may far-
fluidic pathway coupled to a detection chamber of a set of           50   ther function to enable detection of a specific nucleic acid
detection chambers. Preferably, Step S462 comprises occlud-               sequence from the nucleic acid-reagent mixture, in order to
ing each fluidic pathway of the set of fluidic pathways at a              identify a specific nucleic acid sequence, gene, or organism.
subset of a set of occlusion positions, thus defining a set of            Preferably, Step S480 includes converting electrical signals,
trnncated fluidic pathways, each coupled to a detection cham-             produced by a set of photodetectors upon receiving light from
ber.                                                                 55   the set of nucleic acid-reagent mixtures, into a quantifiable
   In a specific example of Step S460, the multichannel liquid            metric; however, S480 may alternatively comprise converting
handling subsystem of the specific example of Step S450                   electromagnetic energy, received by a set of photodetectors
transfers a set of nucleic acid-reagent mixtures, each having a           from the set of nucleic acid-reagent mixtures, into a set of
volume of approximately 16 µL, back to the set of fluidic                 qualitative data. In one variation of Step S480, the set of data
pathways of the microfluidic cartridge of the specific example       60   may be processed by a processor and rendered on a user
of Step S450. Each nucleic acid-reagent mixture in the set of             interface; however, in other variations of Step S480, the set of
nucleic acid-reagent mixtures is transferred at a rate of 50              data may alternatively not be rendered on a user interface.
~LL/minute. Manipulation of the elastomeric layer at a subset                The method 400 may further comprise re-running a bio-
of a set of occlusion positions by the valve actuation sub-               logical sample S490 if processing and/or analysis of the bio-
system of the molecular diagnostic module defines a set of           65   logical sample results in less than ideal results. Preferably,
trnncated fluidic pathways, each coupled to a detection cham-             Step S490 occurs if an analysis of a biological sample is
ber, such that each nucleic acid-magnetic bead sample in the              indeterminate due to machine oruser error. Additionally, Step
                                                       US 9,339,812 B2
                               33                                                                       34
S490 preferably occurs automatically upon detection of a less                removing a portion of the volume ofnucleic acids from the
than ideal result, but may alternatively occur in response to a                  fluidic pathway through at least one of the reagent port
user prompt.                                                                     and the sample port of the cartridge;
   Embodiments of the method 400 and variations thereof can                  combining the portion of the volume of nucleic acids with
be embodied and/or implemented at least in part by a machine                     a molecular diagnostic reagent to produce a nucleic
configured to receive a computer-readable medium storing                         acid-reagent mixture; and
computer-readable instructions. The instructions are prefer-                 delivering the nucleic acid-reagent mixture through a sec-
ably executed by computer-executable components prefer-                          ond portion of the fluidic pathway to a detection cham-
ably integrated with the system 100 and one or more portions                     ber.
                                                                     10
of the processor 273 and/or the controller 272. The computer-                2. The method of claim 1, further comprising combining
readable medium can be stored on any suitable computer-                   the biological sample with a quantity of magnetic beads, to
readable media such as RAMs, ROMs, flash memory,                          produce a magnetic bead-sample mixture, prior to dispensing
EEPROMs, optical devices (CD or DVD), hard drives, floppy                 the biological sample into the fluidic pathway through the
drives, or any suitable device. The computer-executable com-         15
                                                                          sample port.
ponent is preferably a general or application specific proces-               3. The method of claim 2, wherein combining the biologi-
sor, but any suitable dedicated hardware or hardware/firm-                cal sample with a quantity of magnetic beads further com-
ware combination device can alternatively or additionally                 prises heating the biological sample with the quantity of
execute the instructions.                                                 magnetic beads.
   The FIGURES illustrate the architecture, functionality and        20      4. The method of claim 2, wherein a supernatant is not
operation of possible implementations of systems, methods                 removed from the magnetic bead-sample mixture prior to
and computer program products according to preferred                      dispensing the biological sample into the fluidic pathway.
embodiments, example configurations, and variations                          5. The method of claim 2, wherein the molecular diagnostic
thereof. In this regard, each block in the flowchart or block             module comprises a magnet, and wherein separating a vol-
diagrams may represent a module, segment, or portion of              25   ume of nucleic acids from the biological sample comprises
code, which comprises one or more executable instructions                 passing the magnet through one of the set of slots of the
for implementing the specified logical function(s). It should
                                                                          cartridge platform, thereby providing a magnetic field at the
also be noted that, in some alternative implementations, the
                                                                          first truncated portion of the fluidic pathway to capture the
functions noted in the block can occur out of the order noted
                                                                          magnetic bead-sample within the first truncated portion of the
in the FIGURES. For example, two blocks shown in succes-             30
sion may, in fact, be executed substantially concurrently, or             fluidic pathway.
the blocks may sometimes be executed in the reverse order,                   6. The method of claim 5, wherein separating the volume of
depending upon the ftmctionality involved. It will also be                nucleic acids from the biological sample further comprises
noted that each block of the block diagrams and/or flowchart              dispensing a wash solution through the first tnmcated portion
illustration, and combinations ofblocks in the block diagrams        35
                                                                          of the fluidic pathway by a fluid port coupled to the fluidic
and/or flowchart illustration, can be implemented by special              pathway.
purpose hardware-based systems that perform the specified                    7. The method of claim 6, wherein separating the vohm1e of
functions or acts, or combinations of special purpose hard-               nucleic acids from the biological sample further comprises
ware and computer instructions.                                           dispensing a release solution through the fluidic pathway by
   As a person skilled in the art will recognize from the            40   the fluid port.
previous detailed description and from the figures and claims,               8. The method of claim 7, wherein separating the volume of
modifications and changes can be made to the preferred                    nucleic acids from the biological sample further comprises
embodiments of the invention without departing from the                   heating the first portion of the fluidic pathway to facilitate a
scope of this invention defined in the following claims.                  pH shift, thus releasing nucleic acids from magnetic beads to
                                                                     45   produce the volume of nucleic acids.
   We claim:                                                                 9. The method of claim 1, wherein combining the portion
   l. A method for processing and detecting nucleic acids                 of the volume of nucleic acids with a molecular diagnostic
from a biological sample, with a cartridge including a fluidic            reagent to produce a nucleic acid-reagent mixture comprises
pathway coupled to a sample port and a reagent port, wherein              aspirating the nucleic acid-reagent mixture from a well and
the method comprises:                                                50   delivering the nucleic acid-reagent mixture into the well mul-
   aligning the cartridge at a cartridge platfonn of a molecular          tiple times.
      diagnostic module, the cartridge platform having a set of              10. The method of claim 1, wherein delivering the nucleic
      slots, and the molecular diagnostic module having a cam             acid-reagent mixture through a second portion of the fluidic
      module contacting a set of pins aligned with the set of             pathway comprises delivering the nucleic acid-reagent mix-
      slots;                                                         55   ture through the reagent port of the cartridge.
   dispensing the biological sample into the fluidic pathway                 11. The method of claim 1, further comprising generating
      through the sample port of the cartridge;                           a set of data based on receiving light from the nucleic acid-
   moving the cam module by transitioning the actuator into               reagent mixture through an emission filter.
      an extended configuration, thereby displacing a subset                 12. The method of claim 11, wherein generating the set of
      of the set of pins through the set of slots of the cartridge   60   data further comprises detecting a specific nucleic acid
      platform and occluding the fluidic pathway at a subset of           sequence from the nucleic acid-reagent mixture within the
      occlusion positions to form a first truncated portion of            detection ehan1ber.
      the fluidic pathway for controlling the flow of the bio-               13. The method of claim 1, wherein delivering the nucleic
      logical sample through the fluidic pathway;                         acid-reagent mixture through a second portion of the fluidie
   separating a volume of nucleic acids from the biological          65   pathway to a detection chamber comprises delivering the
      sample within the first truncated portion of the fluidic            nucleic acid-reagent mixture through a second portion of a
      pathway;                                                            fluidic pathway of a second cartridge.
                                                       US 9,339,812 B2
                               35                                                                        36
   14. The method of claim 1, wherein at least one of dispens-               21. The method of claim 20, wherein dispensing the wash
ing, separating, removing, combining, and delivering is auto-             solution and dispensing a release solution comprises dispens-
matically re-performed for the biological sample in response              ing a wash solution and dispensing a release solution into a
to an indeterminate result.                                               fluid port, wherein the fluid port is coupled to each fluidic
   15. A method for processing and detecting nucleic acids                pathway in the set offluidic pathways.
from a set of biological samples with a cartridge having a set               22. The method of claim 21, further comprising coupling
of fluidic pathways defined by an elastomeric layer, the                  the fluid port to an external fluid handling system.
method comprising:                                                           23. The method of claim 19, further comprising combining
   combining each biological sample of the set of biological              each nucleic acid volume of the set of nucleic acid volumes
                                                                     10
      samples with a quantity of magnetic beads to produce a              with a molecular diagnostic reagent of a set of molecular
      set ofnucleic acid-magnetic bead samples;                           diagnostic reagents prior to detecting nucleic acids using a set
   aligning the cartridge at a cartridge platform of a molecular          of detection chambers.
      diagnostic module, the cartridge platform having a set of              24. The method of claim 23, wherein all molecular diag-
      slots, and the molecular diagnostic module having a cam        15
                                                                          nostic reagents of the set of molecular diagnostic reagents are
      module contacting a set of pins aligned with the set of             configured to facilitate identical assays.
      slots;                                                                 25. The method of claim 16, further comprising producing
   transferring substantially all of each nucleic acid-magnetic           a set of nucleic acid volumes from the stock biological
      bead sample of the set of nucleic acid-magnetic bead                sample, and combining the set ofnucleic acid volumes with a
      samples to a corresponding fluidic pathway of a set of         20   set of molecular diagnostic reagents, to facilitate running
      fluidic pathways;                                                   multiple assays from the stock biological sample.
   moving the cam module by transitioning the actuator into                  26. Tbe method of claim 19, further comprising aspirating
      an extended configuration, thereby displacing a subset              the set of nucleic acid volumes from the set of fluidic path-
      of the set of pins through the set of slots of the cartridge        ways, wherein aspirating comprises aspirating the set of
      platform, and thereby manipulating the elastomeric             25   nucleic acid volllllles from a set of reagent ports, wherein each
      layer to occlude at least one fluidic pathway of the set of         reagent port of the set ofreagent ports is coupled to a corre-
      fluidic pathways at a subset of occlusion positions for             sponding fluidic pathway of the set of fluidic pathways.
      controlling a flow through the fluidic pathway; and                    27. The method of claim 26, further comprising transfer-
   detecting nucleic acids using a set of detection chambers              ring each of the set of nucleic acid-reagent mixtures into the
      coupled to the set offluidic pathways.                         30   corresponding fluidic pathway of the set offluidic pathways,
   16. The method of claim 15, wherein the method for pro-                wherein transferring comprises transferring the set of nucleic
cessing and detecting nucleic acids from a set of biological              acid-reagent mixtures back into the set of reagent ports.
samples comprises processing and detecting nucleic acids                     28. The method of claim 19, further comprising transmit-
from identical portions of a stock biological sample, such that           ting light through a set of excitation filters toward the set of
all biological samples in the set of biological samples are          35   nucleic acid-reagent mixtures within the set of detection
substantially identical in composition.                                   chambers, and receiving light from the set of nucleic acid-
   17. The method of claim 15, wherein combining each                     reagent mixtures through a set of emission filters.
biological san1ple of the set of biological samples with a                   29. A method for processing and detecting nucleic acids
quantity of magnetic beads to produce a set of nucleic acid-              within a cartridge having a fluidic pathway including a set of
magnetic bead samples further comprises heating the set of           40   occlusion positions defined by an elastomeric layer of the
nucleic acid-magnetic bead samples.                                       cartridge, the method comprising:
   18. The method of claim 15, wherein combining each                        aligning the cartridge at a cartridge platform of a molecular
biological sample of the set of biological samples with a                       diagnostic module, the cartridge platform having a set of
quantity of magnetic beads comprises combining each bio-                        slots, and the molecular diagnostic module having a cam
logical sample of the set ofbiological samples with a quantity       45         module contacting a set of pins aligned with the set of
of magnetic beads treated to be at least one of positively                      slots and an actuator that provides relative displacement
charged, magnetic, paramagnetic, and supraparamgnetic.                          between the cartridge platform and the set of pins;
   19. The method of claim 15, further comprising producing                  moving the cam module by transitioning the actuator into
a set of nucleic acid volumes from the set of nucleic acid-                     an extended configuration, thereby displacing a first sub-
magnetic bead samples, prior to detecting nucleic acids using        50         set of the set of pins through the set of slots of the
a set of detection chambers.                                                    cartridge platform, and thereby manipulating the elasto-
   20. The method of claim 19, wherein producing the set of                     meric layer to occlude the fluidic pathway at a first
nucleic acid volumes from the set of nucleic acid-magnetic                      subset of the set of occlusion positions, thus defining a
bead samples comprises:                                                         first tnmcated fluidic pathway passing through a mag-
   upon passing a magnet through one of the set of slots of the      55         netic field for controlling a flow through the fluidic path-
      cartridge platform of the molecular diagnostic module,                    way;
      providing a magnetic field spanning a portion of each                  capturing a sample of nucleic acids bound to magnetic
      fluidic pathway in the set of fluidic pathways, thus cap-                 beads within the first truncated fluidic pathway, by the
      turing the set of nucleic acid-magnetic bead samples;                     magnetic field; and
   dispensing a wash solution into each fluidic pathway of the       60      moving the cam module, thereby displacing a second sub-
      set offluidic pathways;                                                   set of the set of pins through the set of slots of the
   dispensing a release solution into each fluidic pathway of                   cartridge platform, and thereby manipulating the elasto-
      the set offluidic pathways; and                                           meric layer to occlude the fluidic pathway, through the
   heating each fluidic pathway of the set offluidic pathways                   elastomeric layer, at a second subset of the set of occlu-
      to facilitate a pH shift, thus unbinding nucleic acids from    65         sion positions, thus defining a second truncated fluidic
      magnetic beads to produce the set of nucleic acid vol-                    pathway containing the sample of nucleic acids bound to
      umes.                                                                     magnetic beads.
                                                     US 9,339,812 B2
                             37                                                                      38
  30. The method of claim 29, further comprising:                        32. The method of claim 30, wherein at least one of deliv-
  delivering a wash solution into the second tnmcated fluidic          ering the volume of nucleic acids and delivering the nucleic
     pathway through a fluid port to facilitate production of a        acid-reagent sample comprises delivering using a multichan-
     volume of nucleic acids                                           nel pipette head.
  delivering the volume of nucleic acids through a reagent                33. The method of claim 30, further comprising:
     port coupled to the fluidic pathway;                                 occluding the fluidic pathway at a fourth subset of the set of
  receiving the volume of nucleic acids combined with a                     occlusion positions, thus defining a fourth tnmcated flu-
     volume of molecular diagnostic reagents to produce a                   idic pathway containing the sample of nucleic acids
     nucleic acid-reagent sample;                                           bound to magnetic beads and coupled to the fluid port,
  occluding the fluidic pathway at a third subset of the set of   10        and
     occlusion positions, thus defining a third truncated flu-            delivering a release solution into the fourth tnmcated flu-
     idic pathway coupled to a detection chamber; and                       idic pathway through the fluid port to facilitate produc-
  delivering the nucleic acid-reagent sample, through the                   tion of the volume ofnucleic acids.
                                                                          34. The method of claim 30, wherein delivering the nucleic
     third truncated fluidic pathway, to the detection cham-
     ber.                                                         15   acid-reagent sample to the detection chamber comprises
  31. The method of claim 30, wherein delivering a wash
                                                                       delivering the nucleic acid-reagent sample through the
solution comprises delivering a wash solution using a syringe          reagent port.
pump.                                                                                         * * * * *
EXHIBIT 27
                                                                IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                               US009403165B2


02)    United States Patent                                               (IO)   Patent No.:     US 9,403,165 B2
       Williams et al.                                                    (45)   Date of Patent:     *Aug. 2, 2016

(54) MICROFLUIDIC CARTRIDGE FOR                                      (58) Field of Classification Search
     PROCESSING AND DETECTING NUCLEIC                                     None
     ACIDS                                                                See application file for complete search history.

(71) Applicant: NeuMoDx Molecular, Inc., Ann Arbor,                  (56)                        References Cited
                MI (US)
                                                                                         U.S. PATENT DOCUMENTS
(72) Inventors: Jeffrey Williams, Chelsea, MI (US);
                Michael T. Kusner, Ann Arbor, MI (US)                         776,747 A          12/1904 Kling
                                                                              778,036 A          12/1904 Hepp et al.
(73) Assignee: NeuMoDx Molecular, Inc., Ann Arbor,                                                   (Continued)
               MI (US)
                                                                                    FOREIGN PATENT DOCUMENTS
( * ) Notice:      Subject to any disclaimer, the term ofthis
                   patent is extended or adjusted under 35           CN                 101432698 A             5/2009
                                                                     CN                   1773190 B             512010
                   U.S.C. 154(b) by Odays.
                                                                                                     (Continued)
                   This patent is subject to a tenninal dis-
                   claimer.                                                                OTHER PUBLICATIONS

(21) Appl. No.: 14/755,821                                           Compton, Cancer and Metastasis Rev., vol. 11, pp. 105-119 (1992).


(22) Filed:        Jun.30,2015                                       Primary Examiner - Jennifer Wecker
                                                                     (74) Attorney, Agent, or Firm Jeffrey Schox; Ivan Wong
(65)                  Prior Publication Data
                                                                     (57)                           ABSTRACT
       US 2015/0298119 Al         Oct. 22, 2015
                                                                     A microfluidic cartridge, configured to facilitate processing
                Related U.S. Application Data                        and detection of nucleic acids, comprising: a top layer com-
(63) Continuation of application No. 13/766,009, filed on            prising a set of cartridge-aligning indentations, a set of
     Feb. 13, 2013, now Pat. No. 9,101,930.                          sample port-reagent port pairs, a shared fluid port, a vent
                                                                     region, a heating region, and a set of Detection chambers; an
(60) Provisional application No. 61/598,240, filed on Feb.           intermediate substrate, coupled to the top layer comprising a
     13, 2012, provisional application No. 61/667,606,               waste chamber; an elastomeric layer, partially situated on the
     filed on Jul. 3, 2012.                                          intermediate substrate; and a set of fluidic pathways, each
                                                                     formed by at least a portion of the top layer and a portion of
(51) Int. Cl.                                                        the elastomeric layer, wherein each fluidic pathway is fluidi-
     BOIL3/00                  (2006.01)                             cally coupled to a sample port-reagent port pair, the shared
     CI2Q 1168                 (2006.01)                             fluid port, and a Detection chamber, comprises a turnabout
                         (Continued)                                 portion passing through the heating region, and is configured
(52) U.S. Cl.                                                        to be occluded upon deformation of the elastomeric layer, to
     CPC ............... BOIL 3/502 (2013.01); BOIL 3/5027           transfer a waste fluid to the waste chamber, and to pass
                        (2013.01 ); BOIL 3/502707 (2013.01);         through the vent region.

                         (Continued)                                                    18 Claims, 18 Drawing Sheets




                          113 110              195              125                     190                        117
       198
                        I_ /
         \                                                                                                                          120
                              137                                                   137
                                                       US 9,403,165 B2
                                                               2


(51) Int. Cl.                                                          7,674,431   B2     3/2010   Ganesan
     F04B 43/02               (2006.01)                                7,682,820   B2     3/2010   Bader
                                                                       7,731,906   B2     6/2010   Handique et al.
     BOIL 7100                (2006.01)                                7,738,094   B2     6/2010   Goldberg
     C12M3/00                 (2006.01)                                7,763,209   B2     712010   Haley
     Cl2N 13100               (2006.01)                                7,767,447   B2     8/2010   Breidenthal et al.
                                                                       7,820,030   B2    10/2010   Althaus et al.
     B29C 65/08               (2006.01)
                                                                       7,906,758   B2     3/2011   Stults et al.
     B29C65/60                (2006.01)                                7,914,994   B2     3/2011   Petersen et al.
     B29C 65/00               (2006.01)                                7,935,537   B2     5/2011   Haley
     B29L 31/00               (2006.01)                                7,955,798   B2     6/2011   Mauritz
                                                                       7,955,864   B2     6/2011   Cox et al.
(52) U.S.Cl.                                                           7,964,413   B2     6/2011   Macioszek et al.
     CPC ............ BOIL 3/502738 (2013.01 ); BOIL 7152              7,987,022   B2     7/2011   Handique et al.
           (2013.01); BOIL 71525 (2013.01); C12M 23/42                 7,995,798   B2     8/2011   Krupnik et al.
             (2013.01); C12Q 1/68 (2013.01); C12Q 1/686                7,998,708   B2     8/2011   Handique et al.
                                                                       8,003,329   B2     8/2011   Macevicz
                   (2013.01); BOIL 3/5025 (2013.01); BOIL
                                                                       8,008,066   B2     8/2011   Lair et al.
            3/50273 (2013.01); BOIL 3/502723 (2013.01);                8,043,581   B2    10/2011   Ganesan
               BOIL 3/502746 (2013.01); BOIL 2200/0684                 8,048,375   B2    11/2011   Breidenthal et al.
              (2013.01 ); BOIL 2200/0689 (2013.01 ); BOIL              8,048,386   B2    11/2011   Dority et al.
            2200/10 (2013.01 ); BOIL 2200/142 (2013.01);               8,052,929   B2    11/2011   Breidenthal et al.
                                                                       8,088,616   B2     1/2012   Handique
                 BOIL 2300/021 (2013.01 ); BOIL 2300/022               8,105,477   B2     1/2012   Althaus et al.
                (2013.01); BOIL 2300/087 (2013.01); BOIL               8,105,783   B2     1/2012   Handique
                      2300/0809 (2013.01); BOIL 2300/0816              8,110,158   B2     2/2012   Handique
              (2013.01 ); BOIL 2300/0861 (2013.01 ); BOIL              8,133,671   B2     3/2012   Williams et al.
                      2300/0867 (2013.01); BOIL 2300/0883              8,168,134   B2     5/2012   Lehto
                                                                       8,182,763   B2     5/2012   Duffy et al.
              (2013.01); BOIL 2300/0887 (2013.01); BOIL                8,183,359   B2     5/2012   Becker et al.
            2300/123 (2013.01); BOIL 2300/14 (2013.01);                8,187,557   B2     5/2012   Van et al.
                 BOIL 2300/16 (2013.01); BOIL 2300/1827                8,247,176   B2     8/2012   Petersen et al.
                (2013.01); BOIL 2400/043 (2013.01); BOIL               8,248,597   B2     8/2012   Goldberg
                                                                       8,268,245   B2     9/2012   Wahl
                      2400/0406 (2013.01); BOIL 2400/0481
                                                                       8,268,603   B2     9/2012   Taylor et al.
              (2013.01 ); BOIL 2400/0487 (2013.01 ); BOIL              8,273,308   B2     9/2012   Handique et al.
                      2400/0622 (2013.01); BOIL 2400/0655              8,287,820   B2    10/2012   Williams et al.
              (2013.01); BOIL 2400/0694 (2013.01); BOIL                8,288,520   B2    10/2012   Eder et al.
               2400/086 (2013.01); B29C 65/08 (2013.01);               8,323,584   B2    12/2012   Ganesan
                                                                       8,323,900   B2    12/2012   Handique et al.
          B29C 65/606 (2013.01); B29C 66171 (2013.01);                 8,324,372   B2    12/2012   Brahmasandra et al.
                  B29C 66/81423 (2013.01); B29C 66/8322                8,349,564   B2     1/2013   Macioszek et al.
               (2013.01 ); B29L 2031/756 (2013.01 ); Cl 2N             8,394,336   B2     3/2013   Curcio
                                            13/00 (2013.01)            8,404,198   B2     3/2013   Amshey et al.
                                                                       8,415,103   B2     4/2013   Handique
                                                                       8,420,015   B2     4/2013   Ganesan et al.
(56)                    References Cited                               8,431,413   B2     4/2013   Dority et al.
                                                                       8,440,149   B2     5/2013   Handique
                   U.S. PATENT DOCUMENTS                               8,470,586   B2     6/2013   Wu eta!.
                                                                       8,470,588   B2     6/2013   Boehm et al.
       3,963,151   A     6/1976   North                                8,473,104   B2     6/2013   Handique et al.
       5,681,529   A    10/1997   Taguchi et al.                       8,480,976   B2     7/2013   Breidenthal et al.
       5,725,831   A     3/1998   Reichler et al.                      8,491,178   B2     7/2013   Breidenthal et al.
       5,750,338   A     5/1998   Collins et al.                       8,501,461   B2     8/2013   Knight et al.
       5,783,148   A     7/1998   Cottingham et al.                    8,640,555   B2     2/2014   Zenhausern et al.
       5,824,478   A    10/1998   Muller                               8,709,787   B2     4/2014   Handique
       5,853,667   A    12/1998   Seaton et al.                        9,101,930   B2     8/2015   Williams et al.
       6,168,948   Bl    1/2001   Anderson et al.                  2002/0039783    Al     4/2002   McMillan et al.
       6,331,266   Bl   12/2001   Powell et al.                    2002/0160518    Al    10/2002   Hayenga et al.
       6,368,871   Bl    412002   Christel et al.                  2003/0170686    Al     9/2003   Hoet et al.
       6,374,684   Bl    4/2002   Dority                           2004/0018611    Al     1/2004   Ward et al.
       6,374,685   Bl    412002   Daly                             2004/0138154    Al     7/2004   Yu et al.
       6,431,476   Bl    8/2002   Taylor et al.                    2005/0180891    Al*    8/2005   Webster ...... ....... BO lL 3/50273
       6,440,725   Bl    8/2002   Pourahmadi et al.                                                                             422/505
       6,664,104   B2   12/2003   Pourahmadi et al.                2005/0205199    Al    912005    Green
       6,692,700   B2    2/2004   Handique                         2005/0221529    Al    10/2005   Bang et al.
       6,852,287   B2    2/2005   Ganesan                          2005/0233370    Al    10/2005   Ammann eta!.
       6,860,993   B2    3/2005   Effenhauser et al.               2005/0250199    Al    11/2005   Anderson et al.
       6,872,315   B2    3/2005   Effenhauser et al.               2005/0272169    Al    12/2005   Griffin et al.
       6,878,540   B2    4/2005   Pourahmadi et al.                2006/0068204    Al     3/2006   Rasmussen et al.
       6,893,879   B2    5/2005   Petersen et al.
                                                                   2006/0166233    Al     7/2006   Wu et al.
       6,899,838   B2    5/2005   Lastovich
       6,987,018   B2                                              2006/0182300    Al     8/2006   Schwartz
                         1/2006   Taylor et al.
       7,052,268   B2    5/2006   Powell et al.                    2006/0182842    Al     8/2006   Pruden et al.
       7,135,144   B2   11/2006   Christel et al.                  2007/0148174    Al     6/2007   Kudlicki et al.
       7,192,557   B2    3/2007   Wu eta!.                         2007/0184463    Al     8/2007   Molho et al.
       7,270,786   B2    9/2007   Parunak et al.                   2007/0190662    Al     8/2007   Baetzold et al.
       7,323,140   B2    1/2008   Handique et al.                  2007/0196912    Al     8/2007   Facer et al.
       7,332,130   B2    2/2008   Handique                         2007/0292941    Al    12/2007   Handique et al.
       7,569,346   B2    8/2009   Petersen et al.                  2008/0057572    Al*    3/2008   Petersen             ..... BOlL 3/502
                                                        US 9,403,165 B2
                                                                    3


(56)                  References Cited                                  2010/0303687   Al   12/2010   Blaga et al.
                                                                        2010/0310423   Al   12/2010   Nieuwenhuis
                 U.S. PATENT DOCUMENTS                                  2010/0323919   Al   12/2010   Chen et al.
                                                                        2011/0003281   Al    1/2011   Woudenberg et al.
                                                        435/306.1       2011/0053289   Al    3/2011   Lowe et al.
 2008/0146896    Al    6/2008     Rabinowitz et al.                     2011/0071031   Al    3/2011   Khripin et al.
 2008/0193384    Al    8/2008     Willard et al.                        2011/0201099   Al    8/2011   Anderson et al.
 2008/0200343    Al    8/2008     Clemens et al.                        2011/0318840   Al   12/2011   Ziglioli et al.
 2008/0241569    Al   10/2008     Qin et al.                            2012/0046203   Al    2/2012   Walsh et al.
 2008/027 5409   Al   11/2008     Kane et al.                           2012/0245218   Al    9/2012   Fukushima et al.
 2008/0280285    Al   11/2008     Chen et al.                           2012/0245337   Al    9/2012   Fabis et al.
 2009/0130719    Al    5/2009     Handique
 2009/0131650    Al    5/2009     Brahmasandra et al.                   2013/0210015   Al    8/2013   Williams et al.
 2009/0215125    Al    8/2009     Reed et al.                           2013/0210127   Al    8/2013   Williams et al.
 2009/0275014    Al   11/2009     Mal tezo s et al.
 2010/0009351    Al    1/2010     Brahmasandra et al.                            FOREIGN PATENT DOCUMENTS
 2010/0009375    Al    1/2010     Sherman et al.
 2010/0029544    Al    2/20 I 0   Cheng et al.                      WO             2007064635 Al        6/2007
 2010/0075311    Al    3/2010     Barrault et al.                   WO             2009022994           4/2009
 2010/0165784    Al    7/2010     Jovanovich et al.
 2010/0300563    Al   12/2010     Ramunas et al.                    * cited by examiner
U.S. Patent     Aug. 2, 2016         Sheet 1 of 18              US 9,403,165 B2




                                             116
                                                  117..




                                                                      190




                                              112




                            FIG. lA

              110     195      125          190           117
  198
   \~~~~~~
                                                                120



  119115 144 145142     176      147 177199 149145164163117




                        166          1461   9a NORMALLY OPEN, 42
                            FIG. lC          m     NORMALLY cLosEo, 43
U.S. Patent       Aug. 2, 2016      Sheet 2 of 18         US 9,403,165 B2



  165
   i'i?J 115 144145142     176     147146177199 149         164 117




                         166                 1 9
                                 FIG. lD
  165
   i'i?J 115 144145142     176     147146177199 149         164 117




  165
   i'i?J 115 144145142     176     147146177199 149         164 117




                                                              163


  165
   i'i?J 115 144145142     176     147146177199 149         164 117




                                                    148       163
                                                    QOCCLUDED
U.S. Patent     Aug. 2, 2016      Sheet 3 of 18         US 9,403,165 B2




   165
    1~ 115 144145142     176     147146177199 149        164 117




   165
    1~ 115 144145142     176     147146177199 149        164 117




   165
    1~ 115 144145142     176     147146177199 149        164 117




   165
    1~ 115 144145142     176     147146177199 149        164 117




                        166                       148      163
                               FIG.               QOCCLUDED
U.S. Patent     Aug. 2, 2016      Sheet 4 of 18           US 9,403,165 B2




 1 9 r Y ' " - - - - - - - - - - - - - - - - - l 180



                                                                130




                               FIG. 2
              110




                                                              164




                                                  HEATING ELEMENT
                               FIG. 3
U.S. Patent     Aug. 2, 2016         Sheet 5 of 18      US 9,403,165 B2




                                                           120
                    130


                               137




              12~
                      i-----
              130.----
                   ....__ ___________                            ___,

                                          BOTTOM VIEW




                              ISO VIEW
                            CROSS SECTION

                                FIG. 4
U.S. Patent     Aug. 2, 2016   Sheet 6 of 18   US 9,403,165 B2



                                       110
              ,__~----,--~~--r--~~;t::165
                                                140

                                                120
                          FIG. SA

                                               110
                         ~--.,,,.., - - - ~ 1 6 5
                                                140

                                                120
                          FIG. SB
                                165
                                                110
                                                125

       42                                       140

                                                120
                          FIG. SC

                                                110
                                                125
                                                140
       42
                                                120
                          FIG. SD
U.S. Patent     Aug. 2, 2016     Sheet 7 of 18   US 9,403,165 B2




                                                         130


                                                         120
        @)




              113114     115
                                   112

                               FIG. 6A
U.S. Patent         Aug. 2, 2016      Sheet 8 of 18         US 9,403,165 B2




              120



                          130
                                                           152
                                                       c±J
                                                 190 195         116




                                141
                                   FIG. 6B




                                                199 195 166'




                                   FIG. 6C
U.S. Patent   Aug. 2, 2016      Sheet 9 of 18                US 9,403,165 B2




                             FIG. 7

                                                110




                                       171

                                                            171

                             FIG. 8A




               171                                    171



               171                                    772


                             FIG. 8B
U.S. Patent   Aug. 2, 2016     Sheet 10 of 18    US 9,403,165 B2




                                           163   164



                                        ~~

                   174, 176, 178, 179
                                        ~
                                                       110



                             190



                        m
                         FIG. 8C
U.S. Patent   Aug. 2, 2016      Sheet 11 of 18    US 9,403,165 B2




                             SIDE VIEW




                                                 110 117




   16                                                      116




                             FIG. 9
                             TOP VIEW
U.S. Patent         Aug. 2, 2016     Sheet 12 of 18   US 9,403,165 B2



              120




                                   FIG. lOA



     120




                                   FIG. lOB
U.S. Patent   Aug. 2, 2016   Sheet 13 of 18   US 9,403,165 B2




                                  FIG. 1 lA
U.S. Patent             Aug. 2, 2016        Sheet 14 of 18             US 9,403,165 B2




    200
       ~

         aligning the top layer to the film layer and thermally
         bonding the two, using silicone adhesive to bond the
         elastomeric layer to the intermediate substrate of the                 S210
         microfluidic cartrid e


         compressing the top layer, the film layer, the elastomeric             S220
         layer, and the intermediate substrate and bonding the top/
         film la ers to the elastomeric la er/intermediate substrate



            bonding the intermediate substate to the bottom layer               S230


     1                                                                 1        S240
     : covering the top and the bottom of each detection chamber       yv
     I                                                                 I
     --------------------+--------------------
                                                                            S250
                    installing the vents of the vent region




     ..___~~~~~~~~~~~~~~~__.I"'
     -     applying labels and packaging r ~260                            'V




                                  FIG. 12A
U.S. Patent            Aug. 2, 2016      Sheet 15 of 18         US 9,403,165 B2




                                                     190




       )
      1to 125
                   )



               )
           (
       120
                                      FIG. l2B




                                                           -v- 110
                                                               125

                                                           - v- 120



                                      FIG. 12C
U.S. Patent        Aug. 2, 2016    Sheet 16 of 18         US 9,403,165 B2




       110


                    125
             111             111                    111
                             FIG. 12D




                             FIG. 12E




                              FIG. 12F
U.S. Patent   Aug. 2, 2016   Sheet 17 of 18   US 9,403,165 B2




                                                S220




                       FIG. 12G
U.S. Patent         Aug. 2, 2016         Sheet 18 of 18           US 9,403,165 B2




     30~



       thermally bonding the film layer to the top layer to form a
       first subassembly                                               Vv S310


                                                                       ~     S320
       adding a vent to the first subassembly and applying a label
       to create a second subassembly


                                     '
       applying an adhesive inside a bottom flange of the
       intermediate substrate and bonding the bottom layer to the V\/ S330
       intermediate substrate


       applying a tag to the intermediate substrate to create a
       third subassembly
                                                                       vvS340
                                     H

       positioning the elastomeric layer on the third subassembly
       to create a fourth subassembly
                                                                       vvS350
                                     +                            ..,..J   S360
           applying adhesive to the fourth subassembly



           coupling the second subassembly to the fourth          -./ S370
           subassembly




                                   FIG. 13
                                                      US 9,403,165 B2
                               1                                                                       2
        MICROFLUIDIC CARTRIDGE FOR                                         FIG. 3 depicts an alternative embodiment of a detection
     PROCESSING AND DETECTING NUCLEIC                                   chamberof the microfluidic cartridge (top view) and a heating
                   ACIDS                                                element configured to heat the detection chamber;
                                                                           FIG. 4 depicts an embodiment of a waste chamber of the
           CROSS-REFERENCE TO RELATED                                   microfluidic cartridge;
                  APPLICATIONS                                             FIGS. 5A-5D depict embodiments of the elastomeric layer
                                                                        of the microfluidic cartridge, in open and occluded configu-
   This application is a continuation of U.S. patent applica-           rations;
tion Ser. No. 13/766,009 (now U.S. Pat. No. 9,101,930), filed              FIGS. 6A-6C depict an alternative embodiment of a
13 Feb. 2013, which claims the benefit of U.S. Provisional         10   microfluidic cartridge (top and side views) and an alternative
Application Ser. No. 61/667,606, filed on 3 Jul. 2012, and              embodiment of a microfluidic pathway of the microfluidic
                                                                        cartridge;
U.S. Provisional Application Ser. No. 61/598,240, filed on 13
                                                                           FIG. 7 depicts another alternative embodiment of a microf-
Feb. 2012, which are all incorporated in their entirety by this
                                                                        luidic pathway of the microfluidic cartridge;
reference.                                                         15      FIGS. SA and SB depict schematics of microfluidic chan-
                                                                        nel cross sections;
                    TECHNICAL FIELD
                                                                           FIG. SC depicts specific embodiments of microfluidic
                                                                        channel cross sections;
   This invention relates generally to the molecular diagnos-              FIG. 9 depicts an embodiment of the microfluidic cartridge
tics field, and more specifically to an improved microfluidic      20   with twelve fluidic pathways (four of which are shown);
cartridge for processing and detecting nucleic acids.                      FIGS. lOA and lOB depict embodiments of occlusion of
                                                                        fluidic pathways with the elastomeric layer and a valving
                      BACKGROUND                                        mechanism;
                                                                           FIGS. llA and llB depict an embodiment of the microf-
   Molecular diagnostics is a laboratory discipline that has       25   luidic cartridge:
developed rapidly during the last 25 years. It originated from             FIGS. 12A-12G depict an example manufactnring method
basic biochemistry and molecular biology research proce-                for an embodiment of the microfluidic cartridge; and
dures, but now has become an independent discipline focused                FIG. 13 depicts an alternative example manufacturing
on routine analysis ofnucleic acids (NA), including deoxyri-            method for an embodiment of the microfluidic cartridge.
bonucleic acid (DNA) and ribonucleic acid (RNA) for diag-          30
nostic use in healthcare and other fields requiring nucleic acid                  DESCRIPTION OF THE PREFERRED
analysis. Molecular diagnostic analysis ofbiological samples                              EMBODIMENTS
can include the detection and/or monitoring of one or more
nucleic acid materials present in the specimen. The particular             The following description of preferred embodiments of the
analysis performed may be either qualitative and/or quanti-        35   invention is not intended to limit the invention to these pre-
tative. Methods of analysis may involve isolation, purifica-            ferred embodiments, but rather to enable any person skilled in
tion, and amplification of nucleic acid materials, and poly-            the art to make and use this invention.
                                                                        1. Microfluidic Cartridge
merase chain reaction (PCR) is a conunon technique used to
                                                                           As shown in FIGS. lA-lC, an embodiment of a microflu-
amplify nucleic acids. Often, a nucleic acid sample to be
                                                                   40   idic cartridge 100 for processing and detecting nucleic acids
analyzed is obtained in insufficient quantity, quality, and/or          comprises: a top layer 110 comprising a set of sample port-
purity, hindering a robust implementation of a diagnostic               reagent port pairs 112 and a set of detection chambers 116; an
technique. Current sample processing methods and molecu-                intermediate substrate 120, coupled to the top layer 110 and
lar diagnostic techniques are also labor/time intensive, low            partially separated from the top layer by a film layer 125,
throughput, and expensive, and systems of analysis are insuf-      45   configured to form a waste chamber 130; an elastomeric layer
fieient. Furthermore, methods of isolation, proeessing, and             140 partially situated on the intermediate substrate 120; a
amplification are often specific to certain nucleic acid types          magnet housing region 150 accessible by a magnet 152 pro-
and not applicable across multiple acid types. Due to these             viding a magnetic field 156; and a set offluidic pathways 160,
and other defieieneies of eurrent moleeular diagnostic sys-             eaeh formed by at least a portion of the top layer 110, a portion
tems and methods, there is thus a need for improved devices        50   of the film layer 125, and a portion of the elastomerie layer
for processing and amplifying nucleic acids. Thus, there is a           140. In other embodiments, the microfluidic cartridge 100
need in the molecular diagnostics field to create an improved           may further comprise a bottom layer 170 coupled to the
microfluidic cartridge to facilitate processing and detecting of        intermediate substrate 120 and configured to seal the waste
nucleic acids. This invention provides such a microfluidic              chamber 130. Furthermore, the top layer 110 of the microf-
cartridge.                                                         55   luidic cartridge 100 may further comprise a shared fluid port
                                                                        118, a vent region 190, and a heating region 195, such that
        BRIEF DESCRIPTION OF THE FIGURES                                each fluidic pathway 165 in the set offluidic pathways 160 is
                                                                        fluidically coupled to a sample port-reagent port pair 113, the
   FIGS. lA-lC depict an embodiment of a microfluidic car-              shared fluid port 118, the waste chamber 130, and a detection
tridge (top and side views) and an embodiment of a microf-         60   chamber 117, comprises a captnre segment 166 configured to
luidic pathway of the microfluidic cartridge;                           pass through the heating region and the magnetic field, and is
   FIGS. lD-K depict an example embodiment of subsets of                configured to pass through the vent region 190 upstream of
occlusion positions defining truncated portions of a fluidic            the detection chamber 117. Each fluidic pathway 165 thus
pathway;                                                                functions to receive and facilitate processing of a sample fluid
   FIG. 2 depicts an alternative embodiment of a microfluidic      65   containing nucleic acids as it passes through different por-
cartridge (top view) showing individual waste chambers                  tions of the fluidic pathway 165. As configured, the microf-
located on the top of cartridge and multiple fluid ports;               luidic cartridge 100 can be used to facilitate molecular diag-
                                                     US 9,403,165 B2
                              3                                                                       4
nostic processes and techniques, and preferably confonns to            all other reagent ports, in order to prevent cross-contamina-
microtiter plate dimensional standards. Alternatively, the             tion between samples of nucleic acids being analyzed. Addi-
microfluidic cartridge 100 may be any appropriate size. In a           tionally, each reagent port 115 is preferably of an appropriate
specific application, the microfluidic cartridge 100 can be            geometric size to accommodate a standard-size pipette tip
used to facilitate a PCR procedure for analysis of a sample            used to deliver the volume of fluid comprising a reagent used
containing nucleic acids.                                              in molecular diagnostics. Alternatively, all or a portion of the
1.1 Microfluidic Cartridge-Top Layer                                   reagent ports 115 are configured to be coupled to fluid con-
   The top layer 110 of an embodiment of the microfluidic              duits or tubing that deliver the volume of fluid comprising a
cartridge 100 functions to accommodate elements involved in            reagent used in molecular diagnostics.
performing a molecular diagnostic procedure (e.g. PCR),           10      Preferably, the set of sample port-reagent port pairs 112 is
such that a sample containing nucleic acids, passing through           located near a first edge of the top layer 110, such that the
the cartridge, can be manipulated by the elements involved in          configuration of the sample port-reagent port pairs 112 ftmc-
performing the molecular diagnostic procedure. The top layer           tions to increase accessibility, for instance, by a pipettor
110 is preferably composed of a strncturally rigid/stiff mate-         delivering fluids to the microfluidic cartridge 100. In one
rial with low autofluorescence, such that the top layer 110       15   specific example, themicrofluidic cartridge 100 is configured
does not interfere with sample detection by fluorescence or            to be aligned within a module, with the set of sample port-
chemiluminescence techniques, and an appropriate glass                 reagent port pairs 112 accessible outside of the module, such
transition temperature and chemical compatibility for PCR or           that a multicham1el pipette head can easily access the set of
other amplification techniques. Preferably, the top layer 110          sample port-reagent port pairs 112. Preferably, as shown in
is composed of a polypropylene-based polymer, but the top         20   FIG. IA, the set of sample port-reagent port pairs 112 is
layer 110 may alternatively be composed of any appropriate             configured such that the sample ports 114 and the reagent
material (e.g. cyclic olefin polymer). In a specific embodi-           ports 115 alternate along the first edge of the top layer 110. In
ment, the top layer 110 is composed of 1.5 nllll thick polypro-        an alternative embodiment, the set of sample port-reagent
pylene produced by injection molding, with a glass transition          port pairs 112 may not be located near an edge of the top layer
temperature between 136 and 163° C. The top layer 110 may         25   110, and may further not be arranged in an alternating fash-
alternatively be composed of any appropriate material, for             ion.
example, a polypropylene based polymer. As shown in FIGS.                 The fluid port 118 of the top layer 110 of the microfluidic
1B and IC, the top layer 110 preferably comprises a set of             cartridge functions to receive at least one of a wash fluid, a
sample port-reagent port pairs 112, a fluid port 118, a vent           release fluid, and a gas used in a molecular diagnostic proce-
region 190, a heating region 195 crossing a capture segment       30   <lure, such as PCR. In an embodiment, the wash fluid, the
166 of a fluidic pathway 165, and a set of detection chambers          release fluid, and/or the gas are common to all samples being
116.                                                                   analyzed during a nm of the diagnostic procedure using the
   Each sample-port-reagent port pair 113 of an embodiment             microfluidic cartridge 100; in this embodiment, as shown in
of the top layerllO comprises a sample port 114 and a reagent          FIG. IA, the fluid port 118 is preferably a shared fluid port,
port 115. The sample port 114 functions to receive a volume       35   fluidically coupled to all fluidic pathways 165 coupled to the
of a sample fluid potentially containing the nucleic acids of          sample port-reagent port pairs 112, and configured to deliver
interest for delivery of the volume of fluid to a portion of a         the same wash fluid, release fluid, and/or gas through the
fluidic pathway 165 coupled to the sample port-reagent port            shared fluid port. Alternatively, as shown in FIG. 2, the top
pair 113. In a specific embodiment, the volume of a sample             layer may comprise more than one fluid port 118, configured
fluid is a biological sample with magnetic beads for nucleic      40   to deliver different wash fluids, release fluids, and/or gases to
acid isolation; however, the volume of fluid comprising a              individual or multiple fluidic pathways 165 coupled to the set
sample fluid may alternatively be any appropriate fluid con-           of sample port-reagent port pairs 112.
taining a sample with nucleic acids. Preferably, each sample              Preferably, the fluid port 118 is located along an edge of the
port 114 is isolated from all other sample ports, in order to          microfluidic cartridge 100, which functions to increase acces-
prevent cross-contan1ination between samples of nucleic           45   sibility to the fluid port by a system delivering fluids to the
acids being analyzed. Additionally, each sample port 114 is            fluid port 118. In a specific embodiment, as shown in FIG. IA,
preferably of an appropriate geometric size and shape to               the fluid port is located approximately midway along an edge
accommodate a standard-size pipette tip used to deliver the            of the microfluidic cartridge 100, different from the edge
volume of a sample fluid without leaking. Alternatively, all or        along which the set of sample port-reagent port pairs 112 is
a portion of the sample ports 114 are configured to be coupled    50   located. Alternatively, the fluid port 118 may not be located
to fluid conduits or tubing that deliver the volume of a sample        along an edge of the microfluidic cartridge 100. Additionally,
fluid.                                                                 the fluid port 118 is preferably configured to be coupled to a
   Each sample-port reagent port pair 113 of an embodiment             syringe pump for fluid delivery; however, the fluid port 118
of the top layer 110 also comprises a reagent port 115, as             may alternatively configured to couple to any appropriate
shown in FIG. IA. The reagent port 115 in a sample port-          55   system for fluid delivery. Preferably, the wash fluid is a wash
reagent port pair 113 functions to receive a volume of fluid           buffer for washing bound nucleic acid san1ples (i.e. nucleic
comprising a reagent used in molecular diagnostics, for deliv-         acids bound to magnetic beads), the release fluid is a reagent
cry of the volume of fluid comprising a reagent to a portion of        for releasing bound nucleic acids samples from the magnetic
afluidicpathway165coupledtothesampleport-reagentport                   beads, and the gas is pressurized air for moving fluids and
pair 113. In a specific embodiment, the volume of fluid com-      60   demarcating separate reagents. Alternatively, the wash fluid,
prising a reagent used in molecular diagnostics is a sample of         release fluid, and gas may be any appropriate liquids or gases
reconstituted molecular diagnostic reagents mixed with                 used to carry out a molecular diagnostic procedure.
nucleic acids released and isolated using the microfluidic                The heating region 195 of the top layer 110 functions to
cartridge 100; however, the volume of fluid comprising a               accommodate and position a heating element relative to ele-
reagent used in molecular diagnostics may alternatively be        65   ments of the microfluidic cartridge 100. The heating element
any appropriate fluid comprising reagents used in molecular            preferably heats a defined volume of fluid and the magnetic
diagnostics. Preferably, each reagent port 115 is isolated from        beads, which has traveled through the microfluidic cartridge
                                                      US 9,403,165 B2
                               5                                                                        6
100, according to a specific molecular diagnostic procedure             tine-shaped channel 16 are preferably wide and shallow to
protocol (e.g. PCR protocol), and is preferably an element              facilitate heating, and are interconnected by two narrow por-
external to the microfluidic cartridge 100; alternatively, the          tions, which fimction to increase fluid flow resistance and
heating element may be integrated with the microfluidic car-            reduce the proportion of nucleic acid not contained within the
tridge and/or comprise a thermally conductive element inte-             detection area. The first variation functions to facilitate filling
grated into the microfluidic cartridge 100. The heating region          of the set of detection chambers in a manner that reduces the
195 is preferably a recessed fixed region of the top layer 110,         potential for trapped air bubbles, to facilitate rapid molecular
downstream of the sample port-reagent port pairs 112, as                diagnostic techniques, and to comply with current imaging
shown in FIGS. lA and 18. Alternatively, the heating region             technologies. In a specific example of the first variation, each
may not be fixed and/or recessed, such that the heating region     10   serpentine-shaped cham1el 16 is injected molded into the top
195 sweeps across the top layer 110 of the microfluidic car-            layer 110 of the microfluidic cartridge 100, and the three
tridge 100 as the heating element is moved. The microfluidic            interconnected portions of the serpentine-shaped charniel 16
cartridge 100 may altogether omit the heating region 195 of             are each 1600 µm wide by 400 µm deep.
the top layer 110, in alternative embodiments using alterna-               In a second variation, each detection chamber 117 in the set
tive processes (e.g. chemical methods) for releasing nucleic       15   of detection chambers has a depth between 0.400 llll1l and
acids from nucleic acid-bound magnetic beads.                           1.00 mm, and a diameter between 3.50 mm and 5. 70 mm, to
   The vent region 190 of an embodiment of the top layer 110            provide a volumetric configuration that facilitates reaction
functions to remove unwanted gases trapped within a fluidic             efficiency. In a specific example of the second variation, each
pathway 165 of the microfluidic cartridge, and may addition-            detection chamber 117 in the set of detection chambers 116 is
ally function to position a defined volume of fluid within a       20   configured to contain a total volume of 10 uL, and has a depth
fluidic pathway 165 of the microfluidic cartridge. The vent             of0.80 mm and a diameter of3.99 mm; however, in alterna-
region 190 is preferably located downstream of the heating              tive embodiments, each detection chan1ber 117 in the set of
region 195 in an embodiment where the heating region 195 is             detection chambers 116 may be configured to contain a total
fixed on the top layer 110 of the microfluidic cartridge 100,           volume less than or greater than 10 uL.
but alternatively may be located at another appropriate posi-      25      Preferably, as showninFIGS.1Aand1B, the lower regions
tion on the top layer 110 such that unwanted gases are sub-             of each detection chan1ber 117 in the set of detection cham-
stantially removed from the microfluidic cartridge 100 during           bers 116 includes a PCR compatible film that is thin, to
analysis. The top layer 110 may alternatively comprise more             facilitate efficient thermocycling, and has low autofluores-
than one vent region 190 located at appropriate positions in            cence, to facilitate light-based molecular diagnostic assays
the top layer 110. Preferably, as shown in FIGS. lA and lB,        30   performed at the set of detection chambers 116. The PCR
the vent region 190 is a recessed region in the top layer 110,          compatible film is preferably composed of a polypropylene
and further comprises a film covering the vent region 190.              based polymer thermally bonded to the bottom of the top
Preferably, the film covering the vent region 190 is a gas-             layer, but may alternatively be composed of any appropriate
permeable but liquid-impermeable film, such that unwanted               PCR-compatible material and bonded in any fashion. In one
gases may be released from the microfluidic cartridge 100,         35   specific variation, the PCR compatible film is a cyclic olefin
but fluids remain within the microfluidic cartridge 100 and             polymer (COP) film, thermally bonded to the top layer 110,
flow to the point of contacting the film. This functions to             with a glass transition temperature suitable for a molecular
remove unwanted gases and position a defined volume of                  diagnostic protocol. In one alternative embodiment, depend-
fluid within a fluidic pathway 165 of the microfluidic car-             ing on the configuration of imaging, heating, and/or cooling
tridge. In a specific embodiment, the film covering the vent       40   elements external to the microfluidic cartridge 100, the top
region is a hydrophobic porous polytetrafluoroethylene-                 and/or bottom of the detection chambers 117 in the set of
based material, synthesized to be gas-pern1eable but liquid-            detection chambers 116 may be entirely formed of a clear or
impermeable. Alternatively, the film covering the vent region           transparent material (e.g. glass or plastic) allowing transmis-
may be gas and liquid permeable, such that unwanted gases               sion of light. In a variation of this alternative embodiment,
and liquids are expelled from the microfluidic cartridge 100       45   lensing, other optical components, or additional strnctures
through the vent region 190. Other alternative embodiments              may also be incorporated into the detection chambers, to
of the microfluidic cartridge 100 may altogether omit the vent          facilitate light transmission and/or focusing. In the variation
region.                                                                 of the alternative embodiment a lens may be manufactured
   The set of detection chambers 116 of an embodiment of the            (e.g. injection molded) directly to form a surface of a detec-
top layer no fimctions to receive a processed nucleic acid         50   tion chamber 117.
sample, mixed with molecular diagnostic reagents, for                      In the embodiment of the set of detection chambers 116
molecular diagnostic analysis. Preferably, the set of detection         that includes a PCR compatible film, the PCR compatible film
chambers 116 is located along an edge of the top layer 110,             may further include a thermally conductive component,
opposite the edge along which the set of sample port-reagent            which functions to transfer heat from a heating element to the
port pairs 112 is located, which allows sample fluids dis-         55   detection chamber. Depending on the position of the heating
pensed into the microfluidic cartridge 100 to be processed and          element(s) relative to the microfluidic cartridge 100 during
mixed with molecular diagnostic reagents on their way to a              analysis, the thermally conductive component of the PCR
detection chamber 117 of the set of detection chambers 116              compatible film may be integrated with just the upper region
and facilitates access to the detection chambers by external            of each detection chamber, just the lower region of each
elements perforn1ing portions of a molecular diagnostics pro-      60   detection chamber, or both the upper and lower regions of
tocol (e.g. heating and optics systems). Alternatively, the set         each Detection chamber. The thermally conductive compo-
of detection chambers 116 may not be located along an edge              nent of the PCR compatible film may comprise a wire mesh
of the top layer 110. In a first variation, as shown in FIGS. IA        with a substantially small wire diameter, as shown in FIG. 3,
and l1B, each detection chamber 117 in the set of detection             themially conductive particles distributed through the PCR
chambers comprises a serpentine-shaped channel 16 for              65   compatible film (in a manner that still allows for optical
facilitating analysis of a solution of nucleic acids mixed with         clarity), or any other appropriate thermally conductive com-
reagents. In the first variation, three portions of the serpen-         ponent (e.g. thermally conductive beads integrated into the
                                                         US 9,403,165 B2
                                 7                                                                         8
PCR compatible film). The region laterally around the detec-                which function to align the microfluidic cartridge 100 as it
tion chamber may also farther include one or more heat-                     moves through an external module.As shown in FIG. 2 the set
transfer elements or air channels speed heat dissipation.                   of cartridge-aligning indentations 180 are preferably located
Alternatively, a detection chamber 117 in the set of detection              such that they do not interfere with any ports 112, 118, the
chambers 116 may not include a PCR compatible film with a                   heating region, 195, the vent region 190, and/or the set of
thennally conductive component. Preferably, each detection                  detection chambers 116. In an embodiment, the top layer 110
chamber 117 is heated using a diced silicon wafer with con-                 of the microfluidic cartridge preferably comprises at least
ductive cham1els flip-chip bonded to a detection chamber to                 four cartridge-aligning indentations, located at points on the
provide resistive heating; however, each detection chamber                  periphery of the top layer 110, and the cartridge-aligning
117 may alternatively be heated using any appropriate heat-            10   indentations are configured to be recessed regions configured
ing device or method, and may be assembled using any appro-                 to mate with alignn1ent pins in a system external to the
priate method.                                                              microfluidic cartridge 100. Alternatively, the cartridge-align-
   Preferably, each detection chamber 117 in the set of detec-              ing indentations may be grooves, such that the microfluidic
tion chambers 116 is thermally isolated from all other detec-               cartridge 100 accurately slides into position along the grooves
tion chambers, in order to prevent contamination of data from          15   within a system external to the microfluidic cartridge 100. In
a detection chamber 117 due to heat transfer from other                     yet another alternative embodiment, the set of cartridge-
detection chambers in the set of detection chambers 116. In                 aligning indentations 180 may be any appropriate indenta-
one embodiment, each detection chamber 117 of the set of                    tions that allow for positioning of the microfluidic cartridge
detection chambers 116 is spaced far from adjacent detection                100 within an external system. However, the microfluidic
chambers to limit thermal crosstalk. In another alternative            20   cartridge 100 may altogether omit the set of cartridge-align-
embodiment. the top layer 110 may comprises slots between                   ing indentations 180, and rely upon other features of the
adjacent detection chambers to separate the detection cham-                 microfluidic cartridge 100 to facilitate aligmnent.
bers with an air gap. In one variation, thennal isolation is                1.2 Microfluidic Cartridge-Intermediate Substrate
achieved by surrounding the side walls of each detection                       As shown in FIG. 18, an embodiment of the microfluidic
chamber 117 with a thermally insulating material, such as an           25   cartridge also comprises an intermediate substrate 120,
insulating epoxy, putty, filler, or sealant. In another variation,          coupled to the top layer 110 and partially separated from the
the thermally insulating material has a low density, which                  top layer 110 by a film layer 125, configured to form a waste
functions to reduce heat transfer from other detection cham-                chamber 130. The intermediate substrate 120 functions to
bers. In yet another variation, thermal isolation is achieved by            serve as a substrate to which layers of the microfluidic car-
geometrically separating or displacing the detection cham-             30   tridge may be bonded, to provide guides for the valve pins,
bers relative to each other within the top layer 110 of the                 and to provide a waste chamber volume into which a waste
microfluidic cartridge 100, such that heat transfer between                 fluid may be deposited. Preferably, the depth of the interme-
detection chambers is hindered.                                             diate substrate 120 provides a waste chamber volume
   Preferably, each detection chamber 117 in the set of detec-              adequate to accol11111odate the volume of waste fluids gener-
tion chambers 116 is also optically isolated from all other            35   ated within the microfluidic cartridge 100. Additionally, the
detection chambers, in order to prevent contamination of data               depth of the intermediate substrate 120 provides a low profile
from a detection chamber 117 due to light transfer from other               for the microfluidic cartridge 100 to facilitate movement
detection chambers in the set of detection chambers 116.                    throughout a compact molecular diagnostic system. Prefer-
Preferably, optical isolation is achieved with detection cham-              ably, the intermediate substrate 120 of the microfluidic car-
bers having substantially vertical walls, and separating each          40   tridge 100 is also configured such that the footprint of microf-
detection chamber 117 in the set of detection chambers from                 luidic cartridge 100 adheres to microtiter plate standards, to
each other. However, in one variation, the sidewalls of each                facilitate automated handling of the microfluidic cartridge
detection chamber 117 in the set of detection chambers 116                  100. The intermediate substrate 120 is preferably composed
are either composed of or surrounded by a material with low                 of a low-cost, structurally stiff material, such as polypropy-
autofluorescence and/or poor optical transmission properties           45   lene. However, similar to the top layer 120, the intermediate
to achieve optical isolation. In another variation, the sidewalls           substrate may be alternatively composed of a structurally stiff
of each detection chamber 117 are surrounded by an optically                material with low autofluorescence, such that the intermedi-
opaque material. thus allowing transmission of light to a                   ate substrate 120 does not interfere with sample detection by
detection chamber 117 through only the top and bottom                       fluorescence techniques, and an appropriate glass transition
regions of the detection chamber 117. Alternatively, the               50   temperature for PCR techniques. In one variation of this
microfluidic cartridge 100 may not further comprise any pro-                alternative embodiment, the intennediate substrate 120 is
visions for optical isolation of each detection chamber 117 in              composed of a cyclic olefin polymer (COP), produced by
the set of detection chambers 116, aside from constructing the              injection molding, with a glass transition temperature
set of detection chambers 116 with a material having low                    between 136 and 163° C. In yet another alternative embodi-
autofluorescence.                                                      55   ment, the intermediate substrate 120 may be composed of any
   Additionally, each detection chamber 117 in the set of                   appropriate material, for example, a polycarbonate based
detection chambers 116 may be further optimized to meet                     polymer.
volumetric capacity requirements, facilitate high thermocy-                    Preferably, the intermediate substrate 120 of the microflu-
cling rates, facilitate optical detection, and facilitate filling in        idic cartridge l 00 is coupled to the top layer 110 and partially
a manner that limits bubble generation. Alternatively each             60   separated from the top layer 110 by a film layer 125. The film
detection chamber 117 in the set of detection chambers 116                  layer 125 functions to isolate individual fluidic pathways 165
may not be optimized to meet volumetric capacity require-                   of the microfluidic cartridge, to prevent leakage, to provide an
ments, facilitate high thermocycling rates, facilitate optical              appropriate environment for sample processing and conduct-
detection, and/or facilitate filling in a mam1er that limits                ing a molecular diagnostic protocol, and to provide access
bubble generation.                                                     65   between a microfluidic channel (of a fluidic pathway 165)
   The top layer 110 of the microfluidic cartridge 100 may                  above the film layer 125 and elements below the film layer
further comprise a set of cartridge-aligning indentations 180,              125 (e.g. waste chamber and/or fluidic pathway occluder).
                                                      US 9,403,165 B2
                               9                                                                      10
Preferably, the film layer is a polypropylene (PP) with an              generated within a fluidic pathway 165 of the microfluidic
appropriate glass transition temperature, such that it is PCR           cartridge 100 are isolated from waste fluids generated within
compatible and thermally bondable to the top layer 110;                 other fluidic pathways 165 of the microfluidic cartridge 100.
however, the film layer may alternatively be any appropriate            In a specific embodiment of the microfluidic cartridge 100
material. In a specific embodiment, the film layer 125 is a             with a continuous waste chamber, the waste chamber has a
polypropylene film between 30 and 100 microns thick and die             volumetric capacity of approximately 25 mL; however, the
cut to produce openings at a set of occlusion positions, to             waste chamber 130 of another embodiment may have a dif-
provide access between a microfluidic channel of a fluidic              ferent volumetric capacity. The intermediate substrate 120
pathway 165 above the film layer 125 and elements below the             farther comprises a waste vent 135, which provides access
film layer 125. In this specific embodiment, the openings are      10   between a microfluidic charmel of a fluidic pathway 165
slightly oversized prior to assembly, in order to allow for             above the film layer 125 and the waste chamber 130. Prefer-
constriction during assembly (due to thermal and pressure               ably, the intermediate substrate 130 comprises more than one
effects) and to provide higher tolerance during assembly of             waste inlet 136, such that the waste chamber is accessible at
microfluidic cartridge layers. Alternatively, the film layer is         more than one location along a fluidic pathway 165 through
any appropriate material such that it substantially isolates       15   the waste inlets 136. Alternatively, the intermediate substrate
individual fluidic pathways, and is easily processable to pro-          120 may include a single waste inlet 136, such that all waste
vide access between a microfluidic channel of a fluidic path-           fluids generated within the microfluidic cartridge 100 are
way 165 above the film layer and elements below the film                configured to travel through the single waste inlet 136 into the
layer 125.                                                              waste chamber 130. Also, as shown in FIG. lB, the interme-
   Preferably, the top layer 110, the film layer 125, and the      20   diate substrate 120 may eomprise a waste vent 131, such that
intermediate substrate are bonded together, such that the top           the waste chamber 130 is vented to prevent pressure build up
layer 110, film layer, 125, and intermediate substrate form a           in the waste chamber as waste fluid is added.
bonded unit with a hermetic seal to prevent fluid leakage. A               As shown in FIGS. 1B arid 4, the waste chamber 130
hermetic seal is preferably formed using a silicone rubber              formed by the intermediate substrate 120 preferably has a
layer coupled to the film layer 125, but may alternatively be      25   corrugated surface 137, such that the waste chamber 130 is
formed using an alternative material or method. In a specific           not only configured to receive and isolate a waste fluid, but
embodiment, a hermetic seal formed using a silicone rubber              also fonctions to 1) provide structural stability for the microf-
layer is only required at locations of openings within the film         luidic cartridge 100 and 2) allow elements external to the
layer (e.g., at locations where an external occluder interacts          microfluidic cartridge 100 to enter spaces formed by the
with the mierofluidic cartridge). Preferably, in an embodi-        30   corrugated surface 137, for greater accessibility to elements
ment where the top layer 110, the film layer 125, and the               ofthemicrofluidic cartridge 100.Also showninFIGS. lB and
intermediate substrate 120 are substantially identical materi-          4, each of the ridges in the corrugated surface 137 may not
als (e.g. polypropylene), at least one of thernial bonding,             have the same dimensions, as a result of the locations of
adhesives, and ultrasonic welding are used to coupled the               elements within and external to the microfluidic cartridge
layers 110, 125, 120 together. In an embodiment where the          35   100. In an embodiment of the waste chamber 130 with a
top layer 110, the film layer 125, and the intennediate sub-            corrugated surface 137, at least two ridges of the com1gated
strate 120 are substantially different materials-a combina-             surface 137 are preferably the sarne height, such that the
tion of thermal bonding methods and adhesives may be used               microfluidic cartridge 100 sits substar1tially level on a flat
to bond the top layer 110, the film layer 125, and the inter-           base. In an alternative embodiment, all ridges of the corru-
mediate substrate 120 of the microfluidic cartridge 100            40   gated surface 137 of the waste chamber 130 are identical, for
together. In an alternative embodiment, the top layer 110, the          structural synnnetry, and in yet another embodiment, the
film layer 125, and the intern1ediate substrate 120 of the              waste chamber 130 may not have a corrugated surface 137.
microfluidic cartridge 100 may be thermally bonded together                In one preferred embodiment, the intennediate substrate
in a single step. In yet another alternative embodiment, the top        120 of the microfluidic cartridge 100 further comprises a set
layer 110, the film layer 125, and the intermediate substrate      45   of valve guides, which function to direct a series of external
120 may alternatively be modular, in applications where a               pins or other indenters through the valve guides at a set of
portion of the microfluidic cartridge 100 is partially reusable         occlusion positions 141, thus affecting flow through a microf-
(e.g. in an application where the waste chamber may be                  luidic challllel of a fluidic pathway 165 at the set of occlusion
discarded after use, but the top layer and film may be reused).         positions 141. The set of valve guides 127 may also function
In yet another alternative embodiment, the top layer 110, the      50   to facilitate alignment of the microfluidic cartridge 100
film layer 125, and the intennediate substrate 120 may only             within an external molecular diagnostic module. In a first
be partially bonded, such that a molecular diagnostic system,           embodiment, as shown in FIG. lB, the set of valve guides 127
into which the microfluidic cartridge 100 is loaded, is con-            comprises holes within the intermediate substrate 120 at the
figured to compress the top layer 110, the film layer 125, and          set of occlusion positions 141, with sloped edges configured
the intermediate substrate 120 together, preventing any fluid      55   to direct a pin or indenter through the holes. In the first
leakage.                                                                embodiment, the set of valve guides 127 may be produced in
   As shown in FIG. lB, the intennediate substrate 120 of an            the intern1ediate substrate 120 by injection molding, or may
embodiment of the microfluidic cartridge l 00 is configured to          alternatively be produced by drilling, countersinking, cham-
form a waste chamber 130, which fimctions to receive and                fering, and/or beveling. In ar10ther embodiment, the set of
isolate waste fluids generated within the microfluidic car-        60   valve guides 127 comprises grooves with holes, such that a
tridge 100. The waste chamber 130 is preferably continuous              pin or indenter is configured to travel along a groove and
and accessible by each fluidic pathway 165 of the microflu-             through a hole that defines the valve guide. In a simplified
idic cartridge 100, such that all waste fluids generated within         alternative variation, the set of valve guides 127 may com-
the microfluidic cartridge 100 are deposited into a common              prise holes through the intermediate substrate 120, wherein
waste chamber; however, each fluidic pathway 165 of the            65   the holes do not have sloped edges. In yet another simplified
microfluidic cartridge 100 may alternatively have its own               alternative variation, the set of valve guides 127 may com-
corresponding waste chamber 130, such that waste fluids                 prise a slot configured to provide access to the elastomeric
                                                      US 9,403,165 B2
                              11                                                                     12
layer 140 by a group of occluding objects (e.g. pins or indent-         (e.g. syringe pump). When not in operation, however, the
ers ), rather than a single occluding object.                           normally closed position 43 is configured to prevent leakage
1.3 Microfluidic Cartridge-Elastomeric and Bottom Layers                and/or fluid bypass. The normally closed position may also be
   As shown in FIGS. lB and SA-SD, an embodiment of the                 held closed by an occluding object, to prevent leakage even
microfluidic cartridge 100 also comprises an elastomeric                under pressure provided by a fluid delivery system, or under
layer 140 partially situated on the intern1ediate substrate 120,        pressure experienced during a high temperature step (e.g.,
which functions to provide a deforniable substrate that, upon           thennocycling) to prevent evaporation of a san1ple undergo-
deformation, occludes a microfluidic channel of a fluidic               ing thermocycling.
pathway 165 contacting the elastomeric layer 140 at an occlu-              The microfluidic cartridge 100 may further comprise a
sion position of a set of occlusion positions 141. Preferably,     10   bottom layer 170 configured to couple to the intermediate
the elastomeric layer 140 comprises an inert. liquid imper-             substrate. which fimctions to allow waste to be contained
meable material, of an appropriate thickness, that can be               within the microfluidic cartridge 100, and allow microfluidic
heated to temperatures encountered during manufacturing                 cartridges to be stacked. The bottom layer thus facilitates
and/or specified in a molecular diagnostic protocol, without            reception, isolation, and containment of a waste fluid within
substantial damage (i.e. compromised surface and/or loss of        15   the waste chamber. Preferably, the bottom layer 170 is com-
mechanical robustness) and is chemically compatible with a              posed of the san1e material as the intennediate substrate 120
PCR assay. Preferably, the elastomeric layer 140 is non-                for cost and manufacturing considerations, and bonded to the
continuous, such that portions of the elastomeric layer 140 are         intermediate substrate 120 in a manner that provides a her-
positioned relative to the intermediate substrate 120 in a man-         metic seal, such that a liquid within the waste chamber 130
ner that directly covers holes provided by the set of valve        20   does not leak out of the waste chamber 130. In a specific
guides 127. Alternatively, the elastomeric layer 140 is a con-          embodiment, the bottom layer 170 and the intermediate sub-
famous layer, spam1ing a majority of the footprint of the               strate 120 are both composed of a polypropylene-based mate-
microfluidic cartridge 100 while covering holes provided by             rial, and bonded together using an adhesive. In an embodi-
the set of valve guides 127. In a specific embodiment, the              ment of the microfluidic cartridge 100 where the waste
elastomeric layer 140 comprises 500 micron thick strips of a       25   chamber 130 has a corrngated surface, the bottom layer 170
low-durometer silicone that can be heated to at least 120° C.           preferably only seals voids defining the waste chamber 130,
without substantial damage, which are bonded to a portion of            such that non-waste chamber regions (i.e. non-waste housing
the intermediate substrate 120 using a silicone-based adhe-             regions) are not covered by the bottom layer 170. Alterna-
sive and slightly compressed between the film layer 125 and             tively, the microfluidic cartridge 100 may omit the bottom
the intermediate substrate 120. In a variation of the specific     30   layer 170, such that any waste fluid that enters the waste
embodiment, the elastomeric layer 140 may alternatively be              chamber 130 completely leaves the microfluidic cartridge
held in place solely by pressure between the intermediate               100 and is collected off-cartridge by a waste-collecting sub-
layer 120 and the top layer 110. Preferably, the elastomeric            system of an external molecular diagnostic system. In this
layer 140 is reversibly deformable over the usage lifetime of           alternative embodiment, the intermediate substrate 120 is
the microfluidic cartridge 100, such that any occlusion of a       35   configured to fluidically couple to the waste-collecting sub-
microfluidic channel of a fluidic pathway 165 contacting the            system.
elastomeric layer 140 is reversible over the usage lifetime of          1.4 Microfluidic Cartridge-Magnet Housing
the microfluidic cartridge. Alternatively, the elastomeric                 The magnet housing region 150 of the microfluidic car-
layer 140 may not be reversibly deformable, such that an                tridge 100 functions to provide access to and/or house at least
occlusion of a microfluidic channel of a fluidic pathway 165       40   one magnet 152 providing a magnetic field 156 for purifica-
contacting the elastomeric layer 140 is not reversible.                 tion and isolation of nucleic acids. Preferably, the magnet
   I11e set of occlusion positions 141 preferably comprises at          housing region 150 is defined by the film layer and the inter-
least two types of occlusion positions, as shown in FIG. lC,            mediate substrate, such that the film layer and the intermedi-
including a normally open position 42 and a normally closed             ate substrate form the boundaries of the magnet housing
position 43. As shown in FIGS. SA-SD, the elastomeric layer        45   region 150. In an embodiment of the microfluidic cartridge
140 at a normally open position 42 of the set of occlusion              100 comprising a bottom layer 170, the magnet housing
positions 141 may be closed upon occlusion by an occluding              region 150 may further be defined by the bottom layer 170,
object (FIGS. SB and SD). Preferably, a nonnally open posi-             such that the bottom layer partially forms a boundary of the
tion 42 is configured to withstand pressures that can be gen-           magnet housing region 150. The magnet housing region 150
erated by a fluid delivery system (e.g. a syringe pump) with-      50   is preferably a rectangular prism-shaped void in the microf-
out leaking, upon occlusion by an occluding object at the               luidic cartridge 150, and accessible only through one side of
normally open position 42. In one specific example, a 1h                the microfluidic cartridge 100, as shown in FIG. lB. Prefer-
barrel-shaped pin head may be used to fully occlude a nor-              ably, the magnet housing region 150 can be reversibly passed
mally open position 42 having an arched cross section, as in            over a magnet 152 to house the magnet 152, and retracted to
FIG. SC, with near constant pressure on the portion of the         55   remove the magnet 152 from the magnet housing region 150;
elastomeric layer compressed between the occluding object               however, the magnet 152 may alternatively be irreversibly
and occluding position.                                                 fixed within the magnet housing region 150 once the magnet
   The normally closed position 43 of the set of occlusion              152 enters the magnet housing region 150.
positions 141, functions to be normally closed, but to be                  Preferably, the maguet housing region 150 is bounded on at
forced open in response to fluid delivery by a fluid delivery      60   least two sides by the waste chamber 130, and positioned near
system. In one variation, the normally closed position 43 may           the middle of the microfluidic cartridge 100, such that a
be forn1ed by manufacturing (e.g. injection molding) the top            fluidic pathway 165 passing through the magnetic field 156
layer 100, such thatthe top layer material at a normally closed         passes through the magnetic field 156 at least at one point
position 43 extends down to the elastomeric layer 140. If an            along an intermediate portion of the fluidic pathway 165.
occluding object is held away from the normally closed posi-       65   Preferably, the magnet housing region 150 also substantially
tion 43, the occlusion position is closed, but can be forced            spans at least one dimension of the microfluidic cartridge,
open due to fluid pressure applied by a fluid delivery system           such that multiple fluidic pathways 165 of the microfluidic
                                                      US 9,403,165 B2
                              13                                                                      14
cartridge 100 cross the same magnet housing region 150,                 erably, microfluidic chatn1els may be etched, formed,
magnet 152, and/or magnetic field 156. Alternatively, the               molded, cut, orotherwise shaped into the rigid structure of the
magnet housing region 150 may be configured such that a                 top layer 110, and either remain on one side of the top layer
magnet within the magnet housing region 150 provides a                  110, or pass through the thickness of the top layer 110.
magnetic field spanning all fluidic pathways 165 of the                    In one variation, in the orientation of the microfluidic car-
microfluidic cartridge in their entirety. In alternative embodi-        tridge 100 shown in FIG. l1B, a fluidic pathway 165 is
ments, the microfluidic cartridge may comprise more than                preferably located primarily on the bottom side of the top
one magnet housing region 150, a magnet housing region 150              layer 110, comprising a segment running to a vent region 190
may be configured to receive and/or house more than one                 on the top side of the top layer 110. All other segments of the
magnet 152, and/or may not be positioned near the middle of        10   fluidic pathway 165 are preferably located on the bottom side
the microfluidic cartridge 100. In yet another alternative              of the top layer 110, allowing the fluidic pathway 165 to be
embodiment, the magnet housing region 150 may perma-                    sealed by the film layer 125 without requiring a separate film
nently house a magnet 152, such that microfluidic cartridge             layer to seal chatn1els located on the top of the top layer 110.
comprises a magnet 152, integrated with the intermediate                   In another variation, in the orientation of the microfluidic
substrate 120. In embodiments where the magnet 152 is              15   cartridge 100 shown in FIG. lB, a fluidic pathway 165 is
retractable from the microfluidic cartridge 100, the magnet             preferably located primarily on the bottom side of the top
152 may be a permanent magnet or an electromagnet. In                   layer 110, comprising a segn1ent running to a detection cham-
embodiments where the magnet 152 is configured to be inte-              ber 163 on the top side of the top layer 110 and a segment
grated with the microfluidic cartridge 100, the magnet 152 is           running away from the detection chamber 164 on the top side
preferably a permanent magnet, which provides a stronger           20   of the top layer 110. In this variation, the fluidic pathway 165
magnetic field per unit volume.                                         thus crosses the thickness of the top layer 110 upstream of the
1.5 Microfluidic Cartridge-Fluidic Pathways                             first segment running to the detection chamber 163, and
   The set of fluidic pathways 160 of the microfluidic car-             crosses the thickness of the top layer 110 downstream of the
tridge 100 functions to provide a fluid network into which              segment running away from the detection chamber 164, and
volumes of sample fluids, reagents, buffers and/or gases used      25   crosses the thickness of the top layer 110 to couple to a sample
in a molecular diagnostics protocol may be delivered, out of            port 114 and a reagent port 115 on the top side of the top layer
which waste fluids may be eliminated, and by which pro-                 110. In another variation, as shown in FIG. 6C, a fluidic
cessed nucleic acid samples may be delivered to a detection             pathway 165 is preferably located primarily on the bottom
chamber for analysis, which may include amplification and/              side of the top layer 110, comprising only a segment rumling
or detection. Preferably, each fluidie pathway 165 in the set of   30   away from the detection chamber 164 on the top side of the
fluidic pathways 160 is forn1ed by at least a portion of the top        top layer 110. In this other variation, the fluidic pathway 165
layer, a portion of the film layer, and a portion of the elasto-        thus crosses the thickness of the top layer 110 downstream of
meric layer 140, such that each fluidic pathway 165 may be              the second portion, and crosses the thickness of the top layer
occluded upon deformation of the elastomeric layer 140 at a             110 to couple to a sample port 114 and a reagent port 115 on
set of occlusion positions 141. Additionally, at least one flu-    35   the top side of the top layer 110. Alternatively, other embodi-
idic pathway 165 in the set offluidic pathways 160 is prefer-           ments may comprise a fluidic pathway 165 with a different
ably fluidicallycoupled to a sampleport-reagentportpairl 13             configuration of portions on the top side of the top layer 110
of the set of sample port-reagent port pairs 112, a fluid port          and/or portions on the bottom side of the top layer 110.
118, a waste chamber 130, and a detection chamber 117 of the               As shown in FIGS. lC, 6C, 7 and 9, a fluidic pathway 165
set of detection chambers 116. Furthennore, at least one           40   of the set offluidic pathways 160 is branched and preferably
fluidic pathway 165 in the set of fluidic pathways 160 is               comprises an i1litial segment 174 fluidically coupled to a fluid
preferably configured to be occluded upon deformation of the            channel 119 coupled to a fluid port 118, a sample segment 175
elastomeric layer 140, configured to transfer a waste fluid to          coupled to a sample port 114, a reagent segment 176 coupled
the waste chamber 30, comprises a capture segment 166                   to a reagent port 115, a capture segment 166 passing through
passing through the heating region 195 and a magnetic field        45   at least one of the heating region 195 and a magnetic field 156,
156, and is configured to pass through the vent region 190              a vent segment 177 configured to pass through the vent region
upstream of a detection chamber 117. Alternative embodi-                190, a segment running to a detection chamber 163, a segment
ments may omit preferred elements of the embodiment of the              running away from the detection chamber 164, and at least
fluidic pathway 165 described above, such as a vent region              one waste segment 178, 179 configured to transfer a waste
190 or a heating region 195, or add additional elements to the     50   fluid to a waste chamber 130. Individual segments of the
embodiment of the fluidic pathway 165 described above.                  fluidic pathway 165 are preferably configured to pass through
   A fluidic pathway 165 of the set offluidic pathways 160              at least one occlusion position of the set of occlusion positions
may comprise portions (i.e. microfluidic channels) that are             141, to controllably direct fluid flow through portions of the
located on both sides of the top layer 110, but is preferably           fluidic pathway 165. A fluidic pathway 165 may also further
located primarily on the bottom side of the top layer (in the      55   comprise an end vent 199, wllich functions to prevent any
orientation shown in FIG. lB). In the orientation of the                fluid from escaping the microfluidic channel.
microfluidic cartridge 100 shown in FIG. lB, a microfluidic                The initial segment 174 of the fluidic pathway 165 func-
channel on top of the top layer 110 may be farther covered by           tions to deliver common liquids and/or gases from a fluid port
second film layer 168 that seals the microfluidic cham1el on            118 through at least a portion of the fluidic pathway 165, the
top of the top layer 110. The second film layer 168 may be         60   sample segment 175 fimctions to deliver a volume of a sample
comprise a cyclic olefin polymer (COP) film, thermally or               fluid (e.g. sample comprising nucleic acids bound to mag-
adhesively bonded to the top layer 110, or alternatively may            netic beads) to a portion of the fluidic pathway 165, and the
comprise another material that is bonded to the top layer 110.          reagent segment 176 fonctions to deliver a volume of fluid
The use of film layers 125, 168 to cover microfluidic channels          comprising a reagent to a portion of the fluidic pathway 165.
on either side of the top layer 11 facilitates manufacturing,      65   The capture segment 166 functions to facilitate isolation and
such that long stretches of a fluidic pathway 165 do not need           purification of nucleic acids from the volume of the sample
to be produced within the interior of the top layer 110. Pref-          fluid, and may bes-shaped and/or progressively narrowing, to
                                                      US 9,403,165 B2
                              15                                                                       16
increase the efficiency and/or effectiveness of isolation and            away from the detection chamber 164. In the first embodi-
purification. Alternatively, the capture segment 166 may alto-           ment, the first, second, third, fifth, and sixth occlusion posi-
gether be replaced by a substantially straight portion 166 or            tions 142, 143, 144, 146, 147 are nornially open positions 42
any other geometric shape or configuration that functions to             and the fourth, seventh, and eighth occlusions positions 145,
facilitate isolation and purification of nucleic acids from the          148, 149 are normally closed positions 43, as shown in FIG.
volume of the sample fluid. The capture segment 166 of the               1C.
fluidic pathway 165 preferably has an aspect ratio less than                The occlusion positions of the set of occlusion positions
one, which functions to facilitate capture of magnetic par-              141 of the first embodiment are preferably located such that
ticles, but may alternatively have an aspect ratio that is not           occluding subsets of the set of occlusion positions 141 defines
less than one.                                                      10   unique truncated fluidic pathways to controllably direct fluid
   The vent segment 177 functions to deliver a processed                 flow. For example, as shown in FIG. lD, occluding the fluidic
sample fluid through the vent region 190 for gas removal. The            pathway 165 at the first, third, fourth, and sixth occlusion
segment running to a detection chan1ber 163 functions to                 positions 142, 144, 145, 147 forms a truncated pathway by
deliver a processed sample fluid to the detection chamber 117            which a volume of a sample fluid, comprising nucleic acids
with a reduced quantity of gas bubbles, and the segment             15   bound to magnetic beads and delivered into the sample port
rum1ing away from the detection chamber 164 fm1ctions to                 114, may flow past the second occlusion positions 143 into
deliver a fluid away from the detection chamber 117. The                 the capture segment 166 for isolation and purification of
segments may be arranged in at least one of several configu-             nucleic acids using the heating region 195 and the magnetic
rations to facilitate isolation, processing, and amplification of        field 156. Nucleic acids bound to magnetic beads may thus be
a nucleic acid sample, as described in three exemplary              20   trapped within the capture segment166 by the magnetic field
embodiments below:                                                       156, while other substances in the volume of sample fluid may
   A first embodiment, as shown in FIG. lC, of a fluidic                 passintothewastechamber130bypassingthefifthocclusion
pathway 165 preferably comprises an initial segment 174                  position 146. Following this subset ofocclusion positions, the
fluidically coupled to a fluid cham1el 119 coupled to a shared           occlusion at the first occlusion position 142 may be reversed,
fluid port 118, a sample segment 175 coupled to a sample port       25   as shown in FIG. lE, and the fluidic pathway 165 may be
114 and to the initial segment 174, and an s-shaped capture              occluded at the second occlusion position 143 to form a
segment 166, configured to pass through the heating region               second truncated pathway by which a wash fluid may be
195 and a magnetic field 156, coupled to the initial segment             delivered through the fluid port 118, into the capture segment
174 and the sample segment 175. In a variation of the first              166 (thus washing the trapped magnetic beads), and into the
embodiment, the s-shaped capture segment 166 may com-               30   waste chamber 130 by passing the fifth occlusion position
prise an initial wide arc 166 to provide a greater surface area          146. The occlusion at the second occlusion position 143 may
for magnetic bead capture. In another variation of the first             then be reversed, and the first occlusion position 142 may be
embodiment, the capture segment 166 may alternatively be a               occluded (as shown in FIG. lD), so that other fluidic path-
progressively narrowing s-shaped capture segment 166. The                ways in the set offluidic pathways 160 may be washed. After
first embodiment of the fluidic pathway 165 also comprises a        35   all fluidic pathways have been washed, a volume of air may be
reagent segment 17 6 coupled to a reagent port 115 and to the            transferred through the fluid port 118 to prevent mixture of a
capture segment 166, a vent segment 177 coupled to the                   wash solution with a release solution.
reagent segment 176 and configured to pass through the vent                 Thereafter in the first embodiment, as shown in FIG. lE,
region 190, a segment running to a detection chamber 163                 the fluidic pathway 165 may be occluded at the second occlu-
from the vent region 190, a winding segment nmning away             40   sion position 143 and the occlusion at the first occlusion 142
from the detection chamber 164, and an end vent 199 coupled              may be reversed, thus creating a third trm1cated pathway as
to the segment running away from the detection chamber 164.              shown in FIG. lD. A release solution may then be delivered
The first embodiment of the fluidic pathway 165 also com-                through the fluid port 118, into the capture segment 166, and
prises a first waste segment 178 configured to couple the                to the waste chamber 130 by passing the fifth occlusion posi-
initial segment 174 to the waste chamber 130, and a second          45   tion 146. The release solution may then be sealed within a
waste segn1ent 179 configured to couple the capture segment              fourth truncated pathway (including the capture segn1ent
166 to the waste chamber 130. The first waste segment 178                166) of the fluidic pathway 165 by occluding the fluidic
preferably functions to allow evacuation of excess release               pathway at the fifth occlusion position 146, as shown in FIG.
fluids from a fluidic pathway 165, for precise metering of the           lF. A release solution may then be delivered to other fluidic
amount of release reagents used in a molecular diagnostic           50   pathways of the set offluidic pathways 160.
procedure using a low volume of sample.                                     Thereafter, as shown in FIG. 1G, the occlusion atthe fourth
   In the first embodiment, the set of occlusion positions 141           occlusion position 145 may be reversed, creating a fifth trun-
comprises a first occlusion position 142 located along the               cated pathway, and release solution within the fluidic path-
initial segment 174 between points at which the initial seg-             way 165 may be metered by pumping air through the fluid
ment couples to the fluid channel 119 and to the capture            55   port 118, which fm1ctions to push a portion of the release
segment 166. The set of occlusion positions 141 also com-                solution into the waste chamber 130. A volume of release
prises a second occlusion position 143 located along the                 solution will still be maintained within the capture segn1ent
sample segment 175, a third occlusion position 144 located               166 at this stage. As shown in FIG. 1H, the first and the fourth
along the reagent segment 176, a fourth occlusion position               occlusion positions 142, 145 may then be occluded to fonn a
145 located along the first waste segment 178, and a fifth          60   sixth truncated pathway sealing the volume of release solu-
occlusion position 146 located along the second waste seg-               tion, with the captured magnetic beads bom1d to nucleic
ment 179. In the first embodiment, the set of occlusion posi-            acids, within the capture segment 166. The volume of the
tions 141 also comprises a sixth occlusion position 147                  remaining release solution is therefore substantially defined
located along the vent segment 177 upstream of the vent                  by the microcham1el volume between jm1ctions in the fluidic
region 190, a seventh occlusion position 148 located along the      65   pathway 165 near the fourth and sixth occlusion positions
segn1ent rurming to the detection chamberl63, and an eighth              145, 147, and may be any small volume but in a specific
occlusion position 149 located along the segment running                 variation is precisely metered to be 23+/-l microliters.
                                                      US 9,403,165 B2
                              17                                                                       18
Release solution may be sealed within capture segments of                segment 178', coupled to the initial segment 174' at a point
other fluidic pathways using a similar process. A heater may             between points co11I1ecting the initial segment 174' to the
then be provided at the sixth truncated pathway, inducing a              san1ple segment 175' and to the capture segment 166'. The
pH shift within the sixth truncated pathway to unbind nucleic            first waste segment 178' is configured to couple the initial
acids from the magnetic beads.                                           segment 174' to the waste chamber 130. The second embodi-
   Thereafter in the first embodiment, as shown in FIG. H the            ment of the fluidic pathway 165' also comprises a second
occlusions at the first and third occlusion positions 142, 144           waste segment 179' configured to couple the capture segn1ent
may be reversed, defining a seventh truncated pathway, and               166' to the waste chamber 130', and an end vent segment 197'
the entire released nucleic acid sample (e.g. -20 micro liters)          coupled to the capture segment 166' downstream of the point
may be aspirated out of the microfluidic cartridge through the      10   of com1ection to the second waste segment 179', and coupled
reagent port 115. This released nucleic acid sample is then              to an end vent 199. The end vent segn1ent 197' fimctions to
used to reconstitute a molecular diagnostic reagent stored off           provide fine metering of a fluid flowing through the fluidic
of the microfluidic cartridge 100. During the reconstitution,            pathway 165'.
the occlusion at the sixth occlusion position 147 may be                    In the second embodiment, the set of occlusion positions
reversed, and the fluidic pathway 165 may be occluded at the        15   141' comprises a first occlusion position 142' located along
first occlusion position 142 to form an eighth tnmcated path-            the initial segment 174' between points at which the initial
way, as shown in FIG. lJ. Once reconstitution of the molecu-             segment couples to the fluid cha11I1el 119' and to the sample
lar diagnostic reagent with the released nucleic acid sample is          segn1ent 175'. The set of occlusion positions 141' also com-
complete and well mixed, the reconstituted mixture may then              prises a second occlusion position 143' located along the
be dispensed through the reagent port 115, through the eighth       20   sample segment 175', a third occlusion position 144' located
truncated pathway, and to the detection chamber 117, by                  along the reagent segment 176', a fourth occlusion position
using a fluid handling system to push the seventh occlusion              145' located along the first waste segment 178', and a fifth
position (normally closed) open. The detection chamber 117               occlusion position 146' located along the second waste seg-
is completely filled with the mixed reagent-nucleic acid                 ment 179'. In the second embodiment, the set of occlusion
sample, after which the fluidic pathway 165 is occluded at the      25   positions 141' also comprises a sixth occlusion position 147'
third, sixth, seventh and eighth occlusion positions 144, 147,           located along the vent segment 177' upstream of the vent
148, 149, defining ninth truncated pathway, as shown in FIG.             region 190, a seventh occlusion position 148' located along
lK. Other pathways of the set offluidic pathways 165 may be              the segment IU11Iling to the detection chamber 163', and an
similarly configured to receive a reagent-nucleic acid mix-              eighth occlusion position 149' located along the segment
ture. An external molecular diagnostic system and/or module         30   ru11I1ing away from the detection chamber 164'. Additionally,
may then perform additional processes, such as thern1ocy-                in the second embodiment, the set of occlusion positions 141
cling and detection, on the volume of fluid within the detec-            comprises a ninth occlusion position 157' located along the
tion chamber 117.                                                        sample segment 175' between the sample port 114 and the
   An alternative variation of the first embodiment may fur-             second occlusion position 143, a tenth occlusion position 158'
ther comprise additional occlusion positions or alternative         35   located along the end vent segment 197', and an eleventh
variations of the set of occlusion positions 141, such that              occlusion position 159' located along the capture segment
occlusion at the additional occlusion positions permanently              166' between points at which the capture segment 166'
seals the waste chan1ber from the fluidic pathway 165. Other             couples to the end vent segment 197' and to the vent segment
alternative variations of the first embodiment may also com-             177'.
prise configurations of the set of occlusion positions 141 that     40      The occlusion positions of the set of occlusion positions
are different than that described above. The variations may be           141' of the second embodiment are preferably located such
configured, such that the a fluidic pathway 165 facilitates              that occluding of subsets of the set ofocclusion positions 141'
meter release, does not allow meter release, facilitates addi-           defines unique tnmcated fluidic pathways to controllably
tion of other reagents (e.g. neutralization or DNase reagents),          direct fluid flow. For example, occluding the fluidic pathway
facilitates additional washing steps, and/or facilitates other      45   165' at the first, fourth, sixth, tenth, and eleventh occlusion
operations without changing the layout of the fluidic pathway            positions 142', 145', 147', 158', 159' forms a tnmcated path-
165 of a microfluidic cartridge embodiment. Thus, multiple               way by which a volume of a sample fluid, comprising nucleic
unique operations may be performed using the same microf-                acids bound to magnetic beads and delivered into the sample
luidic cartridge, by occluding fluidic pathways 160 at varied            port 114, may flow into the capture segment 166' for isolation
subsets of a set of occlusion positions 141.                        50   and purification of nucleic acids using the heating region 195
   A second embodiment, as shown in FIG. 6C, of a fluidic                and the magnetic field 156. Nucleic acids bound to magnetic
pathway 165' preferably comprises an initial segment 174'                beads may thus be trapped within the capture segn1ent 166' by
fluidically coupled to a fluid cha11I1el 119' coupled to a shared        the magnetic field 156, while other substances in the volUllle
fluid port 118', a sample segment 175' coupled to a sample               of sample fluid may pass into the waste chamber 130 by
port 114' and to the initial segment 174', and a capture seg-       55   passing the fifth occlusion position 146'. Following this sub-
ment 166', configured to pass through the heating region 195             set of occlusion positions, the occlusion at the first occlusion
and a magnetic field 156, coupled to the initial segment 174'.           position 142' may be reversed, and the fluidic pathway 165'
The second embodiment of the fluidic pathway 165' also                   may be occluded at the second occlusion position 143' to form
comprises a reagent segment 176' coupled to a reagent port               a second tnmcated pathway by which a wash fluid may be
115' and to the turnabout portion 176', a vent segment 177'         60   delivered through the fluid port 118, into the capture segment
coupled to the reagent segment 176' and to the capture seg-              166' (thus washing the trapped magnetic beads), and into the
ment 166' and configured to pass through the vent region 190,            waste chamber 130 by passing the fifth occlusion position
a segment running to a detection chamber 163' from the vent              146'. A volume of air may then be pumped through the fluid
region 190, a segmentnuming away from the detection cham-                port 118 to flush any remaining wash solution into the waste
ber 164', and an end vent 199 coupled to the segment running        65   chamber 130.
away from the detection chan1ber 164'. The second embodi-                   Thereafter, in the second embodiment, the fluidic pathway
ment of the fluidic pathway 165' also comprises a first waste            165' may be occluded at the fifth occlusion position 146' and
                                                      US 9,403,165 B2
                              19                                                                       20
the occlusion at the tenth occlusion position 158' may be               the segment running away from the detection chamber 164 11 •
reversed, closing access to the waste chamber 130 and open-             The third embodiment of the fluidic pathway 165 11 also com-
ing access to the end vent segment 197'. A release solution             prises a first waste segment 178 11 configured to couple the
may then be delivered through the fluid port 118, into the              initial segment 174 11 to the waste chamber 130, and a second
capture segment 166', and to the end vent segment 197'. The             waste segment 179 11 configured to couple the capture segment
volume of the release solution is therefore defined by the              166 11 to the waste chamber 130.
microchannel volume between the fourth and tenth occlusion                 In the third embodiment, the set of occlusion positions
positions 145', 158', and may be any small volume but in a              141 11 comprises a first occlusion position 142 11 located along
specific variation is precisely metered to be 15 microliters.           the initial segment 174 11 between points at which the initial
Thereafter, occluding the fluidic pathway 165' at the tenth        10   segment 174 11 couples to the fluid cham1el 119 11 and to the
occlusion position 158', reversing the occlusion at the fourth          sample segment 175 11 • The set of occlusion positions 141 11
occlusion position 145' (defining a fourth truncated pathway),          also comprises a second occlusion position 143 11 located
and delivering air through the fluid port 118 pushes any                along the sample segment 175 11 , a third occlusion position
remaining release buffer from the fluidic pathway 118 into the          144 11 located along the reagent segment 176 11 , a fourth occlu-
waste chamber 130, thereby ensuring that excess release            15   sion position 145 11 located along the first waste segment 178 11 ,
buffer is not later exposed to nucleic acids bound to the               and a fifth occlusion position 146 11 located along the second
magnetic beads (at this point, the nucleic acids are not sub-           waste segment 179 11 • In the third embodiment, the set of
stantially released from the magnetic beads because heat has            occlusion positions 141 11 also comprises a sixth occlusion
not been added). Thereafter, the fluidic pathway 165' is                position 147 11 located along the vent segment 177 11 upstream
occluded at the first and fourth occlusion positions 142', 145',   20   of the vent region 190, a seventh occlusion position 148 11
defining a fifth truncated pathway comprising the capture               located along the segment running to the detection chamber
segment 166', and the magnetic beads are heated to an appro-            163 11 , an eighth occlusion position 149 11 located along the
priate temperature and time (e.g., 60 degrees for 5 minutes)            segment running away from the detection chamber 164 11 , and
within the heating region 195 to release the nucleic acids from         a 11inth occlusion position 157"' located along the vent seg-
the magnetic beads and into the release buffer.                    25   ment 177 11 between the point at which the vent segment 177 11
   Thereafter, in the second embodiment, the occlusions at the          couples to the second waste segment 179 11 and the sixth occlu-
first and eleventh occlusion positions 142', 159' are reversed,         sion point 147 11 •
defining a sixth truncated pathway, the entire released nucleic            Similar to the first and the second embodiments, the occlu-
acid sample (e.g. -15 micro liters) may be aspirated out of the         sion positions of the set of occlusion positions 141 11 of the
microfluidic cartridge through the reagent port 115. This          30   third embodiment are preferably located such that an occlu-
released nucleic acid sample is then used to reconstitute a             sion of subsets of the set of occlusion positions 141 11 defines
molecular diagnostic reagent mixture stored off of the microf-          unique truncated fluidic pathways to controllably direct fluid
luidic cartridge 100. During the reconstitution process, the            flow. Example truncated fluidic pathways, defined by occlud-
occlusion at the sixth occlusion position 147' may be                   ing the fluidic pathway 165 11 using subsets of the set of occlu-
reversed, thus defining a seventh truncated pathway. Once          35   sion positions 141 11 , are shown in FIG. 7.
reconstitution of the molecular diagnostic reagent mixture                 Preferably, a fluidic pathway 165 of the set offluidic path-
with the released nucleic acid sample is complete and well              ways 160 comprises at least one of a first channel type 171, a
mixed, the reconstituted mixture may then be aspirated                  second chmmel type 172 with a reduced cross sectional area,
through the reagent port 115 through the seventh truncated              and a third channel type 173 with an curved surface as shown
pathway to the detection chamber 117, completely filling the       40   in FIG. 8A. A variation of the first cham1el type 171 has an
detection chamber 117, after which the fluidic pathway 165' is          approximately rectangular cross section with slightly sloping
be occluded at third, seventh, eighth, and ninth occlusion              walls, such that at least two walls of the first channel type 171
positions 144', 148', 149', 157' defining an eighth truncated           slope toward each other to facilitate manufacturing of the first
pathway. An external molecular diagnostic system and/or                 channel type 171; however, alternative variations of the first
module may then perform additional processes on the volume         45   channel type 171 may have non-sloping walls or walls that
of fluid within the detection chan1ber 117.                             slope away from each other. In specific embodiments of the
   An alternative variation of the second embodiment may                first channel type 171, the walls of the first channel type 171
further comprise additional occlusion positions or alternative          slope at 6° from vertical, to facilitate extraction of injection
variations of the set of occlusion positions 141', such that            molded parts, and are between 300 and 1600 microns wide
occlusion at the additional occlusion positions pennanently        50   and between 100 and 475 microns tall. In a first specific
seals the waste chamber from the fluidic pathway 165'. Other            embodiment of the second chmmel type 172, the cross section
alternative variations of the second embodiment may also                of the second chmmel type 172 is a 250 micron wide equilat-
comprise configurations of the set of occlusion positions 141'          eral triangle with the top truncated to be 200 microns deep. In
that are different than that described above.                           a second specific embodiment of the second channel type
   A third embodiment, as shown in FIG. 7, of a fluidic path-      55   172, the cross section of the second cham1el type is a truncated
way 165 11 preferably comprises an initial segment 174 11 flu-          triangle that is 160 microns wide and 160 microns deep. In a
idically coupled to a fluid channel 119 11 coupled to a shared          specific embodiment of the third channel type 173, the sur-
fluid port 118, a sample segment 175 11 coupled to a sample             face of the third channel type is defined by Gaussian function,
port 114 and to the initial segment 174 11 , and a capture seg-         and is 800 microns wide and 320 microns deep. Alternative
ment 166 11 coupled to the initial segment 174 11 • The third      60   embodiments of the third chmmel type 173 may comprise a
embodiment of the fluidic pathway 165 11 also comprises a               surface defined by any appropriate curved function.
reagent segment 176 11 coupled to a reagent port 115, a vent               The first cham1el type 171 is preferably used over a major-
segment 177 11 coupled to the reagent segment 176 11 and to the         ity of a fluidic pathway 165, and preferably in portions near a
capture segment 166 11 , and configured to pass through the             vent region 190, in a capture segment 166 configured to pass
vent region 190, a segment running to a detection chamber          65   through a magnetic field 156, and in a segment leading to a
163 11 from the vent region 190, a segment rumting away from            Detection chan1ber 163. Preferably, an embodiment of the
the detection chamber 164 11 , and an end vent 199 coupled to           first channel type 171, comprising a wide chmmel with little
                                                       US 9,403,165 B2
                               21                                                                       22
depth is used in regions configured to pass through a magnetic            tridge 100. The tag 198 may comprise a barcode, QR code, or
field 156, such that particles in the regions are driven closer to        other optical machine-readable tag, or may alternatively be an
the magnetic field source. The second channel type 172 is                 electronic tag, such as an RFID chip. The identifying infor-
preferably used near a vent region 190 of a fluidic pathway               mation preferably comprises at least information relating to
165, and preferably in portions of a fluidic pathway 165                  the position of a microfluidic cartridge 100 within a molecu-
leading to and away from a detection chamber 163, 164 (to                 lar diagnostic system, and information relating to samples
constrict fluid flow into the Detection chamber 117). The third           analyzed using the microfluidic cartridge 100 (e.g. how many
channel type 173 is preferably used in a portion of a fluidic             positions remain available for conducting tests). In alternative
pathway 165 near a normally open position 42 of the set of                variations, the tag may relate other infomrntion about samples
occlusion positions 141. Transitions between different chan-         10   (e.g. sample type, sample volume, sample concentration,
nel types 171, 172, 173 may be abrupt, or alternatively, may              date) processed using the microfluidic cartridge 100. Prefer-
be gradual, as shown in FIG. SB. The first, second, and third             ably, the tag does not interfere with procedures being per-
channel types 171, 172, 173 may also alternatively be used in             formed using the microfluidic cartridge, and is located in an
any appropriate portion of a fluidic pathway 165. Example                 unobtrusive position on the microfluidic cartridge 100, such
embodiments of channel types for segments ofa fluidic path-          15   as a side panel of the microfluidic cartridge 100. Alterna-
way are shown in FIG. SC.                                                 tively, the microfluidic cartridge 100 may not comprise a tag
   Multiple fluidic pathways may be configured to pass                    198, and a user or other entity may relate identifying infor-
through a single heating region 195 of the microfluidic car-              mation to the microfluidic cartridge 100 using any appropri-
tridge 100, a single vent region 190 of the microfluidic car-             ate element.
tridge 100, and/ora magnetic field 156 produced by a magnet          20      As a person skilled in the art will recognize from the
152 housed within a single magnet housing region 150. Pref-               previous detailed description and from the FIGURES and
erably all fluidic pathways of the set offluidic pathways 160             claims, modifications and changes can be made to the pre-
are configured to pass through a single heating region 195 of             ferred embodiments of the microfluidic cartridge 100 without
the microfluidic cartridge 100, a single vent region 190 of the           departing from the scope of this invention, as is shown in the
microfluidic cartridge 100, and a magnetic field 156 produced        25   example embodiment shown in FIGS. llA and l1B, and in
by a magnet 152 housed within a single magnet housing                     the alternative example embodiment of FIGS. 6A-6C,
region 150; however, alternative embodiments of the set of                wherein in the orientation of FIG. 6B, the intermediate sub-
fluidic pathways 160 of the microfluidic cartridge may com-               strate 120 comprising a waste chamber 130 is coupled to the
prise different configurations wherein fluidic pathways of the            top layer 110, and the elastomeric layer 140 is located on the
set of fluidic pathways 160 do not share a single heating            30   bottom of the microfluidic cartridge 100.
region 195, a single vent region 190, and/or a magnetic field             2. Specific Embodiment of a Microfluidic Cartridge
156.                                                                         The following description a specific embodiment of the
   Additionally, the set offluidic pathways 160 of the microf-            microfluidic cartridge 100 is for illustrative purposes only,
luidic cartridge 100 may comprise virtually any number of                 and should not be construed as definitive or limiting of the
fluidic pathway 165 and/or the set of Detection chambers 116         35   scope of the claimed invention.
may comprise virtually any nnn1ber of Detection chambers                     The specific embodimentofthemicrofluidic cartridge 100,
116 as can practically be integrated into the microfluidic                as shown in FIGS. llA and 118, meets SLAS ANSI guide-
cartridge 100. In one specific embodiment, the set of fluidic             lines for a microtiter plate footprint, governing the dimen-
pathways 160 may comprise twelve fluidic pathways 165,                    sions of the specific embodiment of the microfluidic cartridge
four of which are shown in FIG. 9.                                   40   100. The specific embodiment of the microfluidic cartridge
1.6 Microfluidic Cartridge-Additional Microfluidic Car-                   100 is thus 127.76 mm long and 85.48 mm wide.
tridge Elements                                                              The specific embodiment of the microfluidic cartridge l 00
   Il1e microfluidic cartridge 100 is preferably configured               comprises a top layer 110 including a set of twelve sample
such that actual valving members are not integrated into the              port-reagent port pairs 112, a set of twelve Detection cham-
microfluidic cartridge 100, thus, opening and/or occluding           45   bers 116, a shared fluid port 118, a heating region 195, and a
portions of a fluidic pathway 165 are perfom1ed by systems                vent region 190, an intermediate substrate 120, coupled to the
located external to the microfluidic cartridge. As an example,            top layer 110 and partially separated from the top layer 110 by
portions of a fluidic pathway 165 may be opened or occluded               a film layer 125, configured to form a waste chamber 130, an
at occlusion positions, as described above, by the action of a            elastomeric layer 140 partially situated on the intermediate
valving member or mechanism held beneath the card that               50   substrate 120; a magnet housing region 150 accessible by a
applies a biasing force to deform the elastomeric layer 140               magnet 152 providing a magnetic field 156; a bottom layer
and occlude a fluidic pathway 165. The force may be applied               170 coupled to the intern1ediate substrate 120 and configured
by a mechanical member (e.g., a pin, post, etc.), an electro-             to seal the waste chamber, and a set offluidic pathways 160,
mechanical member (e.g. a solenoid), a pneumatic or hydrau-               formed by at least a portion of the top layer 110, a portion of
lie member (e.g., air, water, etc.) or any other appropriate         55   the film layer 125, and a portion of the elastomeric layer 140.
means, as shown in FIGS. l OA and 10B. In some variations,                   The top layer 110 of the specific embodiment of the microf-
the cartridge may include one or more registration regions                luidic cartridge 100 functions preferably as described in Sec-
that allow the card to be aligned with respect to the valving             tion 1.1, and is composed of polypropylene with low autof-
member or mechanism. In alternative embodiments, the elas-                luorescence and a glass transition temperature suitable for
tomeric layer 140, the set of valve guides 127, and the set of       60   PCR. The majority of the top layer 110 of the specific embodi-
occlusion positions 141 may be omitted and replaced with                  ment is 1.5 111111 thick (aside from regions defining ports, the
valves integrated within the microfluidic cartridge 100, that             vent, the heating region 195 or fluidic pathways 165), and is
are configured to controllably occlude and open portions of a             produced by injection molding without the use of a mold
fluidic pathway 165.                                                      release. The polypropylene is clear to allow transmission of
   Other embodiments of the microfluidic cartridge 100 may           65   light in the detection chambers. The injection molding pro-
further comprise a tag 198 that functions to encode and pro-              cess defines the set of 12 sample port-reagent port pairs,
vide identifying information related to the microfluidic car-             which are located along one long edge of the top layer 110,
                                                      US 9,403,165 B2
                              23                                                                      24
and also defines the set of 12 deteetion chambers 116, which            silicone adhesive. Additionally, the elastomeric layer 140 is
are located along the opposite long edge of the top layer 110.          slightly compressed between the film layer 125 and the top of
The Detection chambers 117 do not completely transect the               the intennediate substrate (in the orientation shown in FIG.
top layer 110, as shown in FIGS. llA and l1B. Each detec-               l1B).
tion chamber 117 of the specific embodiment is identical and               The bottom layer 170 of the specific embodiment of the
comprised of three interconnected channels, configured in a             microfluidic cartridge 100 is composed of polypropylene,
circular arrangement, with each of the interconnected chan-             identical to that of the intermediate substrate 120. The bottom
nels approximately 0.4 mm deep and 1.6 mm wide at its                   layer is 1.5 mm thick, and is contiguous in the area of the set
widest point, resulting in a total volume of -10 mL for each            of Detection chambers 116, such that an outer perimeter of
detection chamber 117. The dimensions of the detection             10   the entire bottom layer 170 substantially spans the footprint
chambers 117 of the specific embodiment are such that the               of the microfluidic cartridge 100. The bottom layer 170 of the
detection chambers 117 facilitate heating from one side (re-            specific embodiment is bonded to the intermediate substrate
sulting in simpler heater design yet fast cycling given the             120 using polymer adhesive, providing a hermetic seal that
small depth of the channels), and also facilitate the injection         ensures that a waste fluid within the waste chamber 130 of the
molding process. The bottoms of the detection chambers 117         15   intermediate substrate 120 does not leak out of the waste
are fom1ed by the film layer 125, which is polypropylene film           chamber 130.
compatible with PCR (100 microns thick or less) that offers                The specific embodiment of the microfluidic cartridge 100
low autofluorescence. The film layer 125 can withstand tem-             comprises twelve fluidic pathways 165 in the set of fluidic
peratures up to 120° C. or more.                                        pathways 160, such that the microfluidic cartridge 100 is
    The injection molding process also defines the shared fluid    20   capable of testing up to twelve samples using twelve distinct
port 118 of the top layer 110, and the vent region 190, which           fluidic pathways 165. Each of the twelve fluidic pathways 165
is recessed 0.5 mm into the top surface of the top layer 110 (in        is coupled to one of the twelve san1ple port-reagent port pairs
the orientation shown in FIG. l1B), and is covered with a               113 on one end of the microfluidic cartridge 100, and coupled
polytetrafluoroethylene membrane, which is hydrophobic,                 to one of the twelve detection chambers 117 on the other end
gas permeable, and liquid impermeable. A paper label is            25   of the microfluidic cartridge, as shown in FIGS. llA and l1B.
bonded with adhesive to the top layer 110 over the vent region          Each fluidic pathway 165 is substantially identical (aside
190, which serves to identify the cartridge and protect the vent        from portions co11I1ecting to an initial segment 174 fluidically
region 190, as shown in FIGS. llA and 118. The injection                coupled to a fluid cha11I1el 119 coupled to a fluid port 118) and
molding process also defines the heating region 195, which is           identical to the first embodiment of a fluidic pathway
recessed and spans the long dimension of the top layer 110,        30   described in Section 1.5 and shown in FIG. IC. Additionally,
slightly offset from a midline of the top layer 110. The top            the microfluidic cha11I1els comprising each fluidic pathway
layer 110 of the specific embodiment requires approximately             165 are of the first channel type 171 and 500 microns wide by
15 grams of polypropylene, and all draft angles for the top             475 microns deep, aside from the microfluidic cha11I1els of the
layer 110 are a minimum of 4 degrees, as defined by the                 segments leading to and away from the detection chambers
injection molding process.                                         35   163, 164, the turnabout portions 166, and the vent segments
    In the specific embodiment, the intennediate substrate 120          177. Also, parallel microfluidic cha11I1els of the fluidic path-
is composed of a polypropylene material to minimize cost and            ways 165 of the specific embodiment are typically evenly
simplify assembly, and in the orientation shown in FIG. l1B,            spaced at 2.25 mm (center-to-center).
the top of the intermediate substrate 120 is 1.5 mm thick. The             The fluidic pathways 165 of the specific embodiment are,
film layer 125, partially separating the intermediate substrate    40   in their default condition, open at all occlusion positions,
120 from the top layer 110 is a polypropylene film with a               aside from the fourth, seventh, and eighth, occlusion posi-
nominal thickness of 50 microns. The film layer 125 is able to          tions 145, 148, 149, as shown in FIG. lC. Furthem10re, the
withstand temperatures of up to 95° C. encountered during               s-shaped capture segment 166 of a fluidic pathway of the
fabrication and during an intended PCR procedure, while                 specific embodiment is configured to have a volume capacity
being thermally bondable to the top layer 110. The top layer       45   of 22 ~LL, have a width of 5.5 mm, and weave back and forth
110 and the film layer 125 are bonded using thermal fusion              over a magnetic field 156, by crossing the magnet housing
bonding, and this subassembly is bonded to the intermediate             region 150. The depth of the s-shaped capture segment 166 is
substrate 120 using a polymer adhesive. Additionally, for               0.4 mm for the 1.6 mm wide cha11I1els and 0.475 for the 0.5
aligning layers 110,120,125 and bonding the top layer 110 to            mm narrower cha11I1el.
the intermediate substrate 120, plastic studs are configured to    50      The specific embodiment also comprises a barcode tag 198
extend from the top of the intennediate substrate 120 through           located on a vertical edge of the microfluidic cartridge 100, as
die-cut holes in the film layer 125 and injection molded holes          shown in FIG. llA. Additional features of the specific
in the bottom of the top layer 110. The intermediate substrate          embodiment of the microfluidic cartridge 100 are shown in
also comprises a set of valve guides 127, at a set of occlusion         FIGS. llA and l1B.
positions 141, which are holes with chamfered edges through        55   3. Assembly Method for an Embodiment of the Microfluidic
the intermediate substrate 127. Each valve guide in the set of             An embodiment of an assembly method 200 for an
valve guides 127 is 2.1 mmx2. l mm square, and configured to            embodiment of the microfluidic cartridge l 00 is shown in
accommodate an occluder with a 2 mmx2 mm square head for                FIGS.12A-12G. The assembly method 200 preferably com-
normally open positions 42 or 2.1 mm diameter circle to                 prises aligning the top layer to the film layer and thermally
accommodate a 2 mm diameter round pin for normally closed          60   bonding the two, using silicone adhesive to bond the elasto-
positions 43.                                                           meric layer to the intermediate substrate of the microfluidic
    The elastomeric layer 140 of the specific embodiment is             cartridge S210, compressing the top layer, the film layer, the
composed of a low durometer silicone, and comprises strips              elastomeric layer, and the intermediate substrate and bonding
that are 500 microns thick and that can withstand tempera-              the top/film layers to the elastomeric layer/intermediate sub-
tures of 120° C. at a minimum. The strips of the elastomeric       65   strate S220, bonding the intermediate substrate to the bottom
layer are arranged over the set of valve guides 127, and                layer S230, installing the vents of the vent region S250, and
bonded to the top of the intermediate substrate 120 using a             applying labels and packaging S260.
                                                       US 9,403,165 B2
                              25                                                                       26
   Step S210 recites aligning the top layer to the film layer and          An alternative embodiment of an assembly method 300, as
thermally bonding the two, using silicone adhesive to bond               shown in FIG.13, comprises thermally bonding the film layer
the elastomeric layer to the intem1ediate substrate of the               to the top layer to form a first subassembly S310; adding a
microfluidic cartridge, and functions to create a first subas-           vent to the first subassembly and applying a label to create a
sembly comprising the top layer, the film layer, the elasto-             second subassembly S320; applying an adhesive inside a
meric layer, and the intennediate substrate. Preferably, the             bottom flange of the intermediate substrate and bonding the
elastomeric layer is glued with silicone to the intermediate             bottom layer to the intem1ediate substrate S330; applying a
substrate; however, the elastomeric layer may alternatively be           tag to the intermediate substrate to create a third subassembly
solely compressed between the top layer/film layer and the               S340; positioning the elastomeric layer on the third subas-
intermediate substrate, without any adhesive. Preferably, a         10   sembly to create a fourth subassembly S350; applying adhe-
first jig is used to align the top layer and the film layer using        sive to the fourth subassembly S360; and coupling the second
pins in the jig and holes in the layers, and in an example               subassembly to the fourth subassembly S370.
embodiment of S210, the top layer is first placed face down in              The FIGURES illustrate the architecture, functionality and
the first jig, and the film layer is placed onto the top layer in        operation of possible implementations of methods according
preparation for thermal bonding using a lamination machine          15   to preferred embodiments, example configurations, and
or hot press. In the example embodiment of S210, the elasto-             variations thereof. It should also be noted that, in some alter-
meric layer is then fit overultrasonic welding tabs in of the top        native implementations, the ftmctions noted in the block can
layer, as shown in FIGS. 12D and 12F, however, processes                 occur out of the order noted in the FIGURES. For example,
other than ultrasonic welding may be used. An adhesive may               two blocks shown in succession may, in fact, be executed
also be applied around the border of the elastomeric layer, to      20   substantially concurrently, or the blocks may sometimes be
prevent leakage between the elastomeric layer and the inter-             executed in the reverse order, depending upon the function-
mediate substrate. Protmsions molded into the top of the                 ality involved. It will also be noted that each block of the
intermediate substrate are then passed through aligmnent                 block diagrams and/or flowchart illustration, and combina-
holes in the top layer, thus aligning the top layer, the elasto-         tions of blocks in the block diagrams and/or flowchart illus-
meric layer, and the intermediate substrate of the microfluidic     25   tration, can be implemented by special purpose systems that
cartridge. In alternative embodiments ofS210, any appropri-              perform the specified functions or acts.
ate aligmnent mechanism may be used to align the top layer,                 As a person skilled in the art will recognize from the
the elastomeric layer, and the intermediate substrate, using             previous detailed description and from the figures and claims,
for example, a combination of adhesives, frames, and align-              modifications and changes can be made to the preferred
ment pins/recesses.                                                 30   embodiments of the invention without departing from the
   Step S220 recites compressing the top layer, the film layer,          scope of this invention defined in the following claims.
the elastomeric layer, and the intermediate substrate and                   We claim:
bonding the top/film layers to the elastomeric layer/intem1e-               1. A cartridge for processing a sample, the cartridge com-
diate substrate, and functions to seal the layers in order to            prising:
prevent leakage between the layers. Preferably, S220 forms          35      a first layer comprising a sample port and a fluid port at a
hermetic seals between the top layer and the elastomeric                       broad surface of the first layer;
layer, and the elastomeric layer and the intermediate sub-                  an intermediate substrate coupled to the first layer and
strate, in embodiments of S210 where an adhesive application                   partially separated from the first layer by a film layer,
is involved. In an example embodiment of S220, the first jig                   and configured to form a sealed waste chamber with a
with the top layer, the elastomeric layer, and the intermediate     40         cormgated surface directly opposing the first layer,
substrate is placed within an ultrasonic welder to be com-                     wherein the cormgated surface defines a void external to
pressed and ultrasonically welded.                                             the waste chamber; and
   Step S230 recites bonding the intermediate substrate to the              a fluidic pathway, superior to the intermediate substrate
bottom layer S230, which functions to form a second subas-                     and at least partially separated from the cormgated sur-
sembly comprising the top layer, the elastomeric layer, the         45         face of the waste chamber by an elastomeric layer,
intermediate substrate, and the bottom layer. Preferably, the                  wherein the fluidic pathway is fluidly coupled to the
bottom layer self-aligns with the intermediate substrate as a                  sample port and the fluid port, and wherein, upon defor-
result of the bottom layer fitting completely inside a recessed                mation of the elastomeric layer at an occlusion position
flange on the lower portion of the intermediate layer. The                     of the fluidic pathway, by way of the void of the corm-
bottom layer is preferably thermally bonded to the interme-         50         gated surface, the fluidic pathway is configured to trans-
diate layer. Alternatively, the bottom layer may be bonded to                  fer waste fluid through an opening of the intermediate
the intermediate layer using adhesive or ultrasonic welding,                   substrate and into an interior portion of the cormgated
as shown in FIG. 12G.                                                          surface of the waste chamber.
   Step S250 recites installing the vents of the vent region                2. The cartridge of claim 1, wherein the first layer is a
S250, which functions to permanently form the vents of the          55   unitary construction comprising a reagent port, the fluid port,
vent region. Step S250 is preferably performed by heat stak-             and a detection chamber, and wherein the fluidic pathway is
ing the vents in place, but may alternatively be performed               coupled to the reagent port, the fluid port, and the detection
using adhesive or solvent bonding process. Following step                chamber.
S250, the assembly method 200 may further comprise certain                  3. The cartridge of claim 1, wherein the waste chamber
quality control measures, including pressure testing the            60   comprises at least one waste inlet in communication with the
microfluidic cartridge S252 by blocking all sample and                   opening of the intennediate substrate, and wherein the corm-
reagent ports, and injecting air into the fluid port, and remov-         gated surface of the waste chamber further defines a rectan-
ing the finished microfluidic cartridge from the second jig              gular prismatic void spanning a long dimension of the car-
S254. Step S260 recites applying labels and packaging, and               tridge that defines a magnet housing region configured to
functions to prepare the microfluidic cartridge with identify-      65   reversibly receive a magnet from the direction perpendicular
ing information using at least a barcode label, and preparing            to a broad face of the first layer, and configured to cross the
the microfluidic cartridge for connnercial sale.                         fluidic pathway.
                                                       US 9,403,165 B2
                               27                                                                        28
   4. The cartridge of claim 3, wherein the fluidic pathway                ber, and wher~i~ at least on~ of the first fluidic pathway and
 comprises a capture segment, downstream of the sample port                the second flmdic pathway is coupled to the fluid port.
 ~nd configured to cross the magnet housing region multiple                   1~. The .cartridge of claim 10, further comprising 1) a
times.                                                                     heatmg reg10n defined as a recessed region of the first layer
    5. The cartridge of claim 4, wherein the fluidic pathway is            that is parallel to the set of voids of the corrugated surface and
configured to transfer waste fluid of the sample to the waste              2) a vent region, such that the first fluidic pathway is co~fig-
chamber through a first waste inlet upstream of the capture                ured to cross the heating region and to pass through the vent
 segment by way of a first waste segment fluidly coupled to the            region upstream of the first detection chamber, and the second
first waste inlet and an initiating portion of the capture seg-            fluidic pathway is configured to cross the heating region and
1~1ent, and wherein the fluidic pathway is configured to trans-      10    to pass through the vent region upstream of the second detec-
fer a second waste fluid to the waste chamber through a                    tion chamber.
 second waste inlet downstream of the capture segment by                      ~2. The cartridge of claim 10, wherein the fluid port is
way of a second waste segment fluidly coupled to the second                flmdly coupled to the first fluidic pathway and to the second
waste inlet and a terminating portion of the capture segment.              fluidic pathway.
    6. The cartridge of claim 1, wherein the elastomeric layer is    15       13. The cartridge of claim 9, wherein the first detection
situated between the fluidic pathway and the intermediate                  chamber comprises a first serpentine-shaped fluidic cham1el,
substrate, wherein the intermediate substrate provides access              and the second detection chamber comprises a second ser-
to a set of occlusion positions of the fluidic pathway through            pentine-shaped fluidic channel.
at least at a subset of a set of voids of the corrugated surface              14. The cartridge of claim 13, wherein the first serpentine-
of the waste chamber, such that the fluidic pathway is config-       20
                                                                           shaped fluidic channel comprises three wide channels
ured to be occluded through the elastomeric layer at the set of            directly interconnected by two narrow channels, wherein the
occlusion positions from a direction perpendicular to the                 three wide channels include a first wide cham1el comprising a
broad surface of the first layer.                                          detection chamber inlet into the first detection chamber and a
    7. The cartridge of claim 6, wherein at least one void of the          second wide channel comprising a detection chamber outlet
set of voids defined by the corrugated surface of the waste          25    from the first detection chamber.
chamber is defined by five surfaces of the corrugated surface,                15. The cartridge of claim 8, wherein at least one void ofthe
including a first pair of parallel surfaces and a second pair of           set of voids defined by the corrugated surface of the waste
parallel surfaces orthogonal to the first pair of parallel sur-           chamber is a rectangular prismatic void spanning a long
faces and orthogonal to the broad surface of the first layer, and         di~ension 9f the cartridge and defining a magnet housing
a surface, coupled to the first pair of surfaces and the second      30   reg10n configured to cross the first fluidic pathway and the
pair of surfaces and proximal to the first layer, having a set of          second fluidic pathway.
openings for occlusion of the fluidic pathway at the set of                . 1.6. The cartridge of claim 8, wherein the elastomeric layer
occlusion positions, and wherein occluding the fluidic path-              is situated between the first layer and the intermediate sub-
way at a first subset of the set of occlusion positions defines a          strate, wherein the intermediate substrate provides access to a
truncated pathway configured to facilitate transfer of waste         35
                                                                           set of occlusion positions of the first fluidic pathway and of
fluid of the sample to the waste chamber.                                 the second fluidic pathway by way of the set of voids of the
   .8: A cartridge for processing a sample, the cartridge com-            corrugated surface of the waste chamber, such that the first
pnsmg:                                                                    fluidic pathway and the second fluidic pathway are config-
    a first layer and an intermediate substrate coupled to the            ured to be occluded upon deformation of the elastomeric
       first layer and partially separated from the first layer by   40
                                                                          layer at subsets of the set of occlusion positions, and wherein
       a film layer, wherein the intermediate substrate is con-           the waste chamber is located inferior to the elastomeric layer.
       figured to form a sealed waste chamber with a corru-                   17. The cartridge of claim 16, wherein the first fluidic
       gated surface directly opposing the first layer, wherein           pathway is configured to transfer a first waste fluid of the
       the corrugated surface defines a set of parallel voids             san1ple to the waste chamber through a first waste inlet, upon
       external to the waste chamber; and                            45   occlusion of a first subset of the set of occlusion positions, by
    a first fluidic pathway, formed by at least a portion of the          way of a first waste segment fluidly coupled to the first waste
       first layer; and                                                   inlet and a first portion of the first fluidic pathway proximal
    a second fluidic pathway in parallel with the first fluidic           the first sample port, and wherein the first fluidic pathway is
       pathway and formed by at least a portion of the second             configured to transfer a second waste fluid of the sample to the
       fluidic pathway, wherein the first fluidic pathway and the    50
                                                                          waste chan1ber through a second waste inlet, upon occlusion
       second fluidic pathway are each at least partially sepa-           of a second subset of the set of occlusion positions, by way of
       rated from the corrugated surface by an elastomeric                a second waste segment fluidly coupled to the second waste
       layer, and each fluidic pathway is configured to transfer          inlet and a second portion of the first fluidic pathway substan-
       waste fluid of the sample into the waste chamber through           tially downstream of the first sample port.
       a set of openings of the intermediate substrate.              55       18. The cartridge of claim 16, wherein the first fluidic
    9. The cartridge of claim 8, wherein the elastomeric layer is         pathway is configured to transfer a first waste fluid to the
inferior to the film layer.                                               waste chamber through a first waste inlet, upon occlusion of
    ~O. The cartridge of claim 8, wherein the first layer is a            a first subset of the set of occlusion positions, by way of a first
umtary construction comprising a first sample port-reagent                waste segment fluidly coupled to the first waste inlet and
port pair including a first sample port, a second sample port-       60
                                                                          inline with the first fluidic pathway, and wherein the second
reagent port pair including a second sample port, a fluid port,           fluidic pathway is configured to transfer a second waste fluid
a first detection chamber, and a second detection chamber                 to the .wast': chamber through a second waste inlet, upon
wherein the first fluidic pathway is coupled to the first sampl~          occlus10n of a second subset of the set of occlusion positions,
port-reagent port pair and the first detection chamber,                   by way of a second waste segment fluidly coupled to the
wherein the second fluidic pathway is coupled to the second          65
                                                                          second waste inlet and inline with the second fluidic pathway.
sample port-reagent port pair and the second detection cham-
                                                                                                  * * * * *
EXHIBIT 28
                                                                IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                               US009499896B2


c12)   United States Patent                                              (IO)    Patent No.:     US 9,499,896 B2
       Brahmasandra et al.                                               (45)    Date of Patent:    *Nov. 22, 2016

(54)   THERMOCYCLING SYSTEM,                                         (56)                        References Cited
       COMPOSITION, AND MICROFABRICATION
       METHOD                                                                           U.S. PATENT DOCUMENTS
(71)   Applicant: NeuMoDx Molecular, Inc., Ann Arbor,                      5,563,067     A    10/1996 Sugihara et al.
                  MI (US)                                              2002/0028507      Al    3/2002 Heimberg et al.
                                                                       2004/0086424      Al    5/2004 Schembri
(72)   Inventors: Sundaresh Brahmasandra, Ann Arbor,                   2004/0151629      Al* 8/2004 Pease .................... BOlL 3/5027
                  MI (US); Thomas Haddock, Ann                                                                                      422/68.1
                  Arbor, MI (US); Patrick Duffy,                       2008/0269066      Al * 10/2008 Flechsig                 Cl2Q 1/6837
                  Whitmore Lake, MI (US); Jeffrey                                                                                      506/9
                  Williams, Chelsea, MI (US)                           2010/0086991      Al* 4/2010 Fish ..................... BO lJ 19/0093
                                                                                                                                   435/286.1
(73)   Assignee: NeuMoDx Molecular, Inc., Ann Arbor,                   2011/0268151      Al* 11/2011 Hadwen ............ BO lL 3/502792
                 MI (US)                                                                                                             374/141
                                                                       2012/0230887      Al    9/2012 Zucchelli
( *)   Notice:    Subject to any disclaimer, the term ofthis           2013/0102064      Al * 4/2013 Fontana                    Cl2Q 1/686
                  patent is extended or adjusted under 35                                                                          435/287.2
                  U.S.C. 154(b) by 116 days.                         * cited by examiner
                  This patent is subject to a terminal dis-
                  claimer.                                           Primary Examiner - Nathan Bowers
                                                                     (74) Attorney, Agent, or Firm - Jeffrey Schox; Ivan
(21)   Appl. No.: 14/487,808
                                                                     Wong
(22)   Filed:     Sep. 16, 2014
(65)                 Prior Publication Data                          (57)                           ABSTRACT

       US 2015/0079666 Al    Mar. 19, 2015                           A system and method of manufacture for the system, com-
            Related U.S. Application Data                            prising a set of heater-sensor dies, each heater-sensor die
                                                                     comprising an assembly including a first insulating layer, a
(60)   Provisional application No. 61/879,513, filed on Sep.
                                                                     heating region comprising an adhesion material layer
       18, 2013.
                                                                     coupled to the first insulating layer and a noble material
(51)   Int. Cl.                                                      layer, and a second insulating layer coupled to the heating
       BOIL 3/00                 (2006.01)                           region and to the first insulating layer through a pattern of
       BOIL 7100                 (2006.01)                           voids in the heating region, wherein the pattern of voids in
       C23C 14102                (2006.01)                           heating region defines a coarse pattern associated with a
(52)   U.S. Cl.                                                      heating element of the heating region and a fine pattern,
       CPC ................ C23C 141025 (2013.01); BOIL 7152         integrated into the coarse pattern and associated with a
                  (2013.01); BOIL 2200/12 (2013.01); BOIL            sensing element of the heating region; an electronics sub-
                          2200/147 (2013.01); BOIL 2300/0819         strate configured to couple heating elements and sensing
                         (2013.01); BOIL 2300/1827 (2013.01)         elements of the set of heater-sensor dies to a controller; and
(58)   Field of Classification Search                                a set of elastic elements configured to bias each of the set of
       CPC ........... BOIL 7/525; BOIL 2300/1822; BOIL              heater-sensor dies against a detection chamber.
                    2300/1827; BOIL 3/502723; BOIL 7/52
       See application file for complete search history.                                 9 Claims, 9 Drawing Sheets


                                   100

                                    ~




                                                               170
U.S. Patent        Nov. 22, 2016         Sheet 1 of 9           US 9,499,896 B2




    100

     ~
                                   110
          /--1-1- - - 1 - 1 4 _ _ _ , , / ' . . . ~ - - - - ~


            111




                                    170



                             FIGURE 1A
U.S. Patent            Nov. 22, 2016    Sheet 2 of 9   US 9,499,896 B2




                 100
                     ~




                                                       ~
                                                           ----,      I
                                                                          I

                                                                  I
                                                              I




                                                       8
                                       FIGURE 18




    noble material


        1171                              ~--{112b
    layer
                                                                                     insulating layer

   11s(;;~ ---------1! -I----ti I~
    adhesion _
                                                =
                                 SILICON SUBSTRATE
                                                                              112a
                                                                                     insulating layer

    material layer
                                   FIGURE 2
 U.S. Patent   Nov. 22, 2016       Sheet 3 of 9   US 9,499,896 B2




                                                       I
                                                       I
                                                       I
                                                       I
                                                       I
                                                      _J




pattern of
 voids

                                                           114b

       114




                               FIGURE 3
U.S. Patent        Nov. 22, 2016          Sheet 4 of 9                US 9,499,896 B2




                                                                       101b



      I.,~
       l      II
                      Detection Chambers/Reaction Vessel
                          I I

                                ~
                                    I I

                                          ~
                                                11




                                                ~    4
                                                         I I

                                                               ~
                                                                       11



                                                                            ~          111
       140    160
                                                     a


                                   FIGURE 4A




      111




                                                                                      147
                                                                                  I
                                                               .... _____
                                                                     145 .,, ,'

                                   FIGURE 48
U.S. Patent       Nov. 22, 2016           Sheet 5 of 9                                 US 9,499,896 B2




                             front side of assembly
          (detection chamber is in thermal communication with this side)
                                        111

                             II:--•--T~"-142

                                                                    C::::::::::::::   140
                             back side of assembly




                                                    Isometric View




                                   FIGURE 5A


                             front side of assembly
          (detection chamber is in thermal communication with this side)
                                        111
                      C
             Solder-B~II                  f
         I      Bond~~>   ~c~,~:-1-~~,-,-c->~c-1~c-1-o~c. .>---1i
                                                           .
                               1                                    C::::::::::::::   140
                             back side of assembly




                                                Isometric View




                                   FIGURE 5B
U.S. Patent       Nov. 22, 2016       Sheet 6 of 9                US 9,499,896 B2




                          front side of assembly
       (detection chamber is in thermal communication with this side)
                                          105b
                             105a     /          111

     _ _ _ _ _ _ _ _1_15-?0_=h_ ~ k 1 :
                                   ~                      CC::::::::: 140




                              FIGURE 6A



                          front side of assembly
       (detection chamber is in thermal communication with this side)

                                                 111


                                            . . _ _ 145        140,152
                             150



                              FIGURE 6B
U.S. Patent   Nov. 22, 2016    Sheet 7 of 9     US 9,499,896 B2




                                    111




                                    FIGURE 7A


                              111
                                                151
                                                :160




                                    FIGURE 78
U.S. Patent       Nov. 22, 2016      Sheet 8 of 9               US 9,499,896 B2




                           front side of assembly
        (detection chamber is in thermal communication with this side)

                                              111
                                                     Adhesive Layer      140



              Peltier Cooler                        Peltier Cooler



                                      170


                               FIGURE 7C
U.S. Patent          Nov. 22, 2016       Sheet 9 of 9             US 9,499,896 B2



    200

       ~                                                                S210

          Forming a first insulating layer coupled to exposed surfaces of a
                                       substrate


                                          •                            S220
          depositing an adhesion material layer of a heating region onto
                            the first insulating layer


          -------------------- t _________________                S225
      i depositing an intermediate buffer layer configured between the:
      : ____ adhesion material layer and the noble material layer ____:

                                                                      S230
          depositing a noble material layer of the heating region onto the
                             adhesion material layer

                                          V                           S240
            removing material of the heating region, thereby forming a
          pattern of voids that defines a coarse pattern associated with a
           heating element and a fine pattern associated with a sensing
                            element of the heating region

                                                                       S250
          forming a second insulating layer coupled to the heating region
            and to the first insulating layer by way of the pattern of voids


                                          H
                                                                        S260
          annealing the first insulating layer, the heating region, and the
                    second insulating layer for a first duration

                                          H
                                                                    S270
       -------------------------------------------
      i coupling a non-reflective coating to at least one heater-sensor :
      : _________ die of the set of heater-sensor dies __________ :


                                     FIGURE 8
                                                    US 9,499,896 B2
                              1                                                                     2
         THERMOCYCLING SYSTEM,                                           FIGS. 4A and 48 depict examples of additional elements
    COMPOSITION, AND MICROFABRICATION                                 of an embodiment of a thermocycling system;
                 METHOD                                                  FIGS. SA and SB depict variations of configurations of
                                                                      elements in an embodiment of a thermocycling system;
          CROSS-REFERENCE TO RELATED                                     FIGS. 6A and 68 depict variations of configurations of
                 APPLICATIONS                                         elements in an embodiment of a thermocycling system;
                                                                         FIGS. 7A-7C depict variations in configurations of addi-
   This application claims the benefit of U.S. Provisional            tional elements in an embodiment of a thermocycling sys-
Application Ser. No. 61/879,513 filed 18 Sep. 2013, which             tem; and
is incorporated in its entirety herein by this reference.
                                                                 10      FIG. 8 depicts a schematic of an embodiment of a method
                                                                      for manufacturing a thermocycling system.
                   TECHNICAL FIELD
                                                                                DESCRIPTION OF THE PREFERRED
                                                                                        EMBODIMENTS
   This invention relates generally to the molecular diagnos-
                                                                 15
tics field, and more specifically to an improved sample
                                                                         The following description of the preferred embodiments
thermocycling system and fabrication process thereof.                 of the invention is not intended to limit the invention to these
                                                                      preferred embodiments, but rather to enable any person
                     BACKGROUND
                                                                      skilled in the art to make and use this invention.
                                                                 20   1. System
   Molecular diagnostics is a clinical laboratory discipline             As shown in FIGS. lA and lB, an embodiment of a
that has developed rapidly during the last 25 years. It               system 100 for thermocycling biological samples within
originated from basic biochemistry and molecular biology              detection chambers comprises: a set of heater-sensor dies
research procedures, but now has become an independent                110; an electronics substrate 140 that couple the set of
discipline focused on routine analysis of nucleic acids (NA),    25   heater-sensor dies to a controller; a set of heat sink supports
including deoxyribonucleic acid (DNA) and ribonucleic                 150 coupled to at least one of the electronics substrate and
acid (RNA) for diagnostic use in healthcare and other fields          the set of heater-sensor dies; and a set of elastic elements 160
involving analysis of nucleic acids. Molecular diagnostic             coupled to the electronics substrate and configured to bias
analysis of biological samples can include the detection of           each of the set of heater-sensor dies against a detection
one or more nucleic acid materials present in the specimen.      30   chamber. In some embodiments, the system 100 further
The particular analysis performed may be qualitative and/or           comprises a controller 165 and/or a cooling subsystem 170
quantitative. Methods of analysis typically involve isolation,        configured to actively cool the system 100.
purification, and amplification of nucleic acid materials, and           The system 100 functions to enable rapid thermal cycling
polymerase chain reaction (PCR) is a common technique                 of samples while providing uniform heating and preventing
used to amplify nucleic acids. Often, a nucleic acid sample      35   signal drift. In specific applications, the system 100 can be
to be analyzed is obtained in insufficient quantity, quality,         used to rapidly and controllably thermocycle nucleic acid
and/or purity, hindering a robust implementation of a diag-           samples during performance of molecular diagnostic ampli-
nostic technique. Current sample processing methods and               fication techniques (e.g., PCR, RT-PCR), signal amplifica-
molecular diagnostic techniques are often labor/time inten-           tion techniques (e.g., bDNA, hybrid capture), and analytical
sive, low throughput, and expensive, and systems of analysis     40   techniques (e.g., gel electrophoresis, mass spectrometry).
are insufficient.                                                     The system 100 can also provide rapid thermocycling with-
   A rapid and efficient thermocycling system that can                out significant power requirements, ensure a closer correla-
reliably thermocycle reagents used for processing of nucleic          tion between the actual heating temperature and the tem-
acids can significantly improve the efficiency and effective          perature set-point by implementing an integrated heater-
implementation of molecular diagnostic techniques, such as       45   sensor die, and controllably and individually heat small
realtime polymerase chain reaction (RT-PCR). Microfabri-              sample volumes (e.g., picoliters, nanoliters) based upon a
cation techniques can produce such thermocycling systems              microfabrication technique that also enables mass produc-
comprising precision heaters with low thermal masses and              tion of the system 100. Furthermore, the system 100 imple-
with well-coupled temperature sensors. However, chal-                 ments a priori predictions of electrical resistance values of
lenges are inherent in ensuring that the microfabrication and    50   thin film combinations of the set of heater-sensor dies 110,
assembly processes utilized to fabricate thermal cycling              and accounts for and/or prevents signal drift to maintain
elements are extremely robust and reliable.                           controlled sample heating. In some variations, the system
   Due to these challenges and deficiencies of current                100 can be integrated into a molecular diagnostic system,
molecular diagnostic systems and methods, there is thus a             such as that described in U.S. Pub. No. 2013/0210015,
need for an improved sample thermocycling system and             55   entitled "System and Method for Processing and Detecting
fabrication process thereof. This invention provides such a           Nucleic Acids", and filed on 13 Feb. 2013; however, the
system and fabrication process.                                       system 100 can additionally or alternatively be used with
                                                                      any other suitable system for processing biological or non-
       BRIEF DESCRIPTION OF THE FIGURES                               biological samples.
                                                                 60   1.1 Heater-Sensor Dies
   FIGS. lA and lB depict embodiments of a thermocycling                 The set of heater-sensor dies 110 functions to controllably
system;                                                               heat individual sample volumes. Preferably, each heater-
   FIG. 2 depicts an example schematic of a heater-sensor             sensor die 111 is a thin-film die that can be deposited onto
die during fabrication in an example of a thermocycling               another substrate (e.g., silicon, glass substrate) that can be
system;                                                          65   packaged onto an electronics substrate 140 (e.g., printed
   FIG. 3 depicts an example of heating and sensing ele-              circuit board, PCB); however, each heater-sensor die 111 can
ments in an example of a thermocycling system;                        alternatively comprise any suitable geometry and/or con-
                                                    US 9,499,896 B2
                              3                                                                       4
figuration that enables controlled, uniform, and rapid heating         cular footprint, ellipsoidal footprint, polygonal footprint,
of a detection chamber in thermal communication with the               etc.) at a first scale (e.g., macroscopic scale) but have a local
heater-sensor die 111. In some embodiments, the detection              morphology at a second scale (e.g., microscopic scale),
chambers can be those described in U.S. Pub. No. 2013/                 wherein the local morphology provides desired characteris-
0209326, entitled "Microfluidic Cartridge for Processing          5    tics (e.g., resistance characteristics) that are attributed to
and Detecting Nucleic Acids" and filed on 13 Feb. 2013,                elements (e.g., heating elements 114, sensing elements 115)
which is herein incorporated in its entirety by this reference;        of the heating region 113. As such, the global morphology
however, the detection chambers can alternatively be any               can provide conformation (e.g., in shape) between the heat-
other suitable container for processing a biological sample.           ing region 113 and a detection chamber coupled to or
Preferably, each heater-sensor die 111 is characterized by a      10
                                                                       corresponding to a heater-sensor dies 111, and the local
small profile (e.g., <l 00 mm dimension), which ensures that
                                                                       morphology can provide uniform heating and/or accurate
the heater-sensor die 111 is able to thermocycle rapidly;
                                                                       sensing of heating parameters by utilizing structural features
however, a heater-sensor die 111 can alternatively be char-
acterized by any suitable profile in order to meet any other           having a smaller governing dimension.
thermocycling requirement. Additionally, each heater-sensor       15
                                                                          In a specific example, as shown in FIG. 3, the heating
die 111 in the set of heater-sensor dies 110 is preferably             elements 114a, 114b, 114c with integrated sensing elements
configured to conform to a detection chamber (e.g., sample             115a, 115b, 115c are defined by a pattern 313 with a global
tube, sample container, sample heating zone of a cartridge             morphology characterized by a circular footprint, but a local
for processing samples) configured to contain a sample                 morphology of structures characterized by a continuous
during heating; however, a heater-sensor die 111 in the set of    20   boustrophedonic arrangement, wherein both the global mor-
heater-sensor dies 110 can alternatively not conform to a              phology and local morphology were designed according to
detection chamber for processing of a biological sample.               theory and fabricated as described in further detail below. In
   Preferably, each heater-sensor die 111 in the set of heater         the specific example, the sensing element 115 is configured
sensor dies 110 comprises an assembly including: a first               to be centrally located within the global morphology of the
insulating layer 112a that functions to provide an insulating     25   heating element 114. However, in alternative variations, the
barrier to isolate the heaters and sensors and a heating region        heating region 113 can alternatively not comprise an inte-
113 that functions to provide uniform sample heating. Some             grated sensing element 115, can comprise any suitable
variations can further include a second insulating layer 112b          number of heating elements 114/sensing elements 115, and/
that functions to provide an additional insulating barrier that        or can be composed of any other suitable material.
opposes the first insulating layer 112a. The insulating           30      Furthermore, during processing, each heater-sensor die
layer(s) 112a, 112b are preferably electrically insulating, but        111 in the set of heater-sensor dies 110 is preferably
can additionally be thermally insulating in variations where           annealed, as described in further detail below, to improve
localized heating is also desired. Furthermore, each heater-           adhesion and settling of the heater-sensor materials (e.g., on
sensor die in preferably comprises two insulating layers               a silicon substrate). The annealing can comprise a single
112a, 112b that are configured to "sandwich" the heating          35   stage of annealing or multiple stages of annealing, and can
region 113, thus isolating the heating region 113 at least at          additionally or alternatively comprise different conditions
two surfaces of the heating region 113; however, each                  (e.g., temperatures, durations, environmental conditions)
heater-sensor dies 111 can alternatively comprise any suit-            during the annealing stage(s). To exemplify an effect that
able number of insulating layers 112 arranged relative to the          changes in resistance behavior can have upon heating and
heating region 113 in any suitable mamier. In one variation,      40   sensing function, a -1-2Q deviation in resistance can cause
as described in further detail below, the heating region 113           significant deviations (e.g., 5-10° C.) between intended and
can include a pattern of voids that defines elements of the            actual temperatures attained by a heater-sensor dies 111.
heating region, and a second insulating layer 112b can be              Such deviations in temperature can lead to unwanted vari-
configured to couple to the heating region 113 and to the first        ability in molecular diagnostic technique results and/or
insulating layer 112a through the pattern of voids in the         45   unreliable data (e.g., false positives, false negatives, inde-
heating region 113, as shown in FIG. 2. The second insu-               terminate results). Even further, temperature swings greater
lating layer 112b can, however, be configured to couple to             than 10° C. can result in permanent damage to the thermo-
the heating region 113 and/or to the first insulating layer            cycling system 100 and/or to a sample being processed using
112a in any other suitable mamier.                                     the system 100. Given the importance of maintaining the
   The heating region 113 preferably comprises a heating          50   calibration of the sensing elements 115 over long periods of
element 114 with an integrated sensing element 115, as                 time, it is preferable to ensure that minimal dynamics occur
shown in FIG. 3, and is composed of at least one metal or              in the materials of the heater-sensor dies 111 after fabrication
metal alloy, with configurations described in further detail           is complete. Since a majority of changes in resistance (e.g.,
below. Furthermore, the heating region 113 preferably                  drift) come from thermal reactions, settling, diffusion, and
defines a pattern 313 of voids having geometric features          55   improved adhesion, annealing can accelerate the processes
(e.g., width, thickness, length, spacing) that facilitate uni-         that lead to changes in resistance, thus producing heater-
form heating and provide desired heating and sensing char-             sensor dies 111 with stable resistance behavior (e.g., stable
acteristics (e.g., resistance characteristics). In some varia-         for 3-5 years) by driving dynamic processes toward an
tions, the pattern 313 can comprise any one or more of:                equilibrium state (or other stable state) prior to use of the
linear segments, non-linear segments, boustrophedonic seg-        60   heater-sensor dies 111 in sample-processing applications.
ments, continuous segments, non-continuous segments, and               Preferably, annealing thus produces stable resistances that
any other suitable segment(s) having any other suitable                are substantially low (in order to enable driving at low
geometry (i.e., width, depth, height, length, path, etc.). The         voltages) and have limited variability, indicating that under-
pattern 313 can be symmetric about any suitable reference              lying material dynamics have reached equilibrium. Alterna-
(e.g., reference line, reference plane, etc.), or can alterna-    65   tively, during processing, each heater-sensor die 111 in the
tively be non-symmetric. Furthermore, in some variations,              set of heater-sensor dies 110 may not be annealed, can
the pattern 313 can define a global morphology (e.g., cir-             comprise elements that limit temperature swings, and/or
                                                              US 9,499,896 B2
                                        5                                                                      6
          may undergo any other suitable process to produce stable              RTDs) are characterized with resistances in the range of
          resistance behavior in any other suitable manner.                     200-250Q prior to annealing. With annealing at 400 F in an
             In one variation, as shown in FIG. 2, the insulating layers        inert N 2 atmosphere, the resistances for both the heating
          112a, 112b of the heater-sensor dies 111 are composed of an           elements 114 and the sensing elements 115 increased 400-
          oxide (e.g., silicon oxide), and the heating region 113          5    600% after 1 hour, and increased up to 800% with increasing
          comprises an adhesion material layer 116 coupled to the first         anneal times.
          insulating layer 112a and configured to promote adhesion of              In other embodiments of the heater-sensor dies 111, the
          additional deposited layers (e.g., a noble material layer 117)        heating element(s) 114 and/or the sensing element(s) 115
          of the heating region 113, and at least one noble material            can comprise other combinations of adhesion material
          layer 117 coupled to the adhesion material layer 116 and         10   layer(s) 116 and/or noble material layer(s) 117 in addition to
          configured to reduce or prevent signal drift that can result          or alternative to chromium and gold, including any one or
          due to diffusion of the adhesion layer 116. In this variation,        more of: titanium (adhesion), platinum (noble), tungsten
          the first insulating layer 112a is grown or deposited uni-            (noble), and any combination or alloy thereof. In particular,
          formly on the surface of a silicon wafer (e.g., by thermal            chromium and titanium can serve as preferable adhesion
          oxidation), the material layers 116, 117 of the heating region   15   materials for an active noble layer being coupled to the
          113 are deposited upon the first insulating layer 112a (e.g.,         adhesion material layer 116, due to attributes that enable
          by evaporation, by sputtering, etc.), the heating region 113          them to react with oxide materials. The combination of
          is etched to define the heater/sensor pattern 313 of the              chromium and gold additionally can undergo processing by
          heating element 114 and the sensing element 115 (e.g., by             a lift-off method or an etching process to form a heating
          lithography using a positive resist, by lithography using a      20   element 114 and/or a sensing element 115, as described in
          negative resist), and a second insulating layer 112b is               further detail in Section 2 below. While in some applications
          deposited on the heating region 113 (e.g., by chemical vapor          it can be difficult to etch platinum films due to platinum's
          deposition) to insulate the heating region 113 between two            non-reactivity, platinum has a preferable temperature coef-
          insulating oxide layers. Preferably, the adhesion materials           ficient ofresistance (TCR) of -0.00385Q/Q/C that makes it
          used in the adhesion material layer(s) 116 comprise mate-        25   stable and preferable for RTD fabrication. Platinum and/or
          rials that are oxygen-active to react (e.g., chemically react)        titanium can even serve as an intermediate buffer layer 119,
          with an oxide surface (e.g., of an insulating layer 112a,             configured between an adhesion material layer 116 and a
          112b). In examples, the adhesion material layer 116 can be            noble material layer 117, that can prevent diffusion from an
          composed of any one or more of: chromium, titanium,                   adhesion material layer 116 into a noble material layer 117
          niobium, vanadium and any combination or alloy thereof. In       30   and stabilize resistance behavior (e.g., electrical resistance
          examples, the noble material layer can be composed of any             dynamics). As such, variations of the heating region 113 can
          one or more of: gold, platinum, tungsten, palladium, and any          include any suitable number of intermediate buffer layers
          combination or alloy thereof. Furthermore, variations of the          119 that prevent diffusion between an adhesion material
          examples can include any suitable number of adhesion                  layer 116 into an adjacent noble material layer 117.
          material layer(s) 116 and/or noble material layer(s) 117         35      In a second specific example, the heating elements 114
          coupled between the insulating layer(s) 112a, 112b, wherein           comprise a 50 nm chromium adhesion material layer 116, an
          each layer 116, 117 can have any other suitable thickness.            100 nm platinum intermediate buffer layer 119 coupled to
             In a first specific example of this variation, as shown in         the adhesion material layer 116, and a 300 nm gold noble
          FIG. 3, a heater-sensor die 111 is configured to uniformly            material layer 117 coupled to the intermediate buffer layer
          heat a circular region having a diameter of 5 mm, the            40   119 and were etched away in an identical pattern to that in
          heater-sensor dies 111 has a footprint spanning a region of           the first specific example to form a surface including the
          -8.6 mmx7 mm, and the heating region 113 of the heater-               heating and sensing elements 114, 115. Similar to the first
          sensor dies 111 defines three heating elements 114a, 114b,            specific example, the heating elements 114 of the second
          114c: a central circular heating element 114a and two                 specific example are defined by coarse patterning, and the
          circumferential heating elements 114b, 114c configured to        45   sensing elements 115 are defined by fine patterning and
          form a boundary with a serpentine-shaped pattern about the            integrated into the coarse patterning of the heating elements
          central circular heating element 114a. In the first specific          114. Also similar to the first specific example, the heating
          example, the two circumferential heating elements 114b,               region 113 is configured between two insulating layers 112a,
          114c each form a semicircular perimeter about the central             112b in the second specific example. In the second specific
          circular heating element 114a. The heater-sensor die 111 in      50   example, the heating elements 114 were characterized to
          the first specific example further comprises three integrated         have resistances of approximately SQQ and the sensing
          sensing elements (i.e., resistance temperature sensors,               elements were characterized to have resistances around
          RTDs) distributed at three locations within the 5 mm circular         130Q prior to annealing. After annealing at 400 F in an inert
          region. In the first specific example, the heating elements           N 2 atmosphere, the resistances for both the heating elements
          114 comprise a 50 nm chromium adhesion material layer            55   114 and the sensing elements increased 10-30% after 1 hour,
          116 and a 200 nm gold noble material layer 117 and were               with no substantial further change in resistance following
removal   etched away in a boustrophedonic pattern to define the                additional annealing of 2 hours.
          pattern of voids 313, designed using a layout editor (e.g.,              In a third specific example, the heating elements 114
          Mentor Graphics™ or L-Edit™), to form the heating ele-                comprise a 50 nm chromium adhesion material layer 116
          ments 114 and the sensing elements 115. The heating              60   and a 100 nm platinum noble material layer 117 coupled to
          elements 114a, 114b, 114c are defined by coarse patterning            the adhesion material layer 116 and were etched away in an
          in the first specific example, and the sensing elements 115           identical pattern to that in the first specific example, to form
          are integrated with the heating elements 114a, 114b, and              a surface including the heating and sensing elements 114,
          114c and defined by fine patterning, as shown in FIGS. 3A             115. Similar to the first specific example, the heating ele-
          and 38. In the first specific example, the heating elements      65   ments 114 of the third specific example are defined by coarse
          114 are characterized with resistances in the range of                patterning, and the sensing elements 115 are integrated with
          40-lOOQ and the accompanying sensing elements 115 (i.e.,              the coarse patterning of the heating elements 114 and
                                                      US 9,499,896 B2
                               7                                                                          8
defined by fine patterning. Also similar to the first specific           cycling for a given level of power input. Design of the
example, the heating region 113 is configured between two                pattern 313 of heater-sensor dies 111 in the specific
insulating layers 112a, 112b in the third specific example. In           examples was performed using a layout editor (e.g., Mentor
the third specific example, the heating elements 114 are                 Graphics™ or L-Edit™), in order to generate the boustro-
characterized with resistances around 2Q prior to annealing.        5    phedonic structures of the local morphology of the heater
After annealing at 400 F in an inert N 2 atmosphere, the                 elements 114, within the bounds of the global circular
resistances for the heating elements 114 decreased 7% after              morphology of the heater elements 114. Estimates of the
1 hour, with no substantial change in resistance following               electrical resistance of both thin-film heating elements 114
additional annealing of 2 hours.                                         and sensing elements 115 (e.g., RTDs) of the specific
   In a fourth specific example, the heating elements 114           10   examples was performed based upon a determination of
comprise a 50 nm titanium/tungsten adhesion material layer               sheet resistances of the thin film layer(s) of the adhesion and
116 and a 440 nm gold noble material layer 117 and were                  noble layers 116, 117 being deposited upon the insulating
etched away in an identical pattern to that in the first specific        layer 112, with thicknesses of the thin film layers ranging
example, to form a surface including the heating and sensing             from 50 nm-500 nm. In the specific example, sheet resis-
elements 114, 115. Similar to the first specific example, the       15   tances were calculated based on the resistivity of the thin
heating elements 114 are defined by coarse patterning, and               film and the width, thickness, and length of the thin film
the sensing elements 115 are integrated with the coarse                  regions of the adhesion and noble layers 116, 117 being
patterning of the heating elements 114 and defined by fine               deposited. As such, in the specific examples, the layouts of
patterning. Also similar to the first specific example, the              the heating and sensing element 114, 115 patterns are
heating region 113 is configured between two insulating             20   configured to obtain desired heater-sensor coverage on a
layers 112a, 112b in the fourth specific example. In the                 region (e.g., a region proximal to a surface of a sample
fourth specific example, the heating elements 114 are char-              container) being thermally cycled. In the specific examples,
acterized with resistances around 40Q and the sensing                    the configuration of the heater-sensor dies 111 also ensures
elements 115 are characterized with resistances around                   that electrical resistance values of the heater-sensor dies are
1OOQ prior to annealing. After annealing at 400 F in an inert       25   in within a desirable range, from an energy-use standpoint
N 2 atmosphere, the resistances for both the heating elements            (e.g., a range that enables a range of temperatures with a low
114 and the sensing elements 115 decreased 11-14% after 1                input voltage).
hour, with no substantial further change in resistance fol-                 Theoretically, the resistance(s) of the heating element(s)
lowing additional annealing of 2 hours.                                  114 are preferably in the range of 50-lOOQ to enable
   In the second, third, and fourth specific examples, analy-       30   efficient heating of a substrate with an input voltage from
sis of the resistance values pre-annealing and post-annealing            20-30 volts; however, the heating elements 114 can alterna-
indicated that the compositions and processing of the respec-            tively be characterized by other resistance ranges. A heating
tive thin film layers 112, 116, 117 significantly stabilize the          element 114 design characterized by a resistance between
resistance values and dynamics ofresistance behavior of the              50-lOOQ and that uses an input voltage of 20-30 volts
heating and sensing elements 114, 115 after annealing. The          35   provides a dissipation of 4-18 Watts of heat and is capable
third specific example with chromium and platinum layers                 of rapidly heating a desired region of a thermally conductive
demonstrated substantially no variance from pre-anneal                   substrate (e.g., silicon substrate). In addition, such a design
measurements of the electrical resistance after the second               parameters can produce a temperature across a 1 cmxl cm
annealing step, and the fourth specific example with tita-               substrate that equilibrates and produces a uniform tempera-
nium, tungsten, and gold layers demonstrated a 11%-14%              40   ture profile in a diffusion time of less than 1 second. Such a
reduction in resistance following the first annealing step but           diffusion time thus enables well-controlled biochemical
then showed no additional variance after the second anneal-              reactions, with regard to temperature uniformity and control.
ing step. No further changes in resistance following stages                 Theoretically, the resistance(s) of the sensing element(s)
of annealing indicate that the dynamic behavior of the                   115 (e.g., RTD) are preferably in the range 200-300Q, based
materials has been arrested or completed (e.g., has reached         45   upon correlating a "change in resistance" (dependent upon
equilibrium). The second specific example with chromium,                 TCR) against the temperature of the sensing element 115. In
platinum, and gold layers demonstrated a slightly higher                 one variation, the resistance behavior of an RTD can be
variance (-10%-30%) from pre-anneal resistance values                    characterized by the following equation:
indicating a higher level of dynamic behavior in these thin
                                                                               R~RO*(l+a*L\.T+i3*L\.T2)
films, and further annealing was not completely sufficient to       50
arrest the dynamics with this combination. However, the                  where R=Resistance of an RTD at an unknown temperature
combination of different adhesion and noble materials with               (T); RO=Resistance of temperature at a reference tempera-
the intermediate buffer layer(s) 119 to reduce or eliminate              ture TO (e.g., room temperature); a and ~=experimentally
diffusion between adhesion layers 116 and noble layers 117,              determined constants; and li.T=Difference in temperature
along with the annealing stage(s) produced positive effects         55   (T-TO). Under this equation, the change in resistance (li.R)
with regard to stability of resistance behavior.                         for an RTD per degree change (li.T=l) is given by li.R=(a+
   Other variations and examples of the heater-sensor dies               ~)*RO.
111 can comprise any suitable patterning configuration, any                 As such, for efficient temperature sensing as well as
suitable arrangement of insulating layer(s) 112 and heating              ensuring a detected temperature resolution of 0.1-0.2 C
region(s) 113, any suitable combination of adhesion, buffer,        60   using RTDs, the resistance change per degree change in
and/or noble layers 116, 119, 117, and/or any suitable                   temperature is preferably greater than -0.lQ. While higher
annealing or other process that facilitates stabilization of             changes in resistance can be desired, such higher changes in
resistance behavior in the set of heater-sensor dies 110.                temperature, for a given RTD material or thin film combi-
1.1.1 Heater-Sensor Theory                                               nation, results only when the initial resistance (RO) of the
   In the specific examples described above, the microfab-          65   RTD is substantially high. However, having a substantially
ricated heater-sensor dies 111 of the set of heater-sensor dies          high initial resistance increases the risk of the RTD self-
110 are configured in a manner that produces rapid thermo-               heating during the resistance sensing process, thereby paten-
                                                    US 9,499,896 B2
                              9                                                                      10
tially causing additional noise/disturbances and inaccuracies         151 configured to define any suitable number of contact
in temperature measurement. The RTDs in a specific                    locations, or can alternatively comprise a single heat sink
example of the system 100 were calibrated by measuring the            support 151 configured to define any suitable number of
resistance against 4-5 temperature points in the range the            contact locations. As shown in FIGS. 6A and 68, the system
sensor is intended to be utilized. For biochemical assays, the   5    100 preferably couples to a detection chamber (e.g., reaction
typical range of temperatures is room temperature (25° C.)            vessel, detection chamber) at a first side 101a of the detec-
to -100° C. By characterizing the resistance (R) at each of           tion chamber, as shown in FIG. 4A, which can restrict heat
several temperatures (T) within a range of intended opera-            dissipation from the first side 101a of the system. Further-
tion, one can obtain an experimental relationship for R vs. T.        more, the second side 101b of the detection chamber is
1.2 Other System Elements                                        10   typically used for optical imaging for monitoring (e.g.,
   As shown in FIGS. 1, 4A-4B, and 7A-7C, the system 100              realtime monitoring, delayed monitoring), and further lim-
can further comprise an electronics substrate 140 configured          iting heat-sinking from the second side 101b. Thus, it is
to couple heating and sensing elements of the set of heater-          preferable for the set of heat sink supports 150 to couple to
sensor dies to a controller 165, a set of heat-sink supports          the system 100 from a side of the system 100 that does not
150 configured to facilitate heat dissipation within the         15   physically interfere with optical imaging apparatus interfac-
system 100, a set of elastic elements 160 configured to bias          ing with the system 100. However, alternative configura-
the set of heater-sensor dies 110 against detection chambers          tions of the set of heat sink supports 150 can comprise
for sample processing, and can additionally comprise the              coupling at any suitable side and/or any number of sides of
controller 165 and/or a cooling subsystem 170.                        the system 100.
   The electronics substrate 140 is preferably coupled to the    20      As shown in FIGS. 6A and 68, the set of heat sink
set of heater-sensor dies 110, and functions to enable com-           supports 150 can be configured in any of a number of
munication between heating elements 114 and sensing ele-              variations. In a first variation, each heat sink support 151 can
ments 115 of each heater-sensor die 111 in the set of                 be directly placed against a first surface 105a of heater-
heater-sensor dies no and a controller 165. As such, the              sensor die 111 opposing that of a second surface 105b
electronics substrate preferably enables communication of        25   contacting a detection chamber, as shown in FIG. 6A. The
heat output commands from the controller 165 to the heating           first variation enables efficient transfer of heat out of the first
element(s) 114, and communication of heating parameters               surface 105a of the heater-sensor die away from a respective
(e.g., detected temperatures) sensed at the sensing                   detection chamber; however, excessive heat sinking can
element(s) 115 to the controller 165. The electronics sub-            affect heating ramp rates. In a second variation, the system
strate 140 preferably comprises a printed circuit board          30   100 comprises a thermally insulating assembly 152 between
(PCB), and in one variation is a flexible PCB, as shown in            a heater-sensor die 111 and a corresponding heat sink
FIG. 4A, in order to facilitate contact between heater-sensor         support 151, as shown in FIG. 68. In the second variation,
dies 111 in the set of heater-sensor dies 110 and detection           the electronics substrate 140 can serve as the thermally
chambers (e.g., reaction vessels, sample containers, etc.) for        insulating assembly 152 and can be situated between the
processing of a sample according to molecular diagnostic         35   heater-sensor die 111 and a heat sink support 151. Further-
protocols. Alternatively, the PCB can be a substantially rigid        more, in the second variation, a suitable thermal resistance
PCB or any other suitable PCB.                                        provided by the electronics substrate 140 (e.g., through
   Preferably, the set of heater-sensor dies 110 is coupled to        thickness, material selection, a combination of features)
the electronics substrate 140 in a manner that provides               could produce a thermal couple between the heater-sensor
thermal and/or electrical isolation of each heater-sensor dies   40   dies 111 and the heat sink support 151 to permit the heating
111 from the neighboring heater-sensor die(s) due to poor             capacity of the heater-sensor die 111 to achieve the heating
conductivity of the electronics substrate 140. However, the           times and/or heating ramp rate required by the application,
electronics substrate 140 and the set of heater-sensor dies           while still allowing adequate cooling rates. Additionally, the
110 can be configured in any alternative suitable manner that         second variation can provide increased backside support to
provides isolation of each heater-sensor die 111. In some        45   each of the set of heater-sensor dies 110 as well as increased
variations, each heater-sensor die 111 is coupled to the              surface for adhesion.
electronics substrate by an adhesive layer 141 and/or a wire             In specific examples of the second variation, heat sinking
bond 142, as shown in FIG. SA; however, each heater-sensor            and supporting the "backside" of the electronics substrate
dies 111 can alternatively or additionally be coupled to the          140 can be implemented across multiple heater-sensor dies
electronics substrate 140 in any suitable manner (e.g., using    50   111, separated by Society for Laboratory Automation and
solder bonds in flip-chip bonding), as shown in FIG. SB.              Screening (SLAS) standard spacings, such as 9 mm, 4.5 mm
Furthermore, the system 100 can comprise any suitable                 or 2.25 mm spacings. The heat sink support 151 material
number of electronics substrates.                                     (e.g., aluminum, copper, silver) in the specific examples is
   The set of heat sink supports 150 is preferably coupled to         mated with the electronics substrate 140 at each heater-
at least one of the set of heater-sensor dies 110 and the        55   sensor die location, with an air gap positioned laterally
electronics substrate 140 and functions to facilitate rapid           between each heater-sensor die location. This configuration
thermocycling by dissipating heat from the set of heater-             can further function to reduce cross talk across a set of
sensor dies 110 and/or the electronics substrate 140. The set         detection chambers in contact with the set of heater-sensor
of heat sink supports 150 can further function to provide             dies 110. The set of heat sink supports 150 can, however, be
structural support for the set of heater-sensor dies 110, such   60   configured in any other suitable manner to provide heat
that the set of heater-sensor dies 110 is supported during            dissipation within the system 100, without obstruction of
compression (e.g., compression against a set of detection             optical detection apparatus, and with provision of desired
chambers) and/or tension. In the absence of heat sinking, the         heat ramping and/or cycling behavior.
electronics substrate 140 and the surrounding environment                The set of elastic elements 160 is preferably coupled to a
can potentially retain too much heat, which compromises the      65   first surface 104a of the electronics substrate 140, as shown
cooling of the set of heater-sensor dies 110. The set of heat         in FIG. 4A, and functions to promote contact between the set
sink supports 150 can comprise multiple heat sink supports            of heater-sensor dies 110 and detection chambers (e.g.,
                                                    US 9,499,896 B2
                             11                                                                     12
reaction vessels, detection chambers) for sample processing           the heating element(s) 114, and/or configured to receive
according to molecular diagnostic protocols. The set of               communication of heating parameters (e.g., detected tem-
elastic elements 160 can comprise any one more of springs             peratures) sensed at the sensing element( s) 115 of the system
and elastomeric elements, which can deform and provide                100. The controller 165 preferably comprises a proportion-
transmit a biasing force, through the electronics substrate      5    integral-derivative (PID) controller, but can alternatively be
140, to reinforce contact between a set of detection cham-            any other suitable controller 165. The controller 165 pref-
bers and the set of heater-sensor dies 110. The set of elastic        erably interfaces with the set of heater-sensor dies 110
elements 160 can, however, additionally or alternatively              through the electronics substrate 140 by a connector; how-
include any other suitable elements configured to provide a           ever, the controller 165 can interface with the set ofheater-
biasing force that reinforces contact between a set of detec-    10   sensor dies 110 in any alternative suitable manner. Prefer-
tion chambers and the set of heater-sensor dies 110 in an             ably, the controller 165 is configured to automate and control
elastic or a non-elastic manner. In one such alternative              heat output parameters, including any one or more of:
variation, the system 100 can include one or more actuators           heating temperatures, heating ramp rates, heating times
configured to drive each of the set of heater-sensor dies 111         (e.g., holding times), and any other suitable heating param-
toward a corresponding detection chamber, and in another         15   eter(s). Furthermore, the controller 165 can be configured to
such alternative variation, the system 100 can include a set          control individual heater-sensor dies 111 in order to provide
of magnets (e.g., including magnet pairs surrounding the set          unique heating parameters for individual detection chambers
of heater-sensor dies 110 and a corresponding set of detec-           and/or can be configured to provide common heating param-
tion chambers), that function to reinforce coupling between           eters for all heater-sensor dies 111 in the set of heater-sensor
the set of heater-sensor dies 110 and the set of detection       20   dies 110. In a specific example, the controller 165 comprises
chambers. However, any other suitable elements can addi-              a Yokogawa UT750 PID controller, an Arduino UNO R3
tionally or alternatively be used to facilitate uniform and           microcontroller configured to cycle the UT750 through
consistent coupling between the set of heater-sensor dies 110         temperature stages and to control temperature holding, a
and a set of detection chambers.                                      resistance-to-voltage conversion circuit, and two power sup-
   In embodiments of the system 100 including a set of           25   plies-a first power supply configured to supply power to
elastic elements 160, the set of elastic elements 160 is              the set of heater-sensor dies 110 and a second power supply
preferably coupled to a first surface 104a of the electronics         configured to supply voltage to the resistance-to-voltage
substrate 140, such that each elastic element in the set of           conversion circuit. In the specific example, the controller
elastic elements 160 facilitates contact between a heater-            165 comprises a resistance-to-voltage conversion circuit
sensor dies 111 and a corresponding detection chamber. In a      30   because the UT750 PID controller requires voltage as an
first variation, the set of elastic elements 160 is coupled to        input for PID control. In another specific example, the
first surface 104a of a flexible PCB of the electronics               controller 165 comprises a National Instruments LabView
substrate 140, as shown in FIG. 4A. In the first variation,           based system comprised of an NI cDAQ-9178 chassis with
contact between each heater-sensor dies 111 and a corre-              an NI 9219 universal analog input card and an NI 9485
sponding detection chamber is thus maintained by a biasing       35   eight-channel solid-state relay sourcing or sinking digital
force provided by an individual spring through the flexible           output module solid-state relay card. In this specific
PCB of the electronics substrate 140. In the first variation,         example, the cDAQ-9178 supports the NI 9219 and NI 9485
the number of elastic elements in the set of elastic elements         cards, the NI 9219 is used to obtain the RTD inputs, and the
160 is equal to the number of heater-sensor dies in the set of        NI 9485 cycles the power supply voltage to individual
heater-sensor dies 110, such that the set of elastic elements    40   heater-sensor dies of the set of heater-sensor dies 110.
160 and the set of heater-sensor dies 110 are paired in a             Further, in this specific example, the controller 165 is
one-to-one manner. Alternatives to the first variation can,           expandable to 12 or more channels through the use of
however, comprise any suitable number of elastic elements             additional NI 9219 and NI 9485 cards, each of which can
in relation to a number of heater-sensor dies 110. In a second        handle several channels.
variation, the set of heater-sensor dies 110 is coupled to a     45      As shown in FIGS. SA and SB, the system 100 can further
second surface 104b of a rigid PCB of the electronics                 comprise a cooling subsystem 170, which functions to
substrate 140, with the set of elastic elements 160 coupled           provide heat transfer from the system 100 in order to further
to the first surface 104a of the rigid PCB. In the second             enhance controlled heating and cooling by the system 100.
variation, the set of elastic elements 160 thus functions to          The cooling subsystem 170 is preferably configured to
collectively transfer a force through the rigid PCB to main-     50   provide at least one of convective cooling and conductive
tain contact between the set of heater-sensor dies 110 and the        cooling of the system 100, but can alternatively be config-
detection chambers. Alternatives to the second variation can          ured to provide any other suitable cooling mechanism or
also comprise any suitable number of springs in relation to           combination of cooling mechanisms. In one variation, the
a number of heater-sensor dies in the set of heater-sensor            cooling subsystem 170 can comprise a fan 171 that provides
dies 110. Furthermore, variations of the system 100 can          55   convective heat transfer from the system 100. In this varia-
include one or more elastic elements coupled to any other             tion, the fan 171 can be coupled to any suitable element of
elements directly or indirectly coupled to the set of heater-         the system 100, such as the set of heat sink supports 150, as
sensor dies 110. For instance, the system 100 can addition-           shown in A. Furthermore, alternatives to this variation can
ally or alternatively include one or more springs 160'                comprise any suitable number of fans of any suitable dimen-
coupled to base surfaces of the set of heat-sink supports 150    60   sion and configuration, examples of which are shown in
interfacing with the set of heater-sensor dies, in order to           FIGS. 7A and 78. In one such example, the system can
transmit biasing forces.                                              include a set of cooling elements integrated with each heat
   As shown in FIGS. lA and lB, the system 100 can further            sink support of the set of heat sink supports. In another
comprise a controller 165, which functions to automate                variation, the cooling subsystem 170 can additionally or
and/or control heating parameters provided by the set of         65   alternatively comprise a Peltier device, as shown in FIG. 7C.
heater-sensor dies 110. The controller 165 can further be             The Peltier device can be cooled and maintained at a defined
configured to provide heat parameter output commands to               temperature (e.g., in the 10-25 C range) to provide a
                                                     US 9,499,896 B2
                              13                                                                      14
substantial temperature gradient for cooling during a thermal           material layer of the heating region onto the adhesion
cycling process, which can decrease cooling times and/or                material layer S230; removing material of the heating region
cycle times. In yet another variation, the cooling subsystem            S240, thereby forming a pattern of voids that defines a
170 can additionally or alternatively comprise a liquid                 coarse pattern associated with a heating element of the
cooling system (e.g., water cooling system) configured to          5    heating region and a fine pattern, integrated into the coarse
surround and absorb heat from one or more heater-sensor                 pattern and associated with a sensing element of the heating
dies of the set of heater-sensor dies 110, for instance, by way         region; forming a second insulating layer coupled to the
of the set of heat sink supports 150. The cooling subsystem             heating region and to the first insulating layer by way of the
170 can additionally or alternatively comprise any other                pattern of voids S250; and annealing the first insulating
suitable cooling element(s).                                       10   layer, the heating region, and the second insulating layer for
   In some variations, reflection from the set of heater-sensor         a first duration S260.
dies 110 can interfere with light transmitted to photodetec-               The method 200 functions to generate heating and sensing
tors of an optical subsystem opposed (e.g., directly opposed,           elements of a thermocycling system that can provide rapid
in opposition) to the set of heater-sensor dies 110 (e.g., light        thermocycling without significant power requirements,
emitted from the set of biological samples, light transmitted      15   while ensuring a suitably close correlation between an actual
through filters of an optical subsystem), especially in con-            heating temperature and a temperature set-point (i.e., an
figurations wherein a set of detection chambers is configured           intended heating temperature). In some embodiments, the
between the set of heater-sensor dies and optical elements of           method 200 can function to produce a heating and sensing
an optical subsystem. In these variations, the set of heater-           element of an integrated heater-sensor die as described in
sensor dies 110 can include elements that reduce or elimi-         20   Section 1 above, which can controllably and individually
nate reflection from any portion of the set of heater-sensor            heat small sample volumes (e.g., pico liters, nano liters,
dies (e.g., reflection from the heating region, etc.), thereby          microliters). Furthermore, the method 200 of manufacture
facilitating analysis of a set of biological samples within the         preferably implements a priori predictions of electrical resis-
set of detection chambers. In one variation, the set of                 tance values of thin film combinations of the set of heater-
heater-sensor dies 110 can include or be coupled to one or         25   sensor dies 110, as described in Section 1 above, and
more non-reflective coatings 180 at surfaces of the set of              accounts for and/or prevents signal drift in relation to actual
heater-sensor dies 110 upon which light from the optical                and intended heating temperatures, to maintain controlled
subsystem impinges. In a specific example, the non-reflec-              sample heating.
tive coating 180 can comprise a high-temperature paint (e.g.,              Block S210 recites: forming a first insulating layer
dark paint, flat paint) that functions to absorb and/or diffuse    30   coupled to exposed surfaces of a substrate, which functions
light from an opposing optical subsystem, while facilitating            to electrically isolate portions of a heating region from other
heat transfer to a set of detection chambers in thermal                 elements of the thermocycling system. The substrate is
communication with the set of heater-sensor dies 110. In                preferably a silicon substrate, but can alternatively be any
another variation, the set of heater-sensor dies 110 can be             other suitable semi-conducting, or non-conducting substrate.
configured to be in misaligmnent with photodetectors of the        35   As such, in variations, the substrate can be composed of a
optical subsystem, such that reflection does not interfere              semi-conducting material (e.g., silicon, quartz, gallium
with light transmitted to the photodetectors of the optical             arsenide), and/or an insulating material (e.g., glass,
subsystem. In one example, the set of heater-sensor dies 110            ceramic). In some variations, the substrate 130 can even
can be configured to heat a set of detection chambers from              comprise a combination of materials (e.g., as in a composite,
a first direction, and the optical subsystem can be configured     40   as in an alloy). In examples wherein the substrate is a silicon
to receive light from the set of detection chambers from a              substrate, the substrate can be composed of silicon with any
second direction (e.g., a direction non-parallel to the first           suitable type (e.g., P-type), doping (e.g., boron-doping),
direction), such that reflection from the set of heater-sensor          miller index orientation, resistivity, thickness, total thickness
dies 110 does not cause interference. In still other variations,        variation, and/or polish.
the set of heater-sensor dies 110 can include any other            45      In forming the first insulating layer, Block S210 can be
suitable elements (e.g., coatings, layers, etc.) and/or be              performed using any one or more of: thermal oxide growth,
configured in any other suitable manner that eliminates,                chemical vapor deposition (CVD), spin coating, spray coat-
prevents, or mitigates reflection from the set of heater-sensor         ing, and any other suitable method of depositing a localized
dies 110 from interfering with light transmitted to photode-            layer of an insulating material. Preferably, the first insulating
tectors of an optical subsystem in opposition to the set of        50   layer is composed of an insulating oxide material, and in
heater-sensor dies 110.                                                 examples can include any one or more of: a thermally grown
   Variations of the system 100 can, however, include any               silicon oxide, a chemical vapor deposited oxide, a deposited
other suitable element(s) configured to provide uniform,                titanium oxide, a deposited tantalum oxide, and any other
accurate, precise, and reliable heating of one or more detec-           suitable oxide grown and/or deposited in any other suitable
tion chambers in thermal communication with the system             55   manner. However, the first insulating layer can additionally
100. Furthermore, as a person skilled in the art will recog-            or alternatively include an insulating polymer (e.g., a poly-
nize from the previous detailed description and from the                imide, a cyanate ester, a bismaleimide, a benzoxazine, a
figures, modifications and changes can be made to the                   phthalonitrile, a phenolic, etc.) that is chemical and heat
preferred embodiments of the system 100 without departing               resistant and/or any other suitable material (e.g., chemical
from the scope of the system 100.                                  60   vapor deposited nitride, other nitride, paralene, etc.) that is
2. Method of Manufacture                                                configured to provide the first insulating layer.
   As shown in FIG. 8, a method 200 of manufacturing a                     In one example of Block S210, the first insulating layer
system for thermocycling biological sample within detection             comprises an oxide material, and is formed by growing the
chambers comprises: forming a first insulating layer coupled            oxide material on a substrate. In one example of Block S210,
to exposed surfaces of a substrate S210, depositing an             65   the insulating layer comprises a 0.2 mm layer of silicon
adhesion material layer of a heating region onto the first              oxide, and is formed on a 100 mm silicon wafer using
insulating layer of the substrate S220, depositing a noble              thermal oxidation at 900° C. using water vapor (i.e., in wet
                                                     US 9,499,896 B2
                              15                                                                     16
oxidation) or oxygen (i.e., in dry oxidation) as the oxidant.              In Block S230, the noble material layer is preferably
In alternative variations and examples of Block S210, the               coupled to the adhesion material layer by one or more of
first insulating layer can be formed using high or low                  evaporation and sputtering. However, in alternative varia-
temperature thermal oxidation, using any suitable oxidant,              tions, the noble material layer can be coupled to the adhesion
and/or using any other suitable method (e.g., fluid deposition     5    material layer by any one or more of: deposition (e.g.,
of an electrically insulating polymer, softbaking/hardbaking            electrodeposition, CVD, etc.), plating (e.g., chemical plat-
of a deposited polymer, etc.).                                          ing, electroplating), and any other suitable process of cou-
   Block S220 recites: depositing an adhesion material layer            pling the noble material layer to the adhesion material layer.
of a heating region onto the first insulating layer of the              Furthermore, in examples wherein the noble material layer
substrate, which functions to facilitate bonding of a noble        10
                                                                        is evaporated or sputtered, the adhesion material layer-
material layer of the heating region to the first insulating
                                                                        insulating layer-substrate subassembly generated in Block
layer as in Block S230. The adhesion material preferably
                                                                        S220 can be translated or rotated in order to facilitate
comprises an adhesion material that is characterized as
active in reacting with the first insulating layer, in order to         uniform deposition of the noble material layer. In Block
facilitate coupling between the first insulating layer and the     15
                                                                        S230, the noble material layer is preferably processed to a
adhesion material. However, the adhesion material of the                thickness of under 500 nm; however, the noble material
adhesion material layer can additionally or alternatively               layer can alternatively be processed to any other suitable
have any other suitable characteristic(s). In variations                thickness. In specific examples, the noble material layer
wherein the first insulating layer comprises an insulating              comprises a 200 nm thick layer of gold, a 300 nm thick layer
oxide, the adhesion materials used in the adhesion material        20   of gold, a 440 nm thick layer of gold, and/or a 100 nm thick
layer(s) can comprise materials that are oxygen-active to               layer of platinum.
chemically react with an oxide surface (e.g., materials that               In some variations, the method 200 can further include
have a high heat of oxide formation). In examples of                    Block S225, which recites: depositing an intermediate buffer
oxygen-active materials, the adhesion material layer can be             layer configured between the adhesion material layer and the
composed of any one or more of: chromium, titanium,                25   noble material layer. Block S225 functions to provide a layer
niobium, vanadium, any other suitable adhesion material                 that reduces or prevents diffusion between the noble material
that reacts with the insulating layer, and any combination or           layer and the adhesion material layer, thus improving
alloy of any of the above materials.                                    dynamic stability (e.g., in electrical resistance behavior) of
   In Block S220, the adhesion material layer is preferably             the system. In variations, the intermediate buffer layer thus
coupled to the first insulating layer by one or more of            30   has characteristics that contribute to behavior as a barrier
evaporation and sputtering. However, in alternative varia-              against diffusion between the adhesion material layer and
tions, the adhesion material layer can be coupled to the first          the noble material layer. In examples, the intermediate buffer
insulating layer by any one or more of: deposition (e.g.,               layer comprises platinum and/or titanium, and can be pro-
electrodeposition, CVD, etc.), plating (e.g., chemical plat-            cessed onto an adhesion material layer by one or more of
ing, electroplating), and any other suitable process of cou-       35   evaporation and sputtering. However, in alternative varia-
pling the adhesion material layer to the first insulating layer.        tions, the intermediate buffer layer can be coupled to the
Furthermore, in examples wherein the adhesion material                  adhesion material layer by any one or more of: deposition
layer is evaporated or sputtered, the insulating layer-sub-             (e.g., electrodeposition, CVD, etc.), plating (e.g., chemical
strate subassembly generated in Block S210 can be trans-                plating, electroplating), and any other suitable process of
lated or rotated in order to facilitate uniform deposition of      40   coupling the intermediate buffer layer to adhesion material
the adhesion material layer. In Block S220, the adhesion                layer, prior to coupling of noble material layer to the
material layer is preferably processed to a thickness of under          intermediate buffer layer. The intermediate buffer layer is
100 nm; however, the adhesion material layer can alterna-               preferably processed to a thickness of less than 150 nm, and
tively be processed to any other suitable thickness. In                 in specific examples can comprise a 100 nm thick layer of
specific examples, the adhesion material layer comprises a         45   platinum, or a 50 nm thick layer of titanium. However, the
50 nm thick layer of chromium, or a 50 nm thick layer of a              intermediate buffer layer can alternatively have any other
combination of titanium and tungsten.                                   suitable thickness. Furthermore, variations of the heating
   Block S230 recites: depositing a noble material layer of             region 113 comprising adhesion material layers and noble
the heating region onto the adhesion material layer, which              material layers can include any suitable number of adhesion
functions to form a portion of a heating region comprising         50   material layers, noble material layers, and intermediate
a heating element and a sensing element of the system. The              buffer layers that prevent diffusion between an adhesion
noble material preferably comprises a noble material that is            material layer into an adjacent noble material layer, wherein
characterized as having good thermal conductivity and affin-            each layer can have any other suitable thickness.
ity to coupling with the adhesion material layer in a reliable             Block S240 recites: removing material of the heating
manner during thermocycling of the system. The noble               55   region, which functions to form a pattern of voids that
material layer can alternatively have characteristics includ-           defines a coarse pattern associated with a heating element of
ing any one or more of: characteristics that inhibit diffusion          the heating region and a fine region, integrated into the
between the adhesion material layer and the noble material              coarse pattern and associated with a sensing element of the
layer, high fatigue resistance, high fracture resistance, and           heating region. Block S240 functions to produce elements of
any other suitable property that provides reliability during       60   the heating region with desired resistance behavior and
thermocycling of the system. In examples of noble materials             characteristics, in order to provide reliable and accurate heat
that operate well with examples of adhesion materials                   parameter sensing and output within the system. Block S240
described above, the noble material layer can be composed               preferably provides one or more heating elements and
of any one or more of: gold, platinum, tungsten, palladium,             sensing elements integrated with the heating elements,
any other noble material that interacts well with the adhesion     65   wherein the heating element(s) and the sensing element(s)
material layer, and any combination or alloy of any of the              have desired theoretical resistance characteristics as
above materials.                                                        described in Section 1.1.1 above; however, Block S240 can
                                                                  US 9,499,896 B2
                                           17                                                                      18
             alternatively provide heating elements and sensing elements             by a lithographic process, defines three heating elements
             with any other suitable resistance characteristics.                     including: a central circular heating element and two cir-
                Block S240 preferably produces a pattern of voids having             cumferential heating elements, as shown in FIG. 3, config-
             geometric features (e.g., width, thickness, length, spacing)            ured to form a boundary with a serpentine-shaped pattern
             that facilitate uniform heating and provide desired heating        5    about the central circular heating element. In the specific
             and sensing characteristics (e.g., resistance characteristics).         example, the two circumferential heating elements are each
             In some variations, the pattern of voids can define any one             configured to form a semicircular perimeter about the central
             or more of: linear segments, non-linear segments, boustro-              circular heating element. The pattern of voids produced in
             phedonic segments, continuous segments, non-continuous                  the specific example of Block S240 further comprises three
             segments, and any other suitable segment(s) having any             10   integrated sensing elements (i.e., resistance temperature
             other suitable geometry (i.e., width, depth, height, length,            sensors, RTDs) distributed at three locations within the 5
             path, etc.) within an assembly of the adhesion material                 mm circular footprint. In the specific example, the pattern of
             layer(s), noble material layer(s), and/or intermediate buffer           voids was designed using a layout editor (e.g., Mentor
             layer(s) produced in Blocks S220, S230 and/or S225. The                 Graphics™ or L-Edit™), to define the heating elements and
             pattern of voids produced in Block S240 can further be             15   the sensing elements according to desired resistance char-
             symmetric about any suitable reference (e.g., reference line,           acteristics as described in Section 1.1.1 above. The specific
             reference plane, etc.), or can alternatively be non-symmetric.          example of Block S240 produced heating elements having
             Furthermore, in some variations, the pattern of voids can               coarse patterning, and sensing elements 115 integrated with
             define a global morphology (e.g., circular footprint, ellip-            the heating elements and having fine patterning, as shown in
             soidal footprint, polygonal footprint, etc.) at a first scale      20   FIGS. 3A and 38. Variations of the specific example of             how does
             (e.g., macroscopic scale) but have a local morphology at a              Block S240 can, however, generate any other suitable pat-
             second scale (e.g., microscopic scale), wherein the local               tern of voids to define the heating element( s) and the sensing
                                                                                                                                                        pattern of
             morphology provides desired characteristics (e.g., resistance           element(s) in any other suitable mamier.                           voids define
             characteristics) that are attributed to elements (e.g., heating            Blocks S210, S220, S230, and S240 are preferably per-
             elements, sensing elements) of the heating region. As such,        25   formed in the order described; however, Blocks S210, S220,         heating
             the global morphology can provide conformation (e.g., in                S230, and S240 can alternatively be performed in any other         elements
             shape) between the heating region and a detection chamber               suitable order. For instance, in one variation the patterned
             configured to contact the heating region, and the local                 assembly comprising the adhesion material layer(s), the
             morphology can provide uniform heating and/or accurate                  noble material layer(s), and/or the intermediate buffer
             sensing of heating parameters by utilizing structural features     30   layer(s) can be formed by any suitable method (e.g., mold-
             having a smaller governing dimension.                                   ing, laser cutting, stamping, 3D printing, stereolithography,
                The pattern of voids is preferably defined entirely through          etc.) and then coupled to the first insulating layer according
             the assembly of the adhesion material layer(s ), noble mate-            to any suitable manner.
             rial layer(s), and/or intermediate buffer layer(s) produced in             Block S250 recites: forming a second insulating layer
             Blocks S220, S230 and/or S225 (e.g., through the assembly          35   coupled to the heating region and to the first insulating layer
             to the first insulating layer); however, the pattern of voids           by way of the pattern of voids, which functions to electri-
             can alternatively be defined to any other suitable thickness            cally isolate portions of a heating region from other elements
             through the assembly. Preferably, Block S240 includes pro-              of the thermocycling system, and to further provide stability
             ducing the pattern of voids by way of a lithographic process            within the system. In forming the second insulating layer,
             (e.g., lithographic process with a positive resist, lithographic   40   Block S250 is preferably performed using a deposition
methods of   process with a negative resist). However, producing the                 process (e.g., CVD); however, Block S250 can additionally
             pattern of voids in Block S240 can additionally or alterna-             or alternatively be performed using any one or more of:
removing     tively be performed using any one or more of: etching,                  thermal oxide growth, spin coating, spray coating, and any
material     punching, die-cutting, water cutting, laser cutting, and any            other suitable method of depositing a localized layer of an
             other suitable method of removing material. In one example,        45   insulating material. Preferably, the second insulating layer is
             the assembly comprising the adhesion material layer and the             composed of an insulating oxide material, and in examples
             noble material layer produced in examples of Blocks S220                can include any one or more of: a silicon oxide (e.g.,
             and S230 can be covered with positive photoresist (e.g., a              deposited by CVD, thermally grown), a titanium oxide, a
             photomask designed according to the heating pattern) and                tantalum oxide, and any other suitable oxide grown and/or
             lithographically etched in exposed regions. In the example,        50   deposited in any other suitable mamier. However, the first
             the positive photoresist can then be removed to reveal the              second layer can additionally or alternatively include an
             pattern of voids. In other variations of the example, the               insulating polymer (e.g., a polyimide, a cyanate ester, a
             pattern of voids can be produced using any lithographic                 bismaleimide, a benzoxazine, a phthalonitrile, a phenolic,
             method, using positive and/or negative etching to form the              etc.) that is chemical and heat resistant and can be processed
             heating pattern, and/or using any other suitable method. In        55   onto the first insulating layer and the heating region by any
             one example of an alternative implementation of Step S240',             one or more of: casting (e.g., drop casting), printing, dip-
             the pattern of voids can be produced using a lift-off process,          ping, and using any other suitable method. The second
             wherein a sacrificial layer is used to define the pattern of            insulating layer processed in Block S250 can additionally or
             voids, the heating region material(s) is (are) deposited, and           alternatively comprise any other suitable material (e.g.,
             then the sacrificial layer is removed to reveal the heating        60   chemical vapor deposited nitride, other nitride, paralene,
             pattern.                                                                etc.) that is configured to provide the second insulating layer.
                In a specific example of Block S240, an assembly com-                   Block S260 recites: amiealing the first insulating layer, the
             prising an adhesion material layer, a noble material layer,             heating region, and the second insulating layer for a first
             and an intermediate buffer layer configured between the                 duration, which functions to stabilize dynamic resistance
             adhesion material layer and the noble material layer is            65   behavior of heating and sensing elements of the system.
             configured to have a global footprint defining circular region          Since a majority of changes in resistance (e.g., drift) come
             having a diameter of 5 mm. The pattern of voids, produced               from thermal reactions, settling, diffusion, and improved
                                                      US 9,499,896 B2
                              19                                                                       20
adhesion, annealing can accelerate the processes that lead to            paint to one or more surfaces of at least a subset of the set
changes in resistance, thus producing a system with stable               of heater-sensor dies. However, the non-reflective coating
resistance behavior (e.g., stable for 3-5 years) by driving              can alternatively be processed simultaneously with or can
dynamic processes toward an equilibrium state (or other                  comprise one or more of the first insulating layer and the
stable state) prior to use of the system in sample-processing       5    second insulating layer processed in variations of Blocks
applications. In Block S260, annealing can comprise a single             S210 and S260, respectively. For instance, one or more of
stage of annealing or multiple stages of annealing, and can              the first and the second insulating layer can include a
additionally or alternatively comprise different conditions              modified oxide layer that has low-reflectivity, thus prevent-
(e.g., temperatures, durations, environmental conditions)                ing interference caused by light reflected from the set of
during the annealing stage(s). Preferably, annealing thus           10   heater-sensor dies. In some extreme variations, however,
produces stable resistances that are substantially low (in               mitigation of interference due to reflected light from the set
order to enable driving of the system at low voltages) and               of heater-sensor dies can be produced by configuring the set
have limited variability, indicating that underlying material            of heater-sensor dies to be in misalignment with photode-
dynamics have reached equilibrium.                                       tectors of the optical subsystem, such that reflection does not
   In Block S260, annealing is preferably performed at              15   interfere with light transmitted to the photodetectors of the
constant temperature, and in variations, can be performed at             optical subsystem, in modified versions of Block S270. For
a temperature between 300 C and 600 C (or any other                      instance, the set of heater-sensor dies can be configured to
suitable temperature below a melting temperature of the                  heat a set of detection chambers from a first direction, and
noble material layer and the adhesion material layer); how-              the optical subsystem can be configured to receive light from
ever, annealing can alternatively be performed at any other         20   the set of detection chambers from a second direction (e.g.,
suitable temperature or range of temperatures, and can                   a direction non-parallel to the first direction), such that
additionally or alternatively be performed at a non-constant             reflection from the set of heater-sensor dies 110 does not
temperature (e.g., cyclically varying temperature, non-cy-               cause interference. In still other variations of Block S270,
clically varying temperature). Annealing is preferably per-              the set of heater-sensor dies can be processed with any other
formed in an inert atmosphere (e.g., inert N 2 atmosphere) to       25   suitable elements (e.g., coatings, layers, etc.) and/or be
control reactions between the atmosphere and elements                    configured in any other suitable manner that eliminates,
being annealed; however, annealing can alternatively be                  prevents, or mitigates reflection from the set of heater-sensor
performed in any other suitable atmosphere. In a specific                dies from interfering with light transmitted to photodetectors
example, Block S240 includes annealing the first insulating              of an optical subsystem in opposition to the set of heater-
layer, the heating region, and the second insulating layer at       30   sensor dies 110.
400 Fin an inert N 2 atmosphere for one hour, which can, in                 The method 200 can additionally or alternatively include
some variations of the specific example, be extended for up              any other suitable blocks or steps configured to facilitate
to 2 hours following the first hour of annealing.                        fabrication of a thermocycling element that can heat small
   As shown in FIG. 8, the method 200 can further include                volumes (e.g., micro liter volumes, nano liter volumes, pico-
Block S270, which recites: coupling a non-reflective coating        35   liter volumes) of biological samples within containers in
to at least one heater-sensor die of the set of heater-sensor            contact with the thermocycling element. For instance, the
dies. Block S270 functions to process at least a subset of the           method 200 can include any one or more of: coupling the
set of heater-sensor dies 110 so that they do not interfere              heating region to an electronics substrate S280; coupling the
with light transmitted to photodetectors of an optical sub-              electronics substrate to an elastic element configured to bias
system opposed (e.g., directly opposed, in opposition) to the       40   the system against a detection chamber S290; and coupling
set of heater-sensor dies 110 (e.g., light emitted from the set          at least one of the electronics substrate and the heating
of biological samples, light transmitted through filters of an           region to a heat sink-support S300 that facilitates heat
optical subsystem), especially in configurations wherein a               dissipation within the system, while providing mechanical
set of detection chambers is configured between the set of               support for the heating region within the system. The
heater-sensor dies and optical elements of an optical sub-          45   method 200 can, however, include any other suitable blocks
system. The non-reflective coating is preferably coupled                 or steps.
identically to all heater-sensor dies of the set of heater sensor           The system 100 and/or method 200 of the preferred
dies; however, the non-reflective coating can alternatively be           embodiment and variations thereof can be embodied and/or
coupled non-identically to one or more heater-sensor dies of             implemented at least in part as a machine configured to
the set of heater-sensor dies. As such, in variations, one or       50   receive a computer-readable medium storing computer-read-
more subsets of the set of heater-sensor dies can be coupled             able instructions. The instructions are preferably executed
to non-reflective coatings in a manner that provides different           by computer-executable components preferably integrated
light reflection properties for the subset( s) of the set of             with the system 300 and one or more portions of the
heater-sensor dies.                                                      processor 350. The computer-readable medium can be
   In Block S270, the non-reflective coating is preferably a        55   stored on any suitable computer-readable media such as
material layer that is applied superficial to at least one of the        RAMs, ROMs, flash memory, EEPROMs, optical devices
first insulating layer and the second insulating layer pro-              (CD or DVD), hard drives, floppy drives, or any suitable
cessed in variations of Blocks S210 and S250, respectively.              device. The computer-executable component is preferably a
In one example, the non-reflective coating processed in                  general or application specific processor, but any suitable
Block S270 can comprise a high-temperature paint (e.g.,             60   dedicated hardware or hardware/firmware combination
dark paint, flat paint) that functions to absorb and/or diffuse          device can alternatively or additionally execute the instruc-
light from an opposing optical subsystem, while facilitating             tions.
heat transfer to a set of detection chambers in thermal                     The FIGURES illustrate the architecture, functionality
communication with the set of heater-sensor dies. In this                and operation of possible implementations of methods
example, the high-temperature paint can be applied by any           65   according to preferred embodiments, example configura-
one or more of: brushing, spraying, dipping, printing, and               tions, and variations thereof. In this regard, each block in the
any other suitable method of coupling the high-temperature               flowchart or block diagrams may represent a module, seg-
                                                      US 9,499,896 B2
                              21                                                                       22
ment, or portion of code, which comprises one or more                          the set of heater-sensor dies is in thermal communica-
executable instructions for implementing the specified logi-                   tion with a set of detection chambers.
cal function(s). It should also be noted that, in some alter-               2. The system of claim 1, wherein the adhesion material
native implementations, the functions noted in the block can             layer comprises at least one of chromium, titanium, nio-
occur out of the order noted in the FIGURES. For example,           5    bium, and vanadium, and the noble material layer comprises
two blocks shown in succession may, in fact, be executed                 at least one of gold, platinum, tungsten, and palladium.
substantially concurrently, or the blocks may sometimes be                  3. The system of claim 1, wherein the adhesion material
executed in the reverse order, depending upon the function-              layer and the noble material layer are annealed layers
ality involved. It will also be noted that each block of the             configured to provide stabilized resistance behavior and
block diagrams and/or flowchart illustration, and combina-          10   prevent drift in heating and sensing using the heating region.
tions of blocks in the block diagrams and/or flowchart                      4. The system of claim 2, wherein the assembly further
illustration, can be implemented by special purpose hard-                comprises an intermediate buffer layer composed of at least
ware-based systems that perform the specified functions or               one of platinum and titanium, situated between the adhesion
acts, or combinations of special purpose hardware and                    material layer and the noble material layer, and configured
computer instructions.                                              15   to provide a barrier against diffusion between the adhesion
   As a person skilled in the art will recognize from the                material layer and the noble material layer.
previous detailed description and from the figures and                      5. The system of claim 2, wherein the adhesion material
claims, modifications and changes can be made to the                     layer has a thickness less than or equal to 100 nm, and the
preferred embodiments of the invention without departing                 noble material layer has a thickness less than or equal to 500
from the scope of this invention defined in the following           20   nm.
claims.                                                                     6. The system of claim 2, wherein the pattern of voids
   We claim:                                                             defines a pattern of boustrophedonic segments including
   1. A system for thermocycling biological samples within
                                                                         wide segments of the coarse pattern associated with the
detection chambers comprising:                                           heating element and segments of the fine pattern, surrounded
   a set of heater-sensor dies, each heater-sensor die in the       25
                                                                         by and narrower than the wide segments, associated with the
      set of heater-sensor dies comprising:                              sensing element of the heating region.
                                                                            7. The system of claim 6, wherein the pattern defined
      an assembly including a first insulating layer, a heating
         region comprising an adhesion material layer                    through the adhesion material layer and the noble material
         coupled to the first insulating layer and a noble               layer is configured to provide a resistance change per
         material layer coupled to the adhesion material layer,     30
                                                                         temperature change greater than 0.1 ohms/° C.
                                                                            8. The system of claim 7, wherein the electronics substrate
         and a second insulating layer coupled to the heating
         region and to the first insulating layer through a              is a flexible substrate and wherein the system further com-
         pattern of voids in the heating region,                         prises a set of heat-sink supports coupled to at least one of
                                                                         the set of heater-sensor dies and the second substrate surface
      wherein the pattern of voids in the heating region
         defines a coarse pattern, comprising a global mor-         35
                                                                         of the electronics substrate and configured to dissipate heat
         phology at a first scale and associated with a heating          generated by the set of heater-sensor dies, wherein a base
         element of the heating region, and a fine pattern,              surface of each of the set of heat-sink supports is coupled to
         comprising a local morphology at a second scale                 an elastic element configured to transmit a biasing force
         smaller than the first scale, integrated into the coarse        through the flexible substrate, thereby maintaining thermal
         pattern and associated with a sensing element of the       40
                                                                         communication between the set of heater-sensor dies and the
         heating region;                                                 set of detection chambers in the configuration wherein the
                                                                         set of heater-sensor dies is in thermal communication with
   an electronics substrate configured to couple heating
      elements and sensing elements of the set of heater-                the set of detection chambers.
                                                                            9. The system of claim 1, wherein each of the set of
      sensor dies to a controller; and
   a set of elastic elements coupled to a second substrate          45
                                                                         heater-sensor dies includes a coating, proximal the heating
      surface of the electronics substrate opposing a first              surface, configured to mitigate reflection of light from the
      substrate surface of the electronics substrate interfacing         heating surface toward photodetectors of an optical subsys-
      with the assemblies of the set of heater-sensor dies and           tem, in a configuration wherein the set of heater-sensor dies
      configured to bias each of the set of heater-sensor dies           is opposed to photodetectors of the optical subsystem.
      against a detection chamber in a configuration wherein                                   *   *   *    *   *
EXHIBIT 29
                                                                                            USO09539576B2


(12) United States Patent                                                (10) Patent No.:                US 9,539,576 B2
       Brahmasandra et al.                                               (45) Date of Patent:                    *Jan. 10, 2017
(54)   THERMOCYCLING SYSTEMAND                                        (58) Field of Classification Search
       MANUFACTURING METHOD                                                   CPC .............. B01L 7/525; B01L 2300/1822; B01L
                                                                                            2300/1827; B01L 3/502723: B01L 7/52
(71) Applicant: NeuMoDx Molecular, Inc., Ann Arbor,                           See application file for complete search history.
                MI (US)
                                                                      (56)                   References Cited
(72) Inventors: Sundaresh Brahmasandra, Ann Arbor,
                MI (US); Thomas Haddock, Ann                                          U.S. PATENT DOCUMENTS
                Arbor, MI (US); Patrick Duffy,
                Whitmore Lake, MI (US); Jeffrey                              5,563,067 A * 10/1996 Sugihara ................ C12M 41.46
                                                                                                                            204,403.01
                Williams, Chelsea, MI (US)                             2002/0028507 A1*       3/2002 Heimberg ........... BOL 3,50853
                                                                                                                             435.305.3
(73) Assignee: NeuMoDx Molecular, Inc., Ann Arbor,                                           (Continued)
                MI (US)
                                                                      Primary Examiner — Nathan Bowers
(*) Notice: Subject to any disclaimer, the term of this               (74) Attorney, Agent, or Firm — Jeffrey Schox; Ivan
                patent is extended or adjusted under 35               Wong
                U.S.C. 154(b) by 121 days.
                                                                      (57)                     ABSTRACT
                This patent is Subject to a terminal dis
                   claimer.                                           A system for thermocycling biological samples within detec
                                                                      tion chambers comprising: a set of heater-sensor dies, each
(21) Appl. No.: 14/487,837                                            heater-sensor die comprising a heating Surface configured to
                                                                      interface with a detection chamber and a second Surface,
(22) Filed:     Sep. 16, 2014                                         inferior to the heating Surface, including a first connection
                                                                      point; an electronics Substrate, comprising a first Substrate
(65)                  Prior Publication Data                          Surface coupled to the second surface of each heater-sensor
                                                                      die, an aperture providing access through the electronics
       US 2015/OO79667 A1           Mar. 19, 2015                     Substrate to at least one heater-sensor die, and a second
            Related U.S. Application Data                             Substrate surface inferior to the first Substrate surface,
                                                                      wherein the electronics substrate comprises a set of substrate
(60) Provisional application No. 61/879,517, filed on Sep.            connection points at least at one of the first Substrate Surface,
       18, 2013.                                                      an aperture surface defined within the aperture, and the
                                                                      second Substrate Surface, and wherein the electronics Sub
(51)   Int. C.
                                                                      strate is configured to couple heating elements and sensing
       BOIL I/00                     (2006.01)                        elements of the set of heater-sensor dies to a controller; and
       BOIL 3/00                     (2006.01)                        a set of wire bonds, including a wire bond coupled between
       BOIL 7/00                     (2006.01)                        the first connection point of at least one of the set of
(52)   U.S. C.                                                        heater-sensor dies and one of the set of Substrate connection
       CPC ......... - - - - - BOIL 7/52 (2013.01); B01 L 2200/12     points.
                       (2013.01); B01 L 2200/147 (2013.01);
                         (Continued)                                                  7 Claims, 10 Drawing Sheets


                                                                O




                                                                17O
                                                     US 9,539,576 B2
                                                               Page 2

(52) U.S. Cl.
     CPC. BOIL 2300/0819 (2013.01); B0IL 2300/168
            (2013.01); B01L 2300/1827 (2013.01); Y10T
                                   29/49083 (2015.01)
(56)                  References Cited
              U.S. PATENT DOCUMENTS
 2004/008.6424 A1*     5, 2004 Schembri .......... BO1L 3,502707
                                                         422,504
 2004/O151629 A1       8, 2004 Pease et al.
 2008/0269066 A1* 10/2008 Flechsig .............. C12O 1/6837
                                                       506.9
 2010, OO86991 A1  4, 2010 Fish
 2011/0268151 A1  11/2011 Hadwen et al.
 2012fO23O887 A1* 9, 2012 Zucchell ............ B01F 11.0002
                                                     422/5O2
 2013,0102064 A1   4/2013 Fontana et al.
* cited by examiner
U.S. Patent   Jan. 10, 2017           Sheet 1 of 10   US 9,539,576 B2




   100

                              11 O




                                17O



                      FIGURE 1A
U.S. Patent     Jan. 10, 2017    Sheet 2 of 10   US 9,539,576 B2




                                FIGURE 1B




                                                       112b

    (N
  113 116   a                                          112a



                           FIGURE 2
U.S. Patent   Jan. 10, 2017      Sheet 3 of 10   US 9,539,576 B2




                              FIGURE 3
U.S. Patent         Jan. 10, 2017       Sheet 4 of 10             US 9,539,576 B2




     111




                         FIGURE 4



                              front side of assembly
           (detection chamber is in thermal communication with this side)
                                                 111
                                                         147

                             143 SUA                    145
                              back Side of assemb
                                    FIGURE 5A

                              front side of assembly
           (detection chamber is in thermal communication with this side)
                                                 111
                                                        147

                                                         45
                              back Side of aSSemb

                                    FIGURE 5B
U.S. Patent       Jan. 10, 2017         Sheet S of 10           US 9,539,576 B2



                         146



                                            YN 145               140
                   147
                                13-1
                                     FIGURE 6A

                          146




      142                                                 45'




            14'     149"        46                      148'




      42'         147
                        -it?                             145"
                                     FIGURE 6C


                   149"         146'                    148'




   142"                 47.1 143"
                                     FIGURE 6D
U.S. Patent       Jan. 10, 2017      Sheet 6 of 10             US 9,539,576 B2




                           front side of assembly
        (detection chamber is in thermal communication with this side)
                                     11
                           /          W       1y           145b.
                   Adhesive Layer
                          back side of assembly




                               ZA, Sometric View
                                  FIGURE 7A


                           front side of assembly
        (detection chamber is in thermal Communication with this side)
                                     111
           145C
                                     W
                     S   O O. O. O. O. O. O. O.

                          148b
                           back side of assembly



                            A/             Sometric View

                                  FIGURE 7B
U.S. Patent          Jan. 10, 2017      Sheet 7 of 10            US 9,539,576 B2




                              front side of assembly
           (detection chamber is in thermal communication with this side)

                                                        Adhesive Layer

                                                                 140, 152

                                     FIGURE 8A



                              front side of assembly
           (detection chamber is in thermal communication with this side)

                                                        Adhesive Layer
                                                                    140



                                     FIGURE 8B




                      Detection ChamberS/Reaction Vessel



                              O4.                                           111
     14O       160            3.


                                     FIGURE 8C
U.S. Patent       Jan. 10, 2017      Sheet 8 of 10            US 9,539,576 B2




                                             FGURE 9A




                                            FGURE 9B




        (detection chamber is in thermal Communication with this side)




              Petier Cooter                      Petier Cooler




                              FGURE 9C
U.S. Patent           Jan. 10, 2017     Sheet 9 of 10             US 9,539,576 B2


   2OO
     NM                                                                S21 O
                           Forming an insulating layer

                                                                       S220
              depositing a heating region upon the insulating layer


           producing a heating pattern within the heating region, thus
                           producing a heating array


           dividing the heating array into a set of heater-sensor dies



                coupling the set of heater-sensor dies to a PCB




             etching the second insulating layer to produce a set of
                              Connection points

     -----     ---- -- -    -- ---- - -- - --   --- -- - - -- --------
         coupling a non-reflective coating to at least one heater-sensor
                      die of the Set Of heater-SensOr dies


                                  FIGURE 10
U.S. Patent         Jan. 10, 2017   Sheet 10 of 10              US 9,539,576 B2




   Evaporate Metal Thin Films


          Lithography                           Lithography/Deposit Metal
                                                       Thin Films
                                                     sers        Nars Y
                                            R               E



                                    S230"            Lift-Off Resist
                                      U




        FIGURE 11A                                    FIGURE 11B
                                                    US 9,539,576 B2
                              1.                                                                  2
          THERMOCYCLING SYSTEMAND                                        FIG. 3 depicts an example of heating and sensing ele
            MANUFACTURING METHOD                                      ments in an example of a thermocycling system;
                                                                         FIG. 4 depicts examples of additional elements of an
           CROSS-REFERENCE TO RELATED                                 embodiment of a thermocycling system;
                  APPLICATIONS                                           FIGS.5A and 5B depict examples of reverse wire bonding
                                                                      in embodiments of a thermocycling system;
   This application claims the benefit of U.S. Provisional               FIGS. 6A-6D depict examples of reverse wire bonding in
Application Ser. No. 61/879,517 filed 18-Sep-2013, which              embodiments of a thermocycling system;
is incorporated in its entirety herein by this reference. This           FIGS. 7A-7B depict variations of configurations of ele
application is also related to U.S. application Ser. No.         10   ments in an embodiment of a thermocycling system;
14/487,808 filed 16-Sep.-2014, which is incorporated herein              FIGS. 8A-8C depict variations of configurations of ele
in its entirety by this reference.                                    ments in an embodiment of a thermocycling system;
                                                                         FIGS. 9A-9C depict variations of configurations of addi
                    TECHNICAL FIELD                                   tional elements in an embodiment of a thermocycling sys
                                                                 15   tem;
   This invention relates generally to the molecular diagnos             FIG. 10 depicts a flowchart of a method for assembling an
tics field, and more specifically to an improved sample               embodiment of a thermocycling system; and
thermocycling system and assembly method thereof.                        FIGS. 11A-11B depict variations of a method for assem
                                                                      bling an embodiment of a thermocycling system.
                     BACKGROUND                                                 DESCRIPTION OF THE PREFERRED
                                                                                        EMBODIMENTS
   Molecular diagnostics is a clinical laboratory discipline
that has developed rapidly during the last 25 years. It                 The following description of the preferred embodiments
originated from basic biochemistry and molecular biology         25   of the invention is not intended to limit the invention to these
research procedures, but now has become an independent                preferred embodiments, but rather to enable any person
discipline focused on routine analysis of nucleic acids (NA),         skilled in the art to make and use this invention.
including deoxyribonucleic acid (DNA) and ribonucleic                 1. System
acid (RNA) for diagnostic use in healthcare and other fields             As shown in FIGS. 1A and 1B, an embodiment of a
involving analysis of nucleic acids. Molecular diagnostic        30   sample thermocycling system 100 comprises: a set of heater
analysis of biological samples can include the detection of           sensor dies 110; an electronics substrate 140 configured to
one or more nucleic acid materials present in the specimen.           couple heating elements and sensing elements of the set of
The particular analysis performed may be qualitative and/or           heater-sensor dies to a controller; a set of heat sink Supports
quantitative. Methods of analysis typically involve isolation,        150 coupled to at least one of the electronics substrate and
purification, and amplification of nucleic acid materials, and   35   the set of heater-sensor dies; and a set of elastic elements 160
polymerase chain reaction (PCR) is a common technique                 coupled to the electronics Substrate and configured to bias
used to amplify nucleic acids. Often, a nucleic acid sample           each of the set of heater-sensor dies against a detection
to be analyzed is obtained in insufficient quantity, quality,         chamber. In some embodiments, the system 100 further
and/or purity, hindering a robust implementation of a diag            comprises a controller 165 coupled to the electronics sub
nostic technique. Current sample processing methods and          40   strate and configured to automate and/or control relevant
molecular diagnostic techniques are often labor/time inten            heating parameters of the system 100, and can further
sive, low throughput, and expensive, and systems of analysis          comprise a cooling Subsystem 170 configured to dissipate
are insufficient.                                                     heat from the system 100. The system 100 functions to
   A rapid and efficient thermocycling system that can                enable rapid thermocycling of Samples while providing
reliably thermocycle reagents used for processing of nucleic     45   uniform heating and preventing mechanical failure of the
acids can significantly improve the efficiency and effective          system 100 during thermocycling. In specific applications,
implementation of molecular diagnostic techniques, such as            the system 100 can be used to rapidly and controllably
realtime polymerase chain reaction (RT-PCR). Microfabri               thermocycle nucleic acid samples during performance of
cation techniques can produce Such thermocycling systems              molecular diagnostic amplification techniques (e.g., PCR,
comprising precision heaters with low thermal masses and         50   RT-PCR), signal amplification techniques (e.g., b)NA,
with well-coupled temperature sensors. However, chal                  hybrid capture), and analytical techniques (e.g., gel electro
lenges are inherent in ensuring that the microfabrication and         phoresis, mass spectrometry). In some variations, the system
assembly processes utilized to fabricate thermal cycling              100 can be integrated into a molecular diagnostic system,
elements are extremely robust and reliable.                           such as that described in U.S. Pub. No. 2013/0210015,
   Due to these challenges and deficiencies of current           55   entitled “System and Method for Processing and Detecting
molecular diagnostic systems and methods, there is thus a             Nucleic Acids, and filed on 13 Feb. 2013; however, the
need for an improved sample thermocycling system and                  system 100 can additionally or alternatively be used with
assembly method thereof. This invention provides such a               any other Suitable system for processing biological or non
system and assembly method.                                           biological samples.
                                                                 60   1.1 Heater-Sensor Dies
        BRIEF DESCRIPTION OF THE FIGURES                                The set of heater-sensor dies no functions to controllably
                                                                      heat individual sample volumes. Preferably, each heater
  FIGS. 1A and 1B depict embodiments of a thermocycling               sensor die 111 is a thin-film die that can be deposited onto
system;                                                               another Substrate (e.g., silicon Substrate, glass Substrate) that
   FIG. 2 depicts an example schematic of a heater-sensor        65   can be packaged onto an electronics Substrate 140; however,
die during fabrication in an example of a thermocycling               each heater-sensor die 111 can alternatively comprise any
system;                                                               Suitable geometry and/or configuration that enables con
                                                     US 9,539,576 B2
                            3                                                                        4
trolled, uniform, and rapid sample heating of a detection              elements 114 are defined by coarser patterning, and the
chamber in thermal communication with the heater-sensor                sensing elements 115 are defined by finer patterning, as
die 111. In some embodiments, the detection chambers can               shown in FIG. 3A. Other variations and examples of the
be those described in U.S. Pub. No. 2013/0209326, entitled             heater-sensor dies 111 can comprise any suitable patterning
“Microfluidic Cartridge for Processing and Detecting              5    configuration and/or any Suitable arrangement of insulating
Nucleic Acids' and filed on 13 Feb. 2013, which is herein              layer(s) 112a, 112b and heating region(s) 113.
incorporated in its entirety by this reference; however, the           1.2 Other System Elements
detection chambers can alternatively be any other suitable                As shown in FIGS. 1A and 1B, the system 100 further
container for processing a biological sample. Preferably,              comprises an electronics Substrate 140 and a set of heat-sink
each heater-sensor die 111 is characterized by a small profile    10   supports 150. Furthermore, the system 100 can additionally
(e.g., <10 mm dimension), which ensures that the heater                comprise a controller 165 configured to automate and/or
sensor die 111 is able to thermocycle extremely rapidly;               control relevant heating parameters of the system 100,
however, a heater-sensor dies 111 can alternatively be char            and/or a cooling Subsystem 170 configured to dissipate heat
acterized by any suitable profile. Additionally, each heater           from the system 100, as shown in FIGS. 9A and 9B.
sensor die 111 is preferably configured to conform to a           15      The electronics substrate 140 is preferably coupled to the
detection chamber (e.g., Sample tube, Sample container,                set of heater-sensor dies 110, and functions to enable com
sample heating Zone of a cartridge for processing samples)             munication between each heater-sensor die 111 in the set of
configured to contain a sample during heating; however, a              heater sensor dies 110 and a controller 165. The electronics
heater-sensor die 111 in the set of heater-sensor dies 110 can         substrate 140 preferably comprises a printed circuit board
alternatively not conform to a sample container. In one                (PCB), and in some variations, comprises a flexible PCB, as
variation, each heater-sensor die 111 can be coupled to a              shown in FIG. 4, in order to facilitate contact between
thermally conductive element (e.g., 600 micronx5x5 mm                  heater-sensor dies 111 in the set of heater-sensor dies 110
silicon spacer) using thermally conductive grease or another           and detection chambers (e.g., reaction vessels, detection
Suitable material. In this variation, a connection between a           chambers) for processing according to molecular diagnostic
heater-sensor die is thus protected against failure due to        25   protocols. Alternatively, the electronics substrate 140 can
shear forces that can result from placement of a sample                alternatively comprise a rigid PCB or any other suitable
container on a heater-sensor die 111. Other variations of              PCB. Furthermore, the system 100 can comprise any suit
preventing connection failure are described in Section 1.2             able number of PCBs. Preferably, the set of heater-sensor
below.                                                                 dies 110 is assembled onto the electronics substrate in a
   Preferably, each heater-sensor die 111 in the set of heater    30   manner that provides thermal and/or electrical isolation of
sensor dies no comprises an insulating layer 112 that func             each die in from the neighboring die(s), in particular, for
tions to provide an insulating barrier to isolate the heaters          variations wherein the electronics substrate 140 is charac
and sensors and a heating region 113 that functions to                 terized as having poor conductivity. However, the electron
provide uniform sample heating, as shown in FIG. 2. The                ics substrate 140 and the set of heater-sensor dies no can be
insulating layer 112 is preferably electrically insulating, but   35   configured in any alternative Suitable manner that provides
can additionally be thermally insulating. Furthermore, each            isolation of each die in.
heater-sensor die 111 preferably comprises two insulating                Preferably, the electronics substrate 140 is configured to
layers 112 that are configured to “sandwich' the heating               couple to a heater-sensor die 111 by a reverse wire bond 145
region 113, thus isolating the heating region 113; however,            coupled between a first connection point 146 (i.e., contact
each heater-sensor die 111 can alternatively comprise any         40   pad) of a set of connection points 46 on the heater-sensor die
Suitable number of insulating layers 112 arranged relative to          111 and a second connection point 147 (i.e., pad) on the
the heating region 113 in any suitable manner. The heating             electronics substrate 140, as shown in FIGS. 4 and 5A-5B.
region 113 preferably comprises a heating element 114 with             The reverse wire bond 145 functions to prevent unbonding
an integrated sensing element 115, and is composed of a                of a heater-sensor die 111 from the electronics substrate 140
metal or metal alloy. Furthermore, the heating region 113 is      45   that can result from shear forces on at least one of the
preferably defined by a pattern defined by geometric features          heater-sensor die 111 and the wire bond 145 and/or fatigue
(e.g., width, thickness, length, spacing) that facilitate uni          of the wire bond 145 during thermocycling. The reverse wire
form heating. However, in variations, the heating region 113           bond 145 can be made from a back-side of the electronics
can alternatively not comprise an integrated sensing element           substrate 140, in the orientation shown in FIGS. 5A-5B,
115. can comprise any Suitable number of heating elements         50   through an aperture 143 defined within the electronics
114/sensing elements 115, and/or can be composed of any                substrate 140. The aperture 143 can be a single aperture, or
other suitable material.                                               a set of apertures corresponding to the set of heater-sensor
   In a first specific example of a heater-sensor die 111, as          dies 110, and furthermore, multiple heater-sensor dies 111 of
shown in FIG. 3, a heater-sensor die 111 is configured to              the set of heater-sensor dies 110 can be configured to couple
uniformly heat a circular region having a diameter of 5 mm,       55   to the electronics substrate 140 through an aperture 143
spans a region of ~8.6 mmx7 mm, and comprises three                    defined within the electronics substrate 140. As such, the
heating elements 114a, 114b, 114c: a central circular heating          mappings between pads on the heater-sensor dies no and the
element 114a and two circumferential heating elements                  electronics Substrate 140 can be one-to-one or many-to-one
114b, 114c configured to form a boundary about the central             in variations of coupling. In one variation, a set of apertures
circular heating element. The heater-sensor die 111 in the        60   can be longitudinally spaced across the electronics Substrate
first specific example further comprises three integrated              140; however, in other variations, the set of apertures can be
sensing elements 115a, 115b, 115c (i.e., resistance tempera            distributed across the electronics substrate 140 in any other
ture sensors, RTDs) distributed at three locations within the          suitable manner. Also shown in FIGS. 5A-5B, coupling
5 mm circular region. In the first specific example, the               between the electronics substrate 140 and a heater-sensor die
heating region was 113 etched away in a boustrophedonic           65   111 can additionally comprise an adhesive layer 148 com
pattern, designed using a layout editor (e.g., Mentor Graph            prising cyanoacrylate and/or any other suitable adhesive
icsTM or L-EditTM), to form the heating surface. The heating           material configured between the electronics substrate 140
                                                      US 9,539,576 B2
                               5                                                                      6
and the heater-sensor die 111. In variations of heater-sensor            While a single recess is described, the electronics substrate
die 111 coupling to the electronics substrate 140 with an                140" can include a set of recess, each contiguous with at
adhesive layer 148, the adhesive layer is preferably heat                least one aperture of set of apertures of the electronics
resistance in order to prevent failure at the adhesive layer             substrate 140.
148 during thermocycling.                                                  Other variations of the reverse wire bond(s) 145 between
  In a first variation, as shown in FIG. 6A, a heater-sensor             a heater-sensor die 111 and the electronics substrate 140 can
die 111 is configured to couple to a first side 141 of the               comprise any suitable combination of the above variations,
electronics substrate 140 by a wire bond 145 that passes                 and can additionally or alternatively comprise any Suitable
through an aperture 143 defined within the electronics                   encapsulation, embedding, or potting of wire bonds to
substrate 140, such that the wire bond 145 couples at one end       10   further prevent failure in the wire bonds.
to a second side 142 of the electronics substrate 140. In this             In still other variations, each heater-sensor die 111 can be
variation, a first connection point 146 on a surface of the              coupled to the electronics substrate 140 by any other suitable
heater-sensor die 111 closer to the first side 141 of the                method. In one variation, the coupling can comprise a
electronics Substrate 140 is coupled to a second connection              “top-side” wire bond 145b, as shown in FIG. 7A. In this
point 147 on the second side of the electronics substrate 140,      15   variation, a thin wire (e.g., 10-300 microns thick) composed
by way of the aperture 143 and the reverse wire bond 145.                of an electrically conductive material (e.g., aluminum, gold,
In the first variation, the heater-sensor die 111 can be further         or copper wire) is coupled between a first connection point
stabilized in place by an adhesive layer 148 located between             146 on the heater-sensor die 111 and a second connection
the first side 141 of the electronics substrate 140 and the              point 147 on a second side 142 of the electronics substrate
heater-sensor die 111. Furthermore, while one wire bond 145              140, in the orientation shown in FIG. 7A. Furthermore, in
is described, the electronics substrate 140 can include a set            this variation, the “top-side wire bonds 145b are potted,
of connection points distributed at regions of the second                embedded, and/or encapsulated to protect them from
Substrate Surface between adjacent apertures of a set of                 mechanical failure. In another variation, the coupling can
apertures of the electronics substrate 140.                              comprise a flip-chip bond 145c., as shown in FIG. 7B. In this
  In a second variation, as shown in FIG. 6B, a heater              25   variation, a Volume (e.g., ball) of solder is placed between a
sensor die 111" is configured to couple to a first side 141' of          first connection point 146 on a heater-sensor die 111 and a
the electronics substrate 140' by a wire bond 145" that passes           second connection point 147 on the electronics substrate
into an aperture 143' defined within the electronics substrate           140. Furthermore, in this variation, a filler material 148b can
140. In this variation, the wire bond 145 couples, at a first            be placed in regions between the electronics substrate 140
connection point 146', to a surface of the heater-sensor die        30   and the heater-sensor die 111 not connected by a volume of
111 closer to the first side 141' of the electronics substrate           solder of the flip-chip bond 145c. In other variations, the
140' and terminates at a second connection point 147                     coupling can additionally or alternatively comprise any
part-way between a first side 141' and a second side 142 of              Suitable adhesive (e.g., cyanoacrylate adhesive) layer 148
the electronics substrate 140', such that the wire bond 145"             configured between the heater-sensor die 111 and the elec
is not exposed at the second side of the electronics Substrate      35   tronics substrate 140.
140'. In the second variation, the heater-sensor die 111" can              The set of heat sink supports 150 is preferably coupled to
also be stabilized in place by an adhesive layer 148 located             at least one of the set of heater-sensor dies no and the
between the first side 141' of the electronics substrate 140'            electronics substrate 140 and functions to facilitate rapid
and the heater-sensor die.                                               thermocycling by dissipating heat from the set of heater
  In a third variation, as shown in FIGS. 6C and 6D, a              40   sensor dies 110 and/or the electronics substrate 140. The set
heater-sensor die 111" is configured to rest within a recess             of heat sink supports 150 can further function to provide
149" at the first side of the electronics substrate 140",                structural support for the set of heater-sensor dies 110, such
wherein the recess 149" is connected to (e.g., contiguous                that the set of heater-sensor dies no is Supported during
with) an aperture 143" defined within the electronics sub                compression (e.g., compression against a set of detection
strate 140". As shown in FIG. 6C, the recess 149" can be            45   chambers) and/or tension. In the absence of heat sinking, the
configured such that a heating Surface of the heater-sensor              electronics substrate 140 and the surrounding environment
die 111 is flush with a first surface 141" of the electronics            can potentially retain too much heat, which compromises the
substrate 140"; however, in an example shown in FIG. 6D,                 cooling of the set of heater-sensor dies 110. The set of heat
the recess can also be configured such that a heating Surface            sink Supports 150 can comprise multiple heat sink Supports
of the heater-sensor die 111" is not flush with the first surface   50   151 configured to define any suitable number of contact
141" of the electronics substrate 140". In the third variation,          locations, or can alternatively comprise a single heat sink
the wire bond 145" couples, at a first connection point 146".            support 151 configured to define any suitable number of
to a surface of the heater-sensor die 111" partially situated            contact locations. As shown in FIGS. 6A and 6B, the system
within the electronics substrate 140", and terminates at a               100 preferably couples to a detection chamber (e.g., reaction
second connection point 147" either part-way between the            55   vessel, detection chamber) from a first side 101a of the
first side 141" and a second side 142" of the electronics                system, which can restrict heat dissipation from the first side
substrate 140" (as in the second variation), or at a second              101a of the system. Furthermore, the second side 101b of the
point 147" at the second side 142" of the electronics sub                system 100 is typically used for optical imaging for moni
strate 140" (as in the first variation). Thus, in the third              toring (e.g., realtime monitoring, delayed monitoring), and
variation, a surface of the heater-sensor die 111" is stabilized    60   further limiting heat-sinking from the second side 101b.
within the recess 149" of the electronics Substrate 140" to              Thus, it is preferable for the set of heat sink supports 150 to
further prevent shearing or other forms of mechanical failure            couple to the system 100 from a side of the system 100 that
that could compromise coupling between the heater-sensor                 does not physically interfere with optical imaging apparatus
die 111" and the electronics Substrate 140". In the third                interfacing with the system 100. However, alternative con
variation, the heater-sensor die 111" can also be further           65   figurations of the set of heat sink supports 150 can comprise
stabilized within the recess 149" by an adhesive layer 148"              coupling at any suitable side and/or any number of sides of
between the recess 149" and the heater-sensor die 111".                  the system 100.
                                                        US 9,539,576 B2
                                7                                                                       8
  As shown in FIGS. 8A and 8B, the set of heat sink                        however, additionally or alternatively include any other
supports 150 can be configured in any of a number of                       Suitable elements configured to provide a biasing force that
variations. In a first variation, each heat sink Support 151 can           reinforces contact between a set of detection chambers and
be directly placed against a first surface 105a of heater                  the set of heater-sensor dies 110 in an elastic or a non-elastic
sensor die 111 opposing that of a second surface 105b                      manner. In one such alternative variation, the system 100
contacting a detection chamber, as shown in FIG. 7A. The                   can include one or more actuators configured to drive each
first variation enables efficient transfer of heat out of the first        of the set of heater-sensor dies in toward a corresponding
surface 105a of the heater-sensor die away from a respective               detection chamber, and in another such alternative variation,
detection chamber; however, excessive heat sinking can                     the system 100 can include a set of magnets (e.g., including
affect heating ramp rates. In a second variation, the system          10   magnet pairs Surrounding the set of heater-sensor dies no
100 comprises a thermally insulating assembly 152 between                  and a corresponding set of detection chambers), that func
a heater-sensor die 111 and a corresponding heat sink                      tion to reinforce coupling between the set of heater-sensor
support 151, as shown in FIG. 7B. In the second variation,                 dies 110 and the set of detection chambers. However, any
the electronics substrate 140 can serve as the thermally                   other suitable elements can additionally or alternatively be
insulating assembly 152 and can be situated between the               15   used to facilitate uniform and consistent coupling between
heater-sensor die 111 and a heat sink support 151. Further                 the set of heater-sensor dies 110 and a set of detection
more, in the second variation, a suitable thermal resistance               chambers.
provided by the electronics substrate 140 (e.g., through                     In embodiments of the system 100 including a set of
thickness, material selection, a combination of features)                  elastic elements 160, the set of elastic elements 160 is
could produce a thermal couple between the heater-sensor                   preferably coupled to a first surface 104a of the electronics
die 111 and the heat sink support 151 to permit the heating                substrate 140, as shown in FIG. 8C, such that each elastic
capacity of the heater-sensor die 111 to achieve the heating               element in the set of elastic elements 160 facilitates contact
times and/or heating ramp rate required by the application,                between a heater-sensor die 111 and a corresponding detec
while still allowing adequate cooling rates. Additionally, the             tion chamber. In a first variation, the set of elastic elements
second variation can provide increased backside Support to            25   160 is coupled to first surface 104a of a flexible PCB of the
each of the set of heater-sensor dies 110 as well as increased             electronics substrate 140, as shown in FIG. 5A. In the first
Surface for adhesion.                                                      variation, contact between each heater-sensor die 111 and a
   In specific examples of the second variation, heat sinking              corresponding detection chamber is thus maintained by a
and supporting the “backside of the electronics substrate                  biasing force provided by an individual spring through the
140 can be implemented across multiple heater-sensor dies             30   flexible PCB of the electronics Substrate 140. In the first
in, separated by Society for Laboratory Automation and                     variation, the number of elastic elements in the set of elastic
Screening (SLAS) standard spacings, such as 9 mm, 4.5 mm                   elements 160 is equal to the number of heater-sensor dies in
or 2.25 mm spacings. The heat sink support 151 material                    the set of heater-sensor dies 110, such that the set of elastic
(e.g., aluminum, copper, silver) in the specific examples is               elements 160 and the set of heater-sensor dies 110 are paired
mated with the electronics substrate 140 at each heater               35   in a one-to-one manner. Alternatives to the first variation
sensor die location, with an air gap positioned laterally                  can, however, comprise any Suitable number of elastic
between each heater-sensor die location. This configuration                elements in relation to a number of heater-sensor dies 110.
can further function to reduce cross talk across a set of                  In a second variation, the set of heater-sensor dies 110 is
detection chambers in contact with the set of heater-sensor                coupled to a second surface 104b of a rigid PCB of the
dies no. The set of heat sink supports 150 can, however, be           40   electronics substrate 140, with the set of elastic elements 160
configured in any other Suitable manner to provide heat                    coupled to the first surface 104a of the rigid PCB. In the
dissipation within the system 100, without obstruction of                  second variation, the set of elastic elements 160 thus func
optical detection apparatus, and with provision of desired                 tions to collectively transfer a force through the rigid PCB
heat ramping and/or cycling behavior.                                      to maintain contact between the set of heater-sensor dies 110
   In specific examples of the second variation, heat sinking         45   and the detection chambers. Alternatives to the second
and supporting the backside (i.e., first side 141) of the                  variation can also comprise any Suitable number of springs
electronics substrate 140 can be implemented across mul                    in relation to a number of heater-sensor dies in the set of
tiple heater-sensor dies in, separated by Society for Labo                 heater-sensor dies 110. Furthermore, variations of the sys
ratory Automation and Screening (SLAS) standard spacings,                  tem 100 can include one or more elastic elements coupled to
Such as 9 mm, 4.5 mm or 2.25 mm spacings. The heat sink               50   any other elements directly or indirectly coupled to the set
Support 151 material (e.g., aluminum, copper, silver) in the               of heater-sensor dies 110. For instance, the system 100 can
specific examples is mated with the electronics substrate 140              additionally or alternatively include one or more springs
at each heater-sensor die location, with an air gap between                160' coupled to base surfaces of the set of heat-sink supports
locations. This configuration can further function to reduce               150 interfacing with the set of heater-sensor dies, in order to
cross talk between at least a first detection chamber and a           55   transmit biasing forces.
second detection chamber interfacing with the system 100.                    As shown in FIG. 1, the system 100 can further comprise
  The set of elastic elements 160 is preferably coupled to a               a controller 165, which functions to automate and/or control
first surface 104a of the electronics substrate 140, and                   heating parameters provided by the set of heater-sensor dies
functions to promote contact between the set of heater                     no. The controller 165 can further be configured to provide
sensor dies 110 and detection chambers (e.g., reaction ves            60   heat parameter output commands to the heating element(s)
sels, detection chambers) for sample processing according to               114, and/or configured to receive communication of heating
molecular diagnostic protocols. The set of elastic elements                parameters (e.g., detected temperatures) sensed at the sens
160 can comprise any one more of springs and elastomeric                   ing element(s) 115 of the system 100. The controller 165
elements, which can deform and provide transmit a biasing                  preferably comprises a proportion-integral-derivative (PID)
force, through the electronics substrate 140, to reinforce            65   controller, but can alternatively be any other suitable con
contact between a set of detection chambers and the set of                 troller 165. The controller 165 preferably interfaces with the
heater-sensor dies 110. The set of elastic elements 160 can,               set of heater-sensor dies no through the electronics Substrate
                                                    US 9,539,576 B2
                                                                                                     10
140 by a connector; however, the controller 165 can inter              of the set of heat sink supports 150. The cooling subsystem
face with the set of heater-sensor dies no in any alternative          170 can additionally or alternatively comprise any other
suitable manner. Preferably, the controller 165 is configured          Suitable cooling element(s).
to automate and control heat output parameters, including                In some variations, reflection from the set of heater-sensor
any one or more of heating temperatures, heating ramp                  dies no can interfere with light transmitted to photodetectors
rates, heating times (e.g., holding times), and any other              of an optical Subsystem opposed (e.g., directly opposed, in
suitable heating parameter(s). Furthermore, the controller             opposition) to the set of heater-sensor dies no (e.g., light
165 can be configured to control individual heater-sensor              emitted from the set of biological samples, light transmitted
dies 111 in order to provide unique heating parameters for             through filters of an optical Subsystem), especially in con
individual detection chambers and/or can be configured to         10   figurations wherein a set of detection chambers is configured
provide common heating parameters for all heater-sensor                between the set of heater-sensor dies and optical elements of
dies 111 in the set of heater-sensor dies no. In a specific            an optical Subsystem. In these variations, the set of heater
                                                                       sensor dies 110 can include elements that reduce or elimi
example, the controller 165 comprises a Yokogawa UT750                 nate reflection from any portion of the set of heater-sensor
PID controller, an Arduino UNO R3 microcontroller con             15   dies (e.g., reflection from the heating region, etc.), thereby
figured to cycle the UT750 through temperature stages and              facilitating analysis of a set of biological samples within the
to control temperature holding, a resistance-to-voltage con            set of detection chambers. In one variation, the set of
version circuit, and two power Supplies—a first power                  heater-sensor dies 110 can include or be coupled to one or
Supply configured to Supply power to the set of heater-sensor          more non-reflective coatings 180 at surfaces of the set of
dies 110 and a second power Supply configured to Supply                heater-sensor dies 110 upon which light from the optical
Voltage to the resistance-to-voltage conversion circuit. In the        Subsystem impinges. In a specific example, the non-reflec
specific example, the controller 165 comprises a resistance            tive coating 180 can comprise a high-temperature paint (e.g.,
to-voltage conversion circuit because the UT750 PID con                dark paint, flat paint) that functions to absorb and/or diffuse
troller requires voltage as an input for PID control. In               light from an opposing optical Subsystem, while facilitating
another specific example, the controller 165 comprises a          25   heat transfer to a set of detection chambers in thermal
National Instruments LabView based system comprised of                 communication with the set of heater-sensor dies no. In
an NI cDAQ-9178 chassis with an NI 9219 universal analog               another variation, the set of heater-sensor dies no can be
input card and an NI 9485 eight-channel solid-state relay              configured to be in misalignment with photodetectors of the
Sourcing or sinking digital output module solid-state relay            optical subsystem, such that reflection does not interfere
card. In this specific example, the cDAQ-9178 supports the        30   with light transmitted to the photodetectors of the optical
NI 9219 and NI9485 cards, the NI 9219 is used to obtain the            Subsystem. In one example, the set of heater-sensor dies no
RTD inputs, and the NI 94.85 cycles the power supply                   can be configured to heat a set of detection chambers from
voltage to individual heater-sensor dies of the set of heater          a first direction, and the optical Subsystem can be configured
sensor dies 110. Further, in this specific example, the con            to receive light from the set of detection chambers from a
troller 165 is expandable to 12 or more channels through the      35   second direction (e.g., a direction non-parallel to the first
use of additional NI 9219 and NI9485 cards, each of which              direction), such that reflection from the set of heater-sensor
can handle several channels.                                           dies no does not cause interference. In still other variations,
   As shown in FIGS. 9A and 9B, the system 100 can further             the set of heater-sensor dies no can include any other
comprise a cooling subsystem 170, which functions to                   Suitable elements (e.g., coatings, layers, etc.) and/or be
provide heat transfer from the system 100 in order to further     40   configured in any other Suitable manner that eliminates,
enhance controlled heating and cooling by the system 100.              prevents, or mitigates reflection from the set of heater-sensor
The cooling subsystem 170 is preferably configured to                  dies 110 from interfering with light transmitted to photode
provide at least one of convective cooling and conductive              tectors of an optical Subsystem in opposition to the set of
cooling of the system 100, but can alternatively be config             heater-sensor dies 110.
ured to provide any other Suitable cooling mechanism or           45      Variations of the system 100 can, however, include any
combination of cooling mechanisms. In one variation, the               other Suitable element(s) configured to provide uniform,
cooling subsystem 170 can comprise a fan 171 that provides             accurate, precise, and reliable heating of one or more detec
convective heat transfer from the system 100. In this varia            tion chambers in thermal communication with the system
tion, the fan 171 can be coupled to any suitable element of            100. Furthermore, as a person skilled in the art will recog
the system 100, such as the set of heat sink supports 150, as     50   nize from the previous detailed description and from the
shown in FIG.9A. Furthermore, alternatives to this variation           figures, modifications and changes can be made to the
can comprise any suitable number of fans of any Suitable               preferred embodiments of the system 100 without departing
dimension and configuration, examples of which are shown               from the scope of the system 100.
in FIGS. 9A and 9B. In one such example, the system can                2. Method of Assembly
include a set of cooling elements integrated with each heat       55      As shown in FIG. 10, a method 200 of assembling an
sink support of the set of heat sink Supports. In another              embodiment of a thermocycling system 100 comprises
variation, the cooling subsystem 170 can additionally or               forming a first insulating layer coupled to exposed Surfaces
alternatively comprise a Peltier device, as shown in FIG.9C.           of a substrate S210, depositing a heating region upon the
The Peltier device can be cooled and maintained at a defined           first insulating layer S220, producing a heating pattern
temperature (e.g., in the 10-25 C range) to provide a             60   within the heating region, thus producing a heating array
Substantial temperature gradient for cooling during a thermal          S230, dividing the heating array into a set of heater-sensor
cycling process, which can decrease cooling times and/or               dies S240, and coupling the set of heater-sensor dies to a
cycle times. In yet another variation, the cooling Subsystem           electronics Substrate S250. The method 200 can further
170 can additionally or alternatively comprise a liquid                comprise forming a second insulating layer upon the heating
cooling system (e.g., water cooling system) configured to         65   region S260, which functions to electrically isolate the
Surround and absorb heat from one or more heater-sensor                heating region on a first side and a second side. The method
dies of the set of heater-sensor dies no, for instance, by way         200 functions to produce a thermocycling system 100,
                                                      US 9,539,576 B2
                           11                                                                           12
embodiments, variations, and examples of which are                       comprise gold or platinum. In one example of Block S220,
described above, wherein the thermocycling system 100                    the conductive material(s) of the heating region is(are)
provides rapid and uniform thermocycling of samples and                  deposited using an evaporation process; however, in other
comprises elements configured to prevent mechanical fail                 examples, the conductive material(s) can be deposited by
le.                                                                      sputtering, plating (e.g., chemical plating, electrochemical
   Block S210 recites: forming a first insulating layer                  plating), or any other Suitable method (e.g., electrodeposi
coupled to exposed surfaces of a Substrate, and functions to             tion). Furthermore, in examples wherein a heating region
generate a layer that electrically insulates the heating region          material is evaporated or sputtered, the insulating layer
deposited in Step S220. The substrate is preferably a silicon            substrate subassembly generated in Block S210 can be
substrate, but can alternatively be any other suitable semi         10   translated or rotated in order to facilitate uniform deposition
conducting, or non-conducting Substrate. As such, in varia               of the heating region material.
tions, the Substrate can be composed of a semi-conducting                   Block S230 recites producing a heating pattern within the
material (e.g., silicon, quartz, gallium arsenide), and/or an            heating region, and functions to produce a heating array
insulating material (e.g., glass, ceramic). In some variations,          characterized by a heating pattern that provides uniform
the substrate 130 can even comprise a combination of                15   heating and desirable resistances for heating elements and/or
materials (e.g., as in a composite, as in an alloy). In                  sensing elements (e.g., RTDs) defined within the heating
examples wherein the Substrate is a silicon Substrate, the               region. As such, Block S240 preferably produces a heating
Substrate can be composed of silicon with any suitable type              pattern having geometric features (e.g., width, thickness,
(e.g., P-type), doping (e.g., boron-doping), miller index                length, spacing) that facilitate uniform heating and provide
orientation, resistivity, thickness, total thickness variation,          desired heating and sensing characteristics (e.g., resistance
and/or polish.                                                           characteristics). In some variations, the pattern can define
   In forming the first insulating layer, Block S210 can be              any one or more of linear segments, non-linear segments,
performed using any one or more of thermal oxide growth,                 boustrophedonic segments, continuous segments, non-con
chemical vapor deposition (CVD), spin coating, spray coat                tinuous segments, and any other suitable segment(s) having
ing, and any other Suitable method of depositing a localized        25   any other suitable geometry (i.e., width, depth, height,
layer of an insulating material. Preferably, the first insulating        length, path, etc.) In a specific example, the heating pattern
layer is composed of an insulating oxide material, and in                was designed using a layout editor (e.g., Mentor Graphics M
examples can include any one or more of a thermally grown                or L-EditTM), and comprises a boustrophedonic pattern that
silicon oxide, a chemical vapor deposited oxide, a deposited             is coarse for heating elements and fine for sensing elements.
titanium oxide, a deposited tantalum oxide, and any other           30   In alternative variations, the heating pattern can be designed
Suitable oxide grown and/or deposited in any other Suitable              using any other Suitable method, and can alternatively or
manner. However, the first insulating layer can additionally             additionally comprise any features that contribute to uniform
or alternatively include an insulating polymer (e.g., a poly             heating and/or Suitable resistance ranges. During implemen
imide, a cyanate ester, a bismaleimide, a benzoxazine, a                 tation of Block S230, the heating pattern can be produced
phthalonitrile, a phenolic, etc.) that is chemical and heat         35   photolithographically using a positive resist process, as
resistant and/or any other Suitable material (e.g., chemical             shown in FIG. 11A. In one example, the heating region can
vapor deposited nitride, other nitride, paralene, etc.) that is          be covered with positive photoresist (e.g., a photomask
configured to provide the first insulating layer.                        designed according to the heating pattern) and lithographi
   In one example of Block S210, the first insulating layer              cally etched in exposed regions. In the example, the positive
comprises an oxide material, and is formed by growing the           40   photoresist can then be removed to reveal the heating
oxide material on a substrate. In one example of Block S210,             pattern. In other variations, the heating pattern can be
the insulating layer comprises a 0.2 mm layer of silicon                 produced using any lithographic method, using positive
oxide, and is formed on a 100 mm silicon wafer using                     and/or negative etching to form the heating pattern, and/or
thermal oxidation at 900° C. using water vapor (i.e., in wet             using any other Suitable method. In one example of an
oxidation) or oxygen (i.e., in dry oxidation) as the oxidant.       45   alternative implementation of Step S230', the heating pattern
In alternative variations and examples of Block S210, the                can be produced using a lift-off process, as shown in FIG.
first insulating layer can be formed using high or low                   11B, wherein a sacrificial layer is used to define the heating
temperature thermal oxidation, using any Suitable oxidant,               pattern, the heating region material(s) is(are) deposited, and
and/or using any other Suitable method (e.g., fluid deposition           then the sacrificial layer is removed to reveal the heating
of an electrically insulating polymer, Softbaking/hardbaking        50   pattern.
of a deposited polymer, etc.).                                              Block S240 recites dividing the heating array into a set of
   Block S220 recites depositing a heating region upon the               heater-sensor dies, and functions to divide the heating array
insulating layer, and functions to form a thermally conduc               into a set of heater-sensor dies configured to heat multiple
tive Substrate that is robust during rapid thermocycling.                detection chambers (e.g., reaction vessels, Sample contain
Preferably, the heating region comprises a metal or a metal         55   ers, wells of a plate, chambers of a cartridge) in parallel (e.g.,
alloy and can comprise multiple layers; however, the heating             simultaneously, in sequence). Block S240 can also comprise
region can alternatively comprise any Suitable thermally                 cleaning and drying the heating array prior to and/or after
conducting material, and can comprise any suitable number                dividing the heating array into a set of heater-sensor dies.
of layers. Additionally, the heating region is preferably                Upon completion of Block S240, individual heater-sensor
deposited in a uniform layer; however, the heating region           60   dies of the set of heater-sensor dies can be coupled to one or
can be deposited non-uniformly in other variations. In one               multiple electronics substrates in order to provide uniform
variation, the heating region comprises an adhesion material             heating of individual sample containers with independent
layer and a noble material layer, wherein the noble material             control of heating parameters provided at each of the set of
layer is deposited upon the adhesion material layer after the            heater-sensor dies. In Block S240, the heating array is
adhesion material layer is deposited upon the first insulating      65   preferably divided using a dicing method (e.g., mechanical
layer. In examples of this variation, the adhesion layer can             dicing by saw, laser dicing, water cutting, stealth dicing,
comprise chromium or titanium, and the noble layer can                   etc.), but can additionally or alternatively be divided using
                                                       US 9,539,576 B2
                              13                                                                       14
any other suitable method (e.g., dice beforegrind). Further               electronics Substrate by a wire bond that passes into an
more, the heating array is preferably divided into rectangular            aperture defined within the electronics substrate. In this
dies, but can alternatively be divided into dies of any                   variation, the wire bond is configured to couple, at one end,
Suitable morphology (e.g., polygonal dies, non-polygonal                  to a surface of the heater-sensor die closer to the first side of
dies, circular dies, ellipsoidal dies, etc.). In a specific               the electronics Substrate, and configured to terminate at a
example, as shown in FIG. 3A, each heater-sensor die                      connection point part-way between a first side and a second
produced after division of the heating array has dimensions               side of the electronics substrate, such that the wire bond is
of approximately 8.6 mmx7 mm, with a circular heating                     not exposed at the second side of the electronics Substrate.
Surface that is 5 mm in diameter.                                         In the second variation of Block S250, the heater-sensor die
   Block S250 recites coupling the set of heater-sensor dies         10   111 can also be stabilized in place by depositing an adhesive
to an electronics Substrate, and functions to provide a set of            layer at the first side of the electronics substrate.
robust connections between the set of heater-sensor dies and                In a third variation, as shown in FIGS. 6G-6D, Block
an electronics substrate. Coupling in Step S250 comprises                 S250 comprises providing a recess within the electronics
forming an electrical connection between connection points                substrate at a first side of the electronics substrate, and
on the heater-sensor dies and the electronics substrate, which       15   coupling (e.g., mounting) a heater-sensor die within the
enables driving of a heating current from the electronics                 recess of the electronics substrate, wherein the recess is
Substrate to each of the set of heater-sensor dies (e.g.,                 connected to (e.g., contiguous with) an aperture defined
simultaneously, non-simultaneously). The electrical connec                within the electronics substrate. Providing the recess of the
tion can be provided by a conducting wire (e.g., aluminum                 third variation preferably comprises forming the electronics
wire, gold wire, copper wire) of any suitable thickness (e.g.,            Substrate with a recess and aperture contiguous with the
10-200 microns), or by soldering. Furthermore, coupling in                recess, wherein examples of forming can include any one or
Block S250 preferably comprises coupling heater-sensor                    more of molding (e.g., injection molding), casting, printing
dies with a suitable center-to-center spacing that accommo                (e.g., 3D printing), and any other Suitable method of forming
dates the spacing of detection chambers intended to be                    the electronics substrate. Providing the recess of the third
heated by the system. In a specific example, coupling in             25   variation can additionally or alternatively comprise a
Block S250 comprises providing a center-to-center spacing                 method of removing material from a Substrate. Such as
between heater-sensor dies of 9 mm, 4.5 mm, or 2.25 mm                    etching, machining (e.g., drilling, milling), and any other
according to Society of Laboratory Automation Standards                   suitable method of material removal.
(e.g., SLAS Microplate Standards).                                           As shown in FIG. 6C, a first example of providing the
   Preferably, for a heater-sensor die, Block S250 comprises         30   recess of Block S250 can include providing a recess that is
forming a reverse wire bond between a connection point                    configured Such that a heating Surface of the heater-sensor
(i.e., pad) on the heater-sensor die and a connection point               die is flush with a first surface of the electronics substrate;
(i.e., pad) on the electronics substrate, as shown in FIGS.               however, in an example shown in FIG. 6D, providing the
5A-5B and 6A-6D. The reverse wire bond prevents unbond                    recess can include providing a recess that is configured Such
ing of a heater-sensor die from the electronics Substrate,           35   that a heating Surface of the heater-sensor die is not flush
which can be caused due to mechanical forces on the wire                  with the first surface of the electronics substrate. In the third
bond and/or heater-sensor die, or fatigue failure of a con                variation of Block S250, the wire bond is configured to
nection. In Block S250, the reverse wire bond is preferably               couple, at one end, to a surface of the heater-sensor die
made from a back-side of the electronics substrate, in the                partially situated within the electronics Substrate, and con
orientation shown in FIGS. 5A-5B, through an aperture                40   figured to terminate at a connection point either part-way
defined within the electronics substrate. The aperture can be             between the first side and a second side of the electronics
a single aperture, or a set of apertures, and furthermore,                substrate (as in the second variation of Block S250), or at a
multiple heater-sensor dies of the set of heater-sensor dies              termination point at the second side of the electronics
110 can be configured to couple to the electronics substrate              substrate (as in the first variation of Block S250). Thus, the
through an aperture defined within the electronics substrate.        45   third variation of Block S250 comprises stabilizing a surface
The mappings between pads on the heater-sensor dies and                   of the heater-sensor die within the recess of the electronics
the electronics Substrate can be one-to-one or many-to-one                substrate to further prevent shearing or other forms of
in variations of coupling. Also shown in FIGS. 5A-5B,                     mechanical failure that could compromise a connection
Block S250 can additionally comprise depositing an adhe                   between the heater-sensor die and the electronics substrate.
sive layer comprising cyanoacrylate and/or any other Suit            50   In the third variation, the heater-sensor die can also be
able adhesive material between a heater-sensor die and the                further stabilized by providing an adhesive layer within the
electronics Substrate.                                                     CCCSS.
  In a first variation, as shown in FIG. 6A, Block S250                     In other variations, Block S250 can comprise coupling
comprises coupling a heater-sensor die to a first side of the             each heater-sensor die to the electronics Substrate by any
electronics Substrate by a wire bond that passes through an          55   other suitable method. In one such variation of Block S250,
aperture defined within the electronics substrate, such that              coupling can comprise a “top-side wire bond, in the ori
the wire bond couples at one end to a second side of the                  entation shown in FIG. 7A. In this variation, Block S250
electronics Substrate. In this variation, a connection point on           comprises coupling a thin wire (e.g., 10-300 microns thick)
a surface of the heater-sensor die closer to the first side of the        composed of an electrically conductive material (e.g., alu
electronics Substrate is coupled to a connection point on the        60   minum, gold, or copper wire) between a connection point on
second side of the electronics substrate, by way of the                   the heater-sensor die and a connection point on the top side
aperture and the reverse wire bond. In the first variation of             electronics substrate (in the orientation shown in FIG. 7A).
Block S250, the heater-sensor die can be further stabilized in            Furthermore, in this variation, the “top-side' wire bonds are
place by depositing an adhesive layer at the first side of the            potted, embedded, or encapsulated to protect them from
electronics Substrate.                                               65   mechanical failure. In another alternative variation, coupling
  In a second variation, as shown in FIG. 6B, Block S250                  in Block S250 can comprise forming a flip-chip bond, as
comprises coupling a heater-sensor die to a first side of the             shown in FIG. 7B. In this variation, Block S250 can include
                                                    US 9,539,576 B2
                              15                                                                    16
providing a volume (e.g., ball) of solder configured between           defined using any lithographic method, using positive and/or
a connection point on a heater-sensor die and a connection             negative etching to form the heating pattern, and/or using
point on the electronics substrate. Furthermore, in this               any other suitable method. Upon definition of the connection
variation, Block S250 can additionally comprise depositing             points, the second insulating layer can further be etched
a filler material within regions between the electronics               (e.g., using buffered hydrofluoric acid) as an additional
Substrate and the heater-sensor die not connected by a                 surface treatment. Alternative variations of Block S265 can
volume of solder, in order to further stabilize the assembly.          include additionally or alternatively removing material from
In other variations, the coupling can additionally or alter            the first insulating surface of Block S210 to form any subset
natively comprise any Suitable adhesive (e.g., cyanoacrylate           of the set of connection points.
adhesive).                                                        10     As shown in FIG. 10, the method 200 can further include
   Wire bonding in variations of Block S250 can comprise               Block S270, which recites: coupling a non-reflective coating
any suitable combination of the above variations, and can              to at least one heater-sensor die of the set of heater-sensor
additionally or alternatively comprise any Suitable encapsu            dies. Block S270 functions to process at least a subset of the
lation, embedding, or potting of wire bonds to further                 set of heater-sensor dies 110 so that they do not interfere
prevent failure in the wire bonds. Furthermore, while varia       15   with light transmitted to photodetectors of an optical sub
tions of Block S250 are described for coupling of a set of             system opposed (e.g., directly opposed, in opposition) to the
heater-sensor dies to an electronics substrate, Block S250             set of heater-sensor dies no (e.g., light emitted from the set
can alternatively comprise coupling of a single heater-sensor          of biological samples, light transmitted through filters of an
die to the electronics Substrate, in order to produce a single         optical Subsystem), especially in configurations wherein a
heating Surface configured to heat a detection chamber in              set of detection chambers is configured between the set of
thermal communication with the heater-sensor die. How                  heater-sensor dies and optical elements of an optical Sub
ever, Block S250 can alternatively comprise coupling any               system. The non-reflective coating is preferably coupled
suitable number of heater-sensor dies to any suitable number           identically to all heater-sensor dies of the set of heater sensor
of electronics substrates.                                             dies; however, the non-reflective coating can alternatively be
  As shown in FIG. 10, the method 200 can further com             25   coupled non-identically to one or more heater-sensor dies of
prise Block S260, which recites forming a second insulating            the set of heater-sensor dies. AS Such, in variations, one or
layer upon the heating region. Block S260 functions to                 more subsets of the set of heater-sensor dies can be coupled
electrically isolate the heating region on a first side and a          to non-reflective coatings in a manner that provides different
second side of the heating region, and is preferably per               light reflection properties for the subset(s) of the set of
formed prior to coupling of the set of heater-sensor dies to      30   heater-sensor dies.
the electronics substrate. However, Block S260 can alterna                In Block S270, the non-reflective coating is preferably a
tively be performed at any other suitable time relative to             material layer that is applied superficial to at least one of the
other blocks of the method 200. Preferably, Block S260                 first insulating layer and the second insulating layer pro
comprises depositing (e.g., electrodepositing, using CVD)              cessed in variations of Blocks S210 and S260, respectively.
or growing (e.g., by thermal oxidation) an oxide on the           35   In one example, the non-reflective coating processed in
heating region, such that the heating region is 'sandwiched            Block S270 can comprise a high-temperature paint (e.g.,
between two oxide layers; however, Block S260 can addi                 dark paint, flat paint) that functions to absorb and/or diffuse
tionally or alternatively comprise depositing any other Suit           light from an opposing optical Subsystem, while facilitating
able insulating material by any Suitable method at another             heat transfer to a set of detection chambers in thermal
surface of the heating region. In one variation, Block S260       40   communication with the set of heater-sensor dies. In this
comprises depositing a low temperature oxide by chemical               example, the high-temperature paint can be applied by any
vapor deposition (e.g., plasma-enhanced chemical vapor                 one or more of brushing, spraying, dipping, printing, and
deposition) to form the second insulating layer, and in other          any other Suitable method of coupling the high-temperature
variations, Block S260 can comprise fluid deposition of an             paint to one or more surfaces of at least a Subset of the set
insulating material (e.g., inkjet printing or casting of an       45   of heater-sensor dies. However, the non-reflective coating
electrically insulating polymer, Softbaking/hardbaking of a            can alternatively be processed simultaneously with or can
deposited polymer, etc.) onto desired portions of the heating          comprise one or more of the first insulating layer and the
region.                                                                second insulating layer processed in variations of Blocks
   In variations of the method 200 comprising Block S260,              S210 and S260, respectively. For instance, one or more of
the method 200 can also further comprise Block S265,              50   the first and the second insulating layer can include a
which recites removing material of the second insulating               modified oxide layer that has low-reflectivity, thus prevent
layer to produce a set of connection points. Block S265                ing interference caused by light reflected from the set of
functions to provide access to the heating region between              heater-sensor dies. In some extreme variations, however,
insulation regions, such that the heating region can be                mitigation of interference due to reflected light from the set
electrically connected to the electronics substrate. The set of   55   of heater-sensor dies can be produced by configuring the set
connection points can be defined using a material removal              of heater-sensor dies to be in misalignment with photode
method including any one or more of etching (e.g., lithog              tectors of the optical subsystem, such that reflection does not
raphy, laser etching), machining (e.g., drilling), and any             interfere with light transmitted to the photodetectors of the
other suitable method of material removal. In one such                 optical subsystem, in modified versions of Block S270. For
variation of Block S265, the set of connection points can be      60   instance, the set of heater-sensor dies can be configured to
defined photolithographically using a positive resist process          heat a set of detection chambers from a first direction, and
in a manner similar to that used in a variation of Block S230.         the optical Subsystem can be configured to receive light from
In one example of this variation, the second insulating layer          the set of detection chambers from a second direction (e.g.,
can be covered with positive photoresistand lithographically           a direction non-parallel to the first direction), such that
etched in exposed regions. In the example, the positive           65   reflection from the set of heater-sensor dies 110 does not
photoresist can then be removed to reveal the connection               cause interference. In still other variations of Block S270,
points. In other variations, the connection points can be              the set of heater-sensor dies can be processed with any other
                                                     US 9,539,576 B2
                              17                                                                     18
Suitable elements (e.g., coatings, layers, etc.) and/or be                We claim:
configured in any other Suitable manner that eliminates,                   1. A system for thermocycling biological samples within
prevents, or mitigates reflection from the set of heater-sensor         detection chambers comprising:
dies from interfering with light transmitted to photodetectors            a set of heater-sensor dies, each heater-sensor die in the
of an optical Subsystem in opposition to the set of heater                  set of heater-sensor dies comprising a heating Surface
sensor dies no.                                                             configured to interface with a detection chamber and an
   The method 200 can further comprise any other suitable                   inferior Surface, inferior to the heating Surface, includ
block, Such as calibrating sensing elements of the thermo                   ing a connection point, wherein each of the set of
cycling system S280. In an example of Block S270, the set                   heater-sensor dies includes a heating element and a
of heater-sensor dies coupled to the electronics Substrate can     10       sensing element;
be installed in thermal chamber to calibrate the sensing                  an electronics Substrate, comprising a first Substrate Sur
elements (i.e., RTDs) of the set of heater-sensor dies. In the              face coupled to the inferior surface of each of the set of
example, the electronics Substrate and a first connector end                heater-sensor dies, a set of apertures longitudinally
of a calibration system was placed in a thermal chamber and                 spaced across the electronics Substrate and providing
a second connector end of the calibration system was               15       access through the electronics Substrate to the set of
attached to an array of contacts outside the thermal chamber.                heater-sensor dies, and a second Substrate Surface infe
The thermal chamber was allowed to equilibrate in stages at                  rior to the first substrate surface,
a series of temperatures spanning the expected dynamic                       wherein the electronics Substrate comprises a set of
range of the RTDs, from 30 C to 100 C in four stages. The                      Substrate connection points at least at one of the first
RTD resistance values were read out at the various equili                      Substrate Surface, an aperture Surface defined within
brated temperatures, and fit a Callendar-Van Dusen equa                        at least one of the set of apertures, and the second
tion. The calibration of the example of Block S270 yielded                     substrate surface, and wherein the electronics sub
the coefficients used to convert the sensing element resis                     strate couples the heating element and the sensing
tance values to temperature values, in order to calibrate the                  element of each of the set of heater-sensor dies to a
sensing elements of the system.                                    25          controller;
   The system 100 and/or method 200 of the preferred                      a set of heat-sink Supports coupled to at least one of 1) the
embodiment and variations thereof can be embodied and/or                     set of heater-sensor dies, through the set of apertures,
implemented at least in part as a machine configured to                      and 2) the second substrate surface of the electronics
receive a computer-readable medium storing computer-read                     Substrate and configured to dissipate heat generated by
able instructions. The instructions are preferably executed        30        the set of heater-sensor dies,
by computer-executable components preferably integrated                      wherein at least one of the set of heat-sink Supports
with the system 300 and one or more portions of the                            includes an integrated cooling element, and wherein
processor 350. The computer-readable medium can be                             a base Surface of each of the set of heat-sink Supports
stored on any Suitable computer-readable media such as                         is coupled to an elastic element that transmits a
RAMs, ROMs, flash memory, EEPROMs, optical devices                 35          biasing force through the electronics Substrate,
(CD or DVD), hard drives, floppy drives, or any suitable                       thereby maintaining thermal communication
device. The computer-executable component is preferably a                      between the set of heater-sensor dies and a set of
general or application specific processor, but any Suitable                    detection chambers upon alignment of the set of
dedicated hardware or hardware/firmware combination                            heater-sensor dies with the set of detection cham
device can alternatively or additionally execute the instruc       40          bers; and
tions.                                                                    a set of wire bonds, including a wire bond coupled
   The FIGURES illustrate the architecture, functionality                   between the connection point of at least one of the set
and operation of possible implementations of methods                         of heater-sensor dies and one of the set of substrate
according to preferred embodiments, example configura                        connection points.
tions, and variations thereof. In this regard, each block in the   45     2. The system of claim 1, wherein the set of substrate
flowchart or block diagrams may represent a module, seg                 connection points is distributed at regions of the second
ment, or portion of code, which comprises one or more                   substrate surface between adjacent apertures of the set of
executable instructions for implementing the specified logi             apertures of the electronics substrate.
cal function(s). It should also be noted that, in some alter              3. The system of claim 1, wherein the electronics substrate
native implementations, the functions noted in the block can       50   further includes a set of recesses, each recess of the set of
occur out of the order noted in the FIGURES. For example,               recesses contiguous with at least one aperture of the set of
two blocks shown in Succession may, in fact, be executed                apertures.
Substantially concurrently, or the blocks may sometimes be                4. The system of claim 3, wherein each recess of the set
executed in the reverse order, depending upon the function              of recesses is configured to receive a heater-sensor die of the
ality involved. It will also be noted that each block of the       55   set of heater-sensor dies.
block diagrams and/or flowchart illustration, and combina                 5. The system of claim 3, wherein each heater sensor-die
tions of blocks in the block diagrams and/or flowchart                  of the set of heater-sensor dies is coupled to the first
illustration, can be implemented by special purpose hard                Substrate Surface, and the set of Substrate connection points
ware-based systems that perform the specified functions or              is defined between the first substrate surface and the second
acts, or combinations of special purpose hardware and              60   substrate surface within the set of recesses.
computer instructions.                                                     6. The system of claim 1, wherein the electronics substrate
   As a person skilled in the art will recognize from the               is a flexible electronics substrate, and wherein the system
previous detailed description and from the figures and                  further comprises a set of elastic elements coupled to the
claims, modifications and changes can be made to the                    second substrate surface of the flexible electronics substrate
preferred embodiments of the invention without departing           65   and configured to transmit a set of biasing forces through the
from the scope of this invention defined in the following               flexible electronics substrate and to the set of heater-sensor
claims.                                                                 dies, thereby maintaining thermal communication between
                                                   US 9,539,576 B2
                              19                                     20
the set of heater-sensor dies and a set of detection chambers
upon alignment of the set of heater-sensor dies with the set
of detection chambers.
   7. The system of claim 1, wherein each of the set of
heater-sensor dies includes a coating, proximal the heating 5
Surface, configured to mitigate reflection of light from the
heating Surface toward photodetectors of an optical Subsys
tem, in a configuration wherein the set of heater-sensor dies
is opposed to photodetectors of the optical Subsystem.
                      k   k   k    k   k                        10
EXHIBIT 30
                                                                  IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                 US009604213B2


c12)   United States Patent                                                 (IO)   Patent No.:                    US 9,604,213 B2
       Williams et al.                                                      (45)   Date of Patent:                           Mar.28,2017

(54)    SYSTEM AND METHOD FOR PROCESSING                               (56)                        References Cited
        AND DETECTING NUCLEIC ACIDS
                                                                                          U.S. PATENT DOCUMENTS
(71)    Applicant: NeuMoDx Molecular, Inc., Ann Arbor,
                   MI (US)                                                      776,747 A          12/1904 Kling
                                                                                778,036 A          12/1904 Hepp et al.
(72)    Inventors: Jeffrey Williams, Chelsea, MI (US);                                                 (Continued)
                   Sundaresh Brahmasandra, Ann Arbor,
                   MI (US); Michael T. Kusner, Ann                                    FOREIGN PATENT DOCUMENTS
                   Arbor, MI (US)
                                                                       CN                   1773190 A         *   5/2006
                                                                       CN                 101432698 A             5/2009
(73)    Assignee: NeuMoDx Molecular, Inc., Ann Arbor,
                  MI (US)                                                                              (Continued)

( *)    Notice:      Subject to any disclaimer, the term ofthis                              OTHER PUBLICATIONS
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by O days.                          Compton, Cancer and Metastasis Rev., vol. 11, pp. 105-119 (1992).

(21)    Appl. No.: 14/613,616                                          Primary Examiner - Nathan Bowers
                                                                       Assistant Examiner - Lydia Edwards
(22)    Filed:       Feb. 4, 2015                                      (74) Attorney, Agent, or Firm - Jeffrey Schox; Ivan
                                                                       Wong
(65)                   Prior Publication Data
        US 2015/0151300 Al          Jun. 4, 2015                       (57)                           ABSTRACT
                 Related U.S. Application Data                         A system and method for processing and detecting nucleic
                                                                       acids from a set of biological samples, comprising: a capture
(63)    Continuation-in-part of application No. 13/766,359,            plate and a capture plate module configured to facilitate
        filed on Feb. 13, 2013, now Pat. No. 9,050,594.
                                                                       binding of nucleic acids within the set of biological samples
                          (Continued)                                  to magnetic beads; a molecular diagnostic module config-
                                                                       ured to receive nucleic acids bound to magnetic beads,
(51)    Int. Cl.
                                                                       isolate nucleic acids, and analyze nucleic acids, comprising
        BOIL 3/00              (2006.01)
                                                                       a cartridge receiving module, a heating/cooling subsystem
        BOIL 7100              (2006.01)
                                                                       and a magnet configured to facilitate isolation of nucleic
        GOIN 35/00             (2006.01)
                                                                       acids, a valve actuation subsystem configured to control
(52)    U.S. Cl.
                                                                       fluid flow through a microfluidic cartridge for processing
        CPC ..... BOIL 3/502761 (2013.01); BOIL 3/50851
                                                                       nucleic acids, and an optical subsystem for analysis of
                      (2013.01); BOIL 3/502738 (2013.01);
                                                                       nucleic acids; a fluid handling system configured to deliver
                         (Continued)                                   samples and reagents to components of the system to
(58)    Field of Classification Search                                 facilitate molecular diagnostic protocols; and an assay strip
        CPC ..... BOIL 2200/0668; BOIL 2200/0684; BOIL                 configured to combine nucleic acid samples with molecular
                           2200/0689; BOIL 2200/10; BOIL               diagnostic reagents for analysis of nucleic acids.
                                                2300/044;
                         (Continued)                                                     14 Claims, 25 Drawing Sheets



       210




                                                   218
                                                                                160,260
                                                       US 9,604,213 B2
                                                              Page 2


               Related U.S. Application Data                               7,914,994   B2     3/2011   Petersen et al.
                                                                           7,935,537   B2     5/2011   Haley
(60)    Provisional application No. 62/065,500, filed on Oct.              7,955,798   B2     6/2011   Mauritz
        17, 2014, provisional application No. 61/667,606,                  7,955,864   B2     6/2011   Cox et al.
                                                                           7,964,413   B2     6/2011   Macioszek et al.
        filed on Jul. 3, 2012, provisional application No.                 7,987,022   B2     7/2011   Handique et al.
        61/598,240, filed on Feb. 13, 2012.                                7,995,798   B2     8/2011   Krupnik et al.
                                                                           7,998,708   B2     8/2011   Handique et al.
(52)    U.S. Cl.                                                           8,003,329   B2     8/2011   Macevicz
                                                                           8,008,066   B2     8/2011   Lair et al.
        CPC ................. BOIL 7152 (2013.01); BOIL 71525              8,043,581   B2    10/2011   Ganesan
                  (2013.01); GOIN 35/0098 (2013.01); BOIL                  8,048,375   B2    11/2011   Breidenthal et al.
                             3/50855 (2013.01); BOIL 2200/0668             8,048,386   B2    11/2011   Dority et al.
               (2013.01); BOIL 2200/0684 (2013.01); BOIL                   8,052,929   B2    11/2011   Breidenthal et al.
                             2200/0689 (2013.01); BOIL 2200/10             8,088,616   B2     1/2012   Handique
                                                                           8,105,477   B2     1/2012   Althaus et al.
                 (2013.01); BOIL 2300/044 (2013.01); BOIL                  8,105,783   B2     1/2012   Handique
                           2300/0681 (2013.01); BOIL 2300/087              8,110,158   B2     2/2012   Handique
               (2013.01); BOIL 2300/0816 (2013.01); BOIL                   8,133,671   B2     3/2012   Williams et al.
                         2300/0867 (2013.01); BOIL 2300/0887               8,168,134   B2     5/2012   Lehto
               (2013.01); BOIL 2300/1822 (2013.01); BOIL                   8,182,763   B2     5/2012   Duffy et al.
                                                                           8,183,359   B2     5/2012   Becker et al.
                           2300/1827 (2013.01); BOIL 2400/043              8,187,557   B2     5/2012   Van et al.
               (2013.01); BOIL 2400/0406 (2013.01); BOIL                   8,247,176   B2     8/2012   Petersen et al.
                         2400/0481 (2013.01); BOIL 2400/0487               8,248,597   B2     8/2012   Goldberg
               (2013.01); BOIL 2400/0622 (2013.01); BOIL                   8,268,245   B2     9/2012   Wahl
                                                                           8,268,603   B2     9/2012   Taylor et al.
                         2400/0655 (2013.01); BOIL 2400/0694               8,273,308   B2     9/2012   Handique et al.
                                                      (2013.01)            8,287,820   B2    10/2012   Williams et al.
(58)    Field of Classification Search                                     8,288,520   B2    10/2012   Eder et al.
        CPC ..... BOIL 2300/0681; BOIL 2300/0816; BOIL                     8,323,584   B2    12/2012   Ganesan
                                                                           8,323,900   B2    12/2012   Handique et al.
                               2300/0867; BOIL 2300/087; BOIL
                                                                           8,324,372   B2    12/2012   Brahrnasandra et al.
                              2300/0887; BOIL 2300/1822; BOIL              8,349,564   B2     1/2013   Macioszek et al.
                                                     2300/1827             8,394,336   B2     3/2013   Curcio
        See application file for complete search history.                  8,404,198   B2     3/2013   Arnshey et al.
                                                                           8,415,103   B2     4/2013   Handique
(56)                    References Cited                                   8,420,015   B2     4/2013   Ganesan et al.
                                                                           8,431,413   B2     4/2013   Dority et al.
                                                                           8,440,149   B2     5/2013   Handique
                   U.S. PATENT DOCUMENTS                                   8,470,586   B2     6/2013   Wu et al.
                                                                           8,470,588   B2     6/2013   Boehm et al.
       3,963,151   A     6/1976   North                                    8,473,104   B2     6/2013   Handique et al.
       5,681,529   A    10/1997   Taguchi et al.                           8,480,976   B2     7/2013   Breidenthal et al.
       5,725,831   A     3/1998   Reichler et al.                          8,491,178   B2     7/2013   Breidenthal et al.
       5,750,338   A     5/1998   Collins et al.                           8,501,461   B2     8/2013   Knight et al.
       5,783,148   A     7/1998   Cottingham et al.                        8,640,555   B2     2/2014   Zenhausern et al.
       5,824,478   A    10/1998   Muller                                   8,709,787   B2     4/2014   Handique
       5,853,667   A    12/1998   Seaton et al.                            9,101,930   B2     8/2015   Williams et al.
       6,168,948   Bl    1/2001   Anderson et al.                          9,382,532   B2     7/2016   Brahrnasandra et al.
       6,331,266   Bl   12/2001   Powell et al.                        2002/0039783    Al     4/2002   McMillan et al.
       6,368,871   Bl    4/2002   Christel et al.                      2002/0160518    Al    10/2002   Hayenga et al.
       6,374,684   Bl    4/2002   Dority                               2003/0170686    Al     9/2003   Hoet et al.
       6,374,685   Bl    4/2002   Daly                                 2004/0018611    Al     1/2004   Ward et al.
       6,431,476   Bl    8/2002   Taylor et al.                        2004/0138154    Al     7/2004   Yu et al.
       6,440,725   Bl    8/2002   Pourahrnadi et al.                   2005/0180891    Al     8/2005   Webster et al.
       6,664,104   B2   12/2003   Pourahrnadi et al.                   2005/0205199    Al     9/2005   Green
       6,692,700   B2    2/2004   Handique                             2005/0221529    Al    10/2005   Bang et al.
       6,852,287   B2    2/2005   Ganesan                              2005/0233370    Al    10/2005   Ammann et al.
       6,860,993   B2    3/2005   Effenhauser et al.                   2005/0250199    Al*   11/2005   Anderson           BO lF 11/0071
       6,872,315   B2    3/2005   Effenhauser et al.
                                                                                                                              435/287.2
       6,878,540   B2    4/2005   Pourahrnadi et al.
                                                                       2005/0272169    Al    12/2005   Griffin et al.
       6,893,879   B2    5/2005   Petersen et al.
                                                                       2006/0068204    Al     3/2006   Rasmussen et al.
       6,899,838   B2    5/2005   Lastovich
                                                                       2006/0166233    Al     7/2006   Wu et al.
       6,987,018   B2    1/2006   Taylor et al.
                                                                       2006/0182300    Al     8/2006   Schwartz
       7,052,268   B2    5/2006   Powell et al.
                                                                       2006/0182842    Al     8/2006   Pruden et al.
       7,135,144   B2   11/2006   Christel et al.
                                                                       2007/0148174    Al     6/2007   Kudlicki et al.
       7,192,557   B2    3/2007   Wu et al.
                                                                       2007/0184463    Al     8/2007   Molho et al.
       7,270,786   B2    9/2007   Parunak et al.
                                                                       2007/0190662    Al     8/2007   Baetzold et al.
       7,323,140   B2    1/2008   Handique et al.
                                                                       2007/0196912    Al     8/2007   Facer et al.
       7,332,130   B2    2/2008   Handique
       7,569,346   B2    8/2009   Petersen et al.                      2007/0292941    Al    12/2007   Handique et al.
       7,674,431   B2    3/2010   Ganesan                              2008/0057572    Al     3/2008   Petersen et al.
       7,682,820   B2    3/2010   Bader                                2008/0146896    Al     6/2008   Rabinowitz et al.
       7,731,906   B2    6/2010   Handique et al.                      2008/0193384    Al     8/2008   Willard et al.
       7,738,094   B2    6/2010   Goldberg                             2008/0200343    Al     8/2008   Clemens et al.
       7,763,209   B2    7/2010   Haley                                2008/0241569    Al    10/2008   Qin et al.
       7,767,447   B2    8/2010   Breidenthal et al.                   2008/0275409    Al    11/2008   Kane et al.
       7,820,030   B2   10/2010   Althaus et al.                       2008/0280285    Al    11/2008   Chen et al.
       7,906,758   B2    3/2011   Stults et al.                        2009/0130719    Al     5/2009   Handique
                                                    US 9,604,213 B2
                                                             Page 3


(56)                 References Cited                                 2011/0318840   Al   12/2011   Ziglioli et al.
                                                                      2012/0046203   Al    2/2012   Walsh et al.
              U.S. PATENT DOCUMENTS                                   2012/0245218   Al    9/2012   Fukushima et al.
                                                                      2012/0245337   Al    9/2012   Fabis et al.
 2009/0131650 Al   5/2009 Brahmasandra et al.                         2013/0210015   Al    8/2013   Williams et al.
 2009/0215125 Al   8/2009 Reed et al.                                 2013/0210127   Al    8/2013   Williams et al.
 2009/0275014 Al* 11/2009 Maltezos ............ BO lL 3/50851
                                                         435/5
 2010/0009351 Al   1/2010 Brahmasandra et al.                                  FOREIGN PATENT DOCUMENTS
 2010/0009375 Al   1/2010 Sherman et al.
 2010/0029544 Al   2/2010 Cheng et al.                            CN              101842690   B       6/2013
 2010/0075311 Al   3/2010 Barrault et al.                         EP                0707077   A2      4/1996
 2010/0165784 Al   7/2010 Jovanovich et al.                       WO                0248164   A2      6/2002
 2010/0300563 Al  12/2010 Ramunas et al.                          WO             2004003200   Al      1/2004
 2010/0303687 Al  12/2010 Blaga et al.                            WO             2007064635   Al      6/2007
 2010/0310423 Al  12/2010 Nieuwenhuis                             WO             2008097342   A2      8/2008
 2010/0323919 Al  12/2010 Chen et al.                             WO             2008115626   A2      9/2008
 2011/0003281 Al   1/2011 Woudenberg et al.                       WO             2009022994           4/2009
 2011/0043237 Al   2/2011 Kiyokawa et al.                         WO             2010072821   Al      7/2010
 2011/0053289 Al* 3/2011 Lowe .................... BOlL 3/5027    WO             2010121315   Al     10/2010
                                                       436/501    WO             2009038536          12/2012
 2011/0071031 Al   3/2011 Khripin et al.
 2011/0201099 Al   8/2011 Anderson et al.                         * cited by examiner
U.S. Patent   Mar.28,2017         Sheet 1 of 25     US 9,604,213 B2




                                          130
                                              I
                                          /


                            -----~-------------~
                                      /


                                                      I
                                                      I
                                                      I
                                                      I




                                                          190




                                                          193
      FIGURE 1A




                                              250




        271                 110

                             FIGURE 18
U.S. Patent        Mar.28,2017        Sheet 2 of 25              US 9,604,213 B2




                                           1000µL         FILTER HOLDER
                   190                                    WITH 24 FILTERS
                                            TIPS
                                                                         110




                   ~2~!·;
                     2 0         PIPETTE TIPS         ~
                                                                  AUTOMATED
                                                                  MOVING OF



              11                            120
                                                    I            CONSUMABLES


                                                             [3---211
                                                  SAMPLE
                    110                            RACK


                                   FIGURE 2A


     130
                           110                        269    260 120   110




                                   FIGURE 28
U.S. Patent   Mar. 28, 2017       Sheet 3 of 25         US 9,604,213 B2




                                                      110
                                                  r         115

                                                                      111




                              FIGURE 3A


                                  110                                  110

                              r                                   r
         0000
         0000
         0000
         0000
         0000
         0000                                                 - -----
                                                                            115




 111~
         \               J
              1f2
                              FIGURE 38
U.S. Patent      Mar.28,2017     Sheet 4 of 25                 US 9,604,213 B2




    110                                    123     122              115




                                                                           120

                                                                          J
  128


                               FIGURE 4
                                                 116                  110'
          115
                ~~~~~~~~~~~==Ir
                                                                          111




                                FIGURE 5A
                                                             110'

                                                       r
                           ++++
                           + + + +- ---
                                                       116




                           ++++
                           ++++
                           ++++
                           ++++
                               FIGURE 58
U.S. Patent      Mar.28,2017   Sheet 5 of 25         US 9,604,213 B2




                                                               130
                                                          ,J




                                                               210




         FIGURE 6A




   130
    ~



                                               aaa


                                                         150


                                                         170



                               FIGURE 68
U.S. Patent   Mar.28,2017        Sheet 6 of 25                          US 9,604,213 B2




                                                                                  130
                                                                             ,rJ
                             1--~____,iDDD'-;::::c:::::c::::::~D~DD~::::c::;r-;-=-::-1
                                                     ::C::::C==:C::::::C::: 155


                                                              150




                                 FIGURE 7A




                                FIGURE 78
                                                                                  130
                                                                             ,rJ
                     ODD                     ODD              ODD
                       180                                                   155

                                                              150


                                                                                         }170
                               FIGURE 7C
U.S. Patent   Mar.28,2017      Sheet 7 of 25         US 9,604,213 B2




                                                           130
                                                        ~



                                               150



                                                             }170

                            FIGURE 70



                                                           130
                                                        ~



                                               150



                                                             }170


                            FIGURE 7E
                                            US 9,604,213 B2
                            Sheet 8 of 25
              Mar.28,2017
U.S. Patent




                                                   f\GURE 8




                                                  F\GURE 9A
U.S. Patent         Mar.28,2017          Sheet 9 of 25   US 9,604,213 B2




   210
                                         263




                                                                  213




                             I       I
                             '----~              224
                                  \_218

                                    FIGURE 9C
 210




                            218
                                               160,260


              260                   FIGURE 90




          ID~ID       261
                            FIGURE 9E
U.S. Patent   Mar.28,2017   Sheet 10 of 25   US 9,604,213 B2




                                             FIGURE 10A




                     145




                                             FIGURE 108
U.S. Patent       Mar.28,2017       Sheet 11 of 25                     US 9,604,213 B2




                                                      - ... -                      170

              ~                      ;;;                       ~
                                                                             ,v
                                                                         .,_.175
                                                                       -__   173
                                                              ~


              i                     i                         ~




                  179     174-._.                176                  ._.-171      77

                   "                                 '--....;,--"'I
                                                                   "
                                                                             --
                                FIGURE 11A

      ~CLOSED                              DOPEN                            177
                                                                        ,v

      1DmJi1Drn1}176                       ~
                                FIGURE 118




                                                   172




                                                   FIGURE 11C
U.S. Patent     Mar.28,2017       Sheet 12 of 25         US 9,604,213 B2




                                                            180
              187



                                                             188




                         FIGURE 12A


                                                   184

                                                   )
           000000000060


      ()




                                                         --- -
                                                                  210



       00000000000()0()0000000000
                              ~=~
                              =
                              =
                              =

                        FIGURE 128
U.S. Patent   Mar.28,2017   Sheet 13 of 25        US 9,604,213 B2




                                      180
                                   ,rJ




                                                182




                                             FIGURE 12C




                                                 180
                                               ,rJ




                                    FIGURE 120
U.S. Patent   Mar.28,2017   Sheet 14 of 25   US 9,604,213 B2




                                                 250

                                              ~
                              149




                            FIGURE 13
U.S. Patent           Mar.28,2017   Sheet 15 of 25           US 9,604,213 B2




                                                                   265




             FIGURE 14A




                                                     257

                                                             130

                     FIGURE 14B


           265




                                                       130
                                                       I
                                                             FIGURE 14C

       0         0
U.S. Patent          Mar.28,2017                           Sheet 16 of 25                     US 9,604,213 B2




                                                                            ,00000000000001
                                                                            CXXlO Cii CNCCXXJX) Cii NN<XI

                                                                            000000000000
                                                                             000000000000


              000000000000
              000000000000
              000000000000
              000000000000
              000000000000
              000000000000
              000000000000




                                                               257

                                                FIGURE 15
                                                                                          COUPLE TO
              S440                                                                        GANTRY 256
               ~
                                 ......................
                           ,..

                                         Iii
    000000000000           =
    000000000000
    000000000000
    000000000000
    000000000000
    000000000000      II                                  I
    000000000000
                                                                       S450
    000000000000
    000000000000
    000000000000
                        000000000000                                        ~
    000000000000          000000
    000000000000
    000000000000        000000
    000000000000          000000
                       IJ fOOOOO
         S4~                                                   FIGURE 16A
                      II                                  II
U.S. Patent       Mar.28,2017                                 Sheet 17 of 25                 US 9,604,213 B2




          S440'                                                                                       S450'
                                ...............................
              ~                                                                                 ~
                          ,..

      000000000000
      000000000000                                                         o.._o_onnnnnnnno
      000000000000        =     ==        =:!     ===                      -o-ouuuuuuuuuo
      000000000000
      000000000000                                                         'lPc,C\R:Po~cPcPcPo
      000000000000
      000000000000
      oeoooaoeoooo   11                                           I        °o°o0o°o°o0o°o°o0cPcPcPo
                                                                           °o°oWcfo°c:Po~o
                                                                           nnnnnnnnnnnn
                                                                           uuuuuuuuuuuu


      000000000000
      000000000000
      000000000000
                          f/4f/J@@f/J@@@@@@f/J                             nonnnnnnnnno
                                                                           uuuuuuuuuuuo
      000000000000           @'14@@@@
      000000000000
      000000000000
      000000000000        0o0o0o0o®o®o
      00000000000•
                           I~@@@@@


          S4fc(      II                                           II
                                     FIGURE 168


         S440"
                                ...............................
              ~           ,..
                                                                                                 S450"
      000000000000
      000000000000
      000000000000
      000000000000
                          =     ==        ::::!
                                                  ===                                         ~
      000000000000
      000000000000
      000000000000
      oeoooaoeoooa   11                                           I

      000000000000


                          ~=~=::::::::
      000000000000
      000000000000
      000000000000
      000000000000
      000000000000
      000000000000
      00000000000•              000000
                           I~@@@@@


         S4ro!
                     II                                           II   FIGURE 16C
U.S. Patent         Mar.28,2017   Sheet 18 of 25         US 9,604,213 B2




                                      000000000000
                                      000000000000
                                      000000000000
                                      000000000000
                                      000000000000
                                      000000000000
                                      000000000000

                                  ~ ~~~~~~~~~~~~ ~
              193     192
                                  4
                                      ~10000000000000
                                      CXXXXXXXXXXXXXX
     190

              000000000000
              000000000000                              113
              000000000000
              000000000000                              110
              000000000000
              000000000000
              000000000000

                                  10000001
                              FIGURE 17A



   190                                 190
                                       )




                                       240         ¥          1~3




                              FIGURE 178
U.S. Patent     Mar. 28, 2017      Sheet 19 of 25     US 9,604,213 B2




                                       192


   193

   190
            000000
          00000000

         [I                            I                 l:::
                                                    ....----------,0,
                                 192


                            FIGURE 18A




         [I I
         .-c============~~~,190
                                                         l:::
                                                            ~




                                 192
                                FIGURE 188
U.S. Patent   Mar.28,2017   Sheet 20 of 25   US 9,604,213 B2




                       FIGURE 19




                       FIGURE 20
U.S. Patent   Mar.28,2017      Sheet 21 of 25             US 9,604,213 B2




                                           190


                                                               230




                            FIGURE 21A



                                                   193'



               00     o0 o        o0 o          00
              000     000         000           000
              000     000         000           000
    192'      o0 o    o0 o        o0 o          o0 o
              o0 o    o0 o        o0 o          o0 o
                                                             230'
              000     000         000           000
              o0 o    o0 o        o0 o          o0 o
               00     000         000           000




                            FIGURE 218
U.S. Patent   Mar. 28, 2017   Sheet 22 of 25          US 9,604,213 B2




              260
               ~                    261




                                    FIGURE 22




                                                269




                                               260




                       FIGURE 23
U.S. Patent         Mar.28,2017           Sheet 23 of 25             US 9,604,213 B2




  400
    ~     : combining each biological sample of a set of biological           tvS405
                                                                              I
          : samples with a buffer solution                                    I



              combining each biological sample of a set of biological
              samples with a quantity of magnetic beads to produce a
                                                                                  S410
              set of magnetic bead-sample mixtures

                                                                                   S420
              heating the set of magnetic bead-sample mixtures to
              produce a set of nucleic acid-magnetic bead samples


               rans erring eac nuc e1c ac1 -magne 1c ea samp e o a
              set of nucleic aced-magnetic bead samples to a                      S430
              corresponding fluidic pathway of a set of fluidic pathways

                                                                                  S440
              producing a set of purified nucleic acid volumes from the
              set of nucleic acid-magnet bead samples


                                                                                  S450
              combining each purified nucleic acid volume of the set of
              purified nucleic acid volumes with a molecular diagnostic
              reagent to produce a set of nucleic acid-reagent mixtures


              transferring each of the set of nucleic acid-reagent                S460
              mixtures, through the corresponding fluidic pathway of the
              set of fluidic pathways, to a detection chamber


                                                                                  S470
              receiving light from the set of nucleic acid-reagent mixtures




                                        FIGURE 24A
U.S. Patent         Mar.28,2017         Sheet 24 of 25             US 9,604,213 B2



    transferring each nucleic acid-magnetic bead sample of a
    set of nucleic aced-magnetic bead samples to a                  Vv S430
    corresponding fluidic pathway of a set of fluidic pathways

                                  +
    occluding at least one fluidic pathway of the set of fluidic    l-J
                                                                          S432
    pathways at a subset of a set of occlusion positions to
    define at least one truncated fluidic pathway

                            FIGURE 248



                                                                          S440
     producing a set of purified nucleic acid volumes from the
     set of nucleic acid-magnet bead samples


    prov1 1ng a magne 1c 1e sue        a eac u1 1c                        S441
    pathway in the set of fluidic pathways is configured to cross
    the magnetic field

                                                                          S442
    providing a heater configured to span a heating region of
    the set of fluidic pathways


                                                                          S443
    occluding at least one fluidic pathway of the set of fluidic
    pathways at a subset of a set of occlusion positions to
    define at least one truncated fluidic pathway containing a
    nucleic acid-magnet bead sample and coupled to a source
    for delivery of a wash solution and a release solution



    delivering a wash solution through a portion of at least one          S444
    fluidic pathway


    delivering a release solution through a portion of at least           S445
    one fluidic pathway

                           FIGURE 24C
U.S. Patent         Mar.28,2017        Sheet 25 of 25             US 9,604,213 B2




     transferring each of the set of nucleic acid-reagent
                                                                       S460
     mixtures, through the corresponding fluidic pathway of the
     set of fluidic pathways, to a detection chamber


    occ u 1ng a eas one u1 1c pa way o e se o u1 1c
    pathways at a subset of a set of occlusion positions               S462
    which functions to define at least one truncated fluidic
    pathway coupled to a detection chamber of a set of
    detection chambers


                            FIGURE 240
                                                    US 9,604,213 B2
                              1                                                                      2
    SYSTEM AND METHOD FOR PROCESSING                                      FIGS. SA-SB depict an alternative embodiment of a
       AND DETECTING NUCLEIC ACIDS                                     capture plate;
                                                                          FIGS. 6A-6B depict embodiments of a molecular diag-
           CROSS-REFERENCE TO RELATED                                  nostic module for processing and detecting nucleic acids;
                  APPLICATIONS                                            FIGS. 7A-7E depict a sequence of operations performed
                                                                       by elements of an embodiment of a molecular diagnostic
   This application is a continuation-in-part application of           module;
U.S. application Ser. No. 13/766,359 filed on 13 Feb. 2013,               FIG. 8 depicts an embodiment of a microfluidic cartridge
which claims the benefit ofU.S. Provisional Application Ser.           and an embodiment of a cartridge platform;
No. 61/667,606, filed on 3 Jul. 2012, and U.S. Provisional        10      FIGS. 9A-9B depict configurations of a linear actuator of
Application Ser. No. 61/598,240, filed on 13 Feb. 2012,                an embodiment of a molecular diagnostic module;
which are incorporated herein in their entirety by this                   FIGS. 9C-9E depict configurations of a portion of an
reference. This application is also related to U.S. application        embodiment of a microfluidic cartridge and a molecular
Ser. No. 13/765,996, which is incorporated herein in its               diagnostic module;
entirety by this reference.                                       15      FIGS. lOA-lOB depict elements of an embodiment of a
                                                                       valve actuation subsystem of a molecular diagnostic mod-
                   TECHNICAL FIELD                                     ule;
                                                                          FIGS. llA-llC depict an embodiment of a valve actua-
   This invention relates generally to the molecular diagnos-          tion subsystem of a molecular diagnostic module;
tics field, and more specifically to an improved system and       20      FIGS. 12A-12D depict elements of an embodiment of an
method for processing and detecting nucleic acids.                     optical subsystem of a molecular diagnostic module;
                                                                          FIG. 13 depicts a side view of an alternative embodiment
                      BACKGROUND                                       of a molecular diagnostic module for processing and detect-
                                                                       ing nucleic acids;
   Molecular diagnostics is a clinical laboratory discipline      25      FIGS. 14A-14C depict an embodiment of a fluid handling
that has developed rapidly during the last 25 years. It                system of a system for processing and detecting nucleic
originated from basic biochemistry and molecular biology               acids;
research procedures, but now has become an independent                    FIG. 15 depicts embodiments of elements of the fluid
discipline focused on routine analysis of nucleic acids (NA),          handling system;
including deoxyribonucleic acid (DNA) and ribonucleic             30      FIGS. 16A-16C are schematics depicting example meth-
acid (RNA) for diagnostic use in healthcare and other fields           ods for processing and detecting nucleic acids;
involving analysis of nucleic acids. Molecular diagnostic                 FIGS. 17A-17B show embodiments of consumables and
analysis of biological samples can include the detection of            reagents used in a system for processing and detecting
one or more nucleic acid materials present in the specimen.            nucleic acids;
The particular analysis performed may be qualitative and/or       35      FIGS. 18A-18B depict an embodiment of an assay strip to
quantitative. Methods of analysis typically involve isolation,         facilitate analysis of a sample containing nucleic acids;
purification, and amplification of nucleic acid materials, and            FIG. 19 depicts an embodiment of an assay strip holder;
polymerase chain reaction (PCR) is a common technique                     FIG. 20 depicts an embodiment of an assay strip carrier;
used to amplify nucleic acids. Often, a nucleic acid sample               FIGS. 21A-21B show alternative embodiments of assay
to be analyzed is obtained in insufficient quantity, quality,     40   strip holders and assay strips, respectively;
and/or purity, hindering a robust implementation of a diag-               FIG. 22 shows an embodiment of a filter to facilitate
nostic technique. Current sample processing methods and                processing and detecting of nucleic acids;
molecular diagnostic techniques are often labor/time inten-               FIG. 23 shows an embodiment of a filter holder to
sive, low throughput, and expensive, and systems of analysis           facilitate processing and detecting of nucleic acids; and
are insufficient. Furthermore, methods of isolation, process-     45      FIGS. 24A-24D depict embodiments of a method for
ing, and amplification are specific to certain sample matrices         processing and detecting nucleic acids.
and/or nucleic acid types and not applicable across common
sample and nucleic acid types.                                                   DESCRIPTION OF THE PREFERRED
   Due to these and other deficiencies of current molecular                              EMBODIMENTS
diagnostic systems and methods, there is thus a need for an       50
improved system and method for processing and detecting                   The following description of preferred embodiments of
nucleic acids. This invention provides such a system and               the invention is not intended to limit the invention to these
method.                                                                preferred embodiments, but rather to enable any person
                                                                       skilled in the art to make and use this invention.
       BRIEF DESCRIPTION OF THE FIGURES                           55   1. System for Processing and Detecting Nucleic Acids
                                                                          As shown in FIGS. lA-lB and 7A, an embodiment of a
   FIGS. lA-lB depict an embodiment of a system for                    system 100 for processing and detecting nucleic acids com-
processing and detecting nucleic acids;                                prises: a capture plate 110 configured to facilitate binding of
   FIGS. 2A-2B depict an embodiment of elements, and a                 nucleic acids within a biological sample to a set of magnetic
top view of an embodiment of a system worktable, respec-          60   beads 119; a molecular diagnostic module 130 comprising a
tively, of an embodiment of a system for processing and                microfluidic cartridge receiving module 140, heating and
detecting nucleic acids;                                               cooling subsystem 150, a magnet 160, a valve actuation
   FIGS. 3A-3B depict an embodiment of a capture plate for             subsystem 170, an optical subsystem 180; and an assay strip
combining a sample with magnetic beads;                                190 configured to facilitate mixing of molecular diagnostic
   FIG. 4 depicts an embodiment of a capture plate module         65   reagents with a nucleic acid volume. Other embodiments of
to facilitate lysis of a biological sample and combination of          the system 100 may further comprise at least one of a
the biological sample with magnetic beads;                             capture plate module 120 configured to support the capture
                                                    US 9,604,213 B2
                              3                                                                      4
plate 110; a filter 200 and filter holder 205 to facilitate            such that each well of the capture plate 110 can only be used
sample preparation; a microfluidic cartridge 210 configured            once yet the remaining unused wells can be used during
to facilitate sample processing; an assay strip holder 230; an         additional runs of the system 100. Alternatively, at least a
assay strip carrier 240; a liquid handling system 250 con-             portion of the capture plate 110 is configured to be reusable,
figured to facilitate gas and fluid delivery to different ele-    5    such that additional mixing or reagent additions can be
ments of the system 100; a processor configured to analyze             performed and portions of the capture plate 110 may be used
data resulting from a run of the system 100; and a user                for multiple runs of the system 100. In one variation of the
interface configured to allow a user to interact with the              capture plate 110, the capture plate substrate 111 is reusable,
system 100. The system 100 thus functions to receive                   while the puncturable foil seal 115 is disposable and
biological samples containing nucleic acids (i.e., impure         10   replaced after each run of the system 100.
nucleic acid samples), separate nucleic acids from the bio-               The capture plate substrate 111 is configured such that the
logical samples, and analyze nucleic acid samples according            capture plate 110 is capable of resting on a flat surface, can
to at least one molecular diagnostic protocol (e.g., PCR).             be stacked with another capture plate 110, and also can be
Preferably, the system 100 is a walkaway system by which               manipulated with industry standard instrument components
a user loads a set of biological samples containing nucleic       15   for handling of microtiter plates. The capture plate substrate
acids, and receives a set of data resulting from a molecular           also functions to define the set of wells 112 and to couple to
diagnostic protocol without any further sample manipulation            the puncturable foil seal 115. The capture plate substrate in
by the user. Alternatively, the system 100 facilitates aspects         is preferably composed of a PCR-compatible polymer that
of sample preparation for a molecular diagnostic protocol,             can be heat processed to couple to the puncturable foil seal
with some sample manipulation performed by the user.              20   115, but can alternatively be composed of any appropriate
   In one example workflow of the system 100, a liquid                 material that can contain a fluid and be bonded to the
handling system 250 aspirates a set of biological samples              puncturable foil seal 115.
containing nucleic acids (i.e., impure nucleic acid samples),             The set of wells 112 of the capture plate substrate in
and dispenses the set of biological samples into a capture             function to receive at least one biological sample which
plate 110 to be lysed and combined with magnetic beads            25   contain or are suspected of potentially containing nucleic
(containing a proprietary affinity coating to bind the nucleic         acids, and to facilitate combination of the biological sample
acids to the magnetic beads) by a capture plate module 120.            with a set of magnetic beads 119. Preferably, the wells 113
The liquid handling system 250 then aspirates substantially            are each configured to accommodate not only a biological
all of each sample of the set of lysed biological samples              sample, but also to facilitate mixing of the biological sample
combined with magnetic beads (i.e., set of magnetic bead-         30   with a set of magnetic beads 119 (e.g., using a pipettor, the
samples) from the capture plate no, and dispenses the set of           liquid handling system 250 or other apparatus), which
magnetic bead-samples into a microfluidic cartridge 210,               preferably are preloaded in wells 112, or alternatively may
aligned within a cartridge receiving module 140 of a                   be added by an operator. Preferably, the wells are also deeper
molecular diagnostic module 130, and configured to be                  than they are wide to allow a significant number of wells 112
manipulated by the molecular diagnostic module 130. A             35   (e.g., 24) with clinically relevant sample volumes, and
heating and cooling subsystem 150, a magnet 160, and a                 evenly spaced to facilitate aspiration, delivery, and/or mix-
valve actuation subsystem 170 of the molecular diagnostic              ing of multiple biological samples (e.g., with a multi-tip
module 130 then facilitate separation of a set of nucleic acids        pipettor). Alternatively, the wells are wider than they are
from the magnetic bead-samples, as the liquid handling                 deep to facilitate larger devices for mixing the biological
system 250 dispenses wash solutions, release solutions,           40   samples with the magnetic beads 119. Each well 113 of the
and/or air at appropriate stages. The liquid handling system           set of wells 112 also preferably has a conically shaped
250 then aspirates the set of nucleic acids from the micro-            bottom region, as shown in FIG. 3A, to facilitate complete
fluidic cartridge 210 contained within the molecular diag-             aspiration of a fluid from a well. Alternatively, each well 113
nostic module 130, combines the set of nucleic acids with a            may not have a conically shaped bottom region. Addition-
set of molecular diagnostic reagents using an assay strip 190,    45   ally, in the orientation shown in FIG. 3A, the tops of each
and dispenses the set of nucleic acids combined with the set           well 113 in the set of wells 112 preferably form raised edges
of molecular diagnostic reagents (i.e., set of nucleic acid-           protruding from the capture plate substrate 111, in order to
reagent mixtures) into the microfluidic cartridge 210 within           facilitate sealing of each well 113 by the puncturable foil
the molecular diagnostic module 130. The detection cham-               seal 115. Alternatively, the tops of each well 113 in the set
ber heaters 157, optical subsystem 180 and valve actuation        50   of wells 112 may not form raised edges protruding from the
subsystem 170 of the molecular diagnostic module 130 then              capture plate substrate in. The magnetic beads are preferably
facilitate analysis of the set of nucleic acid-reagent mixtures        polymer beads, precoupled with a ligand for binding to a
by a processor configured to display information on a user             nucleic acid, and comprising a superparagmagnetic compo-
interface.                                                             nent. Additionally, the magnetic beads may be treated to be
   As stated, the above workflow is just one example work-        55   positively charged. However, the magnetic beads may alter-
flow of the system 100, and other workflows of the system              natively be any appropriate magnetic beads (e.g., magnetic,
100 and methods of processing and detecting nucleic acid               parmagnetic, or superparamagnetic) configured to facilitate
samples are further described in Section 2 below. A detailed           biomagnetic separation.
description of elements of an embodiment of the system 100                Each quantity of magnetic beads 119 may be accompa-
are described in sections 1.1-1.6 below.                          60   nied by lysing reagents (e.g. proteinase K) and a sample
1.1 System--Capture Plate and Capture Plate Module                     process control comprising nucleic acid sequences for DNA
   As shown in FIGS. 3A and 38, the capture plate 110                  and RNA, which function to lyse biological samples and to
comprises a capture plate substrate in comprising a set of             provide a mechanism by which sample process controls may
wells 112 and a puncturable foil seal 115, and functions to            be later detected to verify processing fidelity and assay
facilitate binding of nucleic acids within a biological sample    65   accuracy. The sample process control comprising nucleic
to a set of magnetic beads 119. Preferably, the entire capture         acid sequences for DNA and RNA allows one version of the
plate 110 is configured to be a consumable (i.e., disposable),         capture plate to facilitate assays involving DNA and RNA
                                                      US 9,604,213 B2
                               5                                                                        6
detection. Preferably, the quantity of magnetic beads 119,               K and one or more specific nucleic acid stands designed to
lysing reagents, and sample process controls is dried within             serve as a process control. The specific example of the
each well to improve shelf life; however, the quantity of                capture plate 110 can thus combine two groups of 12
magnetic beads 119, lysing reagents, and sample process                  biological samples with magnetic beads. The capture plate
controls may alternatively be in liquid form.                       5    110 in the specific example is produced by injection mold-
   The puncturable foil seal 115 functions to isolate each               ing, has a footprint of 127.75 mmx85.5 mm, and is com-
well 113 of the set of wells 112, prevent contamination of the           posed of a PCR-compatible polypropylene based polymer
contents of each of the set of wells 112, protect the magnetic           with a high vapor barrier.
beads 119 and other reagents stored in wells 112 from                       An embodiment of the system 100 may further comprise
degradation, and provide information identifying the capture        10   a capture plate module 120, as shown in FIG. 4, which
plate no. The puncturable foil seal 115 preferably seals each            functions to receive, support, and heat a capture plate 110.
well 113 of the capture plate 110, and is configured to be               The capture plate module 120 preferably comprises a ther-
punctured by an external element (e.g., by a pipette tip), such          mally conducting substrate 121 configured to cradle a cap-
that each well is sealed prior to being punctured. In one                ture plate 110, a capture plate heater 123, a capture plate
variation, the puncturable foil seal 115 also forms a seal          15   receiving module 125, and a capture plate electronics mod-
around an element that punctures it, and in another variation,           ule 127. Preferably, the capture plate module 120 functions
the puncturable foil seal 115 does not form a seal around an             to facilitate lysis of a biological sample deposited into a well
element that punctures it, in order to prevent airlock. The              113 of the capture plate, and to facilitate binding of nucleic
puncturable foil seal 115 is also preferably labeled with                acids (i.e., within a lysed biological sample) to a quantity of
identifying information including at least one of manufac-          20   magnetic beads 119 within a well 113 of the capture plate
turer information, capture plate contents, the lot of the                110. In a specific example, the capture plate module 120 has
contents, an expiry date, and a unique electronic tag (e.g.,             dimensions of 108 mmx156 mmx45 mm and is configured
barcode or QR code) providing more information. Prefer-                  to rest on a flat surface.
ably, the puncturable foil seal 115 does not extend beyond                  The thermally conducting substrate 121 is configured to
the footprint of the capture plate no, but alternatively, the       25   cradle and support the capture plate 110, and functions to
puncturable foil seal 115 may be any appropriate size and/or             conduct heat to the set of wells 112 of the capture plate 110.
include protruding features (e.g., tabs) that facilitate han-            Preferably, the thermally conducting substrate 121 is also
dling of the capture plate.                                              configured to reversibly couple to the capture plate 110, and
   In one variation, the capture plate 110 may be prepack-               comprises a set of indentations 122 that encircle each well
aged at least with magnetic beads 119, such that each well          30   113 in the set of wells 112. In one variation, the indentations
113 in the set of wells 112 is prepackaged with a set of                 122 completely conform to the external surface of each well
magnetic beads 119 defined by a specific quantity or con-                113 of the capture plate 110, but in another variation, the
centration of magnetic beads. The set of wells 112 may then              indentations 122 may encircle a portion of each well 113 of
be sealed by the puncturable foil seal 115, which is config-             the capture plate 110. Additionally, the indentations 122 are
ured to be punctured by an external element that delivers           35   preferably thermally conducting in order to conduct heat to
volumes of biological samples to be mixed with the mag-                  the set of wells 112, and portions of the thermally conduct-
netic beads 119. In another variation, the capture plate no              ing substrate 121 aside from the indentations 122 are com-
may not be prepackaged with magnetic beads 119, but the                  posed of non-conducting, rigid material. Alternatively, the
wells 113 of the capture plate may still be sealed with a                entire thermally conducting substrate 121 may be composed
puncturable foil seal 115. In this variation, the puncturable       40   of a material that is thermally conducting.
foil seal 115 is configured to be punctured by at least one                 The capture plate heater 123 is preferably coupled to the
external element, for co-delivery of biological samples and              thermally conducting substrate 121, and functions to transfer
magnetic beads intended to be combined.                                  heat, through the thermally conducting substrate 121, to a
   A variation of the capture plate 110' may further comprise            well 113 of the capture plate 110. The capture plate heater
a slotted rubber membrane 116, as shown in FIGS. SA and             45   123 preferably conforms to at least a portion of an inden-
SB, configured to provide access through the puncturable                 tation 122 of the thermally conducting substrate 121, to
foil seal 115 to the set of wells 112. The slotted rubber                facilitate heat transfer through the indentation 122 to an
membrane 116 thus functions to prevent or reduce splashing,              individual well 113 of the capture plate 110. In this variation,
evaporation, and/or aerosolization of contents of the set of             the capture plate heater 123 is one of a set of capture plate
wells 112. Preferably, the slotted rubber membrane 116              50   heaters 124, wherein each capture plate heater 123 in the set
comprises slots that are self-sealing and centered over wells            of capture plate heaters 124 transfers heat to an individual
of the set of wells 112, and further does not extend beyond              well 113 of the set of wells 112 of the capture plate 110.
the footprint of the capture plate no. Alternatively, the slots          Alternatively, the capture plate heater 123 may conform to
of the slotted rubber membrane 116 may not be self-sealing,              portions of multiple indentations 122 of the thermally con-
and/or the slotted rubber membrane 116 may be any appro-            55   ducting substrate 121, such that the capture plate heater 123
priate size and comprise features that extend beyond the                 is configured to transfer heat to multiple wells 113 of the
footprint of the capture plate no.                                       capture plate 110. Preferably, the capture plate heater 123 is
   In a specific example, the capture plate 110 comprises 24             a resistance heater, but alternatively, the capture plate heater
wells 113 with an 18 mm center-to-center pitch, each well                123 may be a Peltier or any appropriate heater configured to
having a volumetric capacity of 2 mL, and is compliant with         60   transfer heat to the capture plate 110. The capture plate
Society for Laboratory Automation and Screening (SLAS)                   heater 123 may also further couple to a heat sink.
standards. Each well 113 of the capture plate no in the                     The capture plate receiving module 125 comprises a
specific example is also prepackaged with a specified quan-              capture plate actuation system 126 that functions to couple
tity of magnetic beads 119, and comprises a protruding top               the capture plate module 120 to a capture plate 110. As
edge that is heat sealed to a puncturable foil seal. In addition,   65   shown in FIG. 4, the capture plate actuation system 126
each well 113 also contains other reagents beneficial for                comprises a structural support with hinged grips 128 and at
processing and monitoring the sample, including proteinase               least one capture plate module actuator 129. The capture
                                                    US 9,604,213 B2
                              7                                                                       8
plate module actuator 129 is preferably a push-type solenoid           a set of valve actuation slots 145; a linear actuator 146
with a spring return, but may alternatively be any appropri-           configured to displace a microfluidic cartridge 210 resting
ate linear actuator, such as a hydraulic actuator. The struc-          on the cartridge platform 141; and a set of springs 148
tural support with hinged grips 128 preferably couples to the          coupled to the cartridge platform 141. The cartridge receiv-
capture plate heater 123 and houses the capture plate module      5    ing module 140 thus functions to receive, align, and com-
actuator 129, such that, in a first configuration, actuation of        press a microfluidic cartridge 210 for processing of a bio-
the capture plate module actuator 129 outwardly displaces              logical sample according to a molecular diagnostic assay
the hinged grips (allowing the capture plate module 120 to             protocol. As shown in FIGS. 7A-7C, the cartridge platform
receive a capture plate 110), and in a second configuration,           141 is preferably configured to receive a microfluidic car-
actuation of the capture plate module actuator 129 inwardly       10   tridge 210 along a cartridge loading guiderail 142 until it
displaces the hinged grips (allowing the capture plate mod-            reaches a cartridge stop 143, and be vertically displaced by
ule 120 to couple to the capture plate 110). The structural            the linear actuator 146, which places a biasing force against
support with hinged grips 128 may further comprise a                   the set of springs 148 coupled to the cartridge platform 141.
textured and/or high-friction surface configured to grip a             The magnet receiving slot 144 and the set of valve actuation
capture plate 110, but alternatively may not comprise a           15   slots 145 provide access, by a magnet 160 and a valve
textured and/or high-friction surface.                                 actuation subsystem 170, to the microfluidic cartridge 210,
   The capture plate electronics module 127 is coupled to the          as the microfluidic cartridge is vertically displaced by the
capture plate heater 123 and the capture plate actuation               linear actuator 146.
system 126, and functions to enable control of the capture                The cartridge platform 141 includes a cartridge loading
plate heater 123 and the capture plate actuation system 126.      20   guiderail 142, a cartridge stop 143, a magnet receiving slot
Preferably, the capture plate electronics module 127 modu-             144, and a set of valve actuation slots 145, and functions to
lates an output of the capture plate heater 123, in order to           receive and align a microfluidic cartridge 210, while pro-
controllably heat at least one well 113 of the capture plate           viding access to the microfluidic cartridge 210 by a magnet
110. Additionally, the capture plate electronics module 127            160 and a valve actuation subsystem 170. As shown in FIG.
preferably modulates the capture plate actuation system 126,      25   8, an embodiment of the cartridge platform 141 includes a
in order to controllably couple the capture plate module 120           pair of parallel cartridge loading guiderails 142, initiating at
to a capture plate 110. Preferably, the capture plate elec-            a pair of inwardly tapering protrusions configured to guide
tronics module 127 is coupled to an external power supply,             a microfluidic cartridge toward the pair of parallel cartridge
such that the capture plate module 120 does not include an             loading guiderails 142, and sparming two short edges of the
integrated power supply; however, in alternative embodi-          30   cartridge platform 141. The embodiment of the cartridge
ments, the capture plate electronics module 127 may be                 platform 141 also includes a cartridge stop 143 comprising
coupled to a power supply integrated with the capture plate            a vertical tab oriented perpendicular to the cartridge loading
module 120.                                                            guiderails 142, and spanning a long edge of the cartridge
1.2 System-Molecular Diagnostic Module                                 platform. Preferably, the cartridge loading guiderails 142
   As shown in FIGS. 6A and 68, an embodiment of the              35   and the cartridge stop 143 are configured such that a
molecular diagnostic module 130 of the system 100 includes             microfluidic cartridge 210 slides between the cartridge load-
a cartridge receiving module 140, a heating and cooling                ing guiderails 142 and hits the cartridge stop 143 to signal
subsystem 150, a magnet 160, a valve actuation subsystem               proper alignment. Alternatively, the cartridge loading guid-
170, and an optical subsystem 180, and functions to manipu-            erails 142 and the cartridge stop 143 may be configured such
late a microfluidic cartridge 210 for processing of a biologi-    40   that a microfluidic cartridge slides over or along the car-
cal sample containing nucleic acids. The molecular diag-               tridge loading guiderails 142, after which the cartridge stop
nostic module 130 is preferably configured to operate in               143 couples to a portion of the microfluidic cartridge 210 to
parallel with at least one other molecular diagnostic module           ensure proper alignment of the microfluidic cartridge. Addi-
130, such that multiple microfluidic cartridges 210 contain-           tional variations of the cartridge loading guiderails 142 and
ing biological samples may be processed simultaneously. In        45   the cartridge stop 143 may be used to enable reception and
a first variation, the molecular diagnostic module 130 is              alignment of a microfluidic cartridge 210 by the molecular
configured to be stackable with another molecular diagnostic           diagnostic module 130, and are known by those skilled in
module 130 in a manner that enables access to a microfluidic           the art.
cartridge 210 within each molecular diagnostic module 130;                The embodiment of the cartridge platform 141 shown in
an example of the first variation is shown in FIG. 68, where      50   FIG. 8 also includes a set of valve actuation slots 145,
the molecular diagnostic modules 130 are stacked in a                  oriented perpendicular to the parallel cartridge loading guid-
staggered configuration. In the first variation, each molecu-          erails 142 and configured to provide access to a valve
lar diagnostic module 130 may further comprise locking                 actuation subsystem 170, and a magnet receiving slot 144
pins or other appropriate mechanisms to couple the stacked             located among the set of valve actuation slots 145. Prefer-
molecular diagnostic modules 130 together. In another             55   ably, the magnet receiving slot 144 and the set of valve
variation, the molecular diagnostic module 130 may not be              actuation slots 145 substantially span a long dimension of
configured to stack with another molecular diagnostic mod-             the cartridge platform 141, as shown in FIG. 8, and are
ule, such that the molecular diagnostic modules 130 are                configured to correspond to locations on a microfluidic
configured to rest side-by-side on the same plane. Elements            cartridge 210 requiring a magnetic field and/or valving to
of an embodiment of the molecular diagnostic module 130           60   enable processing of a biological sample and nucleic acid
are further described in sections 1.2.1 to 1.2.5 below.                detection once the microfluidic cartridge 210 has been
1.2.1 Molecular Diagnostic Module--Cartridge Receiving                 aligned within the molecular diagnostic module 130. Thus,
Module                                                                 alternative configurations of the magnet receiving slot 144
   As shown in FIG. 9A, the cartridge receiving module 140             and the set of valve actuation slots 145 may accommodate
of the molecular diagnostic module 130 comprises a car-           65   other cartridges with alternative regions requiring magnetic
tridge platform 141 including a cartridge loading guiderail            fields and/or valving to enable other protocols. In one
142, a cartridge stop 143, a magnet receiving slot 144, and            alternative embodiment, the magnet receiving slot 144 and
                                                    US 9,604,213 B2
                              9                                                                     10
the set of valve actuation slots may comprise one continuous           peripheral regions of the bottom side of the cartridge plat-
void of the cartridge platform 141, such that the cartridge            form 141, such that the set of springs 148 does not interfere
platform 141 supports a microfluidic cartridge 210 along the           with the magnet or the valve actuation subsystem 170.
periphery of the microfluidic cartridge 210, but forms a               Alternatively, the set of springs 148 may be located at any
continuous void under a majority of the footprint of the          5    appropriate position to provide a counteracting force against
microfluidic cartridge 210.                                            the linear actuator 146. In a specific example shown in FIG.
   The linear actuator 146 functions to linearly displace a            6A, the set of springs 148 comprises four springs located
microfluidic cartridge 210 resting on the cartridge platform           near corners of the bottom side of the cartridge platform 141,
141, in order to compress the microfluidic cartridge 210 and           but in other variations, the set of springs 148 may comprise
position the microfluidic cartridge 210 between a cartridge       10   any appropriate number of springs. Each spring of the set of
heater 153 and an optical subsystem 180 on one side of the             springs 148 is also preferably housed within a guide to
microfluidic cartridge 210, and a magnet 160 and detection             prevent deviations from linear vertical motions (in the
chamber heaters 157 on another side of the microfluidic                orientation shown in FIG. 78); however, each spring in the
cartridge 210. The linear actuator 146 also functions to               set of springs 148 may alternatively not be housed within a
provide a sufficient counterforce to the valve actuation          15   guide. In an alternative embodiment of the molecular diag-
subsystem 170 such that a microfluidic cartridge 210 within            nostic module 130, the set of springs 148 may altogether be
the molecular diagnostic module 130 remains properly situ-             replaced by a second linear actuator configured to linearly
ated upon manipulation by the valve actuation subsystem                displace a microfluidic cartridge 210, resting on the car-
170. The linear actuator 146 further functions to move a               tridge platform 141, in a direction opposite to the displace-
nozzle 149 coupled to the liquid handling system 250, in          20   ments enforced by the linear actuator 146, and/or by any
order to couple the liquid handling system 250 to a fluid port         other suitable element (e.g., elastomeric element) configured
222 of the microfluidic cartridge 210. In the orientation of           to provide a biasing force against a microfluidic cartridge
the molecular diagnostic module 130 shown in FIGS. 78                  210 at the cartridge platform 141.
and 78, the linear actuator 146 is preferably coupled to a                Similarly, the nozzle 149, the heating and cooling sub-
portion of the heating and cooling subsystem 150 a portion        25   system 150, the cartridge heater 153, and the magnet 160 are
of the optical subsystem 180, and the nozzle 149, and                  preferably coupled to springs, such that springs are posi-
vertically displaces the cartridge heater 153, the optical             tioned between elements 149, 150, 153, and 160, and
subsystem 180, and the nozzle 149 to position the cartridge            substrates that elements 149, 150, 153, and 160 are mounted
heater 153, 180 and the nozzle 149 over the microfluidic               to. Alternatively an elastomeric material is preferably posi-
cartridge 210. The vertical displacement also allows the          30   tioned between elements 149, 150, 153, and 160, and
microfluidic cartridge 210 to receive a magnet 160, which              substrates that elements 149, 150, 153, and 160 are mounted
provides a magnetic field to facilitate a subset of a molecular        to. The springs and/or elastomeric material function to
diagnostic protocol, and detection chamber heaters 157,                provide proper functioning and alignment of subsystems of
which allows amplification of nucleic acids for molecular              the molecular diagnostic module 130 as the linear actuator
diagnostic protocols requiring heating and cooling of the         35   146 is extended or retracted, contributing to reliability and
nucleic acid (e.g. PCR). Preferably, the linear actuator 146           a reduction in stack up tolerance risk. The springs and/or
is a scissor jack actuator configured to apply substantially           elastomeric material further function to allow more pressure
uniform pressure over all occlusion positions of a microflu-           to be applied to occlusion positions of a microfluidic car-
idic cartridge 210 aligned within the molecular diagnostic             tridge 210 aligned within the molecular diagnostic module
module 130, and to operate in at least two configurations. In     40   130, and an appropriate pressure to be applied to elements
a retracted configuration 146a, as shown in FIG. 9A, the               149, 150, 153 and 160 of the molecular diagnostic module
scissor jack actuator has not linearly displaced the cartridge         130. Thus, proper contact is maintained between elements
platform 141, and in an extended configuration 146b, as                149, 150, 153, and 160, and a microfluidic cartridge 210
shown in FIG. 98, the scissor jack actuator has linearly               being manipulated by the molecular diagnostic module.
displaced the microfluidic cartridge 210 to position the          45   These elements are described in further detail below.
microfluidic cartridge 210 between the subsystems 153, and             1.2.2 Molecular Diagnostic Module-Heating/Cooling Sub-
180, and the magnet 160 and detection chamber heaters 157.             system and Magnet
Additionally, the extended configuration 146b of the scissor              The heating and cooling subsystem 150 of the molecular
jack actuator is configured to couple the nozzle 149 to a fluid        diagnostic module 130 comprises a cartridge heater 153, a
port 222 of the microfluidic cartridge 210, such that the         50   fan 155, and a set of detection chamber heaters 157 and
liquid handling system 250 can deliver solutions and gases             functions to controllably heat portions of a microfluidic
for processing of biological samples. The linear actuator 146          cartridge 210 for processing of a biological sample contain-
may alternatively be any appropriate linear actuator, such as          ing nucleic acids according to a molecular diagnostic pro-
a hydraulic, pneumatic, or motor-driven linear actuator,               tocol. In the orientation of an embodiment of the molecular
configured to linearly displace a microfluidic cartridge          55   diagnostic module 130 shown in FIGS. 7A-7C, the cartridge
within the molecular diagnostic module 130.                            heater 153 is preferably coupled to the linear actuator 146 of
   As shown in FIGS. 78, 7C, and 8, a set of springs 148 is            the cartridge receiving module 140 and configured to span a
coupled to the cartridge platform 141 and functions to                 central region of a microfluidic cartridge 210 aligned within
provide a counteracting force against the linear actuator 146          the molecular diagnostic module 130, the fan 155 is located
as the linear actuator 146 displaces a microfluidic cartridge     60   at a back wall of the cartridge receiving module 140, and the
210 resting on the cartridge platform 141. The set of springs          set of detection chamber heaters 157 is located inferior to a
148 thus allows the cartridge platform 141 to return to a              set of detection chambers 213 of the microfluidic cartridge
position that allows the microfluidic cartridge 210 to be              210. In alternative embodiments of the molecular diagnostic
loaded and unloaded from the molecular diagnostic module               module 130, the heating and cooling subsystem 150 may
130 when the linear actuator 146 is in a retracted configu-       65   have any appropriate alternative configuration that provides
ration 146b, as shown in FIG. 78. Preferably, in the orien-            controlled heating and cooling to a microfluidic cartridge
tation shown in FIG. 78, the set of springs 148 is located at          within the molecular diagnostic module 130.
                                                      US 9,604,213 B2
                              11                                                                      12
   The cartridge heater 153 functions to transfer heat to a              molecular diagnostic module 130. In one variation, the fan
heating region 224 of a microfluidic cartridge 210, for                  155 may be passive and driven solely by convection currents
inducing a pH shift to release bound nucleic acids from                  resulting from motion of hot air within the molecular
magnetic beads within the heating region 224. The cartridge              diagnostic module to cooler air outside of the molecular
heater 153 is preferably a plate-shaped heater configured to        5    diagnostic module; however, in alternative variations, the
transfer heat to the microfluidic cartridge 210 only from one            fan 155 may be motor-driven and configured to actively cool
side of the cartridge heater 153, such that heat flows through           internal components of the molecular diagnostic module 130
one face of the plate-shaped heater to the microfluidic                  if molecular diagnostic module elements exceed a certain
cartridge 210. In a specific example, the cartridge heater 153           threshold temperature.
is a silicon wafer etched to be conductive and form a               10      The set of detection chamber heaters 157 functions to
resistance heater. In the preferred variation, the cartridge             individually heat detection chambers of a set of detection
heater 153 is either flip-chip bonded (i.e., soldered to back            chambers 213 within a microfluidic cartridge 210. Each
side of a circuit board), or wire bonded to a circuit board, and         detection chamber heater in the set of detection chamber
then coupled using linear bearings and springs to a plate                heaters 157 is preferably configured to heat one side of one
coupled to the linear actuator 146. The preferred variation         15   detection chamber in the set of detection chambers 213, and
allows independent control of 12 independent channels,                   is preferably located such that the extended configuration
corresponding to 12 different pathways for sample process-               146b of the linear actuator 146 of the cartridge receiving
ing. In another variation, heating through one face is accom-            module 140 puts a detection chamber in proximity to a
plished using a plate-shaped resistance heater that has one              detection chamber heater. As mentioned above, the set of
exposed face and thermal insulation covering all other faces,       20   detection chamber heaters 157 is preferably coupled to
and in yet another variation heating through one face is                 springs or an elastomeric layer to ensure direct contact
accomplished using a Peltier heater. In a variation of the               between the set of detection chamber heaters and a set of
cartridge heater 153 using a Peltier heater, the cartridge               detection chambers, without compressively damaging the
heater 153 comprises a thermoelectric material, and pro-                 set of detection chamber heater 157. Preferably, each detec-
duces different temperatures on opposite faces of the car-          25   tion chamber heater is configured to contact a surface of a
tridge heater 153 in response to a voltage difference placed             detection chamber in the extended configuration 146b of the
across the thermoelectric material. Thus, when a current                 linear actuator 146; however, each detection chamber heater
flows through the Peltier heater, one face of the Peltier heater         may be further configured to couple to a detection chamber
lowers in temperature, and another face of the Peltier heater            in the extended configuration 146b of the linear actuator
increases in temperature. Alternative variations of the car-        30   146. In a first variation, the set of detection chamber heaters
tridge heater 153 can be used to appropriately transfer heat             157 comprises silicon chip heaters flip chipped to one
to a heating region 224 of the microfluidic cartridge 210.               surface of a flexible printed circuit board, with a set of
   Preferably, the cartridge heater 153 is configured to lin-            springs coupled to an opposite surface of the flexible printed
early translate with the linear actuator 146 of the cartridge            circuit board, such that each spring in the set of springs
receiving module 140, in order to align with a heating region       35   aligns with a detection chamber heater. In the first variation,
224 spanning a central portion of a microfluidic cartridge               contact between each detection chamber heater and a detec-
210 aligned within the molecular diagnostic module 130. In               tion chamber is thus maintained by a biasing force provided
one variation, the cartridge heater 153 is preferably fixed              by an individual spring through the flexible printed circuit
relative to the linear actuator 146 such that (in the orientation        board. In a second variation, the set of detection chamber
shown in FIGS. 7B-7C), the cartridge heater 153 can only            40   heaters 157 comprises silicon chip heaters flip chipped to
move vertically with the linear actuator. In an alternative              one surface of a rigid printed circuit board, with a set of
variation, the cartridge heater 153 may additionally be                  springs coupled to an opposite surface of the rigid printed
configured to translate laterally with a horizontal plane (in            circuit board. In the second variation, the set of springs thus
the orientation shown in FIGS. 7B-7C), such that the car-                function to collectively transfer a force through the rigid
tridge heater 153 can translate in at least two perpendicular       45   printed circuit board to maintain contact between the set of
coordinate planes. In this alternative variation, the cartridge          detection chamber heaters and a set of detection chambers.
heater 153 can be configured to sweep across a surface of a              Preferably, each detection chamber heater in the set of
microfluidic cartridge 210 aligned within the molecular                  detection chamber heaters 157 is configured to contact and
diagnostic module 130, or to translate in response to motion             heat a bottom surface of a detection chamber (in the orien-
of the microfluidic cartridge 210, such that the position of        50   tation shown in FIG. 78); however, each detection chamber
the cartridge heater 153 relative to a heating region 224 of             heater may alternatively be configured to contact and heat
the microfluidic cartridge 210 is always fixed.                          both a top and a bottom surface of a detection chamber.
   The fan 155 functions to modulate heat control within the             Additionally, each detection chamber heater preferably cor-
molecular diagnostic module 130, by enabling heat transfer               responds to a specific detection chamber of the set of
from warm objects within the molecular diagnostic module            55   detection chambers 213 and functions to individually heat
130 to cooler air external to the molecular diagnostic module            the specific detection chamber; however, alternatively, each
130. In the orientation shown in FIG. 6A, the fan 155 is                 detection chamber heater may be configured to heat multiple
preferably located at a back face of the molecular diagnostic            detection chambers in the set of detection chambers 213.
module 130, such heat within the molecular diagnostic                    Preferably, all detection chamber heaters in the set of
module 130 is transferred out of the back face of the               60   detection chamber heaters 157 are identical; however, the set
molecular diagnostic module 130 to cooler air external to the            of detection chamber heaters 157 may alternatively not
molecular diagnostic module. In a specific embodiment, the               comprise identical detection chamber heaters.
molecular diagnostic module 130 comprises four fans 155                     In one variation, each detection chamber heater in the set
located at the back face of the molecular diagnostic module              of detection chamber heaters 157 comprises a donut-shaped
130; however, in alternative embodiments the molecular              65   heater, configured to encircle a surface of a detection cham-
diagnostic module 130 may comprise any appropriate num-                  ber. The donut-shaped heater may further include a conduct-
ber of fans located at any appropriate position of the                   ing mesh configured to allow detection through the heater
                                                    US 9,604,213 B2
                             13                                                                      14
while still allowing efficient heat transfer to the detection          magnet housing region 218 of the microfluidic cartridge
chamber. In an alternative variation, each detection chamber           210. In an example, as shown in FIGS. 7A-7C, the magnet
heater in the set of detection chamber heaters 157 may                 160 is a rectangular prism-shaped magnet 160 fixed under
include a plate-shaped Peltier heater, similar to Peltier              the cartridge platform 141, and configured to pass through
cartridge heater 153 described above. In this alternative         5    the cartridge platform 141, into a magnet housing region 218
variation, each detection chamber heater is thus configured            located at a surface of the microfluidic cartridge 210 directly
to heat one side of a detection chamber through one face of            opposing the heating region 224 of the microfluidic cartridge
the detection chamber heater. In one specific example, the             210. As such, in some variations, a projection of the heating
molecular diagnostic module 130 comprises 12 diced silicon             region 224 onto a plane at least partially overlaps with a
wafers with conductive channels flip chipped to 12 detection      10   projection of the magnet housing region 218 onto the plane.
chambers, providing resistive heating to each of the 12                However, the magnet housing region 218 and the heating
detection chambers. In another specific example, the                   region 224 of the microfluidic cartridge 210 can be in
molecular diagnostic module 130 comprises a 12 Peltier                 thermal communication in any other suitable manner. Pref-
detection chamber heaters configured to heat 12 detection              erably, the magnet 160 is one of multiple magnets (e.g., 2-3
chambers of a microfluidic cartridge 210 aligned within the       15   magnets) lined up in parallel, such that each of the fluidic
molecular diagnostic module 130. In other alternative varia-           pathways of a microfluidic cartridge housing the magnets is
tions, each detection chamber heater may comprise any                  exposed to a multiplied magnetic flux (e.g., two or three
appropriate heater configured to individually heat a detec-            times as much magnetic flux), and a multiplied opportunity
tion chamber.                                                          to capture magnetic beads. Alternatively, the magnet 160 is
   In some variations, reflection from the set of detection       20   a single magnet configured to expose a set of fluidic path-
chamber heaters 157 can interfere with light transmitted to            ways to a magnetic field. Preferably, the magnet 160 or
photodetectors of the optical subsystem 180 (e.g., light               group of multiple magnets is coupled to a magnet holder
emitted from the set of biological samples, light transmitted          within the molecular diagnostic module 130. Additionally,
through filters of an optical subsystem), especially in con-           the magnet holder is preferably composed of an insulating
figurations wherein the set of detection chambers 213 of a        25   material, such that the magnet holder does not interfere with
microfluidic cartridge 210 are positioned between detection            proper functioning of the cartridge heater 153. Alternatively,
chamber heaters 157 and optical elements of an optical                 the magnet holder may not be composed of an insulating
subsystem 180. In these variations, the set of detection               material.
chamber heaters 157 can include elements that reduce or                   In one variation, the magnet 160 or group of multiple
eliminate reflection from the set of detection chamber heat-      30   magnets comprises a permanent magnet, composed of a
ers 157, thereby facilitating analysis of the set of biological        magnetized material (e.g., a ferromagnet) providing a sub-
samples. In one variation, the set of detection chamber                stantially fixed magnetic field. In an alternative variation, the
heaters 157 can include or be coupled to non-reflective                magnet 160 or group of multiple magnets comprises an
coatings at surfaces of the set of detection chamber heaters           electromagnet configured to provide a modifiable magnetic
157 upon which light from the optical subsystem 180               35   field, such that the intensity of the magnetic field can be
impinges. In a specific example, the non-reflective coating            adjusted, the polarity of the magnetic field can be reversed,
can comprise a high-temperature paint (e.g., dark paint, flat          and the magnetic field can be substantially removed upon
paint) that absorbs and/or diffuses light from the optical             removal of a current flowing within the electromagnet.
subsystem 180, while facilitating heat transfer to a set of            Preferably, the magnet 160 or group of magnets is also fixed
detection chambers 213 of a microfluidic cartridge 210. In        40   relative to the molecular diagnostic module 130; however,
another variation, the set of detection chamber heaters can            the magnet 160 or group of magnets may alternatively be
be in misalignment with photodetectors of the optical sub-             configured to translate vertically (in the orientation shown in
system 180, such that reflection does not interfere with light         FIG. 78), such that the magnet 160 or group of magnets can
transmitted to the photodetectors of the optical subsystem             extend into and retract from the magnet receiving slot 144 of
180. In one example, the set of detection chamber heaters         45   the cartridge platform 141 and the magnet housing region
can be configured to heat a set of detection chambers 213              218 of the microfluidic cartridge 210. Additionally, the
from a first direction, and the optical subsystem 180 can be           magnet 160 or group of magnets preferably rides on linear
configured to receive light from the set of detection cham-            bearings and/or springs (or an elastomeric material) to
bers 213 from a second direction (e.g., a direction non-               ensure proper contact with a microfluidic cartridge in an
parallel to the first direction), such that reflection from the   50   extended configuration 146b of the linear actuator 146, in a
detection chamber heaters 157 does not cause interference.             manner that allows most of force from the linear actuator
In still other variations, the set of detection chamber heaters        146 to translate to full occlusion of a subset of the set of
157 can include any other suitable elements (e.g., coatings,           occlusion positions (i.e., without leakage).
layers, etc.) and/or be configured in any other suitable                  In some variations, wherein a magnet housing region 218
manner that eliminates, prevents, or mitigates reflection         55   of the microfluidic cartridge 210 is located at a surface of the
from the set of detection chamber heaters 157 from inter-              microfluidic cartridge 210 directly opposing the heating
fering with light transmitted to photodetectors of the optical         region 224 of the microfluidic cartridge 210, all or a subset
subsystem 180.                                                         of the magnet(s) 160 can be heated, such that the magnet(s)
   The magnet 160 of the molecular diagnostic module 130               do not provide a heat sink at surfaces of the microfluidic
functions to provide a magnetic field for isolation and           60   cartridge 210 opposing the cartridge heater 153 and/or any
extraction of nucleic acids bound to magnetic beads within             other portion of the microfluidic cartridge 210 intended to
a microfluidic cartridge 210, aligned within the molecular             have a desired heated state (e.g., a portion of the microfluidic
diagnostic module 130. Preferably, the magnet 160 is fixed             cartridge proximal the set of detection chamber heaters 157).
within the molecular diagnostic module 130, such that the              Preferably, heating of the magnet(s) 160 of the molecular
extended configuration 146b of the linear actuator 146            65   diagnostic module is performed in a manner that does
allows the magnet 160 to pass through the magnet receiving             disrupt alignment of magnetic domains (e.g., for a perma-
slot 144 of the cartridge receiving module 140 and into a              nent magnet), such that a magnetic field provided by the
                                                   US 9,604,213 B2
                            15                                                                     16
magnet(s) 160 does not diminish in strength. As such, a              magnet housing region 218 of the microfluidic cartridge
magnet 160 of the molecular diagnostic module 130 is                 210. Additionally, the strength of the magnet(s) can be
preferably heated to a temperature less than its Curie point,        adjusted to prevent clogging within the capture segment, for
or can additionally or alternatively comprise a magnetic             instance, by adjusting morphology, composition, and/or any
material with a sufficiently high Curie point (e.g., a Curie    5    other suitable characteristic of the magnet(s). In one specific
point characterized by a higher temperature than tempera-            example, the magnet is wide enough to span a majority, but
tures required for processing of samples at the microfluidic         not all, of an s-shaped capture segment 263 of a microfluidic
cartridge 210). In one example, the magnet(s) 160 can thus           cartridge, by crossing the s-shaped capture segment in an
be configured to be heated to one or more temperatures in            orientation perpendicular to a flow direction through the
synchronization with temperatures of the cartridge heater       10   s-shaped capture segment 163, as shown in FIGS. 9C-9E;
153, in order to further increase uniformity of heating              however, the magnet(s) 160 can alternatively be configured
through the microfluidic cartridge (e.g., from a heating             in any other suitable manner.
region 224 to a magnet-housing region). The magnet 160                  Alternative configurations and/or compositions of the
can, however, be any other suitable magnet (e.g., permanent          magnet 160 may also be appropriate in facilitating isolation
magnet, electromagnet) that is not disrupted by heating         15   and extraction of nucleic acids bound to magnetic beads
within the range of temperatures required for processing of          within the microfluidic cartridge 210.
samples at the microfluidic cartridge 210. Furthermore, the          1.2.3 Molecular Diagnostic Module-Valve Actuation Sub-
magnet(s) 160 of the molecular diagnostic module 130 can             system
be configured to be heated with any suitable temperature                As shown in FIGS. lOA-llC, the valve actuation subsys-
output, such that the magnet(s) facilitate generation of any    20   tern 170 of the molecular diagnostic module 130 comprises
suitable heating profile (e.g., non-uniform heating profile,         a set of pins 172 configured to translate linearly within a pin
uniform heating profile, etc.) through the microfluidic car-         housing 175, by sliding a cam card 177 laterally over the
tridge 210.                                                          pins 172. The valve actuation subsystem 170 functions to
   In one variation, the molecular diagnostic module 130 can         provide a biasing force to deform an object in contact with
comprise at least one magnet 160 coupled to a magnet            25   the set of pins 172. In a configuration wherein a microfluidic
heating element, such that the magnet heating element heats          cartridge 210 is aligned within the molecular diagnostic
the magnet 160 to a desired state. In one example of this            module 130, the valve actuation subsystem 170 thus func-
variation, the molecular diagnostic module 130 can com-              tions to occlude a fluidic pathway 220 of the microfluidic
prise a set of magnets 260, wherein each magnet 160 of the           cartridge 210 at a set of occlusion positions 226, to control
set of magnets 260 is coupled to a magnet heating element       30   flow of a biological sample containing nucleic acids,
261 at least at one surface of the magnet. As such, the              reagents and/or air through the microfluidic cartridge 210. In
magnet heating element can be coupled to a surface of the            an embodiment of the molecular diagnostic module shown
magnet 160, can wrap about multiple surfaces of the magnet,          in FIGS. 7D-7E, the set of pins 172 and the pin housing are
can be at least partially embedded in the magnet, and/or can         located directly under the microfluidic cartridge 210, such
be coupled to the magnet in any other suitable manner. In       35   that the set of pins can access the microfluidic cartridge 210
one specific example, as shown in FIG. 9E, each magnet 160           through the valve actuation accommodating slots 145 of the
of the set of magnets 260 is separated from an adjacent              cartridge platform 141. The cam card 177 in the embodiment
magnet by a magnet heating element 261, and in another               is positioned under the set of pins and is coupled to a linear
specific example, each magnet 160 of the set of magnets has          cam card actuator 178 configured to laterally displace the
a magnet heating element coupled to a distal end of the         40   cam card 177 to vertically displace pins of the set of pins
magnet 160, wherein the distal end of the magnet 160 is              172. Preferably, as shown in FIG. llA, the cam card 177
configured to interface with the magnet housing region 218           rests on a low friction surface configured to facilitate lateral
of the microfluidic cartridge 210. The magnet(s) 160 and the         displacement of the cam card 177; however, the cam card
magnet heating element(s) 261 of the microfluidic cartridge          177 may alternatively rest on a bed of ball bearings to
210 can, however, be configured in any other suitable           45   facilitate lateral displacement of the cam card 177, or may
manner.                                                              rest on any feature that allows the cam card 177 to be
   Additionally or alternatively, the molecular diagnostic           laterally displaced by the linear cam card actuator 178.
module 130 can be configured with an insulation gap                     The cam card 177, as shown in FIGS. 7D and llA,
between the magnet(s) 160 and a surface of the microfluidic          includes a set of hills 176 and valleys 179, and functions to
cartridge 210 proximal the magnet housing region 218, such      50   transform linear motion in one plane to vertical motion in
that the magnet(s) 160 do not interfere with heating of the          another plane. In one variation, the cam card 177 is coupled
microfluidic cartridge 210. The insulation gap can be an air         to a linear actuator and contacts the ends of pins in a set of
gap within the system or can additionally or alternatively           pins 172, such that when a hill 176 of the cam card 177
comprise any other suitable insulating layer situated                passes under a pin, the pin is in a raised configuration 177a,
between the magnet(s) 160 and the surface of the microflu-      55   and when a valley 179 of the cam card 177 passes under a
idic cartridge 210 opposing the cartridge heater 153.                pin, the pin is in a lowered configuration 177b. The hills 176
   In any of the above embodiments and variations of the             and valleys 179 of the cam card 177 are preferably in a set
magnet(s), the magnet(s) are preferably configured to span           configuration, as shown in FIG. l1B, such that lateral motion
a substantial portion of a capture segment 263 (e.g., an             of the cam card 177 to a set position raises a fixed subset of
s-shaped capture segment with a characteristic width) of the    60   the set of pins 172. In this manner, lateral movement of the
microfluidic cartridge 210, by way of the magnet housing             cam card 177 to different positions of a set of positions
region 218, wherein the capture segment is a portion of a            consistently raises different subsets of the set of pins 172 to
fluidic pathway configured to facilitate capture of target           occlude different portions of a fluidic pathway 220 of a
particles bound to magnetic particles. As such, the magnet is        microfluidic cartridge 210 in contact with the set of pins 172.
preferably substantially wide in order to span a majority of    65   Thus, portions of a fluidic pathway 220 may be selectively
the capture segment and provide a desired gradient of                occluded and opened to facilitate processing of a biological
magnetic strength at the capture segment, by way of the              sample according to any appropriate tissue, cellular, or
                                                    US 9,604,213 B2
                             17                                                                      18
molecular diagnostic assay protocol. In one variation, the             and/or end shape (e.g., flat or pointed) to facilitate occlusion
cam card is configured to be laterally displaced in two                of a fluidic pathway 220. Preferably, the surface of each pin
coordinate directions within a plane (e.g., by x-y linear              in the set of pins 172 is composed of a low-friction material
actuators), and in another variation, the cam card is config-          to facilitate sliding motions (i.e., over a cam card 177 or
ured to be laterally displaced in only one coordinate direc-      5    within a pin housing 175); however, each pin may alterna-
tion within a plane (e.g., by a single linear actuator). In a          tively be coated with a lubricant configured to facilitate
specific example, the hills 176 of the cam card 177 are raised         sliding motions.
1 mm above the valleys 179 of the cam card 177, the hills                 The pin housing 175 functions to constrain and guide the
176 and valleys 179 each have a 2 mm wide plateau region,              motion of each pin in the set of pins 172, as the cam card 177
and a hill 176 region slopes down to a valley region 179 at       10   slides under the set of pins 172. Preferably, the pin housing
a fixed angle over a 2 mm length. In the specific example,             175 comprises a set of pin housing chamiels 169 configured
the cam card 177 is driven by a Firgelli linear actuator.              to surround at least one pin in the set of pins 172. In one
Alternative variations may include any appropriate configu-            variation, each pin in the set of pins 172 is surrounded by an
rations and geometries of a cam card with hills 176 and                individual channel of the set of pin housing channels 169;
valleys 179, driven by any appropriate actuator.                  15   however, in another variation a channel of the set of pin
   In alternative embodiments of the valve actuation sub-              housing channels 169 may be configured to surround mul-
system 170, the cam card 177 may be a cam card wheel                   tiple pins in the set of pins 172. In an example shown in
comprising a set of hills 176 and valleys 179 on a cylindrical         FIGS. 7D-7E and llA, the pin housing is located under the
surface, and configured to convert rotary motion to linear             cartridge platform 141, such that the set of pin housing
(i.e., vertical) motion of the set of pins 172. The cam card      20   channels 169 is aligned with the set of valve actuation
wheel may be configured to contact ends of pins in the set             accommodating slots 145, to provide access, by the set of
of pins 172, and may be coupled to a motor shaft and driven            pins 172, to a microfluidic cartridge 210 aligned on the
by a motor. In other alternative embodiments of the valve              cartridge platform 141. In the example, the pin housing 175
actuation subsystem 170, the cam card 177 may altogether               thus constrains the set of pins 172, such that each pin can
be replaced by a set of cams, each configured to individually     25   only move linearly in a vertical direction. Each pin housing
rotate about an axis. In these alternative embodiments,                channel preferably has a constricted region 168 configured
rotating subsets of the set of cams raises corresponding               to limit the motion of a pin within a pin channel; however,
subsets of the set of pins, and occludes specific portions of          each pin housing channel may alternatively not include a
a fluidic pathway 220 of a microfluidic cartridge 210 in               constricted region. Preferably, surfaces of the pin housing
contact with the set of pins 172.                                 30   175 contacting the set of pins 172 are composed of a low
   The set of pins 172 functions to selectively occlude                friction material to facilitate sliding of a pin within a pin
portions of a fluidic pathway 220 of a microfluidic cartridge          housing chamiel; however, surfaces of the pin housing 175
210 at least at subsets of a set of occlusion positions 226.           contacting the set of pins 172 may alternatively be coated
The pins of the set of pins 172 are preferably cylindrical and,        with a lubricant configured to facilitate sliding motions.
in the orientation shown in FIG. llA, configured to slide         35   Other variations of the pin housing 175 and the set of pins
over a cam card 177 and within a pin housing 175. Each pin             172 may include no additional provisions to facilitate sliding
in the set of pins 172 preferably also includes a first spring         of a pin within a pin housing chamiel.
173 that functions to provide a counteracting force to restore            In some embodiments of the molecular diagnostic module
a pin to a lowered configuration 177b; however, each pin in            130, the valve actuation subsystem 170 can be configured in
the set of pins 172 may alternative not include a first spring    40   any other suitable mamier to facilitate actuation of a set of
173, and rely solely on gravity to return to a lowered                 pins 172 to occlude a microfluidic cartridge 210 at a set of
configuration 177b. Preferably, as shown in FIG. llC, each             occlusion positions 226. In one embodiment, the valve
pin is also composed of two parts separated by a second                actuation subsystem 170 can be an embodiment of the valve
spring, which functions to allow sufficient force to fully             actuation subsystem described in U.S. application Ser. No.
occlude a microfluidic chamiel but prevents forces from           45   14/229,396, entitled "System and Method for Processing
being generated that could damage the pin, microfluidic                Biological Samples" and filed on 28 Mar. 2014, which is
cartridge and/or cam card. Each pin also preferably com-               incorporated herein in its entirety by this reference.
prises a first region 171 configured to slide within the pin           1.2.4 Molecular Diagnostic Module-Optical Subsystem
housing 175, and a second region 174 configured to exit the               As shown in FIGS. 12A-12D, the optical subsystem 180
pin housing 175. The second region 174 is preferably of a         50   of the molecular diagnostic module 130 comprises a set of
smaller dimension than the first region 171, such that each            light emitting diodes (LEDs) 181, a set of excitation filters
pin is constrained by the pin housing 175 to be raised by a            182 configured to transmit light from the set of LEDs 181,
limited amount. Alternatively, the first region 171 and the            a set of dichroic mirrors 183 configured to reflect light from
second region 174 may have any appropriate configuration               the set of excitation filters 182 toward a set of apertures 185
to facilitate raising and lowering of a pin by a fixed amount.    55   configured to transmit light toward a set of nucleic acid
In a specific example, the valve actuation subsystem 170               samples, a set of emission filters 186 configured to receive
comprises 12 sets of pins 172 configured to selectively                and transmit light emitted by the set of nucleic acid samples,
occlude 12 fluidic pathways 212 of a microfluidic cartridge            and a set of photodetectors 187 configured to facilitate
210 aligned within the molecular diagnostic module; how-               analysis of light received through the set of emission filters
ever, other embodiments may comprise any appropriate              60   186. The optical subsystem 180 may further comprise a set
number of sets of pins 172.                                            oflenses 184 configured to focus light onto the set of nucleic
   In the orientation shown in FIG. llA, each pin in the set           acid samples. The optical subsystem 180 thus functions to
of pins 172 preferably has a circular cross section and round          transmit light at excitation wavelengths toward a set of
ends, configured to facilitate sliding within a pin housing            nucleic acid samples and to receive light at emission wave-
175, sliding over a cam card 177 surface, and occlusion of        65   lengths from a set of nucleic acid samples. Preferably, the
a fluidic pathway 220. Alternatively, each pin may comprise            optical subsystem 180 is coupled to an optical subsystem
any appropriate cross-sectional geometry (e.g., rectangular)           actuator 188 configured to laterally displace and align the
                                                      US 9,604,213 B2
                              19                                                                        20
optical subsystem 180 relative to a set of nucleic acid                  181 are preferably configured to emit light of wavelengths
samples at a set of detection chambers 213 of the microflu-              corresponding to at least one of the set of excitation filters
idic cartridge 210, and is further coupled to a linear actuator          182, the set of dichroic mirrors 183, and the set of emission
146 of the cartridge receiving module 140 to position the                filters 186.
optical subsystem 180 closer to the set of nucleic acid             5        The set of excitation filters 182 is configured to align with
samples. Alternatively, the optical subsystem 180 may not                the set of LEDs 181 in the optical subsystem 180, and
be coupled to a linear actuator 146 of the cartridge receiving           functions to transmit light at excitation wavelengths toward
module 140, and may only be configured to translate later-               the set of dichroic mirrors 183 of the optical subsystem 180.
ally in one direction. In a specific example, the optical                Preferably, the set of excitation filters 182 are not identical
subsystem 180 comprises a set of 12 apertures, a set of 12          10   excitation filters, but rather chosen to transmit the different
lenses, a set of 12 dichroic mirrors, a set of 12 excitation             desired ranges of excitation wavelengths. Alternatively, all
filters, a set of 12 LEDs, a set of 12 emission filters, and a           excitation filters of the set of excitation filters 182 are
set of 12 photodetectors. In a variation of the specific                 identical, and configured to transmit light having a fixed
example, each set of 12 optical subsystem 180 elements is                range of excitation wavelengths. In one variation, the set of
configured as two sets of 6 apertures, two sets of 6 lenses,        15   excitation filters 182 includes band pass filters, configured to
two sets of 6 dichroic mirrors, two sets of 6 excitation filters         transmit light between two bounding wavelengths, in
(e.g., 6 excitation filters spanning different wavelengths of            another variation, the set of excitation filters 182 includes
light), two sets of 6 LEDs, two sets of 6 emission filters (e.g.,        short pass filters configured to transmit light below a certain
6 emission filters spanning different wavelengths of light,              wavelength, and in yet another variation, the set of excita-
and two sets of 6 photodetectors, such that the optical             20   tion filters 182 includes long pass filters configured to
subsystem 180 includes two sets of identical optical sub-                transmit light above a certain wavelength. Preferably, the set
system units, each comprising 6 of each element. The optical             of excitation filters 182 is interchangeable, such that indi-
subsystem 180 can, however, comprise any suitable number                 vidual excitation filters may be interchanged to provide
of identical units, in order to increase throughput in the               different excitation wavelengths oflight; however, the set of
system 100 by decreasing the amount of time it takes to             25   excitation filters 182 may alternatively be fixed, such that the
analyze multiple biological samples. For instance, multiple              optical subsystem 180 is only configured to transmit a fixed
identical units can enable analyses to be performed using a              range of excitation wavelengths.
unit of the optical subsystem 180, at a desired point during                 The set of dichroic mirrors 183 is configured to align with
sample processing (e.g., a point at which a biological sample            the set of excitation filters 182, and functions to receive and
in a microfluidic cartridge is being heated). In variations of      30   reflect light from the set of excitation filters 182 toward the
the optical subsystem 180 comprising multiple units, each                detection chamber, such that light having a range of exci-
unit can be configured to move independently of the other                tation wavelengths may be focused, through a set of aper-
units, or can additionally or alternatively be configured to             tures, onto a set of nucleic acid samples. The set of dichroic
move with the other units in a non-independent manner. For               mirrors 183 also functions to receive and transmit light from
instance, one optical subsystem unit can be configured to           35   a set of emission filters 186 toward a set of photodetectors
move along a first axis (e.g., a horizontal axis) independently          187, which is described in more detail below. All dichroic
of the other optical subsystem unit(s), but can be configured            mirrors in the set of dichroic mirrors 183 are preferably
to move along a second axis (e.g., a vertical axis) non-                 identical in orientation relative to the set of excitation filters
independently of the other optical subsystem unit(s ).                   182 and the set of emission filters 186, and configured to
    In the specific examples, as shown in FIG. 7A-7E, the           40   reflect and transmit the appropriate wavelengths of light for
optical subsystem 180 is located within the molecular diag-              the given LED. Alternatively, the set of dichroic mirrors 183
nostic module 130 and coupled to the linear actuator 146 of              may include identical dichroic mirrors, with regard to ori-
the cartridge receiving module 140, such that, in the                    entation, light transmission, and light reflection. In a specific
extended configuration 146b of the linear actuator 146, the              example, in the orientation shown in FIG. 12A, the set of
optical subsystem 180 can be positioned closer to a micro-          45   excitation filters 182 is oriented perpendicular to the set of
fluidic cartridge 210 aligned within the molecular diagnostic            emission filters 186, with the set of dichroic mirrors 183
module. Conversely in the specific example, the optical                  bisecting an angle between two planes formed by the faces
subsystem 180 is positioned away from the microfluidic                   of the set of excitation filters 182 and the set of emission
cartridge 210 in the retracted configuration 146a of the                 filters 186. In the specific example, light from the set of
linear actuator 146. In the specific example, the optical           50   excitation filters is thus substantially reflected at a 90° angle
subsystem 180 is further coupled to an optical subsystem                 toward the set of apertures 185, and light from the set of
actuator 188 configured to laterally displace the optical                emission filters 186 passes in a substantially straight direc-
subsystem 180 relative to the microfluidic cartridge 210,                tion through the set of dichroic mirrors 183 toward the set of
such that the optical subsystem 180 can be aligned with a set            photodetectors 187. Other variations of the set of dichroic
of detection chambers 213 of the microfluidic cartridge 210.        55   mirrors 183 may include any configuration of dichroic
    Preferably, the set of LEDs 181 are not all identical but            mirrors, excitation fillers, and/or emission filters that enable
rather chosen to efficiently produce a certain band of wave-             transmission of light of excitation wavelengths toward a set
lengths oflight, such that light from the set of LEDs 181 can            of nucleic acid samples, and transmission of light from the
be filtered to appropriate narrow wavelengths for analysis of            set of nucleic acid samples toward a set of photodetectors
nucleic acid samples. Alternatively, all LEDs in the set of         60   187.
LEDs 181 may be identical, and produce white light com-                      In one embodiment, the optical subsystem may further
prising all wavelengths of visible light that is filtered to             include a set of lenses 184 configured to align with the set
produce the desired wavelength, in which case the LEDs                   of dichroic mirrors 183, which functions to focus light, from
may be stationary. Preferably, the set of LEDs 181 includes              the set of excitation filters 182 and reflected off of the set of
phosphor-based LEDs, but the set of LEDs 181 may alter-             65   dichroic mirrors 183, onto a set of nucleic acid samples
natively include any LEDs configured to provide light of the             configured to emit light in response to the light from the set
desired range of wavelengths. The LEDs of the set of LEDs                of excitation filters 182. All lenses in the set of lenses 184
                                                      US 9,604,213 B2
                              21                                                                       22
are preferably identical in orientation relative to the set of              The set of photodetectors 187 is configured to align with
dichroic mirrors and in dimension; however, the set oflenses             the set of emission filters 186, and functions to receive light
184 may alternatively comprise non-identical lenses, such                from the set emission filters to facilitate analysis of the set
that light passing through different lenses of the set oflenses          of nucleic acid samples. All photodetectors in the set of
184 is focused differently on different nucleic acid samples.       5    photodetectors 187 are preferably identical; however, the set
In a specific example, in the orientation shown in FIG. 12A,             of photodetectors 187 may alternatively include non-iden-
the faces of the set of lenses 184 are oriented perpendicular            tical photodetectors. Preferably, the set of photodetectors
to the faces of the set of excitation filters 182, to account for        187 includes photodiodes comprising a photoelectric mate-
light reflection by the set of dichroic mirrors 183 at a 90°             rial configured to convert electromagnetic energy into elec-
                                                                    10
angle. In the specific example, the set oflenses also includes           trical signals; however, the set of photodetectors 187 may
identical 114" high numerical aperture lenses. In other varia-           alternatively comprise any appropriate photodetectors for
tions, the set of lenses 184 may be oriented in any appro-               facilitating analysis of biological samples, as is known by
priate configuration for focusing light from the set of                  those skilled in the art.
dichroic mirrors 183 onto a set of nucleic acid samples, and        15
                                                                            The optical subsystem actuator 188 is coupled to the
may include lenses of any appropriate specification (i.e.,               optical subsystem 180, and functions to laterally translate
numerical aperture).                                                     the optical subsystem 180 relative to a set of nucleic acid
   The set of apertures 185 is located on an aperture substrate          samples being analyzed. Preferably, the optical subsystem
189 and configured to align with the set of lenses 184, and              actuator 188 is a linear actuator configured to translate the
functions to allow focused light from the set of lenses 184         20   optical subsystem 180 in one dimension; however, the
to pass through to the set of nucleic acid samples. The                  optical subsystem actuator 188 may alternatively be an
aperture substrate 189 is preferably coupled to the linear               actuator configured to translate the optical subsystem 180 in
actuator 146 of the cartridge receiving module 140, which                more than one dimension. In a specific example, as shown
allows the optical subsystem 180 to linearly translate and be            in FIGS. 7A-7D and 12D, the optical subsystem actuator
positioned near and away from a microfluidic cartridge 210          25   188 is configured to translate the optical subsystem 180
aligned within the molecular diagnostic module 130. Alter-               laterally in a horizontal plane, to align the optical subsystem
natively, the aperture substrate 189 may not be coupled to               180 with a set of detection chambers 213 of a microfluidic
the linear actuator 146 of the cartridge receiving module                cartridge 210 within the molecular diagnostic module 130.
140. Preferably, all apertures 185 in the set of apertures 185           In another example, the optical subsystem may be config-
are identical, and configured to allow identical light profiles     30
                                                                         ured as a disc revolving around an axis with the LEDs and
to be focused, through the set of lenses 184, onto a set of
                                                                         photodetectors stationary and the disc containing the filters.
nucleic acid samples. Alternatively, the set of apertures 185
                                                                         In other variations, the optical subsystem actuator 188 may
may not include identical apertures. In one variation, each
                                                                         be configured in any appropriate manner to facilitate align-
aperture in the set of apertures 185 may be individually
adjustable, in order to provide individually modifiable aper-       35
                                                                         ment of the optical subsystem 180 relative to a set of nucleic
ture dimensions (e.g., width, length, or diameter) to affect             acid samples being analyzed.
light exposure. In an alternative variation, each aperture in               In some variations, wherein reflection from the set of
the set of apertures 185 is fixed. Other variations may                  detection chamber heaters 157 and/or any other element of
include interchangeable aperture substrates 189, such that               the system interferes with light emitted directly from bio-
features of the set of apertures (e.g., aperture dimensions,        40   logical samples at the microfluidic cartridge 210 or light
number of apertures) may be adjusted by interchanging                    transmitted through the set of excitation filters 182, the
aperture substrates 189.                                                 optical system can be configured to filter out undesired
   The set of emission filters 186 is configured to align with           reflected light, by way of any one or more of: the set of
the set of dichroic mirrors, and functions to transmit emis-             excitation filters 182, the set of dichroic mirrors 183, the set
sion wavelengths of light from the set of nucleic acid              45   of emission filters 186, and any other suitable element
samples, and to filter out excitation wavelengths of light.              configured to reduce or remove interference caused by
Preferably, each emission filter of the set of emission filters          undesired reflected light.
186 are configured to transmit light having a fixed range of                The optical subsystem 180 can, however, comprise any
emission wavelengths, while blocking light of excitation                 other suitable element(s) and/or be configured in any other
wavelengths. Alternatively, the set of emission filters 186         50   suitable manner to facilitate analysis of a set of biological
may comprise identical emission filters, such that individual            samples.
emission filters of the set of emission filters 186 are con-             1.2.5 Molecular Diagnostic Module-Alternative Embodi-
figured to transmit the same ranges of emission wave-                    ments and Variations
lengths. In one variation, the set of emission filters 186                  As described above, alternative embodiments of the
includes band pass fillers, configured to transmit light            55   molecular diagnostic module 130 and alternative variations
between two bounding wavelengths, in another variation,                  of subsystems and elements of the molecular diagnostic
the set of emission filters 186 includes short pass filters              module 130 may be configured to process a biological
configured to transmit light below a certain wavelength, and             sample containing nucleic acids, isolate nucleic acids from
in yet another variation, the set of emission filters 186                the biological sample, and detect nucleic acids. An example
includes long pass filters configured to transmit light above       60   of an alternative embodiment of a molecular diagnostic
a certain wavelength. Preferably, the set of emission filters            module 130, as shown in FIG. 13, includes a cartridge
186 is interchangeable, such that individual emission filters            receiving module 140', a heating and cooling subsystem
may be interchanged to transmit and/or block different                   150', a magnet 160', a valve actuation subsystem 170', and
wavelengths oflight; however, the set of emission filters 186            an optical subsystem 180', and functions to manipulate an
may alternatively be fixed, such that the optical subsystem         65   alternative microfluidic cartridge 210' for processing of
180 is only configured to transmit a fixed range of emission             biological samples containing nucleic acids. Other alterna-
wavelengths.                                                             tive embodiments of the molecular diagnostic module 130"
                                                    US 9,604,213 B2
                             23                                                                     24
may be configured to receive alternative microfluidic car-             the wells to increase shelf life and larger devices for mixing
tridges 210", for processing of biological samples containing          the nucleic acids with molecular diagnostic reagents. Each
nucleic acids.                                                         well 193 of the set of wells 192 also preferably has a rounded
1.3 System-Assay Strip                                                 bottom region, as shown in FIG. 18A, to facilitate complete
   As shown in FIGS. 18A and l8B, the assay strip 190             5    aspiration of a fluid from a well 193; however, each well 193
comprises an assay strip substrate 191 comprising a set of             may alternatively not have a rounded bottom region. Addi-
wells 192, and typically a puncturable foil seal 195, and              tionally, the set of wells 192 is preferably arranged in
functions to facilitate combination of a set of nucleic acid           staggered rows, which functions to facilitate access to indi-
samples with a set of molecular diagnostic reagents for                vidual wells 193 of the set of wells, to reduce one dimension
amplification and/or detection of a nucleic acid sequence or      10   of the assay strip 190, and also to prevent cross-contamina-
sequences. Preferably, the entire assay strip 190 is config-           tion of fluids within the wells due to dripping. Alternatively,
ured to be a consumable (i.e., disposable), such that the              the set of wells 192 may not be arranged in staggered rows.
assay strip 190 can be used during multiple runs of the                   The puncturable foil seal 195 functions to protect the
system 100, then the assay strip 190 is disposed of once all           molecular diagnostic reagents stored in wells 112 from
of the wells 192, containing unitized reagents for a single       15   degradation, isolate each well 193 of the set of wells 192,
test or group of tests, is exhausted. Alternatively, at least a        prevent contamination of the contents of each of the set of
portion of the assay strip 190 is configured to be reusable,           wells 192, and provide information identifying the assay
such that wells may be reloaded with reagents and reused               strip 190. The puncturable foil seal 195 preferably seals each
with the system 100. In one variation of the assay strip 190,          well 193 of the assay strip 190, and is configured to be
the assay strip substrate 191 is reusable, while the punctur-     20   punctured by an external element (e.g., by a pipette tip), such
able foil seal 195 is disposable and replaced after each run           that each well is sealed prior to being punctured. In one
of the system 100. In another variation, the reusable assay            variation, the puncturable foil seal 195 also forms a seal
strip substrate 191 does not require a puncturable foil seal           around an element that punctures it, and in another variation,
195, such that reagents specific to a certain nucleic acid             the puncturable foil seal 195 does not form a seal around an
sequences may be deposited into open wells of the assay           25   element that punctures it, in order to prevent airlock. The
strip substrate 191 by a user.                                         puncturable foil seal 195 is also preferably labeled with
   The assay strip substrate 191 is configured such that the           identifying information including at least one of manufac-
assay strip 190 is capable of resting on a flat surface, and           turer information, assay strip contents, the lot of the con-
functions to define the set of wells 192 and to couple to the          tents, an expiry date, and a unique electronic tag (e.g.,
puncturable foil seal 195. The assay strip substrate 191 is       30   barcode or QR code) providing more information. Prefer-
preferably configured to be received by a corresponding                ably, the puncturable foil seal 195 does not extend beyond
assay strip holder 230 configured to hold multiple assay               the footprint of the assay strip 190, but alternatively, the
strips 190, but may alternatively not be configured to couple          puncturable foil seal 195 may be any appropriate size and/or
to an assay strip holder 230. The assay strip substrate 191 is         include protruding features (e.g., tabs) that facilitate han-
preferably composed of a PCR-compatible polymer, such as          35   dling of the assay strip.
polypropylene, that can be heat processed to couple to the                In one variation, the assay strip 190 may be prepackaged
puncturable foil seal 115, but can alternatively be composed           with a set of molecular diagnostic reagents, such that each
of any appropriate material that can contain a fluid and be            well 193 in the set of wells 192 is prepackaged with a
bonded to the puncturable foil seal 115.                               quantity of molecular diagnostic reagents. The set of wells
   The set of wells 192 of the assay strip substrate 191          40   192 may then be sealed by the puncturable foil seal 195,
function to receive at least one nucleic acid sample, and to           which is configured to be punctured by an external element
facilitate combination of the nucleic acid sample with at              that delivers volumes of nucleic acid samples to be com-
least one of a set of molecular diagnostic reagents. The               bined with the set of molecular diagnostic reagents. In
molecular diagnostic reagents of the set of molecular diag-            another variation, the assay strip 190 may not be prepack-
nostic reagents preferably comprise reagents configured to        45   aged with a set of molecular diagnostic reagents, and the
analyze the set of nucleic acid volumes for markers of at              wells 193 of the assay strip 190 may not be sealed with a
least one of gonorrhea (GC), Chlamydia (CT), herpes sim-               puncturable foil seal 195. In yet another variation, the
plex virus (HSY), human immunodeficiency virus (HIV),                  system may comprise an empty assay strip 190 without a
human respiratory diseases, vaginal diseases, hepatitis C              puncturable foil seal 195, and an assay strip 190 comprising
virus (HCV), hepatitis B virus (HBV), trichonomas, group          50   reagents and a puncturable foil seal 195, such that a user may
B streptococcus (GBS), factor 2 (FII) gene, and factor five            add specific reagents to the empty assay strip to be used in
(FV) gene, but may alternatively comprise reagents used to             conjunction with the assay strip comprising reagents. In
perform alternative molecular diagnostic protocols. Prefer-            variations comprising a puncturable foil seal 195, the punc-
ably, the wells 193 of the assay strip substrate 191 are each          turable foil seal 115 is configured to be punctured by at least
configured to accommodate not only a nucleic acid sample,         55   one external element, for co-delivery of nucleic acid samples
but also to facilitate mixing of the nucleic acid sample with          and molecular diagnostic reagents intended to be combined.
at least one of a set of molecular diagnostic reagents (e.g.,             In a specific example, the assay strip 190 has an 87
using a pipettor or other apparatus). Additionally, the                mmx16 mm footprint and comprises 24 wells 113 arranged
molecular diagnostic reagents of the set of molecular diag-            in two staggered rows, with a 9 mm center-to-center pitch
nostic reagents preferably comprises probes and primers to        60   between adjacent wells 193 within each row. Each well 193
detect the sample process controls provided by the capture             of the set of wells has a capacity of 60 µL to accommodate
plate, in order to verify process fidelity and assay accuracy.         a volume of a molecular diagnostic reagent, 20 µL of a
Preferably, the wells 193 are deep enough to facilitate                sample fluid, and any displacement caused by a pipette tip
mixing without splashing, and evenly spaced to facilitate              (e.g., 100 or 300 µL pipette tip). Each well 113 of the assay
aspiration, delivery, and/or mixing of multiple biological        65   strip 190 in the specific example is also prepackaged with a
samples (e.g., with a multi-tip pipettor). Alternatively, the          quantity of molecular diagnostic reagents, and comprises a
wells are wide and shallow to facilitate drying of reagents in         protruding top edge (75 microns high) that is heat sealed to
                                                    US 9,604,213 B2
                             25                                                                      26
a puncturable foil seal. The capture plate no in the specific          partially separated from the top layer 211 by a film layer 215,
example is produced by injection molding, has a footprint of           configured to form a waste chamber 216; an elastomeric
127.75 mmx85.5 mm, and is composed of a PCR-compat-                    layer 217 partially situated on the intermediate substrate
ible polypropylene based polymer with a high vapor barrier.            214; a magnet housing region 218 accessible by a magnet
In the specific embodiment, the vapor barrier is further          5    160 providing a magnetic field; and a set offluidic pathways
increased by depositing a thin metallic layer to the outside           219, each formed by at least a portion of the top layer 211,
of the assay strip 190.                                                a portion of the film layer 215, and a portion of the
   As described earlier, the assay strip 190 may be config-            elastomeric layer 217. In the embodiment, the microfluidic
ured to be received by an assay strip holder 230. The assay            cartridge 10 further comprises a bottom layer 221 coupled to
strip holder 230 functions to receive and align multiple assay    10   the intermediate substrate 214 and configured to seal the
strips 190, such that a multichannel pipettor or other fluid           waste chamber 216. Furthermore, in the embodiment, the
delivery system may combine multiple nucleic acid samples              top layer 211 of the microfluidic cartridge 210 further
with molecular diagnostic reagents using wells 193 of                  comprises a shared fluid port 222, a vent region 223, and a
multiple assay strips 190. In one variation, the assay strip           heating region 224, such that each fluidic pathway 220 in the
holder 230 may be configured to contain Assay strips 190          15   set offluidic pathways 219 is fluidically coupled to a sample
including reagents for substantially different molecular diag-         port-reagent port pair 224, the shared fluid port 222, the
nostic assays, as shown in FIG. l7B, such that a single run            waste chamber 216, and a detection chamber 225, comprises
of the system 100 involves analyzing a set of nucleic acid             a turnabout portion 226 configured to pass through the
samples under different molecular diagnostic assays. In                heating region 224 and the magnetic field, and is configured
another variation, the assay strip holder 230 may be con-         20   to pass through the vent region 223 upstream of the detection
figured to contain assay strips 190 including reagents for             chamber 225. Each fluidic pathway 220 thus functions to
identical molecular diagnostic assays, such that a single run          receive and facilitate processing of a sample fluid containing
of the system 100 involves analyzing a set of nucleic acid             nucleic acids as it passes through different portions of the
samples under the same molecular diagnostic assay. Prefer-             fluidic pathway 220.
ably, the assay strip holder 230 is composed of a material        25      The microfluidic cartridge 210 is preferably configured to
that is dishwasher safe and autoclavable, configured to hold           be received and manipulated by the molecular diagnostic
the assay strips 190 in place during handling by a fluid               module 130, such that the cartridge receiving module 140 of
delivery system (e.g., pipettor), and configured such that the         the molecular diagnostic module 130 receives and aligns the
assay strips 190 avoid protruding over an edge of the assay            microfluidic cartridge 210 within the molecular diagnostic
strip holder 230, but the assay strip holder 230 is constructed   30   module 130, the heating and cooling subsystem 150 of the
to facilitate insertion and removal of the assay strips 190            molecular diagnostic module 130 is configured to transfer
from the assay strip holder 230.                                       heat to the heating region 224 of the microfluidic cartridge
   In one variation, the assay strip holder 230 is not config-         210, and the magnet 160 of the molecular diagnostic module
ured to facilitate cooling of molecular diagnostic reagents            130 is configured to be received by the magnet housing
within the assay strips 190; however, in another variation as     35   region 218 of the microfluidic cartridge 210 to provide a
shown in FIG. 21A, the assay strip holder 230 may be                   magnetic field for separation of nucleic acids. Additionally,
further configured to couple to an aluminum block 235                  the shared fluid port 222 of the microfluidic cartridge 210 is
coupled to a set of Peltier units 236 configured to facilitate         configured to couple to a nozzle 149 coupled to the linear
cooling of molecular diagnostic reagents within the assay              actuator 146 of the cartridge receiving module 140, such that
strips 190. Additionally, the assay strip holder 230 may be       40   the liquid handling system 250 can deliver fluids and gases
configured to be received and carried by an assay strip                through the shared fluid port 222. The elastomeric layer 217
carrier 240, which, as shown in FIG. 20, functions to                  of the microfluidic cartridge 210 is also preferably config-
facilitate handling and alignment of multiple assay strip              ured to be occluded at a set of occlusion positions 226 by the
holders 230. In a specific example, as shown in FIG. 19, the           valve actuation subsystem 170 of the molecular diagnostic
assay strip holder 230 has dimensions of 127.76 mmx85.48          45   module, in order to occlude portions of a fluidic pathway
mmx14.35 mm, complies with American National Stan-                     220 of the microfluidic cartridge 210 for processing of a set
dards Institute (ANSI) and Society for Laboratory Automa-              of biological samples. The optical subsystem 180 of the
tion and Screening (SLAS) standards, and is configured to              molecular diagnostic module 130 is further configured to
hold six 16-well assay strips for a total of 96 wells 193. In          align with the set of detection chambers 213 of the micro-
another specific example, as shown in FIG. 21B, the assay         50   fluidic cartridge 210, to facilitate analysis of a set of nucleic
strip holder 230' is configured to hold four assay strips 190',        acid samples. The microfluidic cartridge 210 is preferably
each comprising 24 wells 193' for a total of 96 wells per              the microfluidic cartridge 210 described in U.S. application
assay strip holder 230'. Other combinations of the described           Ser. No. 13/765,996, which is incorporated in its entirety by
embodiments, variations, and examples of the assay strip               this reference, but may alternatively be any appropriate
190, assay strip holder 230, and assay strip carrier 240 may      55   cartridge or substrate configured to receive and process a set
be incorporated into embodiments of the system 100 for                 of samples containing nucleic acids.
processing and detecting nucleic acids.                                1.5 System-Fluid Handling System and Filter
1.4 System-Microfluidic Cartridge                                         The liquid handling system 250 of the system 100
   The microfluidic cartridge 210 functions to receive a set           includes a liquid handling arm 255 and a syringe pump 265,
of magnetic bead-samples, facilitate separation of nucleic        60   as shown in FIGS. 14A-14C and functions to deliver bio-
acids from the set of magnetic bead-samples, receive a set of          logical samples, reagents, and gases to elements of the
nucleic acid-reagent samples, and facilitate analysis of               system 100. As described in Section 1, an embodiment of the
nucleic acids from the set of nucleic acid-reagent samples.            liquid handling system 250 is configured to aspirate a set of
In one embodiment, the microfluidic cartridge 210 com-                 biological samples containing nucleic acids (i.e., impure
prises a top layer 211 including a set of sample port-reagent     65   nucleic acid samples), dispense the set of biological samples
port pairs 212 and a set of detection chambers 213; an                 into a capture plate 110 to be lysed and combined with
intermediate substrate 214, coupled to the top layer 211 and           magnetic beads by a capture plate module 120, aspirate the
                                                    US 9,604,213 B2
                             27                                                                     28
set of biological samples combined with magnetic beads                 able pipette tips and a precision of at least 2% using large
(i.e., set of magnetic bead-samples) from the capture plate            disposable pipette tips when dispensing essentially the entire
no, and dispense the set of magnetic bead-samples into                 tip volume. Alternatively, the multichannel liquid handling
microfluidic cartridge 210 located in a molecular diagnostic           head 257 may be configured to couple to any object con-
module 130. The embodiment of the liquid handling system          5    figured to facilitate aspiration and delivery of fluids. Pref-
100 is further configured to facilitate separation of a set of         erably, the multichannel liquid handling head 257 provides
nucleic acids from the magnetic bead-samples, by dispens-              independent control of the channels 258, with regard to
ing a wash solution, a release solution, and/or air into the           volumes of fluid aspirated or delivered, fluid dispensing
molecular diagnostic module 130, by the nozzle 149 coupled             rates, and/or engaging and disengaging pipette tips. Alter-
to the linear actuator 146, at appropriate stages, aspirate the   10   natively, the multichannel liquid handling head 257 may not
set of nucleic acids from the molecular diagnostic module              provide independent control of the channels 258, such that
130, combine the set of nucleic acids with a set of molecular          all channels 258 of the multichannel liquid handling head
diagnostic reagents using an assay strip 190, and dispense             257 are configured to perform identical functions simulta-
the set of nucleic acids combined with the set of molecular            neously. Preferably, the multichannel liquid handling head
diagnostic reagents (i.e., set of nucleic acid-reagent mix-       15   257 is configured to aspirate and deliver both liquids and
tures) into the molecular diagnostic module 130 for further            gases, but alternatively, the multichannel liquid handling
processing and analysis. Other embodiments of the liquid               head 257 may be configured to only aspirate and deliver
handling system 250 may be configured to perform alterna-              liquids. Preferably, the multichannel liquid handling head
tive molecular diagnostic assay protocols and/or dispense              257 provides at least one of liquid level detection, clot
and aspirate alternative fluids into and from other elements      20   detection, and pipette tip engaging/disengaging detection for
supporting a molecular diagnostic protocol.                            each of the channels 258; however, the multichannel liquid
   The liquid handling arm 255 comprises a gantry 256 and              handling head 257 may alternatively not provide liquid level
a multichannel liquid handling head 257, and functions to              detection, clot detection, and pipette tip engaging/disengag-
travel to different elements of the system 100 for fluid               ing detection for each of the channels 258.
delivery and aspiration. The liquid handling arm 255 is           25       In one embodiment, the multichannel liquid handling
preferably automated and configured to move, aspirate, and             head 257 is configured to couple to at least one filter 260,
deliver fluids automatically, but may alternatively be a               which functions to pre-filter liquids being aspirated and/or
semi-automated liquid handling arm 255 configured to per-              dispensed by the liquid handling arm 255, and is preferably
form at least one of moving, aspirating, and delivering                a custom filter 260 configured to couple to a pipette tip, but
automatically, while another entity, such as a user, performs     30   may alternatively be any appropriate filter configured to
the other functions.                                                   couple to the liquid handling arm 255 and filter liquids being
   The gantry 256 is coupled to the multichannel liquid                aspirated and/or dispensed by the liquid handling arm 255.
handling head 257, and functions to transport the multichan-              An embodiment of a custom filter 260, as shown in FIG.
nel liquid handling head 257 to different elements of the              22, comprises a first end 261 configured to couple to a
system 100 for fluid delivery and aspiration. Preferably, the     35   pipette tip, a pointed second end 262, a void 263 coupled to
gantry 256 is automated and configured to translate the                the first end 261 and the pointed second end 262, and a filter
multichannel liquid handling head 257 within at least two              membrane 264 subdividing the void 263. The first end 261,
dimensions, and provides X-Y positional accuracy of at least           as shown in FIG. 22, preferably comprises a tapered channel
0.5 mm. Additionally, in the orientation shown in FIG. l4B,            configured to provide a friction fit with a pipette tip; how-
the gantry is preferably situated above the molecular diag-       40   ever, the first end may alternatively not comprise a tapered
nostic module 130, such that the gantry 256 can translate              channel and may be configured to couple to a pipette tip
within at least two dimensions without interfering with other          using any appropriate means. The pointed second end 262 is
elements of the system 100. Alternatively, the gantry 256              preferably sharp and configured to pierce an object, such as
may be any appropriate gantry 256 to facilitate movement of            a foil seal; additionally, the pointed second end 262 is
an end effector within at least two dimensions, as is readily     45   preferably at least as long as required to dispense into a well
known by those skilled in the art.                                     113 of the capture plate 110. The void 263 preferably defines
   The multichannel liquid handling head 257 functions to              a conical region defined by the filter membrane 264, wherein
aspirate fluids from and deliver fluids to different elements          the conical region is configured to divert a fluid within the
of the system 100. Preferably, the multichannel liquid han-            filter 260 toward the pointed second end 262; however, the
dling head 257 is a multichannel pipette head; however, the       50   void 263 may not include a conical region. The filter
multichannel liquid handling head 257 may alternatively be             membrane 264 functions to filter a fluid aspirated by the
any appropriate multichannel liquid handling head config-              multichannel liquid handling head 257, and is configured to
ured to deliver fluids and/or gases. Preferably, the multi-            subdivide the void 263 to define a conical region; however,
channel liquid handling head 257 comprises at least eight              the filter membrane 264 may alternatively not define a
independent channels 258, but may alternatively comprise          55   conical region of the void 263. In one embodiment, in the
any number of channels 258 configured to aspirate and                  orientation shown in FIG. 22, the region of the void 263
deliver fluids. The channel-to-channel pitch is preferably             below the filter membrane 264 may have a volumetric
variable, and in a specific example ranges between 9 mm                capacity of between 200 ul and 1 mL; however, the region
and 36 mm; however, the channel-to-channel pitch may                   of the void 263 below the filter membrane may alternatively
alternatively be fixed, as shown in FIG. 15. The multichan-       60   have any appropriate volumetric capacity.
nel liquid handling head 257 also preferably provides inde-               A set of filters 260 may further be configured to be
pendent z-axis control (in the orientation shown in FIG.               received and delivered by a filter holder 269, as, shown in
l4B), such that, in combination with the gantry 256. The               FIG. 23. A specific embodiment of a filter holder 269
multichannel liquid handling head 257 is preferably config-            comprises a set of 24 tapered holes with an 18 mm center-
ured to couple to both large (e.g., 1 mL) and small (e.g.,        65   to-center pitch, arranged in six rows of four holes. The
between 100 and 300 µL) pipette tips, and in a specific                specific embodiment of the filter holder 269 is also compli-
example, has a precision of at least 6% using small dispos-            ant with ANSI and SLAS standards, has dimensions of
                                                    US 9,604,213 B2
                             29                                                                    30
127.75x85.5x14.35 mm, and is stackable with other specific            fluids and/or gases to different elements of the system 100.
embodiments of the custom filter holder 269. Alternatively,           In a variation wherein the controller 272 is coupled to the tag
the filter holder 269 may be any appropriate filter holder 269        reader 271, the controller preferably functions to automate
configured to receive and deliver a set of filters 260, as is         reading of tags by the tag reader 271, and may further
readily known by those skilled in the art.                       5    function to facilitate transfer of information from the tags to
1.5.1 Fluid Handling System-Syringe Pump                              a processor 273. Other variations of a controller may func-
   The syringe pump 265 of the liquid handling system 250             tion automate handling, transfer, and/or storage of other
is coupled to a wash solution source 266, a release solution          elements of the system 100, such as capture plates 110, assay
source 267, a source of air 268, and flexible tubing 291, and         strips 190, assay strip holders 230, assay strip carriers 240,
functions to deliver a wash solution, a release solution, and    10   filters 200, filter holders 205, and/or microfluidic cartridges
air through a valve to the molecular diagnostic module 130            210, using a robotic arm or gantry similar to that used in the
to facilitate isolation and purification of nucleic acids from        liquid handling system 250. Alternative combinations of the
a set of magnetic bead-samples. The flexible tubing 291 is            above variations may involve a single controller 272, or
preferably coupled at a first end to the syringe pump, and at         multiple controllers configured to perform all or a subset of
a second end to a nozzle 149 coupled to the linear actuator      15   the functions described above.
146 of the molecular diagnostic module 130, as shown in                   The system 100 may also further comprise a processor
FIG. 14C. As stated earlier, an extended configuration 146b           273, which functions to receive and process information
of the linear actuator 146 is configured to couple the nozzle         from a tag reader 271, and also to receive and process data
149 to a fluid port 222 of a microfluidic cartridge 210 within        received from the optical subsystem 180 of the molecular
the molecular diagnostic module 130, such that the wash          20   diagnostic module 130. Preferably, the processor 273 is
solution, release solution, and air can be delivered to the           coupled to a user interface 274, which functions to display
microfluidic cartridge 210 at appropriate stages. A specific          processed and/or unprocessed data produced by the system
embodiment of the syringe pump 265 comprises a 4-way                  100, settings of the system 100, information obtained from
valve, is able to pump 20-5000 µL of fluids or air through the        a tag reader 271, or any other appropriate information.
4-way valve at flow rates from 50-500 µUmin, can couple          25   Alternatively, the processor 273 is not coupled to a user
to syringes with between 1 mL and 10 mL capacities, and               interface 274, but comprises a connection 275 configured to
has a precision of at least 5% with regard to fluid or air            facilitate transfer of processed and/or unprocessed data
delivery. Alternatively, the syringe pump 265 may be any              produced by the system 100, settings of the system 100,
appropriate syringe pump 265 or fluid delivery apparatus              information obtained from a tag reader 271, or any other
configured to deliver a wash solution, a release solution, and   30   appropriate information to a device external to the system
air to the molecular diagnostic module 130, as is readily             100.
known by those skilled in the art.                                        As a person skilled in the art will recognize from the
1.6 System-Additional Elements                                        previous detailed description and from the figures and
   The system 100 may further comprise a tag reader 271,              claims, modifications and changes can be made the
which functions to read barcodes, QR codes and/or any other      35   described embodiments of the system 100 without departing
identifying tags of the system 100. Preferably, the tag reader        from the scope of the system 100.
271 is coupled to the liquid handling system 250, such that           2. Method for Processing and Detecting Nucleic Acids
the tag reader 271 is configured to read tags on puncturable             An embodiment of a method 400 for processing and
foil seals 115, 195 or tags located on any element of the             detecting nucleic acids from a set of biological samples
system 100 accessible by the liquid handling system 250;         40   comprises: combining each biological sample of the set of
however, the tag reader 271 may alternatively not be coupled          biological samples with a quantity of magnetic beads to
to the liquid handling system 250. In one alternative embodi-         produce a set of magnetic bead-sample mixtures S410;
ment of the system 100, the tag reader 271 may be a                   heating the set of magnetic bead-sample mixtures to produce
standalone unit that is configured to be manipulated by a             a set of nucleic acid-magnetic bead samples S420; transfer-
user to scan tags or labels located on elements of the system    45   ring each nucleic acid-magnetic bead sample of the set of
100.                                                                  nucleic acid-magnetic bead samples to a corresponding
   The system 100 may also further comprise a controller              fluidic pathway of a set of fluidic pathways S430; producing
272 coupled to at least one of the capture plate module 120,          a set of nucleic acid volumes from the set of nucleic
the molecular diagnostic module 130, the liquid handling              acid-magnetic bead samples S440; combining each nucleic
system 250, and the tag reader 271, and functions to facili-     50   acid volume of the set of nucleic acid volumes with a
tate automation of the system 100. In a variation wherein the         molecular diagnostic reagent of a set of molecular diagnostic
controller 272 is coupled to the capture plate module 120,            reagents to produce a set of nucleic acid-reagent mixtures
the controller 272 preferably functions to automate heating           S450; transferring each of the set of nucleic acid-reagent
of a capture plate 110, which facilitates lysing of biological        mixtures, through the corresponding fluidic pathway of the
samples within the capture plate no and binding of nucleic       55   set of fluidic pathways, to a detection chamber of a set of
acids within the capture plate no to magnetic beads 119 of            detection chambers S460; and receiving light from the set of
the capture plate 110. In a variation wherein the controller          nucleic acid-reagent mixtures S470. The method 400 may
272 is coupled to the molecular diagnostic module 130, the            further comprise generating a set of data based on light
controller 272 preferably functions to automate reception of          received form the set of nucleic acid-reagent mixtures S480.
a microfluidic cartridge, heating of biological samples          60   The method 400 functions to isolate and extract a set of
within the molecular diagnostic module 130 and the detec-             nucleic acid volumes from a biological sample, and to
tion chambers 213, occlusion offluidic pathways 220 by the            facilitate analysis of the nucleic acid volumes according to
valve actuation subsystem 170, and analysis of a set of               at least one molecular diagnostic protocol.
nucleic acid-reagent mixtures by the optical subsystem 180.               Step S410 recites combining each biological sample of
In a variation wherein the controller 272 is coupled to the      65   the set of biological samples with a quantity of magnetic
liquid handling system 250, the controller 272 preferably             beads to produce a set of magnetic bead-sample mixtures,
functions to automate aspiration, transfer, and delivery of           and functions to prepare a set of biological samples to be
                                                    US 9,604,213 B2
                             31                                                                      32
lysed and combined with magnetic beads. For each biologi-              poses of the tip/filter combination. In the specific example of
cal sample, Step S410 preferably comprises aspirating a                Step S410, the multichannel liquid handling system then
portion of the volume of the biological sample from a                  picks up new disposable tips and aspirates and dispenses the
sample container (possibly containing an aqueous solution              contents of each well of the set of wells of the capture plate
prior to addition of biological sample), and transferring the     5    at least three times to mix the contents, and then disposes of
portion of the biological sample to a well containing a set of         the set of pipette tips and filters.
magnetic beads. Alternatively, for each biological sample,                 Additionally or alternatively, the method 400 can include
Step S410 may comprise aspirating the entire volume of the             combining each biological sample of the set of biological
biological sample from a sample container, and transferring            samples with buffer solution S405 prior to combining each
the volume of the biological sample to be combined with a         10   biological sample of the set of biological samples with a
set of magnetic beads. Preferably, all biological samples in           quantity of magnetic beads, which functions to further
the set of biological samples are aspirated and combined               decrease sample preparation burden on an entity processing
with the magnetic beads in the wells simultaneously using a            and/or analyzing the set of biological samples. Combining
multichannel fluid delivery system; however, all biological            each biological sample of the set of biological samples with
samples in the set of biological samples may alternatively be     15   buffer solution can be performed using a buffer plate com-
aspirated and combined with a set of magnetic beads non-               prising a set of wells, each well containing buffer solution,
simultaneously. The magnetic beads are preferably polymer              wherein the buffer plate is included in an embodiment of the
beads, precoupled with a ligand for binding to a nucleic acid,         system 100 described above; however, Block S405 can
and comprising a superparagmagnetic component. Addition-               additionally or alternatively be implemented using any other
ally, the magnetic beads may be treated to be positively          20   suitable portion of the system 100 described above. In one
charged. However, the magnetic beads may alternatively be              variation, a liquid handling system can be automatically
any appropriate magnetic beads configured to facilitate                configured to aspirate the set of biological samples and mix
biomagnetic separation.                                                the biological samples with the buffer solution within the
   In addition to combination with magnetic beads, Step 410            buffer plate, by dispensing the biological samples into the
may further include combining each biological sample of the       25   buffer plate and aspirating and delivering the samples com-
set of biological samples with a lysing enzyme (e.g. protei-           bined with buffer one or more times. In another variation,
nase K), and a sample process control comprising two or                combination of the set of biological samples with buffer
more nucleic acid sequences (i.e., one for DNA and one for             solution can be implemented by the liquid handling system
RNA) to be included with each sample. This allows bio-                 away from the buffer plate, for instance, by aspirating the set
logical samples to effectively lysed, which releases waste        30   of biological samples, aspirating the buffer solution, and
components into a wash solution, and allows nucleic acids              then mixing the biological samples with the buffer solution
to bind to magnetic beads. This additionally allows the                within the liquid handling system. In other variations, the
sample process control to be later detected, as a check to             biological samples can be combined with buffer solution in
verify the accuracy of a molecular diagnostic assay being              any other suitable manner (e.g., altogether with mixing the
performed.                                                        35   biological sample with magnetic beads). In relation to the
   In a first variation of Step S410 for one biological sample,        specific example of Block S410 described above, the mul-
as shown in FIG. 16A, a volume of the biological sample is             tichannel liquid handling system can be configured to aspi-
aspirated and combined with a set of magnetic beads. In the            rate each of the set of biological samples with a set of pipette
first variation of Step S410, a set of different biological            tips, dispense each of the set of biological samples into a
samples may thus be aspirated simultaneously, and each            40   corresponding well of a set of wells containing buffer
biological sample may be transferred to an individual well to          solution, mix each of the set of biological samples with the
be combined with a set of magnetic beads to produce a set              buffer solution using the set of pipette tips, while preventing
of magnetic bead-sample mixtures. In the first variation of            cross contamination across the set of samples by way of the
Step S410, all magnetic bead-sample mixtures in the set of             set of pipette tips, couple the set of pipette tips to a custom
magnetic bead-sample mixtures are substantially non-iden-         45   filter, and push the biological samples mixed with buffer
tical in composition. In a second variation of Step S410, as           solution into wells of a capture plate, each well of the
shown in FIG. l6B, a volume of a stock biological sample               capture plate containing a set of magnetic beads. As such,
is aspirated, and portions of the volume of the stock bio-             mixing of biological samples with buffer can be performed
logical sample are transferred to multiple wells to be com-            in an automated manner using an embodiment of the system
bined with multiple sets of magnetic beads to produce a set       50   100 described above, prior to mixing the biological samples
of magnetic bead-sample mixtures. In the second variation              with magnetic beads in Block S410.
of Step S410, all magnetic bead-sample mixtures in the set                 Step S420 recites heating the set of magnetic bead-sample
of magnetic bead-sample mixtures are substantially identical           mixtures to produce a set of nucleic acid-magnetic bead
in composition. Other variations of Step S410 may addi-                samples, and functions to incubate the set of magnetic
tionally or alternatively comprise filtering at least one bio-    55   bead-sample mixtures in order to lyse biological matter, and
logical sample of the set of biological samples S415 prior to          release nucleic acids to be bound to magnetic beads. Pref-
combining each biological sample of the set of biological              erably, Step S420 comprises heating a capture plate con-
samples with a quantity of magnetic beads.                             taining the set of magnetic bead-sample mixtures for a
   In a specific example of Step S410, a multichannel liquid           specified amount of time at a specified temperature, and may
handling system aspirates approximately 1 mL of each of a         60   additionally include cooling the set of magnetic bead-sample
set of biological samples in aqueous buffer using a set of 1           mixtures. In a specific example, Step S420 comprises heat-
mL pipette tips, couples each of the pipette tips to a custom          ing a capture plate containing the set of magnetic bead-
13 mm diameter filter, punctures a foil seal 115 of a capture          sample mixtures using a capture plate module, wherein the
plate at a set of wells, wherein each well of the set of wells         capture plate module is configured to cradle and controllably
contains a set of magnetic beads, and dispenses each aspi-        65   heat wells containing the set of magnetic bead-sample
rated volume of a biological sample into a well of the                 mixtures. Step S420 may alternatively comprise incubating
capture plate containing a set of magnetic beads, and dis-             the set of magnetic bead-sample mixtures using any appro-
                                                    US 9,604,213 B2
                             33                                                                    34
priate method and/or system as is known by those skilled in           S442 functions to provide a heater, which, in combination
the art. Finally, Step S420 may be omitted in embodiments             with a release solution that provides a pH shift, facilitate a
of the method 400 involving samples that do not require               rapid and efficient unbinding of the nucleic acids from
heating.                                                              magnetic beads.
   Step S430 recites transferring each nucleic acid-magnetic     5       Step S440 may further comprise occluding at least one
bead sample of the set of nucleic acid-magnetic bead                  fluidic pathway of the set of fluidic pathways at a subset of
samples to a corresponding fluidic pathway of a set of fluidic        a set of occlusion positions S443 (and opening a previously
pathways, and functions to isolate each of the set of nucleic         occluded channel), which functions to define at least one
acid-magnetic bead samples within separate pathways for               truncated fluidic pathway containing a nucleic acid-magnet
further processing. Preferably, all nucleic acid-magnetic        10   bead sample and coupled to a source for delivery of a wash
bead samples in the set of nucleic acid-magnetic bead                 solution and a release solution. Preferably, Step S443 com-
samples are transferred simultaneously to the set of fluidic          prises defining at least one truncated fluidic pathway
pathways, but alternatively, each nucleic acid-magnetic bead          coupled to a waste chamber and to a fluid port, which
sample in the set of magnetic bead-samples may be trans-              functions to facilitate washing of at least one nucleic acid-
ferred to a corresponding fluidic pathway independently of       15   magnetic bead sample in the set of nucleic acid-magnetic
the other nucleic acid-magnetic bead samples. In addition,            bead samples, and releasing of at least one nucleic acid
preferably the entire volume, or substantially all of the             volume from the set of nucleic acid-magnetic bead samples.
volume, of the nucleic acid-magnetic bead sample is trans-            Step S440 may additionally comprise delivering a wash
ferred to the set of fluidic pathways, without magnetically           solution through a portion of at least one fluidic pathway
isolating magnetic beads and removing supernatant fluids         20   S444, such as the truncated fluidic pathway defined in Step
prior to transferring each nucleic acid-magnetic bead sample          S443, and delivering a release solution through a portion of
of the set of nucleic acid-magnetic bead samples to a                 at least one fluidic pathway S445, such as the truncated
corresponding fluidic pathway of a set of fluidic pathways.           fluidic pathway defined in Step S443. Step S444 functions to
   Step S430 may further comprise occluding at least one              wash at least one nucleic acid-magnetic bead sample in the
fluidic pathway of the set of fluidic pathways at a subset of    25   set of nucleic acid-magnetic bead samples, and Step S445
a set of occlusion positions S432, which functions to define          functions to release at least one nucleic acid volume from the
at least one truncated fluidic pathway. Preferably, Step S432         set of nucleic acid-magnetic bead samples. The heater
comprises defining at least one truncated fluidic pathway             provided in Step S442 may be activated after Step S445 to
passing through at least one of a heating region and a                induce a pH shift.
magnetic field; however, Step S432 may alternatively not         30      In a specific example of Step S440, the set of fluidic
comprise defining a truncated fluidic pathway passing                 pathways containing a set of nucleic acid-magnetic bead
through at least one of a heating region and a magnetic field.        samples, from the specific example of Step S430, is
   In a specific example of Step S430, the multichannel               occluded at a subset of the set of occlusion positions by a
liquid handling subsystem of Step S410 transfers a set of             valve actuation subsystem of the molecular diagnostic mod-
nucleic acid-magnetic bead samples to a set of fluidic           35   ule, to define a set of truncated fluidic pathways coupled to
pathways of a microfluidic cartridge aligned within a                 a waste chamber and to a shared fluid port of the microflu-
molecular diagnostic module, wherein the microfluidic car-            idic cartridge for delivery of a wash solution and a release
tridge comprises an elastomeric layer in contact with the set         solution. The liquid handling system delivers a wash fluid
offluidic pathways. Manipulation of the elastomeric layer at          through the shared fluid port to wash the set of nucleic
a subset of a set of occlusion positions by a valve actuation    40   acid-magnetic bead samples, captured within the magnetic
subsystem of the molecular diagnostic module defines a set            field, and then delivers a release fluid through the shared
of truncated fluidic pathways crossing a heating region and           fluid port to release a set of nucleic acid volumes from the
a magnetic field, such that each nucleic acid-magnetic bead           set of nucleic acid-magnetic bead samples. In the specific
sample in the set of nucleic acid-magnetic bead samples is            example, each fluidic pathway is washed sequentially, and
isolated within a truncated fluidic pathway of the set of        45   the release solution is delivered to each fluidic pathway
truncated fluidic pathways.                                           sequentially to ensure that each lane is provided with
   Step S440 recites producing a set of nucleic acid volumes          substantially equal amounts of wash and release solutions.
from the set of nucleic acid-magnetic bead samples, and               All waste fluid produced in the specific example of Step
functions to separate nucleic acid volumes from the set of            S440 pass into the waste chamber coupled to the set of
nucleic acid-magnetic bead samples. Step S440 preferably         50   truncated fluidic pathways.
reduces a concentration of unwanted matter from the set of               Step S450 recites combining each nucleic acid volume of
biological samples being processed, to an acceptable level;           the set of nucleic acid volumes with a molecular diagnostic
however, Step S440 may alternatively entirely remove sub-             reagent of a set of molecular diagnostic reagents to produce
stantially all unwanted substances from the set of biological         a set of nucleic acid-reagent mixtures, which functions to
samples being processed. Step S440 preferably includes           55   prepare the set of nucleic acid volumes to be detected. For
providing a magnetic field S441, such that each fluidic               each nucleic acid volume in the set of nucleic acid volumes,
pathway in the set of fluidic pathways is configured to cross         Step S450 preferably comprises aspirating an entire volume
the magnetic field. Preferably, the set of nucleic acid-              of the nucleic acid volume from its corresponding fluidic
magnetic bead samples is captured and isolated within                 pathway, and transferring the nucleic acid volume to a well
portions of the set of fluidic pathways crossing the magnetic    60   containing a molecular diagnostic reagent. Preferably, all
field. Step S440 may further comprise providing a heater              nucleic acid volumes in the set of nucleic acid volumes are
configured to span a heating region of the set of fluidic             aspirated and combined with molecular diagnostic reagents
pathways S442, but may alternatively comprise providing               simultaneously using a multichannel fluid delivery system;
multiple heaters or altogether omit providing a heater. In            however, each nucleic acid volume in the set of nucleic acid
embodiments wherein multiple heaters are provided, each          65   volumes may alternatively be aspirated and combined with
heater is preferably independent to allow independent con-            molecular diagnostic reagents independently of the other
trol of heating time and temperature for each sample. Step            nucleic acid volumes. The molecular diagnostic reagents
                                                       US 9,604,213 B2
                               35                                                                       36
preferably comprise reagents configured to analyze the set of             Step S460 may further comprise occluding at least one
nucleic acid volumes for markers of at least one of gonor-                fluidic pathway of the set of fluidic pathways at a subset of
rhea (GC), Chlamydia (CT), herpes simplex virus (HSY),                    a set of occlusion positions S462, which functions to define
human immunodeficiency virus (HIV), human respiratory                     at least one truncated fluidic pathway coupled to a detection
diseases, vaginal diseases, hepatitis C virus (HCV), hepatitis       5    chamber of a set of detection chambers. Preferably, Step
B virus (HBV), trichonomas, group B streptococcus (GBS),                  S462 comprises occluding each fluidic pathway of the set of
factor 2 (FII) gene, and factor five (FV) gene, but may                   fluidic pathways at a subset of a set of occlusion positions,
alternatively comprise reagents used to detect any specific               thus defining a set of truncated fluidic pathways, each
nucleic acid sequence.                                                    coupled to a detection chamber.
   In a first variation of Step S450 as shown in FIG. 16A, a         10
                                                                             In a specific example of Step S460, the multichannel
nucleic acid volume is aspirated and combined with a
                                                                          liquid handling subsystem of the specific example of Step
molecular diagnostic reagent for a single assay. In the first
                                                                          S450 transfers a set of nucleic acid-reagent mixtures, each
variation of Step S450, a set of nucleic acid volumes may
thus be aspirated simultaneously, and each nucleic acid                   having a volume of approximately 16 µL, back to the set of
volume may be transferred to an individual well to be                15
                                                                          fluidic pathways of the microfluidic cartridge of the specific
combined with a molecular diagnostic reagent of a set of                  example of Step S450. Each nucleic acid-reagent mixture in
molecular diagnostic reagents to produce a set of nucleic                 the set of nucleic acid-reagent mixtures is transferred at a
acid-reagent mixtures. In the first variation of Step S450, all           rate of 50 µL/minute. Manipulation of the elastomeric layer
nucleic acid-reagent mixtures in the set of nucleic acid-                 at a subset of a set of occlusion positions by the valve
reagent mixtures may or may not be substantially identical           20   actuation subsystem of the molecular diagnostic module
in composition, depending on the homogeneity of the bio-                  defines a set of truncated fluidic pathways, each coupled to
logical samples used in Step S410; however, the first varia-              a detection chamber, such that each nucleic acid-magnetic
tion of S450 preferably comprises using identical molecular               bead sample in the set of nucleic acid-magnetic bead
diagnostic reagents, such that identical molecular diagnostic             samples is isolated within a truncated fluidic pathway of the
protocols analyzing identical markers may be performed.              25   set of truncated fluidic pathways. In the specific embodiment
Thus, the first variation of Step S450 encompasses running                the occlusion position immediately upstream of the detec-
multiple identical tests from a stock biological sample (e.g.,            tion chamber and the occlusion position immediately down-
a multiplex assay), and running identical tests using a set of            stream of the detection chamber are normally closed posi-
substantially different biological samples (e.g., from differ-            tions. During delivery, the multichannel liquid handling
ent sources).                                                        30   subsystem generates pressure to cause the elastomeric layer
   In a second variation of Step S450, as shown in FIG. l6B,              at the normally closed positions to deform and allow fluid to
the set of nucleic acid volumes is aspirated, and each nucleic            flow through the normally closed positions. Once the pres-
acid volume in the set of nucleic acid volumes is combined                sure drops after the detection chamber is filled and the
with a molecular diagnostic reagent of a set of molecular                 multichannel liquid handing subsystem ceases delivery, the
diagnostic reagents. In the second variation of Step S450,           35   elastomeric layer is configured to overcome the pressure in
the set of molecular diagnostic reagents preferably com-                  the charmel and recloses, thereby sealing the normally
prises different molecular diagnostic reagents, such that                 closed positions. The normally closed positions are then
different molecular diagnostic protocols analyzing different              compressed using the valve actuation subsystem during
markers may be performed. Thus, the second variation                      thermocycling to prevent pressures generated during a
encompasses running multiple substantially different tests           40   molecular diagnostic assay to cause the normally closed
using a stock biological sample, and running substantially                positions to leak. After the molecular diagnostic assay is
different tests using substantially different biological                  complete and the occlusion "pins" withdrawn, the normally
samples (e.g., from different sources).                                   closed positions allow the samples and amplicons to be
   In a specific example of Step S450, a multichannel liquid              trapped within detection chambers, substantially reducing
handling system aspirates approximately 18 µL of each of a           45   the risk of contamination of the lab or other samples.
set of nucleic acid volumes from the microfluidic cartridge                  Step S470 recites receiving light from the set of nucleic
used in the specific example of Step S440 using a set of                  acid-reagent mixtures, and functions to produce emission
pipette tips, punctures at least one foil seal 195 of at least one        responses from the set of nucleic acid-reagent mixtures in
assay strip, wherein each well of the at least one assay strip            response to transmission of excitation wavelength light or
contains molecular diagnostic reagents, and dispenses each           50   chemiluminescent effects. Preferably, Step S470 comprises
aspirated nucleic acid volume into a well of the assay strip.             the ability to transmit light including a wide range of
In the specific example of S450, the multichannel liquid                  wavelengths through a set of excitation filters and through a
handling system then aspirates and dispenses the contents of              set of apertures configured to individually transmit light
each well approximately 10 times to reconstitute molecular                having single or multiple excitation wavelengths onto the set
diagnostic reagents and mix the contents of each well.               55   of nucleic acid-reagent mixtures, and receiving light through
   Step S460 recites transferring each of the set of nucleic              a set of emission filters, from the set of nucleic acid-reagent
acid-reagent mixtures, through the corresponding fluidic                  mixtures. Step S470 may additionally comprise reflecting
pathway of the set of fluidic pathways, to a detection                    light from the set of excitation filters off of a set of dichroic
chamber of a set of detection chambers, which functions to                mirrors, and transmitting light through the set of dichroic
deliver the set of nucleic acid-reagent mixtures to an isolated      60   mirrors to a set of photodetectors. A specific example of Step
detection chamber for further processing and analysis. Pref-              S470 comprises using the optical subsystem 180 of the
erably, all nucleic acid-reagent mixtures in the set of nucleic           system 100 described above to transmit and receive light;
acid-reagent mixtures are transferred simultaneously to the               however, alternative variations of Step S470 may use any
set of fluidic pathways, but alternatively, each nucleic acid-            appropriate optical system configured to transmit light at
reagent mixture in the set of nucleic acid reagent mixtures          65   excitation wavelengths toward the set of nucleic acid-re-
may be transferred to a corresponding fluidic pathway                     agent mixtures, and to receive light at emission wavelengths
independently of the other nucleic acid reagent mixtures.                 from the set of nucleic acid-reagent mixtures.
                                                    US 9,604,213 B2
                             37                                                                     38
   Step S480 recites generating a set of data based on light             As a person skilled in the art will recognize from the
received from the set of nucleic acid-reagent mixtures,               previous detailed description and from the figures and
which functions to produce quantitative and/or qualitative            claims, modifications and changes can be made to the
data from the set of nucleic acid-reagent mixtures. Step S480         preferred embodiments of the invention without departing
may further function to enable detection of a specific nucleic   5    from the scope of this invention defined in the following
acid sequence from the nucleic acid-reagent mixture, in               claims.
order to identify a specific nucleic acid sequence, gene, or
organism. Preferably, Step S480 includes converting elec-                We claim:
                                                                         1. A system for processing and detecting nucleic acids in
trical signals, produced by a set of photodetectors upon
                                                                 10   cooperation with a cartridge comprising a heating region
receiving light from the set of nucleic acid-reagent mixtures,
                                                                      defined at a first surface, and a magnet housing region
into a quantifiable metric; however, S480 may alternatively
                                                                      defined at a second surface in thermal communication with
comprise converting electromagnetic energy, received by a
                                                                      the first surface, the system comprising:
set of photodetectors from the set of nucleic acid-reagent               a capture plate configured to facilitate combination of a
mixtures, into a set of qualitative data. In one variation of    15         set of magnetic beads with a biological sample, thus
Step S480, the set of data may be processed by a processor                  producing a magnetic bead-sample; and
and rendered on a user interface; however, in other varia-               a molecular diagnostic module, configured to process the
tions of Step S480, the set of data may alternatively not be                magnetic bead-sample from the capture plate and sepa-
rendered on a user interface.                                               rate nucleic acids from the set of magnetic beads,
   The method 400 may further comprise re-running a              20         comprising:
biological sample S490 if processing and/or analysis of the                 a cartridge platform configured to receive the cartridge
biological sample results in less than ideal results. Prefer-                  and comprising a magnet receiving slot aligned with
ably, Step S490 occurs if an analysis of a biological sample                   the second surface during operation,
is indeterminate due to machine or user error. Additionally,                a heater configured to transmit heat to the heating
Step S490 preferably occurs automatically upon detection of      25            region at the first surface during operation, and
a less than ideal result, but may alternatively occur in                    a magnet coupled to a magnet heating element that
response to a user prompt. Block S490 is enabled due to                        heats the magnet during operation with the magnet
rapid processing enabled by an embodiment of the system                        proximal the second surface, the magnet configured
100 described above, wherein rerunning a sample without                        to pass through the magnet receiving slot into the
sample degradation is feasible during the time it takes to run   30            magnet housing region during operation, thereby
a biological sample and determine if an analysis of the                        facilitating separation of a nucleic acid volume from
biological sample has produced an indeterminate result.                        the magnetic bead-sample and heating of the mag-
   Embodiments of the method 400 and variations thereof                        netic bead-sample in cooperation with the heater.
can be embodied and/or implemented at least in part by a                 2. The system of claim 1, wherein the molecular diag-
machine configured to receive a computer-readable medium         35   nostic module further comprises an actuator configured to
storing computer-readable instructions. The instructions are          displace the cartridge platform to pass the magnet through
preferably executed by computer-executable components                 the magnet receiving slot into the magnet housing region
preferably integrated with the system 100 and one or more             and to position the heater at the heating region, wherein the
portions of the processor 273 and/or the controller 272. The          actuator is coupled to the heater.
computer-readable medium can be stored on any suitable           40      3. The system of claim 2, wherein the heater is configured
computer-readable media such as RAMs, ROMs, flash                     to heat a capture segment of the cartridge through the
memory, EEPROMs, optical devices (CD or DVD), hard                    heating region from a first direction, and wherein the magnet
drives, floppy drives, or any suitable device. The computer-          is configured to apply a field to the capture segment between
executable component is preferably a general or application           the first and second surfaces while heating the capture
specific processor, but any suitable dedicated hardware or       45   segment at the second surface during operation, through the
hardware/firmware combination device can alternatively or             magnet housing region, from a second direction substan-
additionally execute the instructions.                                tially opposed to the first direction, wherein a first projection
   The FIGURES illustrate the architecture, functionality             of the heating region onto a plane at least partially overlaps
and operation of possible implementations of systems, meth-           with a second projection of the magnet housing region onto
ods and computer program products according to preferred         50   the plane.
embodiments, example configurations, and variations                      4. The system of claim 3, wherein the capture segment is
thereof. In this regard, each block in the flowchart or block         an s-shaped capture segment, and wherein in an operation
diagrams may represent a module, segment, or portion of               mode of the system the magnet is configured to cross a
code, which comprises one or more executable instructions             subset of the capture segment in a direction perpendicular to
for implementing the specified logical function(s). It should    55   a flow direction through the capture segment thereby pro-
also be noted that, in some alternative implementations, the          viding a magnetic field at the subset of the capture segment
functions noted in the block can occur out of the order noted         to capture the magnetic bead-sample within the capture
in the FIGURES. For example, two blocks shown in suc-                 segment.
cession may, in fact, be executed substantially concurrently,            5. The system of claim 3, wherein in an extended con-
or the blocks may sometimes be executed in the reverse           60   figuration of the actuator, the magnet is passed through the
order, depending upon the functionality involved. It will also        magnet receiving slot, and wherein in a retracted configu-
be noted that each block of the block diagrams and/or                 ration of the actuator, the magnet is retracted from the
flowchart illustration, and combinations of blocks in the             magnet receiving slot.
block diagrams and/or flowchart illustration, can be imple-              6. The system of claim 2, wherein the actuator of the
mented by special purpose hardware-based systems that            65   molecular diagnostic module is a linear actuator, configured
perform the specified functions or acts, or combinations of           to vertically displace the cartridge platform, and wherein the
special purpose hardware and computer instructions.                   cartridge platform of the molecular diagnostic module is
                                                     US 9,604,213 B2
                              39                                                                       40
coupled to a set of springs configured to counteract a force               a valve actuator configured to provide relative displace-
provided by the linear actuator.                                              ment in a direction tangential to the displacement
   7. The system of claim 1, wherein the magnet is one of a                   direction between the array of active regions and the set
set of magnets, each magnet in the set of magnets coupled                     of pins.
to and separated from an adjacent magnet by one of a set of        5
                                                                           11. The system of claim 1, wherein the molecular diag-
                                                                        nostic module further comprises an optical subsystem com-
magnet heating elements.
                                                                        prising a first unit and a second unit, wherein each of the first
   8. The system of claim 1, further comprising a liquid                unit and the second unit includes a set of excitation filters,
handling system configured to transfer the magnetic bead-               a set of emission filters, a set of photodetectors aligned with
sample from the capture plate to the molecular diagnostic               the set of emission filters, and a set of dichroic mirrors
                                                                   10
module, and to aspirate the nucleic acid volume from the                configured to reflect light from the set of excitation filters
molecular diagnostic module.                                            toward one of a set of nucleic acid-reagent mixtures at the
   9. The system of claim 8, wherein the liquid handling                cartridge, and to transmit emitted light from one of the set
system is further configured to automatically combine the               of nucleic acid-reagent mixtures, through at least one of the
biological sample with a buffer solution, couple to a filter,           set of emission filters, and toward at least one of the set of
                                                                   15   photodetectors.
and deliver the biological sample with the buffer solution
                                                                           12. The system of claim 11, wherein the molecular
through the filter and into the capture plate.                          diagnostic module further includes a set of detection cham-
   10. The system of claim 1, wherein the molecular diag-               ber heaters configured to heat a set of detection chambers
nostic module further comprises a valve actuation subsystem             through the second surface of the cartridge, and wherein the
situated inferior to the cartridge platform including:             20   optical subsystem is configured to receive light, emitted
   an actuation substrate having an array of active regions             from the set of nucleic acid-reagent mixtures at the set of
      and an array of inactive regions, wherein each of the             detection chambers, from the first surface of the cartridge.
      array of active regions is configured to provide a force             13. The system of claim 12, wherein at least one of the set
      in a displacement direction normal to a surface of the            of detection chamber heaters includes a coating configured
      actuation substrate,                                         25   to mitigate reflection of light from the set of detection
                                                                        chamber heaters toward photodetectors of the optical sub-
   a set of pins, each pin in the set of pins including a distal
                                                                        system.
      end and a displacement region and operable in: a                     14. The system of claim 1, wherein the molecular diag-
      retracted configuration and an extended configuration,            nostic module is configured to receive and align a micro-
      wherein in the retracted configuration an active region      30   fluidic cartridge comprising a set of sample port-reagent port
      of the actuation substrate is aligned with the displace-          pairs, a fluid port, a set of detection chambers, a waste
      ment region of the pin and the distal end of the pin is           chamber, an elastomeric layer, and a set of fluidic pathways,
      displaced in the displacement direction, and wherein in           wherein each fluidic pathway of the set of fluidic pathways
      the extended configuration an inactive region of the              is coupled to a sample port-reagent port pair, the fluid port,
      actuation substrate is aligned with the displacement              and a detection chamber, comprises a capture segment
                                                                   35   configured to cross the magnet, and is configured to transfer
      region of the pin and the distal end of the pin is
      displaced in a direction opposing the displacement                a waste fluid to the waste chamber, and to be occluded upon
      direction and occludes the fluidic pathway at an occlu-           deformation of the elastomeric layer.
      sion position and                                                                        *   *   *    *   *
EXHIBIT 31
                                                                 IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                US009738887B2


c12)   United States Patent                                                (IO)    Patent No.:                   US 9,738,887 B2
       Williams et al.                                                     (45)    Date of Patent:                          Aug. 22, 2017

(54)   MICROFLUIDIC CARTRIDGE FOR                                     (56)                        References Cited
       PROCESSING AND DETECTING NUCLEIC
       ACIDS                                                                              U.S. PATENT DOCUMENTS

(71)   Applicant: Molecular Systems Corporation, Ann                           776,747 A          12/1904 Kling
                                                                               778,036 A          12/1904 Hepp et al.
                  Arbor, MI (US)
                                                                                                      (Continued)
(72)   Inventors: Jeffrey Williams, Chelsea, MI (US);
                  Sundaresh Brahmasandra, Ann Arbor,                                    FOREIGN PATENT DOCUMENTS
                  MI (US); Michael T. Kusner, Ann
                  Arbor, MI (US)                                      CN                 101432698 A             5/2009
                                                                      CN                   1773190 B             5/2010
(73)   Assignee: NeuMoDx Molecular, Inc., Ann Arbor,                                                  (Continued)
                 MI (US)
                                                                                            OTHER PUBLICATIONS
( *)   Notice:      Subject to any disclaimer, the term ofthis
                    patent is extended or adjusted under 35           Compton, Cancer and Metastasis Rev., vol. 11, pp. 105-119 (1992).
                    U.S.C. 154(b) by 65 days.
                                                                      Primary Examiner - Michael Hobbs
(21)   Appl. No.: 13/765,996                                          Assistant Examiner - Liban Hassan
(22)   Filed:       Feb. 13, 2013                                     (74) Attorney, Agent, or Firm - Jeffrey Schox; Ivan
                                                                      Wong
(65)                  Prior Publication Data
       US 2013/0210125 Al           Aug. 15, 2013                     (57)                           ABSTRACT

                Related U.S. Application Data                         A microfluidic cartridge, configured to facilitate processing
                                                                      and detection of nucleic acids, comprising: a top layer
(60)   Provisional application No. 61/667,606, filed on Jul.          comprising a set of cartridge-aligning indentations, a set of
       3, 2012, provisional application No. 61/598,240, filed         sample port-reagent port pairs, a shared fluid port, a vent
       on Feb. 13, 2012.                                              region, a heating region, and a set of Detection chambers; an
                                                                      intermediate substrate, coupled to the top layer comprising
(51)   Int. Cl.                                                       a waste chamber; an elastomeric layer, partially situated on
       BOIL 3/00               (2006.01)                              the intermediate substrate; and a set of fluidic pathways,
       C12N 15/10              (2006.01)                              each formed by at least a portion of the top layer and a
                         (Continued)                                  portion of the elastomeric layer, wherein each fluidic path-
(52)   U.S. Cl.                                                       way is fluidically coupled to a sample port-reagent port pair,
       CPC .......... C12N 15/1013 (2013.01); BOIL 3/502              the shared fluid port, and a Detection chamber, comprises a
                         (2013.01); BOIL 3/508 (2013.01);             turnabout portion passing through the heating region, and is
                        (Continued)                                   configured to be occluded upon deformation of the elasto-
(58)   Field of Classification Search                                 meric layer, to transfer a waste fluid to the waste chamber,
       CPC ...... BOIL 7/52; BOIL 3/527; BOIL 3/502761;               and to pass through the vent region.
                      BOIL 9/00; BOIL 3/567; BOIL 3/508;
                        (Continued)                                                      24 Claims, 18 Drawing Sheets


                                                                              116




                                                                                  112
                                                    US 9,738,887 B2
                                                            Page 2


(51)    Int. Cl.                                                                                2300/022; BOIL 3/502746; BOIL
        C12Q 1/68                  (2006.01)                                                2300/0861; BOIL 2300/0887; BOIL
        BOIL 7100                  (2006.01)                                                  2400/0481; BOIL 2300/087; BOIL
        C12M 3/00                  (2006.01)                                                       2400/0622; BOIL 3/5025; BOIL
        BOIL 9/00                  (2006.01)                                         2400/043; C12M 23/42; C12N 15/1013;
        Cl2N 13/00                 (2006.01)                                           C12N 13/00; C12Q 1/686; C12Q 1/68;
        B29C 65/08                 (2006.01)                                                 C12Q 1/6813; C12Q 1/6806; B29C
        B29C 65/60                 (2006.01)                                                                                             65/484
        B29C 65/00                 (2006.01)                             USPC ....................................................... 435/287.2
        B29L 31/00                 (2006.01)                             See application file for complete search history.
        B29C 65/48                 (2006.01)
                                                                 (56)                      References Cited
(52)    U.S. Cl.
        CPC ......... BOIL 3/5027 (2013.01); BOIL 3/50273                           U.S. PATENT DOCUMENTS
                 (2013.01); BOIL 3/502707 (2013.01); BOIL
                            3/502723 (2013.01); BOIL 3/502738           3,963,151   A        6/1976    North
                                                                        5,681,529   A       10/1997    Taguchi et al.
                 (2013.01); BOIL 3/502761 (2013.01); BOIL               5,725,831   A        3/ 1998   Reichler et al.
             3/527 (2013.01); BOIL 3/567 (2013.01); BOIL                5,750,338   A        5/1998    Collins et al.
               7152 (2013.01); BOIL 71525 (2013.01); BOIL               5,783,148   A        7/1998    Cottingham et al.
              9/00 (2013.01); C12M 23/42 (2013.01); C12Q                5,824,478   A       10/1998    Muller
              1/68 (2013.01); C12Q 1/686 (2013.01); C12Q                5,853,667   A       12/1998    Seaton et al.
                                                                        6,168,948   Bl       1/2001    Anderson et al.
                  1/6806 (2013.01); C12Q 1/6813 (2013.01);              6,331,266   Bl      12/2001    Powell et al.
                      BOIL 3/5025 (2013.01); BOIL 3/502746              6,368,871   Bl       4/2002    Christel et al.
                  (2013.01); BOIL 2200/025 (2013.01); BOIL              6,374,684   Bl       4/2002    Dority
                         2200/0605 (2013.01); BOIL 2200/0615            6,374,685   Bl       4/2002    Daly
                (2013.01); BOIL 2200/0668 (2013.01); BOIL               6,431,476   Bl       8/2002    Taylor et al.
                                                                        6,440,725   Bl       8/2002    Pouralunadi et al.
                         2200/0684 (2013.01); BOIL 2200/0689            6,664,104   B2      12/2003    Pouralunadi et al.
                   (2013.01); BOIL 2200/10 (2013.01); BOIL              6,692,700   B2       2/2004    Handique
              2200/12 (2013.01); BOIL 2200/142 (2013.01);               6,852,287   B2       2/2005    Ganesan
                   BOIL 2300/021 (2013.01); BOIL 2300/022               6,860,993   B2       3/2005    Effenhauser et al.
                                                                        6,872,315   B2       3/2005    Effenhauser et al.
                  (2013.01); BOIL 2300/044 (2013.01); BOIL
                                                                        6,878,540   B2       4/2005    Pouralunadi et al.
                            2300/06 (2013.01); BOIL 2300/0609           6,893,879   B2       5/2005    Petersen et al.
                (2013.01); BOIL 2300/0627 (2013.01); BOIL               6,899,838   B2       5/2005    Lastovich
                         2300/0636 (2013.01); BOIL 2300/0672            6,987,018   B2       1/2006    Taylor et al.
                (2013.01); BOIL 2300/0681 (2013.01); BOIL               7,052,268   B2       5/2006    Powell et al.
                                                                        7,135,144   B2      11/2006    Christel et al.
                           2300/087 (2013.01); BOIL 2300/0809           7,192,557   B2       3/2007    Wu et al.
                (2013.01); BOIL 2300/0816 (2013.01); BOIL               7,270,786   B2       9/2007    Parunak et al.
                         2300/0861 (2013.01); BOIL 2300/0864            7,323,140   B2       1/2008    Handique et al.
                (2013.01); BOIL 2300/0867 (2013.01); BOIL               7,332,130   B2       2/2008    Handique
                         2300/0883 (2013.01); BOIL 2300/0887            7,569,346   B2       8/2009    Petersen et al.
                                                                        7,674,431   B2       3/2010    Ganesan
                (2013.01); BOIL 2300/0893 (2013.01); BOIL               7,682,820   B2       3/2010    Bader
              2300/123 (2013.01); BOIL 2300/14 (2013.01);               7,731,906   B2       6/2010    Handique et al.
                   BOIL 2300/16 (2013.01); BOIL 2300/1822               7,738,094   B2       6/2010    Goldberg
                (2013.01); BOIL 2300/1827 (2013.01); BOIL               7,763,209   B2       7/2010    Haley
                                                                        7,767,447   B2       8/2010    Breidenthal et al.
                           2400/043 (2013.01); BOIL 2400/0406
                                                                        7,820,030   B2      10/2010    Althaus et al.
                (2013.01); BOIL 2400/0478 (2013.01); BOIL               7,906,758   B2       3/2011    Stults et al.
                         2400/0481 (2013.01); BOIL 2400/0487            7,914,994   B2       3/2011    Petersen et al.
                  (2013.01); BOIL 2400/065 (2013.01); BOIL              7,935,537   B2       5/2011    Haley
                         2400/0622 (2013.01); BOIL 2400/0655            7,955,798   B2       6/2011    Mauritz
                                                                        7,955,864   B2       6/2011    Cox et al.
                (2013.01); BOIL 2400/0694 (2013.01); BOIL               7,964,413   B2       6/2011    Macioszek et al.
                 2400/086 (2013.01); B29C 65/08 (2013.01);              7,987,022   B2       7/2011    Handique et al.
                         B29C 65/484 (2013.01); B29C 65/606             7,995,798   B2       8/2011    Krupnik et al.
                      (2013.01); B29C 66/71 (2013.01); B29C             7,998,708   B2       8/2011    Handique et al.
              66/81423 (2013.01); B29C 66/8322 (2013.01);               8,003,329   B2       8/2011    Macevicz
                                                                        8,008,066   B2       8/2011    Lair et al.
                        B29L 2031/756 (2013.01); Cl2N 13/00             8,043,581   B2      10/2011    Ganesan
                                                     (2013.01)          8,048,375   B2      11/2011    Breidenthal et al.
( 58)   Field of Classification Search                                  8,048,386   B2      11/2011    Dority et al.
        CPC ............... BOIL 3/502; BOIL 3/502723; BOIL             8,052,929   B2      11/2011    Breidenthal et al.
                                                                        8,088,616   B2       1/2012    Handique
                        3/50273; BOIL 7/525; BOIL 3/502738;             8,105,477   B2       1/2012    Althaus et al.
                           BOIL 3/502707; BOIL 3/5027; BOIL             8,105,783   B2       1/2012    Handique
                              2400/065; BOIL 2300/0672; BOIL            8,110,158   B2       2/2012    Handique
                              2300/044; BOIL 2300/0681; BOIL            8,133,671   B2       3/2012    Williams et al.
                             2300/0893; BOIL 2300/1822; BOIL            8,168,134   B2       5/2012    Lehto
                                                                        8,182,763   B2       5/2012    Duffy et al.
                              2200/025; BOIL 2200/0668; BOIL            8,183,359   B2       5/2012    Becker et al.
                               2200/0605; BOIL 2200/06; BOIL            8,187,557   B2       5/2012    Van et al.
                               2300/123; BOIL 2400/086; BOIL            8,247,176   B2       8/2012    Petersen et al.
                                                           US 9,738,887 B2
                                                                     Page 3


(56)                   References Cited                                       2008/0146896   Al     6/2008    Rabinowitz et al.
                                                                              2008/0193384   Al     8/2008    Willard et al.
                 U.S. PATENT DOCUMENTS                                        2008/0200343   Al     8/2008    Clemens et al.
                                                                              2008/0217246   Al *   9/2008    Benn .                 GOlN 35/00029
     8,248,597   B2     8/2012   Goldberg                                                                                                    210/645
     8,268,245   B2     9/2012   Wahl                                         2008/0241569   Al   10/2008     Qin et al.
     8,268,603   B2     9/2012   Taylor et al.                                2008/0275409   Al   11/2008     Kane et al.
     8,273,308   B2     9/2012   Handique et al.                              2008/0280285   Al   11/2008     Chen et al.
     8,287,820   B2    10/2012   Williams et al.                              2009/0130719   Al * 5/2009      Handique .................... 435/91.2
     8,288,520   B2    10/2012   Eder et al.                                  2009/0131650   Al    5/2009     Brahrnasandra et al.
     8,323,584   B2    12/2012   Ganesan                                      2009/0215125   Al* 8/2009       Reed ..................... BOlL 3/5027
     8,323,900   B2    12/2012   Handique et al.                                                                                            435/91.2
     8,324,372   B2    12/2012   Brahmasandra et al.                          2009/0275014   Al  11/2009      Maltezos et al.
     8,349,564   B2     1/2013   Macioszek et al.                             2010/0009351   Al   1/2010      Brahrnasandra et al.
     8,394,336   B2     3/2013   Curcio                                       2010/0009375   Al   1/2010      Sherman et al.
     8,404,198   B2     3/2013   Amshey et al.                                2010/0029544   Al   2/2010      Cheng et al.
     8,415,103   B2     4/2013   Handique                                     2010/0075311   Al* 3/2010       Barrault ............ BO lL 3/502707
     8,420,015   B2     4/2013   Ganesan et al.                                                                                              435/6.1
     8,431,413   B2     4/2013   Dority et al.                                2010/0165784   Al      7/2010   Jovanovich et al.
     8,440,149   B2     5/2013   Handique                                     2010/0300563   Al     12/2010   Ramunas et al.
     8,470,586   B2     6/2013   Wu et al.                                    2010/0303687   Al     12/2010   Blaga et al.
     8,470,588   B2     6/2013   Boehm et al.                                 2010/0310423   Al*    12/2010   Nieuwenhuis ............. 422/82.05
     8,473,104   B2     6/2013   Handique et al.                              2010/0323919   Al     12/2010   Chen et al.
     8,480,976   B2     7/2013   Breidenthal et al.                           2011/0003281   Al      1/2011   Woudenberg et al.
     8,491,178   B2     7/2013   Breidenthal et al.                           2011/0043237   Al      2/2011   Kiyokawa et al.
     8,501,461   B2     8/2013   Knight et al.                                2011/0053289   Al      3/2011   Lowe et al.
     8,640,555   B2     2/2014   Zenhausern et al.                            2011/0071031   Al      3/2011   Khripin et al.
     8,709,787   B2     4/2014   Handique                                     2011/0201099   Al      8/2011   Anderson et al.
     9,101,930   B2     8/2015   Williams et al.                              2011/0318840   Al     12/2011   Ziglioli et al.
     9,382,532   B2     7/2016   Brahmasandra et al.
                                                                              2012/0046203   Al      2/2012   Walsh et al.
 2002/0039783    Al     4/2002   McMillan et al.
 2002/0160518    Al    10/2002   Hayenga et al.                               2012/0245218   Al      9/2012   Fukushima et al.
 2003/0170686    Al     9/2003   Hoet et al.                                  2012/0245337   Al      9/2012   Fabis et al.
 2004/0018611    Al     1/2004   Ward et al.                                  2013/0210015   Al      8/2013   Williams et al.
 2004/0138154    Al     7/2004   Yu et al.                                    2013/0210127   Al      8/2013   Williams et al.
 2005/0180891    Al*    8/2005   Webster et al. ............... 422/100
 2005/0205199    Al     9/2005   Green                                                 FOREIGN PATENT DOCUMENTS
 2005/0221529    Al    10/2005   Bang et al.
 2005/0233370    Al    10/2005   Ammann et al.                            CN              101842690     B       6/2013
 2005/0250199    Al    11/2005   Anderson et al.                          EP                0707077     A2      4/1996
 2005/0272169    Al    12/2005   Griffin et al.                           WO                0248164     A2      6/2002
 2006/0068204    Al     3/2006   Rasmussen et al.                         WO             2004003200     Al      1/2004
 2006/0166233    Al     7/2006   Wu et al.                                WO             2007064635     Al      6/2007
 2006/0182300    Al     8/2006   Schwartz                                 WO             2008097342     A2      8/2008
 2006/0182842    Al     8/2006   Pruden et al.                            WO             2008115626     A2      9/2008
 2007/0148174    Al     6/2007   Kudlicki et al.                          WO             2009022994             4/2009
 2007/0184463    Al     8/2007   Molho et al.                             WO             2010072821     Al      7/2010
 2007/0190662    Al     8/2007   Baetzold et al.                          WO             2010121315     Al     10/2010
 2007/0196912    Al     8/2007   Facer et al.                             WO             2009038536            12/2012
 2007/0292941    Al    12/2007   Handique et al.
 2008/0057572    Al     3/2008   Petersen et al.                          * cited by examiner
U.S. Patent      Aug. 22, 2017     Sheet 1 of 18               US 9,738,887 B2




                                               116




                                                112




                               FIG. lA

                         195     125          190        117




                                                                120
               137


   119115   144 145142    176      147 177199 149145164163117




                           166         1461   9a NORMALLY OPEN, 42
                               FIG. lC         m     NORMALLY cLosEo, 43
U.S. Patent      Aug. 22, 2017      Sheet 2 of 18         US 9,738,887 B2




    165
    1t?! 115 144145142    176      147146177199 149        164 117




                         166
                                 FIG. lD
    165
    1t?! 115 144145142    176      147146177199 149        164 117




    165
    1t?! 115 144145142    176      147146177199 149        164 117




    165
    1t?! 115 144145142    176      147146177199 149        164 117




                                                    148      163
                                                    QOCCLUDED
U.S. Patent      Aug. 22, 2017    Sheet 3 of 18         US 9,738,887 B2



  165
   ti?J 115 144145142     176    147146177199 149         164 117




                        166                                 163
                              FIG. lH
  165
   ti?J 115 144145142     176    147146177199 149         164 117




                                                            163


  165
   tf?J 115 144145142     176    147146177199 149         164 117




   17 114 175 143       166
        1 8
                              FIG. lJ
  165
   ti?J 115 144145142     176    147146177199 149         164 117




                        166               179     148       163
                              FIG. lK             QOCCLUDED
U.S. Patent   Aug. 22, 2017    Sheet 4 of 18          US 9,738,887 B2




    19~--~~~~~~~~~~~~~~--
                                                             180

    11

                                                             130




                        112
                              FIG. 2
               110




                                                           164




                                               HEATING ELEMENT
                              FIG. 3
U.S. Patent   Aug. 22, 2017         Sheet 5 of 18      US 9,738,887 B2




                                                         120
                   130


                              137




                                         BOTTOM VIEW




                               FIG. 4
U.S. Patent   Aug. 22, 2017    Sheet 6 of 18      US 9,738,887 B2



                                                   110
                                      I"
                                               j::165
                      "'
                                                    140

                                                    120

                           FIG. SA
                                                     110
                                               ==----165
                                                    140

                                                    120
                           FIG. SB
                                165
                                                    110
                                                    125

       42                                           140

                                                    120
                           FIG. SC

                                                    110
                                                    125
                                                    140
       42
                                                    120
                           FIG. SD
U.S. Patent     Aug. 22, 2017     Sheet 7 of 18   US 9,738,887 B2




                                                         130


                                                         120
        @




              113114     115
                                   112

                                FIG. 6A
U.S. Patent         Aug. 22, 2017          Sheet 8 of 18           US 9,738,887 B2




                   120         135

                    \           \
                               130
                         136         136                          152
                                                           190 195cb         116
                          \          \
                                     141
                                           FIG. 6B




                                                                        1
                                                       199 195 166

  1761
    \=_L.....J.i===~~~= ~==JD==::tQ::::::1-, ~si=::::£.._j



          The set of cccfusion (X)Sifions (1411) encompasses elements 142-1491
          and 157-1591

                                           FIG. 6C
U.S. Patent   Aug. 22, 2017     Sheet 9 of 18             US 9,738,887 B2




                              FIG. 7

                                             110




                                       171

                                                         171

                          FIG. 8A




               171                                 171




               171                                 172



                          FIG. 8B
U.S. Patent   Aug. 22, 2017     Sheet 10 of 18   US 9,738,887 B2




                                           163    164



                                       ~~

                  174, 176, 178, 179
                                       ~
                                                        110



                              190



                       m
                         FIG. BC
U.S. Patent   Aug. 22, 2017      Sheet 11 of 18   US 9,738,887 B2




                              SIDE VIEW




                                                  110 117




  16                                                        116




                              FIG. 9
                              TOP VIEW
U.S. Patent   Aug. 22, 2017   Sheet 12 of 18   US 9,738,887 B2



        120




                        FIG. lOA



  120




                        FIG. lOB
U.S. Patent   Aug. 22, 2017     Sheet 13 of 18              US 9,738,887 B2




                                           100




                              .-:\:..···

                                                 FIG. llA




                      FIG. l 1B
U.S. Patent               Aug. 22, 2017               Sheet 14 of 18                                     US 9,738,887 B2




     200
        ~

          aligning the top layer to the film layer and thermally
          bonding the two, using silicone adhesive to bond the
          elastomeric layer to the intermediate substrate of the                                                    S210
          microfluidic cartrid e


          compressing the top layer, the film layer, the elastomeric                                                S220
          layer, and the intermediate substrate and bonding the top/
          film layers to the elastomeric layer/intermediate substrate


                                                                                                                    S230
              bonding the intermediate substate to the bottom layer


      1                                                                                                   1
                                                                                                                    S240
      : covering the top and the bottom of each detection chamber ~
      I                                                                                                   I
      --------------------i--------------------

                                                                                                               S250
                         installing the vents of the vent region


              ;---------------------------        ....................................................
                                                                                                              5252
              j       pressure testing the microfluidic cartridge                                   :_..../
              .
              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~·
              I-----------------.1!'?!:'. !~:>.   r?
              : removing the partially finished microfluidic cartridge ~ S254

                                                        !'.~ !(~ ------------------:


          ~~~~~~~~~~~~~~~~~--'
      .....
               applying labels and packaging r1 /'\. ~260                                                     'V'




                                          FIG. 12A
U.S. Patent       Aug. 22, 2017   Sheet 15 of 18         US 9,738,887 B2




                                              190




      )
     110 125
              I

          )

      1fo
                              FIG. 128




                                                    - --- 110
                                                         125

                                                    - --- 120


                              FIG. 12C
U.S. Patent   Aug. 22, 2017   Sheet 16 of 18         US 9,738,887 B2




       110



               125
                        111                    111
                        FIG. l2D




                        FIG. 12E




                        FIG. 12F
U.S. Patent       Aug. 22, 2017   Sheet 17 of 18             US 9,738,887 B2




                                                               S220
                                                                I
              r   .....                            r   r"\




                                              '- -     /




                            FIG. 12G
U.S. Patent         Aug. 22, 2017       Sheet 18 of 18               US 9,738,887 B2




   300
     ~


      thermally bonding the film layer to the top layer to form a
      first subassembly                                                      S310


                                                                             S320
      adding a vent to the first subassembly and applying a label
      to create a second subassembly


      applying an adhesive inside a bottom flange of the
      intermediate substrate and bonding the bottom layer to the             S330
      intermediate substrate


      applying a tag to the intermediate substrate to create a               S340
                                                                       V'v
      third subassembly


                                    +
      positioning the elastomeric layer on the third subassembly
                                                                       vv
                                                                          S350
      to create a fourth subassembly

                                    +                               ,-../ S360
          applying adhesive to the fourth subassembly



                                    •
          coupling the second subassembly to the fourth
          subassembly
                                                                    _,s370




                               FIG. 13
                                                    US 9,738,887 B2
                              1                                                                     2
       MICROFLUIDIC CARTRIDGE FOR                                        FIG. 4 depicts an embodiment ofa waste chamber of the
    PROCESSING AND DETECTING NUCLEIC                                  microfluidic cartridge;
                 ACIDS                                                   FIGS. SA-SD depict embodiments of the elastomeric
                                                                      layer of the microfluidic cartridge, in open and occluded
          CROSS-REFERENCE TO RELATED                             5    configurations;
                 APPLICATIONS                                            FIGS. 6A-6C depict an alternative embodiment of a
                                                                      microfluidic cartridge (top and side views) and an alternative
   This application claims the benefit of U.S. Provisional            embodiment of a microfluidic pathway of the microfluidic
Application Ser. No. 61/667,606, filed on 3 Jul. 2012, and            cartridge;
U.S. Provisional Application Ser. No. 61/598,240, filed on       10      FIG. 7 depicts another alternative embodiment of a micro-
13 Feb. 2012, which are incorporated in their entirety by this        fluidic pathway of the microfluidic cartridge;
reference.                                                               FIGS. SA and SB depict schematics of microfluidic chan-
                                                                      nel cross sections;
                   TECHNICAL FIELD                                       FIG. SC depicts specific embodiments of microfluidic
                                                                 15   channel cross sections;
   This invention relates generally to the molecular diagnos-            FIG. 9 depicts an embodiment of the microfluidic car-
tics field, and more specifically to an improved microfluidic         tridge with twelve fluidic pathways (four of which are
cartridge for processing and detecting nucleic acids.                 shown);
                                                                         FIGS. lOA and lOB depict embodiments of occlusion of
                     BACKGROUND                                  20   fluidic pathways with the elastomeric layer and a valving
                                                                      mechanism;
   Molecular diagnostics is a laboratory discipline that has             FIGS. llA and llB depict an embodiment of the micro-
developed rapidly during the last 25 years. It originated from        fluidic cartridge;
basic biochemistry and molecular biology research proce-                 FIGS. 12A-12G depict an example manufacturing method
dures, but now has become an independent discipline              25   for an embodiment of the microfluidic cartridge; and
focused on routine analysis of nucleic acids (NA), including             FIG. 13 depicts an alternative example manufacturing
deoxyribonucleic acid (DNA) and ribonucleic acid (RNA)                method for an embodiment of the microfluidic cartridge.
for diagnostic use in healthcare and other fields requiring
nucleic acid analysis. Molecular diagnostic analysis of bio-                   DESCRIPTION OF THE PREFERRED
logical samples can include the detection and/or monitoring      30                    EMBODIMENTS
of one or more nucleic acid materials present in the speci-
men. The particular analysis performed may be either quali-              The following description of preferred embodiments of
tative and/or quantitative. Methods of analysis may involve           the invention is not intended to limit the invention to these
isolation, purification, and amplification of nucleic acid            preferred embodiments, but rather to enable any person
materials, and polymerase chain reaction (PCR) is a com-         35   skilled in the art to make and use this invention.
mon technique used to amplify nucleic acids. Often, a                 1. Microfluidic Cartridge
nucleic acid sample to be analyzed is obtained in insufficient           As shown in FIGS. lA-lC, an embodiment of a micro-
quantity, quality, and/or purity, hindering a robust imple-           fluidic cartridge 100 for processing and detecting nucleic
mentation of a diagnostic technique. Current sample pro-              acids comprises: a top layer 110 comprising a set of sample
cessing methods and molecular diagnostic techniques are          40   port-reagent port pairs 112 and a set of detection chambers
also labor/time intensive, low throughput, and expensive,             116; an intermediate substrate 120, coupled to the top layer
and systems of analysis are insufficient. Furthermore, meth-          110 and partially separated from the top layer by a film layer
ods of isolation, processing, and amplification are often             125, configured to form a waste chamber 130; an elasto-
specific to certain nucleic acid types and not applicable             meric layer 140 partially situated on the intermediate sub-
across multiple acid types. Due to these and other deficien-     45   strate 120; a magnet housing region 150 accessible by a
cies of current molecular diagnostic systems and methods,             magnet 152 providing a magnetic field 156; and a set of
there is thus a need for improved devices for processing and          fluidic pathways 160, each formed by at least a portion of the
amplifying nucleic acids. Thus, there is a need in the                top layer 110, a portion of the film layer 125, and a portion
molecular diagnostics field to create an improved microflu-           of the elastomeric layer 140. In other embodiments, the
idic cartridge to facilitate processing and detecting of         50   microfluidic cartridge 100 may further comprise a bottom
nucleic acids. This invention provides such a microfluidic            layer 170 coupled to the intermediate substrate 120 and
cartridge.                                                            configured to seal the waste chamber 130. Furthermore, the
                                                                      top layer 110 of the microfluidic cartridge 100 may further
       BRIEF DESCRIPTION OF THE FIGURES                               comprise a shared fluid port 118, a vent region 190, and a
                                                                 55   heating region 195, such that each fluidic pathway 165 in the
   FIGS. lA-lC depict an embodiment of a microfluidic                 set offluidic pathways 160 is fluidically coupled to a sample
cartridge (top and side views) and an embodiment of a                 port-reagent port pair 113, the shared fluid port 118, the
microfluidic pathway of the microfluidic cartridge;                   waste chamber 130, and a detection chamber 117, comprises
   FIGS. lD-K depict an example embodiment of subsets of              a capture segment 166 configured to pass through the
occlusion positions defining truncated portions of a fluidic     60   heating region and the magnetic field, and is configured to
pathway;                                                              pass through the vent region 190 upstream of the detection
   FIG. 2 depicts an alternative embodiment of a microflu-            chamber 117. Each fluidic pathway 165 thus functions to
idic cartridge (top view) showing individual waste chambers           receive and facilitate processing of a sample fluid containing
located on the top of cartridge and multiple fluid ports;             nucleic acids as it passes through different portions of the
   FIG. 3 depicts an alternative embodiment of a detection       65   fluidic pathway 165. As configured, the microfluidic car-
chamber of the microfluidic cartridge (top view) and a                tridge 100 can be used to facilitate molecular diagnostic
heating element configured to heat the detection chamber;             processes and techniques, and preferably conforms to micro-
                                                    US 9,738,887 B2
                              3                                                                     4
titer plate dimensional standards. Alternatively, the micro-          order to prevent cross-contamination between samples of
fluidic cartridge 100 may be any appropriate size. In a               nucleic acids being analyzed. Additionally, each reagent port
specific application, the microfluidic cartridge 100 can be           115 is preferably of an appropriate geometric size to accom-
used to facilitate a PCR procedure for analysis of a sample           modate a standard-size pipette tip used to deliver the volume
containing nucleic acids.                                        5    of fluid comprising a reagent used in molecular diagnostics.
1.1 Microfluidic Cartridge-Top Layer                                  Alternatively, all or a portion of the reagent ports 115 are
   The top layer 110 of an embodiment of the microfluidic             configured to be coupled to fluid conduits or tubing that
cartridge 100 functions to accommodate elements involved              deliver the volume of fluid comprising a reagent used in
in performing a molecular diagnostic procedure (e.g. PCR),            molecular diagnostics.
such that a sample containing nucleic acids, passing through     10      Preferably, the set of sample port-reagent port pairs 112 is
the cartridge, can be manipulated by the elements involved            located near a first edge of the top layer 110, such that the
in performing the molecular diagnostic procedure. The top             configuration of the sample port-reagent port pairs 112
layer 110 is preferably composed of a structurally rigid/stiff        functions to increase accessibility, for instance, by a pipettor
material with low autofluorescence, such that the top layer           delivering fluids to the microfluidic cartridge 100. In one
110 does not interfere with sample detection by fluorescence     15   specific example, the microfluidic cartridge 100 is config-
or chemiluminescence techniques, and an appropriate glass             ured to be aligned within a module, with the set of sample
transition temperature and chemical compatibility for PCR             port-reagent port pairs 112 accessible outside of the module,
or other amplification techniques. Preferably, the top layer          such that a multichamiel pipette head can easily access the
110 is composed of a polypropylene-based polymer, but the             set of sample port-reagent port pairs 112. Preferably, as
top layer 110 may alternatively be composed of any appro-        20   shown in FIG. lA, the set of sample port-reagent port pairs
priate material (e.g. cyclic olefin polymer). In a specific           112 is configured such that the sample ports 114 and the
embodiment, the top layer 110 is composed of 1.5 mm thick             reagent ports 115 alternate along the first edge of the top
polypropylene produced by injection molding, with a glass             layer 110. In an alternative embodiment, the set of sample
transition temperature between 136 and 163° C. The top                port-reagent port pairs 112 may not be located near an edge
layer 110 may alternatively be composed of any appropriate       25   of the top layer 110, and may further not be arranged in an
material, for example, a polypropylene based polymer. As              alternating fashion.
shown in FIGS. lB and lC, the top layer 110 preferably                   The fluid port 118 of the top layer 110 of the microfluidic
comprises a set of sample port-reagent port pairs 112, a fluid        cartridge functions to receive at least one of a wash fluid, a
port 118, a vent region 190, a heating region 195 crossing a          release fluid, and a gas used in a molecular diagnostic
capture segment 166 of a fluidic pathway 165, and a set of       30   procedure, such as PCR. In an embodiment, the wash fluid,
detection chambers 116.                                               the release fluid, and/or the gas are common to all samples
   Each sample-port-reagent port pair 113 of an embodiment            being analyzed during a run of the diagnostic procedure
of the top layer no comprises a sample port 114 and a reagent         using the microfluidic cartridge 100; in this embodiment, as
port 115. The sample port 114 functions to receive a volume           shown in FIG. lA, the fluid port 118 is preferably a shared
of a sample fluid potentially containing the nucleic acids of    35   fluid port, fluidically coupled to all fluidic pathways 165
interest for delivery of the volume of fluid to a portion of a        coupled to the sample port-reagent port pairs 112, and
fluidic pathway 165 coupled to the sample port-reagent port           configured to deliver the same wash fluid, release fluid,
pair 113. In a specific embodiment, the volume of a sample            and/or gas through the shared fluid port. Alternatively, as
fluid is a biological sample with magnetic beads for nucleic          shown in FIG. 2, the top layer may comprise more than one
acid isolation; however, the volume of fluid comprising a        40   fluid port 118, configured to deliver different wash fluids,
sample fluid may alternatively be any appropriate fluid               release fluids, and/or gases to individual or multiple fluidic
containing a sample with nucleic acids. Preferably, each              pathways 165 coupled to the set of sample port-reagent port
sample port 114 is isolated from all other sample ports, in           pairs 112.
order to prevent cross-contamination between samples of                  Preferably, the fluid port 118 is located along an edge of
nucleic acids being analyzed. Additionally, each sample port     45   the microfluidic cartridge 100, which functions to increase
114 is preferably of an appropriate geometric size and shape          accessibility to the fluid port by a system delivering fluids to
to accommodate a standard-size pipette tip used to deliver            the fluid port 118. In a specific embodiment, as shown in
the volume of a sample fluid without leaking. Alternatively,          FIG. lA, the fluid port is located approximately midway
all or a portion of the sample ports 114 are configured to be         along an edge of the microfluidic cartridge 100, different
coupled to fluid conduits or tubing that deliver the volume      50   from the edge along which the set of sample port-reagent
of a sample fluid.                                                    port pairs 112 is located. Alternatively, the fluid port 118
   Each sample-port reagent port pair 113 of an embodiment            may not be located along an edge of the microfluidic
of the top layer 110 also comprises a reagent port 115, as            cartridge 100. Additionally, the fluid port 118 is preferably
shown in FIG. lA. The reagent port 115 in a sample                    configured to be coupled to a syringe pump for fluid deliv-
port-reagent port pair 113 functions to receive a volume of      55   ery; however, the fluid port 118 may alternatively configured
fluid comprising a reagent used in molecular diagnostics, for         to couple to any appropriate system for fluid delivery.
delivery of the volume of fluid comprising a reagent to a             Preferably, the wash fluid is a wash buffer for washing bound
portion of a fluidic pathway 165 coupled to the sample                nucleic acid samples (i.e. nucleic acids bound to magnetic
port-reagent port pair 113. In a specific embodiment, the             beads), the release fluid is a reagent for releasing bound
volume of fluid comprising a reagent used in molecular           60   nucleic acids samples from the magnetic beads, and the gas
diagnostics is a sample of reconstituted molecular diagnostic         is pressurized air for moving fluids and demarcating separate
reagents mixed with nucleic acids released and isolated               reagents. Alternatively, the wash fluid, release fluid, and gas
using the microfluidic cartridge 100; however, the volume of          may be any appropriate liquids or gases used to carry out a
fluid comprising a reagent used in molecular diagnostics              molecular diagnostic procedure.
may alternatively be any appropriate fluid comprising            65      The heating region 195 of the top layer 110 functions to
reagents used in molecular diagnostics. Preferably, each              accommodate and position a heating element relative to
reagent port 115 is isolated from all other reagent ports, in         elements of the microfluidic cartridge 100. The heating
                                                      US 9,738,887 B2
                               5                                                                        6
element preferably heats a defined volume of fluid and the               in the set of detection chambers comprises a serpentine-
magnetic beads, which has traveled through the microfluidic              shaped channel 16 for facilitating analysis of a solution of
cartridge 100, according to a specific molecular diagnostic              nucleic acids mixed with reagents. In the first variation,
procedure protocol (e.g. PCR protocol), and is preferably an             three portions of the serpentine-shaped channel 16 are
element external to the microfluidic cartridge 100; alterna-        5    preferably wide and shallow to facilitate heating, and are
tively, the heating element may be integrated with the                   interconnected by two narrow portions, which function to
microfluidic cartridge and/or comprise a thermally conduc-               increase fluid flow resistance and reduce the proportion of
tive element integrated into the microfluidic cartridge 100.             nucleic acid not contained within the detection area. The first
The heating region 195 is preferably a recessed fixed region             variation functions to facilitate filling of the set of detection
of the top layer 110, downstream of the sample port-reagent         10   chambers in a manner that reduces the potential for trapped
port pairs 112, as shown in FIGS. lA and lB. Alternatively,              air bubbles, to facilitate rapid molecular diagnostic tech-
the heating region may not be fixed and/or recessed, such                niques, and to comply with current imaging technologies. In
that the heating region 195 sweeps across the top layer 110              a specific example of the first variation, each serpentine-
of the microfluidic cartridge 100 as the heating element is              shaped channel 16 is injected molded into the top layer 110
moved. The microfluidic cartridge 100 may altogether omit           15   of the microfluidic cartridge 100, and the three intercon-
the heating region 195 of the top layer 110, in alternative              nected portions of the serpentine-shaped channel 16 are each
embodiments using alternative processes (e.g. chemical                   1600 µm wide by 400 µm deep.
methods) for releasing nucleic acids from nucleic acid-                     In a second variation, each detection chamber 117 in the
bound magnetic beads.                                                    set of detection chambers has a depth between 0.400 mm
   The vent region 190 of an embodiment of the top layer            20   and 1.00 mm, and a diameter between 3.50 mm and 5.70
110 functions to remove unwanted gases trapped within a                  mm, to provide a volumetric configuration that facilitates
fluidic pathway 165 of the microfluidic cartridge, and may               reaction efficiency. In a specific example of the second
additionally function to position a defined volume of fluid              variation, each detection chamber 117 in the set of detection
within a fluidic pathway 165 of the microfluidic cartridge.              chambers 116 is configured to contain a total volume of 10
The vent region 190 is preferably located downstream of the         25   uL, and has a depth of 0.80 mm and a diameter of 3.99 mm;
heating region 195 in an embodiment where the heating                    however, in alternative embodiments, each detection cham-
region 195 is fixed on the top layer 110 of the microfluidic             ber 117 in the set of detection chambers 116 may be
cartridge 100, but alternatively may be located at another               configured to contain a total volume less than or greater than
appropriate position on the top layer 110 such that unwanted             10 uL.
gases are substantially removed from the microfluidic car-          30      Preferably, as shown in FIGS. lA and lB, the lower
tridge 100 during analysis. The top layer 110 may alterna-               regions of each detection chamber 117 in the set of detection
tively comprise more than one vent region 190 located at                 chambers 116 includes a PCR compatible film that is thin, to
appropriate positions in the top layer 110. Preferably, as               facilitate efficient thermocycling, and has low autofluores-
shown in FIGS. lA and lB, the vent region 190 is a recessed              cence, to facilitate light-based molecular diagnostic assays
region in the top layer 110, and further comprises a film           35   performed at the set of detection chambers 116. The PCR
covering the vent region 190. Preferably, the film covering              compatible film is preferably composed of a polypropylene
the vent region 190 is a gas-permeable but liquid-imperme-               based polymer thermally bonded to the bottom of the top
able film, such that unwanted gases may be released from                 layer, but may alternatively be composed of any appropriate
the microfluidic cartridge 100, but fluids remain within the             PCR-compatible material and bonded in any fashion. In one
microfluidic cartridge 100 and flow to the point of contact-        40   specific variation, the PCR compatible film is a cyclic olefin
ing the film. This functions to remove unwanted gases and                polymer (COP) film, thermally bonded to the top layer 110,
position a defined volume of fluid within a fluidic pathway              with a glass transition temperature suitable for a molecular
165 of the microfluidic cartridge. In a specific embodiment,             diagnostic protocol. In one alternative embodiment, depend-
the film covering the vent region is a hydrophobic porous                ing on the configuration of imaging, heating, and/or cooling
polytetrafluoroethylene-based material, synthesized to be           45   elements external to the microfluidic cartridge 100, the top
gas-permeable but liquid-impermeable. Alternatively, the                 and/or bottom of the detection chambers 117 in the set of
film covering the vent region may be gas and liquid perme-               detection chambers 116 may be entirely formed of a clear or
able, such that unwanted gases and liquids are expelled from             transparent material (e.g. glass or plastic) allowing trans-
the microfluidic cartridge 100 through the vent region 190.              mission of light. In a variation of this alternative embodi-
Other alternative embodiments of the microfluidic cartridge         50   ment, lensing, other optical components, or additional struc-
100 may altogether omit the vent region.                                 tures may also be incorporated into the detection chambers,
   The set of detection chambers 116 of an embodiment of                 to facilitate light transmission and/or focusing. In the varia-
the top layer 110 functions to receive a processed nucleic               tion of the alternative embodiment, a lens may be manufac-
acid sample, mixed with molecular diagnostic reagents, for               tured (e.g. injection molded) directly to form a surface of a
molecular diagnostic analysis. Preferably, the set of detec-        55   detection chamber 117.
tion chambers 116 is located along an edge of the top layer                 In the embodiment of the set of detection chambers 116
110, opposite the edge along which the set of sample                     that includes a PCR compatible film, the PCR compatible
port-reagent port pairs 112 is located, which allows sample              film may further include a thermally conductive component,
fluids dispensed into the microfluidic cartridge 100 to be               which functions to transfer heat from a heating element to
processed and mixed with molecular diagnostic reagents on           60   the detection chamber. Depending on the position of the
their way to a detection chamber 117 of the set of detection             heating element(s) relative to the microfluidic cartridge 100
chambers 116 and facilitates access to the detection cham-               during analysis, the thermally conductive component of the
bers by external elements performing portions of a molecu-               PCR compatible film may be integrated with just the upper
lar diagnostics protocol (e.g. heating and optics systems).              region of each detection chamber, just the lower region of
Alternatively, the set of detection chambers 116 may not be         65   each detection chamber, or both the upper and lower regions
located along an edge of the top layer 110. In a first variation,        of each Detection chamber. The thermally conductive com-
as shown in FIGS. lA and l1B, each detection chamber 117                 ponent of the PCR compatible film may comprise a wire
                                                         US 9,738,887 B2
                                 7                                                                         8
mesh with a substantially small wire diameter, as shown in                  ments, facilitate high thermocycling rates, facilitate optical
FIG. 3, thermally conductive particles distributed through                  detection, and/or facilitate filling in a manner that limits
the PCR compatible film (in a manner that still allows for                  bubble generation.
optical clarity), or any other appropriate thermally conduc-                   The top layer 110 of the microfluidic cartridge 100 may
tive component (e.g. thermally conductive beads integrated             5    further comprise a set of cartridge-aligning indentations 180,
into the PCR compatible film). The region laterally around                  which function to align the microfluidic cartridge 100 as it
the detection chamber may also further include one or more                  moves through an external module. As shown in FIG. 2 the
heat-transfer elements or air channels speed heat dissipation.              set of cartridge-aligning indentations 180 are preferably
Alternatively, a detection chamber 117 in the set of detection              located such that they do not interfere with any ports 112,
chambers 116 may not include a PCR compatible film with                10   118, the heating region, 195, the vent region 190, and/or the
a thermally conductive component. Preferably, each detec-                   set of detection chambers 116. In an embodiment, the top
tion chamber 117 is heated using a diced silicon wafer with                 layer 110 of the microfluidic cartridge preferably comprises
conductive channels flip-chip bonded to a detection chamber                 at least four cartridge-aligning indentations, located at points
to provide resistive heating; however, each detection cham-                 on the periphery of the top layer 110, and the cartridge-
ber 117 may alternatively be heated using any appropriate              15   aligning indentations are configured to be recessed regions
heating device or method, and may be assembled using any                    configured to mate with alignnient pins in a system external
appropriate method.                                                         to the microfluidic cartridge 100. Alternatively, the car-
   Preferably, each detection chamber 117 in the set of                     tridge-aligning indentations may be grooves, such that the
detection chambers 116 is thermally isolated from all other                 microfluidic cartridge 100 accurately slides into position
detection chambers, in order to prevent contamination of               20   along the grooves within a system external to the microflu-
data from a detection chamber 117 due to heat transfer from                 idic cartridge 100. In yet another alternative embodiment,
other detection chambers in the set of detection chambers                   the set of cartridge-aligning indentations 180 may be any
116. In one embodiment, each detection chamber 117 of the                   appropriate indentations that allow for positioning of the
set of detection chambers 116 is spaced far from adjacent                   microfluidic cartridge 100 within an external system. How-
detection chambers to limit thermal crosstalk. In another              25   ever, the microfluidic cartridge 100 may altogether omit the
alternative embodiment, the top layer 110 may comprises                     set of cartridge-aligning indentations 180, and rely upon
slots between adjacent detection chambers to separate the                   other features of the microfluidic cartridge 100 to facilitate
detection chambers with an air gap. In one variation, thermal               alignment.
isolation is achieved by surrounding the side walls of each                 1.2 Microfluidic Cartridge-Intermediate Substrate
detection chamber 117 with a thermally insulating material,            30      As shown in FIG. lB, an embodiment of the microfluidic
such as an insulating epoxy, putty, filler, or sealant. In                  cartridge also comprises an intermediate substrate 120,
another variation, the thermally insulating material has a low              coupled to the top layer 110 and partially separated from the
density, which functions to reduce heat transfer from other                 top layer 110 by a film layer 125, configured to form a waste
detection chambers. In yet another variation, thermal isola-                chamber 130. The intermediate substrate 120 functions to
tion is achieved by geometrically separating or displacing             35   serve as a substrate to which layers of the microfluidic
the detection chambers relative to each other within the top                cartridge may be bonded, to provide guides for the valve
layer 110 of the microfluidic cartridge 100, such that heat                 pins, and to provide a waste chamber volume into which a
transfer between detection chambers is hindered.                            waste fluid may be deposited. Preferably, the depth of the
   Preferably, each detection chamber 117 in the set of                     intermediate substrate 120 provides a waste chamber vol-
detection chambers 116 is also optically isolated from all             40   ume adequate to accommodate the volume of waste fluids
other detection chambers, in order to prevent contamination                 generated within the microfluidic cartridge 100. Addition-
of data from a detection chamber 117 due to light transfer                  ally, the depth of the intermediate substrate 120 provides a
from other detection chambers in the set of detection cham-                 low profile for the microfluidic cartridge 100 to facilitate
bers 116. Preferably, optical isolation is achieved with                    movement throughout a compact molecular diagnostic sys-
detection chambers having substantially vertical walls, and            45   tern. Preferably, the intermediate substrate 120 of the micro-
separating each detection chamber 117 in the set of detection               fluidic cartridge 100 is also configured such that the foot-
chambers from each other. However, in one variation, the                    print of microfluidic cartridge 100 adheres to microtiter plate
sidewalls of each detection chamber 117 in the set of                       standards, to facilitate automated handling of the microflu-
detection chambers 116 are either composed of or sur-                       idic cartridge 100. The intermediate substrate 120 is pref-
rounded by a material with low autofluorescence and/or poor            50   erably composed of a low-cost, structurally stiff material,
optical transmission properties to achieve optical isolation.               such as polypropylene. However, similar to the top layer
In another variation, the sidewalls of each detection chamber               120, the intermediate substrate may be alternatively com-
117 are surrounded by an optically opaque material, thus                    posed of a structurally stiff material with low autofluores-
allowing transmission of light to a detection chamber 117                   cence, such that the intermediate substrate 120 does not
through only the top and bottom regions of the detection               55   interfere with sample detection by fluorescence techniques,
chamber 117. Alternatively, the microfluidic cartridge 100                  and an appropriate glass transition temperature for PCR
may not further comprise any provisions for optical isolation               techniques. In one variation of this alternative embodiment,
of each detection chamber 117 in the set of detection                       the intermediate substrate 120 is composed of a cyclic olefin
chambers 116, aside from constructing the set of detection                  polymer (COP), produced by injection molding, with a glass
chambers 116 with a material having low autofluorescence.              60   transition temperature between 136 and 163° C. In yet
   Additionally, each detection chamber 117 in the set of                   another alternative embodiment, the intermediate substrate
detection chambers 116 may be further optimized to meet                     120 may be composed of any appropriate material, for
volumetric capacity requirements, facilitate high thermocy-                 example, a polycarbonate based polymer.
cling rates, facilitate optical detection, and facilitate filling in           Preferably, the intermediate substrate 120 of the micro-
a manner that limits bubble generation. Alternatively each             65   fluidic cartridge 100 is coupled to the top layer 110 and
detection chamber 117 in the set of detection chambers 116                  partially separated from the top layer 110 by a film layer 125.
may not be optimized to meet volumetric capacity require-                   The film layer 125 functions to isolate individual fluidic
                                                    US 9,738,887 B2
                              9                                                                     10
pathways 165 of the microfluidic cartridge, to prevent leak-           and accessible by each fluidic pathway 165 of the micro-
age, to provide an appropriate environment for sample                  fluidic cartridge 100, such that all waste fluids generated
processing and conducting a molecular diagnostic protocol,             within the microfluidic cartridge 100 are deposited into a
and to provide access between a microfluidic channel (of a             common waste chamber; however, each fluidic pathway 165
fluidic pathway 165) above the film layer 125 and elements        5    of the microfluidic cartridge 100 may alternatively have its
below the film layer 125 (e.g. waste chamber and/or fluidic            own corresponding waste chamber 130, such that waste
pathway occluder). Preferably, the film layer is a polypro-            fluids generated within a fluidic pathway 165 of the micro-
pylene (PP) with an appropriate glass transition temperature,          fluidic cartridge 100 are isolated from waste fluids generated
such that it is PCR compatible and thermally bondable to the           within other fluidic pathways 165 of the microfluidic car-
top layer 110; however, the film layer may alternatively be       10   tridge 100. In a specific embodiment of the microfluidic
any appropriate material. In a specific embodiment, the film           cartridge 100 with a continuous waste chamber, the waste
layer 125 is a polypropylene film between 30 and 100                   chamber has a volumetric capacity of approximately 25 mL;
microns thick and die cut to produce openings at a set of              however, the waste chamber 130 of another embodiment
occlusion positions, to provide access between a microflu-             may have a different volumetric capacity. The intermediate
idic channel of a fluidic pathway 165 above the film layer        15   substrate 120 further comprises a waste vent 135, which
125 and elements below the film layer 125. In this specific            provides access between a microfluidic channel of a fluidic
embodiment, the openings are slightly oversized prior to               pathway 165 above the film layer 125 and the waste chamber
assembly, in order to allow for constriction during assembly           130. Preferably, the intermediate substrate 130 comprises
(due to thermal and pressure effects) and to provide higher            more than one waste inlet 136, such that the waste chamber
tolerance during assembly of microfluidic cartridge layers.       20   is accessible at more than one location along a fluidic
Alternatively, the film layer is any appropriate material such         pathway 165 through the waste inlets 136. Alternatively, the
that it substantially isolates individual fluidic pathways, and        intermediate substrate 120 may include a single waste inlet
is easily processable to provide access between a microflu-            136, such that all waste fluids generated within the micro-
idic channel of a fluidic pathway 165 above the film layer             fluidic cartridge 100 are configured to travel through the
and elements below the film layer 125.                            25   single waste inlet 136 into the waste chamber 130. Also, as
   Preferably, the top layer 110, the film layer 125, and the          shown in FIG. lB, the intermediate substrate 120 may
intermediate substrate are bonded together, such that the top          comprise a waste vent 131, such that the waste chamber 130
layer 110, film layer, 125, and intermediate substrate form a          is vented to prevent pressure build up in the waste chamber
bonded unit with a hermetic seal to prevent fluid leakage. A           as waste fluid is added.
hermetic seal is preferably formed using a silicone rubber        30      As shown in FIGS. lB and 4, the waste chamber 130
layer coupled to the film layer 125, but may alternatively be          formed by the intermediate substrate 120 preferably has a
formed using an alternative material or method. In a specific          corrugated surface 137, such that the waste chamber 130 is
embodiment, a hermetic seal formed using a silicone rubber             not only configured to receive and isolate a waste fluid, but
layer is only required at locations of openings within the film        also functions to 1) provide structural stability for the
layer (e.g, at locations where an external occluder interacts     35   microfluidic cartridge 100 and 2) allow elements external to
with the microfluidic cartridge). Preferably, in an embodi-            the microfluidic cartridge 100 to enter spaces formed by the
ment where the top layer 110, the film layer 125, and the              corrugated surface 137, for greater accessibility to elements
intermediate substrate 120 are substantially identical mate-           of the microfluidic cartridge 100. Also shown in FIGS. lB
rials (e.g. polypropylene), at least one of thermal bonding,           and 4, each of the ridges in the corrugated surface 137 may
adhesives, and ultrasonic welding are used to coupled the         40   not have the same dimensions, as a result of the locations of
layers 110, 125, 120 together. In an embodiment where the              elements within and external to the microfluidic cartridge
top layer 110, the film layer 125, and the intermediate                100. In an embodiment of the waste chamber 130 with a
substrate 120 are substantially different materials-a com-             corrugated surface 137, at least two ridges of the corrugated
bination of thermal bonding methods and adhesives may be               surface 137 are preferably the same height, such that the
used to bond the top layer 110, the film layer 125, and the       45   microfluidic cartridge 100 sits substantially level on a flat
intermediate substrate 120 of the microfluidic cartridge 100           base. In an alternative embodiment, all ridges of the corru-
together. In an alternative embodiment, the top layer 110, the         gated surface 137 of the waste chamber 130 are identical, for
film layer 125, and the intermediate substrate 120 of the              structural symmetry, and in yet another embodiment, the
microfluidic cartridge 100 may be thermally bonded                     waste chamber 130 may not have a corrugated surface 137.
together in a single step. In yet another alternative embodi-     50      In one preferred embodiment, the intermediate substrate
ment, the top layer 110, the film layer 125, and the inter-            120 of the microfluidic cartridge 100 further comprises a set
mediate substrate 120 may alternatively be modular, in                 of valve guides, which function to direct a series of external
applications where a portion of the microfluidic cartridge             pins or other indenters through the valve guides at a set of
100 is partially reusable (e.g. in an application where the            occlusion positions 141, thus affecting flow through a micro-
waste chamber may be discarded after use, but the top layer       55   fluidic channel of a fluidic pathway 165 at the set of
and film may be reused). In yet another alternative embodi-            occlusion positions 141. The set of valve guides 127 may
ment, the top layer 110, the film layer 125, and the inter-            also function to facilitate alignment of the microfluidic
mediate substrate 120 may only be partially bonded, such               cartridge 100 within an external molecular diagnostic mod-
that a molecular diagnostic system, into which the micro-              ule. In a first embodiment, as shown in FIG. lB, the set of
fluidic cartridge 100 is loaded, is configured to compress the    60   valve guides 127 comprises holes within the intermediate
top layer 110, the film layer 125, and the intermediate                substrate 120 at the set of occlusion positions 141, with
substrate 120 together, preventing any fluid leakage.                  sloped edges configured to direct a pin or indenter through
   As shown in FIG. lB, the intermediate substrate 120 of an           the holes. In the first embodiment, the set of valve guides
embodiment of the microfluidic cartridge 100 is configured             127 may be produced in the intermediate substrate 120 by
to form a waste chamber 130, which functions to receive and       65   injection molding, or may alternatively be produced by
isolate waste fluids generated within the microfluidic car-            drilling, countersinking, chamfering, and/or beveling. In
tridge 100. The waste chamber 130 is preferably continuous             another embodiment, the set of valve guides 127 comprises
                                                      US 9,738,887 B2
                              11                                                                      12
grooves with holes, such that a pin or indenter is configured               The normally closed position 43 of the set of occlusion
to travel along a groove and through a hole that defines the             positions 141, functions to be normally closed, but to be
valve guide. In a simplified alternative variation, the set of           forced open in response to fluid delivery by a fluid delivery
valve guides 127 may comprise holes through the interme-                 system. In one variation, the normally closed position 43
diate substrate 120, wherein the holes do not have sloped           5    may be formed by manufacturing (e.g. injection molding)
edges. In yet another simplified alternative variation, the set          the top layer 100, such that the top layer material at a
of valve guides 127 may comprise a slot configured to                    normally closed position 43 extends down to the elastomeric
provide access to the elastomeric layer 140 by a group of                layer 140. If an occluding object is held away from the
occluding objects (e.g. pins or indenters ), rather than a single        normally closed position 43, the occlusion position is closed,
                                                                    10   but can be forced open due to fluid pressure applied by a
occluding object.
                                                                         fluid delivery system (e.g. syringe pump). When not in
1.3 Microfluidic Cartridge-Elastomeric and Bottom Layers
                                                                         operation, however, the normally closed position 43 is
   As shown in FIGS. lB and SA-SD, an embodiment of the
                                                                         configured to prevent leakage and/or fluid bypass. The
microfluidic cartridge 100 also comprises an elastomeric                 normally closed position may also be held closed by an
layer 140 partially situated on the intermediate substrate          15   occluding object, to prevent leakage even under pressure
120, which functions to provide a deformable substrate that,             provided by a fluid delivery system, or under pressure
upon deformation, occludes a microfluidic channel of a                   experienced during a high temperature step (e.g., thermo-
fluidic pathway 165 contacting the elastomeric layer 140 at              cycling) to prevent evaporation of a sample undergoing
an occlusion position of a set of occlusion positions 141.               thermocycling.
Preferably, the elastomeric layer 140 comprises an inert,           20      The microfluidic cartridge 100 may further comprise a
liquid impermeable material, of an appropriate thickness,                bottom layer 170 configured to couple to the intermediate
that can be heated to temperatures encountered during                    substrate, which functions to allow waste to be contained
manufacturing and/or specified in a molecular diagnostic                 within the microfluidic cartridge 100, and allow microfluidic
protocol, without substantial damage (i.e. compromised                   cartridges to be stacked. The bottom layer thus facilitates
surface and/or loss of mechanical robustness) and is chemi-         25   reception, isolation, and containment of a waste fluid within
cally compatible with a PCR assay. Preferably, the elasto-               the waste chamber. Preferably, the bottom layer 170 is
meric layer 140 is non-continuous, such that portions of the             composed of the same material as the intermediate substrate
elastomeric layer 140 are positioned relative to the interme-            120 for cost and manufacturing considerations, and bonded
diate substrate 120 in a manner that directly covers holes               to the intermediate substrate 120 in a manner that provides
provided by the set of valve guides 127. Alternatively, the         30   a hermetic seal, such that a liquid within the waste chamber
elastomeric layer 140 is a continuous layer, spanning a                  130 does not leak out of the waste chamber 130. In a specific
majority of the footprint of the microfluidic cartridge 100              embodiment, the bottom layer 170 and the intermediate
while covering holes provided by the set of valve guides                 substrate 120 are both composed of a polypropylene-based
127. In a specific embodiment, the elastomeric layer 140                 material, and bonded together using an adhesive. In an
comprises 500 micron thick strips of a low-durometer sili-          35   embodiment of the microfluidic cartridge 100 where the
cone that can be heated to at least 120° C. without substan-             waste chamber 130 has a corrugated surface, the bottom
tial damage, which are bonded to a portion of the interme-               layer 170 preferably only seals voids defining the waste
diate substrate 120 using a silicone-based adhesive and                  chamber 130, such that non-waste chamber regions (i.e.
slightly compressed between the film layer 125 and the                   non-waste housing regions) are not covered by the bottom
intermediate substrate 120. In a variation of the specific          40   layer 170. Alternatively, the microfluidic cartridge 100 may
embodiment, the elastomeric layer 140 may alternatively be               omit the bottom layer 170, such that any waste fluid that
held in place solely by pressure between the intermediate                enters the waste chamber 130 completely leaves the micro-
layer 120 and the top layer 110. Preferably, the elastomeric             fluidic cartridge 100 and is collected off-cartridge by a
layer 140 is reversibly deformable over the usage lifetime of            waste-collecting subsystem of an external molecular diag-
the microfluidic cartridge 100, such that any occlusion of a        45   nostic system. In this alternative embodiment, the interme-
microfluidic channel of a fluidic pathway 165 contacting the             diate substrate 120 is configured to fluidically couple to the
elastomeric layer 140 is reversible over the usage lifetime of           waste-collecting subsystem.
the microfluidic cartridge. Alternatively, the elastomeric               1.4 Microfluidic Cartridge-Magnet Housing
layer 140 may not be reversibly deformable, such that an                    The magnet housing region 150 of the microfluidic car-
occlusion of a microfluidic channel of a fluidic pathway 165        50   tridge 100 functions to provide access to and/or house at
contacting the elastomeric layer 140 is not reversible.                  least one magnet 152 providing a magnetic field 156 for
   The set of occlusion positions 141 preferably comprises at            purification and isolation of nucleic acids. Preferably, the
least two types of occlusion positions, as shown in FIG. lC,             magnet housing region 150 is defined by the film layer and
including a normally open position 42 and a normally closed              the intermediate substrate, such that the film layer and the
position 43. As shown in FIGS. SA-SD, the elastomeric layer         55   intermediate substrate form the boundaries of the magnet
140 at a normally open position 42 of the set of occlusion               housing region 150. In an embodiment of the microfluidic
positions 141 may be closed upon occlusion by an occluding               cartridge 100 comprising a bottom layer 170, the magnet
object (FIGS. SB and SD). Preferably, a normally open                    housing region 150 may further be defined by the bottom
position 42 is configured to withstand pressures that can be             layer 170, such that the bottom layer partially forms a
generated by a fluid delivery system (e.g. a syringe pump)          60   boundary of the magnet housing region 150. The magnet
without leaking, upon occlusion by an occluding object at                housing region 150 is preferably a rectangular prism-shaped
the normally open position 42. In one specific example, a 1h             void in the microfluidic cartridge 150, and accessible only
barrel-shaped pin head may be used to fully occlude a                    through one side of the microfluidic cartridge 100, as shown
normally open position 42 having an arched cross section, as             in FIG. lB. Preferably, the magnet housing region 150 can
in FIG. SC, with near constant pressure on the portion of the       65   be reversibly passed over a magnet 152 to house the magnet
elastomeric layer compressed between the occluding object                152, and retracted to remove the magnet 152 from the
and occluding position.                                                  magnet housing region 150; however, the magnet 152 may
                                                    US 9,738,887 B2
                             13                                                                     14
alternatively be irreversibly fixed within the magnet housing         located primarily on the bottom side of the top layer (in the
region 150 once the magnet 152 enters the magnet housing              orientation shown in FIG. lB). In the orientation of the
region 150.                                                           microfluidic cartridge 100 shown in FIG. lB, a microfluidic
   Preferably, the magnet housing region 150 is bounded on            channel on top of the top layer 110 may be further covered
at least two sides by the waste chamber 130, and positioned      5    by second film layer 168 that seals the microfluidic channel
near the middle of the microfluidic cartridge 100, such that          on top of the top layer 110. The second film layer 168 may
a fluidic pathway 165 passing through the magnetic field 156          be comprise a cyclic olefin polymer (COP) film, thermally
passes through the magnetic field 156 at least at one point           or adhesively bonded to the top layer 110, or alternatively
along an intermediate portion of the fluidic pathway 165.             may comprise another material that is bonded to the top
Preferably, the magnet housing region 150 also substantially     10   layer 110. The use of film layers 125, 168 to cover micro-
spans at least one dimension of the microfluidic cartridge,           fluidic channels on either side of the top layer 110 facilitates
such that multiple fluidic pathways 165 of the microfluidic           manufacturing, such that long stretches of a fluidic pathway
cartridge 100 cross the same magnet housing region 150,               165 do not need to be produced within the interior of the top
magnet 152, and/or magnetic field 156. Alternatively, the             layer 110. Preferably, microfluidic channels may be etched,
magnet housing region 150 may be configured such that a          15   formed, molded, cut, or otherwise shaped into the rigid
magnet within the magnet housing region 150 provides a                structure of the top layer 110, and either remain on one side
magnetic field spanning all fluidic pathways 165 of the               of the top layer 110, or pass through the thickness of the top
microfluidic cartridge in their entirety. In alternative              layer 110.
embodiments, the microfluidic cartridge may comprise more                In one variation, in the orientation of the microfluidic
than one magnet housing region 150, a magnet housing             20   cartridge 100 shown in FIG. l1B, a fluidic pathway 165 is
region 150 may be configured to receive and/or house more             preferably located primarily on the bottom side of the top
than one magnet 152, and/or may not be positioned near the            layer 110, comprising a segment running to a vent region
middle of the microfluidic cartridge 100. In yet another              190 on the top side of the top layer 110. All other segments
alternative embodiment, the magnet housing region 150 may             of the fluidic pathway 165 are preferably located on the
permanently house a magnet 152, such that microfluidic           25   bottom side of the top layer 110, allowing the fluidic
cartridge comprises a magnet 152, integrated with the inter-          pathway 165 to be sealed by the film layer 125 without
mediate substrate 120. In embodiments where the magnet                requiring a separate film layer to seal channels located on the
152 is retractable from the microfluidic cartridge 100, the           top of the top layer 110.
magnet 152 may be a permanent magnet or an electromag-                   In another variation, in the orientation of the microfluidic
net. In embodiments where the magnet 152 is configured to        30   cartridge 100 shown in FIG. lB, a fluidic pathway 165 is
be integrated with the microfluidic cartridge 100, the magnet         preferably located primarily on the bottom side of the top
152 is preferably a permanent magnet, which provides a                layer 110, comprising a segment running to a detection
stronger magnetic field per unit volume.                              chamber 163 on the top side of the top layer 110 and a
1.5 Microfluidic Cartridge-Fluidic Pathways                           segment running away from the detection chamber 164 on
   The set of fluidic pathways 160 of the microfluidic           35   the top side of the top layer 110. In this variation, the fluidic
cartridge 100 functions to provide a fluid network into which         pathway 165 thus crosses the thickness of the top layer 110
volumes of sample fluids, reagents, buffers and/or gases              upstream of the first segment running to the detection
used in a molecular diagnostics protocol may be delivered,            chamber 163, and crosses the thickness of the top layer 110
out of which waste fluids may be eliminated, and by which             downstream of the segment running away from the detection
processed nucleic acid samples may be delivered to a             40   chamber 164, and crosses the thickness of the top layer 110
detection chamber for analysis, which may include ampli-              to couple to a sample port 114 and a reagent port 115 on the
fication and/or detection. Preferably, each fluidic pathway           top side of the top layer 110. In another variation, as shown
165 in the set of fluidic pathways 160 is formed by at least          in FIG. 6C, a fluidic pathway 165 is preferably located
a portion of the top layer, a portion of the film layer, and a        primarily on the bottom side of the top layer 110, comprising
portion of the elastomeric layer 140, such that each fluidic     45   only a segment running away from the detection chamber
pathway 165 may be occluded upon deformation of the                   164 on the top side of the top layer 110. In this other
elastomeric layer 140 at a set of occlusion positions 141.            variation, the fluidic pathway 165 thus crosses the thickness
Additionally, at least one fluidic pathway 165 in the set of          of the top layer 110 downstream of the second portion, and
fluidic pathways 160 is preferably fluidically coupled to a           crosses the thickness of the top layer 110 to couple to a
sample port-reagent port pair 113 of the set of sample           50   sample port 114 and a reagent port 115 on the top side of the
port-reagent port pairs 112, a fluid port 118, a waste chamber        top layer 110. Alternatively, other embodiments may com-
130, and a detection chamber 117 of the set of detection              prise a fluidic pathway 165 with a different configuration of
chambers 116. Furthermore, at least one fluidic pathway 165           portions on the top side of the top layer 110 and/or portions
in the set offluidic pathways 160 is preferably configured to         on the bottom side of the top layer 110.
be occluded upon deformation of the elastomeric layer 140,       55      As shown in FIGS. IC, 6C, 7 and 9, a fluidic pathway 165
configured to transfer a waste fluid to the waste chamber 30,         of the set offluidic pathways 160 is branched and preferably
comprises a capture segment 166 passing through the heat-             comprises an initial segment 174 fluidically coupled to a
ing region 195 and a magnetic field 156, and is configured            fluid channel 119 coupled to a fluid port 118, a sample
to pass through the vent region 190 upstream of a detection           segment 175 coupled to a sample port 114, a reagent
chamber 117. Alternative embodiments may omit preferred          60   segment 176 coupled to a reagent port 115, a capture
elements of the embodiment of the fluidic pathway 165                 segment 166 passing through at least one of the heating
described above, such as a vent region 190 or a heating               region 195 and a magnetic field 156, a vent segment 177
region 195, or add additional elements to the embodiment of           configured to pass through the vent region 190, a segment
the fluidic pathway 165 described above.                              running to a detection chamber 163, a segment running away
   A fluidic pathway 165 of the set of fluidic pathways 160      65   from the detection chamber 164, and at least one waste
may comprise portions (i.e. microfluidic channels) that are           segment 178, 179 configured to transfer a waste fluid to a
located on both sides of the top layer 110, but is preferably         waste chamber 130. Individual segments of the fluidic
                                                    US 9,738,887 B2
                             15                                                                     16
pathway 165 are preferably configured to pass through at               165, for precise metering of the amount of release reagents
least one occlusion position of the set of occlusion positions         used in a molecular diagnostic procedure using a low
141, to controllably direct fluid flow through portions of the         volume of sample.
fluidic pathway 165. A fluidic pathway 165 may also further               In the first embodiment, the set of occlusion positions 141
comprise an end vent 199, which functions to prevent any          5    comprises a first occlusion position 142 located along the
fluid from escaping the microfluidic channel.                          initial segment 174 between points at which the initial
   The initial segment 174 of the fluidic pathway 165                  segment couples to the fluid channel 119 and to the capture
functions to deliver common liquids and/or gases from a                segment 166. The set of occlusion positions 141 also com-
fluid port 118 through at least a portion of the fluidic               prises a second occlusion position 143 located along the
                                                                  10   sample segment 175, a third occlusion position 144 located
pathway 165, the sample segment 175 functions to deliver a
                                                                       along the reagent segment 176, a fourth occlusion position
volume of a sample fluid (e.g. sample comprising nucleic
                                                                       145 located along the first waste segment 178, and a fifth
acids bound to magnetic beads) to a portion of the fluidic
                                                                       occlusion position 146 located along the second waste
pathway 165, and the reagent segment 176 functions to                  segment 179. In the first embodiment, the set of occlusion
deliver a volume of fluid comprising a reagent to a portion       15   positions 141 also comprises a sixth occlusion position 147
of the fluidic pathway 165. The capture segment 166 func-              located along the vent segment 177 upstream of the vent
tions to facilitate isolation and purification of nucleic acids        region 190, a seventh occlusion position 148 located along
from the volume of the sample fluid, and may be s-shaped               the segment running to the detection chamber 163, and an
and/or progressively narrowing, to increase the efficiency             eighth occlusion position 149 located along the segment
and/or effectiveness of isolation and purification. Alterna-      20   running away from the detection chamber 164. In the first
tively, the capture segment 166 may altogether be replaced             embodiment, the first, second, third, fifth, and sixth occlu-
by a substantially straight portion 166 or any other geomet-           sion positions 142, 143, 144, 146, 147 are normally open
ric shape or configuration that functions to facilitate isola-         positions 42 and the fourth, seventh, and eighth occlusions
tion and purification of nucleic acids from the volume of the          positions 145, 148, 149 are normally closed positions 43, as
sample fluid. The capture segment 166 of the fluidic path-        25   shown in FIG. lC.
way 165 preferably has an aspect ratio less than one, which               The occlusion positions of the set of occlusion positions
functions to facilitate capture of magnetic particles, but may         141 of the first embodiment are preferably located such that
alternatively have an aspect ratio that is not less than one.          occluding subsets of the set of occlusion positions 141
   The vent segment 177 functions to deliver a processed               defines unique truncated fluidic pathways to controllably
sample fluid through the vent region 190 for gas removal.         30   direct fluid flow. For example, as shown in FIG. lD,
The segment running to a detection chamber 163 functions               occluding the fluidic pathway 165 at the first, third, fourth,
to deliver a processed sample fluid to the detection chamber           and sixth occlusion positions 142, 144, 145, 147 forms a
117 with a reduced quantity of gas bubbles, and the segment            truncated pathway by which a volume of a sample fluid,
running away from the detection chamber 164 functions to               comprising nucleic acids bound to magnetic beads and
deliver a fluid away from the detection chamber 117. The          35   delivered into the sample port 114, may flow past the second
segments may be arranged in at least one of several con-               occlusion positions 143 into the capture segment 166 for
figurations to facilitate isolation, processing, and amplifica-        isolation and purification of nucleic acids using the heating
tion of a nucleic acid sample, as described in three exem-             region 195 and the magnetic field 156. Nucleic acids bound
plary embodiments below:                                               to magnetic beads may thus be trapped within the capture
   A first embodiment, as shown in FIG. lC, of a fluidic          40   segment 166 by the magnetic field 156, while other sub-
pathway 165 preferably comprises an initial segment 174                stances in the volume of sample fluid may pass into the
fluidically coupled to a fluid channel 119 coupled to a shared         waste chamber 130 by passing the fifth occlusion position
fluid port 118, a sample segment 175 coupled to a sample               146. Following this subset of occlusion positions, the occlu-
port 114 and to the initial segment 174, and ans-shaped                sion at the first occlusion position 142 may be reversed, as
capture segment 166, configured to pass through the heating       45   shown in FIG. lE, and the fluidic pathway 165 may be
region 195 and a magnetic field 156, coupled to the initial            occluded at the second occlusion position 143 to form a
segment 174 and the sample segment 175. In a variation of              second truncated pathway by which a wash fluid may be
the first embodiment, the s-shaped capture segment 166 may             delivered through the fluid port 118, into the capture seg-
comprise an initial wide arc 166 to provide a greater surface          ment 166 (thus washing the trapped magnetic beads), and
area for magnetic bead capture. In another variation of the       50   into the waste chamber 130 by passing the fifth occlusion
first embodiment, the capture segment 166 may alternatively            position 146. The occlusion at the second occlusion position
be a progressively narrowing s-shaped capture segment 166.             143 may then be reversed, and the first occlusion position
The first embodiment of the fluidic pathway 165 also                   142 may be occluded (as shown in FIG. lD), so that other
comprises a reagent segment 176 coupled to a reagent port              fluidic pathways in the set of fluidic pathways 160 may be
115 and to the capture segment 166, a vent segment 177            55   washed. After all fluidic pathways have been washed, a
coupled to the reagent segment 176 and configured to pass              volume of air may be transferred through the fluid port 118
through the vent region 190, a segment running to a detec-             to prevent mixture of a wash solution with a release solution.
tion chamber 163 from the vent region 190, a winding                      Thereafter in the first embodiment, as shown in FIG. lE,
segment running away from the detection chamber 164, and               the fluidic pathway 165 may be occluded at the second
an end vent 199 coupled to the segment running away from          60   occlusion position 143 and the occlusion at the first occlu-
the detection chamber 164. The first embodiment of the                 sion 142 may be reversed, thus creating a third truncated
fluidic pathway 165 also comprises a first waste segment               pathway as shown in FIG. lD. A release solution may then
178 configured to couple the initial segment 174 to the waste          be delivered through the fluid port 118, into the capture
chamber 130, and a second waste segment 179 configured to              segment 166, and to the waste chamber 130 by passing the
couple the capture segment 166 to the waste chamber 130.          65   fifth occlusion position 146. The release solution may then
The first waste segment 178 preferably functions to allow              be sealed within a fourth truncated pathway (including the
evacuation of excess release fluids from a fluidic pathway             capture segment 166) of the fluidic pathway 165 by occlud-
                                                     US 9,738,887 B2
                              17                                                                    18
ing the fluidic pathway at the fifth occlusion position 146, as         facilitates other operations without changing the layout of
shown in FIG. lF. A release solution may then be delivered              the fluidic pathway 165 of a microfluidic cartridge embodi-
to other fluidic pathways of the set of fluidic pathways 160.           ment. Thus, multiple unique operations may be performed
   Thereafter, as shown in FIG. lG, the occlusion at the                using the same microfluidic cartridge, by occluding fluidic
fourth occlusion position 145 may be reversed, creating a          5    pathways 160 at varied subsets of a set of occlusion posi-
fifth truncated pathway, and release solution within the                tions 141.
fluidic pathway 165 may be metered by pumping air through                  A second embodiment, as shown in FIG. 6C, of a fluidic
the fluid port 118, which functions to push a portion of the            pathway 165' preferably comprises an initial segment 174'
release solution into the waste chamber 130. A volume of                fluidically coupled to a fluid channel 119' coupled to a
release solution will still be maintained within the capture       10   shared fluid port 118', a sample segment 175' coupled to a
segment 166 at this stage. As shown in FIG. lH, the first and           sample port 114' and to the initial segment 174', and a
the fourth occlusion positions 142, 145 may then be                     capture segment 166', configured to pass through the heating
occluded to form a sixth truncated pathway sealing the                  region 195 and a magnetic field 156, coupled to the initial
volume of release solution, with the captured magnetic                  segment 174'. The second embodiment of the fluidic path-
beads bound to nucleic acids, within the capture segment           15   way 165' also comprises a reagent segment 176' coupled to
166. The volume of the remaining release solution is there-             a reagent port 115' and to the turnabout portion 176', a vent
fore substantially defined by the microchannel volume                   segment 177' coupled to the reagent segment 176' and to the
between junctions in the fluidic pathway 165 near the fourth            capture segment 166' and configured to pass through the
and sixth occlusion positions 145, 147, and may be any                  vent region 190, a segment running to a detection chamber
small volume but in a specific variation is precisely metered      20   163' from the vent region 190, a segment running away from
to be 23+/-l microliters. Release solution may be sealed                the detection chamber 164', and an end vent 199 coupled to
within capture segments of other fluidic pathways using a               the segment running away from the detection chamber 164'.
similar process. A heater may then be provided at the sixth             The second embodiment of the fluidic pathway 165' also
truncated pathway, inducing a pH shift within the sixth                 comprises a first waste segment 178', coupled to the initial
truncated pathway to unbind nucleic acids from the mag-            25   segment 174' at a point between points connecting the initial
netic beads.                                                            segment 174' to the sample segment 175' and to the capture
   Thereafter in the first embodiment, as shown in FIG. 11,             segment 166'. The first waste segment 178' is configured to
the occlusions at the first and third occlusion positions 142,          couple the initial segment 174' to the waste chamber 130.
144 may be reversed, defining a seventh truncated pathway,              The second embodiment of the fluidic pathway 165' also
and the entire released nucleic acid sample (e.g. -20 micro-       30   comprises a second waste segment 179' configured to couple
liters) may be aspirated out of the microfluidic cartridge              the capture segment 166' to the waste chamber 130', and an
through the reagent port 115. This released nucleic acid                end vent segment 197' coupled to the capture segment 166'
sample is then used to reconstitute a molecular diagnostic              downstream of the point of connection to the second waste
reagent stored off of the microfluidic cartridge 100. During            segment 179', and coupled to an end vent 199. The end vent
the reconstitution, the occlusion at the sixth occlusion posi-     35   segment 197' functions to provide fine metering of a fluid
tion 147 may be reversed, and the fluidic pathway 165 may               flowing through the fluidic pathway 165'.
be occluded at the first occlusion position 142 to form an                 In the second embodiment, the set of occlusion positions
eighth truncated pathway, as shown in FIG. lJ. Once recon-              141' comprises a first occlusion position 142' located along
stitution of the molecular diagnostic reagent with the                  the initial segment 174' between points at which the initial
released nucleic acid sample is complete and well mixed, the       40   segment couples to the fluid channel 119' and to the sample
reconstituted mixture may then be dispensed through the                 segment 175'. The set of occlusion positions 141' also
reagent port 115, through the eighth truncated pathway, and             comprises a second occlusion position 143' located along the
to the detection chamber 117, by using a fluid handling                 sample segment 175', a third occlusion position 144' located
system to push the seventh occlusion position (normally                 along the reagent segment 176', a fourth occlusion position
closed) open. The detection chamber 117 is completely filled       45   145' located along the first waste segment 178', and a fifth
with the mixed reagent-nucleic acid sample, after which the             occlusion position 146' located along the second waste
fluidic pathway 165 is occluded at the third, sixth, seventh            segment 179'. In the second embodiment, the set of occlu-
and eighth occlusion positions 144, 147, 148, 149, defining             sion positions 141' also comprises a sixth occlusion position
ninth truncated pathway, as shown in FIG. lK. Other path-               147' located along the vent segment 177' upstream of the
ways of the set of fluidic pathways 165 may be similarly           50   vent region 190, a seventh occlusion position 148' located
configured to receive a reagent-nucleic acid mixture. An                along the segment running to the detection chamber 163',
external molecular diagnostic system and/or module may                  and an eighth occlusion position 149' located along the
then perform additional processes, such as thermocycling                segment running away from the detection chamber 164'.
and detection, on the volume of fluid within the detection              Additionally, in the second embodiment, the set of occlusion
chamber 117.                                                       55   positions 141 comprises a ninth occlusion position 157'
   An alternative variation of the first embodiment may                 located along the sample segment 175' between the sample
further comprise additional occlusion positions or alterna-             port 114 and the second occlusion position 143, a tenth
tive variations of the set of occlusion positions 141, such that        occlusion position 158' located along the end vent segment
occlusion at the additional occlusion positions permanently             197', and an eleventh occlusion position 159' located along
seals the waste chamber from the fluidic pathway 165. Other        60   the capture segment 166' between points at which the
alternative variations of the first embodiment may also                 capture segment 166' couples to the end vent segment 197'
comprise configurations of the set of occlusion positions 141           and to the vent segment 177'.
that are different than that described above. The variations               The occlusion positions of the set of occlusion positions
may be configured, such that the a fluidic pathway 165                  141' of the second embodiment are preferably located such
facilitates meter release, does not allow meter release,           65   that occluding of subsets of the set of occlusion positions
facilitates addition of other reagents (e.g. neutralization or          141' defines unique truncated fluidic pathways to controlla-
DNase reagents), facilitates additional washing steps, and/or           bly direct fluid flow. For example, occluding the fluidic
                                                    US 9,738,887 B2
                             19                                                                     20
pathway 165' at the first, fourth, sixth, tenth, and eleventh         seventh, eighth, and ninth occlusion positions 144', 148',
occlusion positions 142', 145', 147', 158', 159' forms a              149', 157' defining an eighth truncated pathway. An external
truncated pathway by which a volume of a sample fluid,                molecular diagnostic system and/or module may then per-
comprising nucleic acids bound to magnetic beads and                  form additional processes on the volume of fluid within the
delivered into the sample port 114, may flow into the capture    5    detection chamber 117.
segment 166' for isolation and purification of nucleic acids             An alternative variation of the second embodiment may
using the heating region 195 and the magnetic field 156.              further comprise additional occlusion positions or alterna-
Nucleic acids bound to magnetic beads may thus be trapped             tive variations of the set of occlusion positions 141', such
within the capture segment 166' by the magnetic field 156,            that occlusion at the additional occlusion positions perma-
while other substances in the volume of sample fluid may         10   nently seals the waste chamber from the fluidic pathway
pass into the waste chamber 130 by passing the fifth occlu-           165'. Other alternative variations of the second embodiment
sion position 146'. Following this subset of occlusion posi-          may also comprise configurations of the set of occlusion
tions, the occlusion at the first occlusion position 142' may         positions 141' that are different than that described above.
be reversed, and the fluidic pathway 165' may be occluded                A third embodiment, as shown in FIG. 7, of a fluidic
at the second occlusion position 143' to form a second           15   pathway 165 11 preferably comprises an initial segment 174 11
truncated pathway by which a wash fluid may be delivered              fluidically coupled to a fluid channel 119 11 coupled to a
through the fluid port 118, into the capture segment 166'             shared fluid port 118, a sample segment 175 11 coupled to a
(thus washing the trapped magnetic beads), and into the               sample port 114 and to the initial segment 174 11 , and a
waste chamber 130 by passing the fifth occlusion position             capture segment l 66 11 coupled to the initial segment 174 11 •
146'. A volume of air may then be pumped through the fluid       20   The third embodiment of the fluidic pathway 165 11 also
port 118 to flush any remaining wash solution into the waste          comprises a reagent segment 176 11 coupled to a reagent port
chamber 130.                                                          115, a vent segment 177 11 coupled to the reagent segment
   Thereafter, in the second embodiment, the fluidic pathway          176 11 and to the capture segment 166 11 , and configured to pass
165' may be occluded at the fifth occlusion position 146' and         through the vent region 190, a segment running to a detec-
the occlusion at the tenth occlusion position 158' may be        25   tion chamber 163 11 from the vent region 190, a segment
reversed, closing access to the waste chamber 130 and                 running away from the detection chamber 164 11 , and an end
opening access to the end vent segment 197'. A release                vent 199 coupled to the segment running away from the
solution may then be delivered through the fluid port 118,            detection chamber 164 11 • The third embodiment of the fluidic
into the capture segment 166', and to the end vent segment            pathway 165 11 also comprises a first waste segment 178 11
197'. The volume of the release solution is therefore defined    30   configured to couple the initial segment 174 11 to the waste
by the microchannel volume between the fourth and tenth               chamber 130, and a second waste segment 179 11 configured
occlusion positions 145', 158', and may be any small volume           to couple the capture segment 166 11 to the waste chamber
but in a specific variation is precisely metered to be 15             130.
microliters. Thereafter, occluding the fluidic pathway 165' at           In the third embodiment, the set of occlusion positions
the tenth occlusion position 158', reversing the occlusion at    35   141 11 comprises a first occlusion position 142 11 located along
the fourth occlusion position 145' (defining a fourth trun-           the initial segment 174 11 between points at which the initial
cated pathway), and delivering air through the fluid port 118         segment 174 11 couples to the fluid channel 119 11 and to the
pushes any remaining release buffer from the fluidic path-            sample segment 175 11 • The set of occlusion positions 141 11
way 118 into the waste chamber 130, thereby ensuring that             also comprises a second occlusion position 143 11 located
excess release buffer is not later exposed to nucleic acids      40   along the sample segment 175 11 , a third occlusion position
bound to the magnetic beads (at this point, the nucleic acids         144 11 located along the reagent segment 176 11 , a fourth
are not substantially released from the magnetic beads                occlusion position 145 11 located along the first waste seg-
because heat has not been added). Thereafter, the fluidic             ment 178 11 , and a fifth occlusion position 146 11 located along
pathway 165' is occluded at the first and fourth occlusion            the second waste segment 179 11 • In the third embodiment, the
positions 142', 145', defining a fifth truncated pathway         45   set of occlusion positions 141 11 also comprises a sixth
comprising the capture segment 166', and the magnetic                 occlusion position 14711 located along the vent segment 177 11
beads are heated to an appropriate temperature and time               upstream of the vent region 190, a seventh occlusion posi-
(e.g., 60 degrees for 5 minutes) within the heating region            tion 148 11 located along the segment running to the detection
195 to release the nucleic acids from the magnetic beads and          chamber 163 11 , an eighth occlusion position 149 11 located
into the release buffer.                                         50   along the segment running away from the detection chamber
   Thereafter, in the second embodiment, the occlusions at            164 11 , and a ninth occlusion position 157"' located along the
the first and eleventh occlusion positions 142', 159' are             vent segment 177 11 between the point at which the vent
reversed, defining a sixth truncated pathway, the entire              segment 177 11 couples to the second waste segment 179 11 and
released nucleic acid sample (e.g. -15 micro liters) may be           the sixth occlusion point 147 11 •
aspirated out of the microfluidic cartridge through the          55      Similar to the first and the second embodiments, the
reagent port 115. This released nucleic acid sample is then           occlusion positions of the set of occlusion positions 141 11 of
used to reconstitute a molecular diagnostic reagent mixture           the third embodiment are preferably located such that an
stored off of the microfluidic cartridge 100. During the              occlusion of subsets of the set of occlusion positions 141 11
reconstitution process, the occlusion at the sixth occlusion          defines unique truncated fluidic pathways to controllably
position 147' may be reversed, thus defining a seventh           60   direct fluid flow. Example truncated fluidic pathways,
truncated pathway. Once reconstitution of the molecular               defined by occluding the fluidic pathway 165 11 using subsets
diagnostic reagent mixture with the released nucleic acid             of the set of occlusion positions 141 11 , are shown in FIG. 7.
sample is complete and well mixed, the reconstituted mix-                Preferably, a fluidic pathway 165 of the set of fluidic
ture may then be aspirated through the reagent port 115               pathways 160 comprises at least one of a first channel type
through the seventh truncated pathway to the detection           65   171, a second channel type 172 with a reduced cross
chamber 117, completely filling the detection chamber 117,            sectional area, and a third channel type 173 with an curved
after which the fluidic pathway 165' is be occluded at third,         surface as shown in FIG. SA. A variation of the first channel
                                                     US 9,738,887 B2
                              21                                                                     22
type 171 has an approximately rectangular cross section                 set of fluidic pathways 160 may comprise twelve fluidic
with slightly sloping walls, such that at least two walls of the        pathways 165, four of which are shown in FIG. 9.
first channel type 171 slope toward each other to facilitate            1.6 Microfluidic Cartridge-Additional Microfluidic Car-
manufacturing of the first channel type 171; however, alter-            tridge Elements
native variations of the first channel type 171 may have           5       The microfluidic cartridge 100 is preferably configured
non-sloping walls or walls that slope away from each other.             such that actual valving members are not integrated into the
In specific embodiments of the first channel type 171, the              microfluidic cartridge 100, thus, opening and/or occluding
walls of the first charmel type 171 slope at 6° from vertical,          portions of a fluidic pathway 165 are performed by systems
to facilitate extraction of injection molded parts, and are             located external to the microfluidic cartridge. As an
between 300 and 1600 microns wide and between 100 and              10   example, portions of a fluidic pathway 165 may be opened
475 microns tall. In a first specific embodiment of the second          or occluded at occlusion positions, as described above, by
channel type 172, the cross section of the second channel               the action of a valving member or mechanism held beneath
type 172 is a 250 micron wide equilateral triangle with the             the card that applies a biasing force to deform the elasto-
top truncated to be 200 microns deep. In a second specific              meric layer 140 and occlude a fluidic pathway 165. The
embodiment of the second channel type 172, the cross               15   force may be applied by a mechanical member (e.g., a pin,
section of the second channel type is a truncated triangle that         post, etc.), an electromechanical member (e.g. a solenoid), a
is 160 microns wide and 160 microns deep. In a specific                 pneumatic or hydraulic member (e.g., air, water, etc.) or any
embodiment of the third charmel type 173, the surface of the            other appropriate means, as shown in FIGS. lOA and lOB.
third charmel type is defined by Gaussian function, and is              In some variations, the cartridge may include one or more
800 microns wide and 320 microns deep. Alternative                 20   registration regions that allow the card to be aligned with
embodiments of the third channel type 173 may comprise a                respect to the valving member or mechanism. In alternative
surface defined by any appropriate curved function.                     embodiments, the elastomeric layer 140, the set of valve
   The first charmel type 171 is preferably used over a                 guides 127, and the set of occlusion positions 141 may be
majority of a fluidic pathway 165, and preferably in portions           omitted and replaced with valves integrated within the
near a vent region 190, in a capture segment 166 configured        25   microfluidic cartridge 100, that are configured to controlla-
to pass through a magnetic field 156, and in a segment                  bly occlude and open portions of a fluidic pathway 165.
leading to a Detection chamber 163. Preferably, an embodi-                 Other embodiments of the microfluidic cartridge 100 may
ment of the first channel type 171, comprising a wide                   further comprise a tag 198 that functions to encode and
channel with little depth is used in regions configured to pass         provide identifying information related to the microfluidic
through a magnetic field 156, such that particles in the           30   cartridge 100. The tag 198 may comprise a barcode, QR
regions are driven closer to the magnetic field source. The             code, or other optical machine-readable tag, or may alter-
second charmel type 172 is preferably used near a vent                  natively be an electronic tag, such as an RFID chip. The
region 190 of a fluidic pathway 165, and preferably in                  identifying information preferably comprises at least infor-
portions of a fluidic pathway 165 leading to and away from              mation relating to the position of a microfluidic cartridge
a detection chamber 163, 164 (to constrict fluid flow into the     35   100 within a molecular diagnostic system, and information
Detection chamber 117). The third channel type 173 is                   relating to samples analyzed using the microfluidic cartridge
preferably used in a portion of a fluidic pathway 165 near a            100 (e.g. how many positions remain available for conduct-
normally open position 42 of the set of occlusion positions             ing tests). In alternative variations, the tag may relate other
141. Transitions between different channel types 171, 172,              information about samples (e.g. sample type, sample vol-
173 may be abrupt, or alternatively, may be gradual, as            40   ume, sample concentration, date) processed using the micro-
shown in FIG. SB. The first, second, and third channel types            fluidic cartridge 100. Preferably, the tag does not interfere
171, 172, 173 may also alternatively be used in any appro-              with procedures being performed using the microfluidic
priate portion of a fluidic pathway 165. Example embodi-                cartridge, and is located in an unobtrusive position on the
ments of charmel types for segments of a fluidic pathway are            microfluidic cartridge 100, such as a side panel of the
shown in FIG. SC.                                                  45   microfluidic cartridge 100. Alternatively, the microfluidic
   Multiple fluidic pathways may be configured to pass                  cartridge 100 may not comprise a tag 198, and a user or other
through a single heating region 195 of the microfluidic                 entity may relate identifying information to the microfluidic
cartridge 100, a single vent region 190 of the microfluidic             cartridge 100 using any appropriate element.
cartridge 100, and/or a magnetic field 156 produced by a                   As a person skilled in the art will recognize from the
magnet 152 housed within a single magnet housing region            50   previous detailed description and from the FIGURES and
150. Preferably all fluidic pathways of the set of fluidic              claims, modifications and changes can be made to the
pathways 160 are configured to pass through a single heating            preferred embodiments of the microfluidic cartridge 100
region 195 of the microfluidic cartridge 100, a single vent             without departing from the scope of this invention, as is
region 190 of the microfluidic cartridge 100, and a magnetic            shown in the example embodiment shown in FIGS. llA and
field 156 produced by a magnet 152 housed within a single          55   l1B, and in the alternative example embodiment of FIGS.
magnet housing region 150; however, alternative embodi-                 6A-6C, wherein in the orientation of FIG. 68, the interme-
ments of the set of fluidic pathways 160 of the microfluidic            diate substrate 120 comprising a waste chamber 130 is
cartridge may comprise different configurations wherein                 coupled to the top layer 110, and the elastomeric layer 140
fluidic pathways of the set of fluidic pathways 160 do not              is located on the bottom of the microfluidic cartridge 100.
share a single heating region 195, a single vent region 190,       60   2. Specific Embodiment of a Microfluidic Cartridge
and/or a magnetic field 156.                                               The following description a specific embodiment of the
   Additionally, the set of fluidic pathways 160 of the                 microfluidic cartridge 100 is for illustrative purposes only,
microfluidic cartridge 100 may comprise virtually any num-              and should not be construed as definitive or limiting of the
ber of fluidic pathway 165 and/or the set of Detection                  scope of the claimed invention.
chambers 116 may comprise virtually any number of Detec-           65      The specific embodiment of the microfluidic cartridge
tion chambers 116 as can practically be integrated into the             100, as shown in FIGS. llA and l1B, meets SLAS ANSI
microfluidic cartridge 100. In one specific embodiment, the             guidelines for a microtiter plate footprint, governing the
                                                    US 9,738,887 B2
                             23                                                                     24
dimensions of the specific embodiment of the microfluidic                 In the specific embodiment, the intermediate substrate
cartridge 100. The specific embodiment of the microfluidic             120 is composed of a polypropylene material to minimize
cartridge 100 is thus 127.76 mm long and 85.48 mm wide.                cost and simplify assembly, and in the orientation shown in
   The specific embodiment of the microfluidic cartridge 100           FIG. l1B, the top of the intermediate substrate 120 is 1.5 mm
comprises a top layer 110 including a set of twelve sample        5    thick. The film layer 125, partially separating the interme-
port-reagent port pairs 112, a set of twelve Detection cham-           diate substrate 120 from the top layer 110 is a polypropylene
bers 116, a shared fluid port 118, a heating region 195, and           film with a nominal thickness of 50 microns. The film layer
a vent region 190, an intermediate substrate 120, coupled to           125 is able to withstand temperatures of up to 95° C.
the top layer 110 and partially separated from the top layer           encountered during fabrication and during an intended PCR
                                                                  10   procedure, while being thermally bondable to the top layer
110 by a film layer 125, configured to form a waste chamber
                                                                       110. The top layer 110 and the film layer 125 are bonded
130, an elastomeric layer 140 partially situated on the
                                                                       using thermal fusion bonding, and this subassembly is
intermediate substrate 120; a magnet housing region 150
                                                                       bonded to the intermediate substrate 120 using a polymer
accessible by a magnet 152 providing a magnetic field 156;             adhesive. Additionally, for aligning layers 110, 120, 125 and
a bottom layer 170 coupled to the intermediate substrate 120      15   bonding the top layer 110 to the intermediate substrate 120,
and configured to seal the waste chamber, and a set offluidic          plastic studs are configured to extend from the top of the
pathways 160, formed by at least a portion of the top layer            intermediate substrate 120 through die-cut holes in the film
110, a portion of the film layer 125, and a portion of the             layer 125 and injection molded holes in the bottom of the top
elastomeric layer 140.                                                 layer 110. The intermediate substrate also comprises a set of
   The top layer 110 of the specific embodiment of the            20   valve guides 127, at a set of occlusion positions 141, which
microfluidic cartridge 100 functions preferably as described           are holes with chamfered edges through the intermediate
in Section 1.1, and is composed of polypropylene with low              substrate 127. Each valve guide in the set of valve guides
autofluorescence and a glass transition temperature suitable           127 is 2.1 mmx2.1 mm square, and configured to accom-
for PCR. The majority of the top layer 110 of the specific             modate an occluder with a 2 mmx2 mm square head for
embodiment is 1.5 mm thick (aside from regions defining           25   normally open positions 42 or 2.1 mm diameter circle to
ports, the vent, the heating region 195 or fluidic pathways            accommodate a 2 mm diameter round pin for normally
165), and is produced by injection molding without the use             closed positions 43.
of a mold release. The polypropylene is clear to allow                    The elastomeric layer 140 of the specific embodiment is
transmission of light in the detection chambers. The injec-            composed of a low durometer silicone, and comprises strips
tion molding process defines the set of 12 sample port-           30   that are 500 microns thick and that can withstand tempera-
reagent port pairs, which are located along one long edge of           tures of 120° C. at a minimum. The strips of the elastomeric
the top layer 110, and also defines the set of 12 detection            layer are arranged over the set of valve guides 127, and
chambers 116, which are located along the opposite long                bonded to the top of the intermediate substrate 120 using a
edge of the top layer 110. The Detection chambers 117 do               silicone adhesive. Additionally, the elastomeric layer 140 is
not completely transect the top layer 110, as shown in FIGS.      35   slightly compressed between the film layer 125 and the top
llA and l1B. Each detection chamber 117 of the specific                of the intermediate substrate (in the orientation shown in
embodiment is identical and comprised of three intercon-               FIG. l1B).
nected channels, configured in a circular arrangement, with               The bottom layer 170 of the specific embodiment of the
each of the interconnected channels approximately 0.4 mm               microfluidic cartridge 100 is composed of polypropylene,
deep and 1.6 mm wide at its widest point, resulting in a total    40   identical to that of the intermediate substrate 120. The
volume of -10 mL for each detection chamber 117. The                   bottom layer is 1.5 mm thick, and is contiguous in the area
dimensions of the detection chambers 117 of the specific               of the set of Detection chambers 116, such that an outer
embodiment are such that the detection chambers 117 facili-            perimeter of the entire bottom layer 170 substantially spans
tate heating from one side (resulting in simpler heater design         the footprint of the microfluidic cartridge 100. The bottom
yet fast cycling given the small depth of the channels), and      45   layer 170 of the specific embodiment is bonded to the
also facilitate the injection molding process. The bottoms of          intermediate substrate 120 using polymer adhesive, provid-
the detection chambers 117 are formed by the film layer 125,           ing a hermetic seal that ensures that a waste fluid within the
which is polypropylene film compatible with PCR (100                   waste chamber 130 of the intermediate substrate 120 does
microns thick or less) that offers low autofluorescence. The           not leak out of the waste chamber 130.
film layer 125 can withstand temperatures up to 120° C. or        50      The specific embodiment of the microfluidic cartridge 100
more.                                                                  comprises twelve fluidic pathways 165 in the set of fluidic
   The injection molding process also defines the shared               pathways 160, such that the microfluidic cartridge 100 is
fluid port 118 of the top layer 110, and the vent region 190,          capable of testing up to twelve samples using twelve distinct
which is recessed 0.5 mm into the top surface of the top layer         fluidic pathways 165. Each of the twelve fluidic pathways
110 (in the orientation shown in FIG. l1B), and is covered        55   165 is coupled to one of the twelve sample port-reagent port
with a polytetrafluoroethylene membrane, which is hydro-               pairs 113 on one end of the microfluidic cartridge 100, and
phobic, gas permeable, and liquid impermeable. A paper                 coupled to one of the twelve detection chambers 117 on the
label is bonded with adhesive to the top layer 110 over the            other end of the microfluidic cartridge, as shown in FIGS.
vent region 190, which serves to identify the cartridge and            llA and l1B. Each fluidic pathway 165 is substantially
protect the vent region 190, as shown in FIGS. llA and l1B.       60   identical (aside from portions connecting to an initial seg-
The injection molding process also defines the heating                 ment 174 fluidically coupled to a fluid channel 119 coupled
region 195, which is recessed and spans the long dimension             to a fluid port 118) and identical to the first embodiment of
of the top layer 110, slightly offset from a midline of the top        a fluidic pathway described in Section 1.5 and shown in FIG.
layer 110. The top layer 110 of the specific embodiment                lC. Additionally, the microfluidic channels comprising each
requires approximately 15 grams of polypropylene, and all         65   fluidic pathway 165 are of the first channel type 171 and 500
draft angles for the top layer 110 are a minimum of 4                  microns wide by 475 microns deep, aside from the micro-
degrees, as defined by the injection molding process.                  fluidic channels of the segments leading to and away from
                                                    US 9,738,887 B2
                             25                                                                      26
the detection chambers 163, 164, the turnabout portions 166,           and bonding the top/film layers to the elastomeric layer/
and the vent segments 177. Also, parallel microfluidic                 intermediate substrate, and functions to seal the layers in
channels of the fluidic pathways 165 of the specific embodi-           order to prevent leakage between the layers. Preferably,
ment are typically evenly spaced at 2.25 mm (center-to-                S220 forms hermetic seals between the top layer and the
center).                                                          5    elastomeric layer, and the elastomeric layer and the inter-
   The fluidic pathways 165 of the specific embodiment are,            mediate substrate, in embodiments of S210 where an adhe-
in their default condition, open at all occlusion positions,           sive application is involved. In an example embodiment of
aside from the fourth, seventh, and eighth, occlusion posi-            S220, the first jig with the top layer, the elastomeric layer,
tions 145, 148, 149, as shown in FIG. lC. Furthermore, the             and the intermediate substrate is placed within an ultrasonic
s-shaped capture segment 166 of a fluidic pathway of the          10
                                                                       welder to be compressed and ultrasonically welded.
specific embodiment is configured to have a volume capac-
                                                                          Step S230 recites bonding the intermediate substrate to
ity of 22 µL, have a width of 5.5 mm, and weave back and
                                                                       the bottom layer S230, which functions to form a second
forth over a magnetic field 156, by crossing the magnet
housing region 150. The depth of the s-shaped capture                  subassembly comprising the top layer, the elastomeric layer,
segment 166 is 0.4 mm for the 1.6 mm wide channels and            15
                                                                       the intermediate substrate, and the bottom layer. Preferably,
0.475 for the 0.5 mm narrower channel.                                 the bottom layer self-aligns with the intermediate substrate
   The specific embodiment also comprises a barcode tag                as a result of the bottom layer fitting completely inside a
198 located on a vertical edge of the microfluidic cartridge           recessed flange on the lower portion of the intermediate
100, as shown in FIG. llA. Additional features of the                  layer. The bottom layer is preferably thermally bonded to the
specific embodiment of the microfluidic cartridge 100 are         20   intermediate layer. Alternatively, the bottom layer may be
shown in FIGS. llA and l1B.                                            bonded to the intermediate layer using adhesive or ultrasonic
3. Assembly Method for an Embodiment of the Microfluidic               welding, as shown in FIG. 12G.
   An embodiment of an assembly method 200 for an                         Step S250 recites installing the vents of the vent region
embodiment of the microfluidic cartridge 100 is shown in               S250, which functions to permanently form the vents of the
FIGS. 12A-12G. The assembly method 200 preferably com-            25   vent region. Step S250 is preferably performed by heat
prises aligning the top layer to the film layer and thermally          staking the vents in place, but may alternatively be per-
bonding the two, using silicone adhesive to bond the elas-             formed using adhesive or solvent bonding process. Follow-
tomeric layer to the intermediate substrate of the microflu-           ing step S250, the assembly method 200 may further com-
idic cartridge S210; compressing the top layer, the film layer,        prise certain quality control measures, including pressure
the elastomeric layer, and the intermediate substrate and         30   testing the microfluidic cartridge S252 by blocking all
bonding the top/film layers to the elastomeric layer/inter-            sample and reagent ports, and injecting air into the fluid port,
mediate substrate S220, bonding the intermediate substrate             and removing the finished microfluidic cartridge from the
to the bottom layer S230; installing the vents of the vent             second jig S254. Step S260 recites applying labels and
region S250; and applying labels and packaging S260.                   packaging, and functions to prepare the microfluidic car-
   Step S210 recites aligning the top layer to the film layer     35   tridge with identifying information using at least a barcode
and thermally bonding the two, using silicone adhesive to              label, and preparing the microfluidic cartridge for commer-
bond the elastomeric layer to the intermediate substrate of            cial sale.
the microfluidic cartridge, and functions to create a first               An alternative embodiment of an assembly method 300,
subassembly comprising the top layer, the film layer, the              as shown in FIG. 13, comprises thermally bonding the film
elastomeric layer, and the intermediate substrate. Preferably,    40   layer to the top layer to form a first subassembly S310;
the elastomeric layer is glued with silicone to the interme-           adding a vent to the first subassembly and applying a label
diate substrate; however, the elastomeric layer may alterna-           to create a second subassembly S320; applying an adhesive
tively be solely compressed between the top layer/film layer           inside a bottom flange of the intermediate substrate and
and the intermediate substrate, without any adhesive. Pref-            bonding the bottom layer to the intermediate substrate S330;
erably, a first jig is used to align the top layer and the film   45   applying a tag to the intermediate substrate to create a third
layer using pins in the jig and holes in the layers, and in an         subassembly S340; positioning the elastomeric layer on the
example embodiment of S210, the top layer is first placed              third subassembly to create a fourth subassembly S350;
face down in the first jig, and the film layer is placed onto          applying adhesive to the fourth subassembly S360; and
the top layer in preparation for thermal bonding using a               coupling the second subassembly to the fourth subassembly
lamination machine or hot press. In the example embodi-           50   S370.
ment of S210, the elastomeric layer is then fit over ultrasonic           The FIGURES illustrate the architecture, functionality
welding tabs in of the top layer, as shown in FIGS. 12D and            and operation of possible implementations of methods
12F, however, processes other than ultrasonic welding may              according to preferred embodiments, example configura-
be used. An adhesive may also be applied around the border             tions, and variations thereof. It should also be noted that, in
of the elastomeric layer, to prevent leakage between the          55   some alternative implementations, the functions noted in the
elastomeric layer and the intermediate substrate. Protrusions          block can occur out of the order noted in the FIGURES. For
molded into the top of the intermediate substrate are then             example, two blocks shown in succession may, in fact, be
passed through alignment holes in the top layer, thus align-           executed substantially concurrently, or the blocks may
ing the top layer, the elastomeric layer, and the intermediate         sometimes be executed in the reverse order, depending upon
substrate of the microfluidic cartridge. In alternative           60   the functionality involved. It will also be noted that each
embodiments of S210, any appropriate alignment mecha-                  block of the block diagrams and/or flowchart illustration,
nism may be used to align the top layer, the elastomeric               and combinations of blocks in the block diagrams and/or
layer, and the intermediate substrate, using for example, a            flowchart illustration, can be implemented by special pur-
combination of adhesives, frames, and alignment pins/re-               pose systems that perform the specified functions or acts.
cesses.                                                           65      As a person skilled in the art will recognize from the
   Step S220 recites compressing the top layer, the film               previous detailed description and from the figures and
layer, the elastomeric layer, and the intermediate substrate           claims, modifications and changes can be made to the
                                                     US 9,738,887 B2
                             27                                                                   28
preferred embodiments of the invention without departing             detection chamber segment is a broad chamber of which a
from the scope of this invention defined in the following            projection onto a plane is substantially rectangular, wherein
claims.                                                              a first end of the second detection chamber segment is
   We claim:                                                         connected to the first detection chamber segment by a first
   1. A cartridge, configured to facilitate processing and 5 narrow fluidic channel, and wherein a second end of the
detecting of a nucleic acid, comprising:                             second detection chamber segment is connected to the third
   a first layer, defining a sample port, a reagent port, a fluid    detection chamber segment by a second narrow fluidic
      port, and a detection chamber;                                 channel.
   an elastomeric layer;                                                12. A cartridge, configured to facilitate processing and
   an intermediate substrate coupled to the first layer, such 10 detecting of a nucleic acid, comprising:
      that the elastomeric layer is situated between the inter-         a first layer comprising a sample port and a detection
      mediate substrate and the first layer, wherein the inter-            chamber;
      mediate substrate defines a chamber with a corrugated             an elastomeric layer;
      surface directly opposing the first layer, wherein the            an intermediate substrate including a set of valve guides,
      corrugated surface defines a set of voids external to the 15         wherein the intermediate substrate defines a chamber
      chamber and accessible from a direction perpendicular                with a corrugated surface directly opposing the first
      to a broad surface of the first layer, and wherein at least          layer, wherein the corrugated surface defines a set of
      a portion of the corrugated surface includes a set of                voids external to the chamber and accessible from a
      openings that provide access to the elastomeric layer;               direction perpendicular to a broad surface of the first
      and                                                         20       layer, and wherein at least a portion of the corrugated
   a fluidic pathway, wherein the fluidic pathway is fluidi-               surface defines the set of valve guides with a set of
      cally coupled to the sample port, the reagent port, the              openings that provide access to the elastomeric layer;
      fluid port, and the detection chamber.                               and
   2. The cartridge of claim 1                                          a fluidic pathway, formed by at least a portion of the first
   wherein the fluidic pathway is formed by at least a portion 25          layer and a portion of the elastomeric layer, wherein the
      of the first layer and a portion of the elastomeric layer,           fluidic pathway is fluidically coupled to the sample port
      is configured to be occluded upon manipulation of the                and the detection chamber and comprises a first and
      elastomeric layer through the set of openings of the                 second branch extending downstream from a junction,
      corrugated surface, and is configured to transfer a waste            and is configured to be occluded at a set of occlusion
      fluid to the chamber.                                       30       positions upon manipulation of the elastomeric layer
   3. The cartridge of claim 2, wherein the intermediate                   through the set of valve guides, wherein a first occlu-
substrate is partially separated from the first layer by a film            sion position of the set of occlusion positions is posi-
layer.                                                                     tioned along the fluidic pathway downstream of the
   4. The cartridge of claim 2, wherein the chamber of the                 junction and upstream of the first branch and a second
corrugated surface includes a waste inlet coupled to the 35                occlusion position of the set of occlusion positions is
fluidic pathway and a waste vent situated at a first side of the           positioned along the fluidic pathway downstream of the
fluidic pathway, and wherein the cartridge further comprises               junction and upstream of the second branch, wherein
a vent region directly opposed to the waste vent at a second               the set of occlusion positions comprises a normally
side of the fluidic pathway.                                               open position and a normally closed position,
   5. The cartridge of claim 4, wherein a void of the set of 40        wherein the normally open position comprises a first
voids of the corrugated surface of the chamber receives and                surface of the fluidic pathway at the first layer and a
positions a magnet proximal the fluidic pathway during                     second surface of the fluidic pathway at the elastomeric
operation.                                                                 layer, wherein a void defined between the first surface
   6. The cartridge of claim 5, wherein the fluidic pathway                and the second surface is configured to transition to a
comprises a turnabout segment directly adjacent to the void 45             closed state upon occlusion by an occluding object
and that crosses the void.                                                 applied to the elastomeric layer during operation;
   7. The cartridge of claim 2, wherein the set of openings of         wherein the normally closed position is defined by a
the corrugated surface of the intermediate substrate define a              region of the fluidic pathway, at the first layer that
set of valve guides that guide occluding objects toward the                extends toward and abuts the elastomeric layer in
elastomeric layer at a set of occlusion positions, during 50               preventing fluid bypass at the region;
operation.                                                             wherein a first truncated pathway, including the normally
   8. The cartridge of claim 1, further comprising a vent                  open position and the first branch and excluding the
region, a region configured to receive a magnet, and a                     second branch, is defined upon manipulation of the
heating region, such that a segment of the fluidic pathway is              fluidic pathway at the first and second occlusion posi-
configured to cross the region configured to receive the 55                tions, and
magnet and the heating region, and the fluidic pathway is              wherein a second truncated pathway, including the nor-
configured to pass through the vent region upstream of the                 mally closed position and the second branch and
detection chamber.                                                         excluding the first branch, to the detection chamber is
   9. The cartridge of claim 8, wherein the heating region is              defined upon manipulation of the fluidic pathway at the
defined by a recessed region of the first layer and spans a 60             first and second occlusion positions.
long dimension of the first layer.                                      13. The cartridge of claim 12, wherein the first layer
   10. The cartridge of claim 1, wherein a terminal portion          further comprises a reagent port and a fluid port, and
of the fluidic pathway is coupled to an end vent, configured         wherein the sample port and the reagent port are configured
to provide fine metering of fluid flow.                              to couple to a standard pipette tip, and the fluid port is
   11. The cartridge of claim 1, wherein the detection cham- 65 configured to couple to a syringe pump.
ber comprises a first, a second, and a third detection chamber          14. The cartridge of claim 12, wherein the first layer
segment wherein each of the first, the second, and the third         further comprises a vent region including a liquid-imperme-
                                                    US 9,738,887 B2
                             29                                                                  30
able membrane, and wherein the fluidic pathway is config-               surface directly opposing the first layer, wherein the
ured to pass through the vent region upstream of the detec-             corrugated surface defines a set of voids external to the
tion chamber.                                                           chamber and accessible from a direction perpendicular
   15. The cartridge of claim 12, wherein the corrugated                to a broad surface of the first layer, and wherein at least
surface defines a region configured to receive a magnet 5               a portion of the corrugated surface includes a set of
providing a magnetic field during operation.                            openings that provide access to the elastomeric layer.
   16. The cartridge of claim 15, wherein the fluidic pathway         20. The cartridge of claim 19,
comprises a turnabout segment configured to repeatedly                wherein the first layer defines a first sample port-reagent
cross the region configured to receive a magnet.                        port pair, a second sample port-reagent port pair, the
   17. The cartridge of claim 12, wherein a third truncated 10
                                                                        shared fluid port, a first detection chamber, and a
pathway, coupled to the fluid port, not coupled to the sample
                                                                        second detection chamber,
port, and not coupled to the reagent port, is defined upon
                                                                      wherein the elastomeric layer is situated between the
occlusion of the fluidic pathway at a third subset of the set
occlusion positions.                                                    intermediate substrate and the first layer,
   18. The cartridge of claim 17, wherein the first subset of 15      wherein the first fluidic pathway is formed by at least a
the set of occlusion positions, the second subset of the set of         portion of the first layer and a portion of the elastomeric
occlusion positions, and the third subset of the set of                 layer, and is coupled to the first sample port-reagent
occlusion positions are overlapping.                                    port  pair and to the first detection chamber, and
   19. A cartridge, configured to facilitate processing and           wherein the second fluidic pathway is formed by at least
detecting nucleic acids, comprising:                            20      a portion of the first layer and a portion of the elasto-
   a shared fluid port configured to receive a processing               meric layer, and is coupled to the second sample
      reagent volume;                                                   port-reagent port pair and to the second detection
   a first fluidic pathway for processing a first sample;               chamber.
   a second fluidic pathway for processing a second sample;           21. The cartridge of claim 20, wherein the first layer
wherein the first fluidic pathway is coupled to the shared 25 further comprises a vent region and a heating region, such
fluid port and the second fluidic pathway is coupled to the        that the first fluidic pathway is configured to cross the
shared fluid port, wherein the first fluidic pathway and the       heating region and to pass through the vent region upstream
second fluidic pathway are each configured to be occluded          of the first detection chamber, and the second fluidic path-
at a set of occlusion positions, and wherein the set of            way is configured to cross the heating region and to pass
occlusion positions comprises a normally open position and 30 through the vent region upstream of the second detection
a normally closed position,
                                                                   chamber.
   wherein the normally open position comprises a first
                                                                      22. The cartridge of claim 19, wherein the corrugated
      surface of the fluidic pathway at the first layer and a
                                                                   surface of the chamber partially forms a region configured to
      second surface of the fluidic pathway at the elastomeric
      layer, wherein a void defined between the first surface 35 receive a magnet, which substantially spans a long dimen-
      and the second surface is configured to transition to a      sion of the microfluidic cartridge to cross the first fluidic
      closed state upon occlusion by an occluding object           pathway   and the second fluidic pathway.
                                                                      23. The cartridge of claim 19, wherein the first fluidic
      applied to the elastomeric layer during operation;
   wherein the normally closed position is defined by a            pathway and the second fluidic pathway are identical.
      region of the fluidic pathway, at the first layer that 40       24. The cartridge of claim 12, wherein the normally
      extends toward and abuts the elastomeric layer in            closed  position is configured to prevent fluid bypass, and,
      preventing fluid bypass at the region; and                   during operation of the cartridge, is configured to be forced
   a first layer, an elastomeric layer, and an intermediate        open due to fluid pressure applied by a fluid delivery system.
      substrate that defines a chamber with a corrugated                                   * * * * *
EXHIBIT 32
DR. STEVEN YOUNG VIDEO
TESTIMONIAL
NeuMoDx™ platforms are built to handle large volumes of sample in an automated
fashion, integrating the entire molecular diagnostic process from sample to result. Dr.
Steven Young, Director of Research and Clinical Trials at TriCore Reference Laboratories,
has been working with NeuMoDx™ on an invitro diagnostics test approved by the FDA,
using our instrumentation.

Let Dr. Steven Young share with you the features & bene ts of using NeuMoDx™
products in your lab. Watch the video.




        Dr. Steven Young - Video Interview
EMAIL


                            SI GN UP!




              CALL US.

         888-301-NMDX




        CONNECT
           Privacy policy
Available at http://www.neumodx.com/dr-steven-young-video-testimonial/ linking to
https://youtu.be/vukP6gbLBYE (last visited June 14, 2019)
EXHIBIT 33
                                                                 IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                USO 10041062B2


c12)   United States Patent                                                (IO)   Patent No.:     US                   10,041,062 B2
       Williams et al.                                                     (45)   Date of Patent:                             Aug. 7, 2018

(54)   SYSTEM AND METHOD FOR PROCESSING                               (56)                        References Cited
       AND DETECTING NUCLEIC ACIDS
                                                                                         U.S. PATENT DOCUMENTS
(71)   Applicant: NeuMoDx Molecular, Inc., Ann Arbor,
                  MI (US)                                                      776,747 A          12/1904 Kling
                                                                               778,036 A          12/1904 Hepp et al.
(72)   Inventors: Jeffrey Williams, Ann Arbor, MI (US);                                               (Continued)
                  Sundaresh Brahmasandra, Ann Arbor,
                  MI (US); Michael T. Kusner, Ann                                    FOREIGN PATENT DOCUMENTS
                  Arbor, MI (US)
                                                                      CN                 101432698 A             5/2009
                                                                      CN                   1773190 B             5/2010
(73)   Assignee: NeuMoDx Molecular, Inc., Ann Arbor,
                 MI (US)                                                                              (Continued)

( *)   Notice:      Subject to any disclaimer, the term ofthis                              OTHER PUBLICATIONS
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 202 days.                        Compton, Cancer and Metastasis Rev., vol. 11, pp. 105-119 (1992).

(21)   Appl. No.: 15/134,765                                          Primary Examiner - Nathan A Bowers
                                                                      Assistant Examiner - Lydia Edwards
(22)   Filed:       Apr. 21, 2016                                     (74) Attorney, Agent, or Firm - Jeffrey Schox
(65)                  Prior Publication Data                          (57)                           ABSTRACT
       US 2016/0230215 Al           Aug. 11, 2016                     A system and method for processing and detecting nucleic
                Related U.S. Application Data                         acids from a set of biological samples, comprising: a capture
                                                                      plate and a capture plate module configured to facilitate
(63)   Continuation of application No. 14/704,215, filed on
                                                                      binding of nucleic acids within the set of biological samples
       May 5, 2015, now Pat. No. 9,441,219, which is a
                                                                      to magnetic beads; a molecular diagnostic module config-
                        (Continued)                                   ured to receive nucleic acids bound to magnetic beads,
                                                                      isolate nucleic acids, and analyze nucleic acids, comprising
(51)   Int. Cl.
       C12N 15/10              (2006.01)                              a cartridge receiving module, a heating/cooling subsystem
       BOIL 3/00               (2006.01)                              and a magnet configured to facilitate isolation of nucleic
                                                                      acids, a valve actuation subsystem configured to control
                         (Continued)
                                                                      fluid flow through a microfluidic cartridge for processing
(52)   U.S. Cl.
                                                                      nucleic acids, and an optical subsystem for analysis of
       CPC .......... C12N 15/1013 (2013.01); BOIL 3/502
                                                                      nucleic acids; a fluid handling system configured to deliver
                         (2013.01); BOIL 3/508 (2013.01);
                                                                      samples and reagents to components of the system to
                        (Continued)                                   facilitate molecular diagnostic protocols; and an assay strip
(58)   Field of Classification Search                                 configured to combine nucleic acid samples with molecular
       CPC ....... B29C 66/71; B29C 65/08; B29C 65/606;               diagnostic reagents for analysis of nucleic acids.
                           B29C 66/81423; B29C 66/8322;
                        (Continued)                                                     20 Claims, 24 Drawing Sheets


                                                                                                                             130
                                                                                                                       ,rJ
                                                                                                     aaa


                                                                                                     150
                                                  US 10,041,062 B2
                                                            Page 2


              Related U.S. Application Data                                      (2013.01); B29C 66/81423 (2013.01); B29C
                                                                               66/8322 (2013.01); B29L 2031/756 (2013.01);
       continuation of application No. 13/766,359, filed on
       Feb. 13, 2013, now Pat. No. 9,050,594, and a con-                                               Cl2N 13/00 (2013.01)
       tinuation of application No. 13/765,996, filed on Feb.    (58)    Field of Classification Search
       13, 2013, now Pat. No. 9,738,887.                                 CPC ......... B29K 2021/00; BOIL 2200/0684; BOIL
                                                                                             2200/0689; BOIL 2200/10; BOIL
                                                                                          2300/1827; BOIL 2400/0487; BOIL
(60)   Provisional application No. 61/667,606, filed on Jul.
                                                                                                     2400/0655; BOIL 3/5027
       3, 2012, provisional application No. 61/598,240, filed
                                                                         See application file for complete search history.
       on Feb. 13, 2012.
                                                                 (56)                    References Cited
(51)   Int. Cl.
       C12M 3/00                (2006.01)                                           U.S. PATENT DOCUMENTS
       C12Q 1/68                (2018.01)
       BOIL 7100                (2006.01)                               3,963,151   A     6/1976   North
       C12Q 1/686               (2018.01)                               5,681,529   A    10/1997   Taguchi et al.
                                                                        5,725,831   A     3/1998   Reichler et al.
       BOIL 9/00                (2006.01)
                                                                        5,750,338   A     5/1998   Collins et al.
       C12Q 1/6806              (2018.01)                               5,783,148   A     7/1998   Cottingham et al.
       C12Q 1/6813              (2018.01)                               5,824,478   A    10/1998   Muller
       Cl2N 13/00               (2006.01)                               5,853,667   A    12/1998   Seaton et al.
       B29C 65/08               (2006.01)                               6,168,948   Bl    1/2001   Anderson et al.
                                                                        6,331,266   Bl   12/2001   Powell et al.
       B29C 65/60               (2006.01)                               6,368,871   Bl    4/2002   Christel et al.
       B29C 65/00               (2006.01)                               6,374,684   Bl    4/2002   Dority
       B29L 31/00               (2006.01)                               6,374,685   Bl    4/2002   Daly
       B29C 65/48               (2006.01)                               6,431,476   Bl    8/2002   Taylor et al.
                                                                        6,440,725   Bl    8/2002   Pouralunadi et al.
(52)   U.S. Cl.                                                         6,664,104   B2   12/2003   Pouralunadi et al.
       CPC ......... BOIL 3/5027 (2013.01); BOIL 3/50273                6,692,700   B2    2/2004   Handique
                (2013.01); BOIL 3/502707 (2013.01); BOIL                6,852,287   B2    2/2005   Ganesan
                        3/502723 (2013.01); BOIL 3/502738               6,860,993   B2    3/2005   Effenhauser et al.
                (2013.01); BOIL 3/502761 (2013.01); BOIL                6,872,315   B2    3/2005   Effenhauser et al.
                                                                        6,878,540   B2    4/2005   Pouralunadi et al.
             3/527 (2013.01); BOIL 3/567 (2013.01); BOIL                6,893,879   B2    5/2005   Petersen et al.
              7152 (2013.01); BOIL 71525 (2013.01); BOIL                6,899,838   B2    5/2005   Lastovich
             9/00 (2013.01); C12M 23/42 (2013.01); C12Q                 6,987,018   B2    1/2006   Taylor et al.
                    1/68 (2013.01); C12Q 1/6806 (2013.01);              7,052,268   B2    5/2006   Powell et al.
                       C12Q 1/686 (2013.01); C12Q 1/6813                7,135,144   B2   11/2006   Christel et al.
                                                                        7,192,557   B2    3/2007   Wu et al.
                    (2013.01); BOIL 3/5025 (2013.01); BOIL              7,270,786   B2    9/2007   Parunak et al.
                        3/502746 (2013.01); BOIL 2200/025               7,323,140   B2    1/2008   Handique et al.
               (2013.01); BOIL 2200/0605 (2013.01); BOIL                7,332,130   B2    2/2008   Handique
                      2200/0615 (2013.01); BOIL 2200/0668               7,569,346   B2    8/2009   Petersen et al.
                                                                        7,674,431   B2    3/2010   Ganesan
               (2013.01); BOIL 2200/0684 (2013.01); BOIL                7,682,820   B2    3/2010   Bader
                        2200/0689 (2013.01); BOIL 2200/10               7,731,906   B2    6/2010   Handique et al.
                  (2013.01); BOIL 2200/12 (2013.01); BOIL               7,738,094   B2    6/2010   Goldberg
                        2200/142 (2013.01); BOIL 2300/021               7,763,209   B2    7/2010   Haley
                 (2013.01); BOIL 2300/022 (2013.01); BOIL               7,767,447   B2    8/2010   Breidenthal et al.
                                                                        7,820,030   B2   10/2010   Althaus et al.
             2300/044 (2013.01); BOIL 2300/06 (2013.01);                7,906,758   B2    3/2011   Stults et al.
               BOIL 2300/0609 (2013.01); BOIL 2300/0627                 7,914,994   B2    3/2011   Petersen et al.
               (2013.01); BOIL 2300/0636 (2013.01); BOIL                7,935,537   B2    5/2011   Haley
                      2300/0672 (2013.01); BOIL 2300/0681               7,955,798   B2    6/2011   Mauritz
                 (2013.01); BOIL 2300/087 (2013.01); BOIL               7,955,864   B2    6/2011   Cox et al.
                                                                        7,964,413   B2    6/2011   Macioszek et al.
                      2300/0809 (2013.01); BOIL 2300/0816               7,987,022   B2    7/2011   Handique et al.
               (2013.01); BOIL 2300/0861 (2013.01); BOIL                7,995,798   B2    8/2011   Krupnik et al.
                      2300/0864 (2013.01); BOIL 2300/0867               7,998,708   B2    8/2011   Handique et al.
               (2013.01); BOIL 2300/0883 (2013.01); BOIL                8,003,329   B2    8/2011   Macevicz
                                                                        8,008,066   B2    8/2011   Lair et al.
                      2300/0887 (2013.01); BOIL 2300/0893
                                                                        8,043,581   B2   10/2011   Ganesan
                 (2013.01); BOIL 2300/123 (2013.01); BOIL               8,048,375   B2   11/2011   Breidenthal et al.
               2300/14 (2013.01); BOIL 2300/16 (2013.01);               8,048,386   B2   11/2011   Dority et al.
               BOIL 2300/1822 (2013.01); BOIL 2300/1827                 8,052,929   B2   11/2011   Breidenthal et al.
                 (2013.01); BOIL 2400/043 (2013.01); BOIL               8,088,616   B2    1/2012   Handique
                                                                        8,105,477   B2    1/2012   Althaus et al.
                      2400/0406 (2013.01); BOIL 2400/0478               8,105,783   B2    1/2012   Handique
               (2013.01); BOIL 2400/0481 (2013.01); BOIL                8,110,158   B2    2/2012   Handique
                       2400/0487 (2013.01); BOIL 2400/065               8,133,671   B2    3/2012   Williams et al.
               (2013.01); BOIL 2400/0622 (2013.01); BOIL                8,168,134   B2    5/2012   Lehto
                      2400/0655 (2013.01); BOIL 2400/0694               8,182,763   B2    5/2012   Duffy et al.
                                                                        8,183,359   B2    5/2012   Becker et al.
                (2013.01); BOIL 2400/086 (2013.01); B29C                8,187,557   B2    5/2012   Van et al.
                   65/08 (2013.01); B29C 65/484 (2013.01);              8,247,176   B2    8/2012   Petersen et al.
                        B29C 65/606 (2013.01); B29C 66/71               8,248,597   B2    8/2012   Goldberg
                                                      US 10,041,062 B2
                                                                Page 3


(56)                   References Cited                                  2008/0057572   Al     3/2008   Petersen et al.
                                                                         2008/0146896   Al     6/2008   Rabinowitz et al.
                 U.S. PATENT DOCUMENTS                                   2008/0193384   Al     8/2008   Willard et al.
                                                                         2008/0200343   Al     8/2008   Clemens et al.
     8,268,245   B2     9/2012   Wahl                                    2008/0241569   Al    10/2008   Qin et al.
     8,268,603   B2     9/2012   Taylor et al.                           2008/0275409   Al    11/2008   Kane et al.
     8,273,308   B2     9/2012   Handique et al.                         2008/0280285   Al    11/2008   Chen et al.
     8,287,820   B2    10/2012   Williams et al.                         2009/0130719   Al     5/2009   Handique
     8,288,520   B2    10/2012   Eder et al.                             2009/0131650   Al     5/2009   Brahrnasandra et al.
     8,323,584   B2    12/2012   Ganesan                                 2009/0215125   Al     8/2009   Reed et al.
     8,323,900   B2    12/2012   Handique et al.                         2009/0275014   Al*   11/2009   Maltezos ............ BOlL 3/50851
     8,324,372   B2    12/2012   Brahmasandra et al.                                                                                     435/5
     8,349,564   B2     1/2013   Macioszek et al.                        2010/0009351   Al     1/2010   Brahrnasandra et al.
     8,394,336   B2     3/2013   Curcio                                  2010/0009375   Al     1/2010   Sherman et al.
     8,404,198   B2     3/2013   Amshey et al.                           2010/0029544   Al     2/2010   Cheng et al.
     8,415,103   B2     4/2013   Handique                                2010/0075311   Al     3/2010   Barrault et al.
     8,420,015   B2     4/2013   Ganesan et al.                          2010/0165784   Al     7/2010   Jovanovich et al.
     8,431,413   B2     4/2013   Dority et al.                           2010/0300563   Al    12/2010   Ramunas et al.
     8,440,149   B2     5/2013   Handique                                2010/0303687   Al    12/2010   Blaga et al.
     8,470,586   B2     6/2013   Wu et al.                               2010/0310423   Al    12/2010   Nieuwenhuis
     8,470,588   B2     6/2013   Boehm et al.                            2010/0323919   Al    12/2010   Chen et al.
     8,473,104   B2     6/2013   Handique et al.                         2011/0003281   Al     1/2011   Woudenberg et al.
     8,480,976   B2     7/2013   Breidenthal et al.                      2011/0043237   Al*    2/2011   Kiyokawa .               GO lR 31/2893
     8,491,178   B2     7/2013   Breidenthal et al.                                                                                 324/756.03
     8,501,461   B2     8/2013   Knight et al.                           2011/0053289 Al*      3/2011   Lowe .................... BOlL 3/5027
     8,506,908   B2     8/2013   Benn et al.                                                                                           436/501
     8,640,555   B2     2/2014   Zenhausern et al.                       2011/0071031   Al     3/2011   Khripin et al.
     8,709,787   B2     4/2014   Handique                                2011/0201099   Al     8/2011   Anderson et al.
     9,101,930   B2     8/2015   Williams et al.                         2011/0318840   Al    12/2011   Ziglioli Federico et al.
     9,382,532   B2     7/2016   Brahmasandra et al.                     2012/0046203   Al     2/2012   Walsh et al.
 2002/0039783    Al     4/2002   McMillan et al.                         2012/0245218   Al     9/2012   Fukushima et al.
 2002/0160518    Al    10/2002   Hayenga et al.                          2012/0245337   Al     9/2012   Fabis et al.
 2003/0170686    Al     9/2003   Hoet et al.                             2013/0210015   Al     8/2013   Williams et al.
 2004/0018611    Al     1/2004   Ward et al.                             2013/0210127   Al     8/2013   Williams et al.
 2004/0138154    Al     7/2004   Yu et al.
 2005/0180891    Al     8/2005   Webster et al.                                   FOREIGN PATENT DOCUMENTS
 2005/0205199    Al     9/2005   Green
 2005/0221529    Al    10/2005   Bang et al.                         CN              101842690    B          6/2013
 2005/0233370    Al    10/2005   Ammann et al.                       EP                0707077    A2         4/1996
 2005/0250199    Al*   11/2005   Anderson           BO lF 11/0071    GB                2125007    A     *    2/1984   ................ B66F 3/12
                                                        435/287.2    WO             2002048164    A2         6/2002
 2005/0272169    Al    12/2005   Griffin et al.                      WO             2004003200    Al         1/2004
 2006/0068204    Al     3/2006   Rasmussen et al.                    WO             2007064635    Al         6/2007
 2006/0166233    Al     7/2006   Wu et al.                           WO             2008097342    A2         8/2008
 2006/0182300    Al     8/2006   Schwartz                            WO             2008115626    A2         9/2008
 2006/0182842    Al     8/2006   Pruden et al.                       WO             2009022994               4/2009
 2007/0148174    Al     6/2007   Kudlicki et al.                     WO             2010072821    Al         7/2010
 2007/0184463    Al     8/2007   Molho et al.                        WO             2010121315    Al        10/2010
 2007/0190662    Al     8/2007   Baetzold et al.                     WO             2009038536              12/2012
 2007/0196912    Al     8/2007   Facer et al.
 2007/0292941    Al    12/2007   Handique et al.                     * cited by examiner
U.S. Patent      Aug. 7, 2018             Sheet 1 of 24       US 10,041,062 B2




                                                    130
                                                        I
                                                    /
                                                /
                                      -----~--------------
                                      1                             I
                                      I                             I
                                      I                             I
                                      I                             I
                                      I                             I
                                      I




                            000000000000
                            000000000000
                            000000000000
                            000000000000
                            000000000000
                            000000000000
                            000000000000
                            000000000000




              FIG. lA


                                                250




                                                            [IIJ

        271                     110                                130
                                FIG. lB
U.S. Patent               Aug. 7, 2018        Sheet 2 of 24               US 10,041,062 B2




                                                    1000µL         FILTER HOLDER
                           190                          TIPS       WITH 24 FILTERS
                                                                                       110



              I.... ~~~
               ."                                                               0000
                                                                                OOOO~oo
                                                                                gggg
                                                                                0000
                                                                                       DOD

                                                                                0000

                                            300µL
                                                                             TOOL FOR
              .._ -
                              230        PIPETTE TIPS
                                                                            AUTOMATED
              ~- ..                                                         MOVING OF

     00 I.                                                                 CONSUMABLES



     0         I
                      =
                      I
                                                        120             Q--211
               V
              130 110
                                                               SAMPLE
                                                                RACK


                                         FIG. 2A




                   210                                                    271
                                         FIG. 2B
U.S. Patent   Aug. 7, 2018       Sheet 3 of 24       US 10,041,062 B2




                                                     110
                                                 r         115

                                                                 111



                                 y
                                 112
                             FIG. 3A


                                 110                             110
         -----               r                               r
          0000
          0000
          0000
          0000
          0000
          0 0 0 0                                          - __ 115
        In n nilin nl                  1/innnnl
   111A   .V V V V lJ                  f) V V V V           lJ
              112
                             FIG. 3B
U.S. Patent         Aug. 7, 2018      Sheet 4 of 24               US 10,041,062 B2



    110                                        123          122
         ~ i::::::==============::.i----



                                                                            120
                                                                           J
   128
              125                          127                      126
                                   FIG. 4
                                                      116                 110'
    115    ~~~~~~~~~~~=3r
                                                                          111


                                     112
                                   FIG. SA
                                                             110'
                                                        r
                            + + + + v-116
                            + + + +-
                            ++++
                            ++++
                            ++++
                            ++++
                                   FIG. SB
U.S. Patent     Aug. 7, 2018            Sheet 5 of 24   US 10,041,062 B2




                                                              130
                                                           rJ




         FIG. 6A               :-----




      130
       ~




                                                             150




              160              FIG. 6B
U.S. Patent                Aug. 7, 2018         Sheet 6 of 24         US 10,041,062 B2




                                                                            130
                                                                          ~



                                                                150




               148   177      172         FIG. 7A
                                                                            130
                                          180                             ~
                                                        iDDD    DOD



                            i] mo                          I
                                                            ]   150
                                                                          155




               148                        FIG. 7B                           130
                                                                          ~


                                                                150


     C
     C



         141
               148   177      172         FIG. 7C
U.S. Patent         Aug. 7, 2018     Sheet 7 of 24     US 10,041,062 B2




                                                              130
                                                            ,rJ


                                                     150




       141
             148   177   172   171
                                     FIG. 7D


                                                              130
                                                            ,rJ


                                                     150




                   177   172

                                     FIG. 7E
                                             US 10,041,062 B2
                             Sheet 8 of 24
              Aug. 7, 2018
U.S. Patent




                                                 FIG. 9-&_




              146b
                ~




              :vo.   91}
U.S. Patent   Aug. 7, 2018   Sheet 9 of 24     US 10,041,062 B2




                                             FIG. lOA



                     145




                                             FIG. lOB
U.S. Patent    Aug. 7, 2018   Sheet 10 of 24      US 10,041,062 B2




                                                            170
                                                       rJ
                                                      175

                                                      173




               179       174--.                  ...--171 177



                         FIG. l lA
       ~CLOSED                    DOPEN               177
                                                   rJ

       1DmD~}176                  ~

                                     179
                                   FIG. l 1B




                                           172




   FIG. l lC
U.S. Patent       Aug. 7, 2018      Sheet 11 of 24         US 10,041,062 B2




                                                              180
                   187                                       ~


                                                                 188
            186
          183
                  1\182 181
                  185 184
                          FIG. 12A

                                                     184
                                                     )
              000000000060


         ()




                                                             --- - 210
          o 0 o 0 o 0 o 0 o 0 onono 0 o 0 o 0 o 0 o 0
                                    =
                                    c:::::::t

                                    =
                                    =

                                 FIG. l2B
U.S. Patent   Aug. 7, 2018   Sheet 12 of 24       US 10,041,062 B2




                                          180
                                       ,rJ




                                                   182




                                                FIG. 12C

                                                    180
                                                  ,rJ




                               FIG. 12D
        182
U.S. Patent                         Aug. 7, 2018                               Sheet 13 of 24                          US 10,041,062 B2




                                                                                                                               250
                                                                                                                       ,rv
                                                                                149

                             n()o
                                        0
                                          oO
                                             001

                                                     I
                                                                                    1,1
                                                                                     I                            [J[J[Jd                l=-


                                                      I
                                                          I
                                                              I                 I
                                                                                                  -----   I
                                                                                                              I

                             ;46{ I II                I       I
                                                              11           I    ••
                                                                                    1'
                                                                                                                       I




     CJ
                                                 -            -

                                                                   '
                                                                       ,
                                                                                                                   }1ao
     CJ
     CJ
     CJ
     CJ
                                                                                     11
                                                                                          I       I   I
                                                                                                                   I  I              I
     CJ                ...-11 .......... 11 11       II~ ~
     CJ
                                                                                                                                 I
          I        /            I



     11        I
               I
                                I
                                                                                              I                        I
                                                                                                                       I         I

               I                    I                                                                                      l     I
              172            177                              153 160                                               178 155


                                                              FIG. 13
U.S. Patent      Aug. 7, 2018         Sheet 14 of 24           US 10,041,062 B2




                                                                     265




               FIG. 14A



                                                       257

                                                               130
                 FIG. l4B
                                210
         265




                                                         130

                                                               FIG. 14C
U.S. Patent       Aug. 7, 2018                          Sheet 15 of 24         US 10,041,062 B2




              Laaaaaaaaaaaa il
              ioooooooooooorn                                        ,00000000000001
                                                                     000000000000
               000000000000                                          000000000000
                000000000000

               000000000000
               000000000000
               888888888888
               000000000000
               000000000000
               000000000000




               o~o~o~o~o~o~
              000000
               000000
              10000001
                                                             257                       \
                                                                                       255
                                  FIG. 15
                                                                             COUPLE TO
               S440                                                         GANTRY 256
                 ~
                               ......................
                           n



                                       Iii!
       000000000000        =
       000000000000
       000000000000
       000000000000
       000000000000
       000000000000
       000000000000
                      II                                I
                            000000                                  S450
                                                                      ~
       000000000000
       000000000000
       000000000000
                           000000
       000000000000         000000
       000000000000
       000000000000        000000
       000000000000         000000
                       -~>00000
                       11

                ~                                                  FIG. 16A
              S410    II                                JI
U.S. Patent           Aug. 7, 2018                          Sheet 16 of 24                   US 10,041,062 B2




              S440'                                                                                      S450'
                                    ........ ., ................
                ~                                                                                ~
                               "                                         IooooooocfoOooooooooooooo
       000000000000                                                      Iooooooocfooooooooooo°ooo
       000000000000
       000000000000            == = =! = = =                             I o o o cPo cPo o o o°o o
                                                                             0 0 0 0   0     0 0 0   0
       000000000000
       000000000000                                                      I   000000000000000000000000
       000000000000
                          II                                             I
       000000000000
       000@0000000@                                                I     I
                                                                             000000000000000000000000

                                                                             000000000000000000000000

                                                                         I°o°o o°o°o o cfo o°o°o o
                                                                                 0     0 0     0     0

                                                                         Ioooooo°o°oocfoOoOo°o°ooo
       000000000000                                                      Ioooooo°oooooooooooocfoOo
       000000000000
       000000000000                                                      I°ooooo°ooooo°ooJh°o°ooo
       000000000000
       000000000000
       000000000000
       000000000000
       00000000000@




                ~                                                  ]I
              S410'       n
                                                 FIG. l6B


          S440"                    ......... ., ..............
              ~
                               "
       000000000000
                                                                                                     S450"
       000000000000
       000000000000
       000000000000            == = ~ = = =                                                          ~
       000000000000
       000000000000
       000000000000
       000@0@00000@       II                                       I

       000000000000
       000000000000          @@@@@®
       000000000000
       000000000000
                            @@@@@@
       000000000000          ®@@®@@
       000000000000
       000000000000         00@®@®
       00000000000@          000000
                           LJ ~@@@@@
               ~                                                             FIG. 16C
          S410"           II                                       II
U.S. Patent           Aug. 7, 2018      Sheet 17 of 24         US 10,041,062 B2




                                          000000000000
                                          000000000000
                                          000000000000
                                          000000000000
                                          000000000000
                                          000000000000
                                          000000000000




                193       192
                                          ~0000000000000
          190
                000000000000
                000000000000                                   113
                000000000000
                000000000000
                000000000000                                   110
                000000000000
                000000000000


                                         10000001
                                     FIG. 17A



     190                                   190
      }




      \          ~           \
     240         192        193            240           192     193
                                     FIG. l 7B
U.S. Patent        Aug. 7, 2018         Sheet 18 of 24         US 10,041,062 B2




                                        192

     193
                000000
     190
              00000000

                                                              t     195

           [II..================================================-.c;-195
                                       I
                                                          ...----

                                  192
                              FIG. 18A




                                  192
                              FIG. l8B
U.S. Patent      Aug. 7, 2018       Sheet 19 of 24         US 10,041,062 B2




                                                            230



                                                     190    190
          rll.D.ir'~'ll.D.lr'~'ll.D.lr'~'ll.D.lr'~'ll.D.lr'~230
                            FIG. 19




                                                       240 230    190
                            FIG. 20
U.S. Patent    Aug. 7, 2018      Sheet 20 of 24          US 10,041,062 B2


                                              190

                                                               230




                              FIG. 21A



                                                     193'

               00        000        000           00
              000        000        000           000
              000        000        000           000
    192'      000        000        000           000
              000        000        000           000
              000        000        000           000        230'
              o0 o       o0 o       o0 o          o0 o
               00        o0 o       o0 o          o0 o

                                                    190'
                              FIG. 21B
U.S. Patent    Aug. 7, 2018   Sheet 21 of 24          US 10,041,062 B2



              260
               ~                 261




                                 264
                                 262
                                  FIG. 22




              ®®®®
              ®®®®
              ®®®®                              269



              ®®®®
              ®®®®
              ®®®®                             260




                     FIG. 23
U.S. Patent           Aug. 7, 2018        Sheet 22 of 24             US 10,041,062 B2




      400
           ~
           combining each biological sample of a set of biological
                                                                              S410
           samples with a quantity of magnetic beads to produce a
           set of magnetic bead-sample mixtures


       I                                                                ~S~
       1 heating the set of magnetic bead-sample mixtures to            1
       : produce a set of nucleic acid-magnetic bead samples            1
       I
       --------------------,--------------------I
           transferring each nucleic acid-magnetic bead sample of a
           set of nucleic aced-magnetic bead samples to a               /V S430



                                        •
           corresponding fluidic pathway of a set of fluidic pathways

                                                                              S440
           producing a set of purified nucleic acid volumes from the    /V
           set of nucleic acid-magnet bead samples

                                        +                                   S450
           combining each purified nucleic acid volume of the set of    A/
           purified nucleic acid volumes with a molecular diagnostic
           reagent to produce a set of nucleic acid-reagent mixtures


                                        •
           transferring each of the set of nucleic acid-reagent
           mixtures, through the corresponding fluidic pathway of the   l'V
                                                                            S460

           set of fluidic pathways, to a detection chamber


                                        •
           receiving light from the set of nucleic acid-reagent mixtures /V
                                                                           S470



       --------------------'--------------------:/'\.~480
       : generating a set of data based on light received form the
       1 set of nucleic acid-reagent mixtures                           ( -
       1----------------------------------------·
                                     FIG. 24A
U.S. Patent             Aug. 7, 2018       Sheet 23 of 24            US 10,041,062 B2



        transferring each nucleic acid-magnetic bead sample of a
                                                                          S430
        set of nucleic aced-magnetic bead samples to a
        corresponding fluidic pathway of a set of fluidic pathways


    : occluding at least one fluidic pathway of the set of fluidic    ~ S432
    : pathways at a subset of a set of occlusion positions to         :
    : define at least one truncated fluidic pathway                   :

                                 FIG. 24B


                                                                          S440
        producing a set of purified nucleic acid volumes from the
        set of nucleic acid-magnet bead samples


    1 providing a magnetic field S441, such that each fluidic       ~ S441
    : pathway in the set of fluidic pathways is configured to cross 1
    : the magnetic field                                            :
    ------------------- f--------------------

    ~                                                                 ~s~
    1 providing a heater configured to span a heating region of       1
    : the set of fluidic pathways                                     1
    I                                                                 I
    ------------------- f--------------------
    r                                                                 I    S443
    : occluding at least one fluidic pathway of the set of fluidic ~
    : pathways at a subset of a set of occlusion positions to      :
    : define at least one truncated fluidic pathway containing a   1
    1 nucleic acid-magnet bead sample and coupled to a source :

    : for delivery of a wash solution and a release solution       :
    ~-------------------.--------------------'
    -----------------------------------------
    : delivering a wash solution through a portion of at least one ~ S444
    : fluidic pathway                                              ,
    L-------------------, -------------------1

    : delivering a release solution through a portion of at least     ~ S445
    : one fluidic pathway                                             ,
    L----------------------------------------1

                                 FIG. 24C
U.S. Patent         Aug. 7, 2018       Sheet 24 of 24         US 10,041,062 B2




      transferring each of the set of nucleic acid-reagent
                                                                    S460
      mixtures, through the corresponding fluidic pathway of the
      set of fluidic pathways, to a detection chamber


     ~ occluding at least one fluidic pathway of the set of fluidic :
     : pathways at a subset of a set of occlusion positions S462, ~ S462
     : which functions to define at least one truncated fluidic     1

     : pathw~y coupled to a detection chamber of a set of           :
     ~ detection chambers ___________________________ :


                               FIG. 24D
                                                   US 10,041,062 B2
                              1                                                                 2
    SYSTEM AND METHOD FOR PROCESSING                                 FIG. 4 depicts an embodiment of a capture plate module
       AND DETECTING NUCLEIC ACIDS                                to facilitate lysis of a biological sample and combination of
                                                                  the biological sample with magnetic beads;
            CROSS-REFERENCE TO RELATED                               FIGS. SA-SB depict an alternative embodiment of a
                       APPLICATION                              5 capture plate;
                                                                     FIGS. 6A-6B depict embodiments of a molecular diag-
   This application is a continuation of co-pending U.S.          nostic module for processing and detecting nucleic acids;
patent application Ser. No. 14/704,215, filed 5 May 2015,            FIGS. 7A-7E depict a sequence of operations performed
which is a continuation of co-pending U.S. patent applica-        by elements of an embodiment of a molecular diagnostic
tion Ser. No. 13/766,359, filed 13 Feb. 2013, which claims 10 module;
the benefit of U.S. Provisional Application Ser. No. 61/667,         FIG. 8 depicts an embodiment of a microfluidic cartridge
                                                                  and an embodiment of a cartridge platform;
606, filed on 3 Jul. 2012, and U.S. Provisional Application
                                                                     FIGS. 9A-9B depict configurations of a linear actuator of
Ser. No. 61/598,240, filed on 13 Feb. 2012, which are
                                                                  an embodiment of a molecular diagnostic module;
incorporated herein in their entirety by this reference. This 15
                                                                     FIGS. lOA-lOB depict elements of an embodiment of a
application is also a continuation of co-pending U.S. appli-      valve actuation subsystem of a molecular diagnostic mod-
cation Ser. No. 13/765,996, filed 13 Feb. 2013, which is          ule;
incorporated herein in its entirety by this reference.               FIGS. llA-llC depict an embodiment of a valve actua-
                                                                  tion subsystem of a molecular diagnostic module;
                    TECHNICAL FIELD                            20    FIGS. 12A-12D depict elements of an embodiment of an
                                                                  optical subsystem of a molecular diagnostic module;
   This invention relates generally to the molecular diagnos-        FIG. 13 depicts a side view of an alternative embodiment
tics field, and more specifically to an improved system and       of a molecular diagnostic module for processing and detect-
method for processing and detecting nucleic acids.                ing nucleic acids;
                                                               25    FIGS. 14A-14C depict an embodiment of a fluid handling
                       BACKGROUND                                 system of a system for processing and detecting nucleic
                                                                  acids;
   Molecular diagnostics is a clinical laboratory discipline         FIG. 15 depicts embodiments of elements of the fluid
that has developed rapidly during the last 25 years. It           handling system;
originated from basic biochemistry and molecular biology 30          FIGS. 16A-16C are schematics depicting example meth-
research procedures, but now has become an independent            ods for processing and detecting nucleic acids;
discipline focused on routine analysis of nucleic acids (NA),        FIGS. 17A-17B show embodiments of consumables and
including deoxyribonucleic acid (DNA) and ribonucleic             reagents used in a system for processing and detecting
acid (RNA) for diagnostic use in healthcare and other fields      nucleic acids;
involving analysis of nucleic acids. Molecular diagnostic 35         FIGS. 18A-18B depict an embodiment of an assay strip to
analysis of biological samples can include the detection of       facilitate analysis of a sample containing nucleic acids;
one or more nucleic acid materials present in the specimen.          FIG. 19 depicts an embodiment of an assay strip holder;
The particular analysis performed may be qualitative and/or          FIG. 20 depicts an embodiment of an assay strip carrier;
quantitative. Methods of analysis typically involve isolation,       FIGS. 21A-21B show alternative embodiments of assay
purification, and amplification of nucleic acid materials, and 40 strip holders and assay strips, respectively;
polymerase chain reaction (PCR) is a common technique                FIG. 22 shows an embodiment of a filter to facilitate
used to amplify nucleic acids. Often, a nucleic acid sample       processing and detecting of nucleic acids;
to be analyzed is obtained in insufficient quantity, quality,        FIG. 23 shows an embodiment of a filter holder to
and/or purity, hindering a robust implementation of a diag-       facilitate processing and detecting of nucleic acids; and
nostic technique. Current sample processing methods and 45           FIGS. 24A-24D depict embodiments of a method for
molecular diagnostic techniques are often labor/time inten-       processing and detecting nucleic acids.
sive, low throughput, and expensive, and systems of analysis
are insufficient. Furthermore, methods of isolation, process-                DESCRIPTION OF THE PREFERRED
ing, and amplification are specific to certain sample matrices                            EMBODIMENTS
and/or nucleic acid types and not applicable across common 50
sample and nucleic acid types.                                       The following description of preferred embodiments of
   Due to these and other deficiencies of current molecular       the invention is not intended to limit the invention to these
diagnostic systems and methods, there is thus a need for and      preferred embodiments, but rather to enable any person
improved system and method for processing and detecting           skilled in the art to make and use this invention.
nucleic acids. This invention provides such a system and 55 1. System for Processing and Detecting Nucleic Acids
method.                                                              As shown in FIGS. lA-lB and 7A, an embodiment of a
                                                                  system 100 for processing and detecting nucleic acids com-
         BRIEF DESCRIPTION OF THE FIGURES                         prises: a capture plate 110 configured to facilitate binding of
                                                                  nucleic acids within a biological sample to a set of magnetic
   FIGS. lA-lB depict an embodiment of a system for 60 beads 119; a molecular diagnostic module 130 comprising a
processing and detecting nucleic acids;                           microfluidic cartridge receiving module 140, heating and
   FIGS. 2A-2B depict an embodiment of elements, and a            cooling subsystem 150, a magnet 160, a valve actuation
top view of an embodiment of a system worktable, respec-          subsystem 170, an optical subsystem 180; and an assay strip
tively, of an embodiment of a system for processing and           190 configured to facilitate mixing of molecular diagnostic
detecting nucleic acids;                                       65 reagents with a nucleic acid volume. Other embodiments of
   FIGS. 3A-3B depict an embodiment of a capture plate for        the system 100 may further comprise at least one of a
combining a sample with magnetic beads;                           capture plate module 120 configured to support the capture
                                                    US 10,041,062 B2
                              3                                                                      4
plate 110; a filter 200 and filter holder 205 to facilitate            such that each well of the capture plate 110 can only be used
sample preparation; a microfluidic cartridge 210 configured            once yet the remaining unused wells can be used during
to facilitate sample processing; an assay strip holder 230; an         additional runs of the system 100. Alternatively, at least a
assay strip carrier 240; a liquid handling system 250 con-             portion of the capture plate 110 is configured to be reusable,
figured to facilitate gas and fluid delivery to different ele-    5    such that additional mixing or reagent additions can be
ments of the system 100; a processor configured to analyze             performed and portions of the capture plate 110 may be used
data resulting from a run of the system 100; and a user                for multiple runs of the system 100. In one variation of the
interface configured to allow a user to interact with the              capture plate 110, the capture plate substrate 111 is reusable,
system 100. The system 100 thus functions to receive                   while the puncturable foil seal 115 is disposable and
biological samples containing nucleic acids (i.e., impure         10   replaced after each run of the system 100.
nucleic acid samples), separate nucleic acids from the bio-               The capture plate substrate 111 is configured such that the
logical samples, and analyze nucleic acid samples according            capture plate 110 is capable of resting on a flat surface, can
to at least one molecular diagnostic protocol (e.g., PCR).             be stacked with another capture plate 110, and also can be
Preferably, the system 100 is a walkaway system by which               manipulated with industry standard instrument components
a user loads a set of biological samples containing nucleic       15   for handling of microtiter plates. The capture plate substrate
acids, and receives a set of data resulting from a molecular           also functions to define the set of wells 112 and to couple to
diagnostic protocol without any further sample manipulation            the puncturable foil seal 115. The capture plate substrate 111
by the user. Alternatively, the system 100 facilitates aspects         is preferably composed of a PCR-compatible polymer that
of sample preparation for a molecular diagnostic protocol,             can be heat processed to couple to the puncturable foil seal
with some sample manipulation performed by the user.              20   115, but can alternatively be composed of any appropriate
   In one example workflow of the system 100, a liquid                 material that can contain a fluid and be bonded to the
handling system 250 aspirates a set of biological samples              puncturable foil seal 115.
containing nucleic acids (i.e., impure nucleic acid samples),             The set of wells 112 of the capture plate substrate 111
and dispenses the set of biological samples into a capture             function to receive at least one biological sample which
plate 110 to be lysed and combined with magnetic beads            25   contain or are suspected of potentially containing nucleic
(containing a proprietary affinity coating to bind the nucleic         acids, and to facilitate combination of the biological sample
acids to the magnetic beads) by a capture plate module 120.            with a set of magnetic beads 119. Preferably, the wells 113
The liquid handling system 250 then aspirates substantially            are each configured to accommodate not only a biological
all of each sample of the set of lysed biological samples              sample, but also to facilitate mixing of the biological sample
combined with magnetic beads (i.e., set of magnetic bead-         30   with a set of magnetic beads 119 (e.g., using a pipettor, the
samples) from the capture plate 110, and dispenses the set of          liquid handling system 250 or other apparatus), which
magnetic bead-samples into a microfluidic cartridge 210,               preferably are preloaded in wells 112, or alternatively may
aligned within a cartridge receiving module 140 of a                   be added by an operator. Preferably, the wells are also deeper
molecular diagnostic module 130, and configured to be                  than they are wide to allow a significant number of wells 112
manipulated by the molecular diagnostic module 130. A             35   (e.g. 24) with a clinically relevant sample volumes, and
heating and cooling subsystem 150, a magnet 160, and a                 evenly spaced to facilitate aspiration, delivery, and/or mix-
valve actuation subsystem 170 of the molecular diagnostic              ing of multiple biological samples (e.g., with a multi-tip
module 130 then facilitate separation of a set of nucleic acids        pipettor). Alternatively, the wells are wider than they are
from the magnetic bead-samples, as the liquid handling                 deep to facilitate larger devices for mixing the biological
system 250 dispenses wash solutions, release solutions,           40   samples with the magnetic beads 119. Each well 113 of the
and/or air at appropriate stages. The liquid handling system           set of wells 112 also preferably has a conically shaped
250 then aspirates the set of nucleic acids from the micro-            bottom region, as shown in FIG. 3A, to facilitate complete
fluidic cartridge 210 contained within the molecular diag-             aspiration of a fluid from a well. Alternatively, each well 113
nostic module 130, combines the set of nucleic acids with a            may not have a conically shaped bottom region. Addition-
set of molecular diagnostic reagents using an assay strip 190,    45   ally, in the orientation shown in FIG. 3A, the tops of each
and dispenses the set of nucleic acids combined with the set           well 113 in the set of wells 112 preferably form raised edges
of molecular diagnostic reagents (i.e., set of nucleic acid-           protruding from the capture plate substrate 111, in order to
reagent mixtures) into the microfluidic cartridge 210 within           facilitate sealing of each well 113 by the puncturable foil
the molecular diagnostic module 130. The detection cham-               seal 115. Alternatively, the tops of each well 113 in the set
ber heaters 157, optical subsystem 180 and valve actuation        50   of wells 112 may not form raised edges protruding from the
subsystem 170 of the molecular diagnostic module 130 then              capture plate substrate ill. The magnetic beads are preferably
facilitate analysis of the set of nucleic acid-reagent mixtures        polymer beads, precoupled with a ligand for binding to a
by a processor configured to display information on a user             nucleic acid, and comprising a superparagmagnetic compo-
interface.                                                             nent. Additionally, the magnetic beads may be treated to be
   As stated, the above workflow is just one example work-        55   positively charged. However, the magnetic beads may alter-
flow of the system 100, and other workflows of the system              natively be any appropriate magnetic beads (e.g. magnetic,
100 and methods of processing and detecting nucleic acid               parmagnetic, or superparamagnetic) configured to facilitate
samples are further described in Section 2 below. A detailed           biomagnetic separation.
description of elements of an embodiment of the system 100                Each quantity of magnetic beads 119 may be accompa-
are described in sections 1.1-1.6 below.                          60   nied by lysing reagents (e.g. proteinase K) and a sample
1.1 System--Capture Plate and Capture Plate Module                     process control comprising nucleic acid sequences for DNA
   As shown in FIGS. 3A and 38, the capture plate 110                  and RNA, which function to lyse biological samples and to
comprises a capture plate substrate 111 comprising a set of            provide a mechanism by which sample process controls may
wells 112 and a puncturable foil seal 115, and functions to            be later detected to verify processing fidelity and assay
facilitate binding of nucleic acids within a biological sample    65   accuracy. The sample process control comprising nucleic
to a set of magnetic beads 119. Preferably, the entire capture         acid sequences for DNA and RNA allows one version of the
plate 110 is configured to be a consumable (i.e., disposable),         capture plate to facilitate assays involving DNA and RNA
                                                     US 10,041,062 B2
                               5                                                                        6
detection. Preferably, the quantity of magnetic beads 119,               K and one or more specific nucleic acid stands designed to
lysing reagents, and sample process controls is dried within             serve as a process control. The specific example of the
each well to improve shelf life; however, the quantity of                capture plate 110 can thus combine two groups of 12
magnetic beads 119, lysing reagents, and sample process                  biological samples with magnetic beads. The capture plate
controls may alternatively be in liquid form.                       5    110 in the specific example is produced by injection mold-
   The puncturable foil seal 115 functions to isolate each               ing, has a footprint of 127.75 mmx85.5 mm, and is com-
well 113 of the set of wells 112, prevent contamination of the           posed of a PCR-compatible polypropylene based polymer
contents of each of the set of wells 112, protect the magnetic           with a high vapor barrier.
beads 119 and other reagents stored in wells 112 from                       An embodiment of the system 100 may further comprise
degradation, and provide information identifying the capture        10   a capture plate module 120, as shown in FIG. 4, which
plate 110. The puncturable foil seal 115 preferably seals each           functions to receive, support, and heat a capture plate 110.
well 113 of the capture plate 110, and is configured to be               The capture plate module 120 preferably comprises a ther-
punctured by an external element (e.g., by a pipette tip), such          mally conducting substrate 121 configured to cradle a cap-
that each well is sealed prior to being punctured. In one                ture plate 110, a capture plate heater 123, a capture plate
variation, the puncturable foil seal 115 also forms a seal          15   receiving module 125, and a capture plate electronics mod-
around an element that punctures it, and in another variation,           ule 127. Preferably, the capture plate module 120 functions
the puncturable foil seal 115 does not form a seal around an             to facilitate lysis of a biological sample deposited into a well
element that punctures it, in order to prevent airlock. The              113 of the capture plate, and to facilitate binding of nucleic
puncturable foil seal 115 is also preferably labeled with                acids (i.e., within a lysed biological sample) to a quantity of
identifying information including at least one of manufac-          20   magnetic beads 119 within a well 113 of the capture plate
turer information, capture plate contents, the lot of the                110. In a specific example, the capture plate module 120 has
contents, an expiry date, and a unique electronic tag (e.g.,             dimensions of 108 mmx156 mmx45 mm and is configured
barcode or QR code) providing more information. Prefer-                  to rest on a flat surface.
ably, the puncturable foil seal 115 does not extend beyond                  The thermally conducting substrate 121 is configured to
the footprint of the capture plate 110, but alternatively, the      25   cradle and support the capture plate 110, and functions to
puncturable foil seal 115 may be any appropriate size and/or             conduct heat to the set of wells 112 of the capture plate 110.
include protruding features (e.g., tabs) that facilitate han-            Preferably, the thermally conducting substrate 121 is also
dling of the capture plate.                                              configured to reversibly couple to the capture plate 110, and
   In one variation, the capture plate 110 may be prepack-               comprises a set of indentations 122 that encircle each well
aged at least with magnetic beads 119, such that each well          30   113 in the set of wells 112. In one variation, the indentations
113 in the set of wells 112 is prepackaged with a set of                 122 completely conform to the external surface of each well
magnetic beads 119 defined by a specific quantity or con-                113 of the capture plate 110, but in another variation, the
centration of magnetic beads. The set of wells 112 may then              indentations 122 may encircle a portion of each well 113 of
be sealed by the puncturable foil seal 115, which is config-             the capture plate 110. Additionally, the indentations 122 are
ured to be punctured by an external element that delivers           35   preferably thermally conducting in order to conduct heat to
volumes of biological samples to be mixed with the mag-                  the set of wells 112, and portions of the thermally conduct-
netic beads 119. In another variation, the capture plate 110             ing substrate 121 aside from the indentations 122 are com-
may not be prepackaged with magnetic beads 119, but the                  posed of non-conducting, rigid material. Alternatively, the
wells 113 of the capture plate may still be sealed with a                entire thermally conducting substrate 121 may be composed
puncturable foil seal 115. In this variation, the puncturable       40   of a material that is thermally conducting.
foil seal 115 is configured to be punctured by at least one                 The capture plate heater 123 is preferably coupled to the
external element, for co-delivery of biological samples and              thermally conducting substrate 121, and functions to transfer
magnetic beads intended to be combined.                                  heat, through the thermally conducting substrate 121, to a
   A variation of the capture plate 110' may further comprise            well 113 of the capture plate 110. The capture plate heater
a slotted rubber membrane 116, as shown in FIGS. SA and             45   123 preferably conforms to at least a portion of an inden-
SB, configured to provide access through the puncturable                 tation 122 of the thermally conducting substrate 121, to
foil seal 115 to the set of wells 112. The slotted rubber                facilitate heat transfer through the indentation 122 to an
membrane 116 thus functions to prevent or reduce splashing,              individual well 113 of the capture plate 110. In this variation,
evaporation, and/or aerosolization of contents of the set of             the capture plate heater 123 is one of a set of capture plate
wells 112. Preferably, the slotted rubber membrane 116              50   heaters 124, wherein each capture plate heater 123 in the set
comprises slots that are self-sealing and centered over wells            of capture plate heaters 124 transfers heat to an individual
of the set of wells 112, and further does not extend beyond              well 113 of the set of wells 112 of the capture plate 110.
the footprint of the capture plate 110. Alternatively, the slots         Alternatively, the capture plate heater 123 may conform to
of the slotted rubber membrane 116 may not be self-sealing,              portions of multiple indentations 122 of the thermally con-
and/or the slotted rubber membrane 116 may be any appro-            55   ducting substrate 121, such that the capture plate heater 123
priate size and comprise features that extend beyond the                 is configured to transfer heat to multiple wells 113 of the
footprint of the capture plate 110.                                      capture plate 110. Preferably, the capture plate heater 123 is
   In a specific example, the capture plate 110 comprises 24             a resistance heater, but alternatively, the capture plate heater
wells 113 with an 18 mm center-to-center pitch, each well                123 may be a Peltier or any appropriate heater configured to
having a volumetric capacity of 2 mL, and is compliant with         60   transfer heat to the capture plate 110. The capture plate
Society for Laboratory Automation and Screening (SLAS)                   heater 123 may also further couple to a heat sink.
standards. Each well 113 of the capture plate 110 in the                    The capture plate receiving module 125 comprises a
specific example is also prepackaged with a specified quan-              capture plate actuation system 126 that functions to couple
tity of magnetic beads 119, and comprises a protruding top               the capture plate module 120 to a capture plate 110. As
edge that is heat sealed to a puncturable foil seal. In addition,   65   shown in FIG. 4, the capture plate actuation system 126
each well 113 also contains other reagents beneficial for                comprises a structural support with hinged grips 128 and at
processing and monitoring the sample, including proteinase               least one capture plate module actuator 129. The capture
                                                    US 10,041,062 B2
                              7                                                                       8
plate module actuator 129 is preferably a push-type solenoid           a set of valve actuation slots 145; a linear actuator 146
with a spring return, but may alternatively be any appropri-           configured to displace a microfluidic cartridge 210 resting
ate linear actuator, such as a hydraulic actuator. The struc-          on the cartridge platform 141; and a set of springs 148
tural support with hinged grips 128 preferably couples to the          coupled to the cartridge platform 141. The cartridge receiv-
capture plate heater 123 and houses the capture plate module      5    ing module 140 thus functions to receive, align, and com-
actuator 129, such that, in a first configuration, actuation of        press a microfluidic cartridge 210 for processing of a bio-
the capture plate module actuator 129 outwardly displaces              logical sample according to a molecular diagnostic assay
the hinged grips (allowing the capture plate module 120 to             protocol. As shown in FIGS. 7A-7C, the cartridge platform
receive a capture plate 110), and in a second configuration,           141 is preferably configured to receive a microfluidic car-
actuation of the capture plate module actuator 129 inwardly       10   tridge 210 along a cartridge loading guiderail 142 until it
displaces the hinged grips (allowing the capture plate mod-            reaches a cartridge stop 143, and be vertically displaced by
ule 120 to couple to the capture plate 110). The structural            the linear actuator 146, which places a biasing force against
support with hinged grips 128 may further comprise a                   the set of springs 148 coupled to the cartridge platform 141.
textured and/or high-friction surface configured to grip a             The magnet receiving slot 144 and the set of valve actuation
capture plate 110, but alternatively may not comprise a           15   slots 145 provide access, by a magnet 160 and a valve
textured and/or high-friction surface.                                 actuation subsystem 170, to the microfluidic cartridge 210,
   The capture plate electronics module 127 is coupled to the          as the microfluidic cartridge is vertically displaced by the
capture plate heater 123 and the capture plate actuation               linear actuator 146.
system 126, and functions to enable control of the capture                The cartridge platform 141 includes a cartridge loading
plate heater 123 and the capture plate actuation system 126.      20   guiderail 142, a cartridge stop 143, a magnet receiving slot
Preferably, the capture plate electronics module 127 modu-             144, and a set of valve actuation slots 145, and functions to
lates an output of the capture plate heater 123, in order to           receive and align a microfluidic cartridge 210, while pro-
controllably heat at least one well 113 of the capture plate           viding access to the microfluidic cartridge 210 by a magnet
110. Additionally, the capture plate electronics module 127            160 and a valve actuation subsystem 170. As shown in FIG.
preferably modulates the capture plate actuation system 126,      25   8, an embodiment of the cartridge platform 141 includes a
in order to controllably couple the capture plate module 120           pair of parallel cartridge loading guiderails 142, initiating at
to a capture plate 110. Preferably, the capture plate elec-            a pair of inwardly tapering protrusions configured to guide
tronics module 127 is coupled to an external power supply,             a microfluidic cartridge toward the pair of parallel cartridge
such that the capture plate module 120 does not include an             loading guiderails 142, and sparming two short edges of the
integrated power supply; however, in alternative embodi-          30   cartridge platform 141. The embodiment of the cartridge
ments, the capture plate electronics module 127 may be                 platform 141 also includes a cartridge stop 143 comprising
coupled to a power supply integrated with the capture plate            a vertical tab oriented perpendicular to the cartridge loading
module 120.                                                            guiderails 142, and spanning a long edge of the cartridge
1.2 System-Molecular Diagnostic Module                                 platform. Preferably, the cartridge loading guiderails 142
   As shown in FIGS. 6A and 68, an embodiment of the              35   and the cartridge stop 143 are configured such that a
molecular diagnostic module 130 of the system 100 includes             microfluidic cartridge 210 slides between the cartridge load-
a cartridge receiving module 140, a heating and cooling                ing guiderails 142 and hits the cartridge stop 143 to signal
subsystem 150, a magnet 160, a valve actuation subsystem               proper alignment. Alternatively, the cartridge loading guid-
170, and an optical subsystem 180, and functions to manipu-            erails 142 and the cartridge stop 143 may be configured such
late a microfluidic cartridge 210 for processing of a biologi-    40   that a microfluidic cartridge slides over or along the car-
cal sample containing nucleic acids. The molecular diag-               tridge loading guiderails 142, after which the cartridge stop
nostic module 130 is preferably configured to operate in               143 couples to a portion of the microfluidic cartridge 210 to
parallel with at least one other molecular diagnostic module           ensure proper alignment of the microfluidic cartridge. Addi-
130, such that multiple microfluidic cartridges 210 contain-           tional variations of the cartridge loading guiderails 142 and
ing biological samples may be processed simultaneously. In        45   the cartridge stop 143 may be used to enable reception and
a first variation, the molecular diagnostic module 130 is              alignment of a microfluidic cartridge 210 by the molecular
configured to be stackable with another molecular diagnostic           diagnostic module 130, and are known by those skilled in
module 130 in a manner that enables access to a microfluidic           the art.
cartridge 210 within each molecular diagnostic module 130;                The embodiment of the cartridge platform 141 shown in
an example of the first variation is shown in FIG. 68, where      50   FIG. 8 also includes a set of valve actuation slots 145,
the molecular diagnostic modules 130 are stacked in a                  oriented perpendicular to the parallel cartridge loading guid-
staggered configuration. In the first variation, each molecu-          erails 142 and configured to provide access to a valve
lar diagnostic module 130 may further comprise locking                 actuation subsystem 170, and a magnet receiving slot 144
pins or other appropriate mechanisms to couple the stacked             located among the set of valve actuation slots 145. Prefer-
molecular diagnostic modules 130 together. In another             55   ably, the magnet receiving slot 144 and the set of valve
variation, the molecular diagnostic module 130 may not be              actuation slots 145 substantially span a long dimension of
configured to stack with another molecular diagnostic mod-             the cartridge platform 141, as shown in FIG. 8, and are
ule, such that the molecular diagnostic modules 130 are                configured to correspond to locations on a microfluidic
configured to rest side-by-side on the same plane. Elements            cartridge 210 requiring a magnetic field and/or valving to
of an embodiment of the molecular diagnostic module 130           60   enable processing of a biological sample and nucleic acid
are further described in sections 1.2.1 to 1.2.5 below.                detection once the microfluidic cartridge 210 has been
1.2.1 Molecular Diagnostic Module--Cartridge Receiving                 aligned within the molecular diagnostic module 130. Thus,
Module                                                                 alternative configurations of the magnet receiving slot 144
   As shown in FIG. 9A, the cartridge receiving module 140             and the set of valve actuation slots 145 may accommodate
of the molecular diagnostic module 130 comprises a car-           65   other cartridges with alternative regions requiring magnetic
tridge platform 141 including a cartridge loading guiderail            fields and/or valving to enable other protocols. In one
142, a cartridge stop 143, a magnet receiving slot 144, and            alternative embodiment, the magnet receiving slot 144 and
                                                    US 10,041,062 B2
                              9                                                                     10
the set of valve actuation slots may comprise one continuous           peripheral regions of the bottom side of the cartridge plat-
void of the cartridge platform 141, such that the cartridge            form 141, such that the set of springs 148 does not interfere
platform 141 supports a microfluidic cartridge 210 along the           with the magnet or the valve actuation subsystem 170.
periphery of the microfluidic cartridge 210, but forms a               Alternatively, the set of springs 148 may be located at any
continuous void under a majority of the footprint of the          5    appropriate position to provide a counteracting force against
microfluidic cartridge 210.                                            the linear actuator 146. In a specific example shown in FIG.
   The linear actuator 146 functions to linearly displace a            6A, the set of springs 148 comprises four springs located
microfluidic cartridge 210 resting on the cartridge platform           near corners of the bottom side of the cartridge platform 141,
141, in order to compress the microfluidic cartridge 210 and           but in other variations, the set of springs 148 may comprise
position the microfluidic cartridge 210 between a cartridge       10   any appropriate number of springs. Each spring of the set of
heater 153 and an optical subsystem 180 on one side of the             springs 148 is also preferably housed within a guide to
microfluidic cartridge 210, and a magnet 160 and detection             prevent deviations from linear vertical motions (in the
chamber heaters 157 on another side of the microfluidic                orientation shown in FIG. 78); however, each spring in the
cartridge 210. The linear actuator 146 also functions to               set of springs 148 may alternatively not be housed within a
provide a sufficient counterforce to the valve actuation          15   guide. In an alternative embodiment of the molecular diag-
subsystem 170 such that a microfluidic cartridge 210 within            nostic module 130, the set of springs 148 may altogether be
the molecular diagnostic module 130 remains properly situ-             replaced by a second linear actuator configured to linearly
ation upon manipulation by the valve actuation subsystem               displace a microfluidic cartridge 210, resting on the car-
170. The linear actuator 146 further functions to move a               tridge platform 141, in a direction opposite to the displace-
nozzle 149 coupled to the liquid handling system 250, in          20   ments enforced by the linear actuator 146.
order to couple the liquid handling system 250 to a fluid port            Similarly, the nozzle 149, the heating and cooling sub-
222 of the microfluidic cartridge 210. In the orientation of           system 150, the cartridge heater 153, and the magnet 160 are
the molecular diagnostic module 130 shown in FIGS. 78                  preferably coupled to springs, such that springs are posi-
and 78, the linear actuator 146 is preferably coupled to a             tioned between elements 149, 150, 153, and 160, and
portion of the heating and cooling subsystem 150 a portion        25   substrates that elements 149, 150, 153, and 160 are mounted
of the optical subsystem 180, and the nozzle 149, and                  to. Alternatively an elastomeric material is preferably posi-
vertically displaces the cartridge heater 153, the optical             tioned between elements 149, 150, 153, and 160, and
subsystem 180, and the nozzle 149 to position the cartridge            substrates that elements 149, 150, 153, and 160 are mounted
heater 153, 180 and the nozzle 149 over the microfluidic               to. The springs and/or elastomeric material function to
cartridge 210. The vertical displacement also allows the          30   provide proper functioning and alignment of subsystems of
microfluidic cartridge 210 to receive a magnet 160, which              the molecular diagnostic module 130 as the linear actuator
provides a magnetic field to facilitate a subset of a molecular        146 is extended or retracted, contributing to reliability and
diagnostic protocol, and detection chamber heaters 157,                a reduction in stack up tolerance risk. The springs and/or
which allows amplification of nucleic acids for molecular              elastomeric material further function to allow more pressure
diagnostic protocols requiring heating and cooling of the         35   to be applied to occlusion positions of a microfluidic car-
nucleic acid (e.g. PCR). Preferably, the linear actuator 146           tridge 210 aligned within the molecular diagnostic module
is a scissor jack actuator configured to apply substantially           130, and an appropriate pressure to be applied to elements
uniform pressure over all occlusion positions of a microflu-           149, 150, 153 and 160 of the molecular diagnostic module
idic cartridge 210 aligned within the molecular diagnostic             130. Thus, proper contact is maintained between elements
module 130, and to operate in at least two configurations. In     40   149, 150, 153, and 160, and a microfluidic cartridge 210
a retracted configuration 146a, as shown in FIG. 9A, the               being manipulated by the molecular diagnostic module.
scissor jack actuator has not linearly displaced the cartridge         These elements are described in further detail below.
platform 141, and in an extended configuration 146b, as                1.2.2 Molecular Diagnostic Module-Heating/Cooling Sub-
shown in FIG. 98, the scissor jack actuator has linearly               system and Magnet
displaced the microfluidic cartridge 210 to position the          45      The heating and cooling subsystem 150 of the molecular
microfluidic cartridge 210 between the subsystems 153, and             diagnostic module 130 comprises a cartridge heater 153, a
180, and the magnet 160 and detection chamber heaters 157.             fan 155, and a set of detection chamber heaters 157 and
Additionally, the extended configuration 146b of the scissor           functions to controllably heat portions of a microfluidic
jack actuator is configured to couple the nozzle 149 to a fluid        cartridge 210 for processing of a biological sample contain-
port 222 of the microfluidic cartridge 210, such that the         50   ing nucleic acids according to a molecular diagnostic pro-
liquid handling system 250 can deliver solutions and gases             tocol. In the orientation of an embodiment of the molecular
for processing of biological samples. The linear actuator 146          diagnostic module 130 shown in FIGS. 7A-7C, the cartridge
may alternatively be any appropriate linear actuator, such as          heater 153 is preferably coupled to the linear actuator 146 of
a hydraulic, pneumatic, or motor-driven linear actuator,               the cartridge receiving module 140 and configured to span a
configured to linearly displace a microfluidic cartridge          55   central region of a microfluidic cartridge 210 aligned within
within the molecular diagnostic module 130.                            the molecular diagnostic module 130, the fan 155 is located
   As shown in FIGS. 78, 7C, and 8, a set of springs 148 is            at a back wall of the cartridge receiving module 140, and the
coupled to the cartridge platform 141 and functions to                 set of detection chamber heaters 157 is located inferior to a
provide a counteracting force against the linear actuator 146          set of detection chambers 213 of the microfluidic cartridge
as the linear actuator 146 displaces a microfluidic cartridge     60   210. In alternative embodiments of the molecular diagnostic
210 resting on the cartridge platform 141. The set of springs          module 130, the heating and cooling subsystem 150 may
148 thus allows the cartridge platform 141 to return to a              have any appropriate alternative configuration that provides
position that allows the microfluidic cartridge 210 to be              controlled heating and cooling to a microfluidic cartridge
loaded and unloaded from the molecular diagnostic module               within the molecular diagnostic module 130.
130 when the linear actuator 146 is in a retracted configu-       65      The cartridge heater 153 functions to transfer heat to a
ration 146b, as shown in FIG. 78. Preferably, in the orien-            heating region 224 of a microfluidic cartridge 210, for
tation shown in FIG. 78, the set of springs 148 is located at          inducing a pH shift to release bound nucleic acids from
                                                     US 10,041,062 B2
                              11                                                                      12
magnetic beads within the heating region 224. The cartridge              diagnostic module to cooler air outside of the molecular
heater 153 is preferably a plate-shaped heater configured to             diagnostic module; however, in alternative variations, the
transfer heat to the microfluidic cartridge 210 only from one            fan 155 may be motor-driven and configured to actively cool
side of the cartridge heater 153, such that heat flows through           internal components of the molecular diagnostic module 130
one face of the plate-shaped heater to the microfluidic             5    if molecular diagnostic module elements exceed a certain
cartridge 210. In a specific example, the cartridge heater 153           threshold temperature.
is a silicon wafer etched to be conductive and form a                       The set of detection chamber heaters 157 functions to
resistance heater. In the preferred variation, the cartridge             individually heat detection chambers of a set of detection
heater 153 is either flip-chip bonded (i.e., soldered to back            chambers 213 within a microfluidic cartridge 210. Each
side of a circuit board), or wire bonded to a circuit board, and    10   detection chamber heater in the set of detection chamber
then coupled using linear bearings and springs to a plate                heaters 157 is preferably configured to heat one side of one
coupled to the linear actuator 146. The preferred variation              detection chamber in the set of detection chambers 213, and
allows independent control of 12 independent channels,                   is preferably located such that the extended configuration
corresponding to 12 different pathways for sample process-               146b of the linear actuator 146 of the cartridge receiving
ing. In another variation, heating through one face is accom-       15   module 140 puts a detection chamber in proximity to a
plished using a plate-shaped resistance heater that has one              detection chamber heater. As mentioned above, the set of
exposed face and thermal insulation covering all other faces,            detection chamber heaters 157 is preferably coupled to
and in yet another variation heating through one face is                 springs or an elastomeric layer to ensure direct contact
accomplished using a Peltier heater. In a variation of the               between the set of detection chamber heaters and a set of
cartridge heater 153 using a Peltier heater, the cartridge          20   detection chambers, without compressively damaging the
heater 153 comprises a thermoelectric material, and pro-                 set of detection chamber heater 157. Preferably, each detec-
duces different temperatures on opposite faces of the car-               tion chamber heater is configured to contact a surface of a
tridge heater 153 in response to a voltage difference placed             detection chamber in the extended configuration 146b of the
across the thermoelectric material. Thus, when a current                 linear actuator 146; however, each detection chamber heater
flows through the Peltier heater, one face of the Peltier heater    25   may be further configured to couple to a detection chamber
lowers in temperature, and another face of the Peltier heater            in the extended configuration 146b of the linear actuator
increases in temperature. Alternative variations of the car-             146. In a first variation, the set of detection chamber heaters
tridge heater 153 can be used to appropriately transfer heat             157 comprises silicon chip heaters flip chipped to one
to a heating region 224 of the microfluidic cartridge 210.               surface of a flexible printed circuit board, with a set of
   Preferably, the cartridge heater 153 is configured to !in-       30   springs coupled to an opposite surface of the flexible printed
early translate with the linear actuator 146 of the cartridge            circuit board, such that each spring in the set of springs
receiving module 140, in order to align with a heating region            aligns with a detection chamber heater. In the first variation,
224 spanning a central portion of a microfluidic cartridge               contact between each detection chamber heater and a detec-
210 aligned within the molecular diagnostic module 130. In               tion chamber is thus maintained by a biasing force provided
one variation, the cartridge heater 153 is preferably fixed         35   by an individual spring through the flexible printed circuit
relative to the linear actuator 146 such that (in the orientation        board. In a second variation, the set of detection chamber
shown in FIGS. 7B-7C), the cartridge heater 153 can only                 heaters 157 comprises silicon chip heaters flip chipped to
move vertically with the linear actuator. In an alternative              one surface of a rigid printed circuit board, with a set of
variation, the cartridge heater 153 may additionally be                  springs coupled to an opposite surface of the rigid printed
configured to translate laterally with a horizontal plane (in       40   circuit board. In the second variation, the set of springs thus
the orientation shown in FIGS. 7B-7C), such that the car-                function to collectively transfer a force through the rigid
tridge heater 153 can translate in at least two perpendicular            printed circuit board to maintain contact between the set of
coordinate planes. In this alternative variation, the cartridge          detection chamber heaters and a set of detection chambers.
heater 153 can be configured to sweep across a surface of a              Preferably, each detection chamber heater in the set of
microfluidic cartridge 210 aligned within the molecular             45   detection chamber heaters 157 is configured to contact and
diagnostic module 130, or to translate in response to motion             heat a bottom surface of a detection chamber (in the orien-
of the microfluidic cartridge 210, such that the position of             tation shown in FIG. 78); however, each detection chamber
the cartridge heater 153 relative to a heating region 224 of             heater may alternatively be configured to contact and heat
the microfluidic cartridge 210 is always fixed.                          both a top and a bottom surface of a detection chamber.
   The fan 155 functions to modulate heat control within the        50   Additionally, each detection chamber heater preferably cor-
molecular diagnostic module 130, by enabling heat transfer               responds to a specific detection chamber of the set of
from warm objects within the molecular diagnostic module                 detection chambers 213 and functions to individually heat
130 to cooler air external to the molecular diagnostic module            the specific detection chamber; however, alternatively, each
130. In the orientation shown in FIG. 6A, the fan 155 is                 detection chamber heater may be configured to heat multiple
preferably located at a back face of the molecular diagnostic       55   detection chambers in the set of detection chambers 213.
module 130, such heat within the molecular diagnostic                    Preferably, all detection chamber heaters in the set of
module 130 is transferred out of the back face of the                    detection chamber heaters 157 are identical; however, the set
molecular diagnostic module 130 to cooler air external to the            of detection chamber heaters 157 may alternatively not
molecular diagnostic module. In a specific embodiment, the               comprise identical detection chamber heaters.
molecular diagnostic module 130 comprises four fans 155             60      In one variation, each detection chamber heater in the set
located at the back face of the molecular diagnostic module              of detection chamber heaters 157 comprises a donut-shaped
130; however, in alternative embodiments the molecular                   heater, configured to encircle a surface of a detection cham-
diagnostic module 130 may comprise any appropriate num-                  ber. The donut-shaped heater may further include a conduct-
ber of fans located at any appropriate position of the                   ing mesh configured to allow detection through the heater
molecular diagnostic module 130. In one variation, the fan          65   while still allowing efficient heat transfer to the detection
155 may be passive and driven solely by convection currents              chamber. In an alternative variation, each detection chamber
resulting from motion of hot air within the molecular                    heater in the set of detection chamber heaters 157 may
                                                     US 10,041,062 B2
                              13                                                                       14
include a plate-shaped Peltier heater, similar to Peltier                configuration 146b of the linear actuator 146, in a manner
cartridge heater 153 described above. In this alternative                that allows most of force from the linear actuator 146 to
variation, each detection chamber heater is thus configured              translate to full occlusion of a subset of the set of occlusion
to heat one side of a detection chamber through one face of              positions (i.e., without leakage).
the detection chamber heater. In one specific example, the          5       Alternative configurations and/or compositions of the
molecular diagnostic module 130 comprises 12 diced silicon               magnet 160 may also be appropriate in facilitating isolation
wafers with conductive channels flip chipped to 12 detection             and extraction of nucleic acids bound to magnetic beads
chambers, providing resistive heating to each of the 12                  within the microfluidic cartridge 210.
detection chambers. In another specific example, the                     1.2.3 Molecular Diagnostic Module-Valve Actuation Sub-
molecular diagnostic module 130 comprises a 12 Peltier              10   system
detection chamber heaters configured to heat 12 detection                   As shown in FIGS. lOA-llC, the valve actuation subsys-
chambers of a microfluidic cartridge 210 aligned within the              tem 170 of the molecular diagnostic module 130 comprises
molecular diagnostic module 130. In other alternative varia-             a set of pins 172 configured to translate linearly within a pin
tions, each detection chamber heater may comprise any                    housing 175, by sliding a cam card 177 laterally over the
appropriate heater configured to individually heat a detec-         15   pins 172. The valve actuation subsystem 170 functions to
tion chamber.                                                            provide a biasing force to deform an object in contact with
   The magnet 160 of the molecular diagnostic module 130                 the set of pins 172. In a configuration wherein a microfluidic
functions to provide a magnetic field for isolation and                  cartridge 210 is aligned within the molecular diagnostic
extraction of nucleic acids bound to magnetic beads within               module 130, the valve actuation subsystem 170 thus func-
a microfluidic cartridge 210, aligned within the molecular          20   tions to occlude a fluidic pathway 220 of the microfluidic
diagnostic module 130. Preferably, the magnet 160 is fixed               cartridge 210 at a set of occlusion positions 226, to control
within the molecular diagnostic module 130, such that the                flow of a biological sample containing nucleic acids,
extended configuration 146b of the linear actuator 146                   reagents and/or air through the microfluidic cartridge 210. In
allows the magnet 160 to pass through the magnet receiving               an embodiment of the molecular diagnostic module shown
slot 144 of the cartridge receiving module 140 and into a           25   in FIGS. 7D-7E, the set of pins 172 and the pin housing are
magnet housing region 218 of the microfluidic cartridge                  located directly under the microfluidic cartridge 210, such
210. In an example, as shown in FIGS. 7A-7C, the magnet                  that the set of pins can access the microfluidic cartridge 210
160 is a rectangular prism-shaped magnet 160 fixed under                 through the valve actuation accommodating slots 145 of the
the cartridge platform 141, and configured to pass through               cartridge platform 141. The cam card 177 in the embodiment
the cartridge platform 141, into a magnet housing region 218        30   is positioned under the set of pins and is coupled to a linear
located under the heating region 224 of the microfluidic                 cam card actuator 178 configured to laterally displace the
cartridge 210. Preferably, the magnet 160 is one of two or               cam card 177 to vertically displace pins of the set of pins
three magnets lined up in parallel, such that each of the                172. Preferably, as shown in FIG. llA, the cam card 177
fluidic pathways of a microfluidic cartridge housing the                 rests on a low friction surface configured to facilitate lateral
magnets is exposed to two or three times as much magnetic           35   displacement of the cam card 177; however, the cam card
flux, and two to threes times as many opportunities to                   177 may alternatively rest on a bed of ball bearings to
capture magnetic beads. Alternatively, the magnet 160 is a               facilitate lateral displacement of the cam card 177, or may
single magnet configured to expose a set of fluidic pathways             rest on any feature that allows the cam card 177 to be
to a magnetic field. Preferably, the magnet 160 or group of              laterally displaced by the linear cam card actuator 178.
multiple magnets is coupled to a magnet holder within the           40      The cam card 177, as shown in FIGS. 7D and llA,
molecular diagnostic module 130. Additionally, the magnet                includes a set of hills 176 and valleys 179, and functions to
holder is preferably composed of an insulating material,                 transform linear motion in one plane to vertical motion in
such that the magnet holder does not interfere with proper               another plane. In one variation, the cam card 177 is coupled
functioning of the cartridge heater 153. Alternatively, the              to a linear actuator and contacts the ends of pins in a set of
magnet holder may not be composed of an insulating                  45   pins 172, such that when a hill 176 of the cam card 177
material.                                                                passes under a pin, the pin is in a raised configuration 177a,
   In one variation, the magnet 160 or group of multiple                 and when a valley 179 of the cam card 177 passes under a
magnets comprises a permanent magnet, composed of a                      pin, the pin is in a lowered configuration 177b. The hills 176
magnetized material (e.g., a ferromagnet) providing a sub-               and valleys 179 of the cam card 177 are preferably in a set
stantially fixed magnetic field. In an alternative variation, the   50   configuration, as shown in FIG. l1B, such that lateral motion
magnet 160 or group of multiple magnets comprises an                     of the cam card 177 to a set position raises a fixed subset of
electromagnet configured to provide a modifiable magnetic                the set of pins 172. In this marmer, lateral movement of the
field, such that the intensity of the magnetic field can be              cam card 177 to different positions of a set of positions
adjusted, the polarity of the magnetic field can be reversed,            consistently raises different subsets of the set of pins 172 to
and the magnetic field can be substantially removed upon            55   occlude different portions of a fluidic pathway 220 of a
removal of a current flowing within the electromagnet.                   microfluidic cartridge 210 in contact with the set of pins 172.
Preferably, the magnet 160 or group of magnets is also fixed             Thus, portions of a fluidic pathway 220 may be selectively
relative to the molecular diagnostic module 130; however,                occluded and opened to facilitate processing of a biological
the magnet 160 or group of magnets may alternatively be                  sample according to any appropriate tissue, cellular, or
configured to translate vertically (in the orientation shown in     60   molecular diagnostic assay protocol. In one variation, the
FIG. 78), such that the magnet 160 or group of magnets can               cam card is configured to be laterally displaced in two
extend into and retract from the magnet receiving slot 144 of            coordinate directions within a plane (e.g., by x-y linear
the cartridge platform 141 and the magnet housing region                 actuators), and in another variation, the cam card is config-
218 of the microfluidic cartridge 210. Additionally, the                 ured to be laterally displaced in only one coordinate direc-
magnet 160 or group of magnets preferably rides on linear           65   tion within a plane (e.g., by a single linear actuator). In a
bearings and springs (or an elastomeric material) to ensure              specific example, the hills 176 of the cam card 177 are raised
proper contact with a microfluidic cartridge in an extended              1 mm above the valleys 179 of the cam card 177, the hills
                                                    US 10,041,062 B2
                              15                                                                      16
176 and valleys 179 each have a 2 nnn wide plateau region,                 The pin housing 175 functions to constrain and guide the
and a hill 176 region slopes down to a valley region 179 at             motion of each pin in the set of pins 172, as the cam card 177
a fixed angle over a 2 nnn length. In the specific example,             slides under the set of pins 172. Preferably, the pin housing
the cam card 177 is driven by a Firgelli linear actuator.               175 comprises a set of pin housing channels 169 configured
Alternative variations may include any appropriate configu-        5    to surround at least one pin in the set of pins 172. In one
rations and geometries of a cam card with hills 176 and                 variation, each pin in the set of pins 172 is surrounded by an
valleys 179, driven by any appropriate actuator.                        individual channel of the set of pin housing channels 169;
   In alternative embodiments of the valve actuation sub-               however, in another variation a channel of the set of pin
system 170, the cam card 177 may be a cam card wheel                    housing channels 169 may be configured to surround mul-
                                                                   10   tiple pins in the set of pins 172. In an example shown in
comprising a set of hills 176 and valleys 179 on a cylindrical
                                                                        FIGS. 7D-7E and llA, the pin housing is located under the
surface, and configured to convert rotary motion to linear
                                                                        cartridge platform 141, such that the set of pin housing
(i.e., vertical) motion of the set of pins 172. The cam card
                                                                        channels 169 is aligned with the set of valve actuation
wheel may be configured to contact ends of pins in the set              accommodating slots 145, to provide access, by the set of
of pins 172, and may be coupled to a motor shaft and driven        15   pins 172, to a microfluidic cartridge 210 aligned on the
by a motor. In other alternative embodiments of the valve               cartridge platform 141. In the example, the pin housing 175
actuation subsystem 170, the cam card 177 may altogether                thus constrains the set of pins 172, such that each pin can
be replaced by a set of cams, each configured to individually           only move linearly in a vertical direction. Each pin housing
rotate about an axis. In these alternative embodiments,                 channel preferably has a constricted region 168 configured
rotating subsets of the set of cams raises corresponding           20   to limit the motion of a pin within a pin channel; however,
subsets of the set of pins, and occludes specific portions of           each pin housing channel may alternatively not include a
a fluidic pathway 220 of a microfluidic cartridge 210 in                constricted region. Preferably, surfaces of the pin housing
contact with the set of pins 172.                                       175 contacting the set of pins 172 are composed of a low
   The set of pins 172 functions to selectively occlude                 friction material to facilitate sliding of a pin within a pin
portions of a fluidic pathway 220 of a microfluidic cartridge      25   housing channel; however, surfaces of the pin housing 175
210 at least at subsets of a set of occlusion positions 226.            contacting the set of pins 172 may alternatively be coated
The pins of the set of pins 172 are preferably cylindrical and,         with a lubricant configured to facilitate sliding motions.
in the orientation shown in FIG. llA, configured to slide               Other variations of the pin housing 175 and the set of pins
over a cam card 177 and within a pin housing 175. Each pin              172 may include no additional provisions to facilitate sliding
in the set of pins 172 preferably also includes a first spring     30   of a pin within a pin housing channel.
173 that functions to provide a counteracting force to restore          1.2.4 Molecular Diagnostic Module-Optical Subsystem
a pin to a lowered configuration 177b; however, each pin in                As shown in FIGS. 12A-12D, the optical subsystem 180
the set of pins 172 may alternative not include a first spring          of the molecular diagnostic module 130 comprises a set of
173, and rely solely on gravity to return to a lowered                  light emitting diodes (LEDs) 181, a set of excitation filters
configuration 177b. Preferably, as shown in FIG. llC, each         35   182 configured to transmit light from the set of LEDs 181,
pin is also composed of two parts separated by a second                 a set of dichroic mirrors 183 configured to reflect light from
spring, which functions to allow sufficient force to fully              the set of excitation filters 182 toward a set of apertures 185
occlude a microfluidic channel but prevents forces from                 configured to transmit light toward a set of nucleic acid
being generated that could damage the pin, microfluidic                 samples, a set of emission filters 186 configured to receive
cartridge and/or cam card. Each pin also preferably com-           40   and transmit light emitted by the set of nucleic acid samples,
prises a first region 171 configured to slide within the pin            and a set of photodetectors 187 configured to facilitate
housing 175, and a second region 174 configured to exit the             analysis of light received through the set of emission filters
pin housing 175. The second region 174 is preferably of a               186. The optical subsystem 180 may further comprise a set
smaller dimension than the first region 171, such that each             oflenses 184 configured to focus light onto the set of nucleic
pin is constrained by the pin housing 175 to be raised by a        45   acid samples. The optical subsystem 180 thus functions to
limited amount. Alternatively, the first region 171 and the             transmit light at excitation wavelengths toward a set of
second region 174 may have any appropriate configuration                nucleic acid samples and to receive light at emission wave-
to facilitate raising and lowering of a pin by a fixed amount.          lengths from a set of nucleic acid samples. Preferably, the
In a specific example, the valve actuation subsystem 170                optical subsystem 180 is coupled to an optical subsystem
comprises 12 sets of pins 172 configured to selectively            50   actuator 188 configured to laterally displace and align the
occlude 12 fluidic pathways 212 of a microfluidic cartridge             optical subsystem 180 relative to the set of nucleic acid
210 aligned within the molecular diagnostic module; how-                samples, and is further coupled to a linear actuator 146 of the
ever, other embodiments may comprise any appropriate                    cartridge receiving module 140 to position the optical sub-
number of sets of pins 172.                                             system 180 closer to the set of nucleic acid samples.
   In the orientation shown in FIG. llA, each pin in the set       55   Alternatively, the optical subsystem 180 may not be coupled
of pins 172 preferably has a circular cross section and round           to a linear actuator 146 of the cartridge receiving module
ends, configured to facilitate sliding within a pin housing             140, and may only be configured to translate laterally in one
175, sliding over a cam card 177 surface, and occlusion of              direction. In a specific example, the optical subsystem 180
a fluidic pathway 220. Alternatively, each pin may comprise             comprises a set of 12 apertures, a set of 12 lenses, a set of
any appropriate cross-sectional geometry (e.g., rectangular)       60   12 dichroic mirrors, a set of 12 excitation filters, a set of 12
and/or end shape (e.g., flat or pointed) to facilitate occlusion        LEDs, a set of 12 emission filters, and a set of 12 photode-
of a fluidic pathway 220. Preferably, the surface of each pin           tectors. In the specific example, as shown in FIG. 7A-7E, the
in the set of pins 172 is composed of a low-friction material           optical subsystem 180 is located within the molecular diag-
to facilitate sliding motions (i.e., over a cam card 177 or             nostic module 130 and coupled to the linear actuator 146 of
within a pin housing 175); however, each pin may alterna-          65   the cartridge receiving module 140, such that, in the
tively be coated with a lubricant configured to facilitate              extended configuration 146b of the linear actuator 146, the
sliding motions.                                                        optical subsystem 180 can be positioned closer to a micro-
                                                      US 10,041,062 B2
                               17                                                                       18
fluidic cartridge 210 aligned within the molecular diagnostic             emission filters 186, with the set of dichroic mirrors 183
module. Conversely in the specific example, the optical                   bisecting an angle between two planes formed by the faces
subsystem 180 is positioned away from the microfluidic                    of the set of excitation filters 182 and the set of emission
cartridge 210 in the retracted configuration 146a of the                  filters 186. In the specific example, light from the set of
linear actuator 146. In the specific example, the optical            5    excitation filters is thus substantially reflected at a 90° angle
subsystem 180 is further coupled to an optical subsystem                  toward the set of apertures 185, and light from the set of
actuator 188 configured to laterally displace the optical                 emission filters 186 passes in a substantially straight direc-
subsystem 180 relative to the microfluidic cartridge 210,                 tion through the set of dichroic mirrors 183 toward the set of
such that the optical subsystem 180 can be aligned with a set             photodetectors 187. Other variations of the set of dichroic
of detection chambers 213 of the microfluidic cartridge 210.         10   mirrors 183 may include any configuration of dichroic
    Preferably, the set of LEDs 181 are not all identical but             mirrors, excitation filters, and/or emission filters that enable
rather chosen to efficiently produce a certain band of wave-              transmission of light of excitation wavelengths toward a set
lengths oflight, such that light from the set of LEDs 181 can             of nucleic acid samples, and transmission of light from the
be filtered to appropriate narrow wavelengths for analysis of             set of nucleic acid samples toward a set of photodetectors
nucleic acid samples. Alternatively, all LEDs in the set of          15   187.
LEDs 181 may be identical, and produce white light com-                       In one embodiment, the optical subsystem may further
prising all wavelengths of visible light that is filtered to              include a set of lenses 184 configured to align with the set
produce the desired wavelength, in which case the LEDs                    of dichroic mirrors 183, which functions to focus light, from
may be stationary. Preferably, the set of LEDs 181 includes               the set of excitation filters 182 and reflected off of the set of
phosphor-based LEDs, but the set of LEDs 181 may alter-              20   dichroic mirrors 183, onto a set of nucleic acid samples
natively include any LEDs configured to provide light of the              configured to emit light in response to the light from the set
desired range of wavelengths. The LEDs of the set of LEDs                 of excitation filters 182. All lenses in the set of lenses 184
181 are preferably configured to emit light of wavelengths                are preferably identical in orientation relative to the set of
corresponding to at least one of the set of excitation filters            dichroic mirrors and in dimension; however, the set oflenses
182, the set of dichroic mirrors 183, and the set of emission        25   184 may alternatively comprise non-identical lenses, such
filters 186.                                                              that light passing through different lenses of the set oflenses
    The set of excitation filters 182 is configured to align with         184 is focused differently on different nucleic acid samples.
the set of LEDs 181 in the optical subsystem 180, and                     In a specific example, in the orientation shown in FIG. 12A,
functions to transmit light at excitation wavelengths toward              the faces of the set of lenses 184 are oriented perpendicular
the set of dichroic mirrors 183 of the optical subsystem 180.        30   to the faces of the set of excitation filters 182, to account for
Preferably, the set of excitation filters 182 are not identical           light reflection by the set of dichroic mirrors 183 at a 90°
excitation filters, but rather chosen to transmit the different           angle. In the specific example, the set oflenses also includes
desired ranges of excitation wavelengths. Alternatively, all              identical 114" high numerical aperture lenses. In other varia-
excitation filters of the set of excitation filters 182 are               tions, the set of lenses 184 may be oriented in any appro-
identical, and configured to transmit light having a fixed           35   priate configuration for focusing light from the set of
range of excitation wavelengths. In one variation, the set of             dichroic mirrors 183 onto a set of nucleic acid samples, and
excitation filters 182 includes band pass filters, configured to          may include lenses of any appropriate specification (i.e.,
transmit light between two bounding wavelengths, in                       numerical aperture).
another variation, the set of excitation filters 182 includes                 The set of apertures 185 is located on an aperture substrate
short pass filters configured to transmit light below a certain      40   189 and configured to align with the set of lenses 184, and
wavelength, and in yet another variation, the set of excita-              functions to allow focused light from the set of lenses 184
tion filters 182 includes long pass filters configured to                 to pass through to the set of nucleic acid samples. The
transmit light above a certain wavelength. Preferably, the set            aperture substrate 189 is preferably coupled to the linear
of excitation filters 182 is interchangeable, such that indi-             actuator 146 of the cartridge receiving module 140, which
vidual excitation filters may be interchanged to provide             45   allows the optical subsystem 180 to linearly translate and be
different excitation wavelengths oflight; however, the set of             positioned near and away from a microfluidic cartridge 210
excitation filters 182 may alternatively be fixed, such that the          aligned within the molecular diagnostic module 130. Alter-
optical subsystem 180 is only configured to transmit a fixed              natively, the aperture substrate 189 may not be coupled to
range of excitation wavelengths.                                          the linear actuator 146 of the cartridge receiving module
    The set of dichroic mirrors 183 is configured to align with      50   140. Preferably, all apertures 185 in the set of apertures 185
the set of excitation filters 182, and functions to receive and           are identical, and configured to allow identical light profiles
reflect light from the set of excitation filters 182 toward the           to be focused, through the set of lenses 184, onto a set of
detection chamber, such that light having a range of exci-                nucleic acid samples. Alternatively, the set of apertures 185
tation wavelengths may be focused, through a set of aper-                 may not include identical apertures. In one variation, each
tures, onto a set of nucleic acid samples. The set of dichroic       55   aperture in the set of apertures 185 may be individually
mirrors 183 also functions to receive and transmit light from             adjustable, in order to provide individually modifiable aper-
a set of emission filters 186 toward a set of photodetectors              ture dimensions (e.g., width, length, or diameter) to affect
187, which is described in more detail below. All dichroic                light exposure. In an alternative variation, each aperture in
mirrors in the set of dichroic mirrors 183 are preferably                 the set of apertures 185 is fixed. Other variations may
identical in orientation relative to the set of excitation filters   60   include interchangeable aperture substrates 189, such that
182 and the set of emission filters 186, and configured to                features of the set of apertures (e.g., aperture dimensions,
reflect and transmit the appropriate wavelengths of light for             number of apertures) may be adjusted by interchanging
the given LED. Alternatively, the set of dichroic mirrors 183             aperture substrates 189.
may include identical dichroic mirrors, with regard to ori-                   The set of emission filters 186 is configured to align with
entation, light transmission, and light reflection. In a specific    65   the set of dichroic mirrors, and functions to transmit emis-
example, in the orientation shown in FIG. 12A, the set of                 sion wavelengths of light from the set of nucleic acid
excitation filters 182 is oriented perpendicular to the set of            samples, and to filter out excitation wavelengths of light.
                                                    US 10,041,062 B2
                             19                                                                     20
Preferably, each emission filter of the set of emission filters        an optical subsystem 180', and functions to manipulate an
186 are configured to transmit light having a fixed range of           alternative microfluidic cartridge 210' for processing of
emission wavelengths, while blocking light of excitation               biological samples containing nucleic acids. Other alterna-
wavelengths. Alternatively, the set of emission filters 186            tive embodiments of the molecular diagnostic module 130"
may comprise identical emission filters, such that individual     5    may be configured to receive alternative microfluidic car-
emission filters of the set of emission filters 186 are con-           tridges 210", for processing of biological samples containing
figured to transmit the same ranges of emission wave-                  nucleic acids.
lengths. In one variation, the set of emission filters 186             1.3 System-Assay Strip
includes band pass filters, configured to transmit light                  As shown in FIGS. 18A and l8B, the assay strip 190
between two bounding wavelengths, in another variation,           10   comprises an assay strip substrate 191 comprising a set of
the set of emission filters 186 includes short pass filters            wells 192, and typically a puncturable foil seal 195, and
configured to transmit light below a certain wavelength, and           functions to facilitate combination of a set of nucleic acid
in yet another variation, the set of emission filters 186              samples with a set of molecular diagnostic reagents for
includes long pass filters configured to transmit light above          amplification and/or detection of a nucleic acid sequence or
a certain wavelength. Preferably, the set of emission filters     15   sequences. Preferably, the entire assay strip 190 is config-
186 is interchangeable, such that individual emission filters          ured to be a consumable (i.e., disposable), such that the
may be interchanged to transmit and/or block different                 assay strip 190 can be used during multiple runs of the
wavelengths oflight; however, the set of emission filters 186          system 100, then the assay strip 190 is disposed of once all
may alternatively be fixed, such that the optical subsystem            of the wells 192, containing unitized reagents for a single
180 is only configured to transmit a fixed range of emission      20   test or group of tests, is exhausted. Alternatively, at least a
wavelengths.                                                           portion of the assay strip 190 is configured to be reusable,
   The set of photodetectors 187 is configured to align with           such that wells may be reloaded with reagents and reused
the set of emission filters 186, and functions to receive light        with the system 100. In one variation of the assay strip 190,
from the set emission filters to facilitate analysis of the set        the assay strip substrate 191 is reusable, while the punctur-
of nucleic acid samples. All photodetectors in the set of         25   able foil seal 195 is disposable and replaced after each run
photodetectors 187 are preferably identical; however, the set          of the system 100. In another variation, the reusable assay
of photodetectors 187 may alternatively include non-iden-              strip substrate 191 does not require a puncturable foil seal
tical photodetectors. Preferably, the set of photodetectors            195, such that reagents specific to a certain nucleic acid
187 includes photodiodes comprising a photoelectric mate-              sequences may be deposited into open wells of the assay
rial configured to convert electromagnetic energy into elec-      30   strip substrate 191 by a user.
trical signals; however, the set of photodetectors 187 may                The assay strip substrate 191 is configured such that the
alternatively comprise any appropriate photodetectors for              assay strip 190 is capable of resting on a flat surface, and
facilitating analysis of biological samples, as is known by            functions to define the set of wells 192 and to couple to the
those skilled in the art.                                              puncturable foil seal 195. The assay strip substrate 191 is
   The optical subsystem actuator 188 is coupled to the           35   preferably configured to be received by a corresponding
optical subsystem 180, and functions to laterally translate            assay strip holder 230 configured to hold multiple assay
the optical subsystem 180 relative to a set of nucleic acid            strips 190, but may alternatively not be configured to couple
samples being analyzed. Preferably, the optical subsystem              to an assay strip holder 230. The assay strip substrate 191 is
actuator 188 is a linear actuator configured to translate the          preferably composed of a PCR-compatible polymer, such as
optical subsystem 180 in one dimension; however, the              40   polypropylene, that can be heat processed to couple to the
optical subsystem actuator 188 may alternatively be an                 puncturable foil seal 115, but can alternatively be composed
actuator configured to translate the optical subsystem 180 in          of any appropriate material that can contain a fluid and be
more than one dimension. In a specific example, as shown               bonded to the puncturable foil seal 115.
in FIGS. 7A-7D and 12D, the optical subsystem actuator                    The set of wells 192 of the assay strip substrate 191
188 is configured to translate the optical subsystem 180          45   function to receive at least one nucleic acid sample, and to
laterally in a horizontal plane, to align the optical subsystem        facilitate combination of the nucleic acid sample with at
180 with a set of detection chambers 213 of a microfluidic             least one of a set of molecular diagnostic reagents. The
cartridge 210 within the molecular diagnostic module 130.              molecular diagnostic reagents of the set of molecular diag-
In another example, the optical subsystem may be config-               nostic reagents preferably comprise reagents configured to
ured as a disc revolving around an axis with the LEDs and         50   analyze the set of nucleic acid volumes for markers of at
photodetectors stationary and the disc containing the filters.         least one of gonorrhea (GC), Chlamydia (CT), herpes sim-
In other variations, the optical subsystem actuator 188 may            plex virus (HSY), human immunodeficiency virus (HIV),
be configured in any appropriate manner to facilitate align-           human respiratory diseases, vaginal diseases, hepatitis C
ment of the optical subsystem 180 relative to a set of nucleic         virus (HCV), hepatitis B virus (HBV), trichonomas, group B
acid samples being analyzed.                                      55   streptococcus (GBS), factor 2 (FII) gene, and factor five
1.2.5 Molecular Diagnostic Module-Alternative Embodi-                  (FV) gene, but may alternatively comprise reagents used to
ments and Variations                                                   perform alternative molecular diagnostic protocols. Prefer-
   As described above, alternative embodiments of the                  ably, the wells 193 of the assay strip substrate 191 are each
molecular diagnostic module 130 and alternative variations             configured to accommodate not only a nucleic acid sample,
of subsystems and elements of the molecular diagnostic            60   but also to facilitate mixing of the nucleic acid sample with
module 130 may be configured to process a biological                   at least one of a set of molecular diagnostic reagents (e.g.,
sample containing nucleic acids, isolate nucleic acids from            using a pipettor or other apparatus). Additionally, the
the biological sample, and detect nucleic acids. An example            molecular diagnostic reagents of the set of molecular diag-
of an alternative embodiment of a molecular diagnostic                 nostic reagents preferably comprises probes and primers to
module 130, as shown in FIG. 13, includes a cartridge             65   detect the sample process controls provided by the capture
receiving module 140', a heating and cooling subsystem                 plate, in order to verify process fidelity and assay accuracy.
150', a magnet 160', a valve actuation subsystem 170', and             Preferably, the wells 193 are deep enough to facilitate
                                                    US 10,041,062 B2
                             21                                                                     22
mixing without splashing, and evenly spaced to facilitate              (e.g., 100 or 300 µL pipette tip). Each well 113 of the assay
aspiration, delivery, and/or mixing of multiple biological             strip 190 in the specific example is also prepackaged with a
samples (e.g., with a multi-tip pipettor). Alternatively, the          quantity of molecular diagnostic reagents, and comprises a
wells are wide and shallow to facilitate drying of reagents in         protruding top edge (75 microns high) that is heat sealed to
the wells to increase shelf life and larger devices for mixing    5    a puncturable foil seal. The capture plate 110 in the specific
the nucleic acids with molecular diagnostic reagents. Each             example is produced by injection molding, has a footprint of
well 193 of the set of wells 192 also preferably has a rounded         127.75 mmx85.5 mm, and is composed of a PCR-compat-
bottom region, as shown in FIG. 18A, to facilitate complete            ible polypropylene based polymer with a high vapor barrier.
aspiration of a fluid from a well 193; however, each well 193          In the specific embodiment, the vapor barrier is further
may alternatively not have a rounded bottom region. Addi-         10   increased by depositing a thin metallic layer to the outside
tionally, the set of wells 192 is preferably arranged in               of the assay strip 190.
staggered rows, which functions to facilitate access to indi-             As described earlier, the assay strip 190 may be config-
vidual wells 193 of the set of wells, to reduce one dimension          ured to be received by an assay strip holder 230. The assay
of the assay strip 190, and also to prevent cross-contamina-           strip holder 230 functions to receive and align multiple assay
tion of fluids within the wells due to dripping. Alternatively,   15   strips 190, such that a multichannel pipettor or other fluid
the set of wells 192 may not be arranged in staggered rows.            delivery system may combine multiple nucleic acid samples
   The puncturable foil seal 195 functions to protect the              with molecular diagnostic reagents using wells 193 of
molecular diagnostic reagents stored in wells 112 from                 multiple assay strips 190. In one variation, the assay strip
degradation, isolate each well 193 of the set of wells 192,            holder 230 may be configured to contain Assay strips 190
prevent contamination of the contents of each of the set of       20   including reagents for substantially different molecular diag-
wells 192, and provide information identifying the assay               nostic assays, as shown in FIG. l 7B, such that a single run
strip 190. The puncturable foil seal 195 preferably seals each         of the system 100 involves analyzing a set of nucleic acid
well 193 of the assay strip 190, and is configured to be               samples under different molecular diagnostic assays. In
punctured by an external element (e.g., by a pipette tip), such        another variation, the assay strip holder 230 may be con-
that each well is sealed prior to being punctured. In one         25   figured to contain assay strips 190 including reagents for
variation, the puncturable foil seal 195 also forms a seal             identical molecular diagnostic assays, such that a single run
around an element that punctures it, and in another variation,         of the system 100 involves analyzing a set of nucleic acid
the puncturable foil seal 195 does not form a seal around an           samples under the same molecular diagnostic assay. Prefer-
element that punctures it, in order to prevent airlock. The            ably, the assay strip holder 230 is composed of a material
puncturable foil seal 195 is also preferably labeled with         30   that is dishwasher safe and autoclavable, configured to hold
identifying information including at least one of manufac-             the assay strips 190 in place during handling by a fluid
turer information, assay strip contents, the lot of the con-           delivery system (e.g., pipettor), and configured such that the
tents, an expiry date, and a unique electronic tag (e.g.,              assay strips 190 avoid protruding over an edge of the assay
barcode or QR code) providing more information. Prefer-                strip holder 230, but the assay strip holder 230 is constructed
ably, the puncturable foil seal 195 does not extend beyond        35   to facilitate insertion and removal of the assay strips 190
the footprint of the assay strip 190, but alternatively, the           from the assay strip holder 230.
puncturable foil seal 195 may be any appropriate size and/or              In one variation, the assay strip holder 230 is not config-
include protruding features (e.g., tabs) that facilitate han-          ured to facilitate cooling of molecular diagnostic reagents
dling of the assay strip.                                              within the assay strips 190; however, in another variation as
   In one variation, the assay strip 190 may be prepackaged       40   shown in FIG. 21A, the assay strip holder 230 may be
with a set of molecular diagnostic reagents, such that each            further configured to couple to an aluminum block 235
well 193 in the set of wells 192 is prepackaged with a                 coupled to a set of Peltier units 236 configured to facilitate
quantity of molecular diagnostic reagents. The set of wells            cooling of molecular diagnostic reagents within the assay
192 may then be sealed by the puncturable foil seal 195,               strips 190. Additionally, the assay strip holder 230 may be
which is configured to be punctured by an external element        45   configured to be received and carried by an assay strip
that delivers volumes of nucleic acid samples to be com-               carrier 240, which, as shown in FIG. 20, functions to
bined with the set of molecular diagnostic reagents. In                facilitate handling and alignment of multiple assay strip
another variation, the assay strip 190 may not be prepack-             holders 230. In a specific example, as shown in FIG. 19, the
aged with a set of molecular diagnostic reagents, and the              assay strip holder 230 has dimensions of 127.76 mmx85.48
wells 193 of the assay strip 190 may not be sealed with a         50   mmx14.35 mm, complies with American National Stan-
puncturable foil seal 195. In yet another variation, the               dards Institute (ANSI) and Society for Laboratory Automa-
system may comprise an empty assay strip 190 without a                 tion and Screening (SLAS) standards, and is configured to
puncturable foil seal 195, and an assay strip 190 comprising           hold six 16-well assay strips for a total of 96 wells 193. In
reagents and a puncturable foil seal 195, such that a user may         another specific example, as shown in FIG. 21B, the assay
add specific reagents to the empty assay strip to be used in      55   strip holder 230' is configured to hold four assay strips 190',
conjunction with the assay strip comprising reagents. In               each comprising 24 wells 193' for a total of 96 wells per
variations comprising a puncturable foil seal 195, the punc-           assay strip holder 230'. Other combinations of the described
turable foil seal 115 is configured to be punctured by at least        embodiments, variations, and examples of the assay strip
one external element, for co-delivery of nucleic acid samples          190, assay strip holder 230, and assay strip carrier 240 may
and molecular diagnostic reagents intended to be combined.        60   be incorporated into embodiments of the system 100 for
   In a specific example, the assay strip 190 has an 87                processing and detecting nucleic acids.
mmx16 mm footprint and comprises 24 wells 113 arranged                 1.4 System-Microfluidic Cartridge
in two staggered rows, with a 9 mm center-to-center pitch                 The microfluidic cartridge 210 functions to receive a set
between adjacent wells 193 within each row. Each well 193              of magnetic bead-samples, facilitate separation of nucleic
of the set of wells has a capacity of 60 µL to accommodate        65   acids from the set of magnetic bead-samples, receive a set of
a volume of a molecular diagnostic reagent, 20 µL of a                 nucleic acid-reagent samples, and facilitate analysis of
sample fluid, and any displacement caused by a pipette tip             nucleic acids from the set of nucleic acid-reagent samples.
                                                    US 10,041,062 B2
                              23                                                                     24
In one embodiment, the microfluidic cartridge 210 com-                  biological samples containing nucleic acids (i.e., impure
prises a top layer 211 including a set of sample port-reagent           nucleic acid samples), dispense the set of biological samples
port pairs 212 and a set of detection chambers 213; an                  into a capture plate 110 to be lysed and combined with
intermediate substrate 214, coupled to the top layer 211 and            magnetic beads by a capture plate module 120, aspirate the
partially separated from the top layer 211 by a film layer 215,    5    set of biological samples combined with magnetic beads
configured to form a waste chamber 216; an elastomeric                  (i.e., set of magnetic bead-samples) from the capture plate
layer 217 partially situated on the intermediate substrate              110, and dispense the set of magnetic bead-samples into
214; a magnet housing region 218 accessible by a magnet                 microfluidic cartridge 210 located in a molecular diagnostic
160 providing a magnetic field; and a set offluidic pathways            module 130. The embodiment of the liquid handling system
219, each formed by at least a portion of the top layer 211,       10   100 is further configured to facilitate separation of a set of
a portion of the film layer 215, and a portion of the                   nucleic acids from the magnetic bead-samples, by dispens-
elastomeric layer 217. In the embodiment, the microfluidic              ing a wash solution, a release solution, and/or air into the
cartridge 10 further comprises a bottom layer 221 coupled to            molecular diagnostic module 130, by the nozzle 149 coupled
the intermediate substrate 214 and configured to seal the               to the linear actuator 146, at appropriate stages, aspirate the
waste chamber 216. Furthermore, in the embodiment, the             15   set of nucleic acids from the molecular diagnostic module
top layer 211 of the microfluidic cartridge 210 further                 130, combine the set of nucleic acids with a set of molecular
comprises a shared fluid port 222, a vent region 223, and a             diagnostic reagents using an assay strip 190, and dispense
heating region 224, such that each fluidic pathway 220 in the           the set of nucleic acids combined with the set of molecular
set offluidic pathways 219 is fluidically coupled to a sample           diagnostic reagents (i.e., set of nucleic acid-reagent mix-
port-reagent port pair 224, the shared fluid port 222, the         20   tures) into the molecular diagnostic module 130 for further
waste chamber 216, and a detection chamber 225, comprises               processing and analysis. [Other embodiments of the liquid
a turnabout portion 226 configured to pass through the                  handling system 250 may be configured to perform alterna-
heating region 224 and the magnetic field, and is configured            tive molecular diagnostic assay protocols and/or dispense
to pass through the vent region 223 upstream of the detection           and aspirate alternative fluids into and from other elements
chamber 225. Each fluidic pathway 220 thus functions to            25   supporting a molecular diagnostic protocol.
receive and facilitate processing of a sample fluid containing             The liquid handling arm 255 comprises a gantry 256 and
nucleic acids as it passes through different portions of the            a multicharmel liquid handling head 257, and functions to
fluidic pathway 220.                                                    travel to different elements of the system 100 for fluid
   The microfluidic cartridge 210 is preferably configured to           delivery and aspiration. The liquid handling arm 255 is
be received and manipulated by the molecular diagnostic            30   preferably automated and configured to move, aspirate, and
module 130, such that the cartridge receiving module 140 of             deliver fluids automatically, but may alternatively be a
the molecular diagnostic module 130 receives and aligns the             semi-automated liquid handling arm 255 configured to per-
microfluidic cartridge 210 within the molecular diagnostic              form at least one of moving, aspirating, and delivering
module 130, the heating and cooling subsystem 150 of the                automatically, while another entity, such as a user, performs
molecular diagnostic module 130 is configured to transfer          35   the other functions.
heat to the heating region 224 of the microfluidic cartridge               The gantry 256 is coupled to the multichannel liquid
210, and the magnet 160 of the molecular diagnostic module              handling head 257, and functions to transport the multichan-
130 is configured to be received by the magnet housing                  nel liquid handling head 257 to different elements of the
region 218 of the microfluidic cartridge 210 to provide a               system 100 for fluid delivery and aspiration. Preferably, the
magnetic field for separation of nucleic acids. Additionally,      40   gantry 256 is automated and configured to translate the
the shared fluid port 222 of the microfluidic cartridge 210 is          multichannel liquid handling head 257 within at least two
configured to couple to a nozzle 149 coupled to the linear              dimensions, and provides X-Y positional accuracy of at least
actuator 146 of the cartridge receiving module 140, such that           0.5 mm. Additionally, in the orientation shown in FIG. l4B,
the liquid handling system 250 can deliver fluids and gases             the gantry is preferably situated above the molecular diag-
through the shared fluid port 222. The elastomeric layer 217       45   nostic module 130, such that the gantry 256 can translate
of the microfluidic cartridge 210 is also preferably config-            within at least two dimensions without interfering with other
ured to be occluded at a set of occlusion positions 226 by the          elements of the system 100. Alternatively, the gantry 256
valve actuation subsystem 170 of the molecular diagnostic               may be any appropriate gantry 256 to facilitate movement of
module, in order to occlude portions of a fluidic pathway               an end effector within at least two dimensions, as is readily
220 of the microfluidic cartridge 210 for processing of a set      50   known by those skilled in the art.
of biological samples. The optical subsystem 180 of the                    The multichannel liquid handling head 257 functions to
molecular diagnostic module 130 is further configured to                aspirate fluids from and deliver fluids to different elements
align with the set of detection chambers 213 of the micro-              of the system 100. Preferably, the multicharmel liquid han-
fluidic cartridge 210, to facilitate analysis ofa set of nucleic        dling head 257 is a multicharmel pipette head; however, the
acid samples. The microfluidic cartridge 210 is preferably         55   multichannel liquid handling head 257 may alternatively be
the microfluidic cartridge 210 described in U.S. application            any appropriate multicharmel liquid handling head config-
Ser. No. 13/765,996, which is incorporated in its entirety by           ured to deliver fluids and/or gases. Preferably, the multi-
this reference, but may alternatively be any appropriate                channel liquid handling head 257 comprises at least eight
cartridge or substrate configured to receive and process a set          independent channels 258, but may alternatively comprise
of samples containing nucleic acids.                               60   any number of charmels 258 configured to aspirate and
1.5 System-Fluid Handling System and Filter                             deliver fluids. The channel-to-charmel pitch is preferably
   The liquid handling system 250 of the system 100                     variable, and in a specific example ranges between 9 mm
includes a liquid handling arm 255 and a syringe pump 265,              and 36 mm; however, the channel-to-charmel pitch may
as shown in FIGS. 14A-14C and functions to deliver bio-                 alternatively be fixed, as shown in FIG. 15. The multichan-
logical samples, reagents, and gases to elements of the            65   nel liquid handling head 257 also preferably provides inde-
system 100. As described in Section 1, an embodiment of the             pendent z-axis control (in the orientation shown in FIG.
liquid handling system 250 is configured to aspirate a set of           l4B), such that, in combination with the gantry 256. The
                                                    US 10,041,062 B2
                             25                                                                     26
multichannel liquid handling head 257 is preferably config-            comprises a set of 24 tapered holes with an 18 mm center-
ured to couple to both large (e.g., 1 mL) and small (e.g.,             to-center pitch, arranged in six rows of four holes. The
between 100 and 300 µL) pipette tips, and in a specific                specific embodiment of the filter holder 269 is also compli-
example, has a precision of at least 6% using small dispos-            ant with ANSI and SLAS standards, has dimensions of
able pipette tips and a precision of at least 2% using large      5    127.75x85.5x14.35 mm, and is stackable with other specific
disposable pipette tips when dispensing essentially the entire         embodiments of the custom filter holder 269. Alternatively,
tip volume. Alternatively, the multichannel liquid handling            the filter holder 269 may be any appropriate filter holder 269
head 257 may be configured to couple to any object con-                configured to receive and deliver a set of filters 260, as is
figured to facilitate aspiration and delivery of fluids. Pref-         readily known by those skilled in the art.
erably, the multichannel liquid handling head 257 provides        10   1.5.1 Fluid Handling System-Syringe Pump
independent control of the channels 258, with regard to                   The syringe pump 265 of the liquid handling system 250
volumes of fluid aspirated or delivered, fluid dispensing              is coupled to a wash solution source 266, a release solution
rates, and/or engaging and disengaging pipette tips. Alter-            source 267, a source of air 268, and flexible tubing 291, and
natively, the multichannel liquid handling head 257 may not            functions to deliver a wash solution, a release solution, and
provide independent control of the channels 258, such that        15   air through a valve to the molecular diagnostic module 130
all channels 258 of the multichannel liquid handling head              to facilitate isolation and purification of nucleic acids from
257 are configured to perform identical functions simulta-             a set of magnetic bead-samples. The flexible tubing 291 is
neously. Preferably, the multichannel liquid handling head             preferably coupled at a first end to the syringe pump, and at
257 is configured to aspirate and deliver both liquids and             a second end to a nozzle 149 coupled to the linear actuator
gases, but alternatively, the multichannel liquid handling        20   146 of the molecular diagnostic module 130, as shown in
head 257 may be configured to only aspirate and deliver                FIG. 14C. As stated earlier, an extended configuration 146b
liquids. Preferably, the multichannel liquid handling head             of the linear actuator 146 is configured to couple the nozzle
257 provides at least one of liquid level detection, clot              149 to a fluid port 222 of a microfluidic cartridge 210 within
detection, and pipette tip engaging/disengaging detection for          the molecular diagnostic module 130, such that the wash
each of the channels 258; however, the multichannel liquid        25   solution, release solution, and air can be delivered to the
handling head 257 may alternatively not provide liquid level           microfluidic cartridge 210 at appropriate stages. A specific
detection, clot detection, and pipette tip engaging/disengag-          embodiment of the syringe pump 265 comprises a 4-way
ing detection for each of the channels 258.                            valve, is able to pump 20-5000 µL of fluids or air through the
    In one embodiment, the multichannel liquid handling                4-way valve at flow rates from 50-500 µUmin, can couple
head 257 is configured to couple to at least one filter 260,      30   to syringes with between 1 mL and 10 mL capacities, and
which functions to pre-filter liquids being aspirated and/or           has a precision of at least 5% with regard to fluid or air
dispensed by the liquid handling arm 255, and is preferably            delivery. Alternatively, the syringe pump 265 may be any
a custom filter 260 configured to couple to a pipette tip, but         appropriate syringe pump 265 or fluid delivery apparatus
may alternatively be any appropriate filter configured to              configured to deliver a wash solution, a release solution, and
couple to the liquid handling arm 255 and filter liquids being    35   air to the molecular diagnostic module 130, as is readily
aspirated and/or dispensed by the liquid handling arm 255.             known by those skilled in the art.
    An embodiment of a custom filter 260, as shown in FIG.             1.6 System-Additional Elements
22, comprises a first end 261 configured to couple to a                   The system 100 may further comprise a tag reader 271,
pipette tip, a pointed second end 262, a void 263 coupled to           which functions to read barcodes, QR codes and/or any other
the first end 261 and the pointed second end 262, and a filter    40   identifying tags of the system 100. Preferably, the tag reader
membrane 264 subdividing the void 263. The first end 261,              271 is coupled to the liquid handling system 250, such that
as shown in FIG. 22, preferably comprises a tapered channel            the tag reader 271 is configured to read tags on puncturable
configured to provide a friction fit with a pipette tip; how-          foil seals 115, 195 or tags located on any element of the
ever, the first end may alternatively not comprise a tapered           system 100 accessible by the liquid handling system 250;
channel and may be configured to couple to a pipette tip          45   however, the tag reader 271 may alternatively not be coupled
using any appropriate means. The pointed second end 262 is             to the liquid handling system 250. In one alternative embodi-
preferably sharp and configured to pierce an object, such as           ment of the system 100, the tag reader 271 may be a
a foil seal; additionally, the pointed second end 262 is               standalone unit that is configured to be manipulated by a
preferably at least as long as required to dispense into a well        user to scan tags or labels located on elements of the system
113 of the capture plate 110. The void 263 preferably defines     50   100.
a conical region defined by the filter membrane 264, wherein              The system 100 may also further comprise a controller
the conical region is configured to divert a fluid within the          272 coupled to at least one of the capture plate module 120,
filter 260 toward the pointed second end 262; however, the             the molecular diagnostic module 130, the liquid handling
void 263 may not include a conical region. The filter                  system 250, and the tag reader 271, and functions to facili-
membrane 264 functions to filter a fluid aspirated by the         55   tate automation of the system 100. In a variation wherein the
multichannel liquid handling head 257, and is configured to            controller 272 is coupled to the capture plate module 120,
subdivide the void 263 to define a conical region; however,            the controller 272 preferably functions to automate heating
the filter membrane 264 may alternatively not define a                 of a capture plate 110, which facilitates lysing of biological
conical region of the void 263. In one embodiment, in the              samples within the capture plate 110 and binding of nucleic
orientation shown in FIG. 22, the region of the void 263          60   acids within the capture plate 110 to magnetic beads 119 of
below the filter membrane 264 may have a volumetric                    the capture plate 110. In a variation wherein the controller
capacity of between 200 ul and 1 mL; however, the region               272 is coupled to the molecular diagnostic module 130, the
of the void 263 below the filter membrane may alternatively            controller 272 preferably functions to automate reception of
have any appropriate volumetric capacity.                              a microfluidic cartridge, heating of biological samples
    A set of filters 260 may further be configured to be          65   within the molecular diagnostic module 130 and the detec-
received and delivered by a filter holder 269, as, shown in            tion chambers 213, occlusion offluidic pathways 220 by the
FIG. 23. A specific embodiment of a filter holder 269                  valve actuation subsystem 170, and analysis of a set of
                                                    US 10,041,062 B2
                             27                                                                      28
nucleic acid-reagent mixtures by the optical subsystem 180.                Step S410 recites combining each biological sample of
In a variation wherein the controller 272 is coupled to the            the set of biological samples with a quantity of magnetic
liquid handling system 250, the controller 272 preferably              beads to produce a set of magnetic bead-sample mixtures,
functions to automate aspiration, transfer, and delivery of            and functions to prepare a set of biological samples to be
fluids and/or gases to different elements of the system 100.      5    lysed and combined with magnetic beads. For each biologi-
In a variation wherein the controller 272 is coupled to the tag        cal sample, Step S410 preferably comprises aspirating a
reader 271, the controller preferably functions to automate            portion of the volume of the biological sample from a
reading of tags by the tag reader 271, and may further                 sample container (possibly containing an aqueous solution
function to facilitate transfer of information from the tags to        prior to addition of biological sample), and transferring the
a processor 273. Other variations of a controller may func-       10   portion of the biological sample to a well containing a set of
tion automate handling, transfer, and/or storage of other              magnetic beads. Alternatively, for each biological sample,
elements of the system 100, such as capture plates 110, assay          Step S410 may comprise aspirating the entire volume of the
strips 190, assay strip holders 230, assay strip carriers 240,         biological sample from a sample container, and transferring
filters 200, filter holders 205, and/or microfluidic cartridges        the volume of the biological sample to be combined with a
210, using a robotic arm or gantry similar to that used in the    15   set of magnetic beads. Preferably, all biological samples in
liquid handling system 250. Alternative combinations of the            the set of biological samples are aspirated and combined
above variations may involve a single controller 272, or               with the magnetic beads in the wells simultaneously using a
multiple controllers configured to perform all or a subset of          multichannel fluid delivery system; however, all biological
the functions described above.                                         samples in the set of biological samples may alternatively be
    The system 100 may also further comprise a processor          20   aspirated and combined with a set of magnetic beads non-
273, which functions to receive and process information                simultaneously. The magnetic beads are preferably polymer
from a tag reader 271, and also to receive and process data            beads, precoupled with a ligand for binding to a nucleic acid,
received from the optical subsystem 180 of the molecular               and comprising a superparagmagnetic component. Addition-
diagnostic module 130. Preferably, the processor 273 is                ally, the magnetic beads may be treated to be positively
coupled to a user interface 274, which functions to display       25   charged. However, the magnetic beads may alternatively be
processed and/or unprocessed data produced by the system               any appropriate magnetic beads configured to facilitate
100, settings of the system 100, information obtained from             biomagnetic separation.
a tag reader 271, or any other appropriate information.                   In addition to combination with magnetic beads, Step 410
Alternatively, the processor 273 is not coupled to a user              may further include combining each biological sample of the
interface 274, but comprises a connection 275 configured to       30   set of biological samples with a lysing enzyme (e.g. protei-
facilitate transfer of processed and/or unprocessed data               nase K), and a sample process control comprising two or
produced by the system 100, settings of the system 100,                more nucleic acid sequences (i.e., one for DNA and one for
information obtained from a tag reader 271, or any other               RNA) to be included with each sample. This allows bio-
appropriate information to a device external to the system             logical samples to effectively lysed, which releases waste
100.                                                              35   components into a wash solution, and allows nucleic acids
    As a person skilled in the art will recognize from the             to bind to magnetic beads. This additionally allows the
previous detailed description and from the figures and                 sample process control to be later detected, as a check to
claims, modifications and changes can be made the                      verify the accuracy of a molecular diagnostic assay being
described embodiments of the system 100 without departing              performed.
from the scope of the system 100.                                 40      In a first variation of Step S410 for one biological sample,
2. Method for Processing and Detecting Nucleic Acids                   as shown in FIG. 16A, a volume of the biological sample is
    An embodiment of a method 400 for processing and                   aspirated and combined with a set of magnetic beads. In the
detecting nucleic acids from a set of biological samples               first variation of Step S410, a set of different biological
comprises: combining each biological sample of the set of              samples may thus be aspirated simultaneously, and each
biological samples with a quantity of magnetic beads to           45   biological sample may be transferred to an individual well to
produce a set of magnetic bead-sample mixtures S410;                   be combined with a set of magnetic beads to produce a set
heating the set of magnetic bead-sample mixtures to produce            of magnetic bead-sample mixtures. In the first variation of
a set of nucleic acid-magnetic bead samples S420; transfer-            Step S410, all magnetic bead-sample mixtures in the set of
ring each nucleic acid-magnetic bead sample of the set of              magnetic bead-sample mixtures are substantially non-iden-
nucleic acid-magnetic bead samples to a corresponding             50   tical in composition. In a second variation of Step S410, as
fluidic pathway of a set offluidic pathways S430; producing            shown in FIG. l6B, a volume of a stock biological sample
a set of nucleic acid volumes from the set of nucleic                  is aspirated, and portions of the volume of the stock bio-
acid-magnetic bead samples S440; combining each nucleic                logical sample are transferred to multiple wells to be com-
acid volume of the set of nucleic acid volumes with a                  bined with multiple sets of magnetic beads to produce a set
molecular diagnostic reagent of a set of molecular diagnostic     55   of magnetic bead-sample mixtures. In the second variation
reagents to produce a set of nucleic acid-reagent mixtures             of Step S410, all magnetic bead-sample mixtures in the set
S450; transferring each of the set of nucleic acid-reagent             of magnetic bead-sample mixtures are substantially identical
mixtures, through the corresponding fluidic pathway of the             in composition. Other variations of Step S410 may comprise
set of fluidic pathways, to a detection chamber of a set of            filtering at least one biological sample of the set ofbiological
detection chambers S460; and receiving light from the set of      60   samples S415 prior to combining each biological sample of
nucleic acid-reagent mixtures S470. The method 400 may                 the set of biological samples with a quantity of magnetic
further comprise generating a set of data based on light               beads.
received form the set of nucleic acid-reagent mixtures S480.              In a specific example of Step S410, a multicharmel liquid
The method 400 functions to isolate and extract a set of               handling system aspirates approximately 1 mL of each of a
nucleic acid volumes from a biological sample, and to             65   set of biological samples in aqueous buffer using a set of 1
facilitate analysis of the nucleic acid volumes according to           mL pipette tips, couples each of the pipette tips to a custom
at least one molecular diagnostic protocol.                            13 mm diameter filter, punctures a foil seal 115 of a capture
                                                    US 10,041,062 B2
                             29                                                                     30
plate at a set of wells, wherein each well of the set of wells         a magnetic field, such that each nucleic acid-magnetic bead
contains a set of magnetic beads, and dispenses each aspi-             sample in the set of nucleic acid-magnetic bead samples is
rated volume of a biological sample into a well of the                 isolated within a truncated fluidic pathway of the set of
capture plate containing a set of magnetic beads, and dis-             truncated fluidic pathways.
poses of the tip/filter combination. In the specific example of   5       Step S440 recites producing a set of nucleic acid volumes
Step S410, the multichannel liquid handling system then                from the set of nucleic acid-magnetic bead samples, and
picks up new disposable tips and aspirates and dispenses the           functions to separate nucleic acid volumes from the set of
contents of each well at least three times to mix the contents,        nucleic acid-magnetic bead samples. Step S440 preferably
and then disposes of the set of pipette tips and filters.              reduces a concentration of unwanted matter from the set of
   Step S420 recites heating the set of magnetic bead-sample      10   biological samples being processed, to an acceptable level;
mixtures to produce a set of nucleic acid-magnetic bead                however, Step S440 may alternatively entirely remove sub-
samples, and functions to incubate the set of magnetic                 stantially all unwanted substances from the set of biological
bead-sample mixtures in order to lyse biological matter, and           samples being processed. Step S440 preferably includes
release nucleic acids to be bound to magnetic beads. Pref-             providing a magnetic field S441, such that each fluidic
erably, Step S420 comprises heating a capture plate con-          15   pathway in the set offluidic pathways is configured to cross
taining the set of magnetic bead-sample mixtures for a                 the magnetic field. Preferably, the set of nucleic acid-
specified amount of time at a specified temperature, and may           magnetic bead samples is captured and isolated within
additionally include cooling the set of magnetic bead-sample           portions of the set offluidic pathways crossing the magnetic
mixtures. In a specific example, Step S420 comprises heat-             field. Step S440 may further comprise providing a heater
ing a capture plate containing the set of magnetic bead-          20   configured to span a heating region of the set of fluidic
sample mixtures using a capture plate module, wherein the              pathways S442, but may alternatively comprise providing
capture plate module is configured to cradle and controllably          multiple heaters or altogether omit providing a heater. In
heat wells containing the set of magnetic bead-sample                  embodiments wherein multiple heaters are provided, each
mixtures. Step S420 may alternatively comprise incubating              heater is preferably independent to allow independent con-
the set of magnetic bead-sample mixtures using any appro-         25   trol of heating time and temperature for each sample. Step
priate method and/or system as is known by those skilled in            S442 functions to provide a heater, which, in combination
the art. Finally, Step S420 may be omitted in embodiments              with a release solution that provides a pH shift, facilitate a
of the method 400 involving samples that do not require                rapid and efficient unbinding of the nucleic acids from
heating.                                                               magnetic beads.
   Step S430 recites transferring each nucleic acid-magnetic      30      Step S440 may further comprise occluding at least one
bead sample of the set of nucleic acid-magnetic bead                   fluidic pathway of the set of fluidic pathways at a subset of
samples to a corresponding fluidic pathway of a set of fluidic         a set of occlusion positions S443 (and opening a previously
pathways, and functions to isolate each of the set of nucleic          occluded charmel), which functions to define at least one
acid-magnetic bead samples within separate pathways for                truncated fluidic pathway containing a nucleic acid-magnet
further processing. Preferably, all nucleic acid-magnetic         35   bead sample and coupled to a source for delivery of a wash
bead samples in the set of nucleic acid-magnetic bead                  solution and a release solution. Preferably, Step S443 com-
samples are transferred simultaneously to the set of fluidic           prises defining at least one truncated fluidic pathway
pathways, but alternatively, each nucleic acid-magnetic bead           coupled to a waste chamber and to a fluid port, which
sample in the set of magnetic bead-samples may be trans-               functions to facilitate washing of at least one nucleic acid-
ferred to a corresponding fluidic pathway independently of        40   magnetic bead sample in the set of nucleic acid-magnetic
the other nucleic acid-magnetic bead samples. In addition,             bead samples, and releasing of at least one nucleic acid
preferably the entire volume, or substantially all of the              volume from the set of nucleic acid-magnetic bead samples.
volume, of the nucleic acid-magnetic bead sample is trans-             Step S440 may additionally comprise delivering a wash
ferred to the set of fluidic pathways, without magnetically            solution through a portion of at least one fluidic pathway
isolating magnetic beads and removing supernatant fluids          45   S444, such as the truncated fluidic pathway defined in Step
prior to transferring each nucleic acid-magnetic bead sample           S443, and delivering a release solution through a portion of
of the set of nucleic acid-magnetic bead samples to a                  at least one fluidic pathway S445, such as the truncated
corresponding fluidic pathway of a set of fluidic pathways.            fluidic pathway defined in Step S443. Step S444 functions to
   Step S430 may further comprise occluding at least one               wash at least one nucleic acid-magnetic bead sample in the
fluidic pathway of the set of fluidic pathways at a subset of     50   set of nucleic acid-magnetic bead samples, and Step S445
a set of occlusion positions S432, which functions to define           functions to release at least one nucleic acid volume from the
at least one truncated fluidic pathway. Preferably, Step S432          set of nucleic acid-magnetic bead samples. The heater
comprises defining at least one truncated fluidic pathway              provided in Step S442 may be activated after Step S445 to
passing through at least one of a heating region and a                 induce a pH shift.
magnetic field; however, Step S432 may alternatively not          55      In a specific example of Step S440, the set of fluidic
comprise defining a truncated fluidic pathway passing                  pathways containing a set of nucleic acid-magnetic bead
through at least one of a heating region and a magnetic field.         samples, from the specific example of Step S430, is
   In a specific example of Step S430, the multichannel                occluded at a subset of the set of occlusion positions by a
liquid handling subsystem of Step S410 transfers a set of              valve actuation subsystem of the molecular diagnostic mod-
nucleic acid-magnetic bead samples to a set of fluidic            60   ule, to define a set of truncated fluidic pathways coupled to
pathways of a microfluidic cartridge aligned within a                  a waste chamber and to a shared fluid port of the microflu-
molecular diagnostic module, wherein the microfluidic car-             idic cartridge for delivery of a wash solution and a release
tridge comprises an elastomeric layer in contact with the set          solution. The liquid handling system delivers a wash fluid
offluidic pathways. Manipulation of the elastomeric layer at           through the shared fluid port to wash the set of nucleic
a subset of a set of occlusion positions by a valve actuation     65   acid-magnetic bead samples, captured within the magnetic
subsystem of the molecular diagnostic module defines a set             field, and then delivers a release fluid through the shared
of truncated fluidic pathways crossing a heating region and            fluid port to release a set of nucleic acid volumes from the
                                                    US 10,041,062 B2
                             31                                                                       32
set of nucleic acid-magnetic bead samples. In the specific             different tests using substantially different biological
example, each fluidic pathway is washed sequentially, and              samples (e.g., from different sources)
the release solution is delivered to each fluidic pathway                 In a specific example of Step S450, a multicharmel liquid
sequentially to ensure that each lane is provided with                 handling system aspirates approximately 18 µL of each of a
substantially equal amounts of wash and release solutions.        5    set of nucleic acid volumes from the microfluidic cartridge
All waste fluid produced in the specific example of Step               used in the specific example of Step S440 using a set of
S440 pass into the waste chamber coupled to the set of                 pipette tips, punctures at least one foil seal 195 of at least one
truncated fluidic pathways.                                            assay strip, wherein each well of the at least one assay strip
   Step S450 recites combining each nucleic acid volume of             contains molecular diagnostic reagents, and dispenses each
                                                                  10   aspirated nucleic acid volume into a well of the assay strip.
the set of nucleic acid volumes with a molecular diagnostic
                                                                       In the specific example of S450, the multichannel liquid
reagent of a set of molecular diagnostic reagents to produce
                                                                       handling system then aspirates and dispenses the contents of
a set of nucleic acid-reagent mixtures, which functions to
                                                                       each well approximately 10 times to reconstitute molecular
prepare the set of nucleic acid volumes to be detected. For            diagnostic reagents and mix the contents of each well.
each nucleic acid volume in the set of nucleic acid volumes,      15      Step S460 recites transferring each of the set of nucleic
Step S450 preferably comprises aspirating an entire volume             acid-reagent mixtures, through the corresponding fluidic
of the nucleic acid volume from its corresponding fluidic              pathway of the set of fluidic pathways, to a detection
pathway, and transferring the nucleic acid volume to a well            chamber of a set of detection chambers, which functions to
containing a molecular diagnostic reagent. Preferably, all             deliver the set of nucleic acid-reagent mixtures to an isolated
nucleic acid volumes in the set of nucleic acid volumes are       20   detection chamber for further processing and analysis. Pref-
aspirated and combined with molecular diagnostic reagents              erably, all nucleic acid-reagent mixtures in the set of nucleic
simultaneously using a multichannel fluid delivery system;             acid-reagent mixtures are transferred simultaneously to the
however, each nucleic acid volume in the set of nucleic acid           set of fluidic pathways, but alternatively, each nucleic acid-
volumes may alternatively be aspirated and combined with               reagent mixture in the set of nucleic acid reagent mixtures
molecular diagnostic reagents independently of the other          25   may be transferred to a corresponding fluidic pathway
nucleic acid volumes. The molecular diagnostic reagents                independently of the other nucleic acid reagent mixtures.
preferably comprise reagents configured to analyze the set of          Step S460 may further comprise occluding at least one
nucleic acid volumes for markers of at least one of gonor-             fluidic pathway of the set of fluidic pathways at a subset of
rhea (GC), Chlamydia (CT), herpes simplex virus (HSY),                 a set of occlusion positions S462, which functions to define
human immunodeficiency virus (HIV), human respiratory             30   at least one truncated fluidic pathway coupled to a detection
diseases, vaginal diseases, hepatitis C virus (HCV), hepatitis         chamber of a set of detection chambers. Preferably, Step
B virus (HBV), trichonomas, group B streptococcus (GBS),               S462 comprises occluding each fluidic pathway of the set of
factor 2 (FII) gene, and factor five (FV) gene, but may                fluidic pathways at a subset of a set of occlusion positions,
alternatively comprise reagents used to detect any specific            thus defining a set of truncated fluidic pathways, each
nucleic acid sequence.                                            35   coupled to a detection chamber.
   In a first variation of Step S450 as shown in FIG. 16A, a              In a specific example of Step S460, the multichannel
nucleic acid volume is aspirated and combined with a                   liquid handling subsystem of the specific example of Step
molecular diagnostic reagent for a single assay. In the first          S450 transfers a set of nucleic acid-reagent mixtures, each
variation of Step S450, a set of nucleic acid volumes may              having a volume of approximately 16 µL, back to the set of
thus be aspirated simultaneously, and each nucleic acid           40   fluidic pathways of the microfluidic cartridge of the specific
volume may be transferred to an individual well to be                  example of Step S450. Each nucleic acid-reagent mixture in
combined with a molecular diagnostic reagent of a set of               the set of nucleic acid-reagent mixtures is transferred at a
molecular diagnostic reagents to produce a set of nucleic              rate of 50 µL/minute. Manipulation of the elastomeric layer
acid-reagent mixtures. In the first variation of Step S450, all        at a subset of a set of occlusion positions by the valve
nucleic acid-reagent mixtures in the set of nucleic acid-         45   actuation subsystem of the molecular diagnostic module
reagent mixtures may or may not be substantially identical             defines a set of truncated fluidic pathways, each coupled to
in composition, depending on the homogeneity of the bio-               a detection chamber, such that each nucleic acid-magnetic
logical samples used in Step S410; however, the first varia-           bead sample in the set of nucleic acid-magnetic bead
tion of S450 preferably comprises using identical molecular            samples is isolated within a truncated fluidic pathway of the
diagnostic reagents, such that identical molecular diagnostic     50   set of truncated fluidic pathways. In the specific embodiment
protocols analyzing identical markers may be performed.                the occlusion position immediately upstream of the detec-
Thus, the first variation of Step S450 encompasses running             tion chamber and the occlusion position immediately down-
multiple identical tests from a stock biological sample (e.g.,         stream of the detection chamber are normally closed posi-
a multiplex assay), and running identical tests using a set of         tions. During delivery, the multichannel liquid handling
substantially different biological samples (e.g., from differ-    55   subsystem generates pressure to cause the elastomeric layer
ent sources).                                                          at the normally closed positions to deform and allow fluid to
   In a second variation of Step S450, as shown in FIG. l6B,           flow through the normally closed positions. Once the pres-
the set of nucleic acid volumes is aspirated, and each nucleic         sure drops after the detection chamber is filled and the
acid volume in the set of nucleic acid volumes is combined             multichannel liquid handing subsystem ceases delivery, the
with a molecular diagnostic reagent of a set of molecular         60   elastomeric layer is configured to overcome the pressure in
diagnostic reagents. In the second variation of Step S450,             the charmel and recloses, thereby sealing the normally
the set of molecular diagnostic reagents preferably com-               closed positions. The normally closed positions are then
prises different molecular diagnostic reagents, such that              compressed using the valve actuation subsystem during
different molecular diagnostic protocols analyzing different           thermocycling to prevent pressures generated during a
markers may be performed. Thus, the second variation              65   molecular diagnostic assay to cause the normally closed
encompasses running multiple substantially different tests             positions to leak. After the molecular diagnostic assay is
using a stock biological sample, and running substantially             complete and the occlusion "pins" withdrawn, the normally
                                                     US 10,041,062 B2
                              33                                                                       34
closed positions allow the samples and amplicons to be                      The FIGURES illustrate the architecture, functionality
trapped within detection chambers, substantially reducing                and operation of possible implementations of systems, meth-
the risk of contamination of the lab or other samples.                   ods and computer program products according to preferred
   Step S470 recites receiving light from the set of nucleic             embodiments, example configurations, and variations
acid-reagent mixtures, and functions to produce emission            5    thereof. In this regard, each block in the flowchart or block
responses from the set of nucleic acid-reagent mixtures in               diagrams may represent a module, segment, or portion of
response to transmission of excitation wavelength light or               code, which comprises one or more executable instructions
chemiluminescent effects. Preferably, Step S470 comprises                for implementing the specified logical function(s). It should
the ability to transmit light including a wide range of                  also be noted that, in some alternative implementations, the
                                                                    10   functions noted in the block can occur out of the order noted
wavelengths through a set of excitation filters and through a
                                                                         in the FIGURES. For example, two blocks shown in suc-
set of apertures configured to individually transmit light
                                                                         cession may, in fact, be executed substantially concurrently,
having single or multiple excitation wavelengths onto the set
                                                                         or the blocks may sometimes be executed in the reverse
of nucleic acid-reagent mixtures, and receiving light through            order, depending upon the functionality involved. It will also
a set of emission filters, from the set of nucleic acid-reagent     15   be noted that each block of the block diagrams and/or
mixtures. Step S470 may additionally comprise reflecting                 flowchart illustration, and combinations of blocks in the
light from the set of excitation filters off of a set of dichroic        block diagrams and/or flowchart illustration, can be imple-
mirrors, and transmitting light through the set of dichroic              mented by special purpose hardware-based systems that
mirrors to a set of photodetectors. A specific example of Step           perform the specified functions or acts, or combinations of
S470 comprises using the optical subsystem 180 of the               20   special purpose hardware and computer instructions.
system 100 described above to transmit and receive light;                   As a person skilled in the art will recognize from the
however, alternative variations of Step S470 may use any                 previous detailed description and from the figures and
appropriate optical system configured to transmit light at               claims, modifications and changes can be made to the
excitation wavelengths toward the set of nucleic acid-re-                preferred embodiments of the invention without departing
agent mixtures, and to receive light at emission wavelengths        25   from the scope of this invention defined in the following
from the set of nucleic acid-reagent mixtures.                           claims.
   Step S480 recites generating a set of data based on light                We claim:
received from the set of nucleic acid-reagent mixtures,                     1. A molecular diagnostic system configured to process a
which functions to produce quantitative and/or qualitative               biological sample within a cartridge and separate a nucleic
data from the set of nucleic acid-reagent mixtures. Step S480       30   acid volume from the biological sample, the molecular
may further function to enable detection of a specific nucleic           diagnostic system comprising:
acid sequence from the nucleic acid-reagent mixture, in                     a cartridge platform that supports the cartridge and com-
order to identify a specific nucleic acid sequence, gene, or                   prising a magnet receiving slot configured to be aligned
organism. Preferably, Step S480 includes converting elec-                      with the cartridge in a first operation mode;
trical signals, produced by a set of photodetectors upon            35      a nozzle of a liquid handling subsystem;
receiving light from the set of nucleic acid-reagent mixtures,              an optical subsystem;
into a quantifiable metric; however, S480 may alternatively                 a cartridge heater;
comprise converting electromagnetic energy, received by a                   a magnet vertically aligned with the magnet receiving
set of photodetectors from the set of nucleic acid-reagent                     slot; and
mixtures, into a set of qualitative data. In one variation of       40      an actuator coupled to the nozzle of the liquid handling
Step S480, the set of data may be processed by a processor                     subsystem, the optical subsystem, and the cartridge
and rendered on a user interface; however, in other varia-                     heater, the actuator configured to vertically displace the
tions of Step S480, the set of data may alternatively not be                   cartridge platform in the first operation mode to a
rendered on a user interface.                                                  position wherein:
   The method 400 may further comprise re-running a                 45         the nozzle of the liquid handling system is coupled to
biological sample S490 if processing and/or analysis of the                       a fluid port of the cartridge, wherein the fluid port of
biological sample results in less than ideal results. Prefer-                     the cartridge receives fluids for processing the bio-
ably, Step S490 occurs if an analysis of a biological sample                      logical sample,
is indeterminate due to machine or user error. Additionally,                   the magnet passes through the magnet receiving slot of
Step S490 preferably occurs automatically upon detection of         50            the cartridge platform and interfaces with a first
a less than ideal result, but may alternatively occur in                          portion of the cartridge,
response to a user prompt.                                                     the optical subsystem interfaces with a second portion
   Embodiments of the method 400 and variations thereof                           of the cartridge, wherein the second portion of the
can be embodied and/or implemented at least in part by a                          cartridge receives a processed derivative of the
machine configured to receive a computer-readable medium            55            nucleic acid volume, and
storing computer-readable instructions. The instructions are                   a third region of the cartridge is compressed between
preferably executed by computer-executable components                             the cartridge heater and the cartridge platform.
preferably integrated with the system 100 and one or more                   2. The system of claim 1, further including:
portions of the processor 273 and/or the controller 272. The                a valve actuation subsystem comprising a set of pins,
computer-readable medium can be stored on any suitable              60         wherein the actuator vertically displaces the cartridge
computer-readable media such as RAMs, ROMs, flash                              platform in the first operation mode to a position where
memory, EEPROMs, optical devices (CD or DVD), hard                             the cartridge is positioned proximal the set of pins.
drives, floppy drives, or any suitable device. The computer-                3. The system of claim 2, wherein in the first operation
executable component is preferably a general or application              mode, the actuator provides a counterforce opposing the
specific processor, but any suitable dedicated hardware or          65   valve actuation subsystem, in cooperation with manipulation
hardware/firmware combination device can alternatively or                of the cartridge using the set of pins of the valve actuation
additionally execute the instructions.                                   subsystem.
                                                    US 10,041,062 B2
                             35                                                                  36
    4. The system of claim 2, further comprising:                         nozzle of a liquid handling subsystem, an optical sub-
    a cam module configured to displace a subset of the set of            system, and a cartridge heater; and
       pins of the valve actuation subsystem in the first             with vertical displacement of the actuator, simultane-
       operation mode to define a pathway, wherein the path-              ously:
       way facilitates separation of the nucleic acid volume 5            coupling the nozzle to a fluid port of the cartridge for
       from the biological sample, within the cartridge.                     receiving fluids for processing the biological sample
    5. The system of claim 4, wherein the cam module                         from a liquid handling system upstream of the
includes_a cam c~rd coupled to a cam card actuator config-                   nozzle,
ured to lmearly displace the cam card in interfacing with the
                                                                         passing a magnet through the magnet receiving slot to
set of pins.                                                    10
                                                                             interface with a first portion of the cartridge,
    6. The system of claim 5, wherein the cam card comprises
                                                                          interfacing the optical subsystem with a second portion
a fixed set of hills and valleys, such that a pin of the set of
pins is in a first position when a hill of the cam card                      of the cartridge for receiving a processed derivative
interfaces with the pin, and the pin of the set of pins is in a              of the nucleic acid volume, and
second position when a valley of the cam card interfaces 15               compressing a third region of the cartridge between the
with the pin.                                                                cartridge heater and the cartridge platform.
    7. The system of claim 6, wherein at least one pin in the          14. The method of claim 13, further comprising separat-
set of pins includes a spring configured to counteract a           in~ !he nuclei~ acid volume from the biological sample
vertically oriented force provided by the cam card.                w1t~n the cartndge at the first portion of the cartridge upon
    8. ~e system of claim 1, wherein the optical subsystem 20 passmg the magnet through the magnet receiving slot with
compnses at least one unit including an excitation filter an       vertical displacement of the actuator.                     '
emission filter, a photodetector aligned with the emis;ion            15._  Th~   method   of  claim  14,  wherein  separating  the
filter, and a dichroic mirror configured to reflect light from     nuclei~ acid volume from the biological sample comprises
the excitation filter toward the biological sample, and to         occludmg a pathway of the cartridge at a first set of
transm)t ~mitted light from the biological sample, through 25 occlusion positions to define a first truncated pathway,
the em1ss10n filter, and toward the photodetector.                 overlap~ing with the first portion of the cartridge, and
    9. The system of claim 1, wherein the magnet is arranged       processmg the biological sample in a first processing phase
along a first side of the platform, and wherein the system         within the first truncated pathway.
further comprises a set of detection chamber heaters                  16. The method of claim 13, further comprising driving
arranged along the first side of the platform.                  30
                                                                   waste   fluid derived from the biological sample into a waste
    10. The system of claim 9, wherein the cartridge heater is     chamber of the cartridge, upon applying a positive pressure
a plate heater directly coupled to the actuator and arranged       through the nozzle and into the cartridge.
along a second side of the platform opposing the first side           17: The method of claim 13, further comprising providing
and wherein the first operation mode compresses the car~           a  spnng    coupled to the platform, the spring configured to
tridge between the magnet and the detection chamber heat- 35 counteract a vertical force provided by the actuator.
ers at the first side, and the cartridge heater at the second         18. The method of claim 13, further comprising: with
side.                                                              :'ertical disp_lacement of the actuator, bringing the cartridge
    11. The system of claim 1, wherein at least one of the         mto .an active configuration that disposes the cartridge
platform, the nozzle, the magnet, and the cartridge heater is      proximal a set of pins interfacing with a cam card.
coupled to a spring that provides a biasing force that 40             19. The method of claim 18, further including: displacing
maintains proper alignment of the cartridge within the             a subset of the set of pins in the active configuration of the
molecular diagnostic system in response to motion of the           cartridge, with translation of the cam card relative to the set
actuator.                                                          of pins, to occlude a pathway of the cartridge; and separating
    12. The system of claim 1, wherein the actuator is a
                                                                   the nucleic acid volume from the biological sample, within
scissor jack actuator having an extended configuration in the 45 the pathway of the cartridge.
first operation mode, and a retracted configuration.                  20. The method of claim 19, wherein displacing the subset
    13. A method for processing a biological sample and            of the ~e~ of pins comprises linearly displacing the cam card,
separa!i1:g a nucleic acid volume from the biological sample       compnsmg a set of hills and valleys, relative to the set of
compnsmg:                                                          pins, wherein displacing the cam card affects an interface
    receiving a cartridge between a cartridge platform of a 50 betw~~n the set of pins and the set of hills and valleys to
       mol_ecular diagnostic system, the cartridge platform        trans1t10n at least one pin of the set of pins between a first
       havmg a magnet receiving slot, and an actuator oppos-       position and a second position.
       ing the cartridge platform, the actuator coupled to a                                * * * * *
